        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 1 of 834

                                     Scott Perry (PA-10) Research Report
      The following report contains research on Scott Perry, a Republican member of Congress in
       Pennsylvania’s 10th district. Research for this research book was conducted by the DCCC’s
        Research Department between September and November 2019. By accepting this report,
      you are accepting responsibility for all information and analysis included. Therefore, it is your
       responsibility to verify all claims against the original documentation before you make use of
        it. Make sure you understand the facts behind our conclusions before making any specific
                                            charges against anyone.




Scott Perry
Republican Incumbent in
Pennsylvania’s 10th Congressional District

Research Book – 2019
Last Updated September 2019



Prepared by the DCCC Research Department
         Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 2 of 834

                                                                   SCOTT PERRY Rese arch Book | 1

                                         Table of Contents

Table of Contents....................................................................................... 1
Key Findings.............................................................................................. 3
Thematics .................................................................................................. 7
Perry Was An Enemy Of Workers ............................................................. 8
Perry Was Dangerously Wrong On Health Care ...................................... 20
Perry Did Not Support Pennsylvania Seniors .......................................... 36
Perry’s Shady Business Dealings, Before His Time In, Congress Still
Leave Questions Unanswered .................................................................. 41
Perry Espouses Conspiracy Theories & Extremist Rhetoric .................... 54
Perry Was An Ineffective Congressman .................................................. 67
Key Visuals.............................................................................................. 78
Personal & Professional History .............................................................. 90
Biography ................................................................................................ 91
Personal Finance .................................................................................... 100
Political Career ...................................................................................... 103
Extreme Rhetoric ................................................................................... 113
Relationships ......................................................................................... 125
Donald Trump........................................................................................ 127
Issues ..................................................................................................... 144
Abortion & Women’s Health Issues ...................................................... 145
Agriculture & Food Access Issues ......................................................... 153
Budget Issues ......................................................................................... 159
Consumer Issues & Regulations ............................................................ 186
Crime & Public Safety Issues ................................................................ 189
Education Issues .................................................................................... 190
Election Law & Campaign Finance Issues............................................. 194
Energy Issues ......................................................................................... 199
Environmental Issues ............................................................................. 204
Equal Rights & Workplace Fairness ...................................................... 212
FEMA & Disaster Relief Issues ............................................................. 216
Financial Protections & Wall Street ....................................................... 224
Foreign Policy Issues ............................................................................. 228
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 3 of 834

                                                                 SCOTT PERRY Rese arch Book | 2

Gun Issues ............................................................................................. 240
Health Care Issues ................................................................................. 254
Housing Issues ....................................................................................... 276
Immigration & Border Issues................................................................. 278
Infrastructure & Transportation Issues................................................... 298
Labor & Working Families .................................................................... 299
LGBT Issues .......................................................................................... 309
National Defense & Security Issues ....................................................... 311
Seniors’ Issues ....................................................................................... 318
Tax Issues .............................................................................................. 324
Trade & Outsourcing Issues................................................................... 334
Veterans & Military Family Issues ........................................................ 341
Appendix I – Personal Financial Disclosures......................................... 344
Appendix II – Campaign Finance .......................................................... 356
Appendix III – Revolving Door ............................................................. 362
Appendix IV – Paid Media Summary .................................................... 364
Appendix V – Bill Sponsorships & Amendments .................................. 366
Appendix VI – Bill Co-Sponsorships .................................................... 377
Appendix VII – Office Expenditures ..................................................... 383
Appendix VIII – Travel Expenditures.................................................... 384
Appendix IX – FOIA Analysis .............................................................. 386
Appendix X – Vote Statistics ................................................................. 389
Appendix XI – Votes – 116th Congress................................................. 390
Appendix XII – Votes – 115th Congress ............................................... 466
Appendix XIII – Votes – 114th Congress .............................................. 600
Appendix XIV – Votes – 113th Congress .............................................. 766
Appendix XV – State Votes ................................................................... 833
         Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 4 of 834

                                                                     SCOTT PERRY Rese arch Book | 3

Key Findings
Perry Is An Enemy Of Workers

Perry is staunchly against raising the minimum wage and a federal minimum wage in general. Perry said that
having a national minimum wage “doesn’t make sense.” Perry claimed the minimum wage “was never meant to
be” the wage you make “when you’re keeping a family” and said it was “for people that are getting started out.”
Perry said the problem with minimum wage is that “everyone will want more.” Perry also voted 8 times against
raising the minimum wage.

Perry dismissed the idea that Americans worked paycheck to paycheck. Perry questioned, right before the
2019 federal government shutdown, “who’s living that they’re not going to make it to the next paycheck.”

Perry actively worked to dismantle unemployment insurance. In 2010, Perry sponsored a bill to make it more
difficult for Pennsylvanians to receive unemployment benefits – the bill also reduced benefits in some cases. Perry
said that he was inspired to cut unemployment benefits in Pennsylvania because of the financial crisis. Perry voted
against extending unemployment insurance 7 times.

Perry claimed that legislation to make employers provide breaks for their employees was not necessary.
Perry said “we have been able to survive and thrive for hundreds of years without this, and someone would have to
convince me why they’re needed.”

Perry worked to undermine paid leave. Perry voted for blocking an amendment to allow Americans to earn paid
sick leave. Perry voted repeatedly for a bill that undermined overtime pay and sick leave. In 2013, Perry voted for
the “working families flexibility act,” which undermined the 40-hour work week, and did not protect paid sick
leave. Perry voted 4 times to undermine paid leave.

Perry is an enemy of fair wages. Perry said he agreed with equal pay, but then voted against the Paycheck
Fairness Act. Perry repeatedly voted to roll back Davis-Bacon wage protections.

Perry Is Dangerously Wrong On Health Care

Perry has repeatedly tried to undo health care policies that help millions of Americans. In 2018, after having
been re-elected, Perry advocated for replacing the Affordable Care Act entirely and said it would be his top
priority. Perry compared the Affordable Care Act to slavery and prohibition in rowdy interview with Chris
Matthews. The Patriot News said “Perry conceded he did vote to eradicate the requirements” to protect people
with pre-existing conditions. Perry voted against the Protecting Americans With Preexisting Conditions Act. Perry
voted 12 times to repeal the Affordable Care Act. Perry voted 22 times to cripple, defund, or change the Affordable
Care Act.

Perry consistently backed legal challenges to the Affordable Care Act. Perry voted against condemning the
Trump Administration’s legal campaign against the Affordable Care Act. Perry voted against authorizing House
intervention into the Texas court case that had found the Affordable Care Act unconstitutional. Perry said he was
“disappointed” in the King v. Burwell ruling and said that the Affordable Care Act “simply is bad.” Perry
supported Pennsylvania’s lawsuit against the federal government over the Affordable Care Act.

Perry backed huge tax cuts for drug companies and voted against a bipartisan measure to bring down the
cost of prescription drugs. Perry voted for the Republican Tax Scam bill – “a major victory” for big pharma
investors. Perry voted against a bipartisan measure to bring down drug prices by restricting anti-competitive
behaviors by pharmaceutical companies.
         Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 5 of 834

                                                                       SCOTT PERRY Rese arch Book | 4

Perry held dangerous beliefs regarding health care policies directly affecting women. Perry voted against
barring health care companies from charging women higher premiums than men. Perry said that insurance
coverage should not be required for maternity care because he was done having kids. Perry said that taxpayers
should not have to pay for birth control or erectile dysfunction medications, and that he and his wife paid for birth
control themselves. In 2012, Perry said abortion should be illegal except for in cases of rape, incest, or life of the
mother. Perry backed legislation promoting fetal heart beat ultrasounds before receiving an abortion. Perry
consistently supported a 20-week abortion ban. Perry claimed that Planned Parenthood was “reporting hundreds
of millions in profits.”

Perry Did Not Support Pennsylvania Seniors

Perry supported policies that detrimentally affected Medicare. Perry’s team claimed he was running on
protecting Medicare, but Perry supported Paul Ryan’s health care overhaul plan that gutted Medicare. Perry voted
against lowering drug prices for seniors. 49,223 residents of PA-10 received some Medicare benefits.

Perry supported policies that would catastrophically alter Social Security. Perry voted for Republican Study
Committee budgets that included increasing the Social Security retirement age. Perry refused to answer when
asked if he would support privatizing Social Security, Medicaid, and Medicare. Perry wanted to reform the Social
Security cost-of-living adjustment formula. 155,716 residents of PA-10 received some Social Security benefits.

Perry’s Shady Business Dealings, Before Congress, Leave Many Questions Unanswered

In 1999, Perry’s company took on a contract with a sewage plant, Memphord Estates Sewage. Pennsylvania’s
Attorney General accused Perry’s company of environmental crimes related to false reporting that occurred at the
Memphord Estates Sewage Plant. Perry was issued a criminal complaint and an affidavit of probable cause for
arrest warrant from the PA Attorney General’s office. The office began investigating the sewage plant after getting
a referral from the Department of Environmental Protection that alleged Perry’s firm gave false reports to the
DEP. The reports Perry’s company was accused of falsifying had to deal with levels of acidity and chlorine being
released into the Stony Run creek.

Perry claimed the company brought up possible issues to the Department of Environmental Protection. Perry
claimed that after taking a Department of Environmental Protection course on how to properly run a sewage plant,
they realized that the work they had been doing at the plant was wrong. Perry claimed that when his company
“tried to alert the state Department of Environmental Protection that something was amiss, they ended up facing
criminal charges.”

Perry blamed false records on “unknowingly” taking a job with a “poorly run sewer plant” and on incorrect
instructions given by the plant’s manager. Perry claimed that the plant manager had given he and his employees
incorrect instructions on collecting water samples for testing.

A DEP inspector found that workers at Perry’s company had falsified records. A DEP inspector interviewed
Perry among other Hydrotech workers who were responsible for writing down test results for wastewater. One
Hydrotech worker claimed that the plant operator instructed him to record “normal range readings” despite what
he actually found and admitted to the PA Attorney General’s office that the numbers on his reports were false.
Perry maintained that there was no agreement between his company the plant management to record false
numbers.

Under interviews with the Attorney General’s office Perry admitted to writing incorrect logs, therefore
admitting to falsifying documents. The PA Attorney General’s office presented Perry with the three logs he
wrote, and he said that it appeared to be his handwriting and agreed that he recorded all of the information on the
logs. The AG’s office pointed out that Perry’s log entries differed from the accurate levels for that time. The AG’s
office created a chart showing Perry’s logs were significantly different from the actual recorded chlorine and
         Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 6 of 834

                                                                      SCOTT PERRY Rese arch Book | 5

acidity levels. Based on Perry’s admission that he wrote logs that were incorrect, the PA Attorney General’s office
had probable cause to believe that Perry violated the crimes code.
Perry maintained that his company was punished for trying to “do the right thing” since they admitted
“something was amiss” to the Department of Environmental Protection. Perry blamed his company’s case on
“overzealous investigation” by the Department of Environmental Protection.

Perry’s company had to pay a $5,000 fine, and he entered an “accelerated rehabilitative” program for first-
time offenders. Pennsylvania eventually expunged Perry’s charges after he completed the state’s accelerated
rehabilitative disposition probationary program.

Perry called his entering the rehabilitative program a last-minute decision, although he requested entering
the program earlier, but was rejected. The PA Attorney General’s office originally denied Perry’s application at
first for the rehabilitation program. The office said Perry’s request for rehabilitation was rejected because “of the
circumstances involved in the case.”

Many of those involved in Perry’s case were political influencers in Pennsylvania. Halvard Alexander, charged
with Perry, was a member of the town’s zoning hearing board, and Perry was a member of the Carroll Twp.
Planning Commission at the time. Dillsburg’s district justice recused himself from hearing Perry’s case because he
knew all of the men involved personally. Mesco was owned by Alexander and his mother, a former state legislator
and former deputy secretary of Pennsylvania’s Department of Agriculture. Perry’s associate Edward Coble
pleaded guilty to violating the Pennsylvania’s clean streams laws and was placed on two years of probation.

Perry Espouses Conspiracy Theories And Extremist Rhetoric

Perry “hasn’t seen a conspiracy theory that he didn’t like” and pushed many conspiracies about Democrats.
Perry peddled many conspiracy theories about Democrats. Perry backed up conspiracy theories about Hillary
Clinton selling out Americans to Russia. Perry said he believed President Obama “enables and encourages”
terrorism. Perry said that Obama was collaborating with ISIS. Perry repeatedly accused President Obama and
Democrats of boosting the Muslim brotherhood.

Perry espoused conspiracy theories about ISIS and other terrorist acts. In January 2018, Perry said that he
believed ISIS could be responsible for the Las Vegas shooting, said he smelled a “rat” in the local investigation.

Perry made frightening comments about Muslims and aligned himself with a notorious Islamophobe. Perry
once met with an anti-Muslim hate group, and said he opposed Syrian refugees because some Muslims wanted to
kill Americans. Perry appeared at least 7 times on the radio show of Frank Gaffney, who the Southern Poverty Law
Center called “one of America’s most notorious Islamophobes.”

Perry made dangerously misinformed comments about Puerto Rico in the wake of Hurricane Maria. In
October 2017, Perry called the hurricane relief mission in Puerto Rico a “success story” and said that people in
Puerto Rico were not dying.

Perry made controversial statements about the FBI, Black Lives Matter, and the Mexican government. In
January 2017, Perry said that FBI activity authorized by the Foreign Intelligence Surveillance Act resembled that
of the KGB. Perry also said “the FBI is no longer the pillar of justice and righteousness.” Perry said that Black
Lives Matter should be considered a hate group. Perry said he believed the Mexican government was holding a
U.S. veteran in prison as a symbolic response to illicit U.S. gun exports.

Perry made dangerous statements about the environment. At a town hall in March 2017, Perry said that trees
cause pollution. Perry said in 2014 that the “radical environmentalist left” was responsible for the country’s
reliance on foreign oil by refusing to support exporting natural gas or the keystone pipeline. In 2016, Perry said
that he opposed aid for Flint because Pennsylvanians should not be accountable for issues in other parts of the
country.
         Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 7 of 834

                                                                   SCOTT PERRY Rese arch Book | 6


Perry defended a Congressman accused of sexual misconduct and criticized the media for calling attention to
Perry publicizing his acceptance of a fake award. Perry defended a Congressman accused of sexual misconduct.
Perry listed a fake award given to him by a comedian on his website and criticized the media for pointing it out.

Perry Is An Ineffective Congressman

Since being elected to Congress, only one of the bills Perry sponsored has become law. 4.9% of the bills Perry
has co-sponsored since being elected to Congress have become law. Perry co-sponsored 712 pieces of legislation;
35 of which became law.

Perry has served on the House Foreign Affairs Committee since he entered Congress and has barely left the
country. Since 2013, Perry spent $12,403.27 on taxpayer funded travel to 4 countries.

Perry is a member of the obstructionist House Freedom Caucus. Perry claimed the House Freedom Caucus
stood for placing constituents over orders from party leaders and demanded a bigger role for rank-and-file
members of the house. The Freedom Caucus regularly obstructed legislative progress, notably causing their own
party to fail on a health care plan. The Freedom Caucus repeatedly opposed federal budgets.

Perry regularly voted against preventing government shutdown. Perry voted against preventing another
government shutdown by funding the remaining government agencies through fiscal year 2019 and providing $1.38
billion for a physical barrier along the U.S.-Mexico border. Perry voted against passing $1.3 trillion FY18
omnibus that prevented a government shutdown. Perry voted against short-term continuing resolution to prevent
government shutdown. Perry voted against a $1.1 trillion spending bill that prevented government shutdown. Perry
voted against continuing resolution that ended the 2013 government shutdown.
Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 8 of 834

                                          SCOTT PERRY Rese arch Book | 7




                  Thematics
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 9 of 834

                                                                    SCOTT PERRY Rese arch Book | 8

Perry Was An Enemy Of Workers

                                             Significant Findings

    ✓ Perry was staunchly against raising the minimum wage and a federal minimum wage in general.

        ✓ Perry said that having a national minimum wage “doesn’t make sense.”

        ✓ Perry claimed he was against raising the minimum age because it “was never meant to be” the wage
          you make “when you’re keeping a family” and said it was “for people that are getting started out.”

        ✓ Perry said the problem with minimum wage is that “everyone will want more.”

        ✓ Perry voted 8 times against raising the minimum wage.

    ✓ Perry dismissed the notion that Americans worked paycheck to paycheck

            ✓ Perry questioned, right before the 2019 federal government shutdown, “who’s living that they’re
              not going to make it to the next paycheck.”

    ✓ Perry actively worked to dismantle unemployment insurance.

        ✓ In 2010, Perry sponsored a bill to make it more difficult for Pennsylvanians to receive
          unemployment benefits, and also reduce benefits in some cases.

        ✓ Perry said that he was inspired to cut unemployment benefits in Pennsylvania because of the
          financial crisis.

        ✓ Perry voted against extending unemployment insurance 7 times.

    ✓ Perry claimed that legislation to make employers provide breaks for their employees was not necessary.

        ✓ Perry said “we have been able to survive and thrive for hundreds of years without this, and someone
          would have to convince me why they’re needed.”

    ✓ Perry voted 4 times to undermine paid leave.

    ✓ Perry said he agreed with equal pay, but then voted against the Paycheck Fairness Act.

    ✓ Perry repeatedly voted to roll back Davis-Bacon wage protections.


Perry Was Staunchly Against Raising The Minimum Wage And A Federal Minimum Wage
In General

Perry Claimed To Have Worked For Less Than Minimum Wage, And Used It To Defend Being
Against A Federal Wage Standards

Perry Claimed To Have Worked For Less Than Minimum Wage In The Past, And Used It To Defend Being
Against A Federal Minimum Wage. “Well, I’m a person that’s actually worked for less than minimum wage on
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 10 of 834

                                                                      SCOTT PERRY Rese arch Book | 9

several other jobs that I started out. And so what I know is it’s important that when you want a job and you might
not have any skills, when you were a young person as I was. The only skill I had was to show up with a good
attitude but I still -- I had that and I wanted to work, but I had to learn some things.” [Congressional Debate,
10/19/18]

Perry On Minimum Wage: “I Don’t Think The Answer Is For The Government To Decide What Our Wage
Is. One Minimum Wage For The Whole Country, The Same Wage In San Francisco As In Glen Rock, To
Me, That’s Absurd.” “I don’t think the answer is for the government to decide what our wage is. One minimum
wage for the whole country, the same wage in San Francisco as in Glen Rock, to me, that’s absurd. And I think the
tax cut and JOBS Act proves that if we let people keep more of their money especially businesses, they will give
more -- more to their employees. And we saw numerous bonuses and raises, and wages are coming up at 2.8
percent having been held flat for over a decade easily. And so wages are coming -- the best way to handle this is to
let people keep more of their money and they’ll decide. And it also provides portability, right, because it -- because
there are more jobs available, and if you don’t like this job or the wage you’re getting, as long as you’re willing to
work hard and show up with a good attitude, I suspect you can get another job at a higher wage. So I don’t think it’s
the government’s place to homogenize that wage and determine that New York City is the same wage as York
City.” [Congressional Debate, 10/19/18]

Perry Said That Having A National Minimum Wage “Doesn’t Make Sense”

Perry Said That Having A Nationwide Minimum Wage “Doesn’t Make Sense.” “Perry said establishing a
nationwide minimum wage ‘doesn’t make sense’ because the actual cost of living varies widely across the U.S.
Instead, he said, the minimum wage should be a local government decision.” [York Daily Record, 10/15/16]

Perry Claimed He Was Against Raising The Minimum Age Because It “Was Never Meant To Be”
The Wage You Make “When You’re Keeping A Family” And Said It Was “For People That Are
Getting Started Out”

Perry On Minimum Wage: “I’m Not In Favor Of Raising It Because The Minimum Wage Was Never Meant
To Be The Ways That That You Were Supposed To Make When You’re Keeping A Family. It’s For People
That Are Getting Started Out.” “I’m not in favor of raising it because the minimum wage was never meant to be
the ways that that you were supposed to make when you’re keeping a family. It’s for people that are getting started
out. And if we raise that minimum wage, if some cities have literally, unemployment goes up, employment goes
down because they -- the businesses cannot pay that wage and they have to shed those -- those employees. And so
the net gain is -- is not a gain, it’s a loss -- lose workers.” [Congressional Debate, 10/19/18]

Perry On Minimum Wage: “If We Raise That Minimum Wage, If Some Cities Have Literally,
Unemployment Goes Up, Employment Goes Down Because They -- The Businesses Cannot Pay That Wage
And They Have To Shed Those -- Those Employees. And So The Net Gain Is -- Is Not A Gain, It’s A Loss --
Lose Workers.” “I’m not in favor of raising it because the minimum wage was never meant to be the ways that
that you were supposed to make when you’re keeping a family. It’s for people that are getting started out. And if we
raise that minimum wage, if some cities have literally, unemployment goes up, employment goes down because
they -- the businesses cannot pay that wage and they have to shed those -- those employees. And so the net gain is -
- is not a gain, it’s a loss -- lose workers.” [Congressional Debate, 10/19/18]

Perry Said The Problem With Minimum Wage Is That “Everyone Will Want More”

Perry On Minimum Wage: “The Problem With Minimum Wage Is That Everyone Will Want More.” “When
an audience member who described himself as a ‘liberal Democrat’ suggested raising minimum wage, Perry didn’t
support it. If someone now making $7.25 an hour jumps to $9 an hour, the guy making $10 an hour will want more
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 11 of 834

                                                                     SCOTT PERRY Rese arch Book | 10

too, he said. ‘The problem with minimum wage is that everyone will want more,’ Perry said.” [York Dispatch,
2/25/13]

Perry Said The Government Should Not Raise The Minimum Wage Because If “You’re Willing To
Work Hard And Show Up With A Good Attitude I Suspect You Can Get Another Job At A Higher
Wage”

Perry On Minimum Wage: “As Long As You’re Willing To Work Hard And Show Up With A Good
Attitude, I Suspect You Can Get Another Job At A Higher Wage […] So I Don’t Think It’s The
Government’s Place To Homogenize That Wage And Determine That New York City Is The Same Wage As
York City.” “He sees a government dictate that requires the same wages in New York City and York as having a
better chance of stifling economic growth by causing employers to make fewer jobs available as labor costs
increase. With more jobs, ‘as long as you’re willing to work hard and show up with a good attitude, I suspect you
can get another job at a higher wage,’ Perry said. ‘So I don’t think it’s the government’s place to homogenize that
wage and determine that New York City is the same wage as York city.’” [Patriot News, 10/21/18]

2019: Perry Voted Against Final Passage Of The Raise The Wage Act, Which Would Raise The
Minimum Wage To $15 Per Hour

Perry Voted Against Final Passage Of The Raise The Wage Act, Which Would Raise The Minimum Wage
To $15 Per Hour. In July 2019, Perry voted against: “Passage of the bill, as amended, that would increase the
federal minimum wage to $8.40 per hour on the first day of the third month after enactment and would
incrementally increase it annually to reach $15 per hour six years after the effective date. On the seventh year, the
bill would require the Labor Department to determine the minimum wage based on increases in the median hourly
wage of all employees. The bill would also increase the minimum wage for tipped employees, teens, and
individuals with disabilities, with incremental increases over five years until each of these rates reaches $15 per
hour, at which point the separate minimum wages would be repealed.” The bill passed 231 to 199. [HR 582, Vote
#496, 7/18/19; CQ, 7/18/19]

2017: Perry Voted For Blocking A Bill To Increase The Minimum Wage To $15 Per Hour In Seven
Years

Perry Voted For Blocking A Bill To Increase The Minimum Wage To $15 Per Hour In Seven Years. In June
2017, Perry voted for: a motion to order the previous question. A yes vote would block consideration of “H.R. 15,
The Raise The Wage Act,, which would give workers the raise they deserve, and increase the federal minimum
wage to $15 an hour within 7 years.” The bill passed 235-190. [HR 3003, Vote #331, 6/28/17; CQ, 6/28/17;
DemocraticLeader.gov, accessed 9/12/17]

2014: Perry Voted Against Raising The Minimum Wage 5 Times

2014: Perry Voted For Blocking Consideration Of The Fair Minimum Wage Act 4 Times. In 2014, Perry
voted X times against considering the Fair Minimum Wage Act. The bill would phase in a federal minimum wage
increase to $10.10 per hour over two years. Below is a list of Perry’s votes.

    Perry Voted For: Blocking Consideration Of The Fair Minimum Wage Act Of 2013. Perry voted for:
    blocking consideration of the Fair Minimum Wage Act of 2013. The previous question passed, 224-192. [H
    Res 487, Vote #65, 2/26/14; Congressional Record, 2/26/14]

    Perry Voted For: Blocking Consideration Of The Fair Minimum Wage Act Of 2013. Perry voted for:
    blocking consideration of the Fair Minimum Wage Act of 2013. The previous question passed, 225-192. [H
    Res 492, Vote #79, 2/27/14; Congressional Record, 2/27/14]
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 12 of 834

                                                                   SCOTT PERRY Rese arch Book | 11


    Perry Voted For: Blocking Consideration Of The Fair Minimum Wage Act Of 2013. Perry voted for:
    blocking consideration of the Fair Minimum Wage Act of 2013. The previous question passed, 229-194. [H
    Res 530, Vote #152, 4/2/14; Congressional Record, 4/2/14]

    Perry Voted For: Blocking Consideration Of The Fair Minimum Wage Act Of 2013. Perry voted for:
    blocking consideration of the Fair Minimum Wage Act of 2013. The previous question passed, 222-193. [H
    Res 539, Vote #157, 4/4/14; Congressional Record, 4/4/14]

2014: Perry Voted Against Raising the Minimum Wage to $10.10. In April 2014, Perry voted against: the
Democratic budget alternative. The budget would raise the minimum wage to $10.10. Raising the minimum wage
to $10.10 would increase earnings for 16.5 million workers. The budget failed, 163-261. [H Con Res 96, Vote
#176, 4/10/14; House Democratic Budget Substitute, FY 2015; Politico, 2/25/14; Economic Policy Institute,
12/19/13]

2013: Perry Voted Against Increasing The Minimum Wage To $10.10 An Hour

2013: Perry Voted Against Increasing The Minimum Wage To $10.10 An Hour. In March 2013, Perry voted
against: “Miller, D-Calif., motion to recommit the bill to the House Education and the Workforce Committee and
report it back immediately with an amendment that would clarify that nothing in the bill would repeal, deny or
loosen employment protections, training opportunities or educational benefits for certain seniors, veterans, women
or youth. It also would incrementally increase the federal minimum wage to $10.10 within two years of the bill’s
enactment.” The motion failed 184-233. [CQ, 3/15/13; H R 803, Vote #74, 3/15/13]

Perry Dismissed The Idea That Americans Worked Paycheck To Paycheck

Perry, Right Before The 2019 Federal Government Shutdown: “Who’s Living That They’re Not
Going To Make It To The Next Paycheck?”

Perry, Right Before The 2019 Federal Government Shutdown: “Who’s Living That They’re Not Going To
Make It To The Next Paycheck?” “U.S. Rep. Scott Perry, a regularly unfiltered speaker who is by now familiar
with the sensitive tripwires of the Washington, D.C., media world, tripped those triggers again Thursday with a
comment about the effects of a partial shutdown of the federal government on federal workers. When asked by a
Politico reporter about the potential consequences of a shutdown for the federal employees who would be affected,
Perry was quoted as saying that he didn’t believe they’d be seriously affected because — in the event of a shutdown
— any missed pay is eventually caught up. The outrage meter started running, however, when according to
Politico’s Sarah Ferris, Perry added: ‘Who’s living that they’re not going to make it to the next paycheck?’ Of
course, many Americans do just that, Perry’s critics were quick to point out.” [Patriot News, 12/21/18]

    According To A 2017 Survey, 78% Of Americans Live Paycheck To Paycheck. “A 2017 survey from
    CareerBuilder found that 78 percent of American workers live paycheck to paycheck. The impending shutdown
    could mean that thousands of workers at federal agencies including the Departments of Agriculture, Commerce,
    Justice, Homeland Security, Interior, State, Transportation, and Housing and Urban Development — would
    either be furloughed or work without pay.” [Patriot News, 12/21/18]

Perry Actively Worked To Dismantle Unemployment Insurance

2010: Perry Sponsored A Bill To Make It More Difficult For People To Receive Unemployment
Benefits And In Some Cases Reduce Benefits
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 13 of 834

                                                                     SCOTT PERRY Rese arch Book | 12

Perry Sponsored A Bill To Make It More Difficult For People To Receive Unemployment Benefits And In
Some Cases Reduce Benefits. “Laid-off workers would have to prove they are searching for a job to receive
unemployment benefits under a House bill announced last week by state Rep. Scott Perry, R-Dillsburg. The bill
would also tighten eligibility requirements and could reduce benefits in some cases, all in an attempt to rein in costs
of unemployment compensation as jobless rates remain high in the wake of the recession.” [York Dispatch,
6/22/10]

Perry Said That He Was Inspired To Cut Unemployment Benefits In PA Because Of The Financial
Crisis

Perry Claimed He Was Inspired To Cut Unemployment Benefits Because Of The Financial Crisis. “Perry said
the unemployment compensation system should have been changed years ago. But in the past, there was no pressure
to make any changes to the system because it was not being used as much as it is now, he said. ‘I think it should have
been changed a good bit ago, but there was no appetite for it,’ he said. ‘Now, there’s pressure to move forward
because of the economic crisis that we’re in.’” [York Dispatch, 6/22/10]

Perry Voted Against Extending Unemployment Insurance 7 Times

2014: Perry Voted Against Extending Unemployment Insurance. In April 2014, Perry voted against: the
Democratic budget alternative. “Van Hollen, D-Md., substitute amendment that would provide for $3.078 trillion in
new budget authority in fiscal 2015, not including off-budget accounts. The plan would call for repealing the
sequester, including cuts to Medicare. It also would propose eliminating the non-defense discretionary sequester
starting in 2016. The substitute would assume an increase of the minimum wage to $10.10 per hour and enactment
of the Senate-passed immigration overhaul. It would propose extending expired unemployment benefits for one
year and extending the tax credits from the 2012 extension of Bush-era income and other tax cuts due to expire at
the end of 2017. It would assume implementation of the 2010 health care overhaul and assume increases in
physician fees for primary care services under Medicaid. It would accommodate deficit-neutral legislation to
permanently address the Medicare physician reimbursement rate issue known as the “doc fix.” The plan would
propose expanding tax incentives aimed at encouraging low- and middle-income taxpayers to attend college and
save for retirement. It would call on Congress to raise revenue by ending tax breaks for special interests and the
very wealthy.” The budget failed, 163-261. [H Con Res 96, Vote #176, 4/10/14; CQ, 4/10/14]

    Perry Voted For: Blocking Consideration Of A Three-Month, Fully Paid-For Extension Of Federal
    Unemployment Insurance. Perry voted for: blocking consideration of a three-month, fully paid-for extension
    of federal unemployment insurance. The previous question passed, 227-195. [H Res 438, Vote #637, 12/12/13;
    CQ, 12/12/13; Democratic Leader’s Office, 12/12/13]

    Perry Voted For: Blocking Consideration Of The Emergency Unemployment Compensation Extension
    Act. Perry voted for: blocking consideration of the Emergency Unemployment Compensation Extension Act.
    The previous question passed, 226-191. [H Res 455, Vote #5, 1/9/14; CQ, 1/9/14; Democratic Leader’s Office,
    12/12/13]

    Perry Voted For: Blocking Consideration Of The Emergency Unemployment Compensation Extension
    Act. Perry voted for: blocking consideration of the Emergency Unemployment Compensation Extension Act.
    The previous question passed, 228-195. [H Res 458, Vote #19, 1/15/14; CQ, 1/15/14; Democratic Leader’s
    Office, 12/12/13]

    Perry Voted For: Blocking Consideration Of The Emergency Unemployment Compensation Extension
    Act. Perry voted for: blocking consideration of the Emergency Unemployment Compensation Extension Act.
    The previous question passed, 222-194. [H Res 465, Vote #26, 1/28/14; CQ, 1/28/14; Democratic Leader’s
    Office, 12/12/13]
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 14 of 834

                                                                    SCOTT PERRY Rese arch Book | 13

    Perry Voted For: Blocking Consideration Of The Emergency Unemployment Compensation Act. Perry
    voted for: blocking consideration of the Emergency Unemployment Compensation Act. The previous question
    passed, 221-184. [H Res 497, Vote #93, 3/5/14; CQ, 3/5/14; Democratic Leader’s Office, 12/12/13]

    Perry Voted For Blocking Consideration Of The Emergency Unemployment Compensation Act. Perry
    voted for blocking consideration of the Emergency Unemployment Compensation Act. The previous question
    passed, 219-191. [H Res 501, Vote #99, 3/6/14; CQ, 3/6/14; Democratic Leader’s Office, 12/12/13]

    Perry Voted For: Blocking Consideration Of The Emergency Unemployment Compensation Act. Perry
    voted for: blocking consideration of the Emergency Unemployment Compensation Act. The previous question
    passed, 219-190. [H Res 544, Vote #169, 4/8/14; CQ, 4/8/14; Democratic Leader’s Office, 12/12/13]

Perry Worked To Keep Employers From Having To Give Employees Breaks

Perry Said That Legislation Requiring Employers Provide Breaks For Employees Was Not
Necessary

Perry Claimed That Legislation To Make Employers Provide Breaks For Their Employees Was Not
Necessary. “The state House of Representatives Labor Relations Committee is reviewing two bills that would
require employers to provide breaks to workers throughout the day. The bills were introduced by Rep. John T.
Galloway (D-Bucks County). House Bill 1756 would require employers to give employees an unpaid 15-minute
break for every four hours worked. House Bill 1757 would make employers give workers an unpaid 30-minute
lunch break for each seven-and-a-half- hour shift. If adopted, employers who don’t comply with either of the bills
could face fines of up to $2,500 for each occurrence and a $1,000 minimum fine. […] Rep. Scott Perry (R-
Cumberland and York counties), who took his seat in the Legislature last year, said no constituents have called him
to complain about employers who do not provide breaks.” [Central Penn Business Journal, 2/29/08]

Perry On Forcing Employers To Give Break Time: “We Have Been Able To Survive And Thrive For
Hundreds Of Years Without This, And Someone Would Have To Convince Me Why They’re Needed.” “Rep.
Scott Perry (R-Cumberland and York counties), who took his seat in the Legislature last year, said no constituents
have called him to complain about employers who do not provide breaks. ‘We have been able to survive and thrive
for hundreds of years without this, and someone would have to convince me why they’re needed,’ Perry said. ‘I
have employees, and they have appropriate times to take breaks. And if you have good employees who care, they
will make sure they will give an honest day’s work for an honest day’s pay.’” [Central Penn Business Journal,
2/29/08]

Perry On Forcing Employers To Give Break Time: ‘I Have Employees, And They Have Appropriate Times
To Take Breaks. And If You Have Good Employees Who Care, They Will Make Sure They Will Give An
Honest Day’s Work For An Honest Day’s Pay.’” “Rep. Scott Perry (R-Cumberland and York counties), who
took his seat in the Legislature last year, said no constituents have called him to complain about employers who do
not provide breaks. ‘We have been able to survive and thrive for hundreds of years without this, and someone
would have to convince me why they’re needed,’ Perry said. ‘I have employees, and they have appropriate times to
take breaks. And if you have good employees who care, they will make sure they will give an honest day’s work for
an honest day’s pay.’” [Central Penn Business Journal, 2/29/08]

An Investigation Found That Truckers Who Didn’t Take Necessary Breaks Were Significantly More Likely
To Be Involved In Fatal Crashes

A 2017 Investigation Found That Trucking Companies Who Broke “Fatigue Laws” Were Significantly More
Likely To Be Involved In Accidents. “Every day, port trucking companies around Los Angeles put hundreds of
impaired drivers on the road, pushing them to work with little or no sleep in violation of federal safety regulations,
         Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 15 of 834

                                                                      SCOTT PERRY Rese arch Book | 14

a USA TODAY Network investigation found. They dispatch truckers for shifts that last up to 20 hours a day, six
days a week, sometimes with tragic results. In August 2013, a Container Intermodal Transport trucker, who said in
depositions that he often broke fatigue laws, barreled into stopped traffic at 55 mph, killing a teenager and injuring
seven others. Seven months later, a Pacific 9 Transportation driver had just finished his 45th hour on the clock in
three days when he ran over and killed a woman crossing the street. […] But the USA TODAY Network
investigation shows for the first time that fatigued truckers are a near-constant threat on the roads around America’s
busiest ports. To identify port trucking companies that put their drivers and the public at risk, reporters retraced the
movement of thousands of Los Angeles-area trucks over four years using time stamps generated each time a driver
passes through a port gate. Reporters then calculated how long each truck had operated and compared the results to
federal crash data from 2013 to 2016. The analysis found that, on average, trucks serving the ports of Los Angeles
and Long Beach operated without the required break 470 times a day. Those trucks were involved in at least 189
crashes within a day of an extended period on the clock. Federal records do not indicate who was at fault. [USA
Today, 12/28/17]

Perry Voted Four Times To Undermine Paid Leave

Perry Voted For Blocking An Amendment To Allow Americans To Earn Paid Sick Leave

Perry Voted For Blocking An Amendment To Allow Americans To Earn Paid Sick Leave. In May 2017, Perry
voted for: “Buck, R-Colo., motion to order the previous question (thus ending debate and possibility of
amendment).” According to the Democratic Leader’s office, the previous question would allow for “consideration
of the bill (H.R. 1516) to allow Americans to earn paid sick time so that they can address their own health needs
and the health needs of their families.” A vote for the previous question was a vote to block the amendment for paid
sick leave. The previous question carried, 231-188. [H Res 352, Vote #275, 5/24/17; CQ, 5/24/17]

Perry Voted Repeatedly For Bill That Undermined Overtime Pay And Sick Leave

2017: Perry Voted For Undermining Worker Protections By Allowing Private-Sector Employees To Swap
Overtime Pay For ‘Comp Time’

Perry Voted For The Working Families Flexibility Act, Allowing Private-Sector Employees To Swap
Overtime Pay For ‘Comp Time.’ In May 2017, Perry voted for: “Passage of the bill that would allow private-
sector employers to provide non-exempt employees compensatory time off at a rate of 1.5 hours per hour of
overtime work. To be eligible, employees would be required to have worked at least 1,000 hours in a 12-month
period. Employees would be limited to 160 hours of compensatory time and employers would be required to
provide monetary compensation by Jan. 31, for any unused compensatory time accrued during the preceding year.
The bill’s provisions would sunset five years after enactment.” The bill was passed by a vote of 229-197. [HR
1180, Vote #244, 5/2/17; CQ, 5/2/17]

   NBC News: Democrats Opposed The Bill, Saying It Weakened Worker Protections And Could Allow
   Employers, Who Would Have Final Say On Scheduled Comp Time, To “Kick The Can Down The Road
   On Money You Earned Putting In Extra Hours.” “The House of Representatives passed a bill Tuesday that
   would allow employees to swap overtime pay for “comp time,” a rules change congressional Republicans have
   tried to push through for more than two decades. […] Where do the Democrats stand? They really don’t like this
   bill. Many progressives in the House argue that the proposal would chip away at protections for hardworking
   Americans and undermine the Fair Labor Standards Act. The measure, among other rules, would give employers
   the final say on when comp time can be used. In other words, House Dems fear, your boss could conceivably
   kick the can down the road on money you earned putting in extra hours. Massachusetts Sen. Elizabeth Warren, a
   fierce advocate for workers’ rights, blasted the bill as a ‘disgrace.’” [NBC News, 5/3/17]

   Perry Voted Against Blocking Protections From The Bill For Employees Who Receive Seven Or More
   Sick Days From Their Employers, Which Can Be Used To Seek Care For Pre-Existing Medical
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 16 of 834

                                                                  SCOTT PERRY Rese arch Book | 15

   Conditions. In May 2017, Perry voted against: “Scott, D-Va., motion to recommit the bill to the House
   Education and the Workforce Committee with instructions to report it back immediately with an amendment
   that would exempt from the bill’s provisions employees who receive seven or more sick days from their
   employer.” The motion was rejected by a vote of 192-234. [HR 1180, Vote #243, 5/2/17; CQ, 5/2/17]

   Perry Voted For Waive Certain Rules Making It Easier For The House To Pass A Bill To Allow
   Employees To Trade Overtime Pay For Comp Time. In May 2017, Perry voted for: “Adoption of the rule (H
   Res 299) that would allow private-sector employers to provide non-exempt employees compensatory time off at
   a rate of 1.5 hours per hour of overtime work. It would waive, through the legislative day of May 5, 2017, the
   two-thirds vote requirement to consider legislation on the same day it is reported from the House Rules
   Committee. It also would provide for consideration of measures under suspension of the rules on the legislative
   days of May 4 and May 5, 2017.” The rule was adopted by a vote of 230-193. [HR 1180 (HRes 299), Vote
   #241, 5/2/17; CQ, 5/2/17]

2013: Perry Voted For The “Working Families Flexibility Act,” Which Undermined The 40-Hour Work
Week, And Did Not Protect Paid Sick Leave

2013: Perry Voted For A Bill That Allowed Private-Sector Employees To Take Compensatory Time Off In
Lieu Of Overtime Pay. In May 2013, Perry voted for: “Passage of the bill that would allow private-sector
employers to provide non-exempt employees compensatory time off at a rate of 1.5 hours per hour of overtime
work. To be eligible, employees must have worked at least 1,000 hours in a 12-month period. Employees would be
limited to 160 hours of comp time and employers would be required to provide monetary compensation by Jan. 31,
for any unused comp time accrued during the preceding year. The bill’s provisions would sunset five years after
enactment. As amended, it would require the Government Accountability Office to periodically report to Congress
on the use of comp time allowed under the bill.” The bill passed 223 to 204. [HR 1406, Vote #137, 5/8/13; CQ,
5/8/13]

   Center For Economic And Policy Research: Bill Would “Undermine The 40-Hour Work Week” And
   Would Provide “Employers With A Powerful Incentive To Increase Workers’ Overtime Hours.”
   According to the Center for Economic and Policy Research: “The proposed legislation undermines the 40-hour
   work week that workers have long relied on to give them time to spend with their kids. The flexibility in this
   comp time bill would have employees working unpaid overtime hours beyond the 40-hour workweek and
   accruing as many as 160 hours of compensatory time. A low-paid worker making $10 an hour who accrued that
   much comp time in lieu of overtime pay would effectively give his or her employer an interest-free loan of
   $1,600 – equal to a month’s pay. That’s a lot to ask of a worker making about $20,000 a year. Indeed, any
   worker who accrues 160 hours of comp time will in effect have loaned his or her employer a month’s pay. This
   same arithmetic provides employers with a powerful incentive to increase workers’ overtime hours.” [The Hill,
   4/8/13]

   Center for Economic and Policy Research: Proposal Would “Likely Increase Overtime Hours For Those
   Who Don’t Want Them and Cut Pay For Those Who Do.” In an op-ed submitted to the Huffington Post a
   senior economist with the Center for Economic and Policy Research wrote: “Touted by Republicans as a new
   comp time initiative that will give hourly-paid workers the flexibility to meet family responsibilities, it is
   neither new nor about giving these workers much needed time off to care for their families. The bill rehashes
   legislation Republicans passed in the House in 1997, some 16 years ago, and that they introduced again in most
   subsequent Congresses. Its major effect would be to hamstring workers – likely increasing overtime hours for
   those who don’t want them and cutting pay for those who do.” [Huffington Post, 4/16/13]

   National Partnership For Women And Families: “You Have No Ability to Take That Leave When You
   Need It. The Employer Can Decide.” “It should be called the Employer Flexibility Act, because at every turn
   here, the employer gets to decide… It pretends to provide a set of options to employees. But even if they elect
   to take the comp time instead of wages, when they can take it is fully at the discretion of the employer. You
   have no ability to take that leave when you need it. The employer can decide.” [Chicago Tribune, 4/22/13]
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 17 of 834

                                                                   SCOTT PERRY Rese arch Book | 16


2013: Perry Voted Against A Measure That Would Have Prevented Employers From Denying The Use Of
Compensatory Time For Family Members Or Medical Purposes. In May 2013, Perry voted against: a “motion
to recommit the bill to the House Education and Workforce Committee and report it back immediately with an
amendment that would bar employers from denying the use of compensatory time for certain family or medical
purposes. It also would prohibit employers found in violation of equal pay protections for women under the Equal
Pay Act of 1963 from replacing monetary overtime compensation with compensatory time.” The motion failed
200 to 227. [HR 1406, Vote #136, 5/8/13; CQ, 5/8/13]

    The Obama Administration Said It Would Veto The Bill Because It Would Not “Provide Sufficient
    Protections” For Workers Who May Not Want Compensatory Time Off In Lier Of Overtime Pay. The
    White House released a statement of policy saying the president’s advisors would recommend a veto of the bill.
    The White House noted that the bill “would not prevent employers from cutting the overtime hours and
    reducing the take-home pay of employees who currently have the right to overtime compensation. The
    legislation does not provide sufficient protections for employees who may not want to receive compensatory
    time off in lieu of overtime pay.” [Statement of Administration Policy, HR 1406, 5/6/13]

Perry Was An Enemy Of Fair Wages

Perry Claimed To Support Equal Pay For Women, But Voted Against The Paycheck Fairness Act

Perry: “This Is Actually Fairly Simple. One Standard For Everybody. You Do The Work, You Get Paid The
Wage”

Perry Claimed He Supported Equal Pay For Women. “Well, absolutely, I will tell you my mom had taught me
how to treat a lady. I don’t have to join a caucus to do that. I have two little girls. Of course, my mom was the
president of our company and my wife is a career woman. This is actually fairly simple. One standard for
everybody. You do the work, you get paid the wage.” [Congressional Debate, 10/19/18]

    Perry On Equal Pay: “Of Course, My Mom Was The President Of Our Company And My Wife Is A
    Career Woman. This Is Actually Fairly Simple. One Standard For Everybody. You Do The Work, You
    Get Paid The Wage.” “Well, absolutely, I will tell you my mom had taught me how to treat a lady. I don’t
    have to join a caucus to do that. I have two little girls. Of course, my mom was the president of our company
    and my wife is a career woman. This is actually fairly simple. One standard for everybody. You do the work,
    you get paid the wage.” [Congressional Debate, 10/19/18]

Perry Voted Against The Paycheck Fairness Act

2019: Perry Voted Against The Paycheck Fairness Act. In March 2019, Perry voted against “Passage of the bill,
as amended, that would change the language and grounds that an employer could use in a legal defense to explain a
difference in pay between employees when a lawsuit is brought against the employer alleging pay discrimination on
the basis of sex. The bill would narrow the defense such an employer could use by requiring employers to provide
non-gender, business-based reasons for differences in pay, rather than allowing the employer to demonstrate in
court that ‘any factor other than sex’ had been the basis for the pay disparity. Under the bill, an employer would
specifically need to demonstrate that the disparity is based on a bona fide factor such as education, training or
experience. It would expand protections for employees against forms of retaliation and increase monetary penalties
for violating the Fair Labor Standards Act.” The bill passed 242-187. [HR 7, Vote #134, 3/27/19; CQ, 3/27/19]

    HEADLINE: The House Just Passed A Bill To Close The Gender Pay Gap [Vox, 3/27/19]

    The Paycheck Fairness Act Closed Loopholes In The Equal Pay Act, Including Banning Employers
    From Asking Job Candidates For Previous Salary And Allowing Employees To Discuss Salary
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 18 of 834

                                                                     SCOTT PERRY Rese arch Book | 17

    Information. “The Paycheck Fairness Act essentially works to close loopholes in the landmark Equal Pay Act
    of 1963, which required that men and women receive equal pay for equal work. […] DeLauro’s Paycheck
    Fairness Act tries to push back on lingering inequity in three key ways. Perhaps most importantly, it would ban
    employers from asking candidates how much they made in previous jobs. It would also get rid of employer
    rules that keep workers from talking about their salary information, so that women could ask how much their
    coworkers are making and find out if they’re underpaid. Third, the bill would require employers to be much
    more transparent about how much they’re paying workers. Employers would have to share salary data with the
    Equal Employment Opportunity Commission, so that body could watch out for potential discriminatory
    practices.” [Vox, 3/27/19]

Perry Repeatedly Voted Against Considering The Paycheck Fairness Act

2015: Perry Voted For Blocking Consideration Of The Paycheck Fairness Act. In April 2015 Perry voted for:
“Sessions, R-Texas, motion to order the previous question (thus ending debate and possibility of amendment) on
adoption of the rule (H Res 189) to provide for House floor consideration of the bill to exclude insurance paid at
closing into escrow, as well as fees paid to lender-affiliated companies, from the three percent limit on points and
fees imposed on qualified mortgages by redefining “points and fees” under the Truth in Lending Act. It also would
provide for floor consideration of the bill to modify federal rules regarding high-cost-mortgages as they apply to
manufactured housing. The rule also would take the fiscal 2016 Senate budget resolution from the Speaker’s table,
adopt a substitute amendment consisting of the text of the fiscal 2016 House budget resolution, as adopted by the
House, and would adopt the concurrent resolution, as amended.” According to the Democratic Leader’s office, The
Democratic Previous Question demands the House vote on a key measure to end the pay gap between men and
women and ensure equal pay for equal work: the Paycheck Fairness Act (HR 1619).” The previous question passed
239 to 183. A vote against the previous question would have allowed the bill to be considered. [H. Res. 189, Vote
#148, 4/14/15; Bloomberg, 4/14/15; CQ, 4/14/15; Democratic Leader – Previous Questions, 4/14/15]

2015: Perry Voted For Blocking Consideration Of The Paycheck Fairness Act. In April 2015, Perry voted for:
“Stivers, R-Ohio, motion to order the previous question (thus ending debate and possibility of amendment) on
adoption of the rule (H Res 200) that would provide for House floor consideration of the bill (HR 622) that would
make permanent the ability of taxpayers to deduct state and local sales taxes in lieu of state and local income taxes,
the bill (HR 1105) that would repeal the federal estate tax and repeal the generation-skipping transfer tax, and the
bill (HR 1195) that would establish a small business advisory board, credit union advisory council and community
bank advisory council for the Consumer Financial Protection Bureau.” According to the Democratic Leader’s
office, “The Democratic Previous Question demands the House vote on a key measure to end the pay gap between
men and women and ensure equal pay for equal work: the Paycheck Fairness Act (HR 1619).” The previous
question passed 240 to 183. A vote against the previous question would have allowed the bill to be considered. [H.
Res. 200, Vote #154, 4/15/15; CQ, 4/15/15; Democratic Leader – Previous Questions, 4/15/15]

    Bloomberg: The Legislation Protect Workers Who Share Information About Their Wages, Require
    Employers To Explain Pay Disparities, And Allow Employees To Seek “Unlimited” Punitive Damages In
    Wage Bias Cases. “The legislation would protect workers from retaliation for sharing information about their
    wages, require employers to explain any pay disparities among workers performing the same job, and allow
    employees to seek unlimited punitive damages in wage bias cases.” [Bloomberg, 4/14/15]

2014: Perry Voted For Blocking Consideration Of The Paycheck Fairness Act. In September, 2014, Perry
voted for: “Sessions, R-Texas, motion to order the previous question (thus ending debate and the possibility of
amendment) on the rule (H Res 727) that would provide for House floor consideration of a package of energy
proposals (HR 2) that would ease federal regulations and a jobs measure (HR 4) that includes the text of 14 bills
including one that would exclude recipients of veterans’ health care from the 2010 health care law’s employer
mandate.” According to the Democratic Leader’s Office, “The Democratic Previous Question would force a vote
on key pillars of the Middle Class Jumpstart agenda, including the Paycheck Fairness Act, the Fair Minimum Wage
Act, the Bank on Students Emergency Loan Refinancing Act, the Healthy Families Act, the Strong Start for
         Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 19 of 834

                                                                      SCOTT PERRY Rese arch Book | 18

America’s Children Act, and the Bring Jobs Home Act.” The previous question passed 226 to 195. [H.Res. 727,
Vote #510, 9/18/14; CQ, 9/18/14; Democratic Leader’s Offce Previous Questions, 9/17/14]

2014: Perry Voted For Blocking Consideration Of The Paycheck Fairness Act. In July 2014, Perry voted for:
“Nugent, R-Fla., motion to order the previous question (thus ending debate and the possibility of amendment) on
the rule (H Res 694) that would provide for House floor consideration of two measures, one (H Res 676) that would
give authority to the speaker of the House to initiate litigation for actions by the president or other executive branch
officials that are inconsistent with their duties under the Constitution and another (HR 935) that would change
pesticide regulations.” According to the Democratic Leader’s Office, “The Democratic Previous Question would
force the House to vote on the key components of the Middle Class Jumpstart Agenda: H.R. 851, The Bring Jobs
Home Act, H.R. 377, The Paycheck Fairness Act, H.R. 1010, The Fair Minimum Wage Act and H.R. 4582, The
Students’ Emergency Loan Refinancing Act.” The previous question passed 227 to 195. [H.Res. 694, Vote #465,
7/30/14; CQ, 7/30/14; Democratic Leader’s Office Previous Questions, 7/30/14]

2014: Perry Voted For Blocking Consideration Of The Paycheck Fairness Act. In April 2014, Perry voted for:
“Woodall, R-Ga., motion to order the previous question (thus ending debate and possibility of amendment) on the
rule (H Res 544) that would provide for House floor consideration of the fiscal 2015 budget resolution.” According
to the Democratic Leader’s office, “The Previous Question would amend the rule to allow for consideration of the
Paycheck Fairness Act and bipartisan Senate UI extension.” A vote against the previous question would have
allowed the bill to be considered. The previous question passed, 219-190. [H Res 544, Vote #169, 4/8/14; CQ,
4/8/14]

2013: Perry Voted For Blocking Consideration Of The Paycheck Fairness Act. In May 2013, Perry voted for: a
“motion to order the previous question (thus ending debate and possibility of amendment) on the rule (H Res 198)
that would provide for House floor consideration of the bill that would allow private-sector employers to offer
workers compensatory time off instead of overtime pay, at a rate of 1.5 hours per hour of overtime work.”
According to the Democratic Leader’s office, “The Previous Question would amend the rule to allow for
consideration of the ‘Paycheck Fairness Act’ (H.R. 377) which bolsters the Equal Pay Act by closing loopholes and
imposing effective penalties on employers who discriminate based on gender.” A vote against the previous question
would have allowed the bill to be considered. The previous question passed 230 to 198. [H Res 198, Vote #132,
5/7/13; CQ, 5/7/13; Congressional Record, 5/7/13]

2013: Perry Voted For Blocking Consideration Of The Paycheck Fairness Act. In April 2013, Perry voted for:
“Foxx, R-N.C., motion to order the previous question (thus ending debate and possibility of amendment) on the rule
(H Res 146) that would provide for House floor consideration of the bill that would require the National Labor
Relations Board to cease all activities that require a quorum of members until certain conditions are met.”
According to the Democratic Leader’s office, “The Previous Question would amend the rule to allow for
consideration of the Paycheck Fairness Act (H.R. 377), which strengthens the Equal Pay Act by closing loopholes
and imposing effective penalties on employers who discriminate based on gender.” A vote against the previous
question would have allowed for consideration of the Paycheck Fairness Act. The previous question was approved
226-192.. [H Res 146, Vote #97, 4/11/13; CQ, 4/11/13]

Women In Pennsylvania Made $.80 Cents For Every Dollar A Man Made

Women In Pennsylvania Made $.80 Cents For Every Dollar A Man Made. [National Women’s Law Center,
accessed 9/5/19]

Perry Repeatedly Voted To Roll Back Davis-Bacon Wage Protections

Perry Voted For Defunding Enforcement Of The Davis-Bacon Act, Which Ensures Fair Wages In
Government Contracts For Construction And Repair Of Public Buildings And Public Works. In July 2017,
Perry voted for: “King, R-Iowa, amendment that would prohibit funds made available in the bill from being used to
implement, administer or enforce prevailing wage requirements associated with the Davis-Bacon Act, which
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 20 of 834

                                                                 SCOTT PERRY Rese arch Book | 19

specify the basis for wages paid to employees by companies under contract with the federal government.” The
amendment was rejected by a vote of 178-249. [H R 3219, Vote #419, 7/26/17; CQ, 7/26/17]

Perry Voted For Defunding Enforcement Of The Davis-Bacon Act, Which Ensures Fair Wages In
Government Contracts For Construction And Repair Of Public Buildings And Public Works. In September
2017, Perry voted for: “King, R-Iowa, amendment that would prohibit funds made available in the bill for the
Agriculture Department and related agencies from being used to implement, administer or enforce Davis-Bacon Act
prevailing wage requirements.” The amendment was rejected by a vote of 176-241. [H R 3354, Vote #445, 9/6/17;
CQ, 9/6/17]

Perry Voted For Defunding Enforcement Of The Davis-Bacon Act, Which Ensures Fair Wages In
Government Contracts For Construction And Repair Of Public Buildings And Public Works. In September
2017, Perry voted for: “King, R-Iowa, amendment that would prohibit funds appropriated to the Departments of
Transportation, Housing and Urban Development and related agencies from being used to implement, administer,
or enforce the Davis-Bacon Act prevailing wage requirement. The amendment was rejected by a vote of 180-241.
[H R 3354, Vote #453, 9/6/17; CQ, 9/6/17]

Perry Voted For Defunding Enforcement Of The Davis-Bacon Act, Which Ensures Fair Wages In
Government Contracts For Construction And Repair Of Public Buildings And Public Works. In September
2017, Perry voted for: “King, R-Iowa, amendment, as modified, that would prohibit funding made available in the
bill for the Department of Homeland Security and related agencies from being used to implement, administer or
enforce the Davis-Bacon Act prevailing wage requirements.” The amendment was rejected by a vote of 173-240.
[H R 3354, Vote #464, 9/7/17; CQ, 9/7/17]
     Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 21 of 834

                                                               SCOTT PERRY Rese arch Book | 20

Perry Was Dangerously Wrong On Health Care

                                           Significant Findings

   ✓ Perry has repeatedly tried to undo health care policies that help millions of Americans.

       ✓ 2018: Perry advocated for replacing the Affordable Care Act entirely and said it would be his top
         priority after reelection.

       ✓ Perry compared the Affordable Care Act to slavery and prohibition in rowdy interview with Chris
         Matthews.

       ✓ 2018: Patriot News: “Perry conceded he did vote to eradicate the requirements” to protect people
         with pre-existing conditions.

       ✓ Perry voted against the Protecting Americans With Preexisting Conditions Act.

       ✓ Perry voted 12 times to repeal the Affordable Care Act.

       ✓ Perry voted 22 times to cripple, defund, or change the Affordable Care Act.

   ✓ Perry consistently backed legal challenges to the Affordable Care Act.

       ✓ 2019: Perry voted against condemning the trump administration’s legal campaign against the
         Affordable Care Act.

       ✓ 2019: Perry voted against authorizing House intervention into the Texas court case that found the
         Affordable Care Act unconstitutional.

       ✓ 2015: Perry said he was “disappointed” in the King v. Burwell ruling and said that the Affordable
         Care Act “simply is bad.”

       ✓ 2010: Perry supported Pennsylvania’s lawsuit against the federal government over the ACA.

   ✓ Perry backed huge tax cuts for drug companies, and voted against a bipartisan measure to bring down
     the cost of prescription drugs.

       ✓ Perry voted for the Republican Tax Scam bill – “a major victory” for big pharma investors.

       ✓ Perry voted against a bipartisan measure to bring down drug prices by restricting anti-competitive
         behaviors by pharmaceutical companies.

   ✓ Perry held dangerous beliefs regarding health care policies directly affecting women.
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 22 of 834

                                                                     SCOTT PERRY Rese arch Book | 21

          ✓ Perry voted against barring health care companies from charging women higher premiums than
            men.

          ✓ Perry said that insurance coverage should not be required for maternity care because he was done
            having kids.

          ✓ Perry said that taxpayers should not have to pay for birth control or erectile dysfunction
            medications, and that he and his paid for birth control themselves.

          ✓ In 2012, Perry said abortion should be illegal except for in cases of rape, incest, or life of the
            mother.

          ✓ Perry backed legislation promoting fetal heart beat ultrasounds before receiving an abortion.

          ✓ Perry consistently supported a 20-week abortion ban.

          ✓ Perry claimed that Planned Parenthood was “reporting hundreds of millions in profits.”



Perry Has Repeatedly Tried To Undo Health Care Policies That Help Millions Of
Americans

2018: Perry Advocated For Replacing The Affordable Care Act Entirely, And Said It Would Be His
Top Priority After Reelection

2018: Perry Advocated For Replacing The Affordable Care Act Entirely. “Perry is still critical of the ACA and
wants to replace it entirely, although he concedes that Republicans still have work to do to bring about that final
replacement package.” [Patriot News, 10/21/18]

2018: Perry Said His Top Priority Upon Reelection Was Repealing And Replacing The Affordable Care Act.
“Perry said his would be taking another shot at the full repeal and replacement of the Affordable Care Act,
commonly known as Obamacare. The House’s repeal effort fell just short in the U.S. Senate last year. With
Democrats regaining control of the House, repealing the ACA will be a difficult task.” [Penn Live, 11/8/18]

Perry Compared The Affordable Care Act To Slavery And Prohibition In Rowdy Interview With
Chris Matthews

HEADLINE: Rep. Perry Fights Chris Matthews On Obamacare. [Politics PA, 10/30/13]

Chris Matthews Criticized Perry Over Comments That Obamacare Was Failing, Since The Main Part Of
The Law Had Yet To Go Into Effect. “Matthews also questioned Perry’s belief that the Affordable Care Act was
failing, saying that the main part of the law has not yet gone into effect. In response, Perry said that slavery and
prohibition are examples of things that were once legal, but later repealed by the government. The House of
Representatives voted Friday to continue to fund the government, while delaying the implementation of the
Affordable Care Act, or Obamacare, for a year. The Senate will debate and discuss the bill when they return to
session Monday.” [Politics PA, 10/30/13]

Perry Compared Obamacare To Slavery And Prohibition. “Matthews also questioned Perry’s belief that the
Affordable Care Act was failing, saying that the main part of the law has not yet gone into effect. In response, Perry
said that slavery and prohibition are examples of things that were once legal, but later repealed by the government.
         Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 23 of 834

                                                                       SCOTT PERRY Rese arch Book | 22

The House of Representatives voted Friday to continue to fund the government, while delaying the implementation
of the Affordable Care Act, or Obamacare, for a year. The Senate will debate and discuss the bill when they return
to session Monday.” [Politics PA, 10/30/13]

    In Response To Chris Matthews Asking About The ACA Perry Said “Slavery Was Legal At Some Point,
    Chris. Do You Think That Should Still Be Legal Today? Is That What You’re Saying, At All Odds?”
    “PERRY: But I can tell you this, Chris. Hold on. I can tell you this. The 18th Amendment to the Constitution
    was prohibition, which was repealed by the 21st Amendment. MATTHEWS: I know. PERRY: It was the law
    of the land and it was repealed. Slavery was legal at some point, Chris. Do you think that should still be legal
    today? Is that what you`re saying, at all odds?” [MSNBC, Hardall With Chris Matthews, 9/26/13]

In Argument Over Obamacare, Perry Accused Chris Matthews Of Not Reading. “Rep. Scott Perry (R-York),
who represents the fourth district, voiced his support for the defunding, or delaying, of the Affordable Care Act on
MSNBC’s Hardball with Chris Matthews during a Thursday interview. In addition to talking about the looming
potential for a shutdown, Matthews briefly brought up Perry’s stance on offshore drilling in the Gulf of Mexico.
‘That reasonable set of demands [directed toward the President] includes getting rid of Obamacare for a year, it
includes putting in the Keystone pipeline,’ Matthews said. ‘When you look at that list of ten things, it looks like it
was written by the oil industry.’ ‘I’m surprised that you read any of it, first of all,’ Perry fired back.” [Politics PA,
10/30/13]

Perry Criticized Chris Matthews For Claiming Republicans Were “Holding The Country Hostage.” “Prior to
the abrupt end to the interview, Perry criticized Matthews’ use of the phrase ‘Congress holding the country
hostage,’ claiming that if the government shuts down, Senate Majority Leader Harry Reid and President Barack
Obama are to blame. ‘Chris, those are your words that the country is being held hostage,’ Perry said. ‘This is a
negotiation by an attractable president who will negotiate with Syria, who will negotiate with Putin, who will
negotiate with Iran, but won’t negotiate with 50 percent of his countrymen.’” [Politics PA, 10/30/13]

2018: Patriot News: “Perry Conceded He Did Vote To Eradicate The Requirements” To Protect
People With Pre-Existing Conditions

2018: Perry Said Claims He Was Against Requirements To Cover Pre-Existing Conditions Was “A Lie” But
Admitted He Did Vote To Eradicate Pre-Existing Conditions Coverage. “Perry called TV advertisements
accusing him of voting against federal requirements for insurers to cover pre-existing conditions are ‘a lie.’ Perry
conceded he did vote to eradicate the requirements in the context of larger votes to repeal the Obama
administration’s Affordable Care Act, a staple of his past campaigns. But those votes, he said, were simply part of a
work in progress that always envisioned bringing the requirement back in a replacement plan.” [Patriot News,
10/21/18]

    In Perry’s District, 52% Of Non-Elderly Citizens Have A Preexisting Condition. [Center for American
    Progress, 4/5/17]

    In Perry’s District, There Are 305,500 Non-Elderly People With Pre-Existing Conditions. [Center for
    American Progress, 4/5/17]

Perry Voted Against The Protecting Americans With Preexisting Conditions Act

Perry Voted Against Passage Of The Protecting Americans With Preexisting Conditions Act, Prohibiting
Federal Departments From Exempting State Health Care Plans From Federal Requirements Under The
ACA. In May 2019, Perry voted against: “Passage of the bill that would prohibit the Health and Human Services
and Treasury departments from taking any action to implement or enforce their October 2018 guidance regarding
criteria for evaluating Section 1332 state health care plan waivers under the 2010 health care overhaul, and would
prohibit the departments from effectively reissuing the guidance. Section 1332 waivers exempt state health care
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 24 of 834

                                                                    SCOTT PERRY Rese arch Book | 23

plans from certain federal requirements under the Affordable Care Act, including requirements related to qualified
health plans, tax credits, and individual and employer mandates. To be eligible for such waivers, proposed state
plans are required to provide care to a ‘comparable number’ of residents that is ‘as comprehensive’ and ‘as
affordable’ as would otherwise be provided under the ACA. The October 2018 guidance modifies guidelines for
considering waiver applications, emphasizing that a proposed state health care plan should be evaluated based on
the number of residents that would have ‘access’ to comparable coverage under the plan, as opposed to the number
of residents that purchase such coverage.” The motion was agreed to by a vote of 230-183. [HR 986, Vote #196,
5/9/19; CQ, 5/9/19]

Perry Voted 12 Times To Repeal The Affordable Care Act

Perry Voted 2 Times To Fully Repeal The Affordable Care Act

    •   Perry Voted For Repealing The Affordable Care Act. [HR 596, Vote #58, 2/3/15; CQ Floor Votes,
        2/3/15]
    •   Perry Voted For Repealing The Affordable Care Act. [HR 45, Vote #154, 5/16/13; CQ Floor Votes,
        5/16/13]

Perry Voted For Repealing The Affordable Care Act. In February 2015, Perry voted for: the “Passage of the bill
that would repeal the 2010 health care overhaul. The bill would delay the repeal by 180 days after enactment and
direct the House Education and the Workforce, Energy and Commerce, Judiciary and Ways and Means committees
to submit alternative legislation with a number of provisions, including ones to increase economic growth by
eliminating certain regulations; lower health care premiums through increased competition; overhaul the medical
liability system; and provide states greater flexibility to administer Medicaid programs.” The bill passed 239-186.
[HR 596, Vote #58, 2/3/15; CQ Floor Votes, 2/3/15]

    The Hill: The Vote Was The Fourth Vote To “Completely Repeal” The Affordable Care Act; For The
    First Time, The Bill Included Instructions For Committees To Replace The Bill, But With No Deadline
    To Finish. “The GOP House on Tuesday voted for the fourth time to completely repeal ObamaCare, but this
    time with instructions for several committees to replace the healthcare law with new policies. […] This is the
    first time the House has coupled an ObamaCare repeal vote with instructions to write a replacement, but they
    included a significant caveat. The legislation doesn’t impose any deadlines on committees to finish their work.”
    [The Hill, 2/3/15]

Perry Voted For Repealing The Affordable Care Act. In May 2013, Perry voted for: “Passage of the bill that
would repeal the 2010 health care overhaul law, which requires most individuals to buy health insurance by 2014,
makes changes to government health care programs and sets requirements for health insurers. It also would repeal
provisions pertaining to the Independent Payment Advisory Board. The bill would restore the provisions of law
amended or repealed by the health care overhaul, and repeal certain provisions of the health care reconciliation
law.” The bill passed 229-195. [HR 45, Vote #154, 5/16/13; CQ Floor Votes, 5/16/13]

    Washington Post: The Bill “Would Repeal The Health Care Law In Full.” “Since Republicans took control
    of the House of Representatives in 2011, the House has voted 36 times to repeal either all, or part, of President
    Obama’s health-care law. On Thursday, the House is scheduled to do it again, taking up another bill that would
    repeal the health care law in full.” [Washington Post, 5/15/13]

Perry Voted 8 Times For Republican Budget Resolutions That Fully Repealed The Affordable Care Act

    •   Perry Voted For Republican Conference Report On Budget That Began Process To Repeal
        Affordable Care Act. [S Con Res 11, Vote #183, 4/30/15; Bloomberg, 4/29/15]
    •   Perry Voted For Republican Budget That Repealed The Affordable Care Act. [H. Con Res. 27, Vote
        #142, 3/25/15; New York Times, 3/25/15]
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 25 of 834

                                                                    SCOTT PERRY Rese arch Book | 24

    •   Perry Voted For Budget Alternative That Repealed The Affordable Care Act. [H. Con Res. 27, Vote
        #141, 3/25/15; US News and World Report, 3/25/15]
    •   Perry Voted For Republican Study Committee Budget That Repealed The Affordable Care Act. [H
        Con Res 27, Vote #138, 3/25/15; The Hill, 3/25/15]
    •   Perry Voted For Republican Budget That Repealed Affordable Care Act. [H Con Res 96, Vote #177,
        4/10/14]
    •   Perry Voted For Republican Study Committee Budget That Repealed The Affordable Care Act. [H
        Con Res 96, Vote #175, 4/10/14; Rep. Hall, Press Release, 4/10/14]
    •   Perry Voted For Republican Budget That Repealed Affordable Care Act. [H Con Res 25, Vote #88,
        3/21/13]
    •   Perry Did Not Vote On Republican Study Committee Budget That Repealed The Affordable Care
        Act. [H Con Res 25, Vote #86, 3/20/13; Rep. Hanabusa, Press Release, 3/20/13]

Perry Voted For A Republican Conference Report On Budget That Began Process To Repeal Affordable
Care Act. In April 2015, Perry voted for: “House and Senate Republicans agreed on a unified budget plan
Wednesday that would allow them to bypass Democrats and send President Barack Obama legislation to repeal or
revise his landmark health-care law. The budget proposal spells out the Republican Party’s priorities by calling for
$5.3 trillion in spending cuts to reach balance in nine years.” An agreement to pass the Conference Report passed
226 to 197. [S Con Res 11, Vote #183, On Agreeing to the Conference Report, 4/30/15; Bloomberg, 4/29/15]

Perry Voted For A Republican Budget That Repealed The Affordable Care Act. In March 2015, Perry voted
for: “[The Republican budget] also includes parliamentary language, called reconciliation that orders House
committees to draft legislation repealing the Affordable Care Act. Under budget rules, that reconciliation repeal bill
cannot be filibustered in the Senate and would need only a majority vote to pass.” The resolution passed 228 to 199.
[H. Con Res. 27, Vote #142, 3/25/15; New York Times, 3/25/15]

Perry Voted For A Budget Alternative That Repealed The Affordable Care Act. In March 2015, Perry voted
for: a budget alternative known as Price amendment #2 offered as an amendment on the floor that would repeal
the Affordable Care Act, slash Pell grants and alter Medicare while requiring no offsets for increased OCO defense
spending. “Tom Price, R-Ga., also submitted an amended version that included increased defense funding without
requiring cuts in other areas to offset the spending. Price’s plan increased funding to the Overseas Contingency
Operations Fund by $2 billion over the committee plan, to $96 billion, and requires no offsets. The version that
passed out of committee would have required offsets over $73.5 billion in the OCO fund, which pays for wars and
other overseas activities and is not subject to sequester caps.” The resolution passed 219 to 208. [H. Con Res. 27,
Vote #141, 3/25/15; US News and World Report, 3/25/15]

Perry Voted For Republican Study Committee Budget That Repealed The Affordable Care Act. In March
2015, Perry voted for: the “Stutzman, R-Ind., substitute amendment that would provide for $ 2.804 trillion in new
budget authority in fiscal 2016, not including off-budget accounts. The substitute would call for reducing spending
by $7.1 trillion over 10 years compared to the Congressional Budget Office baseline. The proposal would call for
capping discretionary spending at $975 billion in fiscal 2016, freezing it for two years, and then allowing it to grow
with inflation. It would call for setting discretionary defense spending at $570 billion, non-defense discretionary
spending at $405 billion and allowing for $58 billion in Overseas Contingency Operations. The measure would call
for, after fiscal 2019, OCO spending being incorporated into (non-emergency) discretionary defense spending. The
proposal would call for repeal of the 2010 health care overhaul, converting Medicaid and the Children’s Health
Insurance Program into block grant programs and transitioning Medicare to a premium-support system. It would
propose changing the inflationary index for Social Security benefits to ‘chained’ CPI for all government programs
and gradually increases eligibility to age 70 for Social Security. It also would propose converting the Supplemental
Nutrition Assistance Program into a block grant program and changing it to a discretionary program. The
amendment would outline guidance for a tax overhaul, including stating that taxes should be revenue neutral based
on dynamic scoring and that the alternative minimum tax be repealed. It also would propose that federal funding for
transportation be limited to core federal duties, such as the interstate highway system.” [H Con Res 27, Vote #138,
3/25/15; CQ, 3/25/15]
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 26 of 834

                                                                    SCOTT PERRY Rese arch Book | 25


    The Hill: “The RSC Plan Would Repeal Obamacare Through A Budget Tool Known As Reconciliation.”
    [The Hill, 3/23/15]

Perry Voted For Republican Budget That Repealed Affordable Care Act. In April 2014, Perry voted for:
“Adoption of the concurrent resolution that would provide for $2.842 trillion in new budget authority in fiscal 2015,
not including off-budget accounts. It would assume $5.1 trillion in reductions over the next 10 years in both
discretionary and mandatory spending. The proposal would assume the repeal of the 2010 health care overhaul. It
also would propose extending the 2013 law that withheld the pay of members of Congress unless the House and
Senate each approve a budget resolution. It would propose changing the Supplemental Nutrition Assistance
Program into a block grant program and call for a decrease of $125 billion in SNAP funding over five years. The
proposal would call for expanded work and job training requirements in order to receive aid from the Temporary
Assistance to Needy Families Program and would propose preventing beneficiaries from receiving unemployment
insurance and disability insurance concurrently. It would call for the creation of a block grant program for Medicaid
run by individual states. It also would include a proposal for a 10-year ‘doc fix’ to prevent a 24 percent cut in
Medicare payments to doctors. It would assume the enactment of legislation to consolidate the current seven
individual tax brackets into two, allowing for the reduction of the top individual rate from 39.6 percent to 25
percent and the corporate rate from 35 percent to 25 percent and call for repeal of the alternative minimum tax. It
also would call for a maximum-income cap to qualify for Pell Grants and the elimination of eligibility for less than
half-time students.” The resolution was adopted 219-205. [H Con Res 96, Vote #177, 4/10/14; CQ Floor Votes,
4/10/14]

Perry Voted For Republican Study Committee Budget That Repealed The Affordable Care Act. In April
2014, Perry voted for: “the Republican Study Committee’s budget that would balance the federal budget in four
years, rein in Washington’s huge deficits, and repeal ‘ObamaCare.’ The RSC budget failed to receive a majority
vote for passage, but a subsequent vote on the Ryan budget was approved.” [H Con Res 96, Vote #175, 4/10/14;
Rep. Hall, Press Release, 4/10/14]

Perry Voted For Republican Budget That Repealed Affordable Care Act. In March 2013, Perry voted for:
“Adoption of the concurrent resolution that would provide $2.769 trillion in new budget authority in fiscal 2014,
not including off-budget accounts. It would assume that the spending levels required by the sequester remain in
place and that non-war discretionary spending for all future years will be at post-sequester levels. It would assume
that all discretionary savings from the sequester beginning in fiscal 2014 will come from non-defense programs. It
would assume $5.7 trillion in reductions over the next 10 years in both discretionary and mandatory spending. It
would assume repeal of the 2010 health care overhaul and a restructuring of Medicare into a “premium support”
system beginning in 2024. It would call for an overhaul of the tax code, under which the alternative minimum tax
would be repealed, the six current individual income tax brackets would be consolidated into two and tax credits
and deductions would be eliminated or curtailed.” The resolution passed 221-207. [H Con Res 25, Vote #88,
3/21/13; CQ, 3/21/13]

Perry Did Not Vote On Republican Study Committee Budget That Repealed The Affordable Care Act. In
March 2013, Perry did not vote on: “the Republican Study Committee substitute keeps the sequester in place,
repeals the Affordable Care Act, and privatizes Medicare, exempting only those 60 years or older from the changes.
The measure would also cut Social Security benefits by increasing the retirement age to 70, and cap funding below
2008 levels for education, infrastructure, and other important domestic programs until 2017.” [H Con Res 25, Vote
#86, 3/20/13; Rep. Hanabusa, Press Release, 3/20/13]

Perry Voted For Repealing Major Pillars Of Affordable Care Act, Including Individual Mandate

    •   Perry Voted For Overturning Obama’s Veto Of A Bill That Would Repeal Major Portions Of The
        Affordable Care Act. [HR 3762, Vote #53, 2/2/16; CQ Floor Votes, 2/2/16]
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 27 of 834

                                                                     SCOTT PERRY Rese arch Book | 26

    •   Perry Voted For Agree With Senate Amendment To Bill To Repeal Major Portions Of The
        Affordable Care Act, Including Individual Mandate. [HR 3762, Vote #6, 1/6/16; CQ Floor Votes,
        1/6/16]
    •   Perry Voted For House Passage Of A Bill To Repeal Major Portions Of Affordable Care Act,
        Including Individual Mandate. [HR 3762, Vote #568, 10/23/15; CQ Floor Votes, 10/23/15]

Perry Voted For Overturning Obama’s Veto Of A Bill That Would Repeal Major Portions Of The
Affordable Care Act. In February 2016, Perry voted for: “Passage, over President Obama’s Jan. 8 2016, veto, of
the bill that would repeal portions of the 2010 health care law and block federal funding for Planned Parenthood for
one year. The bill would zero-out the law’s penalties for noncompliance with the law’s requirements for most
individuals to obtain health coverage and employers to offer health insurance. The bill would scrap in 2018 the
law’s Medicaid expansion, as well as subsidies to help individuals buy coverage through the insurance exchanges.
It also would scrap certain taxes included in the law, including the tax on certain high-value employer-sponsored
health insurance plans.” A two-thirds majority was required to override the President’s veto. The motion was
rejected 241-186. [HR 3762, Vote #53, 2/2/16; CQ Floor Votes, 2/2/16]

    The Bill Attempted “To Overturn President Obama’s Veto Of Legislation To Repeal Obamacare.”
    “House Republicans are moving on to a new round of budget fights after failing on Tuesday to overturn
    President Obama’s veto of legislation to repeal Obamacare and defund Planned Parenthood. Republicans were
    not able to rally the support of two-thirds of the House necessary to overturn the veto, leaving conservatives to
    turn their attention to a final year of budget fights with the president. The 241-186 vote, appropriately
    scheduled for Groundhog Day, was the 63rd time the House has voted to overturn all or part of Obama’s
    signature health care law.” [Washington Post, 2/2/16]

Perry Voted For Agree With Senate Amendment To Bill To Repeal Major Portions Of The Affordable Care
Act, Including Individual Mandate. In January 2016, Perry voted for: “Price, R-Ga., motion to concur in the
Senate amendment to the bill that would repeal portions of the 2010 health care law and block federal funding for
Planned Parenthood for one year. The bill would zero-out the law’s penalties for noncompliance with the law’s
requirements for most individuals to obtain health coverage and employers to offer health insurance. The bill would
scrap in 2018 the law’s Medicaid expansion, as well as subsidies to help individuals buy coverage through the
insurance exchanges. It also would scrap certain taxes included in the law, including the tax on certain high-value
employer-sponsored health insurance plans.” The bill passed 240-181. [HR 3762, Vote #6, 1/6/16; CQ Floor Votes,
1/6/16]

    CNN: The Legislation Would “Repeal Obamacare.” “The GOP-controlled House of Representatives on
    Wednesday afternoon passed legislation that would repeal Obamacare, and after more than 60 votes to roll back
    all or part of the law, the bill dismantle it will finally get to the President’s desk.” [CNN, 1/6/16]

Perry Voted For House Passage Of A Bill To Repeal Major Portions Of Affordable Care Act, Including
Individual Mandate. In October 2015, Perry voted for: “Passage of the bill that would repeal portions of the 2010
health care law, including: the requirements for most individuals to have health insurance and employers with more
than 50 employees to offer it or face penalties, the 2.3 percent tax on the sale of medical devices, the tax on certain
high-value employer-sponsored health insurance plans, and the Prevention and Public Health Fund. The measure
also would block, for one year, federal funding for Planned Parenthood and would increase funding for community
health centers by $235 million in both fiscal 2016 and 2017.” The bill passed 240-189. [HR 3762, Vote #568,
10/23/15; CQ Floor Votes, 10/23/15]

    Los Angeles Times: The Bill “Would Repeal Several Major Pillars Of President Obama’s Landmark
    2010 Law, Including The Requirement That Americans Have Health Coverage.” “House Republicans
    pushed forward with another vote to roll back the Affordable Care Act on Friday, passing a bill that would
    repeal several major pillars of President Obama’s landmark 2010 law, including the requirement that
    Americans have health coverage.” [Los Angeles Times, 10/23/15]
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 28 of 834

                                                                    SCOTT PERRY Rese arch Book | 27

    HEADLINE: House Republicans vote to repeal Obamacare, again [Los Angeles Times, 10/23/15]

    According To The CBO, The Bill Would Increase The Number Of Uninsured Americans By 32 Million.
    “The number of people who are uninsured would increase by 18 million in the first new plan year following
    enactment of the bill. Later, after the elimination of the ACA’s expansion of Medicaid eligibility and of
    subsidies for insurance purchased through the ACA marketplaces, that number would increase to 27 million,
    and then to 32 million in 2026.” [CBO, 1/2017]

    According To The CBO, The Bill Would Cause Health Insurance Premiums To Double. “Premiums in the
    nongroup market (for individual policies purchased through the marketplaces or directly from insurers) would
    increase by 20 percent to 25 percent—relative to projections under current law—in the first new plan year
    following enactment. The increase would reach about 50 percent in the year following the elimination of the
    Medicaid expansion and the marketplace subsidies, and premiums would about double by 2026.” [CBO,
    1/2017]

    According To The CBO, The Bill Would Leave In Place Rules That Insurance Companies Could “Not
    Deny Coverage Or Vary Premiums Because Of An Enrollee’s Health Status Or Limit Coverage Because
    Of Preexisting Medical Conditions.” “Importantly, H.R. 3762 would leave in place a number of market
    reforms—rules established by the ACA that govern certain health insurance markets. Insurers who sell plans
    either through the marketplaces or directly to consumers are required to: Provide specific benefits and amounts
    of coverage; Not deny coverage or vary premiums because of an enrollee’s health status or limit coverage
    because of preexisting medical conditions; and Vary premiums only on the basis of age, tobacco use, and
    geographic location.” [CBO, 1/2017]

Perry Voted 22 Times To Cripple, Defund, Or Change the Affordable Care Act

Perry Voted For Beginning Process Of Repealing Affordable Care Act

Perry Voted For Beginning The Process Of Repealing Affordable Care Act. In January 2017, Perry voted for:
“Adoption of the concurrent resolution that includes reconciliation instructions for the House Energy and
Commerce and Ways and Means Committees as well as the Senate Finance and Health, Education, Labor and
Pensions Committees to develop legislation to reduce the deficit by at least $1 billion each over a 10-year period by
January 27, 2017, which is expected to repeal parts of the 2010 health care law. The concurrent resolution also
would set broad spending and revenue targets over the next 10 years. It would allow $3.3 trillion in new budget
authority for fiscal 2017.” The resolution was adopted 227-198. [S Con Res 3, Vote #58, 1/13/17; CQ Floor Votes,
1/13/17]

    The Vote “Began The Process Of Dismantling The Affordable Care Act” By Allowing Republicans To
    Use Budget Reconciliation To Roll Back The Law. “The House of Representatives began the process of
    dismantling the Affordable Care Act on Friday, approving a budget resolution on a mostly party line vote. The
    vote was 227-198. The Senate passed the measure earlier this week. It allows Republicans on Capitol Hill to
    use a process known as ‘budget reconciliation’ to roll back major parts of the health care law. Top Republican
    leaders are also saying they plan to move to replace Obamacare along the same track, but they are still
    struggling to come up with the details on how it will work.” [CNN, 1/3/17]

    HEADLINE: House takes first step towards repealing Obamacare [CNN, 1/3/17]

Perry Voted 2 Times To Defund The Affordable Care Act Or Major Provisions Of The Bill

    •   Perry Voted For Defunding The Affordable Care Act. [H J Res 59, Vote #478, 9/20/13; CQ Floor
        Votes, 9/20/13]
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 29 of 834

                                                                     SCOTT PERRY Rese arch Book | 28

    •   Perry Voted For Prohibiting The Treasury Department And IRS From Enforcing The Affordable
        Care Act. [HR 2009, Vote #447, 8/2/13; CQ Floor Votes, 8/2/13]

Perry Voted 8 Times To Delay Key Provisions Of The Affordable Care Act

    •   Perry Voted For Requiring Regulations and Rule Changes In The Affordable Care Act Be Subject
        To Congressional Approval. [HR 427, Vote #474; CQ Floor Votes, 7/28/15]
    •   Perry Voted For Repealing The Sustainable Growth Rate Formula, And Delaying Tax Penalty For
        Individual Mandate For Five Years. [HR 4015, Vote #135, 3/14/14; CQ Floor Votes, 3/14/14]
    •   Perry Voted For Delaying Tax Penalty For Individual Mandate Under The Affordable Care Act. [HR
        4118, Vote #97, 3/5/14; CQ Floor Votes, 3/5/14]
    •   Perry Voted For Delaying Individual Mandate For One Year. [HJRes 59, Vote #504, 9/30/13; CQ
        Floor Votes, 9/30/13]
    •   Perry Voted For Delaying Implementation Of The Affordable Care Act For One Year. [HJRes 59,
        Vote #498, 9/29/13; CQ Floor Votes, 9/29/13]
    •   Perry Voted For Blocking Subsidies In Affordable Care Act Until A Program To Verify Recipient
        Qualifications Was In Place. [HR 2775, Vote #458, 9/12/13; CQ Floor Votes, 9/12/13]
    •   Perry Voted For Delaying The Individual Mandate For One Year. [HR 2668, Vote #363, 7/17/13; CQ
        Floor Votes, 7/17/13]
    •   Perry Voted For Delaying The Employer Mandate For One Year. [HR 2667, Vote #361, 7/17/13; CQ
        Floor Votes, 7/17/13]

Perry Voted For The American Health Care Act – The Republican Health Care Repeal Bill

2017: Perry Voted For The American Health Care Act – The Republican Health Care Repeal Bill

2017: Perry Voted For The American Health Care Act – The Republican Health Care Repeal Bill. In May
2017, Perry voted for: “Passage of the bill that would make extensive changes to the 2010 health care overhaul law,
by effectively repealing the individual and employer mandates as well as most of the taxes that finance the current
system. It would, in 2020, convert Medicaid into a capped entitlement that would provide fixed federal payments to
states and end additional federal funding for the 2010 law’s joint federal-state Medicaid expansion. It would
prohibit federal funding to any entity, such as Planned Parenthood, that performs abortions and receives more than
$350 million a year in Medicaid funds. As amended, it would give states the option of receiving federal Medicaid
funding as a block grant with greater state flexibility in how the funds are used, and would require states to
establish their own essential health benefits standards. It would allow states to receive waivers to exempt insurers
from having to provide certain minimum benefits, would provide $8 billion over five years for individuals with pre-
existing conditions whose insurance premiums increased because the state was granted a waiver to raise premiums
based on an individual’s health status, and would create a $15 billion federal risk sharing program to cover some of
the costs of high medical claims.” The bill was passed by a vote of 217-213. [HR 1628, Vote #256, 5/4/17; CQ,
5/4/17]

American Health Care Act Would Gut Protections For People With Pre-Existing Conditions

Politifact Found That AHCA “Would Weaken Protections” For Those With Pre-Existing Conditions,
“Would Allow States To Give Insurers The Power To Charge People Significantly More.” “An ad by the
American Action Network says that under the American Health Care Act ‘people with pre-existing conditions are
protected.’ The only kernel of truth here is that the amendment has language that states insurers can’t limit access to
coverage for individuals with pre-existing conditions. However, the ad omits that the House GOP health plan would
weaken protections for these patients. The legislation would allow states to give insurers the power to charge
people significantly more if they had a pre-existing condition. While Republicans point to the fact that those
patients could get help through high-risk pools, experts question their effectiveness. Current law does not allow
         Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 30 of 834

                                                                      SCOTT PERRY Rese arch Book | 29

states to charge people with pre-existing conditions significantly more. We rate this claim Mostly False.”
[Politifact, 5/24/17]

American Health Care Act Would Lead To 23 Million More Uninsured – Disproportionally Older People
With Lower Incomes

CBO Estimated 14 Million More People Would Be Uninsured In 2018; 23 Million More Uninsured By 2026.
“CBO and JCT estimate that, in 2018, 14 million more people would be uninsured under H.R. 1628 than under
current law. The increase in the number of uninsured people relative to the number under current law would reach
19 million in 2020 and 23 million in 2026 (see Table 4, at the end of this document).” [CBO, 5/24/17]

    CBO Found Increase In Uninsured Would Disproportionately Impact Older People With Lower Income.
    “Although the agencies expect that the legislation would increase the number of uninsured broadly, the increase
    would be disproportionately larger among older people with lower income—particularly people between 50
    and 64 years old with income of less than 200 percent of the federal poverty level (see Figure 2).” [CBO,
    5/24/17]

American Health Care Act Would Create An Age Tax On Older Americans

American Health Care Act Allows Insurers To Charge Older Customers Five Times More Than Younger
Adults. “Raises premiums for older people. The Affordable Care Act limited insurers from charging older
customers more than three times what they charge younger adults. The House bill would raise that to five times.
This may enable younger consumers to find cheaper coverage, but older policyholders would face higher rates.”
[Huffington Post, 3/6/17]

New York Times: ACHA Achieved Lower Premiums Not Through Increased Choice And Competition, But
By Making Health Insurance So Unaffordable For Many Older Americans They Would Leave The Market.
“There are a lot of unpleasant numbers for Republicans in the Congressional Budget Office’s assessment of their
health care bill. But congressional leadership found one to cheer: The report says that the bill will eventually cut the
average insurance premiums for people who buy their own insurance by 10 percent. […] But the way the bill
achieves those lower average premiums has little to do with increased choice and competition. It depends, rather,
on penalizing older patients and rewarding younger ones. According to the C.B.O. report, the bill would make
health insurance so unaffordable for many older Americans that they would simply leave the market and join the
ranks of the uninsured.” [New York Times, 3/14/17]

Perry Consistently Backed Legal Challenges To The Affordable Care Act

2019: Perry Voted Against Condemning The Trump Administration’s Legal Campaign Against
The Affordable Care Act

Perry Voted Against Condemning The Trump Administration’s Legal Campaign Against The Affordable
Care Act. In April 2019, Perry voted against: “Passage of the resolution that would express the sense of the House
of Representatives that the Trump administration’s stance on invalidating the 2010 health care law is ‘unacceptable’
and that the Justice Department should protect individuals with pre-existing conditions, individuals who pay high
costs for prescription drugs, and individuals who ‘gained health insurance coverage since 2014.’ The resolution
would recommend that the department reverse its position in the case of Texas v. United States.” The resolution
passed 240 to 186. [H Res 271, Vote #146, 4/3/19; CQ, 4/3/19]

    HEADLINE: “House Votes To Condemn Trump Administration’s Opposition To ACA.” [Jurist.org,
    4/4/19]
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 31 of 834

                                                                     SCOTT PERRY Rese arch Book | 30

2019: Perry Voted Against Authorizing House Intervention Into The Texas Court Case That Found
The Affordable Care Act Unconstitutional

Perry Voted Against Authorizing House Intervention Into The Texas Court Case That Found The
Affordable Care Act Unconstitutional. In January 2019, Perry voted against: “Adoption of the resolution that
would establish the rules of the House for the 116th Congress. Title III of the resolution would authorize the
speaker, on behalf of the House of Representatives, to intervene in the Texas court case that found the 2010
healthcare law unconstitutional and other cases related to the law. It would also direct the Office of General
Counsel to represent the House in any such litigation.” The resolution was adopted 235-192. [H Res 6, Vote #19,
1/09/19; CQ, 1/09/19]

    HEADLINE: House Democrats vote to defend ACA in court — and jam Republicans [Washington Post,
    1/3/19]

2015: Perry Said He Was “Disappointed” In The King V. Burwell Ruling And Said That The
Affordable Care Act “Simply Is Bad”

Perry Said He Was “Disappointed” In The King V. Burwell Ruling And Said That The Affordable Care Act
“Simply Is Bad.” “Local politicians have responded to the U.S. Supreme Court’s ruling Thusday in King v.
Burwell, which further entrenches ObamaCare. […] U.S. Rep. Scott Perry, R-York. ‘I’m disappointed by the
Supreme Court’s decision today. President Obama promised that the Affordable Care Act would cut costs and make
coverage more affordable for families; however, his claims haven’t held up to the facts. Many 4th District families,
small business owners and medical providers I’ve met have told me about the increased cost of health insurance
under this law and its unbearable mandates. I must respect the Supreme Court’s decision but this law simply is bad
and unaffordable for many people, and I’ll not stop working to try to address it. I’ve long advocated that opposing
the ACA wasn’t enough; and have argued for a plan that will include common sense reforms that enjoy widespread
support, such as stopping frivolous lawsuits through medical liability reform, allowing the purchase of insurance
across state lines, and protecting patients with preexisting conditions. I’ll continue to fight for those principles.’”
[Public Opinion, 6/25/15]

2010: Perry Supported Pennsylvania’s Lawsuit Against The Federal Government Over The ACA

Perry Supported Pennsylvania Suing The Federal Government Over The Affordable Care Act. “State Rep.
Scott Perry, R-92, said Tuesday that he is fully supportive of Pennsylvania Attorney General Tom Corbett’s effort
to file suit on behalf of the commonwealth against the federal health care reform legislation.” [The Sentinel,
3/24/10]

Perry On Pennsylvania’s ACA Lawsuit: “There Have Been Loud Protests Against This Act And It Seems
Clear That The Majority Of The People Do Not Support The Plan As Currently Crafted. There Is No
Plausible Excuse For This Being Foisted Upon The American People And The People Of Pennsylvania. I Am
Pleased That Attorney General Corbett Is Taking This Action On Behalf Of Pennsylvanians, And I Join
Him In Support Of It.” “‘I am disappointed by the brazen neglect for the will of the citizens during passage of a
major takeover of the nation’s health care system,’ Perry said in a statement. ‘There have been loud protests against
this act and it seems clear that the majority of the people do not support the plan as currently crafted. There is no
plausible excuse for this being foisted upon the American people and the people of Pennsylvania. I am pleased that
Attorney General Corbett is taking this action on behalf of Pennsylvanians, and I join him in support of it.’” [The
Sentinel, 3/24/10]

Perry Backed Huge Tax Cuts For Drug Companies, But Voted Against A Bipartisan
Measure To Bring Down The Cost Of Prescription Drugs
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 32 of 834

                                                                    SCOTT PERRY Rese arch Book | 31

Perry Voted For The Republican Tax Scam Bill – “A Major Victory” For Big Pharma Investors

Perry Voted For The Republican Tax Scam Bill

Perry Voted For Final Passage Of The Tax Cuts And Jobs Act. [HR 1, Vote #699, 12/20/17; CQ Floor Votes,
12/20/17]

Tax Cuts And Jobs Act Included A “Major Victory For Pharma Manufacturers”

Politico: Repatriation Provision In Tax Bill Was A “Major Victory For Pharma Manufacturers.” “The bill,
H.R. 1 (115), lowers the corporate tax rate and would offer a one-time reduction on profits U.S.-based multinational
companies earn and keep abroad. The repatriation provision is seen as a major victory for pharma manufacturers
who store boatloads of cash in countries where tax rates are lower.” [Politico, 12/4/17]

    Pharmaceutical Companies Were “One Of The Biggest Beneficiaries” Of The Provision, And Were Seen
    As Likely To Return Money To Their Shareholders, Rather Than Invest In Research And Innovation.
    “U.S. drugmakers will be one of the biggest beneficiaries of the repatriation portion of the bill. They’ve been
    sitting on billions of dollars in overseas earnings and can now bring home that cash at a reduced rate. While the
    tax bill has been promoted by Republicans as a job creator, the reality is that drug companies are more likely to
    return the money to shareholders, or use it to make acquisitions.” [Bloomberg, 12/20/17]

    Tax Bill Was Estimated To Save Top Five Pharmaceutical Companies $42.7 Billion. “The tax proposal
    supported by President Donald Trump and congressional Republicans would give five top pharmaceutical
    corporations a $42.7 billion tax break.” [Public Citizen and ITEP, 11/20/17]

Pharmaceutical Companies Worked To Benefit Shareholders, Rather Than To Bring Down The Cost Of
Drugs Or Invest In New Research And Development

Pharmaceutical Companies Were Predicted To Use Savings From Tax Bill To Invest In Mergers And
Acquisitions In An Effort To Preserve Patents And Prevent Competitors From Producing Cheaper, Generic
Drugs. “Blue-chip drugmakers holding $200 billion in cash, mostly overseas, will start investing more of it in
mergers and acquisitions after President Trump’s tax overhaul slashed the cost of spending the money in the U.S.,
debt-ratings firm Moody’s predicts. […] Amgen, Pfizer, Gilead, and Celgene are the most likely to seek deals,
Moody’s projects, as they grapple with challenges from a shrinking market for some medications to the expiration
of patents on others that will enable rivals to produce cheaper generic versions.” [Washington Examiner, 1/9/18]

HEADLINE: Pharma’s $50 billion tax windfall for investors [Axios, 2/22/18]

HEADLINE: Big Pharma investors cash in on Trump’s tax plan [Salon, 2/22/18]

Career: Perry Took $9,500 In Campaign Cash From Big Pharma

Career: Perry Received $9,500 From The Pharmaceutical Industry. [OpenSecrets, accessed 10/31/19]

Perry Voted Against A Bipartisan Measure To Bring Down Drug Prices By Restricting Anti-
Competitive Behaviors By Pharmaceutical Companies

Perry Voted Against The Strengthening Health Care and Lowering Prescription Drug Costs Act

Perry Voted Against The Strengthening Health Care and Lowering Prescription Drug Costs Act. In May
2019, Perry voted against: “Passage of the bill, as amended, that comprises a package of measures related to the
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 33 of 834

                                                                      SCOTT PERRY Rese arch Book | 32

development and market entry of generic drugs and a package of measures related to enrollment in and federal
funding to support Affordable Care Act health insurance marketplaces. Title I of the bill includes provisions
intended to facilitate the development and market entry of generic and biosimilar drug products. Specifically, it
would allow the Food and Drug Administration to approve a subsequent company's application to manufacture a
generic drug in cases where an initial company has applied but not received final FDA approval to introduce the
drug after 30 months; approval of the subsequent application would trigger a 180-day exclusivity period for sale of
the generic drug by the initial applicant company, after which point other generic versions could enter the market. It
would prohibit generic and brand-name drug manufacturers from entering into agreements in which brand-name
manufacturers pay to delay entry of a generic drug into the market, and it would authorize the Federal Trade
Commission to issue penalties and initiate civil actions to enforce the prohibition. It would allow generic drug
manufacturers to bring civil action against the license holder for a brand-name drug if the license holder does not
provide ‘sufficient quantities’ of samples of the brand-name drug on ‘commercially reasonable, market-based
terms;’ it would also outline certain affirmative legal defenses for defendants and certain terms for legal remedies in
the case of a successful suit. Title II of the bill includes several provisions intended to facilitate enrollment in and
provide funding and support for state- and federally-operated health insurance marketplaces under the Affordable
Care Act. Specifically, it would authorize $200 million in grant funding for states to establish and operate state-
based ACA health insurance marketplaces. It would authorize $100 million for Health and Human Services
Department consumer outreach and educational activities related to ACA marketplace plans. It would authorize
$100 million for the HHS ‘navigator’ program, which funds certified entities to help individuals enroll in qualified
plans, and would make certain modifications to the duties and selection of navigators. It would prohibit the HHS,
Treasury, and Labor departments from taking any action to implement or enforce an August 2018 rule that
effectively extends the maximum duration of coverage for short-term, limited-duration health insurance plans,
which are not required to meet ACA patient protection requirements. As amended, the bill would authorize $25
million annually in grant funding for the ACA navigator program in state-based marketplaces and include a number
of additional requirements related to outreach and education programs by navigators and by HHS.” The bill passed
234-183. [HR 987, Vote #214, 5/16/19; CQ, 5/16/19]

The Bipartisan Measure Included Three Drug Pricing Provisions Restricting Anti-Competitive Behaviors By
Pharmaceutical Companies

The Bipartisan Measure Included Three Drug Pricing Provisions Restricting Anti-Competitive Behaviors By
Pharmaceutical Companies. “House Democrats this evening passed the session’s first legislation aimed at
lowering drug prices, as the party looks to solidify its political advantage on a key issue for voters ahead ahead of
2020. […] Five Republicans voted for the measure. The legislation includes three bipartisan drug pricing
provisions restricting anti-competitive behaviors by pharmaceutical companies alongside a slate of proposals
reversing Trump administration policies designed to undermine the Affordable Care Act.” [Politico, 5/16/19]

    The Bill Prevented Tactics Drug Companies Used To Keep Price High By Preventing Generic Drugs
    From Entering The Market. “1) The bill targets generic drug ‘parking’ […] Research has shown prices start
    to really come down once there are several generic drugs on the market, not just one. So the House bill tries to
    prevent ‘parking’ by permitting the FDA to approve a second generic application before the first drug has gone
    on the market under select circumstances. […] 2) The bill bans ‘pay-for-delay’ agreements This is pretty
    straight-forward: Sometimes, brand-name drug manufacturers will straight-up pay a generic manufacturer to
    delay the generic product from entering the market. The Federal Trade Commission has estimated that such
    deals increase spending on prescription drugs by $3.5 billion annually.” [Vox, 5/13/19]

    The Bill Made It Easier For Generic Drugs To Be Developed. “3) The bill makes it easier for generic
    manufacturers to get the materials from brand-name drug makers Another hiccup in the generic drug pipeline is
    when brand-name manufactuers refuse to provide the materials that generic competitors need to produce their
    cheaper knockoff versions of the brand-name drug. […] The House bill would allow generic manufacturers to
    request the FDA authorize them to obtain materials from the brand-name company, allow generic drug makers
    to sue in court for samples and the court would be allowed to award monetary damages to the generic company
    as a way to discourage brand-name companies from participating in anti-competitive behavior.” [Vox, 5/13/19]
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 34 of 834

                                                                   SCOTT PERRY Rese arch Book | 33


The Bill Included Money For States To Set Up ACA Insurance Marketplaces, Restored Funding For ACA
Enrollment And Outreach, And Repealed The Expansion Of Short Term Insurance Plans. “Democrats have
paired those policies with a few proposals to shore up Obamacare: providing money for states to set up their own
insurance marketplaces[;] restoring funding for ACA enrollment outreach and support cut by the Trump
administration[;] repealing President Donald Trump’s expansion of skimpy ‘short-term’ insurance plans” [Vox,
5/13/19]

HEADLINE: “House Passes Legislation Aiming To Shore Up Health Law And Lower Drug Costs.” [New
York Times, 5/16/19]

HEADLINE: “House Passes Drug Pricing Bills Paired With Obamacare Fixes” [Politico, 5/16/19]

Perry Held Dangerous Beliefs Regarding Health Care Policies Directly Affecting Women

Perry Voted Against Barring Health Care Companies From Charging Women Higher Premiums
Than Men

Perry Voted Against Legislation Barring Health Care Companies From Charging Women Higher Premiums
Than They Charge Men. “Schakowsky, D-Ill., motion to recommit the bill to the House Energy and Commerce
Committee with instructions to report back immediately with an amendment that would state that the bill could not
be interpreted to allow health insurance plans to charge women higher premiums than they charge men.” The
motion was rejected by a vote of 187-235. [HR 7, Vote #64, 1/24/17; CQ, 1/24/17]

Perry Said That Insurance Coverage Should Not Be Required For Maternity Care Because He Was
Done Having Kids

HEADLINE: Congressman Doesn’t Think He Should Pay For Maternity Care Because He’s Done Having
Kids [HuffPost, 5/12/17]

HEADLINE: Pa. congressman doesn’t want to pay for maternity care [PennLive, 5/13/17]

[VIDEO IN ARTICLE] Perry Told A Constituent That Insurance Coverage Should Not Be Required For
Maternity Care Because He Was Done Having Kids. “‘I don’t want maternity care. I have two children, and
we’re not having anymore. I don’t want to pay for maternity care,” said Perry, who voted for the AHCA. An
Indivisible activist pointed out that people who don’t have children or whose children are older still have to pay
property taxes, which fund schools, adding that there’s a ‘social contract’ in American society for public goods.
‘Without a doubt,”‘ Perry replied. “‘But there’s also personal responsibility. Some people never want to start a
family. ... Some people don’t want to own a Cadillac. But should we want to make everybody pay for a Cadillac?’”
[HuffPost, 5/12/17]

Perry Said That Taxpayers Should Not Have To Pay For Birth Control Or Erectile Dysfunction
Medications, And That He And His Paid For Birth Control Themselves

Perry Said That Taxpayers Should Not Have To Pay For Birth Control Or Erectile Dysfunction
Medications. “Perry said taxpayers should not have to pay for birth control and likewise should not have to pay for
erectile dysfunction medications.” [York Daily Record, 2/16/17]

    When Asked About Birth Control Access During A Town Hall, Perry Said That He And His Wife Paid
    For It And “That’s How It Works.” “More questions and answers about birth control, including Perry’s
         Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 35 of 834

                                                                      SCOTT PERRY Rese arch Book | 34

    response that he and his wife had used birth control and, ‘We paid for it. That’s how it works.’” [York Daily
    Record, 2/16/17]

In 2012, Perry Said Abortion Should Be Illegal Except For In Cases Of Rape, Incest, Or Life Of
The Mother

2012: Perry Said Abortion Should Be Illegal Except For In The Case Of Rape, Incest, And When The Mother’s
Life Is In Jeopardy. “Abortion: Perry is the only anti-abortion candidate, saying he believes abortion should be
illegal except for cases of rape, incest and when the life of the mother is in jeopardy.” [York Dispatch, 10/1/12]

    Perry On Abortion: “The Life Of The Child Is Innocent In Those Circumstances (Of Rape, Incest, And
    When A Mother’s Life Is Jeopardy); However, I Don’t Have To Carry A Child From Rape Or Incest And
    Bear The Burden Of That For Life.” “A father of two, Perry said he wishes abortion would never happen, but
    there are some circumstances beyond the control of the mother. ‘The life of the child is innocent in those
    circumstances (of rape, incest, and when a mother’s life is jeopardy); however, I don’t have to carry a child from
    rape or incest and bear the burden of that for life.’” [York Dispatch, 10/1/12]

Perry Backed Legislation Promoting Fetal Heart Beat Ultrasounds Before Receiving An Abortion

Perry Backed A Bill To Promote Fetal Heart Beat Ultrasounds Before Receiving An Abortion. “Too many
women are getting abortions without seeing an ultrasound image or hearing the heartbeat of their unborn fetus,
according to some York County lawmakers. A bill is moving through the state House that would require physicians
to perform an ultrasound and use a fetal heart rate monitor on any woman planning on getting an abortion.
Supporters say they hope women will make a more informed decision and change their minds after seeing the
image or hearing the heartbeat. […] From York County, Republican state Reps. Stan Saylor, Seth Grove, Scott
Perry, Will Tallman and Keith Gillespie have signed on as co-sponsors. Rapp said she believes the bill has enough
bipartisan support to get out of the House; the bill is in the health committee now.” [York Dispatch, 2/3/12]

    Perry On Fetal Heartbeat Bill: “I Think Individuals In Society Need To Approach That With The
    Utmost Consideration. It’s Not A Decision That Should Be Made Capriciously.” “‘As a woman, I believe
    when a woman makes a crucial decision about her health and her body, she should be fully informed,’ Rapp
    said. ‘Anything we can do to reduce the abortion rate, that’s what we want to do. It still doesn’t take the
    decision away from the woman.’ Some abortion clinics aren’t offering those services to patients unless
    requested, she said, and she fears some women won’t know to ask. Grove, whose wife is expecting, said seeing
    an ultrasound “is just an amazing experience,” and it makes sense that any woman facing such a major decision
    would want that available. Under the bill, the woman wouldn’t be forced to view any of the images, but it does
    require the doctor to perform the services and give her the information to do with as she wants. ‘Gut-wrenching
    moment’: Perry, Tallman and Gillespie said they want to make sure women are making informed decisions. ‘I
    think individuals in society need to approach that with the utmost consideration. It’s not a decision that should
    be made capriciously,’ Perry said.” [York Dispatch, 2/3/12]

Perry Consistently Supported A 20 Week Abortion Ban

2017: Perry Voted For For A 20-Week Abortion Ban

Perry Voted For A 20-Week Abortion Ban. In October 2017, Perry voted for: “Passage of the bill that would
prohibit abortions in cases where the probable age of the fetus is 20 weeks or later and would impose criminal
penalties on doctors who violate the ban. It would provide exceptions for cases in which the woman’s life is in
danger as well as for pregnancies that are a result of rape for pregnancies that are a result of rape against an adult
woman, if the woman received counseling or medical treatment for the rape at least 48 hours prior to the abortion.
An exception would be provided for pregnancies resulting from rape or incest against a minor if the rape or incest
had been previously reported to law enforcement or another government agency authorized to act on reports of
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 36 of 834

                                                                    SCOTT PERRY Rese arch Book | 35

child abuse. The bill would require a second doctor trained in neonatal resuscitation to be present for abortions
where the fetus has the ‘potential’ to survive outside the womb.” The rule was adopted, 237-189. [HR 36, Vote
#549, 10/3/17; CQ, 10/3/17]

    Abortion Rights Groups Said The Legislation Had No Exception If The Pregnancy Threatened The
    Mother’s Health, And The Rape And Incest Exceptions Were Too Narrow. “Abortion rights groups and
    Democratic lawmakers panned the legislation ahead of its passage, arguing it is based on faulty science and
    contains no exception if a pregnancy would threaten a mother’s health. They also said the rape and incest
    exceptions are too narrow and that the bill is likely unconstitutional under existing Supreme Court rulings.”
    [Washington Post, 10/3/17]

Perry Claimed That Planned Parenthood Was “Reporting Hundreds Of Millions In Profits”

Perry Claimed That Planned Parenthood Was “Reporting Hundreds Of Millions In Profits.” “Perry said,
even though taxpayer money does not directly pay for abortions, federal funds do support Planned Parenthood,
which ‘is reporting hundreds of millions in profits.’” [York Daily Record, 2/16/17]

Politifact Rated A Statement That Planned Parenthood “Raked In More Than $300 Million In Profits” Over
The Past Several Years “Mostly False”

Politifact Rated A Statement That Planned Parenthood “Raked In More Than $300 Million In Profits” Over
The Past Several Years “Mostly False.” “In the second part of our fact-checking, does the "excess revenue over
expenses" constitute a ‘profit’? We sent Dannenfelser's claim to experts in nonprofit management and heard back
from four. Three disagreed with using the term ‘profit’ to describe excess revenues over expenses: Christopher
Stone, faculty director of the Hauser Center for Nonprofit Organizations at Harvard University; Herman B. ‘Dutch’
Leonard, professor of public management at Harvard Kennedy School of Government and at the Harvard Business
School; and Beth Gazley, assistant professor at Indiana University School of Public and Environmental Affairs.
‘Bottom line: a nonprofit’s surplus should not be confused with profit,’ Stone wrote in an e-mail. ‘Profits are
generated by businesses to reward investors. Businesses also use profits to provide additional compensation
(bonuses tied to profits) for employees who help generate the profits for investors. Because nonprofits may not use
their surpluses for either of these purposes, these surpluses should not be confused with profits. All surpluses must
be devoted to the charitable purposes of the organization.’” [Politifact Florida, 6/7/11]

Perry Voted For Shutting Down The Government Over Planned Parenthood Funding

Perry Voted Against A Government Funding Bill That Included Funding For Planned Parenthood. In
September 2015, Perry voted against: a continuing resolution that would fund the government until December 11
because it would continue federal funding of Planned Parenthood. “Congress is sending President Obama
legislation to prevent a government shutdown following a 277-151 vote in the House that will keep federal agencies
funded through Dec. 11. More Republicans voted against the spending bill than in favor of it, however. Republicans
objected to the inclusion of money for Planned Parenthood in the bill, leading 151 GOP lawmakers to vote against
the bill, compared to only 91 who supported it.” The bill passed 277 – 151. [H.R. 719, Vote #528, 9/30/15; The
Hill, 9/30/15]
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 37 of 834

                                                                     SCOTT PERRY Rese arch Book | 36

Perry Did Not Support Pennsylvania Seniors

                                                Significant Findings

      ✓ Perry supported policies that detrimentally affected Medicare.

         ✓ Perry’s team claimed he was running on protecting Medicare.

         ✓ Perry supported Paul Ryan’s health care overhaul plan that gutted Medicare.

         ✓ Perry voted against lowering drug prices for seniors.

         ✓ 2018: 49,223 residents of PA’s 10th district received some Medicare benefits.

     ✓ Perry supported policies that would catastrophically alter Social Security.

         ✓ Perry voted for Republican Study Committee budgets that included increasing the Social Security
           retirement age.

         ✓ 2014: Perry refused to answer when asked if he would support privatizing Social Security, Medicaid,
           and Medicare.

         ✓ Perry wanted to reform the Social Security cost-of-living adjustment formula.

         ✓ 2018: 155,716 residents of the PA 10th district received some Social Security benefits.



Perry Supported Policies That Detrimentally Affected Medicare

Perry’s Team Claimed He Was Running On Protecting Medicare

Perry’s Spokesperson Said Perry Was Running On “Protecting Medicare.” “But Perry’s spokesperson, Brian
Nutt, says the district is still plus-four to plus-six GOP. Trump, he says, won the old Fourth by 21 points, and, if the
new district was in place in 2016, would have won it by eight points. ‘It’s a trending-Republican district,’ says Nutt,
‘and Scott Perry’s running on the things he’s been out front and working on: lowering taxes, safer schools, national
security, protecting Medicare and ending sanctuary cities.’” [Philadelphia Daily News, 10/1/18]

Perry Supported Paul Ryan’s Health Care Overhaul Plan That Gutted Medicare

2012: Perry Agreed With The “General Concept” Of Paul Ryan’s Medicare Overhaul Plan. “With experts
saying Medicare is on an unsustainable path and others concerned about Social Security, the four candidates in the
race for the 4th Congressional District offered plans to address the top issues facing seniors. State Rep. Scott Perry,
R-Dillsburg: There’s no existing privatization plan he would support for Social Security; the federal government
‘made a promise it should keep,’ Perry said. He said he agrees with the ‘general concept’ of the Medicare overhaul
proposed by Republican vice presidential nominee Paul Ryan, who wants to create a system in which beneficiaries
would get a fixed payment from the government for their health insurance instead of the guaranteed benefits
provided in the current system.” [York Dispatch, 10/21/12]
       Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 38 of 834

                                                                     SCOTT PERRY Rese arch Book | 37


   Ryan’s Proposal Cut Medicare, Medicaid And Children's Medicaid Program To 5.5 Percent Of GDP.
   “The non-partisan Congressional Budget Office said in a report today that under the proposal, the federal
   budget would show a deficit of about 2 percent of the GDP in 2022, a slight surplus in 2040 and a surplus of
   roughly 4 percent in 2050. The proposal would reduce federal spending on Medicare, Medicaid and Children's
   Medicaid program to 5.5 percent of GDP in 2022.” [ABC News, 4/5/11]

   Ryan’s Proposal Would Have Forced Senior Citizens To Shop For Coverage On Insurance Exchanges
   By Their State, And Changing To Being Allotted Coverage Based On Their Income. “The Medicare
   program would also undergo major overhaul. Senior citizens would be able to shop for coverage on insurance
   exchanges set up by their state, but instead of the federal government paying for every service as it currently
   does, each Medicare beneficiary would be alloted a certain amount of money based on their income.” [ABC
   News, 4/5/11]

2013: Perry Voted For FY14 Ryan Budget That Called For Restructuring Of Medicare Into A “Premium
Support” System And $5.7 Trillion In Spending Cuts Over Ten Years. [H. Con. Res, 25, Vote #88, 3/21/13;
CQ, 3/21/13]

   National Journal: “For Those Younger Than Age 55, Medicare Could Look Unrecognizable” If Ryan
   Budget Were Implemented. “And, for those younger than age 55, Medicare could look unrecognizable:
   People receive a fixed sum of money from the federal government to buy health insurance in their old age,
   regardless of the way inflation has caused health care costs to increase.” [National Journal, 3/10/13]

   CBPP: Ryan Budget Would Cut Medicare Spending By A Total Of $356 Billion.” According to an
   analysis of the Ryan budget conducted by the Center on Budget and Policy Priorities: “Over the 2013 to 2023
   period, the Ryan budget would cut Medicare spending by a total of $356 billion. His budget would save $129
   billion compared to current law from limiting medical malpractice awards, increasing income-tested premiums,
   and repealing the Medicare benefit improvements in health reform, including closure of the prescription drug
   ‘donut hole.’ Ryan’s baseline includes $138 billion in scheduled cuts from Medicare’s sustainable growth rate
   formula for physicians and $89 billion in Medicare cuts from sequestration, bringing his total Medicare
   reductions to the aforementioned $356 billion.” [Center on Budget and Policy Priorities, 3/12/13]

Perry Voted For FY15 Republican Budget. [H Con Res 96, Vote #177, 4/10/14; USA Today, 4/10/14]

   National Committee To Preserve Social Security & Medicare: 2015 House GOP Budget Would Leave
   “Seniors And The Disabled – Some Of Our Most Vulnerable Americans – Hostage To The Whims Of
   Private Insurance Companies.” “Once again, the House GOP’s budget would privatize Medicare with a
   voucher plan, leaving seniors and the disabled – some of our most vulnerable Americans – hostage to the
   whims of private insurance companies. Over time, this will end traditional Medicare and make it harder for
   seniors to choose their own doctor. Vouchers will not keep up with the increasing cost of health insurance…
   that is why seniors will pay more.” [National Committee to Preserve Social Security & Medicare, 3/17/15]

   New York Times: 2015 House GOP Budget Would Turn Medicare Into A “Voucherlike” Program.
   “House Budget Committee members previewed their plans in an unusual, campaign-style video on Monday.
   The plan envisions a remaking of the federal government. Future recipients of Medicare would be offered
   voucherlike ‘premium support’ to pay for private insurance rather than government-provided health care.
   Spending on Medicaid would be cut substantially over 10 years, with the money turned into block grants to
   state governments, which in turn would have much more flexibility in deciding how it is allocated.” [New York
   Times, 3/17/15]

   AARP: Republican Budget Would Remove the Medicare Guarantee. “Chairman Ryan’s proposed budget
   fails to address the high costs of health care and instead shifts costs onto seniors and future retirees. Repealing
   the benefits of the Affordable Care Act ignores the progress we’ve made to improve access to health care and
       Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 39 of 834

                                                                    SCOTT PERRY Rese arch Book | 38

   protect against discrimination based on age, gender or medical history. Removing the Medicare guarantee of
   affordable health coverage for older Americans by implementing a premium support system and asking seniors
   and future retirees to pay more is not the right direction.” [AARP Press Release, 4/1/14]

   NCPSSM: Republican Budget Would Ultimately Kill Traditional Medicare. “This is a budget that
   doubles-down on an ideological quest to turn Medicare into “coupon care”, making it harder for seniors to
   choose their own doctors and ultimately killing traditional Medicare. If the GOP/Ryan budget becomes law,
   seniors will immediately lose billions in prescription drug savings, free wellness visits and preventative
   services provided in the ACA, and the Part D donut hole returns.” [National Committee to Preserve Social
   Security & Medicare, 4/1/14]

   Associated Press: “The Proposal Would Reprise a Voucher-Like Medicare Program.” “The proposal
   would reprise a voucher-like Medicare program for future retirees that would be the basis for GOP claims that
   the measure would drive down government debt over the long term.” [Associated Press via The Guardian,
   4/1/14]

   Los Angeles Times: Republican Budget Would Turn Medicare into a “Voucher-Like Program” that
   “May Not Fully Cover the Cost” of Medicare. “Ryan retained his idea for turning the Medicare health
   system into a voucher-like program for future seniors, providing a fixed amount of cash that can be applied
   toward the purchase of private health insurance. The voucher may also be used to enroll in traditional
   Medicare, but it may not fully cover the cost.” [Los Angeles Times, 4/1/14]

Perry Voted For FY16 Republican Budget. [H. Con Res. 27, Vote #142, 3/25/15; New York Times, 3/25/15]

   National Committee To Preserve Social Security & Medicare: 2015 House GOP Budget Would Leave
   “Seniors And The Disabled – Some Of Our Most Vulnerable Americans – Hostage To The Whims Of
   Private Insurance Companies.” “Once again, the House GOP’s budget would privatize Medicare with a
   voucher plan, leaving seniors and the disabled – some of our most vulnerable Americans – hostage to the
   whims of private insurance companies. Over time, this will end traditional Medicare and make it harder for
   seniors to choose their own doctor. Vouchers will not keep up with the increasing cost of health insurance…
   that is why seniors will pay more.” [National Committee to Preserve Social Security & Medicare, 3/17/15]

   New York Times: 2015 House GOP Budget Would Turn Medicare Into A “Voucherlike” Program.
   “House Budget Committee members previewed their plans in an unusual, campaign-style video on Monday.
   The plan envisions a remaking of the federal government. Future recipients of Medicare would be offered
   voucherlike ‘premium support’ to pay for private insurance rather than government-provided health care.
   Spending on Medicaid would be cut substantially over 10 years, with the money turned into block grants to
   state governments, which in turn would have much more flexibility in deciding how it is allocated.” [New York
   Times, 3/17/15]

Perry Voted For FY18 House Republican Budget Resolution. [H Con Res 71, Vote #557, 10/5/17; CQ, 10/5/17]

   AP: House Budget “Reprises A Controversial Plan To Turn Medicare Into A Voucher-Like Program.”
   “The House on Thursday passed a $4.1 trillion budget plan that promises deep cuts to social programs while
   paving the way for Republicans to rewrite the tax code later this year. The 2018 House GOP budget reprises a
   controversial plan to turn Medicare into a voucher-like program for future retirees as well as the party’s efforts
   to repeal the “Obamacare” health law. Republicans controlling Congress have no plans to actually implement
   those cuts while they pursue their tax overhaul.” [Associated Press, 10/5/17]

Perry Voted Against Lowering Drug Prices For Seniors
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 40 of 834

                                                                    SCOTT PERRY Rese arch Book | 39

2017: Perry Voted Against Consideration Of An Amendment Lowering Out-Of-Pocket Drug Costs For
Seniors

Perry Voted Against Consideration Of An Amendment Lowering Out-Of-Pocket Drug Costs For Seniors. In
January 2017, Perry voted against: the “Demings, D-Fla., motion to recommit the bill to the House Judiciary
Committee with instructions to report back immediately with an amendment that would exempt regulations that
significantly lower seniors’ out-of-pocket costs for prescription drugs under Medicare Part D. It would remove the
bill’s provision that would effectively overturn two Supreme Court decisions that require federal courts to defer to
an agency’s interpretation of the underlying law or rule when considering challenges to agency rules.” The motion
was rejected by a vote of 190-233. [HR 5, Vote #44, 1/11/17; CQ, 1/11/17]

Perry Voted 12 Times To Reopen The Medicare Donut Hole, Costing Seniors Thousands More In Out-Of-
Pocket Prescription Costs

Perry Voted 12 Times To Repeal The Affordable Care Act. [H Con Res 25, Vote #88, 3/21/13; HR 45, Vote
#154, 5/16/13; H Con Res 96, Vote #175, 4/10/14; H Con Res 96, Vote #177, 4/10/14; HR 596, Vote #58, 2/3/15;
H Con Res 27, Vote #138, 3/25/15; H. Con Res. 27, Vote #141, 3/25/15; H. Con Res. 27, Vote #142, 3/25/15; S
Con Res 11, Vote #183, 4/30/15; HR 3762, Vote #568, 10/23/15; HR 3762, Vote #6, 1/6/16; HR 3762, Vote #53,
2/2/16]

    The Affordable Care Act, AKA Obamacare, Would Eventually Close Medicare’s Prescription-Drug
    Program Coverage Gap. “Over time, Obamacare closes the coverage gap, informally referred to as the donut
    hole, in Medicare’s prescription-drug program (Part D). As originally designed, once Part D beneficiaries
    reached their (relatively low) deductible, they had to pay 25 percent of their drug costs up to a certain dollar
    amount; once beneficiaries’ drug costs reached that limit, they then had to pay all of their drug costs. Then, if
    their total out-of-pocket costs reached an even higher level (called the catastrophic coverage limit, which is
    currently set at $4,750), then they only had to pay 5 percent of drug costs above that limit. By the year 2020,
    though, there will no longer be a donut hole. From the moment beneficiaries’ drug costs reach their deductibles
    until they reach the catastrophic coverage limit, they will only pay 25 percent of their total drug costs.”
    [National Review, 11/26/13]

2018: 49,223 Residents Of PA’s 10th District Received Some Medicare Benefits

2017: 49,223 Residents Of Perry’s District Received Medicare Benefits. [Centers for Medicare & Medicaid
Services, 2018 Congressional District Report]

Perry Supported Policies That Would Catastrophically Alter Social Security

Perry Voted For Republican Study Committee Budgets That Included Increasing The Social
Security Retirement Age

2017: Perry Voted For An Republican Study Committee Alternative FY18 Budget. [H Con Res 71, Vote #555,
10/5/17; CQ, 10/5/17]

    RSC Budget Would Gradually Raise The Retirement Age For Social Security To 69. “The RSC budget
    would eliminate Social Security’s long-run shortfall and make the program sustainably solvent by adopting
    Representative Sam Johnson’s (R-TX) ‘Social Security Reform Act,’ which would slow initial benefit growth
    for higher-earners, gradually raise the normal retirement age to 69, and means-test annual cost-of-living
    adjustments, which would be calculated based on the chained Consumer Price Index (CPI).” [Committee for a
    Responsible Federal Budget, 9/11/17]
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 41 of 834

                                                                     SCOTT PERRY Rese arch Book | 40

2015: Perry Voted For FY2016 Republican Study Committee Budget. [H Con Res 27, Vote #138, 3/25/15; The
Hill, 3/23/15]

    FY2016 RSC Budget Raised The Retirement To 70. “The Republican Study Committee would raise the
    retirement age to 70 for people born after 1962, use a definition of inflation that would lower benefits, and
    reduce benefits for wealthier retirees.” [Examiner, 3/23/15]

2014: Perry Voted For FY2014 Republican Study Committee (RSC) Budget. [H Con Res 96, Vote #175,
4/10/14; CQ, 4/10/14]

    RSC Budget Turned Medicare Into A Voucher Program And Increased The Retirement Age To 70. “The
    RSC believes we should save Medicare from bankruptcy by transitioning to a solvent premium-support system,
    as passed in previous House Republican Budgets. […] SAFEGUARDS SOCIAL SECURITY AND
    DISABILITY INSURANCE: This budget would slowly phase in an increase in the Social Security full-
    retirement age. The full retirement age would continue the current-law’s gradual increase of two months per
    year beginning in 2022 until the full retirement age reaches 70.” [RSC Budget, via Wayback Machine,
    accessed 3/29/18]

2013: Perry Did Not Vote On FY2014 Republican Study Committee (RSC) Budget. [H. Con. Res 25, Vote
#86, 3/20/13; CQ, 3/20/13]

    RSC Budget Would Turn Medicare Into A Voucher Program For Those 59 And Younger. “The key
    difference between [the RSC and Ryan budgets] is the plan to overhaul Medicare. While Ryan calls for
    implementing his ‘premium support’ plan for future beneficiaries age 54 and younger, the RSC budget would
    start the change for people 59 and below.” [The Hill, 3/15/13]

    RSC Budget Would Raise The Social Security Eligibility Age From 65 To 70 For Those 51 And Older.
    “This budget would slowly phase in an increase in the Social Security full-retirement age for individuals born
    in 1962 (currently 51) and after to an eventual full-retirement age of 70.” [RSC Budget, March 2013]

2014: Perry Refused To Answer When Asked If He Would Support Privatizing Social Security,
Medicaid, And Medicare

2014: Perry Refused To Answer When Asked If He Would Support Privatizing Social Security, Medicaid,
And Medicare. “When asked if he would vote for or support privatizing Social Security, Medicaid and Medicare,
Perry would not say one way or the other. In both cases, Perry said he was in favor of making the systems solvent,
whatever those solutions might be.” [Patriot News, 10/14/14]

2018: 155,716 Residents Of The PA 10th District Received Some Social Security Benefits

2018: 155,716 Residents Of Perry’s District Received Social Security Benefits Worth Nearly $218,963. [Social
Security Administration, Congressional Statistics, released May 2019]

    In Perry’s District, Social Security Beneficiaries Include 117,844 Seniors; 111,508 Were Retirees. Of the
    112,950 social security beneficiaries in Perry’s district, 117,844 were aged 65 or older; 111,508 were retirees.
    [Social Security Administration, Congressional Statistics, released May 2019]
     Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 42 of 834

                                                               SCOTT PERRY Rese arch Book | 41

Perry’s Shady Business Dealings, Before His Time In, Congress
Still Leave Questions Unanswered

                                           Significant Findings

  ✓ Perry’s company in 1999 took on a contract with a sewage plant, Memphord Estates Sewage.

      ✓ The Pennsylvania Attorney General accused Perry’s company of environmental crimes related to
        false reporting that occurred at the Memphord Estates Sewage Plant.

      ✓ April 2002: Perry was issued a criminal complaint and an affidavit of probable cause for arrest
        warrant from the PA state Attorney General’s office.

      ✓ The PA Attorney General’s office began investigating the sewage plant after getting a referral from
        the Department of Environmental Protection that alleged Perry’s firm gave false reports to the DEP.

      ✓ The reports Perry’s company was accused of falsifying had to deal with levels of acidity and
        chlorine being released into the stony run creek.

  ✓ Perry’s company brought up possible issues to the Department of Environmental Protection.

      ✓ Perry claimed that after taking a Department of Environmental Protection course on how to
        properly run a sewage plant, they realized that the work they had been doing at the plant was wrong.

      ✓ Perry claimed that when his company “tried to alert the state Department of Environmental
        Protection that something was amiss, they ended up facing criminal charges.”

  ✓ Perry blamed false records on “unknowingly” taking a job with a “poorly run sewer plant” and on
    incorrect instructions given by the plant’s manager.

      ✓ Perry claimed that the plant manager had given he and his employees incorrect instructions on
        collecting water samples for testing.

  ✓ A DEP inspector found that workers at Perry’s company had falsified records.

      ✓ A DEP inspector interviewed Perry among other Hydrotech workers who were responsible for
        writing down test results for wastewater.

      ✓ One Hydrotech worker claimed that the plant operator instructed him to record “normal range
        readings” despite what he actually found and admitted to the Attorney General’s office that the
        numbers on his reports were false.

      ✓ Perry maintained that there was no agreement between his company the plant management to
        record false numbers.

  ✓ Under interviews with the Attorney General’s office Perry admitted to writing incorrect logs, therefore
    falsifying documents.

      ✓ The Attorney General’s office presented Perry with the three logs he wrote, and he said that it
        appeared to be his handwriting and agreed that he recorded all of the information on the logs.
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 43 of 834

                                                                   SCOTT PERRY Rese arch Book | 42

         ✓ The AG’s office pointed out that Perry’s log entries differed from the accurate levels for that time.

         ✓ The PA Attorney General’s office created a chart showing Perry’s logs were significantly different
           from the actual recorded chlorine and acidity levels.

         ✓ Based on Perry’s admission that he wrote logs that were incorrect, the PA Attorney General’s office
           had probable cause to believe that Perry violated the crimes code.

     ✓ Perry maintained that his company was punished for trying to “do the right thing” since they admitted
       “something was amiss” to the department of environmental protection.

     ✓ Perry blamed his company’s case on “overzealous investigation” by the Department of Environmental
       Protection.

     ✓ Perry’s company had to pay a $5,000 fine, and he entered an “accelerated rehabilitative” program for
       first time offenders.

         ✓ Pennsylvania eventually expunged Perry’s charges after he completed the state’s accelerated
           rehabilitative disposition probationary program.

     ✓ Perry called his entering the rehabilitative program a last-minute decision, although he requested
       entering the program earlier, but was rejected.

         ✓ The PA Attorney General’s office originally denied Perry’s application at first for the rehabilitation
           program.

         ✓ The PA Attorney General’s office said Perry’s request for rehabilitation was rejected because “of
           the circumstances involved in the case.”

     ✓ Many of those involved in Perry’s case were political influencers in Pennsylvania.

         ✓ Alexander, charged with Perry, was a member of the town’s zoning hearing board, and Perry was a
           member of the Carroll Twp. Planning Commission at the time.

         ✓ Dillsburg’s district justice recused himself from hearing Perry’s case because he knew all of the men
           involved personally.

         ✓ Mesco was owned by Alexander and his mother, a former state legislator and former Deputy
           Secretary of the state Department of Agriculture.

         ✓ Perry’s associate coble pleaded guilty to violating the state’s clean streams laws, and was placed on
           two years’ probation.


Perry’s Company In 1999 Took On A Contract With A Sewage Plant, Memphord Estates
Sewage

October 1999: The Memphord Estates Sewage Plant Hired Perry’s Company Hydrotech
Mechanical Service

In October 1999, The Memphord Estates Sewage Plant Hired Perry’s Company Hydrotech Mechanical
Services, Paying The Firm $125 A Week. “The state attorney general’s office issued a criminal complaint and an
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 44 of 834

                                                                   SCOTT PERRY Rese arch Book | 43

affidavit of probable cause for an arrest warrant in April 2002. Those documents give the following account of the
events leading up to the arrest: Mesco Inc. operates the sewer plant for Memphord Estates, a housing development
in Monaghan Township in northern York County. Halvard Alexander, a former Dillsburg borough councilman and
then-member of Dillsburg’s zoning hearing board, was the plant operator. In October 1999, Alexander hired
Hydrotech Mechanical Services, Perry’s Dillsburg-based firm, to help run the plant. Hydrotech employees were
there two days a week, and Mesco paid the firm $125 a week.” [York Daily Record, 6/4/06]

The Pennsylvania Attorney General Accused Perry’s Company Of Environmental Crimes
Related To False Reporting That Occurred At The Memphord Estates Sewage Plant

April 2002: Perry Was Issued A Criminal Complaint And An Affidavit Of Probable Cause For
Arrest Warrant From the PA State Attorney General’s Office

The PA State Attorney General’s Office Issued A Criminal Complaint And An Affidavit Of Probable Cause
For Arrest Warrant Against Perry In April 2002. “The state attorney general’s office issued a criminal
complaint and an affidavit of probable cause for an arrest warrant in April 2002. Those documents give the
following account of the events leading up to the arrest: Mesco Inc. operates the sewer plant for Memphord Estates,
a housing development in Monaghan Township in northern York County. Halvard Alexander, a former Dillsburg
borough councilman and then-member of Dillsburg’s zoning hearing board, was the plant operator. In October
1999, Alexander hired Hydrotech Mechanical Services, Perry’s Dillsburg-based firm, to help run the plant.
Hydrotech employees were there two days a week, and Mesco paid the firm $125 a week.” [York Daily Record,
6/4/06]

The PA Attorney General’s Office Began Investigating The Sewage Plant After Getting A Referral
From The Department Of Environmental Protection That Alleged Perry’s Firm Gave False
Reports To The DEP

The PA Attorney General’s Office Began Investigating The Sewage Plant After Getting A Referral From
The Department Of Environmental Protection That Alleged Perry’s Firm Gave False Reports To The DEP.
“In October 1999, Alexander hired Hydrotech Mechanical Services, Perry’s Dillsburg based firm, to help run the
plant. Hydrotech employees were there two days a week, and Mesco paid the firm $125 a week. A special agent
from the state attorney general’s office began investigating the sewer plant after getting a referral from the DEP.
That referred alleged that Mesco was giving false reports to the DEP. Those reports were supposed to reflect the
quality of wastewater that the plant discharged into Stony Run Creek, including levels of acidity and chlorine.”
[York Daily Record, 6/4/06]

The Reports Perry’s Company Was Accused Of Falsifying Had To Deal With Levels Of Acidity
And Chlorine Being Released Into The Stony Run Creek

The Reports Perry’s Company Was Accused Of Falsifying Had To Deal With Levels Of Acidity And
Chlorine Being Released Into The Stony Run Creek. “In October 1999, Alexander hired Hydrotech Mechanical
Services, Perry’s Dillsburg based firm, to help run the plant. Hydrotech employees were there two days a week, and
Mesco paid the firm $125 a week. A special agent from the state attorney general’s office began investigating the
sewer plant after getting a referral from the DEP. That referred alleged that Mesco was giving false reports to the
DEP. Those reports were supposed to reflect the quality of wastewater that the plant discharged into Stony Run
Creek, including levels of acidity and chlorine.” [York Daily Record, 6/4/06]

Perry’s Company Claimed It Brought Up Possible Issues To The Department Of
Environmental Protection
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 45 of 834

                                                                   SCOTT PERRY Rese arch Book | 44

Perry Claimed That After Taking A Department Of Environmental Protection Course On How To
Properly Run A Sewage Plant, They Realized That The Work They Had Been Doing At The Plant
Was Wrong

Perry Claimed That After Taking A Department Of Environmental Protection Course On How To Properly
Run A Sewage Plant, They Realized That The Work They Had Been Doing At The Plant Was Wrong. “‘You
basically turned a few knobs, adjusted the belts, greased the bearings,’ Perry said. The job included monitoring a
couple of gauges that measured wastewater’s purity and recording the results in a notebook. In May 2000, Perry
said, he enrolled the Hydrotech employees performing the work in a DEP course on running a sewer plant. After
taking that course for a couple of months, they realized that some of the work they had been doing at the plant was
wrong.” [York Daily Record, 6/4/06]

Perry Claimed That When His Company “Tried To Alert The State Department Of Environmental
Protection That Something Was Amiss, They Ended Up Facing Criminal Charges”

Perry Claimed That When His Company “Tried To Alert The State Department Of Environmental
Protection That Something Was Amiss, They Ended Up Facing Criminal Charges.” “Perry, however,
maintains that he was penalized for trying to do the right thing. He said that he and employees with his mechanical
contracting firm unknowingly took a job with a poorly run sewer plant. And when they tried to alert the state
Department of Environmental Protection that something was amiss, they ended up facing criminal charges. ‘I never
plead guilty to anything’ Perry said.” [York Daily Record, 6/4/06]

Perry Said That After Employees Approached Him With Concerns He Contacted The DEP And
Asked For An Inspector To Come Out

Perry Said That After Employees Approached Him With Concerns He Contacted The DEP And Asked For
An Inspector To Come Out. “After his employees approached him with their concerns, Perry said, he contacted
the DEP and asked that an inspector come out. More than six months later, Perry said, a DEP inspector approached
him and informed him that the plant was under investigation, but that he and his employees shouldn’t inform
Alexander and should continue working.” [York Daily Record, 6/4/06]

6 Months After Filing Their Complaint, Perry Was Notified That The Plant Was Under Investigation, But
That The Plant Manager Wasn’t Meant To Be Notified And They Should Continue Working

6 Months After Filing Their Complaint, Perry Was Notified That The Plant Was Under Investigation, But
That The Plant Manager Wasn’t Meant To Be Notified And They Should Continue Working. “After his
employees approached him with their concerns, Perry said, he contacted the DEP and asked that an inspector come
out. More than six months later, Perry said, a DEP inspector approached him and informed him that the plant was
under investigation, but that he and his employees shouldn’t inform Alexander and should continue working.”
[York Daily Record, 6/4/06]

Perry Blamed False Records On “Unknowingly” Taking A Job With A “Poorly Run Sewer
Plant” And On Incorrect Instructions Given By The Plant’s Manager

Perry Claimed That His Company “Unknowingly Took A Job With A Poorly Run Sewer Plant”

Perry Claimed That “He And Employees With His Mechanical Contracting Firm Unknowingly Took A Job
With A Poorly Run Sewer Plant.” “Perry, however, maintains that he was penalized for trying to do the right
thing. He said that he and employees with his mechanical contracting firm unknowingly took a job with a poorly
run sewer plant. And when they tried to alert the state Department of Environmental Protection that something was
         Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 46 of 834

                                                                      SCOTT PERRY Rese arch Book | 45

amiss, they ended up facing criminal charges. ‘I never plead guilty to anything’ Perry said.” [York Daily Record,
6/4/06]

Perry Claimed That The Plant Manager Had Given He And His Employees Incorrect Instructions
On Collecting Water Samples For Testing

Perry Claimed That The Plant Manager Had Given He And His Employees Incorrect Instructions On
Collecting Water Samples For Testing. “Gauges were improperly calibrated, and Alexander had given them
incorrect instructions on collecting water samples for testing, he said. Perry doesn’t believe it was intentional on
Alexander’s part. ‘As far as the deficiency in training, I think he was just preoccupied and inattentive,’ Perry said.
Alexander, reached by phone, declined comment last week.” [York Daily Record, 6/4/06]

One Hydrotech Worker, Edward Coble Claimed That The Plant Operator Instructed Him To
Record “Normal Range Readings” Despite What He Actually Found

One Hydrotech Worker, Edward Coble Claimed That The Plant Operator Instructed Him To Record
‘Normal Range Readings’ Despite What He Actually Found. “According to the affidavit, a DEP inspector
interviewed several Hydrotech workers, including Perry, who were responsible for writing down test results for the
wastewater. One worker, Edward Coble, said Alexander had instructed him to record ‘normal range readings’
despite what he actually found.” [York Daily Record, 6/4/06]

A Department Of Environmental Protection Inspector Found That Workers At Perry’s
Company Had Falsified Records

A Department Of Environmental Protection Inspector Interviewed Perry Among Other Hydrotech
Workers Who Were Responsible For Writing Down Test Results For Wastewater

A Department Of Environmental Protection Inspector Interviewed Perry Among Other Hydrotech Workers
Who Were Responsible For Writing Down Test Results For Wastewater. “According to the affidavit, a DEP
inspector interviewed several Hydrotech workers, including Perry, who were responsible for writing down test
results for the wastewater. One worker, Edward Coble, said Alexander had instructed him to record ‘normal range
readings’ despite what he actually found.” [York Daily Record, 6/4/06]

Hydrotech Worker Edward Coble Admitted To The Attorney General’s Office That The Numbers
On His Reports Were False

Coble Admitted To The Attorney General’s Office That The Numbers On His Reports Were False. “Coble
subsequently admitted to the attorney general’s investigator that the numbers on the reports were false. The
affidavit also cites an interview with a former employee who left Hydrotech in 2001 and reported to an investigator
that Coble had told him: ‘We got an agreement with Halvard that the results stay within a certain amount.’’” [York
Daily Record, 6/4/06]

A Former Hydrotech Employee Also Said There Was An Agreement With The Plant Manager That “The
Results Stay Within A Certain Amount”

A Former Hydrotech Employee Also Said There Was An Agreement With The Plant Manager That “The
Results Stay Within A Certain Amount.” “Coble subsequently admitted to the attorney general’s investigator that
the numbers on the reports were false. The affidavit also cites an interview with a former employee who left
Hydrotech in 2001 and reported to an investigator that Coble had told him: ‘We got an agreement with Halvard that
the results stay within a certain amount.’’” [York Daily Record, 6/4/06]
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 47 of 834

                                                                    SCOTT PERRY Rese arch Book | 46


Perry Maintained That There Was No Agreement Between His Company The Plant Management
To Record False Numbers

Perry Said That His Employees Comments “Might Have Referred To His Understanding Of How He Was
Supposed To Take The Samples” But That There Was No Agreement Between His Company And The
Company Managing The Plant. “Perry said that employees’ comments might have referred to his understanding
of how he was supposed to take the samples, but that there was no such agreement between Hydrotech and Mesco.
The job offer from Mesco wasn’t especially lucrative, Perry said, but they took it mainly because it was close by.
Neither he nor his employees knew anything about it, and they relied on Alexander to tell them what to do and how
to do it.” [York Daily Record, 6/4/06]

In Interviews With The Attorney General’s Office Perry Admitted To Writing Incorrect
Logs, Therefore Falsifying Documents

NOTE: Perry’s falsifying of documents in his company’s case with the Department of Environmental Protection
went largely unreported .

The Attorney General’s Office Was In Possession Of Three Logs That Were Completed By Scott
Perry

The Attorney General’s Office Was In Possession Of Three Logs That Were Completed By Scott Perry.
“During the interview of Joseph Rothe, your Affiant was provided with copies of all Mesco Maintenance Logs that
he received from Cecile Coble on June 20, 2000. After a review of all of these logs, your Affiant found three logs
that were completed by Scott Perry.” [Commonwealth of Pennsylvania, Affidavit of Probable Cause for the
Issuance of an Arrest Warrant, CR-0000063-02, 4/2/02]

Scott Perry Complete Maintenance Logs On November 12, 1999, November 23, 1999 And December 2, 1999

Scott Perry Complete Maintenance Logs On November 12, 1999, November 23, 1999 And December 2, 1999.
“The Mesco Maintenace Logs for November 12, 1999, November 23, 1999 and December 2, 1999 all list the
Service Technician from Hydrotech present on those particular days as ‘Scott.’ These three logs are comprised of
the following dates: November 12, 1999, November 23 (no year is listed, but it is believed to be 1999), and
December 2, 1999. As part of this investigation your Affiant traveled to the law firm of Jane Alexander and was
furnished with the Mesco 1998-1999 log book. This log book was kept at the Memphord Estates Sewage Treatment
Plant.” [Commonwealth of Pennsylvania, Affidavit of Probable Cause for the Issuance of an Arrest Warrant, CR-
0000063-02, 4/2/02]

Perry Claimed That He Went To The Sewage Treatment Plant Approximately Five To Ten Times
Per Year

Perry Claimed That He Went To The Sewage Treatment Plant Approximately Five To Ten Times Per Year.
“Your affiant interviewed Scott G. Perry, the General Manager of Hydrotech. Perry formed Hydrotech in 1993. The
Articles of Incorporation for Hydrotech list him as the Secretary/Treasurer for the corporation. Perry estimates that
sometime around 1998 for two hours a day twice a week, an employee of Hydrotech went to the Memphord Estates
Sewage Treatment Plant to do general maintenance work and operational work. Since 1998, Perry advised that he
has gone to the sewage treatment plant approximately five or ten time per year. Perry stated that before he started
going to the plant, Greenfield, Alexander and he went to the plant and Alexander showed him how to fill in the log.
He also remembers Alexander saying that sometimes test results aren’t always where they should be and that if a
problem arises it needs to be taken care of as quickly as possible.” [Commonwealth of Pennsylvania, Affidavit of
Probable Cause for the Issuance of an Arrest Warrant, CR-0000063-02, 4/2/02]
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 48 of 834

                                                                   SCOTT PERRY Rese arch Book | 47


Perry Said The Plant Manager Said That “Sometimes Test Results Aren’t Always Where They Should Be
And That If A Problem Arises It Needs To Be Taken Care Of As Quickly As Possible”

Perry Said The Plant Manager Said That “Sometimes Test Results Aren’t Always Where They Should Be
And That If A Problem Arises It Needs To Be Taken Care Of As Quickly As Possible.” “Your affiant
interviewed Scott G. Perry, the General Manager of Hydrotech. Perry formed Hydrotech in 1993. The Articles of
Incorporation for Hydrotech list him as the Secretary/Treasurer for the corporation. Perry estimates that sometime
around 1998 for two hours a day twice a week, an employee of Hydrotech went to the Memphord Estates Sewage
Treatment Plant to do general maintenance work and operational work. Since 1998, Perry advised that he has gone
to the sewage treatment plant approximately five or ten time per year. Perry stated that before he started going to
the plant, Greenfield, Alexander and he went to the plant and Alexander showed him how to fill in the log. He also
remembers Alexander saying that sometimes test results aren’t always where they should be and that if a problem
arises it needs to be taken care of as quickly as possible.” [Commonwealth of Pennsylvania, Affidavit of Probable
Cause for the Issuance of an Arrest Warrant, CR-0000063-02, 4/2/02]

The Attorney General’s Office Presented Perry With The Three Logs He Wrote, And He Said That
It Appeared To Be His Handwriting, And Agreed That He Recorded All Of The Information On
The Logs

The Attorney General’s Office Presented Perry With The Three Logs He Wrote, And He Said That It
Appeared To Be His Handwriting, And That It Looked As Though He Recorded All Of The Information On
The Logs. “Your affiant furnished to Perry three Mesco Maintenance Logs, dated November 12, 1999, November
23, 1999 and December 2, 1999. Perry reviewed the logs and stated that the logs contained his name on them and
that it appears to be his handwriting. Your Affiant questioned Perry with regard to whether or not he also recorded
all of the numeric information on the logs. Perry looked at the logs again and stated that he did.” [Commonwealth
of Pennsylvania, Affidavit of Probable Cause for the Issuance of an Arrest Warrant, CR-0000063-02, 4/2/02]

The Attorney General’s Office Presented Perry With Submitted Documents To The DEP, And
Perry Confirmed That It Appeared He Recorded All Of The Information For Those Dates

The Attorney General’s Office Presented Perry With Submitted Documents To The DEP, And Perry
Confirmed That It Appeared He Recorded All Of The Information For Those Dates. “Your Affiant then
furnished to Perry DMR’s submitted to the DEP from the Memphord Estates Sewage Company. This agent pointed
out to Perry the results recorded for November 12, 1999, November 23, 1999 and December 2, 1999. Perry
reviewed the DMRs and indicated that it appears that he recorded all of the information for those dates.”
[Commonwealth of Pennsylvania, Affidavit of Probable Cause for the Issuance of an Arrest Warrant, CR-0000063-
02, 4/2/02]

The Attorney General’s Office Presented Perry With A Mesco Log Book, And Perry Agreed The Entries
Were Written By Him

The Attorney General’s Office Presented Perry With A Mesco Log Book, And Perry Agreed The Entries
Were Written By Him. “Your Affiant then furnished to Perry a green notebook entitled, ‘Mesco, Inc. 1998-199
Log Book.’ Perry looked at the November 12, 1999 entry, the November 23, 1999 entry and the December 2, 1999
entry and stated that all information recorded on these entries was written by him. Your Affiant then pointed out to
Perry that the December 2, 1999 Mesco Maintenance Log results compared to the DMR and the notebook
information indicate that different results were recorded. Perry reviewed the Mesco Maintenance Log and the
notebook and stated that the results should be the same. Perry reviewed the DMR with the Mesco Maintenance Log
and stated the results should be the same.” [Commonwealth of Pennsylvania, Affidavit of Probable Cause for the
Issuance of an Arrest Warrant, CR-0000063-02, 4/2/02]
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 49 of 834

                                                                    SCOTT PERRY Rese arch Book | 48

The Attorney General’s Office Pointed Out That Perry’s Log Entries Differed From The Accurate
Levels For That Time

After Agreeing That Perry Had Written All Of The Recorded Entries In The Mesco Logs, The AG
Investigator Then Pointed Out That When Comparing All Of The Entries “Different Results Were
Recorded.” “Your Affiant then furnished to Perry a green notebook entitled, ‘Mesco, Inc. 1998-199 Log Book.’
Perry looked at the November 12, 1999 entry, the November 23, 1999 entry and the December 2, 1999 entry and
stated that all information recorded on these entries was written by him. Your Affiant then pointed out to Perry that
the December 2, 1999 Mesco Maintenance Log results compared to the DMR and the notebook information
indicate that different results were recorded. Perry reviewed the Mesco Maintenance Log and the notebook and
stated that the results should be the same. Perry reviewed the DMR with the Mesco Maintenance Log and stated the
results should be the same.” [Commonwealth of Pennsylvania, Affidavit of Probable Cause for the Issuance of an
Arrest Warrant, CR-0000063-02, 4/2/02]

Upon Being Told That His Log Entries Were Not Correct, Perry Stated That “The Results Should
Be The Same”

Upon Being Told That His Log Entries Were Not Correct Perry “Stated That The Results Should Be The
Same.” “Your Affiant then furnished to Perry a green notebook entitled, ‘Mesco, Inc. 1998-199 Log Book.’ Perry
looked at the November 12, 1999 entry, the November 23, 1999 entry and the December 2, 1999 entry and stated
that all information recorded on these entries was written by him. Your Affiant then pointed out to Perry that the
December 2, 1999 Mesco Maintenance Log results compared to the DMR and the notebook information indicate
that different results were recorded. Perry reviewed the Mesco Maintenance Log and the notebook and stated that
the results should be the same. Perry reviewed the DMR with the Mesco Maintenance Log and stated the results
should be the same.” [Commonwealth of Pennsylvania, Affidavit of Probable Cause for the Issuance of an Arrest
Warrant, CR-0000063-02, 4/2/02]

The PA Attorney General’s Office Created A Chart Showing Perry’s Logs Were Significantly
Different From The Actual Recorded Chlorine And Acidity Levels

The PA Attorney General’s Office Created A Chart Showing Perry’s Logs Were Significantly Different
From The Actual Recorded Chlorine And Acidity Levels. “Your affiant then compared the DMR Supplemental
Forms for November 12, November 23 and December 2, 1999 with Mesco Maintenance Logs for the same dates.
All of the November 12, November 23 and December 2, 1999 forms/logs were complete by Scott Perry. The DMR
Supplemental Forms were also compared with the data recorded in the Mesco log book. As the chart below
indicates, the results for the Mesco Maintenance Logs are different then what were recorded on the DMR
Supplemental Forms. The Mesco log book and the DMR Supplemental Forms have the same recorded
information.”
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 50 of 834

                                                                     SCOTT PERRY Rese arch Book | 49

[Commonwealth of Pennsylvania, Affidavit of Probable Cause for the Issuance of an Arrest Warrant, CR-0000063-
02, 4/2/02]

Based On Perry’s Admission That He Wrote Logs That Were Incorrect, The PA Attorney
General’s Office Had Probable Cause To Believe That Perry Violated The Crimes Code

Based On Perry’s Admission That He Wrote Logs That Were Incorrect, The PA Attorney General’s Office
Had Probably Cause To Believe That Perry Violated The Crimes Code. “Based on the facts contained in this
Affidavit, your Affiant has probable cause to believe that Scott G. Perry violated the Crimes Code provisions as set
forth in the Criminal Complaint, which is incorporated herein by reference. As may be required by Rule 107(a) of
the Pennsylvania Rules of Criminal Procedure, David J. Raphael, Deputy Attorney General, Environmental Crimes
Section, has reviewed and approved the Criminal Complaint and Affidavit of Probable Cause.” [Commonwealth of
Pennsylvania, Affidavit of Probable Cause for the Issuance of an Arrest Warrant, CR-0000063-02, 4/2/02]

Perry Maintained That His Company Was Punished For Trying To “Do The Right Thing”
Since They Admitted “Something Was Amiss” To The Department Of Environmental
Protection

Perry Maintained That “He Was Penalized For Trying To Do The Right Thing”

Perry Maintained That “He Was Penalized For Trying To Do The Right Thing.” “Perry, however, maintains
that he was penalized for trying to do the right thing. He said that he and employees with his mechanical
contracting firm unknowingly took a job with a poorly run sewer plant. And when they tried to alert the state
Department of Environmental Protection that something was amiss, they ended up facing criminal charges. ‘I never
plead guilty to anything’ Perry said.” [York Daily Record, 6/4/06]

Perry Claimed That The Charges Against Him “Came Clearly Out Of The Blue” And That He Was
“Apoplectic”

Perry Claimed That The Charges Against Him “Came Clearly Out Of The Blue” And That He Was
“Apoplectic.” “Investigators came back, asked a few more questions, and that was it. Or so Perry thought, until he
got a phone call from the state instructing him to report to District Justice Richard Thomas’ office, where he would
be charged with the crimes. ‘It came clearly out of the blue one day,’ Perry said. ‘I was apoplectic.’” [York Daily
Record, 6/4/06]

Perry Blamed His Company’s Case On “Overzealous Investigation” By The Department Of
Environmental Protection

Perry Blamed His Company’s Debacle On “The DEP’s Overzealous Investigation And
Prosecution”

Perry Blamed His Company’s Debacle On “The DEP’s Overzealous Investigation And Prosecution.” “Coble
pleaded guilty to two counts of unlawful conduct and was sentenced to 24 months’ probation and 50 hours of
community service. And Dorney sentenced Alexander to 30 days of house arrest followed by 11 months’ probation
and 75 hours of community service. Dorney also fined $10,000, to be paid within three years. Though Perry
believes he made the right decision, the situation still angers me. ‘I think it was the DEP’s overzealous investigation
and prosecution,’ he said.” [York Daily Record, 6/4/06]
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 51 of 834

                                                                     SCOTT PERRY Rese arch Book | 50

Perry’s Company Had To Pay A $5,000 Fine, And He Entered An “Accelerated
Rehabilitative” Program For First Time Offenders

Perry’s Company Hydrotech Was Fined $5,000 By The State

Perry’s Company Hydrotech Was Fined $5,000 By The State. “The case came to an end last month when Judge
Sheryl Ann Dorney levied a $10,000 fine against Mesco. That money must be paid within three years. The
company entered a ‘nolo contendere’ or ‘no contest’ plea to the charges, meaning Mesco does not admit to
wrongdoing but acknowledges that it would likely be found guilty if the matter went to trial. Perry, on behalf of
Hydrotech, entered the same plea. His company was fined $5,000.” [Patriot News, 12/23/03]

Perry Completed Pennsylvania’s “Accelerated Rehabilitative Disposition Program” Designed For
“First-Time, Non-Violent Defendants.”

Perry Completed Pennsylvania’s “Accelerated Rehabilitative Disposition Program” Designed For “First-
Time, Non-Violent Defendants.” “Rep. Scott Perry, R-York, faced felony charges in 2002 of conspiring to falsify
state-mandated sewage records related to a business he coowns, Hydrotech Mechanical Services Inc. He avoided a
conviction and completed the state’s Accelerated Rehabilitative Disposition program that is designed for first-time,
nonviolent defendants. Perry, who maintains his innocence, called it a ‘last-minute, at-the-courtroom deal that was
never supposed to happen, but it did.’ He said the case still rankles him. ‘People have a perception that if you get
the ARD, obviously you did something wrong,’ he said.” [Centre Daily Times, 11/14/10]

Perry Said People “Have A Perception” That If You Get The Accelerated Rehabilitative Disposition
Program, “You Did Something Wrong”

Perry On His Sentencing: “People Have A Perception That If You Get The” Accelerated Rehabilitative
Disposition Program “Obviously You Did Something Wrong.” “Rep. Scott Perry, R-York, faced felony charges
in 2002 of conspiring to falsify state-mandated sewage records related to a business he coowns, Hydrotech
Mechanical Services Inc. He avoided a conviction and completed the state’s Accelerated Rehabilitative Disposition
program that is designed for first-time, nonviolent defendants. Perry, who maintains his innocence, called it a ‘last-
minute, at-the-courtroom deal that was never supposed to happen, but it did.’ He said the case still rankles him.
‘People have a perception that if you get the ARD, obviously you did something wrong,’ he said.” [Centre Daily
Times, 11/14/10]

Pennsylvania Eventually Expunged Perry’s Charges After He Completed The State’s Accelerated
Rehabilitative Disposition Probationary Program

Pennsylvania Eventually Expunged Perry’s Charges After He Completed The State’s Accelerated
Rehabilitative Disposition Probationary Program For First-Time Nonviolent Offenders. “On the contrary,
Perry said, he’s eager to discuss the charges with anyone who brings them up so that he can explain what actually
happened. The state eventually expunged the charges after Perry completed the state’s Accelerated Rehabilitative
Disposition probationary program for first-time nonviolent offenders. Yet those charges dogged him through his
intervening years as a prominent York County Republic committeeman, political activist, and most recently as a
primary candidate in the 92nd district.” [York Daily Record, 6/4/06]

Perry Was On Active Duty In The PA National Guard When The Judgment Came Down, And Entered The
Accelerated Rehabilitation Disposition Program

Perry Was On Active Duty In The PA National Guard When The Judgment Came Down, And Entered The
Accelerated Rehabilitation Disposition Program. “Perry, on active duty in the Pennsylvania National Guard and
scheduled to return soon to the Middle East, was placed on the Accelerated Rehabilitative Disposition program for
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 52 of 834

                                                                    SCOTT PERRY Rese arch Book | 51

12 months but is not required to report to a probation officer. Coble, who pleaded guilty to violating the state’s
clean streams laws, was placed on two years’ probation and ordered to compete 50 hours of community service.
None of the three men were available for comment.” [Patriot News, 12/23/03]

According To Perry, He Was Informed That The State Was Offering A Deal That He Would Enter
The ARD, And Neither Admit Guilt Nor Be Found Guilty

According To Perry He Was Informed That The State Was Offering A Deal That He Would Enter The
ARD, And Neither Admit Guilt Nor Be Found Guilty. “According to Perry, his lawyer later informed him that
the state had offered a deal. He would enter the ARD. In so doing, he would neither admit guilt nor be found guilty.
Perry wanted to fight the charges. But his lawyer told him that the legal fees could amount to tens of thousands of
dollars. So he took the state’s offer. In November 2003, Judge Sheryl Ann Dorney sentenced Perry to the ARD
program. Perry was on active duty in the Pennsylvania National Guard at the time. He had to pay a $300 ARD
supervision fee but didn’t have to report to a probation officer.” [York Daily Record, 6/4/06]

Perry Claimed He Wanted To Fight His Charges, But Was Told By His Lawyer That The Legal Fees Would
Be Too Much

Perry Claimed He Wanted To Fight His Charges, But Was Told By His Lawyer That The Legal Fees Would
Be Too Much. “According to Perry, his lawyer later informed him that the state had offered a deal. He would enter
the ARD. In so doing, he would neither admit guilt nor be found guilty. Perry wanted to fight the charges. But his
lawyer told him that the legal fees could amount to tens of thousands of dollars. So he took the state’s offer. In
November 2003, Judge Sheryl Ann Dorney sentenced Perry to the ARD program. Perry was on active duty in the
Pennsylvania National Guard at the time. He had to pay a $300 ARD supervision fee but didn’t have to report to a
probation officer.” [York Daily Record, 6/4/06]

Perry Called His Entering The Rehabilitative Program A Last Minute Decision, Although
He Requested Entering The Program Earlier, But Was Rejected

Perry Called His Sentencing A “Last-Minute, At-The-Courtroom Deal”

Perry Called His Sentencing A “Last-Minute, At-The-Courtroom Deal That Was Never Supposed To
Happen, But It Did.” “Rep. Scott Perry, R-York, faced felony charges in 2002 of conspiring to falsify state-
mandated sewage records related to a business he coowns, Hydrotech Mechanical Services Inc. He avoided a
conviction and completed the state’s Accelerated Rehabilitative Disposition program that is designed for first-time,
nonviolent defendants. Perry, who maintains his innocence, called it a ‘last-minute, at-the-courtroom deal that was
never supposed to happen, but it did.’ He said the case still rankles him. ‘People have a perception that if you get
the ARD, obviously you did something wrong,’ he said.” [Centre Daily Times, 11/14/10]

The PA Attorney General’s Office Originally Denied Perry’s Application At First For The
Rehabilitation Program

The PA Attorney General’s Office Originally Denied Perry’s Application For The Rehabilitation Program.
“The state attorney general’s office has denied the application to a first-time offenders program for three York
County men accused of tampering with public records by sending altered reports to the state regarding a Monaghan
Twp. Sewage treatment plant. Halvard E. Alexander, 43, of the 100 block of South Baltimore Street, Dillsburg;
Scott G. Perry, 39, of the 100 block of Orebank Road, Carrol Twp.; and Edward R. Coble of Chestnut Grove
program, said Barbara Petito, spokeswoman for the attorney general. ARD is a diversionary program available to
first-time offenders that involves no admission of guilt. Conditions include a license suspension, community service
and fines. If all conditions are met, the defendant’s record is usually cleared. Petito said her office took over
investigation and prosecution of the case at the request of the state Department of Environmental Protection. DEP
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 53 of 834

                                                                     SCOTT PERRY Rese arch Book | 52

claims Alexander, who is a former Dillsburg Borough Council president, Perry, who is the president of the York
County Republican Club, and Coble purposefully sent altered report regarding discharge of chlorine and the levels
of acidity in water being discharged into Stony Run from the Mesco plant.” [Patriot News, 9/21/02]

The PA Attorney General’s Office Said Perry’s Request For Rehabilitation Was Rejected Because
“Of The Circumstances Involved In The Case”

The PA Attorney General’s Office Said Perry’s Request For Rehabilitation Was Rejected Because “Of The
Circumstances Involved In The Case.” “Mesco provides sewer service to the Memphord Estates development. It
is owned by Alexander and his mother, Dillsburg attorney Jane M. Alexander, a former state legislator and former
deputy secretary of the state Department of Agriculture. Petito said the ARD applications were rejected due to the
‘serious nature’ of the charges. ‘All three were rejected because of the circumstances involved in the case,’ she said.
She declined to discuss further details of the case. The three face charges of tampering with public records and
conspiracy, which are third-degree felonies and carry maximum penalties of 7 years in prison and a $15,000 fine.”
[Patriot News, 9/21/02]

Many Of Those Involved In Perry’s Case Were Political Influencers In Pennsylvania

Alexander, Charged With Perry, Was A Member Of The Town’s Zoning Hearing Board, And
Perry Was A Member Of The Carrol Twp. Planning Commission At The Time

Alexander, Charged With Perry, Was A Member Of The Town’s Zoning Hearing Board, And Perry Was A
Member Of The Carrol Twp. Planning Commission At The Time. “The state has charged Alexander, a former
Dillsburg Borough Council president and a member of the town’s zoning hearing board, and Perry, a member of the
town’s zoning hearing board, and Perry, a member of the Carrol Twp. Planning commission and former president
of the York County Republican Club, sent altered reports regarding discharge of chlorine and the levels of acidity
in water being discharged into Stony Run from the Mesco plant.” [Patriot News, 12/23/03]

Alexander Was Also Charged With “Dumping Sewage Sludge On Farmland Without Obtaining A Permit”

Alexander Was Also Charged With “Dumping Sewage Sludge On Farmland Without Obtaining A Permit.”
“The plant is owned by Alexander and his mother, Dillsburg attorney Jane M. Alexander, a former state legislator
and former deputy secretary of the state Department of Agriculture. The company contracted with Hydrotech
Mechanical Services, a Dillsburg-area firm owned by Perry that employed Coble as a technician. Alexander also
was charged with dumping sewage sludge on farmland without obtaining a permit.” [Patriot News, 12/23/03]

Dillsburg’s District Justice Recused Himself From Hearing Perry’s Case Because He Knew All Of
The Men Involved Personally

Dillsburg’s District Justice Recused Himself From Hearing Perry’s Case Because He Knew All Of The Men
Involved Personally. “Dillsburg’s district justice has asked York County Court to appoint another magistrate to
hold a preliminary hearing for three local men charged with tampering with public records. District Justice Richard
T. Thomas said he is good friends with all three of the accused and served on Dillsburg Council with one of them.
On April 3, Thomas presided over the arraignment of businessman and former Dillsburg Borough Council
President Halvard E. Alexander, who now chairs the borough’s zoning hearing board; Scott G. Perry, president of
the county Republican Club and member of the Carrol Twp. Planning commission; and Edward R. Coble of Carrol
Twp. Alexander served on the council from 1994 through 1997. Thomas served on the same board from 1996
through 1999. The men have been charged by the attorney general’s office with sending altered reports to the state
regarding a privately owned Monaghan Twp. sewage treatment plant. The reports trace the discharge of chlorine
and the levels of acidity in water being discharged into Stony Run from the Mesco sewer treatment plant.” [The
Patriot News,12/23/03]
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 54 of 834

                                                                    SCOTT PERRY Rese arch Book | 53


Mesco Was Owned By Alexander And His Mother, A Former State Legislator And Former Deputy
Secretary Of The State Department Of Agriculture

Mesco Was Owned By Alexander And His Mother, A Former State Legislator And Former Deputy
Secretary Of The State Department Of Agriculture. “Mesco is owned by Alexander and his mother, Dillsburg
attorney Jane M. Alexander, a former state legislator and former deputy secretary of the state Department of
Agriculture. Mesco provides sewer services to the Memphord Estates development in Monaghan Twp. The charges,
tampering with public records and conspiracy, are third-degree felonies and carry maximum penalties of 7 years in
prison and a $15,000 fine. A preliminary hearing has been tentatively set for 1 p.m. on June 5.” [The Patriot
News,12/23/03]

Perry’s Associate Coble Pleaded Guilty To Violating The State’s Clean Streams Laws, And Was
Placed On Two Years’ Probation

Perry’s Associate Coble Pleaded Guilty To Violating The State’s Clean Streams Laws, And Was Placed On
Two Years’ Probation. “Perry, on active duty in the Pennsylvania National Guard and scheduled to return soon to
the Middle East, was placed on the Accelerated Rehabilitative Disposition program for 12 months but is not
required to report to a probation officer. Coble, who pleaded guilty to violating the state’s clean streams laws, was
placed on two years’ probation and ordered to compete 50 hours of community service. None of the three men were
available for comment.” [Patriot News, 12/23/03]
      Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 55 of 834

                                                                SCOTT PERRY Rese arch Book | 54

Perry Espouses Conspiracy Theories & Extremist Rhetoric

                                            Significant Findings

  ✓ Scott Perry “hasn’t seen a conspiracy theory that he didn’t like.”

  ✓ Perry peddled many conspiracy theories about Democrats.

     ✓ Perry backed up conspiracy theories about Hillary Clinton selling out Americans to Russia.

     ✓ Perry said he believed President Obama “enables and encourages” terrorism.

     ✓ Perry appeared on a panel and said that Obama was collaborating with ISIS.

     ✓ Perry repeatedly accused President Obama and Democrats of boosting the Muslim brotherhood.

  ✓ Perry espoused conspiracy theories about ISIS and other terrorist acts.

      ✓ January 2018: Perry said that he believed ISIS could be responsible for the Las Vegas shooting, said
        he smelled a “rat” in the local investigation.

  ✓ Perry made frightening comments about Muslims and aligned himself with a notorious islamophobe.

      ✓ Perry once met with an anti-Muslim hate group, and said he opposed Syrian refugees because some
        Muslims wanted to kill Americans.

      ✓ Perry appeared at least 7 times on the radio show of Frank Gaffney, who the Southern Poverty Law
        Center called “one of America’s most notorious islamophobes.”

  ✓ Perry made dangerously misinformed comments about Puerto Rico in the wake of Hurricane Maria.

      ✓ October 2017: Perry called the hurricane relief mission in Puerto Rico a “success story,” and said
        that people in Puerto Rico were not dying.

  ✓ Perry made controversial statements about the FBI.

      ✓ January 2017: Perry said that FBI activity authorized by the Foreign Intelligence Surveillance Act
        resembled that of the KGB.

      ✓ Perry: “The FBI is no longer the pillar of justice and righteousness.”

  ✓ Perry said that Black Lives Matter should be considered a hate group.

  ✓ Perry said he believed the Mexican government was holding a U.S. veteran in prison as a symbolic
    response to illicit U.S. gun exports.

  ✓ Perry made dangerous statements about the environment.

      ✓ March 2017: At a town hall, Perry said that trees cause pollution.
         Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 56 of 834

                                                                       SCOTT PERRY Rese arch Book | 55

         ✓ 2014: Perry said the “radical environmentalist left” was responsible for the country’s reliance on
           foreign oil by refusing to support exporting natural gas or the keystone pipeline.

         ✓ 2016: Perry said that he opposed aid for Flint because Pennsylvanians should not be accountable for
           issues in other parts of the country.

     ✓ Perry defended a Congressman accused of sexual misconduct.

     ✓ Perry listed a fake award given to him by a comedian on his website, and criticized the media for pointing
       it out.



Scott Perry “Hasn’t Seen A Conspiracy Theory That He Didn’t Like”

Local Columnist: Perry “Hasn’t Seen A Conspiracy Theory That He Didn’t Like”

Local Columnist: Perry “Hasn’t Seen A Conspiracy Theory That He Didn’t Like.” “Which brings us to our
own congressman, the estimable U.S. Rep. Scott Perry. When we last checked, he was talking about how ISIS
might have been responsible for the mass shooting at a country music festival in Las Vegas and that Hillary
Clinton, and not Donald Trump, was in cahoots with the Russians and that Barack Obama had aided and abetted
Islamic terrorists and that.. well, you get the idea. The man hasn’t seen a conspiracy theory that he doesn’t like, so
long as it involves the Clintons or Obama or any Democrat, I suppose. [Mike Argento, York Daily Record, 8/1/18]

    COLUMN: U.S. Rep. Scott Perry dabbles in conspiracy theories in the Russia investigation [Mike
    Argento, York Daily Record, 8/1/18]

Perry Peddled Many Conspiracy Theories About Democrats

Perry Backed Up Conspiracy Theories About Hillary Clinton Selling Out Americans To Russia

Local Columnist: Perry Appeared On Gaffney’s Radio Show To Peddle An Anti-Hillary Clinton Conspiracy
Theory. “In the past year, he has put forth the theory that Hillary Clinton – sorry, Crooked Hillary – sold out
American interests to the Russians in the development of a tech-center billed as the Russian Silicon Valley. There
doesn’t seem to be much to it, and it’s kind of hard to follow (part of it has to do with her husband giving a speech
in Russia and being paid an obscene amount of money), but that’s the beauty of conspiracy theories. The more
complicated and oblique and outrageous they are, the more credibility they are afforded. This one has to do with
American tech companies investing in the Russian project and that Clinton might have had something to do with it,
which is all the proof you need. Mentioning Crooked Hillary in any conspiracy theory is gold – no need to elaborate
because just know that whatever it was she was involved with, it’s shady.” [Mike Argento, York Daily Record,
8/1/18]

Perry Said He Believed President Obama “Enables And Encourages” Terrorism

December 2015: In Response To The San Bernardino Shooting, Perry Said The Obama Administration
Threatened The U.S. By Putting “Policy And Political Correctness Above The National Security”

December 2015: In Response To The San Bernardino Shooting, Perry Said The Obama Administration
Threatened The U.S. By Putting “Policy And Political Correctness Above The National Security.” “You
realize there is actually a memo signed by Jeh Johnson that says that this was actually the policy not to look at their
social media, then you wonder if the existential threat is just ISIS or Islamists, or is it also an administration that for
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 57 of 834

                                                                     SCOTT PERRY Rese arch Book | 56

political narrative puts policy and political correctness above the national security of the nation.” [Fox News, On
The Record With Greta Van Susteren, 12/14/15]

February 2015: Perry Said He Believed President Obama’s Rhetoric “Enables And Encourages” Terrorism

February 2015: Perry Said He Believed President Obama Rhetoric “Enables And Encourages” Terrorism.
“COSTELLO: Ok. So in the past along those lines you suggested that Mr. Obama is actually collaborating with
Islamic state militants. Are you suggesting the President is a traitor? PERRY: Absolutely not. […] Where you talk
about al Qaeda being on the run and being ineffective anymore when we see this march of radical Islam going
around the globe… that’s what we’re talking about where the rhetoric that the president engages actually kind of
incites some of this stuff and enables and encourages it. COSTELLO: So you’re saying by these actions in a way,
in an indirect way the President is collaborating with the enemy. PERRY: What we’re saying is that he seems to be
disregarding what most Americans see right in front of them. And we don’t understand that. We’re frustrated by it.”
[CNN, CNN Newsroom, 2/18/15]

September 2014: Perry Said The U.S. Should “Get In” The War Against ISIS

September 2014: Perry Said The U.S. Should “Get In” The War Against ISIS. “CAVUTO: Is this [beheading
of Steven Sotloff] an act of war, Congressman? […] PERRY: […] Well, the president might not recognize it as
such, but I would say the Islamic State and these kind of insurgents worldwide have declared war on the United
States some time ago, and as we would say in the army to the president, it`s time to get in the war.” [Fox News,
Your World With Neil Cavuto, 9/2/14]

Perry Said That Obama Was Collaborating With ISIS

HEADLINE: Scott Perry: Obama is working collaboratively with Islamic militants [PennLive, 2/13/15]

Perry, At A Panel Hosted By Gaffney, Said That Obama Was Collaborating With ISIS. “U.S Rep. Scott Perry
this week suggested that President Obama was collaborating with Islamic State militants. Perry, who serves on the
House Foreign Affairs Committee and is oversight chairman of the Homeland Security Committee, was part of a
roundtable discussion on jihadist militants when he offered his opinion on whether he would vote to authorize
military force against the so-called Islamic State. Appearing on a panel discussion entitled ‘Defeat Jihad Summit’
hosted by Frank Gaffney, Perry, a Republican from the 4th congressional district, said he and the people of the
United States were in a ‘conundrum’ as to whether support the president’s request for military action. The panel of
about 35 participants included Louisiana Gov. Bobby Jindal, former House Speaker Newt Gingrich and Sen. Ted
Cruz.” [PennLive, 2/13/15]

    Perry: Obama “Really Working Collaboratively With What I Would Say Is The Enemy Of Freedom
    And Individual Freedom And Liberty And Western Civilization And Modernity.” “Perry said he felt ‘duty
    bound’ to stop the ‘growing scourge’ of the Islamic State, but added he doesn’t want to sanction the use of
    force by Obama. He said the president is ‘really working collaboratively with what I would say is the enemy of
    freedom and individual freedom and liberty and Western civilization and modernity. And in that context, how
    do you vote to give this commander-in-chief the authority and power to take action when...you know in your
    heart that, if past performance is any indicator of future performance, that he won’t, and that he actually might
    use it to further their cause and what seems to be his cause and just drag you as a complicitor in it.’” [PennLive,
    2/13/15]

NOTE: The above article contains a video of Perry’s remarks.

After His Comments Were Reported On, Perry Said That “Of Course” Obama “Isn’t Collaborating With
Our Enemies.” “Rep. Scott Perry on Friday softened charges he made earlier in the week on President Obama,
focusing the tenor of his criticism on what he said was the president’s lack of leadership and not the earlier charge
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 58 of 834

                                                                     SCOTT PERRY Rese arch Book | 57

that the president was collaborating with Islamist militants. ‘Many citizens, including fellow service members, are
increasingly more frustrated and fearful about the effects of the President’s lack of leadership,’ said Perry, a
Republican from Pennsylvania’s 4th congressional district. ‘Of course he isn’t collaborating with our enemies; but
by failing to offer a coherent strategy to confront this threat, he’s emboldened those who seek to harm us.’”
[PennLive, 2/13/15]

Perry Repeatedly Accused President Obama And Democrats Of Boosting The Muslim Brotherhood

[AUDIO] Perry Claimed That A Democratic Witness At A Congressional Hearing Was A Member Of The
Muslim Brotherhood. [0:33, Segment 2] GAFFNEY: In the Africa subcommittee, I was struck again by one of the
witnesses in the latter, a fellow by the name of Saed Saed, a figure in an organization called the Islamic Society of
North America. One that has been identified by the Justice Department as a Muslim Brotherhood front
organization. Again, it’s a question of legitimizing organizations like that that’s worrying, I gather that was another
Democratic witness, but tell us about these hearings, if you would, and the advisability of taking testimony from the
Muslim Brotherhood. PERRY: Well that of course, let’s start with the Muslim Brotherhood, an organization started
specifically for the furtherance of Islamism and the downfall of western civilization at their hand and of course the
Muslim Brotherhood is the instrument by which it’s supposed to occur. Of course, as you know, Frank, many
countries around the globe have listed them as a terrorist organization, and the United States much to my dismay
has not yet, but it is troubling when your own Justice Department is very concerned about them and lists them as so
and investigates them as terrorist organizations and front groups, then these individuals are testifying on their behalf
in front of Congress. That’s very troubling indeed. But again it is a Democrat witness, so that should inform your
listeners as well.” [Center For Security Policy, 12/8/17]

Perry: The Obama Administration Supported Organizations And Individuals “That Wish To Subvert The
United States Government And Our Freedoms.” “I think you would agree, and most people would agree if they
look at the facts—there has been a turning of the head by the current administration, by the Obama administration,
to organizations and individuals tied to those organizations that wish to subvert the United States government and
our freedoms. And that can be found quite easily in what I know you are very familiar with, The Holy Land
Foundation investigation files and the evidence gleaned from that which shows that these individuals and
organizations—including the Muslim Brotherhood, including the Council on American Islamic Relations and
others, operating in and around America—they have a different plan in mind, shall we say, for America, and we
want to point out these things because, look, we have finite resources and while we are seeing people being blown
up and murdered around the world—and now, in many cases as you know, sadly it has come to America—and
where people are searching for answers, many of us say ‘our resources are stretched thin, and the answer is right in
front of us,’ and we can’t really abide an administration that has taken an oath to uphold and defend the
constitution, among other things, to look the other way when we have individuals tied to organizations that seek to
do exactly the opposite.” [Center For Security Policy, 1/13/17]

[AUDIO] Perry Accused Obama Of Changing U.S. Policy To Work With The Muslim Brotherhood. [5:37,
Segment 1] Perry: “The United States, under Obama, by the written word, in a classified document that you can
find some information on open source, presidential directive 11, which changes our policy in the United States to
one of stability in the Middle East, well we deal with people that we don’t like and don’t necessarily agree with for
the sake of stability and security for the United States and the greater western free world, we would deal with these
people. The president, President Obama, changed that policy to one of working with organizations and individuals
within those countries to overthrow those governments, and what’s more breathtaking in that is that the
organization of choice is the Muslim Brotherhood, Frank, and I would remind you that Egypt just upheld a life
sentence for the Muslim Brotherhood leader in that country. […] And that’s who we chose to work with. [Center
for Security Policy, 11/4/16]

[AUDIO] Perry Agreed With Gaffney That Americans Should Be Concerned That Huma Abedin Has Ties
To The Muslim Brotherhood. [7:30] After Gaffney stated that Huma Abedin had ties to the Muslim Brotherhood
and asked if Americans should be concerned, Perry repeatedly said “absolutely.” [Center for Security Policy,
11/4/16]
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 59 of 834

                                                                     SCOTT PERRY Rese arch Book | 58


Perry Attended A Pro-Gun Rally Where A State Democrat House Member Received Death Threats

2007: Perry Attended A Pro-Gun Event Where Attendees Hurled Death Threats At A Democrat State House
Member. “Yet a few ralliers also drew attention to themselves afterward when they rolled out a banner about the
gun-control bill sponsored by Rep. Angel Cruz, D-Philadelphia. Cruz’ bill would require most gun owners to
register their firearms every year and pay a $10 annual fee per gun. ‘Rep. Cruz should be hung from the tree of
liberty for treasonous acts against the Constitution,’ the banner stated. […] Rep. Scott Perry, R-Carroll Township,
attended the rally and said he disagrees with Cruz on the gun issue but didn’t appreciate the banner. ‘I don’t think
that’s really useful,’ Perry said. Though Cruz’ bill is expected to languish in the House, it has mobilized gun-rights
advocates who say it would only penalize law-abiding gun owners. […] Perry said he attended because he wants to
‘make a strong statement that we want to support law-abiding citizens and strongly punish people who refuse to
abide by the law.’” [The Evening Sun, 4/25/07]

Perry Espoused Conspiracy Theories About ISIS And Other Terrorist Acts

January 2018: Perry Said That He Believed ISIS Could Be Responsible For Las Vegas Shooting,
Said He Smelled A “Rat” In The Local Investigation

January 2018: Perry Said He Smelled A “Rat” In Local Police Investigation Into The Las Vegas Shooting.
“CARLSON: Congressman, you are the only member of Congress who has taken a position asking questions about
this. What are your questions? […] PERRY: […] Well, I smell a rat like a lot of Americans do. Nothing is adding
up. It’s been four months […] He is a lone gunman, lone shooter, yet we can’t get the autopsy results. […; ISIS]
claimed responsibility four times. Meanwhile, the local law enforcement investigative services are telling us there is
no terrorist connection, lone gunman. Again, something is not adding up.” [Fox News, Tucker Carlson Tonight,
1/18/18]

January 2018: Perry Said He Received Evidence That A “Possible Terrorist Nexus” Was Responsible For
Las Vegas Shooting. “Recently, I’ve been made aware of what I believe to be credible evidence or credible
information regarding potential terrorist infiltration through the southern border […] they could be – let’s face it,
ISIS – twice before the attack, ISIS warned the United States that they would attack Las Vegas, I think, in June, and
August, and then, after the attack, claimed responsibility four times. […] I’m just telling you, I have received what I
feel to be, and believe to be, credible evidence of a possible terrorist nexus.” [Fox News, Tucker Carlson Tonight,
1/18/18]

HEADLINE: Perry: ISIS might be tied to Las Vegas shooting [York Daily Record, 1/20/18]

Perry On Las Vegas Attack: “Nothing Adds Up. But I’m Just Telling You, I Have Received What I Feel To
Be And Believe To Be Credible Evidence Of A Possible Terrorist Nexus.” “Perry’s response: ‘Well, they could
be, well, let’s face it, ISIS twice before the attack, ISIS warned the United States that they would attack Las Vegas
by, I think, in June and August, and then after the attack claimed responsibility four times. ‘Meanwhile, the local
law enforcement investigative services are telling us there is no terrorist connection, lone gunman. Again,
something’s not adding up.’ Catherine Lombardo, an attorney for Las Vegas shooting victims, appeared on the
same segment. She called Perry’s comments ‘a bit irresponsible.’ ‘If you do have any evidence of that, I’m asking
you right now to share it with us and tell us what that is,’ she said. Perry replied: ‘Nothing adds up. But I’m just
telling you, I have received what I feel to be and believe to be credible evidence of a possible terrorist nexus.’” [The
Evening Sun, 1/21/18]

Perry On Las Vegas Attack: “But Even More Troubling Than That, Recently, I’ve Been Made Aware Of
What I Believe To Be Credible Evidence Or Credible Information Regarding Potential Terrorist Infiltration
Through The Southern Border, Regarding This Incident.” “Perry’s response: ‘Well, they could be, well, let’s
face it, ISIS twice before the attack, ISIS warned the United States that they would attack Las Vegas by, I think, in
         Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 60 of 834

                                                                      SCOTT PERRY Rese arch Book | 59

June and August, and then after the attack claimed responsibility four times. ‘Meanwhile, the local law enforcement
investigative services are telling us there is no terrorist connection, lone gunman. Again, something’s not adding
up.’ Catherine Lombardo, an attorney for Las Vegas shooting victims, appeared on the same segment. She called
Perry’s comments ‘a bit irresponsible.’ ‘If you do have any evidence of that, I’m asking you right now to share it
with us and tell us what that is,’ she said. Perry replied: ‘Nothing adds up. But I’m just telling you, I have received
what I feel to be and believe to be credible evidence of a possible terrorist nexus.’” [The Evening Sun, 1/21/18]

An Attorney For Victims Of The Las Vegas Shooting Called Perry’s Comments “Irresponsible.” “Perry’s
response: ‘Well, they could be, well, let’s face it, ISIS twice before the attack, ISIS warned the United States that
they would attack Las Vegas by, I think, in June and August, and then after the attack claimed responsibility four
times. ‘Meanwhile, the local law enforcement investigative services are telling us there is no terrorist connection,
lone gunman. Again, something’s not adding up.’ Catherine Lombardo, an attorney for Las Vegas shooting victims,
appeared on the same segment. She called Perry’s comments ‘a bit irresponsible.’ ‘If you do have any evidence of
that, I’m asking you right now to share it with us and tell us what that is,’ she said. Perry replied: ‘Nothing adds up.
But I’m just telling you, I have received what I feel to be and believe to be credible evidence of a possible terrorist
nexus.’” [The Evening Sun, 1/21/18]

Republican Former Senator Dean Heller Called Perry’s Las Vegas Comments “Inexcusable.” “Congressman
Scott Perry, who represents Adams, York, and part of Cumberland County, has come under fire from his own party
for comments made on Fox News regarding the Las Vegas shooting. On Friday afternoon, Republican Sen. Dean
Heller of Nevada posted on Twitter that ‘Rep. Scott Perry’s comments on the Oct. 1st shooting in Las Vegas are
inexcusable.’” [The Daily American, 1/19/18]

The Daily American On Perry’s Las Vegas Shooting Comments: “When Pressed By Carlson For Further
Elaboration, Perry Seemed To Maintain That A Conspiracy Is Credible Because No One Has Yet Proved It
Isn’t.” “Stephen Paddock killed 58 people after opening fire on a country music festival in Las Vegas. When
pressed by Carlson for further elaboration, Perry seemed to maintain that a conspiracy is credible because no one
has yet proved it isn’t. ‘Well, they could be, well, let’s face it, ISIS twice before the attack, ISIS warned the United
States that they would attack Las Vegas by, I think, in June and August, and then after the attack claimed
responsibility four times,’ Perry said. ‘Meanwhile, the local law enforcement investigative services are telling us
there is no terrorist connection, lone gunman. Again, something’s not adding up.’” [The Daily American, 1/19/18]

The Daily American On Perry’s Las Vegas Shooting Comments: “A Link Between Terrorism And The
Southern Border, As Perry Put It, Also Helps To Bolster The Case For A Wall On The Mexican Border, A
Key Point For Conservative Hard-Liners.” “A link between terrorism and the southern border, as Perry put it,
also helps to bolster the case for a wall on the Mexican border, a key point for conservative hard-liners
 The House Freedom Caucus, of which Perry is a member, supported a short-term funding resolution on Thursday
night only under the condition that immigration policy be included in a separate vote on the so-called Goodlatte-
Labrador bill, according to reporting by The Hill.” [The Daily American, 1/19/18]

Perry Made Frightening Comments About Muslims And Aligned Himself With A Notorious
Islamophobe

Perry Once Met With An Anti-Muslim Hate Group, And Said He Opposed Syrian Refugees
Because Some Muslims Wanted To Kill Americans

March 2016: Perry Said, “There Are Also [Muslim People] That Want To Kill Americans,” While Opposing
Allowing Asylum To Syrian Refugees

March 2016: Perry Said, “There Are Also [Muslim People] That Want To Kill Americans.” “Bringing in
unvetted Syrian refugees, most people see that as incongruent with saying that […] extremism is your top priority
[…] There are many free, peace-loving Muslims in America and around the world, but there are also ones that want
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 61 of 834

                                                                    SCOTT PERRY Rese arch Book | 60

to kill Americans and westerners and they keep doing it.” [Fox News, On The Record With Greta Van Susteren,
3/24/16]

December 2016: Perry Met With An Anti-Muslim Group, Then Said It Did Not Equate To His Support Of
The Group

December 2016: Perry Met With Anti-Muslim Group ACT For America. “U.S. Rep. Scott Perry met recently
with the leader of an organization labeled by the Southern Poverty Law Center as ‘the largest grass-roots anti-
Muslim group in America.’ On. Dec. 14, the Dillsburg Republican posted a photo on his Facebook page of himself
with Brigitte Gabriel, founder of ACT for America, whom he describes as ‘someone who demands (and deserves)
to be heard about the security of our nation.’ ACT, which stands for American Congress for Truth, is a nonprofit
organization that compares itself to the National Rifle Association, but for national security, according to its
website. […] Perry said his meeting with Gabriel and one of her staffers was relatively routine, as he meets with
people and groups of all backgrounds throughout the year. The three of them spoke about what Donald Trump’s
presidency might look like, how best to fight ISIS and certain pieces of legislation ACT for America hopes to
influence, Perry said. The meeting went well, he said, and so they took a picture, which he posted on his official
Facebook page.” [York Dispatch, 12/20/16]

Perry Said That Meeting With Anti-Muslim Groups Did Not Equate To His Support Of The Group.
“HARLOW: Congressman, I have one more question for you before you go, and that is, a meeting that you had
[…] with a group called Act for America. This is a group that the Southern Poverty Law Center calls the largest
anti-Muslim group in America […] the woman you met with […] said […] practicing Muslim who believe in the
teachings of the Koran cannot be a loyal citizen to the United States. Your response to those who criticize this
meeting? PERRY: My response is that as a representative of Congress, I meet with people from all different groups
from all different ideologies, from different religions and so on and so forth, whether I agree with them or not […]
really look at the Southern Poverty Law Center, as the -- as the arbiter of who is a -- hate groups or terrorist
organizations is ludicrous.” [CNN, CNN Newsroom, 12/26/16]

    Perry Said That ACT For America Was Not Anti-Muslim, And That He Was “Not Going To Be Bullied
    By Ideologically Driven, Radical Organizations Into Not Taking Meetings.” “Perry called the Southern
    Poverty Law Center an ‘extremist left-wing organization’ and said anyone referencing its viewpoint is ill-
    informed or without merit. ‘The fact that they would condemn anyone is laughable,’ Perry said, urging anyone
    who reads this article to do their own research before accepting the center’s definition of hate group. ‘One
    person’s hate group is another person’s patriot.’ Perry said he doesn’t see ACT as anti-Muslim but rather as an
    anti-religious discrimination and anti-radical terrorism group. ‘I’m not going to be bullied by ideologically
    driven, radical organizations into not taking meetings,’ he said.” [York Dispatch, 12/20/16]

ACT For America Has Been Designated As A Hate Group By The SPLC Since 2015. “ACT for America is
listed as an anti-Muslim hate group because it pushes wild anti-Muslim conspiracy theories, denigrates American
Muslims and deliberately conflates mainstream and radical Islam. […] ACT for America has been an SPLC
designated hate group since 2015, though Gabriel has a long history of degrading Muslims.” [Southern Poverty
Law Center, accessed 9/20/18]

Perry Appeared At Least 7 Times On The Radio Show Of Frank Gaffney, Who The Southern
Poverty Law Center Called “One Of America’s Most Notorious Islamophobes”

Frank Gaffney Was A Notorious Islamophobe And Conspiracy Theorist, And Praised Perry

Local Columnist: Gaffney “A Paranoid Loon And Peddler Of Strange Conspiracy Theories” Who Pointed
Out That Perry Has Been Criticized For Spreading Conspiracy Theories. “Perry mentioned the theory on a
radio show hosted by Frank Gaffney, who bills himself as a national security expert and who others bill as a
paranoid loon and peddler of strange conspiracy theories. It was kind of hard to follow, and didn’t make a lot of
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 62 of 834

                                                                     SCOTT PERRY Rese arch Book | 61

sense, but hey, transcripts of Gaffney’s shows read like the kind of stream-of-consciousness word salads that we’ve
come to expect from people who peddle their wares in a world that seemingly has no connection to one in which
the sky is blue. (During one show, Gaffney mentions that Perry has been attacked for spreading conspiracy theories
and thanks the congressman for ‘standing up to this kind of, well, character assignation.’” [Mike Argento, York
Daily Record, 8/1/18]

Southern Poverty Law Center: Gaffney “One Of America’s Most Notorious Islamophobes.” “Once a
respectable Washington insider, Frank Gaffney Jr. is now one of America’s most notorious Islamophobes. Gripped
by paranoid fantasies about Muslims destroying the West from within, Gaffney believes that ‘creeping Shariah,’ or
Islamic religious law, is a dire threat to American democracy. In 1988, he founded the neoconservative turned anti-
Muslim think tank Center for Security Policy. He favors congressional hearings to unmask subversive Muslim
conspiracies, and was even banned from far-right Conservative Political Action Conference events after accusing
two of its organizers of being agents of the Muslim Brotherhood.” [SPLC, accessed 9/18/18]

Gaffney: Perry Has “Uncommon Intelligence, A Wealth Of Experience, And Innate Leadership Skills.”
“This is Frank Gaffney, your host and guide for what I think of as an intelligence briefing for the war on the free
world. There is a man in congress who I have established has uncommon intelligence, a wealth of experience and
innate leadership skills to bring them to bare for the country’s well being. He is doing it these days on Capitol Hill
representing the people of the fourth district of Pennsylvania. His name is representative Scott Perry, but he also
goes by Brigadier General Scott Perry, United States Reserves. He has experienced a lot in time and combat in the
kinetic and political kind and it’s always a delight to have him with us.” [Center For Security Policy, 6/19/17]

[AUDIO] Gaffney: Perry “An Extraordinary Friend Of Mine.” [1:50; Center For Security Policy, 12/8/17]

[AUDIO] Perry To Gaffney: “Thanks For What You Do.” [2:00, Segment 1; Center For Security Policy,
12/8/17]

Perry Appeared On Gaffney’s Radio Show At Least 7 Times

    •   May 11, 2016: Perry appeared on Gaffney’s show to discuss “Ramifications of moving Guantanamo
        detainees to the U.S., Vulnerability of the electric grid to EPA regulations, Should Ben Rhodes, Deputy
        National Security advisor, resign for lying about the Iran nuclear deal?”
    •   July 26, 2016: Perry appeared on Gaffney’s show to discuss “the recent Islamist attack in France” and
        “Iran Deal updates.”
    •   November 4, 2016: Perry appeared on Gaffney’s show to discuss “Did Hillary’s server create the largest
        security breach in State Department history?, Presidential Study Directive 11, North Korean and Iranian
        nuclear threats.”
    •   January 13, 2017: Perry appeared on Gaffney’s show to discuss defunding the UN, Israel-Palestine, and
        the Muslim Brotherhood.
    •   July 19, 2017: Perry appeared on Gaffney’s show to discuss designating the Muslim Brotherhood as a
        terrorist organization, the NDAA, climate change, and gender reassignment surgeries for servicemembers.
    •   October 16, 2017: Perry appeared on Gaffney’s show to discuss “Informal hearing on House IT Scandal,
        Why won’t the House leadership hold a formal hearing or investigation?, Iranian backed militia’s violent
        seizure of oil fields in Kurdish territory.”
    •   December 8, 2017: Perry appeared on Gaffney’s show to discuss “Implications of SPLC member serving
        as witness in Homeland Security hearing, Jim Jordan questions Director Wray regarding politicization of
        FBI, Peter Strzok’s role in Clinton investigation, The Muslim Brotherhood and the downfall of Western
        civilization, The civil affairs mission in Africa, President Trump’s Jerusalem embassy decision, The
        resignation of Rep. Trent Franks.”
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 63 of 834

                                                                    SCOTT PERRY Rese arch Book | 62

Perry Made Dangerously Misinformed Comments About Puerto Rico In The Wake Of
Hurricane Maria

Perry Said It Was Reasonable To Suggest FEMA Pull Out Of Puerto Rico, And Said The
Hurricane Relief Mission Had Been A “Success Story”

October 2017: Perry Said He Agreed With A Trump Tweet Saying The Puerto Rican Government Was
Responsible For Rebuilding After Receiving Aid From FEMA

October 2017: Perry Said President Trump’s Statement Suggesting Pulling FEMA And Military Aid Out Of
Puerto Rico Was “Reasonable”. “CUOMO: The president just tweeted and he suggested in there that you can’t
keep FEMA and first responders in Puerto Rico forever. […] How do you explain that tweet? PERRY: […] I think
the point the president is making is that FEMA has a finite mission and a finite amount of time to be there to get
people back into power and get back into some kind of civilized living condition. But then, at some point, it’s up to
Puerto Rico to get themselves out of this circumstance and help their people. And I think that’s reasonable.” [CNN,
CNN Newsroom, 10/12/17]

    Perry Said That “Nobody Came To Help” Him When He Was A Flood Victim. “CUOMO: “I’ve never
    seen [a crisis] as bad that involves Americans as I have seen in Puerto Rico. And while I may not be the person
    that’s unloading and loading the boxes all the time, I’ve seen a hell of a lot of despair, congressman. PERRY:
    I’ve lived through it myself, a victim of flood on numerous occasions, had to clean it up. And I will tell you,
    nobody came to help us. We handled it ourselves.” [CNN, CNN Newsroom, 10/12/17]

October 2017: Perry Called The Hurricane Relief Mission In Puerto Rico A “Success Story,” And Said That
People In Puerto Rico Were Not Dying

October 2017: Perry Said The Relief Mission In Puerto Rico Was A “Success Story”. “CUOMO: You are
saying it’s a success story and they are in dire need. PERRY: It is a success story. You’re not on the ground there.
CUOMO: Where is the success? I was on the ground there, sir? Don’t tell me what we know and what we don’t
know. We’re there reporting every day. Where is the success? PERRY: Yes. You are reporting every day and we’re
also getting reports ever[y] day that people are getting food. They’re getting water and their needs are being
serviced, but it’s been devastated, and these things don’t happen overnight.” [CNN, CNN Newsroom, 10/12/17]

Perry Said That CNN Reporter Chris Cuomo Was “Making Up” Extent Of Crisis In Puerto Rico. “PERRY:
You just can’t make these claims and not put any metric to it? Who is without for how long? Who? How many
people? Who are they? CUOMO: You have less than half the country that has what they need to – […] sustain life,
fresh water, power, food, places to live. PERRY: Mr. Cuomo, you are simply making this stuff up. You’re making
it up.” [CNN, CNN Newsroom, 10/12/17]

Perry: “They’re Not Starving In The Hill, Sir. They Are Not Starving.” “PERRY: What is enough? What is
enough? Having the power on the next day? CUOMO: Having them not starving in the hills of Puerto Rico, sir.
PERRY: They’re not starving in the hill, sir. They are not starving. CUOMO: Not existing on the box lunch and a
six-pack of water -- you are wrong.” [CNN, CNN Newsroom, 10/12/17]

October 2017: Perry Said That People Were Not Dying In Puerto Rico. “PERRY: If half the country didn’t
have food or water, those people would be dying, and they are not.” [CNN, CNN Newsroom, 10/12/17]

Perry Said That His Comments About Hurricane Maria Were Misconstrued

Perry Said His Comments About Hurricane Maria Were Misconstrued. “Perry, in response to questions about
the protest, said his words are being misconstrued. ‘I don’t just empathize, I strongly sympathize, with the people of
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 64 of 834

                                                                     SCOTT PERRY Rese arch Book | 63

Puerto Rico and anyone suffering from this kind of devastation. The words I used in a recent interview are being
perceived in a way beyond what I intended. I continue to stand with the people of Puerto Rico and am willing to do
what we can to offer assistance.’” [Patriot News, 10/22/17]

In 2018 Perry Participated In An Event For Displaced Puerto Ricans In Pennsylvania. “The same month,
Puerto Rico’s governor ordered a review and recount of the death toll. In Pennsylvania, state agencies have been
partnering with other groups to hold information fairs for people displaced from Puerto Rico. One of those events
will take place from 2 p.m. to 5 p.m. Feb. 12 at Union Lutheran Church, 20 S. Penn Street in York. Perry will
participate in Monday’s event, according to organizer Lou Rivera.” [York Daily Record, 2/10/18]

A Local Organizer Claimed Latino Leaders Met With Perry And Had Accepted His Apology And Were
Ready To “Move On.” “Rivera said he and other Latino leaders met with Perry after the CNN comments. ‘He’s
apologized to us. We’re going to move on,’ Rivera said.” [York Daily Record, 2/10/18]

Perry Made Controversial Statements About The FBI

January 2017: Perry Said That FBI Activity Authorized By The Foreign Intelligence Surveillance
Act Resembled That Of The KGB

January 2017: Perry Said That FBI Activity Authorized By FISA Resembled That Of The KGB.
“INGRAHIM: we have got to get into the story that we were on last night, this massive push, now, by Republicans,
under way, to release that explosive House Intelligence memo on the Russia investigation. […] Now, here’s a
sampling of what GOP congressmen are saying about that still-secret document. […] PERRY: You think about, is
this happening in America or is this the KGB. That’s how alarming it is.” [Fox News, Ingraham Angle, 1/22/17]

Perry Criticized The FBI On Gaffney’s Show

[AUDIO] Perry: “The FBI Is No Longer The Pillar Of Justice And Righteousness.” [6:17, Segment 1] “The
biggest problem is that there are a bunch of holdovers from the previous administration but it sure has the
appearance that the pillar of justice and righteousness that many of us believed it would be operating impartially
within our society to make sure they investigate crimes, it now it looks more like it’s – that we absolutely need it to
be, it appears that under the last administration it became more of a secret police that no longer investigated crimes,
it investigated individuals. And that’s what I think the bigger picture is, that’s what is laid bare.” [Center For
Security Policy, 12/8/17]

Perry Was Critical Of The Black Lives Matter Movement

Perry Appeared On Gaffney’s Show To Criticize The SPLC And Black Lives Matter

[AUDIO] Perry Said That The SPLC Was “Very Biased” For Listing Gaffney As A Hate Figure, And Said
That Black Lives Matter Should Be Considered A Hate Group. Perry: [4:00, Segment 1] “The Southern
Poverty Law Center has a very biased opinion in determining who are hate organizations, which individuals are
involved in hate speech, and I think their criteria is the opinion of the Southern Poverty Law Center. That’s the
criteria. Such people like Frank Gaffney, but the Family Research Council, Ben Carson, individuals and
organizations, Ayaan Hirsi Ali, end up as people regarded as haters, so to speak and on their hate map. Meanwhile,
groups like Antifa or Black Lives Matter etcetera, those individuals or groups or individuals associated with those
groups aren’t included. […; the SPLC is] interested in silencing and banishing from society individuals who
disagree with their view.” [Center For Security Policy, 12/8/17]

Perry Made Controversial Statements About Mexico
         Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 65 of 834

                                                                      SCOTT PERRY Rese arch Book | 64

2014: Perry Said He Believed The Mexican Government Was Holding A U.S. Veteran In Prison As
A Symbolic Response To Illicit U.S Gun Exports

2014: Perry Said He Believed A U.S. Veteran Was Being Held In A Mexican Prison For Symbolic Political
Purposes And Demurred When Asked If The U.S. House Of Representatives Should Act

May 2014: Perry Said He Believed Mexican Government Was Holding A U.S. Veteran In Prison As A
Symbolic Response To Illicit U.S Gun Exports. “CAVUTO: Do you think it’s possible there’s anything unusual
about this Marine […] that could justify this guy sitting in his cell? PERRY: […] Maybe the situation is the
Mexican government has said, look, America, you sent 2,000 weapons into our country, and you`re complaining
about this guy coming in with three. No one has been held accountable on your side for 2,000. What are you
complaining about?” [Fox News, Your World With Neil Cavuto, 5/22/14]

July 2014: Perry Said “It’s More The Position Of The Senate” To Demand The Release Of An Iraqi War
Veteran Imprisoned In Mexico. “CAVUTO: Do you think it is going to get to the point in Congress where you
guys do start demanding a pound of flesh for this and saying, if you’re going to keep acting like this, we’re going to
stop trading with you, […] we’re going to stop giving aid, et cetera? Where are we there? PERRY: […] The
problem is, is that it’s really not the position of the House of Representatives proper to do that. It’s more the
position of the Senate.” [Fox News, Your World With Neil Cavuto, 7/10/14]

July 2014: Perry Said America Would “Have Half The Crime” If It Treated Prisoners “Like Mexico Does”
In Response To The Mexican Government’s Imprisonment Of A U.S. Veteran

July 2014: Perry Said America Would “Have Half The Crime” If It Treated Prisoners Like “Like Mexico
Does” In Response To The Mexican Government’s Imprisonment Of A U.S. Veteran. “CAVUTO: What are
the odds of […] getting him out of there? PERRY: Boy, it’s a Mexican jail. If America treated its prisoners like
Mexico does, we would probably have half the crime.” [Fox News, Your World With Neil Cavuto, 7/10/14]

Perry Made Dangerous Statements About The Environment

March 2017: At A Town Hall, Perry Said That Trees Cause Pollution

[VIDEO] Perry Held A Town Hall On March 18, 2017. [Scott Perry, Facebook, 3/18/17]

NOTE: Perry’s comments about trees causing pollution occurred at the March 18, 2017 town hall. Due to time
constraints, we did not watch the entire video, so we cannot provide an exact time stamp. The news clips below
summarize what Perry said.

At A Town Hall, Perry Suggested That God Was A Polluter Because Trees Were Providing Nitrates And
Phosphates To The Chesapeake Bay. “Turns out that even God is a polluter. That, at least, appears to be what
U.S. Rep. Scott Perry (R-York) suggested at a recent town hall in Red Lion, York County. Perry, whose district
covers parts of York, Dauphin and Cumberland counties, was asked at the forum how he proposes to reclaim and
protect air and water reserves with the proposed budget cuts to the Environmental Protection Agency. Perry said
appropriate levels of protection are needed and pointed to the Chesapeake Bay cleanup strategy that he said focused
unfairly on point sources of pollution and ‘left some violators out.’ ‘Some violators - if you are spiritual and believe
in God, one of the violators was God because the forests were providing a certain amount of nitrates and
phosphates to the Chesapeake Bay,’ Perry said. His response generated a round of heckling from the several
hundred district residents in attendance.” [Patriot News, 3/21/17]

    Perry Blamed Trees For Pollution In The Chesapeake Bay, Then Said His Comments Were
    Misconstrued. “Earlier this month, U.S. Rep. Scott Perry, R, Dillsburg, told a hall full of his 4th Congressional
         Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 66 of 834

                                                                      SCOTT PERRY Rese arch Book | 65

    District constituents that trees are at least partly to blame for pollution in the Chesapeake Bay. […] Perry’s
    comments had triggered mocking coverage from several national news organizations. He blamed the public
    ridicule on ‘misrepresentation by the media,’ although a video of the town hall meeting where he made that
    allegation remains on his Facebook page.” [York Daily Record, 3/31/17]

2014: Perry Said The “Radical Environmentalist Left” Was Responsible For The Country’s
Reliance On Foreign Oil By Refusing To Support Exporting Natural Gas Or The Keystone Pipeline

July 2014: Perry Said That The “Radical Environmentalist Left” Was Responsible For Reliance On Foreign
Oil By Refusing To Support Exporting Natural Gas And Construction Of Keystone Pipeline. “PAYNE: What
do you make of the idea that today, when the President spoke, he took Europe to task, without acknowledging that,
hey, we could actually free them so that they can make these independent decisions? […] What is stopping this
message from reaching the White House? PERRY: What is stopping […] this message is the radical
environmentalist left. They refuse to acknowledge the importance of LNG and exporting LNG. They absolutely
refuse to acknowledge the importance of Keystone pipeline […] And the president is so wed to that radical left-
wing base that he simply just can`t utter the words.” [Fox News, Your World With Neil Cavuto, 7/18/14]

2016: Perry Said That He Opposed Aid For Flint Because Pennsylvanians Should Not Be
Accountable For Issues In Other Parts Of The Country

2016: Perry Said That He Opposed Aid For Flint Because Pennsylvanians Should Not Be Accountable For
Issues In Other Parts Of The Country. [3:00] “Last night. Just so disappointing. You’ve heard of the city of
Flint, Michigan. Terrible tragedy with their water situation over there, right. Is it a failure of anybody in your
county what happened in Flint, Michigan? No, it is not, right? It’s the failure of the system and the people in it,
right, at the EPA and in the city of Flint, Michigan that mismanaged their water system. Unfortunately, there’s not
gonna be any accountability, right. They wanted me to vote for a $170 million dollars of you payin’ for tax dollars.
We got problems here of our own. We’ll be accountable for our problems, but don’t make us be accountable for
their problems. We’re done with that.” [Scott Perry For Congress, Facebook, 9/29/16]

Perry Defended A Congressman Accused Of Sexual Misconduct

Perry Defended Rep. Trent Franks, Who Resigned After Asking His Staffer To Be His Surrogate,
And Said What Franks Was Accused Of Was “Not Sexual Harassment”

12/8/17: HEADLINE: Trent Franks, Accused of Offering $5 Million to Aide for Surrogacy, Resigns. [New
York Times, 12/8/17]

New York Times: Franks “Offered $5 Million To A Female Employee To Be A Surrogate… She And
Another Female Employee Worried That The Lawmaker Wanted To Have Sex As A Means Of
Impregnating Them.” “Representative Trent Franks announced Friday that he would resign from Congress
immediately after accusations emerged that he had offered $5 million to a female employee to be a surrogate
mother for his children, and that she and another female employee worried that the lawmaker wanted to have sex as
a means of impregnating them.” [New York Times, 12/8/17]

[AUDIO] The Day Franks Resigned, Perry Appeared On Gaffney’s Show And Defended Franks, Saying
That What He Was Accused Of Was “Not Sexual Harassment” And That It Was A “Guilty Until Proven
Innocent Environment.” [7:11, Segment 2] “Trent is a very, very knowledgeable and outspoken advocate of our
national security and particularly things like our electricity grid. He’s a well-renowned expert on the grid and the
electro-magnetic pulse threat that we face as well as our anti-missile defense shield. He is a salt of the earth guy, he
would never hurt a flea, and I was just so crestfallen to hear the news. And I will tell you certainly I don’t know the
facts. But I would say, you know, what he’s been accused of, is not sexual harassment, and I wish that he would
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 67 of 834

                                                                    SCOTT PERRY Rese arch Book | 66

stand and fight as opposed to walk away. But in this climate, I understand it’s easy to say when you’re not involved
in it that it’s a very, it’s a guilty until proven innocent environment based on any accusation. He’s gonna be a huge
loss to the Congress and to the American people and to the people of Arizona.” [Center For Security Policy,
12/8/17]

Perry Listed A Fake Award Given To Him By A Comedian On His Website, And Criticized
The Media For Pointing It Out

Perry Listed A Fake Award From Sasha Baron Cohen On His Website, Then Criticized The Media
For Pointing It Out

Perry Listed A Fake Award From Sasha Baron Cohen On His Website. “As part of his effort to trick
conservative activists and lawmakers into embarrassing themselves on his Showtime series Who is America?,
Sacha Baron Cohen presented a fake pro-Israel award to an array of political figures called ‘70 at 70.’ On behalf of
a non-existent Israeli outlet called ‘Yerushalayim Television,’ Cohen’s team told its unsuspecting victims (and
some more rightly skeptical marks) they were being honored for their ‘significant contributions to the State of
Israel.’ But weeks after the ruse was revealed, it appears that Rep. Scott Perry (R-PA) still doesn’t realize he was
duped.” [ThinkProgress, 8/3/18]

Perry Said That Reporting On His Fake Award “Rewards Those Who Not Only Try To Humiliate In The
Name Of Entertainment, But Also Make A Mockery Of Israel.” “After several attempts to interview me (all
declined) for what we discovered was a mockery, this addition clearly got by. We’re human, we made an
administrative mistake, and I own it. But reporting this as newsworthy – which it’s far from – only further divides
us, rewards those who not only try to humiliate in the name of entertainment, but also make a mockery of Israel
(one of our closest Allies and of whom I’m a staunch supporter), and detracts from substantive issues that define a
stronger community, Commonwealth and Country. I’m in disbelief that we’re actually spending time on this, so I’m
just going to keep working on behalf of people who want to see us get stronger, not weaker.” [ThinkProgress,
8/5/18]
       Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 68 of 834

                                                                SCOTT PERRY Rese arch Book | 67

Perry Was An Ineffective Congressman

                                            Significant Findings

   ✓ Since being elected to Congress, only one of the bills Perry sponsored has become law.

   ✓ 4.9% of the bills Perry has co-sponsored since being elected to Congress have become law.

       ✓ Perry co-sponsored 712 pieces of legislation; 35, of which, became law.

   ✓ Perry has served on the House Foreign Affairs Committee since he entered Congress, and has barely left
     the country.

       ✓ Since 2013, Perry spent $12,403.27 on taxpayer funded travel to 4 countries.

   ✓ Perry is a member of the regularly obstructionist House Freedom Caucus.

       ✓ Perry claimed the House Freedom Caucus stood for placing constituents over orders from party
         leaders and demanded a bigger role for rank-and-file members of the House.

       ✓ The Freedom Caucus regularly obstructed legislative progress, notably causing their own party to fail
         on a health care plan.

       ✓ The Freedom Caucus repeatedly opposed federal budgets.

   ✓ Perry regularly voted against preventing government shutdown.

       ✓ 2019: Perry voted against preventing another government shutdown by funding the remaining
         government agencies through fiscal year 2019 and providing $1.38 billion for a physical barrier along
         the U.S.-Mexico border.

       ✓ 2018: Perry voted against passing $1.3 trillion FY18 omnibus that prevented a government shutdown.

       ✓ 2015: Perry voted against short-term continuing resolution to prevent government shutdown.

       ✓ 2014: Perry voted against a $1.1 trillion spending bill that prevented government shutdown.

       ✓ 2013: Perry voted against continuing resolution that ended the 2013 government shutdown.


Since Being Elected To Congress Only 1 Of The Bills Perry Sponsored Has Become Law

Since Being Elected To Congress In 2013, One Bill Perry Sponsored Has Become Law

Since Being Elected To Congress In 2013, One Bill Perry Sponsored Has Become Law. [Congress.gov,
accessed 8/5/19]

                                        Perry Sponsorship Toplines
                    Congress                            # of Sponsorships                 # Became Law
 116th Congress (2019 - 2020)                                                   12                            0
         Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 69 of 834

                                                                        SCOTT PERRY Rese arch Book | 68

 115th Congress (2017 - 2018)                                                             20                           1
 114th Congress (2015 - 2016)                                                             18                           0
 113th Congress (2013 - 2014)                                                              8                           0
                                              TOTAL                                       58                           1
                                                                                          [Congress.gov, accessed 8/5/19]
NOTE: Table updated as of 8/5/2019.

Perry’s Only Bill To Pass Was A Bill On Oversight Of Homeland Security’s Vehicle Fleets

Perry’s DHS SAVE Act Became Law In The 115th Congress, The One Bill Perry Sponsored To Do So.
[Congress.gov, accessed 8/5/19]

   The DHS SAVE Act Focused On Directing The Under Secretary Of Management For The Department
   Of Homeland Security To Take Over Overseeing And Managing Vehicle Fleets Throughout The
   Department. “H.R. 366 would direct the Under Secretary of Management for the Department of Homeland
   Security (DHS) to oversee and manage vehicle fleets throughout the department. Currently, agencies within
   DHS (such as Customs and Border Protection) largely manage their own fleets. The act would require the
   Under Secretary to monitor compliance with federal laws and regulations related to the use of government
   vehicles, develop a methodology to determine optimal fleet size, and approve vehicle leases and acquisitions.
   H.R. 366 also would require DHS agencies to report data on vehicle use quarterly and submit fleet management
   plans, including cost-benefit analyses, annually to the Under Secretary.” [Congressional Budget Office, 4/5/17]

Over His Career, Perry Passed Six Bills That Passed The House

Perry Sponsored 20 Bills In The 115th Congress, 3 Of Which Passed The House. [Congress.gov, accessed
8/5/19]

                        Perry 115th Congress Sponsorships With Floor Consideration Or More
                                                                                                            Last Action/
 Date    Bill #             Title                                     Last Action
                                                                                                           Effective Date
                  DHS Countering Unmanned      Received in the Senate and Read twice and referred to the
 07/19            Aircraft Systems             Committee on Homeland Security and Governmental
 /2018   6438     Coordinator Act              Affairs                                                        09/05/2018
                                               Received in the Senate and Read twice and referred to the
 07/13            Fitness Information          Committee on Homeland Security and Governmental
 /2018   6374     Transparency Act of 2018     Affairs                                                        09/05/2018
                                               Received in the Senate and Read twice and referred to the
 05/16            Unifying DHS Intelligence    Committee on Homeland Security and Governmental
 /2017   2468     Enterprise Act               Affairs                                                        09/13/2017
                                                                                          [Congress.gov, accessed 8/5/19]

Perry Sponsored 2 Pieces Of Legislation That Passed The House In The 114th Congress. [Congress.gov,
accessed 8/5/19]

                        Perry 114th Congress Sponsorships With Floor Consideration Or More
                                                                                                            Last Action/
 Date    Bill #         Title                                    Last Action
                                                                                                           Effective Date
 03/17                               Senate - Received in the Senate and Read twice and referred to the
 /2016   4785      DHS SAVE Act      Committee on Homeland Security and Governmental Affairs                  07/12/2016
 10/29             HSA Technical     Senate - Received in the Senate and Read twice and referred to the
 /2015   3859      Corrections Act   Committee on Homeland Security and Governmental Affairs.                 12/09/2015
                                                                                          [Congress.gov, accessed 8/5/19]
         Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 70 of 834

                                                                     SCOTT PERRY Rese arch Book | 69

Perry Sponsored 1 Piece Of Legislation That Passed The House In The 113th Congress. [Congress.gov,
accessed 8/6/19]

                        Perry 113th Congress Sponsorships With Floor Consideration Or More
                                                                                              Last       Last Action/
 Date    Bill #                                     Title
                                                                                            Action      Effective Date
                  To revise the boundaries of the Gettysburg National Military Park to
                  include the Gettysburg Train Station and certain land along Plum Run in Senate -
 04/11            Cumberland Township, to limit the means by which property within such Received in
 /2013   1513     revised boundaries may be acquired, and for other purposes.             the Senate.      01/14/2014
                                                                                      [Congress.gov, accessed 8/6/19]

Perry Co-Sponsored 712 Pieces Of Legislation; 35, Or 4.9% Of Which, Became Law

Perry Co-sponsored 712 Pieces Of Legislation; 35 Or 4.9 Percent Of Which Became Law

As Of August 2019, Perry Co-sponsored 712 Pieces Of Legislation; 35 Or 4.9 Percent Of Which Became
Law. [Congress.gov, accessed 8/6/19]

                                          Perry Co-Sponsorship Toplines
                                        # of Co-sponsorships   # Became Law              Percentage Became Law
 116th Congress (2019 - 2020)                             107              2                                   1.9%
 115th Congress (2017 - 2018)                             199             12                                     6%
 114th Congress (2015 - 2016)                             190              8                                   4.2%
 113th Congress (2013 - 2014)                             216             13                                     6%
 TOTAL                                                    712             35                                  4.9%
                                                                                      [Congress.gov, accessed 8/6/19]

Perry Has Served On The House Foreign Affairs Committee Since He Entered Congress,
And Has Barely Left The Country

Since 2013, Perry Has Served On The House Foreign Affairs Committee, And Has Only Traveled
Outside The Country 4 Times

Perry Has Served On The House Foreign Affairs Committee Since 2013

Perry Has Served On The House Foreign Affairs Committee Since 2013. [Ballotpedia, Accessed 9/17/19]

Perry Served On The House Foreign Affairs Committee Subcommittee On Asia And The Pacific. [Scott Perry
House Website, About Page, Accessed 10/2/19]

Perry Served On The House Foreign Affairs Committee Subcommittee On Oversight And Investigations.
[Scott Perry House Website, About Page, Accessed 10/2/19]

Perry Spent $12,403.27 On Taxpayer Funded Travel To 4 Countries

Perry Traveled To 4 Countries From Taxpayer Funds. [Congressional Foreign Travel Reports, accessed
7/17/19]

Perry Spent $12,403.27 On Taxpayer Funded Travel. [Congressional Foreign Travel Reports, accessed 7/17/19]
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 71 of 834

                                                                   SCOTT PERRY Rese arch Book | 70


                                  Perry Official Foreign Travel Expenditures
         Dates             Destination       Per Diem Cost              Transportation             Total Cost
 11/1/14 – 11/2/14       Pakistan                      $42.00 Military                              $12,006.20
 11/2/14 – 11/3/14       Afghanistan                   $28.00 Military                                  $28.00
 11/3/14 – 11/4/14       UAE                          $369.07 Military                                 $369.07
 9/30/14                 Guantanamo Bay                      -                                                -
                                                                TOTAL                               $12,403.27
                                                                TOTAL EXPENDITURES                  $12,403.27
                                                        [Congressional Foreign Travel Reports, accessed 7/17/19]

Nov. 2014: Perry Spent $12,403.27 On An Official Trip To Pakistan, Afghanistan And The UAE

November 2014: Perry Travelled To Pakistan, Afghanistan And The UAE From November 1 Through 4. In
November 2014, Perry traveled with a Congressional delegation to Pakistan, Afghanistan and the UAE. Perry
visited Pakistan from November 1 through 2nd, Afghanistan from November 2nd through 3rd, and the United Arab
Emirates from November 3rd through 4th. [Congressional Foreign Travel Reports, accessed 7/17/19]

Perry Has Been An Obstructionist His Whole Career In Congress

Perry Was A Member Of The Regularly Obstructionist House Freedom Caucus

Perry Claimed The House Freedom Caucus Stood For Placing Constituents Over Orders From Party
Leaders And Demanded A Bigger Role For Rank-And-File Members Of The House

2018: Perry, In Response To Criticism, Claimed The House Freedom Caucus Stood For Placing Constituents
Over Orders From Party Leaders And Demanded A Bigger Role For Rank-And-File Members Of The
House. “Scott has hit Perry hard throughout the campaign for his membership in the Freedom Caucus, a group of
conservative Republicans that Scott considers obstructionists who block bipartisan progress. Perry said the caucus
is a process-oriented group that stands for placing constituents over orders from party leaders and demands a bigger
role for rank-and-file members of the House. If that means he doesn’t always go along to get along, Perry said, he
believes that’s because he’s fighting for the principles that he told the voters he was going to fight for from the
start.” [Patriot News, 10/21/18]

Perry Made A Bid For Chair Of The House Freedom Caucus

2018: Perry Made A Bid For Chair Of The House Freedom Caucus. “Despite eking out a narrow, two-
percentage-point win over a liberal Democrat opponent in November’s general election, Congressman Scott Perry
is making a bid to become the next chair of the ultra-conservative Republican House Freedom Caucus. The
Freedom Caucus, a group of hardline Republicans, wielded fairly influential power over House business in recent
years, but in January will enter a Democrat majority House. Brandy Brown, Perry’s communication director, said
Wednesday, ‘At this time, I have no substantiated information (on the chairmanship.) Freedom Caucus members
are working among themselves to come to a decision.’ Perry’s Pennsylvania seat was considered a key battleground
for Republicans heading into the November election. Perry’s victory came after he received public support from
President Donald Trump in the final days of the campaign. Perry’s bid for the Freedom Caucus chair comes after
redistricting narrowed the 10th District electorate to 44 percent Republican and 40 percent Democratic. Perry had
won his previous elections by margins ranging from 25 to 49 percentage points.” [York Daily Record, 12/6/18]

The Freedom Caucus Regularly Obstructed Legislative Progress, Notably Causing Their Own Party To Fail
On A Health Care Plan
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 72 of 834

                                                                    SCOTT PERRY Rese arch Book | 71

2017: Paul Ryan Had To Pull His Obamacare Repeal Bill After The House Freedom Caucus Refused To
Support It. “House Speaker Paul Ryan sensationally pulled his Obamacare repeal bill from the floor on Friday, a
day after President Donald Trump had threatened to walk away from health care reform if he didn’t get a vote.
After a dramatic day on Capitol Hill, Ryan rushed from the White House to Capitol Hill to tell Trump he did not
have the votes to pass the measure, the culmination of seven years of Republican efforts to eradicate President
Barack Obama’s proudest domestic achievement. Two senior administration officials said the decision to pull the
bill was Ryan’s. […] Friday afternoon, moderate Republicans and members of the conservative Freedom Caucus
have indicated they won’t back the bill.” [CNN Wire, 3/24/17]

    HEADLINE: Collapse Of Obamacare Repeal Plan Puts Freedom Caucus In Complicated Spot. [USA
    Today, 3/25/17]

Trump Criticized The House Freedom Caucus For Causing The Failure Of The Republican Obamacare
Repeal Effort. “President Trump initially publicly blamed Democrats for the failure of the Republican health care
bill. But on Sunday morning, he hit the Freedom Caucus and outside groups, too, tweeting that Democrats in
Washington are “smiling” after the conservative Republicans “saved” Planned Parenthood and Obamacare.” [CBS
News, 3/26/17]

    CBS News: “The Failure To Win Over The Freedom Caucus -- Made Up Of The Most Conservative
    Members In The House -- Ultimately Doomed The American Health Care Act.” “ The failure to win over
    the Freedom Caucus -- made up of the most conservative members in the House -- ultimately doomed the
    American Health Care Act, resulting in an embarrassing failure in the first legislative test of Mr. Trump’s
    presidency.” [CBS News, 3/26/17]

HEADLINE: Journalist Describes How The Freedom Caucus Hijacked Congress. [National Public Radio,
10/15/15]

Perry The Freedom Caucus Repeatedly Opposed Federal Budgets

October 2015: The Freedom Caucus Opposed Budget Deal That “Reversed Steep Spending Cuts To Defense
And Domestic Programs and Staved Off Hits To Medicare And Social Security Disability Benefits.” “The $80
billion bipartisan accord between congressional leaders and President Barack Obama reverses steep spending cuts
to defense and domestic programs and staves off hits to Medicare and Social Security disability benefits […] The
Freedom Caucus remained united against the budget deal, however. It ‘continues the sad pattern of the past five
years: A fiscal monstrosity gets negotiated in secret,’ the group said.” [Baltimore Sun, 10/29/15]

March 2016: The Freedom Caucus Voted Against The Fiscal 2017 Budget Resolution Plan Advanced By
House Budget Committee Chairman Tom Price Because They Want To Cut Spending Immediately. “But the
House Freedom Caucus rejected the olive branch provided by Price in the form of a promise for later votes on
separate legislation that would cut at least $30 billion from other entitlement programs and a balanced budget
amendment. The group, which consists of roughly 40 members, effectively has veto power, since Price and Ryan
will only be able to lose the support of 28 House Republicans if they want to pass it through the chamber.” [Atlanta
Journal-Constitution, 3/16/16]

July 2017: Many House Freedom Caucus Members Threatened To Oppose Any Spending Bill If The
Pentagon Continued To Offer Gender Transition Therapy. “But conservative lawmakers - many of them
members of the House Freedom Caucus - had threatened to withhold support for a spending bill if Congress did not
act to prohibit the Pentagon from paying for the procedures.” [Washington Post, 7/26/17]

September 2017: The Freedom Caucus Adopted An Approach To Reforming The Debt Ceiling That Would
Fix A Spending Cap And Decrease It Over Time. “The Freedom Caucus did adopt a position for a favored
approach to reforming the debt ceiling: raising it initially, but including a federal spending cap pegged to a fixed
percentage of the gross domestic product that would decrease over time.” [Washington Post, 9/5/17]
         Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 73 of 834

                                                                      SCOTT PERRY Rese arch Book | 72


February 2018: Freedom Caucus Opposed A Budget Package That Would Increase Spending By $300
Billion. “Meanwhile, the conservative House Freedom Caucus announced it would reject the package, reasoning
that $300 billion in new spending, which breaks caps imposed by an earlier deal, ‘adds to the swamp instead of
draining it.’ Annual federal deficits are expected to rise to $800 billion in 2018, levels not seen for several years,
and the package also provides for a lifting of the debt limit to avoid a federal default and allow continued
borrowing into 2019.” [Baltimore Sun, 2/9/18]

Perry Voted Against Providing $321.9 Billion In Discretionary Spending For Five Of The 12 Fiscal 2020
Appropriations Bills, Including Justice And Veteran Affairs. In June 2019, Perry voted against: “Passage of the
bill, as amended, that would provide $321.9 billion in discretionary spending for five of the 12 fiscal 2020
appropriations bills, including $73.9 billion for the Commerce and Justice departments and science and related
agencies, $24.3 billion for the Agriculture Department and related agencies, $39.5 billion for the Interior
Department, Environmental Protection Agency, and related agencies, $108.4 billion for the Veterans Affairs
Department, military construction, and related agencies, and $75.8 billion for the Transportation and Housing and
Urban Development departments and related agencies. It would also provide $61 billion in obligations from
highway and aviation trust funds for associated Transportation Department programs. Among other provisions, the
bill would provide $673 million to the Justice Department immigration review office, including to hire additional
immigration judges and to provide legal resources for individuals facing deportation proceedings. It would provide
$5.2 billion for Interior Department and the U.S. Forest Service wildfire preparedness and response activities and
$9.5 billion for the Environmental Protection Agency, including increased funding for enforcement and compliance
activities, clean air activities, and environmental restoration initiatives. It would provide $81.2 billion for VA health
care programs and $2.3 billion in emergency military construction funding for bases damaged by natural disasters.
It would prohibit the use of funds made available by the bill for the Census Bureau to include a question regarding
citizenship on the 2020 census or for the construction of physical barriers or border security infrastructure along the
U.S. southern land border.” The bill passed by a vote of 227 – 194. [HR 3055, Vote #408, 6/25/19; CQ, 6/25/19]

2016: Perry Voted For Blocking Consideration Of Holding A Hearing For The President’s FY16 Budget. In
March 2016, Perry voted for: blocking consideration of holding a hearing for the Obama Administration’s fiscal
year 2017 budget proposal. “The Democratic Previous Question gives Republicans a third chance to call for an
immediate vote on Budget Committee Ranking Member Chris Van Hollen’s H.R. 624 to demand a fair hearing on
the President’s Budget by demanding that House Republicans hold a Budget hearing with the Director of the Office
of Management and Budget.” [H Res 635, Vote #106, 3/3/16; Democratic Leader – Previous Questions, 3/3/16]

Perry Voted Against $1.1 Trillion Overwhelmingly Bipartisan Budget Deal To Keep Government Open
Through September 2016. In December 2015, Perry voted against the omnibus spending package. “The House on
Friday overwhelmingly approved a $1.1 trillion spending package that includes the first major change approved by
Congress to ObamaCare, and keeps the government open through September 2016 … In the end, there was no
drama in the 316-113 vote … Only 18 Democrats voted against the spending bill, while 166 supported it.” [HR
2029, Vote #705, 12/18/15; The Hill, 12/18/15]

Perry Dissed The Problem Solvers Caucus, Claimed That The House Freedom Caucus Is “Actually A
Problem-Solving Caucus”

Perry Dissed The Problem Solvers Caucus, Claimed That The House Freedom Caucus Is “Actually A
Problem-Solving Caucus.” “It is supposed to be, right, absolutely, but they don’t really solve anything. Now, I’m
a member of the Freedom Caucus, and just to let everybody -- what is the Freedom Caucus, right? The Freedom
Caucus has a couple of rules. Number one rule is you’d have to listen to your constituents at home even if your
leadership says you don’t, right? They want you to do something. You choose your -- your -- your folks at home.
Number two, you have to be willing to compromise and come to an agreement on something. We call it getting to
yes, but that’s what negotiate come to an agreement on something you can vote on. And so I think that is actually a
problem-solving caucus. And what we have done, for instance, is we force the -- the requirement to make the tax
cuts permanent, so we actually do get things accomplished.” [Congressional Debate, 10/19/18]
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 74 of 834

                                                                     SCOTT PERRY Rese arch Book | 73


Perry On The Freedom Caucus: “We Will Not Vote For Spending Bills, For Instance, That Blow Up The
Deficit. We Won’t Do It. And So When We Don’t Do It, Then, Somehow, We’re The Obstructionists. ... Yes,
John Boehner Had A Problem. He Issues Orders, And If You Don’t Follow Them, You’re A Problem.”
“Perry also defended his membership in the Freedom Caucus on Friday as something that is basic to his compact
with midstate voters. Perry said the group’s primary defining feature is keeping promises made to constituents on
certain core principles, the most basic of them being support for a government that lives within its means. ‘We will
not vote for spending bills, for instance, that blow up the deficit. We won’t do it. And so when we don’t do it, then,
somehow, we’re the obstructionists. ... Yes, John Boehner had a problem. He issues orders, and if you don’t follow
them, you’re a problem,’ Perry said. ‘I take my orders from the people in the district, not from Washington, D.C.’”
[Patriot News, 10/7/18]

Perry Regularly Voted Against Preventing Government Shutdown

2019: Perry Voted Against Preventing Another Government Shutdown By Funding The Remaining
Government Agencies Through Fiscal Year 2019 And Providing $1.38 Billion For A Physical Barrier Along
The U.S.-Mexico Border

Perry Voted Against Funding The Remaining Government Agencies Through Fiscal Year 2019 And
Providing $1.38 Billion For A Physical Barrier Along The U.S.-Mexico Border. In February 2019, Perry voted
against: “Adoption of the conference report to accompany the joint resolution that would provide, in total, $333
billion in full-year funding for the seven remaining fiscal 2019 appropriations bills: Agriculture; Commerce-
Justice-Science; Financial Services; Homeland Security; Interior-Environment; State-Foreign Operations; and
Transportation-Housing and Urban Development. It would provide $49.4 billion in discretionary funds for fiscal
2019 for operations of the Homeland Security Department, as well as $12.6 billion for natural disaster response and
recovery activities and $165 million for Coast Guard overseas contingency operations. Appropriations for DHS
operations include $15 billion for Customs and Border Protection, including $1.38 billion for physical barriers
along the U.S.-Mexico border. It would provide $7.6 billion for Immigration and Customs Enforcement, and would
also require a 17 percent reduction in the number of detention beds available for individuals detained by the agency.
The conference report would provide, in discretionary funding for fiscal 2019, $23 billion for the Agriculture
Department and related agencies; $64.1 billion for departments of Commerce and Justice and other agencies such
as NASA and the National Science Foundation; $23.4 billion in discretionary funding or financial services and
general government appropriations; $35.6 billion for the Interior Department, the Environmental Protection
Agency, and related agencies; $54.2 billion for for the State Department, foreign assistance and other international
activities; and $71.1 billion for the departments of Transportation and Housing and Urban Development and related
agencies.” The conference report was adopted 300-128. [H J Res 31, Vote #87, 2/14/19; CQ, 2/14/19]

    HEADLINE: Congress passes spending bill to avoid shutdown, sends it to Trump for his signature [USA
    Today, 2/14/19]

2018: Perry Voted Against Passing $1.3 Trillion FY18 Omnibus That Prevented A Government Shutdown

Perry Voted Against The $1.3 Trillion FY 2018 Omnibus Spending Package That Funded The Government
Through September 30, 2018. In March 2018, Perry voted against: “Frelinghuysen, R-N.J., motion to concur in
the Senate amendment to the bill with a further amendment that would provide roughly $1.3 trillion in funding for
federal government operations and services through Sept. 30, 2018. The measure would provide a total of $654.6
billion in additional funding to the Defense Department […] $98.7 billion to the Health and Human Services
Department, […] $3.4 billion to the Substance Abuse and Mental Health Services Administration for substance
abuse block grants, and would provide roughly $3.7 billion to the National Institutes of Health, including an
additional $500 million for research into opioid addiction. It would provide $47.7 billion to the Homeland Security
Department, including $1.6 billion for the purpose of bolstering security measures on the U.S.-Mexico border,
including the construction of new fencing along sections of the border, and would provide $7.1 billion for
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 75 of 834

                                                                    SCOTT PERRY Rese arch Book | 74

Immigration and Customs Enforcement operations and enforcement. The measure includes provisions from
multiple bills related to school safety and firearms regulations, including a bill (S 2135) that would require the
Department of Justice to certify that appropriate records have been submitted to the National Instant Criminal
Background Check System by federal agencies and state governments with respect to individuals who are not
eligible to purchase firearms. The measure includes language from the bill (S 2495) that would authorize $75
million a year through fiscal 2028 for the Secure Our Schools grant program and would revise it to more explicitly
focus the program on preventing student violence.” The motion as agreed to, 256-167. [H Res 796, Vote #127,
3/22/18; CQ, 3/22/18]

2015: Perry Voted Against Short-Term Continuing Resolution To Prevent Government Shutdown

2015: Perry Voted Against Short-Term Continuing Resolution To Prevent Government Shutdown. In
September 2015, Perry voted against: a motion to concur in the Senate amendment to the bill that would continue
funding the government through Dec. 11, 2015 at an annualized rate of $1,017 trillion, the top-line post-sequester
discretionary spending level for FY 2016 set by the Budget Control Act. It also would fund for Overseas
Contingency Operations at a rate of $74.8 billion, roughly equal to the FY 2015 level. Under the bill, most
programs would be funded at a rate that is 0.21 percent less than their FY 2015 funding level, although the measure
would include increases for certain activities including $700 million in emergency funding for fighting fire in
western states; it would give the VA budget flexibility in constructing a facility in Denver, and would not defund
Planned Parenthood. Further, the measure would extend through Dec. 11 the ban on state taxation of Internet access
and the E-Verify employment verification system. The motion was agreed to by a vote of 277-151. [HR 719, Vote
#528, 9/30/15; CQ Floor Votes, 9/30/15]

    All Of The Votes Against Were Republicans, Who Were Upset By Their Inability To Force The Obama
    Administration To Defund Planned Parenthood. “With only hours to spare on the last day of the fiscal year,
    Congress averted a government shutdown on Wednesday by approving a temporary spending measure to keep
    federal agencies operating through Dec. 11. In the House, the legislation was approved only because of strong
    support by Democrats — a sign of how angry rank-and-file Republicans remain over their powerlessness to
    force policy changes on the Obama administration. The House vote was 257 to 151, with 186 Democrats and
    91 Republicans in favor. All of the ‘no’ votes were by Republicans. In one last display of their fury, House
    Republicans on Wednesday adopted another resolution to cut off government financing to Planned
    Parenthood.” [New York Times, 9/30/15]

2014: Perry Voted Against A $1.1 Trillion Spending Bill That Prevented Government Shutdown

2014: Perry Voted Against A $1.1 Trillion Spending Bill That Included Funding For Agencies Covered By
Unfinished Fiscal 2015 Spending Bills. In December 2014, Perry voted against: a “motion to concur in the Senate
amendment to the bill with a House amendment that would provide $1.013 trillion in discretionary appropriations
in fiscal 2015 for federal departments and agencies covered by the 12 unfinished fiscal 2015 spending bills.
Included in that total is: $20.6 billion for Agriculture; $61.1 billion for Commerce-Justice-Science; $554.2 billion
for Defense, including $64 billion for overseas contingency operations associated with the war in Afghanistan, the
fight against ISIS and other counterterrorism operations; $34.2 billion for Energy-Water; $43.2 billion for Financial
Services; $30 billion for Interior-Environment; $158.2 billion for Labor-HHS-Education; $4.3 billion for the
Legislative Branch; $71.8 billion for Military Construction-VA; $52 billion for State-Foreign Operations; and $53.5
billion for Transportation-HUD. The measure contains full fiscal year funding for all departments except for
Homeland Security, which would be funded at current levels until Feb. 27, 2015. It also would provide $5.4 billion
in emergency funding to address the Ebola outbreak and $6.5 billion in disaster aid.” The motion was agreed to 162
to 206. [HR 83, Vote #563, 12/11/14; CQ, 12/11/14]

    The Hill: The Bill Included A Rider That Repealed Part Of The Dodd-Frank Reforms “To Allow Banks
    To Directly Engage In Derivatives Trading.” “Most Democrats followed House Minority Leader Nancy
    Pelosi’s (D-Calif.) lead and voted against the package because of two riders she described as ‘egregious.’ One
    of the policy riders repeals part of the Dodd-Frank Wall Street reform law to allow banks to directly engage in
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 76 of 834

                                                                     SCOTT PERRY Rese arch Book | 75

    derivatives trading. The other loosens limits on the amount of money people can contribute to national political
    parties. Just after 9 p.m. Thursday, the House wound up passing the bill with the help of 57 Democrats.” [The
    Hill, 12/13/14]

2013: Perry Voted Against Continuing Resolution That Ended The 2013 Government Shutdown

Perry Voted Against Continuing Resolution That Funded The Government Through January 15 And
Provided Retroactive Pay To Employees Furloughed During The Government Shutdown. In October 2013,
Perry voted against: “Rogers, R-Ky., motion to recede from House amendments and concur in the Senate
amendment to the bill that would require the Health and Human Services Department to verify the income
qualifications of people who apply for tax subsidies under the 2010 health care overhaul. The Senate amendment
would provide continuing appropriations for government operations through Jan. 15, 2014, reflecting an annual
discretionary level of about $986 billion. It would allow federal borrowing to continue through Feb. 7, 2014, after
the president certifies that the U.S. Treasury cannot pay its obligations and would set up an expedited process for
Congress to consider resolutions of disapproval for the debt limit increase authorized by the bill. It also would
provide for retroactive pay for federal employees who worked through the government shutdown that began on Oct.
1, 2013 and for workers furloughed during that time.” The bill passed 285-144. [HR 2775, Vote #550, 10/16/13;
CQ, 10/16/13]

    The Agreement Ended A 16 Day Government Shutdown. “Congressional Republicans conceded defeat on
    Wednesday in their bitter budget fight with President Obama over the new health care law as the House and
    Senate approved last-minute legislation ending a disruptive 16-day government shutdown and extending federal
    borrowing power to avert a financial default with potentially worldwide economic repercussions. […] Under
    the agreement, the government would be funded through Jan. 15, and the debt ceiling would be raised until Feb.
    7. The Senate will take up a separate motion to instruct House and Senate negotiators to reach accord by Dec.
    13 on a long-term blueprint for tax and spending policies over the next decade.” [New York Times, 10/16/13]

Perry Deemed All Of His Staff Essential During The 2013 Government Shutdown

Perry Deemed All Of His Staff Essential During The 2013 Government Shutdown. “For Perry, that meant
keeping his staff of 15 full-time employees in his district and Washington, D.C. offices, manning the phones and
assisting his legislative operation, Perry said Monday. ‘In my mind, everyone here is essential or I wouldn’t have
hired them,’ he said. ‘I told people, ‘I plan on being at work every day and you’re part of this team.’” [York
Dispatch, 10/15/13]

2013: Perry Was Delivered A Cease And Desist By 80 Local Residents To Cease The Government Shutdown

2013: Perry Was Delivered A Cease And Desist By 80 Local Residents To Cease The Government Shutdown.
“Sometimes it’s the thought that counts. A ‘cease and desist’ order Roger Lund delivered to the Gettysburg office
of Rep. Scott Perry, R-York County, doesn’t carry any legal weight, but Lund said the message behind the order is
the whole point. Lund and a group of about 80 Adams County residents delivered the letter around 11:30 Tuesday
morning, about two days before the nation was set to default on its debts. There’s a national crisis that, according to
Lund and his group, was caused by a small group of extremists in the House of Representatives. Perry, according to
Lund and his group, is one of them. The letter asks the congressman from York to ‘cease and desist in his efforts to
keep the government shut down and keep the middle class unemployed in this area,’ Lund said.” [York Dispatch,
10/15/13]

Perry Voted For Blocking An Attempt To Re-Open Government During 2013 Government Shutdown

Perry Voted For Blocking An Attempt To Concur With The Senate’s Continuing Resolution. In October
2013, Perry voted for: “Simpson, R-Idaho, motion to table (kill) the Van Hollen, D-Md., appeal of the ruling of the
chair with respect to the Simpson point of order that the Van Hollen motion to recommit the joint resolution was
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 77 of 834

                                                                     SCOTT PERRY Rese arch Book | 76

not germane to the measure. The motion would recommit the joint resolution to the House Appropriations
Committee with instructions that it be immediately reported back with language providing for the House to recede
from its amendment and concur in the Senate amendment to the fiscal 2014 continuing resolution (H J Res 59),
which would provide continuing appropriations for government operations through Nov. 15, 2013.” The motion to
block consideration of the bill passed 230-194. [HJ Res 70, Vote #512, 10/02/13; CQ, 10/2/13]

    HEADLINE: House GOP Blocks Vote On Re-opening Government [Talking Points Memo, 10/02/13]

    Talking Points Memo: House Republicans Rejected An Effort To “Put A Clean Temporary Spending
    Bill On The Floor, Closing One Opportunity To Re-Open The Federal Government.” “The House rejected
    Wednesday an effort by House Democrats to put a clean temporary spending bill on the floor, closing one
    opportunity to re-open the federal government.” [Talking Points Memo, 10/02/13]

2013: Perry Voted For Continuing Resolutions Leading Up To Funding Deadline That “Likely Would
Result” In A Government Shutdown

Perry Voted For Continuing Resolution That Was Funded The Government Through December 15 And
Repealed The Medical Device Tax. In September 2013, Perry voted for: “Rogers, R-Ky., motion to concur in the
Senate amendment to the joint resolution that would provide fiscal 2014 continuing appropriations with a Paulsen,
R-Minn., amendment that would repeal the 2.3 percent medical device tax included in the 2010 health care
overhaul. It also would set the expiration date for the continuing appropriations to Dec. 15, 2013; bar authority for
capital construction for the Dwight D. Eisenhower Memorial Commission through Dec. 15, 2013; and extend and
increase available visas for the special immigrant visa program for Iraqis who supported U.S. efforts in Iraq after
March 2003.” The resolution passed 248-174. [HJ Res 59, Vote #497, 9/29/13; CQ, 9/29/13]

    Washington Post: Repeal Of The Medical Device Tax Was A “Nonstarter” In The Senate. “Republicans
    have two demands they want fulfilled to avoid a government shutdown. The first is a one-year delay of
    Obamacare. The other is the repeal of Obamacare’s medical device tax. […] But the medical device tax? The
    priority has risen to the top of Republicans’ agenda despite the fact that repeal would have a relatively minor
    impact on Obamacare’s success. […] In the budget debate, repeal of the medical device tax is a nonstarter.
    While medical device tax repeal has gotten traction in previous congressional votes, don’t expect that to happen
    this time around. Senate Majority Leader Harry Reid (D-Nev.) put out a statement Saturday afternoon saying
    that Democrats would reject any changes to the Affordable Care Act that Republicans proposed.” [Washington
    Post, 9/28/13]

Perry Voted For Continuing Resolution That Was Funded The Government Through December 15, Delayed
Implementation Of The Affordable Care Act, And Allowed Companies To Opt Out Of Birth Control
Coverage. In September 2013, Perry voted for: “Rogers, R-Ky., motion to concur in the Senate amendment to the
joint resolution that would provide fiscal 2014 continuing appropriations with a Blackburn, R-Tenn., amendment
that would delay for one year implementation of any provision of the 2010 health care overhaul that would take
effect between Oct. 1, 2013, and Dec. 31, 2014, including the individual mandate and the imposition or increase of
specified taxes and fees. It also would allow companies and insurance providers until 2015 to opt out of mandated
birth control coverage for religious or moral reasons, and bar appropriations and transfers from the Patient-Centered
Outcomes Research Fund. It also would set the expiration date for the continuing appropriations to Dec. 15, 2013.”
The resolution passed 231-192. [HJ Res 59, Vote #498, 9/29/13; CQ, 9/29/13]

    Senate Leadership Made Clear It Would Reject Any Continuing Resolution That Delayed The
    Affordable Care Act. “‘To be absolutely clear, the Senate will reject both the one-year delay of the Affordable
    Care Act and the repeal of the medical device tax,’ Reid said in that statement. ‘After weeks of futile political
    games from Republicans, we are still at square one: Republicans must decide whether to pass the Senate’s clean
    CR, or force a Republican government shutdown.’” [Washington Post, 9/28/13]
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 78 of 834

                                                                    SCOTT PERRY Rese arch Book | 77

Perry Voted For Continuing Resolution That Would Have Funded The Government Through December 15
And Defunded The Affordable Care Act. In September 2013, Perry voted for: “Passage of the joint resolution
that would provide continuing appropriations through Dec. 15, 2013 for government operations that would reflect
an annual discretionary level of about $986.3 billion. It also would defund the 2010 health care overhaul and allow
the U.S. Treasury, once the statutory debt limit is reached, to continue borrowing over the debt limit until Dec. 15,
2014. Funds could only be used to pay the principal and interest on both government debt held by the public and on
obligations to the Social Security trust fund.” According to the Associated Press, The bill passed 230-189. [HJ Res
59, Vote #478, 9/20/13; CQ, 9/20/13]

    Plan Was Known To Be A Nonstarter In The Senate, But Moved Forward Because Of Pressure From
    House Conservatives. “Mr. Boehner knows that the plan he unveiled cannot pass the Senate, and that it may
    prove unwise politically and economically. His leadership team pressed just last week for an alternative. But
    with conservative forces uniting against him, he ultimately saw no alternative but to capitulate — and few good
    options to stop a government shutdown in two weeks.” [New York Times, 9/18/13]

    Associated Press: Any Spending Bill That Attempted To Defund The Affordable Care Act “Likely
    Would Result” In A Government Shutdown. “A letter from 80 Republicans asked Speaker John Boehner, R-
    Ohio, to resist any spending bills that would accommodate the new health care law, which is nearing a critical
    stage of signing up millions of Americans for health coverage. Because it’s virtually certain that President
    Barack Obama and the Democratic-controlled Senate would reject such demands, leaders of both parties say
    the standoff likely would result in a partial shutdown of the federal government, similar to those that occurred
    in 1995 and 1996.” [Associated Press, 8/23/13]

2013: Perry Voted For Continuing Resolution That Caused A Government Shutdown

Perry Voted For Continuing Resolution That Would Have Funded The Government Through December 15,
Delayed The Individual Mandate, And Required Congress To Buy Insurance Through The ACA Exchanges.
In September 2013, Perry voted for: “Rogers, R-Ky., motion to recede from House amendments and concur in the
Senate amendment with an additional House amendment to the joint resolution that would provide fiscal 2014
continuing appropriations. The House amendment would fund the government until Dec. 15, 2013, and delay for
one year a requirement in the 2010 health care overhaul that all individuals purchase health insurance or pay a tax
penalty. It also would require the president, vice president, members of Congress, congressional staff and political
appointees to purchase health insurance through the health care law’s state insurance exchanges and would limit the
subsidies they may receive for purchasing insurance.” The resolution passed 228-201. [HJ Res 59, Vote #504,
9/30/13; CQ, 9/30/13]

    House Republican Plan Virtually Guaranteed a Government Shutdown By Continuing To Demand That
    The Funding Bill Undermine The Affordable Care Act. “The U.S. government began to shut down for the
    first time in 17 years early Tuesday, after a Congress bitterly divided over President Obama’s signature health-
    care initiative failed to reach agreement to fund federal agencies. Hours before a midnight deadline, the
    Republican House passed its third proposal in two weeks to fund the government for a matter of weeks. Like
    the previous plans, the new one sought to undermine the Affordable Care Act, this time by delaying
    enforcement of the “individual mandate,” a cornerstone of the law that requires all Americans to obtain health
    insurance.” [Washington Post, 9/30/13]
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 79 of 834

                                                                    SCOTT PERRY Rese arch Book | 78

Key Visuals
Video

Perry Said It Was Reasonable To Suggest FEMA Pull Out Of Puerto Rico, And Said The
Hurricane Relief Mission Had Been A “Success Story”

October 2017: Perry Said He Agreed With A Trump Tweet Saying The Puerto Rican Government Was
Responsible For Rebuilding After Receiving Aid From FEMA

October 2017: Perry Said President Trump’s Statement Suggesting Pulling FEMA And Military Aid Out Of
Puerto Rico Was “Reasonable”. “CUOMO: The president just tweeted and he suggested in there that you can’t
keep FEMA and first responders in Puerto Rico forever. […] How do you explain that tweet? PERRY: […] I think
the point the president is making is that FEMA has a finite mission and a finite amount of time to be there to get
people back into power and get back into some kind of civilized living condition. But then, at some point, it’s up to
Puerto Rico to get themselves out of this circumstance and help their people. And I think that’s reasonable.” [CNN,
CNN Newsroom, 10/12/17]

    Perry Said That “Nobody Came To Help” Him When He Was A Flood Victim. “CUOMO: “I’ve never
    seen [a crisis] as bad that involves Americans as I have seen in Puerto Rico. And while I may not be the person
    that’s unloading and loading the boxes all the time, I’ve seen a hell of a lot of despair, congressman. PERRY:
    I’ve lived through it myself, a victim of flood on numerous occasions, had to clean it up. And I will tell you,
    nobody came to help us. We handled it ourselves.” [CNN, CNN Newsroom, 10/12/17]

October 2017: Perry Called The Hurricane Relief Mission In Puerto Rico A “Success Story,” And Said That
People In Puerto Rico Were Not Dying

October 2017: Perry Said The Relief Mission In Puerto Rico Was A “Success Story”. “CUOMO: You are
saying it’s a success story and they are in dire need. PERRY: It is a success story. You’re not on the ground there.
CUOMO: Where is the success? I was on the ground there, sir? Don’t tell me what we know and what we don’t
know. We’re there reporting every day. Where is the success? PERRY: Yes. You are reporting every day and we’re
also getting reports ever[y] day that people are getting food. They’re getting water and their needs are being
serviced, but it’s been devastated, and these things don’t happen overnight.” [CNN, CNN Newsroom, 10/12/17]

Perry Said That CNN Reporter Chris Cuomo Was “Making Up” Extent Of Crisis In Puerto Rico. “PERRY:
You just can’t make these claims and not put any metric to it? Who is without for how long? Who? How many
people? Who are they? CUOMO: You have less than half the country that has what they need to – […] sustain life,
fresh water, power, food, places to live. PERRY: Mr. Cuomo, you are simply making this stuff up. You’re making
it up.” [CNN, CNN Newsroom, 10/12/17]

Perry: “They’re Not Starving In The Hill, Sir. They Are Not Starving.” “PERRY: What is enough? What is
enough? Having the power on the next day? CUOMO: Having them not starving in the hills of Puerto Rico, sir.
PERRY: They’re not starving in the hill, sir. They are not starving. CUOMO: Not existing on the box lunch and a
six-pack of water -- you are wrong.” [CNN, CNN Newsroom, 10/12/17]

October 2017: Perry Said That People Were Not Dying In Puerto Rico. “PERRY: If half the country didn’t
have food or water, those people would be dying, and they are not.” [CNN, CNN Newsroom, 10/12/17]

Perry Said That His Comments About Hurricane Maria Were Misconstrued
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 80 of 834

                                                                     SCOTT PERRY Rese arch Book | 79

Perry Said His Comments About Hurricane Maria Were Misconstrued. “Perry, in response to questions about
the protest, said his words are being misconstrued. ‘I don’t just empathize, I strongly sympathize, with the people of
Puerto Rico and anyone suffering from this kind of devastation. The words I used in a recent interview are being
perceived in a way beyond what I intended. I continue to stand with the people of Puerto Rico and am willing to do
what we can to offer assistance.’” [Patriot News, 10/22/17]

In 2018 Perry Participated In An Event For Displaced Puerto Ricans In Pennsylvania. “The same month,
Puerto Rico’s governor ordered a review and recount of the death toll. In Pennsylvania, state agencies have been
partnering with other groups to hold information fairs for people displaced from Puerto Rico. One of those events
will take place from 2 p.m. to 5 p.m. Feb. 12 at Union Lutheran Church, 20 S. Penn Street in York. Perry will
participate in Monday’s event, according to organizer Lou Rivera.” [York Daily Record, 2/10/18]

A Local Organizer Claimed Latino Leaders Met With Perry And Had Accepted His Apology And Were
Ready To “Move On.” “Rivera said he and other Latino leaders met with Perry after the CNN comments. ‘He’s
apologized to us. We’re going to move on,’ Rivera said.” [York Daily Record, 2/10/18]

January 2018: Perry Said That He Believed ISIS Could Be Responsible For Las Vegas Shooting,
Said He Smelled A “Rat” In The Local Investigation

January 2018: Perry Said He Smelled A “Rat” In Local Police Investigation Into The Las Vegas Shooting.
“CARLSON: Congressman, you are the only member of Congress who has taken a position asking questions about
this. What are your questions? […] PERRY: […] Well, I smell a rat like a lot of Americans do. Nothing is adding
up. It’s been four months […] He is a lone gunman, lone shooter, yet we can’t get the autopsy results. […; ISIS]
claimed responsibility four times. Meanwhile, the local law enforcement investigative services are telling us there is
no terrorist connection, lone gunman. Again, something is not adding up.” [Fox News, Tucker Carlson Tonight,
1/18/18]

January 2018: Perry Said He Received Evidence That A “Possible Terrorist Nexus” Was Responsible For
Las Vegas Shooting. “Recently, I’ve been made aware of what I believe to be credible evidence or credible
information regarding potential terrorist infiltration through the southern border […] they could be – let’s face it,
ISIS – twice before the attack, ISIS warned the United States that they would attack Las Vegas, I think, in June, and
August, and then, after the attack, claimed responsibility four times. […] I’m just telling you, I have received what I
feel to be, and believe to be, credible evidence of a possible terrorist nexus.” [Fox News, Tucker Carlson Tonight,
1/18/18]

HEADLINE: Perry: ISIS might be tied to Las Vegas shooting [York Daily Record, 1/20/18]

Perry On Las Vegas Attack: “Nothing Adds Up. But I’m Just Telling You, I Have Received What I Feel To
Be And Believe To Be Credible Evidence Of A Possible Terrorist Nexus.” “Perry’s response: ‘Well, they could
be, well, let’s face it, ISIS twice before the attack, ISIS warned the United States that they would attack Las Vegas
by, I think, in June and August, and then after the attack claimed responsibility four times. ‘Meanwhile, the local
law enforcement investigative services are telling us there is no terrorist connection, lone gunman. Again,
something’s not adding up.’ Catherine Lombardo, an attorney for Las Vegas shooting victims, appeared on the
same segment. She called Perry’s comments ‘a bit irresponsible.’ ‘If you do have any evidence of that, I’m asking
you right now to share it with us and tell us what that is,’ she said. Perry replied: ‘Nothing adds up. But I’m just
telling you, I have received what I feel to be and believe to be credible evidence of a possible terrorist nexus.’” [The
Evening Sun, 1/21/18]

Perry On Las Vegas Attack: “But Even More Troubling Than That, Recently, I’ve Been Made Aware Of
What I Believe To Be Credible Evidence Or Credible Information Regarding Potential Terrorist Infiltration
Through The Southern Border, Regarding This Incident.” “Perry’s response: ‘Well, they could be, well, let’s
face it, ISIS twice before the attack, ISIS warned the United States that they would attack Las Vegas by, I think, in
June and August, and then after the attack claimed responsibility four times. ‘Meanwhile, the local law enforcement
         Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 81 of 834

                                                                      SCOTT PERRY Rese arch Book | 80

investigative services are telling us there is no terrorist connection, lone gunman. Again, something’s not adding
up.’ Catherine Lombardo, an attorney for Las Vegas shooting victims, appeared on the same segment. She called
Perry’s comments ‘a bit irresponsible.’ ‘If you do have any evidence of that, I’m asking you right now to share it
with us and tell us what that is,’ she said. Perry replied: ‘Nothing adds up. But I’m just telling you, I have received
what I feel to be and believe to be credible evidence of a possible terrorist nexus.’” [The Evening Sun, 1/21/18]

An Attorney For Victims Of The Las Vegas Shooting Called Perry’s Comments “Irresponsible.” “Perry’s
response: ‘Well, they could be, well, let’s face it, ISIS twice before the attack, ISIS warned the United States that
they would attack Las Vegas by, I think, in June and August, and then after the attack claimed responsibility four
times. ‘Meanwhile, the local law enforcement investigative services are telling us there is no terrorist connection,
lone gunman. Again, something’s not adding up.’ Catherine Lombardo, an attorney for Las Vegas shooting victims,
appeared on the same segment. She called Perry’s comments ‘a bit irresponsible.’ ‘If you do have any evidence of
that, I’m asking you right now to share it with us and tell us what that is,’ she said. Perry replied: ‘Nothing adds up.
But I’m just telling you, I have received what I feel to be and believe to be credible evidence of a possible terrorist
nexus.’” [The Evening Sun, 1/21/18]

Republican Former Senator Dean Heller Called Perry’s Las Vegas Comments “Inexcusable.” “Congressman
Scott Perry, who represents Adams, York, and part of Cumberland County, has come under fire from his own party
for comments made on Fox News regarding the Las Vegas shooting. On Friday afternoon, Republican Sen. Dean
Heller of Nevada posted on Twitter that ‘Rep. Scott Perry’s comments on the Oct. 1st shooting in Las Vegas are
inexcusable.’” [The Daily American, 1/19/18]

The Daily American On Perry’s Las Vegas Shooting Comments: “When Pressed By Carlson For Further
Elaboration, Perry Seemed To Maintain That A Conspiracy Is Credible Because No One Has Yet Proved It
Isn’t.” “Stephen Paddock killed 58 people after opening fire on a country music festival in Las Vegas. When
pressed by Carlson for further elaboration, Perry seemed to maintain that a conspiracy is credible because no one
has yet proved it isn’t. ‘Well, they could be, well, let’s face it, ISIS twice before the attack, ISIS warned the United
States that they would attack Las Vegas by, I think, in June and August, and then after the attack claimed
responsibility four times,’ Perry said. ‘Meanwhile, the local law enforcement investigative services are telling us
there is no terrorist connection, lone gunman. Again, something’s not adding up.’” [The Daily American, 1/19/18]

The Daily American On Perry’s Las Vegas Shooting Comments: “A Link Between Terrorism And The
Southern Border, As Perry Put It, Also Helps To Bolster The Case For A Wall On The Mexican Border, A
Key Point For Conservative Hard-Liners.” “A link between terrorism and the southern border, as Perry put it,
also helps to bolster the case for a wall on the Mexican border, a key point for conservative hard-liners
 The House Freedom Caucus, of which Perry is a member, supported a short-term funding resolution on Thursday
night only under the condition that immigration policy be included in a separate vote on the so-called Goodlatte-
Labrador bill, according to reporting by The Hill.” [The Daily American, 1/19/18]

Perry Said That Insurance Coverage Should Not Be Required For Maternity Care Because He Was
Done Having Kids

HEADLINE: Congressman Doesn’t Think He Should Pay For Maternity Care Because He’s Done Having
Kids [HuffPost, 5/12/17]

HEADLINE: Pa. congressman doesn’t want to pay for maternity care [PennLive, 5/13/17]

[VIDEO IN ARTICLE] Perry Told A Constituent That Insurance Coverage Should Not Be Required For
Maternity Care Because He Was Done Having Kids. “‘I don’t want maternity care. I have two children, and
we’re not having anymore. I don’t want to pay for maternity care,” said Perry, who voted for the AHCA. An
Indivisible activist pointed out that people who don’t have children or whose children are older still have to pay
property taxes, which fund schools, adding that there’s a ‘social contract’ in American society for public goods.
‘Without a doubt,”‘ Perry replied. “‘But there’s also personal responsibility. Some people never want to start a
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 82 of 834

                                                                   SCOTT PERRY Rese arch Book | 81

family. ... Some people don’t want to own a Cadillac. But should we want to make everybody pay for a Cadillac?’”
[HuffPost, 5/12/17]

Perry Once Met With An Anti-Muslim Hate Group, And Said He Opposed Syrian Refugees
Because Some Muslims Wanted To Kill Americans

March 2016: Perry Said, “There Are Also [Muslim People] That Want To Kill Americans,” While Opposing
Allowing Asylum To Syrian Refugees

March 2016: Perry Said, “There Are Also [Muslim People] That Want To Kill Americans.” “Bringing in
unvetted Syrian refugees, most people see that as incongruent with saying that […] extremism is your top priority
[…] There are many free, peace-loving Muslims in America and around the world, but there are also ones that want
to kill Americans and westerners and they keep doing it.” [Fox News, On The Record With Greta Van Susteren,
3/24/16]

December 2016: Perry Met With An Anti-Muslim Group, Then Said It Did Not Equate To His Support Of
The Group

December 2016: Perry Met With Anti-Muslim Group ACT For America. “U.S. Rep. Scott Perry met recently
with the leader of an organization labeled by the Southern Poverty Law Center as ‘the largest grass-roots anti-
Muslim group in America.’ On. Dec. 14, the Dillsburg Republican posted a photo on his Facebook page of himself
with Brigitte Gabriel, founder of ACT for America, whom he describes as ‘someone who demands (and deserves)
to be heard about the security of our nation.’ ACT, which stands for American Congress for Truth, is a nonprofit
organization that compares itself to the National Rifle Association, but for national security, according to its
website. […] Perry said his meeting with Gabriel and one of her staffers was relatively routine, as he meets with
people and groups of all backgrounds throughout the year. The three of them spoke about what Donald Trump’s
presidency might look like, how best to fight ISIS and certain pieces of legislation ACT for America hopes to
influence, Perry said. The meeting went well, he said, and so they took a picture, which he posted on his official
Facebook page.” [York Dispatch, 12/20/16]

Perry Said That Meeting With Anti-Muslim Groups Did Not Equate To His Support Of The Group.
“HARLOW: Congressman, I have one more question for you before you go, and that is, a meeting that you had
[…] with a group called Act for America. This is a group that the Southern Poverty Law Center calls the largest
anti-Muslim group in America […] the woman you met with […] said […] practicing Muslim who believe in the
teachings of the Koran cannot be a loyal citizen to the United States. Your response to those who criticize this
meeting? PERRY: My response is that as a representative of Congress, I meet with people from all different groups
from all different ideologies, from different religions and so on and so forth, whether I agree with them or not […]
really look at the Southern Poverty Law Center, as the -- as the arbiter of who is a -- hate groups or terrorist
organizations is ludicrous.” [CNN, CNN Newsroom, 12/26/16]

    Perry Said That ACT For America Was Not Anti-Muslim, And That He Was “Not Going To Be Bullied
    By Ideologically Driven, Radical Organizations Into Not Taking Meetings.” “Perry called the Southern
    Poverty Law Center an ‘extremist left-wing organization’ and said anyone referencing its viewpoint is ill-
    informed or without merit. ‘The fact that they would condemn anyone is laughable,’ Perry said, urging anyone
    who reads this article to do their own research before accepting the center’s definition of hate group. ‘One
    person’s hate group is another person’s patriot.’ Perry said he doesn’t see ACT as anti-Muslim but rather as an
    anti-religious discrimination and anti-radical terrorism group. ‘I’m not going to be bullied by ideologically
    driven, radical organizations into not taking meetings,’ he said.” [York Dispatch, 12/20/16]

ACT For America Has Been Designated As A Hate Group By The SPLC Since 2015. “ACT for America is
listed as an anti-Muslim hate group because it pushes wild anti-Muslim conspiracy theories, denigrates American
Muslims and deliberately conflates mainstream and radical Islam. […] ACT for America has been an SPLC
         Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 83 of 834

                                                                       SCOTT PERRY Rese arch Book | 82

designated hate group since 2015, though Gabriel has a long history of degrading Muslims.” [Southern Poverty
Law Center, accessed 9/20/18]

March 2017: At A Town Hall, Perry Said That Trees Cause Pollution

[VIDEO] Perry Held A Town Hall On March 18, 2017. [Scott Perry, Facebook, 3/18/17]

NOTE: Perry’s comments about trees causing pollution occurred at the March 18, 2017 town hall. Due to time
constraints, we did not watch the entire video, so we cannot provide an exact time stamp. The news clips below
summarize what Perry said.

At A Town Hall, Perry Suggested That God Was A Polluter Because Trees Were Providing Nitrates And
Phosphates To The Chesapeake Bay. “Turns out that even God is a polluter. That, at least, appears to be what
U.S. Rep. Scott Perry (R-York) suggested at a recent town hall in Red Lion, York County. Perry, whose district
covers parts of York, Dauphin and Cumberland counties, was asked at the forum how he proposes to reclaim and
protect air and water reserves with the proposed budget cuts to the Environmental Protection Agency. Perry said
appropriate levels of protection are needed and pointed to the Chesapeake Bay cleanup strategy that he said focused
unfairly on point sources of pollution and ‘left some violators out.’ ‘Some violators - if you are spiritual and believe
in God, one of the violators was God because the forests were providing a certain amount of nitrates and
phosphates to the Chesapeake Bay,’ Perry said. His response generated a round of heckling from the several
hundred district residents in attendance.” [Patriot News, 3/21/17]

    Perry Blamed Trees For Pollution In The Chesapeake Bay, Then Said His Comments Were
    Misconstrued. “Earlier this month, U.S. Rep. Scott Perry, R, Dillsburg, told a hall full of his 4th Congressional
    District constituents that trees are at least partly to blame for pollution in the Chesapeake Bay. […] Perry’s
    comments had triggered mocking coverage from several national news organizations. He blamed the public
    ridicule on ‘misrepresentation by the media,’ although a video of the town hall meeting where he made that
    allegation remains on his Facebook page.” [York Daily Record, 3/31/17]

January 2017: Perry Said That FBI Activity Authorized By The Foreign Intelligence Surveillance
Act Resembled That Of The KGB

January 2017: Perry Said That FBI Activity Authorized By FISA Resembled That Of The KGB.
“INGRAHIM: we have got to get into the story that we were on last night, this massive push, now, by Republicans,
under way, to release that explosive House Intelligence memo on the Russia investigation. […] Now, here’s a
sampling of what GOP congressmen are saying about that still-secret document. […] PERRY: You think about, is
this happening in America or is this the KGB. That’s how alarming it is.” [Fox News, Ingraham Angle, 1/22/17]

Perry Said He Believed President Obama “Enables And Encourages” Terrorism

December 2015: In Response To The San Bernardino Shooting, Perry Said The Obama Administration
Threatened The U.S. By Putting “Policy And Political Correctness Above The National Security”

December 2015: In Response To The San Bernardino Shooting, Perry Said The Obama Administration
Threatened The U.S. By Putting “Policy And Political Correctness Above The National Security.” “You
realize there is actually a memo signed by Jeh Johnson that says that this was actually the policy not to look at their
social media, then you wonder if the existential threat is just ISIS or Islamists, or is it also an administration that for
political narrative puts policy and political correctness above the national security of the nation.” [Fox News, On
The Record With Greta Van Susteren, 12/14/15]

February 2015: Perry Said He Believed President Obama’s Rhetoric “Enables And Encourages” Terrorism
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 84 of 834

                                                                    SCOTT PERRY Rese arch Book | 83

February 2015: Perry Said He Believed President Obama Rhetoric “Enables And Encourages” Terrorism.
“COSTELLO: Ok. So in the past along those lines you suggested that Mr. Obama is actually collaborating with
Islamic state militants. Are you suggesting the President is a traitor? PERRY: Absolutely not. […] Where you talk
about al Qaeda being on the run and being ineffective anymore when we see this march of radical Islam going
around the globe… that’s what we’re talking about where the rhetoric that the president engages actually kind of
incites some of this stuff and enables and encourages it. COSTELLO: So you’re saying by these actions in a way,
in an indirect way the President is collaborating with the enemy. PERRY: What we’re saying is that he seems to be
disregarding what most Americans see right in front of them. And we don’t understand that. We’re frustrated by it.”
[CNN, CNN Newsroom, 2/18/15]

September 2014: Perry Said The U.S. Should “Get In” The War Against ISIS

September 2014: Perry Said The U.S. Should “Get In” The War Against ISIS. “CAVUTO: Is this [beheading
of Steven Sotloff] an act of war, Congressman? […] PERRY: […] Well, the president might not recognize it as
such, but I would say the Islamic State and these kind of insurgents worldwide have declared war on the United
States some time ago, and as we would say in the army to the president, it`s time to get in the war.” [Fox News,
Your World With Neil Cavuto, 9/2/14]

2014: Perry Said The “Radical Environmentalist Left” Was Responsible For The Country’s
Reliance On Foreign Oil By Refusing To Support Exporting Natural Gas Or The Keystone Pipeline

July 2014: Perry Said That The “Radical Environmentalist Left” Was Responsible For Reliance On Foreign
Oil By Refusing To Support Exporting Natural Gas And Construction Of Keystone Pipeline. “PAYNE: What
do you make of the idea that today, when the President spoke, he took Europe to task, without acknowledging that,
hey, we could actually free them so that they can make these independent decisions? […] What is stopping this
message from reaching the White House? PERRY: What is stopping […] this message is the radical
environmentalist left. They refuse to acknowledge the importance of LNG and exporting LNG. They absolutely
refuse to acknowledge the importance of Keystone pipeline […] And the president is so wed to that radical left-
wing base that he simply just can`t utter the words.” [Fox News, Your World With Neil Cavuto, 7/18/14]

2014: Perry Said He Believed Mexican Government Was Holding A U.S. Veteran In Prison As A
Symbolic Response To Illicit U.S Gun Exports

2014: Perry Said He Believed A U.S. Veteran Was Being Held In A Mexican Prison For Symbolic Political
Purposes And Demurred When Asked If The U.S. House Of Representatives Should Act

May 2014: Perry Said He Believed Mexican Government Was Holding A U.S. Veteran In Prison As A
Symbolic Response To Illicit U.S Gun Exports. “CAVUTO: Do you think it’s possible there’s anything unusual
about this Marine […] that could justify this guy sitting in his cell? PERRY: […] Maybe the situation is the
Mexican government has said, look, America, you sent 2,000 weapons into our country, and you`re complaining
about this guy coming in with three. No one has been held accountable on your side for 2,000. What are you
complaining about?” [Fox News, Your World With Neil Cavuto, 5/22/14]

July 2014: Perry Said “It’s More The Position Of The Senate” To Demand The Release Of An Iraqi War
Veteran Imprisoned In Mexico. “CAVUTO: Do you think it is going to get to the point in Congress where you
guys do start demanding a pound of flesh for this and saying, if you’re going to keep acting like this, we’re going to
stop trading with you, […] we’re going to stop giving aid, et cetera? Where are we there? PERRY: […] The
problem is, is that it’s really not the position of the House of Representatives proper to do that. It’s more the
position of the Senate.” [Fox News, Your World With Neil Cavuto, 7/10/14]
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 85 of 834

                                                                    SCOTT PERRY Rese arch Book | 84

July 2014: Perry Said America Would “Have Half The Crime” If It Treated Prisoners “Like Mexico Does”
In Response To The Mexican Government’s Imprisonment Of A U.S. Veteran

July 2014: Perry Said America Would “Have Half The Crime” If It Treated Prisoners Like “Like Mexico
Does” In Response To The Mexican Government’s Imprisonment Of A U.S. Veteran. “CAVUTO: What are
the odds of […] getting him out of there? PERRY: Boy, it’s a Mexican jail. If America treated its prisoners like
Mexico does, we would probably have half the crime.” [Fox News, Your World With Neil Cavuto, 7/10/14]

2016: Perry Said That He Opposed Aid For Flint Because Pennsylvanians Should Not Be
Accountable For Issues In Other Parts Of The Country

2016: Perry Said That He Opposed Aid For Flint Because Pennsylvanians Should Not Be Accountable For
Issues In Other Parts Of The Country. [3:00] “Last night. Just so disappointing. You’ve heard of the city of
Flint, Michigan. Terrible tragedy with their water situation over there, right. Is it a failure of anybody in your
county what happened in Flint, Michigan? No, it is not, right? It’s the failure of the system and the people in it,
right, at the EPA and in the city of Flint, Michigan that mismanaged their water system. Unfortunately, there’s not
gonna be any accountability, right. They wanted me to vote for a $170 million dollars of you payin’ for tax dollars.
We got problems here of our own. We’ll be accountable for our problems, but don’t make us be accountable for
their problems. We’re done with that.” [Scott Perry For Congress, Facebook, 9/29/16]

Perry: “I’m A Proud Deplorable”

Perry: “I’m A Proud Deplorable.” [6:42] “I’m a proud deplorable. Proud to be a deplorable.” [Scott Perry For
Congress, Facebook, 9/29/16]

Audio

Perry Appeared At Least 7 Times On The Radio Show Of Frank Gaffney, Who The Southern
Poverty Law Center Called “One Of America’s Most Notorious Islamophobes”

Frank Gaffney Was A Notorious Islamophobe And Conspiracy Theorist, And Praised Perry

Local Columnist: Gaffney “A Paranoid Loon And Peddler Of Strange Conspiracy Theories” Who Pointed
Out That Perry Has Been Criticized For Spreading Conspiracy Theories. “Perry mentioned the theory on a
radio show hosted by Frank Gaffney, who bills himself as a national security expert and who others bill as a
paranoid loon and peddler of strange conspiracy theories. It was kind of hard to follow, and didn’t make a lot of
sense, but hey, transcripts of Gaffney’s shows read like the kind of stream-of-consciousness word salads that we’ve
come to expect from people who peddle their wares in a world that seemingly has no connection to one in which
the sky is blue. (During one show, Gaffney mentions that Perry has been attacked for spreading conspiracy theories
and thanks the congressman for ‘standing up to this kind of, well, character assignation.’” [Mike Argento, York
Daily Record, 8/1/18]

Southern Poverty Law Center: Gaffney “One Of America’s Most Notorious Islamophobes.” “Once a
respectable Washington insider, Frank Gaffney Jr. is now one of America’s most notorious Islamophobes. Gripped
by paranoid fantasies about Muslims destroying the West from within, Gaffney believes that ‘creeping Shariah,’ or
Islamic religious law, is a dire threat to American democracy. In 1988, he founded the neoconservative turned anti-
Muslim think tank Center for Security Policy. He favors congressional hearings to unmask subversive Muslim
conspiracies, and was even banned from far-right Conservative Political Action Conference events after accusing
two of its organizers of being agents of the Muslim Brotherhood.” [SPLC, accessed 9/18/18]
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 86 of 834

                                                                     SCOTT PERRY Rese arch Book | 85

Gaffney: Perry Has “Uncommon Intelligence, A Wealth Of Experience, And Innate Leadership Skills.”
“This is Frank Gaffney, your host and guide for what I think of as an intelligence briefing for the war on the free
world. There is a man in congress who I have established has uncommon intelligence, a wealth of experience and
innate leadership skills to bring them to bare for the country’s well being. He is doing it these days on Capitol Hill
representing the people of the fourth district of Pennsylvania. His name is representative Scott Perry, but he also
goes by Brigadier General Scott Perry, United States Reserves. He has experienced a lot in time and combat in the
kinetic and political kind and it’s always a delight to have him with us.” [Center For Security Policy, 6/19/17]

[AUDIO] Gaffney: Perry “An Extraordinary Friend Of Mine.” [1:50; Center For Security Policy, 12/8/17]

[AUDIO] Perry To Gaffney: “Thanks For What You Do.” [2:00, Segment 1; Center For Security Policy,
12/8/17]

Perry Appeared On Gaffney’s Radio Show At Least 7 Times

    •   May 11, 2016: Perry appeared on Gaffney’s show to discuss “Ramifications of moving Guantanamo
        detainees to the U.S., Vulnerability of the electric grid to EPA regulations, Should Ben Rhodes, Deputy
        National Security advisor, resign for lying about the Iran nuclear deal?”
    •   July 26, 2016: Perry appeared on Gaffney’s show to discuss “the recent Islamist attack in France” and
        “Iran Deal updates.”
    •   November 4, 2016: Perry appeared on Gaffney’s show to discuss “Did Hillary’s server create the largest
        security breach in State Department history?, Presidential Study Directive 11, North Korean and Iranian
        nuclear threats.”
    •   January 13, 2017: Perry appeared on Gaffney’s show to discuss defunding the UN, Israel-Palestine, and
        the Muslim Brotherhood.
    •   July 19, 2017: Perry appeared on Gaffney’s show to discuss designating the Muslim Brotherhood as a
        terrorist organization, the NDAA, climate change, and gender reassignment surgeries for servicemembers.
    •   October 16, 2017: Perry appeared on Gaffney’s show to discuss “Informal hearing on House IT Scandal,
        Why won’t the House leadership hold a formal hearing or investigation?, Iranian backed militia’s violent
        seizure of oil fields in Kurdish territory.”
    •   December 8, 2017: Perry appeared on Gaffney’s show to discuss “Implications of SPLC member serving
        as witness in Homeland Security hearing, Jim Jordan questions Director Wray regarding politicization of
        FBI, Peter Strzok’s role in Clinton investigation, The Muslim Brotherhood and the downfall of Western
        civilization, The civil affairs mission in Africa, President Trump’s Jerusalem embassy decision, The
        resignation of Rep. Trent Franks.”

Perry Appeared On A Panel Hosted By Gaffney, And Said That Obama Was Collaborating With
ISIS

HEADLINE: Scott Perry: Obama is working collaboratively with Islamic militants [PennLive, 2/13/15]

Perry, At A Panel Hosted By Gaffney, Said That Obama Was Collaborating With ISIS. “U.S Rep. Scott Perry
this week suggested that President Obama was collaborating with Islamic State militants. Perry, who serves on the
House Foreign Affairs Committee and is oversight chairman of the Homeland Security Committee, was part of a
roundtable discussion on jihadist militants when he offered his opinion on whether he would vote to authorize
military force against the so-called Islamic State. Appearing on a panel discussion entitled ‘Defeat Jihad Summit’
hosted by Frank Gaffney, Perry, a Republican from the 4th congressional district, said he and the people of the
United States were in a ‘conundrum’ as to whether support the president’s request for military action. The panel of
about 35 participants included Louisiana Gov. Bobby Jindal, former House Speaker Newt Gingrich and Sen. Ted
Cruz.” [PennLive, 2/13/15]
         Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 87 of 834

                                                                      SCOTT PERRY Rese arch Book | 86

    Perry: Obama “Really Working Collaboratively With What I Would Say Is The Enemy Of Freedom
    And Individual Freedom And Liberty And Western Civilization And Modernity.” “Perry said he felt ‘duty
    bound’ to stop the ‘growing scourge’ of the Islamic State, but added he doesn’t want to sanction the use of
    force by Obama. He said the president is ‘really working collaboratively with what I would say is the enemy of
    freedom and individual freedom and liberty and Western civilization and modernity. And in that context, how
    do you vote to give this commander-in-chief the authority and power to take action when...you know in your
    heart that, if past performance is any indicator of future performance, that he won’t, and that he actually might
    use it to further their cause and what seems to be his cause and just drag you as a complicitor in it.’” [PennLive,
    2/13/15]

NOTE: The above article contains a video of Perry’s remarks.

After His Comments Were Reported On, Perry Said That “Of Course” Obama “Isn’t Collaborating With
Our Enemies.” “Rep. Scott Perry on Friday softened charges he made earlier in the week on President Obama,
focusing the tenor of his criticism on what he said was the president’s lack of leadership and not the earlier charge
that the president was collaborating with Islamist militants. ‘Many citizens, including fellow service members, are
increasingly more frustrated and fearful about the effects of the President’s lack of leadership,’ said Perry, a
Republican from Pennsylvania’s 4th congressional district. ‘Of course he isn’t collaborating with our enemies; but
by failing to offer a coherent strategy to confront this threat, he’s emboldened those who seek to harm us.’”
[PennLive, 2/13/15]

December 2017: On Gaffney’s Show, Perry Defended Rep. Trent Franks, Who Resigned After
Asking His Staffer To Be His Surrogate, And Said What Franks Was Accused Of Was “Not Sexual
Harassment”

12/8/17: HEADLINE: Trent Franks, Accused of Offering $5 Million to Aide for Surrogacy, Resigns. [New
York Times, 12/8/17]

New York Times: Franks “Offered $5 Million To A Female Employee To Be A Surrogate… She And
Another Female Employee Worried That The Lawmaker Wanted To Have Sex As A Means Of
Impregnating Them.” “Representative Trent Franks announced Friday that he would resign from Congress
immediately after accusations emerged that he had offered $5 million to a female employee to be a surrogate
mother for his children, and that she and another female employee worried that the lawmaker wanted to have sex as
a means of impregnating them.” [New York Times, 12/8/17]

[AUDIO] The Day Franks Resigned, Perry Appeared On Gaffney’s Show And Defended Franks, Saying
That What He Was Accused Of Was “Not Sexual Harassment” And That It Was A “Guilty Until Proven
Innocent Environment.” [7:11, Segment 2] “Trent is a very, very knowledgeable and outspoken advocate of our
national security and particularly things like our electricity grid. He’s a well-renowned expert on the grid and the
electro-magnetic pulse threat that we face as well as our anti-missile defense shield. He is a salt of the earth guy, he
would never hurt a flea, and I was just so crestfallen to hear the news. And I will tell you certainly I don’t know the
facts. But I would say, you know, what he’s been accused of, is not sexual harassment, and I wish that he would
stand and fight as opposed to walk away. But in this climate, I understand it’s easy to say when you’re not involved
in it that it’s a very, it’s a guilty until proven innocent environment based on any accusation. He’s gonna be a huge
loss to the Congress and to the American people and to the people of Arizona.” [Center For Security Policy,
12/8/17]

Perry Appeared On Gaffney’s Show To Criticize The SPLC And Black Lives Matter

[AUDIO] Perry Said That The SPLC Was “Very Biased” For Listing Gaffney As A Hate Figure, And Said
That Black Lives Matter Should Be Considered A Hate Group. Perry: [4:00, Segment 1] “The Southern
Poverty Law Center has a very biased opinion in determining who are hate organizations, which individuals are
         Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 88 of 834

                                                                      SCOTT PERRY Rese arch Book | 87

involved in hate speech, and I think their criteria is the opinion of the Southern Poverty Law Center. That’s the
criteria. Such people like Frank Gaffney, but the Family Research Council, Ben Carson, individuals and
organizations, Ayaan Hirsi Ali, end up as people regarded as haters, so to speak and on their hate map. Meanwhile,
groups like Antifa or Black Lives Matter etcetera, those individuals or groups or individuals associated with those
groups aren’t included. […; the SPLC is] interested in silencing and banishing from society individuals who
disagree with their view.” [Center For Security Policy, 12/8/17]

Perry Said On Gaffney’s Show That The U.S. Should Defund The U.N.

Perry Said On Gaffney’s Show That The U.S. Should Defund The U.N. “So, you know, we took action to
condemn the administration for its failure to veto that and I think you are going to see more—I think you are going
to see a bill shortly, and a companion in the House, to defund the 22% of the United Nations that American
taxpayers pay for, until such time as that resolution is rescinded, and I am going to be a full supporter of that. And I
think you are going to see more of those types of things.” [Center For Security Policy, 1/13/17]

Perry Repeatedly Accused President Obama And Democrats Of Boosting The Muslim Brotherhood

[AUDIO] Perry Claimed That A Democratic Witness At A Congressional Hearing Was A Member Of The
Muslim Brotherhood. [0:33, Segment 2] GAFFNEY: In the Africa subcommittee, I was struck again by one of the
witnesses in the latter, a fellow by the name of Saed Saed, a figure in an organization called the Islamic Society of
North America. One that has been identified by the Justice Department as a Muslim Brotherhood front
organization. Again, it’s a question of legitimizing organizations like that that’s worrying, I gather that was another
Democratic witness, but tell us about these hearings, if you would, and the advisability of taking testimony from the
Muslim Brotherhood. PERRY: Well that of course, let’s start with the Muslim Brotherhood, an organization started
specifically for the furtherance of Islamism and the downfall of western civilization at their hand and of course the
Muslim Brotherhood is the instrument by which it’s supposed to occur. Of course, as you know, Frank, many
countries around the globe have listed them as a terrorist organization, and the United States much to my dismay
has not yet, but it is troubling when your own Justice Department is very concerned about them and lists them as so
and investigates them as terrorist organizations and front groups, then these individuals are testifying on their behalf
in front of Congress. That’s very troubling indeed. But again it is a Democrat witness, so that should inform your
listeners as well.” [Center For Security Policy, 12/8/17]

Perry: The Obama Administration Supported Organizations And Individuals “That Wish To Subvert The
United States Government And Our Freedoms.” “I think you would agree, and most people would agree if they
look at the facts—there has been a turning of the head by the current administration, by the Obama administration,
to organizations and individuals tied to those organizations that wish to subvert the United States government and
our freedoms. And that can be found quite easily in what I know you are very familiar with, The Holy Land
Foundation investigation files and the evidence gleaned from that which shows that these individuals and
organizations—including the Muslim Brotherhood, including the Council on American Islamic Relations and
others, operating in and around America—they have a different plan in mind, shall we say, for America, and we
want to point out these things because, look, we have finite resources and while we are seeing people being blown
up and murdered around the world—and now, in many cases as you know, sadly it has come to America—and
where people are searching for answers, many of us say ‘our resources are stretched thin, and the answer is right in
front of us,’ and we can’t really abide an administration that has taken an oath to uphold and defend the
constitution, among other things, to look the other way when we have individuals tied to organizations that seek to
do exactly the opposite.” [Center For Security Policy, 1/13/17]

[AUDIO] Perry Accused Obama Of Changing U.S. Policy To Work With The Muslim Brotherhood. [5:37,
Segment 1] Perry: “The United States, under Obama, by the written word, in a classified document that you can
find some information on open source, presidential directive 11, which changes our policy in the United States to
one of stability in the Middle East, well we deal with people that we don’t like and don’t necessarily agree with for
the sake of stability and security for the United States and the greater western free world, we would deal with these
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 89 of 834

                                                                     SCOTT PERRY Rese arch Book | 88

people. The president, President Obama, changed that policy to one of working with organizations and individuals
within those countries to overthrow those governments, and what’s more breathtaking in that is that the
organization of choice is the Muslim Brotherhood, Frank, and I would remind you that Egypt just upheld a life
sentence for the Muslim Brotherhood leader in that country. […] And that’s who we chose to work with. [Center
for Security Policy, 11/4/16]

[AUDIO] Perry Agreed With Gaffney That Americans Should Be Concerned That Huma Abedin Has Ties
To The Muslim Brotherhood. [7:30] After Gaffney stated that Huma Abedin had ties to the Muslim Brotherhood
and asked if Americans should be concerned, Perry repeatedly said “absolutely.” [Center for Security Policy,
11/4/16]

Perry Touted Various Other Conspiracy Theories On Gaffney’s Show

Local Columnist: Perry “Hasn’t Seen A Conspiracy Theory That He Didn’t Like.” “Which brings us to our
own congressman, the estimable U.S. Rep. Scott Perry. When we last checked, he was talking about how ISIS
might have been responsible for the mass shooting at a country music festival in Las Vegas and that Hillary
Clinton, and not Donald Trump, was in cahoots with the Russians and that Barack Obama had aided and abetted
Islamic terrorists and that.. well, you get the idea. The man hasn’t seen a conspiracy theory that he doesn’t like, so
long as it involves the Clintons or Obama or any Democrat, I suppose. [Mike Argento, York Daily Record, 8/1/18]

    COLUMN: U.S. Rep. Scott Perry dabbles in conspiracy theories in the Russia investigation [Mike
    Argento, York Daily Record, 8/1/18]

Local Columnist: Perry Appeared On Gaffney’s Radio Show To Peddle An Anti-Hillary Clinton Conspiracy
Theory. “In the past year, he has put forth the theory that Hillary Clinton – sorry, Crooked Hillary – sold out
American interests to the Russians in the development of a tech-center billed as the Russian Silicon Valley. There
doesn’t seem to be much to it, and it’s kind of hard to follow (part of it has to do with her husband giving a speech
in Russia and being paid an obscene amount of money), but that’s the beauty of conspiracy theories. The more
complicated and oblique and outrageous they are, the more credibility they are afforded. This one has to do with
American tech companies investing in the Russian project and that Clinton might have had something to do with it,
which is all the proof you need. Mentioning Crooked Hillary in any conspiracy theory is gold – no need to elaborate
because just know that whatever it was she was involved with, it’s shady.” [Mike Argento, York Daily Record,
8/1/18]

Perry Criticized The FBI On Gaffney’s Show

[AUDIO] Perry: “The FBI Is No Longer The Pillar Of Justice And Righteousness.” [6:17, Segment 1] “The
biggest problem is that there are a bunch of holdovers from the previous administration but it sure has the
appearance that the pillar of justice and righteousness that many of us believed it would be operating impartially
within our society to make sure they investigate crimes, it now it looks more like it’s – that we absolutely need it to
be, it appears that under the last administration it became more of a secret police that no longer investigated crimes,
it investigated individuals. And that’s what I think the bigger picture is, that’s what is laid bare.” [Center For
Security Policy, 12/8/17]

Perry Co-Sponsored A Resolution To Impeach Rod Rosenstein

Perry Was Part Of A Group Of Freedom Caucus Lawmakers Who Introduced A Resolution To Impeach
Rod Rosenstein. “U.S. Rep. Scott Perry is one of the Republicans pushing for the impeachment of Deputy
Attorney General Rod Rosenstein, according to CBS News. The Washington Post described the move as ‘a
dramatic escalation in the battle over the special counsel investigation into Russian interference in the 2016
election.’ Perry is one of 11 lawmakers who filed the resolution for impeachment. All 11 lawmakers are members
of the conservative House Freedom Caucus, according to the Washington Post.” [York Daily Record, 7/26/18]
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 90 of 834

                                                           SCOTT PERRY Rese arch Book | 89

Images




[Scott Perry, Congressional Biography, accessed 9/18/19]




[Scott Perry Campaign Website, Accessed 9/18/19]




[Politics PA, 4/25/12]
Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 91 of 834

                                         SCOTT PERRY Rese arch Book | 90




Personal & Professional
        History
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 92 of 834

                                                                    SCOTT PERRY Rese arch Book | 91

Biography

                                               Significant Findings

     ✓ Perry was born in May 1962 in San Diego, California.

     ✓ Perry got his undergraduate degree from Pennsylvania State University, Harrisburg, in 1991.

     ✓ Perry served in the Pennsylvania National Guard from 1980 to March 2019.

     ✓ Perry started a mechanical contracting business in 1993.

     ✓ Perry worked for Pennsylvania State Rep. Keith Gillespie’s 2002 campaign.

     ✓ Perry was president of the Pennsylvania Young Republicans.

     ✓ Perry served on the York County Republican Party’s executive committee in 2006.

     ✓ Perry served as the chairman of the Carroll Township Planning Commission and as a member of the
       township Source Water Protection Committee in 2006.

     ✓ Perry served in the Pennsylvania State House from 2007 to 2012.

     ✓ Perry spent the second half of his first term in the Pennsylvania House deployed in Iraq.


Birth Date

Born May 1962 in San Diego, California.

Early Life

Perry Claimed That He Grew Up Without Electricity Or Indoor Plumbing. “Perry, 56, has revealed more
about his background than ever before during this campaign, often opening debates and even running an
advertisement with anecdotes about growing up in a home without electricity or indoor plumbing, and eating food
that others were throwing out.” [Patriot News, 11/4/18]

Perry Claimed That He Grew Up Eating “Food That Others Were Throwing Out.” “Perry, 56, has revealed
more about his background than ever before during this campaign, often opening debates and even running an
advertisement with anecdotes about growing up in a home without electricity or indoor plumbing, and eating food
that others were throwing out.” [Patriot News, 11/4/18]

    Perry’s Mother Worked For A Wholesale Food Company And Brought Home Expired Foods For The
    Family To Eat. “When his mother lost her airline job, she took work for a wholesale food company and
    brought home expired foods that could no longer be sold publicly for her kids to eat. Things would improve
    over time. The home was wired and connected to the power grid, and a well and septic tank were added to
    provide modern plumbing.” [Patriot News, 11/4/18]

Perry First Lived In Harrisburg And Then Carrol Township Upon Moving To Pennsylvania. “The Perry
family, a single mom and her two kids, landed first in Harrisburg, on Berryhill Street. Shortly thereafter, they
         Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 93 of 834

                                                                      SCOTT PERRY Rese arch Book | 92

moved to Chestnut Grove Road in Carroll Township, the home where Scott Perry grew up and — in this campaign
— he has recalled a period of grinding poverty.” [Patriot News, 11/4/18]

Perry’s Mother Remarried To A “Chronically Unemployed” Man Not Unlike His Father. “His mom
eventually remarried to Daniel Chimel, a pilot and air traffic controller by profession. But the new relationship, in
Perry’s recollection, wasn’t that much better than the one Cecile left in California. As Scott Perry recalls it, Chimel,
who died in 2015, had his own troubles keeping jobs. ‘He was chronically unemployed, and my Mom worked a lot,
so there was lots of fighting over paying the bills and not working, and that kind of stuff,’ Perry recalled.” [Patriot
News, 11/4/18]

Perry Received An Auto Mechanics Certification And Worked At A Local Service Station Before Joining
The National Guard. “Perry graduated from Northern High School and Cumberland-Perry Vocational/Technical
School with an auto mechanics certification and was working at a local service station when a chance conversation
with a girlfriend’s father got him into the National Guard.” [Patriot News, 11/4/18]

Perry After College Was The State Chair Of The Young Republicans Organization. “Working under the
mentorship of longtime York GOP Chairman John Thompson, he gravitated to the Young Republicans
organization, eventually becoming state chair of that organization.” [Patriot News, 11/4/18]

Perry Was On Government Assistance As A Child. “It didn’t have running water or electricity. He bathed in a
steel tub on the porch, and his family’s meals were often made up of the scraps others threw away. ‘I was on
assistance growing up,’ Perry said, ‘and I don’t think a lot of people realize that. I worked to be self-sufficient
because that was something important to me.’” [York Daily Record, 10/21/18]

Perry Got Married In 2008. “He’s running for re-election and plans to get married on Sept. 13. And if that weren’t
enough, state Rep. Scott Perry, R-Dillsburg, learned about a week ago that he will soon deploy to Iraq as a Black
Hawk helicopter pilot with the Pennsylvania Army National Guard.” [York Dispatch, 8/25/08]

Education

Perry Has A Master’s Degree In Strategic Studies From The US Army War College. [Congressman Scott
Perry House Bio, Accessed 7/18/19]

Perry Attended The Pennsylvania State University, Harrisburg, And Graduated In 1991. [Congressman Scott
Perry House Bio, Accessed 7/18/19]

Perry Got His Undergraduate Degree In Business Administration Management. [Congressman Scott Perry
House Bio, Accessed 7/18/19]

Perry Attended Northern High School In Dillsburg And Graduated In 1980. [Congressman Scott Perry House
Bio, Accessed 7/18/19]

Perry Attended The Cumberland-Perry Vo-Tech School. [Congressman Scott Perry House Bio, Accessed
7/18/19]

Career

The following provides a brief overview of Perry’s professional career:

    Political
    • 2019 - Present: U.S. Representative from Pennsylvania’s 10th Congressional District
    • 2013 - 2019: U.S. Representative from Pennsylvania’s 4th Congressional District
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 94 of 834

                                                                     SCOTT PERRY Rese arch Book | 93

    •   2006 - 2012: Representative, Pennsylvania House of Representatives
    •   ? – 2006: Chair, Planning Commission, Carroll Township

    Professional
    • 2005 - Present: Aviation Safety Officer, Joint Command, State Aviation Office
    • 1993 - 2006: Founder, Hydrotech Mechanical Services
    • 1980 - Present: Lieutenant, Pennsylvania Army National Guard

Hydrotech Mechanical Services

Perry Faced Felony Charges of Conspiring To Falsify State-Mandated Sewage Records And Took A Plea
Deal To Avoid Conviction

Post-Gazette: In 2002, Perry Faced Felony Charges Of Conspiracy To Falsify State-Mandated Sewage
Records For His Business, Hydrotech Mechanical Services, Inc. “Rep. Scott Perry, R-York, faced felony
charges in 2002 of conspiring to falsify state-mandated sewage records related to a business he co-owns, Hydrotech
Mechanical Services Inc. He avoided a conviction and completed the state’s Accelerated Rehabilitative Disposition
program that is designed for first-time, nonviolent defendants. Mr. Perry, who maintains his innocence, called it a
‘last-minute, at-the-courtroom deal that was never supposed to happen, but it did.’” [Pittsburgh Post-Gazette,
11/14/10]

The Pennsylvania Department of Environmental Protection Brought The Case Against Perry After His
Company Worked For A Company That Illegally Dumped Sewage Near Stony Run Creek In Monaghan
Township. “In 2003, Perry was accused by the state Department of Environmental Protection of doctoring
discharge monitoring reports. Hydrotech was doing work for the Memphord Estates Sewage Treatment Company,
which was charged with illegally dumping sludge on the bank of Stony Run Creek in Monaghan Township.”
[Evening Sun, 1/2/06]

Perry Maintained His Innocence, Calling The Deal A “Last-Minute, At-The-Courtroom Deal That Was
Never Supposed To Happen.” “Mr. Perry, who maintains his innocence, called it a ‘last-minute, at-the-courtroom
deal that was never supposed to happen, but it did.’” [Pittsburgh Post-Gazette, 11/14/10]

Perry Claimed His Company Brought The Issue To The Attention Of The Department Of Environmental
Protection, And “Tried To Do The Right Thing.” “Perry said he still feels his company got a bad rap, because
they brought the problem to the attention of the DEP in the first place. ‘We tried to do the right thing,’ he said.”
[Pittsburgh Post-Gazette, 11/14/10]

Perry Completed An Accelerated Rehabilitative Disposition Program For First-Time, Non-Violent Offenders
To Avoid Conviction. “He avoided a conviction and completed the state’s Accelerated Rehabilitative Disposition
program that is designed for first-time, nonviolent defendants.” [Pittsburgh Post-Gazette, 11/14/10]

    When He Admitted His Participation And Entered A Diversion Program, A Judge Told Perry His
    Record Would Be Cleared After 12 Months. “Perry admitted his participation in doctoring the reports at a
    Common Pleas Court hearing and was placed in the Accelerated Rehabilitative Disposition probationary
    program for first-time nonviolent offenders. The judge told him that his record could be cleared at the end of 12
    months if he committed no further crimes, which court records indicate is what happened.” [Evening Sun,
    1/2/06]

    Perry And His Company Paid A $5,000 Fine After He Entered A No-Contest Plea. “The state charged that
    Perry, as secretary-treasurer of Hydrotech Mechanical Services, and the two other men sent altered reports to
    the Department of Environmental Protection about discharge of chlorine and the levels of acidity in water being
    discharged into Stony Run from the Mesco plant. In November 2003, a York County judge fined Perry and
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 95 of 834

                                                                   SCOTT PERRY Rese arch Book | 94

    Hydrotech $5,000 after he entered a no-contest plea to the charges, meaning he didn’t admit to wrongdoing but
    acknowledged he would likely be found guilty if the case went to trial. Perry was placed on the Accelerated
    Rehabilitative Disposition program for a year.” [Patriot News, 3/24/06]

Perry Said His Behavior Was “Cavalier” But Not Criminal. “Perry insists his only mistake was to become
involved in an operation that wasn’t being run correctly and perhaps being slow to realize it. ‘Nobody really
thought about it. We didn’t know what [the plant owner’s] responsibilities were. We just showed up and turned the
valves and that kind of stuff,’ Perry said. ‘Is it cavalier? Yes. But it’s not like this was some big industrial
operation.’” [Patriot News, 4/29/12]

Hydrotech Mechanical Services Was Repeatedly Subject To Liens

2004: Hydrotech Mechanical Services Was Subject To A $6,045.59 Federal Tax Lien. The case United States
of America v. Hydrotech Mechanical Services Inc (#2004-NO-002545-35) was filed 8/4/04, and closed 9/7/04. The
disposition was marked “satisfied.” [York County Civil Court, accessed 9/6/18]

2005: Hydrotech Mechanical Services Was Subject To A $507.52 State Tax Lien. The case Comm of PA Dept
of Revenue vs. Hydrotech Mechanical Services (#2005-NO-000020-34) was filed 1/4/05, and closed 4/20/05. The
disposition was marked “satisfied.” [York County Civil Court, accessed 9/6/18]

2011: Hydrotech Mechanical Services Was Subject To A $336.90 State Tax Lien. The case Comm of PA Dept
of Revenue vs. Hydrotech Mechanical Services (#2011-NO-006827-34) was filed 10/24/11, and closed 5/4/12. The
disposition was marked “satisfied.” [York County Civil Court, accessed 9/6/18]

Note: According to his Personal Financial Disclosures, Perry was affiliated with Hydrotech Mechanical Services
until 2016. Business records obtained from the Pennsylvania Department of State show the business name was
transferred to a different company in 2016.

Perry Said His Experience With Hydrotech Led Him To Believe The Preferential Contracting System Was
“Rigged”

Perry Said His Experience At Hydrotech Led Him To Believe That The Preferential Contracting System For
Minority Businesses Was “Rigged.” “Perry says preferential contracting for disadvantaged business enterprises is
‘a system that is rigged in too many cases on the side of people who aren’t using the program for what its intended
purpose is.’ At the Oct. 22 markup of the surface transportation authorization bill, Perry proposed putting a five-
year limit on how long a minority-owned or woman-owned firm can remain eligible for preferential treatment. He
later withdrew his amendment amid resistance from panel Democrats.” “ [Congressional Quarterly Magazine,
11/19/15]

    Perry Said That Hydrotech Subcontracted In DC In Order To Meet The Women And Minority Owned
    Business Preference. “Pennsylvania Republican Rep. Scott Perry says his own experience in contracting has
    made him all too familiar with abuses of preferences for minority businesses in public sector contracting.
    Perry’s family firm, Hydrotech Mechanical Services, does construction and maintenance for municipal and
    investor-owned utilities. Several years ago, it was bidding on a job for the District of Columbia Water and
    Sewer Authority. Perry’s firm wasn’t registered in D.C. as a woman-owned business enterprise (WBE) or
    minority-owned business (MBE), so he sought a local subcontractor to meet the city’s minority participation
    requirement. The head of the MBE with whom Perry met told him that his firm wouldn’t do any actual work.
    ‘I’m just going to be your representative for your minority involvement. And you’re going to pay me for that
    amount of the contract,’ Perry says the MBE executive told him.” [Congressional Quarterly Magazine,
    11/19/15]

    Perry Said He Did Not Think His Business Benefited From Minority Contracts Despite The Fact That
    His Mother, Who Was Hispanic, Owned A 51 Percent In Hydrotech. “Perry’s mother, who is Hispanic,
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 96 of 834

                                                                       SCOTT PERRY Rese arch Book | 95

    owns 51 percent of Hydrotech Mechanical Services. But, he says, the company has never filed for any of the
    state or federal requirements to be considered disadvantaged. Did Perry’s firm get any contracts because it was
    considered to be owned by a woman or a minority? ‘I don’t think we ever got any. Maybe we did, I don’t
    know,’ Perry says. ‘If we did [benefit], it was obliquely.... It’s not like we tried to. And if I was benefiting, and
    benefiting so greatly, why would I be the one that wants to change anything? Because it’s the right thing to do
    is the answer.’” [Congressional Quarterly Magazine, 11/19/15]

Perry’s Mother Was The President Of His Company. “Well, absolutely, I will tell you my mom had taught me
how to treat a lady. I don’t have to join a caucus to do that. I have two little girls. Of course, my mom was the
president of our company and my wife is a career woman. This is actually fairly simple. One standard for everybody.
You do the work, you get paid the wage.” [Congressional Debate, 10/19/18]

Military Career

Perry Served In The Military For Almost 40 Years

Perry Served In The Military For Almost 40 Years. “Scott commanded at the company, battalion and brigade
levels; notably, Lieutenant Colonel Perry commanded the 2-104th General Support Aviation Battalion, which
deployed to Iraq from 2009-2010, and during which he flew 44 combat missions. In 2011, he was promoted to the
rank of Colonel, and became Commander of the Fort Indiantown Gap National Training Site. Scott was selected for
promotion to the rank of Brigadier General in 2014, and was honored to serve as the Assistant Division
Commander of the 28th Infantry Division – the Army’s oldest, actively-serving Division. After serving in his final
military position as Assistant Adjutant General, Joint Forces Headquarters, Pennsylvania National Guard, Perry
retired on 1 March 2019, after nearly 40 years in uniform. Scott is a graduate of the US Army War College, where
he earned a Master’s Degree in Strategic Studies.” [Congressman Scott Perry House Bio, Accessed 7/18/19]

Perry Began His Military Career In 1980

Perry Began His Military Career In 1980. “Scott began his military career in 1980. He attended basic training at
Fort Dix, NJ, and graduated Advanced Individual Training at Fort Belvoir, VA, as a technical drafting specialist.
He graduated as the president of his Officer Candidate School class, and was commissioned a Second Lieutenant in
the Field Artillery branch. He soon branch-transferred to Army Aviation, where he earned qualifications in almost
every rotary-wing aircraft in the Army inventory (Huey, Cayuse, Kiowa, Cobra, Chinook, Apache and Blackhawk),
and the Instructor Pilot rating.” [Congressman Scott Perry House Bio, Accessed 7/18/19]

Perry Attended Basic Training At Fort Dix, NJ, And Graduated Advanced Individual Training At Fort
Belvoir, VA, As A Technical Drafting Specialist. “Scott began his military career in 1980. He attended basic
training at Fort Dix, NJ, and graduated Advanced Individual Training at Fort Belvoir, VA, as a technical drafting
specialist. He graduated as the president of his Officer Candidate School class, and was commissioned a Second
Lieutenant in the Field Artillery branch. He soon branch-transferred to Army Aviation, where he earned
qualifications in almost every rotary-wing aircraft in the Army inventory (Huey, Cayuse, Kiowa, Cobra, Chinook,
Apache and Blackhawk), and the Instructor Pilot rating.” [Congressman Scott Perry House Bio, Accessed 7/18/19]

Perry Graduated As The President Of His Officer Candidate School Class, And Was Commissioned A
Second Lieutenant In The Field Artillery Branch

Perry Graduated As The President Of His Officer Candidate School Class, And Was Commissioned A
Second Lieutenant In The Field Artillery Branch. “Scott began his military career in 1980. He attended basic
training at Fort Dix, NJ, and graduated Advanced Individual Training at Fort Belvoir, VA, as a technical drafting
specialist. He graduated as the president of his Officer Candidate School class, and was commissioned a Second
Lieutenant in the Field Artillery branch. He soon branch-transferred to Army Aviation, where he earned
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 97 of 834

                                                                    SCOTT PERRY Rese arch Book | 96

qualifications in almost every rotary-wing aircraft in the Army inventory (Huey, Cayuse, Kiowa, Cobra, Chinook,
Apache and Blackhawk), and the Instructor Pilot rating.” [Congressman Scott Perry House Bio, Accessed 7/18/19]

Perry Had Qualifications In Almost Every Rotary-Wing Aircraft In The Army Inventory (Huey, Cayuse,
Kiowa, Cobra, Chinook, Apache And Blackhawk), And The Instructor Pilot Rating. “Scott began his military
career in 1980. He attended basic training at Fort Dix, NJ, and graduated Advanced Individual Training at Fort
Belvoir, VA, as a technical drafting specialist. He graduated as the president of his Officer Candidate School class,
and was commissioned a Second Lieutenant in the Field Artillery branch. He soon branch-transferred to Army
Aviation, where he earned qualifications in almost every rotary-wing aircraft in the Army inventory (Huey, Cayuse,
Kiowa, Cobra, Chinook, Apache and Blackhawk), and the Instructor Pilot rating.” [Congressman Scott Perry House
Bio, Accessed 7/18/19]

Perry Commanded At The Company, Battalion And Brigade Levels; Commanded The 2-104th General
Support Aviation Battalion, Which Deployed To Iraq From 2009-2010, And Flew 44 Combat Missions.

Perry Commanded At The Company, Battalion And Brigade Levels; Notably, Lieutenant Colonel Perry
Commanded The 2-104th General Support Aviation Battalion, Which Deployed To Iraq From 2009-2010,
And During Which He Flew 44 Combat Missions. “Scott commanded at the company, battalion and brigade
levels; notably, Lieutenant Colonel Perry commanded the 2-104th General Support Aviation Battalion, which
deployed to Iraq from 2009-2010, and during which he flew 44 combat missions. In 2011, he was promoted to the
rank of Colonel, and became Commander of the Fort Indiantown Gap National Training Site. Scott was selected for
promotion to the rank of Brigadier General in 2014, and was honored to serve as the Assistant Division
Commander of the 28th Infantry Division – the Army’s oldest, actively-serving Division. After serving in his final
military position as Assistant Adjutant General, Joint Forces Headquarters, Pennsylvania National Guard, Perry
retired on 1 March 2019, after nearly 40 years in uniform. Scott is a graduate of the US Army War College, where
he earned a Master’s Degree in Strategic Studies.” [Congressman Scott Perry House Bio, Accessed 7/18/19]

While On His 2009 To 2010 Tour In Iraq, Perry Served As The “Chief Cook And Bottle Washer” For The 2-
104th General Support Aviation Battalion. “State Rep. Scott Perry, R-Dillsburg, still has some ‘clean-up’ work to
do with the Pennsylvania Army National Guard, but he’ll be back in action among his fellow Pennsylvania
legislators Feb. 1. Perry, a lieutenant colonel, returned to the area days ago after a year-long deployment to Iraq,
where he oversaw 650 to 850 soldiers in the southern part of the country. As the ‘chief cook and bottle washer’ for
the 2-104th General Support Aviation Battalion, Perry kept his troops fed, made sure 47 aircraft were fixed and
ready to fly and saw that a variety of missions -- assault, reconnaissance, medevac, transport and others -- were
carried out completely.” [York Dispatch, 1/26/10]

2011: Perry Was Promoted To The Rank Of Colonel, And Became Commander Of The Fort Indiantown
Gap National Training Site

2011: Perry Was Promoted To The Rank Of Colonel, And Became Commander Of The Fort Indiantown
Gap National Training Site. “Scott commanded at the company, battalion and brigade levels; notably, Lieutenant
Colonel Perry commanded the 2-104th General Support Aviation Battalion, which deployed to Iraq from 2009-
2010, and during which he flew 44 combat missions. In 2011, he was promoted to the rank of Colonel, and became
Commander of the Fort Indiantown Gap National Training Site. Scott was selected for promotion to the rank of
Brigadier General in 2014, and was honored to serve as the Assistant Division Commander of the 28th Infantry
Division – the Army’s oldest, actively-serving Division. After serving in his final military position as Assistant
Adjutant General, Joint Forces Headquarters, Pennsylvania National Guard, Perry retired on 1 March 2019, after
nearly 40 years in uniform. Scott is a graduate of the US Army War College, where he earned a Master’s Degree in
Strategic Studies.” [Congressman Scott Perry House Bio, Accessed 7/18/19]
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 98 of 834

                                                                   SCOTT PERRY Rese arch Book | 97

2014: Perry Was Selected For Promotion To The Rank Of Brigadier General, And Served As The Assistant
Division Commander Of The 28th Infantry Division – The Army’s Oldest, Actively-Serving Division

2014: Perry Was Selected For Promotion To The Rank Of Brigadier General, And Served As The Assistant
Division Commander Of The 28th Infantry Division – The Army’s Oldest, Actively-Serving Division. “Scott
commanded at the company, battalion and brigade levels; notably, Lieutenant Colonel Perry commanded the 2-
104th General Support Aviation Battalion, which deployed to Iraq from 2009-2010, and during which he flew 44
combat missions. In 2011, he was promoted to the rank of Colonel, and became Commander of the Fort Indiantown
Gap National Training Site. Scott was selected for promotion to the rank of Brigadier General in 2014, and was
honored to serve as the Assistant Division Commander of the 28th Infantry Division – the Army’s oldest, actively-
serving Division. After serving in his final military position as Assistant Adjutant General, Joint Forces
Headquarters, Pennsylvania National Guard, Perry retired on 1 March 2019, after nearly 40 years in uniform. Scott
is a graduate of the US Army War College, where he earned a Master’s Degree in Strategic Studies.” [Congressman
Scott Perry House Bio, Accessed 7/18/19]

2019: After Serving In His Final Military Position As Assistant Adjutant General, Joint Forces
Headquarters, Pennsylvania National Guard, Perry Retired In March

2019: After Serving In His Final Military Position As Assistant Adjutant General, Joint Forces
Headquarters, Pennsylvania National Guard, Perry Retired In March 2019, After Nearly 40 Years In
Uniform. “Scott commanded at the company, battalion and brigade levels; notably, Lieutenant Colonel Perry
commanded the 2-104th General Support Aviation Battalion, which deployed to Iraq from 2009-2010, and during
which he flew 44 combat missions. In 2011, he was promoted to the rank of Colonel, and became Commander of
the Fort Indiantown Gap National Training Site. Scott was selected for promotion to the rank of Brigadier General
in 2014, and was honored to serve as the Assistant Division Commander of the 28th Infantry Division – the Army’s
oldest, actively-serving Division. After serving in his final military position as Assistant Adjutant General, Joint
Forces Headquarters, Pennsylvania National Guard, Perry retired on 1 March 2019, after nearly 40 years in
uniform. Scott is a graduate of the US Army War College, where he earned a Master’s Degree in Strategic Studies.”
[Congressman Scott Perry House Bio, Accessed 7/18/19]

Perry Went On Two Tours Of Duty In The Middle East

2003: Perry Was On Active Duty In The PA National Guard And Did A Tour In The Middle East. “Perry, on
active duty in the Pennsylvania National Guard and scheduled to return soon to the Middle East, was placed on the
Accelerated Rehabilitative Disposition program for 12 months but is not required to report to a probation officer.
Coble, who pleaded guilty to violating the state’s clean streams laws, was placed on two years’ probation and
ordered to compete 50 hours of community service. None of the three men were available for comment.” [Patriot
News, 12/23/03]

Perry Commanded At The Company, Battalion And Brigade Levels; Notably, Lieutenant Colonel Perry
Commanded The 2-104th General Support Aviation Battalion, Which Deployed To Iraq From 2009-2010,
And During Which He Flew 44 Combat Missions. “Scott commanded at the company, battalion and brigade
levels; notably, Lieutenant Colonel Perry commanded the 2-104th General Support Aviation Battalion, which
deployed to Iraq from 2009-2010, and during which he flew 44 combat missions. In 2011, he was promoted to the
rank of Colonel, and became Commander of the Fort Indiantown Gap National Training Site. Scott was selected for
promotion to the rank of Brigadier General in 2014, and was honored to serve as the Assistant Division
Commander of the 28th Infantry Division – the Army’s oldest, actively-serving Division. After serving in his final
military position as Assistant Adjutant General, Joint Forces Headquarters, Pennsylvania National Guard, Perry
retired on 1 March 2019, after nearly 40 years in uniform. Scott is a graduate of the US Army War College, where
he earned a Master’s Degree in Strategic Studies.” [Congressman Scott Perry House Bio, Accessed 7/18/19]
          Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 99 of 834

                                                                      SCOTT PERRY Rese arch Book | 98

Criminal Record

Perry Had Two Traffic Violations

September 2017: Perry Was Charged With Driving Without A Signed Registration Card, Plead Guilty, And
Paid A Fine Of $104. [Unified Judicial System of Pennsylvania WebPortal, accessed 6/11/18]

June 2016: Perry Was Charged With Exceeding Max Speed Limit Established By 5 MPH, Plead Guilty, And
Paid A Fine Of $138.50. [Unified Judicial System of Pennsylvania WebPortal, accessed 6/11/18]

Bankruptcy Filings

Perry had no bankruptcy filings.

Voter Registration & History

Scott Perry Was Registered In Dillsburg, Pennsylvania. [Perry profile, Votebuilder, accessed 9/6/19]

According to Votebuilder, Perry’s voting history is depicted below:

                                              Perry Voting History
                                    Muni         Muni                         Pres                   Special
           General Primary         Primary      Runoff     Municipal        Primary      Special     Primary
   2019              M-R
   2018      P       P-R
   2017              P-R
   2016      P       M-R
   2015      M       M-R
   2014      P       P-R
   2013      M       M-R
   2012      P       P-R
   2011      Y
   2010      P       P-R
   2009      M
   2008      M       Y-R
   2007      Y       Y-R
   2006      P       P-R
   2005                              Y-R                         P
   2004       Y         Y-R
   2003                              Y-R
   2002       Y         Y-R
   2001                              Y-R                         Y
   2000       Y         Y-R
   1999                              Y-R                         Y
   1998       Y         Y-R
                                                                        [Perry profile, Votebuilder, accessed 9/6/19]
Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 100 of 834

                                          SCOTT PERRY Rese arch Book | 99
         Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 101 of 834

                                                                 SCOTT PERRY Rese arch Book | 100

Personal Finance
    In 2017, Perry had an estimated net worth of between $1,079,997 and $-172,981.

    According to Perry’s federal personal financial disclosures, his 2017 annual unearned income was
    between $20,005 and $65,600. Perry also earned $174,000 in salary from the U.S. House of
    Representatives. Perry’s assets totaled between $527,019 and $1,430,000. Perry had between
    $350,003 and $700,000 in liabilities.

NOTE: For detailed descriptions of Perry’s personal financial disclosures by year, see Appendix I – Personal
Financial Disclosures.

Perry’s Federal Personal Financial Disclosure Summary

NOTE: For detailed descriptions of Perry’s personal financial disclosures by year, see Appendix I – Personal
Financial Disclosures.

                                               Perry PFD Toplines
              Earned               Asset Value                Unearned Income                   Liabilities
  Year
              Income           MIN            MAX            MIN          MAX              MIN             MAX
    2017      $17,363.70       $527,019      $1,430,000      $20,005       $65,600         $350,003         $700,000
    2016        $16,718        $527,019      $1,430,000      $25,006       $80,600         $360,004         $715,000
    2015      $14,397.84       $528,020      $1,445,000      $25,006       $80,600         $375,005         $765,000
    2014      $14,397.84       $512,018      $1,395,000       $12,913          $38,600     $375,005       $765,000
    2013      $15,597.66       $528,020      $1,445,000       $10,215          $33,400     $375,005       $765,000
    [Rep. Scott Perry 2017 Public Financial Disclosure Report, filed 5/7/18; Rep. Scott Perry 2016 Public Financial
     Disclosure Report, filed 6/27/17; Rep. Scott Perry 2015 Public Financial Disclosure Report, filed 7/12/16; Rep.
          Scott Perry 2014 Public Financial Disclosure Report, filed 8/7/15; Rep. Scott Perry 2013 Public Financial
                                                                                   Disclosure Report, filed 7/29/14]

Taxpayer Funded Salaries

2007-2019: Perry Received $1,741,080 Million In Taxpayer-Funded Salary As An Elected Official

Perry Received $1.2 Million In Salary As A Member Of Congress

Since taking office, Perry earned $174,000 a year as a Congressional salary.

                            Year                Congressional Salary
                            2013                                       $174,000
                            2014                                       $174,000
                            2015                                       $174,000
                            2016                                       $174,000
                            2017                                       $174,000
                            2018                                       $174,000
                            2019                                       $174,000
                            TOTAL                                    $1,218,000
                                 [Congressional Research Service, 9/17/19]
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 102 of 834

                                                                  SCOTT PERRY Rese arch Book | 101

While In The Pennsylvania House, Perry’s Goal Was To Create A “Legislative Board Of Oversight” So
Private Citizens Would Set Legislator Pay

2006: Perry Claimed His Goal Was To Create A “Legislative Board Of Oversight” Made Up Of Private
Citizens To Set Pay Levels For Legislators. “Perry said as representative, he will work to create a Legislative
Board of Oversight made up of private citizens empowered to set pay levels for all legislators. Board members also
would regulate per diem payments, state cars and expense reimbursements.” [York Dispatch, 11/8/06]

Perry Received $523,080 In Salary From The Pennsylvania State House Of Representatives

When Perry was in the Pennsylvania State House of Representatives, he earned $87,180 a year.

                            Year                    Pennsylvania House Salary
                            2007                                           $87,180
                            2008                                           $87,180
                            2009                                           $87,180
                            2010                                           $87,180
                            2011                                           $87,180
                            2012                                           $87,180
                            TOTAL                                         $523,080
                                          [Ballotpedia, accessed 9/17/19]

Perry Has Earned A Total Of $1,741,080 In Taxpayer-Funded Salary Over His 12 Years In Office

Over his 12 years in office, Perry had earned a total of $1,741,080 in taxpayer-funded salary. [Congressional
Research Service, 9/17/19; Ballotpedia, accessed 9/17/19]

Double Dipping: Since 2013, Perry Received An Average Of $14,637.80 In Pension Per Year From
Pennsylvania

Perry Has Earned $71,989.20 From The Pennsylvania State Employee Retirement System Since 2013.
According to Perry’s federal financial disclosures, he received $14,397.84 in state retirement from the Pennsylvania
State Employee Retirement System annually. Perry has been receiving state retirement annually since 2013. [Rep.
Scott Perry Personal Financial Disclosure Reports, 2013-2018]

                                   Perry Pennsylvania Pension Payments (2013-2018)
 Year                                     Source                                     Type              Amount
 2017     Pennsylvania State Employee Retirement System                        State Retirement     $14,397.84
 2016     Pennsylvania State Employee Retirement System                        State Retirement     $14,397.84
 2015     Pennsylvania State Employee Retirement System                        State Retirement     $14,397.84
 2014     Pennsylvania State Employee Retirement System                        State Retirement     $14,397.84
 2013     Pennsylvania State Employee Retirement System                        State Retirement     $15,597.66
                                                                               TOTAL                $73,189.02
                                          [Rep. Scott Perry 2013 Public Financial Disclosure Report, filed 7/29/14]

If He Retired In 2020, Perry Would Receive $23,664 Per Year In Taxpayer Funded Federal Pension

According to the Office of Personnel Management, a “Member of Congress or Congressional Employee (or any
combination of the two) must have at least 5 years of service as a Member of Congress and/or Congressional
Employee” to qualify for their retirement annuity.
       Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 103 of 834

                                                                SCOTT PERRY Rese arch Book | 102

The annual pension is calculated as “1.7% of your high-3 average salary multiplied by your years of service as a
Member of Congress or Congressional Employee which do not exceed 20, PLUS 1% of your high-3 average salary
multiplied by your years of other service.” [Office of Personnel Management, accessed 7/18/17]

For Members who joined after 1991, the annual pension is calculated as:




                                                [The Atlantic, 10/2/15; Congressional Research Service, 11/10/16]

For any current Member eligible for their pension, their High-3 would be $174,000, making the formula:

($174,000 x .017 x Years of Service (Max 20)) + ($174,000 x .01 x (Years of Service Over 20))] = Annual Pension

For Perry, his pension would be ($174,000 x .017 x 8), or $23,664
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 104 of 834

                                                                    SCOTT PERRY Rese arch Book | 103

Political Career
    This section provides an overview of Perry’s political career, from 2007 to 2019.


                                                Significant Findings

     ✓ Perry served on the York County Republican Party’s executive committee in 2006.

     ✓ Perry served as the chairman of the Carroll Township Planning Commission and as a member of the
       township Source Water Protection Committee in 2006.

     ✓ Perry served in the Pennsylvania State House from 2007 to 2012.

     ✓ Perry spent the second half of his first term in the Pennsylvania House deployed in Iraq.

     ✓ 2014: Perry voted for ending taxpayer funded car leases for congressional offices.

     ✓ Perry voted for blocking a bill to ensure that senior political appointees did not spend federal funds on
       private air travel.

     ✓ 2016: Perry voted for cutting more than $190,000 from the Office of Congressional Ethics.


Partisanship

Perry Voted With His Party 95.6% Of The Time

Perry Voted With The Republican Party 95.6% Of The Time. According to CQ, over his career, Perry has
voted with other members of the Republican Caucus 95.6% of the time. [CQ Vote Studies, accessed 7/19/19]

                                                     Party Unity
                                     Year                     Support               Oppose
                                     2018                        91%                  9%
                                     2017                        96%                  4%
                                     2016                        99%                  1%
                                     2015                        95%                  5%
                                     2014                        96%                  4%
                                     2013                        97%                  3%
                               Lifetime Average                95.6%                 4.3%
                                                                                   [CQ Vote Study, accessed 7/19/19]

Speakership Votes

Perry Voted For Boehner For Speaker Of The House

2013: Perry’s First Vote In Congress Was To Retain John Boehner As Speaker Of The House. “He was one of
dozens of new members sworn in after the U.S. House of Representatives convened around noon. In the first vote of
the session, Perry voted to retain Ohio Rep. John Boehner as Speaker of the House. The top Republican has in recent
days been criticized by members of his own party for his leadership on discussions such as the so-called “fiscal cliff,”
but no GOP challenger was put forth.” [York Dispatch, 1/2/13]
       Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 105 of 834

                                                                SCOTT PERRY Rese arch Book | 104


2015: Perry Voted To Elect Paul Ryan For Speaker Of The House In 2015. [Election of the Speaker, Vote
#581, 10/29/15]

2017: Perry Voted To Re-Elect Paul Ryan For Speaker Of The House In 2017. [Election of the Speaker, Vote
#2, 1/3/17]

2019: Perry Voted For Rep. Jim Jordan For Speaker Of The House In 2019. [Election of the Speaker, Vote #2,
1/3/19]

Attendance Record

                               Perry Voting Attendance Record – GovTrack.US
     Time Period               Votes Eligible         Missed Votes         Percent             Percentile
 2013 Jan-Mar            89                       2                     2.2%              55th
 2013 Apr-Jun            215                      1                     0.5%              24th
 2013 Jul-Sep            200                      0                     0.0%              0th
 2013 Oct-Dec            137                      2                     1.5%              43rd
 2014 Jan-Mar            148                      0                     0.0%              0th
 2014 Apr-Jun            219                      1                     0.5%              26th
 2014 Jul-Sep            147                      2                     1.4%              47th
 2014 Nov-Dec            49                       1                     2.0%              56th
 2015 Jan-Mar            144                      3                     2.1%              48th
 2015 Apr-Jun            244                      4                     1.6%              58th
 2015 Jul-Sep            139                      0                     0.0%              0th
 2015 Oct-Dec            177                      0                     0.0%              0th
 2016 Jan-Mar            137                      4                     2.9%              52nd
 2016 Apr-Jun            204                      0                     0.0%              0th
 2016 Jul-Sep            232                      0                     0.0%              0th
 2016 Nov-Dec            48                       0                     0.0%              0th
 2017 Jan-Mar            208                      4                     1.9%              61st
 2017 Apr-Jun            136                      2                     1.5%              46th
 2017 Jul-Sep            199                      1                     0.5%              37th
 2017 Oct-Dec            167                      7                     4.2%              77th
 2018 Jan-Mar            129                      3                     2.3%              53rd
 2018 Apr-Jun            184                      2                     1.1%              28th
 2018 Jul-Sep            102                      2                     2.0%              53rd
 2018 Nov-Dec            85                       0                     0.0%              0th
 2019 Jan-Mar            136                      2                     1.5%              49th
 2019 Apr-Jun            294                      8                     2.7%              71st
 2019 Jul-Jul            66                       0                     0.0%              0th
               Total:                        4235                  51          32.40%
                                                            [GovTrack.us, Rep. Scott Perry, accessed 7/19/19]

Committees

NOTE: Committees and subcommittees listed in italics represent chairmanships.

                                                U.S. Congress
   Years                   Committees                                         Subcommittees
 2013 – 2019 Foreign Affairs                              Asia, the Pacific, and Nonproliferation
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 106 of 834

                                                                    SCOTT PERRY Rese arch Book | 105

                                                             Oversight and Investigations
 2013 – 2019 Transportation and Infrastructure               Aviation
                                                             Railroads, Pipelines and Hazardous Materials
 2013 – 2018 Homeland Security                               Cybersecurity, Infrastructure Protection, and Security
                                                             Technologies
                                                             Emergency Preparedness, Response, and
                                                             Communications
 2011 – 2012     PA House - Appropriations
 2011 – 2012     PA House – Consumer Affairs
 2011 – 2012     PA House – Labor Relations
 2011 – 2012     PA House – Rules
 2011 – 2012     PA House – Veterans Affairs &
                 Emergency Preparedness
                                                                                    [Ballotpedia, Accessed 9/17/19]

Caucuses

Perry is a member of, but not limited to, the following caucuses:

                                                U.S. Congress
                                      Name                                      Years
                              House Freedom Caucus                           2013 – 2019
                            PA House Republican Caucus                       2008 - 2013
                                        [Ballotpedia, accessed 9/18/19]

Freedom Caucus

Perry Claimed The House Freedom Caucus Stood For Placing Constituents Over Orders From Party
Leaders And Demanded A Bigger Role For Rank-And-File Members Of The House

2018: Perry, In Response To Criticism, Claimed The House Freedom Caucus Stood For Placing Constituents
Over Orders From Party Leaders And Demanded A Bigger Role For Rank-And-File Members Of The
House. “Scott has hit Perry hard throughout the campaign for his membership in the Freedom Caucus, a group of
conservative Republicans that Scott considers obstructionists who block bipartisan progress. Perry said the caucus
is a process-oriented group that stands for placing constituents over orders from party leaders and demands a bigger
role for rank-and-file members of the House. If that means he doesn’t always go along to get along, Perry said, he
believes that’s because he’s fighting for the principles that he told the voters he was going to fight for from the
start.” [Patriot News, 10/21/18]

Perry Made A Bid For Chair Of The House Freedom Caucus

2018: Perry Made A Bid For Chair Of The House Freedom Caucus. “Despite eking out a narrow, two-
percentage-point win over a liberal Democrat opponent in November’s general election, Congressman Scott Perry
is making a bid to become the next chair of the ultra-conservative Republican House Freedom Caucus. The
Freedom Caucus, a group of hardline Republicans, wielded fairly influential power over House business in recent
years, but in January will enter a Democrat majority House. Brandy Brown, Perry’s communication director, said
Wednesday, ‘At this time, I have no substantiated information (on the chairmanship.) Freedom Caucus members
are working among themselves to come to a decision.’ Perry’s Pennsylvania seat was considered a key battleground
for Republicans heading into the November election. Perry’s victory came after he received public support from
President Donald Trump in the final days of the campaign. Perry’s bid for the Freedom Caucus chair comes after
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 107 of 834

                                                                   SCOTT PERRY Rese arch Book | 106

redistricting narrowed the 10th District electorate to 44 percent Republican and 40 percent Democratic. Perry had
won his previous elections by margins ranging from 25 to 49 percentage points.” [York Daily Record, 12/6/18]

Perry Dissed The Problem Solvers Caucus, Claimed That The House Freedom Caucus Is “Actually A
Problem-Solving Caucus”

Perry Dissed The Problem Solvers Caucus, Claimed That The House Freedom Caucus Is “Actually A
Problem-Solving Caucus.” “It is supposed to be, right, absolutely, but they don’t really solve anything. Now, I’m
a member of the Freedom Caucus, and just to let everybody -- what is the Freedom Caucus, right? The Freedom
Caucus has a couple of rules. Number one rule is you’d have to listen to your constituents at home even if your
leadership says you don’t, right? They want you to do something. You choose your -- your -- your folks at home.
Number two, you have to be willing to compromise and come to an agreement on something. We call it getting to
yes, but that’s what negotiate come to an agreement on something you can vote on. And so I think that is actually a
problem-solving caucus. And what we have done, for instance, is we force the -- the requirement to make the tax
cuts permanent, so we actually do get things accomplished.” [Congressional Debate, 10/19/18]

Perry On The Freedom Caucus: “We Will Not Vote For Spending Bills, For Instance, That Blow Up The
Deficit. We Won’t Do It. And So When We Don’t Do It, Then, Somehow, We’re The Obstructionists. ... Yes,
John Boehner Had A Problem. He Issues Orders, And If You Don’t Follow Them, You’re A Problem.”
“Perry also defended his membership in the Freedom Caucus on Friday as something that is basic to his compact
with midstate voters. Perry said the group’s primary defining feature is keeping promises made to constituents on
certain core principles, the most basic of them being support for a government that lives within its means. ‘We will
not vote for spending bills, for instance, that blow up the deficit. We won’t do it. And so when we don’t do it, then,
somehow, we’re the obstructionists. ... Yes, John Boehner had a problem. He issues orders, and if you don’t follow
them, you’re a problem,’ Perry said. ‘I take my orders from the people in the district, not from Washington, D.C.’”
[Patriot News, 10/7/18]

Perry Was A Member Of No Labels Problem Solvers Group

2013: Perry Was A Member Of No Labels Problem Solvers Group

2013: Perry Was A Member Of No Labels Problem Solvers Group. “What does U.S. Rep. Scott Perry, R-York
County, have in common with Janice Hahn, a California Democrat whose endorsements include the AFL-CIO, and
Sen. Dianne Feinstein? More than one might think, the conservative congressman contends. The right-wing
associations Perry has formed over his brief tenure in Washington, D.C., are well documented. They include
grueling fitness workouts with former vice presidential candidate Paul Ryan and a local appearance by Speaker of
the House John Boehner, who was enough of a Perry fan to turn up in Harrisburg to raise money for him. But Perry
said he also has spent at least seven of the eight months he’s been in office forming unlikely alliances across the
aisle, touting his membership in No Labels, a movement that includes Democrats, Republicans and independent
lawmakers who want to heal the bitter divide between parties so more can be accomplished.” [York Dispatch,
8/21/13]

Campaigns

Election History

                                     Rep. Mimi Walters Electoral History
               Year              Office            Candidates       Results Walters Margin
                                                 Scott Perry (R)     51.3%
                2018       U.S. House (PA-10)                                   +2.6%
                                                 George Scott (D)    48.7%
                2016       U.S. House (PA-4)     Scott Perry (R)     66.1%     +32.2%
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 108 of 834

                                                                  SCOTT PERRY Rese arch Book | 107

                                                     George Scott (D)       33.9%
                                                     Scott Perry (R)        74.5%
                2014       U.S. House (PA-4)                                             +49%
                                                     George Scott (D)       25.5%
                                                     Scott Perry (R)        59.7%
                2012       U.S. House (PA-4)                                            +19.5%
                                                     George Scott (D)       34.4%
                                                     Scott Perry (R)         100%
                2010   PA State House, District 92
                                                     Scott Perry (R)        100%
                2008   PA State House, District 92
                                          [Ballotpedia, accessed 9/17/19]

2018 Election

Perry’s Local Paper Endorsed His Democratic Opponent In 2018 After Endorsing Perry Two Years Prior

The York Daily Record Endorsed His Democratic Opponent In 2018, After Endorsing Perry In 2016. “When
George Scott, Democratic candidate for the Pa. 10th congressional district, stopped by for a chat with YDR’s
editorial board, we asked him which House caucuses he would align himself with if elected. He emphasized the
Problem Solvers caucus. Good answer. The Problem Solvers is a bipartisan caucus looking to build legislative
bridges rather than walls. If there’s anything we need in Washington now, it’s more problem solvers and fewer
problem creators. Sure, folks might disagree on issues, but must everything in D.C. be such a vicious blood sport?
Can’t our representatives find areas where they agree and move forward on those issues? […] Now he’s a
prominent member of the Freedom Caucus - the most conservative and unyielding group in the House. It’s an
interesting evolution. Mr. Perry started out more in the mold of his predecessor, Rep. Todd Platts, who was a
principled conservative but also someone who could work with Democrats to get things done - and Platts followed
another principled conservative, Bill Goodling. With the Freedom Caucus, it’s their way or the highway. When
YDR endorsed Scott Perry in the last election cycle, we urged him to be more bipartisan in his approach - as
evidenced by his (so far unsuccessful) effort to remove federal laws forbidding medical marijuana.” [York Daily
Record, Editorial, 11/1/18]

The York Daily Record On Perry: “When YDR Endorsed Scott Perry In The Last Election Cycle, We Urged
Him To Be More Bipartisan In His Approach - As Evidenced By His (So Far Unsuccessful) Effort To
Remove Federal Laws Forbidding Medical Marijuana.” “It’s an interesting evolution. Mr. Perry started out
more in the mold of his predecessor, Rep. Todd Platts, who was a principled conservative but also someone who
could work with Democrats to get things done - and Platts followed another principled conservative, Bill Goodling.
With the Freedom Caucus, it’s their way or the highway. When YDR endorsed Scott Perry in the last election
cycle, we urged him to be more bipartisan in his approach - as evidenced by his (so far unsuccessful) effort to
remove federal laws forbidding medical marijuana.” [York Daily Record, Editorial, 11/1/18]

Perry’s Original District Was Redistricted After A Pennsylvania Supreme Court Decision

Perry’s Original District Was Redistricted After A Pennsylvania Supreme Court Decision. “Perry won his last
three terms in Congress by no fewer than 25 percentage points. But now, because of a recent Pennsylvania Supreme
Court decision to redraw the state’s congressional map, it’s a district that has a chance of flipping in the November
General Election.” [York Daily Record, 10/21/18]

Perry On His Redistricting: “When The District Was Redrawn, It Was Heartbreaking. But That’s The Hand
You’re Dealt And If You Have To Start Over Again, That’s What You Do - It’s About Getting To Know
That New Portion Of 700,000 People You Want To Represent.” “‘I knew the people of the 4th District,’ Perry
said. ‘I grew up with them. So when the district was redrawn, it was heartbreaking. But that’s the hand you’re dealt
and if you have to start over again, that’s what you do - it’s about getting to know that new portion of 700,000
people you want to represent.’” [York Daily Record, 10/21/18]
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 109 of 834

                                                                   SCOTT PERRY Rese arch Book | 108


In 2012 Perry Said He Supported The Redistricting Process Since “For The Most Part It Does Work”

In 2012, Perry Said He Supported The Redistricting Process Since “For The Most Part It Does Work.”
“While the process that is in place isn’t perfect, I believe that for the most part it does work. When it comes to any
process in the political arena, there are always going to be pluses and minuses to them. Ultimately we must ensure
that the final plan meets all constitutional tests, and this was demonstrated in the most recent review which has yet
to be complete with regard to districts in the General Assembly. While obviously it would be ideal that a bipartisan,
non-political solution would be developed without any opposition, I am not sure this is a realistic vision. This
process occurs every ten years, and I hope that next time they are able to get it done in a more timely manner and
that more deference can be given regarding communities of interest. With that said, the Supreme Court decision
with regard to “one man, one vote,” sometimes makes that difficult to accomplish.” [The Sentinel, Scott Perry
Voter Questionarre, 11/1/12]

Other Groups And Endorsements

2013: The Heritage Foundation Scored A 92 On Their Scorecard

2013: The Heritage Foundation Scored A 92 On Their Scorecard. “The conservative research group The
Heritage Foundation has scored Perry a 92 -- leading Pennsylvania’s delegation in the 113th Congress -- on the
Heritage Action Scorecard. It measures how conservative members of Congress are, based on their votes, co-
sponsorships and other legislative activity.” [York Dispatch, 8/21/13]

2013: Perry Was A Member Of The York 912 Patriots, York County’s Tea Party Group

2013: Perry Was A Member Of The York 912 Patriots, York County’s Tea Party Group. “Perry also joined
the York 912 Patriots, York’s tea party, in absentia while serving in Iraq in 2009, when he was also serving in the
state House.” [York Dispatch, 8/21/13]

Town Halls

Perry Claimed To Have Done 18 In Person Town Halls Between 2013 And 2016, But Only Two
Between 2017 And 2019
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 110 of 834

                                                                   SCOTT PERRY Rese arch Book | 109




Perry Failed To Hold A Town Hall For 2 And A Half Years, After A Rowdy Town Hall In 2017

Perry Failed To Hold A Town Hall For 2 And A Half Years, After A Rowdy Town Hall In 2017. “After two
and a half years, U.S. Rep. Scott Perry is holding a town hall meeting. But access is limited, and it’s already sold
out. The upcoming town hall marks the first since March 2017, when Perry faced an angry crowd of over 500
people at Red Lion Area Junior High School. Since then, the Republican has stuck to posting video updates on his
website and conducting call-in events instead. So it’s no surprise that Tuesday’s event was high interest for many
constituents within the 10th Congressional District - it’s one of the first chances they’ve had in two-plus years to
see their congressman in the flesh. Registration is free, but an ‘RSVP’ is required for admission. The event is only
open to residents of the 10th Congressional District and requires a valid photo ID for admittance. Information on
the ID must match the RSVP registration.” [York Daily Record, 7/30/19]

15 of Perry’s Claimed 20 Town Halls Were Able To Be Confirmed Through Press Clips Or Social Media

March 2017: Perry’s March 2017 Town Hall In Red Lion Was Broadcast On Facebook Live. [Rep. Scott
Perry Official Facebook Page, 3/18/17]

April 2015: Perry Held A Town In February Of 2015 In Harrisburg. “Another invaluable opportunity to hear
from the people I serve-Harrisburg tonight for a town hall meeting.” [Rep. Scott Perry Official Twitter, 4/27/15]

February 2015: Perry Held A Town Hall In February Of 2015. “Congressman Scott Perry will hold a town hall
meeting from 6 to 7:30 p.m. Wednesday at the Eureka Volunteer Fire and Ambulance Co., 82 North Main St.,
Stewartstown. Perry will update constituents on issues facing Congress, then will accept questions from those in
attendance. Residents unable to attend the meeting are encouraged to sign up for e-mail updates at
       Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 111 of 834

                                                                  SCOTT PERRY Rese arch Book | 110

Perry.House.Gov. Information is also available on his new Facebook, Twitter and YouTube pages.” [York
Dispatch, 2/12/15]

February 2014: In February Of 2014 Perry Held A Town Hall At The Springettsbury Municipal Building.
“During the upcoming meetings, Perry will brief residents on the issues currently facing Congress, including the
federal budget, job creation and health care. He’ll also accept questions on those and other federal issues. The
meetings: The town halls will be held: Thursday, 11:30 a.m.-1:30 p.m. at the Springettsbury Township Building,
1501 Mount Zion Road. Friday, 9-11 a.m. at the Lower Windsor Township Building, 2425 Craley Road. Friday, 1-
3 p.m. at Lemoyne Borough Building, 510 Herman Ave. in Lemoyne. Monday, 1:30-3:30 p.m. at Hanover Hospital
Wellness and Education Center, 400 York St. in Hanover. Monday, 6:30-8:30 p.m. at Harrisburg Area Community
College’s Gettysburg Campus, 731 Old Harrisburg Road, Gettysburg.” [York Dispatch, 2/11/14]

February 2014: In February Of 2014 Perry Held A Town Hall At A Wellness Center In Hanover.
“Congressman Scott Perry has postponed a series of town meetings originally scheduled for Thursday and Friday
because of the winter storm forecast to hit the area overnight. The town meetings originally scheduled to take place
Thursday in Springettsbury Township and Friday in Lower Windsor Township and Lemoyne have been postponed.
The new town meeting schedule is as follows: Monday, 1:30 - 3:30 p.m.: Hanover Hospital Wellness and
Education Center, 400 York Street, Hanover. Monday, 6:30 - 8:30 p.m.: HACC / Gettysburg Campus, 731 Old
Harrisburg Road, Gettysburg. Monday, March 10, 11:30 a.m. - 1:30 p.m.: Springettsbury Township Building, 1501
Mt. Zion Rd, York. Monday, March 10, 6-8 p.m.: Lemoyne Borough Building, 510 Herman Avenue, Lemoyne.
The meeting scheduled for Lower Windsor Township will be re-scheduled in the coming months.” [York Dispatch,
2/12/14]

February 2014: In February Of 2014 Perry Held A Town Hall At A Community Center In Hanover.
“Congressman Scott Perry has postponed a series of town meetings originally scheduled for Thursday and Friday
because of the winter storm forecast to hit the area overnight. The town meetings originally scheduled to take place
Thursday in Springettsbury Township and Friday in Lower Windsor Township and Lemoyne have been postponed.
The new town meeting schedule is as follows: Monday, 1:30 - 3:30 p.m.: Hanover Hospital Wellness and
Education Center, 400 York Street, Hanover. Monday, 6:30 - 8:30 p.m.: HACC / Gettysburg Campus, 731 Old
Harrisburg Road, Gettysburg. Monday, March 10, 11:30 a.m. - 1:30 p.m.: Springettsbury Township Building, 1501
Mt. Zion Rd, York. Monday, March 10, 6-8 p.m.: Lemoyne Borough Building, 510 Herman Avenue, Lemoyne.
The meeting scheduled for Lower Windsor Township will be re-scheduled in the coming months.” [York Dispatch,
2/12/14]

March 2014: In March Of 2014 Perry Held A Town Hall At A Local Municipality Building In York.
“Congressman Scott Perry has postponed a series of town meetings originally scheduled for Thursday and Friday
because of the winter storm forecast to hit the area overnight. The town meetings originally scheduled to take place
Thursday in Springettsbury Township and Friday in Lower Windsor Township and Lemoyne have been postponed.
The new town meeting schedule is as follows: Monday, 1:30 - 3:30 p.m.: Hanover Hospital Wellness and
Education Center, 400 York Street, Hanover. Monday, 6:30 - 8:30 p.m.: HACC / Gettysburg Campus, 731 Old
Harrisburg Road, Gettysburg. Monday, March 10, 11:30 a.m. - 1:30 p.m.: Springettsbury Township Building, 1501
Mt. Zion Rd, York. Monday, March 10, 6-8 p.m.: Lemoyne Borough Building, 510 Herman Avenue, Lemoyne.
The meeting scheduled for Lower Windsor Township will be re-scheduled in the coming months.” [York Dispatch,
2/12/14]

March 2014: In March Of 2014 Perry Held A Town Hall In A Local Municipality Building In Lemoyne.
“Congressman Scott Perry has postponed a series of town meetings originally scheduled for Thursday and Friday
because of the winter storm forecast to hit the area overnight. The town meetings originally scheduled to take place
Thursday in Springettsbury Township and Friday in Lower Windsor Township and Lemoyne have been postponed.
The new town meeting schedule is as follows: Monday, 1:30 - 3:30 p.m.: Hanover Hospital Wellness and
Education Center, 400 York Street, Hanover. Monday, 6:30 - 8:30 p.m.: HACC / Gettysburg Campus, 731 Old
Harrisburg Road, Gettysburg. Monday, March 10, 11:30 a.m. - 1:30 p.m.: Springettsbury Township Building, 1501
Mt. Zion Rd, York. Monday, March 10, 6-8 p.m.: Lemoyne Borough Building, 510 Herman Avenue, Lemoyne.
         Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 112 of 834

                                                                   SCOTT PERRY Rese arch Book | 111

The meeting scheduled for Lower Windsor Township will be re-scheduled in the coming months.” [York Dispatch,
2/12/14]

Perry Held A Town Hall In Fairfield In July Of 2014 That Was Not Listed On His Official List Of Town
Halls. “Thanks to all who came this morning for our town hall meeting in Fairfield; lots of great questions and
discussion.” [Rep. Scott Perry Official Twitter, 7/19/14]

Perry Held A Town Hall In Mechanicsburg PA That Was Not Listed On His Official List Of Town Halls.
“U.S. Rep. Scott Perry, R-York County, will host a series of town meetings over the next week, including one at the
Upper Allen Township building. Perry will be at the township building, located at 100 Gettysburg Pike, from 5:30
p.m. to 7 p.m. Friday, July 18. Perry will talk about issues currently facing Congress, including the federal budget,
job creation and national security. Afterward, he will welcome questions on any federal issues. Those who are
unable to attend the meeting can contact Perry and his staff at any of his offices, or via Perry.House.Gov.” [The
Sentinel, 7/11/14]

July 2013: Perry Held A Town Hall In Hanover On July 26, 2013. “I’ll be holding a town hall this morning at
10 in Hanover at the Hanover Hospital Wellness and Education Center. http://1.usa.gov/12zkoHk“ [Rep. Scott
Perry Official Twitter, 7/26/13]

July 2013: Perry Held A Town Hall In Stewartstown On July 25, 2013. “Just a reminder, I’m holding a town
hall in Stewartstown tonight at 7. The meeting is at the Eureka Vol. Fire Hall. http://1.usa.gov/12zkoHk“ [Rep.
Scott Perry Official Twitter, 7/25/13]

August 2013: Scott Perry Held A Town Hall In Harrisburg PA On August 9, 2013. “UNITED STATES -
AUGUST 07: Rep. Scott Perry, R-Pa., of PA-04 district, talks with constituents during a town hall meeting at the
Hamilton Health Center in Harrisburg, Pa. (Photo By Tom Williams/CQ Roll Call) Photo via Newscom.” [Roll
Call, 8/9/13]

February 2013: Scott Perry Held A Town Hall In February Of 2013, A Month After Taking Office. “A
standing-room-only crowd showed up on Monday for U.S. Rep. Scott Perry’s first town hall meeting after taking
office last month. Both Democrats and Republicans packed the Fairview Township Fire Department to ask Perry,
R-Dillsburg, about a range of government issues. But much of the conversation focused on taxes, spending and gun
laws. Barbara Sherry emphasized the need for legislators to uphold the Second Amendment by asking Perry to read
the text of the Third Amendment. Pulling out a small copy of the U.S. Constitution he keeps in the pocket of his
suit jacket, he read, ‘No soldier shall, in time of peace be quartered in any house, without the consent of the owner,
nor in time of war, but in a manner be prescribed by law.’” [York Dispatch, 2/25/13]

Ethics

Congressional Perks

2014: Perry Voted For Ending Taxpayer Funded Car Leases for Congressional Offices

2014: Perry Voted For Ending Taxpayer Funded Car Leases for Congressional Offices. In May 2014, Perry
voted for: “Nugent, R-Fla., amendment that would prohibit the chief administrative officer of the House of
Representatives from making any payments from any members’ representational allowance for the leasing of a
vehicle, excluding mobile district offices.” The amendment failed 196-221. [HR 4887, Vote #188, 5/1/14; CQ,
5/1/14]

Perry Voted For Blocking A Bill To Ensure That Senior Political Appointees Did Not Spend Federal Funds
On Private Air Travel
       Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 113 of 834

                                                                  SCOTT PERRY Rese arch Book | 112

Perry Voted For Blocking A Bill To Ensure That Senior Political Appointees Did Not Spend Federal Funds
On Private Air Travel. In April 2018, Perry voted for: “Woodall, R-Ga., motion to order the previous question
(thus ending debate and possibility of amendment) on the rule…” According to Rep. Torres, “if we defeat the
previous question, I will offer an amendment to the rule to bring up Representative Lieu’s H.R. 3876, the SWAMP
FLYERS Act. This legislation will ensure that senior political appointees are not using Federal funds for official
travel on private aircraft.” A vote for the motion was a vote to block consideration of the amendment. The motion
was agreed to by a vote of 225-190. [H Res 839, Vote #150, 4/25/18; CQ, 4/25/18; Congressional Record, HR
3518, 4/25/18]

Perry Voted Against Extending Whistleblower Protections Pertaining To Employees Who Disclose
Information About Improper Use Of Aircrafts By Government Officials

Perry Voted Against Extending Whistleblower Protections Pertaining To Employees Who Disclose
Information About Improper Use Of Aircrafts By Government Officials. In October 2017, Perry voted against:
“O’Halleran, D-Ariz., motion to recommit the bill would extend the whistleblower protections in the underlying bill
pertaining to employees who disclose information about the improper use of aircraft by government officials.” The
motion was rejected 232-190. [S 585, Vote #567, 10/12/17; CQ, 10/12/17, DemocraticLeader.gov, accessed
11/13/17]

    HEADLINE: “Trump Officials Caught Splurging On Luxury Travel.” [Axios, 9/29/17]

Office Of Congressional Ethics

2016: Perry Voted For Cutting More Than $190,000 From The Office Of Congressional Ethics

Perry Voted For Cutting More Than $190,000 From The Office Of Congressional Ethics. In June 2016, Perry
voted for: an amendment to the Continuing Appropriations and Military Construction, Veterans Affairs, and
Related Agencies Appropriations Act, 2017, and Zika Response and Preparedness Act (HR 5325) that would
“reduce funding for the Office of Congressional Ethics by $190,970, to the fiscal 2016 level, and transfer the same
amount to the spending reduction account.” The amendment failed 137-270. [HR 5325, Vote #292, 6/10/16; CQ
Floor Votes, 6/10/16]

2015: Perry Voted For Limiting The Power Of The Office Of Congressional Ethics And House Ethics
Committee In Investigating Members

2015: Perry Voted For Limiting Power Of The Office Of Congressional Ethics And House Ethics Committee
In Investigating Members. In January 2015, Perry voted for: a House Rules package that contained a rules change
that would help members under ethics investigations by the Office of Congressional Ethics and House Ethics
Committee. “In one of its first actions of the new year, the House of Representatives on Tuesday approved rules
changes that could give lawmakers a new defense against ethics investigations. The new language, added Monday
night to the sections that establish the House Ethics Committee and the independent Office of Congressional Ethics,
says the two bodies ‘may not take any action that would deny any person any right or protection provided under the
Constitution of the United States.’ The language also states that a person subject to a review by the Office of
Congressional Ethics ‘shall be informed of the right to be represented by counsel and invoking that right should not
be held negatively against them.’ … ‘Clearly (the new language) was put in there to allow members of Congress to
restrain certain activities of the ethics committees based on their own interpretation of what the Constitution
means,’ said Craig Holman of the watchdog group Public Citizen.” The resolution passed 234-172. [H Res 5, Vote
#6, 1/6/15; USA Today, 1/6/15]
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 114 of 834

                                                                   SCOTT PERRY Rese arch Book | 113

Extreme Rhetoric

                                                Significant Findings

     ✓ Local columnist: Perry “hasn’t seen a conspiracy theory that he didn’t like.”

     ✓ Perry appeared at least 7 times on the radio show of Frank Gaffney, a prominent Islamophobe and
       conspiracy theorist.

     ✓ On Gaffney’s show, Perry said he wished Rep. Trent Franks, who asked a staffer to be his surrogate,
       would not resign, saying that what he was accused of was “not sexual harassment” and that the
       environment was “guilty until proven innocent.”

     ✓ Perry met with a group that had been designated by the Southern Poverty Law Center as an anti-Muslim
       hate group; Perry said the group was not anti-Muslim, and of the SPLC, said he was “not going to be
       bullied by ideologically driven, radical organizations into not taking meetings.”

     ✓ Perry said, “there are also [Muslim people] that want to kill Americans,” while opposing allowing
       asylum to Syrian refugees.

     ✓ In television interviews, Perry has expressed conspiracy theories, including that he believed ISIS could
       be responsible for 2017 Las Vegas shooting and saying he smelled a “rat” in local investigation.

     ✓ Perry also called Black Lives Matter a hate group, accused Democrats of collaborating with the Muslim
       Brotherhood, and espoused conspiracy theories about Hillary Clinton and the FBI.

     ✓ October 2017: Perry called the hurricane relief mission in Puerto Rico a “success story” and said that
       people in Puerto Rico were not dying.

     ✓ During a 2017 town hall, Perry claimed trees were contributing to pollution in the Chesapeake Bay.

     ✓ Perry listed a fake award from Sasha Baron Cohen on his website, then criticized the media for pointing
       it out.


Perry “Hasn’t Seen A Conspiracy Theory That He Didn’t Like”

Local Columnist: Perry “Hasn’t Seen A Conspiracy Theory That He Didn’t Like”

Local Columnist: Perry “Hasn’t Seen A Conspiracy Theory That He Didn’t Like.” “Which brings us to our
own congressman, the estimable U.S. Rep. Scott Perry. When we last checked, he was talking about how ISIS
might have been responsible for the mass shooting at a country music festival in Las Vegas and that Hillary
Clinton, and not Donald Trump, was in cahoots with the Russians and that Barack Obama had aided and abetted
Islamic terrorists and that.. well, you get the idea. The man hasn’t seen a conspiracy theory that he doesn’t like, so
long as it involves the Clintons or Obama or any Democrat, I suppose. [Mike Argento, York Daily Record, 8/1/18]

    COLUMN: U.S. Rep. Scott Perry dabbles in conspiracy theories in the Russia investigation [Mike
    Argento, York Daily Record, 8/1/18]
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 115 of 834

                                                                  SCOTT PERRY Rese arch Book | 114

Islam

Perry Once Met With An Anti-Muslim Hate Group, And Said He Opposed Syrian Refugees
Because Some Muslims Wanted To Kill Americans

March 2016: Perry Said, “There Are Also [Muslim People] That Want To Kill Americans,” While Opposing
Allowing Asylum To Syrian Refugees

March 2016: Perry Said, “There Are Also [Muslim People] That Want To Kill Americans.” “Bringing in
unvetted Syrian refugees, most people see that as incongruent with saying that […] extremism is your top priority
[…] There are many free, peace-loving Muslims in America and around the world, but there are also ones that want
to kill Americans and westerners and they keep doing it.” [Fox News, On The Record With Greta Van Susteren,
3/24/16]

December 2016: Perry Met With An Anti-Muslim Group, Then Said It Did Not Equate To His Support Of
The Group

December 2016: Perry Met With Anti-Muslim Group ACT For America. “U.S. Rep. Scott Perry met recently
with the leader of an organization labeled by the Southern Poverty Law Center as ‘the largest grass-roots anti-
Muslim group in America.’ On. Dec. 14, the Dillsburg Republican posted a photo on his Facebook page of himself
with Brigitte Gabriel, founder of ACT for America, whom he describes as ‘someone who demands (and deserves)
to be heard about the security of our nation.’ ACT, which stands for American Congress for Truth, is a nonprofit
organization that compares itself to the National Rifle Association, but for national security, according to its
website. […] Perry said his meeting with Gabriel and one of her staffers was relatively routine, as he meets with
people and groups of all backgrounds throughout the year. The three of them spoke about what Donald Trump’s
presidency might look like, how best to fight ISIS and certain pieces of legislation ACT for America hopes to
influence, Perry said. The meeting went well, he said, and so they took a picture, which he posted on his official
Facebook page.” [York Dispatch, 12/20/16]

Perry Said That Meeting With Anti-Muslim Groups Did Not Equate To His Support Of The Group.
“HARLOW: Congressman, I have one more question for you before you go, and that is, a meeting that you had
[…] with a group called Act for America. This is a group that the Southern Poverty Law Center calls the largest
anti-Muslim group in America […] the woman you met with […] said […] practicing Muslim who believe in the
teachings of the Koran cannot be a loyal citizen to the United States. Your response to those who criticize this
meeting? PERRY: My response is that as a representative of Congress, I meet with people from all different groups
from all different ideologies, from different religions and so on and so forth, whether I agree with them or not […]
really look at the Southern Poverty Law Center, as the -- as the arbiter of who is a -- hate groups or terrorist
organizations is ludicrous.” [CNN, CNN Newsroom, 12/26/16]

    Perry Said That ACT For America Was Not Anti-Muslim, And That He Was “Not Going To Be Bullied
    By Ideologically Driven, Radical Organizations Into Not Taking Meetings.” “Perry called the Southern
    Poverty Law Center an ‘extremist left-wing organization’ and said anyone referencing its viewpoint is ill-
    informed or without merit. ‘The fact that they would condemn anyone is laughable,’ Perry said, urging anyone
    who reads this article to do their own research before accepting the center’s definition of hate group. ‘One
    person’s hate group is another person’s patriot.’ Perry said he doesn’t see ACT as anti-Muslim but rather as an
    anti-religious discrimination and anti-radical terrorism group. ‘I’m not going to be bullied by ideologically
    driven, radical organizations into not taking meetings,’ he said.” [York Dispatch, 12/20/16]

ACT For America Has Been Designated As A Hate Group By The SPLC Since 2015. “ACT for America is
listed as an anti-Muslim hate group because it pushes wild anti-Muslim conspiracy theories, denigrates American
Muslims and deliberately conflates mainstream and radical Islam. […] ACT for America has been an SPLC
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 116 of 834

                                                                    SCOTT PERRY Rese arch Book | 115

designated hate group since 2015, though Gabriel has a long history of degrading Muslims.” [Southern Poverty
Law Center, accessed 9/20/18]

Perry Appeared At Least 7 Times On The Radio Show Of Frank Gaffney, Who The Southern
Poverty Law Center Called “One Of America’s Most Notorious Islamophobes”

Frank Gaffney Was A Notorious Islamophobe And Conspiracy Theorist, And Praised Perry

Local Columnist: Gaffney “A Paranoid Loon And Peddler Of Strange Conspiracy Theories” Who Pointed
Out That Perry Has Been Criticized For Spreading Conspiracy Theories. “Perry mentioned the theory on a
radio show hosted by Frank Gaffney, who bills himself as a national security expert and who others bill as a
paranoid loon and peddler of strange conspiracy theories. It was kind of hard to follow, and didn’t make a lot of
sense, but hey, transcripts of Gaffney’s shows read like the kind of stream-of-consciousness word salads that we’ve
come to expect from people who peddle their wares in a world that seemingly has no connection to one in which
the sky is blue. (During one show, Gaffney mentions that Perry has been attacked for spreading conspiracy theories
and thanks the congressman for ‘standing up to this kind of, well, character assignation.’” [Mike Argento, York
Daily Record, 8/1/18]

Southern Poverty Law Center: Gaffney “One Of America’s Most Notorious Islamophobes.” “Once a
respectable Washington insider, Frank Gaffney Jr. is now one of America’s most notorious Islamophobes. Gripped
by paranoid fantasies about Muslims destroying the West from within, Gaffney believes that ‘creeping Shariah,’ or
Islamic religious law, is a dire threat to American democracy. In 1988, he founded the neoconservative turned anti-
Muslim think tank Center for Security Policy. He favors congressional hearings to unmask subversive Muslim
conspiracies, and was even banned from far-right Conservative Political Action Conference events after accusing
two of its organizers of being agents of the Muslim Brotherhood.” [SPLC, accessed 9/18/18]

Gaffney: Perry Has “Uncommon Intelligence, A Wealth Of Experience, And Innate Leadership Skills.”
“This is Frank Gaffney, your host and guide for what I think of as an intelligence briefing for the war on the free
world. There is a man in congress who I have established has uncommon intelligence, a wealth of experience and
innate leadership skills to bring them to bare for the country’s well being. He is doing it these days on Capitol Hill
representing the people of the fourth district of Pennsylvania. His name is representative Scott Perry, but he also
goes by Brigadier General Scott Perry, United States Reserves. He has experienced a lot in time and combat in the
kinetic and political kind and it’s always a delight to have him with us.” [Center For Security Policy, 6/19/17]

[AUDIO] Gaffney: Perry “An Extraordinary Friend Of Mine.” [1:50; Center For Security Policy, 12/8/17]

[AUDIO] Perry To Gaffney: “Thanks For What You Do.” [2:00, Segment 1; Center For Security Policy,
12/8/17]

Perry Appeared On Gaffney’s Radio Show At Least 7 Times

    •   May 11, 2016: Perry appeared on Gaffney’s show to discuss “Ramifications of moving Guantanamo
        detainees to the U.S., Vulnerability of the electric grid to EPA regulations, Should Ben Rhodes, Deputy
        National Security advisor, resign for lying about the Iran nuclear deal?”
    •   July 26, 2016: Perry appeared on Gaffney’s show to discuss “the recent Islamist attack in France” and
        “Iran Deal updates.”
    •   November 4, 2016: Perry appeared on Gaffney’s show to discuss “Did Hillary’s server create the largest
        security breach in State Department history?, Presidential Study Directive 11, North Korean and Iranian
        nuclear threats.”
    •   January 13, 2017: Perry appeared on Gaffney’s show to discuss defunding the UN, Israel-Palestine, and
        the Muslim Brotherhood.
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 117 of 834

                                                                   SCOTT PERRY Rese arch Book | 116

    •   July 19, 2017: Perry appeared on Gaffney’s show to discuss designating the Muslim Brotherhood as a
        terrorist organization, the NDAA, climate change, and gender reassignment surgeries for servicemembers.
    •   October 16, 2017: Perry appeared on Gaffney’s show to discuss “Informal hearing on House IT Scandal,
        Why won’t the House leadership hold a formal hearing or investigation?, Iranian backed militia’s violent
        seizure of oil fields in Kurdish territory.”
    •   December 8, 2017: Perry appeared on Gaffney’s show to discuss “Implications of SPLC member serving
        as witness in Homeland Security hearing, Jim Jordan questions Director Wray regarding politicization of
        FBI, Peter Strzok’s role in Clinton investigation, The Muslim Brotherhood and the downfall of Western
        civilization, The civil affairs mission in Africa, President Trump’s Jerusalem embassy decision, The
        resignation of Rep. Trent Franks.”

Obama

Perry Claimed That Obama Was Collaborating With ISIS

HEADLINE: Scott Perry: Obama is working collaboratively with Islamic militants [PennLive, 2/13/15]

Perry, At A Panel Hosted By Gaffney, Said That Obama Was Collaborating With ISIS. “U.S Rep. Scott Perry
this week suggested that President Obama was collaborating with Islamic State militants. Perry, who serves on the
House Foreign Affairs Committee and is oversight chairman of the Homeland Security Committee, was part of a
roundtable discussion on jihadist militants when he offered his opinion on whether he would vote to authorize
military force against the so-called Islamic State. Appearing on a panel discussion entitled ‘Defeat Jihad Summit’
hosted by Frank Gaffney, Perry, a Republican from the 4th congressional district, said he and the people of the
United States were in a ‘conundrum’ as to whether support the president’s request for military action. The panel of
about 35 participants included Louisiana Gov. Bobby Jindal, former House Speaker Newt Gingrich and Sen. Ted
Cruz.” [PennLive, 2/13/15]

    Perry: Obama “Really Working Collaboratively With What I Would Say Is The Enemy Of Freedom
    And Individual Freedom And Liberty And Western Civilization And Modernity.” “Perry said he felt ‘duty
    bound’ to stop the ‘growing scourge’ of the Islamic State, but added he doesn’t want to sanction the use of
    force by Obama. He said the president is ‘really working collaboratively with what I would say is the enemy of
    freedom and individual freedom and liberty and Western civilization and modernity. And in that context, how
    do you vote to give this commander-in-chief the authority and power to take action when...you know in your
    heart that, if past performance is any indicator of future performance, that he won’t, and that he actually might
    use it to further their cause and what seems to be his cause and just drag you as a complicitor in it.’” [PennLive,
    2/13/15]

NOTE: The above article contains a video of Perry’s remarks.

After His Comments Were Reported On, Perry Said That “Of Course” Obama “Isn’t Collaborating With
Our Enemies.” “Rep. Scott Perry on Friday softened charges he made earlier in the week on President Obama,
focusing the tenor of his criticism on what he said was the president’s lack of leadership and not the earlier charge
that the president was collaborating with Islamist militants. ‘Many citizens, including fellow service members, are
increasingly more frustrated and fearful about the effects of the President’s lack of leadership,’ said Perry, a
Republican from Pennsylvania’s 4th congressional district. ‘Of course he isn’t collaborating with our enemies; but
by failing to offer a coherent strategy to confront this threat, he’s emboldened those who seek to harm us.’”
[PennLive, 2/13/15]

Perry Repeatedly Accused President Obama And Democrats Of Boosting The Muslim Brotherhood

[AUDIO] Perry Claimed That A Democratic Witness At A Congressional Hearing Was A Member Of The
Muslim Brotherhood. [0:33, Segment 2] GAFFNEY: In the Africa subcommittee, I was struck again by one of the
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 118 of 834

                                                                      SCOTT PERRY Rese arch Book | 117

witnesses in the latter, a fellow by the name of Saed Saed, a figure in an organization called the Islamic Society of
North America. One that has been identified by the Justice Department as a Muslim Brotherhood front
organization. Again, it’s a question of legitimizing organizations like that that’s worrying, I gather that was another
Democratic witness, but tell us about these hearings, if you would, and the advisability of taking testimony from the
Muslim Brotherhood. PERRY: Well that of course, let’s start with the Muslim Brotherhood, an organization started
specifically for the furtherance of Islamism and the downfall of western civilization at their hand and of course the
Muslim Brotherhood is the instrument by which it’s supposed to occur. Of course, as you know, Frank, many
countries around the globe have listed them as a terrorist organization, and the United States much to my dismay
has not yet, but it is troubling when your own Justice Department is very concerned about them and lists them as so
and investigates them as terrorist organizations and front groups, then these individuals are testifying on their behalf
in front of Congress. That’s very troubling indeed. But again it is a Democrat witness, so that should inform your
listeners as well.” [Center For Security Policy, 12/8/17]

Perry: The Obama Administration Supported Organizations And Individuals “That Wish To Subvert The
United States Government And Our Freedoms.” “I think you would agree, and most people would agree if they
look at the facts—there has been a turning of the head by the current administration, by the Obama administration,
to organizations and individuals tied to those organizations that wish to subvert the United States government and
our freedoms. And that can be found quite easily in what I know you are very familiar with, The Holy Land
Foundation investigation files and the evidence gleaned from that which shows that these individuals and
organizations—including the Muslim Brotherhood, including the Council on American Islamic Relations and
others, operating in and around America—they have a different plan in mind, shall we say, for America, and we
want to point out these things because, look, we have finite resources and while we are seeing people being blown
up and murdered around the world—and now, in many cases as you know, sadly it has come to America—and
where people are searching for answers, many of us say ‘our resources are stretched thin, and the answer is right in
front of us,’ and we can’t really abide an administration that has taken an oath to uphold and defend the
constitution, among other things, to look the other way when we have individuals tied to organizations that seek to
do exactly the opposite.” [Center For Security Policy, 1/13/17]

[AUDIO] Perry Accused Obama Of Changing U.S. Policy To Work With The Muslim Brotherhood. [5:37,
Segment 1] Perry: “The United States, under Obama, by the written word, in a classified document that you can
find some information on open source, presidential directive 11, which changes our policy in the United States to
one of stability in the Middle East, well we deal with people that we don’t like and don’t necessarily agree with for
the sake of stability and security for the United States and the greater western free world, we would deal with these
people. The president, President Obama, changed that policy to one of working with organizations and individuals
within those countries to overthrow those governments, and what’s more breathtaking in that is that the
organization of choice is the Muslim Brotherhood, Frank, and I would remind you that Egypt just upheld a life
sentence for the Muslim Brotherhood leader in that country. […] And that’s who we chose to work with. [Center
for Security Policy, 11/4/16]

[AUDIO] Perry Agreed With Gaffney That Americans Should Be Concerned That Huma Abedin Has Ties
To The Muslim Brotherhood. [7:30] After Gaffney stated that Huma Abedin had ties to the Muslim Brotherhood
and asked if Americans should be concerned, Perry repeatedly said “absolutely.” [Center for Security Policy,
11/4/16]

Perry Said He Believed President Obama “Enables And Encourages” Terrorism

December 2015: In Response To The San Bernardino Shooting, Perry Said The Obama Administration
Threatened The U.S. By Putting “Policy And Political Correctness Above The National Security”

December 2015: In Response To The San Bernardino Shooting, Perry Said The Obama Administration
Threatened The U.S. By Putting “Policy And Political Correctness Above The National Security.” “You
realize there is actually a memo signed by Jeh Johnson that says that this was actually the policy not to look at their
social media, then you wonder if the existential threat is just ISIS or Islamists, or is it also an administration that for
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 119 of 834

                                                                   SCOTT PERRY Rese arch Book | 118

political narrative puts policy and political correctness above the national security of the nation.” [Fox News, On
The Record With Greta Van Susteren, 12/14/15]

February 2015: Perry Said He Believed President Obama’s Rhetoric “Enables And Encourages” Terrorism

February 2015: Perry Said He Believed President Obama Rhetoric “Enables And Encourages” Terrorism.
“COSTELLO: Ok. So in the past along those lines you suggested that Mr. Obama is actually collaborating with
Islamic state militants. Are you suggesting the President is a traitor? PERRY: Absolutely not. […] Where you talk
about al Qaeda being on the run and being ineffective anymore when we see this march of radical Islam going
around the globe… that’s what we’re talking about where the rhetoric that the president engages actually kind of
incites some of this stuff and enables and encourages it. COSTELLO: So you’re saying by these actions in a way,
in an indirect way the President is collaborating with the enemy. PERRY: What we’re saying is that he seems to be
disregarding what most Americans see right in front of them. And we don’t understand that. We’re frustrated by it.”
[CNN, CNN Newsroom, 2/18/15]

September 2014: Perry Said The U.S. Should “Get In” The War Against ISIS

September 2014: Perry Said The U.S. Should “Get In” The War Against ISIS. “CAVUTO: Is this [beheading
of Steven Sotloff] an act of war, Congressman? […] PERRY: […] Well, the president might not recognize it as
such, but I would say the Islamic State and these kind of insurgents worldwide have declared war on the United
States some time ago, and as we would say in the army to the president, it`s time to get in the war.” [Fox News,
Your World With Neil Cavuto, 9/2/14]

FBI

January 2017: Perry Said That FBI Activity Authorized By The Foreign Intelligence Surveillance
Act Resembled That Of The KGB

January 2017: Perry Said That FBI Activity Authorized By FISA Resembled That Of The KGB.
“INGRAHIM: we have got to get into the story that we were on last night, this massive push, now, by Republicans,
under way, to release that explosive House Intelligence memo on the Russia investigation. […] Now, here’s a
sampling of what GOP congressmen are saying about that still-secret document. […] PERRY: You think about, is
this happening in America or is this the KGB. That’s how alarming it is.” [Fox News, Ingraham Angle, 1/22/17]

Perry Criticized The FBI, Claiming They Had Become “More Of A Secret Police That No Longer
Investigated Crimes” Under The Obama Administration

[AUDIO] Perry: “The FBI Is No Longer The Pillar Of Justice And Righteousness.” [6:17, Segment 1] “The
biggest problem is that there are a bunch of holdovers from the previous administration but it sure has the
appearance that the pillar of justice and righteousness that many of us believed it would be operating impartially
within our society to make sure they investigate crimes, it now it looks more like it’s – that we absolutely need it to
be, it appears that under the last administration it became more of a secret police that no longer investigated crimes,
it investigated individuals. And that’s what I think the bigger picture is, that’s what is laid bare.” [Center For
Security Policy, 12/8/17]

Las Vegas Shooting

January 2018: Perry Said That He Believed ISIS Could Be Responsible For Las Vegas Shooting,
Said He Smelled A “Rat” In The Local Investigation
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 120 of 834

                                                                    SCOTT PERRY Rese arch Book | 119

Perry Claimed To Be Suspicious Of The Police Investigation Surrounding The Las Vegas Shooting

January 2018: Perry Said He Smelled A “Rat” In Local Police Investigation Into The Las Vegas Shooting.
“CARLSON: Congressman, you are the only member of Congress who has taken a position asking questions about
this. What are your questions? […] PERRY: […] Well, I smell a rat like a lot of Americans do. Nothing is adding
up. It’s been four months […] He is a lone gunman, lone shooter, yet we can’t get the autopsy results. […; ISIS]
claimed responsibility four times. Meanwhile, the local law enforcement investigative services are telling us there is
no terrorist connection, lone gunman. Again, something is not adding up.” [Fox News, Tucker Carlson Tonight,
1/18/18]

Perry Claimed To Have Received Evidence That A “Possible Terrorist Nexus” Was Responsible For The Las
Vegas Shooting

January 2018: Perry Said He Received Evidence That A “Possible Terrorist Nexus” Was Responsible For
Las Vegas Shooting. “Recently, I’ve been made aware of what I believe to be credible evidence or credible
information regarding potential terrorist infiltration through the southern border […] they could be – let’s face it,
ISIS – twice before the attack, ISIS warned the United States that they would attack Las Vegas, I think, in June, and
August, and then, after the attack, claimed responsibility four times. […] I’m just telling you, I have received what I
feel to be, and believe to be, credible evidence of a possible terrorist nexus.” [Fox News, Tucker Carlson Tonight,
1/18/18]

HEADLINE: Perry: ISIS might be tied to Las Vegas shooting [York Daily Record, 1/20/18]

    Perry On Las Vegas Attack: “Nothing Adds Up. But I’m Just Telling You, I Have Received What I Feel
    To Be And Believe To Be Credible Evidence Of A Possible Terrorist Nexus.” “Perry’s response: ‘Well,
    they could be, well, let’s face it, ISIS twice before the attack, ISIS warned the United States that they would
    attack Las Vegas by, I think, in June and August, and then after the attack claimed responsibility four times.
    ‘Meanwhile, the local law enforcement investigative services are telling us there is no terrorist connection, lone
    gunman. Again, something’s not adding up.’ Catherine Lombardo, an attorney for Las Vegas shooting victims,
    appeared on the same segment. She called Perry’s comments ‘a bit irresponsible.’ ‘If you do have any evidence
    of that, I’m asking you right now to share it with us and tell us what that is,’ she said. Perry replied: ‘Nothing
    adds up. But I’m just telling you, I have received what I feel to be and believe to be credible evidence of a
    possible terrorist nexus.’” [The Evening Sun, 1/21/18]

    Perry On Las Vegas Attack: “But Even More Troubling Than That, Recently, I’ve Been Made Aware Of
    What I Believe To Be Credible Evidence Or Credible Information Regarding Potential Terrorist
    Infiltration Through The Southern Border, Regarding This Incident.” “Perry’s response: ‘Well, they could
    be, well, let’s face it, ISIS twice before the attack, ISIS warned the United States that they would attack Las
    Vegas by, I think, in June and August, and then after the attack claimed responsibility four times. ‘Meanwhile,
    the local law enforcement investigative services are telling us there is no terrorist connection, lone gunman.
    Again, something’s not adding up.’ Catherine Lombardo, an attorney for Las Vegas shooting victims, appeared
    on the same segment. She called Perry’s comments ‘a bit irresponsible.’ ‘If you do have any evidence of that,
    I’m asking you right now to share it with us and tell us what that is,’ she said. Perry replied: ‘Nothing adds up.
    But I’m just telling you, I have received what I feel to be and believe to be credible evidence of a possible
    terrorist nexus.’” [The Evening Sun, 1/21/18]

An Attorney For Victims Of The Las Vegas Shooting Called Perry’s Comments “Irresponsible”

An Attorney For Victims Of The Las Vegas Shooting Called Perry’s Comments “Irresponsible.” “Perry’s
response: ‘Well, they could be, well, let’s face it, ISIS twice before the attack, ISIS warned the United States that
they would attack Las Vegas by, I think, in June and August, and then after the attack claimed responsibility four
times. ‘Meanwhile, the local law enforcement investigative services are telling us there is no terrorist connection,
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 121 of 834

                                                                    SCOTT PERRY Rese arch Book | 120

lone gunman. Again, something’s not adding up.’ Catherine Lombardo, an attorney for Las Vegas shooting victims,
appeared on the same segment. She called Perry’s comments ‘a bit irresponsible.’ ‘If you do have any evidence of
that, I’m asking you right now to share it with us and tell us what that is,’ she said. Perry replied: ‘Nothing adds up.
But I’m just telling you, I have received what I feel to be and believe to be credible evidence of a possible terrorist
nexus.’” [The Evening Sun, 1/21/18]

Republican Former Senator Dean Heller Called Perry’s Las Vegas Comments “Inexcusable”

Republican Former Senator Dean Heller Called Perry’s Las Vegas Comments “Inexcusable.” “Congressman
Scott Perry, who represents Adams, York, and part of Cumberland County, has come under fire from his own party
for comments made on Fox News regarding the Las Vegas shooting. On Friday afternoon, Republican Sen. Dean
Heller of Nevada posted on Twitter that ‘Rep. Scott Perry’s comments on the Oct. 1st shooting in Las Vegas are
inexcusable.’” [The Daily American, 1/19/18]

The Daily American Said Perry Maintained That A Conspiracy Was Credible, And That His Comments
Linked Terrorism And The Southern Border

The Daily American On Perry’s Las Vegas Shooting Comments: “When Pressed By Carlson For Further
Elaboration, Perry Seemed To Maintain That A Conspiracy Is Credible Because No One Has Yet Proved It
Isn’t.” “Stephen Paddock killed 58 people after opening fire on a country music festival in Las Vegas. When
pressed by Carlson for further elaboration, Perry seemed to maintain that a conspiracy is credible because no one
has yet proved it isn’t. ‘Well, they could be, well, let’s face it, ISIS twice before the attack, ISIS warned the United
States that they would attack Las Vegas by, I think, in June and August, and then after the attack claimed
responsibility four times,’ Perry said. ‘Meanwhile, the local law enforcement investigative services are telling us
there is no terrorist connection, lone gunman. Again, something’s not adding up.’” [The Daily American, 1/19/18]

The Daily American On Perry’s Las Vegas Shooting Comments: “A Link Between Terrorism And The
Southern Border, As Perry Put It, Also Helps To Bolster The Case For A Wall On The Mexican Border, A
Key Point For Conservative Hard-Liners.” “A link between terrorism and the southern border, as Perry put it,
also helps to bolster the case for a wall on the Mexican border, a key point for conservative hard-liners
 The House Freedom Caucus, of which Perry is a member, supported a short-term funding resolution on Thursday
night only under the condition that immigration policy be included in a separate vote on the so-called Goodlatte-
Labrador bill, according to reporting by The Hill.” [The Daily American, 1/19/18]

Hillary Clinton

Perry Appeared On Gaffney’s Radio Show To Peddle An Anti-Hillary Clinton Conspiracy Theory

Local Columnist: Perry Appeared On Gaffney’s Radio Show To Peddle An Anti-Hillary Clinton Conspiracy
Theory. “In the past year, he has put forth the theory that Hillary Clinton – sorry, Crooked Hillary – sold out
American interests to the Russians in the development of a tech-center billed as the Russian Silicon Valley. There
doesn’t seem to be much to it, and it’s kind of hard to follow (part of it has to do with her husband giving a speech
in Russia and being paid an obscene amount of money), but that’s the beauty of conspiracy theories. The more
complicated and oblique and outrageous they are, the more credibility they are afforded. This one has to do with
American tech companies investing in the Russian project and that Clinton might have had something to do with it,
which is all the proof you need. Mentioning Crooked Hillary in any conspiracy theory is gold – no need to elaborate
because just know that whatever it was she was involved with, it’s shady.” [Mike Argento, York Daily Record,
8/1/18]

Natural Disasters
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 122 of 834

                                                                   SCOTT PERRY Rese arch Book | 121

Perry Said It Was Reasonable To Suggest FEMA Pull Out Of Puerto Rico, And Said The
Hurricane Relief Mission Had Been A “Success Story”

October 2017: Perry Said He Agreed With A Trump Tweet Saying The Puerto Rican Government Was
Responsible For Rebuilding After Receiving Aid From FEMA

October 2017: Perry Said President Trump’s Statement Suggesting Pulling FEMA And Military Aid Out Of
Puerto Rico Was “Reasonable”. “CUOMO: The president just tweeted and he suggested in there that you can’t
keep FEMA and first responders in Puerto Rico forever. […] How do you explain that tweet? PERRY: […] I think
the point the president is making is that FEMA has a finite mission and a finite amount of time to be there to get
people back into power and get back into some kind of civilized living condition. But then, at some point, it’s up to
Puerto Rico to get themselves out of this circumstance and help their people. And I think that’s reasonable.” [CNN,
CNN Newsroom, 10/12/17]

    Perry Said That “Nobody Came To Help” Him When He Was A Flood Victim. “CUOMO: “I’ve never
    seen [a crisis] as bad that involves Americans as I have seen in Puerto Rico. And while I may not be the person
    that’s unloading and loading the boxes all the time, I’ve seen a hell of a lot of despair, congressman. PERRY:
    I’ve lived through it myself, a victim of flood on numerous occasions, had to clean it up. And I will tell you,
    nobody came to help us. We handled it ourselves.” [CNN, CNN Newsroom, 10/12/17]

October 2017: Perry Called The Hurricane Relief Mission In Puerto Rico A “Success Story,” And Said That
People In Puerto Rico Were Not Dying

October 2017: Perry Said The Relief Mission In Puerto Rico Was A “Success Story”. “CUOMO: You are
saying it’s a success story and they are in dire need. PERRY: It is a success story. You’re not on the ground there.
CUOMO: Where is the success? I was on the ground there, sir? Don’t tell me what we know and what we don’t
know. We’re there reporting every day. Where is the success? PERRY: Yes. You are reporting every day and we’re
also getting reports ever[y] day that people are getting food. They’re getting water and their needs are being
serviced, but it’s been devastated, and these things don’t happen overnight.” [CNN, CNN Newsroom, 10/12/17]

Perry Said That CNN Reporter Chris Cuomo Was “Making Up” Extent Of Crisis In Puerto Rico. “PERRY:
You just can’t make these claims and not put any metric to it? Who is without for how long? Who? How many
people? Who are they? CUOMO: You have less than half the country that has what they need to – […] sustain life,
fresh water, power, food, places to live. PERRY: Mr. Cuomo, you are simply making this stuff up. You’re making
it up.” [CNN, CNN Newsroom, 10/12/17]

Perry: “They’re Not Starving In The Hill, Sir. They Are Not Starving.” “PERRY: What is enough? What is
enough? Having the power on the next day? CUOMO: Having them not starving in the hills of Puerto Rico, sir.
PERRY: They’re not starving in the hill, sir. They are not starving. CUOMO: Not existing on the box lunch and a
six-pack of water -- you are wrong.” [CNN, CNN Newsroom, 10/12/17]

October 2017: Perry Said That People Were Not Dying In Puerto Rico. “PERRY: If half the country didn’t
have food or water, those people would be dying, and they are not.” [CNN, CNN Newsroom, 10/12/17]

Perry Said That His Comments About Hurricane Maria Were Misconstrued

Perry Said His Comments About Hurricane Maria Were Misconstrued. “Perry, in response to questions about
the protest, said his words are being misconstrued. ‘I don’t just empathize, I strongly sympathize, with the people of
Puerto Rico and anyone suffering from this kind of devastation. The words I used in a recent interview are being
perceived in a way beyond what I intended. I continue to stand with the people of Puerto Rico and am willing to do
what we can to offer assistance.’” [Patriot News, 10/22/17]
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 123 of 834

                                                                  SCOTT PERRY Rese arch Book | 122

In 2018 Perry Participated In An Event For Displaced Puerto Ricans In Pennsylvania. “The same month,
Puerto Rico’s governor ordered a review and recount of the death toll. In Pennsylvania, state agencies have been
partnering with other groups to hold information fairs for people displaced from Puerto Rico. One of those events
will take place from 2 p.m. to 5 p.m. Feb. 12 at Union Lutheran Church, 20 S. Penn Street in York. Perry will
participate in Monday’s event, according to organizer Lou Rivera.” [York Daily Record, 2/10/18]

A Local Organizer Claimed Latino Leaders Met With Perry And Had Accepted His Apology And Were
Ready To “Move On.” “Rivera said he and other Latino leaders met with Perry after the CNN comments. ‘He’s
apologized to us. We’re going to move on,’ Rivera said.” [York Daily Record, 2/10/18]

Environment

2014: Perry Said The “Radical Environmentalist Left” Was Responsible For The Country’s
Reliance On Foreign Oil By Refusing To Support Exporting Natural Gas Or The Keystone Pipeline

July 2014: Perry Said That The “Radical Environmentalist Left” Was Responsible For Reliance On Foreign
Oil By Refusing To Support Exporting Natural Gas And Construction Of Keystone Pipeline. “PAYNE: What
do you make of the idea that today, when the President spoke, he took Europe to task, without acknowledging that,
hey, we could actually free them so that they can make these independent decisions? […] What is stopping this
message from reaching the White House? PERRY: What is stopping […] this message is the radical
environmentalist left. They refuse to acknowledge the importance of LNG and exporting LNG. They absolutely
refuse to acknowledge the importance of Keystone pipeline […] And the president is so wed to that radical left-
wing base that he simply just can`t utter the words.” [Fox News, Your World With Neil Cavuto, 7/18/14]

2016: Perry Said That He Opposed Aid For Flint Because Pennsylvanians Should Not Be
Accountable For Issues In Other Parts Of The Country

2016: Perry Said That He Opposed Aid For Flint Because Pennsylvanians Should Not Be Accountable For
Issues In Other Parts Of The Country. [3:00] “Last night. Just so disappointing. You’ve heard of the city of
Flint, Michigan. Terrible tragedy with their water situation over there, right. Is it a failure of anybody in your
county what happened in Flint, Michigan? No, it is not, right? It’s the failure of the system and the people in it,
right, at the EPA and in the city of Flint, Michigan that mismanaged their water system. Unfortunately, there’s not
gonna be any accountability, right. They wanted me to vote for a $170 million dollars of you payin’ for tax dollars.
We got problems here of our own. We’ll be accountable for our problems, but don’t make us be accountable for
their problems. We’re done with that.” [Scott Perry For Congress, Facebook, 9/29/16]

Mexico

2014: Perry Said He Believed Mexican Government Was Holding A U.S. Veteran In Prison As A
Symbolic Response To Illicit U.S Gun Exports

2014: Perry Said He Believed A U.S. Veteran Was Being Held In A Mexican Prison For Symbolic Political
Purposes And Demurred When Asked If The U.S. House Of Representatives Should Act

May 2014: Perry Said He Believed Mexican Government Was Holding A U.S. Veteran In Prison As A
Symbolic Response To Illicit U.S Gun Exports. “CAVUTO: Do you think it’s possible there’s anything unusual
about this Marine […] that could justify this guy sitting in his cell? PERRY: […] Maybe the situation is the
Mexican government has said, look, America, you sent 2,000 weapons into our country, and you`re complaining
about this guy coming in with three. No one has been held accountable on your side for 2,000. What are you
complaining about?” [Fox News, Your World With Neil Cavuto, 5/22/14]
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 124 of 834

                                                                    SCOTT PERRY Rese arch Book | 123

July 2014: Perry Said “It’s More The Position Of The Senate” To Demand The Release Of An Iraqi War
Veteran Imprisoned In Mexico. “CAVUTO: Do you think it is going to get to the point in Congress where you
guys do start demanding a pound of flesh for this and saying, if you’re going to keep acting like this, we’re going to
stop trading with you, […] we’re going to stop giving aid, et cetera? Where are we there? PERRY: […] The
problem is, is that it’s really not the position of the House of Representatives proper to do that. It’s more the
position of the Senate.” [Fox News, Your World With Neil Cavuto, 7/10/14]

July 2014: Perry Said America Would “Have Half The Crime” If It Treated Prisoners “Like Mexico Does”
In Response To The Mexican Government’s Imprisonment Of A U.S. Veteran

July 2014: Perry Said America Would “Have Half The Crime” If It Treated Prisoners Like “Like Mexico
Does” In Response To The Mexican Government’s Imprisonment Of A U.S. Veteran. “CAVUTO: What are
the odds of […] getting him out of there? PERRY: Boy, it’s a Mexican jail. If America treated its prisoners like
Mexico does, we would probably have half the crime.” [Fox News, Your World With Neil Cavuto, 7/10/14]

Race

Perry Criticized The SPLC And Black Lives Matter

[AUDIO] Perry Said That The SPLC Was “Very Biased” For Listing Gaffney As A Hate Figure, And Said
That Black Lives Matter Should Be Considered A Hate Group. Perry: [4:00, Segment 1] “The Southern
Poverty Law Center has a very biased opinion in determining who are hate organizations, which individuals are
involved in hate speech, and I think their criteria is the opinion of the Southern Poverty Law Center. That’s the
criteria. Such people like Frank Gaffney, but the Family Research Council, Ben Carson, individuals and
organizations, Ayaan Hirsi Ali, end up as people regarded as haters, so to speak and on their hate map. Meanwhile,
groups like Antifa or Black Lives Matter etcetera, those individuals or groups or individuals associated with those
groups aren’t included. […; the SPLC is] interested in silencing and banishing from society individuals who
disagree with their view.” [Center For Security Policy, 12/8/17]

Sexual Harassment

December 2017: Perry Defended Rep. Trent Franks, Who Resigned After Asking His Staffer To Be
His Surrogate, And Said What Franks Was Accused Of Was “Not Sexual Harassment”

[AUDIO] The Day Franks Resigned, Perry Appeared On Gaffney’s Show And Defended Franks, Saying
That What He Was Accused Of Was “Not Sexual Harassment” And That It Was A “Guilty Until Proven
Innocent Environment.” [7:11, Segment 2] “Trent is a very, very knowledgeable and outspoken advocate of our
national security and particularly things like our electricity grid. He’s a well-renowned expert on the grid and the
electro-magnetic pulse threat that we face as well as our anti-missile defense shield. He is a salt of the earth guy, he
would never hurt a flea, and I was just so crestfallen to hear the news. And I will tell you certainly I don’t know the
facts. But I would say, you know, what he’s been accused of, is not sexual harassment, and I wish that he would
stand and fight as opposed to walk away. But in this climate, I understand it’s easy to say when you’re not involved
in it that it’s a very, it’s a guilty until proven innocent environment based on any accusation. He’s gonna be a huge
loss to the Congress and to the American people and to the people of Arizona.” [Center For Security Policy,
12/8/17]

    12/8/17: HEADLINE: Trent Franks, Accused of Offering $5 Million to Aide for Surrogacy, Resigns.
    [New York Times, 12/8/17]

    New York Times: Franks “Offered $5 Million To A Female Employee To Be A Surrogate… She And
    Another Female Employee Worried That The Lawmaker Wanted To Have Sex As A Means Of
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 125 of 834

                                                                  SCOTT PERRY Rese arch Book | 124

    Impregnating Them.” “Representative Trent Franks announced Friday that he would resign from Congress
    immediately after accusations emerged that he had offered $5 million to a female employee to be a surrogate
    mother for his children, and that she and another female employee worried that the lawmaker wanted to have
    sex as a means of impregnating them.” [New York Times, 12/8/17]

Sascha Baron Cohen

Perry Listed A Fake Award From Sasha Baron Cohen On His Website

Perry Listed A Fake Award From Sasha Baron Cohen On His Website. “As part of his effort to trick
conservative activists and lawmakers into embarrassing themselves on his Showtime series Who is America?,
Sacha Baron Cohen presented a fake pro-Israel award to an array of political figures called ‘70 at 70.’ On behalf of
a non-existent Israeli outlet called ‘Yerushalayim Television,’ Cohen’s team told its unsuspecting victims (and
some more rightly skeptical marks) they were being honored for their ‘significant contributions to the State of
Israel.’ But weeks after the ruse was revealed, it appears that Rep. Scott Perry (R-PA) still doesn’t realize he was
duped.” [ThinkProgress, 8/3/18]

Perry Said That Reporting On His Fake Award “Rewards Those Who Not Only Try To Humiliate
In The Name Of Entertainment, But Also Make A Mockery Of Israel”

Perry Said That Reporting On His Fake Award “Rewards Those Who Not Only Try To Humiliate In The
Name Of Entertainment, But Also Make A Mockery Of Israel.” “After several attempts to interview me (all
declined) for what we discovered was a mockery, this addition clearly got by. We’re human, we made an
administrative mistake, and I own it. But reporting this as newsworthy – which it’s far from – only further divides
us, rewards those who not only try to humiliate in the name of entertainment, but also make a mockery of Israel
(one of our closest Allies and of whom I’m a staunch supporter), and detracts from substantive issues that define a
stronger community, Commonwealth and Country. I’m in disbelief that we’re actually spending time on this, so I’m
just going to keep working on behalf of people who want to see us get stronger, not weaker.” [ThinkProgress,
8/5/18]
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 126 of 834

                                                                  SCOTT PERRY Rese arch Book | 125

Relationships

                                               Significant Findings

     ✓ Vice President Mike Pence campaigned for Perry in 2018.

     ✓ Former Speaker John Boehner stumped for Perry.

     ✓ Perry campaigned with former Majority Leader Eric Cantor.

     ✓ Perry said that Bannon was the kind of nationalist who “will put the needs and requirements of the
       nation first.”

     ✓ Perry called Michael Flynn “a man of honor, courage, and integrity.”

     ✓ Perry said that Paul Ryan was “probably not as conservative as I’d like him to be.”


Mike Pence

Mike Pence Campaigned For Perry In 2018

Mike Pence Campaigned For Perry In 2018. “Vice President Mike Pence touched down in Lancaster County on
Wednesday to energize the GOP faithful for midstate Republican Reps. Lloyd Smucker and Scott Perry, and U.S.
Senate candidate Lou Barletta. Both incumbent congressmen face spirited campaigns from Democratic challengers
Jess King and George Scott, respectively, as part of the larger national battle for control of the U.S. House of
Representatives. Scott hopes to unseat Perry in the 10th District, covering the capital region, and Smucker is being
pushed by Democrat Jess King in the 11th, covering Lancaster County and the southern half of York County.”
[Patriot News, 10/25/18]

John Boehner

John Boehner Stumped For Perry

2013: John Boehner Stumped For Perry. “A high-profile legislator will join the stump for Rep. Scott Perry, R-
York County during a Harrisburg fundraiser next month. Speaker of the House John Boehner, R-Ohio, will attend an
Aug. 5 luncheon at Metro Bank on City Island to benefit Patriots for Perry, the freshman representative’s campaign
fund, according to the York County Republican Committee.” [York Dispatch, 7/16/13]

Eric Cantor

Perry Campaigned With Eric Cantor

In 2012, Perry Campaigned With Eric Cantor. “Like many Republicans, U.S. House Majority Leader Eric Cantor
still thinks long-blue Pennsylvania can be won by GOP presidential nominee Mitt Romney. But in case Romney
doesn’t reverse the state’s 20-year trend of voting Democratic in presidential elections, Cantor is working to expand
GOP control of the House with conservative first-time Pennsylvania congressional candidates. […] He arrived in
Harrisburg late Friday afternoon to assist Scott Perry in his effort to replace retiring Republican U.S. Rep. Todd
Platts, whose 19th Congressional District encompasses York and Adams counties and part of Cumberland County.
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 127 of 834

                                                                   SCOTT PERRY Rese arch Book | 126

‘There are some very able candidates on the Republican side of the aisle taking their races very seriously,’ Cantor
said. ‘I’m here with Scott Perry today in Harrisburg for that reason, because I think this state is one that can be in
play.’” [Patriot News, 10/10/12]

Steve Bannon

Perry Said That Bannon Was The Kind Of Nationalist Who “Will Put The Needs And
Requirements Of The Nation First”

Perry Said That Bannon Was The Kind Of Nationalist Who “Will Put The Needs And Requirements Of The
Nation First.” “Trump has appointed political adviser Stephen Bannon, characterized widely as an
ultraconservative, right-wing nationalist, to the principles committee of the National Security Council. At the same
time, Trump has downgraded the roles of the director of national intelligence and the chairman of the Joint Chiefs
of Staff to those of people who only occasionally attend NSC meetings. Perry described that as something ‘within
the President’s prerogative.’ But the congressman, who is an Assistant Adjutant General in the Pennsylvania
National Guard and who has flown 44 combat missions, questioned whether Bannon has the ‘background and
historical perspective’ to be on the council. He also said that ‘nationalism’ these days has two definitions - one is
derogatory and the other is ‘deeply patriotic.’ ‘Steve Bannon is the kind who will put the needs and requirements of
the nation first,’ he said.” [York Daily Record, 1/31/17]

Michael Flynn

Perry Called Michael Flynn “A Man Of Honor, Courage, And Integrity”

Perry Called Michael Flynn “A Man Of Honor, Courage, And Integrity.” “The resignation of of National
Security Advisor Michael Flynn. Perry said Flynn is ‘a man of honor, courage and integrity,’ but that he was not
privy to any conversations between Flynn and Russian representatives or Flynn and Vice President Pence. Perry
said there should be an investigation into the allegations against Flynn. Perry also said that ‘nine people divulged
classified information’ in the Flynn matter and ‘that needs to be addressed.’” [York Daily Record, 2/16/17]

Paul Ryan

Perry Said That Paul Ryan Was “Probably Not As Conservative As I’d Like Him To Be”

Perry Said That Paul Ryan Was “Probably Not As Conservative As I’d Like Him To Be.” “Paul Ryan: Perry
said he supports Rep. Paul Ryan, R-Wis., as the new speaker of the House. ‘He’s not maybe as conservative as
you’d like him to be. He’s probably not as conservative as I’d like him to be,’ Perry said. ‘It doesn’t matter as long
as he’s fair. […] As long as the speaker is not imposing his political philosophy on the rest of the body, it can be
fair. And that’s what we’re looking for,’ Perry said.” [York Dispatch, 11/12/15]
   Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 128 of 834

                                                            SCOTT PERRY Rese arch Book | 127

Donald Trump

                                          Significant Findings

  ✓ Perry has voted with Trump’s positions 88.5% of the time.

  ✓ Perry has been a longtime supporter of Trump.

         ✓ 2018: Trump endorsed Perry.

         ✓ Perry called himself a “proud deplorable.”

         ✓ Perry supported Trump after the release of the Access Hollywood Tape.

         ✓ In May 2016, Perry said he would support Trump as the GOP nominee.

         ✓ Perry claimed to like Trump’s policies.

         ✓ Perry said that Trump was doing a “pretty remarkable job” as president.

         ✓ Perry called Trump “fantastic.”

         ✓ Perry claimed that the Trump administration was “more interested” in helping get home
           Americans kidnapped by the Taliban than the Obama administration was.

         ✓ Perry said the resistance to Trump “doesn’t help any of us.”

         ✓ Perry on Trump: “you can -- you can dislike the president personally, that’s -- this is America,
           you can dislike lima beans, if you dislike them as well.”

  ✓ Perry joined the Freedom Caucus to call for the impeachment of Rod Rosenstein, who was overseeing
    the Mueller investigation.

         ✓ Perry co-sponsored the resolution from Pennsylvania to impeach Rod Rosenstein.

         ✓ The Washington Post called Perry’s push for the impeachment of Rod Rosenstein “a dramatic
           escalation in the battle over the special counsel investigation into Russian interference in the
           2016 election.”

  ✓ Perry called the Mueller investigation a “fishing expedition.”

         ✓ Perry voted for a resolution to support the public release of the report of special counsel Robert
           Mueller.

         ✓ Perry voted for resolution believed to be an attempt to discredit the Mueller investigation.
       Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 129 of 834

                                                               SCOTT PERRY Rese arch Book | 128

             ✓ Perry repeatedly voted against investigating Russian interference in the 2016 election.

     ✓ Perry repeatedly voted against releasing Trump’s tax returns.

     ✓ Perry repeatedly voted against addressing conflicts of interest in Trump’s administration.


Perry Voting Record On Trump’s Positions

Perry Has Voted With Trump’s Positions 88.5 Percent Of The Time

Perry Voted In Line With Trump’s Position 88.5 Percent Of The Time

FiveThirtyEight: Perry Voted In Line With Trump’s Position 88.5 Percent Of The Time. [FiveThirtyEight,
accessed 9/18/19]

                               Pennsylvania Delegation Votes In Line With Trump
                                 Member             Party    District   Trump Score
                          Bill Shuster*             R       PA-9              98.90%
                          Glenn W. Thompson         R       PA-15             98.60%
                          Tom Marino*               R       PA-12             97.90%
                          Tim Murphy*               R       PA-18             97.90%
                          Lou Barletta*             R       PA-11             97.80%
                          John Joyce                R       PA-13             97.80%
                          Dan Meuser                R       PA-9              97.70%
                          Mike Kelly                R       PA-16             96.40%
                          Ryan A. Costello*         R       PA-6              95.70%
                          Lloyd Smucker             R       PA-11             95.70%
                          Guy Reschenthaler         R       PA-14             95.60%
                          Fred Keller               R       PA-12             94.10%
                          Charles W. Dent*          R       PA-15             93.00%
                          Patrick Meehan*           R       PA-7              88.70%
                          Scott Perry               R       PA-10             88.50%
                          Keith J. Rothfus*         R       PA-12             88.50%
                          Brian Fitzpatrick         R       PA-1              68.80%
                          Conor Lamb                D       PA-17             28.60%
                          Matt Cartwright           D       PA-8              22.80%
                          Robert A. Brady*          D       PA-1              17.20%
                          Mike Doyle                D       PA-18             16.70%
                          Brendan Boyle             D       PA-2              14.40%
                          Dwight Evans              D       PA-3              12.90%
                          Susan Wild                D       PA-7               8.30%
                          Mary Gay Scanlon          D       PA-5               6.30%
                          Chrissy Houlahan          D       PA-6               4.40%
                          Madeleine Dean            D       PA-4               2.20%
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 130 of 834

                                                                 SCOTT PERRY Rese arch Book | 129

                                       [FiveThirtyEight, accessed 9/18/19]

Perry Voted Against President Obama 92.75 Percent Of The Time During His Tenure

2013 - 2016: Perry Voted Against President Obama An Average 92.75 Percent. [CQ, accessed 9/18/19]

                                              Perry Vote Statistics
                                                    Presidential Support                   Party Unity
 Year             Voting Participation
                                                  Support           Oppose            Support       Oppose
   2016                   99%                       7%               92%               99%             1%
   2015                   99%                       4%               95%               95%             5%
   2014                   99%                       6%               94%               96%             4%
   2013                   99%                      10%               90%               97%             3%
                                                                                          [CQ, accessed 9/18/19]

Perry Has Been A Long Time Supporter Of Trump

2018: Trump Endorsed Perry

In 2018, Trump Endorsed Perry. “On Friday, Trump tweeted his support for Perry. ‘Scott Perry of Pennsylvania
is fantastic. He is strong on the Border, Crime, the Military, our Vets and the Second Amendment. Scott has my
Total Endorsement!’ the president said on Twitter. Perry is hoping for a boost from a $700,000 investment from the
America First superPAC dedicated to supporting candidates who support the Trump agenda.” [Patriot News,
11/4/18]

In May 2016, Perry Said He Would Support Trump As The GOP Nominee

In May 2016, Perry Said He Would Support Trump As The GOP Nominee. “In statements Wednesday, staffers
for U.S. Reps. Keith Rothfus, 12th District, and Scott Perry, 4th District, also said they plan to support Trump as
the party's presidential nominee.” [Morning Call, 5/5/16]

Perry Supported Trump After The Release Of The Access Hollywood Tape

Perry Supported Trump Despite His Comments Boasting About Sexual Assault. “But Saturday, Perry seemed
to be defending against those same kind of complaints. ‘Let me be clear: Donald Trump’s comments from 10 years
ago were reprehensible and indefensible. Period. My support’s based solely on which candidate can best revive our
economy and make our nation stronger and safer. That candidate is not Hillary Clinton.’” [Patriot News, 10/9/16]

Perry: “I’m A Proud Deplorable”

Perry: “I’m A Proud Deplorable.” [6:42] “I’m a proud deplorable. Proud to be a deplorable.” [Scott Perry For
Congress, Facebook, 9/29/16]

Perry Claimed To Like Trump’s Policies

Perry On Trump In 2018: “I Like His Policies […] I Think He’s Heading In The Right Direction. I Think
He’s Done Things That Haven’t Been Done In A Very Long Time.” “‘I like his policies,’ Perry said when asked
if Trump was a president he enjoys working with. ‘I think he’s heading in the right direction. I think he’s done
things that haven’t been done in a very long time.’ ‘I do think he’s a disrupter. That makes it uncomfortable for
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 131 of 834

                                                                     SCOTT PERRY Rese arch Book | 130

some folks. But I ... try to stay out of the drama and stick to the policies, and I think the policies are working and
you’re seeing the fruits of that all across the country.’” [Patriot News, 10/21/18]

Perry On Trump In 2018: “I Do Think He’s A Disrupter. That Makes It Uncomfortable For Some Folks.
But I ... Try To Stay Out Of The Drama And Stick To The Policies, And I Think The Policies Are Working
And You’re Seeing The Fruits Of That All Across The Country.” “‘I like his policies,’ Perry said when asked if
Trump was a president he enjoys working with. ‘I think he’s heading in the right direction. I think he’s done things
that haven’t been done in a very long time.’ ‘I do think he’s a disrupter. That makes it uncomfortable for some
folks. But I ... try to stay out of the drama and stick to the policies, and I think the policies are working and you’re
seeing the fruits of that all across the country.’” [Patriot News, 10/21/18]

Perry Said That Trump Was Doing A “Pretty Remarkable Job” As President

Perry Said That Trump Was Doing A “Pretty Remarkable Job.” Perry praised Trump for doing his best to
keep campaign promises, saying that the president is doing a ‘pretty remarkable job’ despite early mistakes that are
common to every new leader. […] Perry was optimistic that executive and regulatory actions can be swift and
produce change, as Trump has demonstrated, but the congressman acknowledged that the legislative process is
challenging.” [Central Penn Business Journal, 4/13/17]

Perry Called Trump “Fantastic”

In 2018, Trump Called Perry “Fantastic” And “Strong On The Border, Crime, The Military, Our Vets And
The Second Amendment.” “On Friday, Trump tweeted his support for Perry. ‘Scott Perry of Pennsylvania is
fantastic. He is strong on the Border, Crime, the Military, our Vets and the Second Amendment. Scott has my Total
Endorsement!’ the president said on Twitter. Perry is hoping for a boost from a $700,000 investment from the
America First superPAC dedicated to supporting candidates who support the Trump agenda.” [Patriot News,
11/4/18]

    Perry On Trump In His District: “And I Think That Once People Have An Opportunity To See Who
    The President’s Opposition Will Be -- Because I Think That Plays A Huge Factor, They’re Going To
    Really Consider How This President Affects Them Personally, And I Think That At That Point The
    Rhetoric Won’t Be As Important As It Is To Them, As Their -- As Their Financial Situation Is.” “And I
    think that once people have an opportunity to see who the president’s opposition will be -- because I think that
    plays a huge factor, they’re going to really consider how this president affects them personally, and I think that
    at that point the rhetoric won’t be as important as it is to them, as their -- as their financial situation is.” [FBN
    “Mornings With Maria” Interview With Rep. Scott Perry, 7/2/19]

Perry Claimed That The Trump Administration Was “More Interested” In Helping Get Home
Americans Kidnapped By The Taliban Than The Obama Administration Was

Perry Claimed That The Trump Administration Was “More Interested” In Helping Get Home Americans
Kidnapped By The Taliban Than The Obama Administration Was. “Well, I know quite a lot about it. I have
been working on it for about five years and met with the Coleman family just probably within the last month, two
days ago on the house floor talked about the Coleman’s plate, the family, their children, born in captivity, and our
urgent need to get them out of there. So, we’re really gratified. It’s just a great day for us in the fourth district of
Pennsylvania. And even though we don’t have Caitlan quite home yet, knowing that she’s out of the Haqqani
network’s hands is really inspiring and invigorating. It’s good news all around for us. […] Yes. We’ve been
working on it. We worked on it with the Obama administration and, of course, with the new Trump administration.
And throughout the time, I can tell you that the family has been somewhat frustrated, think there have been
different levels of interests from the administrations. Each administration has been well aware advised on the
situation, and doing something to secure their freedom, secure their release. […] The Trump administration seemed
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 132 of 834

                                                                   SCOTT PERRY Rese arch Book | 131

to take a more vigorous stance and seemed to be more interested in the issue working directly with the family back
here in Pennsylvania and with me.” [CNN, 10/12/17]

Perry Said The Resistance To Trump “Doesn’t Help Any Of Us”

Perry On Trump: “I Think It’s Going To Be An Uplifting Speech. I Think The President Is Going To Try.
Obviously, This Resist Issue With This President Doesn’t Help Any Of Us.” “I think it’s going to be an
uplifting speech. I think the President is going to try. Obviously, this resist issue with this President doesn’t help
any of us. You can -- you can dislike the President personally, that’s -- this is America, you can dislike lima beans,
if you dislike them as well. But the point is is that we don’t have to work together for what’s good for the country
and see, you got to put some of those personal things aside.” [Fox Business Network, “Mornings With Maria”
Interview With Rep. Scott Perry, 2/5/19]

Perry On Trump: “You Can -- You Can Dislike The President Personally, That’s -- This Is
America, You Can Dislike Lima Beans, If You Dislike Them As Well”

Perry On Trump: “You Can -- You Can Dislike The President Personally, That’s -- This Is America, You
Can Dislike Lima Beans, If You Dislike Them As Well.” “I think it’s going to be an uplifting speech. I think the
President is going to try. Obviously, this resist issue with this President doesn’t help any of us. You can -- you can
dislike the President personally, that’s -- this is America, you can dislike lima beans, if you dislike them as well.
But the point is is that we don’t have to work together for what’s good for the country and see, you got to put some
of those personal things aside.” [Fox Business Network, “Mornings With Maria” Interview With Rep. Scott Perry,
2/5/19]

Perry On Trump: Trump Is “Tormented By People Who Somehow Want Him To Agree With The
Implication That He Didn’t Win The Election Fair And Square.” “During a recent town hall meeting, Perry
reiterated that he accepts the intelligence community’s conclusion that Russia interfered with the 2016 election. He
also said he believes Trump is ‘tormented by people who somehow want him to agree with the implication that he
didn’t win the election fair and square.’” [York Daily Record, Mike Argento Opinion Piece, 8/5/18]

Rod Rosenstein

Perry Joined The Freedom Caucus To Call For The Impeachment Of Rod Rosenstein, Who Was
Overseeing The Mueller Investigation

Perry Joined The Freedom Caucus To Call For The Impeachment Of Rod Rosenstein, Who Was Overseeing
The Mueller Investigation. “Perry joined with the Freedom Caucus to call for the impeachment of the Rod
Rosenstein, the senior U.S. Department of Justice official who oversees special counsel Robert Mueller’s
investigation into Russian interference in the 2016 presidential election.” [Patriot News, 10/28/18]

    Perry Was The Only Member Of The Pennsylvania Delegation To Call For The Impeachment Of Rod
    Rosenstein. “Perry was among the Republicans -- and the only Pennsylvanian legislator -- calling for the
    impeachment of U.S. Deputy Attorney General Rod Rosenstein in an attempt to forestall Special Prosecutor
    Robert Mueller’s investigation into Russian interference in the 2016 President election.” [York Daily Record,
    12/6/18]

Perry Co-Sponsored The Resolution From Pennsylvania To Impeach Rod Rosenstein

Perry Co-Sponsored The Resolution From Pennsylvania To Impeach Rod Rosenstein. “Perry is one of 11
lawmakers who filed the resolution for impeachment. All 11 lawmakers are members of the conservative House
Freedom Caucus, according to the Washington Post. Perry is the only co-sponsor of the resolution from
       Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 133 of 834

                                                                  SCOTT PERRY Rese arch Book | 132

Pennsylvania. Perry, a Republican from York County, is running for re-election in the 10th Congressional District.
The district includes much of northern York County, all of Dauphin County and parts of Cumberland County. He is
running against Democrat George Scott.” [York Daily Record, 7/27/18]

The Washington Post Called Perry’s Push For The Impeachment Of Rod Rosenstein “A Dramatic
Escalation In The Battle Over The Special Counsel Investigation Into Russian Interference In The
2016 Election”

The Washington Post Called The Push For The Impeachment Of Rod Rosenstein “A Dramatic Escalation In
The Battle Over The Special Counsel Investigation Into Russian Interference In The 2016 Election.” “U.S.
Rep. Scott Perry is one of the Republicans pushing for the impeachment of Deputy Attorney General Rod
Rosenstein, according to CBS News. The Washington Post described the move as ‘a dramatic escalation in the
battle over the special counsel investigation into Russian interference in the 2016 election.’” [York Daily Record,
7/27/18]

Mueller Investigation

Perry Called The Mueller Investigation A “Fishing Expedition”

Perry Called The Mueller Investigation “A Fishing Expedition Prompted By The Illegal Use Of Federal
Surveillance Powers And Discredited Information.” “Perry has been publicly critical of US agencies’ findings
when it comes to Special Counsel Robert Mueller’s investigation into Russian interference efforts. In a statement to
WITF in April, Perry described the Mueller probe, which has secured five guilty pleas, three of them from former
Trump aides, as ‘a fishing expedition prompted by the illegal use of federal surveillance powers and discredited
information.’” [Daily American, 8/17/18]

Perry Voted For A Resolution To Support The Public Release Of The Report Of Special Counsel
Robert Mueller

Perry Voted For A Resolution To Support The Public Release Of The Report Of Special Counsel Robert
Mueller. In March 2019, Perry voted for: “adoption of the resolution, as amended, that would express the sense of
Congress that the report by Special Counsel Robert S. Mueller III, regarding Russian interference in the 2016
presidential election and any connections to or coordination with the Trump campaign, should be released to
Congress in full and made public to the extent allowed by public disclosure laws.” The bill passed 420 to 0. [H Con
Res 24, Vote #125, 3/14/19; CQ, 3/14/19]

Perry Voted For Resolution Believed To Be An Attempt To Discredit The Mueller Investigation

Perry Voted For Insisting That The Justice Department Fully Comply With The Document Requests And
Subpoenas Issued By The Intelligence And Judiciary Committees. In June 2018, Perry voted for: “Adoption of
the resolution that would that would insist that the Justice Department fully comply with the document requests and
subpoenas issued by the Intelligence and Judiciary committees with regard to potential violations of the Foreign
Intelligence Surveillance Act (FISA) by Justice Department personnel and related matters, by Friday, July 6, 2018.”
The resolution was adopted 226-183. [H. Res. 970, Vote #306, 6/28/18; CQ, 6/28/18]

    Freedom Caucus Leaders Spearheaded The Resolution To Pressure The Deputy Attorney General To
    Comply With Congressional Demands Related To FBI Investigations Of Hillary Clinton And Russian
    Election Interference. “The resolution, which was spearheaded by House Freedom Caucus leaders Mark
    Meadows and Jim Jordan, is the latest step by conservatives who have been ratcheting up the pressure on
    Deputy Attorney General Rod Rosenstein to comply with congressional demands related to the FBI’s Hillary
    Clinton and Russia investigations. The measure itself is effectively symbolic, but Republicans intend to send a
       Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 134 of 834

                                                                SCOTT PERRY Rese arch Book | 133

   message to the Justice Department that the full Congress is demanding compliance with their document
   requests -- or else.” [CNN, 6/26/18]

   Democratic Critics Said The Resolution Was An Attempt To Discredit The Mueller Investigation, And
   Give Trump An Excuse To Fire Rosenstein. “But Democratic critics say this is all a plot to discredit the
   Mueller investigation. They think Trump’s allies are trying to hit the Justice Department with impossible
   demands, so they’ll either have to turn over extremely sensitive information about an ongoing message, or look
   bad by withholding it. Some even think this is mainly about giving Trump an excuse to fire Rosenstein, who,
   again, is Mueller’s boss.” [Vox, 6/28/18]

SUMMARY: Perry Repeatedly Voted Against Investigating Russian Interference In The 2016
Election

   •   Perry Voted For Blocking A Bipartisan Commission To Investigate Russian Interference In The 2016
       Election. [HRes 600, Vote #600, 11/2/17; CQ, 11/2/17, Congressional Record, 11/2/17]
   •   Perry Voted For Blocking Consideration Of A Bill To Establish The National Commission On
       Foreign Interference In The 2016 Election. [H Res 375, Vote #290, 6/7/17; Office of the Democratic
       Leader, 115th Congress Previous Questions, 6/7/17]
   •   Perry Voted For Blocking Consideration Of A Bill To Establish The National Commission On
       Foreign Interference In The 2016 Election. s[H Res 374, Vote #288, 6/7/17; Office of the Democratic
       Leader, 115th Congress Previous Questions, 6/7/17]
   •   Perry Voted For Killing A Procedural Move To Bring Up Bill Creating An Independent Commission
       To Investigate Russian Interference In The 2016 Election. [H Res 323, Vote #259, 5/17/17; USA
       Today, 5/17/17]
   •   Perry Voted To Kill A Resolution Would Require DHS To Send Information To House Homeland
       Security Committee Related To Hacking Or Other Russian Interference In The 2016 Election. [H Res
       235, Homeland Security Committee, Committee Vote, 4/5/17; The Hill, 4/5/17]
   •   Perry Voted Against Preventing The Underlying Bill From Applying To Any Individual Who
       Withheld Information From Congress Related To An Investigation Regarding Russian Influence Of
       The 2016 Presidential Election. [HR 1343, Vote #215, 4/4/17; CQ Floor Votes, 4/4/17]
   •   Perry Voted For Blocking The Creation Of A Commission Investigating Foreign Interference In The
       2016 Presidential Election. [HRes 233, Vote #203, 3/29/17; CQ, 3/29/17]
   •   Perry Voted For Blocking Consideration Of A Bill Establishing An Investigation Into Foreign
       Interference In The 2016 Presidential Election. [HRes 229, Vote #197, 3/28/17; CQ, 3/28/17]
   •   Perry Voted For Blocking Consideration Of A Bill To Establish The National Commission On
       Foreign Interference In The 2016 Election. [H Res 156, Vote #115, 3/1/17; Office of the Democratic
       Leader, 115th Congress Previous Questions, 3/1/17]
   •   Perry Voted For Blocking Consideration Of A Bill To Establish The National Commission On
       Foreign Interference In The 2016 Election. [H Res 123, Vote #93, 2/15/17; Office of the Democratic
       Leader, 115th Congress Previous Questions, 2/15/17]
   •   Perry Voted For Blocking Consideration Of A Bill To Establish The National Commission On
       Foreign Interference In The 2016 Election. [H Res 116, Vote #90, 2/14/17; Office of the Democratic
       Leader, 115th Congress Previous Questions, 2/14/17]
   •   Perry Voted For Blocking Consideration Of A Bill To Establish The National Commission On
       Foreign Interference In The 2016 Election. [HR 33, Vote #26, 1/10/17; Office of the Democratic Leader,
       115th Congress Previous Questions, 1/10/17]

Perry Repeatedly Voted Against Investigating Russian Interference In The 2016 Election

Perry Voted For Blocking A Bipartisan Commission To Investigate Russian Interference In The 2016
Election. In November 2017, Perry voted for: “Burgess, R-Texas, motion to order the previous question (thus
ending debate and the possibility of amendment),” According to a House floor speech by Rep. Louise Slaughter, D-
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 135 of 834

                                                                  SCOTT PERRY Rese arch Book | 134

NY: “If we defeat the previous question, I will offer an amendment to the rule to bring up Representative Swalwell
and Representative Cummings’ bill, which would create a bipartisan commission to investigate the Russian
interference in the 2016 election.” The motion was agreed to 230-193. [HRes 600, Vote #600, 11/2/17; CQ,
11/2/17, Congressional Record, 11/2/17]

Perry Voted For Blocking Consideration Of A Bill To Establish The National Commission On Foreign
Interference In The 2016 Election. In June 2017, Perry voted for: the Democratic Previous Question that “would
amend the rule to allow for consideration of H.R. 356, to establish the National Commission On Foreign
Interference In The 2016 Election.” The previous question passed 228-185. A vote against the previous question
would have allowed the bill to be considered. [H Res 375, Vote #290, 6/7/17; Office of the Democratic Leader,
115th Congress Previous Questions, 6/7/17]

Perry Voted For Blocking Consideration Of A Bill To Establish The National Commission On Foreign
Interference In The 2016 Election. In June 2017, Perry voted for: the Democratic Previous Question that “would
amend the rule to allow for consideration of H.R. 356, to establish the National Commission On Foreign
Interference In The 2016 Election.” The previous question passed 228-189. A vote against the previous question
would have allowed the bill to be considered. [H Res 374, Vote #288, 6/7/17; Office of the Democratic Leader,
115th Congress Previous Questions, 6/7/17]

Perry Voted For Killing A Procedural Move To Bring Up A Bill Creating An Independent Commission To
Investigate Russian Interference In The 2016 Election. “House Republicans blocked a vote Wednesday on
legislation to create an independent commission to investigate Russian interference in the 2016 election. A
Democratic effort to force a vote failed, with only one Republican – Rep. Walter Jones of North Carolina – joining
them in a procedural vote that would have allowed them to bring up the bill. But Democrats also launched a petition
Wednesday that would allow them to force a vote on the bill at a later date if they get a majority of lawmakers to
sign on.” [H Res 323, Vote #259, 5/17/17; USA Today, 5/17/17]

    HEADLINE: GOP blocks House vote on independent Russia-Trump investigation. [USA Today, 5/17/17]

Perry Voted To Kill A Resolution Requiring The DHS To Send Information To House Homeland Security
Committee Related To Hacking Or Other Russian Interference In The 2016 Election. “The House Homeland
Security Committee has given an unfavorable designation to a resolution compelling the Department of Homeland
Security to release documents pertaining to the Russia investigation. The resolution of inquiry, introduced by Rep.
Bennie Thompson (D-Miss.), would require the DHS to send information to the panel related to hacking or other
interference in the 2016 election. […] Though a committee cannot table the resolution in a way that stops it from
going to the floor, it can issue a recommendation of favorable or unfavorable. In this case, the committee chose the
latter on a 14-12 party-line vote.” [H Res 235, Homeland Security Committee, Committee Vote, 4/5/17; The Hill,
4/5/17]

Perry Voted Against Preventing The Underlying Bill From Applying To Any Individual Who Withheld
Information From Congress Related To An Investigation Regarding Russian Influence Of The 2016
Presidential Election. In April 2017, Perry voted against: a “motion to recommit the bill to the House Financial
Services Committee with instructions to report it back immediately with an amendment that would prevent the
bill’s provisions from applying to any individual that withheld information from Congress related to an
investigation regarding individuals influencing the outcome of the 2016 U.S. presidential election.” The motion was
rejected 228-185. [HR 1343, Vote #215, 4/4/17; CQ Floor Votes, 4/4/17]

Perry Voted For Blocking The Creation Of A Commission Investigating Foreign Interference In The 2016
Presidential Election. In March 2017, Perry voted for: the “Newhouse, R-Wash., motion to order the previous
question (thus ending debate and possibility of amendment) on the rule (H Res 233) that would provide for House
floor consideration of the bill that would establish a selection process for members of the EPA’s Science Advisory
Board.” A vote in favor is a vote to prevent investigation into Russia’s interference in the 2016 election. The
motion was agreed to by a vote of 232-191. [HRes 233, Vote #203, 3/29/17; CQ, 3/29/17]
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 136 of 834

                                                                  SCOTT PERRY Rese arch Book | 135


Perry Voted For Blocking Consideration Of A Bill Establishing An Investigation Into Foreign Interference
In The 2016 Presidential Election. In March 2017, Perry voted for: the “Woodall, R-Ga., motion to order the
previous question (thus ending debate and possibility of amendment) on the rule (H Res 229).” A vote in favor of
the motion is a vote to block consideration of a bipartisan bill, The Presidential Tax Transparency Act. The motion
was agreed to by a vote of 231-189. [HRes 229, Vote #197, 3/28/17; CQ, 3/28/17]

Perry Voted For Blocking Consideration Of A Bill Establishing The National Commission On Foreign
Interference In The 2016 Election. In March 2017, Perry voted for: the “Democratic Previous Question would
amend the rule to allow for consideration of H.R. 356, to establish the National Commission on Foreign
Interference in the 2016 Election.” The previous question passed 233-189. A vote against the previous question
would have allowed the bill to be considered. [H Res 156, Vote #115, 3/1/17; Office of the Democratic Leader,
115th Congress Previous Questions, 3/1/17]

Perry Voted For Blocking Consideration Of A Bill To Establish The National Commission On Foreign
Interference In The 2016 Election. In February 2017, Perry voted for: the “Democratic Previous Question would
amend the rule to allow for consideration of H.R. 356, to establish the National Commission on Foreign
Interference in the 2016 Election.” The previous question passed 233-190. A vote against the previous question
would have allowed the bill to be considered. [H Res 123, Vote #93, 2/15/17; Office of the Democratic Leader,
115th Congress Previous Questions, 2/15/17]

Perry Voted For Blocking Consideration Of A Bill To Establish The National Commission On Foreign
Interference In The 2016 Election. In February 2017, Perry voted for: the “Democratic Previous Question would
amend the rule to allow for consideration of H.R. 356, to establish the National Commission on Foreign
Interference in the 2016 Election.” The previous question passed 227-188. A vote against the previous question
would have allowed the bill to be considered. [H Res 116, Vote #90, 2/14/17; Office of the Democratic Leader,
115th Congress Previous Questions, 2/14/17]

Perry Voted For Blocking Consideration Of A Bill To Establish The National Commission On Foreign
Interference In The 2016 Election. In January 2017, Perry voted for: the “Democratic Previous Question would
amend the rule to allow for consideration of H.R. 356, to establish the National Commission on Foreign
Interference in the 2016 Election.” The previous question passed 234-179. A vote against the previous question
would have allowed the bill to be considered. [HR 33, Vote #26, 1/10/17; Office of the Democratic Leader, 115th
Congress Previous Questions, 1/10/17]

    Bill Would Create A 12 Member Bipartisan, Independent Commission To Examine Attempts By The
    Russian Government To Influence The 2016 Elections. “The bill would create a 12-member, bipartisan,
    independent commission empowered to interview witnesses, obtain documents, issue subpoenas, and receive
    public testimony to examine attempts by the Russian government and others to use electronic means to
    influence, interfere with, or sow distrust in this year’s U.S. elections. The commission — which would
    examine similar efforts by any other foreign governments or entities — would issue a final report with
    recommendations for future security protections to Congress and the President within 18 months of the bill’s
    enactment.” [Oversight Committee Democrats, Press Release, 12/7/16]

Tax Returns

SUMMARY: Perry Repeatedly Voted Against Releasing Trump’s Tax Returns

    •   Perry Voted For Blocking A Bill To Require Presidential Candidates To Release Tax Returns. [H Res
        879, Vote #173, 5/9/18; CQ, 5/9/18; DemocraticLeader.gov, 5/9/18]
    •   Perry Voted For Blocking A Bill To Require The Disclosure Of The President’s Tax Returns. [H Res
        831, Vote #143, 4/18/18; CQ, 4/18/18; Congressional Record, H 3409, 4/18/18]
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 137 of 834

                                                                   SCOTT PERRY Rese arch Book | 136

    •   Perry Voted For Killing A Motion To Require President Trump To Disclose His Tax Returns.
        [Motion, Vote #392, 7/19/17; CQ Floor Votes, 7/19/17]
    •   Perry Voted For Killing A Motion To Require President Trump To Disclose His Tax Returns.
        [Motion, Vote #311, 6/21/17; CQ Floor Votes, 6/21/17]
    •   Perry Voted For Killing A Motion To Require President Trump To Disclose His Tax Returns.
        [Motion, Vote #292, 6/7/17; CQ Floor Votes, 6/7/17]
    •   Perry Voted For Blocking Efforts To Force The Disclosure Of President Trump’s Tax Return. [H
        Res 375, Vote #290, 6/7/17; CQ, 6/7/17; DemocraticLeader.gov, 6/7/17]
    •   Perry Voted For Blocking Efforts To Force The Disclosure Of President Trump’s Tax Return.
        [Motion, Vote #274, 5/17/17; CQ, 5/24/17]
    •   Perry Voted For Blocking A Bill To Require Presidential Candidates To Release Tax Returns. [H Res
        324, Vote #263, 5/18/17; CQ, 5/18/17; DemocraticLeader.gov, 5/18/17]
    •   Perry Voted For Blocking Efforts To Force The Disclosure Of President Trump’s Tax Return.
        [Motion, Vote #261, 5/17/17; CQ, 5/17/17]
    •   Perry Voted For Blocking Consideration Of A Bill To Require Any Candidate Of A Major Political
        Party To Release Three Years Of Federal Income Tax Returns. [HR 305 (HRes 275), Vote #224,
        4/26/17; CQ, 4/26/17]
    •   Perry Voted For Killing A Motion To Require President Trump To Disclose His Tax Returns.
        [Motion, Vote #219, 4/5/17; CQ Floor Votes, 4/5/17]
    •   Perry Voted For Killing A Motion To Require President Trump To Disclose His Tax Returns.
        [Motion, Vote #201, 3/28/17; CQ Floor Votes, 3/28/17]
    •   Perry Voted For Blocking Consideration Of A Bill Requiring Trump To Disclose His Tax Returns.
        [H Res 230, Vote #199, 3/28/17; CQ, 3/28/17]
    •   Perry Voted For Blocking Consideration Of A Vote Appealing A Ruling That Forcing Trump To
        Disclose His Tax Returns Was Not A House Privilege. [Motion, Vote #182, 3/22/17; CQ, 3/22/17]
    •   Perry Voted For Killing A Motion To Require President Trump To Disclose His Tax Returns.
        [Motion, Vote #161, 3/15/17; CQ Floor Votes, 3/15/17]
    •   Perry Voted For Killing A Motion To Require President Trump To Disclose His Tax Returns.
        [Motion, Vote #128, 3/7/17; CQ Floor Votes, 3/7/17]
    •   Perry Voted For Blocking Consideration Of A Bill To Require Any Candidate Of A Major Political
        Party To Release Three Years Of Federal Income Tax Returns. [H Res 150, Vote #103, 2/28/17; Office
        of the Democratic Leader, 115th Congress Previous Questions, 2/28/17]
    •   Perry Voted For Killing A Motion To Require President Trump To Disclose His Tax Returns.
        [Motion, Vote #101, 2/27/17; CQ Floor Votes, 2/27/17]
    •   Perry Voted Against Amendment To Prevent Committee From Moving Any Legislation That Would
        Provide A Financial Benefit To President Trump. [Homeland Security Committee, CQ Committee
        Coverage, 2/1/17]
    •   Perry Voted For Blocking Consideration Of The Presidential Tax Transparency Act. [H Res 55, Vote
        #62, 1/24/17; Office of the Democratic Leader, 115th Congress Previous Questions, 1/24/17]

Perry Repeatedly Voted Against Releasing Trump’s Tax Returns

Perry Voted For Blocking A Bill To Require Presidential Candidates To Release Tax Returns. In May 2018,
Perry voted for: “Newhouse, R-Wash., motion to order the previous question (thus ending debate and possibility of
amendment).” According to the Democratic Leader’s office, “The Democratic Previous Question would make in
order Ms. Eshoo’s bill H.R. 305. H.R. 305 would amend the Ethics in Government Act of 1978 to require the
President, as well as any candidate of a major political party for the office of the President, to submit their Federal
income tax returns for the three most recent years. This bill would ensure more transparency in the political process
and provide the American people with additional information about potential conflicts of interest of the President or
a candidate for the office of the President.” The motion was agreed to 223-189. [H Res 879, Vote #173, 5/9/18; CQ,
5/9/18; DemocraticLeader.gov, 5/9/18]
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 138 of 834

                                                                    SCOTT PERRY Rese arch Book | 137

Perry Voted For Blocking A Bill To Require The Disclosure Of The President’s Tax Returns. In April 2018,
Perry voted for: “Newhouse, R-Wash., motion to order the previous question (thus ending debate and possibility of
amendment) on the rule…” According to Rep. Polis, defeating the previous question would “amend the Ethics in
Government Act of 1978 to require the disclosure of certain tax returns by Presidents and certain candidates for the
office of the President, and for other purposes.” The motion was agreed to by a vote of 226-189. [H Res 831, Vote
#143, 4/18/18; CQ, 4/18/18; Congressional Record, H 3409, 4/18/18]

Perry Voted For Killing A Motion To Require President Trump To Disclose His Tax Returns. In July 2017,
Perry voted for: “motion to table (kill) the Cicilline, D-R.I., motion to appeal the ruling of the Chair that the
Cicilline resolution related to the disclosure of President Trump’s tax returns does not constitute a question of the
privileges of the House.” The motion was agreed to 235-190. [Motion, Vote #392, 7/19/17; CQ Floor Votes,
7/19/17]

Perry Voted For Killing A Motion To Require President Trump To Disclose His Tax Returns. In June 2017,
Perry voted for: “motion to table (kill) the Doggett, D-Texas., motion to appeal the ruling of the Chair that the
Doggett resolution related to the disclosure of President Trump’s tax returns does not constitute a question of the
privileges of the House.” The motion was agreed to 227-188. [Motion, Vote #311, 6/21/17; CQ Floor Votes,
6/21/17]

Perry Voted For Killing A Motion To Require President Trump To Disclose His Tax Returns. In June 2017,
Perry voted for: “McCaul, R-Texas, motion to table (kill) the Capuano, D-Mass., motion to appeal the ruling of the
Chair that the Capuano resolution related to the disclosure of President Trump’s tax returns does not constitute a
question of the privileges of the House.” The motion passed 228-186. [Motion, Vote #292, 6/7/17; CQ Floor Votes,
6/7/17]

Perry Voted For Blocking Efforts To Force The Disclosure Of President Trump’s Tax Return. In June 2017,
Perry voted for: “Buck, R-Colo., motion to order the previous question (thus ending debate and possibility of
amendment) on the rule (H Res 375).” According to The Democratic Leader’s office, “The Democratic previous
question would amend the rule to allow for consideration of H.R. 305, to amend the Ethics in Government Act of
1978 to require any candidate of a major political party for the office of the president to submit their federal income
tax returns for the three most recent years.” A vote for the motion was a vote to block the release of tax returns. The
previous question carried 228-185. [H Res 375, Vote #290, 6/7/17; CQ, 6/7/17; DemocraticLeader.gov, 6/7/17]

Perry Voted To Table An Amendment To Prohibit Implementation Of A Bill Until The Chairman Of Ways
And Means Requested 10 Years Of President Trump’s Tax Returns. As a member of the Ways and Means
Committee, Perry voted for a “motion to table the Doggett motion to appeal the ruling of the chairman that the
Doggett amendment to the Brady, R-Texas, substitute amendment was not germane. The Doggett amendment
would prohibit implementation of any provision of the bill until the chairman of the House Ways and Means
Committee submits a written request to the Treasury secretary for copies of the President Donald Trump’s tax
returns for the past 10 years, including each business entity disclosed on the president’s ethics form.” The motion
was agreed to 22-16. [House Ways and Means Committee, Committee Vote, 5/24/17; CQ Committee Coverage,
5/24/17]

Perry Voted For Blocking Efforts To Force The Disclosure Of President Trump’s Tax Returns. In May 2017,
Perry voted for: “Buck, R-Colo., motion to table (kill) the Sanchez, D-Calif., motion to appeal the ruling of the
Chair that the Sanchez resolution related to the disclosure of President Trump’s text returns does not constitute a
question of the privileges of the House.” The motion passed, 225-187. [Motion, Vote #274, 5/17/17; CQ, 5/24/17]

Perry Voted For Blocking A Bill To Require Presidential Candidates To Release Tax Returns. In May 2017,
Perry voted for: “Collins, R-Ga., motion to order the previous question (thus ending debate and possibility of
amendment).” According to the Democratic Leader’s office, “The Democratic previous question would amend the
rule to allow for consideration of H.R. 305, to amend the Ethics in Government Act of 1978 to require any
candidate of a major political party for the office of the president to submit their federal income tax returns for the
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 139 of 834

                                                                   SCOTT PERRY Rese arch Book | 138

three most recent years.” A vote for the motion was a vote to block the release of tax returns. The motion passed
226-188. [H Res 324, Vote #263, 5/18/17; CQ, 5/18/17; DemocraticLeader.gov, 5/18/17]

Perry Voted For Blocking Efforts To Force The Disclosure Of President Trump’s Tax Returns. In May 2017,
Perry voted for: “Rothfus, R-Pa., motion to table (kill) the Pascrell, D-N.J., motion to appeal the ruling of the Chair
that the Pascrell resolution related to the disclosure of President Trump’s tax returns does not constitute a question
of the privileges of the House.” The motion was agreed to by a vote of 229-188. [Motion, Vote #261, 5/17/17; CQ,
5/17/17]

Perry Voted For Blocking Consideration Of Bill To Require Any Candidate Of A Major Political Party To
Release Three Years Of Federal Income Tax Returns. In April 2017, Perry voted for: the “Democratic Previous
Question would amend the rule to allow for consideration of H.R. 305, to amend the Ethics in Government Act of
1978 to require any candidate of a major political party for the office of the President to submit their Federal
income tax returns for the three most recent years.” The previous question passed 231-191. A vote against the
previous question would have allowed the bill to be considered. [HR 305 (HRes 275), Vote #224, 4/26/17; Office
of the Democratic Leader, 115th Congress Previous Questions, 4/26/17]

Perry Voted For Killing A Motion To Require President Trump To Disclose His Tax Returns. In April 2017,
Perry voted for: “Foxx, R-N.C., motion to table (kill) the Jeffries, D-N.Y., motion to appeal the ruling of the Chair
that the Jeffries resolution related to the disclosure of President Trump’s tax returns does not constitute a question
of the privileges of the House.” The motion passed 228-184. [Motion, Vote #219, 4/5/17; CQ Floor Votes, 4/5/17]

    Rep. Hakeem Jeffries “Offered A Resolution… To Delay Consideration Of Tax Reform Legislation Until
    After Lawmakers Review Trump’s Tax Returns.” “House Republicans on Wednesday blocked a
    Democratic effort to demand President Trump’s tax returns for the sixth time in as many weeks. Rep. Hakeem
    Jeffries (D-N.Y.) offered a resolution directing the House to delay consideration of tax reform legislation until
    after lawmakers review Trump’s tax returns and conclude how he could benefit from changes to the tax code.”
    [The Hill, 4/5/17]

Perry Voted For Killing A Motion To Require President Trump To Disclose His Tax Returns. In March 2017,
Perry voted for: “Flores, R-Texas, motion to table (kill) the Lofgren, D-Calif., motion to appeal the ruling of the
Chair that the Lofgren resolution related to the disclosure of President Trump’s tax returns does not constitute a
question of the privileges of the House.” The motion passed 228-190. [Motion, Vote #201, 3/28/17; CQ Floor
Votes, 3/28/17]

    Republicans Blocked Procedural Effort To Obtain Trump’s Tax Returns From The IRS. “House
    Republicans on Tuesday blocked more attempts by Democrats to obtain President Donald Trump’s tax returns
    from the IRS. House Democrats tried for a third and a fourth time to use procedural votes to pry loose Trump’s
    returns. Republicans blocked both efforts, one on the House floor and the other in the House Ways and Means
    Committee. The House voted 228-190 on a mostly party-line vote to block the Democrats’ effort. The Ways
    and Means Committee voted 24-16 to oppose the effort.” [Associated Press, 3/28/17]

Perry Voted For Blocking Consideration Of A Bill Requiring Trump To Disclose His Tax Returns. In March
2017, Perry voted for: the “Burgess, R-Texas, motion to order the previous question (thus ending debate and
possibility of amendment) on the rule (H Res 230).” A vote in favor is a vote against requiring Trump to release his
tax returns. The motion was agreed to by a vote of 232-184. [H Res 230, Vote #199, 3/28/17; CQ, 3/28/17]

Perry Voted For Blocking Consideration Of A Vote Appealing A Ruling That Forcing Trump To Disclose
His Tax Returns Was Not A House Privilege. In March 2017, Perry voted for: the “Cheney, R-Wyo., motion to
table (kill) the Polis, D-Colo., motion to appeal the ruling of the Chair that the Polis resolution related to the
disclosure of President Trump’s tax returns does not constitute a question of the privileges of the House.” The
motion was agreed to by a vote of 230-189. [Motion, Vote #182, 3/22/17; CQ, 3/22/17]
       Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 140 of 834

                                                                 SCOTT PERRY Rese arch Book | 139

    Republican Presiding Officer Cut Off The Attempt By Democrats To Force A Vote To Push Committee
    To Request Trump’s Tax Returns. “Democrats tried but failed Monday to force a House floor vote to push a
    key committee to request copies of President Trump’s tax returns. It was the fourth time in as many weeks that
    Democrats sought to force the vote. Rep. Jared Polis (D-Colo.) attempted to offer a resolution and trigger a
    House floor vote, but was cut off by the Republican presiding over the House.” [The Hill, 3/20/17]

        Rather Than Rule The Measure Was Not Privileged, Rep. Womak, The Presiding Officer, Ruled
        That Rep. Polis Was No Longer Able To Speak. “Three other Democrats in recent weeks offered similar
        resolutions as “privileged,” which would require the House to act within two legislative days. The presiding
        officer in the House at those times ruled that the measure didn’t qualify as “privileged” by affecting the
        chamber’s dignity and integrity. Democrats demanded roll call votes to appeal those rulings. […] But on
        Monday, Rep. Steve Womack (R-Ark.), who was presiding over the chamber, took a different approach to
        block the measure. He declared the House would not at that time determine whether the resolution met the
        requirements to be “privileged” and ruled that Polis was no longer recognized to speak. Womack then
        ordered the House to resume voting on an unrelated noncontroversial bill regarding the Department of
        Homeland Security.” [The Hill, 3/20/17]

Perry Voted For Killing A Motion To Require President Trump To Disclose His Tax Returns. In March 2017,
Perry voted for: “McCarthy, R-Calif., motion to table (kill) the Crowley, D-N.Y., motion to appeal the ruling of the
Chair that the Crowley resolution related to the disclosure of President Trump’s tax returns does not constitute a
question of the privileges of the House.” The motion passed 223-183. [Motion, Vote #161, 3/15/17; CQ Floor
Votes, 3/15/17]

    Motion Would Have Forced House To Vote On A Resolution To Request Ten Years Of President
    Trump’s Tax Returns. “Crowley’s measure is similar to resolutions Democratic Reps. Bill Pascrell Jr. (N.J.)
    and Anna Eshoo (Calif.) offered on the House floor in recent weeks. It includes additional language that says
    the American public need to know more about Trump’s business interests in order to ‘ensure that all policies
    put forward by the Trump Administration solely benefit the American public and not his corporate business
    partners.’ As was the case in past weeks, Crowley tried to offer the resolution as ‘privileged,’ meaning the
    House would have to act on it within two legislative days. But Rep. Mike Simpson (R-Idaho), who was
    presiding over the House, ruled that the measure was not privileged, and the vast majority of Republicans voted
    to table Crowley’s appeal of that ruling, 223-183.” [The Hill, 3/15/17]

Perry Voted For Killing A Motion To Require President Trump To Disclose His Tax Returns. In March 2017,
Perry voted for: “McCarthy, R-Calif., motion to table (kill) the Eshoo, D-Calif., motion to appeal the ruling of the
Chair that the Eshoo resolution related to the disclosure of President Trump’s tax returns does not constitute a
question of the privileges of the House.” The motion passed 227-186. [Motion, Vote #128, 3/7/17; CQ Floor Votes,
3/7/17]

    Motion Would Have Forced The House To Vote On A Resolution To Request Ten Years Of President
    Trump’s Tax Returns. “House Democrats on Tuesday furthered their push to force Republicans to take tough
    votes on President Trump, offering a resolution on the House floor to request Trump’s tax returns for the
    second time in a little over a week. The resolution was blocked on a procedural vote of 227-186. […] Rep.
    Anna Eshoo (D-Calif.) offered a resolution on Tuesday instructing the House to request 10 years of Trump’s
    tax returns so that they can be considered by the House Ways and Means Committee in a closed session.” [The
    Hill, 3/7/17]

Perry Voted For Blocking Consideration Of A Bill To Require Any Candidate Of A Major Political Party To
Release Three Years Of Federal Income Tax Returns. In June 2016, Perry voted for: the “Democratic Previous
Question would amend the rule to allow for consideration of H.R. 305, to amend the Ethics in Government Act of
1978 to require any candidate of a major political party for the office of the President to submit their Federal
income tax returns for the three most recent years.” The previous question passed 224-191. A vote against the
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 141 of 834

                                                                    SCOTT PERRY Rese arch Book | 140

previous question would have allowed the bill to be considered. [H Res 150, Vote #103, 2/28/17; Office of the
Democratic Leader, 115th Congress Previous Questions, 2/28/17]

Perry Voted For Killing A Motion To Require President Trump To Disclose His Tax Returns. In February
2017, Perry voted for: “McCarthy, R-Calif., motion to table (kill) the Pascrell, D-N.J., motion to appeal the ruling
of the Chair that the Pascrell resolution related to the disclosure of President Trump’s tax returns does not constitute
a question of the privileges of the House.” The motion passed 229-185. [Motion, Vote #101, 2/27/17; CQ Floor
Votes, 2/27/17]

    Motion Would Have Forced The House To Vote On A Resolution To Request Ten Years Of President
    Trump’s Tax Returns. “A House Democratic lawmaker attempted Monday to force a House floor vote on a
    resolution to request President Trump’s tax returns, but the effort failed on a party line vote, 229-185, with two
    Republicans voting ‘present.’ The move was the latest in a series of Democratic efforts to push Congress to
    request Trump’s tax returns, and Democrats demanded a roll call vote to force Republicans to go on the record.
    […] Rep. Bill Pascrell (D-N.J.) offered a resolution that would have directed the House to request 10 years of
    Trump’s tax returns, have the House Ways and Means Committee review them in a closed session and then
    vote to send the information in the returns to the full House.” [The Hill, 2/27/17]

    Democrats Offered A Resolution To “Instruct The House To Request Trump’s Tax Returns From The
    Last Decade So That The House Ways And Means Committee… Can Review Them In A Closed
    Session.” “Democrats have offered similar resolution three other times in the last four weeks, which all
    resulted in procedural votes. The resolutions would instruct the House to request Trump’s tax returns from the
    last decade so that the House Ways and Means Committee, which has oversight of the Internal Revenue
    Service, could review them in a closed session. The chairmen of the House Ways and Means Committee,
    Senate Finance Committee and Joint Committee on Taxation have the power to request individual tax return
    information from the Treasury Department.” [The Hill, 3/20/17]

        After Republican Presiding Officers Ruled Measure Did Not Qualify As “Privileged” Action Under
        House Rules, Democrats Forced Roll Call Vote To Appeal Ruling. “Three other Democrats in recent
        weeks offered similar resolutions as “privileged,” which would require the House to act within two
        legislative days. The presiding officer in the House at those times ruled that the measure didn’t qualify as
        “privileged” by affecting the chamber’s dignity and integrity. Democrats demanded roll call votes to appeal
        those rulings.” [The Hill, 3/20/17]

Perry Voted Against Amendment To Prevent Committee From Moving Any Legislation That Would Provide
A Financial Benefit To President Trump. As a member of the Homeland Security Committee, Perry voted
against an “amendment that would prohibit the full committee from moving or waiving consideration of legislation
that would provide any direct financial benefit to President Donald Trump, the Trump Organization or any business
the president has an equity interest.” The amendment was rejected 10-17. [Homeland Security Committee, CQ
Committee Coverage, 2/1/17]

    The Amendment Was “An Attempt To Get Trump To Release His Tax Returns.” “In an attempt to get
    Trump to release his tax returns, New Jersey Democrat Bonnie Watson Coleman offered an amendment,
    rejected 10-17, that would have prohibited the full committee from moving or waiving consideration of
    legislation that would provide direct financial benefit to Trump, the Trump Organization or any business where
    he has an equity interest. She called it a ‘good government’ amendment, but McCaul said it had ‘absolutely no
    relevance to any of our oversight responsibilities.’ “ [CQ Committee Coverage, 2/1/17]

Perry Voted For Blocking Consideration Of The Presidential Tax Transparency Act. In January 2017, Perry
voted for: the “Democratic Previous Question would amend the rule to allow for consideration of H.R. 305, the
Presidential Tax Transparency Act.” The previous question passed 233-187. A vote against the previous question
would have allowed the bill to be considered. [H Res 55, Vote #62, 1/24/17; Office of the Democratic Leader, 115th
Congress Previous Questions, 1/24/17]
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 142 of 834

                                                                 SCOTT PERRY Rese arch Book | 141


Conflicts Of Interest

SUMMARY: Perry Repeatedly Voted Against Addressing Conflicts Of Interest In Trump’s
Administration

    •   Perry Voted Against Preventing Financial Regulations Changes From Being Made For The Gain Of
        The President, His Family, Or Other Senior Executive Branch Officials. [HR 1116, Vote #107,
        3/14/18; CQ, 3/14/18]
    •   Perry Voted Against Preventing Financial Regulations Changes From Being Made For The Gain Of
        The President, His Family, Or Other Senior Executive Branch Officials. [HR 4607, Vote #94, 3/6/18;
        CQ, 3/6/18; Congressional Record, 3/6/18]
    •   Perry Voted Against A Resolution Directing The Homeland Security Department To Turn Over
        Documents Relating To Payments To Trump’s Businesses And Hotels. [H Res 447, Committee on
        Homeland Security, Committee Vote, 7/26/17; CQ Committee Coverage, 7/26/17]
    •   Perry Voted Against A Resolution Requesting Trump Provide Documents Related To The Lease Of
        Trump International Hotel. A. [H Res 437, Committee On Transportation And Infrastructure, Committee
        Vote, 7/27/17; CQ Commtitee Coverage, 7/27/17]
    •   Perry Voted Against An Amendment To Instruct DHS Personnel To Avoid Contracting With
        Entities Owned By The President. [House Homeland Security Committee, HR 2825, Amendment #1D,
        Vote 10, 6/14/17; CQ Committee Coverage, 6/14/17]
    •   Perry Voted For Blocking Consideration Of A Resolution Empowering The House Of
        Representatives To Investigate Trump’s Potential Conflicts Of Interest. [HRes 280, Vote #229,
        4/27/17; Office of the Democratic Leader, 115th Congress Previous Questions, 4/27/17]
    •   Perry Voted Against Consideration Of An Amendment Prohibiting The President From Making
        Public Communications About Or Advocating For His Business Interests. [HR 1004, Vote #125,
        3/2/17; CQ, 3/2/17]
    •   Perry Voted Against Recommitting The SCRUBS Act With An Amendment Exempting Rules
        Related To Conflict Of Interest And Bribery. [HR 998, Vote #113, 3/1/17; CQ, 3/1/17]
    •   Perry Voted For Blocking Consideration Of A Bill To Address The Financial Conflicts Of Interest Of
        The President. [H Res 40, Vote #32, 1/11/17; Office of the Democratic Leader, 115th Congress Previous
        Questions, 1/11/17]

Perry Repeatedly Voted Against Addressing Conflicts Of Interest In Trump’s Administration

Perry Voted Against Preventing Financial Regulations Changes From Being Made For The Gain Of The
President, His Family, Or Other Senior Executive Branch Officials. In March 2018, Perry voted against:
“Connolly D-Va., motion to recommit the bill to the House Financial Services Committee with instructions to
report it back immediately with an amendment that would prevent changes in financial regulations in the bill from
being made at the request of, or for the personal gain of, the president, a member of his family, or other senior
Executive Branch official.” The motion to recommit failed 182-232. [HR 1116, Vote #107, 3/14/18; CQ, 3/14/18]

Perry Voted Against Preventing Financial Regulations Changes From Being Made For The Gain Of The
President, His Family, Or Other Senior Executive Branch Officials. In March 2018, Perry voted against:
“Clark, D-Mass., motion to recommit the bill to the House Financial Services Committee with instructions to report
it back immediately with an amendment that would prohibit a federal financial regulator from including certain
rules in its review under the Economic Growth and Regulatory Paperwork Reduction Act of 1996 if such rules were
issued or made at the ‘request of and for the personal gain of’ the president, the president’s family members, or
senior executive branch officials who are required to file annual financial disclosure forms.” According to Rep.
Clark, the “amendment simply states that before taking any action to eliminate or change a regulation, regulators
must disclose any communications from the White House or the President’s family advocating for the action and
       Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 143 of 834

                                                                  SCOTT PERRY Rese arch Book | 142

whether the President, his family, or any senior administration officials would benefit financially from such
action.” The motion was rejected, 182-228. [HR 4607, Vote #94, 3/6/18; CQ, 3/6/18; Congressional Record,
3/6/18]

Perry Voted Against A Resolution Directing The Homeland Security Department To Turn Over Documents
Relating To Payments To Trump’s Businesses And Hotels. As a member of the Committee On Homeland
Security, Perry voted against a resolution of inquiry to “direct the Homeland Security secretary to submit any
document the department has attained regarding President Donald Trump’s businesses and hotels. The measure
would also require the submission of any documentation of payments that refer to business owned by President
Trump, the Trump Organization or its subsidiaries or any member of the Trump family for the past three years. It
would require the submission of costs associated with the protection of Trump family members while on
international travel that has not been documented.” The resolution was reported adversely to the House 18-11. [H
Res 447, Committee on Homeland Security, Committee Vote, 7/26/17; CQ Committee Coverage, 7/26/17]

Perry Voted Against A Resolution Requesting Trump Provide Documents Related To The Lease Of Trump
International Hotel. As a member of the Committee on Transportation and Infrastructure, Perry voted against a
resolution of inquiry that “would request that Trump submit documents provided to the GSA regarding his lease of
the Old Post Office Building, including the ground lease and any legal memoranda generated by the GSA related to
it. Trump has turned the building into a hotel and the terms of the lease bar any elected official from benefiting
from it. Trump was elected after he signed the lease agreement.” The resolution was reported adversely to the
House, 31-24. [H Res 437, Committee On Transportation And Infrastructure, Committee Vote, 7/27/17; CQ
Commtitee Coverage, 7/27/17]

Perry Voted Against An Amendment To Instruct DHS Personnel To Avoid Contracting With Entities
Owned By The President. As a member of the House Homeland Security Committee, Perry voted against an
“amendment to the McCaul, R-Texas, substitute amendment that would instruct DHS personnel to avoid entering
into acquisition contracts with entities owned by the president.” The amendment was rejected 11-15. [House
Homeland Security Committee, HR 2825, Amendment 1D, Vote 10, 6/14/17; CQ Committee Coverage, 6/14/17]

Perry Voted For Blocking Consideration Of A Resolution Empowering The House Of Representatives To
Investigate Trump’s Potential Conflicts Of Interest. In April 2017, Perry voted for: “the Democratic Previous
Question would amend the rule to allow for consideration of H. Res. 286 which would direct certain officials of the
Trump Administration to provide information to the House of Representatives that will enable the House to meet its
constitutional responsibility to conduct oversight of the Trump Administration by investigating potential conflicts
of interests of President Donald J. Trump.” The motion was agreed to by a vote of 230-193. [HRes 280, Vote #229,
4/27/17; Office of the Democratic Leader, 115th Congress Previous Questions, 4/27/17]

Perry Voted Against Consideration Of An Amendment Prohibiting The President From Making Public
Communications About Or Advocating For His Business Interests. In March 2017, Perry voted against: the
“Jayapal, D-Wash., motion to recommit the bill to the House Oversight and Government Reform Committee with
instructions to report it back immediately with an amendment that would prohibit the president from making public
communications that refer to a business in which the president has an equity interest and would prohibit the
president from publically advocating on behalf of such business interests.” The motion was rejected by a vote of
189-232. [HR 1004, Vote #125, 3/2/17; CQ, 3/2/17]

Perry Voted Against Recommitting The SCRUBS Act With An Amendment Exempting Rules Related To
Conflict Of Interest And Bribery. In March 2017, Perry voted against: the “Raskin, D-Md., motion to recommit
the bill to the House Oversight and Government Reform Committee with instructions to report it back immediately
with an amendment that would exempt from the bill’s provisions rules related to laws governing potential conflicts
of interest and financial disclosures for executive branch employees, and would exempt rules related to bribery.”
The motion was rejected by a vote of 190-235. [HR 998, Vote #113, 3/1/17; CQ, 3/1/17]
       Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 144 of 834

                                                                SCOTT PERRY Rese arch Book | 143

Perry Voted For Blocking Consideration Of A Bill To Address The Financial Conflicts Of Interest Of The
President. In January 2017, Perry voted for: the “Democratic Previous Question would amend the rule to allow for
consideration of H.R. 371, to address financial conflicts of interest of the President and Vice President.” The
previous question passed 232-168. [H Res 40, Vote #32, 1/11/17; Office of the Democratic Leader, 115th Congress
Previous Questions, 1/11/17]
Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 145 of 834

                                         SCOTT PERRY Rese arch Book | 144




                          Issues
       Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 146 of 834

                                                                  SCOTT PERRY Rese arch Book | 145

Abortion & Women’s Health Issues

                                                Significant Findings

     ✓ In 2012, Perry said abortion should be illegal except for in cases of rape, incest, or life of the mother.

     ✓ Perry said that taxpayers should not have to pay for birth control or erectile dysfunction medications,
       and that he and his paid for birth control themselves.

     ✓ Perry backed legislation promoting fetal heart beat ultrasounds before receiving an abortion.

     ✓ Perry repeatedly voted for a 20-week abortion ban.

     ✓ Perry voted for requiring medical practitioners to care for babies born alive during abortions.

     ✓ Perry voted for making the Hyde amendment permanent and eliminate abortion coverage on any private
       health insurance plan participating in the Affordable Care Act.

     ✓ Perry claimed that Planned Parenthood was “reporting hundreds of millions in profits.”

     ✓ Perry voted 12 times to defund or attack Planned Parenthood.

     ✓ Perry voted for shutting down the government over Planned Parenthood funding.



Reproductive Rights

In 2012, Perry Said Abortion Should Be Illegal Except For In Cases Of Rape, Incest, Or Life Of
The Mother

2012: Perry Said Abortion Should Be Illegal Except For In The Case Of Rape, Incest, And When The Mother’s
Life Is In Jeopardy. “Abortion: Perry is the only anti-abortion candidate, saying he believes abortion should be
illegal except for cases of rape, incest and when the life of the mother is in jeopardy.” [York Dispatch, 10/1/12]

    Perry On Abortion: “The Life Of The Child Is Innocent In Those Circumstances (Of Rape, Incest, And
    When A Mother’s Life Is Jeopardy); However, I Don’t Have To Carry A Child From Rape Or Incest And
    Bear The Burden Of That For Life.” “A father of two, Perry said he wishes abortion would never happen, but
    there are some circumstances beyond the control of the mother. ‘The life of the child is innocent in those
    circumstances (of rape, incest, and when a mother’s life is jeopardy); however, I don’t have to carry a child from
    rape or incest and bear the burden of that for life.’” [York Dispatch, 10/1/12]

Perry Said That Taxpayers Should Not Have To Pay For Birth Control Or Erectile Dysfunction
Medications, And That He And His Paid For Birth Control Themselves
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 147 of 834

                                                                    SCOTT PERRY Rese arch Book | 146

Perry Said That Taxpayers Should Not Have To Pay For Birth Control Or Erectile Dysfunction
Medications. “Perry said taxpayers should not have to pay for birth control and likewise should not have to pay for
erectile dysfunction medications.” [York Daily Record, 2/16/17]

    When Asked About Birth Control Access During A Town Hall, Perry Said That He And His Wife Paid
    For It And “That’s How It Works.” “More questions and answers about birth control, including Perry’s
    response that he and his wife had used birth control and, ‘We paid for it. That’s how it works.’” [York Daily
    Record, 2/16/17]

Perry Backed Legislation Promoting Fetal Heart Beat Ultrasounds Before Receiving An Abortion

Perry Backed A Bill To Promote Fetal Heart Beat Ultrasounds Before Receiving An Abortion. “Too many
women are getting abortions without seeing an ultrasound image or hearing the heartbeat of their unborn fetus,
according to some York County lawmakers. A bill is moving through the state House that would require physicians
to perform an ultrasound and use a fetal heart rate monitor on any woman planning on getting an abortion.
Supporters say they hope women will make a more informed decision and change their minds after seeing the
image or hearing the heartbeat. […] From York County, Republican state Reps. Stan Saylor, Seth Grove, Scott
Perry, Will Tallman and Keith Gillespie have signed on as co-sponsors. Rapp said she believes the bill has enough
bipartisan support to get out of the House; the bill is in the health committee now.” [York Dispatch, 2/3/12]

    Perry On Fetal Heartbeat Bill: “I Think Individuals In Society Need To Approach That With The
    Utmost Consideration. It’s Not A Decision That Should Be Made Capriciously.” “‘As a woman, I believe
    when a woman makes a crucial decision about her health and her body, she should be fully informed,’ Rapp
    said. ‘Anything we can do to reduce the abortion rate, that’s what we want to do. It still doesn’t take the
    decision away from the woman.’ Some abortion clinics aren’t offering those services to patients unless
    requested, she said, and she fears some women won’t know to ask. Grove, whose wife is expecting, said seeing
    an ultrasound “is just an amazing experience,” and it makes sense that any woman facing such a major decision
    would want that available. Under the bill, the woman wouldn’t be forced to view any of the images, but it does
    require the doctor to perform the services and give her the information to do with as she wants. ‘Gut-wrenching
    moment’: Perry, Tallman and Gillespie said they want to make sure women are making informed decisions. ‘I
    think individuals in society need to approach that with the utmost consideration. It’s not a decision that should
    be made capriciously,’ Perry said.” [York Dispatch, 2/3/12]

20 Week Abortion Ban

20 Week Abortion Ban Were Unconstitutional

Planned Parenthood: “20-Week Bans Are Unconstitutional.” “20-week bans are unconstitutional. 20-week bans
are a clear attempt to erode Roe v. Wade. In fact, 20-week ban proponents are outspoken about their goal to
challenge the 1973 Supreme Court decision protecting a woman’s right to safe and legal abortion.” [Planned
Parenthood, accessed 7/12/18]

HEADLINE: 20-Week Abortion Bans: Still Unconstitutional After All These Years [Rewire, 5/12/15]

2017: Perry Voted For For A 20-Week Abortion Ban

Perry Voted For A 20-Week Abortion Ban. In October 2017, Perry voted for: “Passage of the bill that would
prohibit abortions in cases where the probable age of the fetus is 20 weeks or later and would impose criminal
penalties on doctors who violate the ban. It would provide exceptions for cases in which the woman’s life is in
danger as well as for pregnancies that are a result of rape for pregnancies that are a result of rape against an adult
woman, if the woman received counseling or medical treatment for the rape at least 48 hours prior to the abortion.
An exception would be provided for pregnancies resulting from rape or incest against a minor if the rape or incest
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 148 of 834

                                                                   SCOTT PERRY Rese arch Book | 147

had been previously reported to law enforcement or another government agency authorized to act on reports of
child abuse. The bill would require a second doctor trained in neonatal resuscitation to be present for abortions
where the fetus has the ‘potential’ to survive outside the womb.” The rule was adopted, 237-189. [HR 36, Vote
#549, 10/3/17; CQ, 10/3/17]

    Abortion Rights Groups Said The Legislation Had No Exception If The Pregnancy Threatened The
    Mother’s Health, And The Rape And Incest Exceptions Were Too Narrow. “Abortion rights groups and
    Democratic lawmakers panned the legislation ahead of its passage, arguing it is based on faulty science and
    contains no exception if a pregnancy would threaten a mother’s health. They also said the rape and incest
    exceptions are too narrow and that the bill is likely unconstitutional under existing Supreme Court rulings.”
    [Washington Post, 10/3/17]

Perry Voted For Consideration Of A 20-Week Abortion Ban. In October 2017, Perry voted for: “Adoption of
the rule (H Res 548) that would provide for House floor consideration of the bill (HR 36) that would prohibit
abortions in cases where the probable age of the fetus is 20 weeks or later and would impose criminal penalties on
doctors who violate the ban, with certain exceptions.” The rule was adopted, 233-187. [HR 36, Vote #547, 10/3/17;
CQ, 10/3/17]

Perry Voted Against An Amendment To The 20-Week Abortion Ban Allowing For An Exception For An
Abortion Necessary To Save The Health Of A Pregnant Woman

Perry Voted Against An Amendment To The 20-Week Abortion Ban Allowing For An Exception For An
Abortion Necessary To Save The Health Of A Pregnant Woman. In October 2017, Perry voted against:
“Brownley, D-Calif., motion to recommit the bill to the House Judiciary Committee with instructions to report it
back immediately with an amendment that would add an exception to the 20-week abortion ban for abortions
necessary to save the health of the pregnant woman.” The motion was rejected, 238-187. [HR 36, Vote #548,
10/3/17; CQ, 10/3/17]

Perry Voted For A 20-Week Abortion Ban Imposing Criminal Penalties On Doctors, With Exceptions For
Rape And Incest Only If It Had Been Reported To Law Enforcement

Perry Voted For A 20-Week Abortion Ban Imposing Criminal Penalties On Doctors, With Exceptions For
Rape And Incest Only If It Had Been Reported To Law Enforcement. In October 2017, Perry voted for:
“Passage of the bill that would prohibit abortions in cases where the probable age of the fetus is 20 weeks or later
and would impose criminal penalties on doctors who violate the ban. It would provide exceptions for cases in which
the woman’s life is in danger as well as for pregnancies that are a result of rape for pregnancies that are a result of
rape against an adult woman, if the woman received counseling or medical treatment for the rape at least 48 hours
prior to the abortion. An exception would be provided for pregnancies resulting from rape or incest against a minor
if the rape or incest had been previously reported to law enforcement or another government agency authorized to
act on reports of child abuse. The bill would require a second doctor trained in neonatal resuscitation to be present
for abortions where the fetus has the ‘potential’ to survive outside the womb.” The bill passed, 237-189. [HR 36,
Vote #549, 10/3/17; CQ, 10/3/17]

2015: Perry Voted For A 20-Week Abortion Ban

Perry Voted For A 20-Week Abortion Ban. In July 2015, Perry voted for: “Passage of the bill that would prohibit
abortions in cases where the probable age of the fetus is 20 weeks or later and would impose criminal penalties on
doctors who violate the ban. It would provide exceptions for cases in which the woman’s life is in danger as well as
for pregnancies that are a result of rape if, as amended, for pregnancies that are a result of rape against an adult
woman, the woman received counseling or medical treatment for the rape at least 48 hours prior to the abortion. An
exception would be provided for pregnancies resulting from rape or incest against a minor if the rape or incest had
been previously reported to law enforcement or another government agency authorized to act on reports of child
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 149 of 834

                                                                    SCOTT PERRY Rese arch Book | 148

abuse. As amended, the bill would require a second doctor trained in neonatal resuscitation to be present for
abortions where the fetus has the “potential” to survive outside the womb, and, if the fetus is born alive, the bill
would require that the infant be provided medical care and immediately be transported and admitted to a hospital.
As amended, women wishing to have abortions under the bill’s exceptions would need to sign (along with the
doctor and a witness) an informed consent authorization form detailing the age of the fetus and stating that, if born
alive, would be given medical assistance and transported to a hospital.” The bill passed by a vote of 242-184. [HR
36, Vote #223, 5/13/15; CQ, 5/13/15]

2013: Perry Voted For 20 Week Abortion Ban Requiring Women Prove Rape Before Accessing An
Abortion

2013: Perry Voted For Ban Requiring Women Prove Rape Before Accessing An Abortion. In June 2013,
Perry voted for: “Passage of the bill that would create a nationwide ban on abortions performed at 20 weeks or
later, except in cases where the life of the woman is in danger. It would provide exceptions to the ban in cases of
pregnancy resulting from rape or incest against a minor, if it has been reported to law enforcement or a government
agency authorized to act on reports of child abuse. It also would impose criminal penalties on physicians who
violate the ban and subject violators to a maximum five-year jail sentence, fines or both.” [CNN, 6/17/13;
Associated Press, 6/18/13 The bill passed, 228-196. [HR 1797, Vote #251, 6/18/13]

Abortion Regulations

Perry Voted For Requiring Medical Practitioners To Care For Babies Born Alive During Abortions

Perry Voted For Requiring Medical Practitioners To Care For Babies Born Alive During Abortions. In
January 2018, Perry voted for: “Passage of the bill that would require health care practitioners to provide care to an
infant born alive during a failed abortion that is equivalent to the care they would provide to any other infant born at
the same gestational age. It would impose criminal fines, and penalties of up to five years in prison, for failure to do
so, and would provide for a patient in such circumstances to file a lawsuit against the health care provider for
certain monetary and punitive damages. The bill would require hospital and clinic practitioners and employees to
report any knowledge of failures to provide such care to the appropriate state or federal law enforcement agency,
and would permit prosecution of individuals who fail to do so.” The bill passed 241-183. [H.R. 4712, Vote #36,
1/19/18; CQ, 1/19/18]

Perry Voted For Making The Hyde Amendment Permanent And Eliminate Abortion Coverage On
Any Private Health Insurance Plan Participating In The Affordable Care Act

Perry Voted For Making The Hyde Amendment Permanent And Eliminate Abortion Coverage On Any
Private Health Insurance Plan Participating In The Affordable Care Act. In January 2017, Perry voted for:
“passage of the bill that would permanently prohibit federal funds from being used to pay for abortion services or
health insurance plans that include abortion coverage. It also would prohibit the District of Columbia from using its
own local funds to provide or pay for abortions. Individuals and small businesses also could not receive tax credits
under the 2010 health care law related to purchases of health insurance plans that include abortion coverage. The
bill would require the Office of Personnel Management to ensure that, starting in 2018, no multistate qualified
health plan offered in a state insurance exchange provides coverage that includes abortion. The provisions would
not apply to pregnancies resulting from rape or incest, or to situations where the woman would die unless an
abortion is performed.” The bill passed by a vote of 238-183. [HR 7, Vote #65, 1/24/17; CQ, 1/24/17]

Planned Parenthood

Perry Claimed That Planned Parenthood Was “Reporting Hundreds Of Millions In Profits”
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 150 of 834

                                                                  SCOTT PERRY Rese arch Book | 149

Perry Claimed That Planned Parenthood Was “Reporting Hundreds Of Millions In Profits.” “Perry said,
even though taxpayer money does not directly pay for abortions, federal funds do support Planned Parenthood,
which ‘is reporting hundreds of millions in profits.’” [York Daily Record, 2/16/17]

Politifact Rated A Statement That Planned Parenthood “Raked In More Than $300 Million In Profits” Over
The Past Several Years “Mostly False”

Politifact Rated A Statement That Planned Parenthood “Raked In More Than $300 Million In Profits” Over
The Past Several Years “Mostly False.” “In the second part of our fact-checking, does the "excess revenue over
expenses" constitute a ‘profit’? We sent Dannenfelser's claim to experts in nonprofit management and heard back
from four. Three disagreed with using the term ‘profit’ to describe excess revenues over expenses: Christopher
Stone, faculty director of the Hauser Center for Nonprofit Organizations at Harvard University; Herman B. ‘Dutch’
Leonard, professor of public management at Harvard Kennedy School of Government and at the Harvard Business
School; and Beth Gazley, assistant professor at Indiana University School of Public and Environmental Affairs.
‘Bottom line: a nonprofit’s surplus should not be confused with profit,’ Stone wrote in an e-mail. ‘Profits are
generated by businesses to reward investors. Businesses also use profits to provide additional compensation
(bonuses tied to profits) for employees who help generate the profits for investors. Because nonprofits may not use
their surpluses for either of these purposes, these surpluses should not be confused with profits. All surpluses must
be devoted to the charitable purposes of the organization.’” [Politifact Florida, 6/7/11]

Perry Voted 12 Times To Defund Or Attack Planned Parenthood

    •   Perry Voted For Reversing Obama Rule Preventing States From Withholding Grants From Planned
        Parenthood. [HJRes 43, Vote #99, 2/16/17; USA Today, 2/16/17]
    •   Perry Voted For Doubling The Budget For The Select Committee Targeting Planned Parenthood. [H
        Res 933, Vote #595, 12/1/16; The Hill, 12/1/16]
    •   Perry Voted For Blocking Resolution To Disband The Planned Parenthood Select Committee. [H Res
        771, Vote #285, 6/9/16; CQ Floor Votes, 6/9/16; Office of the Democratic Leader, 6/9/16]
    •   Perry Voted For Overriding The President’s Veto Of A Bill To Repeal The Affordable Care Act And
        Block Funding Of Planned Parenthood For A Year. [HR 3762, Vote #53, 2/2/16, 2/2/16; CQ Floor
        Votes, 2/2/16]
    •   Perry Voted For Repealing The Affordable Care Act And Defunding Planned Parenthood For One
        Year. [HR 3762, Vote #6, 1/6/16; CQ, 1/6/16]
    •   Perry Voted For Reconciliation Bill To Repeal Key Sections Of The Affordable Care Act And
        Defund Planned Parenthood. [HR 3762, Vote #568, 10/23/15; Washington Post, 10/23/15]
    •   Perry Voted For Establishing Select Committee Targeting Planned Parenthood. [H Res 461, Vote
        #538, 10/7/15; CQ Floor Votes, 10/7/15]
    •   Perry Voted For Attaching Measure To Defund Planned Parenthood To Spending Measure
        Necessary To Avert Government Shutdown. [H Con Res 79, Vote #527, 9/30/15; New York Times,
        10/1/15]
    •   Perry Voted For Bill Making It Easier For States To Defund Planned Parenthood. [HR 3495, Vote
        #524, 9/29/15; CQ Floor Votes, 9/29/15]
    •   Perry Voted Against Motion To Protect Women’s Access To Life-Saving Health Services, Including
        Planned Parenthood. [HR 3495, Vote #523, 9/29/15; Democratic Leader – Motions to Recommit,
        9/30/15]
    •   Perry Voted For Defunding Planned Parenthood. [H.R. 3134, Vote #505, 9/18/15; CQ, 9/23/15]
    •   Perry Voted Against Preventing Attempt To Defund Planned Parenthood. [H.R. 3134, Vote #504,
        9/18/15; Democratic Leader – Motions To Recommit, 9/18/15]

Perry Repeatedly Voted To Defund Or Attack Planned Parenthood
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 151 of 834

                                                                   SCOTT PERRY Rese arch Book | 150

Perry Voted For Reversing Obama Rule Preventing States From Withholding Grants From Planned
Parenthood. In February 2017, Perry voted for: overturning “an Obama-era rule banning states from denying
federal funds to Planned Parenthood and other health care providers that perform abortions. The rule was designed
to prohibit states from withholding family planning funding from providers for reasons other than their ability to
offer family-planning services.” The resolution was passed by a vote of 230-188. [HJRes 43, Vote #99, 2/16/17;
USA Today, 2/16/17]

Perry Voted For Doubling The Budget For Select Committee Targeting Planned Parenthood. In December
2016, Perry voted for: “an additional $800,000 for the select committee investigating abortion provider practices,
doubling its budget for the year. […] The panel is now likely to spend nearly $1.6 million in total over the course of
just under a year after the House previously approved a $790,000 budget.” The resolution passed 234-181. [H Res
933, Vote #595, 12/1/16; The Hill, 12/1/16]

Perry Voted For Blocking Resolution To Disband The Planned Parenthood Select Committee. In February
2016, Perry voted for: “Woodall, R-Ga., motion to order the previous question.” According to the Democratic
Leader’s office, “The Democratic Previous Question would urge the House to vote to disband the Planned
Parenthood Select Committee and protect American women, health care providers, and scientists from
Republicans’ vicious, politically-motivated attacks.” The motion was agreed to 241-181. [H Res 771, Vote #285,
6/9/16; CQ Floor Votes, 6/9/16; Office of the Democratic Leader, 6/9/16]

Perry Voted For Overriding The President’s Veto Of A Bill To Repeal The Affordable Care Act And Block
Funding Of Planned Parenthood For A Year. In February 2016, Perry voted for: overriding the President’s veto
of a bill to “repeal portions of the 2010 health care law and block federal funding for Planned Parenthood for one
year. The bill would zero-out the law’s penalties for noncompliance with the law’s requirements for most
individuals to obtain health coverage and employers to offer health insurance. The bill would scrap in 2018 the
law’s Medicaid expansion, as well as subsidies to help individuals buy coverage through the insurance exchanges.
It also would scrap certain taxes included in the law, including the tax on certain high-value employer-sponsored
health insurance plans.” The override required a two-thirds majority to pass, but failed 241 to 186. [HR 3762, Vote
#53, 2/2/16; CQ Floor Votes, 2/2/16]

Perry Voted For Repealing The Affordable Care Act And Defunding Planned Parenthood For One Year. In
January 2016, Perry voted for: “Price, R-Ga., motion to concur in the Senate amendment to the bill that would
repeal portions of the 2010 health care law and block federal funding for Planned Parenthood for one year. The bill
would zero-out the law’s penalties for noncompliance with the law’s requirements for most individuals to obtain
health coverage and employers to offer health insurance. The bill would scrap in 2018 the law’s Medicaid
expansion, as well as subsidies to help individuals buy coverage through the insurance exchanges. It also would
scrap certain taxes included in the law, including the tax on certain high-value employer-sponsored health insurance
plans.” The bill passed by a vote of 240 to 181. [HR 3762, Vote #6, 1/6/16; CQ, 1/6/16]

Perry Voted For Reconciliation Bill To Repeal Key Sections Of The Affordable Care Act And Defund
Planned Parenthood. In October, 2015, Perry voted for: a “budget reconciliation bill that seeks to gut Obamacare
by repealing key sections of the law, including the individual and employer mandate and the so-called ‘cadillac’
tax, which targets high-end employer-sponsored health plans. In addition, it would block funding for Planned
Parenthood for one year and divert that spending to other women’s health programs.” The bill passed 240-189. [HR
3762, Vote #568, 10/23/15; Washington Post, 10/23/15]

Perry Voted For Establishing Select Committee To Investigate Fetal Tissue Donation. In October 2015, Perry
voted for: a bill that would “establish a select investigative subcommittee under the House Energy and Commerce
Committee. The panel would be responsible for investigating and reporting on issues related to fetal tissue
donation, fetal tissue procurement, federal funding for abortion services, and late-term abortions.” The bill passed
242-184. [H Res 461, Vote #538, 10/7/15; CQ Floor Votes, 10/7/15]
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 152 of 834

                                                                   SCOTT PERRY Rese arch Book | 151

    Select Committee Targeting Planned Parenthood Given Broad Jurisdiction To Investigate Abortion
    Practices, Including Recommendations To Change Abortion Laws. Although the select committee was
    formed in response to videos edited to implicate that Planned Parenthood sold fetus tissue for profit, “[t]he
    words ‘Planned Parenthood’ do not appear in the resolution establishing the special committee. Its jurisdiction
    is considerably broader, encompassing ‘medical procedures and business practices used by entities involved in
    fetal tissue procurement’ and ‘any other relevant matters with respect to fetal tissue procurement.’ It also
    permits the committee to probe the subject of federal funding for abortion providers generally, the practices of
    providers who perform abortions in the second and third trimesters, and ‘medical procedures for the care of a
    child born alive as a result of an attempted abortion.’ The committee is also empowered to recommend changes
    in laws or regulations based on its findings.” [Washington Post, 10/7/15; USA Today, 10/7/15]

Perry Voted For Adding Language To Continuing Resolution To Defund Planned Parenthood. In September
2015, Perry voted for: “adoption of the concurrent resolution (H Con Res 79) that would require the House
enrolling clerk to add language to the CR defunding Planned Parenthood before it is sent to the president.” The
resolution passed 241-185. [H Con Res 79, Vote #527, 9/30/15; CQ Floor Votes, 9/30/15]

    Republicans Attempted To Attach Measure To Defund Planned Parenthood To Spending Measure
    Necessary To Avert Government Shutdown. “With only hours to spare on the last day of the fiscal year,
    Congress averted a government shutdown on Wednesday by approving a temporary spending measure to keep
    federal agencies operating through Dec. 11. […] In one last display of their fury, House Republicans on
    Wednesday adopted another resolution to cut off government financing to Planned Parenthood. The resolution
    was to be sent to the Senate, where Democrats were certain to block it.” [New York Times, 10/1/15]

Perry Voted For Bill Making It Easier For States To Defund Planned Parenthood. In September 2015, Perry
voted for: “Passage of a bill that would amend title XIX of the Social Security act to allow states to exclude medical
providers who perform abortions from the state’s Medicaid contracts. The bill would expand the exceptions for
which a state is not required to provide Medicaid reimbursements, allowing states to deny non-abortion health care
reimbursements to medical providers such as Planned Parenthood.” The bill passed by a vote of 236-193. [HR
3495, Vote #524, 9/29/15; CQ Floor Votes, 9/29/15]

Perry Voted Against Motion To Protect Women’s Access To Life-Saving Health Services, Including Planned
Parenthood. In September 2015, Perry voted against: motion to recommit the Women’s Public Health and Safety
Act. “The Democratic Motion to Recommit protects American women’s access to life-saving health care services
from Republicans’ attempt to defund Planned Parenthood by protecting any organization that provides life-saving
health services, such as preventive care and cancer screenings, from being stripped of vital federal resources to
serve America’s families.” The motion was rejected by a vote of 184-242. [HR 3495, Vote #523, 9/29/15;
Democratic Leader – Motions to Recommit, 9/30/15]

Perry Voted For Defunding Planned Parenthood. In September 2015, Perry voted for: the Defund Planned
Parenthood Act 2015 that “would bar, for one year, federal funding for Planned Parenthood and its affiliates unless
they certify that, during that period, they will not perform abortions or provide funds to other entities that perform
abortions. The prohibition would apply to all federal funds, including Medicaid. The bill would provide exceptions
for abortions provided in the case of rape, incest, or threat to the life of the mother. As amended, the bill would
effectively redirect funds from Planned Parenthood to the community health center program; specifically, it would
appropriate $235 million for community health centers, in addition to any other funds available to the program.”
The bill passed 241 to 187. [H.R. 3134, Vote #505, 9/18/15; CQ, 9/18/15]

Perry Voted Against Preventing Attempt To Defund Planned Parenthood. In September 2015, Perry voted
against: a motion that “shields American women’s access to lifesaving health care services from Republicans’
attempt to defund Planned Parenthood by protecting any organization that provides women’s health services, such
as preventive care and cancer screenings, from being stripped of vital federal resources to serve America’s
families.” A yes vote was a vote against defunding Planned Parenthood. The resolution failed, 183 to 245. [H.R.
3134, Vote #504, 9/18/15; Democratic Leader – Motions To Recommit, 9/18/15]
       Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 153 of 834

                                                                SCOTT PERRY Rese arch Book | 152


Perry Voted For Shutting Down The Government Over Planned Parenthood Funding

Perry Voted Against A Government Funding Bill That Included Funding For Planned Parenthood. In
September 2015, Perry voted against: a continuing resolution that would fund the government until December 11
because it would continue federal funding of Planned Parenthood. “Congress is sending President Obama
legislation to prevent a government shutdown following a 277-151 vote in the House that will keep federal agencies
funded through Dec. 11. More Republicans voted against the spending bill than in favor of it, however. Republicans
objected to the inclusion of money for Planned Parenthood in the bill, leading 151 GOP lawmakers to vote against
the bill, compared to only 91 who supported it.” The bill passed 277 – 151. [H.R. 719, Vote #528, 9/30/15; The
Hill, 9/30/15]
       Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 154 of 834

                                                                 SCOTT PERRY Rese arch Book | 153


Agriculture & Food Access Issues

                                               Significant Findings

     ✓ Perry said that he supported work requirements for public benefits.

     ✓ Perry voted against the farm bill conference report, funding farm and nutrition programs through FY
       2023.

     ✓ Perry did not vote on the house version of 2018 farm bill that included strict work requirements for
       SNAP.

     ✓ Perry voted against the house version of the 2018 farm bill that included strict work requirements for
       SNAP and failed to pass.

     ✓ Perry voted for an amendment to allow states to privatize SNAP operations.

     ✓ Perry voted for blocking an effort to force the trump administration to certify that their tariffs would not
       harm farmers and ranchers.

     ✓ Perry said he opposed the 2014 farm bill because it did not go far enough in cutting SNAP.

     ✓ Perry voted against conference report of farm bill that included SNAP funding.

     ✓ Perry voted for the House version of farm bill that did not include SNAP.

     ✓ Perry voted against farm bill that cut spending in farm and nutrition programs by $40 Billion and
       required drug tests for food stamp applicants.



Work Requirements

Perry Said That He Supported Work Requirements For Public Benefits

Perry Said That He Supported Work Requirements For Public Benefits. “Expecting able-bodied adults
receiving welfare to work and/or prepare for work in exchange for receiving benefits. […] If you don’t like the
ideas I’ve mentioned, please offer me better ones. I know this for sure: 46 million people in poverty is a national
disgrace. We keep throwing taxpayer money at a system that creates dependency by making poverty as tolerable as
possible; poverty is anything but tolerable.” [Patriot News, Scott Perry Op-Ed, 3/20/16]

2018 Farm Bill
       Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 155 of 834

                                                                 SCOTT PERRY Rese arch Book | 154

Perry Voted Against The Farm Bill Conference Report, Funding Farm And Nutrition Programs
Through FY 2023

Perry Voted Against The Farm Bill Conference Report, Funding Farm And Nutrition Programs Through
FY 2023. In December 2018, Perry voted against: “Adoption of the conference report on the bill that would
reauthorize and extend federal farm and nutrition programs through fiscal 2023, including crop subsidies,
conservation, rural development and agricultural trade programs and the Supplemental Nutritional Assistance
Program. It would reauthorize and extend supplemental agricultural disaster assistance programs, sugar policies and
loan rates, several international food aid programs, nonrecourse marketing assistance loans for loan commodities,
and several dairy programs, including the dairy risk management program (previously the margin protection
program). It would create new pilot programs that would test strategies for improving the accuracy of the SNAP
income verification process. It would allow industrial hemp to be grown in the United States, subject to close
regulation at the state level. It would modify the activities permitted on land contracted under the conservation
reserve program.” The conference report was adopted by a vote of 369-47. [HR 2, Vote #434, 12/12/18; CQ,
12/12/18]

Perry Did Not Vote On The House Version Of 2018 Farm Bill That Included Strict Work
Requirements For SNAP

Perry Did Not Vote On The House Version Of 2018 Farm Bill. In June 2018, Perry did not vote on: “Passage of
the bill that would reauthorize and extend federal farm and nutrition programs through fiscal 2023, including crop
subsidies, conservation, rural development and agricultural trade programs and the Supplemental Nutritional
Assistance Program. It would require individuals receiving SNAP benefits, who are 18-59 years old, to work or
participate in work training programs for a minimum of 20 hours per week, and would require the Department of
Agriculture to establish a database to track individuals receiving SNAP benefits. The bill would reauthorize and
extend supplemental agricultural disaster assistance programs, the current sugar policies and loan rates, several
international food aid programs, nonrecourse marketing assistance loans for loan commodities, several dairy
programs, including the dairy risk management program (previously the margin protection program) and would
modify certain utility standards in the Home Energy Assistance Program to require SNAP benefits recipients to
provide documentation of such expenses in order to receive increased benefits using the Standard Utility
Allowance.” The bill passed, 213-211. [H.R. 2, Vote #284, 6/21/18; CQ, 6/21/18]

    HEADLINE: House farm bill passes with controversial food stamp changes [Politico, 6/21/18]

    The Bill Would Tighten Eligibility For SNAP, Resulting In 400,000 Households Losing Benefits, And
    Would Risk Free And Reduced-Price School Meals For Thousands For Children. “The House farm bill
    would also tighten eligibility criteria under SNAP — changes that would result in some 400,000 households
    losing SNAP benefits. Thousands of children would also risk losing their enrollment in free and reduced-price
    school meal programs.” [Politico, 6/21/18]

    Anti-Hunger Groups Said The Changes Would Make It More Difficult For Millions For Receive
    Nutrition Assistance, While Investing In Job Training Programs That Are Not Proven To Move People
    Out Of Poverty. “Republicans contend the plan would put people on a pathway to self-sufficiency. Democrats
    and anti-hunger groups say it would make it more difficult for millions of needy Americans to receive nutrition
    assistance, and also would invest in a state-run job training bureaucracy under SNAP that has yet to prove it
    helps people move out of poverty.” [Politico, 6/21/18]

Perry Voted Against The House Version Of The 2018 Farm Bill That Included Strict Work
Requirements For SNAP And Failed To Pass

Perry Voted Against The House Version Of The 2018 Farm Bill, Which Would Reauthorize SNAP And
Farm And Rural Programs. In May 2018, Perry voted against conservation, rural development and agricultural
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 156 of 834

                                                                   SCOTT PERRY Rese arch Book | 155

trade programs and the Supplemental Nutritional Assistance Program. It would require individuals receiving SNAP
benefits, who are 18-59 years old, to work or participate in work training programs for a minimum of 20 hours per
week, and would require the Department of Agriculture to establish a database to track individuals receiving SNAP
benefits.” The bill failed 198 to 213. [HR 2, Vote #205, 5/18/18; CQ, 5/18/18]

    HEADLINE: House Farm Bill Collapses Amid Republican Disarray [New York Times, 5/18/18]

    The House Farm Bill Included Strict Work Requirements For Food Aid Recipients, While Maintaining
    Farm Subsidies For Rural Communities. “The twice-a-decade measure — which would have imposed strict
    new work requirements on food aid recipients while maintaining farm subsidies important to rural lawmakers
    — failed on a 213-to-198 vote. It was a rebuke of Speaker Paul D. Ryan by a key bloc of conservatives over his
    refusal to schedule an immediate vote on a restrictive immigration bill sponsored by the chairman of the House
    Judiciary Committee.” [New York Times, 5/18/18]

Perry Voted For An Amendment To Allow States To Privatize SNAP Operations

Perry Voted For An Amendment To Allow States To Use Private Companies To Carry Out Program
Eligibility Functions Of The Supplemental Nutrition Assistance Program. In May 2018, Perry voted for: “Faso,
R-N.Y., amendment that would allow states to carry out program eligibility and other administrative functions of
the Supplemental Nutrition Assistance Program in a number of different ways, including the use of non-
governmental contractors, as long as such personnel have no direct or indirect financial interest in an approved
retail food store.” The amendment was adopted, 222-192. [HR 1865, Vote #196, 5/17/18; CQ, 5/17/18]

    Amendment Would Allow States To “Privatize SNAP Operations.” “An amendment from Representative
    John Faso (R-NY) that would allow states to privatize SNAP operations. This change would allow private
    companies to take over administration of the program, despite failed attempts in some states over the years.”
    [CLASP, 6/12/18]

Perry Voted For Blocking An Effort To Force The Trump Administration To Certify That Their
Tariffs Would Not Harm Farmers And Ranchers

Perry Voted For Blocking An Effort To Force The Trump Administration To Certify That Their Tariffs
Would Not Harm Farmers And Ranchers. In May 2018, Perry voted for: “Woodall, R-Ga., motion to order the
previous question (thus ending debate and possibility of amendment).” According to the Democratic Leader’s
office, “The Democratic Previous Question would prohibit the Farm Bill from going into effect until the President
certifies to Congress that none of the Administration’s recent actions related to trade and tariffs would cause harm
to domestic farmers, ranchers, and other agricultural producers.” The motion was agreed to 228-189. [H Res 900,
Vote #190, 5/17/18; CQ, 5/17/18; DemocraticLeader.gov, 5/17/18]

2014 Farm Bill

Perry Said He Opposed The 2014 Farm Bill Because It Did Not Go Far Enough In Cutting SNAP

Perry Said He Opposed The 2014 Farm Bill Because It Did Not Go Far Enough In Cutting SNAP.
“Regarding his opposition of the $956 billion farm bill signed Feb. 7 by Obama, Perry said it spent too much
money on food stamps without any way to pay for it. The Agriculture Act of 2014 cut food stamps by $8 billion
over the next decade, less than the $40 billion that was initially proposed. Perry said he did not like the bill’s
uneven split between agriculture and nutrition funding, something he said should be even but has turned into an 80-
20 imbalance over the years with the majority going to nutrition spending. ‘We can’t sincerely get to the issues with
them tied together,’ Perry said, noting his support for a House farm bill that segregated agriculture and nutrition.
‘There is too much fraud and abuse with food stamps that is not being addressed.’” [Evening Sun, 2/17/14]
       Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 157 of 834

                                                                  SCOTT PERRY Rese arch Book | 156

Perry Voted Against Conference Report Of Farm Bill That Included SNAP Funding

2014: Perry Voted Against Conference Report Of Farm Bill That Included SNAP

2014: Perry Voted Against Conference Report Of Farm Bill That Included SNAP. In January 2014, Perry
voted against: “adoption of the conference report on the bill that would reauthorize most federal farm and nutrition
programs through fiscal 2018, including crop subsidies, conservation, rural development and agricultural trade
programs and food stamps (formally known as the Supplemental Nutrition Assistance Program). It would modify
SNAP to prohibit undocumented immigrants, major lottery winners, traditional college students, convicted
murderers and violent sex offenders from receiving SNAP benefits. It also would reduce funding for nutrition
programs by $8 billion over 10 years and would reauthorize the federal sugar program, through fiscal 2018, without
any changes. It would reauthorize three dairy programs and repeal four others - replacing them with a new
voluntary margin insurance program to protect dairy farmers from economic loss. It also would eliminate $5 billion
in direct payments to farmers and replace it with two new subsidy programs to cover, in certain circumstances, a
portion of a farmer’s revenue losses. Subsidy caps would be set at $125,000 per person or $250,000 per couple. It
also would establish a new crop insurance program for producers to purchase additional insurance to cover a
portion of losses not covered by individual crop insurance policies when losses exceed 14 percent.” The bill passed
251-166. [HR 2642, Vote #31, 1/29/14; CQ, 1/29/14]

    Conference Report Ended A Two Year Delay In The Farm Bill. “The House of Representatives on
    Wednesday passed a bill authorizing nearly $1 trillion in spending on farm subsidies and nutrition programs,
    setting the stage for final passage of a new five-year farm bill that has been stalled for more than two years.
    Negotiators from the House and Senate spent several weeks working out their differences on issues in the
    legislation, including cuts to food stamps, income caps on farm subsidies and a price support program for dairy
    farmers. The bill is expected to save about $16.6 billion over the next 10 years.” [New York Times, 1/29/14]

Perry Voted For House Version Of Farm Bill That Did Not Include SNAP

Perry Voted For Removing SNAP Funding From Farm Bill For First Time In 30 Years

2013: Perry Voted For House Version Of Farm Bill That Removed SNAP Funding From Farm Bill For First
Time In 30 Years. In July 2013, Perry voted for: “passage of the bill that would authorize agriculture programs
through fiscal 2018. It would permanently reauthorize the sugar program, which provides a price guarantee to
processors and producers of sugarcane and sugar beets. It would create two risk-management programs to replace
the direct and countercyclical payments to agriculture commodity producers repealed by the bill. It also would
replace several major dairy programs with a new dairy margin insurance program. The permanent 1938 and 1949
farm laws that set commodity support and other agriculture support levels would be repealed.” According to the
New York Times, “It was the first time food stamps had not been a part of the farm bill since 1973. […] By
splitting farm policy from food stamps, the House effectively ended the decades-old political marriage between
urban interests concerned about nutrition and rural areas who depend on farm subsidies.” The bill passed, 216-208.
[HR 2642, Vote #353, 7/11/13; CQ, 7/11/13; New York Times, 7/11/13]

    While Cuts To SNAP Allowed The Bill To Pass The House, The Cuts Were Not Seen As Likley To
    Survive Negotiations With The Senate. “The food stamp program, formally called the Supplemental
    Nutrition Assistance Program, was 80 percent of the original bill’s cost, and it remains the centerpiece of the
    Senate’s bipartisan farm bill. […] House and Senate negotiators could produce a compromise measure with the
    robust food stamp program the Senate wants, but such a bill would almost certainly have to pass the House with
    significant Republican defections. Asked before the vote Thursday if he would allow a compromise bill to
    come to a final vote in the House, Speaker John A. Boehner of Ohio shrugged and said: ‘If ands and buts were
    candy and nuts, every day would be Christmas. You’ve heard that before. My goal right now is to get the farm
    bill passed. We’ll get to those other issues later.’” [New York Times, 7/11/13]
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 158 of 834

                                                                  SCOTT PERRY Rese arch Book | 157

Perry Voted For $40 Billion In Cuts To Nutrition Program For Children And Seniors

2013: Perry Voted For $40 Billion In Cuts To The Supplemental Nutrition Assistance Program (SNAP). In
September 2013, Perry voted for: “passage of the bill that would reauthorize through fiscal 2016 the Supplemental
Nutrition Assistance Program. It would establish a pilot program to allow states to impose new work requirements
on SNAP recipients, including parents of young children exempt under current law. It would require that
individuals receive at least $20 or more in aid through the Low Income Home Energy Assistance Program to
qualify for automatic increases in SNAP benefits. It would authorize states to conduct drug testing on applicants as
a condition of receiving benefits. Stores authorized to accept SNAP benefits would be required to purchase point-
of-sale equipment to track where they are used.” The bill passed 217 to 210. [HR 3102, Vote #476, 9/19/13; CQ,
9/19/13]

    Washington Post: The House GOP Bill Would Kick About 3.8 Million People Off The Food Stamp
    Program In 2014, Including 1.7 Million Unemployed, Childless Adults. “Right now, there are roughly 47.7
    million Americans on food stamps — a number that swelled during the recession and has only recently started
    to decline. The House GOP bill would kick about 3.8 million people off the food-stamp rolls over the course of
    the upcoming fiscal year that begins in October. That includes 1.7 million unemployed, childless adults aged
    18-50. It also includes another 2.1 million families and seniors who have incomes just slightly above the federal
    food-stamp limits. (In recent years, states have been able to extend food-stamp aid to these households.)
    Thereafter, the House GOP bill would reduce the rolls by about 2.8 million people each year compared with
    current law.” [Washington Post, 9/19/13]

National Farmers Union: House Nutrition Bill A Hindrance To Passing Farm Bill. “Separating nutrition
programs from the farm bill was a mistake from the very beginning. Consideration of H.R. 3102, a politically
charged bill that would hurt those in our society who most need help, unnecessarily complicates the farm bill
process […] We urge members of the House to vote down this bill and work together to end the detrimental
separation of nutrition programming from farm programs. Passage of H.R. 3102 will only make the already
complex farm bill process more difficult.” [National Farmers Union, Press Release, 8/16/13]

Perry Voted Against Farm Bill That Cut Spending In Farm And Nutrition Programs By $40 Billion
And Required Drug Tests For Food Stamp Applicants

2013: Perry Voted Against Farm Bill That Would Have Allowed States To Require Drug Tests For Food
Stamp Applicants

2013: Perry Voted Against Bill To Authorize Funding For Agricultural And Nutrition Programs Through
2018 And Allow States To Require Drug Tests On Food Stamp Applicants. In 2013, Perry voted againstfor
“Passage of the bill that would authorize roughly $939 billion through fiscal 2018 for federal farm, nutrition
assistance, rural development and agricultural trade programs. It would repeal direct and countercyclical payments
to agriculture commodity producers, replacing them with two new risk-management programs to protect farmers
when they suffer significant losses. It would consolidate conservation programs and repeal several major dairy
programs and replace them with a new program to manage the supply of milk. It would restrict ‘categorical
eligibility’ for the Supplemental Nutrition Assistance Program, commonly known as food stamps, under which
individuals become eligible based on their participation in other low-income assistance programs. Under the bill,
households that receive more than $20 in utility assistance would be eligible for SNAP benefits. As amended it
would allow states to conduct drug testing on SNAP applicants as a condition for receiving benefits and impose
work requirements on SNAP recipients, mandating employment or job training.” The bill failed 195 to 234. [HR
1947, Vote #286, 6/20/13; CQ, 6/20/13]

New York Times: “The House Bill Would Have Cut Projected Spending In Farm And Nutrition Programs
By Nearly $40 Billion Over The Next Ten Years.” “The House bill would have cut projected spending in farm
and nutrition programs by nearly $40 billion over the next 10 years. Just over half, $20.5 billion, would come from
       Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 159 of 834

                                                                  SCOTT PERRY Rese arch Book | 158

cuts to the food stamp program, known as the Supplemental Nutrition Assistance Program.” [New York Times,
6/21/13]

Perry Voted For “Poison Pill” Amendment That Allowed States To Require Work Requirements For Food
Stamp Recipients

2013: Perry Voted For An Amendment That Would Allow States To Launch Pilot Programs Requiring That
Food Stamp Recipients Show They Were Looking For Work. In June 2013, Perry voted forfor “Southerland, R-
Fla., amendment that would direct the Agriculture secretary to administer a pilot program that would allow states to
impose work requirements on individuals receiving Supplemental Nutrition Assistance Program benefits. It would
void work requirement waivers in states that participate in the pilot project.” The amendment passed 227 to 198.
[HR 1947, Vote #248, 6/20/13; CQ, 6/20/13]

    Time Magazine: The Amendment Was “A Partisan Poison Pill” And “Enough To Kill The Measure.”
    “The House of Representatives’ farm bill was crammed with so many questionable giveaways that watchdogs
    couldn’t decide which was the worst. In the end, however, it wasn’t sushi subsidies or millions of dollars of
    weather radio transmitters that killed the farm bill Thursday afternoon. It was a controversial amendment
    backed by House Majority Leader Eric Cantor. […] At 1:22 p.m., the Southerland amendment was approved in
    a near-party-line vote, 227 to 198. Only one Democrat went for the amendment, and only six Republicans went
    against. It was a partisan poison pill, the last amendment of the day. And it was enough to kill the measure.”
    [Time Magazine, 6/21/13]

The Center On Budget And Policy Priorities Called The Amendment “Harsh” And “Unprecedented.” “The
farm bill that the House defeated on June 20 included a provision, offered by Rep. Steve Southerland (R-FL), that
would make harsh, unprecedented changes to the Supplemental Nutrition Assistance Program (SNAP), the nation’s
primary weapon against hunger. These changes came on top of provisions already in the bill that would make more
than $20 billion in cuts to SNAP and terminate eligibility for almost 2 million low-income individuals. […] In fact,
the provision is not really a work requirement; it could deny benefits to large numbers of low-income people who
want to work but cannot find a job, and it would incentivize states to cut such people off by giving them large
amounts of new federal funding — to spend on whatever they choose — if they use the Southerland provision to
cut their SNAP caseloads.” [Center on Budget and Policy Priorities, 7/9/13]
      Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 160 of 834

                                                                SCOTT PERRY Rese arch Book | 159

Budget Issues

                                              Significant Findings

    ✓ In December 2018, Perry claimed there would be no consequences to a shutdown for government
      workers, because all payments would be caught up, discounting those living paycheck to paycheck.

        ✓ Perry: “Who’s living that they’re not going to make it to the next paycheck?”

        ✓ Perry voted repeatedly against reopening the government during the 35-day January 2019 partial
          shutdown.

    ✓ 2018: Perry voted for proposing a balanced budget amendment to the constitution.

    ✓ 2018: Perry co-sponsored a balanced budget amendment that would threaten Social Security and
      Medicare.

    ✓ Perry voted down the 2018 omnibus bill but said “if we allow an amendment on that to build the wall, at
      $25 billion, that would be something I would be interested in voting for.”

    ✓ 2015: Perry voted against short-term continuing resolution to prevent government shutdown.

    ✓ 2014: Perry voted against a $1.1 trillion spending bill that included funding for agencies covered by
      unfinished fiscal 2015 spending bills.

    ✓ 2013: Perry voted for continuing resolutions with poison pills that were known to be setting up a
      government shutdown and voted against the deal to end the 16 day shutdown.

        ✓ In 2013 Perry was delivered a cease and desist by 80 local residents to cease the government
          shutdown.

        ✓ Perry deemed all of his staff essential during the 2013 government shutdown.

    ✓ Perry consistently voted for Republican budgets, including the Ryan and Republican Study Committee
      budgets.

    ✓ Perry has consistently spoken out against short term funding measures.

    ✓ Perry voted 6 times against raising the debt limit, and had never voted to raise the debt ceiling while in
      Congress.


Government Shut Downs

Before The January 2019 Shutdown, Perry Claimed There Would Be No Consequences To A
Shutdown For Government Workers, Because All Payments Would Be Caught Up, Discounting
Those Living Paycheck To Paycheck

Perry Told A Politico Reporter That There Wouldn’t Be Consequences Of A Shutdown For Federal
Employees Because All Payments Would Be Caught Up, Not Taking Into Account The Majority Of
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 161 of 834

                                                                   SCOTT PERRY Rese arch Book | 160

Americans Living Paycheck To Paycheck. “U.S. Rep. Scott Perry, a regularly unfiltered speaker who is by now
familiar with the sensitive tripwires of the Washington, D.C., media world, tripped those triggers again Thursday
with a comment about the effects of a partial shutdown of the federal government on federal workers. When asked
by a Politico reporter about the potential consequences of a shutdown for the federal employees who would be
affected, Perry was quoted as saying that he didn’t believe they’d be seriously affected because — in the event of a
shutdown — any missed pay is eventually caught up. The outrage meter started running, however, when according
to Politico’s Sarah Ferris, Perry added: ‘Who’s living that they’re not going to make it to the next paycheck?’
Of course, many Americans do just that, Perry’s critics were quick to point out.” [Patriot News, 12/23/18]

    According To A 2017 Survey, 78% Of Americans Live Paycheck To Paycheck. “A 2017 survey from
    CareerBuilder found that 78 percent of American workers live paycheck to paycheck. The impending shutdown
    could mean that thousands of workers at federal agencies including the Departments of Agriculture, Commerce,
    Justice, Homeland Security, Interior, State, Transportation, and Housing and Urban Development — would
    either be furloughed or work without pay.” [Patriot News, 12/23/18]

According To A Politico Reporter Perry During A Government Shut Down Perry Exclaimed “Why Are
Government Employees So Sacrosanct? Private Sector Employees Deal With This All The Time. ... The
Government’s Not Immune To These Things.” “Perry, a York County Republican, has built his political career
in part as a staunch promoter of the free enterprise system and a ‘less-government-is-better-government’ approach
to the public sector. He also said, according to Ferris: ‘Why are government employees so sacrosanct?’ ‘Private
sector employees deal with this all the time. ... The government’s not immune to these things.’ Much of the outrage,
as measured on social media, stemmed from the fact that Perry’s $174,000 Congressional salary would not be
affected by a federal shutdown.” [Patriot News, 12/23/18]

Perry’s $174,000 Congressional Salary Would Not Be Affected By A Federal Shutdown. “Much of the
outrage, as measured on social media, stemmed from the fact that Perry’s $174,000 Congressional salary would not
be affected by a federal shutdown. Perry, who narrowly won a fourth term in the House last month in the new 10th
Congressional District, didn’t dispute the quotes in a telephone interview Friday. But he told PennLive he believes
the larger context of his remarks were sacrificed to Twitter. First off, he said, no one wants federal workers to have
to live through a shutdown and he has a lot of empathy for them being caught in the crossfire of a political battle.
But the issues at stake — including making it harder to smuggle drugs across the southern border, for one thing —
are worth fighting for.” [Patriot News, 12/23/18]

Perry Claimed His Message Had Been Lost Due To Twitter, And Claimed He Empathized With Federal
Workers Losing Wages Due To A Political Battle, But Said It Was Worth It Due To The Issues At Stake.
“Much of the outrage, as measured on social media, stemmed from the fact that Perry’s $174,000 Congressional
salary would not be affected by a federal shutdown. Perry, who narrowly won a fourth term in the House last month
in the new 10th Congressional District, didn’t dispute the quotes in a telephone interview Friday. But he told
PennLive he believes the larger context of his remarks were sacrificed to Twitter. First off, he said, no one wants
federal workers to have to live through a shutdown and he has a lot of empathy for them being caught in the
crossfire of a political battle. But the issues at stake — including making it harder to smuggle drugs across the
southern border, for one thing — are worth fighting for.” [Patriot News, 12/23/18]

Perry Claimed To Know “Lots Of People” Who Work Paycheck To Paycheck, And Said The Point He Was
Trying To Make Was That It’s Important To “Put Something Back” And Save For Emergencies. “Secondly,
Perry said he knows lots of people work paycheck to paycheck, just like he did for much of his life. The larger
point he was trying to make, Perry said, is that all workers — public and private sector — are better off if they try
to ‘put something back’ so they have some emergency reserves in case of a sudden layoff. Many workers find it
difficult to save.” [Patriot News, 12/23/18]

2019 Partial Government Shutdown
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 162 of 834

                                                                  SCOTT PERRY Rese arch Book | 161

Perry Voted Against Preventing Another Government Shutdown By Funding The Remaining Government
Agencies Through Fiscal Year 2019 And Providing $1.38 Billion For A Physical Barrier Along The U.S.-
Mexico Border

Perry Voted Against Funding The Remaining Government Agencies Through Fiscal Year 2019 And
Providing $1.38 Billion For A Physical Barrier Along The U.S.-Mexico Border. In February 2019, Perry voted
against: “Adoption of the conference report to accompany the joint resolution that would provide, in total, $333
billion in full-year funding for the seven remaining fiscal 2019 appropriations bills: Agriculture; Commerce-
Justice-Science; Financial Services; Homeland Security; Interior-Environment; State-Foreign Operations; and
Transportation-Housing and Urban Development. It would provide $49.4 billion in discretionary funds for fiscal
2019 for operations of the Homeland Security Department, as well as $12.6 billion for natural disaster response and
recovery activities and $165 million for Coast Guard overseas contingency operations. Appropriations for DHS
operations include $15 billion for Customs and Border Protection, including $1.38 billion for physical barriers
along the U.S.-Mexico border. It would provide $7.6 billion for Immigration and Customs Enforcement, and would
also require a 17 percent reduction in the number of detention beds available for individuals detained by the agency.
The conference report would provide, in discretionary funding for fiscal 2019, $23 billion for the Agriculture
Department and related agencies; $64.1 billion for departments of Commerce and Justice and other agencies such
as NASA and the National Science Foundation; $23.4 billion in discretionary funding or financial services and
general government appropriations; $35.6 billion for the Interior Department, the Environmental Protection
Agency, and related agencies; $54.2 billion for for the State Department, foreign assistance and other international
activities; and $71.1 billion for the departments of Transportation and Housing and Urban Development and related
agencies.” The conference report was adopted 300-128. [H J Res 31, Vote #87, 2/14/19; CQ, 2/14/19]

    HEADLINE: Congress passes spending bill to avoid shutdown, sends it to Trump for his signature [USA
    Today, 2/14/19]

January 25, 2019: A Stopgap Spending Bill Was Finally Passed By Voice Vote, Ending A 35 Day Shutdown
With No Funding For Trump’s Border Wall

Trump Agreed To Reopen The Government After A 35 Day Partial Government Shutdown That Left
800,000 Federal Workers Furloughed; The House And Senate Passed The Stopgap Spending Bill By Voice
Vote. “President Trump agreed on Friday to reopen the federal government for three weeks while negotiations
continued over how to secure the nation’s southwestern border, backing down after a monthlong standoff failed to
force Democrats to give him billions of dollars for his long-promised wall. The president’s concession paved the
way for the House and the Senate to both pass a stopgap spending bill by voice vote. Mr. Trump signed it on Friday
night, restoring normal operations at a series of federal agencies until Feb. 15 and opening the way to paying the
800,000 federal workers who have been furloughed or forced to work without pay for 35 days.” [New York Times,
1/25/19]

Perry Voted Against Providing Short Term Funding To The Department Of Homeland Security Without
Funding Trump’s Border Wall

Perry Voted Against Reopening The Department Of Homeland Security Department Through Feb. 28. In
January 2019, Perry voted against “Passage of the joint resolution that would provides stopgap fiscal 2019 funding
for the Homeland Security Department through Feb. 28 (H J Res 31).” The resolution passed by a vote of 231 –
180. [H. Res. 31, Vote #51, 1/24/19; CQ Floor Votes, 1/24/19]

    The Bill Reopened The Department Of Homeland Security Through February At 2018 Funding Levels
    And Did Not Include Funding For Trump’s Border Wall. “The House on Thursday passed a stopgap
    funding measure that would reopen the Department of Homeland Security through February at 2018 funding
    levels. It’s the latest effort by House Democrats to try to pressure the GOP in the shutdown standoff by passing
    individual spending bills that don’t include the $5.7 billion President Trump is seeking for a U.S.-Mexico
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 163 of 834

                                                                   SCOTT PERRY Rese arch Book | 162

    border wall. The House passed the bill on a 231-180 vote, with five Republicans voting yes.” [Washington
    Times, 1/24/19]

    One Democrat Voted No Because She Had Concerns With ICE Funding. “Rep. Alexandria Ocasio-Cortez
    was the lone Democrat to vote ‘no’ — as has been the case for several recent votes on spending bills. Ms.
    Ocasio-Cortez, New York Democrat, has raised concerns about funding for Immigration and Customs
    Enforcement (ICE).” [Washington Times, 1/24/19]

Perry Voted Against Funding All Remaining Unfunded Departments Except Homeland Security For FY
2019, And Extending Authorization For The National Flood Insurance Program And Temporary Assistance
For Needy Families

Perry Voted Against Funding All Remaining Unfunded Departments Except Homeland Security For FY
2019, And Extending Authorization For The National Flood Insurance Program And Temporary Assistance
For Needy Families. In January 2019, Perry voted against: “Passage of the bill that would provide $271.8 billion
for full-year fiscal 2019 funding for six of the seven spending bills that reached a conference agreement, but that
lack enacted appropriations (all except Homeland Security) and would extend authorization for several expiring
programs including the National Flood Insurance Program and the Temporary Assistance for Needy Families.” The
bill passed 234-180. [HR 648, Vote #49, 1/23/19; CQ, 1/23/19]

Perry Did Not Vote On Reopening The Government And Funding It For One Month

Perry Did Not Vote On Reopening The Government And Funding It For One Month. In January 2019, Perry
did not vote on: “Passage of the joint resolution that would make further continuing appropriations for fiscal 2019
through Feb. 28, 2019.” The resolution passed 229-184. [H J Res 28, Vote #46, 1/23/19; CQ, 1/23/19]

Perry Voted Against Funding The Government Not Related To Border Security

Perry Voted Against The Appropriations Bill To Fund The Government Not Related To Border Security.
“Perry, the Republican congressman who represents Carlisle and the eastern portion of Cumberland County, has
called on House Democrats to compromise with Republicans on a higher level of border security spending. Perry
has voted against appropriations bills that would fund portions of the government not related to border security,
such as the votes last week to re-open the Treasury, Interior, Agriculture and other federal departments.” [The Daily
American, 1/19/19]

Perry Also Voted Against The Bill To Fund $1.3 Billion For Border Security. “He has also opposed the House
security bill that would appropriate $1.3 billion for border security, a similar figure to previous House budgets,
calling it a “status quo” deal that does not address illegal border crossings.” [The Daily American, 1/19/19]

Perry Voted Against Providing Continuing Appropriations For Operations Of The Federal Government At
Current Funding Levels Through Feb. 8, 2019 And Funding For Supplemental Disaster Funds

Perry Voted Against Providing Continuing Appropriations For Operations Of The Federal Government At
Current Funding Levels Through Feb. 8, 2019 And Funding For Supplemental Disaster Funds. In January
2019, Perry voted against: “Passage of the bill that would provide continuing appropriations for operations of the
federal government at current funding levels through Feb. 8, 2019. Additionally, the bill provides $12.1 billion in
supplemental disaster funds for response efforts to damage caused by hurricanes, wildfires, earthquakes and other
natural disasters that occurred in 2017 and 2018. The bill includes a total of $2.7 billion for Agriculture Department
disaster-related activities, including $1.1 billion for crop (including milk), tree, bush, vine, and livestock losses
from 2018 hurricanes, wildfires and other declared disasters. The bill provides $1.16 billion for the Housing and
Urban Development Department’s Community Development Block Grants-Disaster Recovery Program, and $1.7
billion for Transportation Department programs and activities, including $1.65 billion for the cost of federal
       Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 164 of 834

                                                                 SCOTT PERRY Rese arch Book | 163

highway and bridge repairs. It provides $1.46 billion to the Defense Department to repair military facilities
damaged by hurricanes Florence and Michael, primarily for repairing damage to military facilities in the Carolinas
and Florida. As amended, the bill would prohibit funds provided in the bill for the Army Corps of Engineers or the
Homeland Security Department from being used to construct a “new physical barrier” along the southwest border
of the U.S. Also as amended, the bill would permit the use of emergency funds provided to the Agriculture
Department for 2018 crop losses to be used to cover harvested wine grapes that were found to have been tainted by
smoke from wildfires.” The bill passed by a vote of 237 – 187. [H.R. 268, Vote #39, 1/16/19; CQ Floor Votes,
1/16/19]

    Six Republicans Voted With Majority Democrats For The Bill. “The measure would provide $12.1 billion
    in disaster aid and reopen the nine shuttered federal departments and dozens of agencies through Feb. 8. But it
    doesn’t include the money Trump seeks for a border wall, and the administration opposes the measure. Only six
    Republicans voted with majority Democrats for the bill.” [Bloomberg, 1/16/19]

Perry Voted Against Reopening The Government And Funding It Through A Continuing Resolution For
Approximately Two Weeks

Perry Voted Against Reopening The Government And Funding It Through A Continuing Resolution For A
Few Weeks. In January 2019, Perry voted against: “Lowey, D-N.Y., motion to suspend the rules and pass the joint
resolution that would make further continuing appropriations for fiscal 2019 through Feb. 1, 2019.” The motion
was rejected 237-187. [H J Res 27, Vote #31, 1/15/19; CQ, 1/15/19]

During The Partial Government Shutdown, Perry Voted Against Full Year Appropriations For Most
Departments, Short Term Funding For The Homeland Security Department With Restrictions On Wall
Funds, And Retroactive Pay For Federal Workers

Perry Voted Against Providing Full-Year Continuing Appropriations Covering Six Of The Seven Fiscal 2019
Appropriations Bills, Increasing Pay For Federal Workers, Providing Retroactive Pay For Federal Workers
Furloughed And Extending The National Flood Insurance Program. In January 2019, Perry voted against:
“Passage of the bill that would provide full-year continuing appropriations covering six of the seven fiscal 2019
appropriations bills that have not been enacted into law, including those that relate to Agriculture, Commerce-
Justice-Science, Financial Services, Interior-Environment, State-Foreign Operations, and Transportation-HUD
provisions. The bill includes provisions for a 1.9 percent pay increase for federal civilian employees and would
extend the National Flood Insurance Program through fiscal 2019. It would also provide for retroactive pay for
federal workers furloughed during the partial shutdown.” The bill passed by a vote of 241 – 190. [H.R. 21, Vote
#11, 1/3/19; CQ Floor Votes, 1/3/19]

    Seven Republicans Supported Separate Legislation That Would Reopen The Rest Of The Federal
    Government Through Sept. 30. “Ultimately, just five House GOP lawmakers voted with Democrats on a
    spending bill that would operate the Department of Homeland Security until Feb. 8, and seven Republicans
    supported separate legislation that would reopen the rest of the federal government through Sept. 30. GOP
    officials feared the defections could have been much higher had the administration not gotten directly
    involved.” [Washington Post, 1/4/19]

Perry Voted Against Providing Short Term Funding For The Homeland Security Department With
Restrictions On Wall Funds And Providing Back Pay For Federal Employees At The Homeland Security
Department. In January 2019, Perry voted against: “Passage of the joint resolution that would provide short-term
funding for the Homeland Security Department through Feb. 8, 2019 at rates provided in the fiscal 2018 omnibus
appropriations law, but with additional restrictions for use of border security funds that would prevent the
appropriated dollars from being used to construct the president’s proposed concrete border ‘wall.’ The bill would
also provide for backpay for all furloughed federal employees at the Homeland Security Department as
compensation for pay missed during the lapse in appropriations.” The joint resolution passed by a vote of 239 –
192. [H.J. Res. 1, Vote #9, 1/3/19; CQ Floor Votes, 1/3/19]
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 165 of 834

                                                                  SCOTT PERRY Rese arch Book | 164


    Five House GOP Lawmakers Voted With Democrats On A Spending Bill That Would Operate The
    Department Of Homeland Security Until Feb. 8. “Ultimately, just five House GOP lawmakers voted with
    Democrats on a spending bill that would operate the Department of Homeland Security until Feb. 8, and seven
    Republicans supported separate legislation that would reopen the rest of the federal government through Sept.
    30. GOP officials feared the defections could have been much higher had the administration not gotten directly
    involved.” [Washington Post, 1/4/19]

FY 2018 Omnibus

Perry Voted Down The 2018 Omnibus Bill, But Said “If We Allow An Amendment On That To Build The
Wall, At $25 Billion, That Would Be Something I Would Be Interested In Voting For.”

Perry On Voting Down The Omnibus Bill: The Omnibus Bill “Was Bloated And Was Spending Much More
Money Than We Have,” Perry Said, But “I Said, If We Allow An Amendment On That To Build The Wall,
At $25 Billion, That Would Be Something I Would Be Interested In Voting For.” “In March, the House
Freedom Caucus, of which Perry is a member, voted against the omnibus spending bill needed to avert a
government shutdown and encouraged Trump to veto the measure in order to gain leverage on wall funding. The
omnibus bill ‘was bloated and was spending much more money than we have,’ Perry said, but ‘I said, if we allow
an amendment on that to build the wall, at $25 billion, that would be something I would be interested in voting
for.’” [The Daily American, 11/1/18]

Perry Voted Against Funding The Government For And Through December 2018

Perry Voted Against Funding The Government For An Additional 2.5 Months Through December 2018. In
September 2018, Perry voted against “Adoption of the conference report to accompany the bill that would provide
$855.1 billion in discretionary funding for fiscal 2019 to various departments and agencies, including $674.4 billion
for the Defense Department and $178.1 billion for the Labor, Health and Human Services and Education
departments. The Defense Department total would include $606.5 billion in base Defense Department funding
subject to spending caps, and would include $67.9 billion in overseas contingency operations funding. The bill
would provide $90.3 billion in discretionary spending for the Health and Human Services Department, $71.4 billion
for the Education Department and $12.1 billion for the Labor Department. The measure would also provide funding
for federal government operations until Dec. 7, 2018, at an annualized rate of approximately $1.3 trillion.” The
amendment was adopted 361-61. [HR 6157, Vote #405, 9/26/18; CQ, 9/26/18]

Perry Voted Against Passing $1.3 Trillion FY18 Omnibus That Prevented A Government Shutdown

Perry Voted Against The $1.3 Trillion FY 2018 Omnibus Spending Package That Funded The Government
Through September 30, 2018. In March 2018, Perry voted against: “Frelinghuysen, R-N.J., motion to concur in
the Senate amendment to the bill with a further amendment that would provide roughly $1.3 trillion in funding for
federal government operations and services through Sept. 30, 2018. The measure would provide a total of $654.6
billion in additional funding to the Defense Department […] $98.7 billion to the Health and Human Services
Department, […] $3.4 billion to the Substance Abuse and Mental Health Services Administration for substance
abuse block grants, and would provide roughly $3.7 billion to the National Institutes of Health, including an
additional $500 million for research into opioid addiction. It would provide $47.7 billion to the Homeland Security
Department, including $1.6 billion for the purpose of bolstering security measures on the U.S.-Mexico border,
including the construction of new fencing along sections of the border, and would provide $7.1 billion for
Immigration and Customs Enforcement operations and enforcement. The measure includes provisions from
multiple bills related to school safety and firearms regulations, including a bill (S 2135) that would require the
Department of Justice to certify that appropriate records have been submitted to the National Instant Criminal
Background Check System by federal agencies and state governments with respect to individuals who are not
eligible to purchase firearms. The measure includes language from the bill (S 2495) that would authorize $75
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 166 of 834

                                                                   SCOTT PERRY Rese arch Book | 165

million a year through fiscal 2028 for the Secure Our Schools grant program and would revise it to more explicitly
focus the program on preventing student violence.” The motion as agreed to, 256-167. [H Res 796, Vote #127,
3/22/18; CQ, 3/22/18]

Perry Voted For Passing The House Version Of $1.23 Trillion Fiscal 2018 Omnibus Appropriations Bill

Perry Voted For Passing The $1.23 Trillion Fiscal 2018 Omnibus Appropriations Bill. In September 2017,
Perry voted for: “Passage of the bill, as amended, that would provide $1.23 trillion for federal departments and
agencies covered by the 12 unfinished fiscal 2018 spending bills, including $621.5 billion for defense and $511
billion for nondefense discretionary spending.” The bill passed by a vote of 211-198. [H R 3354, Vote #528,
9/14/17; CQ, 9/14/17]

    Omnibus Appropriations Bill Was Not Taken Up In The Senate. [HR 3354, last action 9/27/17]

Short Term Funding Bills

Perry Voted Against Concurring With The Senate On The Short Term Continuing Resolution That Funded
The Government Through March 23, 2018. In December 2017, Perry voted against: “Frelinghuysen, R-N.J.,
motion to concur in the Senate amendment to the House amendment to the Senate amendment to the bill that would
provide funding for federal government operations and services at current levels through March 23, 2018. The bill
would increase defense spending caps to $629 billion for fiscal 2018 and $647 billion for fiscal 2019, and would
increase non-defense spending caps by $63 billion in fiscal 2018 and $68 billion in fiscal 2019. It would suspend
the debt ceiling through March 1, 2019, and would provide $89.3 billion in emergency supplemental funding
including $23.5 billion in funding for the Federal Emergency Management Agency Disaster Relief Fund, $28
billion in funding to the Department of Housing and Urban Development Community Development Fund, and $4.9
billion in additional Medicaid funding for Puerto Rico and the U.S. Virgin Islands. It would authorize funding for
community health centers through fiscal 2019, and would provide for an additional authorization of the Children’s
Health Insurance Program from fiscal 2023 to fiscal 2027. The underlying bill would allow the governor of a state,
territory, possession or the mayor of the District of Columbia to order that the United States flag be flown at half-
staff to honor the death of a first responder who dies while serving in the line of duty.” [HR 1892, Vote #69, 2/9/18;
CQ, 2/9/18]

    Budget Deal Ending Second Government Shutdown Of 2018 Added $320 Billion To The Deficit – The
    Second Shutdown In Three Weeks. “But action did not come soon enough to avoid a brief government
    shutdown — the second in three weeks — thanks to a one-man protest from Sen. Rand Paul (R-Ky.), who
    delayed the Senate vote past midnight to mark his opposition to an estimated $320 billion addition to the
    federal budget deficit.” [Washington Post, 2/9/18]

    Budget Deal Raised Sequestration Caps For 2018 And 2019 By $296 Billion, Suspended The Debt Ceiling
    Until March 2019, And Approved An Additional $90 Billion In Disaster Relief. “Attached to the CR is
    language raising the sequestration budget caps for fiscal years 2018 and 2019 by a total of $296 billion,
    suspending the debt ceiling until March 2019 and approving an additional $90 billion in disaster relief, among a
    host of other policy provisions.” [Roll Call, 2/9/18]

    CNN: Continuing Resolution Included A Full Year Of Defense Spending To “Sweeten The Deal For
    Conservative And Defense Hawks… Who Have Been Emphatic That They Wouldn’t Support The Fifth
    Continuing Resolution In Six Months.” “The House of Representatives passed legislation funding most
    federal agencies through March 23, and the Pentagon for a full fiscal year, roughly two days before the
    government faces a shutdown. The bill passed 245-182, but this is just the first step. The bill will next go the
    Senate, where Democrats are expected to oppose it because it doesn’t also provide longer term money for
    domestic programs like opioid recovery efforts, transportation, and education. […] GOP leaders tacked on a
    full year of defense funding to sweeten the deal for conservative and defense hawks in their ranks who have
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 167 of 834

                                                                   SCOTT PERRY Rese arch Book | 166

    been emphatic that they wouldn’t support the fifth continuing resolution in six months without some kind of
    certainty for the country’s military.” [CNN, 2/6/18]

    Perry Voted For House Passage Of Continuing Resolution To Fund The Government Through March
    23. In February 2018, XXXX voted for: “Frelinghuysen, R-N.J., motion to concur in the Senate amendment to
    the bill with an amendment that would provide for an extension of the current continuing resolution through
    March 23, 2018. The measure would provide for $659.2 billion in discretionary funding for the Defense
    Department through fiscal 2018 and would provide $3.6 billion annually for community health centers through
    fiscal 2019. It would also eliminate the cap on various Medicare payments and would extend funding for rural
    hospitals that see large numbers of Medicare patients.” The motion was adopted, 245-182. [H.R. 1892, Vote
    #60, 2/6/18; CQ, 2/6/17]

Perry Voted For Reopening The Government And Funding It Until February 8, 2018 As Well As Funding
CHIP For Six Years. In January 2018, Perry voted forld provide funding for federal government operations and
services at current levels through Feb. 8, 2018. The measure would fund the state Children’s Health and Insurance
Programs at $21.5 billion annually starting in fiscal 2018 and would gradually increase the funding annually
through fiscal 2023. It would suspend or delay three health-related taxes enacted as part of the 2010 health care
overhaul. It would allow the ballistic missile defense funding included in the last short-term funding bill to be used
for certain related intelligence activities. Additionally, it would prohibit the Government Publishing Office from
providing a free printed copy of the Federal Register to any member of Congress or other U.S. government office
unless a specific issue or a subscription was requested by the member or office.” The motion passed 266-150. [H.R.
195, Vote #44, 1/22/18; CQ, 1/22/18]

    Measure Ended A Three Day Government Shutdown. “Congress voted late Monday to reopen the
    government after a three-day shutdown, sending President Trump a short-term spending bill that passed after
    Senate Republican leaders pledged to act on immigration policy next month. […] Roughly 60 hours after
    government funding lapsed, a bipartisan group of negotiators in the Senate prevailed with leadership and
    trading Democratic support for reopening the government for a commitment by Republicans to hold a vote
    resolving the status of young undocumented immigrants by mid-February.” [Washington Post, 1/22/18]

Perry Voted For Funding The Government Until February 16, 2018 And Funding CHIP For Six Years. In
January 2018, Perry voted forment operations and services at current levels through Feb. 16, 2018, at an annualized
rate of $1.23 trillion for federal departments and agencies covered by the 12 unfinished fiscal 2018 spending bills,
of which an annualized rate of $621.5 billion would be designated for defense and an annualized rate of $511
billion for nondefense discretionary spending. The measure would fund the state Children’s Health and Insurance
Programs at $21.5 billion annually starting in fiscal 2018 and would gradually increase the funding annually
through fiscal 2023. It would suspend or delay three health-related taxes enacted as part of the 2010 health care
overhaul. It would allow the ballistic missile defense funding included in the last short-term funding bill to be used
for certain related intelligence activities. Additionally, it would prohibit the Government Publishing Office from
providing a free printed copy of the Federal Register to any member of Congress or other U.S. government office
unless a specific issue or a subscription was requested by the member or office.” The motion passed 230-197. [H.R.
195, Vote #33, 1/18/18; CQ, 1/18/18]

    Measure Failed To Protect DREAMers, Aid Puerto Rico, Or Respond To The Opioid Crisis. “In the
    Senate, at least about a dozen Democratic votes would be needed to approve the measure, and there was little
    chance that those would materialize. Democrats are intent on securing concessions that would, among other
    things, protect from deportation young immigrants brought to the country illegally as children, increase
    domestic spending, aid Puerto Rico and bolster the government’s response to the opioid crisis.” [New York
    Times, 1/18/18]

    Bill Failed In The Senate, Leading To A Government Shutdown – The First Time A Shutdown Involving
    Furloughs Occurred While One Party Controlled Washington. “The federal government entered the 18th
    partial shutdown of the modern budget era at midnight Saturday after the Senate failed to reach a deal on a
       Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 168 of 834

                                                                  SCOTT PERRY Rese arch Book | 167

    funding bill. The modern budget process began with the passage of the Budget Act of 1974. Since then, there
    have been a slew of different circumstances that prompted shutdowns, but this shutdown is unique for one
    reason. This is the first time that one party has controlled the House, the Senate, and the White House during a
    shutdown in which federal employees are furloughed.” [Business Insider, 1/20/18]

    Perry Voted For Considering Legislation To Fund The Government Until February 16, 2018 And
    Funding CHIP For Six Years. In January 2018, Perry voted forexpected legislative vehicle for an extension of
    the current continuing resolution through Feb. 16, 2018, and funding for the Children’s Health Insurance
    Program through fiscal 2023. It would waive, through the legislative day of January 20, 2018, the two-thirds
    vote requirement to consider legislation on the same day it is reported from the House Rules Committee and
    would also provide for motions to suspend the rules through the legislative day of January 20, 2018.” The rule
    was adopted 226-194. [H Res 695, Vote #28, 1/18/18; CQ, 1/18/18]

Perry Voted Against The Short Term Continuing Resolution That Funded The Government Through
January 19, 2018. In December 2017, Perry voted against: “Frelinghuysen, R-N.J., motion to concur in the Senate
amendment to the bill with a further House amendment that would provide funding for federal government
operations and services at current levels through Jan. 19, 2018. The bill, as amended, would authorize $2.1 billion
for the Veterans Choice Program, $2.9 billion in mandatory funding for the Children’s Health Insurance Program
and $550 million in funding to Community Health Centers through Mar. 31. The bill would exempt funding
provided to the Children’s Health Insurance Fund and other health programs, as well as the tax overhaul package,
from statutory pay-as-you-go requirements. It would provide $4.7 billion in emergency supplemental funds for
missile defense and Navy ship repairs. It would also extend authorities under the Foreign Intelligence Surveillance
Act through Jan. 19, including FISA Section 702, which allows U.S. intelligence agencies to obtain data from
electronic service providers or non-U.S. persons who reside outside the U.S.” The motion passed 231 to 188. [HR
1370, Vote #708, 12/21/17; CQ, 12/21/17]

    December 2017: Perry Was The Only Pennsylvania Republican To Oppose The Short Term Spending
    Bill And Disaster Relief Legislation. As lawmakers rushed off Capitol Hill for winter break, a pair of bills
    passed the U.S. House Thursday that include money to keep Pennsylvania’s state-run children’s health
    insurance program operating through March, as well as aid for Lehigh Valley schools that have taken in
    students displaced by the Puerto Rican hurricane. But only one of the measures - a short-term spending bill to
    keep the federal government operating through Jan. 19 - cleared the U.S. Senate later Thursday evening,
    leaving the $81 billion disaster relief bill and its schools funding lingering until next year. The spending bill
    offers some limited assurances to families of the 180,000 children - including 11,000 in Lehigh and
    Northampton counties - who are enrolled in Pennsylvania’s children’s health insurance program, known as
    CHIP. […] Pennsylvania’s U.S. House members largely divided along party lines - with Republicans in support
    and Democrats opposed - on the four-week government funding bill and the disaster-relief legislation. The only
    exception was Rep. Scott Perry, a Republican from south-central Pennsylvania who opposed both measures.
    [Morning Call, 12/22/17]

Perry Voted Against The Short Term CR That Funded The Government Through December 22, 2017. In
December 2017, Perry voted against: “Passage of the joint resolution that would provide funding for federal
government operations and services at current levels through Dec. 22, 2017, at an annualized rate of $1.23 trillion
for federal departments and agencies covered by the 12 unfinished fiscal 2018 spending bills, of which an
annualized rate of $621.5 billion would be designated for defense and an annualized rate of $511 billion for
nondefense discretionary spending. The bill would allow state Children’s Health and Insurance Programs to receive
extra redistribution funds beyond what is currently allowed, supporting the program’s operations through the end of
December.” The resolution passed 235 to 193. [H J Res 123, Vote #670, 12/7/17; CQ, 12/7/17]

Perry Voted Against Funding The Government Through December 8, 2017, Suspending The Debt Limit For
Three Months And Making Available Supplemental Emergency Funding For Hurricane Relief. In September
2017, Perry voted against: “Frelinghuysen, R-N.J., motion to concur in the Senate amendment to the House
amendment to the Senate amendment to the bill that would make available $15.25 billion in emergency
       Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 169 of 834

                                                                  SCOTT PERRY Rese arch Book | 168

supplemental funding for fiscal 2017 to partially cover the costs of responding to multiple natural disasters,
including Hurricane Harvey. The measure would suspend the public debt limit from the bill’s date of enactment
until Dec. 8, 2017, and would provide for government operations to be funded at fiscal 2017 levels until Dec. 8,
2017.” The motion passed, 316-90. [H R 601, Vote #480, 9/8/17; CQ, 9/8/17]

Perry Voted Against A Bipartisan Deal To Fund The Government Through September 30, 2017 And
Increase Defense Funding. In May 2017, Perry voted against: “Frelinghuysen, R-N.J., motion to concur in the
Senate amendments to the bill with an amendment that would provide $1.16 trillion in discretionary appropriations
through Sept. 30, 2017 for federal departments and agencies covered by the remaining 11 fiscal 2017 spending
bills. Included in that total is: $20.9 billion for Agriculture, $56.6 billion for Commerce-Justice-Science, $593
billion for Defense, $37.8 billion for Energy-Water, $21.5 billion for Financial Services, $42.4 billion for
Homeland Security (including $772 million for improvements and maintenance to existing Customs and Border
Protection infrastructure and technology), $32.2 billion for Interior-Environment, $161 billion for Labor-HHS-
Education, $4.4 billion for Legislative, $53.1 billion for State-Foreign Operations, and $57.7 billion for
Transportation-HUD. The measure would authorize classified amounts of funding for fiscal 2017 for 16 U.S.
intelligence agencies and intelligence-related activities of the U.S. government. The measure would provide $608
million for health benefits for retired coal miners and $296 million for Medicaid payments to Puerto Rico.” The
motion passed 309-118. [HR 244, Vote #249, 5/3/17; CQ, 5/3/17]

    Perry Voted For For Consideration Of $1.16 Trillion Omnibus Spending Bill. In May 2017, Perry voted
    for: “Adoption of the rule (H Res 305) that would provide for House floor consideration of the Senate
    amendments to the bill, with House amendment, intended to serve as the legislative vehicle for a measure that
    would provide $1.16 trillion in discretionary appropriations for federal departments and agencies covered by
    the 11 unfinished fiscal 2017 spending bills.” The resolution was passed by a vote of 230-188. [H.Res 308,
    Vote #247, 5/3/17; CQ, 5/3/17]

2015

Perry Voted Against Overwhelmingly Bipartisan Budget Deal To Keep Government Open Through
September 2016

Perry Voted Against Overwhelmingly Bipartisan Budget Deal To Keep Government Open Through
September 2016. In December 2015, Perry voted against: the omnibus spending package. According to The Hill,
“The House on Friday overwhelmingly approved a $1.1 trillion spending package that includes the first major
change approved by Congress to ObamaCare, and keeps the government open through September 2016 … In the
end, there was no drama in the 316-113 vote … Only 18 Democrats voted against the spending bill, while 166
supported it.” [HR 2029, Vote #705, 12/18/15; The Hill, 12/18/15]

    Omnibus Bill Would End U.S. Ban On Crude Oil Exports. According to Congressional Quarterly, “The
    measure would end the U.S. ban on crude oil exports and would reauthorize health care and victim
    compensation programs for 9/11 first-responders.” [CQ, 12/18/15]

    Omnibus Bill Would Reauthorize 9/11 Responder Compensation Program. According to Congressional
    Quarterly, “The measure would end the U.S. ban on crude oil exports and would reauthorize health care and
    victim compensation programs for 9/11 first-responders.” [CQ, 12/18/15]

2015: Perry Voted Against Short-Term Continuing Resolution To Prevent Government Shutdown

2015: Perry Voted Against Short-Term Continuing Resolution To Prevent Government Shutdown. In
September 2015, Perry voted against: a motion to concur in the Senate amendment to the bill that would continue
funding the government through Dec. 11, 2015 at an annualized rate of $1,017 trillion, the top-line post-sequester
discretionary spending level for FY 2016 set by the Budget Control Act. It also would fund for Overseas
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 170 of 834

                                                                  SCOTT PERRY Rese arch Book | 169

Contingency Operations at a rate of $74.8 billion, roughly equal to the FY 2015 level. Under the bill, most
programs would be funded at a rate that is 0.21 percent less than their FY 2015 funding level, although the measure
would include increases for certain activities including $700 million in emergency funding for fighting fire in
western states; it would give the VA budget flexibility in constructing a facility in Denver, and would not defund
Planned Parenthood. Further, the measure would extend through Dec. 11 the ban on state taxation of Internet access
and the E-Verify employment verification system. The motion was agreed to by a vote of 277-151. [HR 719, Vote
#528, 9/30/15; CQ Floor Votes, 9/30/15]

    All Of The Votes Against Were Republicans, Who Were Upset By Their Inability To Force The Obama
    Administration To Defund Planned Paretnhood. “With only hours to spare on the last day of the fiscal year,
    Congress averted a government shutdown on Wednesday by approving a temporary spending measure to keep
    federal agencies operating through Dec. 11. In the House, the legislation was approved only because of strong
    support by Democrats — a sign of how angry rank-and-file Republicans remain over their powerlessness to
    force policy changes on the Obama administration. The House vote was 257 to 151, with 186 Democrats and
    91 Republicans in favor. All of the ‘no’ votes were by Republicans. In one last display of their fury, House
    Republicans on Wednesday adopted another resolution to cut off government financing to Planned
    Parenthood.” [New York Times, 9/30/15]

2014

Perry Voted Against A $1.1 Trillion Spending Bill That Prevented Government Shutdown

2014: Perry Voted Against A $1.1 Trillion Spending Bill That Included Funding For Agencies Covered By
Unfinished Fiscal 2015 Spending Bills. In December 2014, Perry voted against: a “motion to concur in the Senate
amendment to the bill with a House amendment that would provide $1.013 trillion in discretionary appropriations
in fiscal 2015 for federal departments and agencies covered by the 12 unfinished fiscal 2015 spending bills.
Included in that total is: $20.6 billion for Agriculture; $61.1 billion for Commerce-Justice-Science; $554.2 billion
for Defense, including $64 billion for overseas contingency operations associated with the war in Afghanistan, the
fight against ISIS and other counterterrorism operations; $34.2 billion for Energy-Water; $43.2 billion for Financial
Services; $30 billion for Interior-Environment; $158.2 billion for Labor-HHS-Education; $4.3 billion for the
Legislative Branch; $71.8 billion for Military Construction-VA; $52 billion for State-Foreign Operations; and $53.5
billion for Transportation-HUD. The measure contains full fiscal year funding for all departments except for
Homeland Security, which would be funded at current levels until Feb. 27, 2015. It also would provide $5.4 billion
in emergency funding to address the Ebola outbreak and $6.5 billion in disaster aid.” The motion was agreed to 162
to 206. [HR 83, Vote #563, 12/11/14; CQ, 12/11/14]

    The Hill: The Bill Included A Rider That Repealed Part Of The Dodd-Frank Reforms “To Allow Banks
    To Directly Engage In Derivatives Trading.” “Most Democrats followed House Minority Leader Nancy
    Pelosi’s (D-Calif.) lead and voted against the package because of two riders she described as ‘egregious.’ One
    of the policy riders repeals part of the Dodd-Frank Wall Street reform law to allow banks to directly engage in
    derivatives trading. The other loosens limits on the amount of money people can contribute to national political
    parties. Just after 9 p.m. Thursday, the House wound up passing the bill with the help of 57 Democrats.” [The
    Hill, 12/13/14]

2013

Perry Voted For Preventing Another Government Shutdown While Also Reducing The Deficit

2013: Perry Voted For A Budget Agreement That Would Prevent A Government Shutdown While Also
Reducing The Deficit. In December 2013, Perry voted for: a “Ryan, R-Wis., motion to recede from the House
amendment and concur in the Senate amendment to the fiscal 2014 continuing resolution (H J Res 59) with an
amendment that would increase the discretionary spending caps for fiscal 2014 and 2015, establish a budget for
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 171 of 834

                                                                   SCOTT PERRY Rese arch Book | 170

fiscal 2014 and outline the fiscal 2015 budget process. The increased spending would be offset by increased
passenger air travel fees, increased federal employee pension contributions, extending sequester cuts to Medicare
for two years and other changes. It also would block a scheduled cut to Medicare reimbursements for physicians.”
The bill passed 332 to 94. [HJ Res 59, Vote #640, 12/12/13; CQ, 12/12/13]

    Politico: Budget Agreement Would Avert A Government Shutdown And Replace The Sequester. “Rep.
    Paul Ryan and Sen. Patty Murray unveiled a two-year budget agreement late Tuesday night that they say will
    end years of bitter budget wars on Capitol Hill. The framework amounts to a modest deal that averts another
    government shutdown, replaces the sequester and provides a level of certainty on spending that hasn’t been
    seen in Washington for several years. But it doesn’t raise the debt ceiling, which Congress must address
    sometime next spring. And it’s far from a grand bargain that overhauls entitlement programs or the tax code —
    an approach the negotiators refused to entertain for fear of getting bogged down.” [Politico, 12/10/13]

Perry Voted Against Continuing Resolution That Ended The 2013 Government Shutdown

Perry Voted Against Continuing Resolution That Funded The Government Through January 15 And
Provided Retroactive Pay To Employees Furloughed During The Government Shutdown. In October 2013,
Perry voted against: “Rogers, R-Ky., motion to recede from House amendments and concur in the Senate
amendment to the bill that would require the Health and Human Services Department to verify the income
qualifications of people who apply for tax subsidies under the 2010 health care overhaul. The Senate amendment
would provide continuing appropriations for government operations through Jan. 15, 2014, reflecting an annual
discretionary level of about $986 billion. It would allow federal borrowing to continue through Feb. 7, 2014, after
the president certifies that the U.S. Treasury cannot pay its obligations and would set up an expedited process for
Congress to consider resolutions of disapproval for the debt limit increase authorized by the bill. It also would
provide for retroactive pay for federal employees who worked through the government shutdown that began on Oct.
1, 2013 and for workers furloughed during that time.” The bill passed 285-144. [HR 2775, Vote #550, 10/16/13;
CQ, 10/16/13]

    The Agreement Ended A 16 Day Government Shutdown. “Congressional Republicans conceded defeat on
    Wednesday in their bitter budget fight with President Obama over the new health care law as the House and
    Senate approved last-minute legislation ending a disruptive 16-day government shutdown and extending federal
    borrowing power to avert a financial default with potentially worldwide economic repercussions. […] Under
    the agreement, the government would be funded through Jan. 15, and the debt ceiling would be raised until Feb.
    7. The Senate will take up a separate motion to instruct House and Senate negotiators to reach accord by Dec.
    13 on a long-term blueprint for tax and spending policies over the next decade.” [New York Times, 10/16/13]

Perry Deemed All Of His Staff Essential During The 2013 Government Shutdown

Perry Deemed All Of His Staff Essential During The 2013 Government Shutdown. “For Perry, that meant
keeping his staff of 15 full-time employees in his district and Washington, D.C. offices, manning the phones and
assisting his legislative operation, Perry said Monday. ‘In my mind, everyone here is essential or I wouldn’t have
hired them,’ he said. ‘I told people, ‘I plan on being at work every day and you’re part of this team.’” [York
Dispatch, 10/15/13]

2013: Perry Was Delivered A Cease And Desist By 80 Local Residents To Cease The Government Shutdown

2013: Perry Was Delivered A Cease And Desist By 80 Local Residents To Cease The Government Shutdown.
“Sometimes it’s the thought that counts. A ‘cease and desist’ order Roger Lund delivered to the Gettysburg office
of Rep. Scott Perry, R-York County, doesn’t carry any legal weight, but Lund said the message behind the order is
the whole point. Lund and a group of about 80 Adams County residents delivered the letter around 11:30 Tuesday
morning, about two days before the nation was set to default on its debts. There’s a national crisis that, according to
Lund and his group, was caused by a small group of extremists in the House of Representatives. Perry, according to
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 172 of 834

                                                                     SCOTT PERRY Rese arch Book | 171

Lund and his group, is one of them. The letter asks the congressman from York to ‘cease and desist in his efforts to
keep the government shut down and keep the middle class unemployed in this area,’ Lund said.” [York Dispatch,
10/15/13]

Perry Voted For Blocking An Attempt To Re-Open Government During 2013 Government Shutdown

Perry Voted For Blocking An Attempt To Concur With The Senate’s Continuing Resolution. In October
2013, Perry voted for: “Simpson, R-Idaho, motion to table (kill) the Van Hollen, D-Md., appeal of the ruling of the
chair with respect to the Simpson point of order that the Van Hollen motion to recommit the joint resolution was
not germane to the measure. The motion would recommit the joint resolution to the House Appropriations
Committee with instructions that it be immediately reported back with language providing for the House to recede
from its amendment and concur in the Senate amendment to the fiscal 2014 continuing resolution (H J Res 59),
which would provide continuing appropriations for government operations through Nov. 15, 2013.” The motion to
block consideration of the bill passed 230-194. [HJ Res 70, Vote #512, 10/02/13; CQ, 10/2/13]

    HEADLINE: House GOP Blocks Vote On Re-opening Government [Talking Points Memo, 10/02/13]

    Talking Points Memo: House Republicans Rejected An Effort To “Put A Clean Temporary Spending
    Bill On The Floor, Closing One Opportunity To Re-Open The Federal Government.” “The House rejected
    Wednesday an effort by House Democrats to put a clean temporary spending bill on the floor, closing one
    opportunity to re-open the federal government.” [Talking Points Memo, 10/02/13]

2013: Perry Was Against The Fiscal Cliff Because It Didn’t Address Deficit Reduction

Perry Didn’t Support The Fiscal Cliff Bill Because It Didn’t Address Deficit Reduction And “Runaway Debt.”
“Though the rest of the Pennsylvania delegation voted for the fiscal cliff deal to preserve tax cuts for the middle class,
Perry said the bill didn’t address the deficit reduction and “runaway debt” that’s the primary concern of most people
he’s spoken to in the 4th District. The cliff deal only ‘kicked the can down the road again,’ Perry said, and he’s a
‘reformer’ who wants less debt. Confronting the debt ceiling, he wants to see legislation that significantly reduces
spending in Social Security, Medicare and Medicaid. A colonel in the Pennsylvania National Guard, he said military
cuts should also be included.” [York Dispatch,1/2/13]

Perry Voted For Continuing Resolutions Leading Up To Funding Deadline That “Likely Would Result” In
A Government Shutdown

Perry Voted For Continuing Resolution That Was Funded The Government Through December 15 And
Repealed The Medical Device Tax. In September 2013, Perry voted for: “Rogers, R-Ky., motion to concur in the
Senate amendment to the joint resolution that would provide fiscal 2014 continuing appropriations with a Paulsen,
R-Minn., amendment that would repeal the 2.3 percent medical device tax included in the 2010 health care
overhaul. It also would set the expiration date for the continuing appropriations to Dec. 15, 2013; bar authority for
capital construction for the Dwight D. Eisenhower Memorial Commission through Dec. 15, 2013; and extend and
increase available visas for the special immigrant visa program for Iraqis who supported U.S. efforts in Iraq after
March 2003.” The resolution passed 248-174. [HJ Res 59, Vote #497, 9/29/13; CQ, 9/29/13]

    Washington Post: Repeal Of The Medical Device Tax Was A “Nonstarter” In The Senate. “Republicans
    have two demands they want fulfilled to avoid a government shutdown. The first is a one-year delay of
    Obamacare. The other is the repeal of Obamacare’s medical device tax. […] But the medical device tax? The
    priority has risen to the top of Republicans’ agenda despite the fact that repeal would have a relatively minor
    impact on Obamacare’s success. […] In the budget debate, repeal of the medical device tax is a nonstarter.
    While medical device tax repeal has gotten traction in previous congressional votes, don’t expect that to happen
    this time around. Senate Majority Leader Harry Reid (D-Nev.) put out a statement Saturday afternoon saying
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 173 of 834

                                                                  SCOTT PERRY Rese arch Book | 172

    that Democrats would reject any changes to the Affordable Care Act that Republicans proposed.” [Washington
    Post, 9/28/13]

Perry Voted For Continuing Resolution That Was Funded The Government Through December 15, Delayed
Implementation Of The Affordable Care Act, And Allowed Companies To Opt Out Of Birth Control
Coverage. In September 2013, Perry voted for: “Rogers, R-Ky., motion to concur in the Senate amendment to the
joint resolution that would provide fiscal 2014 continuing appropriations with a Blackburn, R-Tenn., amendment
that would delay for one year implementation of any provision of the 2010 health care overhaul that would take
effect between Oct. 1, 2013, and Dec. 31, 2014, including the individual mandate and the imposition or increase of
specified taxes and fees. It also would allow companies and insurance providers until 2015 to opt out of mandated
birth control coverage for religious or moral reasons, and bar appropriations and transfers from the Patient-Centered
Outcomes Research Fund. It also would set the expiration date for the continuing appropriations to Dec. 15, 2013.”
The resolution passed 231-192. [HJ Res 59, Vote #498, 9/29/13; CQ, 9/29/13]

    Senate Leadership Made Clear It Would Reject Any Continuing Resolution That Delayed The
    Affordable Care Act. “‘To be absolutely clear, the Senate will reject both the one-year delay of the Affordable
    Care Act and the repeal of the medical device tax,’ Reid said in that statement. ‘After weeks of futile political
    games from Republicans, we are still at square one: Republicans must decide whether to pass the Senate’s clean
    CR, or force a Republican government shutdown.’” [Washington Post, 9/28/13]

Perry Voted For Continuing Resolution That Would Have Funded The Government Through December 15
And Defunded The Affordable Care Act. In September 2013, Perry voted for: “Passage of the joint resolution
that would provide continuing appropriations through Dec. 15, 2013 for government operations that would reflect
an annual discretionary level of about $986.3 billion. It also would defund the 2010 health care overhaul and allow
the U.S. Treasury, once the statutory debt limit is reached, to continue borrowing over the debt limit until Dec. 15,
2014. Funds could only be used to pay the principal and interest on both government debt held by the public and on
obligations to the Social Security trust fund.” According to the Associated Press, The bill passed 230-189. [HJ Res
59, Vote #478, 9/20/13; CQ, 9/20/13]

    Plan Was Known To Be A Nonstarter In The Senate, But Moved Forward Because Of Pressure From
    House Conservatives. “Mr. Boehner knows that the plan he unveiled cannot pass the Senate, and that it may
    prove unwise politically and economically. His leadership team pressed just last week for an alternative. But
    with conservative forces uniting against him, he ultimately saw no alternative but to capitulate — and few good
    options to stop a government shutdown in two weeks.” [New York Times, 9/18/13]

    Associated Press: Any Spending Bill That Attempted To Defund The Affordable Care Act “Likely
    Would Result” In A Government Shutdown. “A letter from 80 Republicans asked Speaker John Boehner, R-
    Ohio, to resist any spending bills that would accommodate the new health care law, which is nearing a critical
    stage of signing up millions of Americans for health coverage. Because it’s virtually certain that President
    Barack Obama and the Democratic-controlled Senate would reject such demands, leaders of both parties say
    the standoff likely would result in a partial shutdown of the federal government, similar to those that occurred
    in 1995 and 1996.” [Associated Press, 8/23/13]

Perry Voted For Continuing Resolution That Caused A Government Shutdown

Perry Voted For Continuing Resolution That Would Have Funded The Government Through December 15,
Delayed The Individual Mandate, And Required Congress To Buy Insurance Through The ACA Exchanges.
In September 2013, Perry voted for: “Rogers, R-Ky., motion to recede from House amendments and concur in the
Senate amendment with an additional House amendment to the joint resolution that would provide fiscal 2014
continuing appropriations. The House amendment would fund the government until Dec. 15, 2013, and delay for
one year a requirement in the 2010 health care overhaul that all individuals purchase health insurance or pay a tax
penalty. It also would require the president, vice president, members of Congress, congressional staff and political
appointees to purchase health insurance through the health care law’s state insurance exchanges and would limit the
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 174 of 834

                                                                   SCOTT PERRY Rese arch Book | 173

subsidies they may receive for purchasing insurance.” The resolution passed 228-201. [HJ Res 59, Vote #504,
9/30/13; CQ, 9/30/13]

    House Republican Plan Virtually Guaranteed a Government Shutdown By Continuing To Demand That
    The Funding Bill Undermine The Affordable Care Act. “The U.S. government began to shut down for the
    first time in 17 years early Tuesday, after a Congress bitterly divided over President Obama’s signature health-
    care initiative failed to reach agreement to fund federal agencies. Hours before a midnight deadline, the
    Republican House passed its third proposal in two weeks to fund the government for a matter of weeks. Like
    the previous plans, the new one sought to undermine the Affordable Care Act, this time by delaying
    enforcement of the “individual mandate,” a cornerstone of the law that requires all Americans to obtain health
    insurance.” [Washington Post, 9/30/13]

Short Term Funding Measures

Perry Has Consistently Spoken Out Against Short Term Funding Measures

Perry On Short Term Funding Measures: “Well, Something’s Got To Change. I’ve Got To Tell You That.
We - If Anybody Is Keeping Track And Paying Attention, I Think This Is The Third Or Fourth One We’ve
Done. We Just Do Them Every About Four Weeks At A Time - Three Weeks, Four Weeks At A Time.”
“Well, something’s got to change. I’ve got to tell you that. We - if anybody is keeping track and paying attention, I
think this is the third or fourth one we’ve done. We just do them every about four weeks at a time - three weeks,
four weeks at a time. And my question becomes what is going to change to break this stalemate, this cycle?
Because as far as I can tell, we’re just going to keep on doing three or four-week continuing resolutions. And
there’s a reason for all this, but somebody’s got to have the courage to just say enough is enough, and we’re going
to fund the government to the end of the fiscal year. And so far, none of our leadership has been able to tell me or
anybody else quite honestly how that’s going to happen. They just keep on saying we’ve got to do this, this funding
package, and of course, this one goes from February 6 - to February 16. So we’re looking at another four weeks.”
[NPR Morning Edition, Rep. Scott Perry Interview, 1/18/18]

Perry On Short Term Funding Measures: “And My Question Becomes What Is Going To Change To Break
This Stalemate, This Cycle? Because As Far As I Can Tell, We’re Just Going To Keep On Doing Three Or
Four-Week Continuing Resolutions.” “Well, something’s got to change. I’ve got to tell you that. We - if anybody
is keeping track and paying attention, I think this is the third or fourth one we’ve done. We just do them every
about four weeks at a time - three weeks, four weeks at a time. And my question becomes what is going to change
to break this stalemate, this cycle? Because as far as I can tell, we’re just going to keep on doing three or four-week
continuing resolutions. And there’s a reason for all this, but somebody’s got to have the courage to just say enough
is enough, and we’re going to fund the government to the end of the fiscal year. And so far, none of our leadership
has been able to tell me or anybody else quite honestly how that’s going to happen. They just keep on saying we’ve
got to do this, this funding package, and of course, this one goes from February 6 - to February 16. So we’re
looking at another four weeks.” [NPR Morning Edition, Rep. Scott Perry Interview, 1/18/18]

Perry On Short Term Funding Measures: “And There’s A Reason For All This, But Somebody’s Got To
Have The Courage To Just Say Enough Is Enough, And We’re Going To Fund The Government To The
End Of The Fiscal Year.” “Well, something’s got to change. I’ve got to tell you that. We - if anybody is keeping
track and paying attention, I think this is the third or fourth one we’ve done. We just do them every about four
weeks at a time - three weeks, four weeks at a time. And my question becomes what is going to change to break this
stalemate, this cycle? Because as far as I can tell, we’re just going to keep on doing three or four-week continuing
resolutions. And there’s a reason for all this, but somebody’s got to have the courage to just say enough is enough,
and we’re going to fund the government to the end of the fiscal year. And so far, none of our leadership has been
able to tell me or anybody else quite honestly how that’s going to happen. They just keep on saying we’ve got to do
this, this funding package, and of course, this one goes from February 6 - to February 16. So we’re looking at
another four weeks.” [NPR Morning Edition, Rep. Scott Perry Interview, 1/18/18]
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 175 of 834

                                                                    SCOTT PERRY Rese arch Book | 174


Perry On Short Term Funding Measures: “And So Far, None Of Our Leadership Has Been Able To Tell Me
Or Anybody Else Quite Honestly How That’s Going To Happen. They Just Keep On Saying We’ve Got To
Do This, This Funding Package, And Of Course, This One Goes From February 6 - To February 16. So
We’re Looking At Another Four Weeks.” “Well, something’s got to change. I’ve got to tell you that. We - if
anybody is keeping track and paying attention, I think this is the third or fourth one we’ve done. We just do them
every about four weeks at a time - three weeks, four weeks at a time. And my question becomes what is going to
change to break this stalemate, this cycle? Because as far as I can tell, we’re just going to keep on doing three or
four-week continuing resolutions. And there’s a reason for all this, but somebody’s got to have the courage to just
say enough is enough, and we’re going to fund the government to the end of the fiscal year. And so far, none of our
leadership has been able to tell me or anybody else quite honestly how that’s going to happen. They just keep on
saying we’ve got to do this, this funding package, and of course, this one goes from February 6 - to February 16. So
we’re looking at another four weeks.” [NPR Morning Edition, Rep. Scott Perry Interview, 1/18/18]

Perry On Short Term Funding Measures: “These Continuing Resolutions Are Particularly Hard On The
Military.” “These continuing resolutions are particularly hard on the military. And if you think about things like
the - you know, in the Marine Corps, fatalities and flying accidents have increased twofold in the last 10 years. Five
of 58 brigade combat teams are ready to fight in the Army. The Navy’s - half their aircraft can’t fly due to
maintenance. The Air Force is 50 percent sufficient and ready to fly.” [NPR Morning Edition, Rep. Scott Perry
Interview, 1/18/18]

Perry On Short Term Funding Measures: “So They Must Continue To Fund Programs That Don’t Work,
And They’re Disallowed From Funding Programs That They’ve Asked For To Modernize And To Move
Forward. And So They Just Remain In A Status Quo Circumstance Month By Month By Month.” “This is
the circumstance for our military, and it’s particularly hard on them because they can’t - under continuing
resolutions, no policies change. So they must continue to fund programs that don’t work, and they’re disallowed
from funding programs that they’ve asked for to modernize and to move forward. And so they just remain in a
status quo circumstance month by month by month. And it seems to me that at a minimum, House members, Senate
members, Democrats and Republicans, ought to agree to fund the folks that are trying to keep our nation safe, that
are out on the front lines, and at least do that to the end of the fiscal year so they have some predictability and they
can move forward. But it’s being held hostage. It’s being held hostage, and I just think it’s inappropriate.” [NPR
Morning Edition, Rep. Scott Perry Interview, 1/18/18]

Budget Resolutions

NOTE: Unlike appropriations bills, budget resolutions are not signed by the President and do not enact spending.
Instead, the resolutions set targets for Congressional committees who will then write appropriations bills.

FY 2018

Perry Voted For Concurring With FY18 Senate Republican Budget

Perry Voted For Agreeing To The Senate Republican’s Version Of The FY18 Budget That Provided $3.1
Trillion In New Budget Authority. In October 2017, Perry voted for: “Black, R-Tenn., motion to concur in the
Senate amendment to the concurrent resolution that would provide for $3.1 trillion in new budget authority in fiscal
2018, not including off-budget accounts. It would allow the cap on defense spending to be raised to $640 billion for
fiscal 2018, without the need for offsets. It would require the Senate Finance Committee to report legislation under
the budget reconciliation process that would increase the deficit by no more than $1.5 trillion over the period of
fiscal 2018 through fiscal 2027. It would also instruct the Senate Energy and Natural Resources Committee to
report legislation under the budget reconciliation process that would reduce the deficit by $1 billion over the period
of fiscal 2018 through fiscal 2027. The concurrent resolution would authorize the establishment of various reserve
funds, including a deficit-neutral reserve fund related to repealing or replacing the 2010 health care overhaul law,
       Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 176 of 834

                                                                    SCOTT PERRY Rese arch Book | 175

and a revenue-neutral reserve fund related to modifying the federal tax system.” The budget passed 216-212. [H
Con Res 71, Vote #589, 10/26/17; CQ Floor Votes, 10/26/17]

    HEADLINE: House approves Senate-passed budget plan, paving way for tax reform [CBS News,
    10/26/17]

    AP: “The Budget Plan Calls For $5 Trillion In Spending Cuts Over The Decade, Including Cuts To
    Medicare, Medicaid And The Obama-Era Health Care Law.” “The budget plan calls for $5 trillion in
    spending cuts over the decade, including cuts to Medicare, Medicaid and the Obama-era health care law,
    though Republicans have no plans to actually impose those cuts with follow-up legislation. Some Democrats
    criticized the measure for ruthless spending cuts; others took the opposite approach, failing it for tackling the
    deficit.” [Associated Press, 10/26/17]

    Senate Budget Directed Energy And Natural Resources Committee To Find $1 Billion In Deficit
    Reduction, Which Was Likely To Come From Opening ANWR To Oil And Gas Leasing. “Democrats on
    Tuesday said they planned to introduce an amendment to the budget resolution (S Con Res 25) to strip a
    provision in its reconciliation instructions that would direct the Energy and Natural Resources Committee to
    find $1 billion in deficit reduction. Those savings are likely to come in the form of legislation that would open
    ANWR to oil and gas leasing, which would generate revenues from the sale of federal leases to drilling
    companies and from royalties on the sale of oil and gas extracted from federally owned land.” [CQ, 10/17/17]

Perry Voted For Considering The Senate Republican’s Version Of The FY18 Budget. In October 2017, Perry
voted for: “Adoption of the rule (H Res 580) that would provide for House floor consideration of the fiscal 2018
budget resolution (H Con Res 71) that would provide for $3.1 trillion in new budget authority in fiscal 2018, not
including off-budget accounts.” The resolution was adopted 233-188. [HRes 580, Vote #583, 10/25/17; CQ,
10/25/17]

Perry Voted For FY18 House Republican Budget

Perry Voted For FY 2018 House Republican Budget Resolution. In October 2017, Perry voted for: “Adoption
of the concurrent resolution that would provide for $3.2 trillion in new budget authority in fiscal 2018, not
including off-budget accounts. It would assume $1.22 trillion in discretionary spending in fiscal 2018. It would
assume the repeal of the 2010 health care overhaul law. It also would propose reducing spending on mandatory
programs such as Medicare and Medicaid and changing programs such as the Supplemental Nutrition Assistance
Program (also known as food stamps). It would call for restructuring Medicare into a “premium support” system
beginning in 2024. I would also require the House Ways and Means Committee to report out legislation under the
budget reconciliation process that would provide for a revenue-neutral, comprehensive overhaul of the U.S. tax
code and would include instructions to 11 House committees to trigger the budget reconciliation process to cut
mandatory spending. The concurrent resolution would assume that, over 10 years, base (non-Overseas Contingency
Operations) discretionary defense spending would be increased by a total of $929 billion over the Budget Control
Act caps and non-defense spending be reduced by $1.3 trillion.” The concurrent resolution was adopted, 219-206.
[H Con Res 71, Vote #557, 10/5/17; CQ, 10/5/17]

    AP: House Budget “Reprises A Controversial Plan To Turn Medicare Into A Voucher-Like Program.”
    “The House on Thursday passed a $4.1 trillion budget plan that promises deep cuts to social programs while
    paving the way for Republicans to rewrite the tax code later this year. The 2018 House GOP budget reprises a
    controversial plan to turn Medicare into a voucher-like program for future retirees as well as the party’s efforts
    to repeal the “Obamacare” health law. Republicans controlling Congress have no plans to actually implement
    those cuts while they pursue their tax overhaul.” [Associated Press, 10/5/17]

    Politico: House Budget Included “$203 Billion In Mandatory Cuts Achieved Largely By Cutting Safety
    Net Programs.” “Under the House budget, any tax reconciliation bill would have to include the $203 billion in
    mandatory cuts achieved largely by cutting safety net programs. That prompted some GOP moderates to warn
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 177 of 834

                                                                    SCOTT PERRY Rese arch Book | 176

    of the political optics of cutting food stamps or Medicaid to pay for corporate tax breaks. The House budget
    also lays out strict parameters to prevent a tax plan from adding to the deficit, even short-term. And that
    language has given heartburn to Budget panel members like Rep. Jim Renacci (R-Ohio), who almost voted
    against the resolution because he was afraid it doesn’t provide tax writers with enough funding flexibility to
    achieve desired cuts.” [Politico, 10/2/17]

Perry Voted For Consideration Of The Fiscal 2018 House Republican Budget Resolution. In October 2017,
Perry voted for: “Adoption of the rule (H Res 553) that would provide for House floor consideration of the fiscal
2018 budget resolution (H Con Res 71).” The rule was adopted, 232-188. [H Res 553, Vote #552, 10/4/17; CQ,
10/4/17]

2017: Perry Voted For FY2018 Republican Study Committee Budget That Cut $10 Trillion Over A Decade
And Repealed Obamacare

Perry Voted For An Republican Study Committee Alternative FY18 Budget. In October 2017, Perry voted for:
“McClintock, R-Calif., substitute amendment that would provide for $2.9 trillion in new budget authority in fiscal
2018. It would balance the budget by fiscal 2023 by reducing spending by $10.1 trillion over 10 years. It would cap
total discretionary spending at $1.06 trillion for fiscal 2018 and would assume no separate Overseas Contingency
Operations funding for fiscal 2018 or subsequent years and would incorporate funding related to war or terror into
the base defense account. It would assume repeal of the 2010 health care overhaul and would convert Medicaid and
the Children’s Health Insurance Program into a single block grant program. It would require that off budget
programs, such as Social Security, the U.S. Postal Service, and Fannie Mae and Freddie Mac, be included in the
budget.” The amendment was rejected, 281-139. [H Con Res 71, Vote #555, 10/5/17; CQ, 10/5/17]

    RSC Budget Would Gradually Raise The Retirement Age For Social Security To 69. “The RSC budget
    would eliminate Social Security’s long-run shortfall and make the program sustainably solvent by adopting
    Representative Sam Johnson’s (R-TX) ‘Social Security Reform Act,’ which would slow initial benefit growth
    for higher-earners, gradually raise the normal retirement age to 69, and means-test annual cost-of-living
    adjustments, which would be calculated based on the chained Consumer Price Index (CPI).” [Committee for a
    Responsible Federal Budget, 9/11/17]

    RSC Budget Targeted Medicare And Medicaid, As Well As Food Assistance For Families In Need. “The
    trillions of dollars in RSC-backed cuts are mainly for show, as there is little appetite within the conference or at
    the other end of the Capitol for deep reductions to the growth rate of mandatory spending. The RSC budget
    targets the major health care benefit programs Medicare and Medicaid and overhauls other means-tested
    benefits for the poor such as the Supplemental Nutrition Assistance Program, formerly known as food stamps,
    and Temporary Assistance for Needy Families.” [Roll Call, 10/3/17]

    RSC Budget Included More Than $10 Trillion In Spending Cuts Over A Decade, About Twice As Much
    As The House Republican Budget. “House Republicans will get the chance Thursday to vote for an
    alternative budget blueprint that offers up more than $10 trillion in spending cuts over a decade. […] The
    Budget Committee-approved plan also proposes sizable cuts to mandatory programs, but only about $5.4
    trillion in total reductions, about half of what the RSC wants. In addition, the RSC budget proposes to get to
    balance by fiscal 2023, as opposed to fiscal 2027 in the underlying resolution headed to the floor Thursday.”
    [Roll Call, 10/3/17]

    RSC Budget Repealed Obamacare And Replaced It With The American Health Care Reform Act. “(b)
    Policy on Replacing Obamacare.--It is the policy of this resolution that Obamacare must not only be repealed,
    but also replaced by enacting the American Health Care Reform Act.” [McClintock Substitute Amendment,
    10/5/17]

FY 2016
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 178 of 834

                                                                    SCOTT PERRY Rese arch Book | 177

Perry Voted For FY 2016 Republican Conference Report On Budget

2015: Perry Voted For FY16 Republican Conference Report On Budget. In April 2015, Perry voted for:
“Adoption of the conference report on the concurrent resolution that would reduce spending by $5.3 trillion over
the next 10 years, including $2 trillion in reductions from repeal of the 2010 health care overhaul. The concurrent
resolution would reduce spending in the areas of Medicare, Medicaid and other mandatory programs. It would call
for a deficit-neutral overhaul of the tax code that lowers rates and assumes $124 billion in additional savings
through ‘dynamic scoring.’ It would increase the amount of uncapped funding for war and related activities in the
Overseas Contingency Operations (OCO), allowing $96.3 billion in fiscal 2016. It also includes reconciliation
instructions to the House and Senate committees to focus on repeal of the 2010 health care overhaul and to report
legislation by July 24, 2015.” The budget was adported 226-197. [S CON RES 11, Vote #183; On Agreeing to the
Conference Report, 4/30/15; Bloomberg, 4/29/15]

Perry Voted For The FY 2016 Republican Budget To Repeal The Affordable Care Act, Slash Pell Grants,
And Alter Medicare

2015: Perry Voted For FY 2016 Republican Budget To Repeal The Affordable Care Act, Slash Pell Grants,
And Alter Medicare. In March 2015, Perry voted for: the FY16 Republican House budget that would repeal the
Affordable Care Act, slash Pell grants and alter Medicare. “It also includes parliamentary language, called
reconciliation that orders House committees to draft legislation repealing the Affordable Care Act. Under budget
rules, that reconciliation repeal bill cannot be filibustered in the Senate and would need only a majority vote to pass.
The budget would turn Medicaid into block grants to the states, cutting health care spending for the poor by $900
billion. The food stamp program would also be turned into block grants and cut by hundreds of billions of dollars.
Special education, Pell Grants, job training and housing assistance would all be cut. Medicare would transition to a
system where future seniors would be encouraged to use government-funded vouchers to purchase insurance in the
private market.” The resolution passed 228 to 199. [H. Con Res. 27, Vote #142, 3/25/15; New York Times,
3/25/15]

    National Committee To Preserve Social Security & Medicare: 2015 House GOP Budget Would Leave
    “Seniors And The Disabled – Some Of Our Most Vulnerable Americans – Hostage To The Whims Of
    Private Insurance Companies.” “Once again, the House GOP’s budget would privatize Medicare with a
    voucher plan, leaving seniors and the disabled – some of our most vulnerable Americans – hostage to the
    whims of private insurance companies. Over time, this will end traditional Medicare and make it harder for
    seniors to choose their own doctor. Vouchers will not keep up with the increasing cost of health insurance…
    that is why seniors will pay more.” [National Committee to Preserve Social Security & Medicare, 3/17/15]

    New York Times: 2015 House GOP Budget Would Turn Medicare Into A “Voucherlike” Program.
    “House Budget Committee members previewed their plans in an unusual, campaign-style video on Monday.
    The plan envisions a remaking of the federal government. Future recipients of Medicare would be offered
    voucherlike ‘premium support’ to pay for private insurance rather than government-provided health care.
    Spending on Medicaid would be cut substantially over 10 years, with the money turned into block grants to
    state governments, which in turn would have much more flexibility in deciding how it is allocated.” [New York
    Times, 3/17/15]

Perry Voted For Blocking Consideration Of Holding A Hearing For The President’s FY16 Budget

2016: Perry Voted For Blocking Consideration Of Holding A Hearing For The President’s FY16 Budget. In
March 2016, Perry voted for: blocking consideration of holding a hearing for the Obama Administration’s fiscal
year 2017 budget proposal. “The Democratic Previous Question gives Republicans a third chance to call for an
immediate vote on Budget Committee Ranking Member Chris Van Hollen’s H.R. 624 to demand a fair hearing on
the President’s Budget by demanding that House Republicans hold a Budget hearing with the Director of the Office
of Management and Budget.” [H Res 635, Vote #106, 3/3/16; Democratic Leader – Previous Questions, 3/3/16]
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 179 of 834

                                                                   SCOTT PERRY Rese arch Book | 178


    OP-ED HEADLINE: “Republicans Shouldn’t Ignore The President’s Budget” [Ed Rogers Op-Ed,
    Washington Post, 2/9/16]

    HEADLINE: “White House Accuses GOP Lawmakers Of Pulling A Trump” [Politico, 2/5/16]

Perry Voted For FY 2016 Budget Price Amendment Repealing The Affordable Care Act, Slash Pell Grants
And Alter Medicare While Requiring No Offsets For Increased OCO Defense Spending

2015: Perry Voted For FY 2016 Price Budget Amendment To Repeal The Affordable Care Act, Slash Pell
Grants And Alter Medicare While Requiring No Offsets For Increased OCO Defense Spending. In March
2015, Perry voted for: a budget alternative known as Price amendment #2 offered as an amendment on the floor
that would repeal the Affordable Care Act, slash Pell grants and alter Medicare while requiring no offsets for
increased OCO defense spending. “Tom Price, R-Ga., also submitted an amended version that included increased
defense funding without requiring cuts in other areas to offset the spending. Price’s plan increased funding to the
Overseas Contingency Operations Fund by $2 billion over the committee plan, to $96 billion, and requires no
offsets. The version that passed out of committee would have required offsets over $73.5 billion in the OCO fund,
which pays for wars and other overseas activities and is not subject to sequester caps.” The resolution passed 219 to
208. [H. Con Res. 27, Vote #141, 3/25/15; US News and World Report, 3/25/15]

Perry Voted For FY 2016 Republican Study Committee Budget That Balanced In Six Years, Cut Retirement
Programs, And Called For A Balanced Budget Amendment

2015: Perry Voted For FY2016 Republican Study Committee Budget. In March 2015, Perry voted for: the
Republican Study Committee budget that would cut spending by $7.1 trillion over 10 years. “A conservative budget
released by the House Republican Study Committee (RSC) on Monday would balance in five years by cutting $7.1
trillion in spending over the next decade. The cuts are much more than the $5.5 trillion in proposed cuts included in
the main House GOP blueprint unveiled last week by Budget Committee Chairman Tom Price (R-Ga.). The RSC
budget, prepared by RSC and Budget Committee member Marlin Stutzman (R-Ind.), would increase spending for
the Pentagon.” The amendment failed 132 to 294. [H Con Res 27, Vote #138, 3/25/15; The Hill, 3/23/15]

    RSC Budget Would Cut FY16 Nondefense Discretionary Spending By $88 Billion Below Sequestration
    Levels. “The RSC blueprint would lower nondefense discretionary spending for domestic programs next year
    to $405 billion, $88 billion below the baseline set by the 2011 deal. Altogether, discretionary spending next
    year would total $975 billion under the RSC’s budget, much lower than the $1.018 trillion top-line number
    established by the 2011 law. Over the 10-year window, the RSC budget would cut nondefense spending by $1.3
    trillion and increase defense spending by $435 billion.” [The Hill, 3/23/15]

    RSC Proposed “Aggressive” Budget That Would Balance In Six Years. “Conservative members of the
    House Republican caucus outbid their party’s official budget Monday, offering a plan to cut planned
    government spending by more than $7.1 trillion and balance the budget in just six years. The aggressive plan to
    cut spending from all areas of government and erase deficits was introduced by the Republican Study
    Committee, a group of congressmen organized to push policy to the right.” [Washington Examiner, 3/23/15]

FY2016 RSC Budget Raised The Retirement To 70. “The Republican Study Committee would raise the
retirement age to 70 for people born after 1962, use a definition of inflation that would lower benefits, and reduce
benefits for wealthier retirees.” [Examiner, 3/23/15]

RSC Budget Balanced By “Cutting More Deeply Into Federal Healthcare And Retirement Programs.” “The
Republican Study Committee on Monday unveiled its plan to cut spending by $7.1 trillion over 10 years, reaching a
surplus in six years by cutting more deeply into federal healthcare and retirement programs as well as domestic
agency budgets.” [Reuters, 3/23/15]
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 180 of 834

                                                                    SCOTT PERRY Rese arch Book | 179

RSC Budget Called For Balanced Budget Amendment To The Constitution. “It is the policy of this resolution
that Congress should pass a joint resolution incorporating the provisions set forth in subsection (b), and send such
joint resolution to the States for their approval, to amend the Constitution of the United States to require an annual
balanced budget.” [RSC Budget Proposal, 3/22/15]

FY 2015

Perry Voted For FY 2015 House Republican Budget To Repeal The Affordable Care Act, Cut SNAP
Funding, And Voucherize Medicare

2014: Perry Voted For FY 2015 House Republican Budget That Would Repeal The Affordable Care Act,
Cut SNAP Funding, And Alter Medicare. In April 2014, Perry voted for: “Adoption of the concurrent resolution
that would provide for $2.842 trillion in new budget authority in fiscal 2015, not including off-budget accounts. It
would assume $5.1 trillion in reductions over the next 10 years in both discretionary and mandatory spending. The
proposal would assume the repeal of the 2010 health care overhaul. It also would propose extending the 2013 law
that withheld the pay of members of Congress unless the House and Senate each approve a budget resolution. It
would propose changing the Supplemental Nutrition Assistance Program into a block grant program and call for a
decrease of $125 billion in SNAP funding over five years. The proposal would call for expanded work and job
training requirements in order to receive aid from the Temporary Assistance to Needy Families Program and would
propose preventing beneficiaries from receiving unemployment insurance and disability insurance concurrently. It
would call for the creation of a block grant program for Medicaid run by individual states. It also would include a
proposal for a 10-year ‘doc fix’ to prevent a 24 percent cut in Medicare payments to doctors. It would assume the
enactment of legislation to consolidate the current seven individual tax brackets into two, allowing for the reduction
of the top individual rate from 39.6 percent to 25 percent and the corporate rate from 35 percent to 25 percent and
call for repeal of the alternative minimum tax. It also would call for a maximum-income cap to qualify for Pell
Grants and the elimination of eligibility for less than half-time students.” The budget passed 219 to 205. [H.C Con.
Res 96, Vote #177, 4/10/14; CQ, 4/10/14]

    AARP: Republican Budget Would Remove the Medicare Guarantee. “Chairman Ryan’s proposed budget
    fails to address the high costs of health care and instead shifts costs onto seniors and future retirees. Repealing
    the benefits of the Affordable Care Act ignores the progress we’ve made to improve access to health care and
    protect against discrimination based on age, gender or medical history. Removing the Medicare guarantee of
    affordable health coverage for older Americans by implementing a premium support system and asking seniors
    and future retirees to pay more is not the right direction.” [AARP Press Release, 4/1/14]

    NCPSSM: Republican Budget Would Ultimately Kill Traditional Medicare. “This is a budget that
    doubles-down on an ideological quest to turn Medicare into “coupon care”, making it harder for seniors to
    choose their own doctors and ultimately killing traditional Medicare. If the GOP/Ryan budget becomes law,
    seniors will immediately lose billions in prescription drug savings, free wellness visits and preventative
    services provided in the ACA, and the Part D donut hole returns.” [National Committee to Preserve Social
    Security & Medicare, 4/1/14]

    Associated Press: “The Proposal Would Reprise a Voucher-Like Medicare Program.” “The proposal
    would reprise a voucher-like Medicare program for future retirees that would be the basis for GOP claims that
    the measure would drive down government debt over the long term.” [Associated Press, 4/1/14]

    Los Angeles Times: Republican Budget Would Turn Medicare into a “Voucher-Like Program” that
    “May Not Fully Cover the Cost” of Medicare. “Ryan retained his idea for turning the Medicare health
    system into a voucher-like program for future seniors, providing a fixed amount of cash that can be applied
    toward the purchase of private health insurance. The voucher may also be used to enroll in traditional
    Medicare, but it may not fully cover the cost.” [Los Angeles Times, 4/1/14]
       Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 181 of 834

                                                                  SCOTT PERRY Rese arch Book | 180

Perry Voted For FY 2015 Republican Study Committee Budget That Turned Medicare To A Voucher
Program And Raised The Social Security Eligibility Age

2014: Perry Voted For FY2014 Republican Study Committee (RSC) Budget. In April 2014, Perry voted for:
“Woodall, R-Ga., substitute amendment that would provide for $2.744 trillion in new budget authority in fiscal
2015, not including off-budget accounts. The plan would call for repeal of the 2010 health care overhaul. It would
propose converting several social programs including Medicaid and the Supplemental Nutrition Assistance
Program into block grants to be funded at fiscal 2014 levels. The plan would call for eliminating the mandatory
increase in funding for the Pell Grant program, the subsidized interest payments on federal undergraduate student
loans and the social services block grant. It would propose requiring federal employees to contribute more to both
their pensions and health benefits and reducing the federal workforce through attrition. The substitute would
propose reducing premium subsidies for crop insurance from 60 percent to 40 percent. It also would call for a
revenue neutral tax code overhaul that would create two income tax rates, with a top rate of 25 percent. It also
would call for repeal of the inheritance tax, propose setting the dividend tax rate at a maximum of 15 percent and
provide for equal tax treatment for individual and employer health care expenditures.” The amendment failed 104
to 132. [H Con Res 96, Vote #175, 4/10/14; CQ, 4/10/14]

    RSC Budget Balanced The Budget In Four Years By Freezing Spending At Pre-2008 Levels.
    “BALANCES IN FOUR YEARS: The proposal balances the federal budget in 2018, bringing spending down
    to an average of 18.1 percent of GDP while limiting average revenue to 18.1 percent of GDP, close to the
    historical average REDUCES SPENDING: Freezes discretionary spending at $950 billion, the pre-2008
    spending levels, starting in FY2015 until the federal budget is balanced.” [RSC Budget, via Wayback Machine,
    accessed 3/29/18]

    RSC Budget Turned Medicare Into A Voucher Program And Increased The Retirement Age To 70. “The
    RSC believes we should save Medicare from bankruptcy by transitioning to a solvent premium-support system,
    as passed in previous House Republican Budgets. […] SAFEGUARDS SOCIAL SECURITY AND
    DISABILITY INSURANCE: This budget would slowly phase in an increase in the Social Security full-
    retirement age. The full retirement age would continue the current-law’s gradual increase of two months per
    year beginning in 2022 until the full retirement age reaches 70.” [RSC Budget, via Wayback Machine,
    accessed 3/29/18]

FY 2014

Perry Voted For FY 2014 Ryan Budget That Cut Medicare Spending By $356 Billion And Turned It Into A
Voucher Program

2013: Perry Voted For FY 2014 Ryan Budget That Called For Restructuring Of Medicare Into A “Premium
Support” System And $5.7 Trillion In Spending Cuts Over Ten Years. In March 2013, Perry voted for:
“Adoption of the concurrent resolution that would provide $2.769 trillion in new budget authority in fiscal 2014,
not including off-budget accounts. It would assume that the spending levels required by the sequester remain in
place and that non-war discretionary spending for all future years will be at post-sequester levels. It would assume
that all discretionary savings from the sequester beginning in fiscal 2014 will come from non-defense programs. It
would assume $5.7 trillion in reductions over the next 10 years in both discretionary and mandatory spending. It
would assume repeal of the 2010 health care overhaul and a restructuring of Medicare into a “premium support”
system beginning in 2024. It would call for an overhaul of the tax code, under which the alternative minimum tax
would be repealed, the six current individual income tax brackets would be consolidated into two and tax credits
and deductions would be eliminated or curtailed.” The resolution passed 221 to 207. [H. Con. Res, 25, Vote #88,
3/21/13; CQ, 3/21/13]

    National Journal: “For Those Younger Than Age 55, Medicare Could Look Unrecognizable” If Ryan
    Budget Were Implemented. “And, for those younger than age 55, Medicare could look unrecognizable:
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 182 of 834

                                                                  SCOTT PERRY Rese arch Book | 181

    People receive a fixed sum of money from the federal government to buy health insurance in their old age,
    regardless of the way inflation has caused health care costs to increase.” [National Journal, 3/10/13]

    CBPP: Ryan Budget Would Cut Medicare Spending By A Total Of $356 Billion.” According to an
    analysis of the Ryan budget conducted by the Center on Budget and Policy Priorities: “Over the 2013 to 2023
    period, the Ryan budget would cut Medicare spending by a total of $356 billion. His budget would save $129
    billion compared to current law from limiting medical malpractice awards, increasing income-tested premiums,
    and repealing the Medicare benefit improvements in health reform, including closure of the prescription drug
    ‘donut hole.’ Ryan’s baseline includes $138 billion in scheduled cuts from Medicare’s sustainable growth rate
    formula for physicians and $89 billion in Medicare cuts from sequestration, bringing his total Medicare
    reductions to the aforementioned $356 billion.” [Center on Budget and Policy Priorities, 3/12/13]

    CBPP: Families Making Less Than $200,000 Would Face Average Tax Hike of $3,000. “Families with
    children that have incomes below $200,000 would have to face tax increases averaging more than $3,000 a
    year, if policymakers were to avoid increasing the deficit while reaching Chairman Ryan’s 25-percent top-tax-
    rate goal… If policymakers enacted the same extremely ambitious reductions in tax expenditures for filers with
    incomes above $200,000…, filers with incomes of $1 million or more would lose tax breaks totaling about
    $90,000 on average – still leaving them with an average net tax cut of about $245,000…” [Center on Budget
    and Policy Priorities, 3/17/13]

    CBPP: Millionaires Would Likely Experience A $245,000 Net Tax Cut. According to an analysis of the
    Ryan Budget conducted by the Center on Budget and Policy Priorities, “If policymakers enacted the same
    extremely ambitious reductions in tax expenditures for filers with incomes above $200,000 that TPC assumed
    when it analyzed Romney’s tax plan, filers with incomes of $1 million or more would lose tax breaks totaling
    about $90,000 on average – still leaving them with an average net tax cut of about $245,000. Households with
    incomes above $200,000 would get a net cut of about $16,000.” [Center on Budget and Policy Priorities,
    3/17/13]

2013: Perry Did Not Vote On FY 2014 Republican Study Committee Budget That Turned Medicare To A
Voucher Program And Raised The Social Security Eligibility Age

2013: Perry Did Not Vote On FY2014 Republican Study Committee (RSC) Budget. In March 2013, Perry did
not vote on: a “substitute that would provide $2.732 trillion in new budget authority for fiscal 2014, not including
off-budget accounts. The substitute would assume a $950 billion cap on total non-war discretionary spending,
freezing it for four years until the budget is balanced, and then allowing for inflation growth. It would assume $552
billion for defense spending in fiscal 2014. It also would assume the repeal the 2010 health care overhaul and
conversion of Medicaid and the Supplemental Nutrition Assistance Program into block grant programs. It also
would assume the transformation of Medicare into a premium support program that would compete against private
plans. It also would assume the reinstatement of the Bush-era tax cuts for high-income earners and an overhaul of
the tax code that would eliminate the estate tax, allow taxpayers to switch to a system with two tax brackets and cut
the corporate tax rate to 25 percent.” The amendment failed 104 to 132. [H. Con. Res 25, Vote #86, 3/20/13; CQ,
3/20/13]

    RSC Budget Would Turn Medicare Into A Voucher Program For Those 59 And Younger. “The key
    difference between [the RSC and Ryan budgets] is the plan to overhaul Medicare. While Ryan calls for
    implementing his ‘premium support’ plan for future beneficiaries age 54 and younger, the RSC budget would
    start the change for people 59 and below.” [The Hill, 3/15/13]

    RSC Budget Would Raise The Social Security Eligibility Age From 65 To 70 For Those 51 And Older.
    “This budget would slowly phase in an increase in the Social Security full-retirement age for individuals born
    in 1962 (currently 51) and after to an eventual full-retirement age of 70.” [RSC Budget, March 2013]
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 183 of 834

                                                                   SCOTT PERRY Rese arch Book | 182

Perry Voted For The ‘No Budget, No Pay’ Act

January 2013: Perry Voted For A Bill That Would “Suspend The Salary Payments To Members In Either
Chamber That Does Not Adopt A Fiscal 2014 Budget Resolution By April 15, 2013,” Increase Debt Ceiling.
In January 2013, Perry voted for: “Passage of the bill that would suspend the limit on government borrowing
through May 18, 2013 and then automatically increase the current $16.4 trillion ceiling to accommodate additional
debt accumulated through that date. It also would suspend the salary payments to members in either chamber that
does not adopt a fiscal 2014 budget resolution by April 15, 2013. Salaries of members of a chamber that do not
adopt a budget by that time would be placed into an escrow account and would not be released until the chamber
adopted a budget or until the last day of the 113th Congress, in January 2015.” [CQ, 1/23/13; HR325, Vote #30,
1/23/13]

Balanced Budget Amendment

2018: Perry Voted For Proposing A Balanced Budget Amendment To The Constitution

Perry Voted For Proposing A Balanced Budget Amendment To The Constitution

Perry Voted For Proposing A Balanced Budget Amendment To The Constitution. In April 2018, Perry voted
for: “Goodlatte, R-Va., motion to suspend the rules and pass the joint resolution that would propose a constitutional
amendment that would require the U.S. government to operate under a balanced budget each year, beginning five
years after ratification. Under the proposal, three-fifths of the entire House and Senate would be required to approve
deficit spending or an increase in the public debt limit, but a simple majority would be sufficient to waive the
requirement in times of congressionally declared war or in the face of a serious military threat.” The motion was
rejected by a vote of 233-184. [H J Res 2, Vote #138, 4/12/18; CQ, 4/12/18]

    Center for American Progress: The Balanced-Budget Amendment Threatens Americans’ Health Care,
    Social Security, and Jobs [Center for American Progress, 4/11/18]

    AARP Opposed The Balanced Budget Amendment Because It Would “Likely Harm Social Security And
    Medicare, Subjecting Both Programs To Potentially Deep Cuts.” “AARP is writing to express our
    opposition to a balanced budget amendment to the Constitution of the United States. […] A balanced budget
    amendment would likely harm Social Security and Medicare, subjecting both programs to potentially deep cuts
    without regard to the impact on the health and financial security of individuals. It would also likely diminish
    the resources available for programs assisting Americans who are least able to provide for themselves –
    services such as meals or heating for those who are too poor or physically unable to take care of their basic
    needs without some support.” [AARP, Letter, 4/9/18]

    Senator Corker: “Republicans Control The House, Senate And White House. If We Were Serious About
    Balancing The Budget, We Would Do It. But Instead Of Doing The Real Work, Some Will Push This
    Symbolic Measure So They Can Feel Good When They Go Home To Face Voters.” [Sen. Corker, Twitter,
    3/29/18]

Perry Voted For Blocking An Amendment To The Balanced Budget Amendment To Protect Social Security,
Medicare, And Medicaid

Perry Voted For Blocking An Amendment To The Balanced Budget Amendment To Protect Social Security,
Medicare, And Medicaid. In April 2018, Perry voted for: “Buck, R-Colo., motion to order the previous question
(thus ending debate and possibility of amendment) on […] providing for the speaker to entertain motions to
suspend the rules on April 12, 2018, relating to the joint resolution (H J Res 2) that would propose a balanced
budget amendment to the U.S. Constitution.” According to Rep. McGovern, “If we defeat the previous question, I
will offer an amendment to the rule which would amend the bill to exempt Social Security, Medicare, and
       Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 184 of 834

                                                                  SCOTT PERRY Rese arch Book | 183

Medicaid, vital pillars of our social safety net.” The motion was agreed to by a vote of 231-186. [H Res 811, Vote
#133, 4/11/18; CQ, 4/11/18; Congressional Record, H3018, 4/11/18]

2018: Perry Co-Sponsored A Balanced Budget Amendment That Would Threaten Social Security
And Medicare

2018: Perry Co-Sponsored A Balanced Budget Amendment

2018: Perry Co-Sponsored A Balanced Budget Amendment. [H J Res 2, co-sponsored 1/12/18]

    A Balanced Budget Amendment Would Override All Government Guarantees And Promises Written
    Into Law – Including Social Security, Medicare, Veterans Benefits, And Military Pensions. “In general, a
    balanced budget requirement in the U.S. Constitution would override any and all government guarantees and
    promises written into law: the guarantee to pay interest on the debt; or to pay insurance and guarantee claims
    for bank deposits, floods, loan defaults, and nuclear accidents; or to pay program benefits for Social Security,
    Medicare, Medicaid, unemployment benefits, veterans’ benefits, or military and civil service pensions; or to
    pay contractors who have delivered goods or services to the federal government.” [CBPP, 3/16/18]

    Under A Balanced Budget Amendment, It Would Be Unconstitutional For Social Security To Use Its
    Savings – What Workers Already Paid In – To Pay Promised Benefits; Benefits Could Have To Be Cut.
    “Currently, Social Security holds $2.9 trillion in Treasury securities. But under the balanced budget
    amendment, it would essentially be unconstitutional for Social Security to draw down these savings to pay
    promised benefits. Instead, benefits could have to be cut, because all federal expenditures would have to be
    covered by tax revenues collected during that same year.” [CBPP, 3/16/18]

Perry Co-Sponsored Or Introduced A Balanced Budget Amendment 7 Times

2019: Perry Introduced A Balanced Budget Amendment. [HJ Res 50, 3/12/19]

2017: Perry Introduced A Balanced Budget Amendment. [HJ Res 18, 1/4/17]

2015: Perry Introduced A Balanced Budget Amendment. [H J Res 28, introduced 2/5/15]

    2015: Perry Introduced A Balanced Budget Amendment. “U.S. Rep. Scott Perry, R-York County, has again
    penned legislation that calls for a balanced budget amendment to the U.S. Constitution. Perry, freshly sworn
    into his second term, had campaigned on a balanced budget amendment. The legislation also aims to decrease
    the amount of debt the government can carry, requiring three-fourths approval from the House and Senate to
    bring on new debt. The same margin of approval from lawmakers would also be needed to increase taxes.”
    [York Dispatch, 2/5/15]

2015: Perry Co-Sponsored A Balanced Budget Amendment. [H J Res 2, co-sponsored 7/7/15]

2013: Perry Introduced A Balanced Budget Amendment. [HJ Res 36, introduced 3/14/13]

2013: Perry Co-Sponsored Two Resolutions Proposing A Balanced Budget Amendment. [H J Res 1, co-
sponsored 7/30/13; H J Res 2, co-sponsored 7/30/13]

Perry Praised Trump For Proposing A Balanced Budget

Perry Praised Trump For Proposing A Balanced Budget. “Perry also did not give Trump’s budget proposal a
glowing review. But he did give the President credit for submitting a balanced budget. ‘I’m hopeful that we
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 185 of 834

                                                                   SCOTT PERRY Rese arch Book | 184

(Republicans and Democrats) can find common ground during the budget process and finally get serious about
controlling federal spending,’ Perry said.” [Evening Sun, 5/30/17]

Perry Criticized Obama For Not Producing A Balanced Budget

Perry Criticized Obama For Not Producing A Balanced Budget. “For years, Republicans in Congress have
been fighting to control government spending and get our debt crisis under control. President Obama has never
produced a balanced budget. By this logic, Republicans should have the right to override the president and
unilaterally start cutting wasteful government programs. But that’s not how the Constitution works. Part of the oath
I took a few weeks ago reaffirmed our commitment to a government founded on a system of checks and balances.”
[York Dispatch, Scott Perry Op-Ed, 2/17/15]

Debt Limit Votes

Perry Voted 6 Times Against Raising The Debt Limit

2018: Perry Voted Against A Continuing Resolution That Suspended The Debt Limit Through March 2019.
In February 2018, Perry voted against: “Frelinghuysen, R-N.J., motion to concur in the Senate amendment to the
House amendment to the Senate amendment to the bill that would provide funding for federal government
operations and services at current levels through March 23, 2018. The bill would increase defense spending caps to
$629 billion for fiscal 2018 and $647 billion for fiscal 2019, and would increase non-defense spending caps by $63
billion in fiscal 2018 and $68 billion in fiscal 2019. It would suspend the debt ceiling through March 1, 2019, and
would provide $89.3 billion in emergency supplemental funding including $23.5 billion in funding for the Federal
Emergency Management Agency Disaster Relief Fund, $28 billion in funding to the Department of Housing and
Urban Development Community Development Fund, and $4.9 billion in additional Medicaid funding for Puerto
Rico and the U.S. Virgin Islands. It would authorize funding for community health centers through fiscal 2019, and
would provide for an additional authorization of the Children’s Health Insurance Program from fiscal 2023 to fiscal
2027. The underlying bill would allow the governor of a state, territory, possession or the mayor of the District of
Columbia to order that the United States flag be flown at half-staff to honor the death of a first responder who dies
while serving in the line of duty.” [HR 1892, Vote #69, 2/9/18; CQ, 2/9/18]

2017: Perry Voted Against Suspending The Public Debt Limit For Three Months. In September 2017, Perry
voted against: “Frelinghuysen, R-N.J., motion to concur in the Senate amendment to the House amendment to the
Senate amendment to the bill that would make available $15.25 billion in emergency supplemental funding for
fiscal 2017 to partially cover the costs of responding to multiple natural disasters, including Hurricane Harvey. The
measure would suspend the public debt limit from the bill’s date of enactment until Dec. 8, 2017, and would
provide for government operations to be funded at fiscal 2017 levels until Dec. 8, 2017.” The motion passed, 316-
90. [H R 601, Vote #480, 9/8/17; CQ, 9/8/17]

2015: Perry Voted Against The Bipartisan Budget Act That Suspended The Debt Limit Until March 2017.
“Rogers, R-Ky., motion to concur in the Senate amendment to the bill with a modified Boehner amendment that
would replace the bill with legislation that would suspend the debt limit until March 15, 2017 and increase the
discretionary spending cap for fiscal 2016 by $50 billion and for fiscal 2017 by $30 billion, with the increases split
equally between defense and non-defense spending. Offsets through mandatory spending cuts and revenue
increases would include increasing premiums companies pay to the Pension Benefit Guarantee Corporation to
insure private pension plans, the sale of oil from the Strategic Petroleum Reserve, and changes to the federal crop
insurance program. It would prevent an estimated 52 percent premium increase for certain Medicare beneficiaries
and instead provide for a lower increase, and would make changes to keep the Social Security disability insurance
trust solvent until 2022.” [HR 1314, Vote #579, 10/28/15; CQ, 10/28/15]

2014: Perry Voted Against The Temporary Debt Limit Extension Act That Increased The Debt Limit
Through March 2015. In February 2014, Perry voted against: “Passage of the bill that would suspend the current
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 186 of 834

                                                                   SCOTT PERRY Rese arch Book | 185

statutory limit on federal borrowing authority for one year, through March 15, 2015. Under the bill, on March 16,
2015, a new statutory debt limit would automatically be re-established and set at increased levels to reflect any
additional federal borrowing that had occurred in order to make payments up to that point on government
obligations.” [S 540, Vote #61, 2/11/14; CQ, 2/11/14]

2013: Perry Voted Against Continuing Appropriations Bill That Increased The Debt Limit Through
February 2014. In May 2014, Perry voted against: “Rogers, R-Ky., motion to recede from House amendments and
concur in the Senate amendment to the bill that would require the Health and Human Services Department to verify
the income qualifications of people who apply for tax subsidies under the 2010 health care overhaul. The Senate
amendment would provide continuing appropriations for government operations through Jan. 15, 2014, reflecting
an annual discretionary level of about $986 billion. It would allow federal borrowing to continue through Feb. 7,
2014, after the president certifies that the U.S. Treasury cannot pay its obligations and would set up an expedited
process for Congress to consider resolutions of disapproval for the debt limit increase authorized by the bill. It also
would provide for retroactive pay for federal employees who worked through the government shutdown that began
on Oct. 1, 2013 and for workers furloughed during that time.” The bill passed 285-144. [HR 2775, Vote #550;
10/16/13 CQ, 10/16/13]

2013: Perry Voted For No Budget, No Pay Act That Suspended Debt Limit Until May 2013. In January 2013,
Perry voted for: “Passage of the bill that would suspend the limit on government borrowing through May 18, 2013
and then automatically increase the current $16.4 trillion ceiling to accommodate additional debt accumulated
through that date. It also would suspend the salary payments to members in either chamber that does not adopt a
fiscal 2014 budget resolution by April 15, 2013. Salaries of members of a chamber that do not adopt a budget by
that time would be placed into an escrow account and would not be released until the chamber adopted a budget or
until the last day of the 113th Congress, in January 2015.” The bill passed 285-144. [HR 325, Vote #30, 1/23/13;
CQ, 1/23/13]
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 187 of 834

                                                                   SCOTT PERRY Rese arch Book | 186

Consumer Issues & Regulations

                                                Significant Findings

     ✓ Perry voted against the Save The Internet Act.

     ✓ Perry voted 4 times to block rules requiring ISPs to protect the privacy of Internet customers.

     ✓ Perry voted for a bill to allow industries to influence pending regulations without public knowledge.


Net Neutrality

Perry Voted Against The Save The Internet Act

Perry Voted Against The Save The Internet Act To Reinstate Net Neutrality Rules. In April 2019, Perry voted
against: “Passage of the bill that would reverse the Federal Communications Commission’s Dec. 2017 decision
related to regulation of broadband internet services, which classified internet service as an ‘information service’ to
be regulated under Title I FCC authorities. It would effectively restore and codify a 2015 FCC regulatory
framework and any other rules repealed or amended by the 2017 decision. The restored framework would classify
internet service as a ‘telecommunications service’ to be regulated under certain Title II FCC authorities, and
restored rules would include prohibitions on blocking and paid prioritization of content by internet service
providers. The restored rules would be effective retroactively, and the bill would prohibit the FCC from effectively
reissuing the nullified rules. It would also exempt small broadband internet providers from certain public disclosure
requirements related to network management practices, performance, or commercial terms, for one year after
enactment.” The bill passed by a vote of 232-190. [HR 1644, Vote #167, 4/10/19; CQ, 4/10/19]

    The Save The Internet Act Would Reinstate The Obama-Era FCC’s Open Internet Order That The
    Federal Communications Commission Voted To Repeal In 2017. “On Wednesday, the House of
    Representatives successfully pushed through a measure that would reinstate the same net neutrality rules that
    the Federal Communications Commission voted to repeal in 2017. The Save the Internet Act was approved
    232-190 Wednesday afternoon after months of debate and committee hearings in the House. The measure was
    introduced last month in both chambers by Rep. Mike Doyle (D-PA) and Sen. Ed Markey (D-MA) with plenty
    of fanfare from consumer advocacy groups and the American electorate. The bill, if approved, would restore
    the net neutrality rules put in place by way of the Obama-era FCC’s Open Internet Order in 2015 that were
    repealed under a Republican majority only two years later.” [The Verge, 4/10/19]

    NBC News: The Save The Internet Act Was “The Most Significant Development Yet” To Guarantee
    “Equal And Open Access To All Websites And Services” On The Internet. “House and Senate Democrats
    unveiled legislation Wednesday to establish net neutrality protections, the most significant development yet in a
    years long effort by technologists to prevent companies from using their power to manipulate how users
    experience the internet. The ‘Save the Internet Act’ is the party’s latest attempt to undo the Federal
    Communications Commission’s repeal of Obama-era rules that ensured equal and open access to all websites
    and services for internet users and content providers.” [NBC News, 3/6/19]

Internet Privacy

Perry Voted 4 Times To Block Rules Requiring ISPs To Protect The Privacy Of Internet Customers
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 188 of 834

                                                                  SCOTT PERRY Rese arch Book | 187

Perry Voted For Blocking A Bill To Subject Providers Of Broadband Internet Access To Privacy Rules
Adopted By The FCC In October of 2016. In July 2017, Perry voted for: “Byrne, R-Ala., motion to order the
previous question (thus ending debate and possibility of amendment) on the rule (H Res 431) that would provide
for House floor consideration of the bill (HR 2810).” According to the Democratic Leader’s office, the motion
prevented “consideration of the bill (H.R. 1868) to provide that providers of broadband Internet access service shall
be subject to the privacy rules adopted by the Federal Communications Commission on October 27, 2016.” A vote
for the previous question was a vote to block consideration of HR 1868. The motion passed, 234-183. [H Res 431,
Vote #347, 7/1217; CQ, 7/12/17; DemocraticLeader.gov, 7/12/17]

Perry Voted For Blocking A Bill To Reinstate FCC Rules Protecting The Privacy Of Broadband Customers.
In May 2017, Perry voted for: “Byrne, R-Ala., motion to order the previous question (thus ending debate and
possibility of amendment) on the rule (H Res 299).” Upon defeat of the motion, Democrats planned to offer an,
“amendment to the Rule, which would make in order Ms. Rosen of Nevada’s bill, H.R. 1868. H.R. 1868 would
reinstate the Federal Communications Commission’s rules adopted on October 27, 2016 that protect the privacy of
broadband customers.” A vote yes was a vote to block the Democratic amendment. The motion was agreed to by
a vote of 233-190. [HR 1868 (H.Res 299), Vote #240, 5/2/17; CQ, 5/2/17]

Perry Voted For Nullifying A Rule Requiring Internet Providers To Obtain Permission From Customers
Before Using Or Selling Their Sensitive Information. In March 2017, Perry voted for: “passage of the joint
resolution that would disapprove and nullify a Federal Communications Commission rule that requires broadband
internet service providers to obtain affirmative permission from customers to use or share their sensitive
information, such as web browsing history, geolocation information, content of communications and Social
Security numbers; to take reasonable measures to secure customer information; and to notify customers, the
commission and law enforcement when a data breach occurs that could result in harm.” The resolution passed (thus
cleared for the president) by a vote of 215-205. A “yea” was a vote in support of the president’s position. [SJRes
34, Vote #202, 3/28/17; CQ, 3/28/17]

Perry Voted For Consideration Of Nullification Of A Rule Requiring Internet Providers To Obtain
Permission From Customers Before Using Or Selling Their Information. In March 2017, Perry voted for:
“adoption of the rule (H Res 230) that would provide for House floor consideration of the joint resolution that
would disapprove and nullify a Federal Communications Commission rule that requires broadband internet service
providers to obtain affirmative permission from customers to use or share their sensitive information.” The rule was
adopted by a vote of 231-189. [H.Res 230, Vote #200, 3/28/17; CQ, 3/28/17]

Industry Regulation

Perry Voted For A Bill To Allow Industries To Influence Pending Regulations Without Public
Knowledge

Perry Voted For The Unfunded Mandates Information And Transparency Act, Which Required Federal
Agencies To Analyze Their Regulatory Effects On Industries And To Meet With These Stakeholders. In July
2018, Perry voted for: “Passage of the bill that would require independent agencies to conduct analyses of their
proposed rules and the effect thereof on the private sector and on state and local governments. The bill would
require that independent federal regulatory agencies, except for the Federal Reserve, conduct unfunded mandate
analyses of their proposed rules and would require all agencies that conduct unfunded mandate reviews, including
both independent and non-independent federal agencies, to consult with private-sector stakeholders on the potential
impact of regulations being developed. The bill would also require federal agencies, if requested by a committee
chairman or ranking member, to conduct retrospective unfunded mandate analyses of existing regulations. The bill
would transfer authority for oversight of UMRA activities to the Office of Information and Regulatory Affairs
within the Office of Management and Budget.” The bill passed, 230-168. [H R 50, Vote #328, 7/13/18; CQ,
7/13/18]
   Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 189 of 834

                                                              SCOTT PERRY Rese arch Book | 188

The Bill Would Require Agencies To Alert And Solicit Feedback From Regulated Industries Before
Notifying The Public; Business Could Block New Regulations Without Any Broader Public Knowledge.
“The Unfunded Mandates and Information Transparency Act would require federal agencies to alert regulated
industries when they are considering drafting a rule and solicit their feedback – before the public learns there
may be a rule under consideration. Businesses could block even a hypothetical future rule and the public might
never find out.” [Coalition For Sensible Safeguards, accessed 7/13/18]
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 190 of 834

                                                                    SCOTT PERRY Rese arch Book | 189

Crime & Public Safety Issues

                                                 Significant Findings

     ✓ Perry called the death penalty a deterrent.

     ✓ Perry called red light cameras “un-constitutional.”

     ✓ Perry opposed legislation to curb texting and driving, calling it hard to enforce.


Death Penalty

Perry Called The Death Penalty A Deterrent

Perry Supported The Death Penalty, Saying He Thought It Was A “Deterrent.” “Yes. I’m a supporter of the
death penalty. I think it is a deterrent. And in Pennsylvania we’ve got a governor that has seen fit to not exercise his
authority to use the death penalty even in horrific cases such as this. And so I think that certainly it deserves another
look, if nothing else.” [Mornings With Maria, Fox Business Network, 10/29/18]

Traffic Infractions

Perry Called Red Light Cameras “Un-Constitutional”

Perry Called Red Light Cameras “Un-American And Un-Constitutional.” “Red light cameras may be in place
in Philadelphia for another six months, much to the dismay of state Rep. Scott Perry. Passed in the House last week,
the bill would extend the city’s pilot program through June and is being sent to Gov. Tom Corbett’s desk for his
signature. The bill was originally sponsored by Perry, R-Dillsburg, to amend the state’s official definition of a
motorcycle. The legislation was amended in the Senate to include the extension. That didn’t sit well with Perry, and
he removed his name from the bill. ‘I don’t want my name associated with this red light program,’ he said. Perry
sees the cameras as ‘un-American and un-constitutional.’” [York Dispatch, 12/26/11]

Perry Opposed Legislation To Curb Texting And Driving Calling It Hard To Enforce

Perry Opposed A Bill To Curb Texting And Driving Because It Would Be Hard To Enforce, Because “I
Don’t Know How Police Would Be Able To Tell The Difference Between A Driver Texting Or Dialing A
Phone Number.” “Motorists in Pennsylvania could soon be slapped with a $50 fine if they’re caught texting while
driving, under a bill that passed the state House Monday with little debate. The House voted 188-7 Monday in favor
of the bill, which had been changed significantly since passing the Senate in June. All but one local lawmaker voted
in favor of the legislation to ban texting while driving. The ban would make it a primary offense, but the penalty
would not include points on the driver’s record. State representatives Keith Gillespie, R-Springettsbury; Seth
Grove, R-Dover; Eugene DePasquale, D-York City; Ron Miller, R-Jacobus; and Stan Saylor, R- Windsor
Township, voted in favor of the bill. Although state Rep. Scott Perry, R-Dillsburg said the bill has good intentions,
he opposed the legislation because he said it’s flawed. ‘I don’t know how police would be able to tell the difference
between a driver texting or dialing a phone number. There would be enforcement issues under this bill,’ said
Perry.” [York Dispatch, 10/31/11]
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 191 of 834

                                                                   SCOTT PERRY Rese arch Book | 190

Education Issues

                                                Significant Findings

     ✓ Perry supported eliminating property taxes as a means of “funding education.”

     ✓ 2012: Perry said when elected to congress he would abolish the Department of Education.

     ✓ Perry said that no federally assisted programs would be lost if the Department of Education was
       abolished.

     ✓ Perry expressed concern that President Obama’s community college proposal would be too expensive.

     ✓ Perry criticized increases in education funding asking “what are we getting for all the extra money?”

     ✓ Perry voted for blocking vote to let students refinance their loans.

     ✓ Perry voted for blocking consideration of the Student Loan Relief Act.

     ✓ But Perry still voted repeatedly to slash Pell grants.

             ✓ Students in Perry’s district received $13,781,910 in Pell grants.


Education

Perry Supported Eliminating Property Taxes As A Means Of “Funding Education”

Perry Supported Eliminating Property Taxes “As A Means Of Funding Education.” “Ideally, Perry would like
to eliminate property taxes as a means of funding education, but feels that may not be realistic. He says a mix of
property, income and sales taxes is likely the best approach.” [Patriot News, 10/26/06]

2012: Perry Said When Elected To Congress He Would Abolish The Department Of Education

2012: Perry Said When Elected To Congress He Would Abolish The Department Of Education. “He also
cited his experience as founder of a construction company, saying, "I have pulled the wagon, I have signed the front
of the paycheck, I have dealt with the regulations." Reilly, 49, said cutting spending is his top priority. "I want to
help restore America to fiscal greatness," he said, also promising to "roll back the Obama agenda." He claimed
credit for cutting spending in York County, preventing tax increases and eliminating 59 county jobs. In Congress,
he would eliminate the Department of Education, and slash Energy Department spending on research and
development. Waga, 38, is a sergeant in the Baltimore County Police Department.” [Patriot News, 4/5/12]

Perry Said That No Federally Assisted Programs Would Be Lost If The Department Of Education
Was Abolished

Perry Said That No Federally Assisted Programs Would Be Lost If The Department Of Education Was
Abolished. “Closing the U.S. Department of Education. Perry said no federally assisted programs would be lost by
shutting down the department.” [York Daily Record, 2/16/17]
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 192 of 834

                                                                  SCOTT PERRY Rese arch Book | 191

Perry Expressed Concern That President Obama’s Community College Proposal Would Be Too
Expensive

Perry Expressed Concern That President Obama’s Community College Proposal Would Be Too Expensive.
“‘First of all, I am a product and an advocate of community college,’ said Republican Congressman Scott Perry,
who quickly followed with concerns of the price tag. ‘I’m going to wait and see what the details are, but I’m not
sure how this does anything to solve our debt issues,’ Perry said. ‘I don’t know how this does anything in the long
term to reduce the cost of education for most of the people who want to get a further education.’ Perry said he has
additional concerns about how certain colleges would be selected to participate, why community colleges were the
only forms of higher education selected and what the long-term strategy is for such a program.” [York Dispatch,
1/9/15]

Perry Criticized Increases In Education Funding Asking “What Are We Getting For All The Extra
Money?”

2010: Perry Criticized Increases In Education Funding Asking “What Are We Getting For All The Extra
Money?” “For the coming fiscal year, Rendell is calling for a fifth straight large increase for public schools —
$355 million, or 6 percent more — a hallmark of his administration that Rendell says will ensure a better economic
future for Pennsylvania. ‘What are we getting for all the extra money spent on education?’ Perry asked, arguing that
the tough decisions need to be made.” [The Sentinel, 2/26/10]

College Affordability

Student Loans

Perry Voted For Blocking Vote To Let Students Refinance Their Loans

2014: Perry Voted For Blocking A Vote On Allowing Students To Refinance Their Loans At Lower Interest
Rates. In June 2014, Perry voted for: a “motion to order the previous question (thus ending debate and the
possibility of amendment on) the rule (H Res 616) that would provide for House floor consideration of the fiscal
2015 Agriculture appropriations measure (HR 4800) and for closed consideration of a bill (HR 4453) that would
make permanent the reduced recognition period for S corporations built-in gains and another measure (HR 4457)
that would give small businesses the ability to deduct up to $500,000 of their equipment costs for a maximum of $2
million worth of property.” According to the Democratic Leader’s Office, “The Previous Question would force a
vote on the Bank on Students Emergency Refinancing Act – introduced by Congressmen Tierney and Miller – that
would allow millions of borrowers to refinance their existing student loans at lower interest rates, similar to those
currently available to new borrowers.” The previous question passed 224 to 194. A vote against the previous
question would have allowed the bill to be considered. [H Res 616, Vote #298, 6/11/14; CQ, 6/11/14;
Democratic Leader’s Office, accessed 6/7/17]

    The Hill: The Bill “Would Allow More Than 25 Million People To Refinance Their Student Loans To
    Today’s Lower Interest Rates Of Less Than 4 Percent.” “The Bank on Students Emergency Loan
    Refinancing Act, would allow more than 25 million people to refinance their student loans to today’s lower
    interest rates of less than 4 percent. Warren paid for the bill with the “Buffet Rule” — a minimum 30 percent
    income tax payment from people who earn between $1 million and $2 million. Republicans oppose the bill
    because it would raise taxes on the wealthy. They also accused Democrats of trying to force political show
    votes ahead of the November election.” [The Hill, 9/16/14]

Perry Voted For Student Loan Compromise, Lowering Rates
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 193 of 834

                                                                    SCOTT PERRY Rese arch Book | 192

2013: Perry Voted For A Compromise Bill To Cap Stafford Loan Rates At 8.25 Percent. In July 2013, Perry
voted for: “Kline, R-Minn., motion to suspend the rules and concur in the Senate amendment to the bill that would
set federal student loan interest rates issued after July 1, 2013 to the Treasury Department’s 10-year borrowing rate,
plus 2.05 percent for subsidized and unsubsidized undergraduate loans, 3.6 percent for graduate loans and 4.6
percent for PLUS loans. The loan rates would be capped at 8.25 percent, 9.5 percent and 10.5 percent, respectively.
It would require the Government Accountability Office to submit a report to Congress within four months detailing
the federal government’s cost of administering the student loan program and recommendations to avoid generating
additional revenue from the program.” The bill passed 392-31. [HR 1911, Vote #426, 7/31/13; CQ, 7/31/13]

2013: Perry Voted For A Bill That Would Allow Student Loan Interest Rate Caps To Increase Up To 8.5
Percent. In May 2013, Perry voted for: “Passage of the bill that would tie student loan interest rates to the 10-year
Treasury note rate. Interest rates on all federal student loans (except Perkins loans) issued on or after July 1, 2013
would be set each year at the 10-year Treasury note plus 2.5 percent. Rates for graduate and parent PLUS loans
would be set at the 10-year note plus 4.5 percent. Overall interest rates would be capped at 8.5 percent and 10.5
percent, respectively.” The bill passed 221 to 198. [HR 1911, Vote #183, 5/23/13; CQ, 5/23/13]

     U.S. News And World Report: The Bipartisan Student Loan Act Tied Loan Interest Rates To The Free
     Market, Which Would Benefit Students When Market Rates Were Low, But Skyrocket To 8.5 And 10.5
     Percent When They Were High. “Unfortunately, the new law combines this market rate with different – and
     much higher – interest rate caps. Undergraduates can now pay a maximum interest rate of 8.25 percent –
     compared with the previous maximums of 6.8 and 3.4 percent for unsubsidized and subsidized direct loans.
     The maximum rate for unsubsidized direct loans for graduate and professional students is now 9.5 percent and
     the rate for PLUS loans is a whopping 10.5 percent. Those are much higher than the previous rates of 6.8
     percent for unsubsidized direct loans and 7.9 percent for PLUS loans. When interest rates go up – and they
     will in the near future – students will pay much higher rates.” [U.S. News & World Report, 8/14/13]

     U.S. News And World Report: Bill Did Not Address “A Fundamental Problem In The Student Loan
     System…The Huge Profit The Federal Government Is Making At The Expense Of Students.” “The new
     law offers a moderate amount of help to current students at the expense of future ones. And it does nothing to
     address what the Student Loan Ranger sees as a fundamental problem in the student loan system – the huge
     profit the federal government is making at the expense of students.” [U.S. News & World Report, 8/14/13]

    HEADLINE: “Republicans Move Forward With Student Loan Plan That Could Mean Higher Rates
    Later.” [Associated Press, 5/16/13]

Perry Voted For Blocking Consideration Of The Student Loan Relief Act

Perry Voted For Blocking Consideration Of The Student Loan Relief Act, A Bill That Would Have
Prohibited The Automatic Doubling Of Student Loan Rates In July 1, 2013. In 2013, Perry voted for: a
“motion to order the previous question (thus ending debate and the possibility of amendment) on the rule (H Res
202) that would provide for House floor consideration of the bill that would allow the Treasury Department, once
the statutory debt limit is reached, to continue borrowing to pay the principal and interest on government debt and
obligations from the Social Security Trust Fund.” According to the Democratic Leader’s Office, “The Previous
Question would amend the rule to allow for consideration of the “Student Loan Relief Act of 2013” (H.R. 1595) to
amend the Higher Education Act of 1965 to extend the reduced interest rate for Federal Direct Stafford Loans.” The
previous question passed 227 to 199. A vote against the previous question would have allowed a vote on the student
loan bill. [H Res 202, Vote #138, 5/8/13; CQ, 5/8/13; Democratic Leader’s Office, accessed 6/7/17]

Pell Grants

Students In Perry’s District Received $13,781,910 In Pell Grants…
       Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 194 of 834

                                                                 SCOTT PERRY Rese arch Book | 193

2018-2019: Pennsylvania’s 10th District Students Were Awarded 3,754 Pell Grants Worth $13,781.910
Dollars. [National Association of Independent Colleges & Universities, Federal Student Aid Programs by
Congressional Districts, 2018-2019]

…But Perry Still Voted Repeatedly To Slash Pell Grants

2017: Perry Voted For FY18 House Republican Budget Resolution. [H Con Res 71, Vote #557, 10/5/17; CQ,
10/5/17]

   FY18 House Republican Budget Cut Pell Grants By More Than $75 Billion. “The budget calls for
   significantly scaling back Pell Grants, which help nearly 8 million students from low- and moderate-income
   families afford college. […] The Pell cuts of more than $75 billion would occur even though Pell Grants
   currently cover just 29 percent of the costs of college — the smallest portion covered in the program’s history.
   The cuts in Pell would be accompanied by up to $120 billion in cuts to student loans.” [CBPP, 9/5/17]

2015: Perry Voted For FY16 Republican Conference Report On Budget. [S CON RES 11, Vote #183; On
Agreeing to the Conference Report, 4/30/15; Bloomberg, 4/29/15]

   FY16 Conference Report Reduced Funding For Pell Grants. “The budget slashes domestic discretionary
   spending by trimming away at several major priorities for Democrats. The final bill includes a reduction in
   funding for federal Pell Grants and housing programs for low-income earners, and cuts to the Supplemental
   Nutrition Assistance Program, also known as food stamps.” [Washington Post, 4/29/15]

2015: Perry Voted For FY16 Republican Budget. [H. Con Res. 27, Vote #142, 3/25/15; New York Times,
3/25/15]

   FY16 House Republican Rolled Back Expansion Of Pell Grant Program, Freezing Maximum Grant For
   10 Years. “House Republicans looking for ways to balance the budget want to roll back President Obama’s
   expansion of a federal program allowing many of the country’s poorest students attend college. On Tuesday,
   the House GOP released a budget memo that would freeze the maximum amount students receive from the
   government to pay for college; the grants would be held at $5,775 per school year for the next 10 years.”
   [Washington Post, 3/18/15]

2014: Perry Voted For FY15 House Republican Budget. [H.C Con. Res 96, Vote #177, 4/10/14; CQ, 4/10/14]

   FY15 House Republican Budget Cut $90 Billion From Pell Grants. “Nor did Mr. Ryan shy away from hot-
   button issues. Education funding would be cut by $145 billion over 10 years. Pell grants for college students
   would lose $90 billion. University students would start being charged interest on their loans while still in
   school, reaping $40 billion.” [New York Times, 4/2/14]

2013: Perry Voted For FY14 House Ryan Budget. [H. Con. Res, 25, Vote #88, 3/21/13; CQ, 3/21/13]

   Ryan Budget Slashed Pell Grant Eligibility and Froze Pell Grant Funding To Not Keep Pace With
   Inflation. “The budget also calls for reversing changes to the grant’s needs analysis formula put into place in
   2007, which expanded the number of students eligible for Pell Grants, in essence making fewer students
   eligible to receive them. […] Under the House Republican Budget, Pell Grants would be capped at the current
   level of $5,645 for 10 years, and eliminate all mandatory funding. In other words, under Ryan’s plan, Pell
   Grants would not keep up with the pace of inflation and rising tuition costs, and would be worth less each
   successive year.” [Inside Higher Ed, 3/13/13; Campus Progress, 3/12/13]
       Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 195 of 834

                                                                  SCOTT PERRY Rese arch Book | 194

Election Law & Campaign Finance Issues

                                               Significant Findings

     ✓ Perry co-sponsored legislation limiting members of congress to three terms in the U.S. House, while
       running for his 4th term in Congress.

     ✓ Perry voted against the For The People Act, a package of reforms to get money out of politics.

     ✓ Perry was endorsed by Citizens United.

     ✓ Perry voted for blocking restoration of federal oversight to protect the right to vote.

     ✓ Perry called the Voting Rights Act a “dark cloud over the states that remain on the list.”

     ✓ Perry voted 5 times to block consideration of bills to increase transparency in campaign finance.

     ✓ Perry voted for bill that would prohibit the IRS from requiring tax-exempt organizations to disclose
       donor information.

     ✓ Perry voted for blocking a constitutional amendment that would overturn Citizens United.


Term Limits

2019: Perry Cosponsored Legislation To Limit Representatives To 3 Terms

Perry Cosponsored Legislation To Limit Congressional Terms To 3 Terms In June Of 2019. [H.J. Res. 20,
6/19/19]

    Perry Cosponsored Term Limits Legislation With The Stipulation That Terms Before The “Ratification”
    Of The Bill Would “Not Count Toward Term Limits.” “This joint resolution proposes a constitutional
    amendment limiting Members of the House of Representatives to three terms and Members of the Senate to
    two terms. Terms beginning before the ratification of this article do not count towards term limits.” [H.J. Res.
    20, 6/19/19]

Perry Pledged To Vote For An Amendment Limiting Members Of Congress To 3 Terms In The
House

Perry Pledged Vote For A U.S. Term Limits Amendment Of Three House Terms And Two Senate Terms.
[U.S. Term Limits, Pledge Signers 116th Congress, 11/2018]

Perry Was In His 3rd Term In Office, And Heading Into His 4th

2019: Perry Was In His 3rd Term In Office, And Heading Into His 4th. “Congressman Scott Perry is a combat
Veteran and represented the more than 725,000 people of the 4th Congressional District (all of York, all of Adams,
part Cumberland and part Dauphin) of Pennsylvania since 2013; he earned re-election in 2018 to the newly-
redistricted 10th Congressional District (all of Dauphin, part Cumberland, part York).” [Congressman Scott Perry
Bio, Accessed 11/4/19]
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 196 of 834

                                                                   SCOTT PERRY Rese arch Book | 195


2015: Perry Said That He Was Undecided On The Term Limits Issue

2015: Perry Said He Was Undecided On The Issue Of Term Limits. “Term limits: Perry said he goes back and
forth on the issue of term limits. He’s in favor of a politician self imposing a term limit. A large time frame, for
example an elected official being limited to 15 years in office, might work. ‘If you get a good person, you want to
keep him, or her,’ Perry said. Voters, however, make the ultimate decision of how long an elected official serves.
Perry noted that in his roughly six years as a state representative, about 50 percent of the House turned over. ‘I
think the system works pretty well,’ he said. “If we use it correctly, I think it works.’” [York Dispatch, 11/12/15]

The For The People Act 2019

Perry Voted Against The For The People Act

Perry Voted Against The For The People Act. In March 2019, Perry voted against: “Passage of the bill, as
amended, that includes a package of provisions related to campaign finance, voter registration and access, and
ethical standards for government officials. Among a number of provisions related to campaign finance reform, the
bill would prohibit super PACs from financing political ads supporting or opposing a political candidate. It would
require corporations, organizations, and political committees to disclose campaign-related expenditures of more
than $1,000 and any donors contributing more than $10,000 in an election cycle. It would expand political
advertising disclaimer requirements to online political ads and establish reporting requirements for online platforms
selling political ads. It would prohibit foreign entities from contributing to a political campaign, super PAC, or
presidential inaugural committee. The bill would also establish or modify public funding mechanisms for federal
election campaigns that would match small contributions of up to $200 for congressional and presidential
candidates whose campaigns do not accept contributions of more than $1,000 from any individual donor and do not
use more than $50,000 of the candidate’s personal funds.” The bill passed 234-193. [HR 1, Vote #118, 3/8/19; CQ,
3/8/19]

    HEADLINE: “House Democrats Just Passed A Slate Of Significant Reforms To Get Money Out Of
    Politics.” [Vox, 3/8/19]

    The For The People Act Established A Match Program For Candidates Who Raised Money From Small
    Dollar Donors, Funded By A Fee On Criminal And Civil Fines By Banks And Corporations.
    “Establishing public financing of campaigns, powered by small donations. Under the vision of the bill’s main
    sponsor, Rep. John Sarbanes (D-MD), the federal government would provide a voluntary 6-1 match for
    candidates for president and Congress, which means for every dollar a candidate raises from small donations,
    the federal government would match it six times over. The maximum small donation that could be matched
    would be capped at $200. The most substantial change to HR 1 is this program now won’t be funded by
    taxpayer dollars as originally planned; instead, it will come from adding a 2.75 percent fee on criminal and civil
    fines, fees, penalties, or settlements with banks and corporations that commit corporate malfeasance (think
    Wells Fargo).” [Vox, 3/8/19]

    The For The People Act Supported An End To Citizens United And Increased Disclosure Of The
    Funders Of “Dark Money” Groups And Online Political Ads. “Supporting a constitutional amendment to
    end Citizens United. Passing the DISCLOSE Act, pushed by Rep. David Cicilline and Sen. Sheldon
    Whitehouse, both Democrats from Rhode Island. This would require Super PACs and ‘dark money’ political
    organizations to make their donors public. Passing the Honest Ads Act, championed by Sens. Amy Klobuchar
    (MN) and Mark Warner (VA) and introduced by Rep. Derek Kilmer (WA) in the House, which would require
    Facebook and Twitter to disclose the source of money for political ads on their platforms and share how much
    money was spent.” [Vox, 3/8/19]
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 197 of 834

                                                                   SCOTT PERRY Rese arch Book | 196

    The For The People Act Created National Automatic Voter Registration, Made Election Day A Federal
    Holiday, Ended Partisan Gerrymandering, And Increased Election Security. “Creating new national
    automatic voter registration that asks voters to opt out rather than opt in, ensuring more people will be signed
    up to vote. Early voting, same-day voter registration, and online voter registration would also be promoted.
    Making Election Day a holiday for federal employees and encouraging private sector businesses to do the same
    […] Ending partisan gerrymandering in federal elections and prohibiting voter roll purging. The bill would stop
    the use of non-forwardable mail being used as a way to remove voters from rolls. Beefing up election security,
    including requiring the director of national intelligence to do regular checks on foreign threats. Recruiting and
    training more poll workers ahead of the 2020 election to cut down on long lines at the polls.” [Vox, 3/8/19]

Citizens United

Perry Was Endorsed By Citizens United

2012: Perry Was Endorsed By Citizens United. “Scott Perry has been endorsed by the Citizens United PAC in the
race to replace Rep. Todd Platts. Citizens United is best known for bringing the lawsuit that led to the Supreme Court
ruling that the government can’t limit how much organizations such as corporations and unions spend on political
ads. Perry, a state House member representing the Dillsburg area, is one of seven Republicans vying to replace Platts.”
[Patriot News, 4/11/12]

The Voting Rights Act

2015: Perry Voted For Blocking Restoration Of Federal Oversight To Protect The Right To Vote

Perry Voted For Blocking Restoration Of Federal Oversight To Protect The Right To Vote. In November
2015, Perry voted for: a motion to block consideration of a vote on the “Voting Rights Advancement Act, which
would restore federal oversight to protect the most sacred right and responsibility of American citizenship; the right
to vote.” The previous question carried, 241-178. A vote against the previous question would call for an immediate
vote on the Voting Rights Advancement Act. [H Res 507, Vote #583, 11/3/15; Democratic Leader – Previous
Questions, 11/3/15]

Perry Called The Voting Rights Act A “Dark Cloud Over The States That Remain On The List”

Perry Called The Voting Rights Act A “Dark Cloud Over The States That Remain On The List.” “Perry said
it’s also ‘time to move on’ from the special provisions under the Voting Rights Act, calling it a ‘dark cloud over the
states that remain on the list.’ There’s no need for the federal government to pre-approve voting rule changes if those
who create the rules aren’t breaking any laws, he said.” [York Dispatch, 6/19/13]

Campaign Finance Reform

Perry Voted 5 Times To Block Consideration Of Bills To Increase Transparency In Campaign
Finance

Perry Voted For Blocking An Amendment To Create A Small Dollar Donor Matching System And Require
Campaigns To Disclosure Of All Bundlers. In May 2018, Perry voted for: “Burgess, R-Texas, motion to order the
previous question (thus ending debate and possibility of amendment).” According to the Democratic Leader’s
office, “The Democratic Previous Question would help reduce the influence of big money in politics by
establishing a small-donor matching system, permitting unlimited coordinated party expenditures from small donor
sources, and by requiring disclosure by all bundlers of bundled contributions. Mr. Sarbanes’ bill is part of House
Democrats’ Better Deal Agenda that will help make government more open and transparent.” A vote for the motion
       Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 198 of 834

                                                                  SCOTT PERRY Rese arch Book | 197

was a vote to block consideration of the bill. The motion was agreed to 222-184. [H Res 905, Vote #210, 5/22/18;
CQ, 5/22/18; DemocraticLeader.gov, 5/22/18]

Perry Voted For Blocking Consideration Of The DISCLOSE Act. In May 2016, Perry voted for: blocking
consideration of a vote that would “force a vote on: The Opioid Abuse Crisis Act, which provides $600 million in
fully paid-for vital new resources to address the opioid epidemic that kills 78 Americans every day; and The
DISCLOSE Act, which would bring desperately needed transparency to the enormous amounts of special interest
secret money unleashed by the Supreme Court’s wildly destructive Citizens United decision.” A vote against the
previous question was to force the vote on the Opioid Abuse Crisis Act and the DISCLOSE Act. The previous
question carried, 239-176. [H Res 744, Vote #239, 5/25/16; Democratic Leader – Previous Questions, 5/25/16]

Perry Voted For Blocking Consideration Of Legislation To Require Dark Money Groups To Disclose Their
Donors. In May 2016, Perry voted for: blocking consideration of “the DISCLOSE Act, which would bring
desperately needed transparency to the tidal wave of secret money unleashed by the Supreme Court’s wildly
destructive Citizen’s United decision, requiring corporate CEOs to stand by their ads in the same way candidates
do; and compelling corporations and outside groups to disclose their campaign spending to shareholders, members,
and the public.” The previous question passed, 239 to 177. A vote against the previous question would have
allowed the bill to be considered. [H Res 732, Vote #196, 5/17/16; Democratic Leader – 114th Congress Previous
Questions, 5/17/16]

Perry Voted Against Motion Requiring 501(c) Groups That Participate In Political Campaigns To Disclose
Donations. In June 2016, Perry voted against: a motion that “would block Republicans’ assault on our campaign
finance system by requiring disclosure to the IRS of any substantial donations to tax-exempt 501(c) groups that
participate in political campaigns.” The motion failed 180-238. [HR 5053, Vote #302, 6/14/16; Office of the
Democratic Leader, 114th Congress Motions to Recommit, 6/14/16]

Perry Voted Against Striking Section Of Appropriations Bill Forbidding The Securities And Exchange
Commission From Developing A Rule Requiring The Disclosure Of Political Contributions To Tax Exempt
Organizations. In July 2016, Perry voted against: an amendment “that would strike a section of the bill that would
prohibit the Securities and Exchange Commission from developing or finalizing a rule requiring the disclosure of
political contributions to tax exempt organizations.” The amendment failed 186-236. [HR 5471, Vote #365, 7/6/16;
CQ Floor Votes, 7/6/16]

Perry Voted For Bill That Would Prohibit The IRS From Requiring Tax-Exempt Organizations To
Disclose Donor Information

Perry Voted For Bill That Would Prohibit The IRS From Requiring Tax-Exempt Organizations To Disclose
Donor Information. In June 2016, Perry voted for: bill that would amend “the Internal Revenue Code to prohibit
the Internal Revenue Service from requiring a tax-exempt organization to include in annual returns the name,
address, or other identifying information of any contributor. The bill includes exceptions for: (1) required
disclosures regarding prohibited tax shelter transactions; and (2) contributions by the organization’s officers,
directors, or five highest compensated employees (including compensation paid by related organizations).” The bill
passed 240-182. [HR 5053, Vote #303, 6/14/16; CRS Bill Digest, 8/2/16]

    Bill Would Eliminate Requirement That 501(c) Organizations Disclose Gifts Larger Than $5,000 Along
    With The Donor’s Information; Proponents Argued That Bill Would Protect Personal Information Of
    Donors, Critics Contended Foreign Donations Would Not Be Prevented. “House Republicans took a step
    Tuesday aimed at limiting the reach of the Internal Revenue Service with a bill that would end a requirement
    for tax-exempt advocacy groups to list large donors as part of their annual tax returns. The [bill] … would
    eliminate the mandatory listing of gifts larger than $5,000, along with the names and addresses of donors, in the
    Form 990 for tax-exempt groups organized under section 501(c) of the tax code. … Speaker Paul D. Ryan of
    Wisconsin and other proponents said the measure was needed to prevent the inadvertent release of confidential
    data such as donor names and addresses, which are supposed to be redacted when the IRS releases public
       Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 199 of 834

                                                                 SCOTT PERRY Rese arch Book | 198

    copies of the annual returns for tax-exempt groups. … Rep. Sander M. Levin … has argued Roskam’s proposal
    could open the door to donations from abroad to so-called social welfare groups that are organized under
    Section 501(c)(4) of the tax code. Such groups are authorized to spend unlimited amounts on political activity,
    so long as politics is not their main function.” [CQ Roll Call, 6/14/16]

    Obama White House: Bill Would Constrain IRS’s Ability To Enforce Tax Laws And Limit
    Transparency. “The Administration opposes H.R. 5053, the Preventing IRS Abuse and Protecting Free Speech
    Act, which would constrain the Internal Revenue Service’s (IRS) ability to enforce tax laws and reduce
    transparency.” [Executive Office of the President, Statement of Administration Policy, 6/13/16]

Perry Voted For Blocking A Constitutional Amendment That Would Overturn Citizens United

2015: Perry Voted For Blocking A Constitutional Amendment That Would Overturn Citizens United. In
January 2015, Perry voted for: a “motion to order the previous question (thus ending debate and possibility of
amendment) on the rule (H Res 38) that would provide for House floor consideration of the bill (HR 161) that
would set statutory deadlines for considering permits on natural gas pipeline projects, and the bill (HR 36) that
would create a nationwide ban on abortions performed at 20 weeks or later, with certain exceptions.” According to
the Democratic Leaders’ office, “The Democratic Previous Question requires Congress to vote on a constitutional
amendment to overturn the Supreme Court’s Citizens United decision and promote transparency in our political
system.” The previous question passed 238 to 182. [H Res 38, Vote #38, 1/21/15; Democratic Leader – Previous
Questions, 1/21/15; CQ, 1/21/15]
       Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 200 of 834

                                                                  SCOTT PERRY Rese arch Book | 199


Energy Issues

                                               Significant Findings

     ✓ Perry claimed that the Keystone pipeline would end military involvement in Iraq.

             ✓ Perry voted against requiring TransCanada, the Keystone developer, to pay for spills.

             ✓ Perry voted against holding pipeline owners liable for explosions.

     ✓ Perry attacked “the radical environmentalist left” for refusing to acknowledge the importance of
       “liquefied natural gas.”

     ✓ Perry claimed that the solution to America’s “ecological mess” would be to increase fracking.

     ✓ Perry voted for protecting oil & gas companies from publicly disclosing payments to foreign
       governments.

     ✓ Perry voted for lifting 40-year crude oil ban.

     ✓ Perry voted against forbidding oil and gas exports to state sponsors of terrorism.

     ✓ Perry voted against energy appropriations bill that cut renewable energy programs and rolled back
       clean water protections.


Keystone Pipeline

Perry Claimed That The Keystone Pipeline Would End Military Involvement In Iraq

Scott Perry On The Keystone Pipeline: “If We Had The Keystone Pipeline Being Constructed Right Now,
Maybe We Wouldn’t Be So Concerned About Iraq Oil.” “Well, I was just listening to your show a little bit. And
I just want to connect the dots for people with this foreign policy and domestic policy. How does it all add up? If
we had the Keystone pipeline being constructed right now, maybe we wouldn`t be so concerned about Iraq oil.”
[Fox News Network, 6/13/14]

    2014: Perry Said That If We Were Building The Keystone Pipeline We Might Not Be Involved In Iraq.
    “And I just want to connect the dots for people with this foreign policy and domestic policy. How does it all add
    up? If we had the Keystone pipeline being constructed right now, maybe we wouldn`t be so concerned about Iraq
    oil. That having been said, I`m -- I`m just pretty disgusted about it. You know, we -- the task force, we flew to
    Camp Bucca every day. And people have to understand, when you let bad people out of prison and just give them
    a pass to go anywhere and do anything, this is what you get. That`s number one.” [FOX News, 6/13/14]

Perry Voted For Approving The Keystone XL Pipeline

Perry Voted For Approving The Keystone XL Pipeline. In January 2015, Perry voted for: approving the
Keystone XL pipeline. “The House voted Friday to approve the Keystone XL pipeline, seizing on the momentum
from a Nebraska Supreme Court ruling hours earlier that removed the last major legal obstacle to building the
politically charged oil project.” The bill passed 266 to 153. [HR 3, Vote #16, 1/9/15; Politico, 1/9/15]
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 201 of 834

                                                                   SCOTT PERRY Rese arch Book | 200


Perry Voted Against Holding Pipeline Owners Liable For Explosions

Perry Voted Against Motion To Require Pipeline Owners, Not Taxpayers, Are Liable For Any Cleanup
Costs Associated With Pipeline Explosion. In January 2015, Perry voted against: a motion to recommit that
would require that natural gas pipeline owners, not taxpayers, are liable for any damages, repair, and clean-up in the
wake of a natural gas pipeline explosion. [HR 161, Vote #40, 1/21/15; Democratic Leader – Motions to Recommit,
1/21/15]

Perry Voted Against Requiring TransCanada, The Keystone Developer, To Pay For Spills

Perry Voted Against A Measure To Require TransCanada, The Developer Of The Keystone XL Pipeline, To
Pay For Oil Spills. In May 2013, Perry voted against: a “motion to recommit the bill to the House Transportation
and Infrastructure Committee and report it back immediately with an amendment that would require TransCanada
to pay for cleanup of oil spills on U.S. soil.” The motion failed 194 to 223. [HR 3, Vote #178, 5/22/13; CQ,
5/22/13]

Oil & Gas

Perry Attacked “The Radical Environmentalist Left” For Refusing To Acknowledge The
Importance Of “Liquefied Natural Gas”

Perry Chastised “The Radical Environmentalist Left” For Refusing To “Acknowledge The Importance Of”
Exporting Liquefied Natural Gas. “What is stopping the environment -- this message is the radical
environmentalist left. They refuse to acknowledge the importance of LNG and exporting LNG. They absolutely
refuse to acknowledge the importance of Keystone pipeline, not only for our country, but for the geopolitical
situation. And the president is so wed to that radical left-wing base that he simply just can`t utter the words.” [FOX
News, 7/18/14]

Perry Claimed That The Solution To America’s “Ecological Mess” Would Be To Increase Fracking

Perry Claimed That His Solution To “Clean Up” America’s Ecological Mess Would Be To Increase Fracking.
“Well, here? Well, continue to move forward with things like, you know, the economy does a great job. You look at
what natural gas has done to some of those CO2 emissions from our coal-fired plants. That was going to happen as a
natural progression of the economics of natural gas and our availability to get it. And, of course, you know,
Pennsylvania, rich in coal but also rich in natural gas and we’re sitting right on that. And so we moved many of our
plants from coal to natural gas just because of the economics.” [Congressional Debate, 10/19/18]

Perry Voted For Streamlining The Pipeline Approval Process

Perry Voted For Streamlining The Pipeline Approval Process. In July 2017, Perry voted for: “Passage of the
bill that would establish the Federal Energy Regulatory Commission as the sole lead agency for the permitting of
proposals to build or expand natural gas pipelines. The bill would require the commission to set deadlines by which
federal agencies would need to take certain actions as part of the pipeline project proposal review process and
would, in the event an agency fails to meet a deadline set by the commission, require the head of the agency to
notify Congress and set forth a recommended implementation plan for the completion of the action.” Passed by a
vote of 248-179. [H R 2910, Vote #402, 7/19/17; CQ, 7/19/17]

Perry Voted Against Curbing The Eminent Domain Authority of Pipeline Projects
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 202 of 834

                                                                   SCOTT PERRY Rese arch Book | 201

Perry Voted Against Curbing The Eminent Domain Authority of Pipeline Projects. In July 2017, Perry voted
against: “Watson Coleman, D-N.J., motion to recommit the bill to the House Energy and Commerce Committee
with instructions to report it back immediately with an amendment that would prohibit approval of an application
for a certificate of public convenience and necessity under the Natural Gas Act unless the applicant agrees not to
exercise its eminent domain authority under such law.” According to the Democratic Leader’s Office, “Democrats’
Motion to Recommit would add a requirement to the underlying bill that project applicants agree not to exercise
eminent domain authority.” Motion rejected by a vote of 189-239/ [H R 2910, Vote #401, 7/19/17; CQ, 7/19/17;
Democratic Leader’s Office, Motion to Recommit, 7/19/17]

Perry Voted For Establishing A New System For The Approval And Permitting Of Border-Crossing Oil And
Gas Pipelines And Electrical Transmission Lines

Perry Voted For Establishing A New System For The Approval And Permitting Of Border-Crossing Oil And
Gas Pipelines And Electrical Transmission Lines. In July 2017, Perry voted for: “Passage of the bill that would
establish a new system for the approval and permitting of border-crossing oil and gas pipelines and electrical
transmission lines. The bill would require sponsors of border-crossing oil pipelines and electricity transmission
facilities that cross the U.S. borders into Canada and Mexico to receive a “certificate of crossing” from the relevant
federal agency in order to build or modify their projects, thereby eliminating the need for a presidential permit. The
bill would eliminate the requirement under current law that the Energy Department approve the transmission of
electricity from the U.S. to another country.” The bill passed by a vote of 254-175. [H R 2883, Vote #398, 7/19/17;
CQ, 7/19/17]

Perry Voted For Protecting Oil & Gas Companies From Publicly Disclosing Payments To Foreign
Governments

2017: Perry Voted For Protecting Oil & Gas Companies From Having To Publicly Disclose Payments To
Foreign Governments. In February 2017, Perry voted for: “passage of the joint resolution that would nullify a
Securities and Exchange Commission rule that requires companies that develop oil, natural gas or minerals to
publicly report in detail payments to foreign governments or to the U.S. government totaling at least $100,000
annually per project for extraction, exploration or export of these resources.” The resolution passed by a vote of
235-187. [HJRes 41, Vote #72, 2/1/17; CQ, 2/1/17]

Perry Voted For Lifting 40-Year Crude Oil Ban

2015: Perry Voted For Lifting A 40-Year Ban On The Export Of Crude Oil Produced In The U.S. In October
2015, Perry voted for: a bill that would allow the export of crude oil produced in the United States by removing the
export ban imposed by the 1975 Energy Policy and Conservation Act. “Most [Democrats], though, opposed
Barton’s bill, arguing that its economic impact is overblown and that it will endanger jobs in the refining sector.
They also cite environmental risks in pumping more oil for exports. ‘This legislation eagerly embraces short-term
profits and benefits without understanding — or even considering — the cost of such a major action,’ Rep. Frank
Pallone Jr. (D-N.J.) said.” According to the Wall Street Journal, “The White House has threatened to veto the bill,
saying it ‘is not needed at this time.’” The bill passed 261 to 159. [HR 702, Vote #549, 10/9/15; The Hill, 10/9/15;
Wall Street Journal, 10/9/15]

Perry Voted Against Forbidding Oil And Gas Exports To State Sponsors Of Terrorism

2014: Perry Voted Against A Motion That Would Prohibit The Oil Or Natural Gas Exports To Any Nation
Or Organization That Supported Terrorists Or Stole American Military Technology. In September 2014,
Perry voted against: a “Schneider, D-Ill., motion to recommit the bill to the House Natural Resources and Energy
and Commerce committees and report it back immediately with an amendment that would require the establishment
of a Treasury Department account for $10 million per year of revenues generated from the bill to be used by the
Commodity Futures Trading Commission. It also would require that any lease issued under the bill specify that
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 203 of 834

                                                                   SCOTT PERRY Rese arch Book | 202

natural gas products cannot be exported to any nation or organization that provides support to terrorists or steals
American military technology.” The motion failed 193-222. [HR 2, Vote #514, 9/18/14; CQ, 9/18/14]

2014: Perry Voted Against A Motion That Would Bar The Department Of Energy From Granting
Authorization For National Gas Exports To Any Nation That Was A State Sponsor Of Terrorism. In June
2014, Perry voted against: a “Garamendi, D-Calif., motion to recommit the bill to the House Energy and Commerce
Committee and report it back immediately with an amendment that would bar the Energy Department from
granting authorization for applicants to export natural gas if the export would increase the price of natural gas,
electricity or home heating for seniors on fixed incomes. It would bar authorization if the gas would be exported to
any nation that is a state sponsor of terrorism or any nation or corporation that illegally obtains military technology
or intellectual property through cyber attacks.” The motion failed 192-225. [HR 6, Vote #358, 6/25/14; CQ,
6/25/14]

Perry Voted For Blocking Consideration Of Bill To Protect Consumers From Price-Gouging On
Gasoline

2013: Perry Voted For Blocking Consideration Of A Bill To Protect Consumers From Price-Gouging Of
Gasoline And Other Fuels. In July 2013, Perry voted for: “Burgess, R-Texas, motion to order the previous
question (thus ending debate and the possibility of amendment).” Rep. Tim Bishop, who offered the motion, said on
the House floor that he urged “my colleagues to defeat the previous question so that the House can consider pro-
consumer, job-protecting legislation, the Federal Price Gouging Prevention Act, which would deter the sale of
gasoline at excessive prices.” The previous question was approved 224-191. A vote against the motion would have
allowed for consideration of the price gouging bill [H Res 315, Vote #399, 7/24/13; CQ, 7/24/13]

Renewable Energy

Perry Voted Against Energy Appropriations Bill That Cut Renewable Energy Programs And
Rolled Back Clean Water Protections

Perry Voted Against A $146.5 Energy-Water-Legislative Branch-Veterans Affairs Appropriations For Fiscal
Year 2019. In June 2018, Perry voted against: “Passage of the bill, as amended, that would provide $146.5 billion
in discretionary funding for fiscal 2019 to various departments, agencies and legislative operations, including $44.7
billion for the Energy Department, the Army Corps of Engineers, the Interior Department’s Bureau of Reclamation;
$98 billion for military construction activities and for VA programs and activities; and $3.8 billion for operations of
the House of Representatives, joint House-Senate items and legislative branch entities such as the Library of
Congress, the Capitol Police, and the Government Accountability Office. It would provide $11.2 billion for
programs that maintain and refurbish nuclear weapons in the United States’ stockpile. As amended, it would
provide $1.1 billion in funding for the Veterans Community Care Program.” The bill passed by a vote of 235-179.
[HR 5895, Vote #257, 6/8/18; CQ, 6/8/18]

    Bill Included Cuts To Renewable Energy Research, Funding For Yucca Mountain Nuclear Waste
    Repository, And Rider To Repeal “Waters Of The United States” Rule. “House lawmakers want more
    money for nuclear weapon modernization efforts while introducing cuts to renewable energy research. It also
    would set aside funding for the Yucca Mountain nuclear waste repository in Nevada and continue funding for
    the mixed oxide fuel fabrication facility in South Carolina. The House bill includes controversial policy riders
    meant to ease the repeal of the EPA-Army Corps joint ‘Waters of the United States’ regulation. Democrats
    have called the measure a “poison pill” unlikely to survive Senate scrutiny.” [CQ, 6/8/18]

    Rep. Lowey: Republicans Attached Veterans Affairs Appropriations To Energy Appropriations To
    Force Through Cuts To Clean Energy Initiatives And Roll Back Clean Water Protections. “This broken
    process has a simple aim: Republicans are using America’s veterans as pawns to force through cuts to clean
    energy research and harmful policy provisions that weaken environmental safeguards. […] With gas prices
   Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 204 of 834

                                                             SCOTT PERRY Rese arch Book | 203

approaching $3 a gallon, the bill cuts energy efficiency and renewable energy initiatives. It cuts
transformational science efforts, such as the successful and popular ARPA-E program. Just as bad, it contains
many harmful riders, including rolling back clean water protections, blocking the National Oceans Policy,
further endangering salmon on the Columbia River, and weakening gun safety rules on public lands.” [Rep.
Lowey Floor Statement, 6/7/18]
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 205 of 834

                                                                    SCOTT PERRY Rese arch Book | 204

Environmental Issues

                                                Significant Findings

     ✓ At a town hall in 2017, Perry said that trees cause pollution.

     ✓ Perry voted for nullifying a bureau of land management “methane rule” to limit the release of methane
       from oil and gas operations on federal land.

     ✓ Perry voted for delaying clean air standards.

     ✓ Perry criticized the WOTUS rule.

     ✓ Perry introduced a failed amendment to strip climate change reporting from the defense budget and said
       that climate change was not a national security threat.

     ✓ Perry signed a brief opposing the Obama administration’s plan to clean up the Chesapeake bay
       watershed and said that EPA regulations were “heavy-handed.”

     ✓ The Daily American: “Rep. Scott Perry, posted a cryptic message on twitter Tuesday afternoon that
       appears to attempt to discredit a congressional hearing on global warming by pointing out that it snows
       in parts of the United States.”

     ✓ Perry admitted climate change was man made, but said he wanted to use “market forces” help end
       climate change.

     ✓ Perry voted for bills that would gut the EPA.

     ✓ Perry voted for killing a rule banning hunters in Alaska wildlife refuges from shooting animals from a
       helicopter, shooting wolf puppies at point blank range, and killing hibernating bears.

     ✓ The League of Conservation Voters gave Perry a 2% lifetime score.


Pollution

March 2017: At A Town Hall, Perry Said That Trees Cause Pollution

[VIDEO] Perry Held A Town Hall On March 18, 2017. [Scott Perry, Facebook, 3/18/17]

NOTE: Perry’s comments about trees causing pollution occurred at the March 18, 2017 town hall. Due to time
constraints, we did not watch the entire video, so we cannot provide an exact time stamp. The news clips below
summarize what Perry said.

At A Town Hall, Perry Suggested That God Was A Polluter Because Trees Were Providing Nitrates And
Phosphates To The Chesapeake Bay. “Turns out that even God is a polluter. That, at least, appears to be what
U.S. Rep. Scott Perry (R-York) suggested at a recent town hall in Red Lion, York County. Perry, whose district
covers parts of York, Dauphin and Cumberland counties, was asked at the forum how he proposes to reclaim and
protect air and water reserves with the proposed budget cuts to the Environmental Protection Agency. Perry said
appropriate levels of protection are needed and pointed to the Chesapeake Bay cleanup strategy that he said focused
unfairly on point sources of pollution and ‘left some violators out.’ ‘Some violators - if you are spiritual and believe
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 206 of 834

                                                                   SCOTT PERRY Rese arch Book | 205

in God, one of the violators was God because the forests were providing a certain amount of nitrates and
phosphates to the Chesapeake Bay,’ Perry said. His response generated a round of heckling from the several
hundred district residents in attendance.” [Patriot News, 3/21/17]

    Perry Blamed Trees For Pollution In The Chesapeake Bay, Then Said His Comments Were
    Misconstrued. “Earlier this month, U.S. Rep. Scott Perry, R, Dillsburg, told a hall full of his 4th Congressional
    District constituents that trees are at least partly to blame for pollution in the Chesapeake Bay. […] Perry’s
    comments had triggered mocking coverage from several national news organizations. He blamed the public
    ridicule on ‘misrepresentation by the media,’ although a video of the town hall meeting where he made that
    allegation remains on his Facebook page.” [York Daily Record, 3/31/17]

Perry Voted For Nullifying A Bureau Of Land Management “Methane Rule” To Limit The Release
Of Methane From Oil And Gas Operations On Federal Land

Perry Voted For Nullifying A Bureau Of Land Management “Methane Rule” To Limit The Release Of
Methane From Oil And Gas Operations On Federal Land. In February 2017, Perry voted for: “a Congressional
Review Act resolution to nullify the Bureau of Land Management’s rule to limit the release of methane from oil
and gas operations on federal land. […] The Interior Department’s BLM finalized the venting and flaring rule - also
known as the methane rule - in November. It requires oil and gas operators to control releases of waste methane - a
potent greenhouse gas - by adopting new technologies, more frequently inspecting for leaks and replacing outdated
equipment that discharges large amounts of natural gas.” The resolution was passed by a vote of 221-191. [HJRes
36, Vote #78, 2/3/17; CQ News, 2/3/17]

    Perry Voted For Prohibiting The EPA From Enforcing The “Methane Rule.” In September 2017, Perry
    voted for: “Mullin, R-Okla., amendment that would prohibit the use of funds appropriated by the bill to enforce
    rules relating to source performance standards for greenhouse gas emissions and volatile organic compound
    emissions from the oil and natural gas sector.” The amendment was adopted by a vote of 218-195. [H R 3354,
    Vote #488, 9/13/17; CQ, 9/13/17]

Perry Voted For Delaying Clean Air Standards

Perry Voted For “Extend[ing] For Eight Years The Deadline For The EPA To Implement New National
Ambient Air Quality Standards For Ground-Level Ozone.” In July 2017, Perry voted for: “Passage of the bill
that would extend for eight years the deadline for the EPA to implement new National Ambient Air Quality
Standards for ground-level ozone (the EPA issued such deadlines on Oct. 26, 2015). The bill would require the
EPA to review the national ambient air quality standards for each pollutant every ten years, instead of every five,
and would require the agency to evaluate possible adverse effects of standard changes, including effects related to
public health, welfare and economics, prior to establishing or revising a national ambient air quality standard.” The
bill passed by a vote of 229-199. [H R 806, Vote #391, 7/18/17; CQ, 7/18/17]

    League Of Conservation Voters Opposed HR 806, Saying It Guttted The Clean Air Act And
    Jeopardized Health By Undermining EPA Standards Related To Smog. “LCV urges you to vote NO on
    H.R. 806, the ‘Ozone Standards Implementation Act,’ a radical bill that jeopardizes the health of our families
    by undermining the EPA’s recently-updated standards for ozone pollution (a.k.a. smog) and eviscerating a
    central pillar of the Clean Air Act. […] For the first time ever, H.R. 806 would allow the EPA to consider
    factors unrelated to health, like technical feasibility in the initial standard setting process. States consider
    feasibility and cost when they implement the standards. This system has worked extremely well since 1970 as
    air quality has improved dramatically while the economy has grown.” [League Of Conservation Voters,
    7/17/17]

Perry Voted Against A Motion To Prohibit Implementation Of New Air Quality Standards If Those
Standards Could Pose Health Risks To Those Without Access To “Affordable, Comprehensive” Health
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 207 of 834

                                                                   SCOTT PERRY Rese arch Book | 206

Care. In July 2017, Perry voted against: “Cartwright, D-Pa., motion to recommit the bill to the House Energy and
Commerce Committee with instructions to report it back immediately with an amendment that would prohibit
implementation of the bill’s provisions if the Clean Air Scientific Advisory Committee, in consultation with the
Congressional Budget Office, finds such implementation could increase various health risks for individuals without
access to “affordable, comprehensive” health insurance.” According to the Democratic Leader’s Office,
“Democrats’ Motion to Recommit would prohibit implementation of the underlying bill if the Clean Air Scientific
Advisory Committee finds that application of the underlying bill could increase health risks to vulnerable
populations including children, seniors, pregnant women, outdoor workers, and minority and low-income
communities.” Motion rejected by a vote of 191-235. [H R 806, Vote #390, 7/18/17; CQ, 7/18/17; Democratic
Leader’s Office, Motion to Recommit, 7/18/17]

Water

2016: Perry Said That He Opposed Aid For Flint Because Pennsylvanians Should Not Be
Accountable For Issues In Other Parts Of The Country

2016: Perry Said That He Opposed Aid For Flint Because Pennsylvanians Should Not Be Accountable For
Issues In Other Parts Of The Country. [3:00] “Last night. Just so disappointing. You’ve heard of the city of
Flint, Michigan. Terrible tragedy with their water situation over there, right. Is it a failure of anybody in your
county what happened in Flint, Michigan? No, it is not, right? It’s the failure of the system and the people in it,
right, at the EPA and in the city of Flint, Michigan that mismanaged their water system. Unfortunately, there’s not
gonna be any accountability, right. They wanted me to vote for a $170 million dollars of you payin’ for tax dollars.
We got problems here of our own. We’ll be accountable for our problems, but don’t make us be accountable for
their problems. We’re done with that.” [Scott Perry For Congress, Facebook, 9/29/16]

Perry Criticized The WOTUS Rule

Perry Called The Waters Of The United States Rule A “Power Grab.” “EPA Administrator Gina McCarthy
told a joint House and Senate committee hearing earlier this month that the rule, introduced in April, would not
expand the agency’s authority beyond what it is now. She said the Clean Water Act prevents jurisdictional
expansion. […] That explanation concerns conservatives, who say the language is problematic. ‘Anything can be
construed as navigable and under the jurisdiction of the federal government, as I read it,’ said U.S. Rep. Scott Perry
(R-York), who attended last week’s hearing. ‘This is a power grab by the administration and EPA because they
don’t think the states are doing a good job meeting what is required by the Clean Water Act.’ Perry and U.S. Sen.
Pat Toomey (R-Pa.) urged constituents in October to write to the EPA against the proposal during the public
comment period that ended in November.” [Central Penn Business Journal, 2/20/15]

Perry Signed A Brief Opposing The Obama Administration’s Plan To Clean Up The Chesapeake
Bay Watershed And Said That EPA Regulations Were “Heavy-Handed”

Perry Signed A Brief Opposing The Obama Administration’s Plan To Clean Up The Chesapeake Bay
Watershed. “A group of 39 lawmakers is urging a federal court to block the Obama administration’s plan to clean
up the Chesapeake Bay watershed, describing it as an unjustified power grab. […] Also signing the brief were four
House members from Pennsylvania Reps. Bill Shuster, Lou Barletta, Scott Perry and Glenn Thompson. The filing
comes after the court’s deadline for submitting legal papers in the case. But the lawmakers argue they have a
special interest in weighing in, saying the EPA went too far in negotiating a 2010 agreement that sets pollution
limits in the nation’s largest estuary.” [York Dispatch, 6/25/14]

Perry Called EPA Regulations “Heavy-Handed” In Regards To The Chesapeake Bay. “A federal appeals
court on Monday affirmed the Environmental Protection Agency’s authority to order pollution reductions from
Pennsylvania and all other states with waterways that drain into the Chesapeake Bay. […] U.S. Rep. Scott Perry, R-
Dillsburg, also has voiced concern about the federal regulations. ‘I regularly speak with 4th (Congressional) District
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 208 of 834

                                                                   SCOTT PERRY Rese arch Book | 207

family farmers, small businesses, local government officials and citizens who express great concern with the EPA’s
heavy-handed approach to environmental regulation,’ he said. ‘Of course these folks want to do their part to help
the Chesapeake Bay and other environmental priorities. But instead of finding commonsense ways to protect our
environment, our communities get burdened with new federal mandates that lack clear goals and any realistic
means to achieve them. Until we resolve that, local taxpayers and small businesses will be forced to keep shelling
out money they don’t have for plans that may not work.’” [York Dispatch, 8/6/15]

Climate Change

Perry Introduced A Failed Amendment To Strip Climate Change Reporting From The Defense
Budget And Said That Climate Change Was Not A National Security Threat

Perry’s Amendment To Strip Climate Change Reporting From The Defense Budget Was Voted Down. “A
U.S. House majority agreed on Thursday that climate change is a threat to national security, especially to American
military installations, and rejected an amendment by U.S. Rep. Scott Perry to remove climate change tracking from
the pending defense budget. Perry, R-Carroll Township, had argued that ‘a litany’ of other federal agencies are
tasked with tracking the effects of climate change and that to include mandatory reporting in the defense budget
was redundant and an unnecessary expense. After introducing his amendment, Perry explained that tracking climate
change ‘is best left to the agencies best suited to deal with these issues.’ ‘My goal with this amendment is to
prioritize our limited defense resources on efforts that pose an immediate and direct threat to our national security,’
Perry said.” [York Daily Record, 7/15/17]

    Perry Voted For Striking A Provision From The NDAA Stating Climate Change Poses A Threat To
    National Security. . In July 2017, Perry voted for: “Perry, R-Pa., amendment that would eliminate the bill’s
    provision that would express the sense of Congress that climate change is a direct threat to national security,
    and would eliminate the provision that would require the secretary of Defense to report to Congress on
    vulnerabilities to military installations and combatant commands resulting from climate change-related effects.”
    The amendment was rejected by a vote of 185-234. [H R 2810, Vote #368, 7/13/17; CQ, 7/13/17]

Perry Said That DHS Should Not Focus On Climate Change And That It Was Not A “Threat Multiplier” To
National Security. “Perry ‘believes the climate is changing,’ said Reilly, ‘but he doesn’t think that government
intervention to the point that the president is advocating is appropriate.’ In a July 8 subcommittee hearing
‘examining the Department of Homeland Security’s misplaced focus on climate change,’ Perry said, ‘I am shocked
that the Department of Homeland Security continues to make climate change a top priority.’ He denied the DHS
assertion that climate change is a ‘threat multiplier’ and said he wondered whether the department’s emphasis on
the importance of considering climate change in its strategic planning was based in ‘fact or propaganda.’ According
to Reilly, Perry is concerned that acting to combat climate change could negatively impact an ‘already weakened’
economy.” [York Dispatch, 8/25/15]

The Daily American: “Rep. Scott Perry, Posted A Cryptic Message On Twitter Tuesday Afternoon
That Appears To Attempt To Discredit A Congressional Hearing On Global Warming By Pointing
Out That It Snows In Parts Of The United States”

The Daily American: “Rep. Scott Perry, Posted A Cryptic Message On Twitter Tuesday Afternoon That
Appears To Attempt To Discredit A Congressional Hearing On Global Warming By Pointing Out That It
Snows In Parts Of The United States.” “The Carlisle region’s congressman, Rep. Scott Perry, posted a cryptic
message on Twitter Tuesday afternoon that appears to attempt to discredit a congressional hearing on global
warming by pointing out that it snows in parts of the United States. Perry, a Republican, responded to a posting by
Democratic Rep. Peter DeFazio, the ranking member of the House Transportation and Infrastructure Committee.
DeFazio said that he could not attend a committee hearing on climate change due to severe weather in his home
state of Oregon. DeFazio ‘couldn’t attend today’s hearing on #globalwarming because his flight was cancelled due
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 209 of 834

                                                                   SCOTT PERRY Rese arch Book | 208

to snow. How will he get to Washington once the #GreenNewDeal (he’s a cosponsor) eliminates the aviation
industry?’ Perry commented.” [The Daily American, 2/26/19]

    Perry Tweeted: Rep. Defazio “Couldn’t Attend Today’s Hearing On #Globalwarming Because His Flight
    Was Cancelled Due To Snow. How Will He Get To Washington Once The #Greennewdeal (He’s A
    Cosponsor) Eliminates The Aviation Industry?” “The Carlisle region’s congressman, Rep. Scott Perry,
    posted a cryptic message on Twitter Tuesday afternoon that appears to attempt to discredit a congressional
    hearing on global warming by pointing out that it snows in parts of the United States. Perry, a Republican,
    responded to a posting by Democratic Rep. Peter DeFazio, the ranking member of the House Transportation
    and Infrastructure Committee. DeFazio said that he could not attend a committee hearing on climate change
    due to severe weather in his home state of Oregon. DeFazio ‘couldn’t attend today’s hearing on
    #globalwarming because his flight was cancelled due to snow. How will he get to Washington once the
    #GreenNewDeal (he’s a cosponsor) eliminates the aviation industry?’ Perry commented.” [The Daily
    American, 2/26/19]

Perry Admitted Climate Change Was Man Made, But Said He Wanted To Use “Market Forces”
Help End Climate Change

2018: Perry Didn’t Dispute Climate Change Or That Climate Change Was Man Made, But He Did Say
More Science Was Needed. “Perry did not openly dispute climate change or a man-made contribution to it, but he
said more science is needed and he equates the type of policy proposed by Scott as a tax on energy that would hurt
the economy.” [Patriot News, 10/21/18]

Perry Preferred Letting “Market Forces” Help End Climate Change. “His preference, he said, is to let market
forces continue to attack the problem, pointing to large emissions reductions that have come organically in recent
years as American power plants have moved from coal to cheaper natural gas as a fuel source.” [Patriot News,
10/21/18]

Perry On Climate Change In 2018: “I Think Obviously Man Has A Part To Play In That.” “During his 2018
campaign against Democratic challenger George Scott, Perry also said several times that he believes that climate
change exists, but questioned the extent to which it is man-made, and the expediency of action by the United States.
‘I think obviously man has a part to play in that,’ Perry said when questioned about climate change during a debate
on WGAL in October 2018.” [The Daily American, 2/26/19]

Perry On Climate Change In 2018: “We Know That CO2 Is In The Atmosphere And Affects It.” “‘We know
that CO2 is in the atmosphere and affects it,’ Perry said. ‘But the question is how, and then what can we do about it,
what should we do about it, and what do we do with all the other nations that pollute much more, much more than
the United States.’” [The Daily American, 2/26/19]

Perry Pushed Blame For Climate Change On Other Countries “That Pollute Much More” Than The U.S.

Perry On Climate Change In 2018: “But The Question Is How, And Then What Can We Do About It, What
Should We Do About It, And What Do We Do With All The Other Nations That Pollute Much More, Much
More Than The United States.” “‘We know that CO2 is in the atmosphere and affects it,’ Perry said. ‘But the
question is how, and then what can we do about it, what should we do about it, and what do we do with all the other
nations that pollute much more, much more than the United States.’” [The Daily American, 2/26/19]

Environmental Protection Agency

Perry Voted For Reducing EPA Funding
       Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 210 of 834

                                                                  SCOTT PERRY Rese arch Book | 209

Perry Voted For Reducing EPA Funding By $1.8 Million, In Line With Trump’s FY 2018 Budget Proposal.
In September 2017, Perry voted for: “Norman, R-S.C., amendment that would reduce funding for the EPA by $1.8
million.” The amendment was rejected by a vote of 151-260. [H R 3354, Vote #492, 9/13/17; CQ, 9/13/17]

Perry Voted For Bills That Would Gut The EPA

HEADLINE: The Transparency Bills That Would Gut the EPA [The Atlantic, 3/15/17]

Perry Voted For The EPA Science Advisory Board Reform Act. In March 2017, Perry voted for: “passage of a
bill that would establish a selection process for members of the EPA’s Science Advisory Board. The bill would
require the board’s members represent a variety of scientific and technical viewpoints. It would require board
member nominees to disclose financial relationships that would be relevant to EPA advisory activities. It would
require the board to generally avoid making policy determinations or recommendations to the EPA.” The bill was
passed by a vote of 229-193. [HR 1431, Vote #208, 3/30/17; CQ, 3/30/17]

    Bill Was Opposed By Clean Water Action, Earthjustice, League of Conservation Voters (LCV), Natural
    Resources Defense Council And Sierra Club. [Clean Water Action, Letter In Opposition, 3/29/17]

    NRDC Called The Bill A “Gift To The Chemical Industry” That Would Make It Much More Difficult To
    Hold Polluting Industries Accountable.” “Another gift to the chemical industry is being wrapped with a bow
    by the Republican Congress. The EPA Science Advisory Board is meant to provide scientific advice to the
    EPA, such as reviewing its chemical hazard assessments. But this new Republican Science Advisory Board Act
    (SAB Act) would instead invite the chemical and regulated industries to help characterize the science of harm
    about their own hazardous products. This, ultimately, would make it much more difficult to hold polluting
    industries accountable.” [NRDC, 3/30/17]

    NRDC Said The Bill Would “Encourage Industry Conflicts In The Review Of Scientific Materials” And
    Hamper The Work And Effecitvness Of The Board, “Undermin[Ing] Important Public Health, Safety
    And Environmental Measures.” “In short, due to these and other provisions, the ‘EPA Science Advisory
    Board Reform Act of 2017’ would alter the nature of the SAB, which has been largely successful in providing
    the EPA expert review of key scientific and technical questions, and would encourage industry conflicts in the
    review of scientific materials. It would also pile new and burdensome requirements on the Board, severely
    hampering its work and effectiveness. The result would be to further stall and undermine important public
    health, safety and environmental measures.” [NRDC, 3/30/17]

    Perry Voted For Providing For House Consideration The EPA Science Advisory Board Reform Act. In
    March 2017, Perry voted for: the “adoption of the rule (H Res 233) that would provide for House floor
    consideration of the bill that would establish a selection process for members of the EPA’s Science Advisory
    Board. The bill would require board member nominees to disclose financial relationships that would be relevant
    to EPA advisory activities.” The rule was adopted by a vote of 232-188. [HRes 233, Vote #204, 3/29/17; CQ,
    3/29/17]

    Perry Voted Against An Amendment Prohibiting Any Member Of The EPA Science Advisory Board
    From Being Employed By Any Interests Before The Board During That Person’s Term And For Three
    Years After. In March 2017, Perry voted against: the “Foster, D-Ill., motion to recommit the bill the House
    Science, Space and Technology Committee with instructions to report it back immediately with an amendment
    that would prohibit, both during and for three years following a term on the board, Science Advisory Board
    members from being employed by any entity with interests before the board.” The motion was rejected by a
    vote of 189-233. [HR 1431, Vote #207, 3/30/17; CQ, 3/30/17]

Perry Voted For The Honest and Open New EPA Science Treatment (HONEST) Act, Prohibiting The EPA
From Proposing A Rule Unless The Scientific Information Backing It Up Is Publicly Available. In March
2017, Perry voted for: “passage of the bill that would prohibit the EPA from proposing, finalizing or disseminating
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 211 of 834

                                                                   SCOTT PERRY Rese arch Book | 210

a rule, regulation or standard unless the scientific and technical information on which the EPA’s decisions relied is
publicly available for independent analysis. It would require any personally identifiable information, trade secrets
or sensitive business information to be redacted prior to the publication of the scientific information.” The bill was
passed by a vote of 228-194. [HR 1430, Vote #206, 3/29/17, CQ, 3/29/17]

    The HONEST Act Would Bar Many Kinds Of Scientific Evidence From Consideration, Including
    Studies That Included Medical Records, Which Cannot Legally Be Released, And Greatly Increase Costs
    To Enforce. “For example, it would would stop the EPA from crafting public health protections based on
    studies that use medical records, which are confidential and cannot be legally released. […] The aides I spoke
    to denied that the process would be unmanageable, noting that every federal agency already redacts plenty of
    confidential information. But the Congressional Budget Office estimated that old iterations of the HONEST
    Act would take $250 million a year to enforce, and the new version only allocates an extra $1 million to the
    added burden of redaction—all while Trump is planning to cut the EPA’s budget.” [The Atlantic, 3/15/17]

    HEADLINE: The E.P.A. Says It Wants Research Transparency. Scientists See an Attack on Science.
    [New York Times, 3/26/18]

    Perry Voted Against An Amendment Exempting EPA Actions Related To Public Health Threats From
    The Bill’s Requirement That The Scientific Information Behind The EPA’s Actions Must Be Publicly
    Available. In March 2017, Perry voted against: the “McEachin, D-Va., motion to recommit the bill to the
    House Science, Space and Technology Committee with instructions to report it back immediately with an
    amendment that would exempt EPA actions taken in response to a public health threat from the bill’s
    requirement that the scientific information that influenced the EPA’s actions must be publicly available.” The
    motion was rejected by a vote of 189-232. [HR 1430, Vote #205, 3/29/17; CQ, 3/29/17]

Hunting

Perry Voted For Killing A Rule Banning Hunters In Alaska Wildlife Refuges From Shooting
Animals From A Helicopter, Shooting Wolf Puppies At Point Blank Range, And Killing
Hibernating Bears

Perry Voted For Killing A Rule Banning Hunters In Alaska Wildlife Refuges From Shooting Animals From
A Helicopter, Shooting Wolf Puppies At Point Blank Range, And Killing Hibernating Bears. In February
2017, Perry voted for: “passage of the joint resolution that would nullify and disapprove of an Interior Department
rule that prohibits certain predator control methods on federal lands in Alaska. The rule prevents Alaska, which
typically has the authority to manage hunting and trapping practices on federal lands within the state, from allowing
certain non-subsistence hunting practices on national wildlife refuges. Under the rule, prohibited practices include
using traps to hunt bears and the taking of wolves and coyotes during denning season.” The resolution was passed
by a vote of 225-193. [HJRes 69, Vote #98, 2/16/17; CQ, 2/16/17]

Mining Communities

Perry Voted For Nullifying The Stream Protection Rule Which Protected The Drinking Water,
Health, And Environment Of People In Appalachia Who Live Near Mountaintop Removal Mining
Sites

Perry Voted For Nullifying The Stream Protection Rule Which Protected The Drinking Water, Health, And
Environment Of People In Appalachia Who Live Near Mountaintop Removal Mining Sites. In February 2017,
Perry voted for: “Passage of the joint resolution that would nullify an Office of Surface Mining Reclamation and
Enforcement rule that requires surface coal mining operations, to the extent possible, to avoid disturbing streams
and land within 100 feet of the streams. The rule also includes provisions related to data collection and restoration
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 212 of 834

                                                                    SCOTT PERRY Rese arch Book | 211

and requires native trees and plants to be used to replant reclaimed mine sites.” The resolution was passed by a vote
of 228-194. [HJRes 41, Vote #73, 2/1/17; CQ, 2/1/17]

Perry Voted For Reducing The Funding For The Coal Mine Safety And Health Program By 10
Percent – Eliminating 96 Employees – In The FY 2018 Omnibus

Perry Voted For Reducing The Funding For The Coal Mine Safety And Health Program By 10 Percent –
Eliminating 96 Employees – In The FY 2018 Omnibus. In September 2017, Perry voted for: “Meadows, R-N.C.,
amendment that would reduce the funding for the Coal Mine Safety and Health program by 10 percent.” The
amendment was rejected by a vote of 178-238. [H R 3354, Vote #511, 9/13/17; CQ, 9/13/17]

Environmental Advocacy Groups

The League Of Conservation Voters Gave Perry A 2% Lifetime Score

The League Of Conservation Voters Gave Perry A 2% Lifetime Score. [League of Conservation Voters,
National Environmental Scorecard, Accessed 9/26/19]

2018: The League Of Conservation Voters Gave Perry A 3% Score. [League of Conservation Voters, National
Environmental Scorecard, Accessed 9/26/19]

Early In His Career Perry Received A 0% Rating From A Pennsylvania Environmental Group

2008: Perry Received A Rating Of 0% From A Pennsylvania Environmental Group. “A non-profit group’s
environmental rankings of state legislators has surprised some and upset others. PennEnvironment, a non-profit
environmental advocacy group, ranked all of Pennsylvania’s state legislators according to votes on specific bills
that came before the House and Senate. David Masur, director of the group, said that over the last 18 months a
number of environmental issues were top priority and the bills the legislators were ranked on ‘offered the best
solutions to tackling environmental problems.’ He said PennEnvironment makes a ‘legislative agenda’ every year
and sends to letters to all members of the Legislature stating the group’s position on specific bills and asking them
to vote in favor of a bill “if it’s good for environmental protection. ‘We’d like all our members of the legislature to
score a 100 because it would be great for the environment.’ Not all legislators agree with the group’s agenda. State
Rep. Scott Perry, R-92, characterized the rankings as ‘myopic in scope.’ Perry received a ranking of zero percent by
PennEnvironment.” [The Sentinel, 8/10/08]

    Perry On His 0% Environmental Rating: “Obviously It’s A Very Biased Opinion On Where They Think
    You Stand On Environmental Issues.” “Perry said he is ‘environmentally conscious’ and said he is proud of
    his record as a legislator. ‘Obviously it’s a very biased opinion on where they think you stand on environmental
    issues,’ Perry said. ‘It’s very narrow in it’s focus. I think that they would be happy to bankrupt the state and all
    the taxpayers to promulgate the environmental issues that they support.’” [The Sentinel, 8/10/08]
       Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 213 of 834

                                                                 SCOTT PERRY Rese arch Book | 212

Equal Rights & Workplace Fairness

                                               Significant Findings

     ✓ Perry claimed to support equal pay, but voted against the Paycheck Fairness Act.

             ✓ Women in Pennsylvania made $.80 cents for every dollar a man made.

     ✓ Perry voted for repealing a rule requiring businesses to disclose harassment violations when bidding on
       large federal contracts.

     ✓ Perry said that the days of affirmative action had “run their course.”


Equal Pay

Perry Claimed To Support Equal Pay

Perry Claimed He Supported Equal Pay. “Well, absolutely, I will tell you my mom had taught me how to treat a
lady. I don’t have to join a caucus to do that. I have two little girls. Of course, my mom was the president of our
company and my wife is a career woman. This is actually fairly simple. One standard for everybody. You do the
work, you get paid the wage.” [Congressional Debate, 10/19/18]

    Perry On Equal Pay: “Of Course, My Mom Was The President Of Our Company And My Wife Is A
    Career Woman. This Is Actually Fairly Simple. One Standard For Everybody. You Do The Work, You
    Get Paid The Wage.” “Well, absolutely, I will tell you my mom had taught me how to treat a lady. I don’t
    have to join a caucus to do that. I have two little girls. Of course, my mom was the president of our company
    and my wife is a career woman. This is actually fairly simple. One standard for everybody. You do the work,
    you get paid the wage.” [Congressional Debate, 10/19/18]

Perry Voted Against The Paycheck Fairness Act

2019: Perry Voted Against The Paycheck Fairness Act. In March 2019, Perry voted against “Passage of the bill,
as amended, that would change the language and grounds that an employer could use in a legal defense to explain a
difference in pay between employees when a lawsuit is brought against the employer alleging pay discrimination on
the basis of sex. The bill would narrow the defense such an employer could use by requiring employers to provide
non-gender, business-based reasons for differences in pay, rather than allowing the employer to demonstrate in
court that ‘any factor other than sex’ had been the basis for the pay disparity. Under the bill, an employer would
specifically need to demonstrate that the disparity is based on a bona fide factor such as education, training or
experience. It would expand protections for employees against forms of retaliation and increase monetary penalties
for violating the Fair Labor Standards Act.” The bill passed 242-187. [HR 7, Vote #134, 3/27/19; CQ, 3/27/19]

    HEADLINE: The House Just Passed A Bill To Close The Gender Pay Gap [Vox, 3/27/19]

    The Paycheck Fairness Act Closed Loopholes In The Equal Pay Act, Including Banning Employers
    From Asking Job Candidates For Previous Salary And Allowing Employees To Discuss Salary
    Information. “The Paycheck Fairness Act essentially works to close loopholes in the landmark Equal Pay Act
    of 1963, which required that men and women receive equal pay for equal work. […] DeLauro’s Paycheck
    Fairness Act tries to push back on lingering inequity in three key ways. Perhaps most importantly, it would ban
    employers from asking candidates how much they made in previous jobs. It would also get rid of employer
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 214 of 834

                                                                   SCOTT PERRY Rese arch Book | 213

    rules that keep workers from talking about their salary information, so that women could ask how much their
    coworkers are making and find out if they’re underpaid. Third, the bill would require employers to be much
    more transparent about how much they’re paying workers. Employers would have to share salary data with the
    Equal Employment Opportunity Commission, so that body could watch out for potential discriminatory
    practices.” [Vox, 3/27/19]

Perry Repeatedly Voted Against Considering The Paycheck Fairness Act

2015: Perry Voted For Blocking Consideration Of The Paycheck Fairness Act. In April 2015 Perry voted for:
“Sessions, R-Texas, motion to order the previous question (thus ending debate and possibility of amendment) on
adoption of the rule (H Res 189) to provide for House floor consideration of the bill to exclude insurance paid at
closing into escrow, as well as fees paid to lender-affiliated companies, from the three percent limit on points and
fees imposed on qualified mortgages by redefining “points and fees” under the Truth in Lending Act. It also would
provide for floor consideration of the bill to modify federal rules regarding high-cost-mortgages as they apply to
manufactured housing. The rule also would take the fiscal 2016 Senate budget resolution from the Speaker’s table,
adopt a substitute amendment consisting of the text of the fiscal 2016 House budget resolution, as adopted by the
House, and would adopt the concurrent resolution, as amended.” According to the Democratic Leader’s office, The
Democratic Previous Question demands the House vote on a key measure to end the pay gap between men and
women and ensure equal pay for equal work: the Paycheck Fairness Act (HR 1619).” The previous question passed
239 to 183. A vote against the previous question would have allowed the bill to be considered. [H. Res. 189, Vote
#148, 4/14/15; Bloomberg, 4/14/15; CQ, 4/14/15; Democratic Leader – Previous Questions, 4/14/15]

2015: Perry Voted For Blocking Consideration Of The Paycheck Fairness Act. In April 2015, Perry voted for:
“Stivers, R-Ohio, motion to order the previous question (thus ending debate and possibility of amendment) on
adoption of the rule (H Res 200) that would provide for House floor consideration of the bill (HR 622) that would
make permanent the ability of taxpayers to deduct state and local sales taxes in lieu of state and local income taxes,
the bill (HR 1105) that would repeal the federal estate tax and repeal the generation-skipping transfer tax, and the
bill (HR 1195) that would establish a small business advisory board, credit union advisory council and community
bank advisory council for the Consumer Financial Protection Bureau.” According to the Democratic Leader’s
office, “The Democratic Previous Question demands the House vote on a key measure to end the pay gap between
men and women and ensure equal pay for equal work: the Paycheck Fairness Act (HR 1619).” The previous
question passed 240 to 183. A vote against the previous question would have allowed the bill to be considered. [H.
Res. 200, Vote #154, 4/15/15; CQ, 4/15/15; Democratic Leader – Previous Questions, 4/15/15]

    Bloomberg: The Legislation Protect Workers Who Share Information About Their Wages, Require
    Employers To Explain Pay Disparities, And Allow Employees To Seek “Unlimited” Punitive Damages In
    Wage Bias Cases. “The legislation would protect workers from retaliation for sharing information about their
    wages, require employers to explain any pay disparities among workers performing the same job, and allow
    employees to seek unlimited punitive damages in wage bias cases.” [Bloomberg, 4/14/15]

2014: Perry Voted For Blocking Consideration Of The Paycheck Fairness Act. In September, 2014, Perry
voted for: “Sessions, R-Texas, motion to order the previous question (thus ending debate and the possibility of
amendment) on the rule (H Res 727) that would provide for House floor consideration of a package of energy
proposals (HR 2) that would ease federal regulations and a jobs measure (HR 4) that includes the text of 14 bills
including one that would exclude recipients of veterans’ health care from the 2010 health care law’s employer
mandate.” According to the Democratic Leader’s Office, “The Democratic Previous Question would force a vote
on key pillars of the Middle Class Jumpstart agenda, including the Paycheck Fairness Act, the Fair Minimum Wage
Act, the Bank on Students Emergency Loan Refinancing Act, the Healthy Families Act, the Strong Start for
America’s Children Act, and the Bring Jobs Home Act.” The previous question passed 226 to 195. [H.Res. 727,
Vote #510, 9/18/14; CQ, 9/18/14; Democratic Leader’s Offce Previous Questions, 9/17/14]

2014: Perry Voted For Blocking Consideration Of The Paycheck Fairness Act. In July 2014, Perry voted for:
“Nugent, R-Fla., motion to order the previous question (thus ending debate and the possibility of amendment) on
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 215 of 834

                                                                    SCOTT PERRY Rese arch Book | 214

the rule (H Res 694) that would provide for House floor consideration of two measures, one (H Res 676) that would
give authority to the speaker of the House to initiate litigation for actions by the president or other executive branch
officials that are inconsistent with their duties under the Constitution and another (HR 935) that would change
pesticide regulations.” According to the Democratic Leader’s Office, “The Democratic Previous Question would
force the House to vote on the key components of the Middle Class Jumpstart Agenda: H.R. 851, The Bring Jobs
Home Act, H.R. 377, The Paycheck Fairness Act, H.R. 1010, The Fair Minimum Wage Act and H.R. 4582, The
Students’ Emergency Loan Refinancing Act.” The previous question passed 227 to 195. [H.Res. 694, Vote #465,
7/30/14; CQ, 7/30/14; Democratic Leader’s Office Previous Questions, 7/30/14]

2014: Perry Voted For Blocking Consideration Of The Paycheck Fairness Act. In April 2014, Perry voted for:
“Woodall, R-Ga., motion to order the previous question (thus ending debate and possibility of amendment) on the
rule (H Res 544) that would provide for House floor consideration of the fiscal 2015 budget resolution.” According
to the Democratic Leader’s office, “The Previous Question would amend the rule to allow for consideration of the
Paycheck Fairness Act and bipartisan Senate UI extension.” A vote against the previous question would have
allowed the bill to be considered. The previous question passed, 219-190. [H Res 544, Vote #169, 4/8/14; CQ,
4/8/14]

2013: Perry Voted For Blocking Consideration Of The Paycheck Fairness Act. In May 2013, Perry voted for: a
“motion to order the previous question (thus ending debate and possibility of amendment) on the rule (H Res 198)
that would provide for House floor consideration of the bill that would allow private-sector employers to offer
workers compensatory time off instead of overtime pay, at a rate of 1.5 hours per hour of overtime work.”
According to the Democratic Leader’s office, “The Previous Question would amend the rule to allow for
consideration of the ‘Paycheck Fairness Act’ (H.R. 377) which bolsters the Equal Pay Act by closing loopholes and
imposing effective penalties on employers who discriminate based on gender.” A vote against the previous question
would have allowed the bill to be considered. The previous question passed 230 to 198. [H Res 198, Vote #132,
5/7/13; CQ, 5/7/13; Congressional Record, 5/7/13]

2013: Perry Voted For Blocking Consideration Of The Paycheck Fairness Act. In April 2013, Perry voted for:
“Foxx, R-N.C., motion to order the previous question (thus ending debate and possibility of amendment) on the rule
(H Res 146) that would provide for House floor consideration of the bill that would require the National Labor
Relations Board to cease all activities that require a quorum of members until certain conditions are met.”
According to the Democratic Leader’s office, “The Previous Question would amend the rule to allow for
consideration of the Paycheck Fairness Act (H.R. 377), which strengthens the Equal Pay Act by closing loopholes
and imposing effective penalties on employers who discriminate based on gender.” A vote against the previous
question would have allowed for consideration of the Paycheck Fairness Act. The previous question was approved
226-192.. [H Res 146, Vote #97, 4/11/13; CQ, 4/11/13]

Women In Pennsylvania Made $.80 Cents For Every Dollar A Man Made

Women In Pennsylvania Made $.80 Cents For Every Dollar A Man Made. [National Women’s Law Center,
accessed 9/5/19]

Sexual Harassment

Perry Voted For Repealing A Rule Requiring Businesses To Disclose Harassment Violations When
Bidding On Large Federal Contracts

Perry Voted For Potentially Exposing Hundreds Of Thousands Of American Workers To Sexual
Harassment By Repealing A Rule Requiring Businesses To Disclose Harassment Violations When Bidding
On Large Federal Contracts. In February 2017, Perry voted for: “Passage of the joint resolution that would
nullify and disapprove of a Defense Department, General Services Administration and NASA rule that requires
companies that bid for federal contracts of more than $500,000 to disclose whether they have been determined in
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 216 of 834

                                                                   SCOTT PERRY Rese arch Book | 215

the previous three years to have violated certain federal labor laws and equivalent state laws.” The resolution
passed 236-187 and was signed into law on March 27, 2017. [H J Res 37, Vote #76, 2/2/17; CQ, 2/2/17]

    Politico: A Vote For The Resolution Was A Vote To Endanger “Hundreds Of Thousands Of American
    Workers” By Repealing Safeguards Against Sexual Harassment. “Not long before a deluge of sexual
    harassment claims engulfed Capitol Hill, congressional Republicans and President Donald Trump quietly
    repealed safeguards to protect hundreds of thousands of American workers from such harassment. Their target
    was an August 2016 regulation issued by the Obama Labor Department that required businesses to disclose
    certain labor violations — including sexual harassment — whenever they bid on large federal contracts. The
    vote last year is especially relevant now that Congress, under immense public pressure, is weighing legislation
    to outlaw the very same secrecy agreements that it voted to keep legal less than a year ago.” [Politico, 1/2/18]

    Politico: The Obama Era Regulation “Required Businesses To Disclose Certain Labor Violations —
    Including Sexual Harassment — Whenever They Bid On Large Federal Contracts.” “Their target was an
    August 2016 regulation issued by the Obama Labor Department that required businesses to disclose certain
    labor violations — including sexual harassment — whenever they bid on large federal contracts.” [Politico,
    1/2/18]

Discrimination

Perry Said That The Days Of Affirmative Action Had “Run Their Course”

Perry Claimed He Was In Favor Of A “Level Playing Field” But That Days Where Affirmative Action Was
Necessary Had “Run Their Course.” “His positions: On affirmative action, Perry said he’s in favor of a ‘level
playing field’ for everyone, and protected classes were needed historically. But he said he thinks those days have ‘run
their course.’” [York Dispatch, 6/19/13]
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 217 of 834

                                                                  SCOTT PERRY Rese arch Book | 216

FEMA & Disaster Relief Issues

                                               Significant Findings

     ✓ Perry said it was reasonable to suggest FEMA pull out of Puerto Rico and said the hurricane relief
       mission had been a “success story.”

             ✓ Perry said he agreed with a Trump tweet saying the Puerto Rican government was responsible
               for rebuilding after receiving aid from FEMA.

             ✓ Perry said that people in Puerto Rico were not dying.

             ✓ Perry said that his comments about Hurricane Maria were misconstrued.

     ✓ Perry voted against $17.4 billion in comprehensive disaster relief funding for disasters including
       hurricanes Florence and Michael, flooding, and wildfires.

             ✓ 2017: Perry voted against $81 billion in supplemental disaster appropriations.

     ✓ Perry said he voted against Sandy relief because there was not a specific plan to spend the money.

             ✓ After hurricane sandy, Perry voted against increased FEMA funding to prepare for natural
               disasters.

     ✓ In the midst of disastrous wildfires in California, Perry voted for a bill that inadequately funded
       firefighting while repealing environmental protections and regulations on the logging industry.


Hurricane Maria

Perry Said It Was Reasonable To Suggest FEMA Pull Out Of Puerto Rico, And Said The
Hurricane Relief Mission Had Been A “Success Story”

October 2017: Perry Said He Agreed With A Trump Tweet Saying The Puerto Rican Government Was
Responsible For Rebuilding After Receiving Aid From FEMA

October 2017: Perry Said President Trump’s Statement Suggesting Pulling FEMA And Military Aid Out Of
Puerto Rico Was “Reasonable”. “CUOMO: The president just tweeted and he suggested in there that you can’t
keep FEMA and first responders in Puerto Rico forever. […] How do you explain that tweet? PERRY: […] I think
the point the president is making is that FEMA has a finite mission and a finite amount of time to be there to get
people back into power and get back into some kind of civilized living condition. But then, at some point, it’s up to
Puerto Rico to get themselves out of this circumstance and help their people. And I think that’s reasonable.” [CNN,
CNN Newsroom, 10/12/17]

    Perry Said That “Nobody Came To Help” Him When He Was A Flood Victim. “CUOMO: “I’ve never
    seen [a crisis] as bad that involves Americans as I have seen in Puerto Rico. And while I may not be the person
    that’s unloading and loading the boxes all the time, I’ve seen a hell of a lot of despair, congressman. PERRY:
    I’ve lived through it myself, a victim of flood on numerous occasions, had to clean it up. And I will tell you,
    nobody came to help us. We handled it ourselves.” [CNN, CNN Newsroom, 10/12/17]
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 218 of 834

                                                                   SCOTT PERRY Rese arch Book | 217

October 2017: Perry Called The Hurricane Relief Mission In Puerto Rico A “Success Story,” And Said That
People In Puerto Rico Were Not Dying

October 2017: Perry Said The Relief Mission In Puerto Rico Was A “Success Story”. “CUOMO: You are
saying it’s a success story and they are in dire need. PERRY: It is a success story. You’re not on the ground there.
CUOMO: Where is the success? I was on the ground there, sir? Don’t tell me what we know and what we don’t
know. We’re there reporting every day. Where is the success? PERRY: Yes. You are reporting every day and we’re
also getting reports ever[y] day that people are getting food. They’re getting water and their needs are being
serviced, but it’s been devastated, and these things don’t happen overnight.” [CNN, CNN Newsroom, 10/12/17]

Perry Said That CNN Reporter Chris Cuomo Was “Making Up” Extent Of Crisis In Puerto Rico. “PERRY:
You just can’t make these claims and not put any metric to it? Who is without for how long? Who? How many
people? Who are they? CUOMO: You have less than half the country that has what they need to – […] sustain life,
fresh water, power, food, places to live. PERRY: Mr. Cuomo, you are simply making this stuff up. You’re making
it up.” [CNN, CNN Newsroom, 10/12/17]

Perry: “They’re Not Starving In The Hill, Sir. They Are Not Starving.” “PERRY: What is enough? What is
enough? Having the power on the next day? CUOMO: Having them not starving in the hills of Puerto Rico, sir.
PERRY: They’re not starving in the hill, sir. They are not starving. CUOMO: Not existing on the box lunch and a
six-pack of water -- you are wrong.” [CNN, CNN Newsroom, 10/12/17]

October 2017: Perry Said That People Were Not Dying In Puerto Rico. “PERRY: If half the country didn’t
have food or water, those people would be dying, and they are not.” [CNN, CNN Newsroom, 10/12/17]

Perry Said That His Comments About Hurricane Maria Were Misconstrued

Perry Said His Comments About Hurricane Maria Were Misconstrued. “Perry, in response to questions about
the protest, said his words are being misconstrued. ‘I don’t just empathize, I strongly sympathize, with the people of
Puerto Rico and anyone suffering from this kind of devastation. The words I used in a recent interview are being
perceived in a way beyond what I intended. I continue to stand with the people of Puerto Rico and am willing to do
what we can to offer assistance.’” [Patriot News, 10/22/17]

In 2018 Perry Participated In An Event For Displaced Puerto Ricans In Pennsylvania. “The same month,
Puerto Rico’s governor ordered a review and recount of the death toll. In Pennsylvania, state agencies have been
partnering with other groups to hold information fairs for people displaced from Puerto Rico. One of those events
will take place from 2 p.m. to 5 p.m. Feb. 12 at Union Lutheran Church, 20 S. Penn Street in York. Perry will
participate in Monday’s event, according to organizer Lou Rivera.” [York Daily Record, 2/10/18]

A Local Organizer Claimed Latino Leaders Met With Perry And Had Accepted His Apology And Were
Ready To “Move On.” “Rivera said he and other Latino leaders met with Perry after the CNN comments. ‘He’s
apologized to us. We’re going to move on,’ Rivera said.” [York Daily Record, 2/10/18]

Disaster Relief

2019 Disaster Relief Funding

Perry Voted Against $17.4 Billion In Comprehensive Disaster Relief Funding For Disasters Including
Hurricanes Florence And Michael, Flooding, And Wildfires

Perry Voted Against $17.4 Billion In Comprehensive Disaster Relief Funding For Disasters Including
Hurricanes Florence And Michael, Flooding, And Wildfires. In May 2019, Perry voted againsturricanes,
wildfires, earthquakes, tornadoes, floods, and other natural disasters that occurred in 2017, 2018, and 2019. It
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 219 of 834

                                                                    SCOTT PERRY Rese arch Book | 218

would provide $693 million in disaster nutrition and Medicaid assistance for individuals impacted by natural
disasters in Puerto Rico, the Commonwealth of the Northern Mariana Islands, and American Samoa. It would
extend the National Flood Insurance Program, which will expire on May 31, through September 30, 2019. It would
also provide funds for areas impacted by natural disasters for economic development, training and employment
services, and behavioral and social health services. The bill includes a total of $4.3 billion for Agriculture
Department disaster-related activities, including $3 billion for crop, tree, bush, vine, and livestock losses from
hurricanes, wildfires and other declared disasters that occurred in 2018 and 2019. The bill would provide $2.2
billion for a Housing and Urban Development Department community development block grant program, and $1.7
billion for Transportation Department programs and activities, including $1.65 billion for the cost of federal
highway and bridge repairs. It would provide $1.5 billion to the Defense Department to repair military facilities
damaged by hurricanes Florence and Michael, $2.8 billion to the Army Corps of Engineers for civil construction
projects, and $2 billion the Army Corps for facility repairs. It would also state that military construction funds
provided by the bill may only be used for purposes specified in the bill. As amended, the bill would authorize an
additional $1.9 billion in funding for disaster response efforts, including $955 million for Armed Services
construction and repair planning, $500 million for highway and road repairs, $310 million for the Farm Service
Agency emergency watershed protection program, and $91.2 million for repairs to federal buildings and
courthouses damaged as a result of Hurricane Florence.” The bill passed by a vote of 257-150. [HR 2157, Vote
#202, 5/10/19; CQ, 5/10/19]

2017 Supplemental Disaster Funding

Perry Voted Against $81 Billion In Supplemental Disaster Appropriations. In December 2017, Perry voted
against: “Passage of the bill that would make further supplemental appropriations for fiscal 2018 for disaster
assistance for Hurricanes Harvey, Irma, and Maria and wildfires that occurred in calendar year 2017. The bill
would authorizes $81 billion in aid for ongoing response and recovery from 2017 hurricanes and wildfires, and
would authorize Puerto Rico to use surplus toll credits to cover the local share of federal highway emergency relief.
The bill would remove a cap on federal highway assistance to U.S. territories for fiscal 2018 and 2019.” The bill
passed 251 to 169. [HR 4667, Vote #709, 12/21/17; CQ, 12/21/17]

2017 Wildfires

In The Midst Of Disastrous Wildfires In California, Perry Voted For A Bill That Inadequately Funded
Firefighting While Repealing Environmental Protections And Regulations On The Logging Industry

Perry Voted For The Resilient Federal Forests Act Of 2017, Allowing President To Declare Wildfire
Disasters And Fund FEMA Relief As Well As Expedite Timber Salvage After Fires. In November 2017, Perry
voted for: “Passage of the bill that would allow for a presidential declaration of a major disaster with regard to
wildfires, which would allow for the release of funding from Federal Emergency Management Agency’s Disaster
Relief Fund to fight major wildfires, and would modify the disaster cap under the Budget Control Act to account
for expected wildfire funding needs. It would also exempt various forest management activities from filing
environmental impact statements and would provide for expedited timber salvage operations and reforestation
activities after catastrophic events. It would prohibit any court from issuing restraining orders or injunctions against
salvage operations or reforestation activities undertaken in response to a large-scale catastrophic event.” The bill
passed 257-166. [HR 2936, Vote #598, 11/1/17; CQ, 11/1/17]

    National Parks Conservation Association: The Resilient Federal Forests Act Was “Extreme And… Puts
    Our Forests, Communities And Wildlife At Risk.” “NPCA, along with partners, submitted the following
    position to the House of Representatives ahead of an expected floor vote the week of October 30, 2017. On
    behalf of our millions of our members and supporters, we urge you to OPPOSE the Resilient Federal Forest Act
    of 2017 (H.R. 2936). This bill is extreme and unfortunately, instead of protecting and restoring our public
    forests, H.R. 2936 puts our forests, communities and wildlife at risk.” [NCPA, 10/31/17]
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 220 of 834

                                                                    SCOTT PERRY Rese arch Book | 219

    NCPA: Wildfire Suppression Funding In The RFFA Was “Completely Inadequate, Leaving
    Unaddressed The Largest Part Of The Problem: The Growing Impact Of Wildfire Suppression On The
    Forest Service’s Annual Budget.” “The provisions offered in response to the wildfire funding crisis, even in
    this most recent version of the bill, are completely inadequate, leaving unaddressed the largest part of the
    problem: the growing impact of wildfire suppression on the Forest Service’s annual budget.” [NCPA, 10/31/17]

    Perry Did Not Vote On The Resilient Federal Forests Act Of 2017. In November 2017, Perry did not vote
    on: “Adoption of the rule (H Res 595) that would provide for House floor consideration of the bill (HR 2936)
    that would allow for a presidential declaration of a major disaster with regard to wildfires, which would allow
    for the release of funding from Federal Emergency Management Agency’s Disaster Relief Fund to fight major
    wildfires, and would modify the disaster cap under the Budget Control Act to account for expected wildfire
    funding needs. It would also include various categorical exclusions from certain environmental reviews.” The
    resolution was adopted 232-184. [HRes 595, Vote #593, 11/1/17; CQ, 11/1/17]

2017 Hurricanes

Main Harvey Relief Bill

2017: Perry Voted For $7.9 Billion In Emergency Supplemental Funding To Cover The Costs Of Responding
To Hurricane Harvey. In September 2017, Perry voted for: “Frelinghuysen, R-N.J., motion to suspend the rules
and agree to the resolution that would provide for the House to concur in the Senate amendments to a bill (HR 601)
that would codify practices and programs at the United States Agency for International Development related to U.S.
education assistance abroad, with further amendment that would appropriate $7.9 billion in emergency
supplemental funding for fiscal 2017 as an initial payment to cover the costs of responding to Hurricane Harvey.
The total would include $7.4 billion for the Homeland Security Department’s Disaster Relief Fund, which will be
used by the Federal Emergency Management Agency to support ongoing hurricane response efforts. It would also
include $450 million for the Small Business Administration’s disaster loan program to assist small businesses and
homeowners.” The motion passed, 419-3. [HRes 502, Vote #441, 9/6/17; CQ, 9/6/17]

Funding Tied To FAA Authorization

Perry Voted For A Six Month Extension Of FAA Taxes Tied To Hurricane Relief And Flood Insurance
Programs. In September 2017, Perry voted for: “Passage of the bill that would extend through March 31, 2018,
various expiring authorities, programs and activities for the Federal Aviation Administration. The measure would
also extend multiple health care programs and would establish the basis for the development of a private flood
insurance market. It would modify tax provisions for individuals living in areas impacted by Hurricanes Harvey,
Irma and Maria, and would allow the federal government to reimburse the governments of Puerto Rico and the U.S.
Virgin Islands for any disaster tax relief that those islands provide their citizens.” The bill passed by a vote of 264-
155. [HR 3823, Vote #542, 9/28/17; CQ, 9/28/17]

    Perry Voted Against Consideration Of Extending Expiring FAA Authorities, Establishing Development
    Of A Private Flood Insurance Market, And Modifying Tax Provisions For People Impacted By
    Hurricanes Harvey, Irma, And Maria. In September 2017, Perry voted against: “Adoption of the rule (H Res
    538) that would provide for House floor consideration of the bill (HR 3823) that would extend through March
    31, 2018, various expiring authorities, programs and activities for the Federal Aviation Administration. The
    measure would also extend multiple health care programs, would establish the basis for the development of a
    private flood insurance market, and would modify tax provisions for individuals living in areas impacted by
    Hurricanes Harvey, Irma and Maria. The rule would also provide for motions to suspend the rules on the
    legislative day of September 28, 2017.” The rule was adopted by a vote of 223-190. [H RES 538, Vote #539,
    9/27/17; CQ, 9/27/17]
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 221 of 834

                                                                   SCOTT PERRY Rese arch Book | 220

    Perry Voted Against Requiring The Government Pay The U.S. Virgin Islands And Puerto Rico Amounts
    Equal To 400 Percent Of The Loss In Revenues From Hurricanes Harvey, Irma, And Maria. In
    September 2017, Perry voted against: “Nadler, D-N.Y., motion to recommit the bill to the House Ways and
    Means Committee with instructions to report it back immediately with an amendment that would require the
    secretary of the Treasury to pay to the U.S. Virgin Islands and Puerto Rico amounts equal to 400 percent of the
    loss in revenues from Hurricanes Harvey, Irma and Maria for the repair of infrastructure and the payment of
    health care costs on the islands. It would also modify corporate taxes and charitable contribution limitations in
    relation to disaster relief.” The motion failed by a vote of 188-277. [H R 3823, Vote #541, 9/28/17; CQ,
    9/28/17]

Hurricane Sandy

Perry Said He Voted Against Sandy Relief Because There Was Not A Specific Plan To Spend The Money

Perry Said He Voted Against Sandy Relief Because There Was Not A Specific Plan To Spend The Money.
“Perry was criticized by many, including writers of letters to the editor, when he voted against the bill to provide
relief to the East Coast following Hurricane Sandy. He said that throwing the ‘tens of millions of dollars’ at the
problem without a plan to ‘quickly or effectively’ respond to the disaster wasn’t going to solve anything and that
the money still has not gone toward providing relief for those who were truly affected by the hurricane.” [York
Daily Record, 10/16/14]

Perry Claimed He Voted Against The Hurricane Sandy Relief Package Because The Bill Contained No
Means For The Government To Pay For It, And No Reform For The National Flood Insurance Program.
“Rep. Scott Perry said he wasn’t voting against caring when he opposed a bill to help those affected by Superstorm
Sandy on Friday. Perry said he voted against the $9.7 billion package because the bill contained no means for the
government to pay for it and no reform to the deeply indebted National Flood Insurance Program. ‘The program is
already $20 billion in debt,’ Perry said. ‘It’s already insolvent and there’s no cuts in federal spending in this that
would pay for the $9.7 billion or make things solvent down the road.’” [Patriot News, 1/6/13]

Perry On The Sandy Relief Bill: “The Program Is Already $20 Billion In Debt, It’s Already Insolvent And
There’s No Cuts In Federal Spending In This That Would Pay For The $9.7 Billion Or Make Things Solvent
Down The Road.” “Rep. Scott Perry said he wasn’t voting against caring when he opposed a bill to help those
affected by Superstorm Sandy on Friday. Perry said he voted against the $9.7 billion package because the bill
contained no means for the government to pay for it and no reform to the deeply indebted National Flood Insurance
Program. ‘The program is already $20 billion in debt,’ Perry said. ‘It’s already insolvent and there’s no cuts in
federal spending in this that would pay for the $9.7 billion or make things solvent down the road.’” [Patriot News,
1/6/13]

Perry Claimed Sandy Aid Package “Doesn’t Even Help The People.” “Newly seated Rep. Scott Perry, R-York
County, was among 67 House Republicans who on Friday voted against a $9.7 billion plan to pay flood insurance
claims for victims of Superstorm Sandy, saying the bill was ‘political posturing’ and ‘doesn’t even help the people.’
The bill, which passed the House by a vote of 354-67 and with the support of most of the Republican caucus, gives
the National Flood Insurance Program more borrowing authority so it can pay about 115,000 claims for people
whose homes and businesses were hit by the storm, as well as about 5,000 unrelated claims.” [York Dispatch,
1/4/13]

2013: Perry Voted Against Providing $51 Billion In Emergency Aid To Victims Of Hurricane Sandy

2013: Perry Voted Against Providing $51 Billion In Emergency Aid To Victims Of Hurricane Sandy. In
January 2013, Perry voted against: “Passage of the bill that would provide about $50.5 billion for communities hit
by Superstorm Sandy. Nearly all funding would be designated as emergency spending exempt from discretionary
caps, except for $5.4 billion for the Federal Emergency Management Agency’s Disaster Relief Fund. As amended,
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 222 of 834

                                                                   SCOTT PERRY Rese arch Book | 221

the bill would include about $11.5 billion for FEMA’s Disaster Relief Fund, $10.9 billion for transit systems, $16
billion for Department of Housing and Urban Development community development programs, $5.4 billion for the
Army Corps of Engineers, $708 million for repairs to national parks, wildlife refuges and facilities, $234 million
for Veterans Affairs medical activities and construction projects, $274 million for Coast Guard projects and $520
million for Small Business Administration disaster loans.” The bill passed 241 to 180. [HR 152, Vote #23, 1/15/13;
CQ; 1/15/13]

2013: Perry Voted Against Providing $33.7 Billion In Long-Term Recovery Aid After Hurricane Sandy. In
2013, Perry voted against: “Frelinghuysen, R-N.J., amendment that would add $33.7 billion for long-term recovery
and mitigation spending to address damage from Superstorm Sandy. The total includes $12.2 billion for
Department of Housing and Urban Development community development activities; $6.1 billion for Federal
Emergency Management Agency’s Disaster Relief Fund; $5.5 billion for transit support; $4 billion for Army Corps
of Engineers projects; $700 million for social services programs; and $474 million for repairs to national parks,
wildlife refuges and facilities. It also includes an additional $2 billion to repair federal-aid highways.” The
amendment passed 228 to 192. [HR 152, Vote #22, 1/15/13; CQ, 1/15/13]

2013: Perry Voted Against Providing $9.7 Billion In Assistance To Victims Of Hurricane Sandy. In January
2013, Perry voted against: the “Garrett, R-N.J., motion to suspend the rules and pass the bill that would temporarily
increase the borrowing authority of the Federal Emergency Management Agency by $9.7 billion for carrying out
the National Flood Insurance Program. The increased authority would expire Sept. 30, 2017.” The bill passed, 354-
67. [HR 41, Vote #7, 1/4/13; CQ, 1/4/13]

General Disaster Relief Funding

Oil Spills

2015: Perry Voted Against An Amendment To Increase Funding For Inland Oil Spill Programs. In July 2015,
Perry voted against: an amendment to increase funding for inland oil spill programs. The Amendment would reduce
funding for Bureau of Ocean Energy Management by $5,434,000 and to increase funding for Inland Oil Spill
Programs by a similar amount. According to the amendment’s sponsor, Rep. Lois Capps, “When it comes to oil
spills, the damage gets worse by the minute, so ensuring that spill response teams are properly trained and prepared
to respond quickly is essential to minimizing the impacts. This is precisely why the EPA has jurisdiction over the
inland oil spill program. … Despite its scope and importance, this program has been seriously underfunded for
years, and H.R. 2822 only makes things worse by funding this program at nearly 25 percent less than the President
Requested. My amendment would simply increase funding for this program by 5.4 million, to match the President’s
requested amount of $23.4 million for fiscal year 2016.” The amendment failed, 184 to 243. [HR 2822, Vote #394,
7/8/15; Bill Summary, Library of Congress, 7/8/15, House Congressional Record, Page H4741, 6/25/15]

Hurricane Relief

Perry Voted Against Making $36.5 Billion In Emergency Supplemental Funding For Fiscal 2018 To Partially
Cover Costs Of Natural Disasters. In October 2017, Perry voted against: “Frelinghuysen, R-N.J., motion to
suspend the rules and agree to the resolution (H Res 569) that would provide that upon agreeing to the resolution,
the House will have been considered to have concurred in the Senate amendment to the bill (HR 2266) with a
House amendment that would make available $36.5 billion in emergency supplemental funding for fiscal 2018 to
partially cover the costs of responding to multiple natural disasters, including hurricanes and wildfires. The measure
would include $18.7 billion for the Federal Emergency Management Agency’s Disaster Relief Fund - $4.9 billion
of which would be used for disaster relief loans to Puerto Rico and the U.S. Virgin Islands. It would also cancel $16
billion of the Treasury debt incurred by FEMA’s National Flood Insurance Program, would release $1.2 billion in
contingency reserves from the Supplemental Nutrition Assistance Program for use in Puerto Rico would provide
$577 million in funding to fight wildfires.” The motion was agreed to 353-69. [HRes 569, Vote #566, 10/12/17;
CQ, 10/12/17]
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 223 of 834

                                                                   SCOTT PERRY Rese arch Book | 222


FEMA

After Hurricane Sandy, Perry Voted Against Increased FEMA Funding To Prepare For Natural
Disasters

2013: Perry Voted Against Increasing FEMA Funding To Prepare For Natural Disasters. In June 2013, Perry
voted against: a “Murphy, D-Fla., motion to recommit the bill to the House Appropriations Committee and report it
back immediately with an amendment that would increase by $25 million the total provided for Federal Emergency
Management Agency activities including state and local programs, training, exercises and technical assistance;
state, local, and tribal emergency response training; and a pre-disaster mitigation grant program. It also would
reduce by a total of $10 million the amount provided for expenses for Homeland Security Department operations
and the Office of the Under Secretary for Management.” The amendment failed 196-226. [HR 2217, Vote #210,
6/6/13; CQ, 6/6/13]

National Flood Insurance Program

Perry Voted For Reauthorizing The National Flood Insurance Program Without Risk-Reduction
Programs Or Flood-Risk Mapping

Perry Voted For Reauthorizing The National Flood Insurance Program Without Risk-Reduction Programs
Or Flood-Risk Mapping. In November 2017, Perry voted for: “Passage of the bill, as amended, that would
reauthorize the National Flood Insurance Program through fiscal 2022 and would make modifications to the
program, including: raise annual surcharges and reserve fund assessments on federal flood insurance policyholders,
raise rates on properties that incur multiple losses, establish an annual deductible for severe and extreme repetitive
loss properties and end the requirement that flood insurance be purchased for commercial and multifamily
properties located in flood risk zones. It would also require that flood insurance provided by private sector carriers
be accepted by Federal Emergency Management Agency and considered as meeting the National Flood Insurance
Program’s mandatory flood insurance purchase requirements, and would allow private insurers and any other
interested party to review FEMA information regarding its assessments of flood risk.” The bill passed 237-189.
[HR 2874, Vote #630, 11/14/17; CQ, 11/14/17]

    HEADLINE: “U.S. House Of Representatives Misses Mark In Reducing Nation’s Flood Risk.
    “‘Unfortunately, this bill falls short of significant improvements needed to bolster risk reduction and flood-risk
    mapping efforts under the National Flood Insurance Program,’ Murdock said. ‘The program has failed to
    achieve its intended goal of lessening our nation’s flood risk. Congress needs to place more emphasis on
    reforms that mitigate risk and promote using the best-available science and technology in mapping processes. It
    is particularly important that reforms enable the restoration of functioning floodplains and disincentivize
    development in areas of high flood risk.’” [Nature Conservancy, 11/15/17]

    Perry Voted Against Requiring FEMA To Certify That Claims From Hurricane Sandy Were Resolved
    Before The National Flood Insurance Program Is Reauthorized. In November 2017, Perry voted against:
    “Pascrell, D-N.J., motion to recommit the bill to the House Financial Services Committee with instructions to
    report it back immediately with an amendment that would prevent the bill’s provisions from taking effect
    unless the Federal Emergency Management Agency certifies the resolution of all claims for losses resulting
    from Hurricane Sandy of 2012 that were covered under the National Flood Insurance Program.” The motion
    was rejected 236-190. [HR 2874, Vote #629, 11/14/17; CQ, 11/14/17]

    Perry Voted For Considering The National Defense Authorization Act Of 2018 And Reauthorizing The
    National Flood Insurance Program. In November 2017, Perry voted for: “Adoption of the rule (H Res 616)
    that would provide for House floor consideration of the conference report to accompany the bill (HR 2810) that
   Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 224 of 834

                                                            SCOTT PERRY Rese arch Book | 223

would authorize $692.1 billion for defense programs in fiscal 2018. It would also provide for consideration of
the bill (HR 2874) that would reauthorize the National Flood Insurance Program through fiscal 2022 and would
modify several aspects of the program. The rule would require the House clerk to not transmit to the Senate a
message that the House has adopted the conference report to accompany the Fiscal 2018 Defense Authorization
(HR 2810) until the House receives a message from the Senate that the Senate has passed a bill (HR 4374),
without amendment, that would authorize the Food and Drug Administration to expedite consideration of
certain medical products at the Pentagon’s request.” The rule was adopted 233-187. [HRes 616, Vote #627,
11/14/17; CQ, 11/14/17]
       Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 225 of 834

                                                                 SCOTT PERRY Rese arch Book | 224

Financial Protections & Wall Street

                                              Significant Findings

     ✓ Perry said the Federal Reserve should be audited.

     ✓ Perry received $349,645 in campaign contributions from finance, insurance, and real estate – over
       $100,000 from PACs alone.

     ✓ Perry voted 5 times to roll back Wall Street reform.

     ✓ Perry voted for limiting funding for Consumer Financial Protection Bureau.

     ✓ Perry voted for allowing certain lenders to forego mortgage escrow requirements.

             ✓ Perry voted for exempting home manufacturing companies from mortgage-related regulatory
               requirements and increasing threshold for “high cost mortgages.”

             ✓ Perry voted for a bill that created an exception to rules meant to reduce risky, high-cost
               mortgages.


Federal Reserve

Perry Said The Federal Reserve Should Be Audited

Perry Said The Federal Reserve Should Be Audited. “Perry went as far as to say he believes the Fed should be
audited. He also said he believes recent rate hikes have been holding back a growing economy under President
Trump.” [Central Penn Business Journal, 8/10/18]

Wall Street Reform

Career: Perry Received $349,645 In Campaign Contributions From Finance, Insurance, And Real
Estate – Over $100,000 From PACs Alone

Career: Perry Received $ $349,645 In Campaign Contributions From Finance, Insurance & Real Estate
Interests. As of September 2019, Perry had disclosed $ $349,645 in contribution from the FIRE sector including
$200,195 from individuals and $149,450 from PACS. [OpenSecrets.org, accessed 9/12/19]

   Career: Perry Received $149,450 In Campaign Contributions From Finance, Insurance & Real Estate
   Industry PACS. [OpenSecrets.org, accessed 9/12/19]

2019-2020: Perry Received $12,400 In Campaign Contributions From Finance, Insurance & Real Estate
Interests. As of September 2019, Perry had disclosed $12,400 in contribution from the FIRE sector including
$7,400 from individuals and $5,000 from PACS. [OpenSecrets.org, accessed 9/12/19]

   2019-2020: Perry Received $5,000 In Campaign Contributions From Finance, Insurance & Real Estate
   Industry PACS. [OpenSecrets.org, accessed 9/12/19]
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 226 of 834

                                                                   SCOTT PERRY Rese arch Book | 225

Perry Voted 5 Times To Roll Back Wall Street Reform

Perry Voted For A Bill That Would Raise The Minimum Asset Level At Which The More Stringent Bank
Regulation Provisions Of The 2010 Financial Overhaul Applied From $50 To $250 Billion. In May 2018,
Perry voted for: “Passage of the bill that would apply the more stringent bank regulation provisions of the 2010
financial overhaul to banks with $250 billion in assets, instead of those with at least $50 billion in assets. It would
also allow banks with less than $10 billion in assets to trade with depositors’ money. The bill would lift the
threshold for disclosure requirements to $10 million for employee-owned securities and would allow venture
capital funds to have up to 250 investors and be exempt from certain registering requirements. It would provide
consumers with the right to request a ‘security freeze’ on their credit reports, which would prohibit a consumer
reporting agency from releasing information from the consumer’s credit report without express authorization. It
would define a ‘qualified mortgage’ as any residential mortgage loan held by a bank, removing the requirement that
for a ‘qualified mortgage,’ a bank must determine that a mortgage recipient has the ability to repay.” The bill was
passed (thus cleared for the president) by a vote of 258-159. [S. 2155, Vote #216, 5/22/18; CQ, 5/22/18]

    Critics Said The Bill Created Loopholes That Larger Banks Would Exploit. “Rothfus made his claim after
    voting in favor of the Economic Growth, Regulatory Relief, and Consumer Protection Act, S. 2155, which
    supporters said will lessen the Dodd-Frank burden on community banking institutions — defined as those with
    less than $10 billion in assets — and which critics argue creates wiggle room and loopholes that larger banks
    will exploit. The rollback was signed into law by President Donald Trump on May 24.” [PolitiFact, 5/31/18]

    The Bill Contained Policies Which Would Roll Back Or Eliminate Key Parts From The Dodd-Frank
    Wall Street Reform And Consumer Protection Act. “Late last year the Economic Growth, Regulatory Relief
    and Consumer Protection Act, which was sponsored by Banking Committee Chairman Mike Crapo, R-Idaho,
    with nearly 20 co-sponsors on both sides of the aisle, was introduced in the Committee on Banking, Housing
    and Urban Affairs […] The bill contains policies which would roll back or eliminate key parts from the Dodd-
    Frank Wall Street Reform and Consumer Protection Act.” [Housing Wire, 3/6/18]

2017: Perry Voted For The CHOICE Act To “Overhaul Financial Industry Regulations And Repeal Many
Provisions Of The 2010 Dodd-Frank Law.” In June 2017, Perry voted for: “passage of the bill that would
overhaul financial industry regulations and repeal many provisions of the 2010 Dodd-Frank law. It would convert
the Consumer Financial Protection Bureau into an executive agency funded by annual appropriations and would
modify operations at the Federal Reserve and at the Securities and Exchange Commission. It would repeal the
prohibition on banking entities engaging in proprietary trading and would modify regulations governing the amount
of capital that banks are required to maintain. It would also nullify the Labor Department’s April 2016 “fiduciary”
rule regarding standards for individuals who provide retirement investment advice to act in the best interests of their
clients.” The bill passed 233-186. [HR 10, Vote #299, 6/8/17; CQ Floor Votes, 6/8/17]

    HEADLINE: House passes Choice Act that would gut Dodd-Frank banking reforms [CNBC, 6/8/17]

    New York Times: CHOICE Act “To Erase A Number Of Core Financial Regulations,” Including Limits
    On Risk Taking Enacted After The Financial Crash, And “Would Weaken The Powers Of The
    Consumer Financial Protection Bureau.” “The House approved legislation on Thursday to erase a number of
    core financial regulations put in place by the 2010 Dodd-Frank Act, as Republicans moved a step closer to
    delivering on their promises to eliminate rules that they claim have strangled small businesses and stagnated the
    economy. […] The Choice Act would exempt some financial institutions that meet capital and liquidity
    requirements from many of Dodd-Frank’s restrictions that limit risk taking. It would also replace Dodd-Frank’s
    method of dealing with large and failing financial institutions, known as the orderly liquidation authority —
    which critics say reinforces the idea that some banks are too big to fail — with a new bankruptcy code
    provision. In addition, the legislation would weaken the powers of the Consumer Financial Protection Bureau.”
    [New York Times, 6/8/17]
       Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 227 of 834

                                                                  SCOTT PERRY Rese arch Book | 226

2017: Perry Voted For Consideration Of The CHOICE Act That Would Repeal Many Provisions Of The
Dodd-Frank Law. In June 2017, Perry voted for: “Adoption of the rule (H Res 375) that would overhaul financial
industry regulations and repeal many provisions of the 2010 Dodd-Frank law. It would convert the Consumer
Financial Protection Bureau into an executive agency, modify operations at the Federal Reserve and at the
Securities and Exchange Commission, modify regulations governing the amount of capital that banks are required
to maintain, and repeal the prohibition on banking entities engaging in proprietary trading.” The rule was adopted,
231-188. [H Res 375, Vote #291, 6/7/17; CQ, 6/7/17]

2015: Perry Voted For Bill To Deregulate Wall Street. In January 2015, Perry voted for: legislation that
combined the text from eleven bills and would roll back or delay a number of regulations in the Dodd-Frank
financial reform law. “The most serious attack of the bunch came in the form of a partial two-year delay of the
Volcker Rule, which would ban banks from speculating in securities markets with taxpayer money. The bill would
have allowed Citigroup and JPMorgan Chase to hold onto almost $50 billion in risky corporate debt packages
known as collateralized loan obligations through 2019.” The bill passed, 271 to 154. [HR 37, Vote #37, 1/14/15;
Huffington Post, 1/10/14]

2015: Perry Voted For Weakening Wall Street Reform And Roll Back Rules Limiting Risky Bank
Investments. In January 2015, Perry voted for: a bill “to relax some requirements under the 2010 Dodd-Frank
financial regulatory law. The measure would delay until July 2019 a provision of the law’s Volcker Rule intended
to limit risky investments by banks, and make other changes.” The vote failed to reach a 2/3 majority, 276 to 146.
[HR 37, Vote #9, 1/7/15; Bloomberg, 1/7/15]

Financial Protections

Consumer Financial Protection Bureau

Perry Voted For Limiting Funding For Consumer Financial Protection Bureau. Perry Voted For Limiting
Funding For Consumer Financial Protection Bureau

Perry Voted For Limiting Funding For Consumer Financial Protection Bureau. In April 2015, Perry voted
for: a bill that limited funding for the CFPB. “Passage of the bill that would formally establish three advisory
boards with which the Consumer Financial Protection Bureau (CFPB) that must consult on matters regarding small
businesses, credit unions and community banks. The measure is offset by limiting funding for the CFPB in future
years. As amended, the bill would encourage the CFPB to ensure the participation of veteran-owned small-business
concerns as members of the Small Business Advisory Board.” The bill passed 235-183. [HR 1195, Vote #167,
4/22/15; CQ News, 4/22/15]

Perry Voted Against Prohibiting Individuals Or Companies Convicted Of Predatory Lending From Serving
On CFPB Boards

Perry Voted Against Prohibiting Individuals Or Companies Convicted Of Predatory Lending From Serving
On CFPB Boards. In April 2015, Perry voted against: a motion that protected military bases and veterans from
predatory lenders. The motion would “prohibit individuals from serving as members of the any of the advisory
boards if within the last ten years they have been employed or acted as an agent of a company whose been subject
to a state or federal enforcement action for predatory lending or fraud against veterans or service members.” The
motion was rejected, 184-234. [HR 1195, Vote #166, 4/22/15; CQ News, 4/22/15]

Mortgage Regulation

Perry Voted For Allowing Certain Lenders To Forego Mortgage Escrow Requirements
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 228 of 834

                                                                  SCOTT PERRY Rese arch Book | 227

Perry Voted For Allowing Certain Lenders To Forego Mortgage Escrow Requirements. In December 2017,
Perry voted for: “Passage of the bill that would exempt lenders with assets of $10 billion or less from the 2010
financial regulatory overhaul requirement that such lenders establish escrow accounts for the first five years of so-
called “high-priced” mortgage loans, if the lenders hold the loan on its own balance sheet for three years after the
loan is made, and it would exempt companies that service up to 20,000 mortgage loans from current loan servicing
and escrow account administration requirements.” The bill passed 294 to 129. [HR 3971, Vote #675, 12/12/17; CQ,
12/12/17]

    Maxine Waters: HR 3971 Could “Set The Stage” For Another Financial Crisis. “A bill opponent, Rep.
    Maxine Waters, D-Calif., said dropping the regulations would ‘set the stage for a return of the harmful practices
    of the subprime meltdown and the worst financial crisis since the Great Depression.’” [Concord Monitor,
    12/17/17]

Perry Voted For Exempting Home Manufacturing Companies From Mortgage-Related Regulatory
Requirements And Increasing Threshold For “High Cost Mortgages

Perry Voted For Exempting Home Manufacturing Companies From Mortgage-Related Regulatory
Requirements And Increasing Threshold For “High Cost Mortgages.” In December 2017, Perry voted for:
“Passage of the bill that would change the definitions of ‘mortgage originator’ and ‘loan originator’ to exempt
companies that manufacture homes and sell manufactured homes from various mortgage-related regulatory
requirements. It would increase the maximum allowable rates and fees that may be applied to a manufactured home
loan before the loan is classified as a high-cost mortgage.” The bill passed 256 to 163. [HR 1699, Vote #651,
12/1/17; CQ, 12/1/17]

Perry Voted For A Bill That Created An Exception To Rules Meant To Reduce Risky, High-Cost Mortgages

Perry Voted For A Bill That Created An Exception To Rules Meant To Reduce Risky, High-Cost Mortgages.
In February 2018, Perry voted for: “passage of the bill that would exclude insurance paid at closing into escrow, as
well as fees paid for related services to lender-affiliated companies, from the three percent cap on points and fees
imposed on qualified mortgages by modifying the definition of ‘points and fees.’” According to the Center for
Responsible Lending, “the Mortgage Choice Act would allow many more risky, high-cost loans to qualify as
Qualified Mortgage (QM) loans by creating exceptions to the points and fees threshold.” The bill passed, 280-131.
[H.R. 1153, Vote #64, 2/8/18; CQ, 2/8/18; Center for Responsible Lending, 11/13/17]
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 229 of 834

                                                                SCOTT PERRY Rese arch Book | 228

Foreign Policy Issues

                                             Significant Findings

    ✓ 2019: Perry accused China of being in an “economic war” with the United States.

    ✓ 2019: Perry supported military escalation with Iran.

            ✓ Perry said that Iran hadn’t seen a sign of strength from the U.S. for a “long time” and had been
              troubling us for 39 or 40 years.

            ✓ Perry said that escalation with Iran wasn’t “necessarily” a mistake.

            ✓ Perry said that Trump could “turn the screws” on Iran without necessarily having “military
              involvement.”

    ✓ 2012: Perry said the U.S. should not “pick sides in the Syrian civil war.”

            ✓ In 2014, Perry said it was time for America to “get in the war” with the Islamic state.

            ✓ Perry voted against withdrawing U.S. troops deployed against ISIS in Iraq.

            ✓ Perry voted against authorizing funds to train and equip Syrian rebels.

    ✓ 2014: Perry said that the U.S. should take $1 million a day from Mexico’s aid funds until they released
      Bowe Bergdahl.

    ✓ 2014: Perry said we needed to “get engaged” with Putin, mentioning both involvement in Crimea and
      Syria

            ✓ Perry advocated for selling “Ukraine’s surface to air, anti-aircraft defense artillery” to make
              Russia understand where our interests lie.

    ✓ Perry spoke positively about Trump’s relationship with Kim Jong Un.

            ✓ Perry compared foreign policy with North Korea to being a “used car.”

            ✓ Perry said that with this new relationship with North Korea, they could “give us a list” of their
              nuclear capabilities and we could find other things “that we don’t know about.”

    ✓ Perry said that the U.S. should defund the U.N.

            ✓ Perry voted for defunding the United Nations Human Rights Council.


China

Perry Accused China Of Being In An “Economic War” With The United States
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 230 of 834

                                                                    SCOTT PERRY Rese arch Book | 229

Perry Accused China Of Being In An “Economic War” With The United States. “Well, I think that we’re going
to have to keep the pressure up. Unfortunately, China has been in my opinion in a war, an economic war with the
United States for a couple of decades now at a minimum and we just simply can’t let them continue.” [Fox Business
Network, Mornings With Maria, 5/23/19]

Iran

Perry Supported Military Escalation With Iran

Perry Said That Iran Hadn’t Seen A Sign Of Strength From The U.S. For A “Long Time” And Had Been
Troubling Us For 39 Or 40 Years

Perry On Military Interaction With Iran: “Weakness Is Provocative And They Seen No Sign Of Strength
From The United States For A Long Time And They’re Testing The Limits Of This President.” “Well, I do
think that the President doesn't want to go to war but as your other hosts say, the Iranians have been doing this to us
for 39 or 40 years. Weakness is provocative and they seen no sign of strength from the United States for a long time
and they’re testing the limits of this president. They're trying to provide more space for good deal for them, provide
some bargaining space, a place to come back to and that's why they escalation.” [FBN “Mornings With Maria”
Interview With Rep. Scott Perry, 6/22/19]

Perry On Military Interaction With Iran: “Well, I Do Think That The President Doesn’t Want To Go To
War But As Your Other Hosts Say, The Iranians Have Been Doing This To Us For 39 Or 40 Years.” “Well, I
do think that the President doesn't want to go to war but as your other hosts say, the Iranians have been doing this to
us for 39 or 40 years. Weakness is provocative and they seen no sign of strength from the United States for a long
time and they’re testing the limits of this president. They're trying to provide more space for good deal for them,
provide some bargaining space, a place to come back to and that's why they escalation.” [FBN “Mornings With
Maria” Interview With Rep. Scott Perry, 6/22/19]

Perry Said That Escalation With Iran Wasn’t “Necessarily” A Mistake

Perry On Military Interaction With Iran: “Once They Escalate, They Can Drop Down. I Will Say That I
Don’t Necessarily Think It Was A Mistake But As I Guy Who Has Flown On The Iraq-Iran Border, There’s
No Line In The Desert. And The Iranians Will Fire At You If You Get Close.” “Once they escalate, they can
drop down. I will say that I don’t necessarily think it was a mistake but as I guy who has flown on the Iraq-Iran
border, there's no line in the desert. And the Iranians will fire at you if you get close. We have absolute -- we lived
through that.” [FBN “Mornings With Maria” Interview With Rep. Scott Perry, 6/22/19]

Perry On Military Interaction With Iran: “They’re Trying To Provide More Space For Good Deal For
Them, Provide Some Bargaining Space, A Place To Come Back To And That’s Why They Escalation.”
“Well, I do think that the President doesn't want to go to war but as your other hosts say, the Iranians have been
doing this to us for 39 or 40 years. Weakness is provocative and they seen no sign of strength from the United
States for a long time and they’re testing the limits of this president. They're trying to provide more space for good
deal for them, provide some bargaining space, a place to come back to and that's why they escalation.” [FBN
“Mornings With Maria” Interview With Rep. Scott Perry, 6/22/19]

Perry Claimed There Was More Going On Behind The Scenes Involving The Trump Administration And
Iran

Perry On Military Interaction With Iran: “But I Think There’s Probably More To The Story Here And The
President Has Provided Some Space. There’s Something Going Of On Behind The Scenes.” “But I think
there’s probably more to the story here and the President has provided some space. There’s something going of on
behind the scenes. And the other shoe is going to drop. It might be military but it really might not be. I think there is
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 231 of 834

                                                                      SCOTT PERRY Rese arch Book | 230

a lot of levers that the President has to pull on individuals in Iran, on financial issues that really are going to be
crippling. I think he can turn the screws down a lot more than he has already and it doesn’t necessarily mean
military involvement. That is the final push when you get to the military, but even at that, there are stages that we
have to go through and so I think there’s still a lot of room here to get to where we want to get to. The question is,
are the Iranians really serious at all?” [FBN “Mornings With Maria” Interview With Rep. Scott Perry, 6/22/19]

Perry Said That Trump Could “Turn The Screws” On Iran Without Necessarily Having “Military
Involvement”

Perry On Military Interaction With Iran: “I Think He Can Turn The Screws Down A Lot More Than He
Has Already And It Doesn’t Necessarily Mean Military Involvement.” “But I think there’s probably more to the
story here and the President has provided some space. There’s something going of on behind the scenes. And the
other shoe is going to drop. It might be military but it really might not be. I think there is a lot of levers that the
President has to pull on individuals in Iran, on financial issues that really are going to be crippling. I think he can
turn the screws down a lot more than he has already and it doesn’t necessarily mean military involvement. That is
the final push when you get to the military, but even at that, there are stages that we have to go through and so I
think there’s still a lot of room here to get to where we want to get to. The question is, are the Iranians really serious
at all?” [FBN “Mornings With Maria” Interview With Rep. Scott Perry, 6/22/19]

    Perry On Military Interaction With Iran: “And The Other Shoe Is Going To Drop. It Might Be Military
    But It Really Might Not Be. I Think There Is A Lot Of Levers That The President Has To Pull On
    Individuals In Iran, On Financial Issues That Really Are Going To Be Crippling.” “But I think there’s
    probably more to the story here and the President has provided some space. There’s something going of on
    behind the scenes. And the other shoe is going to drop. It might be military but it really might not be. I think
    there is a lot of levers that the President has to pull on individuals in Iran, on financial issues that really are
    going to be crippling. I think he can turn the screws down a lot more than he has already and it doesn’t
    necessarily mean military involvement. That is the final push when you get to the military, but even at that,
    there are stages that we have to go through and so I think there’s still a lot of room here to get to where we want
    to get to. The question is, are the Iranians really serious at all?” [FBN “Mornings With Maria” Interview With
    Rep. Scott Perry, 6/22/19]

Perry Questioned Whether Or Not Threats From Iran Were Serious To Begin With

Perry On Military Interaction With Iran: “The Question Is, Are The Iranians Really Serious At All?” “But I
think there’s probably more to the story here and the President has provided some space. There’s something going
of on behind the scenes. And the other shoe is going to drop. It might be military but it really might not be. I think
there is a lot of levers that the President has to pull on individuals in Iran, on financial issues that really are going to
be crippling. I think he can turn the screws down a lot more than he has already and it doesn’t necessarily mean
military involvement. That is the final push when you get to the military, but even at that, there are stages that we
have to go through and so I think there’s still a lot of room here to get to where we want to get to. The question is,
are the Iranians really serious at all?” [FBN “Mornings With Maria” Interview With Rep. Scott Perry, 6/22/19]

Perry Said That India And China Would Feel The Pinch Of Iranian Oil Sanctions, Not Americans

Perry On Iran: “Places Like India, China, Other countries That Are Receiving Iranian Oil And They’re The
Ones That are Going To Feel The Pinch. It’s Not America.” “And part of this equation is places like India,
China, other countries that are receiving Iranian oil and they’re the ones that are going to feel the pinch. It’s not
America.” [FBN “Mornings With Maria” Interview With Rep. Scott Perry, 6/22/19]

Perry Said We Needed To Be Concerned With Our Allies Regarding Iran “Because Sometimes They’re Not
Quite The Friend That We Hoped They Would Be”
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 232 of 834

                                                                     SCOTT PERRY Rese arch Book | 231

Perry On Military Interaction With Iran: “And So We’ve Got To Really Be Careful When Our Allies Are
Involved Because Sometimes They’re Not Quite The Friend That We Hoped They Would Be. It’s Really
Better When America Really Drives The Train And Sets The Conditions.” “And so we’ve got to really be
careful when our allies are involved because sometimes they’re not quite the friend that we hoped they would be.
It’s really better when America really drives the train and sets the conditions.” [FBN “Mornings With Maria”
Interview With Rep. Scott Perry, 6/22/19]

    Perry On Military Interaction With Iran: “As Long As We Do That, I Think Allies Can Be Involved But
    We Have To Lead. And In The Past, We Just Have Not Been There. I Said Weakness Is Provocative And
    Iran Is Testing This Administration To See If It’s Like All The Rest That Has Talked Big And Delivered
    Little.” “As long as we do that, I think allies can be involved but we have to lead. And in the past, we just have
    not been there. I said weakness is provocative and Iran is testing this administration to see if it’s like all the rest
    that has talked big and delivered little.” [FBN “Mornings With Maria” Interview With Rep. Scott Perry,
    6/22/19]

Perry Said That Barring Flights Over Iran Was A Measure To Turn “The Screws Down”

Perry On Barring Flights Over Iran: “Well, Again It’s All About Turning The Screws Down On Iran And
Isolating Them. And That’s Just One More Measure.” “Well, again it’s all about turning the screws down on
Iran and isolating them. And that’s just one more measure. They want to be part of the world and they want to be
able to nefariously ship stuff in and out, whether it’s you know, through the air or on the ground or over the sea.
And again it’s just one more hurdle that they have to go through and explain to their people that are suffering under
the yoke of the theological totalitarian regime why their life has to be so miserable. It makes it tough for them to
rule. And that’s really the point here.” [FBN “Mornings With Maria” Interview With Rep. Scott Perry, 6/22/19]

    Perry On Barring Flights Over Iran: “They Want To Be Part Of The World And They Want To Be Able
    To Nefariously Ship Stuff In And Out, Whether It’s You Know, Through The Air Or On The Ground
    Or Over The Sea.” “Well, again it’s all about turning the screws down on Iran and isolating them. And that’s
    just one more measure. They want to be part of the world and they want to be able to nefariously ship stuff in
    and out, whether it’s you know, through the air or on the ground or over the sea. And again it’s just one more
    hurdle that they have to go through and explain to their people that are suffering under the yoke of the
    theological totalitarian regime why their life has to be so miserable. It makes it tough for them to rule. And
    that’s really the point here.” [FBN “Mornings With Maria” Interview With Rep. Scott Perry, 6/22/19]

    Perry On Barring Flights Over Iran: “And Again It’s Just One More Hurdle That They Have To Go
    Through And Explain To Their People That Are Suffering Under The Yoke Of The Theological
    Totalitarian Regime Why Their Life Has To Be So Miserable. It Makes It Tough For Them To Rule.
    And That’s Really The Point Here.” “Well, again it’s all about turning the screws down on Iran and isolating
    them. And that’s just one more measure. They want to be part of the world and they want to be able to
    nefariously ship stuff in and out, whether it’s you know, through the air or on the ground or over the sea. And
    again it’s just one more hurdle that they have to go through and explain to their people that are suffering under
    the yoke of the theological totalitarian regime why their life has to be so miserable. It makes it tough for them
    to rule. And that’s really the point here.” [FBN “Mornings With Maria” Interview With Rep. Scott Perry,
    6/22/19]

Perry On Military Interaction With Iran: “Change How You Act And All This Will End”

Perry On Military Interaction With Iran: “Change How You Act And All This Will End. You Keep On
Being Bellicose And Threatening Your Neighbors And Killing Our Allies And Friends, Then You’re Going
To Have To Suffer This.” “Change how you act and all this will end. You keep on being bellicose and threatening
your neighbors and killing our allies and friends, then you’re going to have to suffer this.” [FBN “Mornings With
Maria” Interview With Rep. Scott Perry, 6/22/19]
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 233 of 834

                                                                   SCOTT PERRY Rese arch Book | 232

    Perry On Iran: “So The Actionable Intelligence Tells Us That We Have To Be Prepared And We Had To
    Send A Message To Iran, Do Not Try This With America Under This President Because There Are
    Going To Be -- There Are Going To Be Very Dire Consequences.” “Well, Henry will tell you as well, we all
    got a briefing on the malign actions of Iran and the actionable, credible intelligence, multi- sourced intelligence
    that we have. And let’s remember this -- Maria, the United States is responding to Iran’s malign activities and
    they’ve been involved in malign activities against the United States in particular, the west in general, for
    decades, back to the Marine Corps barracks bombing, Hezbollah, Hamas and their proxies in Yemen, et cetera.
    So the actionable intelligence tells us that we have to be prepared and we had to send a message to Iran, do not
    try this with America under this president because there are going to be -- there are going to be very dire
    consequences. And so that’s what this is about. Again, it’s the United States responding. The United States
    always has military contingency plans, continually updated for just this type of event. And so there should be
    really no surprise about any of this.” [Fox Business Network, “Mornings With Maria” Rep. Scott Perry
    Interview. 5/23/19]

Perry Said That The U.S. Needed To “Send A Message To Iran” Because Under Trump “There Are Going
To Be Very Dire Consequences”

Perry On Iran: “We Had To Send A Message To Iran, Do Not Try This With America Under This President
Because There Are Going To Be -- There Are Going To Be Very Dire Consequences. And So That’s What
This Is About.” “Well, Henry will tell you as well, we all got a briefing on the malign actions of Iran and the
actionable, credible intelligence, multi- sourced intelligence that we have. And let’s remember this -- Maria, the
United States is responding to Iran’s malign activities and they’ve been involved in malign activities against the
United States in particular, the west in general, for decades, back to the Marine Corps barracks bombing,
Hezbollah, Hamas and their proxies in Yemen, et cetera. So the actionable intelligence tells us that we have to be
prepared and we had to send a message to Iran, do not try this with America under this president because there are
going to be -- there are going to be very dire consequences. And so that’s what this is about.” [Fox Business
Network, Mornings with Maria, 5/23/19]

Perry Voted For A Bill Requiring The Department Of The Treasury To Report All Assets Under
The Control Of High-Ranking Iranian Officials

2017: Perry Voted For A Bill Requiring The Department Of The Treasury To Report All Assets Under The
Control Of High-Ranking Iranian Officials. In December 2017, Perry voted for: “Passage of the bill that would
require the Department of the Treasury to report to Congress on assets held in U.S. and foreign financial institutions
that are under direct or indirect control certain high ranking Iranian officials, and how sanctions may be used to
prevent the funds from being used to contribute to the continued development of ballistic missile technology by
Iran. The bill requires that such a report be submitted to congress within 270 days of enactment, and that it be
updated by the Department annually for at least two years thereafter.” The bill passed 289 to 135. [HR 1638, Vote
#680, 12/13/17; CQ, 12/13/17]

    Rep. Denny Heck (D-Wash): HR 1638 Would Divert Resources From Terrorism Investigations. “A bill
    opponent, Rep. Denny Heck, D-Wash., said the time and effort used by Treasury employees to track down the
    leaders’ assets would take resources away from investigations into terrorist financing and money laundering.”
    [Concord Monitor, 12/17/17]

Perry Voted Against Expressing Approval Of The Iran Nuclear Deal

2015: Perry Voted Against A Measure Expressing Congressional Approval Of The Iran Nuclear Deal. In
September 2015, Perry voted against: “a measure expressing congressional approval of the Iran nuclear agreement
Friday, placing a majority of the chamber on the record against the accord. The measure … states simply that
Congress favors the pact. The bill was likely to fail on the House floor, but in so doing put Democrats on the record
in support of the deal.” The motion failed 169 to 269. [H.R. 3461, Vote #493, 9/11/15; CQ, 9/14/15]
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 234 of 834

                                                                   SCOTT PERRY Rese arch Book | 233


Syria & ISIS

Perry Said The U.S. Should Not “Pick Sides In The Syrian Civil War”

2012: Perry Said The U.S. Should Not “Pick Sides In The Syrian Civil War.” “Perry said that Concerning the
United States’ involvement in world issues, Perry said the U.S. should not pick sides in the Syrian civil war. He
also said the United States should get involved in issues affecting allies, including Israel, which opposes Iran’s
development of a nuclear weapons program.” [York Dispatch, 9/20/12]

In 2014, Perry Said It Was Time For America To “Get In The War” With The Islamic State

2014: Perry Advocated That It Was Time For The American Military To “Get In The War.” “Well, the
president might not recognize it as such, but I would say the Islamic State and these kind of insurgents worldwide
have declared war on the United States some time ago, and as we would say in the army to the president, it`s time
to get in the war.” [Fox News, 9/2/14]

Perry Voted Against Withdrawing U.S. Troops Deployed Against ISIS In Iraq

2015: Perry Voted Against Withdrawing U.S. Troops Deployed Against ISIS. In June 2015, Perry voted against:
“Adoption of the concurrent resolution (H Con Res 55) that would direct the president to withdraw U.S. forces
deployed to Iraq in support of operations against the Islamic State in Syria and Iraq, other than armed forces required
to protect U.S. diplomatic facilities and personnel within 30 days of enactment.” The concurrent resolution failed 139
to 288. [H Con Res 55, Vote #370, 6/17/15; CQ, 6/17/15]

Perry Voted For Limiting Funds For Military Action Against ISIS Without Congressional
Authorization Of War

2015: Perry Voted For An Amendment To Limit Funds For Military Action Against ISIS Without
Congressional Authorization Of War. In June 2015, Perry voted for: an amendment that would have “halted
funding for the war against the Islamic State in Iraq and Syria, or ISIS, after March 31, 2016, unless Congress
passes an Authorization for the Use of Military Force. The amendment, an effort to spur a war authorization debate
and vote in Congress, would have given lawmakers nine months to produce an AUMF before funds get cut off.”
The amendment failed 196-231. [H.R. 2685, Vote #346, 6/11/15; Huffington Post, 6/11/15]

Perry Voted For Eliminating $600 Million In Funding For Syria Train And Equip Fund

Perry Voted For Amendment That Eliminates $600 Million In Funding For Syria Train And Equip Fund. In
June 2015, Perry voted foran amendment that would “eliminate the $600 million appropriated for the Syria Train
and Equip Fund and transfer the savings to the spending reduction account.” The amendment failed, 107-323. [H.R.
2685, Vote #343, 6/10/15; CQ Floor Votes, 6/10/15]

Perry Voted Against Authorizing Funds To Train And Equip Syrian Rebels

2014: Perry Voted Against Authorizing Funds To Train And Equip Syrian Rebels. In September 2014, Perry
voted against: a “McKeon, R-Calif., amendment that would authorize the Defense Department, in coordination with
the State Department, to train and equip appropriately vetted Syrian rebels to defend the Syrian people from attacks
by the Islamic State terrorist group and to secure territory controlled by the Syrian opposition. It bars the
administration from using the amendment to justify sending the armed forces into hostile situations and requires the
president to report to Congress under the War Powers Resolution on the use of U.S armed forces abroad. The
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 235 of 834

                                                                   SCOTT PERRY Rese arch Book | 234

authority for training and equipping Syrian rebels would expire Dec. 11, 2014, or earlier if a defense authorization
is enacted.” The amendment passed 273 to 156. [HJ Res 124, Vote #507, 9/17/14; CQ, 9/17/14]

Mexico

Perry Said That The US Should Take $1 Million A Day From Mexico’s Aid Funds Until They
Released Bowe Bergdahl

Perry Said That The US Should Take $1 Million A Day From Mexico’s Aid Funds Until They Released Bowe
Bergdahl. “The problem is, is that it`s really not the position of the House of Representatives proper to do that. It`s
more the position of the Senate. To me, the Senate should take a CODEL, request an audience with the president of
Mexico and demand his release and say, if he`s not released, we`re taking a million dollars for every day that he
remains in prison or that he has been in prison. But the House of Representatives is going to continue to write
letters, both to the Mexican government and to president, myself included, demanding, demanding action for this
soldier who has -- is decorated, who has served with distinction, as opposed to others, where we move heaven and
earth and release terrorists in their favor.” [Fox News, 7/10/14]

North Korea

Perry Spoke Positively About Trump’s Relationship With Kim Jong Un

Perry Said That At The Beginning Of The Trump Administration We Were On “A War Footing With North
Korea”

Perry On North Korea: “Well, It’s All About Context, I Think. You Know, At The Beginning Of This
Administration, We Were, I Think, Arguably On A War Footing With North Korea, They Were Doing
Nuclear Testing, Ballistic Missile Testing, Threatening Guam, Japan, And The World. And Now, They’re
Not.” “Well, it’s all about context, I think. You know, at the beginning of this administration, we were, I think,
arguably on a war footing with North Korea, they were doing nuclear testing, ballistic missile testing, threatening
Guam, Japan, and the world. And now, they’re not. So, while people might have said, well, we wish you would
have gotten more, remember, this is the second meeting, this is the beginning of this long journey with a dictator
and a country where we’ve been dealing with, their bellicose actions and not being very effective for over 60
years.” [Fox Business Network, “Mornings With Maria” Interview With Rep. Scott Perry, 2/28/19]

Perry Said That People May Have Wanted More, But This Is The Beginning Of This Long Journey With A
Dictator And A Country Where We’ve Been Dealing With, Their Bellicose Actions” For Over 60 Years

Perry On North Korea: “So, While People Might Have Said, Well, We Wish You Would Have Gotten More,
Remember, This Is The Second Meeting, This Is The Beginning Of This Long Journey With A Dictator And
A Country Where We’ve Been Dealing With, Their Bellicose Actions And Not Being Very Effective For
Over 60 Years.” “Well, it’s all about context, I think. You know, at the beginning of this administration, we were,
I think, arguably on a war footing with North Korea, they were doing nuclear testing, ballistic missile testing,
threatening Guam, Japan, and the world. And now, they’re not. So, while people might have said, well, we wish
you would have gotten more, remember, this is the second meeting, this is the beginning of this long journey with a
dictator and a country where we’ve been dealing with, their bellicose actions and not being very effective for over
60 years.” [Fox Business Network, “Mornings With Maria” Interview With Rep. Scott Perry, 2/28/19]

Perry Said That Having Trump Meet With Kim Jong Un Was The “Most Important Part Of This”

Perry On North Korea: “And While We Can Send Diplomats, Apparently, You Know, Having The
President Meet At The Top With The Chief Negotiator Is The Most Important Part Of This.” “So, everything
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 236 of 834

                                                                        SCOTT PERRY Rese arch Book | 235

else has been tried by Democrat, Republican, and diplomat along the line, and achieve no results. We’re at least
talking and they’re not saber-rattling. So, I think this is all --this is all good progress, it’s all also in the context of
their culture, where trust and relationships are as important as anything. And while we can send diplomats,
apparently, you know, having the President meet at the top with the chief negotiator is the most important part of
this. We as Americans don’t like to see our President meet with dictators and desperate (ph), and people that we
think should be tried for war crimes. But the issue here is that talking is much better than fighting, better than
sending our boys and girls to war.” [Fox Business Network, “Mornings With Maria” Interview With Rep. Scott
Perry, 2/28/19]

Perry Said That Americans “Don’t Like To See Our President Meet With Dictators” And People “Who
Should Be Tried For War Crimes,” But That Talking Is Much Better Than Fighting

Perry On North Korea: “We As Americans Don’t Like To See Our President Meet With Dictators And
Desperate (Ph), And People That We Think Should Be Tried For War Crimes. But The Issue Here Is That
Talking Is Much Better Than Fighting, Better Than Sending Our Boys And Girls To War.” “So, everything
else has been tried by Democrat, Republican, and diplomat along the line, and achieve no results. We’re at least
talking and they’re not saber-rattling. So, I think this is all --this is all good progress, it’s all also in the context of
their culture, where trust and relationships are as important as anything. And while we can send diplomats,
apparently, you know, having the President meet at the top with the chief negotiator is the most important part of
this. We as Americans don’t like to see our President meet with dictators and desperate (ph), and people that we
think should be tried for war crimes. But the issue here is that talking is much better than fighting, better than
sending our boys and girls to war.” [Fox Business Network, “Mornings With Maria” Interview With Rep. Scott
Perry, 2/28/19]

    Perry On North Korea: “And So, While We Find That The Talks Uncomfortable Because Of Who
    Chairman Kim Is And What He Does With His People, It’s Preferable To The Alternative.” “And so,
    while we find that the talks uncomfortable because of who Chairman Kim is and what he does with his people,
    it’s preferable to the alternative. So, all in all, I think this is a plus, the President didn’t give up anything, the
    sanctions are still there. We know that they have much more nuclear capacity than they’re talking about, and
    the President stood firm. Anybody that’s ever bought a used car or a house knows that sometimes you have to
    be willing to walk away to get a good deal. That’s what the President did.” [Fox Business Network, “Mornings
    With Maria” Interview With Rep. Scott Perry, 2/28/19]

Perry Compared Foreign Policy With North Korea To Being A “Used Car”

Perry Compared Foreign Policy With North Korea To Being A “Used Car.” “And so, while we find that the
talks uncomfortable because of who Chairman Kim is and what he does with his people, it’s preferable to the
alternative. So, all in all, I think this is a plus, the President didn’t give up anything, the sanctions are still there. We
know that they have much more nuclear capacity than they’re talking about, and the President stood firm. Anybody
that’s ever bought a used car or a house knows that sometimes you have to be willing to walk away to get a good
deal. That’s what the President did.” [Fox Business Network, “Mornings With Maria” Interview With Rep. Scott
Perry, 2/28/19]

    Perry On North Korea Negotiations: “Anybody That’s Ever Bought A Used Car Or A House Knows
    That Sometimes You Have To Be Willing To Walk Away To Get A Good Deal. That’s What The
    President Did.” “And so, while we find that the talks uncomfortable because of who Chairman Kim is and
    what he does with his people, it’s preferable to the alternative. So, all in all, I think this is a plus, the President
    didn’t give up anything, the sanctions are still there. We know that they have much more nuclear capacity than
    they’re talking about, and the President stood firm. Anybody that’s ever bought a used car or a house knows
    that sometimes you have to be willing to walk away to get a good deal. That’s what the President did.” [Fox
    Business Network, “Mornings With Maria” Interview With Rep. Scott Perry, 2/28/19]
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 237 of 834

                                                                  SCOTT PERRY Rese arch Book | 236

Perry Said That We Would Maintain “Maximum Pressure” On North Korea

Perry On North Korea: “Oh, I Think There’s Every Indication We Will Maintain Maximum Pressure On
North Korea From The Sanction’s Regime.” “Oh, I think there’s every indication we will maintain maximum
pressure on North Korea from the sanction’s regime. And I think what’s added is that I’m sure there was a
discussion about the cheating, China, Russia, not really helping the United States or the world community in this,
and cheating right alongside North Korea. And so, it provides this administration and this President an opportunity
vis-a-vis Russia and China to continue the pressure, and to continue with their punishment for refusal to help the
world denuclearize the Korean Peninsula.” [Fox Business Network, “Mornings With Maria” Interview With Rep.
Scott Perry, 2/28/19]

Perry Said That China And Russia Were “Cheating Right Alongside North Korea”

Perry On North Korea: “And I Think What’s Added Is That I’m Sure There Was A Discussion About The
Cheating, China, Russia, Not Really Helping The United States Or The World Community In This, And
Cheating Right Alongside North Korea.” “Oh, I think there’s every indication we will maintain maximum
pressure on North Korea from the sanction’s regime. And I think what’s added is that I’m sure there was a
discussion about the cheating, China, Russia, not really helping the United States or the world community in this,
and cheating right alongside North Korea. And so, it provides this administration and this President an opportunity
vis-a-vis Russia and China to continue the pressure, and to continue with their punishment for refusal to help the
world denuclearize the Korean Peninsula.” [Fox Business Network, “Mornings With Maria” Interview With Rep.
Scott Perry, 2/28/19]

    Perry On North Korea: “And So, It Provides This Administration And This President An Opportunity
    Vis-A-Vis Russia And China To Continue The Pressure, And To Continue With Their Punishment For
    Refusal To Help The World Denuclearize The Korean Peninsula.” “Oh, I think there’s every indication we
    will maintain maximum pressure on North Korea from the sanction’s regime. And I think what’s added is that
    I’m sure there was a discussion about the cheating, China, Russia, not really helping the United States or the
    world community in this, and cheating right alongside North Korea. And so, it provides this administration and
    this President an opportunity vis-a-vis Russia and China to continue the pressure, and to continue with their
    punishment for refusal to help the world denuclearize the Korean Peninsula.” [Fox Business Network,
    “Mornings With Maria” Interview With Rep. Scott Perry, 2/28/19]

Perry Said That With This New Relationship With North Korea, They Could “Give Us A List” Of Their
Nuclear Capabilities And We Could Find Other Things “That We Don’t Know About”

Perry On North Korean Nuclear Weapons: “Well, That’s The Point. I Mean, We Think We Know About
Them But If They Give Us A List, You Might Find Other Things That We Don’t Know About.” “Well, that’s
the point. I mean, we think we know about them but if they give us a list, you might find other things that we don’t
know about. The point is how do you verify denuclearization, unless two things, you know where they have, the
stuff, and you’re there to check it out personally and make sure that it’s been removed. So, we got -- you know, we
got to start out with a common framework of these are the -- these are the sites that we’re interested. These are the
materials we’re interested in. And then, this is the disposition. You have to have the common operating picture.
And the only ones that can really truly verify that are the North Koreans.” [Fox Business Network, “Mornings With
Maria” Interview With Rep. Scott Perry, 2/28/19]

Perry Said That With This New Relationship With North Korea, We Can “Check Out” Their Nuclear
Arsenal “Personally” And Make Sure They Are “Removed”

Perry On North Korean Nuclear Weapons: “The Point Is How Do You Verify Denuclearization, Unless Two
Things, You Know Where They Have, The Stuff, And You’re There To Check It Out Personally And Make
Sure That It’s Been Removed.” “Well, that’s the point. I mean, we think we know about them but if they give us
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 238 of 834

                                                                     SCOTT PERRY Rese arch Book | 237

a list, you might find other things that we don’t know about. The point is how do you verify denuclearization,
unless two things, you know where they have, the stuff, and you’re there to check it out personally and make sure
that it’s been removed. So, we got -- you know, we got to start out with a common framework of these are the --
these are the sites that we’re interested. These are the materials we’re interested in. And then, this is the disposition.
You have to have the common operating picture. And the only ones that can really truly verify that are the North
Koreans.” [Fox Business Network, “Mornings With Maria” Interview With Rep. Scott Perry, 2/28/19]

Iraq

2014: Perry Claimed There Were More Terrorists Planning Attacks On America From Iraq

Perry On Iraq In 2014: “Now We Got More Of These Of These Crazy Jihadists Looking To Attack
American Interests Abroad, And It’s Already Documented These Folks In Iraq Want To And Have Already
Been Working On Attacking America.” “Securing the peace is important to -- to validate and to honor the
sacrifices that were made to get there. Walking away -- I mean, I`m sure we all are war-fatigued, but now what do
we have? Now we have got more insurgents. Now we got more of these of these crazy jihadists looking to attack
American interests abroad, and it`s already documented these folks in Iraq want to and have already been working
on attacking America. So now we have to deal with that anyhow.” [Fox News Network, 6/13/14]

2014: Perry Said It Was “Too Convenient To Walk Away” From Iraq

Perry On Iraq In 2014: “I Think It’s All Too Convenient To Walk Away From It. I Don’t Fault The
Administration Completely.” “I think we should have been able to work towards a BSA. I think it`s all too
convenient to walk away from it. I don`t fault the administration completely. I think Maliki has some part in that.
But somebody has to be the adult in the room.” [Fox News Network, 6/13/14]

Venezuela

Perry Did Not Think It Was The Time For Military Intervention In Venezuela, But Thought It Was
“Part Of Diplomacy” To Have The Threat Of Action On The Table

Perry On Military Intervention In Venezuela: “While Intervention In Venezuela From A Military
Standpoint, […] Personally I Don’t Think We’re There Yet. You Always Have To Have The Threat So-To-
Speak Of Military Action. That’s A Part Of Diplomacy.” “Yes, yes. And Pennsylvania’s been happy to be about
80percent of that new market, at least in natural gas. And while intervention in Venezuela from a military
standpoint, and coming from a guy who’s been privileged to wear the uniform for a number of decades, personally I
don’t think we’re there yet. You always have to have the threat so-to-speak of military action. That’s a part of
diplomacy.” [Fox Business Network, “Mornings With Maria” Interview With Rep. Scott Perry, 5/3/19]

Perry Said The U.S. Needed To Show Putin That We’re Going To Set Up Shop On Your Back
Doorstep Unless You Get The Heck Out Of Venezuela And Quit Propping Up This Maduro
Regime”

Perry On Russian Influence In Venezuela: “Putin Has His Goons In There. We Have To Let Putin Know.
You’ve Got To Get Your Goons Out Of There, Quit Protecting This Guy Or You’re Going To Have The
United States Of America On Your Backdoor -- Your Backdoor Step. […] We’re Going To Set Up Shop On
Your Back Doorstep Unless You Get The Heck Out Of Venezuela And Quit Propping Up This Maduro
Regime.” “They came into Venezuela quietly. They’re propping up the Maduro government there. They’re
protecting him, literally, physically. Putin has his goons in there. We have to let Putin know. You’ve got to get your
goons out of there, quit protecting this guy or you’re going to have the United States of America on your backdoor -
- your backdoor step. We’re going to be in Poland. We’re going to be in the Baltic States. We’re going to be in the
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 239 of 834

                                                                    SCOTT PERRY Rese arch Book | 238

Balkans. We’re going to be in Ukraine. Air Defense, artillery, missile systems, long and short-range missile
systems. We’re going to be there with armor brigades. We’re going to set up shop on your back doorstep unless you
get the heck out of Venezuela and quit propping up this Maduro regime.” [Fox Business Network, “Mornings With
Maria” Interview With Rep. Scott Perry, 5/3/19]

Russia

2014: Perry Said We Needed To “Get Engaged” With Putin, Mentioning Both Involvement In
Crimea And Syria

Perry Said We Had To “Get Engaged” With Putin, Mentioning Both Involvement In Crimea And Syria.
“Well at this point I think we need to be willing to discuss entertaining anything. Right now we are not in the
driver’s seat whatsoever. Vladimir Putin is and he’s running the table whether it’s in the Crimea or whether it’s in
Syria. So America has to get engaged. And - and just hoping that they won’t get out of what the president describes
as some 19th century operation of invading with boots on the ground, this is real politic. And whether we like it or
not, whether we think it’s the way things should be done in the modern era, right now Russia is in ownership of
Crimea. America has to realize that this is the reality regardless of some altered standard of reality that the president
feels should be present. This is the way it is, so we need to get engaged on that level.” [Bloomberg TV, 3/13/14]

Perry On Russia In 2014: “The First Thing, I Think, For The United States To Do Is To Understand Our
Relationship With Russia -- They Are A Strategic Adversary. We Trade With Them, But They Are An
Adversary.” “The first thing, I think, for the United States to do is to understand our relationship with Russia --
they are a strategic adversary. We trade with them, but they are an adversary. And also, to understand the
longstanding relationship between Russia and Ukraine which goes back to hostilities that began in the 30s, if not,
before that.” [Fox News Network, 6/13/14]

Perry Advocated For Selling “Ukraine’s Surface To Air, Anti-Aircraft Defense Artillery” To Make
Russia Understand Where Our Interests Lie

Perry On Russia In 2014: “And I Think A Number Of Issues Can Be Taken By United States, Like, Selling
Ukraine’s Surface To Air, Anti-Aircraft Defense Artillery To Make Sure That Russia Understands Where
The United States’ Interests Lies And Who We Decide Our Ally Is And It Should Be Decidedly Ukraine In
This Instance.” “And Russia, really, in my opinion, doesn’t owe any claim to that land and shouldn’t be defending
it. And I think a number of issues can be taken by United States, like, selling Ukraine’s surface to air, anti-aircraft
defense artillery to make sure that Russia understands where the United States’ interests lies and who we decide our
ally is and it should be decidedly Ukraine in this instance. And I think those small steps will make a big difference
on Russia’s calculation on what they do vis-a-vis Ukraine.” [Fox News Network, 6/13/14]

Global War On Terror

2017: Perry Voted For Blocking Consideration Of A Repeal Of The 2001 Authorization For Use Of
Force

2017: Perry Voted For Blocking Consideration Of A Repeal Of The 2001 Authorization For Use Of Force. In
July 2017, Perry voted for: “Newhouse, R-Wash., motion to order the previous question (thus limiting debate and
possibility of amendment) on the rule (H Res 478) that would provide for further House floor consideration of the
bill making certain appropriations for fiscal 2018 (HR 3219), would provide for consideration of amendments to the
Defense division of the bill, and would provide for consideration of motions to suspend the rules through July 28,
2017.” According to the Democratic Leader’s website, “The Democratic previous question would amend the rule to
make in order Rep. Barbara Lee’s amendment repealing the 2001 authorization for use of military force.” The
motion was agreed to by a vote of 233-185. [H RES 478, Vote #426, 7/27/17; CQ, 7/27/17]
         Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 240 of 834

                                                                    SCOTT PERRY Rese arch Book | 239


2015: Perry Voted Against Repealing The 2001 Authorization For Use Of Military Force (AUMF)

2015: Perry Voted Against Repealing The 2001 Authorization For Use Of Military Force (AUMF). In June
2015, Perry voted against: a “Lee, D-Calif., amendment that would prohibit use of funds pursuant to the 2001
Authorization for Use of Military Force after Dec. 31, 2015.” The amendment failed 157 to 270. [HR 2685, Vote
#347, 6/11/15; CQ, 6/11/15]

    The Trump Administration, Like The Obama Administration, Used AUMF To Justify Military
    Operations Against ISIS. “The 2001 war authorization is currently being used as a legal justification for the
    ongoing war against the Islamic State, and there’s a growing coalition of lawmakers who think the president
    needs a new war authorization for military operations against ISIS.” […] “The White House has yet to weigh in
    directly on the issue, but like the Obama administration, the Trump administration says it has the legal authority
    to conduct its ISIS campaign even without congressional approval.” [Huffington Post, 5/18/16; CNN, 3/29/17]

Israel

Perry Voted For Opposing Obama’s Decision To Abstain On A United Nation’s Vote Condemning
Israeli Settlements

2017: Perry Voted For Expressing The House’s Opposition To A U.N. Security Council Resolution
Criticizing Expansion Of Israeli Settlements In Unoccupied Areas. In January, 2017, Perry voted for: “adoption
of the resolution that would express the House’s opposition to a U.N. Security Council resolution that criticized
continued expansion of Israeli settlements in occupied areas” on the grounds that the U.N. Security Council
Resolution was an obstacle to Israel-Palestinian peace. A yes vote was a vote to block criticism of the resolution.
The resolution was adopted by a vote of 342-80. [H.Res 11, Vote #11, 1/5/17; CQ, 1/5/17; Democratic Leader—
Previous Questions, 1/5/17]

United Nations

Perry Said That The U.S. Should Defund The U.N.

Perry Said On Gaffney’s Show That The U.S. Should Defund The U.N. “So, you know, we took action to
condemn the administration for its failure to veto that and I think you are going to see more—I think you are going
to see a bill shortly, and a companion in the House, to defund the 22% of the United Nations that American
taxpayers pay for, until such time as that resolution is rescinded, and I am going to be a full supporter of that. And I
think you are going to see more of those types of things.” [Center For Security Policy, 1/13/17]

Perry Voted For Defunding The United Nations Human Rights Council

Perry Voted For Defunding The United Nations Human Rights Council, The United Nations Office Of The
United Nations High Commissioner For Human Rights, And The United Nations Relief And Works Agency.
In September 2017, Perry voted for: “Yoho, Fla., for Ros-Lehtinen, R-Fla., amendment that would prohibit funds
from being used to make contributions to the United Nations Human Rights Council, the United Nations Office of
the United Nations High Commissioner for Human Rights, and the United Nations Relief and Works Agency.” The
amendment was rejected by a vote of 199-212. [H R 3354, Vote #470, 9/7/17; CQ, 9/7/17]
      Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 241 of 834

                                                               SCOTT PERRY Rese arch Book | 240

Gun Issues

                                             Significant Findings

    ✓ As a state legislator, Perry introduced the initial “Stand Your Ground” bill in Pennsylvania.

            ✓ Perry said he wouldn’t have been able to pass his stand your ground law in PA after Trayvon
              Martin’s murder.

            ✓ The governor of Pennsylvania said Perry’s bill would encourage a “shoot first, ask questions
              later” mentality.

    ✓ Perry co-sponsored silencer de-regulation legislation.

    ✓ Perry claimed that the 2nd Amendment existed so people could “rise up against a government that
      becomes too powerful.”

    ✓ Perry claimed there were more pressing issues for the government to deal with than gun control.

    ✓ Perry claimed an assault rifle ban had “no measurable effect on gun violence.”

    ✓ Perry spoke on school shootings saying everyone “expects for our children to go to school and come
      back in the same condition that – that they left.”

    ✓ Perry is in the pocket of the NRA.

            ✓ Perry has a consistent A rating from the NRA.

            ✓ Over his career, the NRA has given Perry over $11,000.

            ✓ Perry was cozy with the CEO of the NRA.

    ✓ Perry voted against closing the Charleston loophole.

    ✓ Perry voted against closing the gun show loophole.

    ✓ Perry voted 18 times to block consideration of the “no fly, no buy” bill and did not sign a discharge
      petition to force a vote.

    ✓ Perry voted for permitting concealed carry reciprocity between states.

    ✓ Perry voted for blocking a rule keeping firearms out of the hands of people deemed mentally incompetent
      by the Social Security Administration.


Perry Was The Father Of “Stand Your Ground” In Pennsylvania

Perry Said He Wouldn’t Have Been Able To Pass His Stand Your Ground Law In PA After
Trayvon Martin’s Murder
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 242 of 834

                                                                     SCOTT PERRY Rese arch Book | 241

Perry Claimed He Could Never Have Passed Stand Your Ground Laws In Pennsylvania After “This
Trayvon Martin Thing Happened”

Perry Claimed He Could Have Never Passed Stand Your Ground Law After The “Trayvon Martin Thing
Happened.” “And as a matter of fact, where the Castle Doctrine under Governor Rendell was a component to the
Megan’s Law bill that was moving, if we had put a bunch of stuff on the Castle Doctrine, even though it might have
been palatable to certain coalitions, it might not have got signed when it got to the Governor’s Office. So, you
know, folks don’t realize it, and I’m not sure I would have, having not been here, but every single day with a piece
of legislation is like a new day, and what might have been acceptable yesterday or an hour ago suddenly is not. And
I can tell you that we passed this early in the session, and shortly thereafter or some time thereafter, this Trayvon
Martin thing happened, right? And can you imagine trying to pass that legislation post those events? The same
legislation, and nothing has changed ostensibly where crime statistics and the use of weapons or self-defense in
Pennsylvania, post that, but just that one societal event would have changed the dynamic of the discussion about
that bill. And we have done forums about the bill and about the law since that case has happened, but it would have
just been a whole different dynamic.” [Scott Perry Oral History Project, Pennsylvania House of Representatives
Bipartisan Management Committee, 11/19/12]

Perry On Passing The Castle Doctrine In The Wake Of The Trayvon Martin Shooting: “The Same
Legislation, And Nothing Has Changed Ostensibly Where Crime Statistics And The Use Of Weapons Or
Self-Defense In Pennsylvania, Post That, But Just That One Societal Event Would Have Changed The
Dynamic Of The Discussion About That Bill.” “And as a matter of fact, where the Castle Doctrine under
Governor Rendell was a component to the Megan’s Law bill that was moving, if we had put a bunch of stuff on the
Castle Doctrine, even though it might have been palatable to certain coalitions, it might not have got signed when it
got to the Governor’s Office. So, you know, folks don’t realize it, and I’m not sure I would have, having not been
here, but every single day with a piece of legislation is like a new day, and what might have been acceptable
yesterday or an hour ago suddenly is not. And I can tell you that we passed this early in the session, and shortly
thereafter or some time thereafter, this Trayvon Martin thing happened, right? And can you imagine trying to pass
that legislation post those events? The same legislation, and nothing has changed ostensibly where crime statistics
and the use of weapons or self-defense in Pennsylvania, post that, but just that one societal event would have
changed the dynamic of the discussion about that bill. And we have done forums about the bill and about the law
since that case has happened, but it would have just been a whole different dynamic.” [Scott Perry Oral History
Project, Pennsylvania House of Representatives Bipartisan Management Committee, 11/19/12]

As A State Legislator, Perry Introduced The Initial Stand Your Ground Bill In Pennsylvania

As A State Legislator, Perry Introduced The Initial Stand Your Ground Bill In Pennsylvania. “U.S. Rep.
Scott Perry, R-York, who initially introduced Pennsylvania’s Castle Doctrine bill as a state legislator, likewise told
The Daily Pennsylvanian in April 2012: ‘An ironclad provision within the law says that ‘the potential assailant
must be displaying a firearm or any other weapon readily capable of lethal use.’” [Public Opinion, 12/27/13]

2011: Perry Attempted To Pass The Castle Doctrine, Allowing Citizens To Use Weapons For Self Defense In
Their Homes Or Vehicles. “After a failed attempt to get Castle Doctrine legislation on the books last year, Rep.
Scott Perry said he’s confident it will pass this session. Perry has reintroduced the legislation, which would allow
citizens to defend themselves and families while in their homes or vehicles.” [York Dispatch, 2/4/11]

Perry On The Castle Doctrine: “A Lot Of Constituents Across The State Said That They Want To See This
Pass, And It Is A Priority For Them.” “With a new governor already expressing support for the legislation, Perry
said he believes it will pass and be signed into law this session. ‘We’re confident that certainly by the end of the
legislative session, if not by the end of the year, the Castle Doctrine will be in place,’ he said. ‘A lot of constituents
across the state said that they want to see this pass, and it’s a priority for them.’” [York Dispatch, 2/4/11]
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 243 of 834

                                                                    SCOTT PERRY Rese arch Book | 242

The Governor Of Pennsylvania Said Perry’s Bill Would Encourage A “Shoot First, Ask Questions
Later” Mentality

Former Gov. Ed Rendell, Who Originally Vetoed The Legislation, Called Perry’s Bill A Dangerous Solution
That Would Encourage A “Shoot First, Ask Questions Later” Mentality. “Rendell on Saturday vetoed the bill,
saying it would escalate violent acts by expanding a person’s rights in Pennsylvania to use deadly force in self-
defense, even when safe retreat is possible, if feeling threatened outside the person’s home. Rendell criticized the bill
as a dangerous solution to a nonexistent problem that would encourage a ‘shoot first, ask questions later’ mentality.”
[York Dispatch, 8/19/11]

Perry’s Castle Doctrine Passed The PA House And Was Signed Into Law

Perry’s Castle Doctrine Legislation Passed The Pennsylvania House By A 164 To A 37 Margin And Was
Signed Into Law. “The NRA has led the nationwide movement to pass Castle Doctrine legislation, beginning with
Florida in 2005. Pennsylvania is the 27th state to adopt this important measure with overwhelming bipartisan
support. House Bill 40, sponsored by Rep. Scott Perry (R-92), passed by a 164 to 37 margin. Richard Alloway, II
(R-33), sponsored the companion bill to HB 40, Senate Bill 273, which passed 43-4. ‘I am very gratified that
Governor Corbett has signed this legislation into law, correcting the grievous error made by the previous
administration in denying these long-sought protections to our citizens,’ said Rep. Perry.” [Moscow Villager,
7/20/11]

Perry Claimed His Gun Legislation Would Keep People From Worrying “Whether To Defend
Themselves Or Not

Perry On His Gun Violence Immunity Legislation: “Individuals Understand They Don’t Want To Wake Up
At 4 In The Morning To The Sound Of Breaking Glass And Don’t Want To Be Thinking About, As They’re
Wiping The Sleep From Their Eyes, Whether To Defend Themselves Or Not.” “A bill by Rep. Scott Perry, R-
York, would eliminate the need to retreat under certain circumstances, make law-abiding citizens immune to
lawsuits if they injure or kill someone in self-defense and expand the places where deadly force can be used to
include a deck, patio, porch and vehicle. ‘Individuals understand they don’t want to wake up at 4 in the morning to
the sound of breaking glass and don’t want to be thinking about, as they’re wiping the sleep from their eyes,
whether to defend themselves or not,’ Mr. Perry said.” [Pittsburgh Post Gazette, 5/29/10]

Perry On His Gun Violence Immunity Legislation: “Listen, We’re Not Advocating Gun Fights In The Street
Or Anything Like That. And If You Can Retreat, That’s Still Your Best Option. But At The Same Time It’s
Not A Good Idea To Turn Your Back On Someone With A Weapon Who’s Bearing Down On You.” “Mr.
Perry also said his bill is not meant to give citizens the unfettered ability to wage war on criminals. ‘Listen, we’re
not advocating gun fights in the street or anything like that. And if you can retreat, that’s still your best option. But
at the same time it’s not a good idea to turn your back on someone with a weapon who’s bearing down on you,’ Mr.
Perry said.” [Pittsburgh Post Gazette, 5/29/10]

States That Adopted The Castle Doctrine Saw A 7% To 9% Increase In Murder And Manslaughter
Incidents Compared To States That Did Not

States That Adopted The Castle Doctrine Saw A 7% To 9% Increase In Murder And Manslaughter
Incidents Compared To States That Did Not. “States that adopted castle doctrine laws saw a 7% to 9% increase
in murder and manslaughter incidents compared to states that did not adopt such laws. This percentage increase
‘translates into an additional 500 to 700 homicides per year nationally across the states that adopted castle
doctrine.’” [Journalist’s Resource, Harvard Kennedy School, 7/15/13]
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 244 of 834

                                                                  SCOTT PERRY Rese arch Book | 243

Adoption Of Castle Doctrine Laws Resulted In A 17% To 15% Increase In Justifiable Homicides. “Adoption
of castle doctrine laws resulted in a 17% to 50% increase in justifiable homicides, with justifiable homicide defined
by the FBI as ‘the killing of a felon, during the commission of a felony, by a private citizen.’ The authors note,
however, that this result is suggestive, not conclusive.” [Journalist’s Resource, Harvard Kennedy School, 7/15/13]

Adoption Of The Castle Doctrine Saw No Decrease In Crimes. “Adoption of castle doctrine laws did not, on
average, deter crimes including burglary, robbery and aggravated assault.” [Journalist’s Resource, Harvard
Kennedy School, 7/15/13]

Perry Has Backed Dangerous Gun Legislation In Congress

Perry Co-Sponsored Silencer De-Regulation Legislation

Perry Co-Sponsored The “Silencer Bill” Which Some Argued Would Deregulate Silencers. “A co-sponsor of
the the Hearing Protection Act, widely known as the ‘silencer bill,’ Perry argued that the bill would not deregulate
suppressors, but reclassify them. ‘The ATF is actually supportive of the reclassification, citing the lack of
criminality associated with the devices,’ Perry said.” [Patriot News, 10/5/17]

Perry Said That The Silencer Bill Would Prevent People From Suffering Hearing Loss. “Thousands of
residents in the 4th Congressional District, which covers York, Adams, and parts of Cumberland and Dauphin
counties, participate in hunting and sport shooting regularly and are at risk of hearing damage due to gun noise,
U.S. Rep. Scott Perry, R-Pa. said in a statement. ‘The proposed bill seeks to increase safety while shooting,
allowing people to easily hear and react to fellow hunters and range safety officers,’ Perry said.” [Evening Sun,
3/9/17]

Perry Introduced A Bill To Nullify President Obama’s Executive Order On Guns

Perry Introduced A Bill To Nullify President Obama’s Executive Order On Guns. “U.S. Rep. Scott Perry
introduced a bill this week that would prohibit the president from enacting his proposed executive action as it
relates to gun control, according to a news release from Robert Reilly, Perry’s deputy chief of staff. The Second
Amendment Defense Act disallows the executive branch from unilaterally taking action to create more restrictive
regulations on law-abiding gun owners, according to the release. ‘The U.S. government already has 240 pages of
gun regulations passed by Congress. President Obama’s failure to enforce existing law should be the focus of
attention here,’ Perry said in the release.” [Evening Sun, 1/7/16]

Perry Voted For Blocking A Rule Keeping Firearms Out Of The Hands Of People Deemed
Mentally Incompetent By The Social Security Administration

Perry Voted For Blocking A Rule Keeping Firearms Out Of The Hands Of People Deemed Mentally
Incompetent By The Social Security Administration. In February 2017, Perry voted for: “passage of the joint
resolution that would nullify a Social Security Administration rule that outlines reporting of information by the
agency for inclusion in the National Instant Criminal Background Check System for gun purchases about certain
non-elderly individuals with mental impairments who receive disability insurance or Supplemental Security Income
benefits and use a ‘representative payee’ because they cannot manage their benefit payments.” The resolution was
passed by a vote of 235-180. [HJRes 40, Vote #77, 2/2/17; CQ, 2/2/17]

    AP: Rule Would Have “Prevented An Estimated 75,000 People With Mental Disorders From Being Able
    To Purchase A Firearm.” “The Obama rule would have prevented an estimated 75,000 people with mental
    disorders from being able to purchase a firearm. It was crafted as part of Obama’s efforts to strengthen the
    federal background check system in the wake of the 2012 massacre of 20 young students and six staff at Sandy
    Hook Elementary School in Newtown, Connecticut.” [Associated Press, 2/15/17]
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 245 of 834

                                                                   SCOTT PERRY Rese arch Book | 244

    Resolution To Block Rule Was Supported By The NRA. “The National Rifle Association ‘applauded’
    Trump’s action. Chris Cox, NRA-ILA executive director, said the move ‘marks a new era for law-abiding gun
    owners, as we now have a president who respects and supports our arms.’” [NBC News, 2/28/17]

2016: Perry Voted Against Exempting Claims By Gun Owners Seeking Monetary Relief On
Defective Firearms

2016: Perry Voted Against Exempting Claims By Gun Owners Seeking Monetary Relief On Defective
Firearms. In January 2016, Perry voted against: an “amendment that would exempt claims brought by a gun owner
seeking monetary relief involving the defective design or manufacturing of a firearm.” The amendment failed, 163-
232. [HR 1927, Vote #25, 1/8/16; CQ Floor Votes, 1/8/16]

Perry Introduced A Bill To Allow Military Personnel To Carry Weapons On Bases

Perry Introduced A Bill To Allow Military Personnel To Carry Weapons On Bases. “York County’s
Republican congressman has introduced legislation that would overturn a ban on military personnel carrying
weapons on federal bases. Rep. Scott Perry, who represents all of York County, is calling it the Military Bases Self-
Defense Act. ‘Unfortunately, we now live in a world where the troops who volunteered to protect our fellow
citizens in dangerous places abroad are at increasing risk from violent extremism when they return home,’ Perry
said, according to a news release. ‘Our military installations are repeatedly targeted, and current Department of
Defense policy leaves these tireless servants unable to protect themselves.’” [York Dispatch, 8/11/15]

    The Bill Was Supported By The NRA, But Opposed By A Coalition Of Retired General, Who Said It Put
    Vulnerable Veterans In Harm’s Way. “The National Rifle Association supports the change, while gun
    control activists have opposed it. […] Earlier in the week, a coalition led by retired Gens. Stanley McChrystal,
    David Petraeus, Peter Chiarelli, and Wesley Clark wrote a letter to lawmakers saying the proposal would ‘put
    America’s veterans who need our support the most in harm’s way, by providing them with easy access to
    firearms.’” [Military Times, 3/16/17]

Perry Assuages Dangerous Beliefs On Guns

Perry Claimed That The 2nd Amendment Existed So People Could “Rise Up Against A Government
That Becomes Too Powerful”

Perry Claimed That The Reason The Second Amendment Was Written Was So That People Could “Rise Up
Against A Government That Becomes Too Powerful.” “However. state Rep Scott Perry, R-York, argues that the
core reason the founding fathers insisted that citizens have the right to bear arms is so they could ‘rise up against a
government that becomes too powerful.’” [Patriot News, 7/8/10]

Perry Said We Need Guns “To Protect Ourselves From An Overbearing Government”

2011, Perry On Guns: “We Must Be Able Not Only To Hunt But To Protect Ourselves From An
Overbearing Government That Does Not Do The Will Of The People.” In 2011, Perry was talking about guns
to The Morning Call of Allentown, and said, ‘We must be able not only to hunt but to protect ourselves from an
overbearing government that does not do the will of the people.’” [York Daily Record, 5/27/18]

Perry Claimed There Were More Pressing Issues For The Government To Deal With Than Gun
Control

2018: Perry Claimed There Were More Pressing Issues For The Government To Deal With Than Gun
Control. “Perry has built his political career as a strong defender of the Second Amendment and mostly deflected a
       Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 246 of 834

                                                                  SCOTT PERRY Rese arch Book | 245

gun-control question to discuss ways to improve safety and security at schools. Perry also noted he believes there
are more pressing needs for the federal government to deal with, such as the drug-addiction problems that has
ravaged the country and is at least as deadly on a daily basis.” [Patriot News, 10/21/18]

Perry Claimed Trump’s Executive Order On Bumpstocks Would Solve Mass Shootings

Perry Claimed That Trump’s Executive Order Banning The Sale Of Bumpstocks Would Solve Mass
Shootings. “Perry, a supporter of gun rights with an A-plus rating from the National Rifle Association, turned a gun
question into support for bolstering school safety. He said the priority should be on making schools safer, and he
indicated the best way to do that is to provide resources to help school boards make decisions. Perry further said
President Donald Trump’s executive order banning the sale of bump stocks should solve that issue, and he argued
that a prior ban on the sale of assault-style weapons had no measurable effect on gun violence.” [Patriot News,
9/20/18]

    December 2018: The Trump Administration Banned Bump Stocks, The Firearm Attachment That
    Allowed Semi-Automatic Weapons To Fire Like Machine Guns. “The Trump administration Tuesday
    banned bump stocks, the firearm attachments that allow semi-automatic weapons to fire like machine guns and
    were used during the worst mass shooting in modern U.S. The regulation gives gun owners until late March to
    turn in or destroy the devices. After that, it will be illegal to possess them under the same federal laws that
    prohibit machine guns. Bump stocks became a focal point of the gun control debate after they were used in
    October 2017 when a man opened fire from his Las Vegas hotel suite into a crowd at a country music concert,
    killing 58 people and injuring hundreds more.” [Associated Press, 12/18/18]

Perry Claimed Assault Weapons Bans Have “No Measurable Effect On Gun Violence”

Perry Claimed That Prior Bans On The Sale Of Assault-Style Weapons Has “No Measurable Effect On Gun
Violence.” “Perry, a supporter of gun rights with an A-plus rating from the National Rifle Association, turned a gun
question into support for bolstering school safety. He said the priority should be on making schools safer, and he
indicated the best way to do that is to provide resources to help school boards make decisions. Perry further said
President Donald Trump’s executive order banning the sale of bump stocks should solve that issue, and he argued
that a prior ban on the sale of assault-style weapons had no measurable effect on gun violence.” [Patriot News,
9/20/18]

Perry Is In The Pocket Of The NRA

Perry Has A Consistent A Rating From The NRA

2016: The NRA Gave Perry An A Rating. [Everytown For Gun Safety, NRA Grades Archive, Accessed 9/10/19]

2014: The NRA Gave Perry An A + Rating. [Everytown For Gun Safety, NRA Grades Archive, Accessed
9/10/19]

2012: The NRA Gave Perry An A+ Rating. [Everytown For Gun Safety, NRA Grades Archive, Accessed
9/10/19]

2010: The NRA Gave Perry An A+ Rating. [Everytown For Gun Safety, NRA Grades Archive, Accessed
9/10/19]

Over His Career, The NRA Has Given Perry Over $11,000

2018: The NRA Gave Perry $2,500. [Open Secrets, Accessed 9/10/19]
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 247 of 834

                                                                  SCOTT PERRY Rese arch Book | 246


2016: The NRA Gave Perry $2,000. [Open Secrets, Accessed 9/10/19]

2014: The NRA Gave Perry $2,500. [Open Secrets, Accessed 9/10/19]

2012: The NRA Gave Perry $4,000. [Open Secrets, Accessed 9/10/19]

Perry Ranked 6th in the PA Delegation For NRA Contributions In 2016. [Patriot News, 2/18]

Perry Was Cozy With The CEO Of The NRA

Perry Posed For A Photo With Wayne LaPierre, CEO Of The National Rifle Association. [Scott Perry
Pennsylvania House Legislative Report, Summer 2010]




School Shootings

Perry Spoke On School Shootings Saying Everyone “Expects For Our Children To Go To School
And Come Back In The Same Condition That – That They Left”

Perry On School Shootings: “Every One Of Us Expects For Our Children To Go To School And Come Back
In The Same Condition That -- That They Left.” “Well, first of all, I think it’s important to point out that every
single one of us expects when we think about school violence and guns in particular, every one of us expects for
our children to go to school and come back in the same condition that -- that they left. And, of course, our hearts
have all been broken on numerous occasions -- too many occasions whether it’s in school or elsewhere.”
[Congressional Debate, 10/19/18]

Perry On Gun Violence In Schools: “Mental Health Is A Component, But We Got To Be Careful Because
Not All People With Mental Health Issues Are In Danger, But I Think It’s A Component And I Think
There’s Some Place There We Can Find Some Agreement.” Other schools might want, you know, that maybe in
an older school they want a different entryway put in because they can’t afford it, but they can’t secure the school.
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 248 of 834

                                                                  SCOTT PERRY Rese arch Book | 247

Still other schools want resource officers, and so really it comes down to a local choice by the people on the ground
dealing with the issue in their communities to determine how to fix this problem. Mental health is a component, but
we got to be careful because not all people with mental health issues are in danger, but I think it’s a component and
I think there’s some place there we can find some agreement.” [Congressional Debate, 10/19/18]

Background Checks And Loopholes

Perry Voted Against Closing The Charleston Loophole

Perry Voted Against The Enhanced Background Check Act, Which Would Have Increased The Amount Of
Time A Gun Dealer Must Wait To Hear From The FBI For A Background Check. In February 2019, Perry
voted against: “Passage of the bill that would require a licensed gun dealer to wait up to 20 business days, as
opposed to three under current law, to hear from the FBI regarding an individual’s background check, in instances
in which no immediate determination on the individual had been made through the NICS system, before being
allowed to complete the sale or transfer of a firearm. It would allow a prospective gun purchaser to petition the
Justice Department for the weapon after 10 days. The bill would also modify the language that prohibits the sale of
firearms to individuals on the basis of mental illness to bar sales to individuals ‘adjudicated with mental illness,
severe developmental disability, or severe emotional instability.’” The bill passed by a vote of 228-198. [HR 1112,
Vote #103, 2/28/19; CQ, 2/28/19]

    HEADLINE: House passes ‘Charleston loophole bill’ on gun background checks [CNN, 2/28/19]

    The Enhanced Background Checks Act Of 2019 Would Extended Background Checks From Three Days
    To Ten, With The Potential To Be Extended Another Ten. “Currently a gun seller has to wait three business
    for federal investigators to conduct background check. Most checks are quick, but incomplete data can
    sometimes cause a delayed response. If the delay lasts more than three business days, the gun sale can move
    forward. The Enhanced Background Checks Act of 2019 expands the background check period to ten days,
    with the potential to be extended another ten.” [NPR, 2/28/19]

    Dylann Roof Had Been Allowed To Purchase A Gun Despite A Prior Arrest For Drug Possession
    Because His Background Check Had Taken Longer Than Three Days To Complete. “The legislation
    addresses a loophole in current law that enables some firearms to be transferred by licensed gun dealers before
    the required background checks have been completed, a loophole that allowed Dylann Roof to buy a gun in
    2015 and kill nine people at Mother Emanuel Church -- one of the most well known historically black churches
    in Charleston, South Carolina. Due to Roof’s prior admission during an arrest that he was in possession of
    drugs, he should not have been permitted to buy the gun he used in the massacre. However, an agent working
    for the FBI’s background check system who was performing the review on Roof failed to contact Columbia,
    South Carolina, police, who arrested Roof, in part because of a clerical error in records listing the wrong
    agency. Because Roof’s background check took longer than three days to complete, the gun shop owner was
    allowed to sell the gun to Roof. The law permits gun sellers to sell guns if a background check takes longer
    than three days to complete.” [CNN, 2/28/19]

Perry Voted Against Closing The Gun Show Loophole

Perry Voted Against Expanding Background Checks For Firearm Purchases To Include Purchases Made
Through Private, Unlicensed Sellers. In February 2019, Perry voted against: “Passage of the bill that would
require most purchasers of firearms to undergo a background check through the National Instant Criminal
Background Check System (NICS), including all sales and transfers of firearms through public and private
purchases. The bill would specify instances in which a background check could be foregone at the time of a
firearm’s transfer, including when transferred as a loan or gift between family members, when transferred for
hunting or fishing purposes, or when transferred for use in a shooting range, so long as the weapon remains in the
presence of its owner. The bill’s requirements for background checks would not apply to the transfer of firearms to
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 249 of 834

                                                                   SCOTT PERRY Rese arch Book | 248

law enforcement personnel, including any law enforcement agency, armed private security professional, or member
of the armed forces, insofar as the transfer is associated with official duties.” The bill passed 240-190. [HR 8, Vote
#99, 2/27/19; CQ, 2/27/19]

    The Bipartisan Background Checks Act Of 2019 Would Close The Gun Show Loophole That Allowed
    People Purchasing Firearms Via Private Sales To Forgo Background Checks. “Giffords, a former
    congresswoman from Arizona, was shot in the head by a mass shooter during a 2011 meeting with constituents
    and has advocated for gun-violence prevention ever since. She was chosen to drop the bill, called the Bipartisan
    Background Checks Act of 2019, into the ‘hopper’ where all bills start, as lawmakers introduced it. […] The
    bill, however, would close the infamous ‘gun show loophole,’ which allows people purchasing firearms via
    private sales, typically at gun shows, to forgo a background check. Under the legislation, anyone who’s not a
    licensed firearms dealer would not be able to exchange weapons, which would ensure that all sales run through
    the national criminal background check system — with a few exceptions.” [Vice News, 1/8/19]

    Advocates Called The Bill “The Most Significant Gun Control Measurer In More Than Two Decades.”
    “The House passed what advocates call the most significant gun control measure in more than two decades on
    Wednesday when it approved the first of two bills aimed at broadening the federal background check system
    for firearms purchases. The vote on the first bill, dubbed the Bipartisan Background Checks Act of 2019,
    passed largely along party lines 240 to 190 with Democrats who control the House cheering as they carried the
    legislation across the finish line.” [NPR, 2/27/19]

Perry Voted To Block Consideration Of Bills To Close Gun Safety Loopholes

Perry Voted For Blocking Consideration Of Three Bills To Close Gun Safety Loopholes.. In March 2018,
Perry voted for: “Buck, R-Colo., motion to order the previous question (thus ending debate and possibility of
amendment).” According to the Democratic Leader’s website, “The Democratic Previous Question would make in
order Mr. Thompson’s (CA) bill H.R. 4240; Mr. Clyburn’s bill H.R. 3464; Mr. Carbajal’s bill H.R. 2598; and Ms.
Murphy’s bill H.R. 1478. These four bills close the dangerous gun show, internet sale, and classified ad background
check loopholes; prevent the sale of guns without a completed background check; ensure that people who are a
danger to themselves or others can be prevented from purchasing or possessing a gun; and allow the government to
sponsor scientific research on the causes of gun violence.” The motion was agreed to by a vote of 232-182. [H Res
780, Vote #113, 3/15/18; CQ, 3/15/18; DemocraticLeader.gov, 3/15/18]

Perry Voted For Blocking Consideration Of Three Bills To Close Gun Safety Loopholes. In February 2018,
Perry voted for: “Buck, R-Colo., motion to order the previous question (thus ending debate and possibility of
amendment).” According to the Democratic Leader’s website, “The Democratic Previous Question would make in
order Mr. Thompson’s (CA) bill H.R. 4240, Mr. Clyburn’s bill H.R. 3464, and Mr. Carbajal’s bill H.R. 2598. These
three bills close the dangerous gun show, internet sale, and classified ad background check loopholes, prevent the
sale of guns without a completed background check, and ensure that people who are a danger to themselves or
others can be prevented from purchasing or possessing a gun.” The motion was agreed to by a vote of 227-185.
[H.Res. 747, Vote #86, 2/27/18; CQ, 2/27/18; DemocraticLeader.gov, 2/27/18]

Perry Voted 18 Times To Block Consideration Of The “No Fly, No Buy” Bill And Did Not Sign A
Discharge Petition To Force A Vote

Perry Voted To Block Consideration Of A Bill Allowing Those Listed On The Terror Watch List To Own
Firearms

Perry Voted For Blocking A Vote To Prevent Individuals On The “No Fly” List From Buying A Firearm In
September 2016, Perry voted for: a “Burgess, R-Texas, motion to order the previous question (thus ending debate
and the possibility of amendment) on the rule (H Res 893) that would provide for House floor consideration of the
bill (HR 954) that would temporarily exempt individuals with health care plans terminated by a Consumer Operated
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 250 of 834

                                                                  SCOTT PERRY Rese arch Book | 249

and Oriented Plan from the 2010 health care law’s (PL 111-148, PL 111-152) penalties for the remainder of the
year in which their plans were terminated.” According to the Democratic Leader’s office, “Democrats’ Previous
Question continues to demand an immediate vote on H.R. 1076, the bipartisan “No Fly, No Buy” legislation
authored by Republican Congressman Peter King.” The previous question passed 244 to 176. A vote against the
previous question would have allowed the bill to be considered. [HR 954, Vote #559, 9/27/16; CQ, 9/27/16]

Perry Voted For Blocking A Demand For An Immediate Vote On A Bill To Prevent Individuals On The “No
Fly” List From Buying A Firearm. In September 2016, Perry voted for: a “Collins, R-Ga., motion to order the
previous question (thus ending debate and the possibility of amendment) on the rule (H Res 875) that would
provide for House floor consideration of the bill (HR 5719) that would allow certain employee stockholders in
startup businesses to defer income taxes on stock options in their companies for up to seven years, and would
provide for House floor consideration of the bill (HR 3438) that would postpone the implementation of any new
federal rule that would have an economic impact of $1 billion or more per year until all related legal challenges are
completed.” According to the Democratic Leader’s office, “Democrats’ Previous Question continues to demand an
immediate vote on H.R. 1076, the bipartisan ‘No Fly, No Buy’ legislation authored by Republican Congressman
Peter King.” The motion was agreed to 247-171. A vote against the previous question would have allowed the bill
to be considered. [H Res 875, Vote #524, 9/21/16; CQ, 9/20/16; Democratic Leader, 9/21/16]

Perry Voted For Blocking Consideration Of Legislation To Close Terrorist Watchlist Gun Loophole. In June
2016, Perry voted for: blocking consideration of legislation that would deny the purchase of a firearm or explosive
to known or suspected terrorists. With the Previous Question, Democrats are demanding an immediate vote on S.
764, the bipartisan “No Fly, No Buy” legislation to keep guns out of the hands of suspected terrorists, authored by
Republican Congressman Peter King. The previous question carried, 245-183. A vote against the previous question
was to force the vote on closing the loophole. [H Res 822, Vote #439, 7/22/16; Democratic Leader – 114th Previous
Questions, 7/13/16]

Perry Voted For Blocking Consideration Of Bill Preventing Suspected Terrorists From Buying Guns. In July
2016, Perry voted for: “demanding an immediate vote on HR 1076, the bipartisan ‘No Fly, No Buy’ legislation to
keep guns out of the hands of suspected terrorists, authored by Republican Congressman Peter King.” The motion
was agreed to 241-174. A vote against the previous question would have allowed a vote on the bill. [H Res 818,
Vote #408, 7/12/16; Office of the Democratic Leader, 114th Congress Previous Questions, 7/12/16]

Perry Voted For Blocking Consideration Of Bill Preventing Suspected Terrorists From Buying Guns. In July
2016, Perry voted for: “demanding an immediate vote on HR 1076, the bipartisan ‘No Fly, No Buy’ legislation to
keep guns out of the hands of suspected terrorists, authored by Republican Congressman Peter King.” The motion
was agreed to 236-174. A vote against the previous question would have allowed a vote on the bill. [H. Res. 820,
Vote #406, 7/12/16; Office of the Democratic Leader, 114th Congress Previous Questions, 7/12/16]

Perry Voted For Blocking Consideration Of Bill Preventing Suspected Terrorists From Buying Guns. In July
2016, Perry voted for: “demanding an immediate vote on HR 1076, the bipartisan ‘No Fly, No Buy’ legislation to
keep guns out of the hands of suspected terrorists, authored by Republican Congressman Peter King.” The motion
was agreed to 244-179. A vote against the previous question would have allowed a vote on the bill. [H. Res. 809,
Vote #387, 7/7/16; CQ Floor Votes, 7/7/16; Office of the Democratic Leader, 114th Congress Previous Questions,
7/7/16]

Perry Voted For Blocking Consideration Of Bill Preventing Suspected Terrorists From Buying Guns. In July
2016, Perry voted for: blocking “an immediate vote on H.R. 1076, the bipartisan ‘No Fly, No Buy’ legislation keep
guns out of the hands of suspected terrorists, authored by Republican Congressman Peter King.” The previous
question passed 239-183. A vote against the previous question would have allowed a vote on the bill. The previous
question passed 243-180 A vote against the previous question would have allowed a vote on the bill. [HR 4361,
Vote #352, 7/6/16; Office of the Democratic Leader, 114th Congress Previous Questions, 7/6/16]
       Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 251 of 834

                                                                  SCOTT PERRY Rese arch Book | 250

Perry Voted For Blocking Consideration Of Bill Preventing Suspected Terrorists From Buying Guns. In July
2016, Perry voted for: blocking “an immediate vote on H.R. 1076, the bipartisan ‘No Fly, No Buy’ legislation keep
guns out of the hands of suspected terrorists, authored by Republican Congressman Peter King.” The previous
question passed 229-169. A vote against the previous question would have allowed a vote on the bill. [H.Res. 794,
Vote #347, 7/5/16; Office of the Democratic Leader, 114th Congress Previous Questions, 7/5/16]

Perry Voted For Blocking Consideration Of Bill Preventing Suspected Terrorists From Buying Guns. In July
2016, Perry voted for: blocking “an immediate vote on H.R. 1076, the bipartisan ‘No Fly, No Buy’ legislation keep
guns out of the hands of suspected terrorists, authored by Republican Congressman Peter King.” The previous
question passed 231-168. A vote against the previous question would have allowed a vote on the bill. [H.Res. 793,
Vote #345, 7/5/16; Office of the Democratic Leader, 114th Congress Previous Questions, 7/5/16]

Perry Voted For Blocking Consideration Of Bill Preventing Suspected Terrorists From Buying Guns. In July
2016, Perry voted for: blocking “an immediate vote on H.R. 1076, the bipartisan ‘No Fly, No Buy’ legislation keep
guns out of the hands of suspected terrorists, authored by Republican Congressman Peter King.” The previous
question passed 232-168. A vote against the previous question would have allowed a vote on the bill. [H.Res. 796,
Vote #343, 7/5/16; Office of the Democratic Leader, 114th Congress Previous Questions, 7/5/16]

Perry Voted For Blocking Consideration Of A Bill To Close The Loophole That Allowed Suspects On The
FBI Terror Watch List To Buy Firearms. In June 2016, Perry voted for: a “motion to order the previous question
(thus ending debate and possibility of amendment) on the rule (H Res 778) that would provide for House floor
consideration of the bill (HR 5053) that would prohibit the Treasury Department from requiring 501(c) tax-exempt
organizations to identify contributors in annual returns and the fiscal 2017 Defense appropriations bill (HR 5293).”
According to the Democratic Leader’s office, “With the Previous Question, Democrats are demanding an
immediate vote on H.R. 1076, the bipartisan “No Fly, No Buy” legislation keep guns out of the hands of suspected
terrorists, authored by Republican Congressman Peter King.” The previous question passed 236 to 171. A vote
against the previous question would have allowed consideration of the “No Fly, No Buy” bill. [H. Res. 778, Vote
#299, 6/14/16; CQ, 6/14/16]

Perry Voted For Blocking Consideration Of Bill To Close Terrorist Gun Loophole And Prevent People On
Terrorist Watchlist From Buying Firearms. In January 2016, Perry voted for: consideration of a vote to “call for
an immediate vote on Republican Congressman Peter King’s Denying Firearms and Explosives to Dangerous
Terrorists Act, H.R. 1076, to protect the American people by closing the terrorist gun loophole and preventing
people on the terrorist watchlist from buying firearms.” The previous question carried, 236-176. A vote against the
previous question would have allowed the bill to be considered. [H.Res 581, Vote #21, 1/7/16; Democratic Leader
– Previous Questions, 1/7/16]

Perry Voted For Blocking Consideration Of Legislation To Close Terrorist Watchlist Gun Loophole. In
January 2016, yyyy voted for: blocking consideration of legislation that would deny the purchase of a firearm or
explosive to know or suspected terrorists. The previous question carried, 241-176. A vote against the previous
question was to force the vote on closing the loophole. [H Res 580, Vote #4, 1/6/16; Democratic Leader – 114th
Previous Questions, 1/6/16]

Perry Voted For Blocking Consideration Of Legislation To Close Terrorist Watchlist Gun Loophole. In
January 2016, Perry voted for: blocking consideration of legislation that would deny the purchase of a firearm or
explosive to know or suspected terrorists. A no vote would have The previous question carried, 239-175. A vote
against the previous question was to force the vote on closing the loophole. [H Res 579, Vote #2, 1/6/16;
Democratic Leader – 114th Previous Questions, 1/6/16]

Perry Voted For Blocking Consideration Of A Bill To Close The Terrorist Gun Loophole. In December 2015,
Perry voted for: blocking consideration of the Denying Firearms and Explosives to Dangerous Terrorists Act, a bill
“to protect the American people by closing the terrorist gun loophole and preventing people on the terrorist
watchlist from buying firearms.” The previous question carried, 236-177. A vote against the previous question was
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 252 of 834

                                                                    SCOTT PERRY Rese arch Book | 251

to force the vote on closing the loophole. [H Res 560, Vote #690, 12/11/15; Democratic Leader – Previous
Questions, 12/11/15]

Perry Voted For Tabling The Appeal Of The Chair Which Ruled Against Scheduling Vote On A Bill To
Prohibit Those Listed On The Terror Watch List From Purchasing Firearms. In December 2015, Perry voted
for: a motion to table the appeal of the ruling of the Chair that the “Pelosi privileged resolution is out of order. The
Pelosi privileged resolution would direct the Speaker to place on the calendar the Denying Firearms and Explosives
to Dangerous Terrorists Act (HR 1076), which would allow the Attorney General to deny the sale or transfer of
firearms to individuals suspected of engaging in or assisting terrorist activities. The motion failed 242-173. [Motion
to Table, Vote #688 12/8/15; CQ Floor Votes, 12/10/15]

    King’s Bill Would Prevent People On U.S. Terrorist Watch Lists From Buying Firearms. “At about the
    time Wednesday that two shooters under investigation for potentially having terrorist ties were gunning down
    people at a community center in San Bernardino, House Republicans blocked legislation that would help
    prevent people on U.S. terrorist watch lists from buying firearms legally.” [San Francisco Chronicle, 12/3/15]

Perry Voted For Blocking Consideration Of A Bill Allowing Those Listed On The Terror Watch List To
Own Firearms. In December 2015, Perry voted for: blocking a measure to prohibit an “immediate vote on
Republican Congressman Peter King’s Denying Firearms and Explosives to Dangerous Terrorists Act, H.R. 1076,
to protect the American people by closing the terrorist gun loophole and preventing people on the terrorist watchlist
from buying firearms. The previous question failed 242-178. [H Res 556 Vote #682 12/8/15; Democratic Leader –
Previous Questions, 12/9/15]

Perry Voted For Blocking Consideration Of Bill Stopping Suspected Terrorists From Buying Firearms. In
December 2015, Perry voted for: blocking consideration of a vote “to protect the American people by closing the
terrorist gun loophole and preventing people on the terrorist watchlist from buying firearms.” The previous question
carried, 243-179. [Democratic Leader – Previous Questions, 2/3/15; H Res 542, Vote #653, 12/2/15]

Perry Did Not Sign A Discharge Petition To Force Consideration On “No Buy, No Fly” Bill

Perry Did Not Sign A Discharge Petition That Would Have Forced Consideration On The “No Buy, No Fly”
Bill To Prevent Suspects On The FBI Terror Watch List From Purchasing Firearms. [Discharge Petition,
12/7/15]

Concealed And Open Carry

Perry Voted For Permitting Concealed Carry Reciprocity Between States

Perry Voted For Permitting Concealed Carry Reciprocity Between States. In December 2017, Perry voted for:
“Passage of the bill that would permit any individual authorized by their home state to carry a concealed handgun to
also carry that concealed weapon in any other state that permits the carrying of concealed weapons. The bill would
require a twice-annual certification by all federal agencies, federal courts and state governments, in coordination
with the Department of Justice, to verify that all relevant data has been reported and uploaded to the National
Instant Criminal Background Check System regarding individuals who are not eligible to purchase firearms.” The
bill passed 231 to 198. [HR 38, Vote #663, 12/6/17; CQ, 12/6/17]

    NRA Called The Concealed Carry Reciprocity Act Its “Highest Legislative Priority In Congress.” “The
    House Judiciary Committee approved the Concealed Carry Reciprocity Act on a 19-11 party-line vote, then
    passed the Fix NICS Act on a 17-6 bipartisan vote. The National Rifle Association this week called the
    concealed-carry bill, which requires states to honor permits issued elsewhere, its ‘highest legislative priority in
    Congress.’ The group says mandatory reciprocity would prevent ‘abuses’ in states with strict firearms laws and
    allow gun owners ‘to exercise their rights nationwide with peace of mind.’” [Washington Post, 11/29/17]
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 253 of 834

                                                                   SCOTT PERRY Rese arch Book | 252


    HEADLINE: Domestic Abusers Could Carry Concealed Guns Under US House-Passed Bill [Columbus
    Dispatch, 12/6/17]

    15 States Allowed Domestic Abusers To Carry A Handgun. “Houston Police Chief Art Acevedo,
    meanwhile, said Texas, despite being a strong gun rights state, has a ‘very thoughtful’ concealed carry process
    that includes a background check and safety test. Other states don’t necessarily have such requirements, he
    said. Fifteen states, for example, allow domestic abusers to carry a handgun.” [Columbus Dispatch, 12/6/17]

Perry Voted Against Consideration Of A Bill Permitting Concealed Carry Reciprocity Between States. In
December 2017, Perry voted against: “Adoption of the rule (H Res 645) that would provide for House floor
consideration of the bill (HR 38) that would permit any individual authorized by their home state to carry a
concealed handgun to also carry that concealed weapon in any other state that permits the carrying of concealed
weapons.” The rule was adopted 232 to 194. [H Res 645, Vote #660, 12/6/17; CQ, 12/6/17]

Mental Health

Perry Supported Possibly Keeping Guns Out Of The Hands Of People With Mental Health Issues

Perry Supported The Possibility Of Keeping Guns Out Of The Hands Of Some People With Mental Issues.
“Well, absolutely. Again, when I talk about people that maybe have a mental illness issue whether they should have
a weapon or not, but we had to be very careful though. Like I said not all mental issue -- mental health issues are
the same, there are a lot of people that have mental health issues but are not a danger to anyone around them.
However, there are some that -- that are and the reporting requirements and some other things associated with that
deter people from kind of either self-reporting or reporting a family member because they are afraid they’ll lose
their rights, and there’s a reluctance there. And I think there’s some -- again some room to -- to for agreement.”
[Congressional Debate, 10/19/18]

Perry Voted For Prohibiting A Veterans Affairs Department Determination That An Individual Is
Mentally Incompetent From Preventing The Individual From Buying A Gun

Perry Voted For Prohibiting A Veterans Affairs Department Determination That An Individual Is Mentally
Incompetent From Preventing The Individual From Buying A Gun. In March 2017, Perry voted for: “passage
of the bill that would prohibit a Veterans Affairs Department determination that an individual is mentally
incompetent from being used as basis for that individual’s inclusion in the National Instant Criminal Background
Check System, which would thereby prevent the individual from purchasing a gun. Under the measure, an
individual could not be considered to be mentally defective without a judicial authority’s finding that the individual
poses a danger to himself or herself or others.” The bill passed by a vote of 240-175. [HR 1181, Vote #169,
3/16/17; CQ, 3/16/17]

    Bill Would Prevent The VA From Submitting Records Of Veterans With Severe Mental Illnesses To The
    Federal Criminal Background Check System. “The second measure — which passed 240-175 — would
    prohibit VA officials from submitting records of veterans with severe mental illnesses to the federal criminal
    background check system, thereby preventing them from purchasing firearms. Exceptions would be made for
    court orders mandating the conditions be reported.” [Military Times, 3/16/17]

    The Bill Was Supported By The NRA, But Opposed By A Coalition Of Retired General, Who Said It Put
    Vulnerable Veterans In Harm’s Way. “The National Rifle Association supports the change, while gun
    control activists have opposed it. […] Earlier in the week, a coalition led by retired Gens. Stanley McChrystal,
    David Petraeus, Peter Chiarelli, and Wesley Clark wrote a letter to lawmakers saying the proposal would ‘put
    America’s veterans who need our support the most in harm’s way, by providing them with easy access to
    firearms.’” [Military Times, 3/16/17]
       Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 254 of 834

                                                                SCOTT PERRY Rese arch Book | 253


Perry Voted For Blocking A Rule Keeping Firearms Out Of The Hands Of People Deemed
Mentally Incompetent By The Social Security Administration

Perry Voted For Blocking A Rule Keeping Firearms Out Of The Hands Of People Deemed Mentally
Incompetent By The Social Security Administration. In February 2017, Perry voted for: “passage of the joint
resolution that would nullify a Social Security Administration rule that outlines reporting of information by the
agency for inclusion in the National Instant Criminal Background Check System for gun purchases about certain
non-elderly individuals with mental impairments who receive disability insurance or Supplemental Security Income
benefits and use a ‘representative payee’ because they cannot manage their benefit payments.” The resolution was
passed by a vote of 235-180. [HJRes 40, Vote #77, 2/2/17; CQ, 2/2/17]

   AP: Rule Would Have “Prevented An Estimated 75,000 People With Mental Disorders From Being Able
   To Purchase A Firearm.” “The Obama rule would have prevented an estimated 75,000 people with mental
   disorders from being able to purchase a firearm. It was crafted as part of Obama’s efforts to strengthen the
   federal background check system in the wake of the 2012 massacre of 20 young students and six staff at Sandy
   Hook Elementary School in Newtown, Connecticut.” [Associated Press, 2/15/17]

   Resolution To Block Rule Was Supported By The NRA. “The National Rifle Association ‘applauded’
   Trump’s action. Chris Cox, NRA-ILA executive director, said the move ‘marks a new era for law-abiding gun
   owners, as we now have a president who respects and supports our arms.’” [NBC News, 2/28/17]

Manufacturer Liability

2016: Perry Voted Against Exempting Claims By Gun Owners Seeking Monetary Relief On
Defective Firearms

2016: Perry Voted Against Exempting Claims By Gun Owners Seeking Monetary Relief On Defective
Firearms. In January 2016, Perry voted against: an “amendment that would exempt claims brought by a gun owner
seeking monetary relief involving the defective design or manufacturing of a firearm.” The amendment failed, 163-
232. [HR 1927, Vote #25, 1/8/16; CQ Floor Votes, 1/8/16]
       Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 255 of 834

                                                                 SCOTT PERRY Rese arch Book | 254

Health Care Issues

                                               Significant Findings

     ✓ In 2018, Perry said his top priority after reelection would be repealing the Affordable Care Act.

     ✓ Perry compared the Affordable Care Act to slavery and prohibition.

         ✓ Perry: “The 18th Amendment to the Constitution was prohibition, which was repealed by the 21st
           Amendment… It was the law of the land and it was repealed. Slavery was legal at some point, Chris.
           Do you think that should still be legal today?”

     ✓ Perry voted against the Protecting Americans with Preexisting Conditions Act.

     ✓ Patriot News: “Perry conceded he did vote to eradicate the requirements” to protect people with pre-
       existing conditions.

     ✓ Perry voted 12 times to repeal the Affordable Care Act, and 22 times to cripple, defund, or change the
       bill.

     ✓ Perry voted for the American Health Care Act – the 2017 Republican health care repeal bill.

     ✓ Perry voted to support the Trump administration’s legal campaign against the Affordable Care Act.

     ✓ In 2015, Perry said he was “disappointed” in the King v. Burwell Supreme Court ruling and said that
       the Affordable Care Act “simply is bad.”

     ✓ In 2010, Perry supported Pennsylvania’s lawsuit against the federal government over the ACA.

         ✓   In 2010, Florida Attorney General Bill McCollum filed a lawsuit to block instatement of the
             Affordable Care Act, and the Pennsylvania Attorney General signed on.

     ✓ Perry voted against a bipartisan measure to bring down prescription drug prices.

     ✓ Perry voted for the 2017 Republican tax bill – “a major victory” for big pharma investors.

     ✓ Perry said that people should be allowed to purchase health insurance across state lines.

     ✓ Perry said that insurance coverage should not be required for maternity care because he was done
       having kids.


Repeal Of The Affordable Care Act (ACA)

2018: Perry Advocated For Replacing The Affordable Care Act Entirely, And Said It Would Be His
Top Priority After Reelection

2018: Perry Advocated For Replacing The Affordable Care Act Entirely. “Perry is still critical of the ACA and
wants to replace it entirely, although he concedes that Republicans still have work to do to bring about that final
replacement package.” [Patriot News, 10/21/18]
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 256 of 834

                                                                     SCOTT PERRY Rese arch Book | 255


2018: Perry Said His Top Priority Upon Reelection Was Repealing And Replacing The Affordable Care Act.
“Perry said his would be taking another shot at the full repeal and replacement of the Affordable Care Act,
commonly known as Obamacare. The House’s repeal effort fell just short in the U.S. Senate last year. With
Democrats regaining control of the House, repealing the ACA will be a difficult task.” [Penn Live, 11/8/18]

Perry Compared The Affordable Care Act To Slavery And Prohibition In Rowdy Interview With
Chris Matthews

HEADLINE: Rep. Perry Fights Chris Matthews On Obamacare. [Politics PA, 10/30/13]

Chris Matthews Criticized Perry Over Comments That Obamacare Was Failing, Since The Main Part Of
The Law Had Yet To Go Into Effect. “Matthews also questioned Perry’s belief that the Affordable Care Act was
failing, saying that the main part of the law has not yet gone into effect. In response, Perry said that slavery and
prohibition are examples of things that were once legal, but later repealed by the government. The House of
Representatives voted Friday to continue to fund the government, while delaying the implementation of the
Affordable Care Act, or Obamacare, for a year. The Senate will debate and discuss the bill when they return to
session Monday.” [Politics PA, 10/30/13]

Perry Compared Obamacare To Slavery And Prohibition. “Matthews also questioned Perry’s belief that the
Affordable Care Act was failing, saying that the main part of the law has not yet gone into effect. In response, Perry
said that slavery and prohibition are examples of things that were once legal, but later repealed by the government.
The House of Representatives voted Friday to continue to fund the government, while delaying the implementation
of the Affordable Care Act, or Obamacare, for a year. The Senate will debate and discuss the bill when they return
to session Monday.” [Politics PA, 10/30/13]

    In Response To Christ Matthews Asking About The ACA, Perry Said “Slavery Was Legal At Some
    Point, Chris. Do You Think That Should Still Be Legal Today? Is That What You’re Saying, At All
    Odds?” “PERRY: But I can tell you this, Chris. Hold on. I can tell you this. The 18th Amendment to the
    Constitution was prohibition, which was repealed by the 21st Amendment. MATTHEWS: I know. PERRY: It
    was the law of the land and it was repealed. Slavery was legal at some point, Chris. Do you think that should
    still be legal today? Is that what you`re saying, at all odds?” [MSNBC, Hardall With Chris Matthews, 9/26/13]

In Argument Over Obamacare, Perry Accused Chris Matthews Of Not Reading. “Rep. Scott Perry (R-York),
who represents the fourth district, voiced his support for the defunding, or delaying, of the Affordable Care Act on
MSNBC’s Hardball with Chris Matthews during a Thursday interview. In addition to talking about the looming
potential for a shutdown, Matthews briefly brought up Perry’s stance on offshore drilling in the Gulf of Mexico.
‘That reasonable set of demands [directed toward the President] includes getting rid of Obamacare for a year, it
includes putting in the Keystone pipeline,’ Matthews said. ‘When you look at that list of ten things, it looks like it
was written by the oil industry.’ ‘I’m surprised that you read any of it, first of all,’ Perry fired back.” [Politics PA,
10/30/13]

Perry Criticized Chris Matthews For Claiming Republicans Were “Holding The Country Hostage.” “Prior to
the abrupt end to the interview, Perry criticized Matthews’ use of the phrase ‘Congress holding the country
hostage,’ claiming that if the government shuts down, Senate Majority Leader Harry Reid and President Barack
Obama are to blame. ‘Chris, those are your words that the country is being held hostage,’ Perry said. ‘This is a
negotiation by an attractable president who will negotiate with Syria, who will negotiate with Putin, who will
negotiate with Iran, but won’t negotiate with 50 percent of his countrymen.’” [Politics PA, 10/30/13]

Perry Voted Against The Protecting Americans With Preexisting Conditions Act
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 257 of 834

                                                                  SCOTT PERRY Rese arch Book | 256

Perry Voted Against Passage Of The Protecting Americans With Preexisting Conditions Act, Prohibiting
Federal Departments From Exempting State Health Care Plans From Federal Requirements Under The
ACA. In May 2019, Perry voted against: “Passage of the bill that would prohibit the Health and Human Services
and Treasury departments from taking any action to implement or enforce their October 2018 guidance regarding
criteria for evaluating Section 1332 state health care plan waivers under the 2010 health care overhaul, and would
prohibit the departments from effectively reissuing the guidance. Section 1332 waivers exempt state health care
plans from certain federal requirements under the Affordable Care Act, including requirements related to qualified
health plans, tax credits, and individual and employer mandates. To be eligible for such waivers, proposed state
plans are required to provide care to a ‘comparable number’ of residents that is ‘as comprehensive’ and ‘as
affordable’ as would otherwise be provided under the ACA. The October 2018 guidance modifies guidelines for
considering waiver applications, emphasizing that a proposed state health care plan should be evaluated based on
the number of residents that would have ‘access’ to comparable coverage under the plan, as opposed to the number
of residents that purchase such coverage.” The motion was agreed to by a vote of 230-183. [HR 986, Vote #196,
5/9/19; CQ, 5/9/19]

2018: Patriot News: “Perry Conceded He Did Vote To Eradicate The Requirements” To Protect
People With Pre-Existing Conditions

2018: Perry Said Claims He Was Against Requirements To Cover Pre-Existing Conditions Was “A Lie” But
Admitted He Did Vote To Eradicate Pre-Existing Conditions Coverage. “Perry called TV advertisements
accusing him of voting against federal requirements for insurers to cover pre-existing conditions are ‘a lie.’ Perry
conceded he did vote to eradicate the requirements in the context of larger votes to repeal the Obama
administration’s Affordable Care Act, a staple of his past campaigns. But those votes, he said, were simply part of a
work in progress that always envisioned bringing the requirement back in a replacement plan.” [Patriot News,
10/21/18]

Perry Voted 12 Times To Repeal The Affordable Care Act

Perry Voted 2 Times To Fully Repeal The Affordable Care Act

    •   Perry Voted For Repealing The Affordable Care Act. [HR 596, Vote #58, 2/3/15; CQ Floor Votes,
        2/3/15]
    •   Perry Voted For Repealing The Affordable Care Act. [HR 45, Vote #154, 5/16/13; CQ Floor Votes,
        5/16/13]

Perry Voted For Repealing The Affordable Care Act. In February 2015, Perry voted for: the “Passage of the bill
that would repeal the 2010 health care overhaul. The bill would delay the repeal by 180 days after enactment and
direct the House Education and the Workforce, Energy and Commerce, Judiciary and Ways and Means committees
to submit alternative legislation with a number of provisions, including ones to increase economic growth by
eliminating certain regulations; lower health care premiums through increased competition; overhaul the medical
liability system; and provide states greater flexibility to administer Medicaid programs.” The bill passed 239-186.
[HR 596, Vote #58, 2/3/15; CQ Floor Votes, 2/3/15]

    The Hill: The Vote Was The Fourth Vote To “Completely Repeal” The Affordable Care Act; For The
    First Time, The Bill Included Instructions For Committees To Replace The Bill, But With No Deadline
    To Finish. “The GOP House on Tuesday voted for the fourth time to completely repeal ObamaCare, but this
    time with instructions for several committees to replace the healthcare law with new policies. […] This is the
    first time the House has coupled an ObamaCare repeal vote with instructions to write a replacement, but they
    included a significant caveat. The legislation doesn’t impose any deadlines on committees to finish their work.”
    [The Hill, 2/3/15]
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 258 of 834

                                                                   SCOTT PERRY Rese arch Book | 257

Perry Voted For Repealing The Affordable Care Act. In May 2013, Perry voted for: “Passage of the bill that
would repeal the 2010 health care overhaul law, which requires most individuals to buy health insurance by 2014,
makes changes to government health care programs and sets requirements for health insurers. It also would repeal
provisions pertaining to the Independent Payment Advisory Board. The bill would restore the provisions of law
amended or repealed by the health care overhaul, and repeal certain provisions of the health care reconciliation
law.” The bill passed 229-195. [HR 45, Vote #154, 5/16/13; CQ Floor Votes, 5/16/13]

    Washington Post: The Bill “Would Repeal The Health Care Law In Full.” “Since Republicans took control
    of the House of Representatives in 2011, the House has voted 36 times to repeal either all, or part, of President
    Obama’s health-care law. On Thursday, the House is scheduled to do it again, taking up another bill that would
    repeal the health care law in full.” [Washington Post, 5/15/13]

Perry Voted 7 Times For Republican Budget Resolutions That Fully Repealed The Affordable Care Act

    •   Perry Voted For Republican Conference Report On Budget That Began Process To Repeal
        Affordable Care Act. [S Con Res 11, Vote #183, 4/30/15; Bloomberg, 4/29/15]
    •   Perry Voted For Republican Budget That Repealed The Affordable Care Act. [H. Con Res. 27, Vote
        #142, 3/25/15; New York Times, 3/25/15]
    •   Perry Voted For Budget Alternative That Repealed The Affordable Care Act. [H. Con Res. 27, Vote
        #141, 3/25/15; US News and World Report, 3/25/15]
    •   Perry Voted For Republican Study Committee Budget That Repealed The Affordable Care Act. [H
        Con Res 27, Vote #138, 3/25/15; The Hill, 3/25/15]
    •   Perry Voted For Republican Budget That Repealed Affordable Care Act. [H Con Res 96, Vote #177,
        4/10/14]
    •   Perry Voted For Republican Study Committee Budget That Repealed The Affordable Care Act. [H
        Con Res 96, Vote #175, 4/10/14; Rep. Hall, Press Release, 4/10/14]
    •   Perry Voted For Republican Budget That Repealed Affordable Care Act. [H Con Res 25, Vote #88,
        3/21/13]
    •   Perry Did Not Vote On Republican Study Committee Budget That Repealed The Affordable Care
        Act. [H Con Res 25, Vote #86, 3/20/13; Rep. Hanabusa, Press Release, 3/20/13]

Perry Voted For A Republican Conference Report On Budget That Began Process To Repeal Affordable
Care Act. In April 2015, Perry voted for: “House and Senate Republicans agreed on a unified budget plan
Wednesday that would allow them to bypass Democrats and send President Barack Obama legislation to repeal or
revise his landmark health-care law. The budget proposal spells out the Republican Party’s priorities by calling for
$5.3 trillion in spending cuts to reach balance in nine years.” An agreement to pass the Conference Report passed
226 to 197. [S Con Res 11, Vote #183, On Agreeing to the Conference Report, 4/30/15; Bloomberg, 4/29/15]

Perry Voted For A Republican Budget That Repealed The Affordable Care Act. In March 2015, Perry voted
for: “[The Republican budget] also includes parliamentary language, called reconciliation that orders House
committees to draft legislation repealing the Affordable Care Act. Under budget rules, that reconciliation repeal bill
cannot be filibustered in the Senate and would need only a majority vote to pass.” The resolution passed 228 to 199.
[H. Con Res. 27, Vote #142, 3/25/15; New York Times, 3/25/15]

Perry Voted For A Budget Alternative That Repealed The Affordable Care Act. In March 2015, Perry voted
for: a budget alternative known as Price amendment #2 offered as an amendment on the floor that would repeal
the Affordable Care Act, slash Pell grants and alter Medicare while requiring no offsets for increased OCO defense
spending. “Tom Price, R-Ga., also submitted an amended version that included increased defense funding without
requiring cuts in other areas to offset the spending. Price’s plan increased funding to the Overseas Contingency
Operations Fund by $2 billion over the committee plan, to $96 billion, and requires no offsets. The version that
passed out of committee would have required offsets over $73.5 billion in the OCO fund, which pays for wars and
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 259 of 834

                                                                   SCOTT PERRY Rese arch Book | 258

other overseas activities and is not subject to sequester caps.” The resolution passed 219 to 208. [H. Con Res. 27,
Vote #141, 3/25/15; US News and World Report, 3/25/15]

Perry Voted For Republican Study Committee Budget That Repealed The Affordable Care Act. In March
2015, Perry voted for: the “Stutzman, R-Ind., substitute amendment that would provide for $ 2.804 trillion in new
budget authority in fiscal 2016, not including off-budget accounts. The substitute would call for reducing spending
by $7.1 trillion over 10 years compared to the Congressional Budget Office baseline. The proposal would call for
capping discretionary spending at $975 billion in fiscal 2016, freezing it for two years, and then allowing it to grow
with inflation. It would call for setting discretionary defense spending at $570 billion, non-defense discretionary
spending at $405 billion and allowing for $58 billion in Overseas Contingency Operations. The measure would call
for, after fiscal 2019, OCO spending being incorporated into (non-emergency) discretionary defense spending. The
proposal would call for repeal of the 2010 health care overhaul, converting Medicaid and the Children’s Health
Insurance Program into block grant programs and transitioning Medicare to a premium-support system. It would
propose changing the inflationary index for Social Security benefits to ‘chained’ CPI for all government programs
and gradually increases eligibility to age 70 for Social Security. It also would propose converting the Supplemental
Nutrition Assistance Program into a block grant program and changing it to a discretionary program. The
amendment would outline guidance for a tax overhaul, including stating that taxes should be revenue neutral based
on dynamic scoring and that the alternative minimum tax be repealed. It also would propose that federal funding for
transportation be limited to core federal duties, such as the interstate highway system.” [H Con Res 27, Vote #138,
3/25/15; CQ, 3/25/15]

    The Hill: “The RSC Plan Would Repeal Obamacare Through A Budget Tool Known As Reconciliation.”
    [The Hill, 3/23/15]

Perry Voted For Republican Budget That Repealed Affordable Care Act. In April 2014, Perry voted for:
“Adoption of the concurrent resolution that would provide for $2.842 trillion in new budget authority in fiscal 2015,
not including off-budget accounts. It would assume $5.1 trillion in reductions over the next 10 years in both
discretionary and mandatory spending. The proposal would assume the repeal of the 2010 health care overhaul. It
also would propose extending the 2013 law that withheld the pay of members of Congress unless the House and
Senate each approve a budget resolution. It would propose changing the Supplemental Nutrition Assistance
Program into a block grant program and call for a decrease of $125 billion in SNAP funding over five years. The
proposal would call for expanded work and job training requirements in order to receive aid from the Temporary
Assistance to Needy Families Program and would propose preventing beneficiaries from receiving unemployment
insurance and disability insurance concurrently. It would call for the creation of a block grant program for Medicaid
run by individual states. It also would include a proposal for a 10-year ‘doc fix’ to prevent a 24 percent cut in
Medicare payments to doctors. It would assume the enactment of legislation to consolidate the current seven
individual tax brackets into two, allowing for the reduction of the top individual rate from 39.6 percent to 25
percent and the corporate rate from 35 percent to 25 percent and call for repeal of the alternative minimum tax. It
also would call for a maximum-income cap to qualify for Pell Grants and the elimination of eligibility for less than
half-time students.” The resolution was adopted 219-205. [H Con Res 96, Vote #177, 4/10/14; CQ Floor Votes,
4/10/14]

Perry Voted For Republican Study Committee Budget That Repealed The Affordable Care Act. In April
2014, Perry voted for: “the Republican Study Committee’s budget that would balance the federal budget in four
years, rein in Washington’s huge deficits, and repeal ‘ObamaCare.’ The RSC budget failed to receive a majority
vote for passage, but a subsequent vote on the Ryan budget was approved.” [H Con Res 96, Vote #175, 4/10/14;
Rep. Hall, Press Release, 4/10/14]

Perry Voted For Republican Budget That Repealed Affordable Care Act. In March 2013, Perry voted for:
“Adoption of the concurrent resolution that would provide $2.769 trillion in new budget authority in fiscal 2014,
not including off-budget accounts. It would assume that the spending levels required by the sequester remain in
place and that non-war discretionary spending for all future years will be at post-sequester levels. It would assume
that all discretionary savings from the sequester beginning in fiscal 2014 will come from non-defense programs. It
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 260 of 834

                                                                   SCOTT PERRY Rese arch Book | 259

would assume $5.7 trillion in reductions over the next 10 years in both discretionary and mandatory spending. It
would assume repeal of the 2010 health care overhaul and a restructuring of Medicare into a “premium support”
system beginning in 2024. It would call for an overhaul of the tax code, under which the alternative minimum tax
would be repealed, the six current individual income tax brackets would be consolidated into two and tax credits
and deductions would be eliminated or curtailed.” The resolution passed 221-207. [H Con Res 25, Vote #88,
3/21/13; CQ, 3/21/13]

Perry Did Not Vote On Republican Study Committee Budget That Repealed The Affordable Care Act. In
March 2013, Perry did not vote on: “the Republican Study Committee substitute keeps the sequester in place,
repeals the Affordable Care Act, and privatizes Medicare, exempting only those 60 years or older from the changes.
The measure would also cut Social Security benefits by increasing the retirement age to 70, and cap funding below
2008 levels for education, infrastructure, and other important domestic programs until 2017.” [H Con Res 25, Vote
#86, 3/20/13; Rep. Hanabusa, Press Release, 3/20/13]

Perry Voted For Repealing Major Pillars Of Affordable Care Act, Including Individual Mandate

    •   Perry Voted For Overturning Obama’s Veto Of A Bill That Would Repeal Major Portions Of The
        Affordable Care Act. [HR 3762, Vote #53, 2/2/16; CQ Floor Votes, 2/2/16]
    •   Perry Voted For Agree With Senate Amendment To Bill To Repeal Major Portions Of The
        Affordable Care Act, Including Individual Mandate. [HR 3762, Vote #6, 1/6/16; CQ Floor Votes,
        1/6/16]
    •   Perry Voted For House Passage Of A Bill To Repeal Major Portions Of Affordable Care Act,
        Including Individual Mandate. [HR 3762, Vote #568, 10/23/15; CQ Floor Votes, 10/23/15]

Perry Voted For Overturning Obama’s Veto Of A Bill That Would Repeal Major Portions Of The
Affordable Care Act. In February 2016, Perry voted for: “Passage, over President Obama’s Jan. 8 2016, veto, of
the bill that would repeal portions of the 2010 health care law and block federal funding for Planned Parenthood for
one year. The bill would zero-out the law’s penalties for noncompliance with the law’s requirements for most
individuals to obtain health coverage and employers to offer health insurance. The bill would scrap in 2018 the
law’s Medicaid expansion, as well as subsidies to help individuals buy coverage through the insurance exchanges.
It also would scrap certain taxes included in the law, including the tax on certain high-value employer-sponsored
health insurance plans.” A two-thirds majority was required to override the President’s veto. The motion was
rejected 241-186. [HR 3762, Vote #53, 2/2/16; CQ Floor Votes, 2/2/16]

    The Bill Attempted “To Overturn President Obama’s Veto Of Legislation To Repeal Obamacare.”
    “House Republicans are moving on to a new round of budget fights after failing on Tuesday to overturn
    President Obama’s veto of legislation to repeal Obamacare and defund Planned Parenthood. Republicans were
    not able to rally the support of two-thirds of the House necessary to overturn the veto, leaving conservatives to
    turn their attention to a final year of budget fights with the president. The 241-186 vote, appropriately
    scheduled for Groundhog Day, was the 63rd time the House has voted to overturn all or part of Obama’s
    signature health care law.” [Washington Post, 2/2/16]

Perry Voted For Agree With Senate Amendment To Bill To Repeal Major Portions Of The Affordable Care
Act, Including Individual Mandate. In January 2016, Perry voted for: “Price, R-Ga., motion to concur in the
Senate amendment to the bill that would repeal portions of the 2010 health care law and block federal funding for
Planned Parenthood for one year. The bill would zero-out the law’s penalties for noncompliance with the law’s
requirements for most individuals to obtain health coverage and employers to offer health insurance. The bill would
scrap in 2018 the law’s Medicaid expansion, as well as subsidies to help individuals buy coverage through the
insurance exchanges. It also would scrap certain taxes included in the law, including the tax on certain high-value
employer-sponsored health insurance plans.” The bill passed 240-181. [HR 3762, Vote #6, 1/6/16; CQ Floor Votes,
1/6/16]
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 261 of 834

                                                                   SCOTT PERRY Rese arch Book | 260

    CNN: The Legislation Would “Repeal Obamacare.” “The GOP-controlled House of Representatives on
    Wednesday afternoon passed legislation that would repeal Obamacare, and after more than 60 votes to roll back
    all or part of the law, the bill dismantle it will finally get to the President’s desk.” [CNN, 1/6/16]

Perry Voted For House Passage Of A Bill To Repeal Major Portions Of Affordable Care Act, Including
Individual Mandate. In October 2015, Perry voted for: “Passage of the bill that would repeal portions of the 2010
health care law, including: the requirements for most individuals to have health insurance and employers with more
than 50 employees to offer it or face penalties, the 2.3 percent tax on the sale of medical devices, the tax on certain
high-value employer-sponsored health insurance plans, and the Prevention and Public Health Fund. The measure
also would block, for one year, federal funding for Planned Parenthood and would increase funding for community
health centers by $235 million in both fiscal 2016 and 2017.” The bill passed 240-189. [HR 3762, Vote #568,
10/23/15; CQ Floor Votes, 10/23/15]

    Los Angeles Times: The Bill “Would Repeal Several Major Pillars Of President Obama’s Landmark
    2010 Law, Including The Requirement That Americans Have Health Coverage.” “House Republicans
    pushed forward with another vote to roll back the Affordable Care Act on Friday, passing a bill that would
    repeal several major pillars of President Obama’s landmark 2010 law, including the requirement that
    Americans have health coverage.” [Los Angeles Times, 10/23/15]

    HEADLINE: House Republicans vote to repeal Obamacare, again [Los Angeles Times, 10/23/15]

    According To The CBO, The Bill Would Increase The Number Of Uninsured Americans By 32 Million.
    “The number of people who are uninsured would increase by 18 million in the first new plan year following
    enactment of the bill. Later, after the elimination of the ACA’s expansion of Medicaid eligibility and of
    subsidies for insurance purchased through the ACA marketplaces, that number would increase to 27 million,
    and then to 32 million in 2026.” [CBO, 1/2017]

    According To The CBO, The Bill Would Cause Health Insurance Premiums To Double. “Premiums in the
    nongroup market (for individual policies purchased through the marketplaces or directly from insurers) would
    increase by 20 percent to 25 percent—relative to projections under current law—in the first new plan year
    following enactment. The increase would reach about 50 percent in the year following the elimination of the
    Medicaid expansion and the marketplace subsidies, and premiums would about double by 2026.” [CBO,
    1/2017]

    According To The CBO, The Bill Would Leave In Place Rules That Insurance Companies Could “Not
    Deny Coverage Or Vary Premiums Because Of An Enrollee’s Health Status Or Limit Coverage Because
    Of Preexisting Medical Conditions.” “Importantly, H.R. 3762 would leave in place a number of market
    reforms—rules established by the ACA that govern certain health insurance markets. Insurers who sell plans
    either through the marketplaces or directly to consumers are required to: Provide specific benefits and amounts
    of coverage; Not deny coverage or vary premiums because of an enrollee’s health status or limit coverage
    because of preexisting medical conditions; and Vary premiums only on the basis of age, tobacco use, and
    geographic location.” [CBO, 1/2017]

Perry Voted 22 Times To Cripple, Defund, Or Change the Affordable Care Act

Perry Voted For Beginning Process Of Repealing Affordable Care Act

Perry Voted For Beginning The Process Of Repealing Affordable Care Act. In January 2017, Perry voted for:
“Adoption of the concurrent resolution that includes reconciliation instructions for the House Energy and
Commerce and Ways and Means Committees as well as the Senate Finance and Health, Education, Labor and
Pensions Committees to develop legislation to reduce the deficit by at least $1 billion each over a 10-year period by
January 27, 2017, which is expected to repeal parts of the 2010 health care law. The concurrent resolution also
would set broad spending and revenue targets over the next 10 years. It would allow $3.3 trillion in new budget
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 262 of 834

                                                                   SCOTT PERRY Rese arch Book | 261

authority for fiscal 2017.” The resolution was adopted 227-198. [S Con Res 3, Vote #58, 1/13/17; CQ Floor Votes,
1/13/17]

    The Vote “Began The Process Of Dismantling The Affordable Care Act” By Allowing Republicans To
    Use Budget Reconciliation To Roll Back The Law. “The House of Representatives began the process of
    dismantling the Affordable Care Act on Friday, approving a budget resolution on a mostly party line vote. The
    vote was 227-198. The Senate passed the measure earlier this week. It allows Republicans on Capitol Hill to
    use a process known as ‘budget reconciliation’ to roll back major parts of the health care law. Top Republican
    leaders are also saying they plan to move to replace Obamacare along the same track, but they are still
    struggling to come up with the details on how it will work.” [CNN, 1/3/17]

    HEADLINE: House takes first step towards repealing Obamacare [CNN, 1/3/17]

Perry Voted 2 Times To Defund The Affordable Care Act Or Major Provisions Of The Bill

    •   Perry Voted For Defunding The Affordable Care Act. [H J Res 59, Vote #478, 9/20/13; CQ Floor
        Votes, 9/20/13]
    •   Perry Voted For Prohibiting The Treasury Department And IRS From Enforcing The Affordable
        Care Act. [HR 2009, Vote #447, 8/2/13; CQ Floor Votes, 8/2/13]

Perry Voted For Defunding The Affordable Care Act. In September 2013, Perry voted for: “Passage of the joint
resolution that would provide continuing appropriations through Dec. 15, 2013 for government operations that
would reflect an annual discretionary level of about $986.3 billion. It also would defund the 2010 health care
overhaul and allow the U.S. Treasury, once the statutory debt limit is reached, to continue borrowing over the debt
limit until Dec. 15, 2014. Funds could only be used to pay the principal and interest on both government debt held
by the public and on obligations to the Social Security trust fund.” [H J Res 59, Vote #478, 9/20/13; CQ Floor
Votes, 9/20/13]

    2013: Perry Said He Supported Defunding The Affordable Care Act Via The Appropriations Process.
    “During a town hall-style meeting earlier this month, U.S. Rep. Scott Perry, R-York County, told a crowd that
    there were political risks to attempting to defund President Barack Obama’s 2010 health care law through a
    temporary budget bill. ‘I’m for it, if we can do it,’ Perry told the crowd at a York 912 Patriots meeting in West
    Manchester Township on Sept. 5. House Republicans are now trying that strategy. Perry, like nearly all House
    Republicans, on Friday voted for a stopgap spending bill that would remove funding for the health care law.
    Perry described that action as a vote ‘to keep the federal government open and protect every hard-working
    American from the harmful impacts of Obamacare.’ ‘...It’s time for the Senate to do the same,’ Perry said in a
    short video message.” [York Daily Record, 9/24/13]

Perry Voted For Prohibiting The Treasury Department And IRS From Enforcing The Affordable Care Act.
In August 2013, Perry voted for: “Passage of the bill that would prohibit the Treasury secretary, or any delegate of
the secretary, including the IRS, from implementing or enforcing any provisions of the 2010 health care law.
Provisions of the law slated to go into effect in 2014 require individuals to have health insurance or pay a tax
penalty.” [HR 2009, Vote #447, 8/2/13; CQ Floor Votes, 8/2/13]

Perry Voted 8 Times To Delay Key Provisions Of The Affordable Care Act

    •   Perry Voted For Requiring Regulations and Rule Changes In The Affordable Care Act Be Subject
        To Congressional Approval. [HR 427, Vote #474; CQ Floor Votes, 7/28/15]
    •   Perry Voted For Repealing The Sustainable Growth Rate Formula, And Delaying Tax Penalty For
        Individual Mandate For Five Years. [HR 4015, Vote #135, 3/14/14; CQ Floor Votes, 3/14/14]
    •   Perry Voted For Delaying Tax Penalty For Individual Mandate Under The Affordable Care Act. [HR
        4118, Vote #97, 3/5/14; CQ Floor Votes, 3/5/14]
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 263 of 834

                                                                   SCOTT PERRY Rese arch Book | 262

    •   Perry Voted For Delaying Individual Mandate For One Year. [HJRes 59, Vote #504, 9/30/13; CQ
        Floor Votes, 9/30/13]
    •   Perry Voted For Delaying Implementation Of The Affordable Care Act For One Year. [HJRes 59,
        Vote #498, 9/29/13; CQ Floor Votes, 9/29/13]
    •   Perry Voted For Blocking Subsidies In Affordable Care Act Until A Program To Verify Recipient
        Qualifications Was In Place. [HR 2775, Vote #458, 9/12/13; CQ Floor Votes, 9/12/13]
    •   Perry Voted For Delaying The Individual Mandate For One Year. [HR 2668, Vote #363, 7/17/13; CQ
        Floor Votes, 7/17/13]
    •   Perry Voted For Delaying The Employer Mandate For One Year. [HR 2667, Vote #361, 7/17/13; CQ
        Floor Votes, 7/17/13]

Perry Voted For Requiring Regulations and Rule Changes In The Affordable Care Act Be Subject To
Congressional Approval. In July 2015, Perry voted for: an amendment that would require “rule and regulations
under the Affordable Care Act to be subject to the congressional approval process established in the bill.” The
amendment passed, 242-167. [HR 427, Vote #474; CQ Floor Votes, 7/28/15]

Perry Voted For Repealing The Sustainable Growth Rate Formula, And Delaying Tax Penalty For
Individual Mandate For Five Years. In March 2014, Perry voted for: “Passage of the bill that would repeal the
sustainable growth rate formula and replace it with systems to adjust payments based on performance factors or on
a provider’s participation in payment models that move them away from the fee-for-service structure. The bill
would provide for an annual 0.5 percent payment increase for physicians from 2014 through 2018. As amended, the
bill would delay for five years the penalties under the 2010 health care law on individuals who do not purchase
health insurance.” [HR 4015, Vote #135, 3/14/14; CQ Floor Votes, 3/14/14]

Perry Voted For Delaying Tax Penalty For Individual Mandate Under The Affordable Care Act. In March
2014, Perry voted for: “Passage of the bill that would delay, until January 2015, the tax penalty for individuals who
fail to purchase health insurance under the 2010 health care overhaul. It also would delay certain phase-in and
indexing requirements related to the individual mandate penalty.” [HR 4118, Vote #97, 3/5/14; CQ Floor Votes,
3/5/14]

Perry Voted For Delaying Individual Mandate For One Year. In September 2013, Perry voted for: “Rogers, R-
Ky., motion to recede from House amendments and concur in the Senate amendment with an additional House
amendment to the joint resolution that would provide fiscal 2014 continuing appropriations. The House amendment
would fund the government until Dec. 15, 2013, and delay for one year a requirement in the 2010 health care
overhaul that all individuals purchase health insurance or pay a tax penalty. It also would require the president, vice
president, members of Congress, congressional staff and political appointees to purchase health insurance through
the health care law’s state insurance exchanges and would limit the subsidies they may receive for purchasing
insurance.” [HJRes 59, Vote #504, 9/30/13; CQ Floor Votes, 9/30/13]

Perry Voted For Delaying Implementation Of The Affordable Care Act For One Year. In September 2013,
Perry voted for: “Rogers, R-Ky., motion to concur in the Senate amendment to the joint resolution that would
provide fiscal 2014 continuing appropriations with a Blackburn, R-Tenn., amendment that would delay for one year
implementation of any provision of the 2010 health care overhaul that would take effect between Oct. 1, 2013, and
Dec. 31, 2014, including the individual mandate and the imposition or increase of specified taxes and fees. It also
would allow companies and insurance providers until 2015 to opt out of mandated birth control coverage for
religious or moral reasons, and bar appropriations and transfers from the Patient-Centered Outcomes Research
Fund. It also would set the expiration date for the continuing appropriations to Dec. 15, 2013.” [HJRes 59, Vote
#498, 9/29/13; CQ Floor Votes, 9/29/13]

Perry Voted For Blocking Subsidies In Affordable Care Act Until A Program To Verify Recipient
Qualifications Was In Place. In September 2013, Perry voted for: “Passage of the bill that would block premium
and cost-sharing subsidies under the 2010 health care overhaul law until a program to verify recipient qualifications
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 264 of 834

                                                                    SCOTT PERRY Rese arch Book | 263

is in place. As amended, the bill would require the Health and Human Services inspector general to certify the
program.” [HR 2775, Vote #458, 9/12/13; CQ Floor Votes, 9/12/13]

Perry Voted For Delaying The Individual Mandate For One Year. In July 2013, Perry voted for: “Passage of
the bill that would delay for one year, until the start of 2015, the requirement in the 2010 health care overhaul that
most individuals maintain health insurance coverage or pay a penalty.” [HR 2668, Vote #363, 7/17/13; CQ Floor
Votes, 7/17/13]

Perry Voted For Delaying The Employer Mandate For One Year. In July 2013, Perry voted for: “Passage of
the bill that would delay for one year, until the beginning of 2015, the requirement in the 2010 health care overhaul
that businesses with 50 or more full-time employees provide health insurance to their workers or pay a penalty. It
also would delay by one year associated reporting requirements for employers and insurance providers.” [HR 2667,
Vote #361, 7/17/13; CQ Floor Votes, 7/17/13]

Perry Voted 4 Times On Repealing Parts Of The Affordable Care Act

    •   Perry Voted For A Motion Agreeing With Senate Amendment To Place A Moratorium On Health
        Care Reform’s Medical Device Tax. [HR 2029, Vote #703, 12/17/15; Med Device Online, 12/17/15]
    •   Perry Voted For Eliminating Independent Payment Advisory Board. [HR 1190, Vote #376, 6/23/15;
        National Journal, 6/23/15]
    •   Perry Voted For Repealing Medical Device Tax Under The Affordable Care Act. [HR 160, Vote #375,
        6/18/15; Associated Press, 6/18/15]
    •   Perry Voted For Repealing The Medical Device Tax. [H J Res 59, Vote #497, 9/20/13; CQ Floor Votes,
        9/20/13]

Perry Voted For A Motion Agreeing With Senate Amendment To Place A Moratorium On Health Care
Reform’s Medical Device Tax. In December 2015, Perry voted for: concurring with a Senate amendment to a tax
package that included a two year moratorium on the 2.3 percent medical device tax implemented under the
Affordable Care Act. The amendment passed, 318-109. [HR 2029, Vote #703, 12/17/15; Med Device Online,
12/17/15]

Perry Voted For Eliminating The Independent Payment Advisory Board. “The House easily passed a repeal of
Obamacare’s Independent Payment Advisory Board, with a handful of Democrats voting with Republicans against
a part of the law aimed at checking the growth of Medicare spending. The Independent Payment Advisory Board
has never been used. It consists of 15 members and was included in the law to control the rate of Medicare growth
and to help the program come up with savings. The law said the board would make savings recommendations if
Medicare spending was projected to exceed a certain target rate, but so far, spending hasn’t grown fast enough to
trigger the IPAB. The 244-154 vote occurred days before an expected Supreme Court ruling on the legality of
Obamacare subsidies.” The bill passed, 244-154. [HR 1190, Vote #376, 6/23/15; National Journal, 6/23/15]

    Perry Said He Opposed The Affordable Care Act, Seemingly Citing IPAB As A Reason. “What about the
    Affordable Care Act? Perry opposes it and said a provision in the act that allows a board to dictate whether a
    patient can have a procedure is not fair. The act has cost more than anticipated, he said.” [Evening Sun,
    10/22/14]

Perry Voted For A Repealing Medical Device Tax Under The Affordable Care Act. “The House defied a
White House veto threat and voted Thursday to abolish a tax on medical device makers as a group of Democrats
uncharacteristically joined Republicans in moving to kill part of President Barack Obama’s health care law … The
Republican-led House has voted more than 50 times since 2011 to void all or part of Obama’s health care overhaul,
usually along party lines.” The bill passed 280 to 140. [HR 160, Vote #375, 6/18/15; Associated Press, 6/18/15]

Perry Voted For Repealing The Medical Device Tax. In September 2013, Perry voted for: “Rogers, R-Ky.,
motion to concur in the Senate amendment to the joint resolution that would provide fiscal 2014 continuing
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 265 of 834

                                                                    SCOTT PERRY Rese arch Book | 264

appropriations with a Paulsen, R-Minn., amendment that would repeal the 2.3 percent medical device tax included
in the 2010 health care overhaul. It also would set the expiration date for the continuing appropriations to Dec. 15,
2013; bar authority for capital construction for the Dwight D. Eisenhower Memorial Commission through Dec. 15,
2013; and extend and increase available visas for the special immigrant visa program for Iraqis who supported U.S.
efforts in Iraq after March 2003.” [H J Res 59, Vote #497, 9/20/13; CQ Floor Votes, 9/20/13]

Perry Voted 7 Times To Change The Affordable Care Act

    •   Perry Voted For Bill Blocking Federal Funding For Abortion, Including Tax Credits For Small
        Businesses Providing Healthcare That Includes Abortion Coverage. [HR 7, Vote #45, 1/22/15; Politico,
        1/22/15]
    •   Perry Voted For Increasing Definition Of Full-Time From 30 Hours To 40 Hours Under Affordable
        Care Act. [HR 30, Vote #14, 1/8/15; Politico, 1/8/15]
    •   Perry Voted For A Bill To Allow Companies To Keep Employer-Sponsored Group Health Plans Not
        In Compliance With Affordable Care Act Requirements. [HR 3522, Vote #495, 9/11/14; CQ News,
        9/11/14]
    •   Perry Voted For Increasing Definition Of Full-Time From 30 Hours To 40 Hours Under Affordable
        Care Act. [HR 2575, Vote #156, 4/3/14; CQ Floor Votes, 4/3/14]
    •   Perry Voted For Requiring HHS To Provide Weekly Reports On HealthCare.gov, Including
        Enrollment Data. [HR 3362, Vote #23, 1/16/14; CQ Floor Votes, 1/16/14]
    •   Perry Voted For Requiring HHS To Notify Individuals Of Any Security Breach Of Data From
        HealthCare.gov. [HR 3811, Vote #11, 1/10/14; CQ Floor Votes, 1/10/14]
    •   Perry Voted For A Bill To Allow Companies To Keep Employer-Sponsored Group Health Plans Not
        In Compliance With Affordable Care Act Requirements. [HR 3350, Vote #587, 11/15/13; CQ Floor
        Votes, 11/15/13]

Perry Voted For A Bill Blocking Federal Funding For Abortion, Including ACA Tax Credits For Small
Businesses Providing Healthcare That Includes Abortion Coverage. “The House did easily pass H.R. 7, the No
Taxpayer Funding for Abortion and Abortion Insurance Full Disclosure Act of 2015, sponsored by Rep. Chris
Smith (R-N.J.). White House advisers said they would recommend a veto should the bill reach the president’s desk.
The Hyde Amendment already prevents the use of federal funds to pay for abortion, except in cases of incest, rape
and life endangerment of the mother. That is passed every year as part of an appropriations bill, but this bill would
make that permanent law. The House bill would also restrict small businesses from getting an Affordable Care Act
tax credit if they purchase employee health plans that include abortion coverage on the Small Business Health
Options Program, or SHOP exchange.” [HR 7, Vote #45, 1/22/15; Politico, 1/22/15]

Perry Voted For Increasing The Definition Of Full-Time From 30 Hours To 40 Hours Under Affordable
Care Act. “The House will vote again on Thursday to lengthen Obamacare’s full-time workweek definition to 40
hours, but the Senate has work to do before it can hope to get its first anti-Obamacare bill to the president’s desk.”
The bill passed, 252-172. [HR 30, Vote #14, 1/8/15; Politico, 1/8/15]

Perry Voted For A Bill To Allow Companies To Keep Employer-Sponsored Group Health Plans Not In
Compliance With Affordable Care Act Requirements. “Another Republican effort to undo a pillar of the 2010
health care law took center stage in the House on Thursday as lawmakers passed a measure that would allow
companies and workers to keep employer-sponsored group health plans not in compliance with the law’s coverage
requirements. Lawmakers backed, 247-167, a bill (HR 3522) that would permit insurers to continue providing any
group plans offered in 2013, regardless whether they meet criteria in the law (PL 111-148, PL 111-152). Insurers
could offer those plans to existing or new enrollees through December 31, 2018, but could not offer the coverage
through health insurance exchanges.” [HR 3522, Vote #495, 9/11/14; CQ News, 9/11/14]

Perry Voted For Increasing The Definition Of Full-Time From 30 Hours To 40 Hours Under Affordable
Care Act. In April 2014, Perry voted for: “Passage of the bill that would change the definition of a full-time
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 266 of 834

                                                                   SCOTT PERRY Rese arch Book | 265

employee from the current 30 hours per week to 40 hours per week for purposes of the 2010 health care law’s
employer mandate. It also would change how the 50-employee threshold is calculated, by requiring employers to
divide the aggregate number of hours worked in a month by part-time workers by 174, rather than 120 as required
by current law.” [HR 2575, Vote #156, 4/3/14; CQ Floor Votes, 4/3/14]

Perry Voted For Requiring HHS To Provide Weekly Reports On HealthCare.gov, Including Enrollment
Data. In January 2014, Perry voted for: “Passage of the bill that would require the Health and Human Services
Department to report weekly on the performance of HealthCare.gov and its affiliated call center, including health
insurance enrollments, website problems and other consumer interactions. It also would require HHS to disclose the
names of navigators and insurance agents who educate consumers about the health care law and assist them in
purchasing health insurance through the federal website.” [HR 3362, Vote #23, 1/16/14; CQ Floor Votes, 1/16/14]

Perry Voted For Requiring HHS To Notify Individuals Of Any Security Breach Of Data From
HealthCare.gov. In January 2014, Perry voted for: “Passage of the bill that would require the Health and Human
Services Department to notify individuals within two business days of any security breach of health care exchange
system information that resulted in the theft or unlawful access of individuals’ personally identifiable information
from HealthCare.gov, or the state or small business exchanges’ websites.” [HR 3811, Vote #11, 1/10/14; CQ Floor
Votes, 1/10/14]

Perry Voted For Bill To Allow Companies To Keep Employer-Sponsored Group Health Plans Not In
Compliance With Affordable Care Act Requirements. In November 2013, Perry voted for: “Passage of the bill
that would allow health insurance companies to continue to offer in 2014, outside of the new insurance exchanges,
health care plans in the individual market that were in effect as of Jan. 1, 2013. Such policies would be treated as
grandfathered health plans that satisfy the minimum essential health insurance coverage requirements set by the
2010 health care overhaul.” [HR 3350, Vote #587, 11/15/13; CQ Floor Votes, 11/15/13]

2015: Perry Said He Had “High Hopes” That The Affordable Care Act Would Be Repealed

2015: Perry Said He Had “High Hopes” That The Affordable Care Act Would Be Repealed. “Affordable Care
Act: Asked if it’s possible to overturn the Affordable Care Act, commonly called Obamacare, Perry said it seems
unlikely. ‘I still have high hopes,’ he said. ‘But every single day that goes by, it gets more and more difficult.’ The
needed votes may not be there and, since the system has been in place for more that five years, it might be too large
to unravel.” [York Dispatch, 11/12/15]

2015-16: Perry Repeatedly Claimed That The Affordable Care Act Cut Hundreds Of Millions
From Medicare

Perry Claimed That The Affordable Care Act Cut $716 Billion From Medicare. “The writer also claimed that
Republicans want to eliminate Medicare. Really? Turn your attention to the Affordable Care Act, which included
$716 billion in cuts to Medicare and is directly responsible for the skyrocketing premiums that are crippling
families and small businesses in our community. When it came for a vote, that bill was opposed by every single
Republican. We plan to replace it with a health care plan that recognizes that people should have access to more
patient-centered care, and not have to navigate through more government bureaucracy. You’ll have the freedom and
flexibility to choose the care that’s best for you and your family.” [Scott Perry, Op-Ed, York Daily Record,
11/27/16]

Perry Claimed The ACA Cut $800 Billion From Medicare. “Although Republicans are accused of trying to
harm Medicare, Obamacare gutted over $800 billion from Medicare to fund its massive new entitlement program -
jeopardizing the future of our seniors’ health care system.” [York Daily Record, Scott Perry Op-Ed, 1/15/17]
       Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 267 of 834

                                                                   SCOTT PERRY Rese arch Book | 266

    Politifact: Obamacare Doesn’t Literally “Rob” Medicare. “Obamacare doesn’t literally ‘rob’ Medicare. But
    the Affordable Care Act does include provisions that reduce future increases in Medicare spending. In other
    words, the law slows down the rising costs of Medicare.” [Politifact, 8/7/15]

    Cuts To Medicare Came At The Cost Of Insurance Companies And Hospitals. “Obamacare doesn’t
    literally ‘rob’ Medicare. But the Affordable Care Act does include provisions that reduce future increases in
    Medicare spending. In other words, the law slows down the rising costs of Medicare. It’s also important to note
    that the savings come at the expense of insurers and hospitals, not beneficiaries. (The $700 billion figure is also
    old, from a 2012 report by the Congressional Budget Office. It’s now updated to about $800 billion.)”
    [Politifact, 8/7/15]

2013: Perry Signed Onto A Letter Asking Speaker Boehner To Defund The Implementation Of The
ACA

Perry Signed Onto A Letter Asking For The Speaker To Defund The Implementation Of The Affordable
Care Act. “Rep. Scott Perry, R-York County, is among 80 House Republicans who signed a letter to Speaker of the
House John Boehner urging him to de-fund the implementation of the Affordable Care Act, so-called Obamacare.
But Perry said he won’t vote against any appropriations bills based solely on his disapproval of the law, and his
signature was intended to ‘convey the message that the American people are dissatisfied with the debt and the
healthcare law.’ While the House and Senate passed the legislation and President Barack Obama signed it into law
in 2010, Perry and dozens of his colleagues continue to resist.” [York Dispatch, 8/26/13]

2012: Perry Claimed That The Medicare Reform Provisions In The ACA Did Not Address
Problems

2012: Perry Claimed That The Medicare Reform Provisions In The Affordable Care Act Did Not Address
Problems. “He said it’s inappropriate for wealthy people to have access to Medicare, and it should be limited to
people who are middle class and the poor. He said the Medicare reform previsions in the Affordable Care Act don’t
address the problems, and the bill should be ‘thrown out.’” [York Dispatch, 10/21/12]

Lawsuits Opposing The ACA

Perry Voted Against Condemning The Trump Administration’s Legal Campaign Against The
Affordable Care Act

Perry Voted Against Condemning The Trump Administration’s Legal Campaign Against The Affordable
Care Act. In April 2019, Perry voted against: “Passage of the resolution that would express the sense of the House
of Representatives that the Trump administration’s stance on invalidating the 2010 health care law is ‘unacceptable’
and that the Justice Department should protect individuals with pre-existing conditions, individuals who pay high
costs for prescription drugs, and individuals who ‘gained health insurance coverage since 2014.’ The resolution
would recommend that the department reverse its position in the case of Texas v. United States.” The resolution
passed 240 to 186. [H Res 271, Vote #146, 4/3/19; CQ, 4/3/19]

    HEADLINE: “House Votes To Condemn Trump Administration’s Opposition To ACA.” [Jurist.org,
    4/4/19]

Perry Voted Against Authorizing House Intervention Into The Texas Court Case That Found The
Affordable Care Act Unconstitutional

Perry Voted Against Authorizing House Intervention Into The Texas Court Case That Found The
Affordable Care Act Unconstitutional. In January 2019, Perry voted against: “Adoption of the resolution that
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 268 of 834

                                                                  SCOTT PERRY Rese arch Book | 267

would establish the rules of the House for the 116th Congress. Title III of the resolution would authorize the
speaker, on behalf of the House of Representatives, to intervene in the Texas court case that found the 2010
healthcare law unconstitutional and other cases related to the law. It would also direct the Office of General
Counsel to represent the House in any such litigation.” The resolution was adopted 235-192. [H Res 6, Vote #19,
1/09/19; CQ, 1/09/19]

    HEADLINE: House Democrats vote to defend ACA in court — and jam Republicans [Washington Post,
    1/3/19]

Perry Said He Was “Disappointed” In The King V. Burwell Ruling And Said That The ACA
“Simply Is Bad”

Perry Said He Was “Disappointed” In The King V. Burwell Ruling And Said That The ACA “Simply Is
Bad.” “Local politicians have responded to the U.S. Supreme Court’s ruling Thusday in King v. Burwell, which
further entrenches ObamaCare. […] U.S. Rep. Scott Perry, R-York. ‘I’m disappointed by the Supreme Court’s
decision today. President Obama promised that the Affordable Care Act would cut costs and make coverage more
affordable for families; however, his claims haven’t held up to the facts. Many 4th District families, small business
owners and medical providers I’ve met have told me about the increased cost of health insurance under this law and
its unbearable mandates. I must respect the Supreme Court’s decision but this law simply is bad and unaffordable
for many people, and I’ll not stop working to try to address it. I’ve long advocated that opposing the ACA wasn’t
enough; and have argued for a plan that will include common sense reforms that enjoy widespread support, such as
stopping frivolous lawsuits through medical liability reform, allowing the purchase of insurance across state lines,
and protecting patients with preexisting conditions. I’ll continue to fight for those principles.’” [Public Opinion,
6/25/15]

2010: Perry Supported Pennsylvania’s Lawsuit Against The Federal Government Over The ACA

Perry Supported Pennsylvania Suing The Federal Government Over The Affordable Care Act. “State Rep.
Scott Perry, R-92, said Tuesday that he is fully supportive of Pennsylvania Attorney General Tom Corbett’s effort
to file suit on behalf of the commonwealth against the federal health care reform legislation.” [The Sentinel,
3/24/10]

Perry On Pennsylvania’s ACA Lawsuit: “There Have Been Loud Protests Against This Act And It Seems
Clear That The Majority Of The People Do Not Support The Plan As Currently Crafted. There Is No
Plausible Excuse For This Being Foisted Upon The American People And The People Of Pennsylvania. I Am
Pleased That Attorney General Corbett Is Taking This Action On Behalf Of Pennsylvanians, And I Join
Him In Support Of It.” “‘I am disappointed by the brazen neglect for the will of the citizens during passage of a
major takeover of the nation’s health care system,’ Perry said in a statement. ‘There have been loud protests against
this act and it seems clear that the majority of the people do not support the plan as currently crafted. There is no
plausible excuse for this being foisted upon the American people and the people of Pennsylvania. I am pleased that
Attorney General Corbett is taking this action on behalf of Pennsylvanians, and I join him in support of it.’” [The
Sentinel, 3/24/10]

In 2010 Florida Attorney General Bill McCollum Filed A Lawsuit To Block Instatement Of The Affordable
Care Act, And The Pennsylvania Attorney General Signed On. “Officials from 14 states have gone to court to
block the historic overhaul of the U.S. health care system that President Obama signed into law Tuesday, arguing
the law's requirement that individuals buy health insurance violates the Constitution. Thirteen of those officials
filed suit in a federal court in Pensacola, Florida, minutes after Obama signed the Patient Protection and Affordable
Care Act. […] The case was filed by Florida Attorney General Bill McCollum and joined by 11 other Republican
attorneys general, along with one Democrat. McCollum said the new law also forces states ‘to do things that are
practically impossible to do as a practical matter, and forcing us to do it without giving any resources or money to
do it.’ McCollum's lawsuit was joined by his counterparts in Alabama, Colorado, Idaho, Louisiana, Michigan,
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 269 of 834

                                                                   SCOTT PERRY Rese arch Book | 268

Nebraska, Pennsylvania, South Carolina, South Dakota Texas, Utah and Washington. Virginia's attorney general,
Ken Cuccinelli, filed a separate case in his state Tuesday afternoon.” [CNN, 5/23/10]

American Health Care Act (AHCA)

Perry Voted For The American Health Care Act – The Republican Health Care Repeal Bill

2017: Perry Voted For The American Health Care Act – The Republican Health Care Repeal Bill

2017: Perry Voted For The American Health Care Act – The Republican Health Care Repeal Bill. In May
2017, Perry voted for: “Passage of the bill that would make extensive changes to the 2010 health care overhaul law,
by effectively repealing the individual and employer mandates as well as most of the taxes that finance the current
system. It would, in 2020, convert Medicaid into a capped entitlement that would provide fixed federal payments to
states and end additional federal funding for the 2010 law’s joint federal-state Medicaid expansion. It would
prohibit federal funding to any entity, such as Planned Parenthood, that performs abortions and receives more than
$350 million a year in Medicaid funds. As amended, it would give states the option of receiving federal Medicaid
funding as a block grant with greater state flexibility in how the funds are used, and would require states to
establish their own essential health benefits standards. It would allow states to receive waivers to exempt insurers
from having to provide certain minimum benefits, would provide $8 billion over five years for individuals with pre-
existing conditions whose insurance premiums increased because the state was granted a waiver to raise premiums
based on an individual’s health status, and would create a $15 billion federal risk sharing program to cover some of
the costs of high medical claims.” The bill was passed by a vote of 217-213. [HR 1628, Vote #256, 5/4/17; CQ,
5/4/17]

    On His Vote For The AHCA Perry Said He Made A Commitment To “Repeal The Affordable Care
    Act,” And While The AHCA Didn’t Repeal The ACA, It Was “A First Step.” “‘While it's important to
    recognize the American Health Care Act (AHCA) does not repeal the Affordable Care Act in full, it is a first
    step, albeit an imperfect one. Recent changes in the AHCA will give states more flexibility to tailor health care
    policies to meet the specific needs of its citizens and help reduce premium costs over time, while explicitly
    maintaining protections for those with pre-existing conditions.’” [Office of Rep. Scott Perry, Press Release,
    5/4/17]

American Health Care Act Would Gut Protections For People With Pre-Existing Conditions

Politifact Found That AHCA “Would Weaken Protections” For Those With Pre-Existing Conditions,
“Would Allow States To Give Insurers The Power To Charge People Significantly More.” “An ad by the
American Action Network says that under the American Health Care Act ‘people with pre-existing conditions are
protected.’ The only kernel of truth here is that the amendment has language that states insurers can’t limit access to
coverage for individuals with pre-existing conditions. However, the ad omits that the House GOP health plan would
weaken protections for these patients. The legislation would allow states to give insurers the power to charge
people significantly more if they had a pre-existing condition. While Republicans point to the fact that those
patients could get help through high-risk pools, experts question their effectiveness. Current law does not allow
states to charge people with pre-existing conditions significantly more. We rate this claim Mostly False.”
[Politifact, 5/24/17]

American Health Care Act Would Lead To 23 Million More Uninsured – Disproportionally Older People
With Lower Incomes

CBO Estimated 14 Million More People Would Be Uninsured In 2018; 23 Million More Uninsured By 2026.
“CBO and JCT estimate that, in 2018, 14 million more people would be uninsured under H.R. 1628 than under
current law. The increase in the number of uninsured people relative to the number under current law would reach
19 million in 2020 and 23 million in 2026 (see Table 4, at the end of this document).” [CBO, 5/24/17]
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 270 of 834

                                                                    SCOTT PERRY Rese arch Book | 269


    CBO Found Increase In Uninsured Would Disproportionately Impact Older People With Lower Income.
    “Although the agencies expect that the legislation would increase the number of uninsured broadly, the increase
    would be disproportionately larger among older people with lower income—particularly people between 50
    and 64 years old with income of less than 200 percent of the federal poverty level (see Figure 2).” [CBO,
    5/24/17]

    CBO: Even In States Without Waivers, More People Would Be Uninsured Than Under Current Law.
    “CBO and JCT expect that under the current version of the legislation, the effects on health insurance coverage
    would be similar to those previously estimated for the half of the population that resides in states that would not
    obtain a waiver from the EHB or community-rating requirements. In general, under H.R. 1628, as passed by the
    House, fewer people would have coverage through the nongroup market, Medicaid, and employment-based
    coverage, and more people would be uninsured in those areas than under current law.” [CBO, 5/24/17]

American Health Care Act Would Create An Age Tax On Older Americans

American Health Care Act Allows Insurers To Charge Older Customers Five Times More Than Younger
Adults. “Raises premiums for older people. The Affordable Care Act limited insurers from charging older
customers more than three times what they charge younger adults. The House bill would raise that to five times.
This may enable younger consumers to find cheaper coverage, but older policyholders would face higher rates.”
[Huffington Post, 3/6/17]

New York Times: ACHA Achieved Lower Premiums Not Through Increased Choice And Competition, But
By Making Health Insurance So Unaffordable For Many Older Americans They Would Leave The Market.
“There are a lot of unpleasant numbers for Republicans in the Congressional Budget Office’s assessment of their
health care bill. But congressional leadership found one to cheer: The report says that the bill will eventually cut the
average insurance premiums for people who buy their own insurance by 10 percent. […] But the way the bill
achieves those lower average premiums has little to do with increased choice and competition. It depends, rather,
on penalizing older patients and rewarding younger ones. According to the C.B.O. report, the bill would make
health insurance so unaffordable for many older Americans that they would simply leave the market and join the
ranks of the uninsured.” [New York Times, 3/14/17]

Big Pharma

Perry Voted Against A Bipartisan Measure To Bring Down Drug Prices By Restricting Anti-
Competitive Behaviors By Pharmaceutical Companies

Perry Voted Against The Strengthening Health Care and Lowering Prescription Drug Costs Act

Perry Voted Against The Strengthening Health Care and Lowering Prescription Drug Costs Act. In May
2019, Perry voted against: “Passage of the bill, as amended, that comprises a package of measures related to the
development and market entry of generic drugs and a package of measures related to enrollment in and federal
funding to support Affordable Care Act health insurance marketplaces. Title I of the bill includes provisions
intended to facilitate the development and market entry of generic and biosimilar drug products. Specifically, it
would allow the Food and Drug Administration to approve a subsequent company's application to manufacture a
generic drug in cases where an initial company has applied but not received final FDA approval to introduce the
drug after 30 months; approval of the subsequent application would trigger a 180-day exclusivity period for sale of
the generic drug by the initial applicant company, after which point other generic versions could enter the market. It
would prohibit generic and brand-name drug manufacturers from entering into agreements in which brand-name
manufacturers pay to delay entry of a generic drug into the market, and it would authorize the Federal Trade
Commission to issue penalties and initiate civil actions to enforce the prohibition. It would allow generic drug
manufacturers to bring civil action against the license holder for a brand-name drug if the license holder does not
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 271 of 834

                                                                    SCOTT PERRY Rese arch Book | 270

provide ‘sufficient quantities’ of samples of the brand-name drug on ‘commercially reasonable, market-based
terms;’ it would also outline certain affirmative legal defenses for defendants and certain terms for legal remedies in
the case of a successful suit. Title II of the bill includes several provisions intended to facilitate enrollment in and
provide funding and support for state- and federally-operated health insurance marketplaces under the Affordable
Care Act. Specifically, it would authorize $200 million in grant funding for states to establish and operate state-
based ACA health insurance marketplaces. It would authorize $100 million for Health and Human Services
Department consumer outreach and educational activities related to ACA marketplace plans. It would authorize
$100 million for the HHS ‘navigator’ program, which funds certified entities to help individuals enroll in qualified
plans, and would make certain modifications to the duties and selection of navigators. It would prohibit the HHS,
Treasury, and Labor departments from taking any action to implement or enforce an August 2018 rule that
effectively extends the maximum duration of coverage for short-term, limited-duration health insurance plans,
which are not required to meet ACA patient protection requirements. As amended, the bill would authorize $25
million annually in grant funding for the ACA navigator program in state-based marketplaces and include a number
of additional requirements related to outreach and education programs by navigators and by HHS.” The bill passed
234-183. [HR 987, Vote #214, 5/16/19; CQ, 5/16/19]

The Bipartisan Measure Included Three Drug Pricing Provisions Restricting Anti-Competitive Behaviors By
Pharmaceutical Companies

The Bipartisan Measure Included Three Drug Pricing Provisions Restricting Anti-Competitive Behaviors By
Pharmaceutical Companies. “House Democrats this evening passed the session’s first legislation aimed at
lowering drug prices, as the party looks to solidify its political advantage on a key issue for voters ahead ahead of
2020. […] Five Republicans voted for the measure. The legislation includes three bipartisan drug pricing
provisions restricting anti-competitive behaviors by pharmaceutical companies alongside a slate of proposals
reversing Trump administration policies designed to undermine the Affordable Care Act.” [Politico, 5/16/19]

    The Bill Prevented Tactics Drug Companies Used To Keep Price High By Preventing Generic Drugs
    From Entering The Market. “1) The bill targets generic drug ‘parking’ […] Research has shown prices start
    to really come down once there are several generic drugs on the market, not just one. So the House bill tries to
    prevent ‘parking’ by permitting the FDA to approve a second generic application before the first drug has gone
    on the market under select circumstances. […] 2) The bill bans ‘pay-for-delay’ agreements This is pretty
    straight-forward: Sometimes, brand-name drug manufacturers will straight-up pay a generic manufacturer to
    delay the generic product from entering the market. The Federal Trade Commission has estimated that such
    deals increase spending on prescription drugs by $3.5 billion annually.” [Vox, 5/13/19]

    The Bill Made It Easier For Generic Drugs To Be Developed. “3) The bill makes it easier for generic
    manufacturers to get the materials from brand-name drug makers Another hiccup in the generic drug pipeline is
    when brand-name manufactuers refuse to provide the materials that generic competitors need to produce their
    cheaper knockoff versions of the brand-name drug. […] The House bill would allow generic manufacturers to
    request the FDA authorize them to obtain materials from the brand-name company, allow generic drug makers
    to sue in court for samples and the court would be allowed to award monetary damages to the generic company
    as a way to discourage brand-name companies from participating in anti-competitive behavior.” [Vox, 5/13/19]

The Bill Included Money For States To Set Up ACA Insurance Marketplaces, Restored Funding For ACA
Enrollment And Outreach, And Repealed The Expansion Of Short Term Insurance Plans. “Democrats have
paired those policies with a few proposals to shore up Obamacare: providing money for states to set up their own
insurance marketplaces[;] restoring funding for ACA enrollment outreach and support cut by the Trump
administration[;] repealing President Donald Trump’s expansion of skimpy ‘short-term’ insurance plans” [Vox,
5/13/19]

HEADLINE: “House Passes Legislation Aiming To Shore Up Health Law And Lower Drug Costs.” [New
York Times, 5/16/19]
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 272 of 834

                                                                    SCOTT PERRY Rese arch Book | 271

HEADLINE: “House Passes Drug Pricing Bills Paired With Obamacare Fixes” [Politico, 5/16/19]

Perry Voted For The Republican Tax Scam Bill – “A Major Victory” For Big Pharma Investors

Perry Voted For The Republican Tax Scam Bill

Perry Voted For Final Passage Of The Tax Cuts And Jobs Act. [HR 1, Vote #699, 12/20/17; CQ Floor Votes,
12/20/17]

Tax Cuts And Jobs Act Included A “Major Victory For Pharma Manufacturers”

Politico: Repatriation Provision In Tax Bill Was A “Major Victory For Pharma Manufacturers.” “The bill,
H.R. 1 (115), lowers the corporate tax rate and would offer a one-time reduction on profits U.S.-based multinational
companies earn and keep abroad. The repatriation provision is seen as a major victory for pharma manufacturers
who store boatloads of cash in countries where tax rates are lower.” [Politico, 12/4/17]

    Pharmaceutical Companies Were “One Of The Biggest Beneficiaries” Of The Provision, And Were Seen
    As Likely To Return Money To Their Shareholders, Rather Than Invest In Research And Innovation.
    “U.S. drugmakers will be one of the biggest beneficiaries of the repatriation portion of the bill. They’ve been
    sitting on billions of dollars in overseas earnings and can now bring home that cash at a reduced rate. While the
    tax bill has been promoted by Republicans as a job creator, the reality is that drug companies are more likely to
    return the money to shareholders, or use it to make acquisitions.” [Bloomberg, 12/20/17]

    Tax Bill Was Estimated To Save Top Five Pharmaceutical Companies $42.7 Billion. “The tax proposal
    supported by President Donald Trump and congressional Republicans would give five top pharmaceutical
    corporations a $42.7 billion tax break.” [Public Citizen and ITEP, 11/20/17]

Pharmaceutical Companies Worked To Benefit Shareholders, Rather Than To Bring Down The Cost Of
Drugs Or Invest In New Research And Development

Pharmaceutical Companies Were Predicted To Use Savings From Tax Bill To Invest In Mergers And
Acquisitions In An Effort To Preserve Patents And Prevent Competitors From Producing Cheaper, Generic
Drugs. “Blue-chip drugmakers holding $200 billion in cash, mostly overseas, will start investing more of it in
mergers and acquisitions after President Trump’s tax overhaul slashed the cost of spending the money in the U.S.,
debt-ratings firm Moody’s predicts. […] Amgen, Pfizer, Gilead, and Celgene are the most likely to seek deals,
Moody’s projects, as they grapple with challenges from a shrinking market for some medications to the expiration
of patents on others that will enable rivals to produce cheaper generic versions.” [Washington Examiner, 1/9/18]

Nine Pharmaceutical Companies Announced $50 Billion In Share Buybacks After Tax Bill Passed, “A Sum
That Towers Over Investments In Employees Or Drug Research And Development.” “The pharmaceutical
industry is using a large portion of its windfall from Republicans’ corporate tax cuts to boost its stock prices. Nine
drug companies are spending a combined $50 billion on new share buyback programs, a sum that towers over
investments in employees or drug research and development. The bottom line: All of those buybacks were
announced during or after the passage of the Republican tax bill. That money is enriching hedge funds, other Wall
Street investors and top drug company executives, but it isn’t necessarily helping patients.” [Axios, 2/22/18]

HEADLINE: Pharma’s $50 billion tax windfall for investors [Axios, 2/22/18]

HEADLINE: Big Pharma investors cash in on Trump’s tax plan [Salon, 2/22/18]

Career: Perry Took $3,500 In Campaign Cash From Big Pharma
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 273 of 834

                                                                  SCOTT PERRY Rese arch Book | 272

Career: Perry Received $3,500 From The Pharmaceutical Industry. [FollowTheMoney.org, accessed 9/26/19]

In 2018, Perry Took $1,000 From Amerisource Bergen’s PAC. [FollowTheMoney.org, accessed 9/26/19]

In 2016, Perry Took $2,500 From Americsource Bergen’s PAC. [FollowTheMoney.org, accessed 9/26/19]

Perry Claimed It Should Be A Goal For The Republican Party To Obtain Transparency In Drug
Pricing

Perry Claimed It Should Be A Goal For The Republican Party To Obtain Transparency In Drug Pricing.
“And number two, one of the things that I -- I think my party needs to get to is transparency and drug pricing. The
United States is the largest purchaser of drugs. We ought to all know what we’re paying for and how much we’re
paying for.” [Congressional Debate, 10/19/18]

Women’s Health Care

Perry Voted Against Barring Health Care Companies From Charging Women Higher Premiums
Than Men

Perry Voted Against Legislation Barring Health Care Companies From Charging Women Higher Premiums
Than They Charge Men. “Schakowsky, D-Ill., motion to recommit the bill to the House Energy and Commerce
Committee with instructions to report back immediately with an amendment that would state that the bill could not
be interpreted to allow health insurance plans to charge women higher premiums than they charge men.” The
motion was rejected by a vote of 187-235. [HR 7, Vote #64, 1/24/17; CQ, 1/24/17]

Perry Said That Insurance Coverage Should Not Be Required For Maternity Care Because He Was
Done Having Kids

HEADLINE: Congressman Doesn’t Think He Should Pay For Maternity Care Because He’s Done Having
Kids [HuffPost, 5/12/17]

HEADLINE: Pa. congressman doesn’t want to pay for maternity care [PennLive, 5/13/17]

[VIDEO IN ARTICLE] Perry Told A Constituent That Insurance Coverage Should Not Be Required For
Maternity Care Because He Was Done Having Kids. “‘I don’t want maternity care. I have two children, and
we’re not having anymore. I don’t want to pay for maternity care,” said Perry, who voted for the AHCA. An
Indivisible activist pointed out that people who don’t have children or whose children are older still have to pay
property taxes, which fund schools, adding that there’s a ‘social contract’ in American society for public goods.
‘Without a doubt,”‘ Perry replied. “‘But there’s also personal responsibility. Some people never want to start a
family. ... Some people don’t want to own a Cadillac. But should we want to make everybody pay for a Cadillac?’”
[HuffPost, 5/12/17]

Reforms

Perry Said That People Should Be Allowed To Purchase Health Insurance Across State Lines

Perry Said That People Should Be Allowed To Purchase Health Insurance Across State Lines. “I’ve argued
for years that Republicans had an obligation to aggressively promote alternatives to Obamacare rather than just
opposing it. I’ve advocated for health care reform that reduces costs, increases coverage and improves access to and
quality of care. Solutions I support include: allowing citizens to purchase health insurance across state lines,
helping small businesses pool together to negotiate better rates, expanding health savings accounts and pushing tort
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 274 of 834

                                                                   SCOTT PERRY Rese arch Book | 273

reform. For several years, I’ve been a co-sponsor of legislation to do this. The Empowering Patients First Act
ensures that no one is priced out of the market, including individuals with pre-existing conditions, by providing
grants to each state for high-risk pools or reinsurance pools to subsidize health insurance for high-risk populations
and individuals. This bill also provides measures to protect employer-sponsored insurance and makes all health care
coverage more portable to help ensure families have continuity of care.” [York Daily Record, Scott Perry Op-Ed,
1/15/17]

Perry Sponsored A Bill To Prevent Pennsylvania From Creating Or Participating In A “State-Based Health
Exchange.” “In a move his opponent is criticizing as ‘playing politics,’ State Rep. Scott Perry, R-Dillsburg on
Monday introduced a bill that would bar Pennsylvania from creating or participating in a state-based health exchange
required in a federal law to expand insurance coverage. While preventing the state from participating in the exchange
mandated under the federal Patient Protection and Affordable Care Act, House Bill 2655 would allow state agencies
or departments to ‘interact with the federal government with respect to the establishment of a federally facilitated
exchange.’ That means the state wouldn’t set up the exchange but would work with the federal government when it
does.” [York Dispatch, 10/2/12]

Opioid Epidemic

Perry Voted For Comprehensive Opioid Bill, But Voted Against Amendment To Appropriate
Additional Funding For States To Combat The Opioid Crisis

Perry Voted For The Substance Use-Disorder Prevention that Promotes Opioid Recovery and Treatment for
Patients and Communities Act. In June 2018, Perry voted for: “Passage of the bill that would modify Medicare
and Medicaid and a variety of other health programs in relation to opioid abuse. It would expand both Medicare and
Medicaid to cover medication-assisted treatment for substance use disorder, would require all state Medicaid
programs, beginning Jan 1, 2020, to operate pharmacy programs that identify people at high risk of abusing
controlled substance, and would place new requirements on states regarding Medicaid drug review and utilization
requirements. It would appropriate $15 million annually, from fiscal 2019 through 2023, to support the
establishment or operation of public health laboratories to detect synthetic opioids.” The bill passed by a vote of
396-14. [HR 6, Vote #288, 6/22/18; CQ, 6/22/18]

    HEADLINE: House passes comprehensive bill to combat growing opioid epidemic [ABC News, 6/22/18]

    HR 6 Was A “Catchall Bill” That Incorporated A Number Of Proposals To Curb Opioid Addiction
    Relating To Medicaid, Medicare, And Public Health. “The House on Friday passed, 396-14, a bill (HR 6)
    that will serve as the legislative vehicle for many of the 55 other House-passed bills designed to curb opioid
    addiction, ending two weeks of floor votes on opioids measures. The catchall bill would incorporate a number
    of proposals from the Energy and Commerce and the Ways and Means committees relating to Medicaid,
    Medicare, and public health.” [CQ, 6/22/18]

Perry Voted Against Amending An Opioid Bill To Appropriate $995 Million, Over Three Years, For Opioid
Grant Programs. In June 2018, Perry voted against: “Tonko, D-N.Y., motion to recommit the bill to the House
Energy and Commerce Committee and the House Ways and Means Committee with instructions to report it back
immediately with an amendment that would appropriate $995 million annually, for fiscal 2019 through 2021, for
state opioid grant programs and would allow the Health and Human Services Department to increase the number of
residency positions at hospitals that have established programs related to addiction.” The motion was rejected by a
vote of 185-226. [HR 6, Vote #287, 6/22/18; CQ, 6/22/18]

    Rep. Tonko: Motion Would Show States That Congress Was Making “Sustained, Meaningful
    Investments” In The Opioid Crisis. ““Secondly, this motion would allot an additional $1 billion annually to
    States through 2021 so that we can continue to invest in locally designed prevention, treatment, and recovery
    solutions. It is clearly going to take more than 2 years to battle the epidemic, and we need to let providers in
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 275 of 834

                                                                    SCOTT PERRY Rese arch Book | 274

    States know that we are making sustained, meaningful investments in this area. Finally, our motion to recommit
    includes a commonsense prescription drug policy which will reduce prescription drug prices for all Americans
    by reducing gaming by drug manufacturers to prevent generics from coming to market.” [Congressional
    Record, 6/22/18]

Perry Voted For Allowing Medicaid Coverage Of Up To 30 Days Of Opioid Abuse Treatment At
Inpatient Mental Health Facilities, But Voted Against Providing Federal Funding To Cover The
Treatment

Perry Voted For Allowing Medicaid Coverage Of Up To 30 Days Of Opioid Abuse Treatment At Inpatient
Mental Health Facilities. In June 2018, Perry voted for: “Passage of the bill that would temporarily allow, until
2023, the use of Medicaid funds to pay for substance use disorder treatment at certain inpatient mental health
treatment facilities. It would require states, to be eligible for such funds, to include in their state Medicaid plan
information on how the state will improve access to outpatient care, the process to be used for transitioning
individuals to appropriate outpatient care, and how individuals will be screened and assessed. The bill would limit
an individual to a maximum of 30 days of inpatient treatment in a 12-month period that could be covered by
Medicaid.” According to CBS News, the bill “would allow state Medicaid programs to cover up to 30 days of care
for eligible individuals which an opioid use disorder. The law currently bars federal Medicaid funds from being
used to pay for treatment at larger inpatient mental health facilities, which has contributed to the shortage of
treatment options.” The bill passed by a vote of 261-155. [H.R. 5797, Vote #276, 6/20/18; CQ, 6/20/18; CBS News,
6/22/18]

Perry Voted Against Providing Federal Matching Funds For Medicaid Coverage Of Substance Abuse
Treatment. In June 2018, Perry voted against: “Castor, D-Fla., motion to recommit the bill to the House Energy
and Commerce Committee with instructions to report it back immediately with an amendment that would replace
the bill’s provisions with a program that would provide federal matching funds for the treatment for eligible
individuals suffering from substance abuse disorders. It would require that states extend Medicaid eligibility to
receive such federal funds.” The motion was rejected to by a vote of 190-226. [H.R. 5797, Vote #275, 6/20/18; CQ,
6/20/18]

Perry Voted For Sentencing Guidelines For Distributing Synthetic Opioids That Democrats
Warned Would Impose Mandatory Minimums For Low-Level Offenders, Rather Than Expanding
Treatment

Perry Voted For Creating Sentencing Guidelines For Manufacturing Or Distributing Synthetic Opioids. In
June 2018, Perry voted for: “Passage of the bill that would create a new category of controlled substances,
“schedule A,” for drugs or substances that have similar chemical structures or effects as controlled substances in
schedules I through V. It would immediately classify certain fentanyl analogues as schedule A drugs. The bill
would establish maximum penalties for the manufacture, distribution or dispensing of schedule A drugs, though
possession of such substances alone would not constitute a basis for criminal or civil penalties.” The bill passed,
239-142. [H.R. 2851, Vote #268, 6/15/18; CQ, 6/15/18]

    Democrats Warned The Bill Would Impose Mandatory Minimum Sentences, Filling Prisons With Low-
    Level Drug Offenders. “The House on Friday passed Rep. John Katko’s bill aimed at combating the opioid
    epidemic by making it easier for the federal government to stop the importation and distribution of synthetic
    drugs. But Democrats who opposed the bill warned the law would also impose mandatory minimum sentences,
    filling up the nation’s prisons with low-level drug offenders rather than expanding treatment options […]
    House Democratic Whip Steny Hoyer said before the vote that the bill could have unintended consequences.
    ‘This legislation lacks clarity that could result in thousands of Americans being incarcerated, potentially for life
    sentences, thus exacerbating an already over-populated prison system,’ Hoyer said. ‘Those suffering from
    opioid addiction need treatment and proper medical care, not more laws that will simply put them behind
    bars.’” [Syracuse Post-Standard, 6/15/18]
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 276 of 834

                                                                    SCOTT PERRY Rese arch Book | 275


Perry Voted Against Considering An Amendment To Prohibit Restrictions On Medical Malpractice
Lawsuits For “Grossly Negligent” Prescription Of Opioids

Perry Voted Against Consideration Of An Amendment To The Underlying Legislation That Would Prohibit
Restrictions On Medical Malpractice Lawsuits For “Grossly Negligent” Prescription Of Opioids. In June
2017, Perry voted against: “Kuster, D-N.H., motion to recommit the bill to the House Judiciary Committee with
instructions to report it back immediately with an amendment that would modify the bill’s definition of ‘health care
lawsuits’ to not include a claim or action related to the ‘grossly negligent’ prescription of opioids.” The motion was
rejected, 235-191. [HR 1215, Vote #336, 6/28/17; CQ, 6/28/17]

Medical Marijuana

Scott Perry Supported Medical Marijuana After Speaking To Constituent Families Who Needed It
For Medical Care

Scott Perry On Medical Marijuana: “I’ll Tell You. If You Were To Ask Me Five Years Ago, Three Years
Ago, Hey, You Know, You’re Going To Be The Champion For CBD, For Medical Marijuana, I Would Have
Said, You’re Probably Crazy.” “I’ll tell you. If you were to ask me five years ago, three years ago, hey, you
know, you’re going to be the champion for CBD, for medical marijuana, I would have said, you’re probably crazy.
I’ve never been for recreational drug use or extracurricular drug use, but I will tell you I really didn’t think about,
you know, whether it’s politically viable if this problematic for me. I looked at these families, I said, this is my job,
I ran for this office, we have a duty, the federal government is standing in the way of their treatment. We need to
break down this barrier and allow them to treat their children, keep their family together. So, in a way, I think that’s
why my staff looked at me, like are you crazy? I feel like this is important, and we need to be doing this?” [CNN,
8/10/14]

Scott Perry On Medical Marijuana: “I’ve Never Been For Recreational Drug Use Or Extracurricular Drug
Use, But I Will Tell You I Really Didn’t Think About, You Know, Whether It’s Politically Viable If This
Problematic For Me. I Looked At These Families, I Said, This Is My Job, I Ran For This Office, We Have A
Duty, The Federal Government Is Standing In The Way Of Their Treatment.” “I’ll tell you. If you were to ask
me five years ago, three years ago, hey, you know, you’re going to be the champion for CBD, for medical
marijuana, I would have said, you’re probably crazy. I’ve never been for recreational drug use or extracurricular
drug use, but I will tell you I really didn’t think about, you know, whether it’s politically viable if this problematic
for me. I looked at these families, I said, this is my job, I ran for this office, we have a duty, the federal government
is standing in the way of their treatment. We need to break down this barrier and allow them to treat their children,
keep their family together. So, in a way, I think that’s why my staff looked at me, like are you crazy? I feel like this
is important, and we need to be doing this?” [CNN, 8/10/14]
       Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 277 of 834

                                                                    SCOTT PERRY Rese arch Book | 276

Housing Issues

                                                Significant Findings

     ✓ Perry voted for preventing the Department of Justice from enforcing disparate impact claims under the
       Fair Housing Act.

     ✓ Perry voted for barring funding for the “critical” private enforcement initiative of the fair housing
       initiatives program

     ✓ Perry voted for amendment barring implementation of housing rule meant to combat housing
       segregation.

     ✓ Perry voted for weakening housing discrimination protections.


Discrimination

Perry Voted For Preventing The Department Of Justice From Enforcing Disparate Impact Claims
Under The Fair Housing Act

2015: Perry Voted For An Amendment That Prevented The Department Of Justice From Enforcing
Disparate Impact Claims Under The Fair Housing Act. In June 2015, Perry voted for: an amendment that
prevented the Department of Justice from enforcing disparate impact claims under the Fair Housing Act. “Housing
discrimination claims: The House has passed an amendment sponsored by Rep. Scott Garrett, R-N.J., to the
Commerce, Justice, Science, and Related Agencies Appropriations Act (H.R. 2578). The amendment would bar
funding for Justice Department enforcement actions under the Fair Housing Act that rely on the theory of disparate
impact to allege racial and other forms of discrimination by mortgage lenders, landlords, and home insurers. Garrett
said the threat of prosecution for treating various classes of homeowners and renters differently, based on their
economic status, would impede the ability ‘for lenders to make rational economic decisions about risk’ rather than
based on the possibility that the Justice Department will consider their actions discriminatory.” The amendment
passed 232 to 196. [HR 2578, Vote #287, 6/3/15; On Agreeing to the Amendment, 6/3/15; Citizen-Times, 6/5/15]

Perry Voted For Barring Funding For The “Critical” Private Enforcement Initiative Of The Fair
Housing Initiatives Program

2015: Perry Voted For An Amendment That Barred Funding For The Private Enforcement Initiative Of The
Fair Housing Initiatives Program. In June 2015, Perry voted for: an amendment to the Transportation, Housing
and Urban Development, and Related Agencies Appropriations Act, 2016 that would “bar funds from being used
for the Private Enforcement Initiative of the Fair Housing Initiatives Program.” The amendment passed 224 to 198.
[CQ Floor Votes, 6/4/15; HR 2577, Vote #307, 6/4/15]

    National Council On Independent Living: PEI Grantees Are “Critical” To Enforcement Of The Fair
    Housing Act. “PEI grants support local, private fair housing groups’ testing, complaint intake, and
    investigation efforts. PEI grantees are critical to enforcement efforts for the Fair Housing Act. Disability-related
    complaints is the largest category of Fair Housing complaints. To remove funding for the PEI program would
    damage Fair Housing enforcement in many communities. This harms people with disabilities when fair housing
    enforcement is not readily available in communities.” [NCIL, 6/5/15]
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 278 of 834

                                                                   SCOTT PERRY Rese arch Book | 277

Perry Voted For Amendment Barring Implementation Of Housing Rule Meant To Combat
Housing Segregation

2015: Perry Voted For Amendment Barring The Implementation Of Affirmatively Furthering Fair Housing
Rule. In June 2015, Perry voted for: an amendment to the Transportation, Housing and Urban Development, and
Related Agencies Appropriations Act, 2016 that would “ bar funding for HUD to implement, enforce or administer
the proposed Affirmatively Furthering Fair Housing Rule.” The amendment passed 229 to 193. [HR 2577, Vote
#311, 6/9/15; CQ Floor Votes, 6/9/15]

Affirmatively Furthering Fair Housing Rule Self Purports To Combat Segregation. According to the Federal
Register, the Affirmatively Furthering Fair Housing Rule “[e]stablish[es] an approach to affirmatively further fair
housing that calls for coordinated efforts to combat illegal housing discrimination, so that individuals and families
can make decisions about where to live, free from discrimination, with necessary information regarding housing
options, and with adequate support to make their choices viable.” [Federal Register, 7/19/13]

Perry Voted For Weakening Housing Discrimination Protections

2015: Perry Voted For Amendment To Bar Housing And Urban Development From Enforcing Regulation
Combating Discrimination In the Housing Market. In June 2015, Perry voted for: an amendment to the FY16
Transportation-HUD Appropriations bill that would bar funds from being used by HUD to administer a federal
regulation that dictates, “If the policies of governmental agencies, banks or private real estate companies
unjustifiably perpetuate segregation, regardless of their intent, they could be found in violation of the Fair Housing
Act.” The amendment was adopted by a vote of 231-195. [HR 2577, Vote #323, 6/9/15; Propublica, 1/21/15]
    Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 279 of 834

                                                              SCOTT PERRY Rese arch Book | 278

Immigration & Border Issues

                                            Significant Findings

  ✓ Perry voted against the 2019 American Dream and Promise Act, and previously voted 18 times to block
    the DREAM Act.

          ✓ Perry voted 18 times to block the DREAM act.

  ✓ Perry voted against Republican immigration “compromise” with a path to citizenship for a limited
    number of DREAMers and $25 billion for a border wall.

  ✓ Perry voted for restarting deportations of DACA recipients.

  ✓ Perry criticized DACA and DAPA and said that the programs were unconstitutional.

          ✓ Perry refused to support DACA because it was “blatantly unfair to millions of individuals and
            families, who wait, often for years, to come here legally.”

  ✓ Perry blamed illegal immigration on multiple fiscal problems in America.

          ✓ Perry blamed rising property taxes on illegal immigrant children needing ESL classes.

          ✓ Perry blamed budget problems on illegal immigrants using the emergency room.

  ✓ Perry supported altering the U.S. constitution to end birthright citizenship.

          ✓ Perry called for ending birthright citizenship because women who are nearly nine months
            pregnant come from eastern Europe to have their babies.”

  ✓ Perry voted for hardline conservative immigration bill that criminalized undocumented immigration and
    funded the border wall.

          ✓ Perry supported Trump’s insistence on $5 billion for border security.

          ✓ Perry voted against a resolution that would have terminated trump’s declaration of a national
            emergency at the southern border.

  ✓ Perry supported Trump’s Muslim ban.

          ✓ Perry voted 3 times against blocking Trump’s Muslim ban.

  ✓ Perry issued a statement declining to criticize Trump’s child separation policy.

          ✓ Perry voted for blocking consideration of a bill prohibiting the Department of Homeland
            Security from separating immigrant families.

  ✓ Perry voted for halting Obama’s Syrian resettlement program.

          ✓ Perry introduced a bill to allow state governments to refuse refugees.
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 280 of 834

                                                                   SCOTT PERRY Rese arch Book | 279

             ✓ Perry co-sponsored a bill to deport undocumented minors at the border and said that the
               children were not refugees.

     ✓ Perry introduced bills to penalize sanctuary cities.

             ✓ Perry sponsored legislation prohibiting any and all government spending on illegal immigrants.

     ✓ 2011: Perry introduced a failed bill to make English Pennsylvania’s official language
       .
          ✓ Perry proposed ending printing government forms in all languages other than English.

                      ▪   Perry’s bill would make state documents like driver’s license applications and voter
                          registration forms and tax returns to be printed in English only.

     ✓ Perry posed that people could use the fiancée visa to bring terrorists to America.


DACA, DAPA & The DREAM Act

Perry Voted Against The DREAM Act In 2019

Perry Voted Against The American Dream And Promise Act, Protecting Residency Status for
Undocumented Immigrants Who Entered The United States As Children. In June 2019, Perry voted against or
from nations with Temporary Protected Status designation and would prohibit the Homeland Security and Justice
Departments from initiating or continuing the removal of such individuals. Title I of the bill would require DHS
and DOJ to grant applications for ten-year conditional permanent residency status to undocumented immigrants
who entered the U.S. as minors at least four years prior to enactment, have lived continuously in the U.S. since that
time, and have earned or are enrolled in a program to earn a technical, high school, or postsecondary degree. It
would disqualify certain individuals from receiving such a status based on factors including criminal record, gang
participation, or other threats to public safety. It would direct DHS to grant permanent resident status to conditional
residents if they maintain eligibility for conditional residency and meet certain qualifications related to
postsecondary education, military service, or employment. It would also require DHS to establish a streamlined
residency application process for individuals enrolled in the Deferred Action for Childhood Arrivals program. Title
II of the bill would require DHS and DOJ to grant applications for permanent residency status to foreign nationals
from countries designated for Temporary Protected Status or Deferred Enforced Departure who have lived
continuously in the U.S. for at least three years prior to enactment and are not ineligible for admission to the U.S.
under current immigration law. Among other provisions related to residency status under the bill’s provisions, the
bill would prohibit DHS from removing eligible individuals before providing them an opportunity to apply for
residency, would provide for judicial and appellate administrative review for individuals whose residency status is
denied or revoked, and would require DHS to establish a grant program for nonprofit organizations to assist eligible
individuals in the application process.” The bill passed 237-187. [H Res 6, Vote #240, 6/4/19; CQ, 6/4/19]

Perry Voted Against Republican Immigration “Compromise” With A Path To Citizenship For A
Limited Number Of DREAMers And $25 Billion For A Border Wall

Perry Voted Against Border Security and Immigration Reform Act of 2018, Which Would Appropriate
Funds To Build A Border Wall With Mexico, Renew DACA For 6 Years, End The Diversity Visa Program
And Require That Undocumented Immigrants Be Detained With Their Children. In June 2018, Perry voted
against: “Passage of the bill that would appropriate $23.4 billion for various border security activities. Included
would be $16.6 billion for a ‘border wall system,’ which would be available from fiscal 2019 through fiscal 2027,
and $6.8 billion for border security investments, which would be available from fiscal 2019 through fiscal 2023. It
would provide those with Deferred Action for Childhood Arrivals status a six-year renewable contingent non-
       Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 281 of 834

                                                                  SCOTT PERRY Rese arch Book | 280

immigrant legal status and would allow them to apply for a green card after five years, providing a path to
citizenship. It would modify legal immigration by ending the diversity visa program and reallocating those visas to
other classifications. The bill would require that undocumented immigrants who are charged with a misdemeanor
offense for improper entry into the United States be detained with their minor children.” The bill failed 121-301.
[HR 6136, Vote #297, 6/27/18; CQ, 6/27/18]

    The Bill, Known As “Goodlatte 2,” Was Republicans Attempt At An Immigration Compromise. “House
    Republicans’ legislative attempt to find consensus within their own party on the divisive issue of immigration
    failed on the floor Wednesday, with the chamber overwhelmingly rejecting their so-called compromise bill,
    121-301.” [Roll Call, 6/27/18]

    The Bill Would Have Allowed Dreamers To Apply For A “Merit-Based” Visa With A Path To
    Citizenship. “It would have provided DACA recipients the opportunity to obtain an indefinitely renewable
    three-year non-immigrant legal status. Goodlatte 2 included the same provision but made it last for six years
    and expanded its eligibility beyond current DACA recipients to those who would qualify but had not applied.
    Under the compromise bill, Dreamers could also apply for a new merit-based visa and eventually citizenship,
    something some conservatives felt amounted to amnesty.” [Roll Call, 6/27/18]

        The Bill Added Restrictions To DACA Eligibility; The Bill Would Likely Provide A Pathway To
        Citizenship To Only 18 Percent Of Dreamers. “These restrictions were also in DACA, but the new bill
        would go even further to restrict eligibility. […] In the best case scenario, the House GOP plan would
        likely provide a pathway to citizenship to fewer than 630,000 Dreamers—barely a third of the president’s
        promise in January and just 18 percent of the entire Dreamer population. Moreover, only an estimated
        421,000 immigrants are likely to become citizens.” [CATO Institute, 6/19/18]

    The Bill Would Have Required Families Who Illegally Crossed The Border To Be Housed Together,
    Rather Than In Criminal Custody, But Eliminated The 20 Day Cap On Administrative Custody For
    Accompanied Children. “The compromise bill also included language intended to prevent children from being
    separated from their parents when detained at the border. It would have required the Department of Homeland
    Security to house families together while the parents are going through criminal proceedings for the
    misdemeanor of first-time illegal border crossing, instead of in criminal custody, and would have eliminated the
    20-day cap on administrative custody for accompanied children.” [Roll Call, 6/27/18]

    The Bill Granted $25 Billion In Funds For A Southern Border Wall. “The bill also called for granting $25
    billion in funds for a southern border wall, making it more difficult for migrants to seek asylum, and allowing
    families to be detained indefinitely at the border in response to the Trump administration’s ‘zero-tolerance’
    family separation policy. It also included provisions that would have significantly cut legal immigration levels.”
    [Vox, 6/27/18]

Perry Voted Against Amending The Border Security And Immigration Reform Act Of 2018 To Prohibit
Law Enforcement From Detaining, Separately From Their Child, Any Individual Accused Of Entering The
U.S. Illegally. In June 2018, Perry voted against: “Espaillat, D-N.Y., motion to recommit the bill to the House
Judiciary Committee with instructions to report it back immediately with an amendment that would prohibit law
enforcement from detaining, separately from their child, any individual accused of illegally entering the United
States with a child, in cases in which the child is under the age of 18.” The motion failed, 190-230. [H.R. 6136,
Vote #296, 6/27/18; CQ, 6/27/18]

Perry Voted For Hardline Conservative Immigration Bill That Criminalized Undocumented
Immigration And Funded The Border Wall

Perry Voted For The Securing America’s Future Act, Which Wouldn’t Offer DREAMers Pathway To
Citizenship While Cracking Down On Asylum Seekers And Funding Trump’s Border Wall. In June 2018,
Perry voted for: “bill that would authorize $24.8 billion for fiscal 2018 through fiscal 2022 for various border
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 282 of 834

                                                                   SCOTT PERRY Rese arch Book | 281

security activities, including $9.3 billion for a border wall and other physical barriers and would provide individuals
registered under the Deferred Action for Childhood Arrivals program with a three-year, renewable contingent non-
immigrant legal status but with no special path to citizenship. It would modify legal immigration by ending the
diversity visa program and restricting most family-based immigration to allow only spouses and minor children of
legal permanent residents to receive green cards. It would increase enforcement of immigration laws within the
United States, including by requiring all employers to verify the immigration status and eligibility of individuals
seeking jobs in the United States.” The bill failed 193 to 231. [HR 4760, Vote #282, 6/21/18; CQ, 6/21/18]

    HEADLINE: “The Conservative Alternative: No Chance For Citizenship For Legalized Immigrants,
    Deeper Cuts To Legal Immigration” [Vox, 6/18/18]

    Securing America’s Future Act Offered Only Limited Protections For Current DACA Recipients, And
    Put DREAMers Who Did Not Apply Before Trump Ended The Program At Risk. “[T]he Securing
    America’s Future Act provides only a potentially renewable three-year reprieve from deportation to current
    DACA recipients. […] Rep. Goodlatte’s bill offers only a tenuous second-class status to a small subset of
    people. Left out of the measure, for example, are people such as the 120,000 young Dreamers who never had
    the opportunity to apply for protection because of the Trump administration’s decision to end the initiative. For
    these individuals—and for hundreds of thousands of other Dreamers—the Goodlatte bill offers the same peril it
    offers to all other undocumented immigrants: the threat of criminal prosecution, imprisonment, and
    deportation.” [Center for American Progress, 6/7/18]

    Securing America’s Future Act Would “Make It Easier To Deport Asylum Seekers, Including
    Unaccompanied Children.” Securing America’s Future Act would “make it easier to deport asylum seekers,
    including unaccompanied children, without providing basic due process protections. […] Instead of recognizing
    the unique vulnerability of people fleeing violence and persecution, the bill would make it far more likely that
    asylum seekers and unaccompanied children will be quickly deported back to their countries of origin,
    potentially being returned to harm or even death.” [Center for American Progress, 6/7/18]

    Securing America’s Future Act Would Criminalize All Undocumented Immigrants. “Under long-standing
    immigration law, being in the country without status is a civil—not criminal—violation. The Goodlatte bill
    would change the law and make unlawful presence a crime, turning the 11 million undocumented immigrants
    in the country today into criminals overnight.” [Center for American Progress, 6/7/18]

    Securing America’s Future Act Provided $9.3 Billion For Trump’s Border Wall. The Securing America’s
    Future Act would “authorize $24.8 billion for fiscal 2018 through fiscal 2022 for various border security
    activities, including $9.3 billion for a border wall and other physical barriers” [CQ, 6/21/18]

Perry Voted For Killing Attempt To Bring DREAM Act And Bipartisan Immigration Bill To A
Vote, Despite Signing A Discharge Petition To Do So

Perry Voted For Bringing The Securing America’s Future Act Of 2018 To The Floor For A Vote. In June
2018, Perry voted for: “Adoption of the rule (H Res 954) that would provide for House floor consideration of the
bill (HR 4760) that would authorize $24.8 billion for fiscal 2018 through fiscal 2022 for various border security
activities and would provide individuals registered under the Deferred Action for Childhood Arrivals program with
a three-year, renewable contingent non-immigrant legal status but with no special path to citizenship. Adoption of
the rule would provide for the automatic adoption of an amendment that would modify funds authorized for border
activities under the bill; authorizing $24.8 billion for fiscal 2018 through fiscal 2022, instead of authorizing $24.8
billion annually for fiscal 2018 through fiscal 2022.” The resolution passed 226 to 195. [H Res 954, Vote #280,
6/21/18; CQ, 6/21/18]

    Moderate Republicans Agreed To Process To Vote On Republican-Only Immigration Bills, Even
    Though It “Would Effectively Kill Their Discharge Petition” To Bring Bipartisan Immigration Fix To
    The Floor. “They agreed to a process that night that would effectively kill their discharge petition. With no
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 283 of 834

                                                                    SCOTT PERRY Rese arch Book | 282

    agreement in sight, Ryan proposed two immigration votes: One on a conservative DACA bill, the other on
    ‘compromise’ legislation they’d continue trying to negotiate. Sensing the wind was against them, moderates
    reluctantly agreed.” [Politico, 6/27/17]

    Los Angeles Times: The Vote “Meant Defeat” For The Discharge Petition Effort. “An effort by moderate
    Republicans to force votes on a bipartisan immigration bill failed in the House on Tuesday, with members
    agreeing instead to vote on legislation that would guarantee funds for President Trump’s proposed border wall.
    The agreement meant defeat, at least for now, for an effort led by Rep. Jeff Denham of Turlock and other GOP
    moderates to use a rare parliamentary maneuver known as a discharge petition to force the House to vote on the
    bipartisan immigration plan, and three other bills, over the objections of party leaders. […] Defeat of the effort
    greatly reduces the chances — already slim — that Congress could pass any form of Dreamer legislation before
    this year’s midterm election.” [Los Angeles Times, 6/12/18]

    Ryan “Acknowledged That One Of The Main Goals Of These Votes Was To Forestall” The Discharge
    Petition. “At Thursday’s weekly news conference, Ryan acknowledged that one of the main goals of these
    votes was to forestall a renegade group of Republicans from working with Democrats to pass a more liberal
    overhaul of immigration laws. ‘Our goal was to prevent a discharge petition from reaching the floor, because a
    discharge petition would have brought legislation to the floor that the president would have surely vetoed,’
    Ryan said. ‘It would have been an exercise in futility.’ So instead, he set up this tortured series of
    votes.” [Washington Post, 6/21/18]

    New York Magazine: “The Only Real Purpose Of This Exercise Was To Preempt A Discharge Petition”
    That Would Have Brought A Bipartisan Immigration Bill To The Floor. “Indeed, the only real purpose of
    this exercise was to preempt a discharge petition that House Democrats and some politically vulnerable House
    Republicans had signed that might have brought a Democratic immigration bill — indeed, the original DREAM
    Act — to the floor under conditions where it might have actually passed. So for all the endless and interminable
    and redundant House GOP talk about wanting to take action on immigration, when votes were finally held it
    was really about preventing action on immigration.” [New York Magazine, 6/21/18]

Perry Voted Against Replacing The Text Of The Goodlatte Bill With The Text Of The DREAM Act. In June
2018, Perry voted against: “Lujan Grisham, D-N.M., motion to recommit the bill to the House Judiciary Committee
with instructions to report it back immediately with an amendment that would replace the bill’s provisions with a
system that would provide a pathway to citizenship for recipients of the Deferred Action for Childhood Arrivals
program.” According to the Democratic Leader’s Office, the motion “would strike the text in the underlying bill
and replace it with the text of Rep. Roybal-Allard’s bill H.R. 3440 – Dream Act of 2017.” The motion failed 191 to
234. [HR 4760, Vote #281, 6/21/18; CQ, 6/21/18; DemocraticLeader.gov, 6/21/18]

Perry Voted For Blocking Amendment To The Rule To Bring Up The Four Bills From The Discharge
Petition – Two Republican Bills, The DREAM Act, And A Bipartisan Bill – Under A Queen Of The Hill
Rule. In June 2018, Perry voted for: “Burgess, R-Texas, motion to order the previous question (thus ending debate
and possibility of amendment) on the rule.” According to the Democratic Leader’s office, “The Democratic
Previous Question would would [sic] provide for consideration of H.R. 4760 – Securing America’s Future Act, and
will make in order four substitute amendments to that bill, drafted at the discretion of the authors so long as they are
germane to the underlying bill. H.Res. 774 allows for the amendment that receives the most votes (and at least a
simple majority) to pass the House under a rule known as “queen-of-the-hill.” The four amendments that H.Res.
774 allows for are: an amendment offered by Rep. Goodlatte, which could be similar to H.R. 4760, an amendment
offered by Rep. Roybal-Allard, which could be similar to a clean DREAM Act an amendment offered by Speaker
Ryan an amendment offered by Rep. Denham, which could be similar to the bipartisan bill H.R. 4796 – USA Act.
If the underlying Rule passes, it will turn off the discharge petition, and allow the House GOP to bring up anti-
immigrant legislation that does not solve the DACA crisis.” The motion was agreed to 232-190. [H Res 954, Vote
#279, 6/21/18; CQ, 6/21/18; DemocraticLeader.gov, 6/21/18]
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 284 of 834

                                                                   SCOTT PERRY Rese arch Book | 283

Perry Signed The Discharge Petition To Force Queen Of The Hill Rule Vote On Four Immigration
Measures. “The petition would force a vote on a queen of the hill rule that would set up votes on four immigration
measures — with the top vote-getter prevailing. It had 205 signatures — 21 from Republicans — as of Wednesday
evening. Just 13 more signatures are needed for one of the signees to be able to call the queen of the hill rule up for
a vote on June 25. Denham, who says he has enough members prepared to sign the petition to reach the required
218 threshold, spoke with reporters after a Wednesday afternoon meeting with GOP leaders, conservatives and
fellow moderates. Speaker Paul D. Ryan, House Majority Leader Kevin McCarthy and Majority Whip Steve
Scalise were among the leadership participants. Florida GOP Rep. Carlos Curbelo, the member who formally filed
the discharge petition, participated in the meeting with Denham on behalf of the moderates. House Freedom Caucus
Chairman Mark Meadows and members Jim Jordan, Scott Perry, Morgan Griffith and Jeff Duncan were among the
conservative participants.” [Roll Call, 5/23/18]

Perry Voted 18 Times To Block The DREAM Act

Perry Voted For Blocking The DREAM Act. In March 2018, Perry voted for: “Sessions, R-Texas, motion to
order the previous question (thus ending debate and possibility of amendment).” According to the Democratic
Leader’s website, “the Democratic Previous Question would amend the rule to allow for consideration of H.R.3440,
which would permanently protect DREAMers and allow them to remain here and work legally to contribute to
strengthening the nation they have called home since childhood.” The motion was agreed to by a vote of 233-186.
[H Res 796, Vote #123, 3/22/18; CQ, 3/22/18; DemocraticLeader.gov, 3/22/18]

Perry Voted For Blocking The DREAM Act. In March 2018, Perry voted for: “Burgess, R-Texas, motion to
order the previous question (thus ending debate and possibility of amendment).” According to the Democratic
Leader’s website, “the Democratic Previous Question would amend the rule to allow for consideration of H.R.3440,
which would permanently protect DREAMers and allow them to remain here and work legally to contribute to
strengthening the nation they have called home since childhood.” The motion was agreed to by a vote of 233-181.
[H Res 787, Vote #117, 3/20/18; CQ, 3/20/18; DemocraticLeader.gov, 3/20/18]

Perry Voted For Blocking Consideration Of The Dream Act. In March 2018, Perry voted for: “Buck, R-Colo.,
motion to order the previous question (thus ending debate and possibility of amendment) on the rule (H Res 773).”
According to Rep. Polis, “if we defeat the previous question, I will offer an amendment to the rule to bring up H.R.
3440, the Dream Act.” The previous question carried, 234-187. [H Res 773, Vote #104, 3/14/18; CQ, 3/14/18;
Congressional Record, 3/14/18]

Perry Voted For Blocking Consideration Of The Dream Act. In March 2018, Perry voted for: “Cheney, R-
Wyo., motion to order the previous question (thus ending debate and possibility of amendment) on the rule (H Res
762).” According to Rep. Hastings, “Democrats have offered to bring the Dream Act to the floor now 24 times. We
are going to give them one more chance. We have done it 23, and every single time this effort has been blocked by
the majority. To address my friend who correctly cited that we were bringing this up: […] We on this side of the
aisle clearly want to fix this problem. So let’s do it now. Mr. Speaker, I urge a ‘no’ vote on the rule, on the
previous question, and on the underlying bills.” The previous question carried, 229-183. [H Res 762, Vote #96,
3/7/18; CQ, 3/7/18; Congressional Record, 3/7/18]

Perry Voted For Blocking The DREAM Act. In February 2018, Perry voted for: “Collins, R-Ga., motion to order
the previous question (thus ending debate and possibility of amendment).” According to the Democratic Leader’s
website, “The Democratic Previous Question would amend the rule to allow for consideration of H.R.3440, which
would permanently protect DREAMers and allow them to remain here and work legally to contribute to
strengthening the nation they have called home since childhood.” The motion was agreed to by a vote of 228-184.
[H.Res.748, Vote #84, 2/27/18; CQ, 2/27/18; DemocraticLeader.gov, 2/27/18]

Perry Did Not Vote On Blocking The DREAM Act. In February 2018, Perry did not vote on: a “motion to order
the previous question (thus ending debate and possibility of amendment).” According to the Democratic Leader’s
website, “the Democratic Previous Question would amend the rule to allow for consideration of H.R.3440, which
       Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 285 of 834

                                                                  SCOTT PERRY Rese arch Book | 284

would permanently protect DREAMers and allow them to remain here and work legally to contribute to
strengthening the nation they have called home since childhood.” The motion was agreed to 228-187. [H.Res. 736,
Vote #72, 2/14/18; CQ, 2/14/18; DemocraticLeader.gov, 2/14/18]

Perry Voted For Blocking The DREAM Act. In February 2018, Perry voted for: a “motion to order the previous
question (thus ending debate and possibility of amendment).” According to the Democratic Leader’s website, “the
Democratic Previous Question would amend the rule to allow for consideration of H.R.3440, which would
permanently protect DREAMers and allow them to remain here and work legally to contribute to strengthening the
nation they have called home since childhood.” The motion was agreed to 224-186. [H.Res. 734, Vote #67, 2/9/18;
CQ, 2/9/18; DemocraticLeader.gov, 2/9/18]

Perry Voted For Blocking The DREAM Act. In February 2018, Perry voted for: “Sessions, R-Texas, motion to
order the previous question (thus ending debate and possibility of amendment).” According to the Democratic
Leader’s website, “the Democratic Previous Question would amend the rule to allow for consideration of H.R.3440,
which would permanently protect DREAMers and allow them to remain here and work legally to contribute to
strengthening the nation they have called home since childhood.” The motion was agreed to 235-189. [H. Res. 727,
Vote #58, 2/6/18; CQ, 2/6/18; DemocraticLeader.gov, 2/6/18]

Perry Voted For Blocking Consideration Of The DREAM Act. In January 2018, Perry voted for: “Cheney, R-
Wyo., motion to order the previous question (thus ending debate and possibility of amendment).” A vote for the
motion was a vote to block Democrats from bringing the DREAM Act to a vote, according to a floor speech by
Democratic Rep. Jim McGovern: “Mr. Speaker, I am going to urge that my colleagues vote to defeat the previous
question, and I will give a little explanation why. Mr. Speaker, this past weekend, President Trump tweeted that he
wants to show that ‘Democrats do not want to solve DACA, only use it.’ Well, I would beg to differ. This is the
19th time that we have attempted to bring the bipartisan bill, H.R. 3440, the Dream Act, for a vote on the House
floor, and, if we defeat the previous question, we will bring that bill up. Motion agreed to by a vote of 232-187.
[H.R. 695, Vote #47, 1/30/18; Congressional Record, page H694, 1/30/18; CQ, 1/30/18]

Perry Voted For Blocking Consideration Of The DREAM Act. In January 2018, Perry voted for: “Buck, R-
Colo., motion to order the previous question (thus ending debate and the possibility for amendment).” According to
the Democratic Leader, “The Democratic Previous Question would amend the rule to allow for consideration of
H.R. 3440, which would permanently protect DREAMers and allow them to remain here and work legally to
contribute to strengthening the nation they have called home since childhood.” The motion was agreed to 230-187.
[HR 2954, Vote #20, 1/17/18; CQ, 1/17/18; DemocraticLeader.gov, archived, accessed 1/17/19]

Perry Voted For Blocking The DREAM Act. In January 2018, Perry voted for: “Sessions, R-Texas, motion to
order the previous question (thus ending debate and possibility of amendment).” According to the Democratic
Leader’s website, “the Democratic Previous Question would amend the rule to allow for consideration of H.R.3440,
which would permanently protect DREAMers and allow them to remain here and work legally to contribute to
strengthening the nation they have called home since childhood.” The motion was agreed to 234 to 181. [H Res
681, Vote #9, 1/10/18; CQ, 1/10/18; DemocraticLeader.gov, 1/10/18]

Perry Voted For Blocking Consideration Of The DREAM Act. In November 2017, Perry voted for: “Byrne, R-
Ala., motion to order the previous question.” According to the Congressional Record, “Mr. Speaker, if we defeat
the previous question, I will offer an amendment to the rule to bring up H.R. 3440, the Dream Act. This bipartisan,
bicameral legislation would help thousands of young people who are Americans in every way except on paper.” A
vote for the motion was a vote to block consideration of the DREAM Act. The motion was agreed to 234-189. [HR
2874, Vote #626, 11/14/17; CQ, 11/14/17; Congressional Record, 11/14/17]

Perry Voted For Blocking The DREAM Act. In November 2017, Perry voted for: “Buck, R-Colo., motion to
order the previous question (thus ending debate and the possibility of amendment).” In a speech on the House floor,
Rep. Tom Emmer (D-MN) said, “Mr. Speaker, if we defeat the previous question, I will offer an amendment to the
rule to bring up H.R. 3440, the Dream Act. This bipartisan, bicameral legislation would help thousands of young
       Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 286 of 834

                                                                 SCOTT PERRY Rese arch Book | 285

people who are Americans in every way, except on paper.’ The motion was agreed to 224-190. [HRes 609, Vote
#616, 11/8/17; CQ, 11/8/17, Congressional Record, 11/8/17]

Perry Did Not Vote On Blocking Consideration Of The DREAM Act. In November 2017, Perry did not vote
on: “Newhouse, R-Wash., motion to order the previous question.” According to the Congressional Record, “If we
defeat the previous question, I am going to offer an amendment to the rule to bring up H.R. 3440, the Dream Act.
This bipartisan, bicameral legislation would help thousands of young people who are Americans in every way
except on paper.” A vote for the motion was a vote to block consideration of the DREAM Act. The motion was
agreed to 232-184. [HR 2936, Vote #592, 11/1/17; CQ, 11/1/17; Congressional Record, 11/1/17]

Perry Voted For Blocking The DREAM Act. In October 2017, Perry voted for: “Collins, R-Ga., motion to order
the previous question (thus ending debate and the possibility of amendment).” According to the Democratic
Leader’s office, “The Democratic previous question would amend the rule to allow for consideration of H.R.3440,
which would permanently protect DREAMers and allow them to remain here and work legally to contribute to
strengthening the nation they have called home since childhood.” The motion passed 228-189. [HRes 577, Vote
#572, 11/9/17; CQ, 10/24/17; DemocraticLeader.gov, accessed 11/13/17]

Perry Did Not Vote On Blocking Consideration Of The DREAM Act. In October 2017, Perry did not vote on:
“Collins, R-Ga., motion to order the previous question (thus limiting debate and possibility of amendment) on the
rule (H Res 562).” According to the Congressional Record, Rep. Polis was going to offer an amendment for
“consideration of the bill (H.R.3440) to authorize the cancellation of removal and adjustment of status of certain
individuals who are long-term United States residents and who entered the United States as children and for other
purposes.” The previous question carried, 227-190. [H Res 562, Vote #560, 10/11/17; CQ, 10/11/17; Congress.gov,
10/11/17]

Perry Voted For Blocking Consideration Of The DREAM Act. In October 2017, Perry voted for: “Cheney, R-
Wyo., motion to order the previous question (thus ending debate and possibility of amendment) on the rule (H Res
548).” According to the Democratic Leader’s office, the motion prohibited “consideration of the bill (H.R. 3440) to
authorize the cancellation of removal and adjustment of status of certain individuals who are long-term United
States residents and who entered the United States as children and for other purposes.” The previous question
carried, 233-184. [HR 36, Vote #546, 10/3/17; CQ, 10/3/17; DemocraticLeader.gov, 10/3/17]

Perry Voted For Blocking The DREAM Act. In September 2017, Perry voted for: “Sessions, R-Texas, motion to
order the previous question (thus limiting debate and possibility of amendment) on the rule (H Res 538).”
According to the Democratic Leader’s website, “The Democratic previous question would amend the rule to allow
for consideration of H.R.3440, which would permanently protect DREAMers and allow them to remain here and
work legally to contribute to strengthening the nation they have called home since childhood.” The motion was
agreed to by a vote of 223-187. [H RES 538, Vote #538, 9/27/17; CQ, 9/27/17]

Perry Voted For Blocking Consideration Of The DREAM Act. In September 2017, Perry voted for: “Burgess,
R-Texas, motion to order the previous question (thus limiting debate and possibility of amendment) on the rule (H
Res 533).” According to Democratic Rep. Alcee Hastings, “If we defeat the previous question, I am going to offer
an amendment to the rule to bring up H.R. 3440, the Dream Act. This bipartisan, bicameral legislation would help
thousands of young people who are Americans in every way except on paper.” The motion was agreed to by a vote
of 230-189. [H RES 533, Vote #532, 9/26/17; Congressional Record, H7503, 9/26/17; CQ, 9/26/17]

Perry Voted For Blocking Consideration Of The DREAM Act. In September 2017, Perry voted for: “Woodall,
R-Ga., motion to order the previous question (thus limiting debate and possibility of amendment).” According to
the Democratic Leader’s website “The Democratic previous question would amend the rule to allow for
consideration of H.RE.3440, which would permanently protect dreamers and allow them to remain here and work
legally to contribute to strengthening the nation they have called home since childhood.” The motion was agreed to
by a vote of 227-186. [H RES 504, Vote #457, 9/7/17; CQ, 9/7/17; DemocraticLeader.Gov, 9/7/17]
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 287 of 834

                                                                    SCOTT PERRY Rese arch Book | 286

Perry Voted For Blocking Consideration Of The DREAM Act. In September 2017, Perry voted for: “Cole, R-
Okla., motion to order the previous question (thus limiting debate and possibility of amendment).” According to the
Democratic Leader’s Website “The Democratic previous question would amend the rule to allow for consideration
of H.RE.3440, which would permanently protect dreamers and allow them to remain here and work legally to
contribute to strengthening the nation they have called home since childhood.” The motion was agreed to by a vote
of 233-187. [H RES 500, Vote #442, 9/6/17; CQ, 9/6/17; DemocraticLeader.Gov, 9/6/17]

Perry Voted For Restarting Deportations Of DACA Recipients

Perry Voted For An Amendment To Halt Deferred Action For Childhood Arrivals. On January 24, 2015,
Perry voted for: “Blackburn, R-Tenn., amendment that would bar the use of any funds after Jan. 9, 2015, to
consider new, renewal or previously denied applications under the president’s 2012 Deferred Action for Childhood
Arrivals (DACA) program, or under any other succeeding executive policy. The prohibition would apply to any
funds or fees collected or otherwise made available to the Homeland Security Department, or to any other federal
agency, by any bill for any fiscal year.” According to The Hill, “A second amendment would halt the Deferred
Action for Childhood Arrivals Program (DACA), which lifts deportation for some illegal immigrants who came to
the United States as children.” The amendment was adopted 218 to 209. [HR 240, Vote #30, 1/14/15; CQ, 1/14/15;
The Hill 1/14/15]

Perry Voted For Amendment To Preventing Funding To Implement Obama Administration Immigration
Policies, Including The November 2014 Immigration Executive Actions. On January 14, 2015, Perry voted for:
“Aderholt, R-Ala., amendment that would bar the use of funds in the bill to implement the administration’s
immigration policies or to grant any federal benefit to any illegal immigrant as a result of those policies. The
amendment would bar funding for the implementation of the executive actions announced in November 2014, four
of the so-called ‘Morton memos’ from 2011 and 2012 focusing on prosecutorial discretion and changes to
immigration enforcement priorities and any substantially similar policies issued after Jan. 9, 2015.” The amendment
was adopted 237 to 190. [HR 240, Vote #29, 1/14/15; CQ, 1/14/15]

    Obama’s November 2014 Executive Actions Allowed Unauthorized Immigrations Who Were Parents Of
    United States Citizens To Be Eligible For Work Permits And Expanded DACA To 300,000 More Young
    Immigrants. “It would create a new program of deferrals for approximately 4 million undocumented parents of
    American citizens or legal permanent residents who have been in the country for at least five years. Deferrals
    would include authorization to work and would be granted for three years at a time. It would also expand a
    program created by the administration in 2012 called Deferred Action for Childhood Arrivals, or DACA, which
    allows young people who were brought into the country as children to apply for deportation deferrals and work
    permits. […] About 1.2 million young immigrants are currently eligible, and the new plan would expand
    eligibility to approximately 300,000 more.” [New York Times, 11/20/14]

Perry Criticized DACA And DAPA And Said That The Programs Were Unconstitutional

Perry Criticized DACA. “Let’s be clear: We wouldn’t be having this DHS funding argument if President Obama
hadn’t taken his unilateral executive action. He picked this unnecessary fight no one else. Prior to taking this action
last year, the President said, ‘... The notion that I can just suspend deportations through executive order, that’s just
not the case.’ He reiterated variations of that argument more than 20 times. The idea that President Obama was
forced into acting because Congress wouldn’t pass an immigration bill is absurd.” [York Dispatch, Scott Perry Op-
Ed, 2/17/15]

Perry Called DAPA And DACA “Unconstitutional.” “Somewhere between the president’s legal reasoning and
the tide of rhetorical criticism from the right stand the millions of individuals, the vast majority of them students
and parents of school-age children, who are poised to benefit from the sweeping overhaul to immigration policy
laid out in President Barack Obama’s executive order. ‘On Nov. 4, the American people sent a clear message that
they want balance in our government. They want Democrats and Republicans to work together to provide real
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 288 of 834

                                                                   SCOTT PERRY Rese arch Book | 287

solutions to the country’s problems. The message from the American people, however, was not that they wanted
unilateral and unconstitutional actions from the president.’ - Rep. Scott Perry, R-York County.” [Patriot News,
11/23/14]

Perry Refused To Support DACA Because It Was “Blatantly Unfair To Millions Of Individuals
And Families, Who Wait, Often For Years, To Come Here Legally.”

2013: Perry Refused To Support DACA Because It Was “Blatantly Unfair To Millions Of Individuals And
Families Who Wait, Often For Years, To Come Here Legally.” “Eleven members of an immigrant support
group brought half of a cake to U.S. Rep. Scott Perry’s Gettysburg office Thursday to celebrate the one-year
anniversary of theDeferred Action for Childhood Arrivals program. Why only half of a cake? Members of the
Hanover chapter of La Asamblea de Derechos Civiles said they wanted to show members of Congress that only
half of the work on immigration reform has been done. […]’As this debate continues, I encourage all members of
the4th Congressional District to give me their feedback on this issue, such as the people that visited the Gettysburg
office Thursday to advocate for a pathway to citizenship,’ Perry said in a statement released from his office.
However, Perry said he does not support amnesty. ‘It’s blatantly unfair to the millions of individuals and families
who wait, often for many years, to come here legally,’ he said in the statement.” [The Evening Sun, 8/15/13]

Undocumented Immigrants

Perry Blamed Illegal Immigration For Multiple Fiscal Problems In America

Perry Blamed Rising Property Taxes On Illegal Immigrant Children Needing ESL Classes

Perry Blamed Rising Property Taxes On Illegal Immigrant Children Needing ESL Classes. “Property taxes
are driven by education needs -- some of the largest cost drivers of education today include the following: special
education, gifted programs and, you guessed it, English language learners.” [York Dispatch, Perry’s View, Scott
Perry Op-Ed, 7/1/08]

Perry Blamed Budget Problems On Illegal Immigrants Using The Emergency Room

Perry Blamed Budget Problems On Illegal Immigrants Using The Emergency Room. “Specifically, illegal
immigrants strain governments’ budgets in the following ways: Emergency rooms being used as primary care
facilities causes strains on our hospitals and increased costs for those who actually pay.” [York Dispatch, Perry’s
View, Scott Perry Op-Ed, 7/1/08]

Perry Blamed Budget Problems On DACA Children

Perry Blamed Budget Woes On DACA Children, Due To An Expansive Welfare Budget. “The welfare budget
is the largest in history and for the third year outpaces education. No matter how you slice it, the more we pay for
those availing themselves of social services, including children born in the United States to illegal immigrants, the
less we have available to pay on the staples of government responsibility, like transportation.” [York Dispatch,
Perry’s View, Scott Perry Op-Ed, 7/1/08]

Perry Claimed Taxpayers Support Illegal Immigrants Via Public Education, Health Care And Other Public
Services

The York Dispatch: “Perry Says Taxpayers Support Illegal Immigrants Via Public Education, Health Care
And Other Public Services.” “Perry introduced a similar bill in 2007, saying Pennsylvania’s welfare budget was
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 289 of 834

                                                                    SCOTT PERRY Rese arch Book | 288

the largest in history, that at the time it outpaced money spent on education. Perry says taxpayers support illegal
immigrants via public education, health care and other public services.” [York Dispatch, 5/10/10]

Perry On Illegal Immigration: “If You Rob A Store You Go To Jail. If You Don’t Pay Tax, You’re In
Trouble. But Being Here Illegally Is Somehow Forgiven.” “‘We want to make this an intellectual argument and
leave the emotion out,’ Perry said Tuesday. ‘If you rob a store you go to jail. If you don’t pay tax, you’re in trouble.
But being here illegally is somehow forgiven.’” [York Dispatch, 5/10/10]

Perry Supported Altering The U.S. Constitution To End Birthright Citizenship

Perry Called For Altering The Constitution To End Birthright Citizenship. “Increase patrol: State Rep. Scott
Perry, R-Dillsburg, said he would change the Constitution to remove language granting people citizenship if they’re
born in the U.S. because women who are nearly nine months pregnant come from Eastern Europe to have their
babies.” [York Dispatch, 10/14/12]

Perry Called For Ending Birthright Citizenship Because Women Who Are Nearly Nine Months Pregnant
Come From Eastern Europe To Have Their Babies.” “Increase patrol: State Rep. Scott Perry, R-Dillsburg, said
he would change the Constitution to remove language granting people citizenship if they’re born in the U.S.
because women who are nearly nine months pregnant come from Eastern Europe to have their babies.” [York
Dispatch, 10/14/12]

Perry: “I Don’t Support Amnesty”

Perry Said “I Don’t Support Amnesty.” “The first step in any reform process must be to secure our borders,
period. The Department of Homeland Security has no metrics to properly measure the security of our borders. I’ve
pushed the DHS to gain control of our border. Once our border-security concerns are met, we can reform the
current immigration system, which clearly is broken. I don’t support amnesty. It’s blatantly unfair to the millions of
people who’ve waited to come here legally. I’ll support a legal immigration system that ensures visitors leave our
country when they’re supposed to; provides our agricultural industries with the workers they need; requires
immigrants to understand and speak basic English; and revises visa programs to keep more entrepreneurs, investors
and highly skilled workers. Finally, much has been written about how immigration reform is ‘good politics’ for
members of Congress. Let’s get the policy right first, regardless of what’s politically expedient, and the American
people will decide the politics for us.” [Patriot News, 10/30/14]

Perry Backed A Report That Strung Together Crimes Supposedly Committed By Illegal
Immigrants In Pennsylvania In Order To Bolster Immigration Reform

Perry Backed A Report That Strung Together Crimes Supposedly Committed By Illegal Immigrants In
Pennsylvania Aimed To Bolster Immigration Reform Legislation. “Debate intensified Wednesday over a recent
report released by some Republican lawmakers on illegal immigrants and crime in Pennsylvania. Two days after
the report came out, Latino activists and some Democratic lawmakers denounced it at a Capitol rally, saying it is
racially insensitive and suggests that all Latinos are criminals. The critics also said the report is flawed because it
includes only a fraction of all crimes committed statewide and lists some criminal charges for which there has been
no conviction. The report dubbed ‘Invasion PA’ was released by lawmakers seeking to create momentum for a
package of immigration-reform bills that has been stuck in the House. The report lists 120 cases of crime, from
welfare fraud to murder, that were allegedly committed by illegal immigrants in Pennsylvania. […] Rep. Scott
Perry, R-Dillsburg, one of the lawmakers who backs the report, said it has nothing to do with race. ‘The report was
about crime and illegal immigration,’ Perry said. Perry also said critics of the report are out of step with a majority
of Pennsylvanians who favor immigration reforms. Supporters of the report said they want to draw more attention
to illegal immigration because the federal government has failed to act and bills in the state Legislature are
languishing.” [The Evening Sun, 9/27/07]
       Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 290 of 834

                                                                 SCOTT PERRY Rese arch Book | 289


The Border Wall

Perry Signed Onto A Letter Asking For The PA National Guard To Be Deployed To Help With
Border Activity

Perry Signed Onto A Letter Asking The Governor Of Pennsylvania To Deploy The PA National Guard To
The Mexican Border To Help Deal With “A Renewed Surge In Illegal Crossings.” “Five Pennsylvania
congressmen joined in a letter asking Gov. Tom Wolf to send Pennsylvania National Guard troops to the Mexican
border to help deal with a renewed surge in illegal crossings. The group, including central Pennsylvanians John
Joyce, R-Blair County, Scott Perry, R-York County, and Lloyd Smucker, R-Lancaster County, said they were
motivated by a congressional hearing this week in which Homeland Security Secretary Kevin McAleenan said state
guardsmen have been ‘absolutely essential in helping maintain the DHS border security mission.’” [Patriot News,
5/26/19]

Perry Repeatedly Voted Against Terminating Trump’s National Emergency Declaration To Fund
His Border Wall

Perry Supported Trump’s Insistence On $5 Billion For Border Security. “‘I support the wall, the barrier, the
fence or something where it is needed per the Border Patrol and per Homeland Security,’ Perry said on C-SPAN
this week. Perry said Trump’s insistence on a $5 billion appropriation for border security had a rationale in
covering the most commonly used and dangerous illegal crossing points along the border. ‘What I think the
president is talking about and what many Americans are talking about is that we’ve got this couple thousand mile
long border and we’re looking at some places, according to Border Patrol, the top 10 worst places for entry where
we want to put some kind of barrier,’ Perry said” [The Daily American, 1/19/19]

Perry On Trump’s Border Funding: ‘What I Think The President Is Talking About And What Many
Americans Are Talking About Is That We’ve Got This Couple Thousand Mile Long Border And We’re
Looking At Some Places, According To Border Patrol, The Top 10 Worst Places For Entry Where We Want
To Put Some Kind Of Barrier.” “‘I support the wall, the barrier, the fence or something where it is needed per the
Border Patrol and per Homeland Security,’ Perry said on C-SPAN this week. Perry said Trump’s insistence on a $5
billion appropriation for border security had a rationale in covering the most commonly used and dangerous illegal
crossing points along the border. ‘What I think the president is talking about and what many Americans are talking
about is that we’ve got this couple thousand mile long border and we’re looking at some places, according to
Border Patrol, the top 10 worst places for entry where we want to put some kind of barrier,’ Perry said” [The Daily
American, 1/19/19]

Perry Voted Against Overriding Trump’s Veto To Pass A Resolution Terminating His National Emergency
Declaration. In March 2019, Perry voted against: “Passage, over President Donald Trump’s March 15, 2019 veto,
of the joint resolution that would terminate the president’s Feb. 15 national emergency declaration concerning the
security situation at the southern border.” The bill was rejected 248-181. [H J Res 46, Vote #127, 3/26/19; CQ,
3/26/19]

    HEADLINE: House fails to override President Trump’s veto of national emergency resolution [USA
    Today, 3/26/19]

Perry Voted Against A Resolution That Would Have Terminated Trump’s Declaration Of A National
Emergency At The Southern Border. In February 2019, Perry voted against: “Adoption of the resolution that
would terminate the president’s national emergency declaration concerning the security situation at the southern
border.” The resolution passed by a vote of 245-182. [H J Res 46, Vote #94, 2/26/19; CQ, 2/26/19]
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 291 of 834

                                                                     SCOTT PERRY Rese arch Book | 290

    Trump Declared A National Emergency In Order To Gain Access To Funds To Build A Wall On The
    Southern Border, But Said “I Didn’t Need To Do This, But I’d Rather Do It Much Faster.” “President
    Trump declared a national emergency on the border with Mexico on Friday in order to access billions of dollars
    that Congress refused to give him to build a wall there, transforming a highly charged policy dispute into a
    confrontation over the separation of powers outlined in the Constitution. […] But with illegal border crossings
    already down and critics accusing him of manufacturing a crisis, he may have undercut his own argument that
    the border situation was so urgent that it required emergency action. ‘I didn’t need to do this, but I’d rather do it
    much faster,’ he said. ‘I just want to get it done faster, that’s all.’ The president’s decision incited instant
    condemnation from Democrats, who called it an unconstitutional abuse of his authority and vowed to try to
    overturn it with the support of Republicans who also objected to the move.” [New York Times, 2/15/19]

In 2012, Perry Claimed He Would “Hate To See Us Put Up A Fence” To Solve Immigration

In 2012 Perry Claimed He Would “Hate To See Us Put Up A Fence” To Solve Immigration. “And he said people
who enter the United States illegally need to be sent home so they can apply and follow the proper procedure; to do
otherwise is unfair to those who’ve immigrated legally. Perry said border patrol needs to be increased, but he would
need to see studies to know the best way to do it. ‘I hate to see us put a fence up, but if that’s what we need to do....’”

Perry Supported Forcing Mexico To Help Fund The Border Wall, While Repeatedly Voting To Pay
For The Border Wall With Taxpayer Funds

2018: Perry Supported Forcing Mexico To Help Pay For A Border Wall. “Both men tout immigration reform,
but they have different visions of what should look like, starting with a basic issue: President Donald Trump’s
proposed wall on the southern border. Perry said he supports the wall as foundation of any reforms that would, for
example, give children who came here outside the law with undocumented parents a path to citizenship. He raised
the prospect that Mexico can be forced to help pay for it as part of the ongoing evolution of trade and other
agreements.” [Patriot News, 10/21/18]

Perry Voted Against Increasing FEMA Funding, Eliminating Funding For A Border Wall, And Decreasing
Funding For ICE Operations In The FY 2018 Omnibus. In September 2017, Perry voted against: “Jackson Lee,
D-Texas, motion to recommit the bill to the House Appropriations Committee with instructions to report it back
immediately with an amendment that would increase funding for the Federal Emergency Management Agency’s
National Pre-disaster Mitigation Fund by $2.4 billion, would eliminate $1.6 billion in funding to U.S. Customs and
Border Protection for procurement, construction and improvement of a barrier along the southern U.S. border, and
would decrease funding for U.S. Immigration and Customs Enforcement operations by $849.5 million.” The
motion was rejected by a vote of 186-223. [H R 3354, Vote #527, 9/14/17; CQ, 9/14/17]

Perry Voted For The “Security Minibus” Which Included $1.6 Billion In Funding For A Southern Border
Wall. In July 2017, Perry voted for: “Passage of the bill that would provide $788 billion in discretionary funding
for fiscal 2018 to various departments, agencies and legislative operations, including $658.1 billion in funding for
Defense programs; $88.8 billion in net appropriations subject to discretionary caps for fiscal 2018 that would
provide funding for military construction activities and for VA programs and activities; $37.6 billion in net
appropriations subject to discretionary caps for fiscal 2018 that would provide funding for the Energy Department,
Army Corps of Engineers, Bureau of Reclamation and related agencies; and $3.6 billion in funding fiscal 2018 for
operations of the House of Representatives, joint House-Senate items and legislative branch entities such as the
Library of Congress, the Capitol Police, and the Government Accountability Office. The bill would provide $1.6
billion in funding to U.S. Customs and Border Protection for procurement, construction and improvement of a
barrier along the southern U.S. border.” Passed by a vote of 235-192. [H R 3219, Vote #435, 7/27/17; CQ, 7/27/17]

Perry Voted Against A Motion To Eliminate Border Wall Funding From The Security Minibus. In July 2017,
Perry voted against: “Roybal-Allard, D-Calif., motion to recommit the bill to the House Appropriations Committee
with instructions to report it back immediately with an amendment that would eliminate the bill’s provision related
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 292 of 834

                                                                   SCOTT PERRY Rese arch Book | 291

to providing funding to U.S. Customs and Border Protection for procurement, construction and improvement of a
barrier along the southern U.S. border.” According to the Democratic Leader’s Office, “Democrats’ Motion to
Recommit would strike the division of the underlying bill that appropriates $1.6 billion in taxpayer funds to begin
construction of President Trump’s border wall along the U.S. – Mexico border.” Motion rejected by a vote of 193-
234. [H R 3219, Vote #434, 7/27/17; CQ, 7/27/17; Democratic Leader’s Office, motion to recommit, 7/27/17]

Perry Voted Against Adding A Requirement That All Iron And Steel Products Used In The Construction Of
The Border Wall Be From The United States. In July 2017, Perry voted against: “O’Halleran, D-Ariz., motion
to recommit the bill to the House Energy and Commerce Committee with instructions to report it back immediately
with an amendment that would require, as a condition of issuing a certificate of crossing, that all iron and steel
products used in the construction, connection, operation, and maintenance of a border-crossing facility would be
produced in the United States.” According to the Democratic Leader’s website “Democrats’ Motion to Recommit
would add a requirement to the underlying bill that all iron and steel products used in construction, connection,
operation, and maintenance of the border-crossing facility be produced in the United States.” The motion was
rejected by a vote of 193-232. [H R 2883, Vote #397, 7/19/17; CQ, 7/19/17; DemocraticLeader.Gov, 7/19/17]

Perry Voted Against Prohibiting Funds In The FY 2018 Defense Authorization From Being Used To Plan,
Develop, Or Constrict A Border Wall. In July 2017, Perry voted against: “Lujan Grisham, D-N.M., motion to
recommit the bill to the House Armed Services Committee with instructions to report it back immediately with an
amendment that would prohibit funds authorized by the bill from being used to plan, develop, or construct any
barriers, including walls or fences, along “the international border of the United States.” According to the
Democratic Leader’s website, “Democrats’ Motion to Recommit would prohibit any funds authorized to be
appropriated in the underlying bill from being used to plan, develop, or construct any barriers, including walls or
fences, along the international border of the United States.” The motion was rejected by a vote of 190-235. [H R
2810, Vote #377, 7/14/17; CQ, 7/14/17; DemocraticLeader.Gov, 7/14/17]

The Muslim Ban

Perry Supported Trump’s Muslim Ban

Perry Said He Supported The Muslim Ban, But Said Trump Should Have Given A Day Or Two Notice
Before Implementing The First Version. “Perry said he is ‘mildly critical of the rollout’ of Trump’s travel ban
that targets entry into the U.S. by citizens of certain countries but believes the policy behind the temporary ban ‘is
sound.’ And, the ban should have been no real surprise, he said. ‘He (Trump) talked about that for a year and half,’
Perry said. Perry said the problem with the ban was “not notifying people in advance” that it was going into effect
immediately. He said a ‘day or two’ of notice would have prevented the confusion at the nation’s airports. He said
foreigners with plans to come to the U.S. on a visa or green card would have been able to reschedule or delay travel
plans rather than finding themselves in detention or a return flight. And, he said, it would have given the TSA and
ICE time to get their protocols in order.” [York Daily Record, 1/31/17]

Perry Voted 3 Times Against Blocking Trump’s Muslim Ban

Perry Voted For Blocking Consideration Of An Act Nullifying Trump’s Immigration Executive Order. In
January 2017, Perry voted for: the “Newhouse, R-Wash., motion to order the previous question (thus ending debate
and the possibility of amendment) on the rule (H Res 70).” According to Democratic Leader Nancy Pelosi’s office,
“The Democratic Previous Question would amend the rule to allow for consideration of HR 724, the Statue of
Liberty Values Act of 2017, which provides that President Trump’s Immigration Executive Order shall have no
force or effect.” A vote for the previous question was a vote in support of the executive order. The motion was
agreed to by a vote of 236-183. [HRes 70, Vote #68, 1/30/17; CQ, 1/30/17; Democratic Leader—Previous
Questions, 1/30/17]
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 293 of 834

                                                                   SCOTT PERRY Rese arch Book | 292

Perry Voted For Blocking Consideration Of An Act To Nullify Trump’s Immigration Executive Order. In
February 2017, Perry voted for: the “Buck, R-Colo., motion to order the previous question (thus ending debate and
the possibility of amendment) on the rule (H Res 71).” According to Democratic Leader Nancy Pelosi’s office,
“The Democratic Previous Question would amend the rule to allow for consideration of HR 724, the Statue of
Liberty Values Act of 2017, which provides that President Trump’s Immigration Executive Order shall have no
force or effect.” A vote for the previous question was a vote in support of the executive order. The motion was
agreed to by a vote of 231-191. [HRes 71, Vote #70, 2/1/17; CQ, 2/1/17; Democratic Leader—Previous Questions,
2/1/17]

Perry Voted For Blocking Consideration Of An Act Nullifying Trump’s Immigration Executive Order. In
February 2017, Perry voted for: the “Cole, R-Okla., motion to order the previous question (thus ending debate and
the possibility of amendment) on the rule (H Res 74).” According to Democratic Leader Nancy Pelosi’s office,
“The Democratic Previous Question would bring up HR 724, the Statue of Liberty Values Act, offered by
Congresswoman Zoe Lofgren, which would give the Republican Congress a second chance in as many days to
defund and rescind President Trump’s unconstitutional and dangerous ban.” A vote for the previous question was a
vote in support of the executive order. The motion was agreed to by a vote of 230-188. [HRes 74, Vote #74, 2/2/17;
CQ, 2/2/17; Democratic Leader—Previous Questions, 2/2/17]

Family Separation

Perry Issued A Statement Declining To Criticize Trump’s Child Separation Policy

Perry Issued A Statement Declining To Criticize Trump’s Child Separation Policy. “President Donald
Trump’s White House continued Monday to falsely blame Democrats for its own hard-line policy of separating
families and children at the border. Meanwhile, bipartisan anger at the policy continued to build on Capitol Hill.
[…] U.S. Rep. Scott Perry (R): Perry’s office released a statement Monday. ‘We must remain a kind and
humanitarian country to those who seek freedom, but we’re also a sovereign nation with laws that ultimately
determine how we can best control our borders and protect our people. Poor policies from previous administrations
have encouraged and exacerbated illegal activities on our borders that hurt our children daily and erode our ability
to protect them and our American way of life. While illegal activities on our borders that exploit children and our
resources aren’t new, the enforcement of our laws is; and while the laws are enforced, we must do everything we
can to ensure that all children are being cared for with the goal of the best possible long-term outcomes.’” [Eastern
Express Times, 6/19/18]

Perry On Child Separation: “We Must Remain A Kind And Humanitarian Country To Those Who Seek
Freedom, But We’re Also A Sovereign Nation With Laws That Ultimately Determine How We Can Best
Control Our Borders And Protect Our People.” “We must remain a kind and humanitarian country to those who
seek freedom, but we’re also a sovereign nation with laws that ultimately determine how we can best control our
borders and protect our people. Poor policies from previous administrations have encouraged and exacerbated
illegal activities on our borders that hurt our children daily and erode our ability to protect them and our American
way of life. While illegal activities on our borders that exploit children and our resources aren’t new, the
enforcement of our laws is; and while the laws are enforced, we must do everything we can to ensure that all
children are being cared for with the goal of the best possible long-term outcomes.” [Eastern Express Times,
6/19/18]

Perry On Child Separation: “Poor Policies From Previous Administrations Have Encouraged And
Exacerbated Illegal Activities On Our Borders That Hurt Our Children Daily And Erode Our Ability To
Protect Them And Our American Way Of Life.” “We must remain a kind and humanitarian country to those
who seek freedom, but we’re also a sovereign nation with laws that ultimately determine how we can best control
our borders and protect our people. Poor policies from previous administrations have encouraged and exacerbated
illegal activities on our borders that hurt our children daily and erode our ability to protect them and our American
way of life. While illegal activities on our borders that exploit children and our resources aren’t new, the
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 294 of 834

                                                                     SCOTT PERRY Rese arch Book | 293

enforcement of our laws is; and while the laws are enforced, we must do everything we can to ensure that all
children are being cared for with the goal of the best possible long-term outcomes.” [Eastern Express Times,
6/19/18]

Perry On Child Separation: “While Illegal Activities On Our Borders That Exploit Children And Our
Resources Aren’t New, The Enforcement Of Our Laws Is; And While The Laws Are Enforced, We Must Do
Everything We Can To Ensure That All Children Are Being Cared For With The Goal Of The Best Possible
Long-Term Outcomes.” “We must remain a kind and humanitarian country to those who seek freedom, but we’re
also a sovereign nation with laws that ultimately determine how we can best control our borders and protect our
people. Poor policies from previous administrations have encouraged and exacerbated illegal activities on our
borders that hurt our children daily and erode our ability to protect them and our American way of life. While
illegal activities on our borders that exploit children and our resources aren’t new, the enforcement of our laws is;
and while the laws are enforced, we must do everything we can to ensure that all children are being cared for with
the goal of the best possible long-term outcomes.” [Eastern Express Times, 6/19/18]

Perry Voted For Blocking Consideration Of A Bill Prohibiting The Department Of Homeland
Security From Separating Immigrant Families

Perry Voted For Blocking Consideration Of A Bill Prohibiting The Department Of Homeland Security From
Separating Immigrant Families. In June 2018, Perry voted for: “Newhouse, R-Wash., motion to order the
previous question (thus ending debate and possibility of amendment) on the rule (H Res 953) that would provide
for House floor consideration of the bill (HR 6136) that would appropriate $23.4 billion for various border security
activities.” According to the Congressional Record, “If we defeat the previous question, I will offer an amendment
to the rule to bring up Ranking Member Nadler’s bill, H.R. 6135, the Keep Families Together Act, which I am
proud to cosponsor. This thoughtful proposal would prohibit the Department of Homeland Security from separating
children from their parents, of course, except in extraordinary circumstances, and limit the criminal prosecution of
asylum seekers.” A vote for the motion was a vote to block consideration of the bill prohibiting immigrant family
separations. The motion was agreed to 233-191. [HR 6136, Vote #285, 6/21/18; CQ, 6/21/18; Congressional
Record, 6/21/18]

Perry Voted Against Prohibiting The Use Of Privatized For-Profit Immigration Detention Facilities

Perry Voted Against Prohibiting The Use Of Privatized For-Profit Immigration Detention Facilities. In
September 2017, Perry voted against: “Castro, D-Texas, amendment that would prohibit funds appropriated to the
Department of Homeland Security to be used to enter into contracts with privatized immigration detention
facilities.” The amendment was rejected by a vote of 183-230. [H R 3354, Vote #465, 9/7/17; CQ, 9/7/17]

Refugees

Perry Voted For Halting Obama’s Syrian Resettlement Program

Perry Voted For Halting Obama’s Syrian Resettlement Program. In November 2015, Perry voted for: “Passage
of the bill that would prohibit admitting any refugee from Iraq or Syria to the United States before the secretary of
Homeland Security, with the unanimous concurrence of the director of the Federal Bureau of Investigation and the
director of National Intelligence, has conducted a thorough background check on any refugee from Iraq or Syria
and certified that they are not a security threat to the United States. Further, the bill would require that the secretary
of Homeland Security submit a monthly report to the appropriate congressional committees on the number of
applications for admission and number of security certifications not made.” The bill passed 289 to 137. [HR 4038,
Vote #643, 11/19/15; CQ, 11/19/15]
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 295 of 834

                                                                   SCOTT PERRY Rese arch Book | 294

2016: Perry Introduced A Bill To Allow State Governments To Refuse Refugees

2016: Perry Introduced A Bill To Allow State Governments To Refuse Refugees. “In September, Perry
introduced the Allow State Sovereignty Upon Refugee Entry Act, which would give state governments approval
over the resettlement of refugees.” [Patriot News, 11/3/16]

2014: Perry Co-Sponsored A Bill To Deport Undocumented Minors At The Border and Said That
The Children Were Not Refugees

2014: Perry Co-Sponsored A Bill To Deport Undocumented Minors At The Border and Said That The
Children Were Not Refugees. “Co-sponsor Rep. Scott Perry, R-York County, said Obama’s immigration policies
- including Obama having granted amnesty to 800,000 foreign nationals - are being selectively used to allow young
people to move to the United States and stay here. Gang violence has been occurring in those countries for years,
and nothing has changed to drive children here other than the perception that children wouldn’t be deported, he
said. The children need to be sent home, and the United States should have a limited role in resolving the issues that
some say are contributing to the mass immigration, he said. ‘If you have a problem in your country because of gang
violence and corruption. the United States can’t always do it all,’ he said. ‘The answer can’t always be to just leave
your country and go to the United States.’ […] ‘I’m not sure how the United States is going to help uncorrupt their
governments because I suspect the people in their governments like it that way,’ he said. […] Perry said he was
skeptical of whether the children are refugees. ‘If I move out of Chicago because there were dozens of murders on a
Fourth of July weekend and I don’t want to be part of that, does that make me a refugee?’ he asked.” [Patriot News,
7/13/14]

    Perry Said That If You Have “A Problem In Your Country Because Of Gang Violence And Corruption,
    The United States Can’t Always Do It All.” “Co-sponsor Rep. Scott Perry, R-York County, said Obama’s
    immigration policies - including Obama having granted amnesty to 800,000 foreign nationals - are being
    selectively used to allow young people to move to the United States and stay here. Gang violence has been
    occurring in those countries for years, and nothing has changed to drive children here other than the perception
    that children wouldn’t be deported, he said. The children need to be sent home, and the United States should
    have a limited role in resolving the issues that some say are contributing to the mass immigration, he said. ‘If
    you have a problem in your country because of gang violence and corruption. the United States can’t always do
    it all,’ he said. ‘The answer can’t always be to just leave your country and go to the United States.’ […] ‘I’m
    not sure how the United States is going to help uncorrupt their governments because I suspect the people in
    their governments like it that way,’ he said. […] Perry said he was skeptical of whether the children are
    refugees. ‘If I move out of Chicago because there were dozens of murders on a Fourth of July weekend and I
    don’t want to be part of that, does that make me a refugee?’ he asked.” [Patriot News, 7/13/14]

    Perry Asked If “I Move Out Of Chicago Because There Were Dozens Of Murders On A Fourth Of July
    Weekend And I Don’t Want To Be Part Of That, Does That Make Me A Refugee?” “Co-sponsor Rep.
    Scott Perry, R-York County, said Obama’s immigration policies - including Obama having granted amnesty to
    800,000 foreign nationals - are being selectively used to allow young people to move to the United States and
    stay here. Gang violence has been occurring in those countries for years, and nothing has changed to drive
    children here other than the perception that children wouldn’t be deported, he said. The children need to be sent
    home, and the United States should have a limited role in resolving the issues that some say are contributing to
    the mass immigration, he said. ‘If you have a problem in your country because of gang violence and corruption.
    the United States can’t always do it all,’ he said. ‘The answer can’t always be to just leave your country and go
    to the United States.’ […] ‘I’m not sure how the United States is going to help uncorrupt their governments
    because I suspect the people in their governments like it that way,’ he said. […] Perry said he was skeptical of
    whether the children are refugees. ‘If I move out of Chicago because there were dozens of murders on a Fourth
    of July weekend and I don’t want to be part of that, does that make me a refugee?’ he asked.” [Patriot News,
    7/13/14]
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 296 of 834

                                                                    SCOTT PERRY Rese arch Book | 295

Sanctuary Cities

Perry Introduced Bills To Penalize Sanctuary Cities

2011: Perry Introduced Bills To Penalize Sanctuary Cities And Ensure Illegal Immigrants Cannot Use
Government Programs. “Rep. Scott Perry, R-York/Cumberland, doesn’t want illegal immigrants taking advantage
of public assistance programs meant for those living in the country legally who need help. ‘All our social safety net
systems, their viability is all dependent upon people not fraudulently using them,’ he said. ‘So if people absolutely
need that safety net, it’s there for them. It’s really important that we secure a safeguard.’ Last week, Perry
introduced House Bills 809 and 810 - legislation to prohibit the spending of taxpayer dollars on illegal immigrants
and provide penalties for what he calls ‘sanctuary cities.’ In order to receive public assistance benefits, a person
would need to prove citizenship under Perry’s legislation.” [York Dispatch, 3/7/11]

Perry Claimed That The “Sanctuary City Mind-Set” Was Causing Strains Of Health Care, Infrastructure,
And Public Education Budgets. “That having been said, it is arguably our duty to identify emerging and pre-
emerging issues and deal with them effectively prior to them causing our society and state irreparable harm, unlike
the federal government in this regard which seems unwilling to tackle the issue of illegal immigrants. Accept it or
not, the sanctuary city mind-set is causing quantifiable strains in all of the budgets including health care, highways
and bridges, and public education.” [York Dispatch, Perry’s View, Scott Perry Op-Ed, 7/1/08]

Perry Sponsored Legislation Prohibiting Any And All Government Spending On Illegal
Immigrants

Perry Sponsored Legislation Prohibiting Spending On Illegal Immigrants By Requiring A Proof Of Legal
Status Before Getting Any State Or Federal Benefits. “House Bill 809 would prohibit the spending of taxpayer
dollars on illegal immigrants through a requirement of proof of legal status, he said. In addition, any state or local
entity that provided benefits to illegals would have to document the total amount spent and report it to the
Department of Revenue. At that point, the department would send a statement to the U.S. Department of Homeland
Security and Department of State for the purposes of transmitting it to the home country of the illegal immigrant.
That nation would receive a request for reimbursement to the commonwealth and the local entities.” [The Sentinel,
3/2/11]

Perry Sponsored Legislation Forcing Any State Or Local Entity Providing Benefits To Illegal Immigrants
Would Have To Document That Spending And Report It To The Department Of Revenue, Upon Which
They Would Send It To The Dept. Of Homeland Security For “The Purposes Of Transmitting It To The
Home Country Of The Illegal Immigrant” So That The United States Could Be Reimbursed For The Cost.
“House Bill 809 would prohibit the spending of taxpayer dollars on illegal immigrants through a requirement of
proof of legal status, he said. In addition, any state or local entity that provided benefits to illegals would have to
document the total amount spent and report it to the Department of Revenue. At that point, the department would
send a statement to the U.S. Department of Homeland Security and Department of State for the purposes of
transmitting it to the home country of the illegal immigrant. That nation would receive a request for reimbursement
to the commonwealth and the local entities.” [The Sentinel, 3/2/11]

English Language

2011: Perry Introduced A Failed Bill To Make English Pennsylvania’s Official Language

2011: Perry Introduced A Failed Bill To Make English Pennsylvania’s Official Language. “In a definitive
victory for those who prefer the obvious formalized, state Rep. Daryl Metcalfe has introduced legislation that
would declare English as Pennsylvania’s official state language. […] Metcalfe courageously is picking up where
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 297 of 834

                                                                    SCOTT PERRY Rese arch Book | 296

former state Rep. Scott Perry, now a congressman, left off in 2011. Perry introduced similar legislation that initially
attracted considerable attention before imploding almost immediately afterward in its own needlessness.”
[Pittsburgh Tribune Review, 3/28/14]

Perry On Immigration: “We Are Mostly A Nation Of Immigrants,” Perry Said, “But Legal Immigrants.
Illegal Immigration Is A Problem, And You Don’t Have A Country If You’re Not Going To Secure Your
Borders.” “Both Perry and Scott referenced their immigrant backgrounds and agreed that immigration reform
needs to be made in the country. Perry’s response: ‘We are mostly a nation of immigrants,’ Perry said, ‘but legal
immigrants. Illegal immigration is a problem, and you don’t have a country if you’re not going to secure your
borders.’ Perry said he supports a legal immigration effort for the country – ‘we can’t let people wander in and out
of our country without knowing what their intentions are.’” [York Daily Record, 9/20/18]

Perry On Immigration: “We Can’t Let People Wander In And Out Of Our Country Without Knowing
What Their Intentions Are.” “Both Perry and Scott referenced their immigrant backgrounds and agreed that
immigration reform needs to be made in the country. Perry’s response: ‘We are mostly a nation of immigrants,’
Perry said, ‘but legal immigrants. Illegal immigration is a problem, and you don’t have a country if you’re not
going to secure your borders.’ Perry said he supports a legal immigration effort for the country – ‘we can’t let
people wander in and out of our country without knowing what their intentions are.’” [York Daily Record, 9/20/18]

Perry On Making English The Official Language Of Pennsylvania: “If Our Language Doesn’t Suit You, No
One Forced You To Come Here, And No One Is Forcing You To Stay.” “Then, things really went downhill. A
legislator from York County - apparently conversant in the views of 300 million people who trace their heritage to
every corner of the globe - offered a fractured civics lesson that boiled down to: America, love it or leave it if you
don’t like speaking the mother tongue. ‘This is our country, our culture, our lifestyle, and our language,’ said Rep.
Scott Perry (R., York). ‘If our language doesn’t suit you, no one forced you to come here, and no one is forcing you
to stay.’” [The Philadelphia Inquirer, 9/21/11]

Perry Proposed Ending Printing Government Forms In All Languages Other Than English

Scott Perry Proposed Ending Printing Government Forms In All Languages Other Than English. “You can
apply for food stamps or home heating grants in Spanish. And Russian. And Chinese. And Vietnamese. State Rep.
Scott Perry, R-Carroll Twp., York County, finds it offensive that his state tax dollars are used to print state forms in
those languages. Perry and state Rep. RoseMarie Swanger, R-North Lebanon Twp., are pushing bills designating
English the official language of Pennsylvania.” [Patriot News, 9/16/11]

Perry Claimed His Policy Ending Printing In Languages Other Than English Would “Give Immigrants
Incentive To Learn English And The Chance To Obtain Better Jobs.” “‘People always say: ‘You talk about
cutting the budget. Where can you save money, Perry?’ he said Thursday. ‘Well, here’s a place.’ The lawmakers said
making English the state’s official language would also give immigrants incentive to learn English and the chance to
obtain better jobs.” [Patriot News, 9/16/11]

Perry’s Bill Would Make State Documents Like Drivers License Applications And Voter Registration Forms
And Tax Returns To Be Printed In English Only. “The bills would codify that state documents - driver’s license
applications, voter registration forms, tax returns - be published in English only. Perry’s bill would also extend the
official tongue to business transacted in county and local governments.” [Patriot News, 9/16/11]

Perry On Changing Language Printing Policies: ‘“I Question The State’s Right To Force Its Taxpayers To
Subsidize ... Elevated Teaching Costs And Other Elevation Taxation Costs ... For The Sake Of A Minority Of
Individuals’ Who Don’t Speak English.” “Some Republican legislators said it’s a waste of taxpayers’ money to
print government documents in languages other than English. They said 29 languages other than English are spoken
in the state, with most non-English speakers using Spanish, but many others speaking one of several dialects from
China, the Philippines or other Asian languages, plus Russian, German, French or Italian. ‘If you want to be part of
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 298 of 834

                                                                    SCOTT PERRY Rese arch Book | 297

our society, learn our language,’ Mr. Perry said. ‘I question the state’s right to force its taxpayers to subsidize ...
elevated teaching costs and other elevation taxation costs ... for the sake of a minority of individuals’ who don’t speak
English.” [Pittsburgh-Post Gazette, 9/15/11]

Visas

Perry Posed That People Could Use The Fiancée Visa To Bring Terrorists To America

Perry Concluded There Needs To Be A More Investigative Process For Those Seeking Fiancée Visas,
Because They Could Bring A Terrorist Into The U.S. “Understanding, now the American people are finally
hearing that we don’t check social media, that this is simply a question, a very simple questionnaire. The person
that’s getting the K-1 visa or the fiancée visa just has to state that she saw the other person or he saw the other
person once in two years and that they have communicated with one another. And then they can come here and be
married. I mean, what is robust about that and what is thorough about that? It shows also that this administration
has no idea what this threat is, what this enemy is.” [Fox News Network, 12/14/15]

Perry Criticized K-1 Visas, Saying: A Person “Has To State That She Saw The Other Person Or He Saw The
Other Person Once In Two Years And That They Have Communicated With One Another. And Then They
Can Come Here And Be Married. I Mean, What Is Robust About That And What Is Thorough About
That?” “Understanding, now the American people are finally hearing that we don’t check social media, that this is
simply a question, a very simple questionnaire. The person that’s getting the K-1 visa or the fiancée visa just has to
state that she saw the other person or he saw the other person once in two years and that they have communicated
with one another. And then they can come here and be married. I mean, what is robust about that and what is
thorough about that? It shows also that this administration has no idea what this threat is, what this enemy is.” [Fox
News Network, 12/14/15]

The K-1 Visa Is Also Referred To As The Fiancée Visa, And Is For People Intending To Marry An American
Citizen Within 90 Days Of Entering The U.S. “If you are a U.S. citizen who wants to bring your foreign fiancé(e)
to the United States in order to get married, you will need to file a Form I-129F, Petition For Alien Fiancé(e). This is
the first step to obtaining a K-1 nonimmigrant visa for your fiancé(e). The K-1 nonimmigrant visa is also known as
a fiancé(e) visa. In order to obtain a K-1 fiancé(e) visa, you and your fiancé(e) must intend to marry each other within
90 days of your fiancé(e) entering the U.S as a K-1 nonimmigrant. Your marriage must be valid, meaning both you
and your fiancé(e) have a bona fide intent to establish a life together and the marriage is not for the sole purpose of
obtaining an immigration benefit.” [U.S. Citizenship and Immigration Services, Visas for Fiancées of U.S. Citizens,
Accessed 9/26/19]

Perry Called Revising The H-1B Visa System An Increasing Quota A “Great Opportunity For
America”

Perry Called Revising The H-1B Visa System And Increasing Quotas A “Great Opportunity For America.”
“Voters are open to immigration reform, but they’re also wary, said U.S. Rep. Scott Perry, the freshman lawmaker
who replaced outgoing sixterm U.S. Rep. Todd Platts this year. They fear the enforcement component will get short
shrift, the York County Republican said. On the other hand, there’s widespread recognition that the system is
broken, and that reasonable reforms are needed, he said. Revising the H-1B visa system and increasing quotas is ‘a
great opportunity for America,’ Perry said.” [Central Penn Business Journal, 3/22/11]
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 299 of 834

                                                                  SCOTT PERRY Rese arch Book | 298

Infrastructure & Transportation Issues

                                               Significant Findings

     ✓ Perry’s deputy chief of staff said that the federal gas tax should be raised.

     ✓ Perry suggested a “broad-based energy tax” to fund infrastructure repair.

     ✓ Perry accused Amtrak of wasting money by not installing positive train control.


Infrastructure Funding

Perry’s Deputy Chief Of Staff Said That The Federal Gas Tax Should Be Raised

Perry’s Deputy Chief Of Staff Said That The Federal Gas Tax Should Be Raised. “The federal government
isn’t doing enough to support transportation funding efforts, according to Bob Reilly, deputy chief of staff for Rep.
Scott Perry. Reilly kicked off the speakers, followed by Matt Boyer, executive director of Commuter Services of
Pennsylvania, Richard Farr, executive director of Rabbit Transit, and Dell. In his speech, Reilly pointed to the fact
that the federal government hasn’t increased the gas tax which helps fund a majority of transportation projects since
1993. This flat rate started to become a problem, Reilly showed through graphs, around 2008 when the economic
downturn resulted in less driving. Vehicles are also becoming more fuel efficient. ‘Our outlays keep growing, but
revenue remains stagnant,’ he said of Pennsylvania’s transportation budget needs.” [York Dispatch, 8/6/15]

Perry Suggested A “Broad-Based Energy Tax” To Fund Infrastructure Repair

Perry Suggested A “Broad-Based Energy Tax” To Fund Infrastructure Repair. “On funding for highway and
bridge repairs: The federal gas tax hasn’t been raised since 1993 and applies only to gas- and diesel-powered
vehicles. Instead of taxing just drivers, Perry wants to look at a broad-based energy tax that would apply to all
sources of energy. And instead of passing short-term fixes to the federal Highway Trust fund, a long-term,
‘methodical’ approach that looks at transportation funding over five or six years is needed, Perry said. He also
wants more public-private partnerships and said government should get rid of agreements that require it to pay
overly high wages on highway construction projects.” [York Daily Record, 7/19/14]

Transportation

Perry Accused Amtrak Of Wasting Money By Not Installing Positive Train Control

Perry Accused Amtrak Of Wasting Money By Not Installing Positive Train Control. “But several Republicans
accused Amtrak of wasting the money it has - about $1.4 billion a year from Congress. Rep. Scott Perry (R., Pa.)
asked why money from the $800 billion federal stimulus passed in 2009 wasn’t used to install Positive Train
Control, ‘if it’s such a priority.’” [Philadelphia Inquirer, 6/3/15]
       Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 300 of 834

                                                                 SCOTT PERRY Rese arch Book | 299

Labor & Working Families

                                               Significant Findings

     ✓ Perry claimed to have worked for less than minimum wage and used it to defend being against a federal
       wage standard.

     ✓ Perry claimed he was against raising the minimum wage because it “was never meant to be” the wage
       you make “when you’re keeping a family” and said it was “for people that are getting started out.”

     ✓ Perry said the problem with minimum wage is that “everyone will want more.”

     ✓ Perry said that having a nationwide minimum wage “doesn’t make sense.”

     ✓ Perry said the government shouldn’t raise the minimum wage because if “you’re willing to work hard
       and show up with a good attitude I suspect you can get another job at a higher wage.”

     ✓ Perry voted against raising the minimum wage 8 times.

     ✓ Perry said that he was inspired to cut unemployment benefits in Pennsylvania because of the financial
       crisis.

     ✓ Perry said he opposed forcing workers to pay dues to join unions and said, “I question the need for
       public-sector unions,” particularly teachers unions.

     ✓ Perry said that legislation requiring employers provide breaks for employees was not necessary.

     ✓ Perry voted for blocking an amendment to allow Americans to earn paid sick leave.

     ✓ Perry voted against extending unemployment insurance 7 times.

     ✓ Perry said that legislation requiring employers provide breaks for employees was not necessary.

     ✓ Perry repeatedly voted to roll back Davis-Bacon wage protections.

     ✓ Perry claimed he saw no evidence of slowed manufacturing jobs in his district.


Minimum Wage

Perry Claimed To Have Worked For Less Than Minimum Wage, And Used It To Defend Being
Against A Federal Wage Standards

Perry Claimed To Have Worked For Less Than Minimum Wage In The Past, And Used It To Defend Being
Against A Federal Minimum Wage. “Well, I’m a person that’s actually worked for less than minimum wage on
several other jobs that I started out. And so what I know is it’s important that when you want a job and you might
not have any skills, when you were a young person as I was. The only skill I had was to show up with a good
attitude but I still -- I had that and I wanted to work, but I had to learn some things.” [Congressional Debate,
10/19/18]
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 301 of 834

                                                                   SCOTT PERRY Rese arch Book | 300

Perry On Minimum Wage: “I Don’t Think The Answer Is For The Government To Decide What Our Wage
Is. One Minimum Wage For The Whole Country, The Same Wage In San Francisco As In Glen Rock, To
Me, That’s Absurd.” “I don’t think the answer is for the government to decide what our wage is. One minimum
wage for the whole country, the same wage in San Francisco as in Glen Rock, to me, that’s absurd. And I think the
tax cut and JOBS Act proves that if we let people keep more of their money especially businesses, they will give
more -- more to their employees. And we saw numerous bonuses and raises, and wages are coming up at 2.8
percent having been held flat for over a decade easily. And so wages are coming -- the best way to handle this is to
let people keep more of their money and they’ll decide. And it also provides portability, right, because it -- because
there are more jobs available, and if you don’t like this job or the wage you’re getting, as long as you’re willing to
work hard and show up with a good attitude, I suspect you can get another job at a higher wage. So I don’t think it’s
the government’s place to homogenize that wage and determine that New York City is the same wage as York
City.” [Congressional Debate, 10/19/18]

Perry Claimed He Was Against Raising The Minimum Age Because It “Was Never Meant To Be”
The Wage You Make “When You’re Keeping A Family” And Said It Was “For People That Are
Getting Started Out.”

Perry On Minimum Wage: “I’m Not In Favor Of Raising It Because The Minimum Wage Was Never Meant
To Be The Ways That That You Were Supposed To Make When You’re Keeping A Family. It’s For People
That Are Getting Started Out.” “I’m not in favor of raising it because the minimum wage was never meant to be
the ways that that you were supposed to make when you’re keeping a family. It’s for people that are getting started
out. And if we raise that minimum wage, if some cities have literally, unemployment goes up, employment goes
down because they -- the businesses cannot pay that wage and they have to shed those -- those employees. And so
the net gain is -- is not a gain, it’s a loss -- lose workers.” [Congressional Debate, 10/19/18]

Perry On Minimum Wage: “If We Raise That Minimum Wage, If Some Cities Have Literally,
Unemployment Goes Up, Employment Goes Down Because They -- The Businesses Cannot Pay That Wage
And They Have To Shed Those -- Those Employees. And So The Net Gain Is -- Is Not A Gain, It’s A Loss --
Lose Workers.” “I’m not in favor of raising it because the minimum wage was never meant to be the ways that
that you were supposed to make when you’re keeping a family. It’s for people that are getting started out. And if we
raise that minimum wage, if some cities have literally, unemployment goes up, employment goes down because
they -- the businesses cannot pay that wage and they have to shed those -- those employees. And so the net gain is -
- is not a gain, it’s a loss -- lose workers.” [Congressional Debate, 10/19/18]

Perry Said The Problem With Minimum Wage Is That “Everyone Will Want More”

Perry On Minimum Wage: “The Problem With Minimum Wage Is That Everyone Will Want More.” “When
an audience member who described himself as a ‘liberal Democrat’ suggested raising minimum wage, Perry didn’t
support it. If someone now making $7.25 an hour jumps to $9 an hour, the guy making $10 an hour will want more
too, he said. ‘The problem with minimum wage is that everyone will want more,’ Perry said.” [York Dispatch,
2/25/13]

Perry Said The Government Shouldn’t Raise The Minimum Wage Because If “You’re Willing To
Work Hard And Show Up With A Good Attitude I Suspect You Can Get Another Job At A Higher
Wage.”

Perry On Minimum Wage: “As Long As You’re Willing To Work Hard And Show Up With A Good
Attitude, I Suspect You Can Get Another Job At A Higher Wage […] So I Don’t Think It’s The
Government’s Place To Homogenize That Wage And Determine That New York City Is The Same Wage As
York City.” “He sees a government dictate that requires the same wages in New York City and York as having a
better chance of stifling economic growth by causing employers to make fewer jobs available as labor costs
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 302 of 834

                                                                   SCOTT PERRY Rese arch Book | 301

increase. With more jobs, ‘as long as you’re willing to work hard and show up with a good attitude, I suspect you
can get another job at a higher wage,’ Perry said. ‘So I don’t think it’s the government’s place to homogenize that
wage and determine that New York City is the same wage as York city.’” [Patriot News, 10/21/18]

Perry Said That Having A National Minimum Wage Did Not Make Sense

Perry Said That Having A Nationwide Minimum Wage “Doesn’t Make Sense.” “Perry said establishing a
nationwide minimum wage ‘doesn’t make sense’ because the actual cost of living varies widely across the U.S.
Instead, he said, the minimum wage should be a local government decision.” [York Daily Record, 10/15/16]

2019: Perry Voted Against Final Passage Of The Raise The Wage Act, Which Would Raise The
Minimum Wage To $15 Per Hour

Perry Voted Against Final Passage Of The Raise The Wage Act, Which Would Raise The Minimum Wage
To $15 Per Hour. In July 2019, Perry voted against: “Passage of the bill, as amended, that would increase the
federal minimum wage to $8.40 per hour on the first day of the third month after enactment and would
incrementally increase it annually to reach $15 per hour six years after the effective date. On the seventh year, the
bill would require the Labor Department to determine the minimum wage based on increases in the median hourly
wage of all employees. The bill would also increase the minimum wage for tipped employees, teens, and
individuals with disabilities, with incremental increases over five years until each of these rates reaches $15 per
hour, at which point the separate minimum wages would be repealed.” The bill passed 231 to 199. [HR 582, Vote
#496, 7/18/19; CQ, 7/18/19]

2017: Perry Voted For Blocking A Bill To Increase The Minimum Wage To $15 Per Hour In Seven
Years

Perry Voted For Blocking A Bill To Increase The Minimum Wage To $15 Per Hour In Seven Years. In June
2017, Perry voted for: a motion to order the previous question. A yes vote would block consideration of “H.R. 15,
The Raise The Wage Act,, which would give workers the raise they deserve, and increase the federal minimum
wage to $15 an hour within 7 years.” The bill passed 235-190. [HR 3003, Vote #331, 6/28/17; CQ, 6/28/17;
DemocraticLeader.gov, accessed 9/12/17]

2014: Perry Voted Against Raising The Minimum Wage 5 Times

2014: Perry Voted For Blocking Consideration Of The Fair Minimum Wage Act 4 Times. In 2014, Perry
voted 4 times against considering the Fair Minimum Wage Act. The bill would phase in a federal minimum wage
increase to $10.10 per hour over two years. Below is a list of Perry’s votes.

    Perry Voted For: Blocking Consideration Of The Fair Minimum Wage Act Of 2013. Perry voted for:
    blocking consideration of the Fair Minimum Wage Act of 2013. The previous question passed, 224-192. [H
    Res 487, Vote #65, 2/26/14; Congressional Record, 2/26/14]

    Perry Voted For: Blocking Consideration Of The Fair Minimum Wage Act Of 2013. Perry voted for:
    blocking consideration of the Fair Minimum Wage Act of 2013. The previous question passed, 225-192. [H
    Res 492, Vote #79, 2/27/14; Congressional Record, 2/27/14]

    Perry Voted For: Blocking Consideration Of The Fair Minimum Wage Act Of 2013. Perry voted for:
    blocking consideration of the Fair Minimum Wage Act of 2013. The previous question passed, 229-194. [H
    Res 530, Vote #152, 4/2/14; Congressional Record, 4/2/14]
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 303 of 834

                                                                   SCOTT PERRY Rese arch Book | 302

    Perry Voted For: Blocking Consideration Of The Fair Minimum Wage Act Of 2013. Perry voted for:
    blocking consideration of the Fair Minimum Wage Act of 2013. The previous question passed, 222-193. [H
    Res 539, Vote #157, 4/4/14; Congressional Record, 4/4/14]

2014: Perry Voted Against Raising the Minimum Wage to $10.10. In April 2014, Perry voted against: the
Democratic budget alternative. The budget would raise the minimum wage to $10.10. Raising the minimum wage
to $10.10 would increase earnings for 16.5 million workers. The budget failed, 163-261. [H Con Res 96, Vote
#176, 4/10/14; House Democratic Budget Substitute, FY 2015; Politico, 2/25/14; Economic Policy Institute,
12/19/13]

2014: Perry Said He Opposed Raising The $7.25 National Minimum Wage. “Perry opposes increasing the
federal minimum wage, which is $7.25. It is not meant to be a family-sustaining wage, he said, but rather a starting
point. A one-size-fits-all minimum wage policy is not good for America, Perry said.” [Evening Sun, 10/22/14]

2013: Perry Voted Against Increasing The Minimum Wage To $10.10 An Hour

2013: Perry Voted Against Increasing The Minimum Wage To $10.10 An Hour. In March 2013, Perry voted
against: “Miller, D-Calif., motion to recommit the bill to the House Education and the Workforce Committee and
report it back immediately with an amendment that would clarify that nothing in the bill would repeal, deny or
loosen employment protections, training opportunities or educational benefits for certain seniors, veterans, women
or youth. It also would incrementally increase the federal minimum wage to $10.10 within two years of the bill’s
enactment.” The motion failed 184-233. [CQ, 3/15/13; H R 803, Vote #74, 3/15/13]

Unemployment Insurance

Perry Said That He Was Inspired To Cut Unemployment Benefits In Pennsylvania Because Of The
Financial Crisis

Perry Claimed He Was Inspired To Cut Unemployment Benefits Because Of The Financial Crisis. “Perry
said the unemployment compensation system should have been changed years ago. But in the past, there was no
pressure to make any changes to the system because it was not being used as much as it is now, he said. ‘I think it
should have been changed a good bit ago, but there was no appetite for it,’ he said. “Now, there’s pressure to move
forward because of the economic crisis that we’re in.’” [York Dispatch, 6/22/10]

    Perry On Cutting Unemployment Benefits During The Financial Crisis: “I Think It Should Have Been
    Changed A Good Bit Ago, But There Was No Appetite For It, Now, There’s Pressure To Move Forward
    Because Of The Economic Crisis That We’re In.” “Perry said the unemployment compensation system
    should have been changed years ago. But in the past, there was no pressure to make any changes to the system
    because it was not being used as much as it is now, he said. ‘I think it should have been changed a good bit ago,
    but there was no appetite for it,’ he said. “Now, there’s pressure to move forward because of the economic
    crisis that we’re in.’” [York Dispatch, 6/22/10]

2010: Perry Sponsored A Bill To Make It More Difficult For Pennsylvanians To Receive
Unemployment Benefits, And Also Reduce Benefits In Some Cases

Perry Sponsored A Bill To Make It More Difficult For People To Receive Unemployment Benefits, And Also
Reduce Benefits In Some Cases. “Laid-off workers would have to prove they are searching for a job to receive
unemployment benefits under a House bill announced last week by state Rep. Scott Perry, R-Dillsburg. The bill
would also tighten eligibility requirements and could reduce benefits in some cases, all in an attempt to rein in costs
of unemployment compensation as jobless rates remain high in the wake of the recession.” [York Dispatch,
6/22/10]
       Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 304 of 834

                                                                SCOTT PERRY Rese arch Book | 303


Perry Voted Against Extending Unemployment Insurance 7 Times

2014: Perry Voted Against Extending Unemployment Insurance. In April 2014, Perry voted against: the
Democratic budget alternative. “Van Hollen, D-Md., substitute amendment that would provide for $3.078 trillion in
new budget authority in fiscal 2015, not including off-budget accounts. The plan would call for repealing the
sequester, including cuts to Medicare. It also would propose eliminating the non-defense discretionary sequester
starting in 2016. The substitute would assume an increase of the minimum wage to $10.10 per hour and enactment
of the Senate-passed immigration overhaul. It would propose extending expired unemployment benefits for one
year and extending the tax credits from the 2012 extension of Bush-era income and other tax cuts due to expire at
the end of 2017. It would assume implementation of the 2010 health care overhaul and assume increases in
physician fees for primary care services under Medicaid. It would accommodate deficit-neutral legislation to
permanently address the Medicare physician reimbursement rate issue known as the “doc fix.” The plan would
propose expanding tax incentives aimed at encouraging low- and middle-income taxpayers to attend college and
save for retirement. It would call on Congress to raise revenue by ending tax breaks for special interests and the
very wealthy.” The budget failed, 163-261. [H Con Res 96, Vote #176, 4/10/14; CQ, 4/10/14]

    Perry Voted For: Blocking Consideration Of A Three-Month, Fully Paid-For Extension Of Federal
    Unemployment Insurance. Perry voted for: blocking consideration of a three-month, fully paid-for extension
    of federal unemployment insurance. The previous question passed, 227-195. [H Res 438, Vote #637, 12/12/13;
    CQ, 12/12/13; Democratic Leader’s Office, 12/12/13]

    Perry Voted For: Blocking Consideration Of The Emergency Unemployment Compensation Extension
    Act. Perry voted for: blocking consideration of the Emergency Unemployment Compensation Extension Act.
    The previous question passed, 226-191. [H Res 455, Vote #5, 1/9/14; CQ, 1/9/14; Democratic Leader’s Office,
    12/12/13]

    Perry Voted For: Blocking Consideration Of The Emergency Unemployment Compensation Extension
    Act. Perry voted for: blocking consideration of the Emergency Unemployment Compensation Extension Act.
    The previous question passed, 228-195. [H Res 458, Vote #19, 1/15/14; CQ, 1/15/14; Democratic Leader’s
    Office, 12/12/13]

    Perry Voted For: Blocking Consideration Of The Emergency Unemployment Compensation Extension
    Act. Perry voted for: blocking consideration of the Emergency Unemployment Compensation Extension Act.
    The previous question passed, 222-194. [H Res 465, Vote #26, 1/28/14; CQ, 1/28/14; Democratic Leader’s
    Office, 12/12/13]

    Perry Voted For: Blocking Consideration Of The Emergency Unemployment Compensation Act. Perry
    voted for: blocking consideration of the Emergency Unemployment Compensation Act. The previous question
    passed, 221-184. [H Res 497, Vote #93, 3/5/14; CQ, 3/5/14; Democratic Leader’s Office, 12/12/13]

    Perry Voted For Blocking Consideration Of The Emergency Unemployment Compensation Act. Perry
    voted for blocking consideration of the Emergency Unemployment Compensation Act. The previous question
    passed, 219-191. [H Res 501, Vote #99, 3/6/14; CQ, 3/6/14; Democratic Leader’s Office, 12/12/13]

    Perry Voted For: Blocking Consideration Of The Emergency Unemployment Compensation Act. Perry
    voted for: blocking consideration of the Emergency Unemployment Compensation Act. The previous question
    passed, 219-190. [H Res 544, Vote #169, 4/8/14; CQ, 4/8/14; Democratic Leader’s Office, 12/12/13]

Public Sector Unions
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 305 of 834

                                                                   SCOTT PERRY Rese arch Book | 304

Perry Said He Opposed Forcing Workers To Pay Dues To Join Unions, And Said “I Question The
Need For Public-Sector Unions,” Particularly Teachers Unions

Perry Said He Opposed Forcing Workers To Pay Dues To Join Unions, And Said “I Question The Need For
Public-Sector Unions,” Particularly Teachers Unions. “Perry said he’s against forcing workers to pay dues and
join unions. While Perry said he sees the worth of unions in private companies, ‘because there are still employers
who abuse employees,’ he’s against forcing workers to pay dues and join unions. He went further, adding, ‘I
question the need for public-sector unions.’ Perry said they pit taxpayers against the government and said that if
government doesn’t follow labor laws, who would. Perry said it’s ‘unfortunate’ teachers have to pay compulsory
union dues ‘to pay for a union architecture and structure who often lobby against things they believe in and are
teaching.’’ [Patriot News, 10/26/14]

Breaks

Perry Said That Legislation Requiring Employers Provide Breaks For Employees Was Not
Necessary

Perry Claimed That Legislation To Make Employers Provide Breaks For Their Employees Was Not
Necessary. “The state House of Representatives Labor Relations Committee is reviewing two bills that would
require employers to provide breaks to workers throughout the day. The bills were introduced by Rep. John T.
Galloway (D-Bucks County). House Bill 1756 would require employers to give employees an unpaid 15-minute
break for every four hours worked. House Bill 1757 would make employers give workers an unpaid 30-minute
lunch break for each seven-and-a-half- hour shift. If adopted, employers who don’t comply with either of the bills
could face fines of up to $2,500 for each occurrence and a $1,000 minimum fine. […] Rep. Scott Perry (R-
Cumberland and York counties), who took his seat in the Legislature last year, said no constituents have called him
to complain about employers who do not provide breaks.” [Central Penn Business Journal, 2/29/08]

Perry On Forcing Employers To Give Break Time: “We Have Been Able To Survive And Thrive For
Hundreds Of Years Without This, And Someone Would Have To Convince Me Why They’re Needed.” “Rep.
Scott Perry (R-Cumberland and York counties), who took his seat in the Legislature last year, said no constituents
have called him to complain about employers who do not provide breaks. ‘We have been able to survive and thrive
for hundreds of years without this, and someone would have to convince me why they’re needed,’ Perry said. ‘I
have employees, and they have appropriate times to take breaks. And if you have good employees who care, they
will make sure they will give an honest day’s work for an honest day’s pay.’” [Central Penn Business Journal,
2/29/08]

Perry On Forcing Employers To Give Break Time: “I Have Employees, And They Have Appropriate Times
To Take Breaks. And If You Have Good Employees Who Care, They Will Make Sure They Will Give An
Honest Day’s Work For An Honest Day’s Pay.” “Rep. Scott Perry (R-Cumberland and York counties), who took
his seat in the Legislature last year, said no constituents have called him to complain about employers who do not
provide breaks. ‘We have been able to survive and thrive for hundreds of years without this, and someone would
have to convince me why they’re needed,’ Perry said. ‘I have employees, and they have appropriate times to take
breaks. And if you have good employees who care, they will make sure they will give an honest day’s work for an
honest day’s pay.’” [Central Penn Business Journal, 2/29/08]

An Investigation Found That Truckers Who Didn’t Take Necessary Breaks Were Significantly More Likely
To Be Involved In Fatal Crashes

A 2017 Investigation Found That Trucking Companies Who Broke “Fatigue Laws” Were Significantly More
Likely To Be Involved In Accidents. “Every day, port trucking companies around Los Angeles put hundreds of
impaired drivers on the road, pushing them to work with little or no sleep in violation of federal safety regulations,
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 306 of 834

                                                                    SCOTT PERRY Rese arch Book | 305

a USA TODAY Network investigation found. They dispatch truckers for shifts that last up to 20 hours a day, six
days a week, sometimes with tragic results. In August 2013, a Container Intermodal Transport trucker, who said in
depositions that he often broke fatigue laws, barreled into stopped traffic at 55 mph, killing a teenager and injuring
seven others. Seven months later, a Pacific 9 Transportation driver had just finished his 45th hour on the clock in
three days when he ran over and killed a woman crossing the street. […] But the USA TODAY Network
investigation shows for the first time that fatigued truckers are a near-constant threat on the roads around America’s
busiest ports. To identify port trucking companies that put their drivers and the public at risk, reporters retraced the
movement of thousands of Los Angeles-area trucks over four years using time stamps generated each time a driver
passes through a port gate. Reporters then calculated how long each truck had operated and compared the results to
federal crash data from 2013 to 2016. The analysis found that, on average, trucks serving the ports of Los Angeles
and Long Beach operated without the required break 470 times a day. Those trucks were involved in at least 189
crashes within a day of an extended period on the clock. Federal records do not indicate who was at fault. [USA
Today, 12/28/17]

Paid Leave

Perry Voted For Blocking An Amendment To Allow Americans To Earn Paid Sick Leave

Perry Voted For Blocking An Amendment To Allow Americans To Earn Paid Sick Leave. In May 2017, Perry
voted for: “Buck, R-Colo., motion to order the previous question (thus ending debate and possibility of
amendment).” According to the Democratic Leader’s office, the previous question would allow for “consideration
of the bill (H.R. 1516) to allow Americans to earn paid sick time so that they can address their own health needs
and the health needs of their families.” A vote for the previous question was a vote to block the amendment for paid
sick leave. The previous question carried, 231-188. [H Res 352, Vote #275, 5/24/17; CQ, 5/24/17]

Perry Voted Repeatedly For Bill That Undermined Overtime Pay And Sick Leave

2017: Perry Voted For Undermining Worker Protections By Allowing Private-Sector Employees To Swap
Overtime Pay For ‘Comp Time’

Perry Voted For The Working Families Flexibility Act, Allowing Private-Sector Employees To Swap
Overtime Pay For ‘Comp Time.’ In May 2017, Perry voted for: “Passage of the bill that would allow private-
sector employers to provide non-exempt employees compensatory time off at a rate of 1.5 hours per hour of
overtime work. To be eligible, employees would be required to have worked at least 1,000 hours in a 12-month
period. Employees would be limited to 160 hours of compensatory time and employers would be required to
provide monetary compensation by Jan. 31, for any unused compensatory time accrued during the preceding year.
The bill’s provisions would sunset five years after enactment.” The bill was passed by a vote of 229-197. [HR
1180, Vote #244, 5/2/17; CQ, 5/2/17]

   NBC News: Democrats Opposed The Bill, Saying It Weakened Worker Protections And Could Allow
   Employers, Who Would Have Final Say On Scheduled Comp Time, To “Kick The Can Down The Road
   On Money You Earned Putting In Extra Hours.” “The House of Representatives passed a bill Tuesday that
   would allow employees to swap overtime pay for “comp time,” a rules change congressional Republicans have
   tried to push through for more than two decades. […] Where do the Democrats stand? They really don’t like this
   bill. Many progressives in the House argue that the proposal would chip away at protections for hardworking
   Americans and undermine the Fair Labor Standards Act. The measure, among other rules, would give employers
   the final say on when comp time can be used. In other words, House Dems fear, your boss could conceivably
   kick the can down the road on money you earned putting in extra hours. Massachusetts Sen. Elizabeth Warren, a
   fierce advocate for workers’ rights, blasted the bill as a ‘disgrace.’” [NBC News, 5/3/17]

   Perry Voted Against Blocking Protections From The Bill For Employees Who Receive Seven Or More
   Sick Days From Their Employers, Which Can Be Used To Seek Care For Pre-Existing Medical
       Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 307 of 834

                                                                 SCOTT PERRY Rese arch Book | 306

   Conditions. In May 2017, Perry voted against: “Scott, D-Va., motion to recommit the bill to the House
   Education and the Workforce Committee with instructions to report it back immediately with an amendment
   that would exempt from the bill’s provisions employees who receive seven or more sick days from their
   employer.” The motion was rejected by a vote of 192-234. [HR 1180, Vote #243, 5/2/17; CQ, 5/2/17]

   Perry Voted For Waive Certain Rules Making It Easier For The House To Pass A Bill To Allow
   Employees To Trade Overtime Pay For Comp Time. In May 2017, Perry voted for: “Adoption of the rule (H
   Res 299) that would allow private-sector employers to provide non-exempt employees compensatory time off at
   a rate of 1.5 hours per hour of overtime work. It would waive, through the legislative day of May 5, 2017, the
   two-thirds vote requirement to consider legislation on the same day it is reported from the House Rules
   Committee. It also would provide for consideration of measures under suspension of the rules on the legislative
   days of May 4 and May 5, 2017.” The rule was adopted by a vote of 230-193. [HR 1180 (HRes 299), Vote
   #241, 5/2/17; CQ, 5/2/17]

2013: Perry Voted For The “Working Families Flexibility Act,” Which Undermined The 40-Hour Work
Week, And Did Not Protect Paid Sick Leave

2013: Perry Voted For A Bill That Allowed Private-Sector Employees To Take Compensatory Time Off In
Lieu Of Overtime Pay. In May 2013, Perry voted for: “Passage of the bill that would allow private-sector
employers to provide non-exempt employees compensatory time off at a rate of 1.5 hours per hour of overtime
work. To be eligible, employees must have worked at least 1,000 hours in a 12-month period. Employees would be
limited to 160 hours of comp time and employers would be required to provide monetary compensation by Jan. 31,
for any unused comp time accrued during the preceding year. The bill’s provisions would sunset five years after
enactment. As amended, it would require the Government Accountability Office to periodically report to Congress
on the use of comp time allowed under the bill.” The bill passed 223 to 204. [HR 1406, Vote #137, 5/8/13; CQ,
5/8/13]

   Center For Economic And Policy Research: Bill Would “Undermine The 40-Hour Work Week” And
   Would Provide “Employers With A Powerful Incentive To Increase Workers’ Overtime Hours.”
   According to the Center for Economic and Policy Research: “The proposed legislation undermines the 40-hour
   work week that workers have long relied on to give them time to spend with their kids. The flexibility in this
   comp time bill would have employees working unpaid overtime hours beyond the 40-hour workweek and
   accruing as many as 160 hours of compensatory time. A low-paid worker making $10 an hour who accrued that
   much comp time in lieu of overtime pay would effectively give his or her employer an interest-free loan of
   $1,600 – equal to a month’s pay. That’s a lot to ask of a worker making about $20,000 a year. Indeed, any
   worker who accrues 160 hours of comp time will in effect have loaned his or her employer a month’s pay. This
   same arithmetic provides employers with a powerful incentive to increase workers’ overtime hours.” [The Hill,
   4/8/13]

   Center for Economic and Policy Research: Proposal Would “Likely Increase Overtime Hours For Those
   Who Don’t Want Them and Cut Pay For Those Who Do.” In an op-ed submitted to the Huffington Post a
   senior economist with the Center for Economic and Policy Research wrote: “Touted by Republicans as a new
   comp time initiative that will give hourly-paid workers the flexibility to meet family responsibilities, it is
   neither new nor about giving these workers much needed time off to care for their families. The bill rehashes
   legislation Republicans passed in the House in 1997, some 16 years ago, and that they introduced again in most
   subsequent Congresses. Its major effect would be to hamstring workers – likely increasing overtime hours for
   those who don’t want them and cutting pay for those who do.” [Huffington Post, 4/16/13]

   National Partnership For Women And Families: “You Have No Ability to Take That Leave When You
   Need It. The Employer Can Decide.” “It should be called the Employer Flexibility Act, because at every turn
   here, the employer gets to decide… It pretends to provide a set of options to employees. But even if they elect
   to take the comp time instead of wages, when they can take it is fully at the discretion of the employer. You
   have no ability to take that leave when you need it. The employer can decide.” [Chicago Tribune, 4/22/13]
       Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 308 of 834

                                                                SCOTT PERRY Rese arch Book | 307


2013: Perry Voted Against A Measure That Would Have Prevented Employers From Denying The Use Of
Compensatory Time For Family Members Or Medical Purposes. In May 2013, Perry voted against: a “motion
to recommit the bill to the House Education and Workforce Committee and report it back immediately with an
amendment that would bar employers from denying the use of compensatory time for certain family or medical
purposes. It also would prohibit employers found in violation of equal pay protections for women under the Equal
Pay Act of 1963 from replacing monetary overtime compensation with compensatory time.” The motion failed
200 to 227. [HR 1406, Vote #136, 5/8/13; CQ, 5/8/13]

    The Obama Administration Said It Would Veto The Bill Because It Would Not “Provide Sufficient
    Protections” For Workers Who May Not Want Compensatory Time Off In Lier Of Overtime Pay. The
    White House released a statement of policy saying the president’s advisors would recommend a veto of the bill.
    The White House noted that the bill “would not prevent employers from cutting the overtime hours and
    reducing the take-home pay of employees who currently have the right to overtime compensation. The
    legislation does not provide sufficient protections for employees who may not want to receive compensatory
    time off in lieu of overtime pay.” [Statement of Administration Policy, HR 1406, 5/6/13]

Davis-Bacon

Perry Repeatedly Voted To Roll Back Davis-Bacon Wage Protections

Perry Voted For Defunding Enforcement Of The Davis-Bacon Act, Which Ensures Fair Wages In
Government Contracts For Construction And Repair Of Public Buildings And Public Works. In July 2017,
Perry voted for: “King, R-Iowa, amendment that would prohibit funds made available in the bill from being used to
implement, administer or enforce prevailing wage requirements associated with the Davis-Bacon Act, which
specify the basis for wages paid to employees by companies under contract with the federal government.” The
amendment was rejected by a vote of 178-249. [H R 3219, Vote #419, 7/26/17; CQ, 7/26/17]

Perry Voted For Defunding Enforcement Of The Davis-Bacon Act, Which Ensures Fair Wages In
Government Contracts For Construction And Repair Of Public Buildings And Public Works. In September
2017, Perry voted for: “King, R-Iowa, amendment that would prohibit funds made available in the bill for the
Agriculture Department and related agencies from being used to implement, administer or enforce Davis-Bacon Act
prevailing wage requirements.” The amendment was rejected by a vote of 176-241. [H R 3354, Vote #445, 9/6/17;
CQ, 9/6/17]

Perry Voted For Defunding Enforcement Of The Davis-Bacon Act, Which Ensures Fair Wages In
Government Contracts For Construction And Repair Of Public Buildings And Public Works. In September
2017, Perry voted for: “King, R-Iowa, amendment that would prohibit funds appropriated to the Departments of
Transportation, Housing and Urban Development and related agencies from being used to implement, administer,
or enforce the Davis-Bacon Act prevailing wage requirement. The amendment was rejected by a vote of 180-241.
[H R 3354, Vote #453, 9/6/17; CQ, 9/6/17]

Perry Voted For Defunding Enforcement Of The Davis-Bacon Act, Which Ensures Fair Wages In
Government Contracts For Construction And Repair Of Public Buildings And Public Works. In September
2017, Perry voted for: “King, R-Iowa, amendment, as modified, that would prohibit funding made available in the
bill for the Department of Homeland Security and related agencies from being used to implement, administer or
enforce the Davis-Bacon Act prevailing wage requirements.” The amendment was rejected by a vote of 173-240.
[H R 3354, Vote #464, 9/7/17; CQ, 9/7/17]

Manufacturing
       Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 309 of 834

                                                                SCOTT PERRY Rese arch Book | 308

Perry Claimed He Saw No Evidence Of Slowed Manufacturing Jobs In His District

Perry Claimed He Saw No Evidence Of Slowed Manufacturing Jobs In His District. “MCDOWELL:
Congressman, we have seen a manufacturing slowdown though. Certainly the job creation in that area the economy
has slowed. The expectation for manufacturing job creation for last month, we get the jobs’ report Friday, is
expected to be zero. A big goose egg last month in manufacturing, manufacturing activity slowed in the most recent
ISM report. Are you seeing any evidence of that, however, in your district? PERRY: I don’t really see any
evidence but these things take time to be manifested as the policy changes.” [FBN “Mornings With Maria”
Interview With Rep. Scott Perry, 7/2/19]
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 310 of 834

                                                                  SCOTT PERRY Rese arch Book | 309

LGBT Issues

                                               Significant Findings

     ✓ After the Obergefell decision, Perry said that marriage equality should be a state issue.

     ✓ Perry said the Family Research Council should not be considered a hate group for opposing marriage
       equality.

     ✓ 2013: Perry voted for defending the Defense of Marriage Act against legal challenges.

     ✓ 2012: Perry said he was against gay marriage because it “redefines marriage as people know it.”


Marriage Equality

After The Obergefell Decision, Perry Said That Marriage Equality Should Be A State Issue

After The Obergefell Decision, Perry Said That Marriage Equality Should Be A State Issue. “‘I’ve long
believed that marriage equality for homosexual couples is a state issue and thus outside the purview of the federal
government. This issue should be decided democratically by the people on a state-by-state level, not serve as yet
another federal mandate.’ - U.S. Rep. Scott Perry, R-York.” [Patriot News, 6/28/15]

Perry Said The Family Research Council Should Not Be Considered A Hate Group For Opposing
Marriage Equality

Perry Criticized The SPLC For Designating The Family Research Council A Hate Group. “The writer cites
the Southern Poverty Law Center as an arbiter for determining ‘hate groups.’ The clearly radical leftist SPLC has a
history of recklessly labeling conservative organizations as ‘hate groups.’ Where once SPLC’s hate list was
reserved for groups like the Aryan Nation and the KKK, in 2010 SPLC started citing Christian groups such as the
Family Research Council as hate groups simply for opposing same-sex marriage. Is same-sex marriage a
controversial topic - of course; but both sides have heartfelt beliefs that should be allowed the opportunity for
debate.” [York Daily Record, Scott Perry Op-Ed, 12/25/16]

2013: Perry Voted For Defending The Defense Of Marriage Act Against Legal Challenges

2013: Perry Voted For Authorizing $1.5 Million Taxpayer Dollars To Defend The Defense Of Marriage Act
Against Legal Challenges. In January 2013, Perry voted for: “Adoption of the resolution that would set the rules
for the 113th Congress. The rules would extend many provisions adopted in the 112th Congress as well as expand
the rule against nepotism, provide greater authority to reduce floor voting times and broaden members’ ability to
use private aircraft. The resolution also would authorize the House to continue its legal efforts to defend the
Defense of Marriage Act and to force the attorney general to comply with subpoenas related to the Fast and Furious
gunwalking operation. It would deactivate provisions of the 2010 health care overhaul that require congressional
consideration of recommendations by the Independent Payment Advisory Board, require the annual budget
resolution to include details on means-tested and non-means-tested mandatory spending programs and require
committees to include in legislative reports the number of federal agency rulemakings that the bill would require
and whether the measure duplicates any other federal program. The resolution was adopted by a vote of 228-196.
[H Res 5, Vote #6, 1/3/13; CQ, 1/3/13]
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 311 of 834

                                                                   SCOTT PERRY Rese arch Book | 310

2013: Perry Claimed To Support Civil Unions For Gay Couples, But Refused To Call Them
Marriages

Perry Supported Civil Unions For Gay Couples, But Refused To Call Them Marriages. “And on gay marriage,
Perry isn’t opposed to civil unions that give gay couples the same government perks, but he said he doesn’t want
those unions to be called marriages. ‘Marriage has a definition,’ he said. ‘A definition must mean something or it
means nothing.’ Marriage is between a man and a woman, he said. ‘If they want to call it a civil union, that’s fine.’”
[York Dispatch, 6/19/13]

2012: Perry Said He Was Against Gay Marriage Because It “Redefines Marriage As People Know
It”

2012: Perry Said He Was Against Gay Marriage Because “It Redefines Marriage As People Know It.”
“Regardless of who wins in November, the next representative in the 4th Congressional District is likely to vote in
favor of gay civil unions if the issue makes it to the House of Representatives. Both of the major party contenders
support equal treatment for gays, as does at least one third-party candidate. But the men stop short of consensus on
abortion. Gay marriage: State Rep. Scott Perry, R-Dillsburg, said he’s not a proponent of ‘gay marriage,’ ‘because it
redefines marriage as people know it.’” [York Dispatch, 10/1/12]
       Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 312 of 834

                                                                  SCOTT PERRY Rese arch Book | 311

National Defense & Security Issues

                                               Significant Findings

     ✓ Perry called the release of the CIA’s torture report “almost treasonous.”

     ✓ Perry voted against including additional requirements to obtaining warrants for surveillance through
       FISA.

             ✓ Perry voted against reauthorizing the foreign intelligence security act (FISA), including section
               702, which conducts surveillance on foreign targets’ communications.

     ✓ Perry voted for blocking consideration of clean, long-term Department of Homeland Security funding
       bill.

     ✓ Perry voted for passage of FY2019 bill providing appropriations to the department of defense for
       military activities.

             ✓ Perry voted for the national defense authorization act of 2018 that authorized $692.1 billion for
               defense and prohibited closing Guantanamo Bay.


National Security

Perry Called The Release Of The Torture Report “Almost Treasonous”

Perry Called The Release Of The Torture Report “Almost Treasonous.” “‘Almost treasonous.’ That’s how
U.S. Rep. Scott Perry, R-York County, described in a WPHT radio interview the release of a Senate report on the
CIA’s use of torture on terrorism suspects. Obviously, the congressman is entitled to his own opinions. And he has
a lot of them. For instance, remember when he said some years ago that people need guns to protect themselves
against an overbearing government? That was a very strange comment from a representative of the government
not to mention a military officer whose troops might become targets of armed whackos who decide to go to war
against what they perceive as a tyrannical government.” [Public Opinion, Editorial, 12/23/14]

    The CIA Torture Report Was The Culmination Of An Investigation Into 6 Years Of “Enhanced
    Interrogation Techniques” Used By The CIA Against Suspected Terrorists. “The report, completed in
    2014, is the result of an investigation into six years of detention and "enhanced interrogation techniques" used
    by the CIA against suspected terrorists in secret sites around the world. The 525-page report is a summary of a
    classified, 6,700-page review. The Senate Select Intelligence Committee spent more than five years analyzing
    approximately 6.3 million pages of documents, at a cost of $40 million.” [CNN, 9/12/19]

Foreign Intelligence Surveillance Act Reauthorization

Perry Voted For An Amendment That Would Require The Government To Obtain A Warrant
Before Searching Surveillance Data Collected Through Section 702

Perry Voted For An Amendment That Would Require The Government To Obtain A Warrant Before
Searching Surveillance Data Collected Through Section 702. In January 2018, Perry voted for: “Amash R-
Mich., amendment that would end NSA collection of communications data that is neither to nor from an approved
foreign target, but rather communications “about” a foreign target entirely between American citizens. It would
       Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 313 of 834

                                                                  SCOTT PERRY Rese arch Book | 312

prohibit the FBI and intelligence agencies from searching the Section 702 database for information on U.S. citizens
without first obtaining a warrant, except in certain circumstances. The amendment would end the so-called ‘reverse
targeting’ practice, in which an American communicating with a foreign target is also subject to surveillance, and
would modify oversight of and appointments to the Foreign Intelligence Surveillance Court.” The amendment
failed 183 to 233. [S 139, Vote #14, 1/11/18; CQ, 1/11/18]

    Detroit News: The Amendment Would Have “Required Officials To Get Warrants In Most Cases Before
    Intercepting And Reading Emails And More Of U.S. Citizens.” “Before approving a six-year extension of
    the law, the House voted 233 to 183 to kill an amendment designed to protect Americans civil liberties. This
    amendment would have required officials to get warrants in most cases before intercepting and reading emails
    and more of U.S. citizens. This amendment was proposed by Rep. Justin Amash (R-Mich). The vote was a
    victory for Republican establishment. House Speaker Paul D. Ryan had blocked the House from considering a
    compromise bill.” [Forbes, 1/11/18]

    New York Times: The Amendment Would Have Provided “A Series Of New Safeguards” On Officials
    That Conduct Surveillance On Foreign Communications. “Before voting to extend the law, known as
    Section 702 of the FISA Amendments Act, the House rejected an amendment that would have imposed a series
    of new safeguards. That proposal included a requirement that officials obtain warrants in most cases before
    hunting for, and reading, emails and other messages of Americans that were swept up under the surveillance.”
    [New York Times, 1/11/18]

Perry Voted Against Including Additional Requirements To Obtaining Warrants For Surveillance
Through FISA

Perry Voted Against Including Additional Requirements To Obtaining Warrants For Surveillance Through
FISA. In January 2018, Perry voted against: “Himes D-Conn., motion to recommit the bill to the House
Intelligence Committee with instructions to report it back immediately with an amendment that would include
additional requirements related to obtaining warrants in order to query information incidentally collected on U.S.
citizens.” The motion failed 189 to 227. [S 139, Vote #15, 1/11/18; CQ, 1/11/18]

Perry Voted Against Reauthorizing The Foreign Intelligence Security Act (FISA), Including Section
702, Which Conducts Surveillance On Foreign Targets’ Communications

Perry Voted Against Reauthorizing The Foreign Intelligence Security Act (FISA), Including Section 702,
Which Conducts Surveillance On Foreign Targets’ Communications. In January 2018, Perry voted against:
“Passage of the bill that would reauthorize for six years, through 2023, the Foreign Intelligence Surveillance Act,
which governs electronic surveillance of foreign terrorism suspects. The bill would reauthorize Section 702
surveillance authorities on foreign targets, and would require the development of procedures for searching the
Section 702 database that would protect the Fourth Amendment rights of U.S. citizens. The bill would prohibit the
FBI from accessing information without an order from the secret FISA court in certain cases. The measure would
increase penalties for the unauthorized removal of classified documents or information.” The bill passed 256 to
164. [S 139, Vote #16, 1/11/18; CQ, 1/11/18]

    HEADLINE: “House Extends Surveillance Law, Rejecting New Privacy Safeguards.” [New York Times,
    1/11/18]

    New York Times: Section 702 Permitted The Government To Conduct Warrantless Surveillance On
    Communications Of Foreigners Abroad, “Even When They Are Talking To Americans.” “A yearslong
    debate over National Security Agency surveillance and protections for Americans’ privacy rights will reach a
    climactic moment on Thursday as the House of Representatives takes up legislation to extend a program of
    warrantless spying on internet and phone networks that traces back to the Sept. 11 attacks. There is little doubt
    that Congress will extend an expiring statute, known as Section 702 of the FISA Amendments Act, that permits
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 314 of 834

                                                                   SCOTT PERRY Rese arch Book | 313

    the government to collect without a warrant from American firms, like Google and AT&T, the emails and other
    communications of foreigners abroad — even when they are talking to Americans.” [New York Times,
    1/10/18]

    Perry Voted For Consideration Of Reauthorizing The Foreign Intelligence Security Act (FISA),
    Including Section 702. In January 2018, Perry voted for: “Adoption of the rule (H Res 682) that would provide
    for House floor consideration of the bill (S 139) that would reauthorize Title VII of the Foreign Intelligence
    Surveillance Act through Dec. 31, 2023, and would require the development of procedures for searching the
    Section 702 database that protect the Fourth Amendment rights of U.S. citizens.” [H Res 682, Vote #8, 1/8/18;
    CQ, 1/10/18]

Department Of Homeland Security

Perry Voted Three Times Against A Clean Department Of Homeland Security Funding Bill That
Did Not Include Efforts To Defund Obama’s Immigration Executive Orders

Perry Voted For Blocking Consideration Of Clean, Long-Term Department of Homeland Security Funding
Bill. In February 2015, Perry voted for: “Collins, R-Ga., motion to order the previous question.” According to the
Democratic Leader’s office, “the Democratic Previous Question would force a vote on legislation to provide long-
term funding for Homeland Security, without radical, anti-immigrant riders. This is the fifth opportunity for House
Republicans to vote for a clean DHS funding bill.” A vote against the previous question would have allowed the
bill to be considered. The previous question was agreed to 240 to 183. [H Res 129, Vote #100, 2/27/15; CQ,
2/27/15; Democratic Leader, 2/27/15]

Perry Voted For Blocking Consideration Of Clean DHS Funding Bill. In February 2015, Perry voted for:
“Woodall, R-Ga., motion to order the previous question.” According to the Democratic Leader’s office, “the
Democratic Previous Question would force a vote on legislation to provide long-term funding for Homeland
Security, without radical, anti-immigrant riders. This is the third opportunity for House Republicans to vote for a
clean DHS funding bill.” A vote against the previous question would have allowed the bill to be considered. The
previous question was agreed to 241 to 181. [H Res 121, Vote #86, 2/25/15; CQ, 2/25/15; Democratic Leader,
2/25/15]

Perry Voted For Blocking Consideration Of Clean Department Of Homeland Security Funding Bill. In
February 2015, Perry voted for: “Cole, R-Okla., motion to order the previous question.” According to the
Democratic Leader’s office, “The Democratic Previous Question would force a vote on clean legislation to provide
long-term funding for the Department Homeland Security, without radical, anti-immigrant riders.” A vote against
the previous question would have allowed the bill to be considered. The previous question was agreed to 232-164.
[H.RES.100, Vote #71, 2/11/15; CQ, 2/11/15; Democratic Leader, 2/11/15]

Funding

FY 2019 National Defense Authorization Act

Perry Voted For Agreeing To The Conference Report For The National Defense Authorization Act FY 2019.
In July 2018, Perry voted for: “adoption of the conference report on the bill that would authorize $708.1 billion for
defense-related programs, with $639.1 billion for the Defense Department’s base budget, and $69 billion for
overseas contingency operations. Specifically, it would authorize $65 million for the development of low-yield
nuclear weapons. It would also authorize $18.8 billion for Navy aircraft procurement, $16.5 billion for Air Force
aircraft, and 24.1 billion for Navy shipbuilding. It would prohibit any U.S. government agency from using
technology produced by the Chinese companies ZTE or Huawei, but would not reimpose a ban on U.S. exports to
ZTE.” The report was agreed to, 359-54. [HR 5515, Vote #379, 7/26/18; CQ, 7/26/18]
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 315 of 834

                                                                   SCOTT PERRY Rese arch Book | 314

Perry Voted For Passage Of FY2019 Bill Providing Appropriations To The Department Of Defense For
Military Activities. In June 2018, Perry voted for: “Passage of the bill that would make a total of $674.6 billion in
discretionary defense spending for fiscal 2019, which would include $605.5 billion in discretionary spending
subject to spending caps for fiscal 2019 and $68.1 billion in uncapped Overseas Contingency Operations funding.”
The bill passed, 359-49. [HR 6157, Vote #313, 6/28/18; CQ, 6/28/18]

    Bill Amounted To A 15,600 Troop Increase Across The Military And 2.6 Percent Pay Raise For Service
    Members. “The House’s budget amount includes a 15,600 troop increase across the military, and a 2.6 percent
    pay raise for service members beginning in January.” [The Hill, 6/28/18]

    Bill Included $9.4 Billion For 93 F-35s – 16 More Than The Trump Administration Requested – And
    $22.7 Billion For 12 New Navy Ships. “In addition, the bill would provide $9.4 billion for 93 F-35 fighter jets
    - 16 more jets than the administration requested and four more than Senate appropriators want – as well as
    $22.7 billion for 12 new Navy ships, and $145.7 billion for equipment purchases and upgrades. House
    lawmakers had inserted several amendments into the bill leading up to the vote, including a provision to add
    $10 million to aid in bringing Korea War remains from North Korea to the United States, and a proposal to
    block the Pentagon from business with Chinese telecom companies ZTE and Huawei.” [The Hill, 6/28/18]

FY 2018 National Defense Authorization Act

Perry Voted For The National Defense Authorization Act Of 2018 That Authorized $692.1 Billion For
Defense And Prohibited Closing Guantanamo Bay. In November 2017, Perry voted for: “Adoption of the
conference report on the bill that would authorize $692.1 billion for defense programs in fiscal 2018, including
$65.7 billion for overseas operations in Afghanistan, Iraq and Syria, and for the general war on terror. It would
authorize $241.2 billion for operations and maintenance; $146.2 billion for military personnel; 10.7 billion for
military construction and family housing; $15 billion for ballistic-missile defense; and $33.9 billion for defense
health care programs, including $396 million from the overseas operations account. It would prohibit the use of
funds for a new round of base closures. It would authorize $8 billion for various cybersecurity programs, would
require the president to develop a national policy for the United States related to cybersecurity and would withhold
certain funds made available for White House staff until the president would submit such national policy to
Congress. The bill would authorize a 2.4 percent pay raise for military personnel. It would prohibit detainees at
Guantanamo Bay, Cuba, from being transferred to U.S. soil, and would prohibit the closing of the main base and
detention facility at Guantanamo. It would extend, through 2018, the authority for several bonus and special
payments for military members.” The conference report was adopted 356-70. [HR 2810, Vote #631, 11/14/17; CQ,
11/14/17]

    President Trump Signed The Bill Into Law On December 12, 2017. [HR 2810, latest action 12/12/17]

Perry Voted For Authorization FY 2018 Discretionary Funding For Defense Programs. In July 2017, Perry
voted for: “Passage of the bill that would authorize $688.3 billion in discretionary funding for defense programs in
fiscal 2018. The total would include $74.6 billion for Overseas Contingency Operations funds, of which $10 billion
would be used for non-war, base defense budget needs; $239.7 billion for operations and maintenance; $10.2 billion
for military construction; $142.9 billion for military personnel; and $33.9 billion for defense health care programs.
It would authorize $12.5 billion for procurement of F-35 planes, research and development, as well as
modifications to existing aircraft, and would prohibit the retirement of the A-10 bomber fleet. The bill would
require the Defense Department to submit to Congress a report on vulnerabilities to military installations resulting
from climate change over the next 20 years, and would express the sense of Congress that climate change is a
“direct threat” to U.S. national security. The bill would also require the Air Force to establish, by 2019, the Space
Corps, a fighting force to improve the U.S. military’s ability to address threats in space.” The bill passed by a vote
of 344-81. [H R 2810, Vote #378, 7/14/17; CQ, 7/14/17]
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 316 of 834

                                                                   SCOTT PERRY Rese arch Book | 315

Perry Voted For FY 2017 National Defense Authorization Act That Became Law

Perry Voted For FY 2017 National Defense Authorization Act. In December 2016, Perry voted for: “Adoption
of the conference report on the bill that would authorize $611.2 billion for defense programs in fiscal 2017,
including $59.5 billion for overseas operations in Afghanistan, Iraq and Syria. It would authorize $222.4 billion for
operations and maintenance; $139.6 billion for military personnel; $7.9 billion for military construction and family
housing; $10 billion for ballistic-missile defense; and $33.5 billion for defense health care programs, including
$374 million from the overseas operations account. It would prohibit the use of funds for a new round of base
closures. The bill would authorize a 2.1 percent pay raise for military personnel. It would elevate U.S. Cyber
Command to an independent major command within the Defense Department. It would prohibit detainees at
Guantanamo Bay, Cuba, from being transferred to U.S. soil, and would prohibit the closing of the main base and
detention facility at Guantanamo. It would extend, through 2017, the authority for several bonus and special
payments for military members.” The bill passed 375 to 34. [S. 2943, Vote #600, 12/2/16; CQ, 12/2/16]

    President Obama Signed The Bill Into Law On December 23, 2016. [S 2943, latest action 12/23/16]

Perry Voted For FY 2016 National Defense Authorization Act That President Obama Threatened
To Veto

2016: Perry Voted For FY 2017 National Defense Authorization Act. In May 2016, Perry voted for: the FY2017
National Defense Authorization Act (NDAA), “that would authorize $602.2 billion in discretionary funding for
defense programs in fiscal 2017. The total would include $58.8 billion for Overseas Contingency Operations
funding, of which $23.1 billion of would be used for non-war, base defense budget needs. As amended, the bill
would require the president to seek Senate confirmation of his national security adviser if the staff of the National
Security Council exceeds 100 employees.” The bill passed, 277-147. [HR 4909, Vote #216, 5/18/16; CQ, 5/18/16]

    President Obama Threatened To Veto The Bill; Bill Would Have Shrunk The National Security Council
    And Stymied Obama Administration Directives On Climate Change And Protections For LGBT Federal
    Contractors. “The House passed a defense bill laden with several controversial policy changes Wednesday
    evening, serving up a $610 billion measure that dips into wartime funds, shrinks the National Security Council,
    and stymies presidential directives on climate change and protections for LGBT federal contractors. The White
    House has already threatened to veto the bill, which passed 277 to 147, just 13 votes shy of a veto-proof
    majority. A few dozen Democrats backed the measure, while a handful of Republicans voted against the bill.”
    [Washington Post, 5/19/16]

    Bill Was Not Taken Up By The Senate. [HR 4909, latest action 5/26/16]

Perry Voted For FY 2016 National Defense Authorization Act That Became Law, Which Lifted
Sequester Caps On Defense Spending For Two Years

Perry Voted For FY 2016 National Defense Authorization Act, Which Lifted Sequester Caps On Defense
Spending For Two Years. In November 2015, Perry voted for: suspending the rules and passing the FY 2016
National Defense Authorization Act. The bill provided that, “the annual [defense] spending caps will be lifted for
another two years, the 10-year spending caps created under the Budget Control Act of 2011 remain in place.” The
bill passed 370-58. [S 1356, Vote #618, 11/05/15; Vice News, 10/29/15]

    FY 2016 NDAA Included $715 Million For Iraqi Forces Fighting ISIS. “Fiscal 2016 Defense Authorization
    — Passage…It also would authorize $715 million for security assistance to Iraqi forces fighting the Islamic
    State of Iraq and the Levant (ISIL).” [CQ, accessed 1/07/16]
       Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 317 of 834

                                                                 SCOTT PERRY Rese arch Book | 316

   FY 2016 NDAA Included $599 Billion In Discretionary Funding For Defense Programs. “Fiscal 2016
   Defense Authorization — Passage… the bill that, as amended, would authorize $599 billion in discretionary
   funding for defense programs in fiscal 2016.” [CQ, accessed 1/07/16]

   FY 2016 NDAA Included Provisions Restricting The Ability Of The President To Transfer Prisoners
   From Guantanamo Bay Detention Center To Third Party Countries. “Fiscal 2016 Defense Authorization
   — Passage… The measure would place new restrictions on the ability of the president to transfer prisoners
   from the Guantanamo Bay, Cuba, detention center to third-party countries.” [CQ, accessed 1/07/16]

Perry Voted For FY 2016 National Defense Authorization Act That Was Vetoed By President
Obama

Perry Voted For Agreeing To The Conference Report Of The FY16 National Defense Authorization Act. In
October 2015, Perry voted for: “Adoption of a conference report to accompany the National Defense Authorization
Act (HR 1735) that would authorize $604.2 billion for discretionary defense spending, including $515 billion for
discretionary spending subject to sequester-reduced spending caps for FY 2016 for the base defense budget and
$89.2 billion for the Overseas Contingency Operations (OCO).” The conference report was adopted, 270-156. [HR
1735, Vote #532, 10/1/15; CQ, 10/1/15]

   President Obama Vetoed The Bill Because It Sidestepped Budget Limitations And Restricted Transfer
   Of Detainees Held At Guantanamo Bay. “President Obama exercised his veto power Thursday for just the
   fifth time in his presidency, rejecting a defense authorization bill because of the way it would sidestep budget
   limitations for the military and because it would restrict the transfer of detainees being held at Guantanamo
   Bay. The White House said that the National Defense Authorization Act (NDAA) would tap an overseas
   contingency operations account designed for emergencies and war costs and use it as a ‘slush fund’ to avoid
   budget restrictions. Those restrictions — known as sequestration — would impose offsetting across-the-board
   cuts if spending passed certain levels.” [Washington Post, 10/22/15]

Perry Voted For FY16 National Defense Authorization Act. In May 2015, Perry voted for: the FY16 National
Defense Authorization Act “that authorizes $612 billion in government funding for programs at the Department of
Defense.” The bill passed, 269-151. [NBC News, 5/15/15; H.R 1735, Vote #239, 5/15/15]

   Bill Allowed Concealed Carry Of Firearms On Military Installations. “The U.S. House passed the National
   Defense Authorization Act (NDAA) for the 2016 fiscal year on Friday, including an amendment that would
   allow military base commanders to authorize the concealed carry of firearms on military installations.” [KVUE,
   5/15/15]

   Bill Placed Restrictions On President To Transfer Prisoners From Guantanamo Bay. “The measure would
   place new restrictions on the ability of the president to transfer prisoners from the Guantanamo Bay, Cuba,
   detention center to third-party countries and would continue existing prohibitions against transferring such
   detainees to the United States or its territories.” [CQ Floor Votes, 5/15/15]

Perry Voted For House Version Of FY 2016 Defense Appropriations Bill

Perry Voted For The House Version Of The Fiscal Year 2016 $578.6 Billion Defense Appropriations Bill. In
June 2015, Perry voted for: legislation to “provide $578.6 billion in discretionary funding for the Defense
department in fiscal 2016. The total would include $490.2 billion in base Defense department funds and $88.4
billion for the Overseas Contingency Operations account, and would provide that $37.5 billion in OCO funding be
used in support of base budget requirements. The bill would provide roughly $218.8 billion for operations and
maintenance, approximately $116.7 billion for procurement, approximately $67.9 billion for research and
development and $133.2 billion for military personnel, including a 2.3 percent pay raise. It also would provide
roughly $31.7 billion for the Defense Health Program. The measure would provide $715 million for security
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 318 of 834

                                                                   SCOTT PERRY Rese arch Book | 317

assistance to Iraqi forces fighting the Islamic State and at least $600 million to aid Jordan in its fight against that
group. It also would provide $600 million to continue training and equipping moderate Syrian opposition forces and
would appropriate $200 million for lethal weapons for Ukraine. As amended, the bill would bar use of funds by the
National Security Agency or the Central Intelligence Agency to mandate that a company alter products or services
to permit electronic surveillance of users, except for mandates or requests authorized under the Communications
Assistance for Law Enforcement Act.” The bill passed 278-149. [HR 2685, Vote #358, 6/11/15; CQ Floor Votes,
6/11/15]

    Bill Added $38 Billion Above The Budget Caps Created By The Sequester. “The House on Thursday
    approved this year’s spending bill for the Pentagon in a 278-149 vote. Passage of the $579 billion bill came
    after the White House threatened a veto of the legislation over insufficient funding levels and controversial
    policy riders that would prohibit funds from being used to transfer detainees imprisoned at Guantanamo Bay to
    the United States. It also passed despite heavy opposition among Democrats and some conservatives over the
    use of a war fund to boost defense spending next year. Republicans added $38 billion to the war fund to give
    the Pentagon spending above the budget caps created by the sequester, but they left the limits in place for
    nondefense spending. Democrats and the White House want the sequester lifted in full.” [The Hill, 6/11/15]
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 319 of 834

                                                                    SCOTT PERRY Rese arch Book | 318

Seniors’ Issues

                                                Significant Findings

     ✓ Perry’s team claimed he was running on protecting Medicare, although Perry repeatedly voted for
       Republican budgets that would gut Medicare.

     ✓ Perry said it was inappropriate for the wealthy to have access to Medicare, and it should be limited to
       the middle class and poor.

     ✓ 2017: Perry voted against consideration of an amendment lowering out-of-pocket drug costs for seniors.

              ✓ Perry voted 12 times to reopen the Medicare donut hole, costing seniors thousands more in out-
                of-pocket prescription costs.

     ✓ 2014: Perry refused to answer when asked if he would support privatizing Social Security, Medicaid,
       and Medicare.

     ✓ Perry wanted to reform the Social Security cost-of-living adjustment formula.

     ✓ 2012: Perry agreed with the general concept of Paul Ryan’s Medicare overhaul plan.

     ✓ Perry voted for Republican Study Committee budgets that included increasing the Social Security
       retirement age.

     ✓ Perry voted for nullifying a department of labor rule exempting certain government-administered state
       retirement savings plans from select federal regulations.


Medicare

Perry’s Team Claimed He Was Running On Protecting Medicare

Perry’s Spokesperson Said Perry Was Running On “Protecting Medicare.” “But Perry’s spokesperson, Brian
Nutt, says the district is still plus-four to plus-six GOP. Trump, he says, won the old Fourth by 21 points, and, if the
new district was in place in 2016, would have won it by eight points. ‘It’s a trending-Republican district,’ says Nutt,
‘and Scott Perry’s running on the things he’s been out front and working on: lowering taxes, safer schools, national
security, protecting Medicare and ending sanctuary cities.’” [Philadelphia Daily News, 10/1/18]

Perry Said It Was Inappropriate For The Wealthy To Have Access To Medicare, And It Should Be
Limited To The Middle Class And Poor

2012: Perry Claimed It Was Inappropriate For The Wealthy To Have Access To Medicare While The Middle
Class And Poor Did Not. “He said it’s inappropriate for wealthy people to have access to Medicare, and it should
be limited to people who are middle class and the poor. He said the Medicare reform previsions in the Affordable
Care Act don’t address the problems, and the bill should be ‘thrown out.’” [York Dispatch, 10/21/12]

2018: 49,223 Residents Of PA’s 10th District Received Some Medicare Benefits
       Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 320 of 834

                                                                   SCOTT PERRY Rese arch Book | 319

2017: 49,223 Residents Of Perry’s District Received Medicare Benefits. [Centers for Medicare & Medicaid
Services, 2018 Congressional District Report]

Perry Repeatedly Voted For Republican Budgets That Would Gut Medicare

Perry Voted For FY18 House Republican Budget Resolution. [H Con Res 71, Vote #557, 10/5/17; CQ, 10/5/17]

   AP: House Budget “Reprises A Controversial Plan To Turn Medicare Into A Voucher-Like Program.”
   “The House on Thursday passed a $4.1 trillion budget plan that promises deep cuts to social programs while
   paving the way for Republicans to rewrite the tax code later this year. The 2018 House GOP budget reprises a
   controversial plan to turn Medicare into a voucher-like program for future retirees as well as the party’s efforts
   to repeal the “Obamacare” health law. Republicans controlling Congress have no plans to actually implement
   those cuts while they pursue their tax overhaul.” [Associated Press, 10/5/17]

Perry Voted For FY16 Republican Budget. [H. Con Res. 27, Vote #142, 3/25/15; New York Times, 3/25/15]

   National Committee To Preserve Social Security & Medicare: 2015 House GOP Budget Would Leave
   “Seniors And The Disabled – Some Of Our Most Vulnerable Americans – Hostage To The Whims Of
   Private Insurance Companies.” “Once again, the House GOP’s budget would privatize Medicare with a
   voucher plan, leaving seniors and the disabled – some of our most vulnerable Americans – hostage to the
   whims of private insurance companies. Over time, this will end traditional Medicare and make it harder for
   seniors to choose their own doctor. Vouchers will not keep up with the increasing cost of health insurance…
   that is why seniors will pay more.” [National Committee to Preserve Social Security & Medicare, 3/17/15]

   New York Times: 2015 House GOP Budget Would Turn Medicare Into A “Voucherlike” Program.
   “House Budget Committee members previewed their plans in an unusual, campaign-style video on Monday.
   The plan envisions a remaking of the federal government. Future recipients of Medicare would be offered
   voucherlike ‘premium support’ to pay for private insurance rather than government-provided health care.
   Spending on Medicaid would be cut substantially over 10 years, with the money turned into block grants to
   state governments, which in turn would have much more flexibility in deciding how it is allocated.” [New York
   Times, 3/17/15]

Perry Voted For FY15 Republican Budget. [H Con Res 96, Vote #177, 4/10/14; USA Today, 4/10/14]

   AARP: Republican Budget Would Remove the Medicare Guarantee. “Chairman Ryan’s proposed budget
   fails to address the high costs of health care and instead shifts costs onto seniors and future retirees. Repealing
   the benefits of the Affordable Care Act ignores the progress we’ve made to improve access to health care and
   protect against discrimination based on age, gender or medical history. Removing the Medicare guarantee of
   affordable health coverage for older Americans by implementing a premium support system and asking seniors
   and future retirees to pay more is not the right direction.” [AARP Press Release, 4/1/14]

   NCPSSM: Republican Budget Would Ultimately Kill Traditional Medicare. “This is a budget that
   doubles-down on an ideological quest to turn Medicare into “coupon care”, making it harder for seniors to
   choose their own doctors and ultimately killing traditional Medicare. If the GOP/Ryan budget becomes law,
   seniors will immediately lose billions in prescription drug savings, free wellness visits and preventative
   services provided in the ACA, and the Part D donut hole returns.” [National Committee to Preserve Social
   Security & Medicare, 4/1/14]

   Associated Press: “The Proposal Would Reprise a Voucher-Like Medicare Program.” “The proposal
   would reprise a voucher-like Medicare program for future retirees that would be the basis for GOP claims that
   the measure would drive down government debt over the long term.” [Associated Press via The Guardian,
   4/1/14]
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 321 of 834

                                                                   SCOTT PERRY Rese arch Book | 320

    Los Angeles Times: Republican Budget Would Turn Medicare into a “Voucher-Like Program” that
    “May Not Fully Cover the Cost” of Medicare. “Ryan retained his idea for turning the Medicare health
    system into a voucher-like program for future seniors, providing a fixed amount of cash that can be applied
    toward the purchase of private health insurance. The voucher may also be used to enroll in traditional
    Medicare, but it may not fully cover the cost.” [Los Angeles Times, 4/1/14]

2013: Perry Voted For FY14 Ryan Budget That Called For Restructuring Of Medicare Into A “Premium
Support” System And $5.7 Trillion In Spending Cuts Over Ten Years. [H. Con. Res, 25, Vote #88, 3/21/13;
CQ, 3/21/13]

    National Journal: “For Those Younger Than Age 55, Medicare Could Look Unrecognizable” If Ryan
    Budget Were Implemented. “And, for those younger than age 55, Medicare could look unrecognizable:
    People receive a fixed sum of money from the federal government to buy health insurance in their old age,
    regardless of the way inflation has caused health care costs to increase.” [National Journal, 3/10/13]

    CBPP: Ryan Budget Would Cut Medicare Spending By A Total Of $356 Billion.” According to an
    analysis of the Ryan budget conducted by the Center on Budget and Policy Priorities: “Over the 2013 to 2023
    period, the Ryan budget would cut Medicare spending by a total of $356 billion. His budget would save $129
    billion compared to current law from limiting medical malpractice awards, increasing income-tested premiums,
    and repealing the Medicare benefit improvements in health reform, including closure of the prescription drug
    ‘donut hole.’ Ryan’s baseline includes $138 billion in scheduled cuts from Medicare’s sustainable growth rate
    formula for physicians and $89 billion in Medicare cuts from sequestration, bringing his total Medicare
    reductions to the aforementioned $356 billion.” [Center on Budget and Policy Priorities, 3/12/13]

Medicare Part D

2017: Perry Voted Against Consideration Of An Amendment Lowering Out-Of-Pocket Drug Costs For
Seniors

Perry Voted Against Consideration Of An Amendment Lowering Out-Of-Pocket Drug Costs For Seniors. In
January 2017, Perry voted against: the “Demings, D-Fla., motion to recommit the bill to the House Judiciary
Committee with instructions to report back immediately with an amendment that would exempt regulations that
significantly lower seniors’ out-of-pocket costs for prescription drugs under Medicare Part D. It would remove the
bill’s provision that would effectively overturn two Supreme Court decisions that require federal courts to defer to
an agency’s interpretation of the underlying law or rule when considering challenges to agency rules.” The motion
was rejected by a vote of 190-233. [HR 5, Vote #44, 1/11/17; CQ, 1/11/17]

Perry Voted 12 Times To Reopen The Medicare Donut Hole, Costing Seniors Thousands More In Out-Of-
Pocket Prescription Costs

Perry Voted 12 Times To Repeal The Affordable Care Act. [H Con Res 25, Vote #88, 3/21/13; HR 45, Vote
#154, 5/16/13; H Con Res 96, Vote #175, 4/10/14; H Con Res 96, Vote #177, 4/10/14; HR 596, Vote #58, 2/3/15;
H Con Res 27, Vote #138, 3/25/15; H. Con Res. 27, Vote #141, 3/25/15; H. Con Res. 27, Vote #142, 3/25/15; S
Con Res 11, Vote #183, 4/30/15; HR 3762, Vote #568, 10/23/15; HR 3762, Vote #6, 1/6/16; HR 3762, Vote #53,
2/2/16]

    The Affordable Care Act, AKA Obamacare, Would Eventually Close Medicare’s Prescription-Drug
    Program Coverage Gap. “Over time, Obamacare closes the coverage gap, informally referred to as the donut
    hole, in Medicare’s prescription-drug program (Part D). As originally designed, once Part D beneficiaries
    reached their (relatively low) deductible, they had to pay 25 percent of their drug costs up to a certain dollar
    amount; once beneficiaries’ drug costs reached that limit, they then had to pay all of their drug costs. Then, if
    their total out-of-pocket costs reached an even higher level (called the catastrophic coverage limit, which is
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 322 of 834

                                                                    SCOTT PERRY Rese arch Book | 321

    currently set at $4,750), then they only had to pay 5 percent of drug costs above that limit. By the year 2020,
    though, there will no longer be a donut hole. From the moment beneficiaries’ drug costs reach their deductibles
    until they reach the catastrophic coverage limit, they will only pay 25 percent of their total drug costs.”
    [National Review, 11/26/13]

2012: Perry Agreed With The General Concept Of Paul Ryan’s Medicare Overhaul Plan

2012: Perry Agreed With The “General Concept” Of Paul Ryan’s Medicare Overhaul Plan. “With experts
saying Medicare is on an unsustainable path and others concerned about Social Security, the four candidates in the
race for the 4th Congressional District offered plans to address the top issues facing seniors. State Rep. Scott Perry,
R-Dillsburg: There’s no existing privatization plan he would support for Social Security; the federal government
‘made a promise it should keep,’ Perry said. He said he agrees with the ‘general concept’ of the Medicare overhaul
proposed by Republican vice presidential nominee Paul Ryan, who wants to create a system in which beneficiaries
would get a fixed payment from the government for their health insurance instead of the guaranteed benefits
provided in the current system.” [York Dispatch, 10/21/12]

Perry Supported A System Where Tax Credits Are Given To Individuals Instead Of To Their Employers

2012: Perry Claimed He Would Support Medicare System Where Tax Credits Are Given To Individuals
Instead Of Their Employers. “Perry said he would support a system, though, in which tax credits were given to
individuals instead of their employers, he said.” [York Dispatch, 10/21/12]

Social Security

2014: Perry Refused To Answer When Asked If He Would Support Privatizing Social Security,
Medicaid, And Medicare

2014: Perry Refused To Answer When Asked If He Would Support Privatizing Social Security, Medicaid,
And Medicare. “When asked if he would vote for or support privatizing Social Security, Medicaid and Medicare,
Perry would not say one way or the other. In both cases, Perry said he was in favor of making the systems solvent,
whatever those solutions might be.” [Patriot News, 10/14/14]

Perry Wanted To Reform The Social Security Cost-Of-Living Adjustment Formula

Perry Wanted To Reform The Social Security COLA Formula. “Perry has previously called for reforms to
Social Security funding, including the formula that determines cost-of-living adjustments.” [Patriot News, 2/16/16]

2018: Perry Said The Key To Preserving Social Security Would Be To Change The Benefit Formulas. “Perry
said the key to preserving Social Security for the long haul will likely come down to changing the benefit formulas
to reflect the new balance between recipients and active workers.” [Patriot News, 9/20/18]

Perry On Social Security: “What Has To Happen At Some Point Is That Formula’s Going To Have To
Change For Younger Folks, They’re Going To Have To Probably Retire Later, And Folks That Are Paying
In During For Their Working Years Are Probably Going To Have To Pay A Little More For Their
Retirement In The Future.” “‘What has to happen at some point is that formula’s going to have to change for
younger folks,’ Perry said. ‘They’re going to have to probably retire later, and folks that are paying in during for
their working years are probably going to have to pay a little more for their retirement in the future.’” [Patriot
News, 9/20/18]

Perry Supported Changing The Formula For Social Security By Lifting The Cap On Payroll Taxes
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 323 of 834

                                                                   SCOTT PERRY Rese arch Book | 322

Perry Advocated For Changing The Formula To Social Security Congress Should Lift The Cap On Payroll
Taxes. “Scott said that before formula changes are made to Social Security, Congress should lift the current cap on
payroll taxes that means someone making $128,000 per year pays the same as someone making $12.8 million.”
[Patriot News, 9/20/18]

Perry Said Lifting The Cap On Payroll Taxes Could Fund Social Security For Up To 40 Years, And Said
“Millionaires And Billionaires” Should Be “Paying Their Fair Share”

Perry On Social Security: “That Fund Could Be Fixed Financially For Upwards Of Potentially 40 Years By
Simply Lifting The Cap On The Payroll Taxes, So Let’s Take A Look At That, And Making Sure That The
Millionaires And The Billionaires In Our Society Are Paying Their Fair Share.” “‘That doesn’t seem fair to
me,’ Scott said. ‘That fund could be fixed financially for upwards of potentially 40 years by simply lifting the cap
on the payroll taxes,’ Scott said. ‘So let’s take a look at that, and making sure that the millionaires and the
billionaires in our society are paying their fair share.’” [Patriot News, 9/20/18]

2018: 155,716 Residents Of The PA 10th District Received Some Social Security Benefits

2018: 155,716 Residents Of Perry’s District Received Social Security Benefits Worth Nearly $218,963. [Social
Security Administration, Congressional Statistics, released May 2019]

    In Perry’s District, Social Security Beneficiaries Include 117,844 Seniors; 111,508 Were Retirees. Of the
    112,950 social security beneficiaries in Perry’s district, 117,844 were aged 65 or older; 111,508 were retirees.
    [Social Security Administration, Congressional Statistics, released May 2019]

Perry Voted For Republican Study Committee Budgets That Included Increasing The Social
Security Retirement Age

2017: Perry Voted For An Republican Study Committee Alternative FY18 Budget. [H Con Res 71, Vote #555,
10/5/17; CQ, 10/5/17]

    RSC Budget Would Gradually Raise The Retirement Age For Social Security To 69. “The RSC budget
    would eliminate Social Security’s long-run shortfall and make the program sustainably solvent by adopting
    Representative Sam Johnson’s (R-TX) ‘Social Security Reform Act,’ which would slow initial benefit growth
    for higher-earners, gradually raise the normal retirement age to 69, and means-test annual cost-of-living
    adjustments, which would be calculated based on the chained Consumer Price Index (CPI).” [Committee for a
    Responsible Federal Budget, 9/11/17]

2015: Perry Voted For FY2016 Republican Study Committee Budget. [H Con Res 27, Vote #138, 3/25/15; The
Hill, 3/23/15]

    FY2016 RSC Budget Raised The Retirement To 70. “The Republican Study Committee would raise the
    retirement age to 70 for people born after 1962, use a definition of inflation that would lower benefits, and
    reduce benefits for wealthier retirees.” [Examiner, 3/23/15]

2014: Perry Voted For FY2014 Republican Study Committee (RSC) Budget. [H Con Res 96, Vote #175,
4/10/14; CQ, 4/10/14]

    RSC Budget Turned Medicare Into A Voucher Program And Increased The Retirement Age To 70. “The
    RSC believes we should save Medicare from bankruptcy by transitioning to a solvent premium-support system,
    as passed in previous House Republican Budgets. […] SAFEGUARDS SOCIAL SECURITY AND
    DISABILITY INSURANCE: This budget would slowly phase in an increase in the Social Security full-
    retirement age. The full retirement age would continue the current-law’s gradual increase of two months per
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 324 of 834

                                                                   SCOTT PERRY Rese arch Book | 323

    year beginning in 2022 until the full retirement age reaches 70.” [RSC Budget, via Wayback Machine,
    accessed 3/29/18]

2013: Perry Did Not Vote On FY2014 Republican Study Committee (RSC) Budget. [H. Con. Res 25, Vote
#86, 3/20/13; CQ, 3/20/13]

    RSC Budget Would Turn Medicare Into A Voucher Program For Those 59 And Younger. “The key
    difference between [the RSC and Ryan budgets] is the plan to overhaul Medicare. While Ryan calls for
    implementing his ‘premium support’ plan for future beneficiaries age 54 and younger, the RSC budget would
    start the change for people 59 and below.” [The Hill, 3/15/13]

    RSC Budget Would Raise The Social Security Eligibility Age From 65 To 70 For Those 51 And Older.
    “This budget would slowly phase in an increase in the Social Security full-retirement age for individuals born
    in 1962 (currently 51) and after to an eventual full-retirement age of 70.” [RSC Budget, March 2013]

State-Run Retirement Plans

Perry Voted For Nullifying A Department Of Labor Rule Exempting Certain Government-
Administered State Retirement Savings Plans From Select Federal Regulations

Perry Voted For Nullifying A Department Of Labor Rule Exempting Certain Government-Administered
State Retirement Savings Plans From Select Federal Regulations, Taking Power Away From States Helping
Their Citizens Prepare For Retirement. In February 2017, Perry voted for: “Passage of the joint resolution that
would nullify and disapprove of a Labor Department rule that exempts certain local government-administered
retirement savings plans for non-government employees from select federal regulations governing pension plans.
Under the rule, a city or county must have a population at least as large as the least populated state in the nation,
and must administer a retirement plan for its own employees for the program to qualify for the exemption.” The
resolution was passed by a vote of 234-191. [HJRes 67, Vote #95, 2/15/17; CQ, 2/15/17]
       Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 325 of 834

                                                                 SCOTT PERRY Rese arch Book | 324


Tax Issues

                                               Significant Findings

     ✓ Perry voted for the 2017 Republican tax bill that benefitted the wealthy and corporations over every day
       Americans.

         ✓ Perry claimed the Republican tax bill created “the framework to launch our economy into the
           modern era.”

         ✓ Perry bragged about the Republican tax bill peeling back health care policy, while it kicked 4
           million people off of their health care coverage.

         ✓ Perry claimed 90% of Americans received a tax cut under the Republican tax plan, while it actually
           targeted the rich.

         ✓ Perry claimed the Republican tax bill would close loopholes, while it created as many new perks for
           special interests as it got rid of.

         ✓ Perry claimed the Republican tax plan would delivery more jobs, while it incentivized employers to
           move jobs overseas and gave more money to executives.

         ✓ Perry said the Republican tax bill was not “necessarily meant to bring down the deficit, but what it
           was meant to do is spur on the economy and bring up wages and lower your taxes.”

     ✓ Perry voted against preventing tax deductions for executive bonuses exceeding $1 million.

     ✓ Perry voted for blocking consideration of bill preventing U.S. corporations from moving overseas to
       dodge paying taxes.

     ✓ Perry supported eliminating property taxes as a means of “funding education.”


Tax Cuts And Jobs Act

Perry Voted For Final Passage Of The Republican Tax Scam Bill

Perry Voted For Final Passage Of The Republican Tax Scam Bill

Perry Voted For Adopting The Conference Report Of The Tax Cuts And Jobs Act. In December 2017, Perry
voted for: “adoption of the conference report on the bill that would revise the federal income tax system by
lowering the corporate tax rate from 35 percent to 21 percent; lowering individual tax rates through 2025; limiting
state and local deductions to $10,000 through 2025; decreasing the limit on deductible mortgage debt through 2025;
and creating a new system of taxing U.S. corporations with foreign subsidiaries. Specifically, it would repeal
personal exemptions and would roughly double the standard deduction through 2025. It would raise the child tax
credit to $2,000 through 2025, would repeal the alternative minimum tax for corporations and provide for broader
exemptions to the tax for individuals through 2025. It would double individual exemptions to the estate tax and gift
tax through 2025, and would establish a new top tax rate for “pass-through” business income through 2025.” The
conference report was adopted 227-203. [HR 1, Vote #692, 12/19/17; CQ Floor Votes, 12/19/17]
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 326 of 834

                                                                    SCOTT PERRY Rese arch Book | 325


Perry Voted For Final Passage Of The Tax Cuts And Jobs Act By Concurring With A Senate Amendment.
In December 2017, Perry voted for: “Brady, R-Texas, motion to concur in the Senate amendment to the tax
overhaul that would revise the federal income tax system by: lowering the corporate tax rate from 35 percent to 21
percent; lowering individual tax rates through 2025; limiting state and local deductions to $10,000 through 2025;
decreasing the limit on deductible mortgage debt through 2025; and creating a new system of taxing U.S.
corporations with foreign subsidiaries. Specifically, it would repeal personal exemptions and would roughly double
the standard deduction through 2025. It would raise the child tax credit to $2,000 through 2025, would repeal the
alternative minimum tax for corporations and provide for broader exemptions to the tax for individuals through
2025. It would double individual exemptions to the estate tax and gift tax through 2025, and would establish a new
top tax rate for “pass-through” business income through 2025. It would effectively eliminate the penalty for not
purchasing health insurance under the 2010 health care overhaul law in 2019. It would also open portions of the
Arctic National Wildlife Refuge to oil and gas drilling.” The motion was passed 224-201. [HR 1, Vote #699,
12/20/17; CQ Floor Votes, 12/20/17]

    House Was Forced To Vote For A Second Time On The Final Bill After Small Changes Were Made To
    Comply With Senate Budget Rules. “The House, forced to vote a second time on the $1.5 trillion tax bill,
    moved swiftly to pass the final version on Wednesday, clearing the way for President Trump to sign into law
    the most sweeping tax overhaul in decades. House lawmakers approved the tax bill 224 to 201 on Wednesday,
    after being forced to vote on the bill again after last-minute revisions were made to it in the Senate, which
    passed the measure 51 to 48 early Wednesday morning. The final House vote was essentially a formality, as the
    changes, which were made to comply with Senate budget rules, did not significantly alter the overall bill.”
    [New York Times, 12/20/17]

Tax Cuts And Jobs Act Benefitted The Wealthy, Corporations, And Special Interests…

Washington Post: Final Tax Bill Included A “Significant Tax Break For The Very Wealthy” And “A
Massive Tax Cut For Corporations.” “A new tax cut for the rich: The final plan lowers the top tax rate for top
earners. Under current law, the highest rate is 39.6 percent for married couples earning over $470,700. The GOP
bill would drop that to 37 percent and raise the threshold at which that top rate kicks in, to $500,000 for individuals
and $600,000 for married couples. This amounts to a significant tax break for the very wealthy, a departure from
repeated claims by Trump and his top officials that the bill would not benefit the rich. […] A massive tax cut for
corporations “A massive tax cut for corporations: Starting on Jan. 1, 2018, big businesses’ tax rate would fall from
35 percent to just 21 percent, the largest one-time rate cut in U.S. history for the nation’s largest companies.”
[Washington Post, 12/15/17]

…While Millions Of Americans Would Pay More In Taxes

Politifact: GOP Tax Bill Would Raise Taxes For The Middle Class After Individual Tax Cut Provisions
Expired In 2025. “Gillibrand said the Republican ‘tax [plan] raises middle-class taxes.’ That’s not true during the
first years of the new tax provisions. If not for the sunset for the tax changes for individuals, we likely would have
rated Gillibrand’s statement False or perhaps Mostly False. Middle-income taxpayers will either benefit or see no
change in their tax liability through 2025. But her claim could hold up after the bill’s individual provisions expire
that year. There’s no guarantee a future Congress will extend those parts of the bill.” [Politifact, 12/22/17]

    Tax Policy Center: In 2018, 5 Percent Of Taxpayers Would Pay More In Taxes Under The GOP Tax
    Bill, But Would Increase To 53 Percent Of Taxpayers In 2027. “Some taxpayers would pay more in taxes
    under the proposal in 2018 and 2025 than under current law: about 5 percent of taxpayers in 2018 and 9 percent
    in 2025. In 2027, however, taxes would increase for 53 percent of taxpayers compared with current law.” [Tax
    Policy Center, 12/18/17]
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 327 of 834

                                                                   SCOTT PERRY Rese arch Book | 326

Tax Cuts And Jobs Act Increased The Federal Debt – And Republicans Planned To Pay For It With Cuts To
Medicare And Social Security

Official CBO Estimate Found Final Tax Bill Would Increase The Federal Deficit By $1.9 Trillion. “The
GOP’s signature tax law is projected to increase the national debt by $1.9 trillion between 2018 and 2028,
according to a new report by the Congressional Budget Office (CBO). According to the report, the tax law would
cost the government $2.3 trillion in revenues, but economic growth would offset that figure by about $461 billion.”
[The Hill, 4/9/18]

After Passing A Tax Bill That Added Trillions To The Deficit, Speaker Ryan Said Medicare And Medicaid
Would Need To Be “Reformed” In Order To Decrease The Deficit. “With his dream of tax reform now
realized, Ryan is hoping to make progress on two other issues he’s targeted during his two-decade career in
Washington: entitlement and welfare reform. ‘We’re going to have to get back next year at entitlement reform,
which is how you tackle the debt and the deficit,’ Ryan, a former Budget Committee chairman, said in a recent
interview this month on the Ross Kaminsky radio talk show. Medicare and Medicaid are the ‘big drivers of debt,’
Ryan said, suggesting Republicans could once again use the budget reconciliation process to avoid a Democratic
filibuster. Medicare is the ‘biggest entitlement that’s got to have reform,’ Ryan added.” [The Hill, 12/27/17]

    HEADLINE: After Tax Overhaul, GOP Sets Sights on Medicare, Social Security [US News, 12/7/17]

    HEADLINE: Ryan says Republicans to target welfare, Medicare, Medicaid spending in 2018
    [Washington Post, 12/6/17]

    HEADLINE: Paul Ryan Pushes to Keep Overhaul of Safety-Net Programs on GOP Agenda [Wall Street
    Journal, 2/4/18]

AP: “A Wide Range Of Economists And Nonpartisan Analysts Have Warned That The Bill Will Likely
Escalate Federal Debt, Intensify Pressure To Cut Spending On Social Programs And Further Widen
America’s Troubling Income Inequality.” “The tax overhaul of 2017 amounts to a high-stakes gamble by
Republicans in Congress: That slashing taxes for corporations and wealthy individuals will accelerate growth and
assure greater prosperity for Americans for years to come. The risks are considerable. A wide range of economists
and nonpartisan analysts have warned that the bill will likely escalate federal debt, intensify pressure to cut
spending on social programs and further widen America’s troubling income inequality.” [Associated Press,
12/17/17]

Tax Cuts And Jobs Act Would Increase Incentives To Move Jobs Overseas

Tax Experts Said The Tax Cuts And Jobs Act Increased Incentives For Companies To Move Jobs Overseas.
“What happened to the workers in Clinton, tax experts say, will probably happen to more Americans if the
Republican tax overhaul becomes law. The legislation fails to eliminate long-standing incentives for companies to
move overseas and, in some cases, may even increase them, they say. ‘This bill is potentially more dangerous than
our current system,’ said Stephen Shay, a senior lecturer at Harvard Law School and former Treasury Department
international tax expert in the Obama administration. ‘It creates a real incentive to shift real activity offshore.’”
[Washington Post, 12/15/17]

Tax Cuts And Jobs Act Would Lead To More Expensive Health Insurance; 13 Million More Uninsured

Final Tax Bill Eliminated Central Affordable Care Act Provision, Leading To 13 Million Fewer Americans
With Insurance. “The individual mandate is part of the Affordable Care Act, and removing it was a top priority for
Trump and congressional Republicans. The Congressional Budget Office projects the change will increase
insurance premiums and lead to 13 million fewer Americans with insurance in a decade, while also cutting
government spending by more than $300 billion over that period.” [Washington Post, 12/15/17]
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 328 of 834

                                                                   SCOTT PERRY Rese arch Book | 327


GOP Tax Bill Would Cause Health Insurance Premiums To Rise, And Could Lead Insurers To Drop Out Of
Regional Markets. “The final GOP plan will repeal the Affordable Care Act’s individual insurance mandate,
which would allow young and healthy people to leave the insurance pool, forcing insurers to compensate by raising
prices due to the higher costs of insuring only less-healthy people. Not only would premiums likely rise, but many
insurers could drop out of regional markets.” [Newsweek, 12/18/17]

    HEADLINE: Republican Tax Plan Will Make Health Insurance More Expensive [Newsweek, 12/18/17]

Perry Claimed The Republican Tax Bill Created “The Framework To Launch Our Economy Into
The Modern Era”

Perry On The Tax Cuts And Jobs Act: “I Supported The Tax Cuts And Jobs Act, Which Ultimately Creates
The Framework To Launch Our Economy Into The Modern Era — Something We Owe Not Only To
Working Families And Small Businesses, But Also To Future Generations Of Americans.” “Washington and
its special interest allies have added dozens of loopholes but made the code too complicated and expensive for
working families. At the same time, we’ve watched good-paying jobs and U.S. companies move to countries with
more competitive tax systems. For these reasons — and a few more — I supported the Tax Cuts and Jobs Act,
which ultimately creates the framework to launch our economy into the modern era — something we owe not only
to working families and small businesses, but also to future generations of Americans.” [Office of Rep. Scott Perry,
Opinion Piece, 1/8/18]

Perry Bragged That The Republican Tax Bill Peeled Back Health Care Policy, While It Kicked 4
Million People Off Of Their Health Care Coverage

Perry On The Tax Cuts And Jobs Act: “The Bill Closes Unfair Loopholes, Lowers Tax Rates, Simplifies The
Tax Code, And Repeals The Affordable Care Act’s Individual Mandate That Punishes Americans For
Declining To Buy Health Insurance They Can’t Afford Or Don’t Want. It Lets Our Businesses Compete On
A Fair And Level Playing Field For The First Time In A Generation.” “The bill closes unfair loopholes, lowers
tax rates, simplifies the tax code, and repeals the Affordable Care Act’s individual mandate that punishes
Americans for declining to buy health insurance they can’t afford or don’t want. It lets our businesses compete on a
fair and level playing field for the first time in a generation.” [Office of Rep. Scott Perry, Opinion Piece, 1/8/18]

    CBO Projected Tax Cuts And Jobs Act Would Lead To 4 Million Fewer People With Health Care
    Coverage In 2019, And 13 Million Fewer People Would Be Covered By 2025 Because Of The Repeal Of
    The Individual Mandate. [Center for American Progress, 12/5/17]

    Center For American Progress: Estimates Of The Increase In Uninsured By Congressional District
    Under The Senate GOP Tax Bill. [Center for American Progress, 12/5/17]

Perry Claimed 90% Of Americans Received A Tax Cut Under The Republican Tax Plan, While It
Actually Targeted The Rich

Perry Claimed That 90% Of Americans Received A Tax Cut Under The Republican Tax Plan. “So 90
percent -- 90 percent of Americans got a tax cut, and we voted in the House to make the tax cuts permanent for
everybody. That’s important to know. And with -- with the -- while the deficit has been brought up once again,
those are that spending that I have voted against. And so I don’t think it’s going to be a good idea to take us back to
the most -- the highest tax rate in the -- in the westernized world, which is what I think my opponent is -- is saying
that we ought to do.” [Congressional Debate, 10/19/18]

Perry On The Tax Cuts And Jobs Act: “Under The Plan, Every Bracket Will See A Tax Reduction; That
Means A Household Of Four Earning The Median Family Income Of $73,000 Could Receive A Tax Cut Of
       Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 329 of 834

                                                                    SCOTT PERRY Rese arch Book | 328

$2,059.” “Under the plan, every bracket will see a tax reduction; that means a household of four earning the median
family income of $73,000 could receive a tax cut of $2,059. It also doubles the standard deduction (from $6,500 to
$13,000 for individuals and $12,000 to $24,000 for married couples), expands family-focused tax benefits, and
throws out many special interest loopholes. The final version of the bill also keeps existing benefits for grad
students, expands the medical expense deduction, expands the teacher supply credit, and leaves the mortgage
interest deduction in place for homes that cost under $750,000.” [Office of Rep. Scott Perry, Opinion Piece, 1/8/18]

    New York Times Editorial HEADLINE: You Know Who The Tax Cuts Helped? Rich People [New York
    Times, Editorial, 8/12/18]

    The Atlantic: “The Richer The Family, The Bigger The Cut, Both In Absolute Terms And In
    Proportional Income” From The GOP Tax Bill. “The GOP tax bill operates by two simple principles. First,
    families at every income level can expect a tax cut—but the richer the family, the bigger the cut, both in
    absolute terms and in proportional income. Households making between $500,000 and $1 million would get a
    $21,000 tax cut in 2019 and their after-tax income would rise by 4.3 percent. That proportional gain is four
    times larger than the average after-tax benefit for a family making $40,000. Second, as time goes by, most
    families’ tax benefits would shrink—with the major exception being the most affluent. Most of the plan’s
    individual tax cuts end after 2025. This provision is necessary (because of the procedure congressional
    Republicans chose for the bill) to pay for a permanent corporate tax cut whose benefits flow mostly through
    capital gains and dividends to shareholders. The bars below illustrate this effect: The tax cuts shrink between
    2018 and 2025 before disappearing for all levels in 2027—except for the richest households, the ones with the
    most money invested in stocks, who will still be reaping the benefits of lower corporate taxes.” [The Atlantic,
    12/19/17]

Perry Claimed That “90 Percent Of Americans Could Be Able To File Their Taxes On A Form The
Size Of A Postcard.”

Perry On The Tax Cuts And Jobs Act: “Even Better, 90 Percent Of Americans Could Be Able To File Their
Taxes On A Form The Size Of A Postcard. Right Now, Our Rigged Tax Code Collectively Forces 90 Percent
Of Us To Spend About 7 Billion Hours And $15 Billion Just To Comply With It.” “Even better, 90 percent of
Americans could be able to file their taxes on a form the size of a postcard. Right now, our rigged tax code
collectively forces 90 percent of us to spend about 7 billion hours and $15 billion just to comply with it.
The plan reduces the tax burden on American businesses of all sizes — which allows them to invest more in our
communities. The plan reduces the corporate tax rate to 21 percent beginning this month. Instead of encouraging
companies to seek a better tax break or more loopholes, now we can encourage them to create better jobs right here
in our communities.” [Office of Rep. Scott Perry, Opinion Piece, 1/8/18]

    Time: Republicans Failed To Follow Through On The “Central Promises” Of Their Tax Bill – To Allow
    People To File On A Postcard And To Benefit Working And Middle Class Americans. “As they pushed
    their sweeping tax bill through Congress, Republicans made two central promises. First, that the bill would
    simplify the U.S. tax code, allowing citizens to file their taxes ‘on the back of a postcard.’ And second, that the
    overhaul would primarily benefit working Americans and the middle class. The first claim proved false. And
    economic experts are skeptical about the second, arguing that the bill aids businesses at the expense of middle-
    class taxpayers.” [Time, 12/19/17]

Perry Claimed The Republican Tax Bill Would Close Loopholes, While It Created As Many New
Perks For Special Interests As It Got Rid Of

Perry On The Tax Cuts And Jobs Act: “Simply Put, The Plan Closes And Reforms Many Tax Loopholes For
Wealthy Individuals And Corporations, And It Enforces Corporate Responsibility By Including Rules To
Prevent Companies From Concealing Taxable Income. It’s An Investment In The Future Of The American
People.” “Liberal and progressive groups and many of their media supporters continue their quest to pit Americans
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 330 of 834

                                                                    SCOTT PERRY Rese arch Book | 329

against each other with the “giveaway to the wealthy” rhetoric — completely disregarding the facts. These same
individuals/groups conveniently complain about our national debt now that President Trump is in office, but oddly
were silent when former President Barack Obama roughly doubled our national debt during his eight years in
office. Simply put, the plan closes and reforms many tax loopholes for wealthy individuals and corporations, and it
enforces corporate responsibility by including rules to prevent companies from concealing taxable income. It’s an
investment in the future of the American People.” [Office of Rep. Scott Perry, Opinion Piece, 1/8/18]

    GOP Tax Bill Failed To Eliminate The Carried Interest Loophole. “Carried interest refers to the profit
    earned by the general partner of a private investment fund. That income is treated as a long-term capital gain,
    which is taxed at a lower rate than ordinary income. […] On the eve of passage, White House chief economic
    adviser Gary Cohn -- a former senior executive with the Wall Street firm Goldman Sachs -- blamed lawmakers
    for their willingness to appease lobbyists.” [Politifact, 1/2/18]

    New York Times: Tax Bill “Creates As Many New Preferences For Special Interests As It Gets Rid Of”
    After Republican Ambitions “Fell To The Powerful Forces Of Lobbying And The Status Quo.” “The
    Republican tax bill does not pass the postcard test. It leaves nearly every large tax break in place. It creates as
    many new preferences for special interests as it gets rid of. It will keep corporate accountants busy for years to
    come. And no taxpayer will ever see the postcard-size tax return that President Trump laid a kiss on in
    November as Republican leaders launched their tax overhaul effort. This was not the grand simplification of the
    code that Republicans promised when they set out to eliminate tax breaks and cut the number of tax brackets as
    they lowered rates. As their bill tore through Congress, their ambitions fell to the powerful forces of lobbying
    and the status quo.” [New York Times, 12/16/17]

    Politico: “Rather Than Streamlining The Tax Code, Republicans Have Made It More Complicated By
    Jamming Through A New Series Of Temporary Tax Breaks.... Lobbyists Expect These Breaks, Known
    As Tax Extenders, To Generate Paydays For Years.” “President Donald Trump just signed into law the
    biggest tax overhaul in a generation, but that means more work — not less — for Washington’s tax lobbyists.
    Rather than streamlining the tax code, Republicans have made it more complicated by jamming through a new
    series of temporary tax breaks for everything from craft brewers to citrus growers. Lobbyists expect these
    breaks, known as tax extenders, to generate paydays for years. Adding to their workload: Republicans rammed
    their bill through Congress so quickly that it’s almost certain to require follow-up legislation to fix the mistakes
    and miscalculations still being discovered, according to interviews with half a dozen tax lobbyists.” [Politico,
    1/2/18]

Perry Claimed The Republican Tax Plan Would Delivery More Jobs, While It Incentivized
Employers To Move Jobs Overseas And Gave More Money To Executives

Perry On The Tax Cuts And Jobs Act: “The Plan Will Deliver More Jobs, Fairer Taxes, And Bigger
Paychecks For Individuals, Families And Small Business Owners Across The Country. It’ll Help Us Break
Free From The Economic Conditions We’ve Grown Accustomed To Over The Last Few Years — Slow-
Growth, Stagnant Wages And Jobs Fleeing Overseas.” “The plan will deliver more jobs, fairer taxes, and bigger
paychecks for individuals, families and small business owners across the country. It’ll help us break free from the
economic conditions we’ve grown accustomed to over the last few years — slow-growth, stagnant wages and jobs
fleeing overseas. Too many people have been squeezed under the current system and it’s time for much-needed
relief. A strong and vibrant economy benefits all of us.” [Office of Rep. Scott Perry, Opinion Piece, 1/8/18]

    HEADLINE: The Republican Tax Bill’s Promises Of Higher Wages And More Jobs Haven’t
    Materialized. [Washington Post, 6/14/18]

    HEADLINE: Tax Cut Riches Have Gone To Execs And Investors Over Workers By Nearly 3-To-1
    Margin. [CNBC, 4/17/18]
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 331 of 834

                                                                  SCOTT PERRY Rese arch Book | 330

Perry On Republican Tax Reform: “January Is The Best Month In The Market For A Very Long Time,
300,000 -- Plus 300,000 Jobs Produced In The Last Month. And, Finally, Wage Is Coming Up. This Tax
Reform That This President Has Shepherded Through And Seeing Real Effects For Real Americans, From
The Top To The Very Bottom. And I Think You Have To Acknowledge That.” “Each of us do for the good of
the country and with all due respect to Senator Schumer, I mean, talking about the economy, I mean, January is the
best month in the market for a very long time,300,000 -- plus 300,000 jobs produced in the last month. And, finally,
wage is coming up. This tax reform that this President has shepherded through and seeing real effects for real
Americans, from the top to the very bottom. And I think you have to acknowledge that.” [Fox Business Network,
“Mornings With Maria” Interview With Rep. Scott Perry, 2/5/19]

    New York Times: Tax Bill “Could Actually Make It Attractive For Companies To Put More Assembly
    Lines On Foreign Soil.” “The bill that Mr. Trump signed, however, could actually make it attractive for
    companies to put more assembly lines on foreign soil. Under the new law, income made by American
    companies’ overseas subsidiaries will face United States taxes that are half the rate applied to their domestic
    income, 10.5 percent compared with the new top corporate rate of 21 percent. ‘It’s sort of an America-last tax
    policy,’ said Kimberly Clausing, an economist at Reed College in Portland, Ore., who studies tax policy. ‘We
    are basically saying that if you earn in the U.S., you pay X, and if you earn abroad, you pay X divided by
    two.’” [New York Times, 1/8/18]

    Sperling: GOP Tax Bill Would “Give A Permanent Preference To Foreign Income And Lead Companies
    To Shift More Profits To Tax Havens Knowing That They Could Permanently Avoid Virtually All
    Taxation On Such Profits.” “Yet, it is clear that a territorial system could have just the opposite impact: It
    could give a permanent preference to foreign income and lead companies to shift more profits to tax havens
    knowing that they could permanently avoid virtually all taxation on such profits. […] What was problematic
    about this design was that it not only encouraged companies to move profits to tax havens, but it actually
    encouraged them to simultaneously move jobs and operations such as manufacturing to industrialized countries
    that had typical tax rates and to shift more profits to tax havens.” [The Atlantic, Gene Sperling, 12/8/17]

Perry Said The Republican Tax Bill Was Not “Necessarily Meant To Bring Down The Deficit, But
What It Was Meant To Do Is Spur On The Economy And Bring Up Wages And Lower Your
Taxes”

Perry On The Tax Cuts And Jobs Act: “What We Did In The Current Tax Cuts And Jobs Act Was A Pro-
Growth Bill, So It Wasn’t Necessarily Meant To Bring Down The Deficit, But What It Was Meant To Do Is
Spur On The Economy And Bring Up Wages And Lower Your Taxes.” “Congressman Scott Perry attempted to
balance questions on President Donald Trump’s proposed border wall and the national debt, bucking some previous
statements by his Republican colleagues on the party’s tax plan. ‘What we did in the current Tax Cuts and Jobs Act
was a pro-growth bill, so it wasn’t necessarily meant to bring down the deficit, but what it was meant to do is spur
on the economy and bring up wages and lower your taxes,’ Perry said at the forum.” [The Daily American, 11/1/18]

Perry On A Middle Class Tax Cut: “If My Colleagues Refuse Or Are Still Reluctant To Make Difficult
Decisions About How We Spend ... That’s Going To Be A Problem With Me For Just A Sheer Tax Cut
Unless We Can Show That The Tax Cut Actually Brings More Revenue In Or Helps To Fix The Debt Issue
That We Have.” “Perry talked about the budget deficit Tuesday in response to an audience question about the
feasibility of President Donald Trump’s promise of a ‘middle-income tax cut’ that would occur before the election.
Such a cut will not occur prior to the election. Perry said he would need to see a commitment to spending cuts
before agreeing to another tax reduction. ‘If my colleagues refuse or are still reluctant to make difficult decisions
about how we spend ... that’s going to be a problem with me for just a sheer tax cut unless we can show that the tax
cut actually brings more revenue in or helps to fix the debt issue that we have,’ Perry said.” [The Daily American,
11/1/18]
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 332 of 834

                                                                   SCOTT PERRY Rese arch Book | 331

2012: Perry Chastised Republican Presidential Candidates For Not Supporting A Deficit Reduction Pledge

Perry Chastised Republican Presidential Candidates For Not Supporting A Deficit Reduction Pledge, Saying
“I’ve Got A Record, And Everyone Who Wants To Know Where I’ve Been And Where I’m At Can Look To
That.” “In Pennsylvania, Republican state Rep. Scott Perry said he was disappointed to see his party's presidential
candidates - all but one of whom signed the pledge - uniformly indicate in a debate last year that they would reject a
deficit reduction deal that paired $1 in revenue increases for every $10 in spending cuts. ‘I just think it's imprudent
to hem yourself in where you can't make a good agreement that overall supports the things you want to do,’ said
Perry, who said he generally opposes tax increases but recently won a Republican primary in a conservative district
over candidates who had signed the pledge. ‘I just don't see what the point of signing would be for me. . . . I've got
a record, and everyone who wants to know where I've been and where I'm at can look to that.’” [The Washington
Post, 5/26/12]

Perry Voted For House Passage Of The Republican Tax Scam Bill

Perry Voted For House Passage Of The Republican Tax Scam Bill

Perry Voted For Passage Of The House Version Of The Tax Cuts And Jobs Act. In November 2017, Perry
voted for: “passage of the bill that would revise the federal income tax system by: lowering individual and
corporate tax rates; consolidating the current seven tax income rates into four rates; eliminating the deduction for
state and local income taxes; limiting certain deductions for property taxes and home mortgages; and creating a new
system of taxing U.S. corporations with foreign subsidiaries. Specifically, it would eliminate personal exemptions
and would nearly double the standard deduction. It would raise the child tax credit through 2022, repeal the
alternative minimum tax, repeal the estate tax in 2025 and reduce the gift tax rate in 2025. It would establish a new
top tax rate for pass-through business income and would modify tax credits related to energy production.” The bill
passed 227-205. [HR 1, Vote #637, 11/16/17; CQ Floor Votes, 11/16/17]

Perry Voted For Considering The Tax Cuts And Jobs Act. In November 2017, Perry voted for: “Adoption of
the rule (H Res 619) that would provide for House floor consideration of the bill (HR 1) that would revise the
federal income tax system by: lowering individual and corporate tax rates; consolidating the current seven tax
income rates into four rates; eliminating the deduction for state and local income taxes; limiting certain deductions
for property taxes and home mortgages; and creating a new system of taxing U.S. corporations with foreign
subsidiaries.” The rule was adopted 235-191. [HRes 619, Vote #633, 11/15/17; CQ, 11/15/17]

House Version Of The Tax Cuts And Jobs Act Would Raise Taxes On Millions

Politifact Found In 2018, Roughly 14 Million American Households Would See A Tax Increase, And The
Number Would Grow Over Time, Increasing To 40 Million Americans By 2027. “In other words, while most
Americans would indeed see a tax cut or a minor increase in the first year, 8 percent, or roughly 14 million
American households, would see an increase of at least $100. (We approximated the raw number using Tax Policy
Center data.) Meanwhile, the number of Americans facing a tax increase would grow over time. By 2027, 46
percent would see a decrease and 34 percent would see a change of less than $100, but 20 percent would see a tax
increase. That could mean close to 40 million Americans would pay higher taxes in 2027 than they would under
today’s tax laws.” [Politifact, 11/9/17]

House Version Of The Tax Cuts And Jobs Act Would Benefit Wealthy Americans And Corporations

Washington Post Fact Checker: “No Matter How You Slice It, The Superwealthy Do Rather Well Under The
House GOP Proposal.” “Contrary to the president’s claim, the tax plan is not ‘so bad’ for the wealthy. In fact, no
matter how you slice it, the superwealthy do rather well under the House GOP proposal. As we have said, that’s
because they already pay a large chuck of income taxes already. Trump could actually make the distribution tables
look better if he pushed to keep the AMT in place for incomes above $1 million and the estate tax in place for
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 333 of 834

                                                                    SCOTT PERRY Rese arch Book | 332

estates larger than $11 million. The failure to do so underscores the fact that this tax plan is not only for the middle
class.” [Washington Post, 11/9/17]

House Version Of The Tax Cuts And Jobs Act Repealed Medical Expense Deduction - Hurting Americans
Who Need Long Term Care, Like Seniors With Alzheimer’s And Children With Chronic Illnesses

Medical Expenses Deduction Helped Older Americans With Long Term Care Costs, And Younger Families
Struggling To Care For Children With Chronic Conditions And Disabilities. “According to an analysis in
January from the Joint Committee on Taxation, most taxpayers who claim the deduction have incomes below
$100,000, with about 40 percent below $75,000. More than half of those who claim it are older than 65, according
to AARP, the lobby for older Americans. They often face staggering medical and long-term care costs. The
deduction also helps younger families struggling to pay the enormous cost of caring for children with chronic
conditions or disabilities, and couples going through costly fertility treatments like in vitro fertilization.” [New
York Times, 11/8/17]

New York Times: “Eliminating The Medical-Expense Deduction Would Hit The Middle Class Squarely,
Eliminating A Source Of Relief That Has Helped Millions Of People Cope With Steep Medical Costs.” “But
while the party has framed its tax plan as a boon for the middle class, eliminating the medical-expense deduction
would hit the middle class squarely, eliminating a source of relief that has helped millions of people cope with steep
medical costs in a country without comprehensive, universal health coverage.”

House Version Of The Tax Cuts And Jobs Act Would End Tax Breaks For Teachers, Student Loans,
Graduate Tuition

Republican Tax Bill Cut Deduction For Teachers Who Spend Their Own Money On School Supplies, As
They Are Regularly Expected To Do. “For now, teachers can get a small tax break — deducting up to $250 from
their taxes — for what they spend on supplies. But under the GOP tax reform bill, that deduction would go away
for teachers and other categories of workers, including certain state and local officials and performing artists. […]
Unlike other professionals, teachers are regularly expected to furnish their own supplies. They are often filling in
gaps where students are unable to afford supplies — and where districts are unable to furnish them. Teachers in the
United States are not paid as well as other similarly educated professionals, studies have found.” [Washington Post,
11/2/17]

Washington Post: “The GOP Plan Would No Longer Allow People Repaying Their Student Loans To
Reduce Their Tax Burden By Up To $2,500.” “The GOP plan would no longer allow people repaying their
student loans to reduce their tax burden by up to $2,500. People whose employers cover a portion of their college
costs would also see the money become taxable income. The plan would also do away with a tuition tax break for
university employees and their families. As it stands, tuition discounts provided to that group are excluded from
income, under what are known as qualified tuition reductions. Republicans estimate that doing away with all of
those deductions and tax breaks will increase government revenue by $47.5 billion over the next decade.”
[Washington Post, 11/2/17]

Under Republican Tax Bill, A Large Percentage Of Undergraduate And Graduate Students Would See
Increases In Their Tax Bills, Some Dramatically. “To help pay for the $1.5 trillion tax cut, lawmakers eliminated
many individual tax breaks, arguing the overall plan would compensate for any lost benefits. The result: while
many families and businesses would see tax cuts, a large percentage of undergraduates and graduate students would
see their tax bills increase, some dramatically.” [New York Times, 11/15/17]

Perry Voted For Blocking An Amendment To Prohibit Repeal Of The State And Local Tax
Deduction
       Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 334 of 834

                                                                 SCOTT PERRY Rese arch Book | 333

Perry Voted For Blocking An Amendment To Prohibit Repeal Of The State And Local Tax Deduction. In
November 2017, Perry voted for: “Sessions, R-Texas, motion to order the previous question (thus ending debate
and the possibility of amendment).” In a speech on the House floor, Rep. Alcee Hastings (D-FL) said, “‘if we
defeat the previous question, I am going to offer an amendment that will prohibit any legislation from limiting or
repealing the State and local tax deduction, which prevents millions of families from being taxed twice on the same
income.’” The motion was agreed to 234-193. [HRes 619, Vote #632, 11/15/17; CQ, 11/15/17, Congressional
Record, 11/15/17]

Corporate Tax

Perry Voted Against Preventing Tax Deductions For Executive Bonuses Exceeding $1 Million

2015: Perry Voted Against Preventing Tax Deductions For Executive Bonuses Exceeding $1 Million. In
January 2015, Perry voted against: a “Van Hollen, D-Md., motion to commit the resolution to a select committee
comprised of the House majority and minority leaders and report it back immediately with an amendment that
would prevent companies that don’t give their employees annual raises to keep pace with increases in costs of
living and labor productivity from claiming tax deductions for chief executive officer bonuses or other
compensation exceeding $1 million for other highly-paid executives or employees.” The motion failed, 168-243. [H
Res 5, Vote #5, 1/6/15; CQ, 1/6/15]

Perry Voted For Blocking Consideration Of Bill Preventing U.S. Corporations From Moving
Overseas To Dodge Paying Taxes

2015: Perry Voted For Blocking Consideration Of Bill Preventing U.S. Corporations From Moving Overseas
To Dodge Paying Taxes. In January 2015, Perry voted for: a “Sessions, R-Texas, motion to order the previous
question (thus ending debate and possibility of amendment) on adoption of the resolution that would set the rules
for the 114th Congress.” According to the Democratic Leader’s office, “The Democratic Previous Question would
require Congress to vote on the Stop Corporate Expatriation and Invest in America’s Infrastructure Act, which
would prevent U.S. corporations from renouncing their Americans citizenship to dodge taxes, and use that new
revenue on projects to improve our nation’s infrastructure.” The previous question passed, 239 to 168. A vote
against the previous question would have allowed the bill to be considered. [H Res 5, Vote #4, 1/6/15; CQ, 1/6/15;
Democratic Leader’s office, 1/6/15]

Property Tax

Perry Supported Eliminating Property Taxes As A Means Of “Funding Education”

Perry Supported Eliminating Property Taxes “As A Means Of Funding Education.” “Ideally, Perry would like
to eliminate property taxes as a means of funding education, but feels that may not be realistic. He says a mix of
property, income and sales taxes is likely the best approach.” [Patriot News, 10/26/06]
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 335 of 834

                                                                   SCOTT PERRY Rese arch Book | 334

Trade & Outsourcing Issues

                                                Significant Findings

     ✓ Perry claimed Trump didn’t like the tariffs that he himself had imposed.

     ✓ Perry blamed farmers suffering on NAFTA instead of Trump’s tariffs.

     ✓ Perry claimed that Trump had no other option to bring China to the table than imposing tariffs.

             ✓ Perry called for “continued sanctioning of China.”

             ✓ Perry claimed Trump had done more regarding China than any president in recent history.

     ✓ Perry said that the USMCA was about levelling the playing field and giving Americans “some relief.”

             ✓ Perry said that Dems lacking support for the USMCA was because they “hate this president.”

     ✓ Perry voted against Trade Promotion Authority (TPA) for the Transpacific Partnership.

     ✓ Perry claimed that the Export-Import Bank did not help small businesses and instead subsidized wealthy
       corporations.


Trump Tariffs

Perry Claimed Trump Didn’t Like The Tariffs That He Himself Had Imposed

Perry Claimed That The President Didn’t Like The Tariffs He Had Imposed. “I mean people -- and nobody
really liked the tariffs. I don’t think the President likes the tariffs. But China has to understand that we cannot
continue to give away our economic intellectual property year after year. And when China steals $300 billion to
$600 billion annually in IP from the United States, it simply cannot continue so something has to be done.” [Fox
Business Network, Mornings With Maria, 5/23/19]

Perry Blamed Farmers Suffering On NAFTA Instead Of Trump’s Tariffs

Perry Blamed Farmers Suffering On NAFTA And Not Trump’s Tariffs. “Well, the message to the farmers as I
understand and, of course, I grew up working picking fruit and working on a farm so not only from the -- from the
policy perspective from but from the doing business end of the perspective and, of course, I go to church with
farmers and so on and so forth, so I’m very attuned to what they’re dealing with whether it’s milk or whether it’s
grain and what have you, and I know that they’re suffering. One of the reasons they’re suffering is for trade
agreements like the one we had in NAFTA with Canada, for instance, where we couldn’t sell our dairy products
from Pennsylvania into Canada, but that -- they could sell theirs into ours. This is painful and I don’t like tariffs
because they hurt the consumer. The consumer ends up paying more.” [Congressional Debate, 10/19/18]

Perry Claimed That Trump Had No Other Option To Bring China To The Table Than Imposing
Tariffs
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 336 of 834

                                                                   SCOTT PERRY Rese arch Book | 335

Perry Claimed To Be Against Tariffs, But Said The Trump Administration Had No Other Options To Bring
China To The Table. “But the administration, our government has few options, right? What are we going to do?
We’re going to do tariffs. We’re going to do a sanction or we’re going to do military action. Military action
certainly isn’t the right answer. If you’re going to sanction somebody, what’s the punishment? We made these
agreements, so the President is trying to force better agreements that have been made over a long time -- a long
period of time and update them. And the only way to get some of these folks to come to the table is with the threat
of tariffs. And in the meantime, the administration has also rolled out money and funds to make up the difference
for the farmers in the meantime while the deals are -- are coming together. And you can see that they are coming
together.” [Congressional Debate, 10/19/18]

Perry Called Trump’s Tariff War “Detrimental”

Perry Called Trump’s Tariff War “Detrimental.” “Congressman Scott Perry - who votes in line with Trump’s
position more than 85 percent of the time, according to FiveThirtyEight - called this tariff war ‘detrimental’ in a
statement Tuesday. ‘Harley-Davidson provides quality, family sustaining jobs in our community, and I’m
disappointed that these policies are projected to have such a negative impact,’ Perry said. ‘Tariffs are detrimental to
our economic goals, and I’m hopeful that the President will resolve these trade disputes quickly for the long-term
benefit of American working families.’” [York Daily Record, 6/27/18]

Perry Claimed That Tariffs Are “Detrimental To Our Economic Goals”

Perry On Tariffs: “Tariffs Are Detrimental To Our Economic Goals, And I’m Hopeful That The President
Will Resolve These Trade Disputes Quickly For The Long-Term Benefit Of American Working Families.”
“Congressman Scott Perry - who votes in line with Trump’s position more than 85 percent of the time, according to
FiveThirtyEight - called this tariff war ‘detrimental’ in a statement Tuesday. ‘Harley-Davidson provides quality,
family sustaining jobs in our community, and I’m disappointed that these policies are projected to have such a
negative impact,’ Perry said. ‘Tariffs are detrimental to our economic goals, and I’m hopeful that the President will
resolve these trade disputes quickly for the long-term benefit of American working families.’” [York Daily Record,
6/27/18]

China

Perry Said The U.S. Has Been In An Economic War With China For Decades

Perry On Trade With China: “Well, I Think That We’re Going To Have To Keep The Pressure Up.
Unfortunately, China Has Been In My Opinion In A War, An Economic War With The United States For A
Couple Of Decades Now At A Minimum And We Just Simply Can’t Let Them Continue.” “Well, I think that
we’re going to have to keep the pressure up. Unfortunately, China has been in my opinion in a war, an economic
war with the United States for a couple of decades now at a minimum and we just simply can’t let them continue. I
mean people -- and nobody really liked the tariffs. I don’t think the President likes the tariffs. But China has to
understand that we cannot continue to give away our economic intellectual property year after year. And when
China steals $300 billion to $600 billion annually in IP from the United States, it simply cannot continue so
something has to be done.” [Fox Business Network, “Mornings With Maria” Rep. Scott Perry Interview. 5/23/19]

Perry Said China Must Understand That The US “Cannot Continue To Give Away Our Economic
Intellectual Property Year After Year”

Perry On Trade With China: “I Mean People -- And Nobody Really Liked The Tariffs. I Don’t Think The
President Likes The Tariffs. But China Has To Understand That We Cannot Continue To Give Away Our
Economic Intellectual Property Year After Year.” “Well, I think that we’re going to have to keep the pressure
up. Unfortunately, China has been in my opinion in a war, an economic war with the United States for a couple of
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 337 of 834

                                                                    SCOTT PERRY Rese arch Book | 336

decades now at a minimum and we just simply can’t let them continue. I mean people -- and nobody really liked the
tariffs. I don’t think the President likes the tariffs. But China has to understand that we cannot continue to give
away our economic intellectual property year after year. And when China steals $300 billion to $600 billion
annually in IP from the United States, it simply cannot continue so something has to be done.” [Fox Business
Network, “Mornings With Maria” Rep. Scott Perry Interview. 5/23/19]

Perry Accused China Of Stealing $300 To $600 Billion Annually In IP From The U.S.

Perry On Trade With China: “When China Steals $300 Billion To $600 Billion Annually In IP From The
United States, It Simply Cannot Continue So Something Has To Be Done.” “Well, I think that we’re going to
have to keep the pressure up. Unfortunately, China has been in my opinion in a war, an economic war with the
United States for a couple of decades now at a minimum and we just simply can’t let them continue. I mean people
-- and nobody really liked the tariffs. I don’t think the President likes the tariffs. But China has to understand that
we cannot continue to give away our economic intellectual property year after year. And when China steals $300
billion to $600 billion annually in IP from the United States, it simply cannot continue so something has to be
done.” [Fox Business Network, “Mornings With Maria” Rep. Scott Perry Interview. 5/23/19]

Perry Said There Must Be “Continued Sanctioning Of China”

Perry On China: “China Has Been Stealing And Been Allowed To Steal From Us For Way Too Long, And
We Simply Have Had Enough Of It. And Those -- That Absolutely Has To End Or There Has To Be -- There
Has To Be A Continued Sanctioning Of China.” “Well, I will tell you. I think that those issues and more, really,
are essential components of the deal. I know that China is reluctant to have those things be part of the deal, and at
this point, quite honestly, I don’t know what’s really left to steal for the Chinese, but -- so I think it would be in
their interest to put those things on the table. But I think this administration and our country has to demand those
things. China has been stealing and been allowed to steal from us for way too long, and we simply have had enough
of it. And those -- that absolutely has to end or there has to be -- there has to be a continued sanctioning of China.”
[Fox Business Network, “Mornings With Maria” Interview With Rep. Scott Perry, 2/28/19]

Perry Claimed China Was “Willing And Interested In Waiting This President Out”

Perry On China: “I Think That We All Have To Understand That In America, We Have A Different Time
Line For Things Than China Does. They’re Interested And Willing To Play Long Ball And They Would Be
Willing And Interested In Waiting This President Out.” “I think that we all have to understand that in America,
we have a different time line for things than China does. They’re interested and willing to play long ball and they
would be willing and interested in waiting this president out. I’m sure they were interested in the results of the
Mueller report. I think the administration has to be mindful of that. We need to get to a trade deal sooner than later.
They know the Presidential election cycle is coming up and so these are factors that have to be considered. And the
push has to be on to get this thing done pretty directly, in my opinion.” [Fox Business Network, “Mornings With
Maria” Interview With Rep. Scott Perry, 5/3/19]

Perry Claimed Trump Had Done More Regarding Trade With China Than Any President In
Recent History

Perry Claimed Trump Had Done More Regarding Trade With China Than Any President In Recent
History. “Well, I think that I applaud this president. He’s done more regarding China than any president in recent
history. And so I applaud the direction. I hope we can get to it.” [Fox Business Network, “Mornings With Maria”
Interview With Rep. Scott Perry, 5/3/19]

Perry Said China Was Interested In The Results Of The Mueller Report, And That China Knows “The
Presidential Election Cycle Is Coming Up”
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 338 of 834

                                                                   SCOTT PERRY Rese arch Book | 337

Perry On China: “I’m Sure They Were Interested In The Results Of The Mueller Report. I Think The
Administration Has To Be Mindful Of That. We Need To Get To A Trade Deal Sooner Than Later. They
Know The Presidential Election Cycle Is Coming Up And So These Are Factors That Have To Be
Considered.” “I think that we all have to understand that in America, we have a different time line for things than
China does. They’re interested and willing to play long ball and they would be willing and interested in waiting this
president out. I’m sure they were interested in the results of the Mueller report. I think the administration has to be
mindful of that. We need to get to a trade deal sooner than later. They know the Presidential election cycle is
coming up and so these are factors that have to be considered. And the push has to be on to get this thing done
pretty directly, in my opinion.” [Fox Business Network, “Mornings With Maria” Interview With Rep. Scott Perry,
5/3/19]

Perry Said We Needed To Treat China “In A More Reciprocal Fashion” And “See How They Like It”

Perry On China: “I Think We Really Ought To Start Treating China In A More Reciprocal Fashion Vis-A-
Vis The Way That They Treat Us, And Just See How They Like It.” I do think he’s going to have to.
Apparently it’s so contentious on the IP theft, et cetera, that it just can’t be addressed in the trade deal without
blowing it up. So I think he’s going to try and get the best deal as he can. I would hope at that point that he would
put the hammer down, quite honestly. I think we really ought to start treating China in a more reciprocal fashion
vis-a-vis the way that they treat us, and just see how they like it.” [Fox Business Network, “Mornings With Maria”
Interview With Rep. Scott Perry, 5/3/19]

Perry Said That “There’s No Reason” China Should “Be Shipping All Their Students Over Here
With Visas”

Perry On China: “And It Would Be Hard For Them To Complain If They Were Getting The Same
Treatment From Us. And I’m Not Saying That We Steal Their Intellectual Property But There’s No Reason
That They Should Be Shipping All Their Students Over Here With Visas.” “And it would be hard for them to
complain if they were getting the same treatment from us. And I’m not saying that we steal their intellectual
property but there’s no reason that they should be shipping all their students over here with visas.” [Fox Business
Network, “Mornings With Maria” Interview With Rep. Scott Perry, 5/3/19]

Perry Said Huawei Was A Huge Problem And That In Every Country They “Not Only In The
United States, But Every Single Country Around The Globe, Steal Their Data And Monitor And
Use That To Oppress Other Citizens In Other Countries.”

Perry On Huawei: “Huawei Is A Problem, And It’s A Big Problem, And If That’s What It Takes, Yes. I
Mean, China Has Got To Get The Message That They Can’t Continue To Undercut Us By Those Huge
Margins And Subsidize Huawei And Also Use Huawei To Spy, Not Only In The United States, But Every
Single Country Around The Globe, Steal Their Data And Monitor And Use That To Oppress Other Citizens
In Other Countries.” “Huawei is a problem, and it’s a big problem, and if that’s what it takes, yes. I mean, China
has got to get the message that they can’t continue to undercut us by those huge margins and subsidize Huawei and
also use Huawei to spy, not only in the United States, but every single country around the globe, steal their data and
monitor and use that to oppress other citizens in other countries. So, it’s a –” [Fox Business Network, “Mornings
With Maria” Interview With Rep. Scott Perry, 2/28/19]

Perry On Huawei: “There’s Going To Be A Cost To The Europeans Losing All Of Their Data And All Of
Their State Secrets As Well”

Perry On Huawei: “There’s Going To Be A Cost To The Europeans Losing All Of Their Data And All Of
Their State Secrets As Well. They Just Haven’t -- They Haven’t Realized How Valuable Those Things Are
Yet, Because They Haven’t Been Stung Publicly As Much As The United States Has. They’ll Get There.”
“We have to provide viable alternatives and we have make that unattractive. I mean, the one thing was putting it in
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 339 of 834

                                                                     SCOTT PERRY Rese arch Book | 338

there, but they have to continue to operate it. Technology continues to march forward, there’s going to be a cost to
that as well. And there’s going to be a cost to the Europeans losing all of their data and all of their state secrets as
well. They just haven’t -- they haven’t realized how valuable those things are yet, because they haven’t been stung
publicly as much as the United States has. They’ll get there.” [Fox Business Network, “Mornings With Maria”
Interview With Rep. Scott Perry, 2/28/19]

United States – Mexico – Canada Agreement

Perry Said That The USMCA Was About Levelling The Playing Field

Perry Called The Playing Field With Mexico “Unlevel”

Perry On The USMCA: “Most Of These Folks Get What’s Happening And They Get That China Has Been
Abusing Us For A Very Long Time. They Get That Mexico -- The Playing Field Is Very Unlevel, And They
Support The President Trying To Right The Playing Field.” “But your reporter is exactly right, most of these
folks get what’s happening and they get that China has been abusing us for a very long time. They get that Mexico -
- the playing field is very unlevel, and they support the president trying to right the playing field.” [FBN “Mornings
With Maria” Interview With Rep. Scott Perry, 7/2/19]

Perry Said The USMCA Was In Pelosi’s Hands On Her To “Give These Folks Some Relief”

Perry On The USMCA: “Right Now, This Is Out Of The President’s Hands. He Has Passed It Off To
Congress, It’s In Nancy Pelosi -- It’s In Speaker Pelosi’s Hands And She Should Bring It To The Floor
Immediately So We Can Get After It, And Give These Folks Some Relief.” “Right now, this is out of the
president’s hands. He has passed it off to Congress, it’s in Nancy Pelosi -- it’s in Speaker Pelosi’s hands and she
should bring it to the floor immediately so we can get after it, and give these folks some relief. They just want to
compete on a level-playing field. They’re not asking for handouts, they’re just asking for a standard that we can all
live with. And food security is very important to the American people, and having it (ph) a reasonable price that
comes from America is something that I think we all desire.” [FBN “Mornings With Maria” Interview With Rep.
Scott Perry, 7/2/19]

    Perry On The USMCA: “They Just Want To Compete On A Level-Playing Field. They’re Not Asking
    For Handouts, They’re Just Asking For A Standard That We Can All Live With. And Food Security Is
    Very Important To The American People, And Having It (Ph) A Reasonable Price That Comes From
    America Is Something That I Think We All Desire.” “Right now, this is out of the president’s hands. He has
    passed it off to Congress, it’s in Nancy Pelosi -- it’s in Speaker Pelosi’s hands and she should bring it to the
    floor immediately so we can get after it, and give these folks some relief. They just want to compete on a level-
    playing field. They’re not asking for handouts, they’re just asking for a standard that we can all live with. And
    food security is very important to the American people, and having it (ph) a reasonable price that comes from
    America is something that I think we all desire.” [FBN “Mornings With Maria” Interview With Rep. Scott
    Perry, 7/2/19]

    Perry On The USMCA: “And I Think That If The USMCA Can Be Approved By Congress, That Will
    Inform Those Negotiating On Behalf Of China That The U.S. Is Serious About This. And That The
    President Is Serious About This. And That Things Will Fall Into Place.” “I don’t really see any evidence
    but these things take time to be manifested as the policy changes. And I think that there’s a little bit of concern
    about the USMCA, and the China -- a China agreement. And I think that if the USMCA can be approved by
    Congress, that will inform those negotiating on behalf of China that the U.S. is serious about this. And that the
    president is serious about this. And that things will fall into place. But I also think that people on this side of the
    equation speculate and try and time their entry or their increase in production based on what they see.” [FBN
    “Mornings With Maria” Interview With Rep. Scott Perry, 7/2/19]
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 340 of 834

                                                                     SCOTT PERRY Rese arch Book | 339

Perry Said That “Every Minute That Goes By Is Critical” And That Democrats Should “Be Very Cautious
By Not Bringing It To The Floor And Allowing Us To Do Better As A Country”

Perry On The USMCA: “I Think That Every Minute That Goes By Is Critical, Which Is Why The USMCA
Is So Important. And Again, Speaker Pelosi, And The Other Side Of The Aisle Would Be -- I Think They
Should Be Very Cautious By Not Bringing It To The Floor And Allowing Us To Do Better As A Country.” “I
think that every minute that goes by is critical, which is why the USMCA is so important. And again, Speaker
Pelosi, and the other side of the aisle would be -- I think they should be very cautious by not bringing it to the floor
and allowing us to do better as a country. They can continue to hate this president if that’s what they want to do, but
this helps their constituents no matter where they are. And I think that that’s a -- that’s a critical thing that they need
to consider, if they’re not going to bring it, the ramifications -- because the blame will put -- be placed squarely on
him.” [FBN “Mornings With Maria” Interview With Rep. Scott Perry, 7/2/19]

Perry Said That Dems Lacking Support For The USMCA Was Because They “Hate This President”

Perry On The USMCA: “They Can Continue To Hate This President If That’s What They Want To Do, But
This Helps Their Constituents No Matter Where They Are. And I Think That That’s A -- That’s A Critical
Thing That They Need To Consider, If They’re Not Going To Bring It, The Ramifications -- Because The
Blame Will Put -- Be Placed Squarely On Him.” “I think that every minute that goes by is critical, which is why
the USMCA is so important. And again, Speaker Pelosi, and the other side of the aisle would be -- I think they
should be very cautious by not bringing it to the floor and allowing us to do better as a country. They can continue
to hate this president if that’s what they want to do, but this helps their constituents no matter where they are. And I
think that that’s a -- that’s a critical thing that they need to consider, if they’re not going to bring it, the
ramifications -- because the blame will put -- be placed squarely on him.” [FBN “Mornings With Maria” Interview
With Rep. Scott Perry, 7/2/19]

Perry Said That Democrats Failing To Pass The USMCA And Help “Their Own Constituents” Would Do So
“At Their Own Peril”

Perry On The USMCA: “The President And This Administration Have Done A Good Job At Resetting The
Playing Field And Leveling The Playing Field Here. If Speaker Pelosi And Her Party Doesn’t Want To Help
Out Her Own - And Their Own Constituents, That Will Be At Their Own Peril.” “The president and this
administration have done a good job at resetting the playing field and leveling the playing field here. If Speaker
Pelosi and her party doesn’t want to help out her own - and their own constituents, that will be at their own peril.”
[FBN “Mornings With Maria” Interview With Rep. Scott Perry, 7/2/19]

Trans Pacific Partnership

Perry Voted Against Trade Promotion Authority (TPA)

2015: Perry Voted Against Trade Promotion Authority. In June 2015, Perry voted against: a “Ryan, R-Wis.,
motion to concur in the Senate amendment to the bill (HR 2146) to allow public safety workers over the age of 50
to make penalty-free withdrawals from retirement plans, with an amendment that would grant Trade Promotion
Authority, under which implementing legislation for trade agreements negotiated by the administration would be
considered by Congress under expedited procedures and could not be amended.” The motion passed 218 to 208.
[HR 2146, Vote #374, 6/18/15; CQ, 6/18/15]

    Trade Promotion Authority Allowed Obama Administration To “Fast-Track” Transpacific Trade Deal.
    “The House on Thursday took the first step toward resuscitating the White House’s trade agenda by passing
    legislation granting President Obama fast-track authority. […] The House vote was 218-208, with 28
    Democrats voting for it. This is the second time in a week the House has voted to approve the controversial
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 341 of 834

                                                                   SCOTT PERRY Rese arch Book | 340

    fast-track bill. On Friday, the House voted 219-211 in favor of fast-track, which would make it easier for
    Obama to complete a sweeping trans-Pacific trade deal.” [The Hill, 6/18/15]

2015: Perry Voted Against Trade Promotion Authority. In June 2015, Perry voted against: a “Division III of the
Ryan, R-Wis., motion to concur in the Senate amendment to the bill that would provide Trade Promotion Authority
for trade agreements negotiated by the administration, under which they would be considered by Congress under
expedited procedures without amendment, and would extend Trade Adjustment Assistance programs to help
displaced U.S. workers. The portion of the Senate amendment covered by the division would authorize special
‘trade promotion authority’ for congressional consideration of legislation to implement U.S. trade agreements,
under which such agreements would be considered in Congress under an expedited process and would be subject to
simple up-or-down votes so they could not be amended. The expedited authority would apply to trade agreements
entered into before July 1, 2018, although the bill would allow for extensions.” The motion was agreed to 219 to
211. [HR 1314, Vote #362; CQ, 6/12/15]

Ex-Import Bank

Perry Claimed That The Export-Import Bank Did Not Help Small Businesses And Instead
Subsidized Wealthy Corporations

Perry Claimed That Ex-Im Did Not Help Small Businesses And Instead Subsidized Wealthy Corporations.
“These calls try to highlight Ex-Im as a friend of small business a marginal claim at best. Mostly, it subsidizes some
of the wealthiest corporations in the world, often based solely on ideological political considerations, and has
resulted in market distortions that hurt American companies that don’t receive its financing.” [Scott Perry, Op-Ed,
5/22/15]
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 342 of 834

                                                                   SCOTT PERRY Rese arch Book | 341

 Veterans & Military Family Issues

                                                Significant Findings

     ✓ Perry voted against increasing funds to prevent sexual assault in the military.

     ✓ Perry voted against an appropriations bill that would transition VA choice program from mandatory to
       discretionary spending, leaving it open to cuts.

     ✓ Perry voted for a bill to protect VA whistleblowers.

     ✓ Perry voted for blocking a bill to exempt the VA from the Trump administration’s hiring freeze.

     ✓ Perry voted for underfunding Veterans’ Affairs programs.

             ✓ 2015: Perry voted for a Milcon-VA Appropriations bill that underfunded the VA by more than $1
               billion.

     ✓ Perry voted against increasing funds for veterans’ health care and PTSD treatment.


Military Personnel

Perry Voted Against Increasing Funds To Prevent Sexual Assault In The Military

2014: Perry Voted Against Increasing Funds To Prevent Sexual Assault In The Military By $5 Million. In
June 20, Perry voted against: a “motion to recommit the bill to the House Appropriations Committee and report it
back immediately with an amendment that would increase by $5 million the amount provided for Defense-wide
operations and maintenance, intended for sexual assault prevention. It would increase by $10 million the amount
provided for the Defense Health Program, of which $5 million would be intended for electronic health records at
the Department of Veterans Affairs and $5 million for treatment for post-traumatic stress disorder. It would
decrease by $15 million the amount provided for research, development, test and evaluation.” The motion failed,
190-220. [HR 4870, Vote #337, 6/20/14; CQ, 6/20/14]

Department Of Veterans’ Affairs

Perry Voted Against An Appropriations Bill That Would Transition VA Choice Program From
Mandatory To Discretionary Spending, Leaving It Open To Cuts

Perry Voted Against A $146.5 Energy-Water-Legislative Branch-Veterans Affairs Appropriations For Fiscal
Year 2019. In June 2018, Perry voted against: “Passage of the bill, as amended, that would provide $146.5 billion
in discretionary funding for fiscal 2019 to various departments, agencies and legislative operations, including $44.7
billion for the Energy Department, the Army Corps of Engineers, the Interior Department’s Bureau of Reclamation;
$98 billion for military construction activities and for VA programs and activities; and $3.8 billion for operations of
the House of Representatives, joint House-Senate items and legislative branch entities such as the Library of
Congress, the Capitol Police, and the Government Accountability Office. It would provide $11.2 billion for
programs that maintain and refurbish nuclear weapons in the United States’ stockpile. As amended, it would
provide $1.1 billion in funding for the Veterans Community Care Program.” The bill passed by a vote of 235-179.
[HR 5895, Vote #257, 6/8/18; CQ, 6/8/18]
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 343 of 834

                                                                   SCOTT PERRY Rese arch Book | 342

    Rep Lowey: Appropriations Bill Would Transition VA Choice Program From Mandatory To
    Discretionary Spending, Leaving It Open To Cuts. “While I support many of the increases within the
    Military Construction and Veterans Affairs bill, Republicans have created a dilemma by transitioning the VA
    Choice program from mandatory to discretionary funding in the middle of fiscal year 2019. Even worse,
    Republicans have blocked consideration of my amendment to solve this problem. That will mean a further
    squeeze, and perhaps even cuts, to programs that benefit the middle class.” [Rep. Lowey Floor Statement,
    6/7/18]

Perry Voted For A Bill To Protect VA Whistleblowers

Perry Voted For A Bill To Protect VA Whistleblowers. In October 2017, Perry voted for: “Passage of the bill
that would set specific penalties for federal supervisors who retaliate against an employee who discloses waste,
fraud or abuse. It would require a supervisor to be suspended for at least three days for an initial offense, and would
require a supervisor to be fired for a second offense. It would also require the VA to develop a plan to protect the
medical records of employees and would prohibit VA employees from accessing medical files for demographic
information when another non-medical database is available.” The bill passed, 420-0. [S 585, Vote #568, 10/12/17;
CQ, 10/12/17]

    Perry Voted For An Amendment That Would Extend The VA Whistleblower Protection Bill Provisions
    To Apply To Any Federal Employee Disclosure Regarding The Violation Of Any Law Or Regulation
    Related To Travel. In October 2017, Perry voted for: “O’Halleran, D-Ariz., motion to recommit the bill to the
    House Oversight and Government Reform Committee with instructions to report it back immediately with an
    amendment that would extend the bill’s provisions to apply to any federal employee disclosure regarding the
    violation of any law or regulation related to travel by the head of an agency or a political appointee.” The
    motion was rejected, 232-190. [S 585, Vote #567, 10/12/17; CQ, 10/12/17]

Perry Voted For Blocking A Bill To Exempt The VA From The Trump Administration’s Hiring
Freeze

Perry Voted For Blocking A Bill To Exempt The VA From The Trump Administration’s Hiring Freeze. In
March 2017, Perry voted for: the “Buck, R-Colo., motion to order the previous question (thus ending debate and
possibility of amendment) on the rule that would provide for House floor consideration of a bill (HR 1259).”
According to Rep. Alcee Hastings (D-FL), a vote for the motion was a vote to block “an amendment to the rule to
bring up HR 696, Representative Schrader’s bill to exempt the Department of Veterans Affairs from Donald John
Trump’s hiring freeze. As we have already discussed, my amendment to allow the VA Secretary to fill vacant
positions, regardless of whether they were vacated before or after the hiring freeze, was blocked last night in the
Rules Committee. There are nearly 47,000 vacant positions within the VA, and we should not be limiting the VA’s
authority to fill these positions, especially as we continue to work towards reducing patient wait times.” The motion
was agreed to by a vote of 227-185. [HRes 198, Vote #162, 3/16/17; Democratic Leader—Previous Questions,
3/16/17; Congressional Record, H2099, 3/16/17; CQ, 3/16/17]

Perry Voted For Passing A Bill That Would Make More Funds Available For The Veterans Choice
Fund

Perry Voted For Passing A Bill That Would Make More Funds Available For The Veterans Choice Fund. In
July 2017, Perry voted for: “Roe, R-Tenn., motion to suspend the rules and pass the bill that would make available
an additional $2 billion in funding for the Veterans Choice Fund, without fiscal year limitation. The bill would
extend until Dec. 31, 2027, the current cap on per-month payment of VA pensions to certain veterans residing at
VA nursing care facilities, as well as the VA’s authority to collect fees for VA housing loans and the VA’s
authority to obtain and use income information from the Social Security Administration and the IRS to validate an
application for VA benefits.” The motion was rejected by a vote of 219-186. [S 114, Vote #408, 7/24/17; CQ,
7/24/17]
       Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 344 of 834

                                                                  SCOTT PERRY Rese arch Book | 343


Perry Voted For Underfunding Veterans’ Affairs Programs

2015: Perry Voted For A MilCon-VA Appropriations Bill That Underfunded VA By More Than $1 Billion.
In April 2015, Perry voted for: “Passage of the bill, as amended, that would provide $171.1 billion in fiscal 2016
for the Veterans Affairs department, military construction and military housing. It would provide $76.6 billion in
discretionary spending, including $60.2 billion for veterans’ health programs. The bill would provide $94.5 billion
in mandatory spending for veterans’ service-connected compensation, benefits and pensions. The total also includes
$7.7 billion for military construction, including $1.4 billion for military family housing. The bill would provide
$167.3 billion in advance appropriations for certain VA medical care accounts for fiscal 2017.” The bill passed 225
to 163. [HR 2029, Vote #193, 4/30/15; CQ, 4/30/15]

    The Hill: VA Secretary Robert McDonald Warned The Spending Bill Would “[Fall] Short” Of The
    Resources Needed For Veterans. “Addressing the Democrats at a closed-door caucus meeting in the Capitol
    Wednesday, VA Secretary Robert McDonald warned the lawmakers that the GOP’s $77 billion bill funding the
    department and military construction projects in fiscal 2016 falls short of the resources needed to provide health
    and other services to the nation’s veterans. Relaying McDonald’s message, Rep. Xavier Becerra (Calif.),
    chairman of the Democratic Caucus, said the GOP’s bill would scale back health benefits for roughly 70,000
    veterans, while also denying funds for medical research, education and veterans’ cemeteries.” [The Hill,
    4/29/15]

2015: Perry Voted Against An Amendment To Increase VA Funding For Veterans Medical Services By $15
Million. In April 2015, Perry voted against: a motion that would have added $15 million to VA funding for
veterans medical services. The motion failed 181 to 236. [HR 2029, Vote #192, Motion to Recommit with
Instructions, 4/30/15]

Perry Voted Against Increasing Funds For Veterans’ Health Care And PTSD Treatment

2014: Perry Voted Against Increasing Funds For Veterans’ Health Care And Post-Traumatic Stress
Disorder. In June 2014, Perry voted against: a “motion to recommit the bill to the House Appropriations
Committee and report it back immediately with an amendment that would increase by $5 million the amount
provided for Defense-wide operations and maintenance, intended for sexual assault prevention. It would increase
by $10 million the amount provided for the Defense Health Program, of which $5 million would be intended for
electronic health records at the Department of Veterans Affairs and $5 million for treatment for post-traumatic
stress disorder. It would decrease by $15 million the amount provided for research, development, test and
evaluation.” The motion failed, 190-220. [HR 4870, Vote #337, 6/20/14; CQ, 6/20/14]
       Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 345 of 834

                                                                    SCOTT PERRY Rese arch Book | 344

Appendix I – Personal Financial Disclosures
2017 – Federal Personal Financial Disclosure

Net Worth

2017: Perry Had An Estimated Net Worth Between $1,079,997 And $-172,981

2017: Perry Had An Estimated Net Worth Between $1,079,997 And $-172,981. [Perry 2017 Public Financial
Disclosure Report, filed 5/7/18]

Earned Income

2017: Perry Reported $17,363.70 In Earned Income

2017: Perry Reported $17,363.70 In Earned Income From 2016 And 2017. [Perry 2017 Public Financial
Disclosure Report, filed 5/7/18]

                                               2017 Perry Earned Income
                         Source                                     Type                            Amount
 Aegis Therapies Inc.                                     Spouse Salary                N/A
 Pennsylvania State Employee Retirement System            State Retirement             $14,397.84
 Doterra International LLC                                Spouse Business Income       $2,965.86
                                              [Rep. Scott Perry 2017 Public Financial Disclosure Report, filed 5/7/18]

Assets & Unearned Income

2017: Perry Reported Between $20,005And $65,600 In Unearned Income

2017: Perry Reported Between $20,005And $65,600 In Unearned Income. [Perry 2017 Public Financial
Disclosure Report, filed 5/7/18]

                                       2017 Perry Assets & “Unearned” Income
 SP/                                    Year-End Value                                 Amount Of Income
                                                                Type Of                                        Tx. >
 DC              Asset
                                       Min          Max          Income                Min            Max     $1,000
 /JT
       Aegis Therapies 401K –       $100,001        $250,000      Tax-Deferred
       Mercer
       American Funds – Capital     $1,001          $15,000       Tax-Deferred
       Income Builder A
       American Funds – Capital     $1,001          $15,000       Tax-Deferred
       World Growth and Income
       Fund – A
       American Funds – Smallcap    $1,001          $15,000       Tax-Deferred
       World Fund – A
       American Funds - The Bond    $1,001          $15,000       Tax-Deferred
       Fund of America – A
       LPL – American Balanced      $50,001         $100,000      Tax Deferred
       Cl A
       LPL – Insured Cash            $1,001          $15,000       Tax-
       Account                                                     Deferred
       Members First Credit Union    $50,001         $100,000      Interest       $1                $200
       Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 346 of 834

                                                                   SCOTT PERRY Rese arch Book | 345
      Northwestern Mutual           $15,001         $50,000       None
      Pennsylvania 529              $1,001          $15,000       Tax-
      Guaranteed Savings Plan –                                   Deferred
      Ryenn Location: PA
      Pennsylvania 529              $1,001          $15,000       Tax-
      Guaranteed Savings Plan –                                   Deferred
      Mattea Location: PA
      Pennsylvania State            $100,001        $250,000     Interest          $1             $200
      Employees Credit Union
      Residential Rental –          $100,001        $250,000     Rent              $5,001         $15,000
      Dillsburg PA, Location:
      Dillsburg/Cumberland PA,
      US
      Residential Rental –          $100,001        $250,000      Rent             $15,001        $50,000
      Harrisburg, PA, Location:
      Harrisburg/Dauphin PA US
      State Farm Bank CDs           $1,001          $15,000       Interest         $1             $200
      Vanguard 500 Index Fund       $1,001          $15,000       Tax-
      Adm                                                         Deferred
      Vanguard LifeStrategy Mod     $1,001          $15,000       Tax-
      Growth                                                      Deferred
      Vanguard Total Stock Mkt      $1,001          $15,000       Tax-
      Idx Inv                                                     Deferred
      Vanguard US Growth Fund       $1,001          $15,000       Tax-
      Investor                                                    Deferred
                           Total:      $527,019     $1,430,000           Total:         $20,005      $65,600
                                             [Rep. Scott Perry 2017 Public Financial Disclosure Report, filed 5/7/18]


Liabilities

In 2017 Perry Had Between $350,003 And $700,000 In Liabilities. [Rep. Scott Perry 2017 Public Financial
Disclosure Report, filed 5/7/18]

                                             2017 Perry Liabilities
                                                      Date                                       Amount Of
  Owner                     Creditor                                        Type
                                                   Incurred                                        Liability
              Seterus Inc. Grand Rapids MI              11/03 Mortgage on Harrisburg, PA $50,001 -
                                                                Rental Property                $100,000
              SunTrust Mortgage Richmond, VA              1/01 Mortgage on Dillsburg PA        $50,001 -
                                                                Rental Property                $100,000
              Members 1st FCU Houghton MI                 9/10 Mortgage on personal            $250,001 -
                                                                property Dillsburg PA          $500,000
                                           [Rep. Scott Perry 2017 Public Financial Disclosure Report, filed 5/7/18]

Agreements

In 2017 Perry’s Only Agreement Was His Continued Participation In The Pennsylvania State Employee
Retirement System. [Rep. Scott Perry 2017 Public Financial Disclosure Report, filed 5/7/18]

                                                2017 Perry Agreements
      Date                   Parties To                                      Terms Of Agreement
          Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 347 of 834

                                                                      SCOTT PERRY Rese arch Book | 346
 3/8/13             Scott G. Perry and Pennsylvania      Continued participation in the Pennsylvania State Employee
                    State Employee Retirement            Retirement System
                    System
                                                [Rep. Scott Perry 2017 Public Financial Disclosure Report, filed 5/7/18]

2016 – Federal Personal Financial Disclosure

Net Worth

2016: Perry Had An Estimated Net Worth Between $1,069,996 And $-187,981

2016: Perry Had An Estimated Net Worth Between $1,069,996 And $-187,981. [Rep. Scott Perry 2016 Public
Financial Disclosure Report, filed 6/27/17]

Earned Income

2016: Perry Reported $16,718 In Earned Income

2016: Perry Reported $16,718 In Earned Income From His State Retirement And His Spouse. [Rep. Scott
Perry 2016 Public Financial Disclosure Report, filed 6/27/17]

                                                   2016 Perry Earned Income
                           Source                                      Type                          Amount
 Golden Living/Aegis Therapies Plano TX                        Spouse Salary            N/A
 Pennsylvania State Employee Retirement System                 State Retirement         $14,397.84
 Doterra International LLC                                     Spouse Bonus Income      $2,320.16
                                               [Rep. Scott Perry 2016 Public Financial Disclosure Report, filed 6/27/17]

Assets & Unearned Income

2016: Perry Reported Between $25,006 And $80,600 In Unearned Income

2016: Perry Reported Between $25,006 And $80,600 In Unearned Income. [Perry 2016 Public Financial
Disclosure Report, filed 6/27/17]

                                          2015 Perry Assets & “Unearned” Income
 SP/                                       Year-End Value                                Amount Of Income
                                                                   Type Of                                             Tx. >
 DC                 Asset
                                          Min          Max          Income               Min            Max           $1,000
 /JT
          American Funds – Captial    $1,001          $15,000       Tax-Deferred
          Income Builder A
          American Funds – Capital    $1,001          $15,000        Tax-Deferred
          World Growth and Income
          Fund – A
          American Funds – Smallcap   $1,001          $15,000        Tax-Deferred
          World Fund – A
          American Funds - The Bond   $1,001          $15,000        Tax-Deferred
          Fund of America – A
          Fidelity Freedom Index      $100,001        $250,000       Tax Deferred
          2035
          Hydrotech Mechanical                                       Interest, S     $5,001          $15,000
          Services, 49% Interest –                                   Corporation
          Location,                                                  Income
       Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 348 of 834

                                                                 SCOTT PERRY Rese arch Book | 347
      Dillsburg/Cumberland PA
      US, Shareholder of S
      Corporation
      LPL – American Balanced       $50,001       $100,000     Tax Deferred
      Cl A
      LPL – Insured Cash            $1,001        $15,000       Tax-
      Account                                                   Deferred
      Members First Credit Union    $50,001       $100,000      Interest        $1             $200
      Northwestern Mutual           $15,001       $50,000       None
      Pennsylvania 529              $1,001        $15,000       Tax-
      Guaranteed Savings Plan –                                 Deferred
      Ryenn Location: PA
      Pennsylvania 529              $1,001        $15,000       Tax-
      Guaranteed Savings Plan –                                 Deferred
      Mattea Location: PA
      Pennsylvania State            $100,001      $250,000     Interest         $1             $200
      Employees Credit Union
      Residential Rental –          $100,001      $250,000     Rent             $5,001         $15,000
      Dillsburg PA, Location:
      Dillsburg/Cumberland PA,
      US
      Residential Rental –          $100,001      $250,000      Rent            $15,001        $50,000
      Harrisburg, PA, Location:
      Harrisburg/Dauphin PA US
      State Farm Bank CDs           $1,001        $15,000       Interest        $1             $200
      Vanguard 500 Index Fund       $1,001        $15,000       Tax-
      Adm                                                       Deferred
      Vanguard LifeStrategy Mod     $1,001        $15,000       Tax-
      Growth                                                    Deferred
      Vanguard Total Stock Mkt      $1,001        $15,000       Tax-
      Idx Inv                                                   Deferred
      Vanguard US Growth Fund       $1,001        $15,000       Tax-
      Investor                                                  Deferred
                           Total:      $527,019   $1,430,000           Total:        $25,006      $80,600
                                          [Rep. Scott Perry 2016 Public Financial Disclosure Report, filed 6/27/17]

Liabilities

In 2016 Perry Reported Liabilities Between $360,004 And $715,000. [Rep. Scott Perry 2016 Public Financial
Disclosure Report, filed 6/27/17]

                                           2016 Perry Liabilities
                                                     Date                                      Amount Of
   Owner                   Creditor                                       Type
                                                  Incurred                                       Liability
              Seterus Inc. Grand Rapids MI             11/03 Mortgage on Harrisburg, PA                $50,001 -
                                                              Rental Property                          $100,000
              SunTrust Mortgage Richmond,               1/01 Mortgage on Dillsburg PA                  $50,001 -
              VA                                              Rental Property                          $100,000
              Members 1st FCU Houghton MI               9/10 Mortgage on personal                    $250,001 -
                                                              property Dillsburg PA                    $500,000
              Members 1st Federal Credit Union          6/12 Personal line of credit                   $10,001 -
              – Mechanicsburg PA                                                                        $15,000
                                        [Rep. Scott Perry 2016 Public Financial Disclosure Report, filed 6/27/17]
       Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 349 of 834

                                                                   SCOTT PERRY Rese arch Book | 348

Positions

In 2016 Perry Reported His Position As Secretary/Treasurer Of Hydrotech Mechanical Services Inc. [Rep.
Scott Perry 2016 Public Financial Disclosure Report, filed 6/27/17]

                                               2016 Perry Positions
                Position                                          Name Of Organization
 Secretary/Treasurer                        Hydrotech Mechanical Services Inc.
                                           [Rep. Scott Perry 2016 Public Financial Disclosure Report, filed 6/27/17]

Agreements

In 2016 Perry’s Sole Reported Agreement Was His Continued Participation In The Pennsylvania State
Employee Retirement System. [Rep. Scott Perry 2016 Public Financial Disclosure Report, filed 6/27/17]

                                                 2016 Perry Agreements
      Date                    Parties To                                    Terms Of Agreement
 3/8/13           Scott G. Perry and Pennsylvania     Continued participation in the Pennsylvania State Employee
                  State Employee Retirement           Retirement System
                  System
                                           [Rep. Scott Perry 2016 Public Financial Disclosure Report, filed 6/27/17]

2015 – Federal Personal Financial Disclosure

Net Worth

2015: Perry Had An Estimated Net Worth Between $1,069,995 And $-236,980

2015: Perry Had An Estimated Net Worth Between $1,069,995 And $-236,980. [Rep. Scott Perry 2015 Public
Financial Disclosure Report, filed 7/12/16]

Earned Income

2015: Perry Reported $14,397.84 In Earned Income

2015: Perry Reported $14,397.84 In Earned Income From 2014 And 2015. [Rep. Scott Perry 2015 Public
Financial Disclosure Report, filed 7/12/16]

                                                 2015 Perry Earned Income
                          Source                                     Type                        Amount
 Golden Living/Aegis Therapies Plano TX                       Spouse Salary        N/A
 Pennsylvania State Employee Retirement System                State Retirement     $14,397.84
                                           [Rep. Scott Perry 2015 Public Financial Disclosure Report, filed 7/12/16]

Assets & Unearned Income

2015: Perry Reported Between $25,006 And $80,600 In Unearned Income

2015: Perry Reported Between $25,006 And $80,600 In Unearned Income. [Rep. Scott Perry 2015 Public
Financial Disclosure Report, filed 7/12/16]
       Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 350 of 834

                                                                SCOTT PERRY Rese arch Book | 349
                                      2015 Perry Assets & “Unearned” Income
 SP/                                   Year-End Value                               Amount Of Income
                                                               Type Of                                       Tx. >
 DC              Asset
                                      Min          Max          Income              Min          Max        $1,000
 /JT
       American Funds – Captial     $1,001       $15,000      Tax-Deferred
       Income Builder A
       American Funds – Capital     $1,001       $15,000      Tax-Deferred
       World Growth and Income
       Fund – A
       American Funds – Smallcap $1,001          $15,000      Tax-Deferred
       World Fund – A
       American Funds The Bond      $1,001       $15,000      Tax-Deferred
       Fund of America – A
       Fidelity Freedom Index       $100,001     $250,000     Tax Deferred
       2035
       Hydrotech Mechanical         $1,001       $15,000      Interest, S      $5,001         $15,000
       Services, 49% Interest –                               Corporation
       Location,                                              Income
       Dillsburg/Cumberland PA
       US, Shareholder of S
       Corporation
       LPL – American Balanced      $50,001      $100,000     Tax Deferred
       Cl A
       LPL – Insured Cash            $1,001       $15,000      Tax-
       Account                                                 Deferred
       Members First Credit Union    $50,001      $100,000     Interest        $1             $200
       Northwestern Mutual           $15,001      $50,000      None
       Pennsylvania 529              $1,001       $15,000      Tax-
       Guaranteed Savings Plan –                               Deferred
       Ryenn Location: PA
       Pennsylvania 529              $1,001       $15,000      Tax-
       Guaranteed Savings Plan –                               Deferred
       Mattea Location: PA
       Pennsylvania State            $100,001     $250,000    Interest         $1             $200
       Employees Credit Union
       Residential Rental –          $100,001     $250,000    Rent             $5,001         $15,000
       Dillsburg PA, Location:
       Dillsburg/Cumberland PA,
       US
       Residential Rental –          $100,001     $250,000     Rent            $15,001        $50,000
       Harrisburg, PA, Location:
       Harrisburg/Dauphin PA US
       State Farm Bank CDs           $1,001       $15,000      Interest        $1             $200
       Vanguard 500 Index Fund       $1,001       $15,000      Tax-
       Adm                                                     Deferred
       Vanguard LifeStrategy Mod     $1,001       $15,000      Tax-
       Growth                                                  Deferred
       Vanguard Total Stock Mkt      $1,001       $15,000      Tax-
       Idx Inv                                                 Deferred
       Vanguard US Growth Fund       $1,001       $15,000      Tax-
       Investor                                                Deferred
                             Total:     $528,020 $1,445,000           Total:        $25,006       $80,600
                                         [Rep. Scott Perry 2015 Public Financial Disclosure Report, filed 7/12/16]

Liabilities
       Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 351 of 834

                                                                 SCOTT PERRY Rese arch Book | 350

In 2015 Perry Reported Between $375,005 And $765,000 In Liabilities. [Rep. Scott Perry 2015 Public Financial
Disclosure Report, filed 7/12/16]

                                           2015 Perry Liabilities
                                                     Date                                      Amount Of
   Owner                    Creditor                                      Type
                                                  Incurred                                       Liability
              Seterus Inc. Grand Rapids MI             11/03 Mortgage on Harrisburg, PA                $50,001 -
                                                              Rental Property                          $100,000
              SunTrust Mortgage Richmond,               1/01 Mortgage on Dillsburg PA                  $50,001 -
              VA                                              Rental Property                          $100,000
              Members 1st FCU Houghton MI               9/10 Mortgage on personal                    $250,001 -
                                                              property Dillsburg PA                    $500,000
                         st
              Members 1 Federal Credit Union            6/12 Personal line of credit                   $10,001 -
              – Mechanicsburg PA                                                                        $15,000
              Members 1st Federal Credit Union          5/07 Personal line of credit                   $15,001 -
              – Mechanicsburg PA                                                                        $50,000
                                        [Rep. Scott Perry 2015 Public Financial Disclosure Report, filed 7/12/16]

Positions

In 2015 Perry Reported His Position As Secretary/Treasurer Of Hydrotech Mechanical Services Inc. [Rep.
Scott Perry 2015 Public Financial Disclosure Report, filed 7/12/16]

                                              2015 Perry Positions
                Position                                         Name Of Organization
 Secretary/Treasurer                       Hydrotech Mechanical Services Inc.
                                          [Rep. Scott Perry 2015 Public Financial Disclosure Report, filed 7/12/16]

Agreements

In 2015 Perry’s Sole Reported Agreement Was His Continued Participation In The Pennsylvania State
Employee Retirement System. [Rep. Scott Perry 2015 Public Financial Disclosure Report, filed 7/12/16]

                                               2015 Perry Agreements
      Date                   Parties To                                   Terms Of Agreement
 3/8/13          Scott G. Perry and Pennsylvania    Continued participation in the Pennsylvania State Employee
                 State Employee Retirement          Retirement System
                 System
                                          [Rep. Scott Perry 2015 Public Financial Disclosure Report, filed 7/12/16]

2014 – Federal Personal Financial Disclosure

Net Worth

2014: Perry Had An Estimated Net Worth Between $1,019,995 And $-252,982

2014: Perry Had An Estimated Net Worth Between $1,019,995 And $-252,982. [Perry 2014 Public Financial
Disclosure Report, filed 8/7/15]

Earned Income
       Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 352 of 834

                                                                     SCOTT PERRY Rese arch Book | 351

2014: Perry Reported $14,397.84 In Earned Income

2014: Perry Reported $14,397.84 In Earned Income From 2013 And 2014. [Perry 2014 Public Financial
Disclosure Report, filed 8/7/15]

                                                  2014 Perry Earned Income
                          Source                                      Type                       Amount
 Golden Living/Aegis Therapies Plano TX                        Spouse Salary        N/A
 Pennsylvania State Employee Retirement System                 State Retirement     $14,397.84
                                               [Rep. Scott Perry 2014 Public Financial Disclosure Report, filed 8/7/15]

Assets & Unearned Income

2014: Perry Reported Between $12,913 And $38,600 In Unearned Income

2014: Perry Reported Between $12,913 And $38,600 In Unearned Income. [Rep. Scott Perry 2014 Public
Financial Disclosure Report, filed 8/7/15]

                                        2014 Perry Assets & “Unearned” Income
 SP/                                     Year-End Value                                 Amount Of Income
                                                                 Type Of                                        Tx. >
 DC               Asset
                                        Min          Max          Income                Min         Max        $1,000
 /JT
       Residential Rental Property   $100,001        $250,000      Rent           $5,001         $15,000
       Harrisburg PA
       Residential Rental Property   $100,001        $250,000      Rent           $5,001         $15,000
       Dillsburg PA
       Members First Credit Union    $50,001         $100,000      Interest       $1             $200
       Mechanicsburg PA
       PA State Employees Credit     $100,001        $250,000      Interest       $1             $200
       Union – Harrisburg PA
       Fidelity Freedom 2035W        $100,001        $250,000      Tax Deferred   None           None
       Golden Living 401K
       Savings Plan Plus
 DC    Pennsylvania 529              $1,001          $15,000       Tax Deferred   None           None
 1     Guaranteed Savings Plan –
       Ryenn Perry
 DC    Pennsylvania 529              $1,001          $15,000       Tax Deferred    None           None
 2     Guaranteed Savings Plan –
       Matteo Perry
       Vanguard US Growth Fund       $1,001           $15,000       Dividends,     $201           $1,000
       Investor                                                     Capital
                                                                    Gains
       Vanguard – Life Strategy      $1,001           $15,000       Dividends,     $1             $200
       Mod. Growth                                                  Capital
                                                                    Gains
       Vanguard – Total Stock Mkt    $1,001           $15,000       Dividends      $1             $200
       Idx. Inv.
       American Funds Small Cap      $1,001           $15,000       Dividends      $201           $1,000
       World Fund A
       American Funds Capital        $1,001           $15,000       Dividends      $1             $200
       World Growth and Income
       Fund A
       American Funds Capital        $1,001           $15,000       Dividends      $1             $200
       Income Builder A
       Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 353 of 834

                                                                    SCOTT PERRY Rese arch Book | 352
      American Funds The Bond        $1,001          $15,000        Dividends       $1           $200
      Fund of America A
      American Balanced Fund         $50,001         $100,000       Dividends,      $2,501       $5,000
      Inc.                                                          Capital
                                                                    Gains
      State Farm Bank COS            $1,001          $15,000        Interest        $1           $200
      Harrisburg PA
      Northwestern Mutual 65         $1,001          $15,000        None            None         None
      Whole Life
      Hydrotech Mechanical           $250,001 -      $15,000        None            None         None
      Services INC. Mechanical       $500,000
      Contracting Franklintown,
      PA
      Insured money market           $1,001          $15,000        None            None         None
                            Total:     $512,018      $1,395,000            Total:      $12,913      $38,600
                                              [Rep. Scott Perry 2014 Public Financial Disclosure Report, filed 8/7/15]

Liabilities

In 2014 Perry Reported Between $375,005 And $765,000 In Liabilities. [Rep. Scott Perry 2014 Public Financial
Disclosure Report, filed 8/7/15]

                                           2014 Perry Liabilities
                                                     Date                                      Amount Of
   Owner                   Creditor                                       Type
                                                  Incurred                                       Liability
              Seterus Inc. Grand Rapids MI            11/03 Mortgage on Harrisburg, PA                $50,001 -
                                                              Rental Property                         $100,000
              SunTrust Mortgage Richmond,             11/01 Mortgage on Dillsburg PA                  $50,001 -
              VA                                              Rental Property                         $100,000
              Members 1st FCU Houghton MI               9/10 Mortgage on personal                   $250,001 -
                                                              property Dillsburg PA                   $500,000
              Members 1st Federal Credit Union          6/12 Personal line of credit                  $10,001 -
              – Mechanicsburg PA                                                                        $15,000
              Members 1st Federal Credit Union          5/07 Personal line of credit                  $15,001 -
              – Mechanicsburg PA                                                                        $50,000
                                         [Rep. Scott Perry 2014 Public Financial Disclosure Report, filed 8/7/15]

Positions

In 2014 Perry Reported His Position As Secretary/Treasurer Of Hydrotech Mechanical Services Inc. [Rep.
Scott Perry 2014 Public Financial Disclosure Report, filed 8/7/15]

                                                 2013 Perry Positions
                Position                                            Name Of Organization
 Secretary/Treasurer                          Hydrotech Mechanical Services Inc.
                                              [Rep. Scott Perry 2014 Public Financial Disclosure Report, filed 8/7/15]

Agreements

In 2014 Perry Reported His Sole Agreement As Continued Participation In The Pennsylvania State
Employee Retirement System. [Rep. Scott Perry 2014 Public Financial Disclosure Report, filed 8/7/15]

                                                  2013 Perry Agreements
       Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 354 of 834

                                                                     SCOTT PERRY Rese arch Book | 353
      Date                    Parties To                                      Terms Of Agreement
 3/8/13           Scott G. Perry and Pennsylvania       Continued participation in the Pennsylvania State Employee
                  State Employee Retirement             Retirement System
                  System
                                               [Rep. Scott Perry 2014 Public Financial Disclosure Report, filed 8/7/15]

2013 – Federal Personal Financial Disclosure

Net Worth

2013: Perry Had An Estimated Net Worth Between $1,069,995 And $ -236,980

2013: Perry Had An Estimated Net Worth Between $1,069,995 And $-236,980. [Rep. Scott Perry 2013 Public
Financial Disclosure Report, filed 7/29/14]

Earned Income

2013: Perry Reported $15,597.66 In Earned Income

2013: Perry Reported $15,597.66 In Earned Income From 2012 And 2013. [Rep. Scott Perry 2013 Public
Financial Disclosure Report, filed 7/29/14]

                                                  2013 Perry Earned Income
                          Source                                      Type                         Amount
 Golden Living/Aegis Therapies Plano TX                        Spouse Salary         N/A
 Pennsylvania State Employee Retirement System                 State Retirement      $15,597.66
                                              [Rep. Scott Perry 2013 Public Financial Disclosure Report, filed 7/29/14]

Assets & Unearned Income

2013: Perry Reported Between $10,215 And $33,400 In Unearned Income

2013: Perry Reported Between $10,215 And $33,400 In Unearned Income. [Rep. Scott Perry 2013 Public
Financial Disclosure Report, filed 7/29/14]

                                        2013 Perry Assets & “Unearned” Income
 SP/                                     Year-End Value                                  Amount Of Income
                                                                 Type Of                                              Tx. >
 DC               Asset
                                        Min          Max          Income                 Min           Max           $1,000
 /JT
       Residential Rental Property   $100,001        $250,000      Rent             $5,001         $15,000
       Harrisburg PA
       Residential Rental Property   $100,001        $250,000       Rent            $5,001         $15,000
       Dillsburg PA
       Members First Credit Union    $15,001         $50,000        Interest        $1             $200
       Mechanicsburg PA
       PA State Employees Credit     $50,001         $100,000       Interest        $1             $200
       Union – Harrisburg PA
       Fidelity Freedom 2035W        $100,001        $250,000       Tax Deferred    None           None
       Golden Living 401K
       Savings Plan Plus
 DC    Pennsylvania 529              $1,001          $15,000        Tax Deferred    None           None
 1     Guaranteed Savings Plan –
       Ryenn Perry
       Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 355 of 834

                                                                     SCOTT PERRY Rese arch Book | 354
 DC   Pennsylvania 529               $1,001          $15,000       Tax Deferred     None           None
 2    Guaranteed Savings Plan –
      Matteo Perry
      Vanguard Growth Equity         $1,001           $15,000       Dividends       $1             $200
      Fund
      Vanguard – Growth Equity       $1,001           $15,000       Dividends       $1             $200
      Fund
      Vanguard – Life Strategy       $1,001           $15,000       Dividends       $1             $200
      Mod. Growth
      Vanguard – Total Stock Mkt     $1,001           $15,000       Dividends       $1             $200
      Idx. Inv.
      Vanguard 500 Index Fund        $1,001           $15,000       Dividends       $1             $200
      Inv.
      American Funds Small Cap       $1,001           $15,000       Dividends       $1             $200
      World Fund A
      American Funds Capital         $1,001           $15,000       Dividends       $1             $200
      World Growth and Income
      Fund A
      American Funds Capital         $1,001           $15,000       Dividends       $1             $200
      Income Builder A
      American Funds The Bond        $1,001           $15,000       Dividends       $1             $200
      Fund of America A
      American Balanced Fund         $50,001          $100,000      Dividends       $201           $1,000
      Inc.
      State Farm Bank COS            $1,001           $15,000       Interest        $1             $200
      Harrisburg PA
      Northwestern Mutual 65         $1,001           $15,000       None            None           None
      Whole Life
      Hydrotech Mechanical           $100,001         $250,000      None            None           None
      Services INC. Mechanical
      Contracting Franklintown,
      PA
                            Total:      $528,020      $1,445,000           Total:        $10,215      $33,400
                                              [Rep. Scott Perry 2013 Public Financial Disclosure Report, filed 7/29/14]

Liabilities

In 2013 Perry Reported Liabilities Between $375,005 And $765,000. [Rep. Scott Perry 2013 Public Financial
Disclosure Report, filed 7/29/14]

                                           2013 Perry Liabilities
                                                     Date                                      Amount Of
   Owner                    Creditor                                      Type
                                                  Incurred                                       Liability
              Seterus Inc. Grand Rapids MI              11/3 Mortgage on Harrisburg, PA                $50,001 -
                                                              Rental Property                          $100,000
              SunTrust Mortgage Richmond,               11/1 Mortgage on Dillsburg PA                  $50,001 -
              VA                                              Rental Property                          $100,000
              Members 1st FCU Houghton MI               9/10 Mortgage on personal                    $250,001 -
                                                              property Dillsburg PA                    $500,000
              Members 1st Federal Credit Union          6/12 Personal line of credit                   $10,001 -
              – Mechanicsburg PA                                                                        $15,000
                         st
              Members 1 Federal Credit Union            5/07 Personal line of credit                   $15,001 -
              – Mechanicsburg PA                                                                        $50,000
                                        [Rep. Scott Perry 2013 Public Financial Disclosure Report, filed 7/29/14]
       Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 356 of 834

                                                                 SCOTT PERRY Rese arch Book | 355

Positions

In 2013 Perry Reported His Position As Secretary/Treasurer Of Hydrotech Mechanical Services Inc. [Rep.
Scott Perry 2013 Public Financial Disclosure Report, filed 7/29/14]

                                              2013 Perry Positions
                Position                                         Name Of Organization
 Secretary/Treasurer                       Hydrotech Mechanical Services Inc.
                                          [Rep. Scott Perry 2013 Public Financial Disclosure Report, filed 7/29/14]

Agreements

In 2013 Perry Reported The Sole Agreement Of Continued Participation In The Pennsylvania State
Employee Retirement System. [Rep. Scott Perry 2013 Public Financial Disclosure Report, filed 7/29/14]

                                               2013 Perry Agreements
      Date                   Parties To                                   Terms Of Agreement
 3/8/13          Scott G. Perry and Pennsylvania    Continued participation in the Pennsylvania State Employee
                 State Employee Retirement          Retirement System
                 System
                                          [Rep. Scott Perry 2013 Public Financial Disclosure Report, filed 7/29/14]
         Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 357 of 834

                                                                     SCOTT PERRY Rese arch Book | 356

Appendix II – Campaign Finance

                                                    Significant Findings

    ✓ Perry’s campaign committee received almost 78% of his PAC contributions from business PACs.

    ✓ Perry’s campaign committee received 54.87% of his contributions from individual contributors and
      43.84% from PACs.

    ✓ The House Freedom Fund was Perry’s top campaign contributor.

    ✓ Koch Industries has given Perry over $30,000 over his career.


Toplines

Perry’s Campaign Raised $158,401 And Spent $127,423

                               Perry 2012 - 2019 Congress Campaign Committee Funds
                                          Total Receipts                                      Total Disbursements
 Cycle                                 Party       Other     Candidate                              Operating
             Total       Indivs                                                 Loans     Total                Refunds
                                       Cmtes       Cmtes      Cntribtns                              Expdts
2012       $17,253    $4,500        $3,000      $9,750       $0            $0           $19,900    $15,404    $500
2014       $6,057     $3,040        $0          $3,000       $0            $0           $32,684    $32,684    $0
2016       $4,259     $1,739        $0          $2,500       $0            $0           $19,094    $14,094    $0
2018       $6,527     $3,805        $0          $2,700       $0            $0           $34,660    $34,660    $0
2019
(July)     $124,305 $95,609         $0            $28,633    $0            $0           $21,085    $17,335    $0
                                                  [FEC Committee Candidate and Committee Viewer, accessed 7/16/19]

Perry’s Leadership PAC Raised $13,252 And Spent $6,534

                                              2012 - 2018 First Capital PAC Funds
                                   Total Contributions                                       Total Disbursements
                                                                       Other
   Year              Total               Indivs       Party Cmtes                        Total        Operating Expdts
                                                                       Cmtes
 2012           $5,100               $5,000           $0            $100            $1,768           $1,768
 2014           $0                   $0               $0            $0              $2,016           $2,016
 2016           $1                   $1               $0            $0              $0               $0
 2018           $8,151               $3,151           $0            $5,000          $2,750           $50
                                                  [FEC Committee Candidate and Committee Viewer, accessed 7/16/19]

Perry’s Campaign Committee Received 54.87% Of His Contributions From Individual Contributors And
43.84% From PACs

                         Source Of Perry Career Congressional Campaign Committee Funds
                Category                                   #                                         %
         Individual Contributors                      $1,978,181                                  54.87%
           PAC Contributors                           $1,580,557                                  43.84%
             Self-Financing                             $15,000                                    0.42%
                  Other                                 $31,546                                    0.87%
         Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 358 of 834

                                                                SCOTT PERRY Rese arch Book | 357

                                                                                   [OpenSecrets, accessed 7/16/19]

Perry’s Campaign Committee Received Almost 78% Of His PAC Contributions From Business PACs

              Source Of Perry Career Congressional Campaign Committee PAC Contributions
              Category                                #                                      %
           Business PACs                         $1,167,905                               77.37%
            Labor PACs                             $21,500                                 1.42%
          Ideological PACs                        $320,050                                21.20%
                                                                                   [OpenSecrets, accessed 7/16/19]

Top Overall Industries

                                    Perry Career Top Contributors By Industry
 Rank                          Industry                                               Total
     1    Leadership PACs                                      $318,779
     2    Republican/Conservative                              $202,679
     3    Retired                                              $136,146
     4    Oil & Gas                                            $128,450
     5    Electric Utilities                                   $116,500
     6    Real Estate                                          $105,510
     7    Automotive                                           $99,550
     8    Health Professionals                                 $84,340
     9    Building Materials & Equipment                       $81,050
    10    Railroads                                            $78,274
    11    Air Transport                                        $78,223
    12    Insurance                                            $74,475
    13    General Contractors                                  $62,656
    14    Misc Manufacturing & Distributing                    $55,458
    16    Lawyers/Law Firms                                    $52,525
    17    Lobbyists                                            $51,704
    18    Candidate Committees                                 $48,256
    19    Securities & Investment                              $46,250
    20    Commercial Banks                                     $44,321
    21    Trucking                                             $39,500
                                                                [Center for Responsive Politics, accessed 7/16/19]

NOTE: According to the Center for Responsive Politics, “The organizations themselves did not donate, rather the
money came from the organizations’ PACs, their individual members or employees or owners, and those
individuals’ immediate families. Organization totals include subsidiaries and affiliates” [Center for Responsive
Politics Top Contributors, accessed 7/16/19]

Top Overall Sectors

                                     Perry Career Top Contributors By Sector
                   Sector                         Total              Individuals                    PACs
  Agribusiness                                $93,876         $38,876                    $55,000
  Communications/Electronics                  $103,620        $11,120                    $92,500
  Construction                                $204,606        $63,756                    $140,850
  Defense                                     $33,520         $1,020                     $32,500
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 359 of 834

                                                                SCOTT PERRY Rese arch Book | 358

  Energy & Natural Resources                   $280,450       $57,700                   $222,750
  Finance, Insurance & Real Estate             $343,695       $196,245                  $147,450
  Health                                       $136,140       $58,640                   $77,500
  Lawyers & Lobbyists                          $104,229       $83,329                   $20,900
  Transportation                               $313,397       $27,550                   $285,847
  Misc Business                                $222,719       $130,611                  $92,108
  Labor                                        $21,500        $0                        $21,500
  Ideological/Single-Issue                     $620,933       $300,883                  $320,050
  Other                                        $161,904       $161,404                  $500
                                                                [Center for Responsive Politics, accessed 7/16/19]

NOTE: According to the Center for Responsive Politics, “The organizations themselves did not donate, rather the
money came from the organizations’ PACs, their individual members or employees or owners, and those
individuals’ immediate families. Organization totals include subsidiaries and affiliates” [Center for Responsive
Politics Top Contributors, accessed 7/16/19]

Top Overall Contributors

         Perry Campaign Committee Top Contributors (Campaign Committee & LPAC Combined)
                                                                         Campaign Committee
                    Contributor                    PACs       Indiv.                     Total
House Freedom Fund                                 $16,633    $134,579                                    $151,212
Club for Growth                                     $1,100    $133,067                                    $134,167
National Auto Dealers Assn                         $40,000          $0                                     $40,000
Comcast Corp                                       $34,500          $0                                     $34,500
Exelon Corp                                        $34,000          $0                                     $34,000
Majority Cmte PAC                                  $32,500          $0                                     $32,500
Koch Industries                                    $31,000          $0                                     $31,000
National Stone, Sand & Gravel Assn                 $30,000          $0                                     $30,000
PPL Corp                                           $27,000          $0                                     $27,000
National Assn of Realtors                          $26,000          $0                                     $26,000
American Bankers Assn                              $24,500       $500                                      $25,000
Berkshire Hathaway                                 $17,500      $5,375                                     $22,875
National Assn of Home Builders                     $22,000          $0                                     $22,000
Kinsley Construction                                    $0     $21,696                                     $21,696
Associated Builders & Contractors                  $20,000          $0                                     $20,000
Every Republican is Crucial PAC                    $20,000          $0                                     $20,000
AT&T Inc                                           $19,000       $500                                      $19,500
National Ready Mixed Concrete Assn                 $18,500          $0                                     $18,500
Shipley Energy                                          $0     $18,300                                     $18,300
Exxon Mobil                                        $18,000          $0                                     $18,000
                                                                 [Center for Responsive Politics, accessed 9/4/19]

Top Campaign Committee Contributors

                          Perry Career Top Contributors To Campaign Committee 2020
 Rank                            Contributor                           Total           Indivs       Other Cmtes
 1            House Freedom Fund                                         $49,818         $43,185          $6,633
 2            Club for Growth                                            $37,350         $36,250          $1,100
 3            Daniels Manufacturing                                       $5,600          $5,600              $0
       Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 360 of 834

                                                       SCOTT PERRY Rese arch Book | 359

3          Mountaire Corp                                      $5,600           $5,600               $0
3          Southern Waste Systems                              $5,600           $5,600               $0
3          Uline Inc                                           $5,600           $5,600               $0
7          Comcast Corp                                        $5,000                 $0         $5,000
7          Exelon Corp                                         $5,000                 $0         $5,000
7          National Stone, Sand & Gravel Assn                  $5,000                 $0         $5,000
7          PPL Corp                                            $5,000                 $0         $5,000
11         Cube Hydro Partners                                 $4,000           $4,000               $0
11         International Paper                                 $4,000                 $0         $4,000
13         Rutter’s Farm Stores                                $2,800           $2,800               $0
13         Susquehanna International Group                     $2,800           $2,800               $0
13         York Waste                                          $2,800           $2,800               $0
16         Art Knitting Mills                                  $2,700           $2,700               $0
17         Aircraft Owners & Pilots Assn                       $2,500                 $0         $2,500
17         American Trucking Assns                             $2,500                 $0         $2,500
17         BNSF Railway                                        $2,500                 $0         $2,500
17         Citizens United                                     $2,500                 $0         $2,500
17         Enterprise Rent-A-Car                               $2,500                 $0         $2,500
17         FedEx Corp                                          $2,500                 $0         $2,500
17         Krapf Bus Companies                                 $2,500           $2,500               $0
17         Norfolk Southern                                    $2,500                 $0         $2,500
17         Union Pacific Corp                                  $2,500                 $0         $2,500
                                                        [Center for Responsive Politics, accessed 9/4/19]

                      Perry Career Top Contributors To Campaign Committee 2018
Rank                       Contributor                     Total          Indivs             Other
                                                                                             Cmtes
1          House Freedom Fund                                $101,394           $91,394       $10,000
2          Club for Growth                                    $96,817           $96,817            $0
3          Sutliff Chevrolet                                  $10,350           $10,350            $0
4          Amazon.com                                         $10,000                $0       $10,000
4          Auto Care Assn                                     $10,000                $0       $10,000
4          Comcast Corp                                       $10,000                $0       $10,000
4          Exelon Corp                                        $10,000                $0       $10,000
4          Koch Industries                                    $10,000                $0       $10,000
4          Majority Cmte PAC                                  $10,000                $0       $10,000
4          National Assn of Home Builders                     $10,000                $0       $10,000
4          National Auto Dealers Assn                         $10,000                $0       $10,000
12         AT&T Inc                                            $9,000                $0        $9,000
13         Associated Builders & Contractors                   $7,500                $0        $7,500
13         Enterprise Rent-A-Car                               $7,500                $0        $7,500
13         National Ready Mixed Concrete Assn                  $7,500                $0        $7,500
13         National Stone, Sand & Gravel Assn                  $7,500                $0        $7,500
17         PPL Corp                                            $7,000                $0        $7,000
          Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 361 of 834

                                                            SCOTT PERRY Rese arch Book | 360

18            Penneco Oil Co                                        $6,900           $6,900               $0
19            Kinsley Construction                                  $6,200           $6,200               $0
20            National Assn of Realtors                             $6,000                 $0         $6,000
                                                             [Center for Responsive Politics, accessed 9/4/19]

                           Perry Career Top Contributors To Campaign Committee 2016
Rank                                Contributor                  Total            Indivs        Other Cmtes
1             Exelon Corp                                           $10,000                $0         $10,000
1             Koch Industries                                       $10,000                $0         $10,000
1             Majority Cmte PAC                                     $10,000                $0         $10,000
1             National Auto Dealers Assn                            $10,000                $0         $10,000
1             National Stone, Sand & Gravel Assn                    $10,000                $0         $10,000
1             PPL Corp                                              $10,000                $0         $10,000
7             Select Medical Corp                                    $8,600            $3,600          $5,000
8             AT&T Inc                                               $8,000                $0          $8,000
8             National Assn of Realtors                              $8,000                $0          $8,000
10            FirstEnergy Corp                                       $7,000                $0          $7,000
10            National Assn of Home Builders                         $7,000                $0          $7,000
12            Comcast Corp                                           $6,000                $0          $6,000
12            Dominion Resources                                     $6,000                $0          $6,000
12            National Ready Mixed Concrete Assn                     $6,000                $0          $6,000
12            Owner-Operator Independent Drivers Assn                $6,000                $0          $6,000
16            Air Line Pilots Assn                                   $5,500                $0          $5,500
16            BNSF Railway                                           $5,500                $0          $5,500
16            Exxon Mobil                                            $5,500                $0          $5,500
19            York Container                                         $5,450            $5,450             $0
20            Rutters Farm Stores                                    $5,400            $5,400             $0
20            Zivity LLC                                             $5,400           $5,400              $0
                                                             [Center for Responsive Politics, accessed 9/4/19]

                           Perry Career Top Contributors To Campaign Committee 2014
Rank                            Contributor                     Total          Indivs             Other
                                                                                                  Cmtes
     1        Comcast Corp                                         $10,000                $0       $10,000
     1        Every Republican is Crucial PAC                      $10,000                $0       $10,000
     1        National Auto Dealers Assn                           $10,000                $0       $10,000
     4        Exelon Corp                                           $8,000                $0        $8,000
     5        Buchanan, Ingersoll & Rooney                          $7,750              $750        $7,000
     6        BNSF Railway                                          $7,500                $0        $7,500
     7        Honeywell International                               $7,498                $0        $7,498
     8        Norfolk Southern                                      $7,250              $250        $7,000
     9        National Assn of Realtors                             $7,000                $0        $7,000
     9        Penn Waste                                            $7,000            $7,000            $0
     11       Shipley Energy                                        $6,100            $6,100            $0
     12       Eagle Forum                                           $6,000                $0        $6,000
          Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 362 of 834

                                                                SCOTT PERRY Rese arch Book | 361

     13        New York Life Insurance                                  $5,500                 $0         $5,500
     14        Greenlee Partners                                        $5,250           $5,250               $0
     15        Members 1st Fed Credit Union                             $5,200           $5,200               $0
     15        Susquehanna International Group                          $5,200           $5,200               $0
     15        York Container                                           $5,200           $5,200               $0
     18        Rutters Farm Stores                                      $5,100           $5,100               $0
     19        ACA International                                        $5,000                 $0         $5,000
     19        American Bankers Assn                                    $5,000                 $0         $5,000
     19        BAE Systems                                              $5,000                 $0         $5,000
     19        Freedom Project                                          $5,000                 $0         $5,000
     19        Keystone Alliance                                        $5,000                 $0         $5,000
     19        Koch Industries                                          $5,000                 $0         $5,000
     19        Lockheed Martin                                          $5,000                 $0         $5,000
     19        National Beer Wholesalers Assn                           $5,000                 $0         $5,000
     19        National Ready Mixed Concrete Assn                       $5,000                 $0         $5,000
     19        Perform Group                                            $5,000           $5,000               $0
     19        Union Pacific Corp                                       $5,000                 $0         $5,000
                                                                 [Center for Responsive Politics, accessed 9/4/19]

NOTE: According to the Center for Responsive Politics, “The organizations themselves did not donate, rather the
money came from the organizations’ PACs, their individual members or employees or owners, and those
individuals’ immediate families. Organization totals include subsidiaries and affiliates” [Center for Responsive
Politics Top Contributors, accessed 9/4/19]

Top Leadership PAC Contributors

                                     Perry PAC Career Top Contributors
  Rank            Contributor       2018     2016      2014       2012                    Total
 1         Koch Industries         $5,000                                 $5,000
 2         Penn Waste                                           $2,500    $2,500
 3         Sutliff Chevrolet       $2,000                                 $2,000
                                                                [Center for Responsive Politics, accessed 7/16/19]

Perry’s Top Leadership PAC Contributor Was Koch Industries

Perry’s Top Leadership PAC Contributor Was Koch Industries. [Center for Responsive Politics, accessed
7/16/19]

NOTE: According to the Center for Responsive Politics, “The organizations themselves did not donate, rather the
money came from the organizations’ PACs, their individual members or employees or owners, and those
individuals’ immediate families. Organization totals include subsidiaries and affiliates” [Center for Responsive
Politics Top Contributors, accessed 9/4/19]
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 363 of 834

                                                              SCOTT PERRY Rese arch Book | 362

Appendix III – Revolving Door
Top Lines

2 Of Perry’s Staffers Entered The Revolving Door

James Braid

                                    James Braid Employment History
               Employer                                   Position                     Date of Employment
 Office of Management and Budget         Deputy Associate Director, Legislative       July 2019 -
                                         Affairs, Appropriations
 Rep. Ted Budd (R-NC)                    Deputy Chief of Staff                        Jan. 2017 – June 2018
 Rep. Mark Sanford (R-SC)                Deputy Chief of Staff                        Sept. 2016 – Dec. 2016
 Rep. Mark Sanford (R-SC)                Legislative Director                         Feb. 2016-Aug. 2016
 Rep. Mark Sanford (R-SC)                Senior Legislative Assistant                 Oct. 2015-Jan. 2016

 Heritage Action for America              Legislative Assistant

 Washington Free Beacon                   Staffer

 House Freedom Caucus - Rep. Mark         Policy Director                             2018-July 2019
 Meadows (R-NC)
                                                                                  [Legistorm, accessed 7/17/19]

                                        James Braid’s Clients - 2015
        Year                                                 Client
 2015              Heritage Action for America
                                                                                  [Legistorm, accessed 7/17/19]

Perry Received $0 From Braid’s Clients

Marianne Adezio Meyers

                              Marianne Adezio Meyers Employment History
                    Employer                             Position                 Date of Employment
 Lung Cancer Alliance                         Director of Health Policy       March 2015-Nov. 2015
 Rep. Scott Perry (R-PA)                      Legislative Director            Jan. 2013-March 2015
 Rep. Todd Platts (R-PA)                      Legislative Director            Jan. 2011-Jan. 2013
 Rep. Todd Platts (R-PA)                      Legislative Director            Oct. 2003-Dec. 2004
 Rep. Todd Platts (R-PA)                      Senior Legislative Assistant    Jan. 2003-Sept. 2003
 Rep. Todd Platts (R-PA)                      Legislative Assistant           Jan. 2001-Dec. 2002
 Pennsylvania House of Representatives        Legislative Assistant           May 1997-Dec. 2000
                                                                               [Legistorm, accessed 7/17/19]

                               Marianne Adezio Myers Clients - 2006 - 2011
        Year                                               Client
 2011              Home Safety Council
 2011              University Health Associates Inc.
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 364 of 834

                                                           SCOTT PERRY Rese arch Book | 363

 2011             National Industries for the Blind
 2011             Northampton Community College (Pa.)
 2010             National Reverse Mortgage Lenders Association
 2010             Geisinger Commonwealth School of Medicine
 2010             Virginia Union University
 2010             Kent State University
 2009             Aware Technologies
 2009             California State University, Dominguez Hills
 2009             Governors State University
 2009             Olympus America Inc.
 2009             First Candle
 2008             Drugstore.com Inc.
 2008             James Agee Films Project
 2008             National Court Reporters Association
 2007             Mountain State Systems
 2006             Bristol-Myers Squibb Co.
                                                                        [Legistorm, accessed 7/17/19]

Perry Received $0 From Myers’s Clients
       Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 365 of 834

                                                            SCOTT PERRY Rese arch Book | 364

Appendix IV – Paid Media Summary
NOTE: Paid media advertisements saved on the DCCC research drive.

2018 Election

                                Perry “Good Guy” Paid Media Summary
     Date         Group             Name                   Subject                       Description
        3/9/17 American        Tell          Voting to repeal ACA and instate      Neutral
               Action          Congressman   the AHCA, urge Perry to vote
               Network         Perry to      with Trump
                               Support the
                               American
                               Health Care
                               Act
       9/15/18 Scott Perry     Honor and     Focus on service record and           Positive
               for Congress    Protect       voting record on veterans issues
       10/9/18 Patriots for    The UK        Connecting George Scott and           Negative
               Perry                         Nancy Pelosi, focus on the UK’s
                                             single payer health care system
                                             and it’s perceived failures
      10/16/18 America First   He’s A        Accused George Scott of               Negative
               Action          Liberal       supporting an energy tax and
                                             calling tax cuts “immoral” and
                                             connecting to Nancy Pelosi
      10/23/18 Patriots for    Government    Accused George Scott of being         Negative
               Perry           Takeover      connected with Nancy Pelosi and
                                             supporting single payer
                                             healthcare, which will kill seniors
      10/24/18 America First   Average       Accused George Scott of being a       Negative
                               Family        “tax hiking liberal” and
                                             supporting an energy tax
      10/30/18 Club for        Your Money    Accused George Scott of favoring      Negative
               Growth                        harmful EPA regulations, and
                                             backing energy taxes and the
                                             death tax
      10/31/18 Patriots for    When he was   Focus on Perry’s local                Positive
               Perry           Seven         connections and dedication to the
                                             people
    11/3/18     Patriots for   What Do We    Focus on connecting Scott to          Negative
                Perry          Really Know   Nancy Pelosi and support of
                               About George socialized health care, also used
                               Scott         photo of Scott holding a gun to
                                             his colleagues head

                                Perry “Bad Guy” Paid Media Summary
     Date        Group            Name                  Subject                          Description
        1/5/18 DCCC            What Would    Taking money from special             Negative
                               You Buy       interests
       Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 366 of 834

                                                               SCOTT PERRY Rese arch Book | 365

        1/12/18 House            Cadillac         Claimed Perry took “Cadillac”        Negative
                Majority         Healthcare       congressional health care while
                PAC                               voting against protecting pre-
                                                  existing conditions
        4/24/18 Committee to     Top Selling      Opposition candidate ad, focused     Negative
                elect Eric       Prescription     on his investigation into harmful
                Ding                              prescriptions (no mention of
                                                  Perry)
        4/27/18 George Scott     Served In The    Military career, threw guns into     Positive
                for Congress     Army             the fire
         9/5/18 George Scott     Farm             Military and agriculture             Positive
                for Congress                      connections
        9/12/18 George Scott     Service          Focus on service record, focus on    Positive
                for Congress                      better paying jobs and better
                                                  health care
        9/21/18 George Scott     Premature        Scott focus on health care,          Negative
                for Congress                      pointed to Perry voting against
                and the                           protecting pre-existing
                DCCC                              conditions, and AARP being
                                                  against republican health care
                                                  proposals
      10/11/18 George Scott      Really Know      Focus on Perry’s health care         Negative
               for Congress                       votes and comments about not
                                                  supporting maternity care
      10/19/18 With Honor        Fight For Our    Focus on Scott’s history as a        Positive
               Fund              Country          pastor
      10/23/18 George Scott      Dam              Focus on Perry’s vote against        Negative
               for Congress                       protecting pre-existing conditions
      10/30/18 George Scott      The Very         Focus on Perry’s support of cuts     Negative
               for Congress      Next Day         to Medicare and social security
      10/31/18 George Scott      Steve Nickol     Former republican state rep. Steve   Positive
               for Congress                       Nickol and state auditor Eugene
                                                  DePasquale endorse Scott

NOTE: Paid media from past elections not saved in the DCCC Media Library, or easily accessible online, need
further research.
       Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 367 of 834

                                                             SCOTT PERRY Rese arch Book | 366

Appendix V – Bill Sponsorships & Amendments
Toplines

                                         Perry Sponsorship Toplines
                    Congress                             # of Sponsorships            # Became Law
 116th Congress (2019 - 2020)                                                12                           0
 115th Congress (2017 - 2018)                                                20                           1
 114th Congress (2015 - 2016)                                                18                           0
 113th Congress (2013 - 2014)                                                 8                           0
                                          TOTAL                              58                           1
                                                                             [Congress.gov, accessed 8/5/19]
NOTE: Table updated as of 8/5/2019.

                                   Perry Career Sponsorships By Subject
                         Subject                           # Of Bills Sponsored         # Became Law
 Crime and Law Enforcement                              11                           0
 Emergency Management                                   7                            1
 Immigration                                            6                            0
 Economics and Public Finance                           5                            0
 Environmental Protection                               4                            0
 International Affairs                                  4                            0
 Transportation and Public Works                        4                            0
 Armed Forces and National Security                     3                            0
 Education                                              3                            0
 Government Operations and Politics                     3                            0
 Law                                                    2                            0
 Agriculture and Food                                   1                            0
 Congress                                               1                            0
 Health                                                 1                            0
 Housing and Community Development                      1                            0
 Public Lands and Natural Resources                     1                            0
 Sports and Recreation                                  1                            0
                                                                            [Congress.gov, accessed 8/5/19]
NOTE: Table updated as of 8/5/2019.

116th Congress

NOTE: Updated as of 8/5/19

Perry Sponsored 12 Bills, 0 Of Which Became Law

In The 116th Congress Rep. Perry Sponsored 119 Bills, 2 Of Which Became Law. [Congress.gov, accessed
8/5/19]

    Perry Introduced 3 Amendments, 0 Of Which Passed The House/Became Law. [Congress.gov, accessed
    8/5/19]

                                      Perry 116th Congress Sponsorships
         Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 368 of 834

                                                                SCOTT PERRY Rese arch Book | 367

                                                                                                   Last Action/
                                                                                                    Effective
  Date      Bill #                    Title                               Last Action                 Date
                                                                Referred to the House
 07/23/2             Protecting Academic Integrity Act of       Committee on Education and
     019 3921        2019                                       Labor.                               07/23/2019
                                                                Referred to the House
 07/16/2             DHS Countering Unmanned Aircraft           Committee on Homeland
     019 3787        Systems Coordinator Act                    Security                             07/16/2019
                                                                Referred to the House
 07/16/2                                                        Committee on Education and
     019 3786        Student Loan Reform Act                    Labor                                07/16/2019
 07/11/2                                                        Referred to the House
     019 3705        SWEET Act                                  Committee on Agriculture             07/11/2019
                                                                Referred to the Subcommittee
 06/27/2             Federal Prohibition of Female Genital      on Crime, Terrorism, and
     019 3583        Mutilation Act of 2019                     Homeland Security                    07/30/2019
                                                                Referred to the House
 03/07/2                                                        Committee on Energy and
     019 1584        Energy Sovereignty Act                     Commerce                             03/07/2019
                                                                Referred to the Subcommittee
 02/04/2                                                        on Crime, Terrorism, and
     019 960         Empower our Girls Act                      Homeland Security                    03/22/2019
                                                                Referred to the Subcommittee
 02/04/2                                                        on Crime, Terrorism, and
     019 959         Protect our Girls Act of 2019              Homeland Security                    03/22/2019
                     Proposing an amendment to the
                     Constitution of the United States to       Referred to the Subcommittee
 06/26/2 H.J.Res.7   require legislative approval for certain   on Antitrust, Commercial, and
     019 1           regulations.                               Administrative Law                   07/30/2019
                     Proposing an amendment to the
                     Constitution of the United States          Referred to the Subcommittee
 06/26/2 H.J.Res.7   prohibiting the delegation of the          on the Constitution, Civil
     019 0           legislative powers granted to Congress.    Rights, and Civil Liberties          07/30/2019
                     Proposing a balanced budget
                     amendment to the Constitution              Referred to the Subcommittee
 03/12/2 H.J.Res.5   requiring that each agency and             on the Constitution, Civil
     019 0           department’s funding is justified.         Rights, and Civil Liberties.         04/08/2019
                     Strongly condemning the February
                     2019 terrorist attack in India, offering
                     condolences to the family and friends      Referred to the Subcommittee
 03/27/2 H.Res.26    of the victims, and reaffirming            on Asia, the Pacific and
     019 1           solidarity with the people of India.       Nonproliferation                     04/02/2019
                                                                                  [Congress.gov, accessed 8/5/19]

NOTE: Updated as of 8/5/19.

Sponsored Bills By Subject

                                       116th Sponsorships By Subject
                      Subject                               # Of Bills Sponsored                # Became Law
 Crime and Law Enforcement                                                             3                       0
       Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 369 of 834

                                                             SCOTT PERRY Rese arch Book | 368

 Education                                                                          2                      0
 Agriculture and Food                                                               1                      0
 Congress                                                                           1                      0
 Economics and Public Finance                                                       1                      0
 Emergency Management                                                               1                      0
 Environmental Protection                                                           1                      0
 Government Operations and Politics                                                 1                      0
 International Affairs                                                              1                      0
                                                                              [Congress.gov, accessed 8/5/19]

Perry Bills Sponsored With Floor Consideration Or More

Perry Sponsored 0 Pieces Of Legislation That Became Law

Perry Sponsored 0 Pieces Of Legislation That Became Law In The 116th Congress. [Congress.gov, accessed
8/5/19]

Perry Sponsored 0 Pieces Of Legislation That Passed The House

Perry Sponsored 0 Pieces Of Legislation That Passed The House In The 116th Congress. [Congress.gov,
accessed 8/5/19]

Amendments

Perry Sponsored 3 Amendments, None Of Which Passed The House In The 116th Congress. [Congress.gov,
accessed 8/5/19]

115th Congress

Perry Sponsored 20 Bills, 1 Of Which Became Law

Perry Sponsored 20 Pieces Of Legislation, 1 Of Which Became Law In The 115th Congress. [Congress.gov,
accessed 8/5/19]

                                      Perry 115th Congress Sponsorships
                                                                                              Last Action/
                                                                                               Effective
  Date     Bill #                      Title                           Last Action               Date
 12/20/2                                                     Referred to the House
     018 7381        Protect our Girls Act of 2018           Committee on the Judiciary         12/20/2018
                                                             Received in the Senate and
                                                             Read twice and referred to the
                                                             Committee on Homeland
 07/19/2             DHS Countering Unmanned Aircraft        Security and Governmental
     018 6438        Systems Coordinator Act                 Affairs                            09/05/2018
                                                             Received in the Senate and
                                                             Read twice and referred to the
                                                             Committee on Homeland
 07/13/2             Fitness Information Transparency Act    Security and Governmental
     018 6374        of 2018                                 Affairs                            09/05/2018
       Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 370 of 834

                                                             SCOTT PERRY Rese arch Book | 369

                                                             Referred to the Subcommittee
 04/12/2                                                     on Immigration and Border
     018 5496        TPS Process Reform Act                  Security.                          05/21/2018
                                                             Referred to the Subcommittee
 03/08/2                                                     on Immigration and Border
     018 5229        Tuition Fairness for Citizens Act       Security                            4/30/2018
 02/08/2                                                     Referred to the Subcommittee
     018 4994        Energy Sovereignty Act                  on Environment                     02/09/2018
                                                             Referred to the Subcommittee
 11/08/2             Allow State Sovereignty Upon Refugee    on Immigration and Border
     017 4310        Entry (ASSURE) Act                      Security                           12/13/2017
 10/11/2             Leveraging Performance-Based            Referred to the Subcommittee
     017 4021        Transportation Services Act of 2017     on Highways and Transit            10/12/2017
                                                             Received in the Senate and
                                                             Read twice and referred to the
                                                             Committee on Homeland
 05/16/2             Unifying DHS Intelligence Enterprise    Security and Governmental
     017 2468        Act                                     Affairs                            09/13/2017
                                                             Referred to the Subcommittee
 05/01/2             Charlotte’s Web Medical Access Act of   on Crime, Terrorism, Homeland
     017 2273        2017                                    Security, and Investigations       06/02/2017
                     Buses United for Safety, Regulatory
 04/25/2             Reform, and Enhanced Growth for the     Referred to the Subcommittee
     017 2120        21st Century Act                        on Highways and Transit             04/26/2017
                                                             Referred to the Subcommittee
 04/14/2             Second Amendment Defense Act of         on Crime, Terrorism, Homeland
     017 2098        2017                                    Security, and Investigations        05/01/2017
                                                             Referred to the Subcommittee
 04/14/2                                                     on Crime, Terrorism, Homeland
     017 2097        ATF Wrongful Reclassification Act       Security, and Investigations        05/01/2017
 03/02/2             Strengthening Oversight of TSA          Placed on the Union Calendar,
     017 1351        Employee Misconduct Act                 Calendar No. 161                    07/17/2017
                                                                              [Congress.gov, accessed 8/5/19]

Perry Sponsored 20 Pieces Of Legislation, 1 Of Which Became Law

Perry Sponsored 20 Bills In The 115th Congress, 1 Of Which Became Law. [Congress.gov, accessed 8/5/19]

Perry Sponsored 20 Bills In The 115th Congress, 3 Of Which Passed The House. [Congress.gov, accessed
8/5/19]

Sponsored Bills By Subject

                                      115th Sponsorships By Subject
                         Subject                           # Of Bills Sponsored           # Became Law
 Crime and Law Enforcement                                                          4                     0
 Emergency Management                                                               3                     1
 Transportation and Public Works                                                    3                     0
 Economics and Public Finance                                                       2                     0
 Environmental Protection                                                           2                     0
 Government Operations and Politics                                                 2                     0
 Immigration                                                                        2                     0
       Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 371 of 834

                                                                      SCOTT PERRY Rese arch Book | 370

 Education                                                                                     1                      0
                                                                                         [Congress.gov, accessed 8/5/19]

Perry Bills Sponsored With Floor Consideration Or More

Perry Sponsored 1 Piece Of Legislation That Became Law

Perry Sponsored 20 Bills In The 115th Congress, 1 Of Which Became Law. [Congress.gov, accessed 8/5/19]

                          Perry 115th Congress Sponsorships With Floor Consideration Or More
                                                                                                          Last Action/
    Date         Bill #               Title                           Last Action
                                                                                                         Effective Date
 01/06/2017   366             DHS SAVE Act             Became Public Law No: 115-38                            06/06/2017
                                                                                         [Congress.gov, accessed 8/5/19]

The DHS SAVE Act Focused On Directing The Under Secretary Of Management For The Department Of
Homeland Security To Take Over Overseeing And Managing Vehicle Fleets Throughout The Department.
“H.R. 366 would direct the Under Secretary of Management for the Department of Homeland Security (DHS) to
oversee and manage vehicle fleets throughout the department. Currently, agencies within DHS (such as Customs
and Border Protection) largely manage their own fleets. The act would require the Under Secretary to monitor
compliance with federal laws and regulations related to the use of government vehicles, develop a methodology to
determine optimal fleet size, and approve vehicle leases and acquisitions. H.R. 366 also would require DHS
agencies to report data on vehicle use quarterly and submit fleet management plans, including cost-benefit analyses,
annually to the Under Secretary.” [Congressional Budget Office, 4/5/17]

Perry Sponsored 3 Pieces Of Legislation That Passed The House

Perry Sponsored 20 Bills In The 115th Congress, 3 Of Which Passed The House. [Congress.gov, accessed
8/5/19]

                          Perry 115th Congress Sponsorships With Floor Consideration Or More
                                                                                                           Last Action/
    Date       Bill #                  Title                               Last Action
                                                                                                          Effective Date
                                                             Received in the Senate and Read twice and
                          DHS Countering Unmanned            referred to the Committee on Homeland
 07/19/2018   6438        Aircraft Systems Coordinator Act   Security and Governmental Affairs                09/05/2018
                                                             Received in the Senate and Read twice and
                          Fitness Information Transparency   referred to the Committee on Homeland
 07/13/2018   6374        Act of 2018                        Security and Governmental Affairs                09/05/2018
                                                             Received in the Senate and Read twice and
                          Unifying DHS Intelligence          referred to the Committee on Homeland
 05/16/2017   2468        Enterprise Act                     Security and Governmental Affairs                09/13/2017
                                                                                         [Congress.gov, accessed 8/5/19]

114th Congress

Perry Sponsored 28 Bills, 0 Of Which Became Law

Perry Sponsored 18 Pieces Of Legislation, 0 Of Which Became Law In The 114th Congress. [Congress.gov,
accessed 8/5/19]

                                              Perry 114th Congress Sponsorships
     Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 372 of 834

                                                                    SCOTT PERRY Rese arch Book | 371
                                                                                                          Last Action/
 Date       Bill #                      Title                                   Last Action              Effective Date
09/21/2               Allow State Sovereignty Upon Refugee          Referred to the Subcommittee on
    016   6110        Entry (ASSURE) Act                            Immigration and Border Security         10/11/2016
                                                                    Received in the Senate and Read
                                                                    twice and referred to the
03/17/2                                                             Committee on Homeland Security
    016   4785        DHS SAVE Act                                  and Governmental Affairs                07/12/2016
02/11/2                                                             Referred to the Subcommittee on
    016   4544        Energy Sovereignty Act                        Energy and Power                        02/12/2016
                                                                    Referred to the Subcommittee on
01/05/2                                                             Crime, Terrorism, Homeland
    016   4319        Second Amendment Defense Act of 2016          Security, and Investigations            02/03/2016
12/11/2                                                             Referred to the Subcommittee on
    015   4244        Refugee Resettlement Fund Act of 2015         Immigration and Border Security         01/15/2016
                                                                    Received in the Senate and Read
                                                                    twice and referred to the
10/29/2                                                             Committee on Homeland Security
    015   3859        HSA Technical Corrections Act                 and Governmental Affairs                12/09/2015
                      To provide Governors of States with the
                      authority to withhold Federal financial
                      assistance from units of local government
07/29/2               that do not comply with the immigration       Referred to the Subcommittee on
    015   3391        laws, and for other purposes.                 Immigration and Border Security         09/08/2015
                                                                    Referred to the Subcommittee on
07/21/2                                                             Crime, Terrorism, Homeland
    015   3146        Military Base Self-Defense Act                Security, and Investigations            09/08/2015
07/21/2               Protect Local Independence in Housing Act     Referred to the Subcommittee on
    015   3145        of 2015                                       the Constitution and Civil Justice      09/08/2015
                      To provide for the public disclosure of
                      information regarding surveillance            Referred to the Subcommittee on
05/19/2               activities under the Foreign Intelligence     Crime, Terrorism, Homeland
    015   2454        Surveillance Act of 1978.                     Security, and Investigations            06/16/2015
05/01/2               DHS Acquisition Accountability and            Referred to the House Committee
    015   2199        Efficiency Act                                on Homeland Security                    05/01/2015
                      To amend title 49, United States Code, to
                      prohibit the Secretary of Transportation
                      from increasing minimum financial
                      responsibility requirements established by
04/28/2               Congress for motor carriers of passengers,    Referred to the Subcommittee on
    015   2077        and for other purposes.                       Highways and Transit                    04/29/2015
                                                                    Referred to the Subcommittee on
04/23/2                                                             Crime, Terrorism, Homeland
    015   2019        ATF Wrongful Reclassification Act             Security, and Investigations            05/15/2015
                                                                    Referred to the Subcommittee on
03/25/2               Charlotte’s Web Medical Access Act of         Crime, Terrorism, Homeland
    015   1635        2015                                          Security, and Investigations            04/29/2015
03/02/2   H.J.Res.8   Authorization for Use of Military Force       Referred to the House Committee
    016   4           Against Islamist Extremism                    on Foreign Affairs                      03/02/2016
                      Proposing a balanced budget amendment to
02/03/2   H.J.Res.2   the Constitution requiring that each agency   Referred to the Subcommittee on
    015   8           and department’s funding is justified.        the Constitution and Civil Justice      02/19/2015
                      Honoring the Red Land Little League Team
                      of Lewisberry, Pennsylvania for the           Referred to the House Committee
09/16/2               performance of the team in the 2015 Little    on Oversight and Government
    015   H.Res.422   League World Series.                          Reform                                  09/16/2015
07/29/2               Supporting the goals and ideals of            Referred to the House Committee
    015   H.Res.401   “Vietnam Veterans Day”.                       on Veterans’ Affairs                    07/29/2015
     Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 373 of 834

                                                                        SCOTT PERRY Rese arch Book | 372
                     Description: At the end of the bill (before
                     the short title), insert the following: SEC.
                     __. None of the funds made available by
                     this Act shall be used to give formal
                     notification under, or prepare, propose,
                     implement, administer, or enforce any rule         On agreeing to the Perry
07/13/2   H.Amdt.1   or recommendation pursuant to, section 115         amendment (A067) Agreed to by
    016   347        of the Clean Air Act (42 U.S.C. 7415).             voice vote                        07/13/16
                     At the end of the bill (before the short title),
                     insert the following: SEC. __.
                     Appropriations made in this Act for the            On agreeing to the Perry
07/13/2   H.Amdt.1   Environmental Protection Agency are                amendment (A066) Failed by
   016`   346        hereby reduced by 17 percent.                      recorded vote: 188 - 239          07/13/16
                     At the end of the bill, before the short title,
                     insert the following: SEC. __. None of the
                     funds made available by this Act may be
                     used to develop, administer, purchase,
                     acquire, or operate an unmanned aircraft
                     system owned by the Department of
                     Interior or the Environmental Protection           On agreeing to the Perry
07/13/2   H.Amdt.1   Agency to perform surveying, mapping, or           amendment (A065) Failed by
    016   345        collecting remote sensing data.                    recorded vote: 161 - 262          07/13/16
                                                                        By unanimous consent, the Perry
05/24/2   H.Amdt.1                                                      amendment was withdrawn.
    016   094        Amends Bill: H.R.5055                              (consideration: CR H3073)         05/24/16
                     Amendment sought to prohibit the use of
                     funds to enforce the Executive Order which
                     encourages Federal agencies to require
                     project labor agreements (PLA’s) on                On agreeing to the Perry
05/19/2   H.Amdt.1   Federal construction projects exceeding            amendment (A027) Failed by
    016   076        $25 million in costs.                              recorded vote: 209 - 216           5/19/16
                     Amendment sought to increase by 5% each
                     fiscal year for four years, the percent
                     amount that the Export/Import Bank should
                     make available for small businesses. Non-
                     compliance with such policy would bar              On agreeing to the Perry
11/04/2   H.Amdt.8   Ex/Im from issuing any loans over $100             amendment (A073) Failed by
   015`   06         million.                                           recorded vote: 121 - 303          11/04/15
                     Amendment to prohibit use of funds in the
                     bill on an unmanned aircraft system or to
                     operate any such system owned by the
                     Department of Interior for the performance         On agreeing to the Perry
07/08/2   H.Amdt.6   of surveying, mapping, or collecting remote        amendment (A107) Agreed to by
    015   37         sensing data.                                      voice vote.                       07/08/15
                     At the end of the bill (before the short title),
                     add the following: SEC.___. None of the
                     funds made available in this Act may be
                     used to implement the United States Global
                     Climate Research Program’s National
                     Climate Assessment, the Intergovernmental
                     Panel on Climate Change’s Fifth
                     Assessment Report, the United Nation’s
                     Agenda 21 sustainable development plan,
                     or the May 2013 Technical Update of the
                     Social Cost of Carbon for Regulatory               On agreeing to the Perry
06/03/2   H.Amdt.3   Impact Analysis under Executive Order              amendment (A068) Agreed to by
    015   36         12866.                                             voice vote.                       06/03/15
       Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 374 of 834

                                                                            SCOTT PERRY Rese arch Book | 373
                         At the end of the bill (before the short title),
                         insert the following: SEC.___. None of the
                         funds made available by this Act may be
                         used to take any action to prevent a State         On agreeing to the Perry
                         from implementing any law that makes it            amendment (A067) Agreed to by
 06/03/2   H.Amdt.3      lawful to possess, distribute, or use              recorded vote: 297 - 130 (Roll no.
     015   35            cannabidiol or cannabidiol oil.                    286).                                    06/03/15
 04/29/2   H.Amdt.1                                                         By unanimous consent, the Perry
     015   68            Amends Bill: H.R.2028                              amendment was withdrawn.                 04/29/15
                                                                                               [Congress.gov, accessed 8/5/19]

Perry Sponsored 28 Pieces Of Legislation, 0 Of Which Became Law

Perry Sponsored 28 Bills In The 114th Congress, 0 Of Which Became Law. [Congress.gov, accessed 8/5/19]

Sponsored Bills By Subject

                                              114th Sponsorships By Subject
                         Subject                                   # Of Bills Sponsored                    # Became Law
 Crime and Law Enforcement                                                                           3                      0
 Emergency Management                                                                                3                      0
 Immigration                                                                                         3                      0
 Armed Forces and National Security                                                                  2                      0
 Economics and Public Finance                                                                        1                      0
 Environmental Protection                                                                            1                      0
 Housing and Community Development                                                                   1                      0
 International Affairs                                                                               1                      0
 Law                                                                                                 1                      0
 Sports and Recreation                                                                               1                      0
 Transportation and Public Works                                                                     1                      0
                                                                                               [Congress.gov, accessed 8/5/19]

Perry Bills Sponsored With Floor Consideration Or More

Perry Sponsored 0 Pieces Of Legislation That Became Law

Perry Sponsored 0 Pieces Of Legislation That Became Law In The 114th Congress. [Congress.gov, accessed
8/5/19]

Perry Sponsored 2 Pieces Of Legislation That Passed The House

Perry Sponsored 2 Pieces Of Legislation That Passed The House In The 114th Congress. [Congress.gov,
accessed 8/5/19]

                         Perry 114th Congress Sponsorships With Floor Consideration Or More
                                                                                                                     Last
                                                                                                                    Action/
   Date         Bill #                                Title                                   Last Action
                                                                                                                   Effective
                                                                                                                     Date
                                                                                      Senate - Received in the
                                                                                      Senate and Read twice and
 03/17/2016   4785           DHS SAVE Act                                             referred to the Committee   07/12/2016
         Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 375 of 834

                                                                     SCOTT PERRY Rese arch Book | 374
                                                                               on Homeland Security and
                                                                               Governmental Affairs
                                                                               Senate - Received in the
                                                                               Senate and Read twice and
                                                                               referred to the Committee
                                                                               on Homeland Security and
 10/29/2015   3859         HSA Technical Corrections Act                       Governmental Affairs.          12/09/2015
                                                                                        [Congress.gov, accessed 8/5/19]

Amendments

Perry Introduced 10 Amendments, 4 Of Which Were Agreed To. [Congress.gov, accessed 8/5/19]

113th Congress

Perry Sponsored 12 Bills, 0 Of Which Became Law

Perry Sponsored 12 Pieces Of Legislation, 0 Of Which Became Law In The 113th Congress. [Congress.gov,
accessed 8/5/19]

                                          Perry 113th Congress Sponsorships
                                                                                                            Last Action/
  Date        Bill #                       Title                                 Last Action               Effective Date
                                                                     Referred to the Subcommittee on
 07/28/2               Charlotte’s Web Medical Hemp Act of           Crime, Terrorism, Homeland
     014   5226        2014                                          Security, and Investigations.            09/26/2014
                       To provide for the public disclosure of       House - Referred to the
                       information regarding surveillance            Subcommittee on Crime,
 12/12/2               activities under the Foreign Intelligence     Terrorism, Homeland Security, and
     013   3756        Surveillance Act of 1978.                     Investigations.                          01/27/2014
 12/12/2                                                             House - Referred to the
     013   3755        Union Tax Fairness Act of 2013                Subcommittee on Health.                  12/13/2013
                                                                     House - Referred to the
 11/21/2               DHS Immigration Accountability and            Subcommittee on Immigration and
     013   3611        Transparency Act of 2013                      Border Security.                         01/09/2014
                                                                     House - Referred to the
 05/13/2               Volunteer Veterans for Cemetery Service       Subcommittee on Military
     013   1957        Act                                           Personnel.                               06/20/2013
                       To revise the boundaries of the Gettysburg
                       National Military Park to include the
                       Gettysburg Train Station and certain land
                       along Plum Run in Cumberland Township,
                       to limit the means by which property within
 04/11/2               such revised boundaries may be acquired,
     013   1513        and for other purposes.                       Senate - Received in the Senate.         01/14/2014
                       To amend the Diplomatic Security Act to
                       revise the provisions relating to personnel
 02/28/2               recommendations of the Accountability         House - Referred to the House
     013   925         Review Board under such Act.                  Committee on Foreign Affairs.            02/28/2013
                       Proposing a balanced budget amendment to      House - Referred to the
 03/14/2   H.J.Res.3   the Constitution requiring that each agency   Subcommittee on the Constitution
     013   6           and department’s funding is justified.        And Civil Justice.                       04/08/2013
                                                                     By unanimous consent, the Perry
 07/09/2   H.Amdt.9                                                  amendment was withdrawn.
     014   94          Amends Bill: H.R.4923                         (consideration: CR H6012)                  07/09/14
       Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 376 of 834

                                                                        SCOTT PERRY Rese arch Book | 375
                         Description: Amendment prohibits the use
                         of funds to implement the U.S. Global
                         Climate Research Program National
                         Climate Assessment, the Intergovernmental
                         Panel on Climate Change’s Fifth
                         Assessment Report, the United Nation’s
                         Agenda 21 sustainable development plan,
                         or the May 2013 Technical Update of the
                         Social Cost of Carbon for Regulatory           On agreeing to the Perry
 05/29/2   H.Amdt.7      Impact Analysis Under Executive Order          amendment (A077) Agreed to by
     014   66            12866.                                         voice vote.                            05/29/14
                         Description: Page 100, after line 17, insert
                         the following new section: SEC. 541. None
                         of the funds made available by this Act
                         may be used for the National Aeronautics       On agreeing to the Perry
 05/29/2   H.Amdt.7      and Space Administration’s Advanced            amendment (A069) Agreed to by
     014   58            Food Technology Project.                       voice vote.                            05/29/14
                         Description: Amendment sought to increase
                         funding for Renewable Energy, Energy
                         Reliability and Efficiency (for water power
                         energy) by $31 million and to decrease         On agreeing to the Perry
 07/09/2   H.Amdt.2      funding for Departmental Administration        amendment (A008) Failed by
     013   52            by a similar amount.                           recorded vote: 140 - 275               07/09/13
                                                                                         [Congress.gov, accessed 8/5/19]

Sponsored Bills By Subject

                                            113th Sponsorships By Subject
                        Subject                                  # Of Bills Sponsored                # Became Law
 Armed Forces and National Security                                                            1                      0
 Crime and Law Enforcement                                                                     1                      0
 Economics and Public Finance                                                                  1                      0
 Health                                                                                        1                      0
 Immigration                                                                                   1                      0
 International Affairs                                                                         1                      0
 Law                                                                                           1                      0
 Public Lands and Natural Resources                                                            1                      0
                                                                                         [Congress.gov, accessed 8/6/19]

Perry Bills Sponsored With Floor Consideration Or More

Perry Sponsored 1 Piece Of Legislation That Passed The House

Perry Sponsored 1 Piece Of Legislation That Passed The House In The 113th Congress. [Congress.gov,
accessed 8/6/19]

                         Perry 113th Congress Sponsorships With Floor Consideration Or More
                                                                                                               Last
                                                                                                              Action/
   Date         Bill #                              Title                               Last Action
                                                                                                             Effective
                                                                                                               Date
                             To revise the boundaries of the Gettysburg
                             National Military Park to include the Gettysburg    Senate - Received in the
 04/11/2013   1513           Train Station and certain land along Plum Run in    Senate.                    01/14/2014
Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 377 of 834

                                                      SCOTT PERRY Rese arch Book | 376
              Cumberland Township, to limit the means by
              which property within such revised boundaries
              may be acquired, and for other purposes.
                                                                 [Congress.gov, accessed 8/6/19]
       Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 378 of 834

                                                              SCOTT PERRY Rese arch Book | 377

Appendix VI – Bill Co-Sponsorships
Career

Perry Co-Sponsored 712 Pieces Of Legislation; 35 Or 4.9 Percent Became Law

As Of August 2019, Perry Co-sponsored 712 Pieces Of Legislation; 35 Or 4.9 Percent Of Which Became
Law. [Congress.gov, accessed 8/6/19]

Toplines

                                          Perry Co-Sponsorship Toplines
                                        # of Co-sponsorships   # Became Law       Percentage Became Law
 116th Congress (2019 - 2020)                             107              2                            1.9%
 115th Congress (2017 - 2018)                             199             12                              6%
 114th Congress (2015 - 2016)                             190              8                            4.2%
 113th Congress (2013 - 2014)                             216             13                              6%
 TOTAL                                                    712             35                           4.9%
                                                                               [Congress.gov, accessed 8/6/19]

Subject

                                 Perry Career Co-Sponsorships By Subject
                                             # Of Bills Co-       # Became            Percentage Became
                 Subject                       Sponsored             Law                     Law
 International Affairs                                      142             3                          2%
 Taxation                                                    70             1                        1.4%
 Armed Forces and National Security                          69            13                       18.8%
 Health                                                      68             1                        1.5%
 Government Operations and Politics                          52             4                        7.7%
 Immigration                                                 46             0                          0%
 Crime and Law Enforcement                                   39             0                          0%
 Economics and Public Finance                                27             0                          0%
 Finance and Financial Sector                                 22                3                   13.6%
 Congress                                                     20                0                      0%
 Environmental Protection                                     20                1                      5%
 Education                                                    18                0                      0%
 Labor and Employment                                         15                0                      0%
 Transportation and Public Works                              15                1                    6.7%
 Agriculture and Food                                         13                0                      0%
 Energy                                                       13                0                      0%
 Civil Rights and Liberties, Minority                                           0
 Issues                                                       10                                         0%
 Foreign Trade and International                                                0
 Finance                                                       8                                         0%
       Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 379 of 834

                                                                       SCOTT PERRY Rese arch Book | 378

 Public Lands and Natural Resources                                       8                1                     12.5%
 Animals                                                                  5                0                         0%
 Emergency Management                                                     5                3                       60%
 Social Welfare                                                           5                0                         0%
 Science, Technology, Communications                                      4                0                         0%
 Commerce                                                                 3                0                         0%
 Housing and Community Development                                        3                0                         0%
 Sports and Recreation                                                    3                 1                    33.3%
 Law                                                                      2                 1                      50%
 Arts, Culture, Religion                                                  1                 1                     100%
 Social Sciences and History                                              1                 0                        0%
 Water Resources Development                                              1                 1                     100%
                                                                                          [Congress.gov, accessed 8/6/19]
NOTE: Table updated as of August 6, 2019

Perry Co-Sponsored 66 Bills With Fewer Than 10 Other Members

                              Perry Co-Sponsorships With Fewer Than 10 Other Members
   Date Intro.       Bill #                                Title                               Sponsor           # of
                                                                                                              Cosponsors
      07/25/2019   H.R.4005       To require the Commissioner of Internal Revenue to       Rep. Carter,      9
                                  submit a report on the Taxpayer Identification           Earl L.
                                  Number Perfection Program.                               “Buddy” [R-
                                                                                           GA-1]
      06/11/2019   H.R.3206       Protecting Europe’s Energy Security Act of 2019          Rep.              9
                                                                                           Kinzinger,
                                                                                           Adam [R-IL-
                                                                                           16]
      04/10/2019   H.R.2278       RAISE Act                                                Rep. Rooney,      9
                                                                                           Francis [R-FL-
                                                                                           19]
      04/09/2019   H.R.2144       Token Taxonomy Act of 2019                               Rep.              7
                                                                                           Davidson,
                                                                                           Warren [R-
                                                                                           OH-8]
      03/18/2019   H.R.1811       Countering the Chinese Government and Communist          Rep. Smith,       7
                                  Party’s Political Influence Operations Act               Christopher H.
                                                                                           [R-NJ-4]
      03/13/2019   H.R.1738       Protecting Children Through Eliminating Visa             Rep.              3
                                  Loopholes Act                                            Sensenbrenner
                                                                                           , F. James, Jr.
                                                                                           [R-WI-5]
      01/29/2019   H.R.848        To restrict certain Federal assistance benefits to       Rep.              9
                                  individuals verified to be citizens of the United        Grothman,
                                  States.                                                  Glenn [R-WI-
                                                                                           6]
      01/04/2019   H.R.262        Susquehanna National Heritage Area Act                   Rep. Smucker,     8
                                                                                           Lloyd [R-PA-
                                                                                           11]
      03/25/2019   H.Res.253      Recognizing that it is the sense of the United States    Rep. Brooks,      8
                                  House of Representatives that Socialism poses a          Mo [R-AL-5]
                                  significant threat to the freedom, liberty, and
                                  economic prosperity.
Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 380 of 834

                                                           SCOTT PERRY Rese arch Book | 379
01/08/2019   H.Res.27   Expressing the sense of the House that more should     Rep. Boyle,      6
                        be done to instill Holocaust education in school       Brendan F. [D-
                        curricula around the country.                          PA-2]
07/18/2018   H.R.6430   Securing the Homeland Security Supply Chain Act of     Rep. King,       7
                        2018                                                   Peter T. [R-
                                                                               NY-2]
06/05/2018   H.R.6010   To require an unclassified interagency report on the   Rep. Smith,      9
                        political influence operations of the Chinese          Christopher H.
                        Government and Communist Party with respect to the     [R-NJ-4]
                        United States, and for other purposes.
06/01/2018   H.R.5990   Protecting Our Kids Act                                Rep. Barletta,   5
                                                                               Lou [R-PA-
                                                                               11]
04/25/2018   H.R.5617   No Enforcement, No Grant for Sanctuary Cities Act      Rep. Donovan,    5
                        of 2018                                                Daniel M., Jr.
                                                                               [R-NY-11]
04/09/2018   H.R.5442   A Fast-Tracked Executive Rescission Review             Rep. Norman,     3
                        (AFTERR) of Appropriations Act of 2018                 Ralph [R-SC-
                                                                               5]
02/14/2018   H.R.5016   Revitalize Rural America Act of 2018                   Rep. Abraham,    6
                                                                               Ralph Lee [R-
                                                                               LA-5]
02/07/2018   H.R.4963   Amy, Vicky, and Andy Child Pornography Victim          Rep.             9
                        Assistance Act of 2018                                 Cartwright,
                                                                               Matt [D-PA-
                                                                               17]
01/30/2018   H.R.4896   LEOSA Training Extension Act                           Rep. Bacon,      3
                                                                               Don [R-NE-2]
12/11/2017   H.R.4614   Nuclear Powers America Act of 2017                     Rep. Meehan,     9
                                                                               Patrick [R-PA-
                                                                               7]
11/09/2017   H.R.4370   Small Scale LNG Access Act of 2017                     Rep. Yoho,       7
                                                                               Ted S. [R-FL-
                                                                               3]
11/07/2017   H.R.4282   Protecting UACs Through Enhanced Sponsor Vetting       Rep. King,       4
                        Act of 2017                                            Peter T. [R-
                                                                               NY-2]
11/02/2017   H.R.4230   CLEAR Act                                              Rep.             7
                                                                               Meadows,
                                                                               Mark [R-NC-
                                                                               11]
10/12/2017   H.R.4038   DHS Accountability Enhancement Act                     Rep. McCaul,     2
                                                                               Michael T. [R-
                                                                               TX-10]
05/23/2017   H.R.2604   TPS Reform Act of 2017                                 Rep. Brooks,     5
                                                                               Mo [R-AL-5]
05/22/2017   H.R.2588   Preventing Unconstitutional Collection Act             Rep. Gabbard,    2
                                                                               Tulsi [D-HI-2]
04/06/2017   H.R.2058   Charity Transparency Act of 2017                       Rep. Poe, Ted    3
                                                                               [R-TX-2]
04/04/2017   H.R.1879   PARTS Act                                              Rep. Issa,       5
                                                                               Darrell E. [R-
                                                                               CA-49]
01/05/2017   H.R.347    DHS Acquisition Documentation Integrity Act of         Rep. Watson      3
                        2017                                                   Coleman,
                                                                               Bonnie [D-NJ-
                                                                               12]
Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 381 of 834

                                                             SCOTT PERRY Rese arch Book | 380
09/07/2018   H.Res.105   To affirm strong United States-Liberia ties and           Rep. Donovan,    8
             5           support for democratic principles, and call for full      Daniel M., Jr.
                         implementation of the Truth and Reconciliation            [R-NY-11]
                         Commission recommendations, including the
                         establishment of an Extraordinary Criminal Tribunal
                         for Liberia.
06/13/2018   H.Res.938   Of inquiry directing the Attorney General to provide      Rep.             3
                         certain documents in the Attorney General’s               Meadows,
                         possession to the House of Representatives relating to    Mark [R-NC-
                         the ongoing congressional investigation related to        11]
                         certain prosecutorial and investigatory decisions
                         made by the Department of Justice and Federal
                         Bureau of Investigation surrounding the 2016
                         election.
06/13/2018   H.Res.937   Expressing the sense of the Congress, that within 7       Rep.             7
                         days of enactment, that the Department of Justice         Meadows,
                         shall provide certain documents in its possession to      Mark [R-NC-
                         the House of Representatives relating to the ongoing      11]
                         congressional investigation of certain prosecutorial
                         and investigatory decisions made by the Department
                         of Justice and Federal Bureau of Investigation
                         surrounding the 2016 election.
01/03/2017   H.Res.21    Expressing the sense of the House of Representatives      Rep. Jones,      5
                         regarding the firefight that occurred on March 4,         Walter B., Jr.
                         2007, between members of the United States Marine         [R-NC-3]
                         Corps and enemy forces in Bati Kot District,
                         Nangarhar Province, Afghanistan.
09/28/2016   H.R.6281    BANK Act of 2016                                          Rep. Salmon,     9
                                                                                   Matt [R-AZ-5]
03/23/2016   H.R.4884    CURB Lifeline Act of 2016                                 Rep. Scott,      8
                                                                                   Austin [R-GA-
                                                                                   8]
02/09/2016   H.R.4511    Gold Star Families Voices Act                             Rep. Smith,      7
                                                                                   Christopher H.
                                                                                   [R-NJ-4]
11/19/2015   H.R.4122    To amend the Immigration and Nationality Act to           Rep. Sinema,     6
                         provide that aliens who were present in certain           Kyrsten [D-
                         countries may not be admitted under the visa waiver       AZ-9]
                         program, and for other purposes.
11/05/2015   H.R.3984    Fairness for Crime Victims Act of 2015                    Rep. Pitts,      3
                                                                                   Joseph R. [R-
                                                                                   PA-16]
05/01/2015   H.R.2201    Warren Weinstein Hostage Rescue Act                       Rep. Delaney,    3
                                                                                   John K. [D-
                                                                                   MD-6]
04/30/2015   H.R.2185    Debt Limit Control and Accountability Act of 2015         Rep. Sanford,    7
                                                                                   Mark [R-SC-
                                                                                   1]
03/26/2015   H.R.1689    To prohibit the provision of certain foreign assistance   Rep. DeSantis,   6
                         to countries receiving certain detainees transferred      Ron [R-FL-6]
                         from United States Naval Station, Guantanamo Bay,
                         Cuba.
03/25/2015   H.R.1615    DHS FOIA Efficiency Act of 2015                           Rep. Carter,     9
                                                                                   Earl L.
                                                                                   “Buddy” [R-
                                                                                   GA-1]
03/19/2015   H.R.1465    Medical Evaluation Parity for Servicemembers Act of       Rep.             8
                         2015                                                      Thompson,
Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 382 of 834

                                                              SCOTT PERRY Rese arch Book | 381
                                                                                 Glenn [R-PA-
                                                                                 5]
03/16/2015   H.R.1371    Safer Trucks and Buses Act of 2015                      Rep. Barletta,   7
                                                                                 Lou [R-PA-
                                                                                 11]
03/16/2015   H.R.1368    No Healthcare Subsidies for Foreign Diplomats Act       Rep. Royce,      9
                         of 2015                                                 Edward R. [R-
                                                                                 CA-39]
02/24/2015   H.R.1034    To provide for an accounting of total United States     Rep. Brooks,     9
                         contributions to the United Nations.                    Mo [R-AL-5]
01/08/2015   H.R.206     Immigration Accountability Act                          Rep. Collins,    9
                                                                                 Doug [R-GA-
                                                                                 9]
09/09/2016   H.Res.855   Expressing the sense of the House of Representatives    Rep. Gabbard,    6
                         to remember and honor the members of the United         Tulsi [D-HI-2]
                         States Armed Forces, veterans, and military families
                         who served in the aftermath of September 11, 2001.
04/30/2015   H.Res.236   Expressing condolences to the family of Dr. Warren      Rep. Delaney,    2
                         Weinstein, and commemorating the life and work of       John K. [D-
                         Dr. Warren Weinstein.                                   MD-6]
04/28/2015   H.Res.226   Calling on the President to work toward equitable,      Rep. Sessions,   2
                         constructive, stable, and durable Armenian-Turkish      Pete [R-TX-
                         relations for the next 100 years based upon the two     32]
                         countries’ common interests and the United States’
                         significant security interests in the region.
09/18/2014   H.R.5649    United Nations Human Rights Council                     Rep. Ros-        3
                         Accountability Act                                      Lehtinen,
                                                                                 Ileana [R-FL-
                                                                                 27]
09/18/2014   H.R.5647    UNRWA Anti-Terrorism Act                                Rep. Ros-        3
                                                                                 Lehtinen,
                                                                                 Ileana [R-FL-
                                                                                 27]
09/18/2014   H.R.5594    To suspend from the visa waiver program any country     Rep. Gabbard,    1
                         that has identified passport holders fighting with an   Tulsi [D-HI-2]
                         Islamist extremist organization, and for other
                         purposes.
09/10/2014   H.R.5433    Stop Funding Terrorism Act                              Rep.             1
                                                                                 Stockman,
                                                                                 Steve [R-TX-
                                                                                 36]
03/05/2014   H.R.4155    Fight Russian Energy Exploitation (FREE) Act            Rep. Poe, Ted    5
                                                                                 [R-TX-2]
03/05/2014   H.R.4154    Russia Visa Sanctions Act                               Rep. Poe, Ted    2
                                                                                 [R-TX-2]
02/06/2014   H.R.4007    Protecting and Securing Chemical Facilities from        Rep. Meehan,     9
                         Terrorist Attacks Act of 2014                           Patrick [R-PA-
                                                                                 7]
01/15/2014   H.R.3887    Congressional Pay for Performance Act of 2014           Rep. Rothfus,    4
                                                                                 Keith J. [R-
                                                                                 PA-12]
11/14/2013   H.R.3498    To allow individuals to choose to opt out of the        Rep. Johnson,    1
                         Medicare part A benefit and to allow individuals        Sam [R-TX-3]
                         opting out of such benefit to be eligible for health
                         savings accounts.
08/01/2013   H.R.2903    NCAA Act                                                Rep. Dent,       9
                                                                                 Charles W. [R-
                                                                                 PA-15]
       Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 383 of 834

                                                                    SCOTT PERRY Rese arch Book | 382
      06/27/2013   H.R.2533    Stop Playing on Citizen’s Cash Act                       Rep. Roskam,      4
                                                                                        Peter J. [R-IL-
                                                                                        6]
      06/27/2013   H.R.2532    IRS Act of 2013                                          Rep. Roskam,      4
                                                                                        Peter J. [R-IL-
                                                                                        6]
      06/27/2013   H.R.2531    Protecting Taxpayers from Intrusive IRS Requests         Rep. Roskam,      9
                               Act                                                      Peter J. [R-IL-
                                                                                        6]
      06/27/2013   H.R.2530    Taxpayer Transparency and Efficient Audit Act            Rep. Roskam,      9
                                                                                        Peter J. [R-IL-
                                                                                        6]
      06/09/2014   H.Res.612   Expressing the sense of the House of Representatives     Rep.              9
                               that the Government of Mexico should forthwith           Stockman,
                               repatriate Sgt. Andrew Paul Tahmooressi from             Steve [R-TX-
                               Mexican prison(s) and expressing the sense of the        36]
                               House of Representatives that the President of the
                               United States should take actions to impose sanctions
                               on Mexico until such time as Sgt. Tahmooressi is
                               released.
      07/19/2013   H.Res.310   Calling for more accountable foreign assistance for      Rep. Chabot,      4
                               Cambodia.                                                Steve [R-OH-
                                                                                        1]
      06/27/2013   H.Res.280   Taxpayer Bill of Rights Resolution                       Rep. Roskam,      4
                                                                                        Peter J. [R-IL-
                                                                                        6]
                                                                                       [Congress.gov, accessed 8/6/19]

Perry Co-Sponsored 88 Bills With Democratic Sponsors

As Of August 2019 Perry Cosponsored 712 Bills (12.4%) Sponsored By A Democrat. [Congress.gov, accessed
8/6/19]

                              Perry Co-Sponsorships With Democratic Sponsor
                                  # of Co-sponsorships    # With Dem Sponsor    % With Dem Sponsor
 116th Congress (2019 - 2020)                       107                     36                   33.6%
 115th Congress (2017 - 2018)                       199                     17                     8.5%
 114th Congress (2015 - 2016)                       190                     20                   10.5%
 113th Congress (2013 - 2014)                       216                     15                     6.9%
 TOTAL                                              712                     88                   12.4%
                                                                          [Congress.gov, accessed 8/6/19]
          Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 384 of 834

                                                                    SCOTT PERRY Rese arch Book | 383

Appendix VII – Office Expenditures
Career

                                          Perry Office Expenditures – Career
                         Personnel                      Rent,                                 Supplies
            Franked     Compensatio                   Comms.,                     Other         and           Equip-
             Mail            n            Travel       Utilities   Printing      Services     Materials        ment
  2019     $-5.01       $232,778.87     $319.69      $21,489.7     $889.58      $12,732       $4,682.38     $4,682.38
  2018     $1,021.96    $1,022,489.10   $11,331.31   $128,346.61   $513.76      $34,047.91    $18,060.62    $4,680.24
  2017     $1,145.95    $930,159.27     $12,698.10   $126,862.64   $2,065.52    $56,757.81    $23,275.61    $10,378.88
  2016     $2,529.65    $889,042.30     $11,473.19   $122,659.85   $1,185.02    $28,098.74    $25,027.29    $3,666.72
  2015     $6,695.52    $856,700.75     $14,976.37   $121,178.93   $9,450.90    $54,615.65    $24,307.61    $3,606.72
  2014     $2,332.26    $853,433.42     $17,410.83   $123,073.22   $11,576.52   $41,927.32    $31,256.70    $3,790.43
  2013     $3,894.16    $852,433.55     $16,279.06   $133,941.56   $6,433.29    $40,733.39    $29,342.57    $9,794.44
 Career    $17,614.49   $5,637,037.26   $84,488.55   $777,552.51   $32,114.59   $268,912.82   $155,952.78   $40,599.81
   [U.S. House of Representatives, Statements of Disbursements, 2013 Q4; 2014 Q4: 2015 Q4: 2016 Q4: 2017 Q4:
                                                                                           2018 Q4: 2019 Q1]

Perry Collected $29,600 In Personal Reimbursements, Mostly For Mileage

                                       Personal Reimbursements To Perry
    Year           Personal Reimbursements To Perry                               Subject
    2019                                             $0                              -
    2018                                       $663.40 Mileage
    2017                                      $3,743.34 Mileage
    2016                                      $4,329.60 Mileage, taxi
    2015                                      $5,629.38 Mileage
    2014                                      $6,586.59 Mileage, meals, parking
    2013                                      $8,647.38 Mileage, parking, printing
   TOTAL                                       $29,600
   [U.S. House of Representatives, Statements of Disbursements, 2019 Q1, 2018 Q4, 2018 Q3, 2018 Q2, 2018 Q1,
 2017 Q4, 2017 Q3, 2017 Q2, 2017 Q1, 2016 Q4, 2016 Q3, 2016 Q2, 2016 Q1, 2015 Q4, 2015 Q3, 2015 Q2, 2015
                               Q1, 2014 Q4, 2014 Q3, 2014 Q2, 2014 Q1, 2013 Q4, 2013 Q3, 2013 Q2, 2013 Q1]
       Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 385 of 834

                                                              SCOTT PERRY Rese arch Book | 384

Appendix VIII – Travel Expenditures
NOTE: Primary source documents are available on the DCCC Research drive.

Toplines

Perry Spent $12,403.27 On Taxpayer Funded Foreign Travel

Perry Spent $12,403.27 On Taxpayer Funded Travel. [Congressional Foreign Travel Reports, accessed 7/17/19]

Official Foreign Travel Expenditures

Perry Spent $12,403.27 On Taxpayer Funded Travel To 4 Countries

NOTE: Does not include MECEA fund travel.

Perry Spent $12,403.27 On Taxpayer Funded Travel

Perry Spent $12,403.27 On Taxpayer Funded Travel. [Congressional Foreign Travel Reports, accessed 7/17/19]

Perry Travelled To 4 Countries From Taxpayer Funds

Perry Traveled To 4 Countries From Taxpayer Funds. [Congressional Foreign Travel Reports, accessed
7/17/19]

                                 Perry Official Foreign Travel Expenditures
         Dates            Destination       Per Diem Cost              Transportation             Total Cost
 11/1/14 – 11/2/14      Pakistan                      $42.00 Military                              $12,006.20
 11/2/14 – 11/3/14      Afghanistan                   $28.00 Military                                  $28.00
 11/3/14 – 11/4/14      UAE                          $369.07 Military                                 $369.07
 9/30/14                Guantanamo Bay                      -                                                -
                                                               TOTAL                               $12,403.27
                                                               TOTAL EXPENDITURES                  $12,403.27
                                                       [Congressional Foreign Travel Reports, accessed 7/17/19]

Nov. 2014: Perry Spent $12,403.27 On An Official Trip To Pakistan, Afghanistan And The UAE

November 2014: Perry Travelled To Pakistan, Afghanistan And The UAE From November 1 Through 4. In
November 2014, Perry traveled with a Congressional delegation to Pakistan, Afghanistan and the UAE. Perry
visited Pakistan from November 1 through 2nd, Afghanistan from November 2nd through 3rd, and the United Arab
Emirates from November 3rd through 4th. [Congressional Foreign Travel Reports, accessed 7/17/19]

Perry Private Travel Expenditures

Perry Received $2,963.06 Worth Of Special Interests Funded Travel

Perry Received $2,963.06 Worth Of Special Interest Funded Travel
            Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 386 of 834

                                                                                SCOTT PERRY Rese arch Book | 385

Perry Received $2,963.06 Worth Of Special Interest Funded Travel. [Congressional Foreign Travel Reports,
accessed 7/17/19]

                                                   Perry Private Travel Expenditures
  Date        Destination          Sponsor         Accompanying      Transpor-     Lodging       Meals      Other        Total Cost
                                                      Relative          tation                             Expenses
 3/1/18 –    Palm Beach,        Club for Growth    N/A              $582.86       $576.30       $319.82   N/A            $1,478.98
 3/2/18      FL
 12/2/16     Charlottesville,   Heritage           N/A              $0             $128         $145.60 $8               $1,484.08
 –           VA                 Foundation                                                              (notebook)
 12/3/16                                                                                                $1,202.48
                                                                                                        (meeting
                                                                                                        space)
                                                                                             TOTAL EXPENDITURES          $2,963.06
                                                                    [Congressional Foreign Travel Reports, accessed 7/17/19]

2018: Perry Reported 1 Travel Payment And Reimbursement

February 2018: Perry Traveled, At The Club For Growth’s Expense, To Palm Beach, Florida. [Congressional
Foreign Travel Reports, accessed 7/17/19]

2016: Perry Reported 1 Travel Payment And Reimbursement

December 2016: Perry Traveled, At The Heritage Foundation’s Expense, To Charlottesville, Virginia.
[Congressional Foreign Travel Reports, accessed 7/17/19]

Perry’s Staff Received $5,716 Worth Of Special Interest Funded Travel

Perry’s Staff Received $5,716 Worth Of Special Interest Funded Travel. [Congressional Foreign Travel
Reports, accessed 7/17/19]

                                               Perry’s Staff Private Travel Expenditures
              Staff      Most Recent                                    Transpor-                               Other
  Date       Member       Position       Destination      Sponsor         tation     Lodging     Meals         Expense   Total Cost
6/5/19 –  Brandy N. Communicatio        Hot Springs,  Congressional
6/7/19    Brown     ns Director         VA            Institute Inc.     $156      $304         $276      $892           $1,628
5/12/18 – Laura     Legislative         Warrenton,    Partnership for
5/13/18   Detter    Assistant           VA            Secure America     $41.25    $90          $77       $170.37        $378.62
5/10/18 – Brandy N. Communicatio        Cambridge,    Congressional                                                      $658.95
5/12/18   Brown     ns Director         MD            Institute Inc.     $0        $326.88      $160      $172.07
5/11/17 – Brandy N. Communicatio                      Congressional                                       $207.87 (room
5/13/17   Brown     ns Director         Baltimore, MD Institute Inc.     N/A       $359.58      $172.50   rental)       739.95
6/18/15 – John      Legislative                       Congressional
6/20/15 Drzewicki Director              Williamsburg Institute           $0        $217.12      $255.66   $0             $472.78
6/12/14 – Ryan A.   Communicatio        Philadelphia, Congressional
6/15/14   Nawrocki ns Director          PA            Institute          $57.65    $358.05      $301.71   $0             $717.41
6/12/14 – Marianne Legislative          Philadelphia, Congressional
6/14/14   Meyers    Director            PA            Institute          $115.30   $358.05      $527.71   $0             $1,001,06
5/1/14 – Lauren E.                      Hot Springs,  Congressional
5/3/14    Muglia    COS                 VA            Institute          $0        $199         $458      $0             $657
5/3/13 – Lauren E.                      Hot Springs,  Congressional
5/11/13   Muglia    COS                 VA            Institute          $0        $388.59      $547.13   $0             $935.72
TOTAL EXPENDITURES                                                                                                       $5,716
                                                                    [Congressional Foreign Travel Reports, accessed 7/17/19]
      Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 387 of 834

                                                           SCOTT PERRY Rese arch Book | 386

Appendix IX – FOIA Analysis
                              Perry Federal Correspondence FOIA Information
                                                            Date Request
         Agency                          Dept.                             Status         Notes
                                                                Sent
Office of the Secretary       Dept of Commerce             Sent           Open      Responsive
                                                                                    documents/No
                                                                                    responsive
                                                                                    documents
Economic Development          Dept of Commerce             Sent           Closed    No responsive
Administration                                                                      documents
 DeDepartment of the Navy     Dept of Defense              Sent           Closed    No Responsive
Department of the Navy                                                              Documents
United States Marine          Dept of Defense              Sent           Open      Assigned but no
Corps                                                                               documents yet
Customs & Border              Dept of Homeland Security    Sent           Closed    No responsive
Protection                                                                          documents
General Services                                           Sent           Open      Responsive
Administration                                                                      Documents
Small Business                                             Sent           Open      Assigned but no
Administration                                                                      documents yet
Office of the Secretary       Dept of Agriculture          Sent           Closed    No responsive
                                                                                    documents
Office of the Secretary and   Dept of Defense              Sent           Open
the Joint Staff
Department of the Air         Dept of Defense              Sent           Open
Force
Department of the Army        Dept of Defense              Sent           Open
Headquarters
Office of the Secretary       Dept of Energy               Sent           Open
Food and Drug                 Dept of Health and Human     Sent           Closed    No responsive
Administration                Services                                              documents
Headquarters & Private        Dept of Health and Human     Sent           Closed    No responsive
Office                        Services                                              documents
Citizenship and               Dept of Homeland Security    Sent           Closed    No responsive
Immigration Services                                                                documents
Immigration and Customs       Dept of Homeland Security    Sent           Open
Enforcement
Office for Civil Rights and   Dept of Homeland Security    Sent           Closed    No responsive
Civil Liberties                                                                     documents
United States Coast Guard     Dept of Homeland Security    Sent           Open
United States Secret          Dept of Homeland Security    Sent           Closed    No responsive
Service                                                                             documents
Office of the Executive       Dept of Homeland Security    Sent           Open
Office of the Secretary       Dept of Housing and Urban    Sent           Open
                              Development
Office of the Attorney        Dept of Interior             Sent           Closed    No Responsive
General                                                                             Documents
US Dept. of Justice                                        Sent           Closed    Responsive
                                                                                    Documents
      Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 388 of 834

                                                        SCOTT PERRY Rese arch Book | 387

Federal Bureau of            Dept of Justice            Sent       Open
Investigation

Federal Bureau of Prisons    Dept of Justice            Sent       Closed   No responsive
                                                                            documents
Dept of State                Dept of State              Sent       Open
Office of the Comptroller    Dept of Treasury           Sent       Closed   No responsive
of the Currency                                                             documents
National Endowment for                                  Sent       Closed   No responsive
the Humanities                                                              documents
National Labor Relations                                Sent       Closed   No responsive
Board                                                                       documents
Securities and Exchange                                 Sent       Open
Commission
Social Security                                         Sent       Open     Fee Request
Administration
Defense Contracts            Dept of Defense            Sent       Open
Management Agency            Dept of Education          Sent       Closed   No responsive
                                                                            documents
Office of Management         Dept of Health and Human   Sent       Closed   No responsive
                             Services                                       documents
Center for Medicare and      Dept of Interior           Sent       Open
Medicaid Services
Bureau of Land               Dept of Justice            Sent       Closed   No responsive
Management                                                                  documents
Justice Management           Dept of Justice            Sent       Open
Division
Office of Violence Against   Dept of Justice            Sent       Open
Women
United States Parole         Dept of Labor              Sent       Open
Commission
Main Office                  Dept of Labor              Sent       Open
Occupational Health and      Dept of State              Sent       Open
Safety Administration
Office of the Inspector      Dept of Transportation     Sent       Open
General
Office of the Secretary      Dept of Transportation     Sent       Open
Federal Aviation             Dept of Transportation     Sent       Open
Administration
Federal Highway              Dept of Transportation     Sent       Open
Administration
Federal Railroad             Dept of Transportation     Sent       Open
Administration
Federal Transit              Dept of Veterans Affairs   Sent       Open
Administration
Veterans Benefits            Dept of Veterans Affairs   Sent       Open
Administration
                             Environmental Protection   Sent       Open
                             Agency
                             Federal Communications     Sent       Closed   No responsive
                             Commission                                     documents
       Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 389 of 834

                                                                  SCOTT PERRY Rese arch Book | 388

                              Federal Election Commission        Sent              Open       No responsive
                                                                                              documents
                              National Endowment for the         Sent              Closed     No responsive
                              Arts                                                            documents
                              National Science Foundation        Sent              Closed     No responsive
                                                                                              documents
                              Office of Government Ethics        Sent              Closed     No responsive
                                                                                              documents

NOTE: For more detailed information, please see “Perry FOIA Tracker” on the DCCC Research drive.

Federal Agency Correspondence

DCCC Research sent Freedom of Information Act (FOIA) requests to all federal government agencies requesting
copies and access to all records reflecting communication or correspondence between Perry or any individuals
acting on behalf of Perry and the target agency between 2013 to 2019. Occasionally, FOIA officers would respond
that the initial correspondence request was too broad. In those cases, the FOIA requests were amended to request
access to official congressional correspondence logs.

In the cases in which we received correspondence logs, we followed up with requests for copies of specific pieces of
correspondence that interested us. Where those requests have been fulfilled, we have summarized them below.

For full logs of correspondence as well as copies of responsive documents resulting from those logs, please see the
FOIA folder located in /2020 Research/Book/Supporting Research/FOIA Tracking And Information/FOIAs/ in the
candidate’s folder.

NOTE: Primary source documents available on the DCCC Research drive.
       Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 390 of 834

                                                            SCOTT PERRY Rese arch Book | 389

Appendix X – Vote Statistics
Attendance Record

                            Perry Voting Attendance Record – GovTrack.US
                                                Missed
   Time Period             Votes Eligible                     Percent              Percentile
                                                 Votes
2013 Jan-Mar                                89            2           2.2%                            55th
2013 Apr-Jun                               215            1           0.5%                            24th
2013 Jul-Sep                               200            0           0.0%                             0th
2013 Oct-Dec                               137            2           1.5%                           43rd
2014 Jan-Mar                               148            0           0.0%                             0th
2014 Apr-Jun                               219            1           0.5%                            26th
2014 Jul-Sep                               147            2           1.4%                            47th
2014 Nov-Dec                                49            1           2.0%                            56th
2015 Jan-Mar                               144            3           2.1%                            48th
2015 Apr-Jun                               244            4           1.6%                            58th
2015 Jul-Sep                               139            0           0.0%                             0th
2015 Oct-Dec                               177            0           0.0%                             0th
2016 Jan-Mar                               137            4           2.9%                           52nd
2016 Apr-Jun                               204            0           0.0%                             0th
2016 Jul-Sep                               232            0           0.0%                             0th
2016 Nov-Dec                                48            0           0.0%                             0th
2017 Jan-Mar                               208            4           1.9%                            61st
2017 Apr-Jun                               136            2           1.5%                            46th
2017 Jul-Sep                               199            1           0.5%                            37th
2017 Oct-Dec                               167            7           4.2%                            77th
2018 Jan-Mar                               129            3           2.3%                           53rd
2018 Apr-Jun                               184            2           1.1%                            28th
2018 Jul-Sep                               102            2           2.0%                           53rd
2018 Nov-Dec                                85            0           0.0%                             0th
2019 Jan-Mar                               136            2           1.5%                            49th
2019 Apr-Jun                               294            8           2.7%                            71st
2019 Jul-Jul                                84            0           0.0%                             0th
                 Total:                   4253           51          1.2%
                                                                     [GovTrack.us, Perry, accessed 9/4/19]

Vote Studies

                                           Perry Vote Statistics
                                                 Presidential Support               Party Unity
Year             Voting Participation
                                               Support           Oppose        Support       Oppose
  2018                    99%                    79%              21%            91%            9%
  2017                    98%                    89%              11%            96%            4%
  2016                    99%                     7%              92%            99%            1%
  2015                    99%                     4%              95%            95%            5%
  2014                    99%                     6%              94%            96%            4%
  2013                    99%                    10%              90%            97%            3%
                                                                                    [CQ, accessed 9/4/19]
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 391 of 834

                                                                  SCOTT PERRY Rese arch Book | 390

Appendix XI – Votes – 116th Congress
Votes updated through July 25, 2019

Abortion & Women’s Health Issues

Perry Voted For An Amendment That Would Strike $750 Million From The Bill For Family Planning And
Reproductive Health Programs. In June 2019, Perry voted for: “Lesko, R-Ariz., amendment that would strike
from the bill a provision allocating $750 million for family planning and reproductive health programs, including in
areas where population growth threatens biodiversity, from funding provided by the bill for U.S. Agency for
International Development global health programs.” The amendment was rejected 188 to 225. [H R 2740, Vote
#324, 6/18/19; CQ, 6/18/19]

Perry Voted Against An Amendment That Would Prohibit Funds From The Bill Being Used To Convene An
Ethics Advisory Board On Research Grants And Projects That Propose The Use Of Human Fetal Tissue. In
June 2019, Perry voted against: In June 2019, Perry voted against: “Pocan, D-Wis., amendment that would prohibit
use of funds made available by the bill to convene an ethics advisory board on research grants and projects that
propose the use of human fetal tissue.” The amendment was agreed to 225 to 193. [H R 2740, Vote #321, 6/18/19;
CQ, 6/18/19]

Perry Voted For An Amendment To Strike Language Blocking The Trump Administration’s Rule
Requiring All Title X Recipients To Separate Themselves From Abortion-Providing Facilities. In June 2019,
Perry voted for: “Roby, R-Ala., amendment that would strike from the bill a provision requiring the Health and
Human Services Department to administer certain family planning program grants under statutory frameworks in
effect as of January 18, 2017. The provision that would be struck would effectively block implementation of a
March 2019 HHS rule related to grants for facilities providing abortions.” The amendment was rejected 191 to 231.
[HR 2740, Vote #267, 6/12/19; CQ, 6/12/19]

Perry Voted For An Amendment To Strike Language Preventing The Use Of Funds To Enforce Protections
For Conscientious Protections Relating To Abortion. In June 2019, Perry voted for: “Cole, R-Okla., amendment
that would strike from the bill a provision prohibiting funds authorized by the bill to be used to enforce a May 2019
Health and Human Services Department rule regarding enforcement of conscientious objection protections related
to abortion and other health provisions under HHS programs.” The amendment was rejected 192 to 230. [HR 2740,
Vote #266, 6/12/19; CQ, 6/12/19]

Perry Voted Against Blocking Consideration Of The Born-Alive Abortion Survivors Protection Act. In
February 2019, Perry voted against: “Torres, D-Calif., motion to order the previous question (thus ending debate
and possibility of amendment).” According to the Congressional Record, Rep. Woodall said, “If we defeat the
previous question, I will offer an amendment to the rule to bring up the text of H.R. 962, the Born-Alive Abortion
Survivors Protection Act.” A vote for the motion was a vote to block consideration of the bill. The motion was
agreed to by a vote of 223- 195. [H Res 144, Vote #92, 2/26/19; CQ, 2/26/19; Congressional Record, 2/26/19]

Agriculture, Animal & Food Access Issues

Perry Voted For Motion To Suspend The Rules And Pass Horse Soring Protections. In July 2019, Perry voted
for: “Schrader, D-Ore., motion to suspend the rules and pass the bill, that would require the Department of
Agriculture to create a new licensing process under which the department’s Animal and Plant Health Inspection
Service would appoint inspectors to ensure that chemicals, pressure, and devices that cause pain to horses’ front
legs or hooves are not being used to harm horses, pursuant to the 1970 Horse Protection Act.” The motion passed
by a vote of 333 to 96. [HR 693, Vote #510, 7/25/19; CQ, 7/25/19]
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 392 of 834

                                                                  SCOTT PERRY Rese arch Book | 391

Perry Voted Against An Amendment To Prohibit Funding To Relocate National Institute of Food and
Agriculture Or The Economic Research Service Outside Of The DC Area. In June 2019, Perry voted against:
“Norton, D-D.C., amendment that would prohibit the use of funds made available by the bill to relocate the
National Institute of Food and Agriculture or the Economic Research Service outside of the national capital
region.” The amendment was adopted in Committee of the Whole by a vote of 226 – 198. [HR 3351, Vote #412,
6/25/19; CQ, 6/25/19]

Perry Voted Against Prohibiting Funding From The 2020 Appropriations Bill To Go Toward Issuing
Permits For Importing Hunted Animal Trophies From Zimbabwe, Zambia Or Tanzania. In June 2019, Perry
voted against: “Buchanan, R-Fla., amendment that would prohibit the use of funds made available by the bill to
issue permits for the importation of sport-hunted elephant or lion trophies from Zimbabwe, Zambia, or Tanzania.”
The amendment passed 239 to 192. [HR 3055, Vote #380, 6/20/19; CQ, 6/20/19]

Perry Voted For An Amendment Reducing Discretionary Funding By 14 Percent For Agriculture, Rural
Development, And The FDA. In June 2019, Perry voted for: “Banks, R-Ind., amendment that would reduce by 14
percent all discretionary funding made available under the Agriculture, Rural Development, Food and Drug
Administration, and related agencies title of the bill (Division B). Rejected in Committee of the Whole by a vote of
113-318” The motion failed by a vote of 113-318. [HR 3055, Vote #375, 6/20/19; CQ, 6/20/19]

    Rep. Banks Press Release: “The 14% Percent Cuts […] Would Bring Non-Defense Discretionary
    Spending Below The FY2020 Cap Set By The Budget Control Act.” “The 14% percent cuts proposed by
    Congressman Banks, when applied to all non-discretionary accounts, would bring non-defense discretionary
    spending below the FY2020 cap set by the Budget Control Act. Congressman Banks’ amendment to the Labor,
    Health and Human Services and Education Division, though ultimately defeated, was supported by 150
    members. A vote on the Congressman’s amendment to State and Foreign Operations Division is scheduled for
    next week. Congressman Banks will continue to offer the same amendment to all non-defense discretionary
    accounts as the appropriations process moves forward.” [Office of Rep. Banks, Press Release, 6/13/19]

Perry Voted For An Amendment Supporting Funding For Justice Department. In June 2019, Perry voted for:
“Stevens, D-Mich., amendment that would increase then decrease by $2 million funding for Justice Department
expenses for legal activities, administration of pardon and clemency petitions, and space rental in the District of
Columbia.” The motion was adopted by a vote of 381-50. [HR 3055, Vote #373, 6/20/19; CQ, 6/20/19]

    Rep. Stevens Press Release: The Amendment Encouraged “DOJ’s Environment And Natural Resources
    Division To Allocate More Resources To Adequately Enforce Our Nation’s Animal Cruelty Laws.”
    “Today, the House of Representatives passed an amendment led by Rep. Haley Stevens (MI-11) to H.R. 3055,
    the Commerce, Justice, Science, Agriculture, Rural Development, Food and Drug Administration, Interior,
    Environment, Military Construction, Veterans Affairs, Transportation, and Housing and Urban Development
    Appropriations Act. The amendment […] adds and removes $2,000,000 from the Legal Activities account at
    the Department of Justice (DOJ) for the purpose of instructing DOJ’s Environment and Natural Resources
    Division to allocate more resources to adequately enforce our nation’s animal cruelty laws.” [Office of Rep.
    Stevens, Press Release, 6/21/19]

Perry Voted For An Amendment That Would Include “Medically-Tailored Meals” For Certain Senior HHS
Programs. In June 2019, Perry voted for: “McGovern, D-Mass., amendment that would include ‘medically-tailored
meals’ among practices to enhance senior nutrition under certain HHS programs funded by the bill.” The
amendment was adopted 338 to 83. [HR 2740, Vote #251, 6/12/19; CQ, 6/12/19]

Perry Voted Against Extending Authorization And Funding Through September 30, 2019 For The
Temporary Assistance For Needy Families Program And Related HHS Programs. In June 2019, Perry voted
against Temporary Assistance for Needy Families program and related Health and Human Services Department
programs, including family assistance and child care grants, to states and territories.” The motion passed 357-55. [H
Res 415, Vote #233, 6/4/19; CQ, 6/4/19]
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 393 of 834

                                                                    SCOTT PERRY Rese arch Book | 392


Perry Voted Against $145.4 Billion In FY 2019 Funding For The Department Of Agriculture. In January
2019, Perry voted against: “Passage of the bill that would provide $145.4 billion in fiscal 2019 for the Agriculture
Department and related agencies, including $23.2 billion in discretionary funding. The bill would provide $5.4
billion for the Food and Drug Administration, $3.8 billion for Agriculture Department rural development activities,
and $2.7 billion for agricultural research programs. It would reauthorize the federal crop insurance program and
authorize loan levels for federal loans related to farming and rural development. It would provide $102.6 billion for
domestic food programs, including $73.2 billion for the Supplemental Nutrition Assistance Program, $23.2 billion
for child nutrition programs, and $6.2 billion for the Women, Infants, and Children program.” The bill passed 243-
183. [HR 265, Vote #25, 1/10/19; CQ, 1/10/19]

Budget Issues

Perry Voted For Amendment That Would Change The Name Of The Bipartisan Budget Act To “A Bill To
Kick The Can Down The Road, And For Other Purposes.” In July 2019, Perry voted for: “Massie, R-Ky.,
amendment to the bill that would change the bill’s title to read, ‘A bill to kick the can down the road, and for other
purposes.’” The amendment was rejected by a vote of 47-384. [HR 3877, Vote #512, 7/25/19; CQ, 7/25/19]

Perry Voted Against Bipartisan Budget Act That Would Suspend The Public Debt Limit Through July 31,
2021. In July 2019, Perry voted against: “Passage of the bill that would establish enforceable budget levels in the
House and Senate for fiscal 2020 and 2021 and suspend the public debt limit through July 31, 2021.” The bill
passed by a vote of 284 to 149. [HR 3877, Vote #511, 7/25/19; CQ, 7/25/19]

    The Compromise Bill Suspended The Debt Limit For 2 Years And Lifted Spending Caps By $320 Billion.
    “This two-year agreement raises spending to $320 billion above previously-negotiated spending caps and
    suspends the debt ceiling for two years, allowing the federal government to continue borrowing to pay its bills
    while diminishing the prospects of another fiscal showdown over raising the borrowing limit before the 2020
    election.” [ABC News, 7/25/19]

Perry Voted Against Adopting The Rule That Would Provide For Floor Consideration Of The Bipartisan
Budget Act And The Venezuela TPS Act. In July 2019, Perry voted against: “Adoption of the rule (H Res 519)
that would provide for House floor consideration of the Bipartisan Budget Act (HR 3877) and the Venezuela TPS
Act (HR 549), as amended.” The resolution was agreed to by a vote of 232 to 197. [H Res 519, Vote #509, 7/25/19;
CQ, 7/25/19]

Perry Voted Against Passing Appropriations For The Treasury, Federal Communications Commission,
Internal Revenue Service, And Other Agencies For The Fiscal Year Of 2020. In June 2019, Perry voted
against: “Passage of the bill, as amended, that would provide $24.95 billion in discretionary funding for the
Treasury Department, the federal judiciary, the office of the president, a number of executive agencies such as the
Federal Communications Commission, and other government operations. Among other provisions, the bill would
provide $12 billion for the Internal Revenue Service, including $5.2 billion for enforcement activities and $2.6
billion for IRS taxpayer services. It would provide $7.9 billion for the federal judiciary, $1.9 billion for the
Securities and Exchange Commission, $996 million for the Small Business Administration, $741 million in federal
payments to the District of Columbia, and $178 million for the White House executive office of the president. It
would prohibit the use of funds made available by the bill for the IRS to ‘target’ any group for regulatory scrutiny
based on ideological beliefs or for the reorganization or transfer of any function or authority of the Office of
Personnel Management to another federal agency.” The bill passed by a vote of 224-196. [HR 3351, Vote #424,
6/26/19; CQ, 6/26/19]

Perry Voted For An Amendment To Reduce Fourteen Percent Of Discretionary Spending From The
Appropriations Bill, Except Amounts Made To The Department Of Defense. In June 2019, Perry voted for:
“Banks, R-Ind., amendment that would reduce by 14 percent all discretionary funding made available by the bill,
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 394 of 834

                                                                    SCOTT PERRY Rese arch Book | 393

except for amounts made available to the Defense Department.” The amendment was rejected by a vote of 141-285.
[HR 3351, Vote #417, 6/26/19; CQ, 6/26/19]

Perry Voted Against Providing $321.9 Billion In Discretionary Spending For Five Of The 12 Fiscal 2020
Appropriations Bills, Including Justice And Veteran Affairs. In June 2019, Perry voted against: “Passage of the
bill, as amended, that would provide $321.9 billion in discretionary spending for five of the 12 fiscal 2020
appropriations bills, including $73.9 billion for the Commerce and Justice departments and science and related
agencies, $24.3 billion for the Agriculture Department and related agencies, $39.5 billion for the Interior
Department, Environmental Protection Agency, and related agencies, $108.4 billion for the Veterans Affairs
Department, military construction, and related agencies, and $75.8 billion for the Transportation and Housing and
Urban Development departments and related agencies. It would also provide $61 billion in obligations from
highway and aviation trust funds for associated Transportation Department programs. Among other provisions, the
bill would provide $673 million to the Justice Department immigration review office, including to hire additional
immigration judges and to provide legal resources for individuals facing deportation proceedings. It would provide
$5.2 billion for Interior Department and the U.S. Forest Service wildfire preparedness and response activities and
$9.5 billion for the Environmental Protection Agency, including increased funding for enforcement and compliance
activities, clean air activities, and environmental restoration initiatives. It would provide $81.2 billion for VA health
care programs and $2.3 billion in emergency military construction funding for bases damaged by natural disasters.
It would prohibit the use of funds made available by the bill for the Census Bureau to include a question regarding
citizenship on the 2020 census or for the construction of physical barriers or border security infrastructure along the
U.S. southern land border.” The bill passed by a vote of 227 – 194. [HR 3055, Vote #408, 6/25/19; CQ, 6/25/19]

Perry Voted Against Providing House Floor Consideration Of The Fiscal 2020 Commerce-Justice-Science,
Agriculture, Interior-Environment, Military Construction-VA, And Transpiration-HUD Appropriations
Package And Provide For Further House Floor Consideration Of The Fiscal 2020 Labor-HHS-Education,
Defense, Energy-Water, And State-Foreign Operations Appropriations Package (HR2740). In June 2019,
Perry voted against: “Adoption of the rule (H Res 445) that would provide for House floor consideration of the
fiscal 2020 Commerce-Justice-Science, Agriculture, Interior-Environment, Military Construction-VA, and
Transportation-HUD appropriations package and provide for further House floor consideration of the fiscal 2020
Labor-HHS-Education, Defense, Energy-Water, and State-Foreign Operations appropriations package (HR 2740).
It would make in order consideration of 290 amendments to HR 3055 and provide for automatic adoption of a
Lowey, D-N.Y., manager’s amendment to the bill that would authorize federal employment of individuals
authorized to work in the U.S. pursuant to the Deferred Action for Childhood Arrivals program. The rule would
also provide for automatic adoption of a DeLauro, D-Conn., manager’s amendment to HR 2740 that would increase
by a total of $289.5 million funding for a number of programs under the Labor-HHS-Education title of the bill
(Division A), including HHS refugee and entrant assistance activities, HHS substance abuse and mental health
programs, and Education Department programs related to school safety, including emergency response to
violence.” The resolution was adopted 231-195. [H.Res 445, Vote #357, 6/19/19; CQ 6/19/19]

Perry Voted Against Providing Consideration Of The Fiscal 2020 Labor-HHS-Education, Defense, Energy-
Water, And State-Foreign Operations Appropriations Package. In June 2019, Perry voted against: “Adoption
of the rule that would provide for further House floor consideration of the fiscal 2020 Labor-HHS-Education,
Defense, Energy-Water, and State-Foreign Operations appropriations package (HR 2740). The rule would make in
order 115 additional amendments, including 57 and 51 amendments to the Defense and Energy-Water sections of
the bill, respectively.” The bill passed 232 to 189. [HR 2740, Vote #265, 6/12/19; CQ, 6/12/19]

Perry Voted Against Providing Floor Consideration To A Resolution Enforcing Congressional Subpoenas,
As Well As The FY 2020 Labor-HHS-Education, Defense, Energy-Water, And State-Foreign Operations
Appropriations Package. In June 2019, Perry voted against: “Adoption of the rule that would provide for floor
consideration of the fiscal 2020 Labor-HHS-Education, Defense, Energy-Water, and State-Foreign Operations
appropriations package (HR 2740), and a resolution (H Res 430) that would authorize the House Judiciary
Committee to take civil legal actions in federal court to enforce congressional subpoenas issued to Attorney
General William P. Barr and former White House Counsel Donald F. McGahn, II. The rule would also provide for
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 395 of 834

                                                                  SCOTT PERRY Rese arch Book | 394

automatic adoption of a Lowey, D-N.Y., manager’s amendment to HR 2740 that would remove from the bill a
section making fiscal 2020 appropriations for the legislative branch. The amendment would also rescind $11.8
million in unobligated balances available for certain foreign aid grants issued by the State Department and related
agencies; and it would make a technical correction to specify that previously-appropriated funds for the Defense
Department shall not be used to construct physical barriers or border security infrastructure along the U.S. southern
land border.” The bill passed 227 to 190. [H Res 431, Vote #246, 6/11/19; CQ, 6/11/19]

Perry Voted Against Considering Multiple Bills, Including The Save The Internet Act And A Resolution
That Would Set Discretionary Spending Caps And Provide Discretionary Budget Authority At $1.3 Trillion
For FY 2020. In April 2019, Perry voted against: “Adoption of the rule that would provide for House floor
consideration of the Save the Internet Act (HR 1644) that would repeal the Federal Communications Commission's
Dec. 14, 2017 rules on broadband internet service regulation; of the Investing for the People Act (HR 2021) that
would set discretionary spending caps for fiscal 2020; and automatic agreement in the House to a resolution (H Res
293) providing enforcement authority for fiscal 2020 discretionary spending caps. The resolution (H Res 293)
would provide budget enforcement authority for fiscal 2020, consistent with spending caps on cap adjustments
provided for in the Investing for the People Act (HR 2021). The resolution would provide discretionary budget
authority of $1.3 trillion for fiscal 2020. It would authorize spending cap adjustments for overseas contingency
operations, not exceeding $69 billion for security funds and not exceeding $8 billion for nonsecurity funds. It would
authorize spending cap adjustments of up to $400 million for Internal Revenue Service tax enforcement and tax
compliance activities and up to $7.5 billion for the 2020 census. The resolution would prohibit any fiscal 2020
appropriations measures from providing advance appropriations, with the exception of up to $87.6 billion in new
budget authority for programs related to veterans' services for fiscal 2021, and up to $28.9 billion in new budget
authority for other programs funded by advanced appropriations for fiscal 2021 and 2022.” The resolution was
adopted by a vote of 219-201. [H Res 294, Vote #161, 4/9/19; CQ, 4/9/19]

Perry Voted Against Funding The Remaining Government Agencies Through Fiscal Year 2019 And
Providing $1.38 Billion For A Physical Barrier Along The U.S.-Mexico Border. In February 2019, Perry voted
against: “Adoption of the conference report to accompany the joint resolution that would provide, in total, $333
billion in full-year funding for the seven remaining fiscal 2019 appropriations bills: Agriculture; Commerce-
Justice-Science; Financial Services; Homeland Security; Interior-Environment; State-Foreign Operations; and
Transportation-Housing and Urban Development. It would provide $49.4 billion in discretionary funds for fiscal
2019 for operations of the Homeland Security Department, as well as $12.6 billion for natural disaster response and
recovery activities and $165 million for Coast Guard overseas contingency operations. Appropriations for DHS
operations include $15 billion for Customs and Border Protection, including $1.38 billion for physical barriers
along the U.S.-Mexico border. It would provide $7.6 billion for Immigration and Customs Enforcement, and would
also require a 17 percent reduction in the number of detention beds available for individuals detained by the agency.
The conference report would provide, in discretionary funding for fiscal 2019, $23 billion for the Agriculture
Department and related agencies; $64.1 billion for departments of Commerce and Justice and other agencies such
as NASA and the National Science Foundation; $23.4 billion in discretionary funding or financial services and
general government appropriations; $35.6 billion for the Interior Department, the Environmental Protection
Agency, and related agencies; $54.2 billion for for the State Department, foreign assistance and other international
activities; and $71.1 billion for the departments of Transportation and Housing and Urban Development and related
agencies.” The conference report was adopted 300-128. [H J Res 31, Vote #87, 2/14/19; CQ, 2/14/19]

Perry Voted Against Considering The Bill To Fund The Remaining Government Agencies Through Fiscal
Year 2019 And Providing $1.38 Billion For A Physical Barrier Along The U.S.-Mexico Border. In February
2019, Perry voted against: “Adoption of the rule (H Res 131) that would provide for House floor consideration of
the conference report to accompany the joint resolution (H J Res 31) that would provide, in total, $333 billion in
full-year funding for the seven remaining fiscal 2019 appropriations bills: Agriculture; Commerce-Justice-Science;
Financial Services; Homeland Security; Interior-Environment; State-Foreign Operations; and Transportation-
Housing and Urban Development.” The rule was adopted 230-196. [H J Res 31, Vote #86, 2/14/19; CQ, 2/14/19]
       Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 396 of 834

                                                                  SCOTT PERRY Rese arch Book | 395

Perry Voted Against Disapproving Of Government Shutdowns And Their Damage To Federal Employees. In
January 2019, Perry voted against: “Clay, D-Mo., motion to suspend the rules and agree to the resolution that
would express the sense of the House of Representatives that government shutdowns cause substantial damage to
federal employees, to Americans generally who benefit from government services, to the U.S. economy and to the
nation's reputation and state that shutting down the U.S. government ‘is not an acceptable tactic or strategy’ for
resolving policy differences.” The motion was rejected 249-163. [H Res 79, Vote #65, 1/30/19; CQ, 1/30/19]

Perry Voted Against Urging Financial Institutions And Other Companies To Work With Customers
Affected By The Shutdown Of The Federal Government. In January 2019, Perry voted against “Hoyer, D-Md.,
motion to table the Waters, D-Calif., motion to reconsider the vote on which the resolution was agreed to by voice
vote.” Credit Union National Association reported that, “The U. S. House of Representatives Tuesday passed H.
Res. 77, expressing the sense of Congress that ‘financial institutions and other companies should work proactively
with their customers affected by the shutdown of the Federal Government who may be facing short-term financial
hardship and long-term damage to their creditworthiness through no fault of their own.’” The motion was agreed to
by a vote of 240 – 176. [H.Res. 77, Vote #59, 1/29/19; CQ Floor Votes, 1/29/19; Credit Union National
Association, 1/29/19]

Perry Voted Against Reopening The Department Of Homeland Security Department Through Feb. 28. In
January 2019, Perry voted against “Passage of the joint resolution that would provides stopgap fiscal 2019 funding
for the Homeland Security Department through Feb. 28 (H J Res 31).” The resolution passed by a vote of 231 –
180. [H. Res. 31, Vote #51, 1/24/19; CQ Floor Votes, 1/24/19]

    The Bill Reopened The Department Of Homeland Security Through February At 2018 Funding Levels
    And Did Not Include Funding For Trump’s Border Wall. “The House on Thursday passed a stopgap
    funding measure that would reopen the Department of Homeland Security through February at 2018 funding
    levels. It’s the latest effort by House Democrats to try to pressure the GOP in the shutdown standoff by passing
    individual spending bills that don’t include the $5.7 billion President Trump is seeking for a U.S.-Mexico
    border wall. The House passed the bill on a 231-180 vote, with five Republicans voting yes.” [Washington
    Times, 1/24/19]

    One Democrat Voted No Because They Had Concerns With ICE Funding. “Rep. Alexandria Ocasio-
    Cortez was the lone Democrat to vote ‘no’ — as has been the case for several recent votes on spending bills.
    Ms. Ocasio-Cortez, New York Democrat, has raised concerns about funding for Immigration and Customs
    Enforcement (ICE).” [Washington Times, 1/24/19]

Perry Voted For Reopening The Department Of Homeland Security Department Through Jan. 24 And
Ensuring DHS Employees Were Repaid. In January 2019, Perry voted for “Granger, R-Texas, motion to
recommit the joint resolution to the House Appropriations Committee with instructions to report it back
immediately with an amendment that would provide stopgap fiscal 2019 funding for the Homeland Security
Department through Jan. 24.” The motion was rejected by a vote of 200 – 214. [H. Res. 31, Vote #50, 1/24/19; CQ
Floor Votes, 1/24/19]

    Thirteen Democrats Also Broke With Their Party To Support The Motion From Republicans Aimed At
    Ensuring DHS Employees Affected By The Shutdown Get Paid. “Thirteen Democrats also broke with their
    party to support an earlier procedural motion from Republicans aimed at ensuring DHS employees affected by
    the shutdown get paid. That motion failed on a 214-200 vote.” [Washington Times, 1/24/19]

Perry Voted Against Funding All Remaining Unfunded Departments Except Homeland Security For FY
2019, And Extending Authorization For The National Flood Insurance Program And Temporary Assistance
For Needy Families. In January 2019, Perry voted against: “Passage of the bill that would provide $271.8 billion
for full-year fiscal 2019 funding for six of the seven spending bills that reached a conference agreement, but that
lack enacted appropriations (all except Homeland Security) and would extend authorization for several expiring
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 397 of 834

                                                                   SCOTT PERRY Rese arch Book | 396

programs including the National Flood Insurance Program and the Temporary Assistance for Needy Families.” The
bill passed 234-180. [HR 648, Vote #49, 1/23/19; CQ, 1/23/19]

Perry Voted For Continuing To Leave The Government Closed But Allow Federal Employees To Receive
Pay. In January 2019, Perry voted for: “Granger, R-Texas, motion to recommit the bill to the House Appropriations
Committee with instructions to report it back immediately with an amendment that would provide back pay for
federal employees who have been furloughed or had their pay suspended during the lapse in appropriations that
began Dec. 22, 2018.” According to Minority Whip Steve Scalise “Republican Whip Steve Scalise (R-La.) released
the following statement after the overwhelming majority of Democrats voted down the Motion to Recommit H.R.
648, the Consolidated Appropriations Act, 2019, which would allow all federal employees to receive pay during the
shutdown but require further action to secure the border and reopen the government.” The motion was rejected 200-
215. [HR 648, Vote #48, 1/23/19; CQ, 1/23/19; scalise.house.gov, 1/23/19]

Perry Did Not Vote On Considering Bills To Fund The Department Of Homeland Security Through
February 2019 And All Remaining Departments For All Of FY 2019. In January 2019, Perry did not vote on:
“Adoption of the rule (H Res 61) that would provide for House floor consideration of a bill that is comprised of the
remaining 2019 appropriations bills, except Homeland Security (HR 648), and a joint resolution that would provide
stopgap funding for the Homeland Security Department through Feb. 28 (H J Res 31). The rule would also waive,
through the legislative day of Jan. 30 2019, the two-thirds vote requirement to consider legislation on the same day
it is reported from the House Rules Committee for appropriations legislation for the fiscal 2019, and would also
provide for motions to suspend the rules through the legislative day of Feb. 1, 2019.” The rule was adopted 223-
190. [HR 648/H J Res 31, Vote #47, 1/23/19; CQ, 1/23/19]

Perry Did Not Vote On Reopening The Government And Funding It For One Month. In January 2019, Perry
did not vote on: “Passage of the joint resolution that would make further continuing appropriations for fiscal 2019
through Feb. 28, 2019.” The resolution passed 229-184. [H J Res 28, Vote #46, 1/23/19; CQ, 1/23/19]

Perry Voted For Shortening The Time Period For The Continuing Resolution That Would Reopen The
Government. In January 2019, Perry voted for: “Granger, R-Texas, motion to recommit the joint resolution to the
House Appropriations Committee with instructions to report it back immediately with an amendment that would
change the date through which the joint resolution would provide funds for general government operations from
Feb. 28 to Jan. 15, 2019.” The motion to recommit was rejected 195-222. [H J Res 28, Vote #43, 1/17/19; CQ,
1/17/19]

Perry Voted Against Considering A Bill Reopening The Government And Funding It Through A Continuing
Resolution For Almost Six Weeks. In January 2019, Perry voted against: “Adoption of the rule that would provide
for House floor consideration of the joint resolution (H J Res 28) that would make further continuing appropriations
for fiscal year 2019 that would fund the government until Feb. 28, 2019. The rule would also provide for
consideration of measures under motions to suspend the rules through Jan. 25, 2019.” The rule was adopted 230-
190. [H J Res 28, Vote #40, 1/17/19; CQ, 1/17/19]

Perry Voted Against Providing Continuing Appropriations For Operations Of The Federal Government At
Current Funding Levels Through Feb. 8, 2019 And Funding For Supplemental Disaster Funds. In January
2019, Perry voted against: “Passage of the bill that would provide continuing appropriations for operations of the
federal government at current funding levels through Feb. 8, 2019. Additionally, the bill provides $12.1 billion in
supplemental disaster funds for response efforts to damage caused by hurricanes, wildfires, earthquakes and other
natural disasters that occurred in 2017 and 2018. The bill includes a total of $2.7 billion for Agriculture Department
disaster-related activities, including $1.1 billion for crop (including milk), tree, bush, vine, and livestock losses
from 2018 hurricanes, wildfires and other declared disasters. The bill provides $1.16 billion for the Housing and
Urban Development Department's Community Development Block Grants-Disaster Recovery Program, and $1.7
billion for Transportation Department programs and activities, including $1.65 billion for the cost of federal
highway and bridge repairs. It provides $1.46 billion to the Defense Department to repair military facilities
damaged by hurricanes Florence and Michael, primarily for repairing damage to military facilities in the Carolinas
       Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 398 of 834

                                                                 SCOTT PERRY Rese arch Book | 397

and Florida. As amended, the bill would prohibit funds provided in the bill for the Army Corps of Engineers or the
Homeland Security Department from being used to construct a "new physical barrier" along the southwest border of
the U.S. Also as amended, the bill would permit the use of emergency funds provided to the Agriculture
Department for 2018 crop losses to be used to cover harvested wine grapes that were found to have been tainted by
smoke from wildfires.” The bill passed by a vote of 237 – 187. [H.R. 268, Vote #39, 1/16/19; CQ Floor Votes,
1/16/19]

    Six Republicans Voted With Majority Democrats For The Bill. “The measure would provide $12.1 billion
    in disaster aid and reopen the nine shuttered federal departments and dozens of agencies through Feb. 8. But it
    doesn’t include the money Trump seeks for a border wall, and the administration opposes the measure. Only six
    Republicans voted with majority Democrats for the bill.” [Bloomberg, 1/16/19]

Perry Voted Against Reopening The Government And Funding It Through A Continuing Resolution For A
Few Weeks. In January 2019, Perry voted against: “Lowey, D-N.Y., motion to suspend the rules and pass the joint
resolution that would make further continuing appropriations for fiscal 2019 through Feb. 1, 2019.” The motion
was rejected 237-187. [H J Res 27, Vote #31, 1/15/19; CQ, 1/15/19]

Perry Voted For Providing Retroactive Pay To Furloughed Employees Or Those Working Without
Compensation. In January 2019, Perry voted for: “Cummings, D-Md., motion to suspend the rules and pass the bill
that would require the federal government to provide retroactive pay to employees who are furloughed or working
without compensation during the partial government shutdown. The bill would require federal employees to be
compensated at the earliest possible date once the shutdown has concluded, regardless of regularly scheduled pay
dates.” The motion was agreed to 411-7. [S 24, Vote #28, 1/11/19; CQ, 1/11/19]

Perry Voted For Including “Best-In-Class” Designations In The Annual Small Business Administration
Report On Government Spending. In January 2019, Perry voted for: “Velazquez, D-N.Y., motion to suspend the
rules and pass the bill, that would require the Small Business Administration to report on government spending
through ‘best-in-class’ contracts awarded to businesses classified as historically underutilized business zone,
women-owned, service-disabled veteran-owned, and socially and economically disadvantaged small businesses.”
The motion was agreed to 414-11. [HR 226, Vote #18, 1/09/19; CQ, 1/09/19]

Perry Voted Against Considering FY 2019 Spending Bills For The Treasury Department, IRS, SEC,
Department Of Agriculture, Department Of The Interior, EPA, Department Of Transportation, And
Department Of Housing And Urban Development. In January 2019, Perry voted against: “Adoption of the rule
(H Res 28) that would provide for House floor consideration of the bill (HR 264) that would make fiscal 2019
appropriations for financial services and general government; consideration of the bill (HR 265) that would make
fiscal 2019 appropriations for the Department of Agriculture; the bill (HR 266) that would make fiscal 2019
appropriations for the departments of Interior and Environment and related agencies; and the bill (HR 267) that
would make fiscal 2019 appropriations for the departments of Transportation and Housing and Urban
Development.” The rule was adopted 231-195. [H Res 28, Vote #17, 1/09/19; CQ, 1/09/19]

Perry Voted Against Using Modified Open Rules For Discussion For Bills Funding Several Governmental
Agencies. In January 2019, Perry voted against: “McGovern, D-Mass., motion to order the previous question (thus
ending debate and the possibility of amendment) on the rule (H Res 28) that would provide for House floor
consideration of the bill (HR 264) that would make fiscal 2019 appropriations for financial services and general
government; consideration of the bill (HR 265) that would make fiscal 2019 appropriations for the Department of
Agriculture; the bill (HR 266) that would make fiscal 2019 appropriations for the departments of Interior and
Environment and related agencies; and the bill (HR 267) that would make fiscal 2019 appropriations for the
departments of Transportation and Housing and Urban Development.” A vote for the motion was a vote to block
consideration of the bill. The motion was agreed to 231-195. [H Res 28, Vote #16, 1/9/19; CQ, 1/9/19]

Perry Voted Against Providing Full-Year Continuing Appropriations Covering Six Of The Seven Fiscal 2019
Appropriations Bills, Increasing Pay For Federal Workers, Providing Retroactive Pay For Federal Workers
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 399 of 834

                                                                  SCOTT PERRY Rese arch Book | 398

Furloughed And Extending The National Flood Insurance Program. In January 2019, Perry voted against:
“Passage of the bill that would provide full-year continuing appropriations covering six of the seven fiscal 2019
appropriations bills that have not been enacted into law, including those that relate to Agriculture, Commerce-
Justice-Science, Financial Services, Interior-Environment, State-Foreign Operations, and Transportation-HUD
provisions. The bill includes provisions for a 1.9 percent pay increase for federal civilian employees and would
extend the National Flood Insurance Program through fiscal 2019. It would also provide for retroactive pay for
federal workers furloughed during the partial shutdown.” The bill passed by a vote of 241 – 190. [H.R. 21, Vote
#11, 1/3/19; CQ Floor Votes, 1/3/19]

    Seven Republicans Supported Separate Legislation That Would Reopen The Rest Of The Federal
    Government Through Sept. 30. “Ultimately, just five House GOP lawmakers voted with Democrats on a
    spending bill that would operate the Department of Homeland Security until Feb. 8, and seven Republicans
    supported separate legislation that would reopen the rest of the federal government through Sept. 30. GOP
    officials feared the defections could have been much higher had the administration not gotten directly
    involved.” [Washington Post, 1/4/19]

Perry Voted For Modifying Aspects Of The State And Foreign Operations Provisions In The Consolidated
Appropriations Act. In January 2019, Perry voted for: “Granger, R-Texas, motion to recommit the bill (HR 21) to
the House Appropriations Committee with instructions to report it back immediately with an amendment that would
modify aspects of the State and Foreign Operations provisions in the bill.” The motion was rejected by a vote of
199 – 232. [H.R. 21, Vote #10, 1/3/19; CQ Floor Votes, 1/3/19]

Perry Voted For Recommitting Continuing Appropriations For The Department Of Homeland Security For
FY 2019 To The House Appropriations Committee. In January 2019, Perry voted for: “Granger, R-Texas,
motion to recommit the joint resolution to the House Appropriations Committee.” The motion was rejected by a
vote of 197 – 233. [H.J. Res. 1, Vote #8, 1/3/19; CQ Floor Votes, 1/3/19]

Perry Voted Against Establishing Rules For The 116th Congress, Providing For Full-Year Appropriations
For Six Of The Seven Remaining Fiscal 2019 Appropriations Bills, And Providing Short-Term Funding For
The Homeland Security Department. In January 2019, Perry voted against: “Adoption of the rule (H Res 5) that
would provide for House floor consideration of the resolution (H Res 6) that would establish the rules of the House
for the 116th Congress; consideration of the bill (HR 21) that would provide for full-year appropriations for six of
the seven remaining fiscal 2019 appropriations bills; and consideration of the joint resolution (H J Res 1) that
would provide short-term funding for the Homeland Security Department through Feb. 8, 2019.” The rule was
adopted by a vote of 234 – 194. [H. Res. 5, Vote #6, 1/3/19; CQ Floor Votes, 1/3/19]

Perry Voted For Expressing The Sense That The House Should Not Adjourn Until All Of The Annual
Appropriations Bills For The Fiscal Year Were Enacted. In January 2019, Perry voted for: “Cole, R-Okla.,
motion to commit the rule to a committee composed of the majority and minority leaders, with instructions to report
it back with an amendment that would provide for the consideration of the resolution H Res 11.” The motion was
rejected by a vote of 197 – 232. [H. Res. 5, Vote #5, 1/3/19; CQ Floor Votes, 1/3/19; Library of Congress, H. Res.
11, Introduced 1/3/19]

Crime & Public Safety

Perry Voted For An Amendment Reducing Appropriations Funding By 14 Percent For Commerce, Justice,
And Science. In June 2019, Perry voted for: “Banks, R-Ind., amendment that would reduce by 14 percent all
discretionary funding made available under the Commerce-Justice-Science title of the bill (Division A). Rejected in
Committee of the Whole by a vote of 135-296:” The motion failed by a vote of 135-296. [HR 3055, Vote #371,
6/20/19; CQ, 6/20/19]

    Rep. Banks Press Release: “The 14% Percent Cuts […] Would Bring Non-Defense Discretionary
    Spending Below The FY2020 Cap Set By The Budget Control Act.” “The 14% percent cuts proposed by
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 400 of 834

                                                                   SCOTT PERRY Rese arch Book | 399

    Congressman Banks, when applied to all non-discretionary accounts, would bring non-defense discretionary
    spending below the FY2020 cap set by the Budget Control Act. Congressman Banks’ amendment to the Labor,
    Health and Human Services and Education Division, though ultimately defeated, was supported by 150
    members. A vote on the Congressman’s amendment to State and Foreign Operations Division is scheduled for
    next week. Congressman Banks will continue to offer the same amendment to all non-defense discretionary
    accounts as the appropriations process moves forward.” [Office of Rep. Banks, Press Release, 6/13/19]

Perry Voted Against An Amendment Preventing The Department Of Justice From Using Funding To
Prevent Marijuana Sales In 46 States. In June 2019, Perry voted against: “Blumenauer, D-Ore., amendment that
would prohibit the use of funds made available for the Justice Department under the bill for the purpose of
preventing 46 of the 50 states, the District of Columbia, the Northern Mariana Islands, Guam, Puerto Rico or the
U.S. Virgin Islands, from implementing laws relating to the authorized use, distribution, possesion or cultivation of
marijuana.” The motion passed by a vote of 267-165. [HR 3055, Vote #370, 6/20/19; CQ, 6/20/19]

Perry Voted Against An Amendment To Support Increasing Funding For The Health Resources And
Services Administration Program. In June 2019, Perry voted against: “Porter, D-Calif., amendment that would
increase by $1 million funding for Health Resources and Services Administration program management, and
decrease by the same amount HHS administrative funding.” The amendment was adopted by a vote of 311-110.
[HR 2740, Vote #312, 6/13/19; CQ, 6/13/19]

    The Amendment Was Focused On Increasing Funding For A Program To Promote Intimate Partner
    Violence Response And Health Collaboration At The State Level. “The House of Representatives today
    adopted an amendment by Congresswoman Katie Porter (CA-45) that would increase funding for a program to
    promote intimate partner violence response and health collaboration at the state level. The proposal passed with
    a large bipartisan majority. ‘Addressing intimate partner violence requires a coordinated effort from all levels
    of government and the private sector,’ Congresswoman Porter said. ‘I’m glad to join with a bipartisan group of
    my colleagues to support this key program that equips healthcare professionals to support survivors during
    some the scariest moments of their lives.’” [Rep. Katie Porter, press release, 6/13/19]

Perry Voted Against An Amendment Striking Provisions Of The Bill That Prohibit The Use Of Its Funds To
Promote The Legalization Of Any Schedule I Drug. In June 2019, Perry voted against: “Ocasio-Cortez, D-N.Y.,
amendment that would strike from the bill provisions prohibiting use of any funds made available in the bill for
activities to promote the legalization of any Schedule I drug or substance, such as marijuana.” The amendment was
rejected by a vote of 91-331. [HR 2740, Vote #304, 6/13/19; CQ, 6/13/19]

Perry Voted Against The Violence Against Women Reauthorization Act Through Fiscal 2024. In April 2019,
Perry voted against: “Passage of the bill that would reauthorize the Violence Against Women Act through fiscal
2024, including provisions aimed at protecting and assisting victims of domestic violence, dating violence, sexual
violence, stalking, and sex trafficking. The measure would extend protections and assistance programs to
trafficking victims. It would authorize $222 million annually for the Services and Training for Officers and
Prosecutors Grant Program, which provides state and local law enforcement agencies with funds to be distributed in
part to community-based victims service organizations, and would impose conditions of eligibility for the grants
three years after enactment. The bill would authorize $57 million annually in grants to provide legal assistance to
victims of violent crimes and their families and $50 million in rural aid to address domestic violence, stalking, and
sexual assault in rural communities. It would authorize $150 million a year in grant funding for rape crisis centers,
sexual assault coalitions, and additional nonprofit organizations to educate and increase awareness on the sexual
assault and dating violence. The bill would establish a $16 million per year campus safety grant program that would
provide prevention and education programming to college campuses in order to combat violent crimes. The bill
would expand on existing prohibitions of individuals who have been convicted of various types of domestic
violence (including violence toward a dating partner) and those convicted of misdemeanor stalking offenses from
purchasing or possessing a firearm. It would specify that any person under a temporary court-ordered restraint
related to harassing, stalking, or threatening an intimate partner or child of such intimate partner would also be
prohibited from purchasing or owning a firearm. The bill would authorize $10 million annually for a pilot program
       Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 401 of 834

                                                                 SCOTT PERRY Rese arch Book | 400

where incarcerated women and their children who were born inside prison could reside together while the inmate
serves her sentence. The bill would require the Federal Bureau of Investigation to classify genital mutilation,
female circumcision, and female genital cutting as a part II crime. The bill would make it a crime for any law
enforcement personnel to engage in sexual acts with an individual who is under arrest, detained, or in custody of
federal law enforcement.” The bill passed by a vote of 263-158. [H R 1585, Vote #156, 4/4/19; CQ, 4/4/19]

    The Reauthorization Lowered The Threshold For Barring Gun Purchases To Include Misdemeanor
    Convictions Of Domestic Abuse Or Stalking Charges, And Closed The “Boyfriend Loophole” By
    Expanding Firearm Prohibitions To Include Dating Partners Convicted Of Abuse Or Stalking Charges.
    “But the most controversial are new provisions to lower the criminal threshold to bar someone from buying a
    gun to include misdemeanor convictions of domestic abuse or stalking charges. Current law applies to felony
    convictions. It would also close the so-called ‘boyfriend loophole’ to expand existing firearm prohibitions to
    include dating partners convicted of abuse or stalking charges. […] The NRA called for a ‘no’ vote and notified
    Capitol Hill offices this week that the organization was ‘scoring’ how lawmakers vote on the bill to measure
    future ratings and endorsements in elections. Congressional Republicans rarely run afoul of NRA positions on
    legislation.” [NPR, 4/4/19]

    The Reauthorization Expanded Protections For Native And Transgender People. “Republicans also
    oppose a new provision to allow U.S. citizens to be tried in tribal courts for crimes of domestic or dating
    violence committed by non-native perpetrators on native lands; a provision to create a pathway for an
    ‘alternative justice response’ as a form of mediation between victims and abusers; and the expansion of existing
    protections to include transgender victims.” [NPR, 4/4/19]

Perry Voted For Adding An Amendment To Extend The Violence Against Women Act Only Through Fiscal
2020 Instead Of Through Fiscal 2024. In April 2019, Perry voted for: “Stefanik, R-N.Y., motion to recommit the
bill to the House Judiciary Committee with instructions to report it back immediately with an amendment that
would effectively extend the Violence Against Women Act through fiscal 2020, instead of through fiscal 2024.”
The motion was rejected by a vote of 185-237. [HR 1585, Vote #155, 4/4/19; CQ, 4/419]

Perry Voted For An Amendment To The Violence Against Women Act To Ensure That Nothing In The
Measure Interfered With Applicable Immigration Laws. In April 2019, Perry voted for: “Torres Small, D-N.M.,
amendment that would state that nothing in the measure should be construed to interfere with the obligation to fully
comply with applicable immigration laws.” The amendment was adopted by a vote of 425-0. [HR 1585, Vote #154,
4/4/19; CQ, 4/4/19]

Perry Voted Against An Amendment Allowing Grant Funding To Be Used For Training Campus Personnel
In Addressing Victims Of Sexual Harassment And Assault, Domestic And Dating Violence, And Stalking. In
April 2019, Perry voted against: “Waters, D-Calif., amendment that would allow grant funding to be used for
training campus personnel to use victim-centered, trauma-informed interview techniques, focused on the experience
of the victim, and informed by evidence based research on the neurobiology of trauma in addressing victims of
sexual harassment, sexual assault, domestic violence, dating violence or stalking.” The amendment was adopted in
Committee of the Whole by a vote of 258-173. [HR 1585, Vote #149, 4/3/19; CQ, 4/3/19]

Perry Voted For An Amendment To Require The GAO To Submit A Report To Congress Detailing The
Return On Investment For Legal Assistance Grants For Funding And Services To Victims Of Domestic
Violence. In April 2019, Perry voted for: “Scanlon, D-Pa., amendment that would require the Government
Accountability Office to submit a report to Congress detailing the return on investment for legal assistance grants
for funding and services to victims of domestic violence.” The amendment was adopted 394 to 36. [HR 1585, Vote
#148, 4/3/19; CQ, 4/3/19]

Perry Voted Against An Amendment To Ensure That Any Resources For Domestic Violence Survivors
Distributed By Federal Agencies Be Distributed In Other “Commonly Encountered” Languages. In April
2019, Perry voted against: “Jeffries, D-N.Y., amendment that would require the secretary of Labor to ensure any
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 402 of 834

                                                                  SCOTT PERRY Rese arch Book | 401

information or materials on resources for domestic violence survivors distributed by various federal agencies be
distributed in other ‘commonly encountered’ languages.” The amendment was adopted 363 to 67. [HR 1585, Vote
#147, 4/3/19; CQ, 4/3/19]

Perry Voted Against Considering The Violence Against Women Act. In April, 2019 voted against: “Adoption
of the rule (H Res 281) that would provide for House floor consideration of the bill (HR 1585) that would
reauthorize the Violence Against Women Act of 1994 and its provisions aimed at combatting violent crimes against
women and strengthening victim services.” The bill passed 231 to 194. [H Res 281, Vote #145, 4/3/19; CQ, 4/3/19]

Perry Voted Against Blocking Consideration Of The Violence Against Women Extension Act of 2019. In
April 2019, Perry voted against: “Scanlon, D-Penn., motion to order the previous question (thus ending the debate
and possibility of amendment) to the rule that would provide for House floor consideration of the bill (HR 1585)
that would reauthorize the Violence Against Women Act of 1994 and its provisions aimed at combatting violent
crimes against women and strengthening victim services.” According to the Congressional Record, “Mrs. LESKO.
Mr. Speaker, I yield myself the balance of my time. If we defeat the previous question, I will offer an amendment to
the rule to provide additional consideration of H.R. 1741, authored by Representative Elise Stefanik.” A vote for
the motion was a vote to block consideration of the bill. The motion was agreed to by a vote of 231- 193. [H Res
281, Vote #144, 4/3/19; CQ, 4/3/19; Congressional Record, 4/3/19]

    Violence Against Women Extension Act of 2019 Extended VAWA For One Year Instead Of Proceeding
    With A Long-Term Rewrite. “Stefanik has also taken a leading role in the GOP’s rebuttal to Democratic
    legislation, introducing a conservative alternative to the Paycheck Fairness Act — a bill, she said, that
    ‘prioritizes trial attorneys and government regulation over women’s economic empowerment.’ She also urged
    fellow Republicans to support her own anti-domestic-violence bill, one that would extend the current VAWA
    for a year rather than proceed with a long-term rewrite. ‘Democrats do not have a monopoly on women voters
    in this country,’ she said in an interview Thursday.” [Washington Post, 4/4/19]

Perry Voted Against Blocking Consideration Of A Bill Reauthorizing The Violence Against Women Act
Through The End Of Fiscal Year 2019. In February 2019, Perry voted against: “Perlmutter, D-Colo., motion to
order the previous question (thus ending debate and the possibility of amendment).” According to the
Congressional Record, “Mr. COLE. Madam Speaker, I yield myself such time as I may consume. Madam Speaker,
if we defeat the previous question, I will offer an amendment to the rule to provide for consideration of H.R. 1239,
the Protecting Women Act of 2019. This bill provides a straight extension of the Violence Against Women Act, or
VAWA, as is it commonly known, through the end of the fiscal year.” A vote for the motion was a vote to block
consideration of the bill. The motion was agreed to 229-195. [H J Res 31, Vote #85, 2/14/19; CQ, 2/14/19;
Congressional Record, 2/14/19]

Consumer Protections & Regulations

Perry Voted For Requiring The Federal Communications Commission To Implement Certain Consumer
Regulations Related To Robocalls. In July 2019, Perry voted for: “Pallone, D-N.J., motion to suspend the rules
and pass the bill that would require the Federal Communications Commission to implement certain consumer
regulations related to robocalls, or mass telephone calls placed by an automatic dialer, including regulations that
would require phone companies to offer call authentication technology at no cost to consumers.” The motion was
agreed to by a vote of 429 to 3. [HR 2275, Vote #502, 7/24/19; CQ, 7/24/19]

    Bill Toughened FCC’s Ability To Take Action Against Illegal Robocalls And Would Require Carriers To
    Implement Technology Against Them. “The bill takes aim at illegal spam calls by toughening up the Federal
    Communications Commission’s (FCC) ability to take action against illegal robocalling operations and requiring
    all carriers to implement technology to make sure calls are authentic.” [The Hill, 7/24/19]

Perry Voted Against Increasing Rural Utilities Service Grants For Programs Including Broadband, Distance
Learning, And Telemedicine. In June 2019, Perry voted against: “Spanberger, D-Va., amendment that would
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 403 of 834

                                                                   SCOTT PERRY Rese arch Book | 402

increase by $55 million funding for rural utilities service grant programs, including distance learning, telemedicine,
and broadband programs. It would decrease by $30 million funding for the Office of the Agriculture Department
General Counsel, decrease by $12.5 million funding for the department Office of the Chief Information Officer, and
decrease by $12.5 million administrative funding for the department.” The amendment passed 408 to 22. [HR 3055,
Vote #377, 6/20/19; CQ, 6/20/19]

Perry Voted For An Amendment Increasing NOAA Funding By $3.5 Million, While Removing The Same
Amount Of Funding From The Commerce Department Telecommunications And Information
Administration. In June 2019, Perry voted for: “Rutherford, R-Fla., amendment that would increase by $3.5
million funding for National Oceanic and Atmospheric Administration operations, research, and facilities and
decrease by the same amount administrative funding for the Commerce Department Telecommunications and
Information Administration. Rejected in Committee of the Whole by a vote of 186-245” The motion failed by a
vote of 186-245. [HR 3055, Vote #368, 6/20/19; CQ, 6/20/19]

Perry Voted Against An Amendment Supporting The Development Of Lead-Free Defense Electronics. In
June 2019, Perry voted against: “Kuster, D-N.H., amendment, as modified, that would increase then decrease by $5
million funding for Defense-wide research- and evaluation-related expenses.” According to Congress.gov,
“Amendment increases and decreases the defense-wide Research, Development, Test and Evaluation account by $5
million in order to support funding to develop lead-free defense electronics to ensure the defense industry can
integrate cutting edge civilian technology to meet military requirements.” The amendment was adopted in
committee of the whole by a vote of 347-101. [H.R. 2470, Vote #346, 6/18/19; CQ, 6/18/19; H Amdt 366, offered
6/18/19]

Perry Voted Against The Consumers First Act, Clarifying And Establishing Certain Objectives, Authorities,
And Offices Of The Consumer Financial Protection Bureau. In May 2019, Perry voted againstFinancial
Protection Bureau. Among provisions related to CFPB organization and authorities, the bill would require the
CFPB director to ensure each statutorily established functional unit of the agency performs its assigned duties and
functions; require the director to provide “adequate staff” to each unit to carry out these functions; and prohibit the
director from reorganizing or renaming such units. It would statutorily reestablish a CFPB Office of Students and
Young Consumers to inform students and young people about education-related savings, loans, and debt. It would
statutorily authorize the CFPB Office of Fair Lending and Equal Opportunity to carry out any supervisory and
enforcement activities regarding fair lending laws. It would statutorily designate the CFPB as the Consumer
Financial Protection Bureau, replacing any references in federal laws and documents to the “Bureau of Consumer
Financial Protection.” Among other provisions, the bill would require the CFPB director to ensure the number and
duties of political appointees on staff match those of such appointees at other federal financial regulatory agencies.
It would add certain qualifications for CFPB consumer advisory board members, urging the CFPB director to
appoint certain experts and representatives, including experts in consumer protection, community development, and
fair lending, and representatives of communities “significantly impacted” by higher-priced mortgage loans. It
would require the CFPB database of consumer complaints to remain publicly available on the CFPB website. As an
offset for its provisions, the bill, as amended, would reduce by a total of $38 million the amount of discretionary
surplus funds that may be held by the Federal Reserve. As amended, the bill would require the Consumer Financial
Protection Bureau to reissue a 2017 rule prohibiting arbitration agreements between consumers and providers of
consumer financial products, such as credit card companies, that bar consumers from participating in class action
lawsuits against providers. It would reinstate memoranda of understanding between the CFPB and Education
Department regarding coordination of oversight related to federal student loans.” The bill passed 231-191. [H Res
1500, Vote #228, 5/22/19; CQ, 5/22/19]

    The Bill Intended To Reverse “Anti-Consumer Action” Taken At CFPB Under Trump Administration.
    “A bill that would reverse some controversial moves made at the nation’s consumer watchdog could get a floor
    vote in the House in May, according to a letter that Democratic lawmakers received from their leadership late
    last week. The Consumers First Act, which was approved 34-26 by the House Financial Services Committee in
    late March, would require the Consumer Financial Protection Bureau to ‘promptly reverse all anti-consumer
    actions’ made under its previous acting director, Mick Mulvaney, who is now President Trump’s acting chief of
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 404 of 834

                                                                   SCOTT PERRY Rese arch Book | 403

    staff. The letter from Majority Leader Steny Hoyer, D-Maryland, said the measure is one of many that the
    House may vote on next month.” [CNBC, 4/30/19]

Perry Voted For Adding An Amendment That Would Clarify That No Funds From Civil Penalties Collected
By The Consumer Financial Protection Bureau Could Be Used For Purposes Other Than Compensating
“Actual Victims” Of Activities For Which Civil Penalties Have Been Imposed Under Federal Consumer
Financial Laws. In May 2019, Perry voted forn amendment that would clarify that no funds from civil penalties
collected by the Consumer Financial Protection Bureau could be used for purposes other than compensating ‘actual
victims’ of activities for which civil penalties have been imposed under federal consumer financial laws. Under
existing law, the CFPB may use such funds for the purpose of consumer education and financial literacy programs.”
The motion was rejected 191-231. [H Res 1500, Vote #227, 5/22/19; CQ, 5/22/19]

Perry Voted Against Amendment That Would Require The Consumer Financial Protection Bureau To
Reissue A 2017 Rule Prohibiting Arbitration Agreements Between Consumers And Providers Of Consumer
Financial Products. In May 2019, Perry voted againstents between consumers and providers of consumer financial
products, such as credit card companies, that bar consumers from participating in class action lawsuits against
providers. It would repeal a joint resolution that overturned the 2017 rule. It would also reduce by $10 million
surplus discretionary funds that may be held by the Federal Reserve.” The motion was adopted 235-193. [H Res
1500, Vote #226, 5/22/19; CQ, 5/22/19]

Perry Voted For Amendment That Would Require The Consumer Financial Protection Bureau To Consider
Appointing Experts In U.S. Economic Growth To The Advisory Board. In May 2019, Perry voted forwth and
jobs and individuals representing industries affected by the CFPB, including community banks, credit unions, and
small business owners, to CFPB consumer advisory board.” The motion was adopted 418-10. [H Res 1500, Vote
#225, 5/22/19; CQ, 5/22/19]

Perry Voted For Amendment That Would Subject Consumer Financial Protection Bureau Funding To
Congressional Appropriations. In May 2019, Perry voted foriscal 2020 funding for the CFPB equal to the
aggregate funds transferred to the agency by the Federal Reserve Board in fiscal 2019.” The motion was rejected
192-235. [H Res 1500, Vote #224, 5/22/19; CQ, 5/22/19]

Perry Voted For Amendment Removing A Provision Requiring Consumer Complaints Be Made Publicly
Available On The CFPB Website. In May 2019, Perry voted forble on the Consumer Financial Protection Bureau
website.” The motion was rejected 191-236. [H Res 1500, Vote #223, 5/22/19; CQ, 5/22/19]

Perry Voted Against The Save The Internet Act To Reinstate Net Neutrality Rules. In April 2019, Perry voted
against: “Passage of the bill that would reverse the Federal Communications Commission’s Dec. 2017 decision
related to regulation of broadband internet services, which classified internet service as an ‘information service’ to
be regulated under Title I FCC authorities. It would effectively restore and codify a 2015 FCC regulatory
framework and any other rules repealed or amended by the 2017 decision. The restored framework would classify
internet service as a ‘telecommunications service’ to be regulated under certain Title II FCC authorities, and
restored rules would include prohibitions on blocking and paid prioritization of content by internet service
providers. The restored rules would be effective retroactively, and the bill would prohibit the FCC from effectively
reissuing the nullified rules. It would also exempt small broadband internet providers from certain public disclosure
requirements related to network management practices, performance, or commercial terms, for one year after
enactment.” The bill passed by a vote of 232-190. [HR 1644, Vote #167, 4/10/19; CQ, 4/10/19]

    The Save The Internet Act Would Reinstate The Obama-Era FCC’s Open Internet Order That The
    Federal Communications Commission Voted To Repeal In 2017. “On Wednesday, the House of
    Representatives successfully pushed through a measure that would reinstate the same net neutrality rules that
    the Federal Communications Commission voted to repeal in 2017. The Save the Internet Act was approved
    232-190 Wednesday afternoon after months of debate and committee hearings in the House. The measure was
    introduced last month in both chambers by Rep. Mike Doyle (D-PA) and Sen. Ed Markey (D-MA) with plenty
       Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 405 of 834

                                                                  SCOTT PERRY Rese arch Book | 404

    of fanfare from consumer advocacy groups and the American electorate. The bill, if approved, would restore
    the net neutrality rules put in place by way of the Obama-era FCC’s Open Internet Order in 2015 that were
    repealed under a Republican majority only two years later.” [The Verge, 4/10/19]

    NBC News: The Save The Internet Act Was “The Most Significant Development Yet” To Guarantee
    “Equal And Open Access To All Websites And Services” On The Internet. “House and Senate Democrats
    unveiled legislation Wednesday to establish net neutrality protections, the most significant development yet in a
    yearslong effort by technologists to prevent companies from using their power to manipulate how users
    experience the internet. The ‘Save the Internet Act’ is the party's latest attempt to undo the Federal
    Communications Commission’s repeal of Obama-era rules that ensured equal and open access to all websites
    and services for internet users and content providers.” [NBC News, 3/6/19]

Perry Voted For Adding An Amendment To Clarify That Nothing In The Save The Internet Act Should
Modify, Impair Or Supersede The Internet Tax Freedom Act. In April 2019, Perry voted for: “Walden, R-Ore.,
motion to recommit the bill to the House Energy and Commerce Committee with instructions to report it back
immediately with an amendment that would clarify that nothing in the bill should be construed in such a way as to
modify, impair or supersede the Internet Tax Freedom Act.” The motion rejected by a vote of 204-216. [HR 1644,
Vote #166, 4/10/19; CQ, 4/10/19]

Perry Voted For A Bill That Would Have Created A Database Of Settlement Agreements Related To
Federal Agencies. In February 2019, Perry voted for: “Hill, D-Calif., motion to suspend the rules and pass the bill
that would require the Office of Management and Budget to create and maintain a database of settlement
agreements entered into by federal agencies.” The motion was agreed to by a vote of 223-195. [HR 995, Vote #84,
2/13/19; CQ, 2/13/19]

Education Issues

Perry Voted For An Amendment Supporting Funding For Certain Literacy Programs And Education
Programs For Disadvantaged Populations. In June 2019, Perry voted for: “Houlahan, D-Pa., amendment that
would increase then decrease by $1 million funding for certain literacy programs and education programs for
disadvantaged populations.” The amendment was agreed to 333 to 86. [H R 2740, Vote #320, 6/18/19; CQ,
6/18/19]

Perry Voted For An Amendment To Support Increasing Funding For Community School And School Safety
Programs. In June 2019, Perry voted for: “Crow, D-Colo., amendment that would increase then decrease by $5
million funding for community school and school safety programs.” The amendment was adopted by a vote of 345-
73. [HR 2740, Vote #319, 6/13/19; CQ, 6/13/19]

    The Amendment Was Focused On Supporting Funding For Schools After Traumatic Events. “This
    afternoon, Crow’s amendment to support an increase in federal funding for Project SERV passed the House
    overwhelming, 345-73, as part of the Departments of Labor, Health and Human Services, and Education, and
    Related Agencies Appropriations Act, 2020. Crow’s amendment would support a $5 million increase for
    Project SERV, which provides mental health resources to students in the wake of tragedies. He also called on
    Congress to scale programs that provide similar assistance to our nation’s students and teachers.” [Rep. Jason
    Crow, press release, 6/13/19]

Perry Voted Against An Amendment Increasing Funding For The Education Department Office Of The
Inspector General. In June 2019, Perry voted against: “Levin, D-Mich., amendment that would increase by $4
million funding for the Education Department Office of the Inspector General and decrease by the same amount
funding for the Labor Department Office of Labor-Management Standards salaries and expenses.” The amendment
was adopted by a vote 233-187. [HR 2740, Vote #315, 6/13/19; CQ, 6/13/19]
       Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 406 of 834

                                                                 SCOTT PERRY Rese arch Book | 405

Perry Voted For An Amendment Supporting An Increase In Funding For Career, Technical, And Adult
Education Programs. In June 2019, Perry voted for: “Craig, D-Minn., amendment that would decrease, then
increase by $1 million funding for career, technical, and adult education programs.” The amendment was adopted
by a vote of 390-29. [HR 2740, Vote #310, 6/13/19; CQ, 6/13/19]

Perry Voted For An Amendment Supporting An Increase In Funding For Special Education Programs. In
June 2019, Perry voted for: “Craig, D-Minn., amendment that would decrease then increase by $1 million funding
for Education Department state grants for special education programs.” The amendment was adopted by a vote of
376-41. [HR 2740, Vote #309, 6/13/19; CQ, 6/13/19]

Perry Voted For An Amendment That Would Increase By $500,000 Funding For Education Department
Programs Related To Higher Education And Decrease The Same Amount From Administrative Funding. In
June 2019, Perry voted for: “Adams, D-N.C., amendment that would increase by $500,000 funding for Education
Department programs related to higher education and decrease by the same amount administrative funding for
department.” The amendment was adopted by a vote of 358-65. [HR 2740, Vote #297, 6/13/19; CQ, 6/13/19]

Perry Voted Against An Amendment That Would Prohibit Use Of Funds In Contravention Of Any
Established Authorities And Functions Of The Office Of Civil Rights Within The Department Of Education.
In June 2013, Perry voted against: “Jeffries, D-N.Y., amendment that would prohibit use of funds made available
by the bill in contravention of any statutorily established authorities and functions of the Office of Civil Rights
within the Department of Education.” The amendment was adopted by a vote of 275-148. [HR 2740, Vote #295,
6/13/19; CQ, 6/13/19]

Perry Voted Against An Amendment That Would Increase By $500,000 Funding For Elementary And
Secondary Education Act Programs. In June 2019, Perry voted against: “Cicilline, D-R.I. amendment that would
increase by $500,000 funding for a number of programs and initiatives under the Elementary and Secondary
Education Act related to national research and education enrichment programs, charter school development,
assistance to magnet schools and family engagement in education programs, and would decrease by the same
amount funding for Washington, D.C.-specific logistics and operations within the Department of Education.” The
amendment was adopted by a vote of 327-97. [HR 2740, Vote #292, 6/13/19; CQ, 6/13/19]

Perry Voted For An Amendment Supporting Funding For Education Department Programs Related To
High Education. In June 2019, Perry voted for: “Jackson Lee, D-Texas, amendment that would increase then
decrease by $10 million funding for Education Department programs related to higher education.” The amendment
was adopted 312 to 109. [HR 2740, Vote #261, 6/12/19; CQ, 6/12/19]

Perry Voted For An Amendment Supporting Funding For Programs Related To Charter Schools, Family
Engagement, And Academic Enrichment. In June 2019, Perry voted for: “DeSaulnier, D-Calif., amendment no. 7
that would increase then decrease by $1 million funding for certain Education Department programs related to
charter and magnet schools, family engagement, and academic enrichment.” The amendment was adopted 347 to
76. [HR 2740, Vote #255, 6/12/19; CQ, 6/12/19]

Perry Voted Against Creating The Recognizing Inspiring School Employees (RISE) Award Program To
Honor Excellence By Non-Profit School Employees. In February 2019, Perry voted against: “Lee, D-Nev.,
motion to suspend the rules and pass the bill that would create the Recognizing Inspiring School Employees (RISE)
Award Program to honor excellence by non-profit school employees who provide services to students enrolled in
pre-kindergarten through high school.” The motion was agreed to by a vote of 387 to 19. [H R 276, Vote #89,
2/25/19; CQ, 2/25/19]

Energy Issues

Perry Voted Against An Amendment To Prohibit Funds For Transportation Of Liquefied Natural Gas By
Rail Tank Car. In June 2019, Perry voted against: “DeFazio, D-Ore., amendment that would prohibit the use of
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 407 of 834

                                                                     SCOTT PERRY Rese arch Book | 406

funds made available by the bill to carry out an executive order allowing for the transportation of liquefied natural
gas by rail tank car or to issue special permits for such transportation.” The amendment was adopted in Committee
of the Whole by a vote of 221-195. [HR 3055, Vote #399, 6/24/19; CQ, 6/24/19]

Perry Voted Against An Amendment To Prohibit Funds To Finalize Findings Proposed By EPA Regarding
National Emission Standards For Coal And Oil Fired Steam Units. In June 2019, Perry voted against: “Schrier,
D-Wash., amendment that would prohibit the use of funds provided by the bill to finalize certain findings in a
proposed Environmental Protection Agency rule regarding national emission standards for air pollutants from coal-
and oil-fired steam-generating units.” The amendment was adopted in Committee of the Whole by a vote of 253-
177. [HR 3055, Vote #395, 6/20/19; CQ, 6/20/19]

Perry Voted Against An Amendment To Prohibit Funding From The 2020 Appropriations Package To Go
Toward Oil And Gas Leasing In California, Washington, And Oregon. In June 2019, Perry voted against:
“Carbajal, D-Calif., amendment that would prohibit the use of funds made available by the bill for the purpose of
conducting Interior Department offshore oil and gas leasing, preleasing or related activities in the Outer Continental
Shelf Planning Areas for Washington/Oregon, Northern California, Central California, and Southern California.”
The amendment passed, 238 to 192. [HR 3055, Vote #393, 6/20/19; CQ, 6/20/19]

Perry Voted Against An Amendment To Prohibit Funding From The 2020 Appropriations Package To Go
Towards Oil And Gas Exploration In The Atlantic Ocean. In June 2019, Perry voted against: “Cunningham, D-
S.C., amendment that would prohibit the use of funds made available by the bill to conduct or authorize any
geological or geophysical oil or gas exploration in areas located in Outer Continental Shelf Planning Areas for the
Atlantic Region or to prepare environmental impact statements or assessments for such explorations.” The
amendment passed, 245 to 187. [HR 3055, Vote #391, 6/20/19; CQ, 6/20/19]

Perry Voted For Allowing Funding From The 2020 Appropriations Bill To Go Toward Outer Continental
Shelf Oil And Gas Leasing Activities. In June 2019, Perry voted for: “Graves, R-La., amendment that would
strike from the bill a provision that would prohibit the use of funds made available by the bill for certain activities
under the Outer Continental Shelf Oil and Gas Leasing Program, as proposed in a January 2018 Bureau of Ocean
Energy Management notice of intent to prepare an environmental impact statement for the program.” The
amendment failed, 193 to 239. [HR 3055, Vote #387, 6/20/19; CQ, 6/20/19]

Perry Voted For Prohibiting Funding From The 2020 Appropriations Bill Be Used To Enforce A June 2016
EPA Rule On Oil And Natural Gas Emissions. In June 2019, Perry voted for: “Mullin, R-Okla., amendment that
would prohibit the use of funds made available by the bill to enforce a June 2016 Environmental Protection Agency
rule regarding emission standards for the oil and natural gas sector.” The amendment failed 191 to 241. [HR 3055,
Vote #385, 6/20/19; CQ, 6/20/19]

Perry Voted For Allowing Funding From The 2020 Appropriations Bill To Go Toward Oil And Gas Lease
Sales. In June 2019, Perry voted for: “Duncan, R-S.C., amendment that would strike from the bill a prohibition on
the use of funds made available under the bill for the purpose of conducting an oil or gas lease sale as required
under the 2017 tax overhaul law.” The amendment failed 198 to 233. [HR 3055, Vote #384, 6/20/19; CQ, 6/20/19]

Perry Voted Against Prohibiting Funding From The 2020 Appropriations Bill To Go Toward Offshore Oil
And Gas Leasing In The Atlantic Ocean. In June 2019, Perry voted against: “Pallone, D-N.J., amendment that
would prohibit the use of funds made available by the bill for the purpose of conducting Interior Department
offshore oil and gas leasing, preleasing or related activities in the Outer Continental Shelf Planning Areas for the
North Atlantic, Mid-Atlantic, and South Atlantic.” The amendment passed 247 to 185. [HR 3055, Vote #379,
6/20/19; CQ, 6/20/19]

Perry Voted Against Prohibiting Funding From The 2020 Appropriations Bill To Go Toward Offshore Oil
And Gas Leasing In The South Atlantic, Straits Of Florida, And Gulf Of Mexico. In June 2019, Perry voted
against: “Wasserman Schultz, D-Fla., amendment that would prohibit the use of funds made available under the bill
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 408 of 834

                                                                   SCOTT PERRY Rese arch Book | 407

for the purpose of conducting Interior Department offshore oil and gas leasing, preleasing or related activities in the
Outer Continental Shelf Planning Areas for the South Atlantic, the Straits of Florida, and the central and eastern
Gulf of Mexico.” The amendment passed 252 to 178. [HR 3055, Vote #378, 6/20/19; CQ, 6/20/19]

Perry Voted For An Amendment Reducing Funding Approved By The Energy And Water Development
Subcommittee By 14 Percent, Not Including Funding For the Department Of Defense. In June 2019, Perry
voted for: “Banks, R-Ind., amendment that would reduce by 14 percent all funding made available by the Energy
and Water Development and related agencies title of the bill (Division E), not including amounts made available for
the Defense Department.” The motion failed by a vote of 132-302. [HR 2740, Vote #365, 6/19/19; CQ, 6/19/19]

    Rep. Banks Press Release: “The 14% Percent Cuts […] Would Bring Non-Defense Discretionary
    Spending Below The FY2020 Cap Set By The Budget Control Act.” “The 14% percent cuts proposed by
    Congressman Banks, when applied to all non-discretionary accounts, would bring non-defense discretionary
    spending below the FY2020 cap set by the Budget Control Act. Congressman Banks’ amendment to the Labor,
    Health and Human Services and Education Division, though ultimately defeated, was supported by 150
    members. A vote on the Congressman’s amendment to State and Foreign Operations Division is scheduled for
    next week. Congressman Banks will continue to offer the same amendment to all non-defense discretionary
    accounts as the appropriations process moves forward.” [Office of Rep. Banks, Press Release, 6/13/19]

Perry Voted For An Amendment Striking The Use Of Funds To Transfer Authority From The Army Corps
Of Engineers To Other Departments Or Agencies. In June 2019, Perry voted for: “Graves, R-La., amendment
that would strike from the bill a section prohibiting the use of funds made available by the bill to reorganize or
transfer civil works functions or authority of the Army Corps of Engineers or Army to another department or
agency.” The motion failed by a vote of 162-269. [HR 2740, Vote #364, 6/19/19; CQ, 6/19/19]

Perry Voted Against An Amendment Prohibiting Army Corps Of Engineers Funding In Alaska For Mining
And A Natural Gas Pipeline. In June 2019, Perry voted against: “Huffman, D-Calif., amendment that would
prohibit the use of funds made available by the bill to finalize the environmental impact statement for a proposed
Army Corps of Engineers infrastructure project in southwest Alaska, including a mine site, port, transportation
corridor, and natural gas pipeline.” The motion was adopted by a vote of 233-201. [HR 2740, Vote #363, 6/19/19;
CQ, 6/19/19]

Perry Voted Against Amendments Increasing Funding For The Department Of Energy By $10 Million For
Energy Efficiency And Renewable Programs, Research, And For The Office Of Indian Energy Programs. In
June 2019, Perry voted against: “Kaptur, D-Ohio, en bloc package of amendments to the Energy-Water title
(Division E) of the bill that would, among other provisions, increase by $5 million funding for plants and capital
equipment for Energy Department energy efficiency and renewable energy activities; increase by $3 million
funding for the an Energy Department agency for research and development of advanced energy technologies; and
increase by $2 million funding for the Office of Indian Energy programs.” The motion was adopted by a vote of
233-200. [HR 2740, Vote #360, 6/19/19; CQ, 6/19/19]

Perry Voted For Amendment That Would Reduce by 5 Percent All Funding Made Available By The Energy
And Water Development And Related Agendas Titles Of The Bill. In June 2019, Perry voted for: “Burgess, R-
Texas, amendment that would reduce by 5 percent all funding made available by the Energy and Water
Development and related agendas title of the bill.” The amendment was rejected by the committee of the whole by
146-288. [HR 2470, Vote #358, 6/19/19; CQ, 6/19/19]

Environmental Issues

Perry Voted For An Amendment To Block The Establishment Of A Climate Security Advisory Council
Under The Director Of National Intelligence. In July 2019, Perry voted for: “Chabot, R-Ohio, amendment that
would strike from the bill a provision that would establish a climate security advisory council under the Office of
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 409 of 834

                                                                   SCOTT PERRY Rese arch Book | 408

the Director of National Intelligence.” The amendment failed 178-255. [HR 3494, Vote #490, 7/17/19; CQ,
7/17/19]

Perry Voted Against Supporting Funding For The Land And Water Conservation Fund. In June 2019, Perry
voted against: “Cunningham, D-S.C., amendment that would increase then decrease by $5 million funding for
operations of the Land and Water Conservation Fund, including for land and water acquisition and administrative
expenses.” The amendment passed, 325 to 107. [HR 3055, Vote #392, 6/20/19; CQ, 6/20/19]

Perry Voted For An Amendment To Prohibit Funding From The Appropriations Bill To Go Towards The
EPA Database On “Chemical Hazards In The Environment.” In June 2019, Perry voted for: “Biggs, R-Ariz.,
amendment that would prohibit the use of funds made available by the bill for the Environmental Protection
Agency integrated risk information system, a database containing information on chemical hazards in the
environment and their effects on human health.” The amendment failed, 157 to 275. [HR 3055, Vote #390, 6/20/19;
CQ, 6/20/19]

Perry Voted For Reducing Funding For The EPA, The Department Of The Interior, And Other Agencies By
14 Percent. In June 2019, Perry voted for: “Banks, R-Ind., amendment that would reduce by 14 percent all
discretionary funding made available under the Interior, Environment, and related agencies title of the bill (Division
C).” The amendment failed, 132 to 299. [HR 3055, Vote #389, 6/20/19; CQ, 6/20/19]

Perry Voted For Reducing Funding For The EPA, The Department Of The Interior, And Other Agencies By
23.6 Percent. In June 2019, Perry voted for: “Hice, R-Ga., amendment that would reduce by 23.6 percent all
discretionary funding made available under the Interior, Environment, and related agencies title of the bill (Division
C).”The amendment failed, 128 to 304. [HR 3055, Vote #388, 6/20/19; CQ, 6/20/19]

Perry Voted For To Prohibit The EPA From Using Funds To “Implement The Obama Administration’s
Social Cost Of Carbon Mandate.” In June 2019, Perry voted for: “Mullin, R-Okla., amendment that would
prohibit the use of funds made available by the bill for the Environmental Protection Agency to prepare or
promulgate any regulation or guidance referencing analysis contained in certain documents published by the White
House council on environmental quality and by interagency working groups on the social cost of carbon and
greenhouse gases.” According to Congressman Mullin, “Amendment #148 to H.R. 3055 would prohibit funds from
being used to implement the Obama Administration’s social cost of carbon mandate.” The amendment failed, 189
to 243. [HR 3055, Vote #386, 6/20/19; CQ, 6/20/19; Representative Markwayne Mullin, Press Release, 6/21/19]

Perry Voted For Prohibiting Funding From The 2020 Appropriations Bill To Go Toward Implementing The
2009 EPA Rule On Greenhouse Gas Emissions. In June 2019, Perry voted for: “Gosar, R-Ariz., amendment that
would prohibit the use of funds made available by the bill to implement a December 2009 Environmental
Protection Agency rule making findings on greenhouse gas emissions.” The amendment failed 178 to 254. [HR
3055, Vote #383, 6/20/19; CQ, 6/20/19]

Perry Voted Against Prohibiting Funding From The 2020 Appropriations Bill To Go Toward Timber
Harvesting In Tongass National Forest In Alaska. In June 2019, Perry voted against: “Blumenauer, D-Ore.,
amendment that would prohibit the use of funds made available by the bill to plan or construct, for the purpose of
timber harvesting by private entities, a forest development road in the Tongass National Forest in southeast
Alaska.” The amendment passed 243 to188. [HR 3055, Vote #382, 6/20/19; CQ, 6/20/19]

Perry Voted For Prohibiting Funding From The 2020 Appropriations Bill To Go Toward Implementing Two
EPA Rules From October 2015 Regarding Carbon Pollution And Greenhouse Gas Emissions. In June 2019,
Perry voted for: “Duncan, R-S.C., amendment that would prohibit the use of funds made available by the bill to
implement two October 2015 Environmental Protection Agency rules regarding regulation of carbon pollution and
greenhouse gas emission.” The amendment failed 192 to 240. [HR 3055, Vote #381, 6/20/19; CQ, 6/20/19]
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 410 of 834

                                                                     SCOTT PERRY Rese arch Book | 409

Perry Voted For An Amendment Prohibiting Funding To Evaluate Protected Status Of Right Whales. In
June 2019, Perry voted for: “Golden, D-Maine, amendment that would prohibit the use of funds made available by
the bill for the use of a certain risk reduction support tool to evaluate the protected status of right whales. Rejected
in Committee of the Whole by a vote of 84-345” The motion failed by a vote of 84-345 [HR 3055, Vote #372,
6/20/19; CQ, 6/20/19]

    Portland Press Herald: The Amendment Would “Prohibit Federal Regulators From Spending Money
    On Right Whale Protections That Would Impact Lobstermen.” “An amendment filed by Maine Rep. Jared
    Golden to prohibit federal regulators from spending money on right whale protections that would impact
    lobstermen was voted down Thursday. The U.S. House of Representatives voted 345-84 to kill the amendment
    to the U.S. Department of Commerce spending bill. The proposed budget rider was also supported by Rep.
    Chellie Pingree, D-1st District.” [Portland Press Herald, 6/20/19]

Perry Voted For A Republican Amendment Prohibiting Environmental Regulations Based On Certain
Trump Administration Reports On Carbon And Greenhouse Gases. In June 2019, Perry voted for: “Mullin, R-
Okla., amendment that would prohibit the use of funds made available by the bill to prepare, propose, or
promulgate any regulation or guidance referencing analysis contained in certain documents published by the White
House council on environmental quality and by the interagency working groups on the social cost of carbon and
greenhouse gases.” The motion failed by a vote of 186-248. [HR 2740, Vote #362, 6/19/19; CQ, 6/19/19]

Perry Voted Against An Amendment Supporting Additional Reporting By The Defense Department On The
Risks To National Security Posed By Climate Change. In June 2019, Perry voted against: “Visclosky, D-Ind., for
Jeffries, D-N.Y., amendment no. 40A that would decrease then increase by $500,000 funding for Defense-wide
operations and maintenance.” According to Congress.gov, “Amendment increases and decreases the Department of
Defense Operation and Maintenance, Defense-Wide Fund by $500,000 to provide funding for additional reporting
on the immediate risks to U.S. national security posed by climate change and its impacts to the Department and its
ability to defend the nation.” The amendment was adopted in committee of the whole by a vote of 254-174. [H.R.
2470, Vote #348, 6/18/19; CQ, 6/18/19; H Amdt 386, offered 6/18/19]

Perry Voted For An Amendment To Prohibit The Use Of Funds Made Available By The Bill For The U.N
Framework Convention On Climate Change. In June 2019, Perry voted for: “Arrington, R-Texas, amendment
that would prohibit the use of funds made available by the bill for the U.N. Framework Convention on Climate
Change.” To amendment was rejected 174 to 251. [H R 2740, Vote #337, 6/18/19; CQ, 6/18/19]

Perry Voted For An Amendment To Strike From The Bill Provisions That Allowed Funds To Be Used For
The Paris Climate Agreement. In June 2019, Perry voted for: “Palmer, R-Ala., amendment that would strike from
the bill provisions allowing funds provided by the bill to be used for payments under the Paris Climate Agreement
and prohibiting such funds to be used for U.S. withdrawal from the agreement.” The amendment was rejected 184
to 241. [H R 2740, Vote #336, 6/18/19; CQ, 6/18/19]

Perry Voted For An Amendment That Would Clarify That No Funds Made Available By The Bill May Be
Used For The U.N. Framework Convention On Climate Change. In June 2019, Perry voted for: “Gosar, R-
Ariz., amendment that would clarify that no funds made available by the bill may be used for the U.N. Framework
Convention on Climate Change.” The amendment was rejected 170 to 248. [H R 2740, Vote #329, 6/18/19; CQ,
6/18/19]

Perry Voted Against An Amendment Supporting Funding For Planning And Construction Of Authorized
Projects Of The U.S. Mexico International Boundary And Water Commission. In June 2019, Perry voted
against: “Grijalva, D-Ariz., amendment that would decrease then increase by $4 million funding for planning and
construction of authorized projects of the U.S.-Mexico International Boundary and Water Commission.” The
amendment was agreed to 310 to 109. [H R 2740, Vote #328, 6/18/19; CQ, 6/18/19]
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 411 of 834

                                                                  SCOTT PERRY Rese arch Book | 410

Perry Voted For An Amendment That Would Clarify No Funds Be Made Available By The Bill To The
Intergovernmental Panel on Climate Change, The U.N. Framework Convention On Climate Change, Or The
Green Climate Fund. In June 2019, Perry voted for: “Gosar, R-Ariz., for Luetkemeyer, R-Mo., amendment that
would clarify that no funds made available by the bill may be used for contributions on behalf of the U.S. to the
Intergovernmental Panel on Climate Change, the U.N. Framework Convention on Climate Change, or the Green
Climate Fund.” The amendment was rejected 174 to 244. [H R 2740, Vote #327, 6/18/19; CQ, 6/18/19]

Perry Voted For An Amendment Supporting Funding For State Department Programs To Combat Wildlife
Poaching And Tracking. In June 2019, Perry voted for: “Jackson Lee, D-Texas, amendment 80 that would
increase then decrease by $1 million funding allocated for State Department programs to combat wildlife poaching
and trafficking.” The amendment was agreed to 339 to 79. [H R 2740, Vote #326, 6/18/19; CQ, 6/18/19]

Perry Voted Against An Amendment To Divert $6.25 Million In Funding Under The National Institute Of
Health To Support Researching The Impact Of Harmful Algae Blooms On Human Health. In June 2019,
Perry voted against: “Buchanan, R-Fla., amendment that would increase then decrease by $6.3 million funding for
National Institute of Environmental Health Sciences research.” According to Congress.gov, the “Amendment
redirects $6,250,000 in funding for the National Institute of Environmental Health Sciences under the National
Institute of Health in order to support research into the impact of red tide and other Harmful Algal Blooms on
human health.” The amendment was adopted 401 to 23. [HR 2740, Vote #268, 6/12/19; CQ, 6/12/19; H Amdt 284,
offered 6/12/19]

Perry Voted Against Authorizing The Establishment Of A Program Awarding Competitive Prizes For The
Development Of Monitoring, Management, And Adaptation Options In Response To Ocean Acidification. In
June 2019, Perry voted againstompetitive prizes for the development of monitoring, management, and adaptation
options in response to ocean acidification, particularly for programs to address communities, environments, or
industries ‘in distress’ due to ocean acidification. The program could be carried out by any federal agency
represented on an interagency working group on ocean acidification, in coordination with the National Oceanic and
Atmospheric Administration.” The motion passed 395-3. [H Res 1921, Vote #241, 6/5/19; CQ, 6/5/19]

Perry Voted Against Prohibiting The Use Of Federal Funds For U.S. Withdrawal From The Paris
Agreement On Climate Change And Requiring The President To Develop A Plan For The United States To
Meet Its Contribution. In May 2019, Perry voted against: “Passage of the bill, as amended, that would prohibit
the use of federal funds for U.S. withdrawal from the Paris Agreement on climate change and would require the
president to develop a plan for the United States to meet its nationally determined contribution under the accord.
Specifically, it would require the plan to describe how the U.S. will meet, by 2025, its proposed goal of reducing
greenhouse gas emissions to 26 to 28 percent below 2005 levels. It would also require the plan to describe how the
U.S. will confirm that other major parties to the accord are fulfilling their proposed contributions. The bill would
require the plan to be submitted to Congress and made public no later than 120 days after enactment and to be
updated annually. As amended, the bill would require the plan to describe how the U.S. can assist other parties in
fulfilling contributions to the accord; require a public comment period on the plan and on subsequent updates to the
plan; and order a number of reports on the impacts of the Paris Agreement on clean energy job development, the
U.S. economy, and U.S. territories.” The bill passed 231 to 190, with 11 not voting. [HR 9, Vote #184, 5/2/19; CQ,
5/2/19]

Perry Voted For Adding An Amendment To Set The Bill’s Effective As The Day The President Certifies
Fulfillment Of The Paris Agreement Would Not Result In A “Net Transfer Of Jobs” To China. In May 2019,
Perry voted for: “Barr, R-Ky., motion to recommit the bill to the House Foreign Affairs Committee with
instructions to report it back immediately with an amendment that would set the bill’s effective date as the date on
which the president certifies that meeting the nationally determined contribution under the Paris Agreement will not
result in a ‘net transfer of jobs’ from the U.S. to China.” The motion was rejected by a vote of 206-214, with 11 not
voting. [HR 9, Vote #183, 5/2/19; CQ, 5/2/19]
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 412 of 834

                                                                    SCOTT PERRY Rese arch Book | 411

Perry Voted Against An Amendment To Require Reporting Of How The U.S. Would Have Been Impacted
By The Fulfillment Of The Paris Agreement, Including Any Effects On Industry, Jobs, Energy Costs, Or
Technological Development. In May 2019, Perry voted against: “Engel, D-N.Y., for Cox, D-Calif., amendment
that would require the emissions reduction plan required by the bill to describe and take into account how U.S.
regions and industries would be affected by the fulfillment of the nationally determined contribution under the Paris
Agreement, including potential effects on U.S. jobs, energy costs, and technology development.” The amendment
was adopted 259 to 166, with 12 not voting. [HR 9, Vote #182, 5/2/19; CQ, 5/2/19]

Perry Voted Against An Amendment To Affirm The Paris Agreement Addressed The Damage Caused By
Climate Change. In May 2019, Perry voted against: “Van Drew, D-N.J., amendment that would state that the Paris
Agreement recognizes the importance of preventing and addressing loss and damage associated with the effects of
climate change, including extreme weather and slow onset events such as strong winds and flooding from
hurricanes and tropical storms.” The amendment was adopted 257 to 167, with 13 not voting. [HR 9, Vote #181,
5/2/19; CQ, 5/2/19]

Perry Voted For An Amendment Clarify That The President Could Include Voluntary Agricultural
Practices That Would Reduce Greenhouse Gas Emissions In The Climate Action Now Bill. In May 2019,
Perry voted for: “Schrier, D-Wash., amendment that would specify that nothing in the bill should be construed to
require or prohibit the president from including voluntary agricultural practices that would reduce greenhouse gas
emissions in the emissions reduction plan required by the bill.” The amendment was adopted 295 to 132, with 10
not voting. [HR 9, Vote #180, 5/2/19; CQ, 5/2/19]

Perry Voted For An Amendment That Would Require Or Prohibit The Inclusion Of Any Specific Energy
Technology In The Emissions Reduction Plan. In May 2019, Perry voted for: “Fletcher, D-Texas, amendment
that would specify that nothing in the bill should be construed to require or prohibit the inclusion of any specific
energy technology in the emissions reduction plan required by the bill..” The amendment was adopted in
Committee of the Whole by a vote of 305-121. [HR 9, Vote #179, 5/2/19; CQ, 5/2/19]

Perry Voted Against An Amendment That Would State That The Paris Agreement Recognizes The
Importance Of Technology. In May 2019, Perry voted againstn under the agreement.” The amendment was
adopted in Committee of the Whole by a vote of 262 - 163. [HR 9, Vote #178, 5/2/19; CQ, 5/2/19]

Perry Voted For An Amendment That Would Prohibit Any Federal Funds From Being Used To Facilitate
The Withdrawal Of The United States From The Paris Agreement. In May 2019, Perry voted for: “Gosar, R-
Ariz., amendment that would remove from the bill a section that would prohibit any federal funds from being used
to facilitate the withdrawal of the United States from the Paris Agreement.” The amendment was rejected in
Committee of the Whole by a vote of 189-234. [HR 9, Vote #177, 5/2/19; CQ, 5/2/19]

Perry Voted Against An Amendment That Would State That The Paris Agreement Urges Parties To
Consider “Climate Justice” And The Impacts Of Climate Change On Local Communities And Vulnerable
Populations. In May 2019, Perry voted againstte change on local communities, migrants, children, and other
‘people in vulnerable situations.’” The amendment was adopted in Committee of the Whole by a vote of 237-185.
[HR 9, Vote #175, 5/2/19; CQ, 5/2/19]

Perry Did Not Vote On Considering The Climate Now Act, Which Would Direct The President To Develop
A Plan To Comply With The Paris Agreement. In May 2019, Perry did not vote on: “Adoption of the rule (H
Res 329) that would provide for House floor consideration of the Climate Action Now Act (HR 9) that would direct
the president to develop a plan for the United States to meet its nationally-determined contribution under the Paris
Agreement, and for other purposes.” The rule was adopted by 226-183. [HR 329, Vote #173, 5/1/19; CQ, 5/1/19]

Perry Did Not Vote On Blocking Consideration Of The Green New Deal. In May 2019, Perry did not vote on:
“McGovern, D-Md., motion to order the previous question (thus ending the debate and possibility of amendment).”
According to the Congressional Record, Rep. Lesko said, “Madam Speaker, if we defeat the previous question, I
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 413 of 834

                                                                      SCOTT PERRY Rese arch Book | 412

will offer an amendment to the rule to provide additional consideration of H. Res. 109, the notorious Green New
Deal.” A vote for the motion was a vote to block consideration of the bill. The motion was agreed to by a vote of
228-191. [HR 329, Vote #172, 5/1/19; CQ, 5/1/19; Congressional Record, 5/1/19]

Perry Voted For Authorizing $200 Million Annually Through FY 2024 For An Environmental Protection
Agency Grant Program Related To State And Local Water Pollution Source Management. In April 2019,
Perry voted for: “Craig, D-Minn., motion to suspend the rules and pass the bill that would authorize $200 million
annually through fiscal 2024 for an Environmental Protection Agency grant program for state and local government
programs related to water pollution source management. “ The motion was agreed to by a vote of 329-56 (NOTE:
A two-thirds majority of those present and voting (257 in this case) is required for passage under suspension of the
rules.) [HR 1331, Vote #158, 4/8/19; CQ, 4/8/19]

Perry Voted Against A Bill That Permanently Reauthorized The Land And Water Conservation Fund And
Other Programs Related To National Lands. In February 2019, Perry voted against: “Grijalva, D-Ariz., motion
to suspend the rules and pass the bill that would permanently reauthorize the Land and Water Conservation Fund,
with at least 40 percent of the fund to be used for state projects, at least 40 percent for federal projects, and at least
3 percent toward increasing recreational access to federal lands. It would also reauthorize, through 2023, the
national volcano monitoring system and the U.S. Geological Survey. Through 2022, it would reauthorize several
programs related to wildlife conservation, invasive species management, and prevention of illegal poaching and
trafficking. The bill also includes a number of provisions related to the designation, regulation, exchange, and
management of federal public lands and forests. It would make additions and boundary adjustments to several
national parks, monuments, and historic sites. It would authorize and establish procedures for the transfer of water
and power facilities from the Bureau of Reclamation to state and local entities and would authorize a Reclamation
water management project in south-central Washington State. It also contains provisions related to federal land
access for hunting and ordering studies on federal land designation, among other provisions.” The bill passed by a
vote of 363-62 under suspension of the rules. [S 47, Vote #95, 2/26/19; CQ, 2/26/19]

Perry Voted Against $35.9 Billion In FY 2019 Funding For The Department Of The Interior And EPA. In
January 2019, Perry voted against: “Passage of the bill that would that would provide $35.9 billion in fiscal 2019
for the Interior Department, the Environmental Protection Agency, and related agencies. The bill would provide
$8.8 billion for the EPA, including $3.6 billion for state and tribal assistance grants and $1.1 billion for hazardous
substance superfund activities; it would also require that $5.2 million of EPA funding be used to study algal
blooms. The bill would provide $13.2 billion for the Interior Department, including $3.2 billion for the National
Park Service, $1.3 billion for the Bureau of Land Management, $1.6 billion for the Fish and Wildlife Service, and
$5.8 billion for the Indian Health Service. It would also provide $6.3 billion for the Forest Service, and provide a
total of $4.3 billion for Forest Service and Interior Department wildfire activities.” The bill passed 240-179. [HR
266, Vote #27, 1/11/19; CQ, 1/11/19]

Perry Voted For Increasing FY 2019 Funding For Forest Service Hazardous Fuel Management Programs
And Reducing Funding For The Bureau Of Land Management. In January 2019, Perry voted for: “Calvert, R-
Calif., motion to recommit the bill (HR 266) to the House Appropriations Committee with instructions to report it
back immediately with amendments that would increase by $21 million the amount authorized for Interior
Department and Forest Service hazardous fuel management programs. The amendments required by the
instructions would also reduce by $6 million the amount authorized for Bureau of Land Management maintenance
and administration.” The motion was rejected 190-229. [HR 266, Vote #26, 1/11/19; CQ, 1/11/19]

Election Law & Campaign Finance Issues

Perry Voted Against An Election Security Bill Requiring Cybersecurity Safeguards And Paper Ballots.
“Passage of the bill, as amended, that would authorize funding for and establish a number of requirements related to
voting system infrastructure, security, and audits for federal elections. Specifically, it would require each
jurisdiction administering voting for a federal election to conduct votes with paper ballots that can be counted either
by hand or optical scanner and to conduct manual audits for all federal elections before an election is certified. It
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 414 of 834

                                                                    SCOTT PERRY Rese arch Book | 413

would authorize $1.3 billion through fiscal 2026 for U.S. Election Assistance Commission grants for states to
update voting systems in accordance with the bill’s provisions, including for cybersecurity risk mitigation and to
conduct post-election audits. Among other provisions, it would require states to use voting system hardware and
software manufactured in the U.S., require that such systems are tested by the Commission at least nine months
before a general federal election, and establish certain disclosure and cybersecurity incident reporting requirements
for vendors of voting system equipment. It would also prohibit states from using voting systems connected to the
internet or containing wireless capabilities and would require jurisdictions to ensure that each polling station has
voting systems equipped for individuals with disabilities, including visual and mobility disabilities.” The bill passed
by a vote of 225-184. [HR 2722, Vote #428, 6/27/19; CQ, 6/27/19]

    The SAFE Act Mandated Improvements To The Security Of Election Hardware And Software, While
    Requiring Voting Systems Use Backup Paper Ballots In Federal Contests. “The House passed an election
    security measure Thursday that would require voting systems to use backup paper ballots in federal contests,
    while also mandating improvements to the higher-tech side of the polls. […] The measure, known as the
    Securing America’s Federal Elections Act, passed Thursday would authorize $600 million for states to bolster
    election security. It also would give states $175 million biannually to help sustain election infrastructure. […] It
    would also require implementation of cybersecurity safeguards for hardware and software used in elections, bar
    the use of wireless communication devices in election systems and require electronic voting machines be
    manufactured in the United States.” [Roll Call, 6/27/19]

Perry Voted For Adding An Amendment Requiring State Election Officials To Disclose The Identity of
Foreign Officials Who Infiltrated Election-Related Infrastructure Within Thirty Days. In June 2019, Perry
voted for: “Davis, R-Ill., motion to recommit the bill to the House Administration Committee with instructions to
report it back immediately with an amendment that would require state election officials to disclose to the U.S.
Election Assistance Commission within 30 days the identity of any foreign national known to have handled voting
equipment or have had unmonitored access to certain election-related facilities or communications technology,
including voter registration databases.” The motion was rejected by a vote of 189-220. [HR 2722, Vote #427,
6/27/19; CQ, 6/27/19]

Perry Voted Against Considering The Fiscal 2020 Financial Services Appropriations Bill. And The Securing
America’s Federal Elections (SAFE) Act. In June 2019, Perry voted against: “Adoption of the rule (H Res 460)
that would provide for House floor consideration of the Fiscal 2020 Financial Services Appropriations bill (HR
3351), and the Securing America’s Federal Elections (SAFE) Act (HR 2722), which includes a number of
provisions related to election infrastructure improvements and cybersecurity. The rule would provide for automatic
adoption of a Lofgren, D-Calif., and manager’s amendment to HR 2722 that would make technical corrections to
the bill and add or modify provisions related to voter accessibility for individuals with disabilities, requirements for
paper ballots, and voting technology. The rule would also provide for same-day floor consideration of any
resolution reported from the House Rules Committee related to a measure making appropriations, through
Thursday, June 27.” The resolution was adopted by a vote of 225 - 190. [H Res 460, Vote #404, 6/25/19; CQ,
6/25/19]

Perry Voted Against Blocking Consideration Of The Election Security Assistance Act. In June 2019, Perry
voted against: “McGovern, D-Mass., motion to order the previous question (thus limiting debate and possibility of
amendment).” According to the Congressional Record. “Mr. COLE. Madam Speaker, I yield myself such time as I
may consume… if we defeat the previous question, I will offer an amendment to the rule to immediately bring up
Congressman Davis’ Election Security Assistance Act for consideration under an open rule.” A vote for the motion
was a vote to block consideration of the bill. The motion agreed to by a vote of 228-188. [H Res 460, Vote #403,
6/25/19; CQ, 6/25/19; Congressional Record, 6/25/19]

Perry Voted Against The For The People Act. In March 2019, Perry voted against: “Passage of the bill, as
amended, that includes a package of provisions related to campaign finance, voter registration and access, and
ethical standards for government officials. Among a number of provisions related to campaign finance reform, the
bill would prohibit super PACs from financing political ads supporting or opposing a political candidate. It would
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 415 of 834

                                                                   SCOTT PERRY Rese arch Book | 414

require corporations, organizations, and political committees to disclose campaign-related expenditures of more
than $1,000 and any donors contributing more than $10,000 in an election cycle. It would expand political
advertising disclaimer requirements to online political ads and establish reporting requirements for online platforms
selling political ads. It would prohibit foreign entities from contributing to a political campaign, super PAC, or
presidential inaugural committee. The bill would also establish or modify public funding mechanisms for federal
election campaigns that would match small contributions of up to $200 for congressional and presidential
candidates whose campaigns do not accept contributions of more than $1,000 from any individual donor and do not
use more than $50,000 of the candidate’s personal funds.” The bill passed 234-193. [HR 1, Vote #118, 3/8/19; CQ,
3/8/19]

    HEADLINE: “House Democrats Just Passed A Slate Of Significant Reforms To Get Money Out Of
    Politics.” [Vox, 3/8/19]

    The For The People Act Established A Match Program For Candidates Who Raised Money From Small
    Dollar Donors, Funded By A Fee On Criminal And Civil Fines By Banks And Corporations.
    “Establishing public financing of campaigns, powered by small donations. Under the vision of the bill’s main
    sponsor, Rep. John Sarbanes (D-MD), the federal government would provide a voluntary 6-1 match for
    candidates for president and Congress, which means for every dollar a candidate raises from small donations,
    the federal government would match it six times over. The maximum small donation that could be matched
    would be capped at $200. The most substantial change to HR 1 is this program now won’t be funded by
    taxpayer dollars as originally planned; instead, it will come from adding a 2.75 percent fee on criminal and civil
    fines, fees, penalties, or settlements with banks and corporations that commit corporate malfeasance (think
    Wells Fargo).” [Vox, 3/8/19]

    The For The People Act Supported An End To Citizens United And Increased Disclosure Of The
    Funders Of “Dark Money” Groups And Online Political Ads. “Supporting a constitutional amendment to
    end Citizens United. Passing the DISCLOSE Act, pushed by Rep. David Cicilline and Sen. Sheldon
    Whitehouse, both Democrats from Rhode Island. This would require Super PACs and ‘dark money’ political
    organizations to make their donors public. Passing the Honest Ads Act, championed by Sens. Amy Klobuchar
    (MN) and Mark Warner (VA) and introduced by Rep. Derek Kilmer (WA) in the House, which would require
    Facebook and Twitter to disclose the source of money for political ads on their platforms and share how much
    money was spent.” [Vox, 3/8/19]

    The For The People Act Created National Automatic Voter Registration, Made Election Day A Federal
    Holiday, Ended Partisan Gerrymandering, And Increased Election Security. “Creating new national
    automatic voter registration that asks voters to opt out rather than opt in, ensuring more people will be signed
    up to vote. Early voting, same-day voter registration, and online voter registration would also be promoted.
    Making Election Day a holiday for federal employees and encouraging private sector businesses to do the same
    […] Ending partisan gerrymandering in federal elections and prohibiting voter roll purging. The bill would stop
    the use of non-forwardable mail being used as a way to remove voters from rolls. Beefing up election security,
    including requiring the director of national intelligence to do regular checks on foreign threats. Recruiting and
    training more poll workers ahead of the 2020 election to cut down on long lines at the polls.” [Vox, 3/8/19]

Perry Voted For Adding An Amendment To Express The Sense Of Congress That “That Permitting
Undocumented Immigrants To Vote ‘Devalues’ And ‘Diminishes’ The Voting Power Of U.S. Citizens.” In
March 2019, Perry voted for: “Crenshaw, R-Texas., motion to recommit the bill to the House Judiciary Committee
with instructions to report it back immediately with an amendment that would express the sense of Congress that
voting is ‘fundamental to a functioning democracy,’ that the United States should protect elections from foreign
interference and illegal voting, and that permitting undocumented immigrants to vote ‘devalues’ and ‘diminishes’
the voting power of U.S. citizens.” The motion was rejected by a vote of 197-228. [HR 1, Vote #117, 3/8/19; CQ,
3/8/19]
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 416 of 834

                                                                  SCOTT PERRY Rese arch Book | 415

    Politifact Called Claims This Amendment Would “Allow Illegal Aliens To Have Right To Vote” “False:”
    “The Motion Was Symbolic And Would Not Have Changed Anything, Since Existing U.S. Law Already
    Bans Noncitizens From Voting.” “Just because Democrats voted against a motion reaffirming that illegal
    immigrants can’t vote doesn’t mean they voted to actually allow those immigrants to vote. The United States
    already has a law that prevents noncitizens from casting a ballot for president or other federal offices. HR 1
    doesn’t change that law — and HR 1 doesn’t call for extending the right to vote to noncitizens. […] A
    Facebook post said 228 House Democrats voted ‘to allow illegal aliens to have right to vote.’ The text post
    inaccurately describes what the vote was about. […] The motion was symbolic and would not have changed
    anything, since existing U.S. law already bans noncitizens from voting in federal elections. By voting against
    the measure, Democrats opened themselves up to attacks — but they simply didn’t move to allow noncitizens
    to have the right to vote. We rate this statement False.” [Politifact, 3/13/19]

    Factcheck.Org Called Attacks On The Motion “Misleading Because It “Would Have Had No Effect On
    The Law.” “On March 8, the same day the House cast its final vote on the bill, Texas Republican Rep. Dan
    Crenshaw introduced a Motion to Recommit H.R. 1 to the Judiciary Committee with instructions to add
    language condemning voting by ‘illegal immigrants.’ But ‘sense of Congress’ provisions, such as the one
    offered by Crenshaw, have ‘no force of law,’ as explained in a Congressional Research Service report. […]
    Again, that’s misleading: The motion would have had no effect on the law, and there was no vote to give
    immigrants in the country illegally the right to vote.” [FactCheck.org, 3/13/19]

Perry Voted Against An Amendment To Require States To Process Voter Registration Documents For
Individuals Who Were At Least 16 Years Of Age. In March 2019, Perry voted against: “Neguse, D-Colo.,
amendment that would require states to accept and process voter registration documents for individuals who are at
least 16 years of age. (The provision would have no effect on voting age requirements.)” The amendment was
adopted 239-186. [HR 1, Vote #116, 3/8/19; CQ, 3/8/19]

Perry Voted Against An Amendment That Would Have Required All Polling Places In A State To Be Open
For Around The Same Amount Of Time, Not Varying More Than Two Hours. In March 2019, Perry voted
against: “Brindisi, D-N.Y., amendment that would require all polling places in a state to be open for a total amount
of time not varying by more than two hours between locations.” The amendment was adopted in the Committee of
the Whole by a vote of 237-188. [HR 1, Vote #115, 3/8/19; CQ, 3/8/19]

Perry Voted For An Amendment That Would Have Maintained Existing Law That Prohibited The SEC
From Requiring Disclosure Of Political Contributions. In March 2019, Perry voted for: “Davidson, R-Ohio,
amendment that would effectively maintain existing law that prohibits the Securities and Exchange Commission
from using agency funds to require certain financial disclosures, including political contributions; the amendment
would strike language in the bill that would repeal this prohibition.” The amendment was rejected in the Committee
of the Whole by a vote of 195-237. [HR 1, Vote #114, 3/7/19; CQ, 3/7/19]

Perry Voted For An Amendment That Would Have Exempted Some States From Federal Voter Registration
Requirements. In March 2019, Perry voted for: “Davidson, R-Ohio, amendment that would exempt states that
have taken appropriate measures to increase voter turnout from additional federal voter registration mandates.” The
amendment was rejected in the Committee of the Whole by a vote of 194-238. [HR 1, Vote #113, 3/7/19; CQ,
3/7/19]

Perry Voted For An Amendment That Would Have Expressed The Sense Of Congress That Campaign
Contributions Equated To Free Speech, And Therefore, Were A Fundamental Right. In March 2019, Perry
voted for: “Green, R-Tenn., amendment that would express the sense of Congress that free speech is a fundamental
right, including with regards to protections of political speech and financial contributions to campaigns.” The
amendment was rejected in the Committee of the Whole by a vote of 200-233. [HR 1, Vote #112, 3/7/19; CQ,
3/7/19]
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 417 of 834

                                                                   SCOTT PERRY Rese arch Book | 416

Perry Voted Against An Amendment That Would Have Lowered The Minimum Voting Age To 16. In March
2019, Perry voted against: “Pressley, D-Mass., amendment that would lower the mandatory minimum voting age to
16 years of age for federal elections.” The amendment was rejected in a Committee of the Whole by a vote of 126-
305. [HR 1, Vote #111, 3/7/19; CQ, 3/7/19]

Perry Voted For An Amendment That Would Have Prohibited Government Contractors From Disclosing
Campaign Contributions. In March 2019, Perry voted for: “Amendment sought to restore a provision currently in
law that bars government contractors from disclosing campaign contributions as part of the bidding process.” The
amendment was rejected by a vote of 199-235. [HR 1, Vote #110, 3/7/19; Congress.gov, accessed 3/31/19]

Perry Voted Against An Amendment That Would Have Prevented Corporate Campaign Expenditures. In
March 2019, Perry voted against: “Raskin, D-Md., amendment that would prevent corporate campaign expenditures
unless the corporation in question has established a system by which the the political views of its shareholders
could be assessed.” The amendment passed by a vote of 219-215. [HR 1, Vote #109, 3/7/19; CQ, 3/7/19]

Perry Voted Against Considering The For The People Act. In March 2019, Perry voted against: “Adoption of
the rule (H Res 172) that would provide for House floor consideration of the bill (HR 1) that would make a number
of changes to existing law with respect to campaign finance, voter access, and the ethical conduct of politicians and
elected officials.” The rule was adopted by a vote of 232-192. [H Res 172, Vote #107, 3/7/19; CQ, 3/6/19]

Perry Voted Against Blocking Consideration Of An Amendment To Bar Candidates From Receiving Federal
Matching Funds If They Were The Subject Of A Tax Lien. In March 2019, Perry voted against: “Scanlon, D-
Pa., motion to order the previous question (thus ending debate and possibility of amendment).” According to the
Congressional Record, “Mr. COLE. Mr. Speaker, I yield myself such time as I may consume. Mr. Speaker, if we
defeat the previous question, I will offer an amendment to the rule to add a provision that bars candidates from
receiving matching funds under this bill unless that candidate certifies that no tax lien exists on any property owned
by that candidate by reason of a failure of the candidate to pay any Federal, State, or local tax.” A vote for the
motion was a vote to block consideration of the bill. The motion was agreed to by a vote of 232-191. [H Res 172,
Vote #106, 2/26/19; CQ, 3/6/19; Congressional Record, 3/6/19]

Ethics & Investigations

Perry Voted Against Holding Attorney General William Barr And Commerce Secretary Wilbur Ross In
Contempt For Not Complying With Congressional Subpoenas. In July 2019, Perry voted against: “Agreeing to
the resolution that would find Attorney General William P. Barr and Commerce Secretary Wilbur Ross in contempt
of Congress for failing to comply with subpoenas issued by the House Oversight and Reform Committee requiring
Barr and Ross to provide documents related to efforts to add a citizenship question the 2020 census. It would direct
the speaker of the House and the Oversight and Reform Committee to take actions to enforce the subpoenas,
including actions to initiate or intervene in civil legal actions in federal court.” The bill passed 230 to 198. [H.Res
497, Vote #489, 7/17/19; CQ, 7/17/19]

Perry Voted For Tabling A Resolution Related To Impeaching President Trump. In July 2019, Perry voted
for: “McCarthy, R-Calif., motion to table a resolution related to the impeaching of President Donald Trump.” The
motion failed 332-95. [H.Res 489, Vote #483, 7/17/19; CQ, 7/17/19]

Perry Voted Against Agreeing To A Resolution To Condemn President Trump’s Racist Rhetoric. In July
2019, Perry voted against: “Agreeing to the resolution that would express the sense of the House of Representatives
condemning President Trump’s recent ‘racist’ comments suggesting that certain members of Congress should ‘go
back’ to other countries and stating that his comments have ‘legitimized and increased fear and hatred’ toward
people of color and naturalized American citizens. It would express support for policies ‘keeping America open’ to
individuals lawfully seeking refuge and asylum and affirm that immigrants and their descendants have made
America stronger. “ The resolution was adopted 240-187. [H.Res 489, Vote #482, 7/16/19; CQ, 7/16/19]
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 418 of 834

                                                                  SCOTT PERRY Rese arch Book | 417


Perry Voted Against A Motion To Allow Speaker Pelosi To Retain Speaking Privileges For The Legislative
Day. In July 2019, Perry voted against: “Nadler, D-N.Y., motion to proceed in order that would allow Rep. Nancy
Pelosi, D-Calif., to retain speaking privileges for the legislative day.” The motion passed 231-190. [H.Res 489,
Vote #481, 7/16/19; CQ, 7/16/19]

    Rep. Collins Had Requested A Recorded Vote On The Speaker’s Speaking Privileges After A Vote To To
    Strike Her Comments Characterizing A Trump Tweet As Racist From The Record Failed. “House
    Judiciary Committee Chairman Jerrold Nadler (D-N.Y.) requested Pelosi’s speaking privileges be restored
    immediately after the vote to strike her comments from the record failed on the floor. ‘I move that the
    gentlewoman from California, Ms. Pelosi, be permitted to proceed in order,’ he said on the floor. Collins
    requested a recorded vote on the motion to allow her to speak, which passed in a 231-190 vote with no
    Republican support.” [The Hill, 7/16/19]

Perry Voted For A Motion To Strike From The Record Comments Made By Speaker Pelosi. In July 2019,
Perry voted for: “Collins, R-Ga., motion to strike from the record comments by Rep. Nany Pelosi, D-Calif.” The
motion failed 190-232. [H.Res 489, Vote #480, 7/16/19; CQ, 7/16/19]

    Rep. Collins Moved To Have The Speaker’s Characterization Of President Trump’s Tweets As “Racist”
    Struck From The Record. “Before Cleaver’s action, House debate had come to an abrupt halt when Georgia
    Republican Doug Collins took a rare procedural step to ‘take down’ comments by Speaker Nancy Pelosi
    characterizing Trump’s tweets as racist. ‘Every member of this institution, Democratic and Republican, should
    join us to condemn the president’s racist tweets,’ said Pelosi, speaking on the House floor. […] Pelosi
    responded that she cleared her remarks with the parliamentarian before she read them on the floor.’” [Roll Call,
    7/16/19]

Perry Voted Against Considering Resolutions Condemning President Trump’s Racist Tweets And Holding
Attorney General Barr And Secretary Ross In Contempt. In July 2019, Perry voted against: “Adoption of the
rule (H Res 491) that would provide for House floor consideration of the Fiscal 2018, 2019, and 2020 Intelligence
Authorization (HR 3494); the resolution (H Res 489) titled, ‘A resolution condemning President Trump’s racist
comments directed at Members of Congress’; the resolution (H Res 497) that would hold Attorney General Barr
and Commerce Secretary Wilbur Ross in contempt for failure to comply with congressional subpoenas; and certain
joint resolutions related to sales and exports under the Arms Export Control Act. It would also provide for
automatic adoption of a Schiff, D-Calif., manager’s amendment to the Fiscal 2018, 2019, and 2020 Intelligence
Authorization (HR 3494) that would express the sense of Congress that any CIA officer killed during an assignment
in a foreign country should receive death benefits and would formally authorize the CIA to pay death benefits equal
to an officer’s annual salary to any survivor designated by the officer. Among other provisions, it would require the
CIA to brief Congress on the benefits and challenges of providing CIA officers Defense Department and VA with
health care services, and to make recommendations to facilitate the provision of such services.” The bill passed 233
to 190. [H.Res 491, Vote #479, 7/16/19; CQ, 7/16/19]

Perry Voted Against An Amendment That Would Prohibit The Use Of Defense Department Funds For Any
Military Exhibition Or Parade For Review By The President Outside Of Authorized Military Activities. In
July 2019, Perry voted against: “Raskin, D-Md., amendment that would prohibit the use of funds authorized by the
bill for the Defense Department to fund any military exhibition or parade for review by the president outside of
authorized military activities, with the exception of customary ceremonial honors and duties.” The motion was
agreed to by recorded vote: 221 - 207. [H.Amdt.535 to H.R.2500, Vote #458, 7/11/19; CQ, 7/9/19]

Perry Voted Against An Amendment That Would Prohibit The Use Of Funds Authorized By The Bill For
The Defense Department To Reimburse Certain Expenses At Properties Owned By Or Connected To
President Donald Trump Or His Businesses. In July 2019, Perry voted against: “Lieu, D-Calif., amendment that
would prohibit the use of funds authorized by the bill for the Defense Department to reimburse certain expenses at
properties owned by or connected to President Donald Trump or his businesses. It would allow the president to
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 419 of 834

                                                                   SCOTT PERRY Rese arch Book | 418

waive the limitation if he reimburses the Treasury Department for the associated expenses.” The motion was agreed
to by recorded vote: 223 - 205. [H.Amdt.534 to H.R.2500, Vote #457, 7/11/19; CQ, 7/9/19]

Perry Voted Against An Amendment Expanding Prohibitions On Contracts Between Members Of Congress
And The Federal Government To Include The President, Vice President, Or Any Cabinet Member. In July
2019, Perry voted against: “Smith, D-Wash., for Clark, D-Mass., amendment that would expand the prohibition on
direct or indirect contracts between members of Congress and the federal government to include contracts between
members and the president, vice president, or any Cabinet member.” The amendment was adopted by a vote of 243-
186. [HR 2500, Vote #446, 7/11/19; CQ, 7/11/19]

Perry Voted Against Enforcing Congressional Subpoenas Issued To Attorney General Barr And Former
White House Counsel Don McGahn. In June 2019, Perry voted against: “Agreeing to a resolution that would
authorize the House Judiciary Committee to take civil legal actions in federal court to enforce congressional
subpoenas issued to Attorney General William P. Barr and former White House Counsel Donald F. McGahn, II,
and to petition a federal court for the disclosure of certain redacted information regarding grand jury proceedings,
as identified in the subpoenas and accompanying reports. It would affirm that other House committees may
similarly pursue legal action to enforce subpoenas in federal court, with approval of the House Bipartisan Legal
Advisory Group, which is composed of the speaker of the House and majority and minority leadership. It would
also affirm that the Office of General Counsel of the House would represent any House committee in judicial
proceedings related to the enforcement of subpoenas and would authorize the OGC to retain private counsel to
assist in such proceedings.” The bill passed 229 to 191. [H Res 430, Vote #247, 6/11/19; CQ, 6/11/19]

Perry Did Not Vote On Not Proceeding With A Privileged Resolution Directing The Oversight And Reform
Committee To Submit A Transcript Of The Testimony Of Michael Cohen To The Attorney General. In May
2019, Perry did not vote on: “Hoyer, D-Md., motion to table the privileged resolution that would direct the
Oversight and Reform Committee to submit a transcript of the testimony of Michael Cohen to the attorney
general.” The motion was agreed to by a vote of 226-183. [HR 304, Vote #174, 5/1/19; CQ, 5/1/19]

    The Hill: The House Voted Against Referring “Michael Cohen To The Department Of Justice For An
    Investigation Into Whether He Perjured Himself By Lying To Congress.” “The House voted Wednesday to
    table a Republican-backed resolution referring President Trump’s former personal attorney Michael Cohen to
    the Department of Justice for an investigation into whether he perjured himself by lying to Congress. The vote
    on the motion to table passed along party lines in a 286-183 vote. Freshman Rep. Mark Green (R-Tenn.), a
    member of the conservative House Freedom Caucus, sponsored the measure.” [The Hill, 5/1/19]

Perry Voted For A Resolution To Support The Public Release Of The Report Of Special Counsel Robert
Mueller. In March 2019, Perry voted for: “adoption of the resolution, as amended, that would express the sense of
Congress that the report by Special Counsel Robert S. Mueller III, regarding Russian interference in the 2016
presidential election and any connections to or coordination with the Trump campaign, should be released to
Congress in full and made public to the extent allowed by public disclosure laws.” The bill passed 420 to 0. [H Con
Res 24, Vote #125, 3/14/19; CQ, 3/14/19]

Perry Voted Against Considering A Resolution To Support The Public Release Of The Report Of Special
Counsel Robert Mueller. In March 2019, Perry voted against: “Adoption of the rule (H Res 208) that would
provide for House floor consideration of the bill (H Con Res 24) that would express the sense of Congress that the
report of Special Counsel Mueller should be made available to the public and to Congress. The rule would also
provide for proceedings during the period from March 15 through March 22, 2019.” The rule passed 233-195. [H
Res 208, Vote #124, 3/13/19; CQ, 3/13/19]

Equal Rights & Workplace Fairness

Perry Voted Against Considering Multiple Bills Including Prohibiting Discrimination Due To Gender
Identity And Lowering Prescription Drug Prices. In May 2019, Perry voted against: “Adoption of the rule (H
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 420 of 834

                                                                   SCOTT PERRY Rese arch Book | 419

Res 377) that would provide for floor consideration of the bill (HR 5) that would prohibit discrimination of the
basis of sex, gender identity, and sexual orientation; the bill (HR 312) that would reaffirm the Mashpee
Wampanoag Tribe reservation; and the bill (HR 987) consisting of a package of measures related to prescription
drug costs and health insurance marketplaces.” The rule was adopted by a vote of 229-188. [H Res 377, Vote #206,
5/15/19; CQ, 5/15/19]

Perry Voted Against The Paycheck Fairness Act. In March 2019, Perry voted against “Passage of the bill, as
amended, that would change the language and grounds that an employer could use in a legal defense to explain a
difference in pay between employees when a lawsuit is brought against the employer alleging pay discrimination on
the basis of sex. The bill would narrow the defense such an employer could use by requiring employers to provide
non-gender, business-based reasons for differences in pay, rather than allowing the employer to demonstrate in
court that ‘any factor other than sex’ had been the basis for the pay disparity. Under the bill, an employer would
specifically need to demonstrate that the disparity is based on a bona fide factor such as education, training or
experience. It would expand protections for employees against forms of retaliation and increase monetary penalties
for violating the Fair Labor Standards Act.” The bill passed 242-187. [HR 7, Vote #134, 3/27/19; CQ, 3/27/19]

Perry Voted For To Add An Amendment To The Paycheck Fairness Act To Specify Attorney’s Fees Could
Not Exceed 49% Of A Judgment Awarded To A Client. In March 2019, Perry voted for “Foxx, R-N.C., motion
to recommit the bill to the House Education and Labor Committee with instructions to report it back immediately
with an amendment that would specify that any contingent attorney's fees should not exceed more than 49 percent
of a judgment awarded to a client in any legal action brought to enforce the provisions of the bill.” The motion
failed, 191-236. [HR 7, Vote #133, 3/27/19; CQ, 3/27/19]

Perry Voted For An Amendment To Exempt An Employer With Fewer Than 100 Employees From The
Demographic Reporting Requirements On Employee Compensation Of The Paycheck Fairness Act. In March
2019, Perry voted for “Beyer, D-Va., amendment that would exempt any employer with fewer than 100 employees
from reporting requirements outlined by the bill related to demographically-disaggregated data on employee
compensation.” The amendment passed 406-24. [HR 7, Vote #132, 3/27/19; CQ, 3/27/19]

Perry Voted Against Considering The Paycheck Fairness Act And A Resolution Expressing Opposition To
Banning Transgender Individuals From The Armed Forces. In March 2019, Perry voted against “Adoption of
the rule that would provide for floor consideration of the Paycheck Fairness Act (HR 7) and the resolution
expressing opposition to the president's ban on transgender individuals serving in the armed forces (H Res 124).”
The rule was adopted by a vote of 232-190. [H Res 252, Vote #131, 3/27/19; CQ, 3/27/19]

Perry Voted Against Blocking An Amendment To The Paycheck Fairness Act To Allow Working Parents To
“Voluntarily Negotiate Compensation And Benefits To Provide Flexibility” Notwithstanding Other
Provisions Of The Bill. In March 2019, Perry voted against “Torres, D-Calif., motion to order the previous
question (thus ending the debate and possibility of amendment).” According to Congressional Record, Rep.
Michael Burgess said: “Madam Speaker, if the previous question is defeated, I will offer an amendment to the
resolution. […] SEC. 3A. FLEXIBILITY FOR WORKING PARENTS. ‘(2) Notwithstanding the other provisions
of this subsection, an employee and an employer may voluntarily negotiate compensation and benefits to provide
flexibility to best meet the needs of such employee and employer, consistent with other provisions of this Act.’” A
vote for the motion was a vote to block consideration of the amendment. The motion was agreed to 231-192. [H
Res 252, Vote #130, 3/27/19; CQ, 3/27/19; Congressional Record, 3/27/19]

Perry Voted For Condemning Anti-Semitism, Anti-Muslim Discrimination, And Bigotry As Contrary To
The Values Of The United States. In March 2019, Perry voted for: “Nadler, D-N.Y., motion to suspend the rules
and agree to the resolution that would state that the House of Representatives condemns anti-Semitism, anti-
Muslim discrimination, and bigotry against minorities as ‘hateful expressions of intolerance’ contrary to the values
of the United States. It would reject the perpetuation of anti-Semitic stereotypes in the U.S. and around the world,
especially in the context of support for the U.S.-Israel alliance. It would also reject the justification of hatred or
violence as an expression of disapproval over political events in the Middle East or elsewhere; acknowledge the
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 421 of 834

                                                                  SCOTT PERRY Rese arch Book | 420

harassment, discrimination, and violence suffered by Muslims and others as a result of anti-Muslim bigotry; and
condemn death threats received by Jewish and Muslim members of Congress. Finally, it would encourage law
enforcement and government officials to avoid ‘unconstitutional profiling’ of individuals based on race, religion, or
any other group identity and would encourage public officials to ‘confront the reality of anti-Semitism,
Islamophobia, racism, and other forms of bigotry, as well as historical struggles against them..’” The motion was
agreed to 407-23. [H Res 183, Vote #108, 3/7/19; CQ, 3/7/19]

    HEADLINE: House Votes to Condemn All Hate as Anti-Semitism Debate Overshadows Congress [New
    York Times, 3/7/19]

Perry Voted For Adding An Amendment To The Underling Bill Affirming Congress’s Support For Israel
And Combating Anti-Semitism. In February 2019, Perry voted for: “Kustoff, R-Tenn., motion to recommit the
joint resolution to the House Foreign Affairs Committee with instructions to report back immediately with an
amendment that would state that Congress finds it is in the national security interest of the U.S. to combat anti-
Semitism around the world and to strongly support Israel.” According to House Republican Leader Kevin
McCarthy, the Motion to Recommit H.J. Res. 37 adding language against anti-Semitism was “a defining moment
for the U.S. House of Representatives and the country as a whole, Republicans and Democrats voted as one today
to condemn anti-Semitism around the world, to denounce all attempts to delegitimize Israel’s right to exist, and to
oppose efforts to impose boycotts on Israel.” The motion was agreed to by a vote of 424-0. [HJ Res 37, Vote #82,
2/13/19; CQ, 2/13/19; House Republican Leader Kevin McCarthy, Press Release, 2/13/19]

Perry Voted For Increasing The Maximum Thresholds For Contracts Awarded To Historically
Underutilized Business Zone Small Businesses, Including Women-Owned And Service Disabled Veteran-
Owned Small Businesses. In January 2019, Perry voted for: “Velazquez, D-N.Y. motion to suspend the rules and
pass the bill that would increase the maximum thresholds for contracts that may be awarded to so-called
HUBZONE (Historically Underutilized Business Zone) small businesses, including women-owned and service
disabled veteran-owned small businesses. Under existing law, five percent of all such contracts must be awarded to
Women-Owned Small Businesses and three percent to Service Disabled Veteran-Owned Small Businesses. New
threshold's under the bill would be set at $7 million for standard industrial manufacturing and $4 million for all
other types of contracts.” The motion was agreed to by a vote of 415 – 6. [H.R. 190, Vote #36, 1/16/19; CQ Floor
Votes, 1/16/19]

FEMA & Disaster Relief Issues

Perry Voted For Increasing Funding For Wildfire Prevention And Emergency Response. In June 2019, Perry
voted for: “Hill, D-Calif., amendment that would increase by a total of $7 million funding for Interior Department
and National Forest System fire preparedness, response, and research programs and hazardous fuel management
activities; it would decrease by the same amount funding for financial management systems, information
technology improvements, and other operational funds for the Interior Department.” The amendment passed, 377 to
55. [H R 3055, Vote #394, 6/20/19; CQ, 6/20/19]

Perry Voted For Appropriations Amendments Increasing Funding For Army Corps Of Engineers Projects
Related To Disaster Preparedness And Relief, In Addition To Aquatic Ecosystem Restoration, And
Increased Funding For Energy Activities. In June 2019, Perry voted for: “Kaptur, D-Ohio, en bloc package of
amendments to the Energy-Water title (Division E) of the Fiscal 2020 Four-Bill Appropriations Package. Among
others, it includes several provisions to increase funding for Army Corps of Engineers projects related to harbor,
flood, and storm damage, shore protection, and aquatic ecosystem restoration; and it includes several provisions to
increase or redistribute funding for Energy Department activities related to nuclear energy, fossil energy research,
and energy effiiency and renewable energy.” The motion was adopted by a vote of 382-52. [HR 2740, Vote #361,
6/19/19; CQ, 6/19/19]

Perry Voted Against FY2019 Disaster Supplemental Appropriations Act, Providing $19.1 Billion In
Supplemental Disaster Funds For Response Efforts To Damage Caused By Natural Disasters That Occurred
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 422 of 834

                                                                    SCOTT PERRY Rese arch Book | 421

In 2017, 2018, And 2019. In June 2019, Perry voted againsthat would that would provide $19.1 billion in
supplemental disaster funds for response efforts to damage caused by hurricanes, wildfires, earthquakes, tornadoes,
floods, and other natural disasters that occurred in 2017, 2018, and 2019. It would provide $648 million in disaster
nutrition assistance for individuals impacted by natural disasters in Puerto Rico, the Commonwealth of the
Northern Mariana Islands, and American Samoa. It would extend the National Flood Insurance Program, which
will expire on May 31, through September 30, 2019. It would also provide funds for areas impacted by natural
disasters for economic development, training and employment services, and behavioral and social health services.
The bill includes a total of $4.7 billion for Agriculture Department disaster-related activities, including $3 billion
for crop, tree, bush, vine, and livestock losses from hurricanes, wildfires and other declared disasters that occurred
in 2018 and 2019. The bill would provide $2.4 billion for a Housing and Urban Development Department
community development block grant program, and $1.7 billion for Transportation Department programs and
activities, including $1.6 billion for the cost of federal highway and bridge repairs. It would provide $1.5 billion to
the Defense Department to repair military facilities damaged by hurricanes Florence and Michael, $3.3 billion to
the Army Corps of Engineers for civil construction projects. It would also state that military construction funds
provided by the bill may only be used for purposes specified in the bill.” The motion passed 354-58. [H Res 2157,
Vote #232, 6/3/19; CQ, 6/3/19]

Perry Voted Against $17.4 Billion In Comprehensive Disaster Relief Funding For Disasters Including
Hurricanes Florence And Michael, Flooding, And Wildfires. In May 2019, Perry voted againsturricanes,
wildfires, earthquakes, tornadoes, floods, and other natural disasters that occurred in 2017, 2018, and 2019. It
would provide $693 million in disaster nutrition and Medicaid assistance for individuals impacted by natural
disasters in Puerto Rico, the Commonwealth of the Northern Mariana Islands, and American Samoa. It would
extend the National Flood Insurance Program, which will expire on May 31, through September 30, 2019. It would
also provide funds for areas impacted by natural disasters for economic development, training and employment
services, and behavioral and social health services. The bill includes a total of $4.3 billion for Agriculture
Department disaster-related activities, including $3 billion for crop, tree, bush, vine, and livestock losses from
hurricanes, wildfires and other declared disasters that occurred in 2018 and 2019. The bill would provide $2.2
billion for a Housing and Urban Development Department community development block grant program, and $1.7
billion for Transportation Department programs and activities, including $1.65 billion for the cost of federal
highway and bridge repairs. It would provide $1.5 billion to the Defense Department to repair military facilities
damaged by hurricanes Florence and Michael, $2.8 billion to the Army Corps of Engineers for civil construction
projects, and $2 billion the Army Corps for facility repairs. It would also state that military construction funds
provided by the bill may only be used for purposes specified in the bill. As amended, the bill would authorize an
additional $1.9 billion in funding for disaster response efforts, including $955 million for Armed Services
construction and repair planning, $500 million for highway and road repairs, $310 million for the Farm Service
Agency emergency watershed protection program, and $91.2 million for repairs to federal buildings and
courthouses damaged as a result of Hurricane Florence.” The bill passed by a vote of 257-150. [HR 2157, Vote
#202, 5/10/19; CQ, 5/10/19]

Perry Voted For Adding An Amendment Increasing Natural Disaster Funding To Include Additional Head
Start Funding And Hurricane Funding. In May 2019, Perry voted for amendment that would increase by $2.9
billion Health and Human Services Department funding for Head Start programs, for expenses related to the
consequences of Hurricanes Florence and Michael, Typhoon Mangkhut, Super Typhoon Yutu, and other natural
disasters occurring in 2018 and 2019.” The motion to recommit was rejected by a vote of 189-215. [HR 2157, Vote
#201, 5/10/19; CQ, 5/10/19]

Perry Voted For An Amendment Requiring The Department Of Housing And Urban Development To
Publish Mitigation Activity Grant Allocations. In May 2019, Perry voted for enactment, all mitigation activity
grant allocations made by the department from funds made available by the bill.” The amendment was adopted
393-20. [HR 2157, Vote #200, 5/10/19; CQ, 5/10/19]

Perry Voted Against An Amendment Affirming That No Funds Made Available In The Disaster Relief Bill
Would Be Subject To A Two Year Deadline In The Case Of Natural Disasters. In May 2019, Perry voted
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 423 of 834

                                                                   SCOTT PERRY Rese arch Book | 422

againstation regulation requiring certain highway construction relief projects to be completed within two fiscal
years, in the case of any projects in response to disasters that occurred in fiscal 2017 or thereafter.” The amendment
was adopted 241-168. [HR 2157, Vote #199, 5/10/19; CQ, 5/10/19]

Perry Voted Against An Amendment Increasing Funding For Water Facilities Impacted By Typhoon Yutu.
In May 2019, Perry voted againstimpacted by Typhoon Yutu, which impacted the Northern Mariana Islands.” The
amendment was adopted 268-143. [HR 2157, Vote #198, 5/10/19; CQ, 5/10/19]

Perry Voted Against An Amendment To Increase Funding For The National Oceanic And Atmospheric
Administration By $5 Million For Improved Hurricane, Flood, And Wildfire Forecasting Models. In May
2019, Perry voted against: “Perlmutter, D-Colo., amendment that would increase by $5 million funding for the
National Oceanic and Atmospheric Administration for the purposes of improving hurricane, flood, and wildfire
forecasting models. Adopted in Committee of the Whole 247-165.” The motion was agreed to by a vote of 247-165.
[HR 2157, Vote #197, 5/10/19; CQ, 5/10/19]

Perry Voted Against An Amendment To Specify Reinsurance Programs Under Section 1332 Waivers That
Meet Requirements For Public Notice And Input Be Exempt From The Bill’s Prohibition On The
Implementation Of The October 2019 Guidance On The Criteria For Such Waivers. In May 2019, Perry:
voted against “Brown, D-Md., amendment that would specify that reinsurance programs established under section
1332 waivers that meet requirements for public notice and input be exempt from the bill's prohibition on the
implementation of the October 2018 guidance on the criteria for such waivers.” The amendment was adopted 351
to 70. [HR 986, Vote #191, 5/09/19; CQ, 5/09/19]

Perry Voted Against Providing For House Floor Consideration The “Protecting Americans With Preexisting
Conditions Act,” $17.4 Billion In Supplemental Disaster Funds And $91.2 Million To Repair Federal
Buildings Damaged By Hurricane Florence. In May 2019, Perry voted against: “Adoption of the rule (H Res
357) that would provide for House floor consideration of the bill (HR 986) that would prohibit the Health and
Human Services and Treasury departments from implementing or enforcing guidance related to Section 1332
waivers under the 2010 health care overhaul. It would also provide for floor consideration of the bill (HR 2157) that
would provide $17.4 billion in supplemental disaster funds for response efforts to damage caused by hurricanes,
wildfires, earthquakes, tornadoes, floods, and other natural disasters that occurred in 2017, 2018, and 2019. The
rule would also provide for the automatic adoption of a Lowey, D-N.Y., manager's amendment to HR 2157 that
would authorize an additional $91.2 million for ‘necessary expenses’ to repair federal buildings and courthouses
damaged as a result of Hurricane Florence and clarify the types of costs eligible for such disaster assistance.” The
resolution was adopted by a vote of 227-191. [H Res 357, Vote #190, 5/09/19; CQ, 5/09/19]

Perry Voted Against Blocking The Disaster Tax Relief Act of 2019. In April 2019, Perry voted against:
“Morelle, D-N.Y., motion to order the previous question (thus ending the debate and possibility of amendment).”
According to the Congressional Record, Rep. Dunn said, “If the previous question is defeated, it will be a first step
in making some meaningful progress for victims of all the 2018 disasters. It will bring the Disaster Tax Relief Act
of 2019 to the floor. I am a proud cosponsor of that bill with TOM RICE and AUSTIN SCOTT. This bill includes a
set of common, routine tax breaks victims of virtually every disaster over the last decade have been entitled to,
things like access to retirement savings without penalty, a tax credit for employers who continue to pay employees
while shut down, suspending tax limitations on charitable contributions for relief efforts, and allowing hardworking
families to use earned income from the previous year to calculate their earned income tax credits and child tax
credits.” A vote for the motion was a vote to block consideration of the bill. The motion was agreed to by a vote of
225-192. [H Res 294, Vote #160, 4/9/19; CQ, 4/9/19; Congressional Record, 4/9/19]

Perry Voted Against Considering Fiscal 2019 Supplemental Appropriations For Disaster Relief Programs
And Services. In January 2019, Perry voted against: “Adoption of the rule (H Res 43) that would provide for
House floor consideration of the bill (HR 268) that would make fiscal 2019 supplemental appropriations for
disaster relief programs and services.” The rule was adopted by a vote of 230 – 193. [H. Res. 43, Vote #35, 1/16/19;
CQ Floor Votes, 1/16/19]
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 424 of 834

                                                                   SCOTT PERRY Rese arch Book | 423


Financial Protections & Wall Street

Perry Voted For An Amendment To Increase Funding By $2 Million For Community Development Banks.
In June 2019, Perry voted for: “Dean, D-Pa., amendment that would increase by $2 million funding allocated for
Treasury Department programs that provide financial assistance and training to community development financial
institutions to incentivize investments that benefit with individuals with disabilities, from funding provided by the
bill for department programs supporting such institutions.” The motion passed by a vote of 373-51. [HR 3351, Vote
#420, 6/26/19; CQ, 6/26/19]

Perry Voted Against Amendments To The Financial Services Appropriation Bill, Including Increasing
Funding By $1 Million For Financial Assistance And Training Programs For Community Banks. In June
2019, Perry voted against: “Quigley, D-Ill. en bloc amendments to the Fiscal 2020 Financial Services
Appropriations bill that would, among other provisions, increase by $1 million funding for a Treasury Department
program providing financial assistance and training to community development financial institutions; increase by
$3 million funding for the Treasury Department office of the inspector general and decrease by the same amount
funding for the office of administration within the executive office of the president; and prohibit the use of funds
made available by the bill to amend or revise existing laws related to Securities and Exchange Commission
regulation of certain securities transactions or for the Federal Communications Commission to finalize or
implement a proposed rule regarding state and local policies promoting broadband access for individuals in
multiple-tenant environments, such as apartments or office buildings.” The amendment was adopted by a vote of
227-200. [HR 3351, Vote #416, 6/26/19; CQ, 6/26/19]

Perry Voted For Cutting Discretionary Spending By 3.1 Percent In The Financial Services Appropriations
Bill For The Fiscal Year 2020. In June 2019, Perry voted for: “Grothman, R-Wis., amendment that would reduce
by 3.1 percent all discretionary funding made available by bill.” The amendment was rejected by a vote of 151-274.
[HR 3351, Vote #415, 6/26/19; CQ, 6/26/19]

Perry Voted For Expressing Support For Increasing Public Awareness Of Personal Financial Education. In
April 2019, Perry voted for: “Foster, D-Ill., motion to suspend the rules and agree to the resolution, that would
express the support of the House of Representatives for efforts to increase public awareness of personal finance
education, including awareness of financial threats to older adults. It would urge collaboration between law
enforcement, financial institutions, regulatory agencies, and private entities to report, investigate, and respond to
financial exploitation of older adults.” The motion was agreed to by a vote of 411-6. [HR 328, Vote #171, 4/30/19;
CQ, 4/30/19]

Foreign Policy Issues

Perry Voted For Adding An Amendment Stating Venezuela Was Designated Temporary Protective Status
As A Direct Result Of Socialist Policies Implemented By Hugo Chavez And Nicolas Maduro. In July 2019,
Perry voted for: “Reschenthaler, R-Pa., motion to recommit the bill to the House Judiciary Committee with
instructions to report it back immediately with an amendment that would state that Venezuela would be designated
for temporary protected status under the bill’s provisions ‘because of the economic, humanitarian, security, and
refugee crisis that is a direct result of years of socialist policies implemented by the regimes of Huge Chavez and
Nicolas Maduro.’” The motion was rejected by a vote of 215-217. [HR 549, Vote #513, 7/25/1; CQ, 7/25/19]

Perry Voted Against Blocking Consideration Of The Strengthening America’s Security in the Middle East
Act of 2019. In July 2019, Perry voted against: “Pelmutter, D-Colo., motion to order the previous question (thus
ending debate and the possibility of amendment).” According to the Congressional Record, Rep. Cole said “if we
defeat the previous question, I will offer an amendment to the rule to immediately bring up H.R. 336, the
Strengthening America’s Security in the Middle East Act of 2019, with an amendment that will make it identical to
S. 1, which passed the Senate in a bipartisan vote of 77–23 earlier this year.” A vote for the motion was a vote to
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 425 of 834

                                                                    SCOTT PERRY Rese arch Book | 424

block consideration of the bill. The motion was agreed to 234-195. [H Res 519, Vote #508, 7/25/19; CQ, 7/25/19;
Congressional Record, 7/25/19]

Perry Voted For Adding An Amendment That Would Require, As A Condition Of Receiving A Pension
Rehabilitation Administration Loan, That Pension Plans To Do Not Knowingly Engage In Boycotts,
Divestments Or Sanctions Against Israel. In July 2019, Perry voted for: “Mast, R-Fla., motion to recommit the
bill to the Education and Labor Committee with instructions to report it back immediately with an amendment that
would require, as a condition of receiving a Pension Rehabilitation Administration loan, that multiemployer defined
benefit pension plans do not knowingly engage in commerce- or investment-related boycotts, divestments, or
sanctions intended to penalize, inflict economic harm on, or coerce political action by Israel.” The motion was
rejected by a vote of 200 to 232. [HR 397, Vote #504, 7/24/19; CQ, 7/24/19]

Perry Voted For Opposing All Efforts To “Delegitimize” Israel, Including The Global Boycott, Divestment
And Sanctions Movement. In July 2019, Perry voted for: “Agreeing to the resolution that would state that the
House of Representatives opposes all efforts to ‘delegitimize’ Israel, including the global boycott, divestment, and
sanctions movement targeting Israel.” The motion was agreed to by a vote of 398 to 17. [H Res 246, Vote #497,
7/23/19; CQ, 7/23/19]

Perry Voted Against Agreeing To A Joint Resolution To Disapprove Of Providing Arms Support To Saudi
Arabia And Other Nations. In July 2019, Perry voted against: “Agreeing to the joint resolution that would
disapprove of the issuance of export licenses related to the transfer of certain defense articles and services to Saudi
Arabia and the United Kingdom, specifically for articles and services to support the manufacture of the Aurora
fuzing system used by the Paveway IV laser-guided bomb system.” The bill passed 237 to 190. [SJ Res 38, Vote
#488, 7/17/19; CQ, 7/17/19]

Perry Voted Against Agreeing To A Joint Resolution To Disapprove Of Providing Arms Support To The
United Arab Emirates And Other Nations. In July 2019, Perry voted against: “Agreeing to the joint resolution
that would disapprove of the issuance of export licenses related to the transfer of guidance kits for the Paveway II
laser-guided bomb system to the United Arab Emirates, United Kingdom, and France.” The bill passed 238 to 190.
[SJ Res 37, Vote #487, 7/17/19; CQ, 7/17/19]

Perry Voted Against Agreeing To A Joint Resolution To Disapprove Of Providing Arms Support To Saudi
Arabia And Other Nations. In July 2019, Perry voted against: “Agreeing to the joint resolution that would
disapprove of the issuance of manufacturing, technical assistance, or export licenses related to certain defense
articles and services to Saudi Arabia, the United Kingdom, Spain, and Italy, including for the transfer of guidance
kits for Paveway laser-guided bomb systems and services related to the manufacture of Paveway system
components.” The bill passed 238 to 190. [SJ Res 36, Vote #486, 7/17/19; CQ, 7/17/19]

Perry Voted Against An Amendment That Would Prohibit The President From Issuing Any License
Allowing For The Export Of Air-To-Ground Munitions Or Related Items To Saudi Arabia Or The United
Arab Emirates. In July 2019, Perry voted against: “Malinowski, D-N.J, amendment that would prohibit the
president from issuing any license allowing for the export of air-to-ground munitions or related items to Saudi
Arabia or the United Arab Emirates. It would require the president to suspend any such licenses previously issued.”
The motion was passed/agreed to in House agreed to by recorded vote: 236 – 182. [H.Amdt.561 to H.R.2500, Vote
#470, 7/12/19; CQ, 7/9/19]

Perry Voted Against An Amendment Expressing The Sense Of Congress That Using The 2001 AUMF As A
Legal Basis For Force In 19 Countries Surpassed The Scope Intended By Congress And Served As A “Blank
Check For Any President To Wage War At Any Time And At Any Place.” In July 2019, Perry voted against:
“Lee, D-Calif., amendment that would express the sense of Congress that the use of the 2001 authorization for use
of military force as a legal basis for use of force in 19 countries has surpassed the scope intended by Congress and
served as a "blank check for any president to wage war at any time and at any place." It would also express the
sense of Congress that any new authorization replacing the 2001 AUMF should include a sunset clause and "clear
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 426 of 834

                                                                    SCOTT PERRY Rese arch Book | 425

and specific" objectives, targets, and geographic scope.” The motion was agreed to by recorded vote: 237 - 183.
[H.Amdt.556 to H.R.2500, Vote #465, 7/11/19; CQ, 7/9/19]

Perry Voted Against An Amendment That Would Repeal The 2002 Authorization For Use Of Military Force
Against Iraq. In July 2019, Perry voted against: “Lee, D-Calif., amendment that would repeal the 2002
authorization for use of military force against Iraq.” The motion was agreed to by recorded vote: 242 - 180.
[H.Amdt.555 to H.R.2500, Vote #464, 7/11/19; CQ, 7/9/19]

Perry Voted Against An Amendment That Would Clarify That No Previous AUMF Or Other Existing Law
Authorizes The Use Of Military Force Against Iran Without Congressional Authorization Or Declaration Of
War. In July 2019, Perry voted against: “Khanna, D-Calif., amendment that would clarify that no previous
authorization for use of military force or other existing law authorizes the use of military force against Iran and
would prohibit the use of federal funds for such purposes without congressional authorization or declaration of
war.” The motion was agreed to by recorded vote: 251 - 170. [H.Amdt.554 to H.R.2500, Vote #463, 7/12/19; CQ,
7/9/19]

Perry Voted Against An Amendment That Would Require That Any Individual Detained By The U.S. An
AUMF Be Immediately Transferred From Military Custody For Court Proceedings. In July 2019, Perry voted
against: “Amash, I-Mich., amendment that would require that any individual detained by the U.S. under authorized
use of military force or the provisions of the bill be immediately transferred from military custody for court
proceedings. It would repeal existing law authorizing military custody disposition procedures under law of war for
any individual detained under AUMF and would prohibit the transfer of any individual detained or arrested in the
U.S. into military custody.” The motion was failed by recorded vote: 187 - 236. [H.Amdt.539 to H.R.2500, Vote
#460, 7/12/19; CQ, 7/9/19]

Perry Voted For An Amendment Requiring The State Department To Exclude Cyprus From Existing
Prohibitions On Defense Sales And Exports Or Transfers Of Arms. In July 2019, Perry voted for: “Cicilline,
D-R.I., amendment that would require the State Department to exclude the government of Cyprus from certain
existing prohibitions on defense sales and exports or transfers of arms. It would require, as a condition for such
exceptions, the president to annually verify efforts by Cyprus to deny port access for Russian military vessels and to
cooperate with the U.S. to implement money laundering and other financial regulations.” The amendment was
adopted by a vote of 252-173. [HR 2500, Vote #451, 7/11/19; CQ, 7/11/19]

Perry Voted Against An Amendment Prohibiting The Use Of Bill Funding For Intelligence, Logistical, Or
Military-Personnel Support To Saudi-Led Coalition Strikes Against The Houthis In Yemen. In July 2019,
Perry voted against: “Smith, D-Wash., for Khanna, D-Calif., amendment that would prohibit the use of funds
authorized by the bill for the U.S. to provide intelligence or logistical support for Saudi-led coalition strikes against
the Houthis in Yemen, or for the Defense Department to provide military personnel to Saudi- and United Arab
Emirates-led coalition forces engaged in such hostilities without Congressional authorization.” The amendment was
adopted by a vote of 240-185. [HR 2500, Vote #450, 7/11/19; CQ, 7/11/19]

Perry Voted Against An Amendment Prohibiting The Use Of Bill Funding For The Transfer Of Any Defense
Article Or Service To Saudi Arabia Or The United Arab Emirates. In July 2019, Perry voted against: “Lieu, D-
Calif., amendment that would prohibit the use of funds authorized by the bill to transfer or facilitate the transfer of
any defense article or service to Saudi Arabia or the United Arab Emirates pursuant to any certification of
emergency authority under the Arms Export Control Act.” The amendment was adopted by a vote of 246-180. [HR
2500, Vote # 449, 7/11/19; CQ, 7/11/19]


Perry Voted Against An Amendment Prohibiting The Use Of Bill Funding Or Assistance To Saudi Arabia
Or The United Arab Emirates If Assistance Could Be Used Against Yemen. In July 2019, Perry voted against:
“Lieu, D-Calif., for Gabbard, D-Hawaii, amendment that would prohibit the use of funds authorized by the bill to
provide any assistance to Saudi Arabia or the United Arab Emirates if such assistance could be used by either
       Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 427 of 834

                                                                  SCOTT PERRY Rese arch Book | 426

country to conduct or continue hostilities in Yemen.” The amendment was adopted by a vote of 239-187. [HR
2500, Vote #448, 7/11/19; CQ, 7/11/19]

Perry Voted Against An Amendment Prohibiting The Use Of Bill Funding To Transfer Defense Articles Or
Services To Azerbaijan. In July 2019, Perry voted against: “Sherman, D-Calif., amendment that would prohibit
the use of funds authorized by the bill to transfer defense articles or services to Azerbaijan, unless the president
certifies to Congress that such a transfer does not threaten civil aviation.” The amendment was adopted by a vote of
234-195. [HR 2500, Vote #447, 7/11/19; CQ, 7/11/19]

Perry Voted Against The Fiscal 2020 Labor-HHS-Education, Defense, Energy-Water And State-Foreign
Operations Appropriations Package. In June 2019, Perry voted against: “Passage of the fiscal 2020 Labor-HHS-
Education, Defense, Energy-Water and State-Foreign Operations appropriations package, as amended, that would
provide $984.7 billion in discretionary spending for four of the twelve fiscal 2020 appropriations bills, including
$690.2 billion for the Defense Department, $191.7 billion for the Labor, Health and Human Services, and
Education Departments, $56.4 billion for the State Department and related agencies, and $46.4 billion for the
Energy Department and federal water projects. Within total funding, the bill provides $76.1 billion in overseas
contingency operations funding not subject to discretionary spending caps. Among other provisions, the bill would
phase out within 240 days of enactment the 2001 authorization for use of military force, which has been used to
authorize military operations Iraq, Afghanistan, and Syria. It would provide $2.4 billion for HHS refugee and
entrant assistance programs and establish housing requirements for unaccompanied minors in HHS custody; $11.8
billion for Energy Department weapons-related activities; and $750 million for U.S. Agency for International
Development family planning and reproductive health programs abroad. It would also prohibit the use of funds
made available by the bill to facilitate U.S. withdrawal from the Paris Climate Agreement or to construct physical
barriers or border security infrastructure along the U.S. southern land border. As amended, the bill would provide
an additional $289.5 million funding for a number of HHS and Education Department programs, including
programs related to refugee and entrant assistance, substance abuse and mental health, and school safety.” The bill
passed by a vote of 226-203. [HR 2740, Vote #367, 6/19/19; CQ, 6/19/19]

    A House Appropriations Committee Press Release For The Bill Touted It Providing $982 Billion In
    Funding, With Investments In “Health Care, Education, Clean Energy, Infrastructure, National
    Security, And Restoring America’s Standing Abroad.” “The $982.8 billion package, H.R. 2740, includes
    the FY 2020 Labor-Health and Human Services-Education, Defense, State-Foreign Operations, and Energy and
    Water Development spending bills. The legislation rejects the proposed slashing and outright elimination of
    critical programs in President Trump’s budget request and instead invests in important priorities like health
    care, education, clean energy, infrastructure, national security, and restoring America’s standing abroad.”
    [House Committee on Appropriations, Press Release, 6/19/19]

Perry Voted For An Amendment To Reduce By 1 Percent All Discretionary Funding For State Department.
In June 2019, Perry voted for: “Allen, R-Ga., amendment no. 2A that would reduce by one percent all discretionary
funding made available under the Department of State, Foreign Operations, and related programs title of the bill
(Division D).” The amendment was rejected in the committee of the whole by a vote of 134-293. [H.R. 2470, Vote
#340, 6/18/19: CQ 6/18/19]

Perry Voted Against En Bloc Amendments Including Increasing Funding For International Broadcasting
Activities And Funding For International Fisheries Commission. In June 2019, Perry voted against: “Lowey, D-
N.Y., en bloc amendments to the Department of State, Foreign Operations, and related programs title of the bill
(Division D) that would increase by $500,000 funding for international broadcasting activities under the U.S.
Agency for Global Media and decrease by the same amount funding for the Office of Inspector General within the
Administration of Foreign Affairs; and that would increase by $500,000 funding for the International Fisheries
Commission and decrease by the same amount of administrative funding for certain diplomatic and other State
Department programs.” The amendment was adopted 283 to 144. [H.R.2740, Vote #339, 6/18/19; CQ, 6/18/19]
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 428 of 834

                                                                   SCOTT PERRY Rese arch Book | 427

Perry Voted For An Amendment To Reduce Funding For The State Department And Related Agencies By
14 Percent. In June 2019, Perry voted for: “Banks, R-Ind., amendment that would reduce by 14 percent all funding
made available by the bill for the State Department and related agencies (Division D), not including amounts made
available for the Defense Department.” The amendment was rejected 123 to 303. [H R 2740, Vote #338, 6/18/19;
CQ, 6/18/19]

Perry Voted For An Amendment That Would Decrease Funding For Multiple State Department Economic
Development And Foreign Assistance Programs By $24 Billion. In June 2019, Perry voted for: “Walker, R-N.C.,
amendment that would decrease by a total of $24 billion funding for a number of State Department economic
development and foreign assistance programs, including programs to assist migrants and refugees, fund HIV/AIDS
research and prevention, and provide international disaster rehabilitiation and reconstruction assistance.” The
amendment was rejected 110 to 315. [H R 2740, Vote #335, 6/18/19; CQ, 6/18/19]

Perry Voted For An Amendment That Would Reduce All Discretionary Funding Made Available By The
Bill For The State Department And Related Agencies By 2.1 Percent. In June 2019, Perry voted for:
“Grothman, R-Wis., amendment that would reduce by 2.1 percent all discretionary funding made available by the
bill for the State Department and related agencies.” The bill was rejected 131 to 292. [H R 2740, Vote #334,
6/18/19; CQ, 6/18/19]

Perry Voted Against Amendments Prohibiting The Use Of Funds For, Among Other Provisions,
Withdrawing From The North Atlantic Treaty, Entering Into Contracts Associated With Trump, Or
Providing Military Education To The Government Of Saudi Arabia. In June 2019, Perry voted against:
“Lowey, D-N.Y., en bloc amendments to the Department of State, Foreign Operations, and related programs title of
the bill (Division D) that would, among other provisions, prohibit the use of funds made available by the bill for a
number of purposes, including to withdraw from the North Atlantic Treaty, to enter into contracts and agreements
with business entities connected to President Donald Trump, or to provide military education and training to the
government of Saudi Arabia. It would also make adjustments to a number of funds related to nonproliferation and
anti-terrorism, international economic assistance, and foreign development.” The amendment was agreed to 231 to
187. [H R 2740, Vote #332, 6/18/19; CQ, 6/18/19]

Perry Voted For An Amendment That Would Increase Funds Withheld Form Foreign Assistance To
Pakistan By $33 Million Until Dr. Shakil Afridi Was Released From Prison And Acquitted. In June 2019,
Perry voted for: “Meadows, R-N.C., amendment that would increase by $33 million funds withheld from foreign
assistance to Pakistan until Dr. Shakil Afridi is released from prison and acquitted from ‘charges relating to the
assistance provided to the United States in locating Osama Bin Laden.’” The amendment was agreed to 387 to 33.
[H R 2740, Vote #331, 6/18/19; CQ, 6/18/19]

Perry Voted Against An Amendment Supporting Funding For The State Department Economic Assistance
Programs Focused On Europe, Eurasia, And Central Asia By $40 Million. In June 2019, Perry voted against:
“Speier, D-Calif., amendment that would increase then decrease by $40 million funding for State Department
economic assistance programs focused on Europe, Eurasia, and Central Asia.” The amendment was agreed to 268
to 152. [H R 2740, Vote #330, 6/18/19; CQ, 6/18/19]

Perry Voted For Individuals Who “Knowingly Engage” In Boycott, Divestment, And Sanctions Activities In
Relation To Israel. In May 2019, Perry voted foramendment that would require the Treasury Department to add to
an existing list of individuals participating in an international boycott any individuals who ‘knowingly engage’ in
boycott, divestment, and sanctions activities in relation to Israel. It would define such activities as those ‘intended
to penalize, inflict economic harm on, or otherwise limit commercial relations with Israel or persons doing business
in Israel.’ It would also raise the international boycott factor with respect to such individuals on the list to 1,
resulting in a loss of certain tax benefits.” The motion was rejected 200-222. [H Res 1994, Vote #230, 5/23/19; CQ,
5/23/19]
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 429 of 834

                                                                     SCOTT PERRY Rese arch Book | 428

Perry Voted For Creating The Position Of Assistance Secretary Of State For Economic And Business
Matters. In May 2019, Perry voted for: “Sires, D-N.J., motion to suspend the rules and pass the bill that would
create the position of assistant secretary of State for economic and business matters. The assistant secretary would
be responsible for foreign policy related to international economics and business, including international trade and
investment policy and economic sanctions. Among other provisions related to international commercial activity, it
would make the promotion of U.S. economic interests a ‘principal duty’ of each U.S. mission to a foreign country
and require the State Department to produce a report to Congress detailing such efforts, disaggregated by country
and region. It would also direct the State and Commerce Departments to publish a report on business climates and
commercial relations with foreign countries and regions and would direct the president to pursue negotiations with
other countries to establish international standards for government-supported infrastructure investment.” The
motion passed by a vote of 400 to 16. [H Res 1704, Vote #186, 5/07/19; CQ, 5/07/19]

Perry Voted Against Directing The President To Remove U.S. Armed Forces From The Republic Of Yemen
Within 30 Days Unless A Declaration Of War Had Been Enacted. In April 2019, Perry voted against: “Passage
of the joint the resolution that would direct the president, within 30 days of enactment, to remove U.S. armed forces
from hostilities in or affecting the Republic of Yemen, including in-flight refueling of non-U.S. aircraft, unless a
declaration of war or specific authorization for such use of forces has been enacted. The bill specifies that its
provisions would not apply to U.S. forces engaged in operations directed at al-Qaeda or associated forces. The
measure would also require two reports regarding risks to U.S. and Saudi citizens as well as the risk of
humanitarian crisis, and an assessment of the potential increased risk of terrorist attacks.” The resolution was
passed (thus cleared for the president) by a vote of 247-175. [S J Res 7, Vote #153, 4/4/19; CQ, 4/4/19]

    Defense News: The House Voted To “End American Involvement In The Yemen War, Rebuffing The
    Trump Administration’s Support For The Military Campaign Led By Saudi Arabia.” “The House on
    Thursday voted to end American involvement in the Yemen war, rebuffing the Trump administration’s support
    for the military campaign led by Saudi Arabia. The bill now heads to President Donald Trump, who is expected
    to veto it. The White House says the measure raises ‘serious constitutional concerns,’ and Congress lacks the
    votes to override him. By a 247-175 vote, Congress for the first time invoked the decades-old War Powers
    Resolution to try and stop a foreign conflict.” [Defense News, 4/4/19]

Perry Voted Against Blocking Consideration Of The Strengthening America’s Security In The Middle East
Act Of 2019. In May 2019, Perry voted against: “Scanlon, D-Pa., motion to order the previous question (thus
ending the debate and possibility of amendment) on the rule (H Res 377).” According to the Congressional Record,
Rep. Cole said, “I want to take this opportunity to inform the House that if we defeat the previous question, I will
offer an amendment to the rule to immediately bring up H.R. 336, the Strengthening America's Security in the
Middle East Act of 2019.” A vote for the motion was a vote to block consideration of the bill. The motion was
agreed to by a vote of 228-189. [H Res 377, Vote #205, 5/15/19; CQ, 5/15/19; Congress.gov, 5/15/19]

Perry Voted For Adding An Amendment Stating That It Was In The National Security Interest Of The U.S.
To Oppose Global Efforts To Place Political Pressure On Israel And Oppose All Efforts To Delegitimize The
State Of Israel. In April 2019, Perry voted for: “McCaul, R-Texas, motion to recommit the bill to the Committee
on Foreign Affairs with instructions to report it back immediately with an amendment that would state that it is in
the national security interest of the U.S. to oppose global efforts to place political pressure on Israel through the use
of boycotts, divestment, and sanctions and to oppose all efforts to delegitimize the State of Israel.” The motion was
rejected by a vote of 194-228. [S J Res 7, Vote #152, 4/4/19; CQ, 4/4/19]

Perry Voted Against A Bill That Would Have Directed The President To Withdraw American Forces From
Yemen Barring A Declaration Of War. In February 2019, Perry voted against: “Passage of the bill that would
direct the president, within 30 days of enactment, to remove U.S. armed forces from hostilities in or affecting the
Republic of Yemen, including in-flight refueling of non-U.S. aircraft, unless a declaration of war or specific
authorization for such use of forces has been enacted. The bill specifies that its provisions would not apply to U.S.
forces engaged in operations directed at al-Qaeda or associated forces. The measure would also require two reports
regarding risks to U.S. and Saudi citizens as well as the risk of humanitarian crisis, and an assessment of the
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 430 of 834

                                                                   SCOTT PERRY Rese arch Book | 429

potential increased risk of terrorist attacks.” The bill passed by a vote of 248-177. [HJ Res 37, Vote #83, 2/13/19;
CQ, 2/13/19]

Perry Voted Against Consideration Of A Joint Resolution Related To Removing American Forces From
Yemen. In February 2019, Perry voted against: “Adoption of the rule (H Res 122) that would provide for House
floor consideration of a joint resolution (H J Res 37) regarding the removal of U.S. armed forces and military
support from hostilities in Yemen. The rule would also waive, through the legislative day of Feb. 17, 2019, the two-
thirds vote requirement to consider legislation on the same day it is reported from the House Rules Committee, and
would also provide for motions to suspend the rules through the legislative day of Feb. 17.” The rule was adopted
by a vote of 228-193. [H Res 122, Vote #79, 2/13/19; CQ, 2/13/19]

Perry Voted Against Blocking Consideration Of An Amendment That Sought To Reaffirm American
Alliances In The Middle East. In February 2019, Perry voted against: “McGovern, D-Mass., motion to order the
previous question (thus ending debate and possibility of amendment).” According to the Congressional Record,
Rep. Cole said that if the previous question was defeated he would “offer an amendment to the rule to bring up the
text of H.R. 336, the Strengthening America’s Security in the Middle East Act of 2019… On the whole, unlike the
resolution on the floor today, it will preserve and strengthen our relationship with our allies and reaffirm America’s
commitment to a peaceful and more secure Middle East.” A vote for the motion was a vote to block consideration
of the bill. The motion was agreed to by a vote of 227-195. [H Res 122, Vote #78, 2/13/19; CQ, 2/13/19;
Congressional Record, 2/13/19]

Perry Voted For Disapproving Of President Trump’s Plan To Terminate Sanctions On Several Russian
Companies. In January 2019, Perry voted for: “Engel, D-N.Y., motion to suspend the rules and pass the joint
resolution that would disapprove of President Trump's proposed action related to the application of sanctions
against certain Russian companies.” The motion was agreed to 362-53. [H J Res 30, Vote #42, 1/17/19; CQ,
1/17/19]

Gun Issues

Perry Voted Against An Amendment Supporting Funding For Centers For Disease Control And Prevention
Programs Related To Injury Prevention And Control. In June 2019, Perry voted against: “Maloney, D-N.Y.,
amendment that would increase then decrease by $5 million funding for Centers for Disease Control and Prevention
programs related to injury prevention and control.” According to Congress.gov, the amendment supported
“specifically study the impact of firearm violence in elementary and secondary schools and higher education
institutions” The amendment was adopted by a vote of 266-150. [HR 2740, Vote #296, 6/13/19; CQ, 6/13/19; H
Amdt 313, offered 6/13/19]

Perry Voted Against A Bill That Would Have Increased The Amount Of Time A Gun Dealer Must Wait To
Hear From The FBI For A Background Check. In February 2019, Perry voted against: “Passage of the bill that
would require a licensed gun dealer to wait up to 20 business days, as opposed to three under current law, to hear
from the FBI regarding an individual’s background check, in instances in which no immediate determination on the
individual had been made through the NICS system, before being allowed to complete the sale or transfer of a
firearm. It would allow a prospective gun purchaser to petition the Justice Department for the weapon after 10 days.
The bill would also modify the language that prohibits the sale of firearms to individuals on the basis of mental
illness to bar sales to individuals ‘adjudicated with mental illness, severe developmental disability, or severe
emotional instability.’” The bill passed by a vote of 228-198. [HR 1112, Vote #103, 2/28/19; CQ, 2/28/19]

    HEADLINE: House passes 'Charleston loophole bill' on gun background checks [CNN, 2/28/19]

    The Enhanced Background Checks Act Of 2019 Would Extended Background Checks From Three Days
    To Ten, With The Potential To Be Extended Another Ten. “Currently a gun seller has to wait three business
    for federal investigators to conduct background check. Most checks are quick, but incomplete data can
    sometimes cause a delayed response. If the delay lasts more than three business days, the gun sale can move
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 431 of 834

                                                                   SCOTT PERRY Rese arch Book | 430

    forward. The Enhanced Background Checks Act of 2019 expands the background check period to ten days,
    with the potential to be extended another ten.” [NPR, 2/28/19]

    Dylann Roof Had Been Allowed To Purchase A Gun Despite A Prior Arrest For Drug Possession
    Because His Background Check Had Taken Longer Than Three Days To Complete. “The legislation
    addresses a loophole in current law that enables some firearms to be transferred by licensed gun dealers before
    the required background checks have been completed, a loophole that allowed Dylann Roof to buy a gun in
    2015 and kill nine people at Mother Emanuel Church -- one of the most well known historically black churches
    in Charleston, South Carolina. Due to Roof's prior admission during an arrest that he was in possession of
    drugs, he should not have been permitted to buy the gun he used in the massacre. However, an agent working
    for the FBI’s background check system who was performing the review on Roof failed to contact Columbia,
    South Carolina, police, who arrested Roof, in part because of a clerical error in records listing the wrong
    agency. Because Roof's background check took longer than three days to complete, the gun shop owner was
    allowed to sell the gun to Roof. The law permits gun sellers to sell guns if a background check takes longer
    than three days to complete.” [CNN, 2/28/19]

Perry Voted For Considering An Amendment To Exempt Domestic Violence Victims From A Longer Wait
Time For An FBI Background Check To Buy A Gun. In February 2019, Perry voted for: “Lesko, R-Ariz.,
motion to recommit the bill (HR 1112) to the House Judiciary Committee with instructions to report back
immediately with an amendment that would allow a victim of domestic violence to petition the Justice Department
for a firearm pending transfer, if the background check submitted by a licensed firearms dealer, manufacturer,
importer or collector (licensee) has not been returned following a three-day waiting period.” The motion was
rejected by a vote of 194-232. [HR 1112, Vote #102, 2/28/19; CQ, 2/28/19]

Perry Voted Against An Amendment That Would Have Permitted Gun Dealers To Rely On Background
Checks For 25 Days After Notification. In February 2019, Perry voted against: “Van Drew, D-N.J., amendment
that would allow a federally licensed firearms dealer, importer, manufacturer or collector (licensee) to rely on a
background check certifying that an individual meets legal requirements to purchase or receive transfer of a firearm
for 25 days after the licensee is notified, if the licensee is notified more than 3 days after initial contact. The
amendment would specify that the provisions of the bill would take effect 210 days after enactment.” The
amendment was adopted in the committee of the whole by a vote of 234-193. [HR 1112, Vote #101, 2/28/19; CQ,
2/28/19]

Perry Voted Against An Amendment That Would Have Required The FBI To Report Publicly The Number
Of Background Checks Not Completed Within 10 Days. In February 2019, Perry voted against: “Schneider, D-
Ill., amendment that would require the FBI to report to the public on the the number of petitions received from
prospective gun purchasers in instances in which a National Instant Criminal Background Check System (NICS)
determination was not made within 10 days.” The amendment was adopted in the Committee of the Whole by a
vote of 282-144. [HR 1112, Vote #100, 2/28/19; CQ, 2/28/19]

Perry Voted Against Expanding Background Checks For Firearm Purchases To Include Purchases Made
Through Private, Unlicensed Sellers. In February 2019, Perry voted against: “Passage of the bill that would
require most purchasers of firearms to undergo a background check through the National Instant Criminal
Background Check System (NICS), including all sales and transfers of firearms through public and private
purchases. The bill would specify instances in which a background check could be foregone at the time of a
firearm’s transfer, including when transferred as a loan or gift between family members, when transferred for
hunting or fishing purposes, or when transferred for use in a shooting range, so long as the weapon remains in the
presence of its owner. The bill’s requirements for background checks would not apply to the transfer of firearms to
law enforcement personnel, including any law enforcement agency, armed private security professional, or member
of the armed forces, insofar as the transfer is associated with official duties.” The bill passed 240-190. [HR 8, Vote
#99, 2/27/19; CQ, 2/27/19]
       Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 432 of 834

                                                                 SCOTT PERRY Rese arch Book | 431

    Advocates Called The Bill “The Most Significant Gun Control Measurer In More Than Two Decades.”
    “The House passed what advocates call the most significant gun control measure in more than two decades on
    Wednesday when it approved the first of two bills aimed at broadening the federal background check system
    for firearms purchases. The vote on the first bill, dubbed the Bipartisan Background Checks Act of 2019,
    passed largely along party lines 240 to 190 with Democrats who control the House cheering as they carried the
    legislation across the finish line.” [NPR, 2/27/19]

Perry Voted For Adding An Amendment Requiring Undocumented Immigrants To Be Reported To ICE If
They Attempted To Purchase A Firearm. In February 2019, Perry voted for: “Collins, R-Ga., motion to
recommit the bill to the House Judiciary Committee with instructions to report back immediately with an
amendment that would require that the National Instant Criminal Background Check System (NICS) notify U.S.
Immigration and Customs Enforcement when a background check for an individual seeking to purchase a firearm
finds that the individual is an undocumented immigrant.” The motion was agreed to 220-209. [HR 8, Vote #98,
2/27/19; CQ, 2/27/19]

Perry Voted For Including Cases Of Domestic Violence, Sexual Assault, And Stalking As Exceptions To New
Background Check Requirements For Purchasing A Weapon. In February 2019, Perry voted for: “Horn, D-
Okla., amendment that would clarify that the exemption from the bill’s background check requirements in the case
of temporary transfer to prevent death or great bodily harm would include cases of domestic violence or abuse,
sexual assault, and stalking.” The amendment was adopted in Committee of the Whole 310-119. [HR 8, Vote #97,
2/27/19; CQ, 2/27/19]

Perry Voted Against Adding An Exemption To The Bill Increasing Background Checks To Include
Participants In The Department Of Homeland Security’s Trusted Traveler Programs. In February 2019,
Perry voted against: “Lesko, R-Ariz., amendment that would exempt from the bill’s background check
requirements any transfer of firearms to participants in Homeland Security Department-trusted traveler programs.”
The amendment was rejected in the Committee of the Whole 182-250. [HR 8, Vote #96, 2/27/19; CQ, 2/27/19]

Perry Voted Against Considering The Bipartisan Background Checks Act And The Enhanced Background
Checks Act. In February 2019, Perry voted against: “Adoption of the rule (H Res 145) that would provide for
House floor consideration of the Bipartisan Background Checks Act (HR 8) and the Enhanced Background Checks
Act (HR 1112).” The rule was adopted by 227 to 194. [H Res 145, Vote #91, 2/26/19; CQ 2/26/19]

    The Bipartisan Background Checks Act Of 2019 Would Close The Gun Show Loophole That Allowed
    People Purchasing Firearms Via Private Sales To Forgo Background Checks. “Giffords, a former
    congresswoman from Arizona, was shot in the head by a mass shooter during a 2011 meeting with constituents
    and has advocated for gun-violence prevention ever since. She was chosen to drop the bill, called the Bipartisan
    Background Checks Act of 2019, into the ‘hopper’ where all bills start, as lawmakers introduced it. […] The
    bill, however, would close the infamous ‘gun show loophole,’ which allows people purchasing firearms via
    private sales, typically at gun shows, to forgo a background check. Under the legislation, anyone who’s not a
    licensed firearms dealer would not be able to exchange weapons, which would ensure that all sales run through
    the national criminal background check system — with a few exceptions.” [Vice News, 1/8/19]

    The Enhanced Background Checks Act Of 2019 Would Extended Background Checks From Three Days
    To Ten, With The Potential To Be Extended Another Ten. “Currently a gun seller has to wait three business
    for federal investigators to conduct background check. Most checks are quick, but incomplete data can
    sometimes cause a delayed response. If the delay lasts more than three business days, the gun sale can move
    forward. The Enhanced Background Checks Act of 2019 expands the background check period to ten days,
    with the potential to be extended another ten.” [NPR, 2/28/19]

Perry Voted Against Blocking Consideration Of An Amendment That Would Have Allowed Domestic
Assault Victims To Be Exempt From Gun Transfer Rules. In February 2019, Perry voted against: “Raskin, D-
Md., motion to order the previous question (thus ending debate and possibility of amendment).” According to the
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 433 of 834

                                                                   SCOTT PERRY Rese arch Book | 432

Congressional Record, Rep. Lesko said, “If we defeat the previous question, I will offer an amendment to the rule
to make my amendment in order, which would allow domestic violence and sexual assault victims with orders of
protection to be exempt from the gun transfer prohibitions. This amendment is crucial to saving lives.” A vote for
the motion was a vote to block consideration of the bill. The motion was agreed to by a vote of 229-191. [H Res
145, Vote #90, 2/26/19; CQ, 2/26/19; Congressional Record, 2/26/19]

Health Care Issues

Perry Voted Against Blocking Consideration Of The Middle Class Health Benefits Tax Repeal Of 2019. In
July 2019, Perry voted against: “Morelle, D-N.Y., motion to order the previous question (thus ending debate and
the possibility of amendment).” According to the Congressional Record, Rep. Walorski said, “If we defeat the
previous question, Republicans will amend the rule to include the repeal of the medical device tax and the health
insurance tax as part of H.R. 748, the Middle Class Health Benefits Tax Repeal Act of 2019.” A vote for the motion
was a vote to block consideration of the bill. The motion was agreed to by a vote of 223- 195. [H.Res 492, Vote
#484, 7/17/19; CQ, 7/17/19; Congressional Record, 7/17/19]

    The Middle Class Health Benefits Tax Repeal Act Would Repeal The Affordable Care Act’s “Cadillac
    Tax.” “The Cadillac tax levies a 40 percent tax on the most expensive employer-sponsored health insurance
    plans, those worth about $11,200 for individuals and $30,100 for families, starting in 2022. The tax on
    businesses would hit the part of the plan above the price threshold. It was supposed to go into effect in 2018 at
    a lower price threshold, but was delayed. Repealing the tax would cost the United States an estimated $197
    billion over 10 years, according to an analysis by the Joint Committee on Taxation. The House bill, the Middle
    Class Health Benefits Tax Repeal Act of 2019, has more than 350 co-sponsors and is expected to pass with
    bipartisan support.” [Vox, 7/17/19]

Perry Voted For An Amendment To Increase Funding For $1 Million For Community-Based Youth
Substance Abuse Programs And Decrease By $1 Million Funding For General Service Administration
Facility Rental. In June 2019, Perry voted for: “Lee, D-Nev., amendment that would increase by $1 million
funding for an Office of National Drug Control Policy community-based youth substance abuse prevention
program and decrease by the same amount funding for General Service Administration facility rental.” The motion
passed by a vote of 400-27. [HR 3351, Vote #419, 6/26/19; CQ, 6/26/19]

Perry Voted For An Amendment Providing $25 Million For Telemedicine And Distance Learning For Rural
Areas By Removing Administrative Funding From The Agriculture Department Office Of The Chief
Information Officer. In June 2019, Perry voted for: “Pence, R-Ind., amendment that would increase by $25
million funding for grants for telemedicine and distance learning services in rural areas and decrease by the same
amount administrative funding for the Agriculture Department Office of the Chief Information Officer.” The
motion was adopted by a vote of 425-6. [HR 3055, Vote #376, 6/20/19; CQ, 6/20/19]

Perry Voted Against An Amendment Prohibiting Justice Department Funds From Being Used To Argue The
Affordable Care Act Was Unconstitutional. In June 2019, Perry voted against: “Underwood, D-Ill., amendment
that would prohibit the use of funds provided by the bill for the Justice Department to argue that the Patient
Protection and Affordable Care Act is unconstitutional or invalid in any litigation to which the U.S. is a party.” The
motion was adopted by a vote of 238-194. [HR 3055, Vote #374, 6/20/19; CQ, 6/20/19]

Perry Voted Against An Amendment Supporting Funding To Study The Feasibility Of Allowing Geolocation
Services To Determine The Location Of Callers To The Suicide Prevention Hotline. In June 2019, Perry voted
against: “Beyer, D-Va., amendment that would decrease then increase by $500,000 funding for Health and Human
Services Department programs addressing mental health.” According to Congress.gov, the amendment would
“support the Secretary of Health and Human Services to conduct a feasibility study on allowing geolocation
services with respect to the location of callers to the suicide prevention lifeline referred to in section 520E3 of the
Public Health Service Act.” The amendment was agreed to 359 to 64. [HR 2740, Vote #299, 6/13/19; CQ, 6/13/19;
H Amdt 316, offered 6/13/19]
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 434 of 834

                                                                  SCOTT PERRY Rese arch Book | 433


Perry Voted For The Extension Of Medicaid Programs. In June 2019, Perry voted for: “Dingell, D-Mich.,
motion to suspend the rules and pass the bill that would extend through fiscal 2024 a Health and Human Services
Department state grant program to help Medicaid-eligible individuals with chronic conditions transitioning out of
health care institutions. It would authorize for the program $417 million for fiscal 2020, $450 million annually from
fiscal 2021 through fiscal 2023, and $225 million for fiscal 2024. It would also shorten from 90 to 60 days
institutional residency requirements for program eligibility and expand application requirements, requiring states to
detail proposed use of funds, objectives, evaluation and sustainability. Among other Medicaid-related provisions,
the bill would also extend through 2021 a demonstration program related to community mental health clinics,
extend through 2024 rules protecting the financial resources of individuals with spouses in nursing homes, and
increase from $6 million to $45.5 million annual funds available for the HHS Medicaid Improvement Fund. Finally,
it would modify certain requirements of the Medicaid drug rebate program for prescription drug manufacturers,
including to require manufacturers to pay rebates based on brand name drug prices as opposed to averaged prices
including generic drugs.” The motion was agreed to 371 to 46. [H R 3253, Vote #333, 6/18/19; CQ, 6/18/19]

Perry Voted For An Amendment That Would Allocate $10 Million For Programs To Implement Or Study
Opioid Alternatives In Emergency Departments. In June 2019, Perry voted for: “Pascrell, D-N.J., amendment
hat would allocate $10 million for programs to implement or study opioid alternatives in emergency departments,
from funds authorized by the bill for the Health and Human Services Department.” The amendment was agreed to
382 to 32. [H R 2740, Vote #322, 6/18/19; CQ, 6/18/19]

Perry Voted For An Amendment Increasing CDC Funding For Emerging Diseases, While Decreasing
Administrative Funding By The Same Amount For The Department Of Health And Human Services. In June
2019, Perry voted for: “Delgado, D-N.Y., amendment that would increase by $1 million funding for Center for
Disease Control and Prevention activities related to emerging and zoonotic infectious diseases and decrease by the
same amount administrative funding for the Health and Human Services Department.” The amendment was
adopted by a vote of 374-44. [HR 2740, Vote #318, 6/13/19; CQ, 6/13/19]

    The Amendment Was Specifically For Funding Lyme Disease Research, Prevention, And Treatment.
    “Today, Representative Antonio Delgado (NY-19) successfully amended House appropriations legislation to
    include increased funding for Lyme disease research, prevention, and treatment. Rep. Delgado’s amendment,
    which passed with bipartisan support, includes $1 million in increased Centers for Disease Control and
    Prevention (CDC) funding to combat Lyme disease and other tick-borne illnesses. The amendment represents a
    nearly 8% increase in funding from current levels. The amendment will be included in the four bill
    appropriations package moving through the House.” [Rep. Antonio Delgado, press release, 6/13/19]

Perry Voted For An Amendment Supporting An Increase Funding For Chronic Disease Health Prevention.
In June 2019, Perry voted for: “Spanberger, D-Va., amendment that would increase by $3 million funding for
chronic disease prevention and health promotion, and would decrease by the same amount, funding for general
department management for the Health and Human Service Department.” The amendment was adopted by a vote of
364-54. [HR 2740, Vote #317, 6/13/19; CQ, 6/13/19]

Perry Voted For An Amendment Increasing Funding For Primary Health Care Programs Through HHS. In
June 2019, Perry voted for: “Pressley, D-Mass., amendment that would increase by $5 million funding for Health
and Human Services Department primary health care programs and decrease by the same amount administrative
funding for the Centers for Medicare and Medicaid Services.” The amendment was adopted by a vote of 342-77.
[HR 2740, Vote #316, 6/13/19; CQ, 6/13/19]

    The Amendment Provided For $5 Million In Funding For School-Based Health Centers For FY 2020.
    “Congresswoman Pressley’s amendment provides $5 million for funding School-Based Health Centers
    (SBHCs) in Fiscal Year 2020. This is the first time in recent history that Congress has appropriated
    discretionary funding for School-Based Health Centers. SBHCs provide preventive health care and health
    education to countless children and adolescents across the country in a manner that is high quality, cost-
       Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 435 of 834

                                                                   SCOTT PERRY Rese arch Book | 434

    effective, and convenient. SBHCs serve as an essential part of our nation’s health care safety net and as a
    powerful tool for reducing health inequities.” [Rep. Ayanna Pressley, press release, 6/13/19]

Perry Voted Against An Amendment Increasing The HHS Funding Allocated For Initiatives To Prevent And
Treat HIV/AIDS In Minority Populations. In June 2019, Perry voted against: “Mucarsel-Powell, D-Fla.,
amendment that would increase by $5 million funding allocated for initiatives to prevent and treat HIV/AIDS in
minority populations, from Health and Human Services Department administrative funding authorized by the bill.”
The amendment was adopted by a vote of 281-138. [HR 2740, Vote #314, 6/13/19; CQ, 6/13/19]

Perry Voted Against An Amendment Requiring The HHS Department To Include Additional Details On
Enrollment Figures In Its Report To Congress On The Affordable Care Act. In June 2019, Perry voted against:
“Porter, D-Calif., amendment that would require the Health and Human Services Department, in its report to
Congress on enrollment figures for Affordable Care Act health insurance marketplaces, to detail enrollments by
state, disaggregated by race, ethnicity, preferred language, age, and sex.” The amendment was adopted by a vote of
235-183. [HR 2740, Vote #313, 6/13/19; CQ, 6/13/19]

Perry Voted For An Amendment Increasing Funding For Rural Health Programs. In June 2019, Perry voted
for: “Craig, D-Minn., amendment that would increase funding by $1 million for Health and Human Services
Department rural health programs and decrease funding by the same amount HHS administrative funding.” The
amendment was adopted by a vote of 383-36. [HR 2740, Vote #308, 6/13/19; CQ, 6/13/19]

Perry Voted For An Amendment Increasing Funding For Health Workforce Initiatives. In June 2019, Perry
voted for: “Lee, D-Nev., amendment that would increase by $5 million funding for health workforce initiatives
under the Department of Health and Human Services, including those related to medical education and student
loans. It would decrease by the same amount administrative funding for the Education Department.” The
amendment was adopted by a vote of 365-54. [HR 2740, Vote #307, 6/13/19; CQ, 6/13/19]

Perry Voted For An Amendment Allowing Medical Developmental Screenings To Be Accepted As Donations
For Unaccompanied Children. In June 2019, Perry voted for: “Schrier, D-Wash., amendment that would include
early childhood developmental screenings among medical goods and services the Health and Human Services
Department may accept as donations for unaccompanied children under the care of the Office of Refugee
Settlement.” The amendment was adopted by a vote of 371-49. [HR 2740, Vote #306, 6/13/19; CQ, 6/13/19]

Perry Voted For An Amendment Increasing Funding For HHS Programs Related To Injury Prevention And
Control. In June 2019, Perry voted for: “McAdams, D-Utah, amendment that would increase by $2 million funding
for Health and Human Services programs related to injury prevention and control and decrease by the same amount
HHS administrative funding.” The amendment was adopted by a vote of 388-30. [HR 2740, Vote #305, 6/13/19;
CQ, 6/13/19]

Perry Voted Against An Amendment Increasing Funding For HHS Programs To Prevent HIV/AIDS. In June
2019, Perry voted against: “Ocasio-Cortez, D-N.Y., amendment that would increase by $15 million funding for
Health and Human Services Department programs to prevent HIV/AIDS, viral hepatitis, sexually transmitted
diseases, and tuberculosis and decrease by the same amount HHS administrative funding.” [HR 2740, Vote #303,
6/13/19; CQ, 6/13/19]

Perry Voted For An Amendment To Support Increasing Funding For HHS Programs Addressing Mental
Health. In June 2019, Perry voted for: “Murphy, D-Fla., amendment that would increase by $2 million funding for
Health and Human Services Department programs addressing mental health and decrease by the same amount
funding for program support and supplemental activities, including surveys and data analysis, related to HHS
mental health and substance abuse programs funded by the bill.” The amendment was adopted by a vote of 366-55.
[HR 2740, Vote #302, 6/13/19; CQ, 6/13/19]
       Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 436 of 834

                                                                 SCOTT PERRY Rese arch Book | 435

Perry Voted For An Amendment Supporting Funding For Health And Human Services Department
Programs Related To The Health Workforce. In June 2019, Perry voted for: “Blunt Rochester, D-Del.,
amendment that would decrease then increase by $1 funding for Health and Human Services Department programs
related to the health workforce, including doctors, nurses, and other health care service providers.” The amendment
was adopted by a vote of 376-47. [HR 2740, Vote #301, 6/13/19; CQ, 6/13/19]

Perry Voted For An Amendment Supporting Funding To Explore Peer To Peer Mental Health Programs
For First Responders. In June 2019, Perry voted for: “Bera, D-Calif., amendment that would increase then
decrease by $1 funding for Health and Human Services Department programs addressing mental health.”
According to Congress.gov, the amendment would “specify that SAMHSA should explore using its funds to
explore peer to peer mental health programs for first responders.” The amendment was adopted by a vote of 396-
27. [HR 2740, Vote #293, 6/13/19; CQ, 6/13/19; H Amdt 310, offered 6/12/19]

Perry Voted For An Amendment That Would Increase By $2 Million Funding For HHS Programs Targeting
Individuals Affected By Disabilities, Birth Defects, Or Developmental Disabilities. In June 2019, Perry voted
for: “Miller, R-W.Va., amendment no. 44 that would increase by $2 million funding for Health and Human
Services Department programs targeting individuals affected by disabilities, birth defects or developmental
disabilities and decrease by the same amount HHS administrative funding.” The amendment was adopted by a vote
of 421-3. [HR 2740, Vote #291, 6/13/19; CQ, 6/13/19]

Perry Voted For An Amendment Supporting Funding To Study The Social Determinants Of Health
Alongside Traditional Health Services. In June 2019, Perry voted for: “Keating, D-Mass., amendment that would
increase then decrease by $1 million funding for Health Resources and Services Administration program support.”
According to Congress.gov, the amendment would “propose a study to examine how HHS can facilitate ways to
include programs for social determinants of health under the same roof as traditional health services, and estimate
what amount of additional funding might be required.” The amendment was adopted by a vote of 421-3. [HR 2740,
Vote #290, 6/13/19; CQ, 6/13/19; H Amdt 307, offered 6/12/19]

Perry Voted For An Amendment That Would Increase By $7 Million Funding For Health And Human
Services Department Maternal And Child Health Programs And Decrease The Same Amount From
Administration Program Support Funding. In June 2019, Perry voted for: “Richmond, D-La., amendment that
would increase by $7 million funding for Health and Human Services Department maternal and child health
programs and decrease by the same amount funding for Health Resources and Services Administration program
support.” The amendment was adopted by a vote of 365-59. [HR 2740, Vote #288, 6/13/19; CQ, 6/13/19]

Perry Voted For An Amendment That Would Increase By $3 Million Funding For The National Institute Of
Allergy And Infectious Diseases And Decrease The Same Amount For The Office Of The Director Of The
National Institute Of Health. In June 2019, Perry voted for: “Khanna, D-Calif., amendment that would increase
by $3 million funding for the National Institute of Allergy and Infectious Diseases and decrease by the same
amount funding for the Office of the Director of the National Institute of Health.” [HR 2740, Vote #287, 6/13/19;
CQ, 6/13/19]

Perry Voted For An Amendment That Would Increase By $5.6 Million Funding For Injury Prevention And
Control Programs Within The Health And Human Services Department And Decrease The Same Amount
From Administrative Funding. In June 2019, Perry voted for: “Pressley, D-Mass., for Speier, D-Calif.,
amendment no. 39 that would increase by $5.6 million funding for injury prevention and control programs within
the Health and Human Services Department, and decrease by the same amount HHS administrative funding.” The
amendment was adopted by a vote of 401-23. [HR 2740, Vote #286, 6/13/19; CQ, 6/13/19]

Perry Voted For An Amendment That Would Strike From The Appropriations Package The Requirement
That The Health And Human Services Secretary Obligate $100 Million In FY20 For A Health Insurance
Marketplace Navigator Program. In June 2019, Perry voted for: “Hill, R-Ark., amendment that would strike from
the bill the requirement that the Health and Human Services secretary obligate $100 million in fiscal 2020 for a
       Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 437 of 834

                                                                 SCOTT PERRY Rese arch Book | 436

health insurance marketplace navigator program, including specified obligations for advertising.” The amendment
was rejected by a vote of 186-237. [HR 2740, Vote #284, 6/13/19; CQ, 6/13/19]

Perry Voted Against An Amendment To Prohibit The Use Of Appropriated Funds To Implement The
August 2018 Rule On Short-Term Limited-Duration Insurance Plans. In June 2019, Perry voted against:
“Castor, D-Fla., amendment that would prohibit the use of funds made available under the bill for the
implementation, administration or enforcement of an August 2018 rule issued by the Departments of the Treasury,
Labor, and Health and Human Services related to short-term limited-duration insurance plans.” The amendment
was adopted 236 to 188. [HR 2740, Vote #283, 6/13/19; CQ, 6/13/19]

   The Trump Administration Rule Allowed Short Term Health Plans To Be Sold For Up To 3 Years; The
   Obama Administration Had Limited To 90 Days. “Insurers will again be able to sell short-term health
   insurance good for up to 12 months under final rules released Wednesday by the Trump administration. This
   action overturns an Obama administration directive that limited such plans to 90 days. It also adds a new twist:
   If they wish, insurers can make the short-term plans renewable for up to three years. […] But the plans could
   also raise premiums for those who remain in the Affordable Care Act marketplace — and the short-term
   coverage is far more limited.” [Kaiser Health News, 8/1/18]

   Short Term Plans Could Discriminate Based On Pre-existing Conditions, And Exclude Essential Health
   Benefits. “Short-term plans are less expensive because, unlike their ACA counterparts, which cannot bar
   people with preexisting health conditions, insurers selling these policies can be choosy — rejecting people with
   illnesses or limiting their coverage. Short-term plans can also set annual and lifetime caps on benefits, and
   cover few prescription drugs. Most exclude benefits for maternity care, preventive care, mental health services
   or substance abuse treatment.” [Kaiser Health News, 8/1/18]

Perry Voted Against An Amendment To Increase Funding To Mental Health Programs By $6.5 Million In
The Substance Abuse And Mental Health Services Administration. In June 2019, Perry voted against: “Cleaver,
D-Mo., amendment that would increase by $6.5 million funding for mental health programs within the Substance
Abuse and Mental Health Services Administration and decrease by the same amount funding for program support
and cross-cutting supplemental activities including national surveys on drug abuse and mental health.” The
amendment was adopted 386 to 38. [HR 2740, Vote #282, 6/13/19; CQ, 6/13/19]

Perry Voted For An Amendment To Increase Funding To Substance Abuse Prevention Programs In The
Health And Human Services Department By $1 Million. In June 2019, Perry voted for: “Barr, R-Ky.,
amendment that would increase by $1 million funding for substance abuse prevention programs within the Health
and Human Services Department and decrease by the same amount funding for program support and cross-cutting
supplemental activities including national surveys on drug abuse and mental health.” The amendment was adopted
420 to 4. [HR 2740, Vote #281, 6/13/19; CQ, 6/13/19]

Perry Voted For An Amendment To Increase Funding To The Health And Human Services Department’s
Disability Services Programs By $2 Million. In June 2019, Perry voted for: “Matsui, D-Calif., amendment that
would increase by $2 million funding for Health and Human Services Department-wide disability assistance,
community living, aging and disability services programs, and decrease by the same amount HHS administrative
funding.” The amendment was adopted 376 to 48. [HR 2740, Vote #280, 6/13/19; CQ, 6/13/19]

Perry Voted Against An Amendment To Increase Funding To Injury Prevention And Control Programs In
The Health And Human Services Department By $4.5 Million. In June 2019, Perry voted against: “Moore, D-
Wis., amendment that would increase by $4.5 million funding for injury prevention and control programs within the
Health and Human Services Department, and reduce by the same amount funding for various program management
activities within the department.” The amendment was adopted 348 to 75. [HR 2740, Vote #279, 6/12/19; CQ,
6/12/19]
       Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 438 of 834

                                                                 SCOTT PERRY Rese arch Book | 437

Perry Voted For An Amendment To Increase Funding To Substance Abuse Programs In The Health And
Human Services Department By $2 Million. In June 2019, Perry voted for: “Johnson, R-Ohio, amendment that
would increase by $2 million funding for substance abuse prevention programs within the Health and Human
Services Department and decrease by the same amount HHS administrative funding.” The amendment was adopted
408 to 15. [HR 2740, Vote #277, 6/12/19; CQ, 6/12/19]

Perry Voted For An Amendment To Increase Funding To Substance Abuse Prevention Programs In The
Health And Human Services Department By $10 Million. In June 2019, Perry voted for: “McKinley, R-W.Va.,
amendment that would increase by $10 million funding for substance abuse prevention programs within the
Department of Health and Human Services and decrease by the same amount funding for program support and
cross-cutting supplemental activities including national surveys on drug abuse and mental health. The amendment
was adopted 415 to 9. [HR 2740, Vote #275, 6/12/19; CQ, 6/12/19]

Perry Voted Against An Amendment To Increase Funding For National Public Health Campaigns Focused
On Fighting Vaccine Misinformation In The Health And Human Services Department By $5 Million. In June
2019, Perry voted against: “Schiff, D-Calif., amendment that would increase then decrease by $5 million
administrative funding for the Health and Human Services Department.” According to Congress.gov, “Amendment
decreases the Health and Human Services General Departmental Management fund by $5 million and increases the
same fund by $5 million for the purposes of highlighting the Office of the Assistant Secretary for Healths work in
coordinating a national public health campaign to fight vaccine misinformation, funding vaccine communication
research to strengthen the evidence base for what works in fighting vaccine hesitance, and encouraging vaccine
counseling.” The amendment was adopted 341 to 83. [HR 2740, Vote #274, 6/12/19; CQ, 6/12/19; H Admt 290,
offered 6/12/19]

Perry Voted For An Amendment To Increase Funding By $1 Million To The Health And Human Services
Department To Counter Public Health Emergencies. In June 2019, Perry voted for: “Foster, D-Ill., amendment
that would decrease by $1 million administrative funding for the Health and Human Services Department and
increase by the same amount funding for HHS activities related to countering public health emergencies, including
biological, nuclear, radiological, chemical, and cybersecurity threats.” The amendment was adopted 358 to 66. [HR
2740, Vote #273, 6/12/19; CQ, 6/12/19]

Perry Voted For An Amendment To Encourage The Department Of Health And Human Services To
Prioritize Funding For Medication Assisted Treatment. In June 2019, Perry voted for: “Foster, D-Ill.,
amendment that would increase then decrease by $1 funding for Health and Human Services Department substance
abuse treatment and prevention programs.” According to Congress.gov, “An amendment numbered 21 printed in
Part B of House Report 116-109 to increase and decrease $1 from the Substance Abuse Treatment fund to instruct
HHS to prioritize funding for Medication Assisted Treatment.” The amendment was adopted 336 to 87. [HR 2740,
Vote #271, 6/12/19; CQ, 6/12/19; H Amdt 287, offered 6/12/19]

Perry Voted Against An Amendment To Strike Provision Prohibiting HHS From Using Funds To Adopt
Standards Providing For Individual Unique Health Identifiers. In June 2019, Perry voted against: “Foster, D-
Ill., amendment that would strike from the bill a provision prohibiting the Health and Human Services Department
from using of funds authorized by the bill to promulgate or adopt standards providing for individual unique health
identifiers.” The amendment was adopted 336 to 87. [HR 2740, Vote #270, 6/12/19; CQ, 6/12/19]

    The Amendment Reversed A Longtime Ban On National Patient Identifiers, Which Had Previously Been
    Avoided Due To Privacy And Security Concerns. “The U.S. House of Representatives passed a $99.4 billion
    HHS appropriations bill with several amendments including reversing a longtime ban on developing a national
    patient identifier […] For decades, Congress has prohibited HHS from funding the development or promotion
    of any national program where patients would receive permanent, unique identification numbers. Lawmakers
    previously argued such a program could violate privacy issues or raise security concerns, while the medical
    community and insurers claimed the ban kept them from properly matching patients with the correct medical
    information.” [Modern Healthcare, 6/13/19]
       Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 439 of 834

                                                                 SCOTT PERRY Rese arch Book | 438


Perry Voted For An Amendment To Increase Funding For The HHS Related To Birth Defects And
Developmental Disabilities. In June 2019, Perry voted for: “Davis, D-Ill., amendment that would increase by $2
million funding for Health and Human Services Department research related to birth defects and developmental
disabilities and decrease by the same amount HHS administrative funding.” The amendment was adopted 410 to
12. [HR 2740, Vote #263, 6/12/19; CQ, 6/12/19]

Perry Voted Against An Amendment Supporting Funding For Research By The National Institute Of
Diabetes And Digestive Aid. In June 2019, Perry voted against: “Jackson Lee, D-Texas, amendment that would
increase then decrease by $10 million funding for research by the National Institute of Diabetes and Digestive Aid.”
The amendment was adopted 317 to 105. [HR 2740, Vote #260, 6/12/19; CQ, 6/12/19]

Perry Voted For An Amendment That Would Increase Funding For Center For Disease Control And
Prevention Activities Related To Emerging Infectious Diseases. In June 2019, Perry voted for: “Smith, R-N.J.,
amendment that would increase by $1 million funding for Center for Disease Control and Prevention activities
related to emerging and zoonotic infectious diseases and decrease by the same amount administrative funding for
the Health and Human Services Department.” The amendment was adopted 413 to 11. [HR 2740, Vote #257,
6/12/19; CQ, 6/12/19]

Perry Voted For An Amendment Supporting Funding For HHS Programs Related To Substance Abuse And
Mental Health. In June 2019, Perry voted for: “DeSaulnier, D-Calif., amendment no. 8 that would increase then
decrease by $5 million funding for Health and Human Services programs and activities related to substance abuse
and mental health.” The amendment was adopted 369 to 55. [HR 2740, Vote #256, 6/12/19; CQ, 6/12/19]

Perry Voted For An Amendment Supporting Funding For The National Cancer Institute. In June 2019, Perry
voted for: “DeSaulnier, D-Calif., amendment that would increase then decrease by $1 million funding for the
National Cancer Institute.” The amendment was adopted 381 to 42. [HR 2740, Vote #254, 6/12/19; CQ, 6/12/19]

Perry Voted Against Passage Protecting Americans With Preexisting Conditions Act, Prohibiting Federal
Departments From Exempting State Health Care Plans From Federal Requirements Under The ACA. In
May 2019, Perry voted against: “Passage of the bill that would prohibit the Health and Human Services and
Treasury departments from taking any action to implement or enforce their October 2018 guidance regarding
criteria for evaluating Section 1332 state health care plan waivers under the 2010 health care overhaul, and would
prohibit the departments from effectively reissuing the guidance. Section 1332 waivers exempt state health care
plans from certain federal requirements under the Affordable Care Act, including requirements related to qualified
health plans, tax credits, and individual and employer mandates. To be eligible for such waivers, proposed state
plans are required to provide care to a ‘comparable number’ of residents that is ‘as comprehensive’ and ‘as
affordable’ as would otherwise be provided under the ACA. The October 2018 guidance modifies guidelines for
considering waiver applications, emphasizing that a proposed state health care plan should be evaluated based on
the number of residents that would have ‘access’ to comparable coverage under the plan, as opposed to the number
of residents that purchase such coverage.” The motion was agreed to by a vote of 230-183. [HR 986, Vote #196,
5/9/19; CQ, 5/9/19]

Perry Did Not Vote On Adding An Amendment To Include A Finding That The 2018 Guidance Did Not
Permit The Health And Human Services Department To Waive Protections For Those With Pre-Existing
Conditions. In May 2019, Perry did not vote on: “Walden, R-Ore., motion to recommit the bill to the Energy and
Commerce Committee with instructions to report it back immediately with an amendment that would include in the
bill a finding that the 2018 guidance related to Section 1332 waivers does not amend Section 1332 of the 2010
health care overhaul and does not permit the Health and Human Services Department to waive protections for
individuals with pre-existing conditions. It also adds a finding that the guidance stipulates that any Section 1332
waivers must ensure that access to coverage under state plans would be ‘at least as comprehensive and affordable’
as would be provided under the Affordable Care Act.” The motion failed by a vote of 182-231. [HR 986, Vote
#195, 5/9/19; CQ, 5/9/19]
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 440 of 834

                                                                  SCOTT PERRY Rese arch Book | 439


Perry Voted Against An Amendment To Prohibit The Health And Human Services And Treasury
Departments From Taking Any Action That Would Increase Health Insurance Premiums For Those
Enrolled In An “Essential Health Benefits Package.” In May 2019, Perry voted against: “Wild, D-Pa.,
amendment that would prohibit the Health and Human Services and Treasury departments from taking any action
that would result in increased health insurance premiums for individuals enrolled in health insurance at least as
comprehensive as the ‘essential health benefits package’ defined under the 2010 health care law.” The motion was
agreed to by a vote of 308-112. [HR 986, Vote #194, 5/9/19; CQ, 5/9/19]

Perry Voted Against An Amendment To Prohibit The Health And Human Services And Treasury
Departments From Taking Action To Reduce “Affordability” Of Insurance For Those With Pre-Existing
Conditions. In May 2019, Perry voted against: “Malinowski, D-N.J., amendment that would prohibit the Health
and Human Services and Treasury departments from taking any action that would reduce the affordability, for
individuals with preexisting conditions, of health insurance at least as comprehensive as the ‘essential health
benefits packages’ defined under the 2010 health care law.” The motion was agreed to by a vote of 302-117. [HR
986, Vote #193, 5/9/19; CQ, 5/9/19]

Perry Voted For An Amendment That Would Change The Short Title Of The Protecting Americans With
Preexisting Conditions Act To “Insert Politically Punch Title That Doesn’t Reflect The Bill Substance Act.”
In May 2019, Perry voted for: “Holding, R-N.C., amendment that would change the short title of the bill to ‘Insert
Politically Punchy Title That Doesn't Reflect the Bill Substance Act.’” The amendment failed 184 to 237. [HR 986,
Vote #192, 5/09/19; CQ, 5/09/19]

    Amendment Was An Attempt To Rename The “Protecting Americans With Preexisting Conditions Act,”
    A Bill That Would Block Trump Administration Guidance Loosening Restrictions On States’ Abilities to
    Waive Obamacare Requirements. “The Protecting Americans with Preexisting Conditions Act, slated for a
    vote later this week, would block the Trump administration’s October guidance to loosen restrictions on states’
    abilities to waive certain ObamaCare requirements. […] Rep. George Holding (R-N.C.) also attempted to use
    humor while taking aim at the bill, submitting two amendments that would change the title of H.R. 986 to either
    ‘Nothing in This Bill Would Protect Individuals With Pre-Existing Conditions Act’ or ‘Insert Politically
    Punchy Title That Doesn't Reflect the Bill Substance Act.’” [The Hill, 5/06/19]

Perry Voted Against Blocking A Republican Resolution Condemning A “Government Run, Soviet-Style,
Top-Down Healthcare Scheme” And Instructing Congress To Develop Bipartisan Legislation To Protect
People With Pre-existing Conditions If The Affordable Care Act Was Found To Be Unconstitutional. In May
2019, Perry voted against: “Shalala, D-Fla., motion to order the previous question (thus ending the debate and
possibility of amendment). According to the Congressional Record, Rep. Burgess said “Madam Speaker, if the
previous question is defeated, House Republicans will move to immediately consider a resolution (H. Res. 280) that
maintains that no American should have their health insurance taken away or lose protections for preexisting
conditions due to the Democrats in Congress enacting an unconstitutional law. It would instruct Congress and the
Trump administration to ask the Supreme Court for a stay in the Texas v. United States decision, should the
Affordable Care Act be found unconstitutional. It would instruct Congress to develop bipartisan legislation that
guarantees that no American citizen can be denied health insurance coverage or charged more due to a previous
illness or health status. It includes commonsense consumers protections, provides more choice and affordable
coverage than the Affordable Care Act, lowers prescription drug prices for patients, strengthens Medicare for
current and future beneficiaries, and rejects the Democrats’ radical one-size-fits-all, government run, Soviet-style,
top-down healthcare scheme that would only outlaw the employer-based coverage of more than 180 million
Americans.” A vote for the motion was a vote to block consideration of the resolution. The resolution was agreed to
by a vote of 227-190. [H Res 357, Vote #189, 5/09/19; CQ, 5/09/19; Congressional Record, 5/09/19]

Perry Voted Against Condemning The Trump Administration’s Legal Campaign Against The Affordable
Care Act. In April 2019, Perry voted against: “Passage of the resolution that would express the sense of the House
of Representatives that the Trump administration's stance on invalidating the 2010 health care law is ‘unacceptable’
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 441 of 834

                                                                    SCOTT PERRY Rese arch Book | 440

and that the Justice Department should protect individuals with pre-existing conditions, individuals who pay high
costs for prescription drugs, and individuals who ‘gained health insurance coverage since 2014.’ The resolution
would recommend that the department reverse its position in the case of Texas v. United States.” The resolution
passed 240 to 186. [H Res 271, Vote #146, 4/3/19; CQ, 4/3/19]

    HEADLINE: “House Votes To Condemn Trump Administration’s Opposition To ACA.” [Jurist.org,
    4/4/19]

Perry Voted Against Authorizing House Intervention Into The Texas Court Case That Found The
Affordable Care Act Unconstitutional. In January 2019, Perry voted against: “Adoption of the resolution that
would establish the rules of the House for the 116th Congress. Title III of the resolution would authorize the
speaker, on behalf of the House of Representatives, to intervene in the Texas court case that found the 2010
healthcare law unconstitutional and other cases related to the law. It would also direct the Office of General
Counsel to represent the House in any such litigation.” The resolution was adopted 235-192. [H Res 6, Vote #19,
1/09/19; CQ, 1/09/19]

Perry Voted Against Modifying And Reauthorizing A Number Of Federal Public Health And Preparedness
Programs And Modifying The Food And Drug Administration Regulation Of Non-Prescription Drugs. In
January 2019, Perry voted against: “Pallone, D-N.J., motion to suspend the rules and pass the bill that would
modify and reauthorize a number of federal public health and preparedness programs and modify Food and Drug
Administration regulation of non-prescription drugs. The bill would authorize $7.1 billion through fiscal 2028 for a
Homeland Security and Health and Human Services program to develop medical countermeasures against weapons
of mass destruction. Through fiscal 2023, it would authorize $610 million through for a Health and Human Services
program to stockpile medical supplies; $685 million annually for Center for Disease Control grants to state and
local public health departments to develop emergency planning; $612 million annually for the Health and Human
Services biomedical research and development program to secure the U.S. from chemical, biological, radiological,
and nuclear threats and prevent the spread of infectious diseases; and $250 million annually for the program's
activities to prevent influenza pandemics. The bill would additionally authorize over $1 billion annually through
fiscal 2023 for a number of other federal public health programs and activities. The bill would formally codify
existing Food and Drug Administration regulatory systems for non-prescription drugs, including provisions related
to labelling, safety determinations and approval of new drugs. It also contains provisions related to fees for facilities
manufacturing non-prescription drugs.” The motion was agreed to by a vote of 401 – 17. [H.R. 269, Vote #13,
1/8/19; CQ Floor Votes, 1/8/19]

Perry Voted Against Blocking A Motion Calling For A Resolution To Protect People With Pre-Existing
Conditions From Being Denied Or Charged More For Health Insurance. In January 2019, Perry voted against:
“McGovern, D-Mass., motion to order the previous question (thus ending debate and the possibility of
amendment).” According to the Congressional Record, “Not later than January 31, 2019, the Committee on Energy
and Commerce and the Committee on Ways and Means shall report to the House a joint resolution that is consistent
with the United States Constitution and relevant Supreme Court cases that— (1) guarantees no American citizen
can be denied health insurance coverage as the result of a previous illness or health status; and (2) guarantees no
American citizen can be charged higher premiums or cost sharing as the result of a previous illness or health status,
thus ensuring affordable health coverage for those with pre-existing conditions.” A vote for the motion was a vote
to block consideration of the bill. The motion was agreed to by a vote of 233 – 197. [H. Res. 5, Vote #4, 1/3/19;
CQ Floor Votes, 1/3/19; Congressional Record, H15, 1/3/19]

    Republicans Offered A Non-Binding Measure Saying Lawmakers Should Produce Legislation Protecting
    Consumers With Pre-Existing Conditions. “The new Democratic-controlled House has moved toward
    defending former President Barack Obama's health care law against a federal court ruling that the statute is
    unconstitutional, part of the party's effort to use the issue to embarrass Republicans. […] During that debate,
    Republicans offered a non-binding measure saying lawmakers should produce legislation protecting consumers
    with pre-existing conditions. Democrats blocked it.” [Associated Press, 1/4/19]
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 442 of 834

                                                                  SCOTT PERRY Rese arch Book | 441

Housing Issues

Perry Voted Against An Amendment To Increase Funding For Housing And Urban Development Homeless
Assistance Grant Programs. In June 2019, Perry voted against: “Jayapal, D-Wash., amendment that would
increase by $1 million funding for Housing and Urban Development homeless assistance grant programs and
decrease by the same amount administrative funding for Housing and Urban Development Department executive
offices.” The amendment was adopted in Committee of the Whole by a vote of 201-220. [HR 3055, Vote #406,
6/25/19; CQ, 6/25/19]

Perry Voted Against Providing Mobility Assistance For Low- Income Families To Move To Areas With
Lower Rates Of Poverty. In March 2019, Perry voted against: “Waters, D-Calif., motion to suspend the rules and
pass the bill that would permit the secretary of Housing and Urban Development to establish a housing mobility
demonstration program that would provide ‘mobility assistance,’ encouraging low-income families to move to
areas with lower rates of poverty in order to provide those families with greater opportunities.” The motion was
agreed to 387-22. [HR 1122, Vote #119, 3/11/19; CQ, 3/11/19]

Perry Voted For Increasing FY 2019 Funding For Rural Utilities Services. In January 2019, Perry voted for:
“Aderholt, R-Ala., motion to recommit the bill (HR 265) to the House Appropriations Committee, with instructions
to report it back immediately with amendments that would increase by $125 million the amount authorized for an
Agriculture Department program related to rural utilities services. The amendments required by the instructions
would also reduce by a total of $166 million the amount appropriated to several administrative offices within the
Agriculture Department and funds appropriated for facility rentals by the Agriculture Department.” The motion
rejected 197-229. [HR 265, Vote #24, 1/10/19; CQ, 1/10/19]

Perry Voted Against FY 2019 Funding For The Department Of Transportation And Department Of Housing
And Urban Development. In January 2019, Perry voted against: “Passage of the bill that would provide $71.4
billion for transportation programs for fiscal 2019 and provide for the release of $49 billion from the highway and
aviation trust funds. It would provide $49.3 billion for federal highway programs; $17.7 billion for the Federal
Aviation Administration; $13.5 billion for mass transit; and $2.8 billion for railroads. The bill would provide $44.5
billion for programs and activities of the Housing and Urban Development Department. From this amount, as well
as offsets from payments collected by the Federal Housing Administration, the bill would provide $31.3 billion for
public and Indian housing programs and $22.8 billion for the Section 8 rental assistance voucher program.” The bill
passed 244-180. [HR 267, Vote #23, 1/10/19; CQ, 1/10/19]

Perry Voted For Increasing FY 2019 Funding For Rental Assistance Voucher Programs Within The
Department Of Housing And Urban Development. In January 2019, Perry voted for: “Diaz-Balart, R-Fla.,
motion to recommit the bill (HR 267) to the House Appropriations Committee with instructions to report it back
immediately with an amendment that would increase by a total of $142 million the amount authorized for Housing
and Urban Development Department rental assistance voucher programs. The amendment required by the
instructions would also reduce by a total of $71 million funds appropriated for HUD information technology
maintenance and activities.” The motion was rejected 193-228. [HR 267, Vote #22, 1/10/19; CQ, 1/10/19]

House Administration

Perry Voted Against An Amendment Prohibiting The President From Transferring Any Functions Or
Consolidating Any Part Of The OPM With Other Offices Or Agencies. In July 2019, Perry voted against:
“Connolly, D-Va., amendment that would prohibit the president or a designee from transferring any functions of or
consolidating any part of the Office of Personnel Management with other offices or agencies.” The amendment was
adopted by a vote of 247-182. [HR 2500, Vote #443, 7/11/19; CQ, 7/11/19]

Perry Voted For Establishing A Select Committee To Study And Make Recommendations On Modernizing
Congress. In January 2019, Perry voted for: “Adoption of the resolution that would establish the rules of the House
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 443 of 834

                                                                   SCOTT PERRY Rese arch Book | 442

for the 116th Congress. Title II of the resolution would establish a select committee to study and make
recommendations on modernizing Congress, including on matters of procedural efficiency, development of
leadership, and staff recruitment and retention. It would require the committee to provide interim status reports to
the House Administration and House Rules Committees and require that all policy recommendations be agreed to
by at least two-thirds of the select committee's 12 members.” The resolution was adopted by a vote of 418 – 12. [H.
Res. 6, Vote #12, 1/4/19; CQ Floor Votes, 1/4/19]

Perry Voted Against Establishing House Democratic Rules. In January 2019, Perry voted against: “Adoption of
the resolution that would establish the rules of the House for the 116th Congress. Many of the rules that were in
effect at the end of the 115th Congress would carry over. Among rules changed, Title I of the resolution would
require that legislation with substantial bipartisan support be considered at least once a week as per a new House
calendar, require that all major legislation be marked up by committee before floor consideration, and require
legislative text to be publicly available 72 hours prior to floor consideration. It would restore several Democratic
rules related to the budget process, including to remove the supermajority requirement for any measure that would
increase federal taxes and to restore the pay-as-you-go point of order that would require new government spending
to be offset with cuts or taxes. It would also modify House ethics rules, including to require annual ethics trainings
for members and to require each office to adopt new anti-harassment and anti-discrimination policies.” The
resolution was adopted by a vote of 234 – 197. [H. Res. 6, Vote #7, 1/3/19; CQ Floor Votes, 1/3/19]

    House Rules Featured Dozens Of Changes Designed To Restore More Committee And Bipartisan
    Involvement In The Legislative Process, Increase Transparency And Clamp Down On Ethics Violations.
    “The House on Thursday adopted the bulk of a rules package for the 116th Congress that featured dozens of
    changes designed to restore more committee and bipartisan involvement in the legislative process, increase
    transparency and clamp down on ethics violations. The measure, adopted 234 to 197, was crafted by Speaker
    Nancy Pelosi, D-Calif., and Rules Chairman Jim McGovern, D-Mass., with input from members across all
    factions of the House Democratic majority.” [The Hill, 1/3/19]

    Progressives Opposed Rules Because They Included PAYGO, A Provision That Requires Legislation
    That Would Increase The Deficit To Be Offset By Spending Cuts Or Revenue Increases And Would
    Interfere With Medicare For All. “Khanna and Ocasio-Cortez had announced on Twitter Wednesday that
    they would oppose the package over a pay-as-you-go, or PAYGO, provision that requires legislation that would
    increase the deficit to be offset by spending cuts or revenue increases. Many progressives oppose PAYGO
    because they feel that some policies that will have a larger economic benefit do not need to be paid for and
    don’t want the provision to interfere with their goals of passing costly legislation like ‘Medicare for All.’” [The
    Hill, 1/3/19]

    Three Republicans — Reps. Tom Reed And John Katko Of New York And Brian Fitzpatrick Of
    Pennsylvania — Voted For Democrats’ Rules Package. “In an atypical move, three Republicans — Reps.
    Tom Reed and John Katko of New York and Brian Fitzpatrick of Pennsylvania — voted for Democrats’ rules
    package. They did so because of changes the bipartisan Problems Solvers Caucus, of which they are members,
    pushed to help facilitate more two-party legislating. This was the first occasion since 2001 in which anyone
    from the minority party has voted for the majority party’s rules package.” [The Hill, 1/3/19]

Perry Voted Against Considering Bills That Would Establish Rules For The 116th Congress, Provide Full-
Year Funding For Six Of The Seven Agencies And Provide Short-Term Funding For Homeland Security
Department. In January 2019, Perry voted against:“McGovern, D-Mass., motion to table the Brady, R-Texas,
motion to refer the rule (H Res 5) that would provide for House floor consideration of the resolution (H Res 6) that
would establish the rules of the House for the 116th Congress; consideration of the bill (HR 21) that would provide
for full-year appropriations for six of the seven remaining fiscal 2019 appropriations bills; and consideration of the
joint resolution (H J Res 1) that would provide short-term funding for the Homeland Security Department through
Feb. 8, 2019.” The motion was agreed to by a vote of 230 – 197. [H. Res. 5, Vote #3, 1/3/19; CQ Floor Votes,
1/3/19]
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 444 of 834

                                                                  SCOTT PERRY Rese arch Book | 443

Immigration & Border Issues

Perry Voted Against Permitting Venezuelan Nationals To Qualify For Temporary Protected Status. In July
2019, Perry voted against: “Passage of the bill, as amended, that would grant temporary protected status to
Venezuelans in the U.S. for an initial 18-month period. To receive TPS status, qualifying individuals must be
continuously present in the U.S. after enactment, be legally admissible to the U.S. as immigrants, and register with
the Homeland Security Department.” The bill passed 272 to 158. [HR 549, Vote #514, 7/25/19; CQ, 7/25/19]

Perry Voted Against Requiring US Customs And Border Protection Establish And Implement Standards Of
Care For Migrants In Custody. In July 2019, Perry voted against: “Passage of the bill, as amended, that would
require U.S. Customs and Border Protection to establish and implement standards of care for migrants in CBP
custody.” The bill passed by a vote of 233-195. [HR 3239, Vote #507, 7/24/19; CQ, 7/24/19]

Perry Voted For Adding An Amendment That Would Express The Sense Of Congress That Members Of
The US Border Patrol Should Be Commended For Continuing To Carry Out Their Duties. In July 2019,
Perry voted for: “Kinzinger, R-Ill., motion to recommit the bill to the House Judiciary Committee with instructions
to report it back immediately with an amendment that would express the sense of Congress that members of the
U.S. Border Patrol should be commended for continuing to carry out their duties in a ‘professional’ manner,
including caring for the large number of families, unaccompanied migrant children, and single adults being
processed in U.S. Customs and Border Protection facilities.” The motion was agreed to by a vote of 239 to 192.
[HR 3239, Vote #506, 7/24/19; CQ, 7/24/19]

Perry Voted Against Granting Temporary Protected Status To Venezuelans In The U.S. For An Initial 18-
Month Period. In July 2019, Perry voted against: “Mucarsel-Powell, D-Fla., motion to suspend the rules and pass
the bill, as amended, that would grant temporary protected status to Venezuelans in the U.S. for an initial 18-month
period.” The motion was rejected by a vote of 268 to 154. [HR 549, Vote #498, 7/23/19; CQ, 7/23/19]

Perry Voted Against Blocking Consideration Of Citizens Count Census Act Of 2019, Which Would Require
A Citizenship Question On The Census. In July 2019, Perry voted against: “Raskin, D-Md., motion to order the
previous question (thus ending debate and the possibility of amendment).” According to the Congressional Record,
Rep. Comer said, “Today, I introduce the Citizens Count Census Act of 2019, a bill that would require a citizenship
question on the United States Census. If we defeat the previous question, as the gentleman from Georgia said, then
we will be able to consider my bill.” A vote for the motion was a vote to block consideration of the bill. The motion
was agreed to by a vote of 230-189. [H Res 491, Vote #478, 7/16/19; CQ, 7/16/19; Congressional Record, 7/16/19]

Perry Voted Against An Amendment That Would Prohibit The Use Of Defense Department Facilities,
Equipment, Or Personnel To House Or Construct Housing For Any Foreign Nationals Detained By
Immigration And Customs Enforcement. In July 2019, Perry voted against: “Thompson, D-Miss., amendment
no. 437 that would prohibit the use of Defense Department facilities, equipment, or personnel to house or construct
housing for any foreign nationals detained by Immigration and Customs Enforcement.” The motion was
passed/agreed to in House by recorded vote: 213 - 204 [H.Amdt.560 to H.R.2500, Vote #469, 7/12/19; CQ, 7/9/19]

Perry Voted Against An Amendment That Would Prohibit The Use Of Defense Department Funds To
Provide Housing In Department Facilities For Any Detained Undocumented Immigrant. In July 2019, Perry
voted against: “Ocasio-Cortez, D-N.Y., amendment that would prohibit the use of funds authorized by the bill for
the Defense Department to provide housing in department facility for any detained undocumented immigrant.” The
motion was failed by recorded vote: 173 – 245. [H.Amdt.559 to H.R.2500, Vote #468, 7/12/19; CQ, 7/9/19]

Perry Voted Against An Amendment That Would Prohibit Using Fiscal 2020 Defense Department Funds To
Provide Military Support For Local Law Enforcement To Enforce Any Part Of The Immigration And
Nationality Act. In July 2019, Perry voted against: “Ocasio-Cortez, D-N.Y., amendment that would prohibit the
use of any fiscal 2020 funds authorized for the Defense Department to provide military support for local law
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 445 of 834

                                                                   SCOTT PERRY Rese arch Book | 444

enforcement to enforce any part of the Immigration and Nationality Act.” The motion was failed by recorded vote:
179 - 241. [H.Amdt.558 to H.R.2500, Vote #467, 7/12/19; CQ, 7/9/19]

Perry Voted For An Amendment That Would Prohibit The Use Of Defense Department Facilities To House
Or Detain Unaccompanied Children Who Are Undocumented Immigrants. In July 2019, Perry voted for:
“Garcia, D-Texas, amendment that would prohibit the use of Defense Department facilities to house or detain
unaccompanied children who are undocumented immigrants.” The motion was failed by recorded vote: 198 - 223.
[H.Amdt.557 to H.R.2500, Vote #466, 7/12/19; CQ, 7/9/19]

Perry Voted For Eliminating The Per Country Annual Cap On Employment-Based Immigrant Visas And
Establishing A Per-Country Annual Cap For Family-Sponsored Immigrant Visas. In July 2019, Perry voted
for: “Lofgren, D-Calif., motion to suspend the rules and pass the bill, as amended, that would eliminate
employment-based immigrant visas from a seven percent per-country annual cap calculation under existing law. It
would establish a per-country annual cap for family-sponsored immigrant visas at 15 percent of all family visas
offered each year, which may be exceeded if the other available visas are not used by citizens of other nations. It
also outlines a transition period for reducing the annual percentage of employment-based visas reserved for certain
categories of immigrants from countries other than the top two visa-recipient countries.” The motion was agreed to
by a vote of 365-65. [HR 1044, Vote #437, 7/10/19; CQ, 7/10/19]

Perry Voted For Concurring With A Senate Amendment To Emergency Supplemental Aid For Migrants At
The U.S.-Mexico Border. In June 2019, Perry voted for: “Lowey, D-N.Y., motion to concur in the Senate
amendment to the Emergency Supplemental Appropriations for Humanitarian Assistance and Security at the
Southern Border Act that would authorize a total of $4.6 billion in supplemental fiscal 2019 appropriations to
address humanitarian concerns for migrants at the U.S.-Mexico border. Specifically, It would provide $2.9 billion
for the Health and Human Services Department office of refugee resettlement, including $866 million for the
provision of care in state-licensed shelters and expansion of the number of licensed shelters and $100 million for
post-release, legal, and child advocacy services. It would provide $1.1 billion for U.S. Customs and Border
Protection, including $793 million for acquisition, construction, and operation of migrant processing facilities, $112
million for medical care, food, water, sanitary items, and other supplies for migrants. It would provide $209 million
for U.S. Immigration and Customs Enforcement, including $45 million for detainee medical care and $35.9 million
for the transportation of unaccompanied minors to HHS custody. It would provide $144.8 million to the
Department of Defense for operating expenses of the Army, Marine Corps, Air Force, and National Guard for
activities in response to migration at the U.S. southwest border, including medical assistance and mobile
surveillance. It would also provide $30 million for Federal Emergency Management Agency emergency food and
shelter programs providing assistance to migrants released from DHS custody, $15 million for the Justice
Department immigration review office legal orientation program, and $155 million to the U.S. Marshals Service for
federal prisoner detention. It would also establish contracting standards for unlicensed facilities used as ‘influx
shelters’ by HHS, limit the period unaccompanied minors may be held at such facilities, and require HHS to ensure
that certain minors are not held at such facilities, including those with special medical needs. The measure is now
cleared for the president.” The motion was agreed to by a vote of 305-102. [HR 3401, Vote #429, 6/27/19; CQ,
6/27/19]

Perry Voted Against Considering A Bill To Provide Emergency Humanitarian Assistance At The U.S.-
Mexico Border. In June 2019, Perry voted against: “Adoption of the rule (H Res 466), as amended, that would
provide for House floor consideration of the Senate amendment to the Emergency Supplemental Appropriations for
Humanitarian Assistance and Security at the Southern Border Act (HR 3401). As amended, the rule would make in
order a motion to concur in the Senate amendment to HR 3401.” The motion was adopted by a vote of 322-85. [H
Res 466, Vote #426, 6/27/19; CQ, 6/27/19]

Perry Voted Against Considering A Bill To Provide Emergency Humanitarian Assistance At The U.S.-
Mexico Border. In June 2019, Perry voted against: “On the question of consideration of the resolution (H Res 466)
that would provide for floor consideration of the Senate amendment to the Emergency Supplemental
Appropriations for Humanitarian Assistance and Security at the Southern Border Act (HR 3401). […] Cole, R-
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 446 of 834

                                                                   SCOTT PERRY Rese arch Book | 445

Okla., had raised a point of order that the rule would violate section 426(a) of the Congressional Budget Act.” The
motion was agreed to by a vote of 226-188. [H Res 466, Vote #425, 6/27/19; CQ, 6/27/19]

    Rep. Cole Raised A Point Of Order Opposing The Rule Under Congressional Budget Act Constraints; A
    Vote For The Question Was A Vote To Allow Consideration To Continue. “Mr. COLE: Therefore, I make
    a point of order, pursuant to section 426 of the Congressional Budget Act, that this rule may not be considered.
    […] Madam Speaker, the bill before us today provides no CBO cost estimate, so we literally have no idea as to
    whether or not there are additional unfunded mandates being imposed on the States. […] Mr. McGOVERN: If
    my colleagues disagree, then they can vote against the bill and against consideration, but I would urge all of my
    colleagues to vote ‘yes’ so that we can move forward with this rule in consideration of this bill…”
    [Congressional Record, 6/27/19]

Perry Voted Against The House Version Of A Bill Providing Emergency Supplemental Humanitarian Aid
For Migrants At The U.S.-Mexico Border. In June 2019, Perry voted against: “Passage of the bill, as amended,
that would provide $4.5 billion in supplemental fiscal 2019 appropriations to address humanitarian concerns for
migrants at the U.S.-Mexico border. Specifically, it would provide $2.9 billion for the Health and Human Services
Department office of refugee resettlement, including $866 million for the provision of care in state-licensed shelters
and expansion of the number of licensed shelters and $100 million for post-release, legal, and child advocacy
services. It would provide $1.2 billion for U.S. Customs and Border Protection, including $787.5 million for
acquisition, construction, and operation of migrant processing facilities, $92 million for food, water, sanitary items,
and other supplies for migrants, and $20 million for medical support. It would provide $128.2 million for U.S.
Immigration and Customs Enforcement, including $45 million for detainee medical care and $35.9 million for the
transportation of unaccompanied minors to HHS custody. It would also provide $60 million for Federal Emergency
Management Agency emergency food and shelter programs providing assistance to migrants released from DHS
custody, $17 million for the Justice Department immigration review office legal orientation program, and $155
million to the U.S. Marshals Service for federal prisoner detention. Among other requirements related to facilities,
resources, and services provided by DHS and HHS, the bill would require DHS to establish standards and protocols
related to medical, nutrition, and sanitation needs of migrants in CBP temporary holding facilities. It would
establish contracting standards for unlicensed facilities used as ‘influx shelters’ by HHS, limit the period
unaccompanied minors may be held at such facilities, and require HHS to ensure that certain minors are not held at
such facilities, including those with special medical needs.” The bill passed by a vote of 230-195. [HR 3401, Vote
#414, 6/25/19; CQ, 6/25/19]

    June 2019: The House Passed An Emergency Aid Package That Put Guardrails On Appropriations for
    ICE Funding And Restricted Overcrowding Of Migrant Children In Detention Facilities. “Only three
    Republicans supported the House’s original version of the bill, including one Texan, Will Hurd of Helotes. The
    funding designations of the House bill were carefully crafted to funnel appropriations towards improving
    conditions at detention facilities and extending aid and legal services to migrants. Most of the House’s
    appropriations — some $2.9 billion — would have gone to the Department of Health and Human Services to
    fund legal services for migrant children who have been detained and to relieve overcrowding by creating more
    licensed facilities to hold migrant children. And of the remaining $1.5 billion in the House bill, the majority
    would have gone to the Department of Homeland Security, a sprawling network of agencies that includes U.S.
    Immigration and Customs Enforcement. […] Perhaps the most significant distinction in the House bill were the
    ‘guardrails,’ as some members have called them — provisions intended to prevent the misappropriation of
    funds by ICE and the Trump administration. Republicans argued that these restrictions on implementation
    would severely limit the ability for the Trump administration to administer a unilateral response in an
    emergency situation.” [Texas Tribune, 6/27/19]

Perry Voted For Adding An Amendment To Increase ICE Funding By $64.6 Million. In June 2019, Perry
voted for: “Rutherford, R-Fla., motion to recommit the bill to the House Appropriations Committee with
instructions to report it back immediately with an amendment that would increase by $64.6 million funding for
Immigration and Customs Enforcement expenses related to increased immigration at the U.S. southwest border.”
The amendment was rejected by a vote of 205-218. [HR 3401, Vote #413, 6/25/19; CQ, 6/25/19]
       Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 447 of 834

                                                                    SCOTT PERRY Rese arch Book | 446


Perry Voted For An Amendment To Strike A Provision Prohibiting Funds From Treasury Forfeiture Fund
To Build A Wall Along Southern Border. In June 2019, Perry voted for: “King, R-Iowa, amendment that would
strike from the bill a provision that would prohibit the use of funds from a Treasury Department forfeiture fund to
plan or construct a wall, barrier, fence, or road along the U.S. southern border. The fund is sourced from Treasury
and Homeland Security Department forfeitures and seizures and used for related law enforcement activities.” The
amendment was rejected in Committee of the Whole by a vote of 191 – 226. [HR 3351, Vote #411, 6/25/19; CQ,
6/25/19]

Perry Voted Against Considering A Bill To Provide $4.5 Billion In Supplemental Fiscal 2019 Appropriations
To Address Humanitarian Concerns At The U.S.-Mexico Border. In June 2019, Perry voted against: “Adoption
of the rule (H Res 462) that would provide for House floor consideration of the Emergency Supplemental
Appropriations for Humanitarian Assistance and Security at the Southern Border Act (HR 3401), which would
provide $4.5 billion in supplemental fiscal 2019 appropriations to address humanitarian concerns at the U.S.-
Mexico border. The rule would provide for automatic adoption of a Lowey, D-N.Y., manager’s amendment to HR
3401 that would increase from $15 million to $17 million funding provided by the bill for the Justice Department
immigration review office and specify that at least $2 million would be used for operation of the immigration court
helpdesk program. It would require the Homeland Security Department to establish final plans, standards, and
protocols regarding individuals in U.S. Customs and Border Protection custody, including medical, nutrition, and
sanitation standards for temporary holding facilities. It would also make a number of requirements related to
standards for grantees and contractors providing services to individuals in HHS custody, translation services for
DHS customs, immigration, and other services, and the maximum time an unaccompanied minor may be held at a
facility not licensed by HHS.” The motion was adopted by a vote of 225 - 189. [H Res 462, Vote #410, 6/25/19;
CQ, 6/25/19]

Perry Voted Against Blocking Consideration Of The Border Crisis Supplemental Appropriations Act of
2019. In June 2019, Perry voted against: “McGovern, D-Mass., motion to order the previous question (thus ending
debate and possibility of amendment).”According to the Congressional Record, “Mr. COLE. Mr. Speaker, I yield
myself such time as I may consume. If we defeat the previous question. I will offer an amendment to the rule to
immediately bring up H.R. 3056, the Border Crisis Supplemental Appropriations Act of 2019.” A vote for the
motion was a vote to block consideration of the bill. The motion was agreed to by a vote of 226 - 188. [H Res 462,
Vote #409, 6/25/19; CQ, 6/25/19; Congressional Record, 6/25/19]

Perry Voted For Adding An Amendment To Increase Funding By $75 Million For DOJ Immigration Review
Office And Decrease Funding By The Same Amount For Census Bureau Expenses. In June 2019, Perry voted
for: “Hurd, R-Texas, motion to recommit the bill to the House Appropriations Committee with instructions to
report it back immediately with an amendment that would increase by $75 million funding for the Justice
Department immigration review office and decrease by the same amount funding for Census Bureau expenses
related to collecting, analyzing, and publishing statistics for periodic censuses and programs.” The motion rejected
by a vote of 201 - 220. [HR 3055, Vote #407, 6/25/19; CQ, 6/25/19]

Perry Voted For A Republican Amendment Allowing Funding For A Census Question. In June 2019, Perry
voted for: “King, R-Iowa, amendment that would strike from the bill a provision prohibiting the use of funds made
available by the bill for the Commerce Department to incorporate any questions not included in a 2018 census test
in the 2020 decennial census.” The motion failed by a vote of 192-240. [HR 3055, Vote #369, 6/20/19; CQ,
6/20/19]

    The Amendment Would Have Allowed Funding For A Citizenship Question In The 2020 Census. “Last
    night, the House voted 240-192 against Representative Steve King’s amendment to the Commerce, Justice and
    Science bill to strike Section 534, which prohibits the use of funds for the inclusion of a citizenship question in
    the 2020 Census.” [Office of Rep. Serrano, Press Release, 6/21/19]
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 448 of 834

                                                                   SCOTT PERRY Rese arch Book | 447

Perry Voted For A Motion To Recommit The Appropriations Bill Back To The House Appropriations
Committee. In June 2019, Perry voted for: “Womack, R-Ark., motion to recommit the fiscal 2020 Labor-HHS-
Education, Defense, Energy-Water, and State-Foreign Operations appropriations package to the House
Appropriations Committee.” The motion failed by a vote of 196-231. [HR 2740, Vote #366, 6/19/19; CQ, 6/19/19]

    Womack’s Office Released A Statement On The Motion To Recommit, Calling For Decreasing Spending
    While “Removing Poison Pill Provisions, And Addressing Defense And Border Security Provisions.”
    “Today, Congressman Steve Womack (AR-3) offered a Motion to Recommit on the House floor. The
    amendment would have sent H.R. 2740, the Departments of Labor, Health and Human Services, and Education,
    and Related Agencies Appropriations Act, back to the Appropriations Committee in order to address
    longstanding problems with the bill. Corrections needed include setting realistic spending numbers, adding
    funding for humanitarian assistance at the border, removing poison pill provisions, and addressing defense and
    border security issues.” [Office of Rep. Womack, Press Release, 6/19/19]

Perry Voted For An Amendment Allowing Southern Border Wall Funding By Striking A Previous
Appropriations Provision. In June 2019, Perry voted for: “Burgess, R-Texas, amendment that would strike from
the bill a provision prohibiting the use of funds made available by the bill for the Army Corps of Engineers to
design or construct physical barriers or border security infrastructure along the U.S. southern land border.” The
motion failed by a vote 197-237. [HR 2740, Vote #359, 6/19/19; CQ, 6/19/19]

Perry Voted Against Blocking A Republican Amendment To The Rule Related To The Process For Debate
On The Border Security Appropriations Bill. In June 2019, Perryvoted against: “McGovern, D-Mass., motion to
order the previous question (thus ending debate and possibility of amendment) on the rule (H Res 445).” According
to the Congressional Record, if the motion failed, the following amendment would have been added to the rule:
“AMENDMENT TO HOUSE RESOLUTION 445 At the end of the resolution, add the following: SEC. 14. That
immediately upon adoption of this resolution, the House shall resolve into the Committee of the Whole House on
the state of the Union for consideration of the bill (H.R. 3056) to provide supplemental appropriations relating to
border security, and for other purposes. The first reading of the bill shall be dispensed with. All points of order
against consideration of the bill are waived. General debate shall be confined to the bill and shall not exceed one
hour equally divided and controlled by the chair and ranking minority member of the Committee on
Appropriations. After general debate the bill shall be considered for amendment under the five-minute rule. Points
of order against provisions in the bill for failure to comply with clause 2 of rule XXI are waived. Clause 2(e) of rule
XXI shall not apply during consideration of the bill. When the committee rises and reports the bill back to the
House with a recommendation that the bill do pass, the previous question shall be considered as ordered on the bill
and amendments thereto to final passage without intervening motion except one motion to recommit with or
without instructions.” A vote for the motion was a vote to block consideration of the amendment. The motion was
agreed to by a vote of 231-193. [H.Res 445, Vote #356, 6/19/19; CQ 6/19/19; Congressional Record, 6/19/19]

Perry Voted Against An Amendment Supporting Requiring The Office Of Refugee Resettlement To Disclose
A Monthly Census Per Facility Of Unaccompanied Children In Custody. In June 2019, Perry voted against:
“Beyer, D-Va., amendment no. 53 that would decrease then increase by $500,000 funding for Health and Human
Services Department refugee and immigrant assistance programs.” According to Congress.gov, the amendment
would “require the Secretary of Health and Human Services, acting through the Office of Refugee Resettlement, to
disclose to committees of jurisdiction and legal orientation providers a monthly census per facility, broken down by
gender and age group, of unaccompanied alien children in the custody of the Department of Health and Human
Services, including locations operated through a contract with any other entity (including a Federal, State, or local
agency).” The amendment was adopted by a vote of 285-138. [HR 2740, Vote #300, 6/13/19; CQ, 6/13/19; H Amdt
317, offered 6/13/19]

Perry Voted For An Amendment That Would Require The Office Of Refugee Resettlement To Report And
Record The Death Of Unaccompanied Children Under Its Care. In June 2019, Perry voted for: “Castro, D-
Texas, amendment that would require the Office of Refugee Resettlement to report and record the death of
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 449 of 834

                                                                   SCOTT PERRY Rese arch Book | 448

unaccompanied children under its care.” The amendment was adopted by a vote of 355-68. [HR 2740, Vote #294,
6/13/19; CQ, 6/13/19]

Perry Voted Against Blocking Consideration Of The Republican-Sponsored Border Crisis Supplemental
Appropriations Act Of 2019. In June 2019, Perry voted against: “Torres, D-Calif., motion to order the previous
question (thus ending debate and possibility of amendment).” According to the Congressional Record, Rep.
Woodall said that “if we defeat the previous question, I will amend the rule to bring H.R. 3056 immediately to the
floor under an open rule.” A vote for the motion was a vote to block consideration of the bill. The motion was
agreed to by a vote of 230- 184. [HR 2740, Vote #264, 6/12/19; CQ, 6/12/19, 6/3/19; Congressional Record,
6/12/19]

Perry Voted Against An Amendment That Would Increase By $10 Million The Minimum Amount To Be
Used For Immigrant And Refugee Assistance Activities. In June 2019, Perry voted against: “Shalala, D-Fla.,
amendment that would increase by $10 million the minimum amount to be used for legal services, child advocates,
and post-release services within total funds authorized by the bill for Health and Human Services Department
immigrant and refugee assistance activities.” The amendment was adopted 243 to 179. [HR 2740, Vote #252,
6/12/19; CQ, 6/12/19]

Perry Voted Against The American Dream And Promise Act, Protecting Residency Status for
Undocumented Immigrants Who Entered The United States As Children. In June 2019, Perry voted against or
from nations with Temporary Protected Status designation and would prohibit the Homeland Security and Justice
Departments from initiating or continuing the removal of such individuals. Title I of the bill would require DHS
and DOJ to grant applications for ten-year conditional permanent residency status to undocumented immigrants
who entered the U.S. as minors at least four years prior to enactment, have lived continuously in the U.S. since that
time, and have earned or are enrolled in a program to earn a technical, high school, or postsecondary degree. It
would disqualify certain individuals from receiving such a status based on factors including criminal record, gang
participation, or other threats to public safety. It would direct DHS to grant permanent resident status to conditional
residents if they maintain eligibility for conditional residency and meet certain qualifications related to
postsecondary education, military service, or employment. It would also require DHS to establish a streamlined
residency application process for individuals enrolled in the Deferred Action for Childhood Arrivals program. Title
II of the bill would require DHS and DOJ to grant applications for permanent residency status to foreign nationals
from countries designated for Temporary Protected Status or Deferred Enforced Departure who have lived
continuously in the U.S. for at least three years prior to enactment and are not ineligible for admission to the U.S.
under current immigration law. Among other provisions related to residency status under the bill’s provisions, the
bill would prohibit DHS from removing eligible individuals before providing them an opportunity to apply for
residency, would provide for judicial and appellate administrative review for individuals whose residency status is
denied or revoked, and would require DHS to establish a grant program for nonprofit organizations to assist eligible
individuals in the application process.” The bill passed 237-187. [H Res 6, Vote #240, 6/4/19; CQ, 6/4/19]

Perry Voted For Adding An Amendment That Would Disqualify An Individual From Legal Residency
Status If The Homeland Security Department “Knows Or Has Reason To Believe” They Are Or Have Been
A Member Of A “Criminal Street Gang” Or Participated In Gang Activity. In June 2019, Perry voted fort that
would disqualify an individual from legal residency status under the bill’s provisions if the Homeland Security
Department ‘knows or has reason to believe’ they are or have been a member of a ‘criminal street gang’ or
participated in gang activity. It would also require DHS to make a determination on whether an undocumented
immigrant whose application for residency is denied on criminal, national security, gang, or public safety grounds
should be placed in removal proceedings.” The motion was rejected 202-221. [H Res 6, Vote #239, 6/4/19; CQ,
6/4/19]

Perry Voted Against Consideration Of The American Dream And Promise Act. In February 2015, Perry voted
against: “Adoption of the rule (H Res 415) that would provide for floor consideration of the American Dream and
Promise Act (HR 6).” The motion passed 219 to 203. [HR 415, Vote #236, 6/4/19; CQ, 6/4/19]
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 450 of 834

                                                                  SCOTT PERRY Rese arch Book | 449

Perry Voted Against The Termination Of Trump’s National Emergency Declaration. In March 2019, Perry
voted against: “Passage, over President Donald Trump's March 15, 2019 veto, of the joint resolution that would
terminate the president's Feb. 15 national emergency declaration concerning the security situation at the southern
border.” The bill was rejected 248-181. [H J Res 46, Vote #127, 3/26/19; CQ, 3/26/19]

Perry Voted Against A Resolution That Would Have Stymied Trump’s Declaration Of A National
Emergency At The Southern Border. In February 2019, Perry voted against: “Adoption of the resolution that
would terminate the president’s national emergency declaration concerning the security situation at the southern
border.” The resolution passed by a vote of 245-182. [H J Res 46, Vote #94, 2/26/19; CQ, 2/26/19]

Perry Voted Against Considering A Resolution To Terminate Trump’s Declaration Of A National
Emergency. In February 2019, Perry voted against: “Adoption of the rule (H Res 144) that would provide for
House floor consideration of the joint resolution (H J Res 46) relating to a national emergency declared by the
president on February 15, 2019.” The rule was adopted by a vote of 229-193. [H Res 144, Vote #93, 2/26/19; CQ,
2/26/19]

Perry Voted Against Prohibiting Funds Provided By The Bill For The Army Corps Of Engineers Or The
Homeland Security Department From Being Used To Construct A “New Physical Barrier” Along The
Southwest Border Of The U.S. In January 2019, Perry voted against: “McGovern, D-Mass., amendment that
would prohibit funds provided by the bill for the Army Corps of Engineers or the Homeland Security Department
from being used to construct a ‘new physical barrier’ along the southwest border of the U.S.” The amendment was
adopted in Committee of the Whole by a vote of 230 – 197. [H.R. 268, Vote #37, 1/16/19; CQ Floor Votes,
1/16/19]

Infrastructure Issues

Perry Voted For An Amendment To Prohibit Funds To Be Used In Contravention Of An Order To Use
American Made Products For Infrastructure Projects. In June 2019, Perry voted for: “Bost, R-Ill., amendment
that would prohibit funds made available in the bill to be used in contravention of a January 2019 executive order
related to the use of American made products for infrastructure projects.” The amendment was adopted in
Committee of the Whole by a vote of 373-51. [HR 3055, Vote #396, 6/21/19; CQ, 6/21/19]

Perry Voted For An Amendment To Require The Federal Communications Commission To Create A Plan
On Broadband Internet Data Collection. In April 2019, Perry voted for: “Wexton, D-Va., amendment that would
require the Federal Communications Commission to submit a report to Congress on a plan regarding how the
commission would evaluate and address problems with the collection of data through the use of Form 477, related
to the deployment of broadband internet access service.” The amendment was adopted in Committee of the Whole
by a vote of 376-46. [HR 1644, Vote #164, 4/10/19; CQ, 4/10/19]

Perry Voted For An Amendment Requiring The Government Accountability Office To Submit A Report To
Congress Detailing The Benefits Of Broadband Internet Access Offered On A Standalone Basis. In April
2019, Perry voted for: “Delgado, D-N.Y., amendment that would require the Government Accountability Office to
submit a report to Congress detailing the benefits of broadband internet access offered on a standalone basis,
including recommendations to increase the availability of standalone broadband internet access service in rural
areas.” The amendment was adopted in Committee of the Whole by a vote of 363-60. [H.R. 1644, Vote #163,
4/10/19; CQ, 4/10/19]

Labor & Working Family Issues

Perry Voted Against Final Passage Of The Raise The Wage Act, Which Would Raise The Minimum Wage
To $15 Per Hour. In July 2019, Perry voted against: “Passage of the bill, as amended, that would increase the
federal minimum wage to $8.40 per hour on the first day of the third month after enactment and would
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 451 of 834

                                                                   SCOTT PERRY Rese arch Book | 450

incrementally increase it annually to reach $15 per hour six years after the effective date. On the seventh year, the
bill would require the Labor Department to determine the minimum wage based on increases in the median hourly
wage of all employees. The bill would also increase the minimum wage for tipped employees, teens, and
individuals with disabilities, with incremental increases over five years until each of these rates reaches $15 per
hour, at which point the separate minimum wages would be repealed.” The bill passed 231 to 199. [HR 582, Vote
#496, 7/18/19; CQ, 7/18/19]

Perry Voted For Adding An Amendment To Exempt Businesses Who Employ Fewer Than 10 People Or
Earn Less Than $1 Million In Gross Sales From Having To Raise Their Minimum Wage. In July 2019, Perry
voted for: “Meuser, R-Pa., motion to recommit the bill to the House Education and Labor Committee with
instructions to report it back immediately with an amendment that would exempt from the bill’s requirements
businesses that employ fewer than 10 individuals or that have an annual gross volume of sales and business of less
than $1 million.” The motion was rejected by a vote of 210-218. [HR 582, Vote #495, 7/18/19; CQ, 7/18/19]

Perry Voted Against An Amendment To Require The GAO To Produce A Report On The Effects Of
Previous Minimum Wage Increases On The Economy. In July 2019, Perry voted against: “O’Halleran, D-Ariz.,
amendment that would require the Government Accountability Office to submit a report to Congress, prior to the
effective date of the third annual wage increase, that identifies and analyzes the effects of the first two wage
increases on the economy and workforce, nationally and regionally. It would require Congress to assess and make
recommendations to address the findings of the report, including with regard to the implementation of subsequent
wage increases.” The amendment was adopted 248 to 181. [HR 582, Vote #494, 7/18/19; CQ, 7/18/19]

Perry Voted Against Adopting A Rule To Consider The Raise The Wage Act. In July 2019, Perry voted
against: “Adoption of the rule (H Res 492) that would provide for House floor consideration of the Raise the Wage
Act (HR 582) that would incrementally increase the federal minimum wage to $15 per hour over five years. It
would provide for automatic adoption of a manager’s amendment to the bill and for floor consideration of one
additional amendment to the bill. The Scott, D-Va., manager’s amendment to the bill (HR 582) would extend the
period over which the minimum wage would be incrementally increased, such that it would reach $15/hour by Oct.
1, 2025, instead of by Oct. 1, 2024.” The bill passed 231 to 197. [H.Res 492, Vote #485, 7/17/19; CQ, 7/17/19]

Perry Voted For An Amendment To Increase Funding By $1 Million For Small Business Entrepreneurial
Development Programs. In June 2019, Perry voted for: “Suozzi, D-N.Y., amendment that would increase funding
by $1 million for Small Business entrepreneurial development programs and would decrease by the same amount
administrative funding for Treasury Department offices.” The motion passed by a vote of 406-19. [HR 3351, Vote
#418, 6/26/19; CQ, 6/26/19]

Perry Voted For An Amendment That Would Increase By $3 Million Funding For Health And Human
Services Department Children And Families Services Programs And Decrease By The Same Amount
Administrative Funding. In June 2019, Perry voted for: “Adams, D-N.C., amendment that would increase by $3
million funding for Health and Human Services Department children and families services programs and decrease
by the same amount HHS administrative funding.” The amendment was adopted by a vote of 307-115. [HR 2740,
Vote #298, 6/13/19; CQ, 6/13/19]

Perry Voted For An Amendment That Would Decrease By 14 Percent All Discretionary Funding For Labor,
Health And Human Services And Education. In June 2019, Perry voted for: “Banks, R-Ind., amendment that
would decrease by 14 percent all discretionary funding made available under the Labor, Health and Human
Services and Education title of the bill (Division A).” The amendment was rejected by a vote of 150-273. [HR
2740, Vote #289, 6/13/19; CQ, 6/13/19]

Perry Voted For An Amendment That Would Allow Labor Department Program Funding Made Available
By The Appropriations Package To Be Used For Apprenticeship Grants Not Registered Under The National
Apprenticeship Act. In June 2019, Perry voted for: “Hill, R-Ark., amendment no. 38 that would allow Labor
Department program funding made available by the bill to be used for grants to apprenticeship programs not
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 452 of 834

                                                                   SCOTT PERRY Rese arch Book | 451

registered with the department under the National Apprenticeship Act.” The amendment was rejected by a vote of
158-266. [HR 2740, Vote #285, 6/13/19; CQ, 6/13/19]

Perry Voted For An Amendment To Increase Funding To Programs Aimed At Assisting Children And
Families In The Health And Human Services Department By $2 Million. In June 2019, Perry voted for:
“Butterfield, D-N.C. amendment that would increase by $2 million funding for various Health and Human Services
Department programs and services aimed at protecting and assisting children and families and decrease by the same
amount HHS administrative funding.” The amendment was adopted 356 to 68. [HR 2740, Vote #276, 6/12/19; CQ,
6/12/19]

Perry Voted Against An Amendment To Encourage The Bureau Of Labor Statistics To Accept More Input
Into Its Projections For Its Future Workforce. In June 2019, Perry voted against: “Foster, D-Ill., amendment that
would increase then decrease by $1 funding for salaries and expenses of the Bureau of Labor Statistics.” According
to Congress.gov, “Amendment increases and decreases funding by $1 for the Bureau of Labor Statistics for the
purpose of instructing BLS to accept a wider and more forward-looking range of inputs into its range of projections
for its workforce of the future.” The amendment was adopted 260 to 164. [HR 2740, Vote #272, 6/12/19; CQ,
6/12/19; H Amdt 288, offered 6/12/19]

Perry Voted For An Amendment To Increase Funding For National Institute For Occupational Safety And
Health Research. In June 2019, Perry voted for: “Pascrell, D-N.J., amendment that would increase by $900,000
funding for National Institute for Occupational Safety and Health research and decrease by the same amount
administrative funding for the Health and Human Services Department.” The amendment was adopted 413 to 10.
[HR 2740, Vote #262, 6/12/19; CQ, 6/12/19]

Perry Voted Against An Amendment That Would Prohibit The Use Of Any Funds To Close Job Corps
Civilian Conservation Centers. In June 2019, Perry voted against: “DeFazio, D-Ore., amendment that would
prohibit the use of any funds authorized by the bill to close Job Corps civilian conservation centers or to alter or
terminate the interagency agreement between the Labor and Agriculture Departments governing funding and
operation of such centers.” The amendment was adopted 313 to 109. [HR 2740, Vote #259, 6/12/19; CQ, 6/12/19]

Perry Voted Against An Amendment That Would Prohibit The Occupational Safety And Health
Administration From Changing The Permissible Exposure Standards To Workers Exposed To Beryllium. In
June 2019, Perry voted against: “Scott, D-Va., amendment that would prohibit the Occupational Safety and Health
Administration from using any funds authorized in the bill to finalize or implement a proposed rule that would
change the permissible exposure standards for construction and maritime workers occupationally exposed to
beryllium.” The amendment was adopted 241 to 181. [HR 2740, Vote #258, 6/12/19; CQ, 6/12/19]

Perry Voted Against An Amendment Supporting Funding For The Bureau Of Labor Statistics. In June 2019,
Perry voted against: “DeSaulnier, D-Calif., amendment that would increase then decrease by $1 million funding for
salaries and expenses of the Bureau of Labor Statistics.” The amendment was adopted 290 to 134. [HR 2740, Vote
#253, 6/12/19; CQ, 6/12/19]

Perry Voted For Extending Eligibility For Reemployment Services To All Individuals Claiming
Unemployment Compensation. In April 2019, Perry voted for: “Davis, D-Ill., motion to suspend the rules and
pass the bill that would extend eligibility for reemployment services to individuals who claim unemployment
compensation.” The motion was agreed to by a vote of 393-24. [HR 1759, Vote #162, 4/9/19; CQ, 4/9/19]

Perry Voted Against A 2.6 Percent Pay Raise For Civilian Federal Employees. In January 2019, Perry voted
against: “Passage of the bill that would increase the salaries and wages of all civilian federal employees by 2.6
percent for calendar year 2019. The pay raise would take effect immediately upon enactment, and would be
backdated to apply to the first pay period that occurred after Jan. 1.” The bill passed 259-161. [HR 790, Vote #64,
1/30/19; CQ, 1/30/19]
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 453 of 834

                                                                  SCOTT PERRY Rese arch Book | 452

Perry Voted For Prohibiting Pay Increases For Federal Employees Who Had Been Disciplined For
Workplace Sexual Misconduct. In January 2019, Perry voted for: “Brooks, R-Ind., motion to recommit the bill to
the House Committee on Oversight and Reform with instructions to report it back immediately with an amendment
that would prohibit the use of government funds for the purpose of providing an increase in pay for calendar year
2019 for any federal employee who has been disciplined for sexual misconduct in the workplace.” The motion was
rejected 206-216. [HR 790, Vote #63, 1/30/19; CQ, 1/30/19]

Perry Voted Against Increasing The 2019 Pay Rate For IRS Employees By 2.6 Percent. In January 2019, Perry
voted against: “Trahan, D-Mass., amendment that would increase the rate of pay for eligible IRS employees for
calendar year 2019 by 2.6 percent.” The amendment was adopted in a Committee of the Whole 243-183. [HR 790,
Vote #62, 1/30/19; CQ, 1/30/19]

Perry Voted Against Considering A Bill To Increase Pay For Civilian Federal Employees. In January 2019,
Perry voted against: “Adoption of the rule (H Res 87) that would provide for House floor consideration of the bill
(HR 790) that would increase pay for civilian federal employees.” The rule was adopted 231-189. [HR 790, Vote
#61, 1/30/19; CQ, 1/30/19]

Perry Voted Against Exempting People Who Have Not Paid Their Federal Taxes From A Pay Increase For
Civilian Federal Employees. In January 2019, Perry voted against: “Raskin, D-Md., motion to order the previous
question (thus ending debate and possibility of amendment ).” According to the Congressional Record, Mr.
Woodall said, “Mr. Speaker, if we defeat the previous question, I intend to bring up a very simple amendment […]
those folks who have an outstanding tax bill, who have not tried to enter into a negotiated settlement, those who are
not in a payment plan, but those who simply are not paying their Federal taxes, that they not be a part of this pay
increase.” A vote for the motion was a vote to block consideration of the bill. The motion was agreed to 232-190.
[HR 790, Vote #60, 1/30/19; CQ, 1/30/19; Congressional Record, 1/30/19]

Perry Voted Against A 1.9 Percent Pay Increase For Civilian Federal Workers As Well As FY 2019 Funding
For The Treasury Department, IRS, SEC, And District Of Columbia. In January 2019, Perry voted against:
“Passage of the bill that would provide $23.7 billion in discretionary funding for financial services and general
government appropriations in fiscal 2019. The bill would provide $12.7 billion for the Treasury Department, of
which $11.3 billion is for the Internal Revenue Service. It would provide $1.7 billion for the Securities and
Exchange Commission, $7.7 billion for the operation of the federal court system, and $703 million in federal
payments to the District of Columbia. The bill would also provide a 1.9 percent pay increase for civilian federal
workers for 2019.” The bill passed 240-188. [HR 264, Vote #21, 1/09/19; CQ, 1/09/19]

LGBT Issues

Perry Voted Against An Amendment Requiring All Defense Department Personnel Policies To “Ensure
Equality Of Treatment And Opportunity” For Servicemembers Regardless Of Race, Color, National Origin,
Religion, Or Sex, Including Gender Identity Or Sexual Orientation. In July 2019, Perry voted against: “Speier,
D-Calif., amendment that would require military service eligibility requirements to be based only on gender-neutral
occupational standards and would require all Defense Department personnel policies to ‘ensure equality of
treatment and opportunity’ for servicemembers without regard to race, color, national origin, religion, or sex
(including gender identity or sexual orientation). It would define ‘gender identity’ with regards to these provisions
as the gender-related identity, appearance, mannerisms, or other gender-related characteristics of an individual,
regardless of the individual’s designated sex at birth.” The amendment was adopted by a vote of 242-187. [HR
2500, Vote #439, 7/11/19; CQ, 7/11/19]

Perry Voted For An Amendment To Strike Provision To Codify HUD Rule Regarding Placement Of
Transgender Persons In Single-Sex Emergency Shelters And Other Facilities. In June 2019, Perry voted for:
“Duncan, R-S.C., amendment that would strike from the bill a provision that would codify a February 2015
Housing and Urban Development rule regarding the placement of transgender persons in single-sex emergency
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 454 of 834

                                                                   SCOTT PERRY Rese arch Book | 453

shelters and other facilities.” The amendment was rejected in Committee of the Whole by a vote of 181-236. [HR
3055, Vote #401, 6/24/19; CQ, 6/24/19]

Perry Voted For An Amendment Strike A Provisions To Prohibit Funds To Change Or Replace Two Rules
HUD Related To Equal Access Based On Gender Identity And Sexual Orientation. In June 2019, Perry voted
for: “Duncan, R-S.C., amendment that would that would strike from the bill a provision that would prohibit the use
of funds made available by the bill to change or replace two Housing and Urban Development Department rules
related to equal access based on gender identity and sexual orientation for HUD community planning and
development programs.” The amendment was rejected in Committee of the Whole by a vote of 180-236. [HR 3055,
Vote #400, 6/24/19; CQ, 6/24/19]

Perry Voted Against Amendment Prohibiting Use Of Defense Department Funds To Implement A March
2019 Department Memorandum Related To Military Service By Transgender Individuals And Individuals
With Gender Dysphoria. In June 2019, Perry voted against: “Brown, D-Md., for Speier, D-Calif., amendment that
would prohibit the use of funds made available under the Defense Department title of the bill (Division C) to
implement a March 2019 department memorandum related to military service by transgender individuals and
individuals with gender dysphoria.” The amendment was adopted in committee of the whole by a vote of 243-183.
[H.R. 2470, Vote #344, 6/18/19; CQ, 6/18/19]

National Defense & Security Issues

Perry Voted Against An Amendment To Establish A Foreign Threat Response Center Under The Office Of
The Director Of National Intelligence. In July 2019, Perry voted against: “Kennedy, D-Mass., amendment that
would establish a foreign threat response center under the Office of the Director of National Intelligence that would
analyze and integrate U.S. intelligence related to foreign threats and coordinate federal efforts to deter such threats
to the national security or political and economic systems of the U.S. and its allies.” The amendment was adopted
237 to 196. [HR 3494, Vote #491, 7/17/19; CQ, 7/17/19]

Perry Voted For Reauthorizing The 9/11 Victim Compensation Fund Through October 2089. In July 2019,
Perry voted for: “Nadler, D-N.Y., motion to suspend the rules and pass the bill that would reauthorize through
fiscal 2090 the 9/11 Victim Compensation Fund to compensate first responders and other individuals with health
conditions caused by toxin exposure due to the attacks on September 11, 2001. It would authorize such sums as
may be necessary for the fund and allow claims to be filed through Oct. 1, 2089. It would also require the
reimbursement of any claims previously reduced due to insufficient funds and includes a number of modifications
to fund management, including to provide exceptions to a cap for reimbursement of noneconomic damages.” The
bill passed 402-12. [HR 1327, Vote #474, 7/12/19; CQ, 7/12/19]

Perry Voted Against National Defense Authorization Act For FY 2020. In July 2019, Perry voted against:
“Passage of the bill that would authorize $724.9 billion in discretionary defense spending, including $256 billion
for Defense Department operations and maintenance, including operations in Afghanistan and Syria, $140.5 billion
for weapons and other procurement, and $187.6 billion for personnel-related expenses. Within the total, the bill
would authorize $69 billion for overseas contingency operations not subject to discretionary spending caps. The bill
would authorize $22.7 billion for Energy Department defense-related activities, including for nuclear weapon
programs programs and environmental restoration activities; $33 billion for the Defense health program; $11.5
billion for military construction, family housing, and base realignment and closure activities; and approximately
$11 billion for missile defense programs. Among other provisions, the bill would authorize a 3.1 percent pay
increase for members of the armed forces; authorize the creation of a Space Corps within the Air Force; require the
Defense Department to submit a number of reports on the effects of climate change and develop a climate
vulnerability and risk-assessment tool; expand protections for victims of sexual assault involving members of the
armed forces; and prohibit the transfer of F-35 aircraft to Turkey unless the Turkish government certifies that it will
not purchase S-400 air defense technology from Russia. It would prohibit the use of funds authorized by the bill for
the department to construct any physical barriers or border security infrastructure along the U.S-Mexico border. It
would also prohibit the use of funds authorized to detain additional individuals at the U.S. naval station in
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 455 of 834

                                                                   SCOTT PERRY Rese arch Book | 454

Guantanamo Bay, Cuba, and modify limitations on the transfer or release of current detainees to certain countries.
As amended, the bill would prohibit the use of federal funds for the use of military force against Iran absent
congressional authorization or declaration of war, repeal the 2002 authorization for use of military force against
Iraq, and prohibit the transfer of certain defense articles and services to Saudi Arabia or the United Arab Emirates,
with regards to hostilities in Yemen. It would require Defense Department personnel policies to ensure equal
treatment and opportunity for servicemembers without regard to race, color, national origin, religion or sex,
including gender-related identity regardless of designated sex at birth.” The bill passed by a vote of 220 - 197.
[H.R. 2500, Vote #473, 7/12/19; CQ, 7/12/19]

Perry Voted Against An Amendment That Would Require The GAO To Report To Congress On Cost
Analyses For Nuclear Security Activities. In July 2019, Perry voted against: “Jayapal, D-Wash., amendment that
would require the Government Accountability Office to report to Congress on cost analyses for nuclear security
activities and require the Defense Department to contract with federally-funded research and development centers
to conduct studies on cost savings associated with alternatives to current U.S. nuclear deterrence policy and force
structures.” The motion was passed/agreed to in House by recorded vote: 230 – 189. [H. Amdt. 563 to H.R. 2500,
Vote #471, 7/12/19; CQ, 7/9/19]

Perry Voted For An Amendment That Would Strike From The Bill A Provision Prohibiting The Deployment
Of Certain Low-Yield Warheads. In July 2019, Perry voted for: “Turner, R-Ohio, amendment no. 386 that would
strike from the bill a provision prohibiting the deployment of certain low-yield warheads and replace it with a
provision requiring the Defense Department to certify to Congress whether the deployment of such missile
warheads is in the best interests of U.S. national security and whether alternatives to such missile warheads have
similar capabilities.” The motion was failed by recorded vote: 201 - 22. [H.Amdt.553 to H.R.2500, Vote #462,
7/12/19; CQ, 7/9/19]

Perry Voted Against An Amendment That Would Express The Sense Of Congress Condemning U.S.
Withdrawal From The Intermediate-Range Nuclear Forces Treaty With Russia. In July 2019, Perry voted
against: “Frankel, D-Fla., amendment that would express the sense of Congress condemning U.S. withdrawal from
the Intermediate-Range Nuclear Forces Treaty with Russia and prohibit the use of funds authorized by the bill for
the Defense Department to research, develop, test, or deploy intermediate-range missiles U.S. missile systems
banned by the treaty, until the department submits certain materials to Congress, including a diplomatic proposal
for obtaining the strategic stability benefits of the INF treaty.” The motion was agreed to by recorded vote: 215 -
214. [H.Amdt.530 to H.R.2500, Vote #456, 7/11/19; CQ, 7/9/19]

Perry Voted Against An Amendment That Would Require The Energy Department Nuclear Security
Administration To Contract With A Federally-Funded Research And Development Center To Conduct A
Study On The Department's W80-4 Nuclear Warhead Life Extension Program. In July 2019, Perry voted
against: “Blumenauer, D-Ore., amendment that would require the Energy Department Nuclear Security
Administration to contract with a federally-funded research and development center to conduct a study on the
department's W80-4 nuclear warhead life extension program, including an explanation for the ‘unexpected’
increase in program costs. It would also withhold $185 million in funds authorized by the bill for the extension
program until the study is submitted.” The motion failed by recorded vote: 198 - 229. [H.Amdt.529 to H.R.2500,
Vote #455, 7/11/19; CQ, 7/9/19]

Perry Voted Against An Amendment That Would Require The Defense Department To Contract With A
Federally-Funded Research And Development Center To Conduct A Study On Extending To 2050 The Life
Of Minuteman III Intercontinental Ballistic Missiles. In July 2019, Perry voted against: “Blumenauer, D-Ore.,
amendment that would require the Defense Department to contract with a federally-funded research and
development center to conduct a study on extending to 2050 the life of Minuteman III intercontinental ballistic
missiles, including on the costs of such an extension and the benefits and risks of incorporating certain
‘nondestructive’ testing methods and technologies to extend the life of the missiles. It would also withhold 10
percent of funds authorized by the bill for the Defense secretary's office until the study is submitted.” The motion
failed by recorded vote: 164 - 264. [H.Amdt.528 to H.R.2500, Vote #454, 7/11/19; CQ, 7/9/19]
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 456 of 834

                                                                   SCOTT PERRY Rese arch Book | 455


Perry Voted Against An Amendment Supporting The Extension Of The New START Treaty Through 2026.
In July 2019, Perry voted against: “Engel, D-N.Y., amendment that would express the sense of Congress that the
U.S. should seek to extend to February 2026 the New Strategic Arms Reduction Treaty with the Russian
government and would prohibit the use of funds authorized by the bill to withdraw from the treaty. It would also
require the Director of National Intelligence to report to Congress on national security and intelligence implications
if the treaty were to expire, including likely Russian response, and would require the State Department to report to
Congress on likely reactions of North Atlantic Treaty Organization and its members to a U.S. decision to not extend
or replace the treaty.” The amendment was adopted by a vote of 236-189. [HR 2500, Vote #453, 7/11/19; CQ,
7/11/19]

Perry Voted Against An Amendment Requiring The Defense Department To Analyze Disparities In U.S.
And Third Party Reporting On Civilian Casualties Resulting From U.S. Military Operations. In July 2019,
Perry voted against: “Engel, D-N.Y., amendment that would require the Defense Department to analyze any
potential disparity between U.S. government and third party estimates of civilian casualties resulting from U.S.
military operations. It would impose a number of requirements related to department practices to track and report
on such casualties, integrate civilian protection into operational planning, and offer ‘reasonable and culturally
appropriate’ payments to civilians injured or to the families of civilians killed.” The amendment was adopted by a
vote of 241-183. [HR 2500, Vote #452, 7/11/19; CQ, 7/11/19]

Perry Voted Against An Amendment Requiring The Defense Department To Report To Congress The
Financial Costs And National Security Benefits Of Maintaining Overseas Military Operations. In July 2019,
Perry voted against: “Omar, D-Minn., amendment that would require the Defense Department to report to Congress
on the financial costs and national security benefits of maintaining overseas military operations, including
permanent military installations and bases.” The amendment was adopted by a vote of 219-210. [HR 2500, Vote
#445, 7/11/19; CQ, 7/11/19]

Perry Voted Against An Amendment Prohibiting The President From Removing Any Item Listed In
Categories I-III Of The U.S. Munitions List Of Defense-Related Articles. In July 2019, Perry voted against:
“Torres, D-Calif., amendment that would prohibit the President from removing any item listed in categories I-III of
the U.S. munitions list of defense-related articles. Categories I-III of the list include firearms and ammunition.” The
amendment was adopted by a vote of 225-205. [HR 2500, Vote #442, 7/11/19; CQ, 7/11/19]

Perry Voted Against Adding An Amendment Requiring An Annual Report On U.S. Strikes Against
Terrorists Outside Areas Of Active Hostilities To Be Submitted By The Director Of National Intelligence
Rather Than The Secretary Of Defense. In July 2019, Perry voted against: “Smith, D-Wash., amendment that
would require an annual report on U.S. strikes against terrorist targets outside areas of active hostilities to be
submitted by the Director of National Intelligence instead of the Secretary of Defense. The annual report, required
under the bill’s provisions, would detail the number of such strikes undertaken and assess combatant and non-
combatant deaths resulting from those strikes.” The amendment was adopted by a vote of 236-193. [HR 2500, Vote
#438, 7/11/19; CQ, 7/11/19]

Perry Voted Against Providing Consideration Of The Fiscal 2020 National Defense Authorization Act And
441 Amendments. In July 2019, Perry voted against: “Adoption of the rule (H Res 476), as amended, that would
provide for House floor consideration of the Fiscal 2020 National Defense Authorization Act (HR 2500). As
amended, it would make in order consideration of 441 amendments to the bill. It would also provide for floor
consideration of the bill (HR 1327) that would permanently reauthorize the 9/11 Victim Compensation Fund, under
suspension of the rules on July 11 or July 12, 2019; and it would waive rules related to the House Consensus
Calendar with regards to the Military Surviving Spouses Equity Act (HR 553). It would also provide for automatic
adoption of a Smith, D-Wash., amendment to HR 2500. The Smith amendment would increase by 3.1 percent basic
pay for members of the uniformed services and includes provisions related to Defense Department annuity plans
and benefits for surviving spouses of servicemembers, damage claims brought against the U.S. related to the injury
or death of a servicemember, funding for the National Defense Stockpile transaction fund, and paid family and
       Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 457 of 834

                                                                  SCOTT PERRY Rese arch Book | 456

medical leave policies for federal employees, among other provisions.” The rule was adopted by a vote of 234-197.
[H Res 476, Vote #436, 7/10/19; CQ, 7/10/19]

Perry Voted Against An Amendment To Change The Rule To Include Two Additional Amendments To The
National Defense Authorization Act For Fiscal Year 2020. In July 2019, Perry voted against: “McGovern, D-
Mass., amendment that would modify the rule (H Res 476) to make in order two additional amendments to the
Fiscal 2020 National Defense Authorization Act (HR 2500). The amendments added to the rule include a Dingell,
D-Mich., amendment related to EPA designation of per- and polyfluoroalkyl substances as hazardous and a
Jayapal, D-Wash., amendment related to GAO studies on nuclear security activities.” The rule was adopted by a
vote of 234-197. [H Res 476, Vote #435, 7/10/19; CQ, 7/10/19]

Perry Voted Against Blocking Consideration Of An Amendment Blocking The Department Of Defense From
Contracting Companies Influenced By The Chinese Government. In July 2019, Perry voted against:
“McGovern, D-Mass., motion to order the previous question (thus ending debate and possibility of amendment).”
According to the Congressional Record, defeating the previous question would have blocked the following
amendment: “The Secretary of Defense may not enter into a contract with a company that is a direct or indirect
subsidiary of a company in which the Government of China or the Chinese Communist Party has a controlling
interest to acquire critical United States technologies.” A vote for the motion was a vote to block consideration of
the bill. The motion was adopted by a vote of 232-197. [H Res 476, Vote #434, 7/10/19; CQ, 7/10/19;
Congressional Record, 7/10/19]

Perry Voted For Adding An Amendment To Increase Funding By $10 Million For The Treasury’s Office On
Terrorism And Financial Intelligence. In June 2019, Perry voted for: “Graves, R-Ga., motion to recommit the bill
to the House Appropriations Committee with instructions to report it back immediately with an amendment that
would increase by $10 million funding for activities by the Treasury Department office on terrorism and financial
intelligence to safeguard the U.S. financial system against national security threats and decrease by the same
amount funding for General Services Administration facility rental.” The motion passed by a vote of 226-195. [HR
3351, Vote #423, 6/26/19; CQ, 6/26/19]

Perry Voted For An Amendment That Would Increase By $10 Million Funding For Research, Development,
And Evaluation For Defense Department Health Programs, And Decrease By The Same Amount Of Funding
For Defense-Wide Operations And Maintenance. In June 2019, Perry voted for: “Cox, D-Calif., amendment that
would increase by $10 million funding for research, development, and evaluation for Defense Department health
programs, and decrease by the same amount funding for Defense-wide operations and maintenance.” The
amendment was adopted in the committee of the whole by a vote of 404-22. [H.R. 2470, Vote #355, 6/18/19; CQ
6/18/19]

Perry Voted Against An Amendment That Would Decrease Then Increase By $13 Million Funding For
Defense Wide Operations And Maintenance. In June 2019, Perry voted against: “Crow, D-Colo., amendment
that would decrease then increase by $13 million funding for Defense-wide operations and maintenance.” The
amendment was adopted in the committee of the whole by a vote of 277-151. [H.R. 2470, Vote #354, 6/18/19; CQ,
6/19/19]

Perry Voted Against An Amendment That Would Prohibit Defense Department Funds To Be Used For
Continued Research On The “Long-Range-Standoff” Air-Launched Middle. In June 2019, Perry voted
against: “Jayapal, D-Wash., amendment that would prohibit the use of funds made available by the Defense
Department title of the bill (Division C) for continued research on the ‘long-range standoff’ air-launched missile.”
The amendment was rejected by the committee of the whole by a vote of 138-289. [H.R. 2470, Vote #353, 6/18/19;
CQ, 6/18/19]

Perry Voted For An Amendment Increasing By $19.6 Million Funding For Navy Procurement, Production,
And Modification Of Missiles, Torpedoes, And Other Weapons, Including To Acquire Land For Production
Plants, And Decrease By The Same Amount Funding For Defense-Wide Operations And Maintenance. In
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 458 of 834

                                                                   SCOTT PERRY Rese arch Book | 457

June 2019, Perry voted for: “Gallagher, R-Wis., for Cheney, R-Wyo., amendment no. 47A that would increase by
$19.6 million funding for Navy procurement, production, and modification of missiles, torpedoes, and other
weapons, including to acquire land for production plants, and decrease by the same amount funding for Defense-
wide operations and maintenance.” This amendment was rejected in committee of the whole by a vote of 192-236.
[H.R. 2470, Vote #351, 6/18/19; CQ, 6/18/19]

Perry Voted For An Amendment That Would Increase By $76 Million Funding For Defense-Wide Research-
And Evaluation-Related Expenses, Increase By $20 Million Funding For Army Research-And Evolution
Related Expenses, Decrease By 9$96 Million Funding For Defense-Wide Operations And Manteca. In June
2019 Perry, voted for:”Gallagher, R-Wis., amendment that would increase by $76 million funding for Defense-
wide research- and evaluation-related expenses, increase by $20 million funding for Army research- and
evaluation-related expenses, decrease by $96 million funding for Defense-wide operations and maintenance.” The
amendment was rejected by the committee of the whole by a vote of 203-225. [H.R. 2470, Vote #350, 6/18/19; CQ,
6/18/19]

Perry Voted Against An Amendment That Would Prohibit The Use Of Funds Made Available By The Bill To
Issue Export Licensed For Certain Defense Articles And Items. In June 2019, Perry voted against:” “Lieu, D-
Calif., amendment that would prohibit the use of funds made available by the bill to issue export licenses for certain
defense articles and items as described in a number of State Department certification transmittal documents.” The
amendment was adopted in the committee of the whole by a vote of 237-191. [H.R. 2470, Vote #349, 6/18/19; CQ,
6/1819]

Perry Voted For An Amendment That Would Increase By $9 Million Funding For Army Research And
Evaluation-Related Expenses. In June 2019, Perry voted for: “Visclosky, D-Ind., for Veasey, D-Texas,
amendment that would increase by $9 million funding for Army research- and evaluation-related expenses and
decrease by the same amount funding for Defense-wide operations and maintenance.” The amendment was adopted
in committee of the whole by a vote of 389-39. [H.R. 2470, Vote #347, 6/18/19; CQ 6/18/19]

Perry Voted For Amendment That Would Prohibit The Use Of Defense Department Funds For Certain
Searches Under The Foreign Intelligence Surveillance Act. In June 2019, Perry voted for: “Amash, R-Mich.,
amendment that would prohibit the use of funds made available by the Defense Department title of the bill
(Division C) for searches under the Foreign Intelligence Surveillance Act without explicit language in the search
certification clarifying that it does not authorize the targeting of individuals outside the U.S. so as to acquire
communications of an individual inside the U.S.” The amendment was rejected in committee of the whole by a
vote 175-253. [H.R. 2470, Vote #345, 6/18/19; CQ, 6/18/19]

Perry Voted Against Amendment That Would Increase By $10 Million Funding For Research, Development,
And Evaluation For US Army Medical Research Activities Under Defense Department Health Programs
And Decrease By The Same Amount Funding For Expenses Related To Operation Testing And Evaluations
Of Weapons Systems. In June 2019, Perry voted against: “Langevin, D-R.I., amendment that would increase by
$10 million funding for research, development, and evaluation for U.S. Army medical research activities under
Defense Department health programs and decrease by the same amount funding for expenses related to operational
testing and evaluation of weapons systems by the Defense Department.” The amended was adopted in the
committee of the whole by 277-151. [H.R. 2470, Vote #343, 6/18/19; CQ 6/18/19]

Perry Voted For Amendment That Would Increase By $10 Million Funding For Navy Research And
Evaluation Related Expenses. In June 2019, Perry voted for: “Langevin, D-R.I., amendment that would increase
by $10 million funding for Navy research- and evaluation-related expenses and decrease by the same amount
funding for such expenses Defense-wide.” The amendment was adopted in committee of the whole by a vote of 355
- 73. [H.R. 2470, Vote #342, 6/18/19; CQ 6/18/19]

Perry Voted Against En Bloc Amendments To The Defense Department Title Of The Bill That Would,
Among Other Provisions, Increase By $14 Million In Total Funding For Research, Development, And
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 459 of 834

                                                                    SCOTT PERRY Rese arch Book | 458

Evaluation For Various Defense Department Health Programs; Increase By $20 Million Funding For A
Defense Department Cooperative Threat Reduction Program Related To Nuclear, Chemical, And Biological
Weapons; And Increase By $5 Million Funding For Environmental Restoration Activities Of The Army,
Navy, And Air Force, Respectively. In June 2019, Perry voted against: “Visclosky, D-Ind., en bloc amendments
to the Defense Department title of the bill (Division C) that would, among other provisions, increase by $14 million
in total funding for research, development, and evaluation for various Defense Department health programs;
increase by $20 million funding for a Defense Department cooperative threat reduction program related to nuclear,
chemical, and biological weapons; and increase by $5 million funding for environmental restoration activities of the
Army, Navy, and Air Force, respectively. It would also reduce and redistribute a number of funds related to
research and evaluation or operations” and maintenance of various branches and agencies of the Defense
Department.” The amended was adopted in the committee of the whole by a vote of 381-46. [H.R. 2470, Vote
#341, 6/18/19; CQ, 6/18/19]

Perry Voted For Requiring DHS To Establish An Acquisition Board To Oversee The Progress Of Any
Acquisition Program Expected To Cost At Least $300 Million. In June 2019, Perry voted forition review board
chaired by the undersecretary for management to oversee, authorize, and review the progress of any DHS
acquisition programs expected to cost at least $300 million at each phase of the program. It would require the
undersecretary to create and approve a baseline program report for any project authorized to begin a planning phase
and submit such reports to Congress.” The motion was rejected 419-0. [HR 2609, Vote #248, 6/11/19; CQ, 6/11/19]

Perry Voted For Requiring The Homeland Security Department To Provide Briefings To Congress Every
180 Days. In June 2019, Perry voted for briefings to Congress every 180 days including status updates on a three-
year DHS strategy for its international programs and on DHS personnel whose primary duties take place outside of
the U.S., including deployment schedule and costs, relation of placements to counterterrorism strategy, and risk
mitigation plans related to counterintelligence threats. It would also require DHS to create a plan to improve
effectiveness, capacity, and collaboration of deployed personnel, including with regard to counterterrorism and
counterespionage strategy.” The motion passed 394-2. [H Res 2590, Vote #244, 6/10/19; CQ, 6/10/19]

Perry Voted For Requiring The Homeland Security Department To Prioritize Assigning Officers To High
Risk Bus And Train Terminals. In June 2019, Perry voted for. Specifically, it would require the Homeland
Security Department to prioritize the assignment of Transportation Security Administration officers and
intelligence analysts to locations containing high-risk surface transportation assets, such as bus terminals or rail
carriers. It would require such officers and analysts to generate and disseminate intelligence products to assist state,
local, and tribal law enforcement in identifying, investigating, and responding to terrorist and other security threats.
It would also allow owners and operators of surface transportation assets to apply for security clearances to
facilitate information sharing with DHS related to security threats and would authorize DHS to develop a training
program to strengthen local law enforcement response capabilities related to surface transportation threats.” The
motion passed 384-13. [H Res 2539, Vote #243, 6/10/19; CQ, 6/10/19]

Perry Voted For Authorizing A National Urban Security Technology Laboratory To Prepare For Terrorist
Threats. In June 2019, Perry voted fory within the Homeland Security Department to conduct research to help
emergency responders prepare for and protect against terrorist threats, including by evaluating emerging
technologies, assessing the cybersecurity of such technologies, researching radiological and nuclear response and
recovery, and providing technical advice to emergency responders.” The motion passed 395-3. [H Res 542, Vote
#242, 6/10/19; CQ, 6/10/19]

Perry Voted For A Motion That Would Have Granted The Justice Department Annual Funding To
Purchase Armored Vests For Law Enforcement. In May 2019, Perry voted for: “Johnson, D-Ga., motion to
suspend the rules and pass the bill, as amended, that would authorize $30 million annually for a Justice Department
grant program for the purchase of armor vests for state and local law enforcement and rename the program the
‘Patrick Leahy Bulletproof Vest Partnership Grant Program.’” The motion was agreed to by a vote of 400-9. [H R
2379, Vote #204, 5/14/19; CQ, 5/14/19]
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 460 of 834

                                                                  SCOTT PERRY Rese arch Book | 459

Perry Voted For An Amendment Clarifying That The Underlying Bill Could Not Disrupt American
Intelligence Activities. In February 2019, Perry voted for: “Buck, R-Colo., amendment that would specify that
nothing in the measure may be construed to influence or disrupt U.S. intelligence, counterintelligence and
investigative activities.” The amendment was adopted by a vote of 252-177. [HJ Res 37, Vote #81, 2/13/19; CQ,
2/13/19]

Perry Voted For Formally Establishing In Statute The Existing Counterterrorism Advisory Board. In
January 2019, Perry voted for “Rice, D-N.Y., motion to suspend the rules and pass the bill that would formally
establish in statute the existing Counterterrorism Advisory Board, under the Department of Homeland Security, to
continue its efforts in coordinating the department's intelligence, activities, and policies related to
counterterrorism.” The motion was agreed to by a vote of 414 – 12. [H.R. 769, Vote #58, 1/29/19; CQ Floor Votes,
1/29/19]

Perry Voted For Requiring The Department Of Homeland Security To Continue Producing The Catalog
That Summarizes Training, Publications, Programs, And Services Available To State And Local Law
Enforcement Agencies. In January 2019, Perry voted for “motion to suspend the rules and pass the bill that would
require the Department of Homeland Security to continue producing the catalog that summarizes training,
publications, programs, and services available to state and local law enforcement agencies. The catalog would be
available through the Homeland Security Information Network.” The motion was agreed to by a vote of 412 – 12.
[H.R. 449, Vote #57, 1/29/19; CQ Floor Votes, 1/29/19]

Perry Voted For Requiring The Department Of Homeland Security To Develop And Disseminate A Threat
Assessment Regarding The Use Of Virtual Currencies By Terrorist Organizations. In January 2019, Perry
voted for “Rice, D-N.Y., motion to suspend the rules and pass the bill that would require the Department of
Homeland Security to develop and disseminate a threat assessment regarding the use of virtual currencies by
terrorist organizations to support their operations. The threat assessment would be required to be disseminated
within 120 days of enactment.” The motion was agreed to by a vote of 422 – 3. [H.R. 428, Vote #56, 1/29/19; CQ
Floor Votes, 1/29/19]

Perry Voted For Requiring The State Department To Develop A Policy That Would Provide Security
Searchers With Clear Guidelines For Testing And Reporting Vulnerabilities In The Department’s Public
Websites And Applications. In January 2019, Perry voted for: “Engel, D-N.Y., motion to suspend the rules and
pass the bill that would require the State Department to develop a policy that would provide security searchers with
clear guidelines for testing and reporting vulnerabilities in the department's public websites and applications.” The
motion was agreed to by a vote of 377 – 3. [H.R. 328, Vote #45, 1/22/19; CQ Floor Votes, 1/22/19]

Perry Voted Against Prohibiting The Use Of Funds To Withdraw The U.S. From The NATO, And
Expressing The Sense Of Congress That The President Should Not Withdraw The U.S. From NATO. In
January 2019, Perry voted against: “Engel, D-N.Y., motion to suspend the rules and pass the bill that would
prohibit the use of funds to take any action to withdraw the United States from the North Atlantic Treaty
Organization, and would express the sense of Congress that the president should not withdraw the U.S. from
NATO.” The motion was agreed to by a vote of 357 – 22. [H.R. 676, Vote #44, 1/22/19; CQ Floor Votes, 1/22/19]

Perry Voted For Decreasing FY 2019 Funding For The General Services Administration And Increasing FY
2019 Funding For The Treasury Department’s Office Of Terrorism And Financial Intelligence. In January
2019, Perry voted for: “Graves, R-Ga., motion to recommit the bill (HR 264) to the House Appropriations
Committee, with instructions to report it back immediately with an amendment to modify the amounts of certain
appropriations made by the bill. The amendment would increase by $2 million the amount authorized for the
Treasury Department's Office of Terrorism and Financial Intelligence; decrease by $2 million the amount
authorized to the General Services Administration for activities related to federal property and buildings; and
decrease by $2 million the amount authorized to the General Services Administration for space rental.” The motion
was rejected 200-227. [HR 264, Vote #20, 1/09/19; CQ, 1/09/19]
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 461 of 834

                                                                   SCOTT PERRY Rese arch Book | 460

Perry Voted For Extending For Two Years A Homeland Security Department Program To Collect
Information On And Develop Security Plans For Chemical Facilities Presenting A High Security Risk As
Potential Targets For Terrorist Attacks. In January 2019, Perry voted for: “Thompson, D-Miss., motion to
suspend the rules and pass the bill that would extend for two years a Homeland Security Department program to
collect information on and develop security plans for chemical facilities presenting a high security risk as potential
targets for terrorist attacks.” The motion was agreed to by a vote of 414 – 3. [H.R. 251, Vote #14, 1/8/19; CQ Floor
Votes, 1/8/19]

Perry Voted Against Providing Short Term Funding For The Homeland Security Department With
Restrictions On Wall Funds And Providing Back Pay For Federal Employees At The Homeland Security
Department. In January 2019, Perry voted against: “Passage of the joint resolution that would provide short-term
funding for the Homeland Security Department through Feb. 8, 2019 at rates provided in the fiscal 2018 omnibus
appropriations law, but with additional restrictions for use of border security funds that would prevent the
appropriated dollars from being used to construct the president's proposed concrete border ‘wall.’ The bill would
also provide for backpay for all furloughed federal employees at the Homeland Security Department as
compensation for pay missed during the lapse in appropriations.” The joint resolution passed by a vote of 239 –
192. [H.J. Res. 1, Vote #9, 1/3/19; CQ Floor Votes, 1/3/19]

    Five House GOP Lawmakers Voted With Democrats On A Spending Bill That Would Operate The
    Department Of Homeland Security Until Feb. 8. “Ultimately, just five House GOP lawmakers voted with
    Democrats on a spending bill that would operate the Department of Homeland Security until Feb. 8, and seven
    Republicans supported separate legislation that would reopen the rest of the federal government through Sept.
    30. GOP officials feared the defections could have been much higher had the administration not gotten directly
    involved.” [Washington Post, 1/4/19]

Native American Issues

Perry Voted For Authorizing Funds For The Interior Department And Bureau Of Indian Affairs To Assess
And Improve Sanitation, Safety Conditions, And Infrastructure On Federal Lands Maintained For The
Benefit Of Certain Native American Tribes. In April 2019, Perry voted for: “Van Drew, D-N.J., motion to
suspend the rules and pass the bill that would authorize such sums as are necessary for the Interior Department and
Bureau of Indian Affairs to assess and improve sanitation, safety conditions, and infrastructure on federal lands
maintained for the benefit of certain Native American tribes along the Columbia River in Washington and Oregon.”
The motion was agreed to by a vote of 396-18. [HR 91, Vote #168, 4/29/19; CQ, 4/29/19]

Perry Voted Against A Bill That Would Have Affirmed The Indian Reorganization Act Applied To All
Federal Tribes And Expanded What Was An “Indian Tribe.” In May 2019, Perry voted against: “Grijalva, D-
Ariz., motion to suspend the rules and pass the bill that would clarify that the 1934 Indian Reorganization Act,
which authorizes the Interior Department to take land into trust for Indian tribes, applies to any federally-
recognized Indian tribe regardless of date of recognition. It would also expand the definition of ‘Indian tribe’ under
the reorganization act to include any community acknowledged as a tribe by the Interior Department.” The motion
was agreed to by a vote of 323-96. [H R 375, Vote #208, 5/15/19; CQ, 5/15/19]

Perry Voted Against A Bill That Would Have Taken Into Trust More Than 320 Acres In Benefit Of The
Mashpee Wampanoag Tribe. In May 2019, Perry voted against: “Passage of the bill, as amended, that would
ratify 2015 Interior Department actions taking into trust approximately 321 acres of land in Massachusetts for the
benefit of the Mashpee Wampanoag Tribe of Massachusetts. It would also require any pending or future legal
actions related to the land to be dismissed in federal court.” The bill passed by a vote of 275-146. [H R 312, Vote
#207, 5/15/19; CQ, 5/15/19]

Seniors & Retirement Issues
       Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 462 of 834

                                                                  SCOTT PERRY Rese arch Book | 461

Perry Voted Against Establishing The Pension Rehabilitation Administration Within The Treasury
Department. In July 2019, Perry voted against: “Passage of the bill, as amended, that would establish the Pension
Rehabilitation Administration within the Treasury Department to provide 30-year loans to multiemployer defined
benefit pension plans in critical or declining financial status, to allow such plans to meet pension obligations to
current retirees.” The bill passed by a vote of 264 to 169. [HR 297, Vote #505, 7/24/19; CQ, 7/24/19]

    Bill Was Aimed At Stabilizing Multiemployer Pension Plans To Mitigate The Pension Crisis. “The House
    passed legislation Wednesday in a 264-169 vote aimed at helping stabilize multiemployer pension plans in
    hopes of mitigating the looming pension crisis. […] The Rehabilitation for Multiemployer Pensions Act, also
    known as the Butch Lewis Act — introduced by House Ways and Means Committee Chairman Richard Neal
    (D-Mass.) — includes provisions that would establish a Pension Rehabilitation Administration within the
    Department of the Treasury and a trust fund that would provide low-interest government-guaranteed loans that
    pension plans could pay back over the course of 30 years.” [The Hill, 7/24/19]

Perry Voted For An Amendment That Would Require Loans Issued By Treasury Department Pension
Rehabilitation Administration Have An Interest Rate Of 5% For Five Years After Being Made And An
Interest Rate Of 9% Thereafter. In July 2019, Perry voted for: “Roe, R-Tenn., amendment that would require
loans issued by the Treasury Department Pension Rehabilitation Administration established by the bill to have an
interest rate of 5 percent for five years after being made and an interest of rate 9 percent thereafter.” The
amendment was rejected by a vote of 186 to 245. [HR 397, Vote #503, 7/24/19; CQ, 7/24/19]

Perry Voted Against Consideration Of The Rehabilitation For Multiemployer Pensions Act, The
Humanitarian Standards For Individuals In Customs And Border Protect Custody Act, And Ratifying And
Affirming All Current And Future Investigations And Subpoenas Issued By House Committees Related To
Donald Trump. In July 2019, Perry voted against: “Adoption of the rule (H Res 509) that would provide for House
floor consideration of the Rehabilitation for Multiemployer Pensions Act (HR 397), making in order consideration
of one amendment to the bill, and would provide for House floor consideration of the Humanitarian Standards for
Individuals in Customs and Border Protection Custody Act (HR 3239), providing for automatic adoption of a
manager’s amendment to the bill and making in order consideration of two additional amendments to the bill. It
would provide for automatic agreement in the House to a resolution (H Res 507) that would ratify and affirm all
current and future investigations and subpoenas issued by House committees related or issued to President Donald
Trump, his family and businesses, the White House, former and current White House officials, and any entities
seeking information related to such individuals and entities.” The resolution was adopted by a vote of 234 to 195.
[H Res 509, Vote #501, 7/24/19; CQ, 7/24/19]

Perry Voted Against Blocking Addition Of An Amendment Reconstituting The Joint Select Committee on
Multiemployer Pension through February of 2020. In July 2019, Perry voted against: “Pensions, Border Facility
Standards, Congressional Subpoenas - Previous Question.” According to the Congressional Record, Rep. Burgess
said “if we defeat the previous question, Republicans will amend the rule to add H. Con. Res. 54 that will
reconstitute the Joint Select Committee on Multiemployer Pension through February of 2020.” A vote for the
motion was a vote to block consideration of the bill. The motion was agreed to 234 to 198. [H Res 509, Vote #500,
7/24/19; CQ, 7/24/19; Congressional Record, 7/24/19]

Perry Voted For An Amendment To Increase Funding By $1 Million For An IRS Program To Provide Tax
Counseling To Elderly Individuals. In June 2019, Perry voted for: “Malinowski, D-N.J., amendment that would
increase by $1 million funding allocated for an IRS program providing tax counseling for elderly individuals, from
funding provided by the bill for IRS taxpayer services.” The motion passed by a vote of 362-65. [HR 3351, Vote
#422, 6/26/19; CQ, 6/26/19]

Perry Voted For An Amendment To Increase Funding For An HHS Program To Combat Fraud And Abuse
In The Medicare System. In June 2019, Perry voted for: “Porter, D-Calif., amendment that would increase by $2
million funding allocated for a Health and Human Services program to combat fraud and abuse in the Medicare
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 463 of 834

                                                                     SCOTT PERRY Rese arch Book | 462

system, from funds authorized by the bill to combat health care fraud and abuse.” The amendment was adopted by a
vote of 316-103. [HR 2740, Vote #311, 6/13/19; CQ, 6/13/19]

Perry Voted For An Amendment To Increase Funding By $4.5 Million For The Health And Human Services
Aging And Disability Services Program. In June 2019, Perry voted for: “Langevin, D-R.I., amendment that
would increase by $4.5 million funding for Health and Human Services aging and disability services programs and
decrease by $5 million HHS administrative funding.” The amendment was adopted 356 to 67. [HR 2740, Vote
#269, 6/12/19; CQ, 6/12/19]

Perry Voted Foroyees. In May 2019, Perry voted for number of modifications related to individual contributions
to and use of tax-favored retirement accounts. The bill would allow small businesses to offer ‘pooled’ retirement
savings plans for their employees by combining with other unrelated businesses to offer plans with multiple
employer providers. It would require each employer to register with the Labor Department to be designated as a
multiple employer plan sponsor. The bill would increase certain tax credits for small businesses that establish
retirement plans, including for plans including automatic enrollment. It would require employers to allow certain
part-time employees to participate in defined contribution retirement plans and would make ‘difficulty of care’
payments for home health care workers eligible for investment in such retirement plans. It would increase from 70
and one-half to 72 the age at which individuals are required to take minimum distributions from their retirement
accounts and would allow individuals to continue making contributions to a regular IRA after reaching the age of
70 and one-half. It would allow individuals to withdraw up to $5,000 from retirement savings accounts to help pay
for expenses related to a birth or adoption, and allow such funds to be later repaid to their accounts without penalty.
It would also modify qualification requirements for safe harbor provisions exempting employers from Internal
Revenue Service nondiscrimination tests related to employee participation in 401(k) plans. Among provisions
related to employer-provided retirement plan administration, it would provide a safe harbor protecting employers
from liability for losses due to an insurer’s inability to meet its financial obligations, if the employer takes certain
steps to confirm the license and certification of the insurer. It would allow employers to treat qualified retirement
plans adopted before the tax filing date for a taxable year as if they were in effect for the last day of that tax year. It
would require pension plan administrators to include a ‘lifetime income disclosure’ at least once a year in a benefits
statement, detailing a total benefits accrued by the beneficiary. It would also establish retirement plan insurance
premiums under the Pension Benefit Guaranty Corporation, for charities and cooperative associations. Among other
provisions, the bill would modify the Internal Revenue Code to allow section 529 education savings plans to be
used to cover expenses associated with apprenticeship programs and student loans, including for the sibling of the
primary beneficiary. It would increase penalties for failure to file federal tax returns, including for retirement
savings plans, and would modify distribution rules for beneficiaries of retirement savings plans. As amended, the
bill would make adjustments to taxes on unearned income for child survivors of a parent killed in military action,
known as Gold Star families.” The motion passed 417-3. [H Res 1994, Vote #231, 5/23/19; CQ, 5/23/19]

        Bill Included A Tax Fix For Gold Star Families; Bill Was Blocked By Sen. Cruz In The Senate
        Because Democratic House Had Included In Larger Bipartisan Retirement Bill. “That's what
        happened this week when Congress tried to resolve a wrinkle in the Republican tax law that resulted in
        thousands of Gold Star families getting hit with unexpected tax bills this year. Lawmakers in both parties
        called for passing a fix before Memorial Day. Instead, they will have to wait until after their upcoming
        recess, thanks to House Democrats' decision to fold it into a larger retirement measure that drew opposition
        from Sen. Ted Cruz. […] On Tuesday, the Senate approved the Gold Star Family Tax Relief Act by
        unanimous consent. The bill would treat survivor benefits as earned income, instead of as if it were an
        estate or trust. It would also be retroactive, so families who suffered this year could recoup the costs.
        Procedurally, because the House has to have first say on revenue-related legislation, the Senate's
        unanimous approval of the bill actually meant that if the House had sent over identical legislation
        introduced by Democratic Rep. Elaine Luria of Virginia, it would have been considered passed. But the
        House didn't send over identical legislation. Instead, Democrats folded an expanded version of the fix into a
        larger bipartisan retirement bill. Including the tax relief provision for Gold Star families helped smooth the
        retirement bill's path to passage in the House -- but it provoked Cruz into halting it over the college savings
        plan dispute.” [CNN, 5/24/19]
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 464 of 834

                                                                   SCOTT PERRY Rese arch Book | 463


Perry Voted For Establishing A Securities And Exchange Commission Task Force On Investment By
Individuals Over The Age Of 65. In April 2019, Perry voted for: “Foster, D-Ill., motion to suspend the rules and
pass the bill that would establish a Securities and Exchange Commission task force on investment by individuals
over the age of 65. It would require the task force to submit a biennial report to Congress describing, analyzing, and
making policy recommendations related to challenges faced by senior citizen investors. It would also direct the
Government Accountability Office to conduct a study on the frequency and costs of financial exploitation of senior
citizens, within two years of enactment.” The motion was agreed to by a vote of 392-20. [HR 1876, Vote #170,
4/30/19; CQ, 4/30/19]

Tax Issues

Technology Issues

Perry Voted For Developing An Innovation Corps Course Through The National Science Foundation To
Further Support The Commercializing Of Products And Services Through Federally Funded Research. In
February 2019, Perry voted for: “Lipinski, D-Ill., motion to suspend the rules and pass the bill that would develop
an Innovation Corps (I-Corps) course through the National Science Foundation to further support the
commercialization of products and services through federally funded research. The bill would expand the program
to include individuals who receive grants under the Small Business Innovation Research Program.” The motion was
agreed to by 385 to 18. [H R 539, Vote #88, 2/25/19; CQ, 2/25/19]

Trade & Outsoucing Issues

Perry Voted Against An Amendment Requiring Stainless Steel Flatware And Dinnerware Procured By The
Defense Department To Be Produced In The U.S. In July 2019, Perry voted against: “Brindisi, D-N.Y.,
amendment that would require that stainless steel flatware and dinnerware procured by the Defense Department be
produced in the U.S.” The amendment was adopted by a vote of 243-187. [HR 2500, Vote #441, 7/11/19; CQ,
7/11/19]

Transportation Issues

Perry Voted For An Amendment To Reduce All Discretionary Funding Made Available For Transportation,
Housing And Urban Development In The Appropriations Bill By 14 Percent. In June 2019, Perry voted for:
“Banks, R-Ind., amendment that would reduce by 14 percent all discretionary funding made available under the
Transportation, Housing and Urban Development, and related agencies title of the bill (Division E).” The
amendment was rejected in Committee of the Whole by a vote of 131-287. [HR 3055, Vote #405, 6/25/19; CQ,
6/25/19]

Perry Voted For An Amendment To Reduce All Discretionary Funding Made Available For Transportation,
Housing And Urban Development In The Appropriations Bill By 4.6 Percent. In June 2019, Perry voted for:
“Grothman, R-Wis., amendment that would reduce by 4.6 percent all discretionary funding made available under
the Transportation, Housing and Urban Development, and related agencies title of the bill (Division E).” The
amendment was rejected in Committee of the Whole by a vote of 145-273. [HR 3055, Vote #402, 6/24/19; CQ,
6/24/19]

Perry Voted Against Establishing The Route 66 Centennial Commission To Honor Route 66. In February
2019, Perry voted against: “Norton, D-D.C., motion to suspend the rules and pass the bill that would establish the
Route 66 Centennial Commission that would study and make recommendations for the federal government to honor
the centennial of Route 66.” The motion was agreed to 399-22. [HR 66, Vote #67, 2/6/19; CQ, 2/6/19]
       Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 465 of 834

                                                                  SCOTT PERRY Rese arch Book | 464

Perry Voted Against Reopening The National Scenic Byways Program. In February 2019, Perry voted against:
“Norton, D-D.C., motion to suspend the rules and pass the bill that would require the Department of Transportation
to reopen the reopen the National Scenic Byways Program, within 90 days of enactment, to accept new nominations
of roads into the program.” The motion was agreed to 404-19. [HR 831, Vote #66, 2/9/19; CQ, 2/6/19]

Veterans & Military Family Issues

Perry Voted For Extending Through 2023 A Statutory Exemption From Chapter 7 Bankruptcy Means
Testing For Qualifying Reservists And National Guard Members. In July 2019, Perry voted for: “Cicilline, D-
R.I., motion to suspend the rules and pass the bill, as amended, that would extend through 2023 a statutory
exemption from Chapter 7 bankruptcy means testing for qualifying reservists and National Guard members who
have served on active duty for at least 90 days after Sept. 11, 2001.” The motion was agreed to by a vote of 417 to
1. [HR 3304, Vote #499, 7/23/19; CQ, 7/23/19]

Perry Voted Against An Amendment Requiring The Defense Department To Publicly Post A List Of Higher
Education Institutions That Receive Funding Through The Department’s Tuition Assistance Program. In
July 2019, Perry voted against: “Shalala, D-Fla., amendment that would require the Defense Department to make
publicly available on the its website a list of higher education institutions that receive funding through the
department’s tuition assistance program and how much each institution receives. It would also require the
Department to audit institutions for their continued eligibility in the program.” The amendment was adopted by a
vote of 251-178. [HR 2500, Vote #444, 7/11/19; CQ, 7/11/19]

Perry Voted Against An Amendment Requiring The Defense Department To Establish A Standard
Curriculum To Be Used In Family Planning Programs For Members Of Armed Forces. In July 2019, Perry
voted against: “Speier, D-Calif., amendment that would require the Defense Department, in consultation with the
Coast Guard, to establish a uniform standard curriculum to be used in education programs on family planning for
all members of the Armed Forces.” The amendment was adopted by a vote of 231-199. [HR 2500, Vote #440,
7/11/19; CQ, 7/11/19]

Perry Voted For An Amendment Instructing The Department Of Veterans Administration To Submit A
Plan To Complete The Requirements Of Section 302 Of Public Law No. 115-174. In June 2019, Perry voted
for: “McAdams, D-Utah, amendment that would increase then decrease by $1 administrative funding for the
Veterans Benefits Administration.” According to Congress.gov, “Amendment redirects $1 with the intent to
instructs the Department of Veterans Affairs submit to the Committees on Appropriations of the House of
Representatives and the Senate an implementation plan, including expected timeline and resource requirements, for
the Department of Veterans Affairs to complete the requirements of Section 302 of Public Law 115-174.” The
amendment was adopted in Committee of the Whole by a vote of 420-3. [HR 3055, Vote #398, 6/21/19; CQ,
6/21/19; H Amdt 452, offered 6/21/19]

    Section 302 Of Public Law No. 115-174 Provided Credit Reporting Protections For Veterans Regarding
    Certain Medical Debts. “Section 302 of Public Law No. 115-174 amends the Fair Credit Reporting Act,
    effective May 24, 2019, to provide credit reporting protections for veterans regarding certain medical debts.
    These include debts owed to a non-VA medical provider for medical care authorized by the VA and where the
    provider sought payment from the VA, as well as medical debt for bills wrongfully charged by the VA.”
    [NCLC, 5/29/18]

Perry Voted For An Amendment To Increase Funding For Maintenance And Operations Of Veterans
Health Administration Facilities. In June 2019, Perry voted for: “Golden, D-Maine, amendment that would
increase by $5 million funding for maintenance and operation of Veterans Health Administration medical facilities
and would decrease by $5.2 million funding for VA information technology systems and telecommunications
support.” The amendment was adopted in Committee of the Whole by a vote of 418-6 [HR 3055, Vote #397,
6/21/19; CQ, 6/21/19]
       Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 466 of 834

                                                                  SCOTT PERRY Rese arch Book | 465

Perry Voted Against Resolution Expressing That The House Of Representatives Opposed The President’s
Ban On Transgender Individuals In The Armed Forces. In March 2019, Perry voted against “Adoption of the
resolution that would express that the House of Representatives opposes the president's ban on transgender
individuals serving in the armed forces. The resolution would reject ‘the flawed scientific and medical claims upon
which [the ban] is based’ and would strongly urge the Defense Department not to implement the ban.” The
resolution was adopted by a vote of 238-185. [H Res 124, Vote #135, 3/28/19; CQ, 3/28/19]

Perry Voted Against Considering Bills To Expand A Program Providing Child Care Assistance To Veterans
And To Provide Funding For Select Committees On The Climate Crisis And Modernizing Congress. In
February 2019, Perry voted against: “Adoption of the rule (H Res 105) that would provide for House floor
consideration of the bill that would make permanent and expand a Veterans Affairs Department program that
provides child care assistance to veterans while they are receiving certain VA health care services (HR 840), and
that would provide for the automatic agreement in the House to a resolution (H Res 86) that would provide $70,000
for the Select Committee on the Climate Crisis and $50,000 for the Select Committee on the Modernization of
Congress to cover expenses through March 31, 2019. It would also provide for motions to suspend the rules
through the legislative day of Feb. 15, 2019.” The rule was adopted 225-193. [H Res 105, Vote #69, 2/7/19; CQ,
2/7/19]

Perry Voted Against Collecting Fees On Housing Loans To Pay For The New Veterans Affairs Child Care
Benefit. In February 2019, Perry voted against: “Morelle, D-N.Y., motion to order the previous question (thus
ending debate and possibility of amendment).” According to the Congressional Record “Mr. Speaker, the
amendment that we will offer if the previous question is defeated would add the language that, by collecting fees on
housing loans that would pay for this new childcare benefit so that we don’t have to go deep into the Veterans’
Affairs budget, cutting other benefits in order to pay for this,” The motion was agreed to 227-189. [HR 840/H Res
86, Vote #68, 2/7/19; CQ, 2/7/19; Congressional Record, 2/7/19]
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 467 of 834

                                                                   SCOTT PERRY Rese arch Book | 466

Appendix XII – Votes – 115th Congress
Agriculture & Food Safety

Perry Voted Against The Farm Bill Conference Report, Funding Farm And Nutrition Programs Through
FY 2023. In December 2018, Perry voted against: “Adoption of the conference report on the bill that would
reauthorize and extend federal farm and nutrition programs through fiscal 2023, including crop subsidies,
conservation, rural development and agricultural trade programs and the Supplemental Nutritional Assistance
Program. It would reauthorize and extend supplemental agricultural disaster assistance programs, sugar policies and
loan rates, several international food aid programs, nonrecourse marketing assistance loans for loan commodities,
and several dairy programs, including the dairy risk management program (previously the margin protection
program). It would create new pilot programs that would test strategies for improving the accuracy of the SNAP
income verification process. It would allow industrial hemp to be grown in the United States, subject to close
regulation at the state level. It would modify the activities permitted on land contracted under the conservation
reserve program.” The conference report was adopted by a vote of 369-47. [HR 2, Vote #434, 12/12/18; CQ,
12/12/18]

Perry Voted Against House Floor Consideration Of The Farm Bill. In December 2018, Perry voted against:
“Adoption of the rule (H Res 1176) that would provide for House floor consideration of the conference report to
accompany the Farm Bill (HR 2), that would reauthorize and extend federal farm and nutrition programs through
fiscal 2023. The rule would also waive section 7 of the War Powers Resolution for a concurrent resolution related
to hostilities in Yemen.” The rule was adopted by a vote of 206-203. [HR 2, Vote #432, 12/12/18; CQ, 12/12/18]

    Language Was Also Attached To The Vote Advancing The Farm Bill That Would Prevent A Vote That
    Year On Limiting U.S. Involvement In Yemen. “The bill only narrowly advanced in the House, 206-203,
    after language was tucked into the procedural rule preventing for the rest of the year a floor vote on any war
    powers resolution limiting the U.S. involvement in Yemen. The move sparked backlash from a number of
    lawmakers.” [The Hill, 12/12/18]

Perry Voted Against An Amendment To Prohibit Appropriated Funds From Being Used To Issue A Grazing
Permit Or Lease That Violates The Mandatory Qualifications For Such Permits. In July 2018, Perry voted
against “Gallego, D-Ariz., amendment no. 51, that would prohibit appropriated funds from being used to issue a
grazing permit or lease that violates the mandatory qualifications for such permits.” The amendment failed, 203-
212. [H.R. 6147, Vote #352, 7/18/18; CQ, 7/18/18]

Perry Voted Against A Bill That Would Reauthorize And Modify The Magnuson-Stevens Fishery
Conservation And Management Act Through 2020. In July 2018, Perry voted against “Passage of the bill that
would reauthorize and modify the Magnuson-Stevens Fishery Conservation and Management Act through fiscal
2022 and would provide greater authority to regional fishery management councils in setting the conditions under
which overfished or depleted fisheries are to be restored. The bill would eliminate the current 10-year requirement
for rebuilding overfished or depleted fisheries and would allow fishery councils to set rebuilding periods that reflect
the individual fish species’ ability to recover. The bill would also modify catch limits for specific species and would
prohibit fisheries councils in four regions from implementing any new ‘catch share’ programs unless such plans had
been approved by an industry referendum vote. The bill would authorize $397 million annually for fiscal 2018
through fiscal 2022 to carry out the bill’s provisions.” The bill passed, 222-193. [HR 200, Vote #321, 7/11/18; CQ,
7/11/18]

Perry Voted Against A Motion To Recommit With Instructions To Require The Secretary Of Commerce Or
State Governments To Declare A Fishery Disaster If Unilateral Tariffs Affect The Economic Viability Of
The U.S. Fishing Industry. In July 2018, Perry voted against “Gomez, D-Calif., motion to recommit the bill to the
House Natural Resources Committee with instructions to report it back immediately with an amendment that would
require the Commerce Department, or a relevant state government, to declare a fishery disaster if any unilateral
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 468 of 834

                                                                  SCOTT PERRY Rese arch Book | 467

tariffs imposed by any countries on U.S. seafood exports affect the economic viability of the U.S. fishing industry.”
The motion was rejected, 187-228. [HR 200, Vote #320, 7/11/18; CQ, 7/11/18]

Perry Voted For Considering A Bill Reauthorizing The Magnuson-Stevens Fishery Conservation And
Management Act Through Fiscal 2022. In July 2018, Perry voted for “Adoption of the rule (H Res 965) that
would provide for House floor consideration of the bill (HR 200) that would reauthorize the Magnuson-Stevens
Fishery Conservation and Management Act through fiscal 2022 and would provide greater authority to regional
fishery management councils in setting the conditions under which overfished or depleted fisheries are to be
restored.” The resolution was adopted 227-184. [H Res 965, Vote #317, 7/11/18; CQ, 7/11/18]

Perry Did Not Vote On The House Version Of The 2018 Farm Bill. In June 2018, Perry did not vote on:
“Passage of the bill that would reauthorize and extend federal farm and nutrition programs through fiscal 2023,
including crop subsidies, conservation, rural development and agricultural trade programs and the Supplemental
Nutritional Assistance Program. It would require individuals receiving SNAP benefits, who are 18-59 years old, to
work or participate in work training programs for a minimum of 20 hours per week, and would require the
Department of Agriculture to establish a database to track individuals receiving SNAP benefits. The bill would
reauthorize and extend supplemental agricultural disaster assistance programs, the current sugar policies and loan
rates, several international food aid programs, nonrecourse marketing assistance loans for loan commodities,
several dairy programs, including the dairy risk management program (previously the margin protection program)
and would modify certain utility standards in the Home Energy Assistance Program to require SNAP benefits
recipients to provide documentation of such expenses in order to receive increased benefits using the Standard
Utility Allowance.” The bill passed, 213-211. [H.R. 2, Vote #284, 6/21/18; CQ, 6/21/18]

    HEADLINE: House farm bill passes with controversial food stamp changes [Politico, 6/21/18]

    The Bill Would Tighten Eligibility For SNAP, Resulting In 400,000 Households Losing Benefits, And
    Would Risk Free And Reduced-Price School Meals For Thousands For Children. “The House farm bill
    would also tighten eligibility criteria under SNAP — changes that would result in some 400,000 households
    losing SNAP benefits. Thousands of children would also risk losing their enrollment in free and reduced-price
    school meal programs.” [Politico, 6/21/18]

    Anti-Hunger Groups Said The Changes Would Make It More Difficult For Millions For Receive
    Nutrition Assistance, While Investing In Job Training Programs That Are Not Proven To Move People
    Out Of Poverty. “Republicans contend the plan would put people on a pathway to self-sufficiency. Democrats
    and anti-hunger groups say it would make it more difficult for millions of needy Americans to receive nutrition
    assistance, and also would invest in a state-run job training bureaucracy under SNAP that has yet to prove it
    helps people move out of poverty.” [Politico, 6/21/18]

Perry Voted For The Motion To Reconsider The 2018 Farm Bill. In June 2018, Perry voted for: “Ryan, R-
Wis., motion to reconsider the vote on passage of” the Agriculture and Nutrition Act of 2018. The motion was
approved, 233-191. [H.R. 2, Vote #283, 6/21/18; CQ, 6/21/18]

Perry Voted Against The House Version Of The 2018 Farm Bill, Which Would Reauthorize SNAP And
Farm And Rural Programs. In May 2018, Perry voted againstnservation, rural development and agricultural trade
programs and the Supplemental Nutritional Assistance Program. It would require individuals receiving SNAP
benefits, who are 18-59 years old, to work or participate in work training programs for a minimum of 20 hours per
week, and would require the Department of Agriculture to establish a database to track individuals receiving SNAP
benefits.” The bill failed 198 to 213. [HR 2, Vote #205, 5/18/18; CQ, 5/18/18]

    HEADLINE: House Farm Bill Collapses Amid Republican Disarray [New York Times, 5/18/18]

    The House Farm Bill Included Strict Work Requirements For Food Aid Recipients, While Maintaining
    Farm Subsidies For Rural Communities. “The twice-a-decade measure — which would have imposed strict
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 469 of 834

                                                                   SCOTT PERRY Rese arch Book | 468

    new work requirements on food aid recipients while maintaining farm subsidies important to rural lawmakers
    — failed on a 213-to-198 vote. It was a rebuke of Speaker Paul D. Ryan by a key bloc of conservatives over his
    refusal to schedule an immediate vote on a restrictive immigration bill sponsored by the chairman of the House
    Judiciary Committee.” [New York Times, 5/18/18]

Perry Voted Against Motion To Amend The Farm Bill To Remove Provision That Takes Away $3.8 Billion
In Food Assistance For Hungry Families. In May 2018, Perry voted against “Maloney, D-N.Y., motion to
recommit the bill to the House Agriculture Committee with instructions to report back immediately with an
amendment.” According to the Democratic Leader’s office, “Democrats’ Motion to Recommit would strike the
SNAP child support enforcement provision that perversely spends more than $2 for every $1 in savings while
taking away $3.8 billion in SNAP benefits from hungry families. By striking the provision, the amendment restores
these vital SNAP benefits and eliminates wasteful administrative spending. It invests the remaining savings in 1)
opioid addiction and treatment services and rural mental health services; 2) broadband connectivity to help rural
communities compete in the modern economy; 3) increased export marketing to offset the uncertainty caused by
the Administration’s trade policies; 4) support for the Beginning Farmer and Rancher Development Program to
develop the next generation of producers; 5) scholarships at 1890 Institutions; and 6) research on organics and
specialty crops.” The motion was rejected 183-226. [HR 2, Vote #204, 5/18/18; CQ, 5/18/18]

Perry Voted For An Amendment To Strengthen Prohibitions Against Animal Fighting. In May 2018, Perry
voted for amendment that: “Strengthens prohibitions against animal fighting by ensuring the law applies to all US
territories.” The amendment was adopted 359 to 51. [HR 2, Vote #202, 5/18/18; Republican Cloak Room, 5/17/18]

Perry Voted For An Amendment To Allow For The Interstate Trade And Human Consumption Of
Unpasteurized Milk And Milk Products. In May 2018, Perry voted for “Massie, R-Ky., amendment that would
prohibit federal interference in the interstate transportation of unpasteurized milk and milk products between states
that allow for the distribution of such products for direct human consumption.” The amendment failed, 79-331. [HR
1865, Vote #201, 5/18/18; CQ, 5/18/18]

Perry Voted For An Amendment To Exclude Alcoholic Products From Counting As Value-Added
Agricultural Products. In May 2018, Perry voted for “Russell, R-Okla., amendment that would exclude beer,
wine, distilled spirits, hard cider, and other alcoholic products from counting as value-added agricultural products,
thus making such products ineligible for agricultural product market development grants, and would rescind $8
million in unobligated funds from value-added agricultural product market development grant program.” The
amendment was rejected, 54-356. [HR 1865, Vote #200, 5/18/18; CQ, 5/18/18]

Perry Voted Against An Amendment To Repeal The Department Of Agriculture Biomass And Bioenergy
Subsidy Programs. In May 2018, Perry voted against “Biggs, R-Ariz., amendment that would repeal the
Department of Agriculture biomass and bioenergy subsidy programs.” The amendment failed, 75-340. [HR 1865,
Vote #197, 5/17/18; CQ, 5/17/18]

Perry Voted For An Amendment To Allow States To Use Private Companies To Carry Out Program
Eligibility Functions Of The Supplemental Nutrition Assistance Program. In May 2018, Perry voted for “Faso,
R-N.Y., amendment that would allow states to carry out program eligibility and other administrative functions of
the Supplemental Nutrition Assistance Program in a number of different ways, including the use of non-
governmental contractors, as long as such personnel have no direct or indirect financial interest in an approved
retail food store.” The amendment was adopted, 222-192. [HR 1865, Vote #196, 5/17/18; CQ, 5/17/18]

    Amendment Would Allow States To “Privatize SNAP Operations.” “An amendment from Representative
    John Faso (R-NY) that would allow states to privatize SNAP operations. This change would allow private
    companies to take over administration of the program, despite failed attempts in some states over the years.”
    [CLASP, 6/12/18]

Perry Voted For An Amendment To Reduce Work-Requirement Exemptions To Five Percent Of SNAP
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 470 of 834

                                                                  SCOTT PERRY Rese arch Book | 469

Recipients. In May 2018, Perry voted for “McClintock, R-Calif., amendment that would reduce work-requirement
exemptions from 15 percent to five percent of SNAP benefit recipients; would reduce the qualifying age of children
from three-years-old to six-years-old with respect to work requirement-exempted parents; would set the same hour-
per-week work Requirement for married parents as for single parents; and would require employment and training
program participants to have their work eligibility electronically verified through the E-verify system.” The
amendment failed, 83-330. [HR 2, Vote #195, 5/17/18; CQ, 5/17/18]

Perry Voted For An Amendment To Phase Out Agricultural Crop Subsidies By 2030. In May 2018, Perry
voted for “McClintock, R-Calif., amendment that would phase out agricultural crop subsidies by 2030.” The
amendment was rejected, 34-380. [HR 2, Vote #194, 5/17/18; CQ, 5/17/18]

Perry Voted For An Amendment To Adjust Loan Rates For The Sugar Program And Establish Tariff Rate
Quotas For Raw And Refined Sugar. In May 2018, Perry voted for “Foxx, R-N.C., amendment that would adjust
loan rates for the sugar program, would terminate the feedstock flexibility program, and would establish tariff rate
quotas for raw cane sugar and refined sugar. The amendment failed, 137-278. [HR 2, Vote #193, 5/17/18; CQ,
5/17/18]

Perry Voted For Blocking An Effort To Force The Trump Administration To Certify That Their Tariffs
Would Not Harm Farmers And Ranchers. In May 2018, Perry voted for: “Woodall, R-Ga., motion to order the
previous question (thus ending debate and possibility of amendment).” According to the Democratic Leader’s
office, “The Democratic Previous Question would prohibit the Farm Bill from going into effect until the President
certifies to Congress that none of the Administration’s recent actions related to trade and tariffs would cause harm
to domestic farmers, ranchers, and other agricultural producers.” A vote for the motion was a vote to block
consideration of the amendment. The motion was agreed to 228-189. [H Res 900, Vote #190, 5/17/18; CQ, 5/17/18;
DemocraticLeader.gov, 5/17/18]

Perry Voted For A Bill Which Would Loosen Nutritional Disclosure Requirements For Restaurants And
Other Food Establishments. In February 2018, Perry voted for “passage of the bill that would modify the Food
and Drug Administration’s menu labeling regulations to allow nutritional information to be provided online, as
opposed to on a menu board, and would allow restaurants and other food establishments to determine the serving
size for which nutritional information would be posted. It would prohibit states from enacting laws regarding the
disclosure of nutritional information that are different from the federal law. It would prohibit the FDA from
enforcing compliance with menu labeling regulations for 90 days after a violation is discovered.” The motion was
adopted, 366-177. [H.R 392. 772, Vote #56, 2/6/18; CQ, 2/6/18]

Perry Voted Against An Amendment Exempting Rules Related To The Prevention Of Foodborne Illness
Transmission. In January 2017, Perry voted against the “Cicilline, D-R.I., amendment that would exempt rules
related to the prevention of foodborne illness transmission. It would remove the bill’s provision that would
effectively overturn two Supreme Court decisions that require federal courts to defer to an agency’s interpretation
of the underlying law or rule when considering challenges to agency rules.” The amendment was rejected in
Committee of the Whole by a vote of 190-232. [HR 5, Vote #38, 1/11/17; CQ, 1/11/17]

Arts & Humanities

Perry Voted For An Amendment Decreasing Funds From The NEA And NEH And Appropriating Them To
The Spending Reduction Account. In July 2018, Perry voted for: “Grothman, R-Wis., amendment no. 39, that
would increase funding for the spending reduction account by $46.5 million, and would decrease funding for
funding for the National Endowment on the Arts and the Humanities by an equal amount.” The resolution failed by
a vote of 119-297. [H R 6147, Vote #345, 7/18/18; CQ, 7/18/18]

Budget
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 471 of 834

                                                                  SCOTT PERRY Rese arch Book | 470

Perry Voted For/Voted Against/Voted Present On/Did Not Vote On}} Funding The Government Through
Feb. 2019 And Authorizing $5.7 Billion For Construction Of A Border Wall On The U.S.-Mexico Border. In
December 2018, Perry {{voted for/voted against/voted present on/did not vote on}} “Frelinghuysen, R-N.J., motion
to concur in the Senate amendment to the House amendment to the Senate amendment to the bill, with a further
House amendment. The bill is the legislative vehicle for a short-term continuing resolution that would fund the
government through Feb. 8, 2019. It would also authorize $5.7 billion for construction of a border wall on the U.S.-
Mexico border, as well as an estimated $7.8 billion in emergency disaster relief funding.” The bill passed by a vote
of 217 – 185. [H.R. 695, Vote #472, 12/20/18; CQ Floor Votes, 12/20/18]

    Headline: CNBC: House Passes Spending Bill With Border Wall Money — Setting Up Shutdown
    Stalemate With Senate. [CNBC, 12/20/18]

    Eight Republicans Joined All 177 Voting Democrats To Oppose The Measure. “The House of
    Representatives Thursday approved a bill that would fund most of the federal government through early
    February -- and provides $5.7 billion for President Trump’s long-promised border wall, increasing the chances
    of a partial government shutdown later this week. Eight Republicans joined all 177 voting Democrats to oppose
    the measure, which passed 217-185. The bill now goes to the Senate, where it is certain to fall short of the 60
    votes needed for passage since the chamber’s 49 Democrats are against funding the wall.” [Fox News,
    12/20/18]

    Voting Yes On The Measure Made It More Likely That A Partial Government Shutdown Would Occur.
    “That, in turn, makes it more likely that parts of the federal government, including nine of 15 Cabinet-level
    departments and dozens of agencies, will cease operations at midnight Friday.” [Fox News, 12/20/18]

Perry Voted For Considering A Short-Term Continuing Resolution To Fund The Government And
Construct A U.S.-Mexico Border Wall. In December 2018, Perry voted for: “Adoption of the rule that would
provide for House floor consideration of the bill HR 695 which is the legislative vehicle for a short-term continuing
resolution that would fund the government through Feb. 8, 2019, and would provide funds for the construction of a
U.S-Mexico border wall and emergency disaster relief funding.” The rule was adopted 221-179. [HR 695, Vote
#469, 12/20/18; CQ, 12/20/18]

Perry Voted For Blocking Consideration of A Continuing Resolution To Fund The Government Without
Funding For A U.S. Mexico Border Wall. In December 2018, Perry voted for: “Cole, R-Okla., motion to order
the previous question (thus ending debate and the possibility of amendment) on the rule (H Res 1183) that would
provide for House floor consideration of the bill HR 695 which is the legislative vehicle for a short-term continuing
resolution that would fund the government through Feb. 8, 2019, and provide funds for the construction of a U.S-
Mexico border wall and emergency disaster relief funding.” According to the Congressional Record, “That is why,
if we defeat the previous question, I will offer an amendment to the rule to bring up the Senate amendment to H.R.
695, which is the clean CR that has already passed the Senate by a voice vote.” A vote for the motion was a vote to
block consideration of a clean CR without border wall funding. The motion was agreed to by a vote of 223-178.
[HR 659, Vote #468, 12/20/18; CQ, 12/20/18; Congressional Record, 12/20/18]

Perry Voted For Blocking Consideration Of Legislation To Fund The Remainder Of The Government And
Extend The National Flood Insurance Program And Violence Against Women Act. In December 2018, Perry
voted for: “Newhouse, R-Wash., motion to order the previous question (thus ending debate and the possibility of
amendment) on the rule (H Res 1176) that would provide for House floor consideration of the conference report to
accompany the Farm Bill (HR 2), that would reauthorize and extend federal farm and nutrition programs through
fiscal 2023, and would waive section 7 of the War Powers Resolution for a concurrent resolution related to
hostilities in Yemen.” According to the Congressional Record “Mr. Speaker, if we defeat the previous question, I
will offer an amendment to the rule to bring up H.R. 7264, a continuing resolution to fund the remainder of the
government and extend the National Flood Insurance Program, the Violence Against Women Act, and the
Temporary Assistance for Needy Families Act until September 30.” A vote for the motion was a vote to block
consideration of an amendment to bring up a bill funding the remainder of the government and extending the
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 472 of 834

                                                                   SCOTT PERRY Rese arch Book | 471

National Flood Insurance Program and Violence Against Women Act. The motion was agreed to by a vote of 220-
191. [CQ, 12/12/18; HR 2, Vote #431, 12/12/18; Congressional Record, 12/12/18]

Perry Voted Against Funding The Government For An Additional 2.5 Months Through December 2018. In
September 2018, Perry voted against “Adoption of the conference report to accompany the bill that would provide
$855.1 billion in discretionary funding for fiscal 2019 to various departments and agencies, including $674.4 billion
for the Defense Department and $178.1 billion for the Labor, Health and Human Services and Education
departments. The Defense Department total would include $606.5 billion in base Defense Department funding
subject to spending caps, and would include $67.9 billion in overseas contingency operations funding. The bill
would provide $90.3 billion in discretionary spending for the Health and Human Services Department, $71.4 billion
for the Education Department and $12.1 billion for the Labor Department. The measure would also provide funding
for federal government operations until Dec. 7, 2018, at an annualized rate of approximately $1.3 trillion.” The
amendment was adopted 361-61. [HR 6157, Vote #405, 9/26/18; CQ, 9/26/18]

Perry Voted For Proposing A Balanced Budget Amendment To The Constitution. In April 2018, Perry voted
for: “Goodlatte, R-Va., motion to suspend the rules and pass the joint resolution that would propose a constitutional
amendment that would require the U.S. government to operate under a balanced budget each year, beginning five
years after ratification. Under the proposal, three-fifths of the entire House and Senate would be required to approve
deficit spending or an increase in the public debt limit, but a simple majority would be sufficient to waive the
requirement in times of congressionally declared war or in the face of a serious military threat.” The motion was
rejected by a vote of 233-184. [H J Res 2, Vote #138, 4/12/18; CQ, 4/12/18]

Perry Voted For Considering A Balanced Budget Amendment To The Constitution. In April 2018, Perry
voted for: “Adoption of the rule (H Res 811) that would provide for consideration of the bill (HR 4790) regarding
‘Volcker Rule’ regulation and exemptions thereto, and providing for the speaker to entertain motions to suspend the
rules on April 12, 2018, relating to the joint resolution (H J Res 2) that would propose a balanced budget
amendment to the U.S. Constitution.” The rule was adopted 230-184. [H Res 811, Vote #134, 4/11/18; CQ,
4/11/18]

Perry Voted For Blocking An Amendment To The Balanced Budget Amendment To Protect Social Security,
Medicare, And Medicaid. In April 2018, Perry voted for: “Buck, R-Colo., motion to order the previous question
(thus ending debate and possibility of amendment) on […] providing for the speaker to entertain motions to
suspend the rules on April 12, 2018, relating to the joint resolution (H J Res 2) that would propose a balanced
budget amendment to the U.S. Constitution.” According to Rep. McGovern, “If we defeat the previous question, I
will offer an amendment to the rule which would amend the bill to exempt Social Security, Medicare, and
Medicaid, vital pillars of our social safety net.” A vote for the motion was a vote to block consideration of the
amendment. The motion was agreed to by a vote of 231-186. [H Res 811, Vote #133, 4/11/18; CQ, 4/11/18;
Congressional Record, H3018, 4/11/18]

Perry Voted Against The $1.3 Trillion FY 2018 Omnibus Spending Package That Funded The Government
Through September 30, 2018. In March 2018, Perry voted against “Frelinghuysen, R-N.J., motion to concur in the
Senate amendment to the bill with a further amendment that would provide roughly $1.3 trillion in funding for
federal government operations and services through Sept. 30, 2018. The measure would provide a total of $654.6
billion in additional funding to the Defense Department […] $98.7 billion to the Health and Human Services
Department, […] $3.4 billion to the Substance Abuse and Mental Health Services Administration for substance
abuse block grants, and would provide roughly $3.7 billion to the National Institutes of Health, including an
additional $500 million for research into opioid addiction. It would provide $47.7 billion to the Homeland Security
Department, including $1.6 billion for the purpose of bolstering security measures on the U.S.-Mexico border,
including the construction of new fencing along sections of the border, and would provide $7.1 billion for
Immigration and Customs Enforcement operations and enforcement. The measure includes provisions from
multiple bills related to school safety and firearms regulations, including a bill (S 2135) that would require the
Department of Justice to certify that appropriate records have been submitted to the National Instant Criminal
Background Check System by federal agencies and state governments with respect to individuals who are not
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 473 of 834

                                                                   SCOTT PERRY Rese arch Book | 472

eligible to purchase firearms. The measure includes language from the bill (S 2495) that would authorize $75
million a year through fiscal 2028 for the Secure Our Schools grant program and would revise it to more explicitly
focus the program on preventing student violence.” The motion as agreed to, 256-167. [H Res 796, Vote #127,
3/22/18; CQ, 3/22/18]

Perry Voted Against Consideration Of The 2018 Omnibus Spending Package. In March 2018, Perry voted
against “Adoption of the rule (H Res 796) that would provide for consideration for the Senate amendment to HR
1625, the legislative vehicle for the fiscal 2018 omnibus appropriations package.” The rule was adopted, 211-207.
[HR 1625, Vote #124, 3/22/18; CQ, 3/22/18]

Perry Voted Against Concurring With The Senate On The Short Term Continuing Resolution That Funded
The Government Through March 23, 2018. In December 2017, Perry voted against “Frelinghuysen, R-N.J.,
motion to concur in the Senate amendment to the House amendment to the Senate amendment to the bill that would
provide funding for federal government operations and services at current levels through March 23, 2018. The bill
would increase defense spending caps to $629 billion for fiscal 2018 and $647 billion for fiscal 2019, and would
increase non-defense spending caps by $63 billion in fiscal 2018 and $68 billion in fiscal 2019. It would suspend
the debt ceiling through March 1, 2019, and would provide $89.3 billion in emergency supplemental funding
including $23.5 billion in funding for the Federal Emergency Management Agency Disaster Relief Fund, $28
billion in funding to the Department of Housing and Urban Development Community Development Fund, and $4.9
billion in additional Medicaid funding for Puerto Rico and the U.S. Virgin Islands. It would authorize funding for
community health centers through fiscal 2019, and would provide for an additional authorization of the Children’s
Health Insurance Program from fiscal 2023 to fiscal 2027. The underlying bill would allow the governor of a state,
territory, possession or the mayor of the District of Columbia to order that the United States flag be flown at half-
staff to honor the death of a first responder who dies while serving in the line of duty.” [HR 1892, Vote #69, 2/9/18;
CQ, 2/9/18]

    Budget Deal Ending Second Government Shutdown Of 2018 Added $320 Billion To The Deficit – The
    Second Shutdown In Three Weeks. “But action did not come soon enough to avoid a brief government
    shutdown — the second in three weeks — thanks to a one-man protest from Sen. Rand Paul (R-Ky.), who
    delayed the Senate vote past midnight to mark his opposition to an estimated $320 billion addition to the
    federal budget deficit.” [Washington Post, 2/9/18]

    Budget Deal Raised Sequestration Caps For 2018 And 2019 By $296 Billion, Suspended The Debt Ceiling
    Until March 2019, And Approved An Additional $90 Billion In Disaster Relief. “Attached to the CR is
    language raising the sequestration budget caps for fiscal years 2018 and 2019 by a total of $296 billion,
    suspending the debt ceiling until March 2019 and approving an additional $90 billion in disaster relief, among a
    host of other policy provisions.” [Roll Call, 2/9/18]

    CNN: Continuing Resolution Included A Full Year Of Defense Spending To “Sweeten The Deal For
    Conservative And Defense Hawks… Who Have Been Emphatic That They Wouldn’t Support The Fifth
    Continuing Resolution In Six Months.” “The House of Representatives passed legislation funding most
    federal agencies through March 23, and the Pentagon for a full fiscal year, roughly two days before the
    government faces a shutdown. The bill passed 245-182, but this is just the first step. The bill will next go the
    Senate, where Democrats are expected to oppose it because it doesn’t also provide longer term money for
    domestic programs like opioid recovery efforts, transportation, and education. […] GOP leaders tacked on a
    full year of defense funding to sweeten the deal for conservative and defense hawks in their ranks who have
    been emphatic that they wouldn’t support the fifth continuing resolution in six months without some kind of
    certainty for the country’s military.” [CNN, 2/6/18]

Perry Voted For House Passage Of Continuing Resolution To Fund The Government Through March 23. In
February 2018, Perry voted for “Frelinghuysen, R-N.J., motion to concur in the Senate amendment to the bill with
an amendment that would provide for an extension of the current continuing resolution through March 23, 2018.
The measure would provide for $659.2 billion in discretionary funding for the Defense Department through fiscal
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 474 of 834

                                                                   SCOTT PERRY Rese arch Book | 473

2018 and would provide $3.6 billion annually for community health centers through fiscal 2019. It would also
eliminate the cap on various Medicare payments and would extend funding for rural hospitals that see large
numbers of Medicare patients.” The motion was adopted, 245-182. [H.R. 1892, Vote #60, 2/6/18; CQ, 2/6/17]

Perry Voted For Reopening The Government And Funding It Until February 8, 2018 As Well As Funding
CHIP For Six Years. In January 2018, Perry voted forld provide funding for federal government operations and
services at current levels through Feb. 8, 2018. The measure would fund the state Children’s Health and Insurance
Programs at $21.5 billion annually starting in fiscal 2018 and would gradually increase the funding annually
through fiscal 2023. It would suspend or delay three health-related taxes enacted as part of the 2010 health care
overhaul. It would allow the ballistic missile defense funding included in the last short-term funding bill to be used
for certain related intelligence activities. Additionally, it would prohibit the Government Publishing Office from
providing a free printed copy of the Federal Register to any member of Congress or other U.S. government office
unless a specific issue or a subscription was requested by the member or office.” The motion passed 266-150. [H.R.
195, Vote #44, 1/22/18; CQ, 1/22/18]

    Measure Ended A Three Day Government Shutdown. “Congress voted late Monday to reopen the
    government after a three-day shutdown, sending President Trump a short-term spending bill that passed after
    Senate Republican leaders pledged to act on immigration policy next month. […] Roughly 60 hours after
    government funding lapsed, a bipartisan group of negotiators in the Senate prevailed with leadership and
    trading Democratic support for reopening the government for a commitment by Republicans to hold a vote
    resolving the status of young undocumented immigrants by mid-February.” [Washington Post, 1/22/18]

Perry Voted For Funding The Government Until February 16, 2018 And Funding CHIP For Six Years. In
January 2018, Perry voted forment operations and services at current levels through Feb. 16, 2018, at an annualized
rate of $1.23 trillion for federal departments and agencies covered by the 12 unfinished fiscal 2018 spending bills,
of which an annualized rate of $621.5 billion would be designated for defense and an annualized rate of $511
billion for nondefense discretionary spending. The measure would fund the state Children’s Health and Insurance
Programs at $21.5 billion annually starting in fiscal 2018 and would gradually increase the funding annually
through fiscal 2023. It would suspend or delay three health-related taxes enacted as part of the 2010 health care
overhaul. It would allow the ballistic missile defense funding included in the last short-term funding bill to be used
for certain related intelligence activities. Additionally, it would prohibit the Government Publishing Office from
providing a free printed copy of the Federal Register to any member of Congress or other U.S. government office
unless a specific issue or a subscription was requested by the member or office.” The motion passed 230-197. [H.R.
195, Vote #33, 1/18/18; CQ, 1/18/18]

    Bill Failed In The Senate, Leading To A Government Shutdown – The First Time A Shutdown Involving
    Furloughs Occurred While One Party Controlled Washington. “The federal government entered the 18th
    partial shutdown of the modern budget era at midnight Saturday after the Senate failed to reach a deal on a
    funding bill. The modern budget process began with the passage of the Budget Act of 1974. Since then, there
    have been a slew of different circumstances that prompted shutdowns, but this shutdown is unique for one
    reason. This is the first time that one party has controlled the House, the Senate, and the White House during a
    shutdown in which federal employees are furloughed.” [Business Insider, 1/20/18]

Perry Voted For Considering Legislation To Fund The Government Until February 16, 2018 And Funding
CHIP For Six Years. In January 2018, Perry voted forexpected legislative vehicle for an extension of the current
continuing resolution through Feb. 16, 2018, and funding for the Children’s Health Insurance Program through
fiscal 2023. It would waive, through the legislative day of January 20, 2018, the two-thirds vote requirement to
consider legislation on the same day it is reported from the House Rules Committee and would also provide for
motions to suspend the rules through the legislative day of January 20, 2018.” The rule was adopted 226-194. [H
Res 695, Vote #28, 1/18/18; CQ, 1/18/18]

Perry Voted Against The Short Term Continuing Resolution That Funded The Government Through
January 19, 2018. In December 2017, Perry voted against: “Frelinghuysen, R-N.J., motion to concur in the Senate
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 475 of 834

                                                                   SCOTT PERRY Rese arch Book | 474

amendment to the bill with a further House amendment that would provide funding for federal government
operations and services at current levels through Jan. 19, 2018. The bill, as amended, would authorize $2.1 billion
for the Veterans Choice Program, $2.9 billion in mandatory funding for the Children’s Health Insurance Program
and $550 million in funding to Community Health Centers through Mar. 31. The bill would exempt funding
provided to the Children’s Health Insurance Fund and other health programs, as well as the tax overhaul package,
from statutory pay-as-you-go requirements. It would provide $4.7 billion in emergency supplemental funds for
missile defense and Navy ship repairs. It would also extend authorities under the Foreign Intelligence Surveillance
Act through Jan. 19, including FISA Section 702, which allows U.S. intelligence agencies to obtain data from
electronic service providers or non-U.S. persons who reside outside the U.S.” The motion passed 231 to 188. [HR
1370, Vote #708, 12/21/17; CQ, 12/21/17]

Perry Voted For Consideration Of The Short Term CR That Funded The Government Through January 19,
2018 And Supplemental Disaster Appropriations. In December 2017, Perry voted for: “Adoption of the rule (H
Res 670) that would provide for House floor consideration of the Senate amendment to the Department of
Homeland Security Blue Campaign Authorization Act (HR 1370) that would fund government operations and
certain programs through Jan. 19, 2018, and the disaster supplemental appropriations for fiscal 2018 (HR 4667) that
would make further supplemental appropriations for disaster assistance for Hurricane Harvey, Irma, and Maria and
calendar year 2017 wildfires.” The rule was adopted 228-186. [H Res 670, Vote #705, 12/21/17; CQ, 12/21/17]

Perry Voted Against The Short Term CR That Funded The Government Through December 22, 2017. In
December 2017, Perry voted against: “Passage of the joint resolution that would provide funding for federal
government operations and services at current levels through Dec. 22, 2017, at an annualized rate of $1.23 trillion
for federal departments and agencies covered by the 12 unfinished fiscal 2018 spending bills, of which an
annualized rate of $621.5 billion would be designated for defense and an annualized rate of $511 billion for
nondefense discretionary spending. The bill would allow state Children’s Health and Insurance Programs to receive
extra redistribution funds beyond what is currently allowed, supporting the program’s operations through the end of
December.” The resolution passed 235 to 193. [H J Res 123, Vote #670, 12/7/17; CQ, 12/7/17]

    Perry Voted For Consideration Of Bills Loosening Regulations On Mergers And Acquisitions,
    Exempting Companies From Mortgage Escrow Requirements And Funding The Government Through
    December 22, 2017. In December 2017, Perry voted for: “Adoption of the rule (H Res 647) that would provide
    for House floor consideration of the bill (HR 477) that would exempt certain mergers and acquisitions brokers
    from Securities and Exchange Commission registration requirements; of the bill (HR 3971) that would exempt
    certain companies from home mortgage escrow requirements; and of the joint resolution (H J Res 123) that
    would fund government operations at current levels through Dec. 22, 2017 and allow state Children’s Health
    and Insurance Programs to receive extra redistribution funds beyond what is currently allowed.” The rule was
    adopted 238 to 188. [H Res 647, Vote #666, 12/7/17; CQ, 12/7/17]

Perry Voted For Agreeing To The Senate Republican’s Version Of The FY18 Budget That Provided $3.1
Trillion In New Budget Authority. In October 2017, Perry voted for “Black, R-Tenn., motion to concur in the
Senate amendment to the concurrent resolution that would provide for $3.1 trillion in new budget authority in fiscal
2018, not including off-budget accounts. It would allow the cap on defense spending to be raised to $640 billion for
fiscal 2018, without the need for offsets. It would require the Senate Finance Committee to report legislation under
the budget reconciliation process that would increase the deficit by no more than $1.5 trillion over the period of
fiscal 2018 through fiscal 2027. It would also instruct the Senate Energy and Natural Resources Committee to
report legislation under the budget reconciliation process that would reduce the deficit by $1 billion over the period
of fiscal 2018 through fiscal 2027. The concurrent resolution would authorize the establishment of various reserve
funds, including a deficit-neutral reserve fund related to repealing or replacing the 2010 health care overhaul law,
and a revenue-neutral reserve fund related to modifying the federal tax system.” The budget passed 216-212. [H
Con Res 71, Vote #589, 10/26/17; CQ Floor Votes, 10/26/17]

    HEADLINE: House approves Senate-passed budget plan, paving way for tax reform [CBS News,
    10/26/17]
       Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 476 of 834

                                                                    SCOTT PERRY Rese arch Book | 475


    AP: “The Budget Plan Calls For $5 Trillion In Spending Cuts Over The Decade, Including Cuts To
    Medicare, Medicaid And The Obama-Era Health Care Law.” “The budget plan calls for $5 trillion in
    spending cuts over the decade, including cuts to Medicare, Medicaid and the Obama-era health care law,
    though Republicans have no plans to actually impose those cuts with follow-up legislation. Some Democrats
    criticized the measure for ruthless spending cuts; others took the opposite approach, failing it for tackling the
    deficit.” [Associated Press, 10/26/17]

    Senate Budget Directed Energy And Natural Resources Committee To Find $1 Billion In Deficit
    Reduction, Which Was Likely To Come From Opening ANWR To Oil And Gas Leasing. “Democrats on
    Tuesday said they planned to introduce an amendment to the budget resolution (S Con Res 25) to strip a
    provision in its reconciliation instructions that would direct the Energy and Natural Resources Committee to
    find $1 billion in deficit reduction. Those savings are likely to come in the form of legislation that would open
    ANWR to oil and gas leasing, which would generate revenues from the sale of federal leases to drilling
    companies and from royalties on the sale of oil and gas extracted from federally owned land.” [CQ, 10/17/17]

Perry Voted For Considering The Senate Republican’s Version Of The FY18 Budget. In October 2017, Perry
voted for: “Adoption of the rule (H Res 580) that would provide for House floor consideration of the fiscal 2018
budget resolution (H Con Res 71) that would provide for $3.1 trillion in new budget authority in fiscal 2018, not
including off-budget accounts.” The resolution was adopted 233-188. [HRes 580, Vote #583, 10/25/17; CQ,
10/25/17]

Perry Voted For FY 2018 House Republican Budget Resolution. In October 2017, Perry voted for: “Adoption
of the concurrent resolution that would provide for $3.2 trillion in new budget authority in fiscal 2018, not
including off-budget accounts. It would assume $1.22 trillion in discretionary spending in fiscal 2018. It would
assume the repeal of the 2010 health care overhaul law. It also would propose reducing spending on mandatory
programs such as Medicare and Medicaid and changing programs such as the Supplemental Nutrition Assistance
Program (also known as food stamps). It would call for restructuring Medicare into a “premium support” system
beginning in 2024. I would also require the House Ways and Means Committee to report out legislation under the
budget reconciliation process that would provide for a revenue-neutral, comprehensive overhaul of the U.S. tax
code and would include instructions to 11 House committees to trigger the budget reconciliation process to cut
mandatory spending. The concurrent resolution would assume that, over 10 years, base (non-Overseas Contingency
Operations) discretionary defense spending would be increased by a total of $929 billion over the Budget Control
Act caps and non-defense spending be reduced by $1.3 trillion.” The concurrent resolution was adopted, 219-206.
[H Con Res 71, Vote #557, 10/5/17; CQ, 10/5/17]

    AP: House Budget “Reprises A Controversial Plan To Turn Medicare Into A Voucher-Like Program.”
    “The House on Thursday passed a $4.1 trillion budget plan that promises deep cuts to social programs while
    paving the way for Republicans to rewrite the tax code later this year. The 2018 House GOP budget reprises a
    controversial plan to turn Medicare into a voucher-like program for future retirees as well as the party’s efforts
    to repeal the “Obamacare” health law. Republicans controlling Congress have no plans to actually implement
    those cuts while they pursue their tax overhaul.” [Associated Press, 10/5/17]

    Politico: House Budget Included “$203 Billion In Mandatory Cuts Achieved Largely By Cutting Safety
    Net Programs.” “Under the House budget, any tax reconciliation bill would have to include the $203 billion in
    mandatory cuts achieved largely by cutting safety net programs. That prompted some GOP moderates to warn
    of the political optics of cutting food stamps or Medicaid to pay for corporate tax breaks. The House budget
    also lays out strict parameters to prevent a tax plan from adding to the deficit, even short-term. And that
    language has given heartburn to Budget panel members like Rep. Jim Renacci (R-Ohio), who almost voted
    against the resolution because he was afraid it doesn’t provide tax writers with enough funding flexibility to
    achieve desired cuts.” [Politico, 10/2/17]
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 477 of 834

                                                                    SCOTT PERRY Rese arch Book | 476

Perry Voted Against A Democratic Alternative FY18 $3.4 Billion Budget That Would Call For An Increase
In The Minimum Wage And The Enactment Of Legislation To Expand Paid Sick Leave. In October 2017,
Perry voted against: “Yarmuth, D-Ky., substitute amendment that would provide for $3.4 trillion in new budget
authority in fiscal 2018, not including off-budget accounts. It would repeal the Budget Control Act sequester and
caps on discretionary spending and would provide an additional $54 billion for both defense and non-defense
spending in fiscal 2018. It would allow for Overseas Contingency Operations funding at the level requested by the
president, but would prevent the use of OCO funding for base defense needs. It would assume $160 billion in
Medicare savings through efficiency programs. It would call for an increase in the minimum wage, would assume
the implementation of a comprehensive immigration overhaul and it would call for the enactment of legislation to
expand paid sick leave.” The amendment was rejected, 268-156. [H Con Res 71, Vote #556, 10/5/17; CQ, 10/5/17]

Perry Voted For An Republican Study Committee Alternative FY18 Budget. In October 2017, Perry voted for:
“McClintock, R-Calif., substitute amendment that would provide for $2.9 trillion in new budget authority in fiscal
2018. It would balance the budget by fiscal 2023 by reducing spending by $10.1 trillion over 10 years. It would cap
total discretionary spending at $1.06 trillion for fiscal 2018 and would assume no separate Overseas Contingency
Operations funding for fiscal 2018 or subsequent years and would incorporate funding related to war or terror into
the base defense account. It would assume repeal of the 2010 health care overhaul and would convert Medicaid and
the Children’s Health Insurance Program into a single block grant program. It would require that off budget
programs, such as Social Security, the U.S. Postal Service, and Fannie Mae and Freddie Mac, be included in the
budget.” The amendment was rejected, 281-139. [H Con Res 71, Vote #555, 10/5/17; CQ, 10/5/17]

    RSC Budget Targeted Medicare And Medicaid, As Well As Food Assistance For Families In Need. “The
    trillions of dollars in RSC-backed cuts are mainly for show, as there is little appetite within the conference or at
    the other end of the Capitol for deep reductions to the growth rate of mandatory spending. The RSC budget
    targets the major health care benefit programs Medicare and Medicaid and overhauls other means-tested
    benefits for the poor such as the Supplemental Nutrition Assistance Program, formerly known as food stamps,
    and Temporary Assistance for Needy Families.” [Roll Call, 10/3/17]

    RSC Budget Included More Than $10 Trillion In Spending Cuts Over A Decade, About Twice As Much
    As The House Republican Budget. “House Republicans will get the chance Thursday to vote for an
    alternative budget blueprint that offers up more than $10 trillion in spending cuts over a decade. […] The
    Budget Committee-approved plan also proposes sizable cuts to mandatory programs, but only about $5.4
    trillion in total reductions, about half of what the RSC wants. In addition, the RSC budget proposes to get to
    balance by fiscal 2023, as opposed to fiscal 2027 in the underlying resolution headed to the floor Thursday.”
    [Roll Call, 10/3/17]

    RSC Budget Repealed Obamacare And Replaced It With The American Health Care Reform Act. “(b)
    Policy on Replacing Obamacare.--It is the policy of this resolution that Obamacare must not only be repealed,
    but also replaced by enacting the American Health Care Reform Act.” [McClintock Substitute Amendment,
    10/5/17]

Perry Voted Against A Democratic $3.8 Trillion FY18 Budget Alternative That Included A Public Option,
Immigration Reform, And $200 Billion For Hurricane Recovery. In October 2017, Perry voted against: “Scott,
D-Va., substitute amendment that would provide for $3.8 trillion in new budget authority in fiscal 2018, not
including off-budget accounts. It would increase spending by $1 trillion over five years and would provide for a
number of revenue-raising options, totaling $10.9 trillion, that could be used to raise at least $3.9 trillion in
additional revenues over 10 years. It would repeal the Budget Control Act sequester and caps on discretionary
spending, would end defense funding through the Overseas Contingency Operations account, would create a public
insurance option to be sold within the current health insurance exchanges, would call for implementation of
comprehensive immigration overhaul and would include $200 billion for hurricane recovery in in Texas, Florida,
Puerto Rico and the U.S. Virgin Islands.” The amendment was rejected, 292-130. [H Con Res 71, Vote #554,
10/4/17; CQ, 10/4/17]
       Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 478 of 834

                                                                  SCOTT PERRY Rese arch Book | 477

Perry Voted Against A Democratic $3.8 Trillion FY18 Budget Alternative That Included A Public Option
And Comprehensive Immigration Reform. In October 2017, Perry voted against: “Grijalva, D-Ariz., for Pocan,
D-Wis., substitute amendment that would provide for $3.8 trillion in new budget authority in fiscal 2018, not
including off-budget accounts. It would raise overall spending by $3.5 trillion over 10 years and would increase
revenues by $8.2 trillion over the same period through policies that would increase taxes for corporations and high-
income individuals. It would repeal the Budget Control Act sequester and caps on discretionary spending, would
modify the tax code by adding five higher marginal tax rates, would create a public insurance option to be sold
within the current health insurance exchanges and would call for implementation of comprehensive immigration
overhaul.” The amendment was rejected, 314-108. [H Con Res 71, Vote #553, 10/4/17; CQ, 10/4/17]

Perry Voted For Consideration Of The Fiscal 2018 Budget Resolution. In October 2017, Perry voted for:
“Adoption of the rule (H Res 553) that would provide for House floor consideration of the fiscal 2018 budget
resolution (H Con Res 71).” The rule was adopted, 232-188. [H Res 553, Vote #552, 10/4/17; CQ, 10/4/17]

Perry Voted For Passing The $1.23 Trillion Fiscal 2018 Omnibus Appropriations Bill. In September 2017,
Perry voted for: “Passage of the bill, as amended, that would provide $1.23 trillion for federal departments and
agencies covered by the 12 unfinished fiscal 2018 spending bills, including $621.5 billion for defense and $511
billion for nondefense discretionary spending.” The bill passed by a vote of 211-198. [H R 3354, Vote #528,
9/14/17; CQ, 9/14/17]

Perry Voted Against Increasing Funding For Taxpayer Advocate Service’s Identity Theft Casework And
Decreasing Funding For IRS Operational Support In The FY 2018 Omnibus. In September 2017, Perry voted
against: “Jackson Lee, D-Texas, amendment that would increase funding for the Taxpayer Advocate Service’s
identity theft casework by $500,000, and would decrease funding for IRS operational support by $1 million.” The
amendment was adopted by a vote of 265-143. [H R 3354, Vote #526, 9/14/17; CQ, 9/14/17]

Perry Voted For Prohibiting Funds From The Omnibus Appropriations Bill To Be Used To Implement,
Administer, Or Enforce An SEC Rule Related To Conflict Materials. In September 2017, Perry voted for:
“Huizenga, R-Mich., amendment that would prohibit funds appropriated by the bill from being used to implement,
administer or enforce a Securities Exchange Commission rule related to conflict materials.” The amendment was
adopted by a vote of 211-195. [H R 3354, Vote #525, 9/14/17; CQ, 9/14/17]

Perry Voted For Reducing Funding For All Departmental Salary And Expense Accounts By 10 Percent And
Transferring The Savings To A Spending Reduction Account In The FY 2018 Omnibus. In September 2017,
Perry voted for: “Mitchell, R-Mich., amendment that would decrease funding for all departmental salary and
expense accounts under the Financial Services and General Government Appropriations section of the bill by 10
percent and would transfer the savings to the spending reduction account.” The amendment was rejected by a vote
of 166-241. [H R 3354, Vote #524, 9/14/17; CQ, 9/14/17]

Perry Voted Against Eliminating The Provision That Would Remove The Consumer Financial Protection
Bureau’s Authority To Regulate Certain Types Of Small Dollar Credit In The FY 2018 Omnibus. In
September 2017, Perry voted against: “Ellison, D-Minn., amendment that would eliminate the bill’s provision that
would remove the Consumer Financial Protection Bureau’s authority to regulate certain types of small dollar credit,
such as payday loans and vehicle loans.” The amendment was rejected by a vote of 186-221. [H R 3354, Vote
#523, 9/14/17; CQ, 9/14/17]

Perry Voted Against Eliminating The Provision Related To Manufactured Housing Mortgages,
Manufacturers, And Retailers. In September 2017, Perry voted against: “Ellison, D-Minn., amendment that
would eliminate the bill’s provisions related to manufactured housing mortgages, manufacturers and retailers.” The
amendment was rejected by a vote of 163-245. [H R 3354, Vote #522, 9/14/17; CQ, 9/14/17]

Perry Voted Against Eliminating The Provision That Would Incorporate The Consumer Financial
Protection Bureau Into The Regular Appropriations Process In September 2017, Perry voted against: “Ellison,
       Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 479 of 834

                                                                SCOTT PERRY Rese arch Book | 478

D-Minn., amendment that would eliminate the bill’s provision that would incorporate the Consumer Financial
Protection Bureau into the regular appropriations process.” The amendment was rejected by a vote of 183-226. [H
R 3354, Vote #521, 9/14/17; CQ, 9/14/17]

Perry Voted Against Eliminating The FY 2018 Omnibus’ Repeal Of The District Of Columbia’s Budget
Autonomy. In September 2017, Perry voted against: “Norton, D-D.C., amendment that would eliminate the bill’s
repeal of the District of Columbia’s budget autonomy.” The amendment was rejected by a vote of 186-222. [H R
3354, Vote #520, 9/14/17; CQ, 9/14/17]

Perry Voted For Decreasing Funding For The IRS And Transferring The Savings To The Spending
Reduction Account. In September 2017, Perry voted for: “Gohmert, R-Texas, for Posey, R-Fla., amendment that
would decrease funding for Internal Revenue Service operations support by $165,300, and would transfer the
savings to the spending reduction account.” The amendment was rejected by a vote of 186-223. [H R 3354, Vote
#519, 9/14/17; CQ, 9/14/17]

Perry Voted For Prohibiting Any Funds In The FY 2018 Omnibus From Being Used To Implement DC’s
Reproductive Health Non-Discrimination Amendment Act. In September 2017, Perry voted for: “Palmer, R-
Ala., amendment that would prohibit any funds appropriated by the bill from being used to implement the District
of Columbia’s Reproductive Health Non-Discrimination Amendment Act.” The amendment was adopted by a vote
of 214-194. [H R 3354, Vote #518, 9/14/17; CQ, 9/14/17]

Perry Voted For Prohibiting Funds In The FY 2018 Omnibus From Being Used To Implement DOL
Regulations Concerning Workplace Injuries And Illness In September 2017, Perry voted for: “Gibbs, R-Ohio,
amendment that would prohibit funds appropriated by the bill from being using to implement, administer or enforce
Department of Labor regulations concerned with workplace injuries and illness, that were published May 12,
2016.” The amendment was adopted by a vote of 215-201. [H R 3354, Vote #515, 9/13/17; CQ, 9/13/17]

Perry Voted Against Prohibiting Funding In The FY 2018 Omnibus From Being Used To For Federal
Contractors Who Have Willfully Or Repeatedly Violated The Fair Labor Standards Act. In September 2017,
Perry voted against: “Ellison, D-Minn., amendment that would prohibit funding appropriated by the bill from being
used to enter into contracts with federal contractors who have willfully or repeatedly violated the Fair Labor
Standards Act.” The amendment was rejected by a vote of 191-226. [H R 3354, Vote #514, 9/13/17; CQ, 9/13/17]

Perry Voted For Cutting One Percent Of All Funds In The FY 2018 Omnibus For The Labor, Health And
Human Services, And Education Departments. In September 2017, Perry voted for: “Blackburn, R-Tenn.,
amendment that would provide for a one percent cut to all funds appropriated by the bill to the Labor Department,
Health and Human Services Department and the Education Department.” The amendment was rejected by a vote of
156-260. [H R 3354, Vote #513, 9/13/17; CQ, 9/13/17]

Perry Voted For Prohibiting Any Funds In The FY 2018 Omnibus From Being Used To Implement A 2014
NLRB Rule Governing Representation-Case Procedures. In September 2017, Perry voted for: “Walberg, R-
Mich., amendment that would prohibit any funds appropriated by the bill from being used to implement a 2014
National Labor Relations Board final rule governing representation-case procedures.” The amendment was adopted
by a vote of 221-196. [H R 3354, Vote #512, 9/13/17; CQ, 9/13/17]

Perry Voted For Reducing The Funding For The Coal Mine Safety And Health Program By 10 Percent In
The FY 2018 Omnibus. In September 2017, Perry voted for: “Meadows, R-N.C., amendment that would reduce
the funding for the Coal Mine Safety and Health program by 10 percent.” The amendment was rejected by a vote of
178-238. [H R 3354, Vote #511, 9/13/17; CQ, 9/13/17]

Perry Voted For Decreasing The Salaries And Expenses Of The NLRB By $99 Million In The FY 2018
Omnibus Appropriations Bill. In September 2017, Perry voted for: “Grothman, R-Wis., amendment decrease the
salaries and expenses of the National Labor Relations Board by $99 million and would transfer the savings to the
       Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 480 of 834

                                                                SCOTT PERRY Rese arch Book | 479

spending reduction account.” The amendment was rejected by a vote of 175-241. [H R 3354, Vote #510, 9/13/17;
CQ, 9/13/17]

Perry Voted For Decreasing Funding For The Student Aid Administration Program, Department Of
Education Program Administration, And Department Of Education Office Of Inspector General In The FY
2018 Omnibus. In September 2017, Perry voted for: “Grothman, R-Wis., amendment that would decrease funding
for the Student Aid Administration by $34 million, would decrease funding for the Department of Education’s
program administration by $8.6 million, would decrease funding for the Office of Inspector General of the
Department of Education by $1.1 million, and would transfer the balance of the saving to the spending reduction
account.” The amendment was rejected by a vote of 131-285. [H R 3354, Vote #509, 9/13/17; CQ, 9/13/17]

Perry Voted For Increasing Funding For Adult Education By $70.2 Million And Reducing Higher Education
Funding By The Same Amount In The FY 2018 Omnibus. In September 2017, Perry voted for: “Lewis, R-
Minn., amendment that would increase funding for adult education by $70.2 million and would decrease funding
for higher education by the same amount.” The amendment was reject by a vote of 153-263. [H R 3354, Vote #508,
9/13/17; CQ, 9/13/17]

Perry Voted Against Increasing, Then Decreasing, Funding For Education Innovation And Improvement In
The FY 2018 Omnibus In September 2017, Perry voted against: “Courtney, D-Conn., amendment that would
increase, then decrease, funding for education innovation and improvement by $1.2 million (related to magnet
schools).” The amendment was rejected by a vote of 204-212. [H R 3354, Vote #507, 9/13/17; CQ, 9/13/17]

Perry Voted Against Increasing Funding For School Improvement Activities And Decreasing Funding For
The Department Of Education Department Of Management In The FY 2018 Omnibus. In September 2017,
Perry voted against: “Lowey, D-N.Y., for DeLauro, D-Conn., amendment that would increase funding for school
improvement activities by $100 million, would increase funding for school improvement for the academic year
2018-2019 by $100 million, would increase funding for integrated student supports and specialized instructional
support services by $100 million, and would decrease funding for the Department of Management of the
Department of Education by $100 million.” The amendment was adopted by a vote of 228-188. [H R 3354, Vote
#506, 9/13/17; CQ, 9/13/17]

Perry Voted Against Decreasing Then Increasing Funding For The Office Of The HHS Secretary In The FY
2018 Omnibus. In September 2017, Perry voted against: “Lujan, D-N.M., amendment that would decrease and
then increase funding for the Office of the Secretary of the Department of Health and Human Services by $2
million (related to peer support programs).” The amendment was adopted by of 213-205. [H R 3354, Vote #505,
9/13/17; CQ, 9/13/17]

Perry Voted For Increasing Funding Related To Access To Medicare For Mental And Substance Use
Disorders In The FY 2018 Omnibus. In September 2017, Perry voted for: “Murphy, R-Pa., amendment that
would increase funding related to access to Medicare for mental and substance use disorders by $5 million.” The
amendment failed by a vote of 198-219. [H R 3354, Vote #504, 9/13/17; CQ, 9/13/17]

Perry Voted Against Increasing Funding For The Substance Abuse And Mental Health Services
Administration And Decreasing Funding For The Office Of The HHS Secretary And The DOE Department
Of Management In The FY 2018 Omnibus. In September 2017, Perry voted against: “Clark, D-Mass., for
DeLauro, D-Conn., amendment that would increase funding for the Substance Abuse and Mental Health Services
Administration by $231.3 million, would decrease funding for the Office of the Secretary of the Department of
Health and Human Services by $219.6 million, and would decrease funding for the Department of Management of
the Department of Education by $11.7 million.” The amendment was adopted by a vote of 225-192. [H R 3354,
Vote #503, 9/13/17; CQ, 9/13/17]

Perry Voted Against Increasing Funding For Maternal And Child Health Service Block Grants And
Decreasing Funding For The Office Of The DHS Secretary In The FY 2018 Omnibus. In September 2017,
       Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 481 of 834

                                                                 SCOTT PERRY Rese arch Book | 480

Perry voted against: “Kildee, D-Mich., amendment that would increase funding for Maternal and Child Health
Service block grants by $25 million, and would decrease funding for the office of the Secretary of the Department
of Health and Human Services by the same amount.” The amendment was adopted by a vote of 243-175. [H R
3354, Vote #502, 9/13/17; CQ, 9/13/17]

Perry Voted Against Decreasing Funding For The Bureau Of Labor And Statistics And Increasing Funding
For Management Departments Within The Department Of Labor In The FY 2018 Omnibus. In September
2017, Perry voted against: “Meng, D-N.Y., amendment that would decrease funding for the Bureau of Labor
Statistics by $1.1 million, and increase funding for the departments of management within the Department of Labor
by the same amount.” The amendment was adopted by a vote of 220-198. [H R 3354, Vote #501, 9/13/17; CQ,
9/13/17]

Perry Voted Against Increasing Funding For The Working Protection Agencies In The Labor, HHS, And
Education Departments In The FY 2018 Omnibus. In September 2017, Perry voted against: “Pocan, D-Wis., for
DeLauro, D-Conn., amendment that would increase funding for the Labor, Health and Human Services and
Education Departments’ worker protection agencies by $149 million, and would decrease funding to the
departments’ program administration funds by $164 million.” The amendment was rejected by a vote of 199-219.
[H R 3354, Vote #500, 9/13/17; CQ, 9/13/17]

Perry Voted For Increasing Funding For The Department Of Labor’s Youth Employment Activities And
Decreasing Funding For The Department’s Salaries And Expenses. In September 2017, Perry voted for:
“Kildee, D-Mich., amendment that would increase funding for the Department of Labor’s youth employment
activities by $10 million, and would decrease funding for the department’s salaries and expenses by the same
amount.” The amendment was adopted by a vote of 247-170. [H R 3354, Vote #499, 9/13/17; CQ, 9/13/17]

Perry Voted For Prohibiting Funds In The FY 2018 Omnibus From Being Used To Violate The
Government’s Ability To Exchange Information About Someone’s Citizenship Or Immigration Status. In
September 2017, Perry voted for: “Buck, R-Colo., amendment that would prohibit funds appropriated by the bill to
be used to violate the federal government’s ability to send or receive information regarding the citizenship or
immigration status of an individual.” The amendment was adopted by a vote of 226-191. [H R 3354, Vote #498,
9/13/17; CQ, 9/13/17]

Perry Voted For Prohibiting Funds In The FY 2018 Omnibus From Being Used To Implement, Administer,
Or Enforce The National Ocean Policy. In September 2017, Perry voted for: “Flores, R-Texas, for Byrne, R-Ala.,
amendment that would prohibit funds appropriated by the bill to be used to implement, administer or enforce the
National Ocean Policy, related to the stewardship of oceans, coasts and the Great Lakes.” The amendment was
adopted by a vote of 216-199. [H R 3354, Vote #497, 9/13/17; CQ, 9/13/17]

Perry Voted Against Prohibiting Funds In The FY 2018 Omnibus From Being Used To Require Individuals
In Halfway Houses To Pay A Subsistence Fee. In September 2017, Perry voted against: “Norton, D-D.C.,
amendment that would prohibit funds appropriated by the bill to be used to require individuals who reside in a
halfway house or on home confinement to pay a subsistence fee.” The amendment was rejected by a vote of 189-
225. [H R 3354, Vote #496, 9/13/17; CQ, 9/13/17]

Perry Voted Against Allowing Funds In The FY 2018 Omnibus For The Equal Employment Opportunity
Commission To Be Used For Gathering Information From Employers Related To Employees’ Earnings And
Hours Worked. In September 2017, Perry voted against: “Scott, D-Va., for DeLauro, D-Conn., amendment that
would allow funds appropriated to the Equal Employment Opportunity Commission to be used for the collection of
information from employers related to employees’ earning and hours worked.” The amendment was rejected by a
vote of 192-223. [H R 3354, Vote #495, 9/13/17; CQ, 9/13/17]

Perry Voted For Decreasing Funding For The DOJ Salaries And Expenses And Increasing Funding For The
Hollings Manufacturing Extension Partnership In The FY 2018 Omnibus. In September 2017, Perry voted for:
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 482 of 834

                                                                   SCOTT PERRY Rese arch Book | 481

“Torres, D-Calif., amendment that would decrease funding for the Department of Justice’s salaries and expenses by
$5 million and would increase funding for the National Institute of Standards and Technology’s Hollings
Manufacturing Extension Partnership by the same amount.” The amendment was adopted by a vote of 279-137. [H
R 3354, Vote #493, 9/13/17; CQ, 9/13/17]

Perry Voted For Reducing EPA Funding By $1.8 Million. In September 2017, Perry voted for: “Norman, R-
S.C., amendment that would reduce funding for the EPA by $1.8 million.” The amendment was rejected by a vote
of 151-260. [H R 3354, Vote #492, 9/13/17; CQ, 9/13/17]

Perry Voted Against Prohibiting The Use Of FY 2018 Funds To Pursue Extra-Legal Ways To Transfer
Federal Funds To Private Owners. In September 2017, Perry voted against: “Polis, D-Colo., amendment that
would prohibit the use of funds appropriated by the bill to pursue any extra-legal ways to transfer federal lands to
private owners in contravention of existing law.” The amendment was rejected by a vote of 198-212. [H R 3354,
Vote #491, 9/13/17; CQ, 9/13/17]

Perry Voted Against Prohibiting The Use Of Funds In The FY 2018 Omnibus For Closing Or Consolidating
Any Regional EPA Office. In September 2017, Perry voted against: “Polis, D-Colo., amendment that would
prohibit the use of funds made appropriated by the bill to close or consolidate any regional office of the EPA.” The
amendment was rejected by a vote of 201-212. [H R 3354, Vote #490, 9/13/17; CQ, 9/13/17]

Perry Voted For Prohibiting FY 2018 Omnibus Funds From Being Used To Implement Rules Or
Regulations That Rely On Studies Related To The “Social Cost Of Carbon.” In September 2017, Perry voted
for: “Mullin, R-Okla., amendment that would prohibit the use of funds appropriated by the bill to implement any
rules or regulations that rely on certain studies related to the ‘social cost of carbon.’” The amendment was adopted
by a vote of 225-186. [H R 3354, Vote #489, 9/13/17; CQ, 9/13/17]

Perry Voted For Prohibiting FY 2018 Funds From Being Used To Enforce Rules Relating To Source
Performance Standards For Greenhouse Gas Emissions. In September 2017, Perry voted for: “Mullin, R-Okla.,
amendment that would prohibit the use of funds appropriated by the bill to enforce rules relating to source
performance standards for greenhouse gas emissions and volatile organic compound emissions from the oil and
natural gas sector.” The amendment was adopted by a vote of 218-195. [H R 3354, Vote #488, 9/13/17; CQ,
9/13/17]

Perry Voted For Prohibiting The Use Of FY 2018 Funds To Enforce Bureau Of Land Management Rules
About Natural Gas Waste On Federal And Indian Lands. In September 2017, Perry voted for: “Pearce, R-N.M.
amendment that would prohibit the use of funds to finalize, implement, or enforce the Bureau of Land
Management’s rule aimed to reduce waste of natural gas from venting, flaring, and leaks during oil and natural gas
production activities on onshore federal and Indian (other than Osage Tribe) leases.” The amendment was adopted
by a vote of 216-186. [H R 3354, Vote #484, 9/8/17; CQ, 9/8/17]

Perry Voted Against Prohibiting The Use Of FY 2018 Funds To Process Any Application For A Permit To
Drill Using Hydraulic Fracturing Or Acid Well Stimulation In The Pacific Outer Continental Shelf. In
September 2017, Perry voted against: “Carbajal, D-Calif., amendment that would prohibit funds to process any
application under the Outer Continental Shelf Lands Act for a permit to drill or a permit to modify, that would
authorize use of hydraulic fracturing or acid well stimulation treatment in the Pacific Outer Continental Shelf.” The
amendment was rejected by a vote of 177-230. [H R 3354, Vote #483, 9/8/17; CQ, 9/8/17]

Perry Voted For Prohibiting The Use Of FY 2018 Funds For The EPA’s Criminal Enforcement Division. In
September 2017, Perry voted for: “Palmer, R-Ala., amendment that would prohibit the use of funds by the EPA to
enforce the EPA’s Criminal Enforcement Division.” The amendment was rejected by a vote of 178-227. [H R 3354,
Vote #482, 9/8/17; CQ, 9/8/17]
       Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 483 of 834

                                                                SCOTT PERRY Rese arch Book | 482

Perry Voted For Reducing All Funds Appropriated In The Interior Division By One Percent In The FY 2018
Omnibus. In September 2017, Perry voted for: “Blackburn, R-Tenn., amendment that would reduce all funds
appropriated in Interior division of the bill by one percent.” The amendment was rejected by a vote of 156-248. [H
R 3354, Vote #481, 9/8/17; CQ, 9/8/17]

Perry Voted Against Funding The Government Through December 8, 2017, Suspending The Debt Limit For
Three Months And Making Available Supplemental Emergency Funding For Hurricane Relief. In September
2017, Perry voted against: “Frelinghuysen, R-N.J., motion to concur in the Senate amendment to the House
amendment to the Senate amendment to the bill that would make available $15.25 billion in emergency
supplemental funding for fiscal 2017 to partially cover the costs of responding to multiple natural disasters,
including Hurricane Harvey. The measure would suspend the public debt limit from the bill’s date of enactment
until Dec. 8, 2017, and would provide for government operations to be funded at fiscal 2017 levels until Dec. 8,
2017.” The motion passed, 316-90. [H R 601, Vote #480, 9/8/17; CQ, 9/8/17]

Perry Voted For Prohibiting The EPA From Using FY 2018 Omnibus Funds To Take “Backstop” Actions
Against States In The Chesapeake Bay Watershed. In September 2017, Perry voted for: “Goodlatte, R-Va.,
amendment that would prohibit the EPA from using funds made available by the bill to take “backstop” actions
against any of the six states in the Chesapeake Bay Watershed in the event that a state does not meet the goals
mandated by the EPA’s Chesapeake Bay Total Maximum Daily Load.” The amendment was adopted by a vote of
214-197. [H R 3354, Vote #479, 9/7/17; CQ, 9/7/17]

Perry Voted For Prohibiting Funds In The FY 2018 Omnibus From Being Used To Implement A National
Park Service Rule Related To Wildlife Management Practices On National Preserves In Alaska. In September
2017, Perry voted for: “Young, R-Alaska, amendment that would prohibit funds made available by the bill from
being used to implement a rule by the National Park Service related to wildlife management practices on national
preserves in Alaska.” The amendment was adopted by a vote of 215-196. [H R 3354, Vote #478, 9/7/17; CQ,
9/7/17]

Perry Voted Against Eliminating The Provision That Would Prohibit Using FY 2018 Omnibus Funds From
being Used To Implement Coastal And Marine Spatial Planning And Ecosystem-Based Management
Components Of The National Ocean Policy. In September 2017, Perry voted against: “Lowenthal, D-Calif.,
amendment that would eliminate the bill’s provision that would prohibit funding made available by the bill from
being used to further implement the coastal and marine spatial planning and ecosystem-based management
components of the National Ocean Policy.” The amendment was rejected by a vote of 189-220. [H R 3354, Vote
#477, 9/7/17; CQ, 9/7/17]

Perry Voted Against Eliminating The FY 2018 Omnibus Provision That Would Delay The Implementation
Date For National Ambient Air Quality Standards. In September 2017, Perry voted against: “Ellison, D-Minn.,
amendment that would eliminate the bill’s provision that would delay the implementation date for national ambient
air quality standards for ozone until 2026.” The amendment was rejected by a vote of 194-218. [H R 3354, Vote
#476, 9/7/17; CQ, 9/7/17]

Perry Voted Against Increasing And Decreasing Funding To EPA State Tribal Assistance Grants. In
September 2017, Perry voted against: “Lujan, D-N.M., amendment that would increase by $6 million, and decrease
by the same amount, funding to EPA state and tribal assistance grants for environmental programs and
infrastructure assistance.” The amendment was adopted by a vote of 220-191. [H R 3354, Vote #475, 9/7/17; CQ,
9/7/17]

Perry Voted For Decreasing The EPA Operations And Maintenance Funding In The FY 2018 Omnibus. In
September 2017, Perry voted for: “Biggs, R-Ariz., amendment that would decrease the EPA operations and
maintenance funding by $10.2 million and would transfer the savings to the spending reduction account.” The
amendment was rejected by a vote of 184-228. [H R 3354, Vote #474, 9/7/17; CQ, 9/7/17]
       Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 484 of 834

                                                                 SCOTT PERRY Rese arch Book | 483

Perry Voted Against Decreasing The Department Of The Interior’s Office Of The Secretary Funding By $1
Million And Increasing EPA Funding By The Same Amount In The FY 2018 Omnibus. In September 2017,
Perry voted against: “Grijalva, D-Ariz., amendment that would decrease the Department of the Interior Office of
the Secretary funding by $1 million, and would increase funding for the EPA by the same amount.” The
amendment was rejected by a vote of 190-218. [H R 3354, Vote #473, 9/7/17; CQ, 9/7/17]

Perry Voted For Increasing Funds For Reclamation Of Abandoned Mine Lands And Decreasing EPA
Funding In The FY 2018 Omnibus. In September 2017, Perry voted for: “Thompson, R-Pa., amendment that
would increase funds for reclamation of abandoned mine lands and other related activities by $32.5 million, and
would decrease EPA funding by the same amount.” The amendment was adopted by a vote of 207-205. [H R 3354,
Vote #472, 9/7/17; CQ, 9/7/17]

Perry Voted Against Increasing Funding For EPA Superfund Sites And Decreasing Funding For The
Bureau Of Land Management Oil And Gas Program In The FY 2018 Omnibus. In September 2017, Perry
voted against: “Grijalva, D-Ariz., amendment that would increase funding for EPA Superfund sites by $12 million,
and would decrease funding for the Bureau of Land Management’s oil and gas program by the same amount.” The
amendment was rejected by a vote of 191-221. [H R 3354, Vote #471, 9/7/17; CQ, 9/7/17]

Perry Voted For Prohibiting Funds From Being Used In The FY 2018 Omnibus From Being Used To Make
Contributions To The UN Human Rights Council, UN Office Of The High Commissioner For Human
Rights, Or UN Relief And Works Agency. In September 2017, Perry voted for: “Yoho, Fla., for Ros-Lehtinen, R-
Fla., amendment that would prohibit funds from being used to make contributions to the United Nations Human
Rights Council, the United Nations Office of the United Nations High Commissioner for Human Rights, and the
United Nations Relief and Works Agency.” The amendment was rejected by a vote of 199-212. [H R 3354, Vote
#470, 9/7/17; CQ, 9/7/17]

Perry Voted For Increasing Funding For Western Hemisphere Regional Cooperation And Decreasing
Funding For International Multilateral Organizations In The FY 2018 Omnibus. In September 2017, Perry
voted for: “Scott, R-Ga., amendment that would increase funding for Western Hemisphere Regional Cooperation
by $10 million, and would decrease funding for international multilateral organizations by the same amount.” The
amendment was adopted by a vote of 217-193. [H R 3354, Vote #468, 9/7/17; CQ, 9/7/17]

Perry Voted For Increasing Funding For The International Narcotics Council And Law Enforcement And
Decreasing Funding For The Fulbright Program In The FY 2018 Omnibus. In September 2017, Perry voted
for: “Rothfus, R-Pa., amendment that would increase by $30 million funding for the International Narcotics Control
and Law Enforcement and decrease funding for the Fulbright Program by the same amount.” The amendment was
rejected by a vote of 163-248. [H R 3354, Vote #467, 9/7/17; CQ, 9/7/17]

Perry Voted Against Prohibiting Funds Appropriated To The Department Of Homeland Security In The FY
2018 Omnibus For Use In Construction Or Expansion Of Detention Facilities. In September 2017, Perry voted
against: “Jayapal, D-Wash., amendment that would prohibit funds appropriated to the Department of Homeland
Security for use in the construction or expansion of detention facilities.” The amendment was rejected by a vote of
180-230. [H R 3354, Vote #466, 9/7/17; CQ, 9/7/17]

Perry Voted Against Prohibiting The Use Of Department Of Homeland Security Funds In The FY 2018
Omnibus For Entering Into Contracts With Privatized Immigration Detention Facilities. In September 2017,
Perry voted against: “Castro, D-Texas, amendment that would prohibit funds appropriated to the Department of
Homeland Security to be used to enter into contracts with privatized immigration detention facilities.” The
amendment was rejected by a vote of 183-230. [H R 3354, Vote #465, 9/7/17; CQ, 9/7/17]

Perry Voted For Prohibiting The Use Of Funding Appropriated For The Department Of Homeland Security
To Implement, Administer, Or Enforce Wage Requirements. In September 2017, Perry voted for: “King, R-
Iowa, amendment, as modified, that would prohibit funding made available in the bill for the Department of
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 485 of 834

                                                                  SCOTT PERRY Rese arch Book | 484

Homeland Security and related agencies from being used to implement, administer or enforce the Davis-Bacon Act
prevailing wage requirements.” The amendment was rejected by a vote of 173-240. [H R 3354, Vote #464, 9/7/17;
CQ, 9/7/17]

Perry Voted For Increasing Funding For Coast Guard Research, Development, Test And Evaluating And
Decreasing Coast Guard Operating Expenses. In September 2017, Perry voted for: “Hunter, R-Calif.,
amendment that would increase by $5 million funding for the Coast Guard Research, Development, Test and
Evaluating account (for icebreakers), and would decrease funding for the Coast Guard Operating Expenses account
by the same amount.” The amendment was adopted by a vote of 245-168. [H R 3354, Vote #463, 9/7/17; CQ,
9/7/17]

Perry Voted Against Increasing Funding To The Coast Guard Acquisition, Construction, And
Improvements And Decreasing Funding For ICE Operations And Support. In September 2017, Perry voted
against: “Correa, D-Calif., amendment that would increase by $100 million funding to the Coast Guard Acquisition,
Construction, and Improvements account, and would decrease funding to the Immigration and Customs
Enforcement Operations and Support account by the same amount.” The amendment was rejected by a vote of 182-
229. [H R 3354, Vote #462, 9/7/17; CQ, 9/7/17]

Perry Voted Against Increasing And Then Deccreasing Funding To ICE Operations And Support. In
September 2017, Perry voted against: “Castro, D-Texas, amendment that would increase by $10 million, and would
decrease by the same amount, funding to the Immigration and Customs Enforcement Operations and Support
account.” The amendment was rejected by a vote of 203-211. [H R 3354, Vote #461, 9/7/17; CQ, 9/7/17]

Perry Voted Against Increasing Funding To The Coast Guard Acquisition, Construction, And
Improvements And Decreasing Funding To ICE Operations And Support. In September 2017, Perry voted
against: “Roybal-Allard, D-Calif., amendment that would increase by $850 million funding to the Coast Guard
Acquisition, Construction, and Improvements account (for icebreakers), and would decrease funding to the
Immigration and Customs Enforcement Operations and Support account by the same amount.” The amendment was
rejected by a vote of 170-241. [H R 3354, Vote #460, 9/7/17; CQ, 9/7/17]

Perry Voted Against Increasing And Decreasing Funding To Customs and Border Protection Operation And
Support. In September 2017, Perry voted against: “Castro, D-Texas, amendment that would increase by $5 million,
and decrease by the same amount, funding to the Customs and Border Protection Operations and Support account.”
The amendment was rejected by a vote of 205-207. [H R 3354, Vote #459, 9/7/17; CQ, 9/7/17]

Perry Voted For Moving Forward The Consideration Of The FY 2018 Omnibus Appropriations Bill. In
September 2017, Perry voted for: “Adoption of the rule (H Res 504) that would provide for House floor
consideration of the fiscal 2018 Interior-Environment appropriations bill (HR 3354), which is the legislative vehicle
for an omnibus appropriations package which would include: eight of the 12 fiscal 2018 appropriations measures
and the text of the minibus appropriations package (HR 3219) passed on July 27, 2017.” The resolution passed by a
vote of 222-190. [H RES 504, Vote #458, 9/7/17; CQ, 9/7/17]

Perry Voted For Prohibiting State And Local Governments From Receiving HUD Funding If They Prohibit
Or Restrict Reporting To INS Information About The Citizenship Or Immigration Status Of Any
Individual. In September 2017, Perry voted for: “Smith, R-Mo., amendment that would prohibit state and local
government entities from receiving Housing and Urban Development Department funding if the state or local entity
prohibits or restricts any government entity from reporting to Immigration and Naturalization Service with
information regarding the citizenship or immigration status, lawful or unlawful, of any individual.” The amendment
was adopted by a vote of 225-195. [H R 3354, Vote #455, 9/6/17; CQ, 9/6/17]

Perry Voted For Reducing Housing And Urban Development Funding In The FY 2018 Omnibus By Two
Percent. In September 2017, Perry voted for: “Grothman, R-Wis., amendment that would reduce the bill’s funding
       Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 486 of 834

                                                                  SCOTT PERRY Rese arch Book | 485

for the Department of Housing and Urban Development by two percent.” The amendment was rejected by a vote of
140-280. [H R 3354, Vote #454, 9/6/17; CQ, 9/6/17]

Perry Voted For Prohibiting FY 2018 Omnibus Funds For The Departments Of Transportation And HUD
From Being Used To Implement, Administer, Or Enforce The Davis-Bacon Act Prevailing Wage
Requirement. In September 2017, Perry voted for: “King, R-Iowa, amendment that would prohibit funds
appropriated to the Departments of Transportation, Housing and Urban Development and related agencies from
being used to implement, administer, or enforce the Davis-Bacon Act prevailing wage requirement. The
amendment was rejected by a vote of 180-241. [H R 3354, Vote #453, 9/6/17; CQ, 9/6/17]

Perry Voted For Decreasing Funding For Project Based Rental Assistance Subsidy Contracts In The FY
2018 Omnibus. In September 2017, Perry voted for: “Grothman, R-Wis., amendment that would decrease funding
for project based rental assistance subsidy contracts by $266 million and would transfer the savings to the spending
reduction account.” The amendment was rejected by a vote of 139-282. [H R 3354, Vote #452, 9/6/17; CQ, 9/6/17]

Perry Voted For Decreasing Funding For The Public And Indian Housing Tenant-Based Rental Assistance
Program. In September 2017, Perry voted for: “Grothman, R-Wis., amendment that would decrease the funding
for the Public and Indian Housing Tenant-Based Rental Assistance Program of expiring section 8 housing tenant-
based annual contributions contracts by $177 million and would transfer the savings to the spending reduction
account.” The amendment was rejected by a vote of 124-195. [H R 3354, Vote #451, 9/6/17; CQ, 9/6/17]

Perry Voted Against Decreasing Funding For Department Of Housing And Urban Development Offices And
Increasing Funding For Neighborhood Reinvestment Corporation Funding. In September 2017, Perry voted
against: “Rosen, D-Nev., amendment that would decrease funding for the Department of Housing and Urban
Development administrative support offices by $47 million, decrease HUD Office CFO funding by $4 million,
decrease HUD Office of General Counsel funding by $8 million, decrease HUD Office of Administration funding
by $32.7 million, decrease HUD Office of the Chief Procurement Office funding by $1.9 million, decrease HUD
Office of Strategic Planning and Management funding by $475,000 and increase the Neighborhood Reinvestment
Corporation funding by $35 million.” The amendment was rejected by a vote of 200-220. [H R 3354, Vote #450,
9/6/17; CQ, 9/6/17]

Perry Voted For Eliminating Funding For Grants To Amtrak In The FY 2018 Omnibus. In September 2017,
Perry voted for: “Brooks, R-Ala., amendment that would that would eliminate $1.1 billion in funding for grants to
the National Railroad Passenger Corporation (operating as Amtrak).” The amendment was rejected by a vote of
128-193. [H R 3354, Vote #449, 9/6/17; CQ, 9/6/17]

Perry Voted For Decreasing Funding For State Of Good Repair Grants And Small Start Projects And
Increasing Funding For Fixed Guideway Investment Grants In The FY 2018 Omnibus. In September 2017,
Perry voted for: “Budd, R-N.C., amendment that would decrease funding for the Federal-State Partnership for State
of Good Repair grants by $474 million, would increase funding for fixed guideway investment grants by $1, would
increase funding for new fixed guideway grants by $400 million and would decrease funding for small start projects
by the same amount.” The amendment was rejected by a vote of 159-260. [H R 3354, Vote #448, 9/6/17; CQ,
9/6/17]

Perry Voted For Decreasing Funding To The Essential Air Service Program In The FY 2018 Omnibus. In
September 2017, Perry voted for: “McClintock, R-Calif., amendment that would decrease funding to the Essential
Air Service program by $150 million and would transfer the savings to the spending reduction account.” The
amendment was rejected by a vote of 140-280. [H R 3354, Vote #447, 9/6/17; CQ, 9/6/17]

Perry Voted For Prohibiting FDA Funds In The FY 2018 Omnibus From Being Used To Finalize,
Implement, Or Enforce A 2015 Draft MOU Between The FDA And States Related To Distributions Of
Compound Human Drugs. In September 2017, Perry voted for: “Carter, R-Ga., amendment that would prohibit
funds provided by the bill from being used by the Food and Drug Administration to finalize, implement or enforce
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 487 of 834

                                                                     SCOTT PERRY Rese arch Book | 486

a 2015 draft standard memorandum of understanding between the FDA and states related to distributions of
compounded human drugs.” The amendment was rejected by a vote of 141-279. [H R 3354, Vote #446, 9/6/17; CQ,
9/6/17]

Perry Voted For Prohibiting Funds In The FY 2018 Omnibus For The Department Of Agriculture From
Being Used To Implement The Davis-Bacon Act Prevailing Wage Requirements. In September 2017, Perry
voted for: “King, R-Iowa, amendment that would prohibit funds made available in the bill for the Agriculture
Department and related agencies from being used to implement, administer or enforce Davis-Bacon Act prevailing
wage requirements.” The amendment was rejected by a vote of 176-241. [H R 3354, Vote #445, 9/6/17; CQ,
9/6/17]

Perry Voted For Moving Forward To Consideration Of The FY 2018 Omnibus And Waiving The Two-
Thirds Vote Requirement To Consider Legislation The Same Day It Is Reported From The House Rules
Committee. In September 2017, Perry voted for: “Adoption of the rule (H Res 500) that would provide for House
floor consideration of the fiscal 2018 Interior-Environment appropriations bill (HR 3354), which is the legislative
vehicle for an omnibus appropriations package which would include: eight of the 12 fiscal 2018 appropriations
measures and the text of the minibus appropriations package (HR 3219) passed on July 27, 2017. The rule would
waive, through the legislative day of September 9, 2017, the two-thirds vote requirement to consider legislation on
the same day it is reported from the House Rules Committee. The rule would also provide for motions to suspend
the rules through the legislative day of September 9, 2017.” The rule was adopted by a vote of 230-191. [H RES
500, Vote #443, 9/6/17; CQ, 9/6/17]

Perry Voted For The “Security Minibus” Which Included $1.6 Billion In Funding For A Southern Border
Wall. In July 2017, Perry voted for: “Passage of the bill that would provide $788 billion in discretionary funding
for fiscal 2018 to various departments, agencies and legislative operations, including $658.1 billion in funding for
Defense programs; $88.8 billion in net appropriations subject to discretionary caps for fiscal 2018 that would
provide funding for military construction activities and for VA programs and activities; $37.6 billion in net
appropriations subject to discretionary caps for fiscal 2018 that would provide funding for the Energy Department,
Army Corps of Engineers, Bureau of Reclamation and related agencies; and $3.6 billion in funding fiscal 2018 for
operations of the House of Representatives, joint House-Senate items and legislative branch entities such as the
Library of Congress, the Capitol Police, and the Government Accountability Office. The bill would provide $1.6
billion in funding to U.S. Customs and Border Protection for procurement, construction and improvement of a
barrier along the southern U.S. border.” Passed by a vote of 235-192. [H R 3219, Vote #435, 7/27/17; CQ, 7/27/17]

Perry Voted Against Prohibiting Funding In The FY 2018 Minibus From Being Used To Begin, Continue,
Process, Or Approve Of A Public-Private Competition Converting Federal Employee Function To
Contractor Performance. In July 2017, Perry voted against: “Cartwright, D-Pa., amendment that would prohibit
funding made available by the bill from being used to begin, continue, process, or approve of a public-private
competition regarding converting any function performed by federal employees to contractor performance.” The
amendment was adopted by a vote of 253-172. [H R 3219, Vote #433, 7/27/17; CQ, 7/27/17]

Perry Voted Against Eliminating The FY 2018 Minibus’ Provision That Would Prohibit The Use Of Its
Funding To Transfer Or Release Or Assist In The Transfer Or Release Of A Detainee Held At Guantanamo
Bay. In July 2017, Perry voted against: “Nadler, D-N.Y., amendment that would eliminate the bill’s provision that
would prohibit the use of funding made available by the bill to transfer or release, or assist in the transfer or release,
to or within the U.S. of Khalid Sheikh Mohammed or any other detainee who is not a U.S. citizen and is held at
Guantanamo Bay. The amendment would eliminate a provision that would prohibit funds from being used to
construct, acquire or modify any facility in the U.S. to house a prisoner transferred from Guantanamo Bay.” The
amendment was rejected by a vote of 172-252. [H R 3219, Vote #432, 7/27/17; CQ, 7/27/17]

Perry Voted Against Increasing Funding For Navy And Air Force Environmental Restoration Operations
And Reducing Funding For Defense Department Operations And Maintenance In The FY 2018 Minibus. In
July 2017, Perry voted against: “Boyle, D-Pa., amendment that would increase by $30 million funding for Navy
       Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 488 of 834

                                                                 SCOTT PERRY Rese arch Book | 487

environmental restoration operations, would increase by $30 million funding to Air Force environmental
restoration, and would reduce by $60 million funding to Defense Department-wide operation and maintenance.”
The amendment was adopted by a vote of 256-169. [H R 3219, Vote #431, 7/27/17; CQ, 7/27/17]

Perry Voted Against Increasing Funding For Naval Environmental Restoration Operations And Decreasing
Funding For Defense Department-Wide Operations And Maintenance In The FY 2018 Minibus. In July 2017,
Perry voted against: “Suozzi, D-N.Y., amendment that would increase funding for Naval environmental restoration
operations by $34.7 million, and would decrease by an equivalent amount funding for Defense Department-wide
operations and maintenance.” The amendment was adopted by a vote of 214-211. [H R 3219, Vote #430, 7/27/17;
CQ, 7/27/17]

Perry Voted For Prohibiting Funding In The FY 2018 Minibus Being Used To Implement Or Enforce An
Energy Department Rule About Energy Conservation. In July 2017, Perry voted for: “Perry, R-Pa., amendment
that would prohibit funding made available by the bill from being used to implement or enforce the Energy
Department rule entitled “Energy Conservation Program: Test Procedures for Central Air Conditioners and Heat
Pumps,” published on Jan. 5, 2017.” The amendment was rejected by a vote of 177-248. [H R 3219, Vote #429,
7/27/17; CQ, 7/27/17]

Perry Voted For Reducing All Discretionary Spending In The Energy And Water Division Of The FY 2018
Minibus. In July 2017, Perry voted for: “Blackburn, R-Tenn., amendment that would reduce by one percent all
discretionary spending provided for in the Energy and Water division of the bill.” The amendment was rejected by
a vote of 140-285. [H R 3219, Vote #428, 7/27/17; CQ, 7/27/17]

Perry Voted For Moving Forward To Consideration Of The FY 2018 Minibus, Considering Amendments To
The Defense Division Of The Minibus, And Funding Customs And Border Protection For Border Wall
Construction. In July 2017, Perry voted for: “Adoption of the rule (H Res 478) that would provide for further
House floor consideration of the bill that would make certain appropriations for fiscal 2018 (HR 3219), would
provide for consideration of amendments to the Defense division of the bill; and would provide for consideration of
motions to suspend the rules through the legislative day of July 28, 2017. The rule would also automatically modify
the fiscal 2018 minibus to include an amendment that would provide $1.6 billion in funding to U.S. Customs and
Border Protection for procurement, construction and improvement of a barrier along the southern U.S. border.” The
rule was adopted by a vote of 230-196. [H RES 478, Vote #427, 7/27/17; CQ, 7/27/17]

Perry Voted Against Reducing And Increasing Funding To The Army Corps Of Engineers Investigations
Account In The FY 2018 Minibus. In July 2017, Perry voted against: “Jackson Lee, D-Texas, amendment that
would reduce by $3 million, and increase by the same amount, funding to the Army Corps of Engineers
Investigations account.” The amendment was adopted by a vote of 234-192. [H R 3219, Vote #425, 7/26/17; CQ,
7/26/17]

Perry Voted Against Eliminating The Provision That Would Prohibit Funding In The FY 2018 Minibus
From Being Used To Implement Components Of The National Ocean Policy. In July 2017, Perry voted against:
“Pingree, D-Maine, amendment that would eliminate the bill’s provision that would prohibit funding made
available by the bill from being used to further implement the coastal and marine spatial planning and ecosystem-
based management components of the National Ocean Policy developed under a 2010 executive order.” The
amendment was rejected by a vote of 192-235. [H R 3219, Vote #424, 7/26/17; CQ, 7/26/17]

Perry Voted Against Increasing Funding To The National Nuclear Security Administration Defense Nuclear
Nonproliferation Account In The FY 2018 Minibus. In July 2017, Perry voted against: “Garamendi, D-Calif.,
amendment that would increase by $118 million funding to the National Nuclear Security Administration defense
nuclear nonproliferation account, and would decrease funding for weapons activities at National Nuclear Security
Administration by the same amount.” The amendment was rejected by a vote of 180-247. [H R 3219, Vote #423,
7/26/17; CQ, 7/26/17]
       Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 489 of 834

                                                                SCOTT PERRY Rese arch Book | 488

Perry Voted Against Increasing Funding For The Office Of Energy Efficiency And Renewable Energy And
Decreasing Funding To The Fossil Energy Research Development Account In The FY 2018 Minibus. In July
2017, Perry voted against: “Esty, D-Conn., amendment that would increase by $20 million funding for facility
acquisition, construction or expansion in the Office of Energy Efficiency and Renewable Energy, and would reduce
by $40 million funding to the Fossil Energy Research and Development account.” The amendment was rejected by
a vote of 203-224. [H R 3219, Vote #422, 7/26/17; CQ, 7/26/17]

Perry Voted Against Increasing Funding For The Office Of Energy Efficiency And Renewable Energy And
Decreasing Funding To The Fossil Energy Research Development Account In The FY 2018 Minibus. In July
2017, Perry voted against: “Norcross, D-N.J., amendment that would increase by $161.7 million funding to the
Office of Energy Efficiency and Renewable Energy for facility acquisition, construction or expansion, and would
reduce by $323.5 million funding to the Energy Department Fossil Energy Research and Development account.” [H
R 3219, Vote #421, 7/26/17; CQ, 7/26/17]

Perry Voted Against Increasing Funding To The Energy Efficiency And Renewable Energy Account And
Reducing Funding To The Fossil Fuel Research And Development Account In The FY 2018 Minibus. In July
2017, Perry voted against: “Castor, D-Fla., amendment that would increase by $177 million funding to the Energy
Efficiency and Renewable Energy account and would reduce by $355 million funding to the Fossil Fuel Research
and Development account.” [H R 3219, Vote #420, 7/26/17; CQ, 7/26/17]

Perry Voted For Prohibiting Funds In The FY 2018 Minibus From Being Used To Implement Prevailing
Wage Requirements Associated With The Davis-Bacon Act. In July 2017, Perry voted for: “King, R-Iowa,
amendment that would prohibit funds made available in the bill from being used to implement, administer or
enforce prevailing wage requirements associated with the Davis-Bacon Act, which specify the basis for wages paid
to employees by companies under contract with the federal government.” The amendment was rejected by a vote of
178-249. [H R 3219, Vote #419, 7/26/17; CQ, 7/26/17]

Perry Voted Against Providing Funding In The FY 2018 Minibus For Salaries And Expenses For An Office
Of Technology Assessment And Reducing Funding For The Architect Of The Capital. In July 2017, Perry
voted against: “Takano, D-Calif., amendment that would provide $2.5 million in funding for salaries and expenses
in what would become the Office of Technology Assessment, and would reduce by $2.6 million funding to the
capital construction and operations account of the Architect of the Capitol.” The amendment failed 191-236. [H R
3219, Vote #418, 7/26/17; CQ, 7/26/17]

Perry Voted For Moving Forward To Consideration Of Amendments To The Legislative Branch, Military
Construction and Veterans Affairs, And Energy And Water Divisions Of The FY 2018 Minibus. In July 2017,
Perry voted for: “Adoption of the rule (H Res 473) providing for consideration of the bill (HR 3219) that would
make certain appropriations for the fiscal year ending Sept. 30, 2018, and would provide for consideration of
amendments to the Legislative Branch, Military Construction and Veterans Affairs, and Energy and Water
divisions of the bill.” [H RES 473, Vote #415, 7/26/17; CQ, 7/26/17]

Perry Voted Against A Bipartisan Deal To Fund The Government Through September 30, 2017 And
Increase Defense Funding. In May 2017, Perry voted against “Frelinghuysen, R-N.J., motion to concur in the
Senate amendments to the bill with an amendment that would provide $1.16 trillion in discretionary appropriations
through Sept. 30, 2017 for federal departments and agencies covered by the remaining 11 fiscal 2017 spending
bills. Included in that total is: $20.9 billion for Agriculture, $56.6 billion for Commerce-Justice-Science, $593
billion for Defense, $37.8 billion for Energy-Water, $21.5 billion for Financial Services, $42.4 billion for
Homeland Security (including $772 million for improvements and maintenance to existing Customs and Border
Protection infrastructure and technology), $32.2 billion for Interior-Environment, $161 billion for Labor-HHS-
Education, $4.4 billion for Legislative, $53.1 billion for State-Foreign Operations, and $57.7 billion for
Transportation-HUD. The measure would authorize classified amounts of funding for fiscal 2017 for 16 U.S.
intelligence agencies and intelligence-related activities of the U.S. government. The measure would provide $608
       Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 490 of 834

                                                                 SCOTT PERRY Rese arch Book | 489

million for health benefits for retired coal miners and $296 million for Medicaid payments to Puerto Rico.” The
motion passed 309-118. [HR 244, Vote #249, 5/3/17; CQ, 5/3/17]

    Bipartisan Deal To Prevent Shutdown Included $15 For Defense Programs And $1.5 Billion For Border
    Security, But Did Not Fund Trump’s Wall. “The House voted Wednesday to approve a bipartisan deal to
    fund the government through September and prevent a shutdown — at least for the next five months. House
    members voted 309-118 to pass the $1.1 trillion spending bill, which funds federal agencies and boosts defense
    spending through the remainder of fiscal year 2017. Current funding was set to expire at midnight Friday unless
    Congress acted. […] The bill approved by the House on Wednesday includes $15 billion of a $30 billion
    request from Trump for extra funding for defense programs and combat operations in Afghanistan, Iraq and
    Syria. It also includes $1.5 billion in additional funding for border security, which was half of a $3 billion
    request from Trump. Although the president did not get funding for his wall, the bill gives the administration
    about $341 million to replace some existing border fencing, including about 40 miles of fencing in Arizona and
    California.” [USA Today, 5/3/17]

Perry Voted For Considering The $1.16 Trillion Omnibus Spending Bill. In May 2017, Perry voted for
“Adoption of the rule (H Res 305) that would provide for House floor consideration of the Senate amendments to
the bill, with House amendment, intended to serve as the legislative vehicle for a measure that would provide $1.16
trillion in discretionary appropriations for federal departments and agencies covered by the 11 unfinished fiscal
2017 spending bills.” The resolution was passed by a vote of 230-188. [HRes 308, Vote #247, 5/3/17; CQ, 5/3/17]

Perry Voted For Averting A Government Shutdown By Funding The Government With A Continuing
Resolution For A Week Through May 5, 2017. In April 2017, Perry voted for “Passage of the joint resolution
that would extend continuing appropriations for federal government operations through May 5, 2017. It would also
provide for an extension, through May 5, of health care benefits for retired coal miners.” The motion passed 382-
30. [HRes 289, Vote #236, 4/28/17; CQ, 4/28/17]

Perry Voted For Considering A Resolution To Avert A Government Shutdown By Funding The Government
With A Continuing Resolution For A Week Through May 5, 2017. In April 2017, Perry voted for “Adoption of
the rule (H Res 289) that would provide for House floor consideration of the joint resolution that would extend
continuing appropriations for federal government operations through May 5, 2017. It would also provide for an
extension, through May 5, 2017, of health care benefits for retired coal miners.” The rule was adopted by a vote of
235-178. [HRes 289, Vote #235, 4/28/17; CQ, 4/28/17]

Perry Voted For Setting Forth The Congressional Budget For The United States Government For Fiscal
Year 2017. In January 2017, Perry voted for “adoption of the concurrent resolution that includes reconciliation
instructions for the House Energy and Commerce and Ways and Means Committees as well as the Senate Finance
and Health, Education, Labor and Pensions Committees to develop legislation to reduce the deficit by at least $1
billion each over a 10-year period by January 27, 2017, which is expected to repeal parts of the 2010 health care
law. The concurrent resolution also would set broad spending and revenue targets over the next 10 years. It would
allow $3.3 trillion in new budget authority for fiscal 2017.” The resolution was adopted by a vote of 227-198. [S
Con Res 3, Vote #58, 1/13/17; CQ, 1/13/17]

        CNN: Vote “Began The Process Of Dismantling The Affordable Care Act” By Allowing Budget
        Reconciliation. “The House of Representatives began the process of dismantling the Affordable Care Act
        on Friday, approving a budget resolution on a mostly party line vote. The vote was 227-198. The Senate
        passed the measure earlier this week. It allows Republicans on Capitol Hill to use a process known as
        ‘budget reconciliation’ to roll back major parts of the health care law. Top Republican leaders are also
        saying they plan to move to replace Obamacare along the same track, but they are still struggling to come
        up with the details on how it will work.’” [CNN, 1/13/17]

Perry Voted For An “Amendment That Would Eliminate The Budget Analysis Division Of The
Congressional Budget Office”. In July 2017, Perry voted for: “Griffith, R-Va., amendment that would eliminate
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 491 of 834

                                                                     SCOTT PERRY Rese arch Book | 490

the budget analysis division of the Congressional Budget Office and would transfer the responsibilities of the
division to the CBO’s office of the director.” Rejected in Committee of the Whole by a vote of 116-309. [H R 3219,
Vote #417, 7/26/17; CQ, 7/26/17]

Campaign Finance & Election Law

Perry Voted Against Amending An Interior Appropriations Bill To Increase Funding For The Election
Assistance Commission By $380 Million. In July 2018, Perry voted against “Quigley, D-Ill., motion to recommit
the bill to the House Appropriations Committee with instructions to report it back immediately with an amendment
that would increase funding for the Election Assistance Commission by $380 million, and would decrease funding
for the ‘Fund for America’s Kids and Grandkids’ by the same amount.” The motion was rejected, 182-232. [HR
6147, Vote #364, 7/19/18; CQ, 7/19/18]

Perry Voted Against Removing A Ban On The SEC Using Funds To Issue Rules On The Disclosure Of
Political Contributions. In July 2018, Perry voted against: “Capuano, D-Mass, amendment no. 81, that would
remove the bill’s ban on the use of funds by the Securities and Exchange Commission to issue rules on the
disclosure of political contributions.” The amendment was rejected by a vote of 190-224. [HR 6147, Vote #358,
7/18/18; CQ, 7/18/18]

Perry Voted For Blocking An Amendment To Create A Small Dollar Donor Matching System And Require
Campaigns To Disclosure Of All Bundlers. In May 2018, Perry voted for: “Burgess, R-Texas, motion to order the
previous question (thus ending debate and possibility of amendment).” According to the Democratic Leader’s
office, “The Democratic Previous Question would help reduce the influence of big money in politics by
establishing a small-donor matching system, permitting unlimited coordinated party expenditures from small donor
sources, and by requiring disclosure by all bundlers of bundled contributions. Mr. Sarbanes’ bill is part of House
Democrats’ Better Deal Agenda that will help make government more open and transparent.” A vote for the motion
was a vote to block consideration of the bill. The motion was agreed to 222-184. [H Res 905, Vote #210, 5/22/18;
CQ, 5/22/18; DemocraticLeader.gov, 5/22/18]

Civil Rights & Liberties

Perry Voted For The Citizens’ Right to Know Act, A Bill Requiring State And Local Governments Receiving
Justice Department Grants For Pretrial Services To Submit A Report To The Attorney General. In, Perry
voted for “Passage of the bill would require state and local governments that receive Justice Department grants for
pretrial services to submit annually a report to the attorney general that would include the names of defendants who
received services, their prior convictions where applicable, and the amount of money that had been allocated for
pretrial services. The bill also states that if a state or local government were to fail to submit such a report, it could
lose grant funding for the following year.” The vote passed 221-197. [HR. 2152, Vote #175, 5/9/18; CQ Floor
Votes, 5/9/18]

    ACLU Opposed The Bill Due To Privacy Concerns; The Bill Would Publicly Report Personally
    Identifiable Information Of Individuals Who Had Not Been Convicted Of A Crime. “This legislation
    raises privacy concerns for the ACLU given the personally identifiable data that is to be collected and publicly
    reported by the federal government. The bill also undermines efforts to eliminate or reduce jurisdictions’
    reliance on money bail systems. […] We also believe that the potential to harm individual reputations should be
    considered when arrest records are publicly shared. We are troubled that the Citizens’ Right to Know Act
    would collect and publicly report personally identifiable information of individuals participating in pretrial
    services programs – individuals who have not been convicted of a crime given their pretrial status.” [ACLU,
    3/7/18]

Perry Voted For Limiting The Ability Of People With Disabilities To Go To Court Over ADA Violations. In
February 2018, Perry voted for: “Passage of the bill that would require individuals to verbally request the removal
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 492 of 834

                                                                    SCOTT PERRY Rese arch Book | 491

of an architectural barrier and provide written notice to give an establishment sufficient time to correct the
infraction before filing a lawsuit under the Americans for Disabilities Act. It would also require the Justice
Department to establish a program that would provide educational and training grants for professionals to provide
guidance to state and local governments and property owners on the required public accommodations.” The bill
passed by a vote of 225-192. [HR 620, Vote #80, 2/15/18; CQ, 2/15/18]

    ACLU: “This Change In The Law Would Be A Boon For Businesses At The Expense Of People With
    Disabilities.” “The ‘ADA Education and Reform Act’ upends a key provision of the ADA by preventing
    people with disabilities from immediately going to court to enforce their rights and to press for timely removal
    of the barrier that impedes access. Without this critical enforcement mechanism, compliance under the ADA
    will suffer and people with disabilities will be denied the access to which they are entitled to under the law.
    MYTH: The ‘ADA Education and Reform Act’ doesn’t harm people with disabilities because it merely delays
    the ability to go to court. TRUTH: The so-called ‘ADA Education and Reform Act’ means that people with
    disabilities won’t have access for weeks, months, or possibly years, and it removes any incentive for businesses
    to comply proactively with the ADA. This change in the law would be a boon for businesses at the expense of
    people with disabilities.” [ACLU, accessed 3/22/18]

Perry Voted Against An Amendment To Remove A 180-Day Waiting Period Before People With Disabilities
Can Go To Court Over ADA Violations. In February 2018, Perry voted against: “Langevin D-R.I., amendment
that would remove the bill’s requirement that a person who claims discrimination must first provide written notice
that allows 60 days for an owner to acknowledge receipt of the complaint and 120 days to demonstrate substantial
progress in removing the barrier before legal action may be pursued.” The amendment was rejected in the
Committee of the Whole by 188-226. [HR 620, Vote #79, 2/14/18; CQ, 2/15/18]

Perry Voted For An Amendment Commissioning A Study To Determine The Role Islamic Rhetoric Played
In Fomenting Violent Extremism. In July 2017, Perry voted for: “Franks, R-Ariz., amendment that would require
the secretary of Defense to conduct two concurrent strategic assessments of the use of violent or unorthodox
Islamic religious doctrine to support extremist or terrorist messaging and justification, and would require the
secretary to submit to Congress the results of the assessments.” The amendment was by a vote of 208-217. [H R
2810, Vote #372, 7/14/17; CQ, 7/14/17]

    POLITICO: The Franks Amendment “Called For The Pentagon To Identify Islamic Leaders Who
    Preach Peaceful Beliefs Versus Those Who Espouse Extremist Views.” “The House on Friday rejected a
    controversial GOP proposal identifying “Islamic religious doctrines, concepts or schools of thought” that could
    be used by terrorist groups — something opponents say is unconstitutional and will lead to the targeting of
    Muslims. More than 20 centrist Republicans joined with Democrats to defeated the amendment, 208 to 217.
    Drafted by conservative Rep. Trent Franks (R-Ariz.), the proposal called for the Pentagon to identify Islamic
    leaders who preach peaceful beliefs versus those who espouse extremist views.” [Politico, 7/14/17]

    POLITICO: The Franks Amendment Would Require The Pentagon To Conduct “Strategic
    Assessments” And Specifically Identify Religious Doctrines And Concepts That “Extremists Use To
    Recruit Potential Terrorists, Radicalize Them And Ultimately Justify Their Heinous Acts.” “The
    amendment would require the Defense Department to conduct ‘strategic assessments of the use of violent or
    unorthodox Islamic religious doctrine to support extremist or terrorist messaging and justification.’ The
    proposal requires the assessment to identify religious doctrines and concepts that extremists use to recruit
    potential terrorists, radicalize them and ultimately justify their heinous acts. It also asks Pentagon officials for
    ‘recommendations for identifying key thought leaders or proponents.’ The proposal also requires the Pentagon
    to identify Islamic schools of thought that could be used to counter jihadist views, as well as leaders who are
    preaching these sorts of doctrines.” [Politico, 7/14/17]

Perry Voted Against Exempting Alleged Constitutional Or Civil Rights Violations From The Lawsuit
Reduction Act. In March 2017, Perry voted against the “Conyers, D-Mich., amendment that would exempt from
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 493 of 834

                                                                    SCOTT PERRY Rese arch Book | 492

the bill’s provisions actions alleging a violation of a constitutional or civil right.” The amendment was rejected in
Committee of the Whole by a vote of 190-227. [HR 720, Vote #155, 3/10/17; CQ, 3/10/17]

Perry Voted For Blocking A Resolution “Affirming That The Holocaust Occurred And That It Targeted
Jews […] After The White House Omitted Mention Of Jews In [Its] International Holocaust Remembrance
Day Statement.” In February 2017, Perry voted for the “Byrne, R-Ala., motion to order the previous question (thus
ending debate and the possibility of amendment) on the rule (H Res 91)…” The motion was agreed to by a vote of
234-187. According to the St. Louis Post-Dispatch, “The House on Feb. 7 blocked, 234-187, a Democratic bid to
force floor debate on a resolution affirming that the Holocaust occurred and that it targeted Jews. Democrats raised
this issue after the White House omitted mention of Jews in the International Holocaust Remembrance Day
statement it released Jan. 27. Six million Jews died in the Holocaust carried out by German leader Adolf Hitler and
his Nazi regime between 1933-1945.” A yes vote was a vote to block the resolution. [HRes 91, Vote #81, 2/7/17;
St. Louis Post-Dispatch, 2/13/17; CQ, 2/7/17; Democratic Leader—Previous Questions, 2/7/17]

Consumer Protections & Regulations

Perry Voted Against Appropriating Funds For The Postal Service To Provide Additional Financial Products
Or Services. In July 2018, Perry voted against: “McHenry, R-N.C, amendment no. 87, that would prohibit funds
appropriated by the bill from being used by the Postal Service to provide additional financial products or services.”
The amendment was rejected by a vote of 201-212. [HR 6147, Vote #362, 7/18/18; CQ, 7/18/18]

Perry Voted For The Unfunded Mandates Information And Transparency Act, Which Required Federal
Agencies To Analyze Their Regulatory Effects On Industries And To Meet With These Stakeholders. In July
2018, Perry voted for: “Passage of the bill that would require independent agencies to conduct analyses of their
proposed rules and the effect thereof on the private sector and on state and local governments. The bill would
require that independent federal regulatory agencies, except for the Federal Reserve, conduct unfunded mandate
analyses of their proposed rules and would require all agencies that conduct unfunded mandate reviews, including
both independent and non-independent federal agencies, to consult with private-sector stakeholders on the potential
impact of regulations being developed. The bill would also require federal agencies, if requested by a committee
chairman or ranking member, to conduct retrospective unfunded mandate analyses of existing regulations. The bill
would transfer authority for oversight of UMRA activities to the Office of Information and Regulatory Affairs
within the Office of Management and Budget.” The bill passed, 230-168. [H R 50, Vote #328, 7/13/18; CQ,
7/13/18]

    The Bill Would Require Agencies To Alert And Solicit Feedback From Regulated Industries Before
    Notifying The Public; Business Could Block New Regulations Without Any Broader Public Knowledge.
    “The Unfunded Mandates and Information Transparency Act would require federal agencies to alert regulated
    industries when they are considering drafting a rule and solicit their feedback – before the public learns there
    may be a rule under consideration. Businesses could block even a hypothetical future rule and the public might
    never find out.” [Coalition For Sensible Safeguards, accessed 7/13/18]

Perry Voted Against Adding An Amendment That Would Have Exempted Agencies That Protect Children
From Sex Offenders From The Underlying Bill. In July 2018, Perry voted against: “Beatty, D-Ohio, motion to
recommit the bill to the House Oversight and Governmental Reform Committee with instructions to report it back
immediately with an amendment that would exempt from the bill’s provisions the actions and mandates of agencies
tasked with protection of children against sex offenders, protection of domestic violence victims, protection against
rape and sexual assault, and those that assist in background checks for school employees.” The motion was
rejected, 180-219. [H R 50, Vote #327, 7/13/18; CQ, 7/13/18]

Perry Voted For Considering HR 50, A Bill On Agencies Rules, And HR 3281, A Bill On Transfer Of
Ownership Of Water Infrastructure Facilities. In July 2018, Perry voted for “Adoption of the rule (H Res 961)
that would provide for House floor consideration of the bill (HR 50) that would require that independent agencies
conduct analyses of their proposed rules on the private sector and state and local governments, and would require
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 494 of 834

                                                                     SCOTT PERRY Rese arch Book | 493

all federal agencies to consult with the private sector when developing rules, and would provide for consideration
of the bill (HR 3281) that would permit the Bureau of Reclamation to transfer ownership of certain federal water
infrastructure facilities to certain nonfederal entities without the need for Congress to enact project-specific
legislation.” The rule was adopted, 229-183. [H Res 985, Vote #319, 7/11/18; CQ, 7/11/18]

Perry Voted For Passage Of The FAA Reauthorization Act, Which Also Modified FEMA Operations And
Procedures. In April 2018, Perry voted for “Passage of the bill that would that would reauthorize federal aviation
programs through fiscal 2023. The measure would authorize $10.2 billion in fiscal 2018, which would gradually
increase to $11.3 billion in fiscal 2023, for Federal Aviation Administration operations; $3.4 billion annually for the
Aviation Trust Fund for the Airport Improvement Program; $2.9 billion in fiscal 2018, which would gradually
increase to $3.3 billion in fiscal 2023, for facilities and equipment; and $181 million in fiscal 2018, which would
gradually increase to $204 million in fiscal 2023, for research and development. It would extend for six years the
authorization for unmanned aircraft test ranges. It would also ban e-cigarettes and talking on a cell phone during a
passenger flight. It would prohibit airlines from involuntarily removing passengers from a plane after they have
checked in and taken their seats. The bill would modify the Federal Emergency Management Agency’s operations
and procedures, including allowing a portion of funds appropriated for major disaster assistance to be used for
hazard mitigation. It would require FEMA to give greater weight and consideration to areas suffering a severe
impact from a disaster when making recommendations to the president regarding the declaration of a major
disaster.” The bill passed 393-13. [H.R. 4, Vote #165, 4/27/18; CQ, 4/27/18]

    FAA Reauthorization Renewed Funding For The Agency For Five Years. “The House passed a Federal
    Aviation Administration reauthorization bill that will renew the agency’s funding for another five years.
    Besides renewing funding, the legislation also includes provisions directing how disaster program funds are
    spent, though the measure does not allocate money for those programs. … A total of about $4.35 billion per
    year would be allocated for the FAA in the legislation. A few major FAA programs would receive funding
    authorizations. About $3.35 billion per year through 2023 would go to infrastructure, and an additional $1
    billion would be authorized for an amendment proposed by House Transportation and Infrastructure Committee
    Chairman Bill Shuster that would create a report on the agency’s Next Generation Air Transportation System to
    evaluate air traffic control technology.” [CNN, 4/27/18]

Perry Voted For An Amendment To Require That An Entity Hiring A Motor Carrier Verify That Certain
Standards Are Met. In April 2018, Perry voted for: “Duncan, R-Tenn., amendment that would require an entity
hiring a motor carrier verify that certain standards are met, including that the motor carrier has a certain amount of
insurance and has not been issued an unsatisfactory safety fitness determination.” The amendment was adopted 212
to 191. [HR 4, Vote #163, 4/27/18; CQ, 4/27/18]

Perry Voted For An Amendment Eliminating The Bill’s Authorization Of Funding For The Essential Air
Service Program. In April 2018, Perry voted for: “McClintock, R-Calif., amendment that would eliminate the
bill’s authorization of funding for the essential air service program.” The amendment was rejected 113 to 293. [HR
4, Vote #162, 4/27/18; CQ, 4/27/18]

Perry Voted Against An Amendment To Require The FAA To Work With Air Carriers To Retrofit
Aircrafts With Devices That Mitigate Noise. In April 2018, Perry voted against: “Lynch, D-Mass., amendment
that would require the Federal Aviation Administration to work with air carriers to identify and facilitate
opportunities for air carriers to retrofit aircraft with devices that mitigate noise, including vortex generators.” The
amendment was rejected 187 to 227. [HR 4, Vote #160, 4/26/18; CQ, 4/26/18]

Perry Voted For Rolling Back Guaranteed Meal And Rest Breaks For Truck Drivers Implemented To Fight
Fatigue, Crashes And Vehicular Deaths. In April 2018, Perry voted for: “Denham, R-Calif., amendment that
would state that a local or state government may not enact a law that would prohibit motor carrier employees from
working to the full extent they are allowed to work, and would prohibit the enactment of additional obligations on
motor carriers.” The amendment was adopted in Committee of the Whole by a vote of 222-193. [H.Amdt.563 to
HR 4, Vote #159, 4/26/18; CQ, 4/26/18; The Hill, 4/25/18]
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 495 of 834

                                                                   SCOTT PERRY Rese arch Book | 494


Perry Voted Against A Rule That Required Airlines To Accommodate Passengers Thar Were Delayed For
More Than Three Hours. In April 2018, Perry voted against: “Lipinski, D-Ill., amendment that would require the
Transportation Department to issue a rule that would require an air carrier, in the event of a flight cancellation,
misconnection or delay exceeding three hours, to seek alternative transportation for displaced passengers, including
aboard another air carrier, and would require an air carrier to accept passengers of another air carrier that have been
displaced following an event within an air carriers control. It would require the department to also issue a rule that
would require air carriers adopt contingency plans for lengthy terminal delays at each airport where it operates,
including essential needs, meal vouchers and lodging and transportation options for displaced passengers.” The
amendment was rejected in Committee of the Whole by a vote of 92-323. [H.Amdt.562 to HR 4, Vote #158,
4/26/18; CQ, 4/26/18; Crain’s Chicago Business, 4/26/18]

Perry Voted Against Requiring Airplanes To Fly At The Highest Safe Altitude Possible Within 20 Minutes
Of Approaching A Coastal Airport. In April 2018, Perry voted against the “Rohrabacher, R-Calif., amendment
that would require the Federal Aviation Administration to ensure that all aircraft transitioning from flight over
ocean to flight over land fly at a safe altitude.” The amendment “would have required airplanes to fly at the highest
safe altitude possible within 20 minutes of approaching an airport and fly farther out over the ocean after takeoff
before turning inland.” The amendment was rejected, 37-375. [HR 4, Vote #156, 4/26/18; CQ, 4/26/18; Los
Angeles Times, 4/27/18]

    Amendment Was An Attempt To Ease Aircraft Noise In Orange County. “The House of Representatives
    voted against Rep. Dana Rohrabacher’s four proposed amendments to the Federal Aviation Administration’s
    annual reauthorization bill that he said would have eased aircraft noise in Orange County.” [Los Angeles
    Times, 4/27/18]

Perry Voted Against Repealing A Prohibition On U.S. Regulation Of Air Transportation Of Lithium
Batteries. In April 2018, Perry voted against the “DeFazio, D-Ore., amendment that would remove a prohibition on
the Department of Transportation instituting regulations more stringent than the international standard on the
transportation of lithium metal and lithium ion batteries in non-passenger-carrying aircraft.” The amendment was
rejected, 192-223. [HR 4, Vote #155, 4/26/18; CQ, 4/26/18]

Perry Voted For Consideration Of The FAA Reauthorization And Provide For Operations Of The Federal
Columbia River Power System. In April 2018, Perry voted for: “A resolution providing for consideration of the
bill (HR 4) to reauthorize programs of the Federal Aviation Administration, and for other purposes; providing for
consideration of the bill (HR 3144) to provide for operations of the Federal Columbia River Power System pursuant
to a certain operation plan for a specified period of time”. [H Res 839, Vote #151, 4/25/18; CQ, 4/25/18]

Perry Voted For Requiring The IRS To Develop Protections For Taxpayers Against Cybersecurity Threats
And Identity Theft. In April 2018, Perry voted for: “Passage of the bill that would require the IRS to develop
protections for taxpayer information against cybersecurity threats and identity theft. The bill would require the IRS
to expand the use of the electronic filing system and information technology infrastructure so that more taxpayers
can file taxes and interact with the IRS online. The bill would also create a Chief Information Officer position to
lead the modernization efforts of the IRS.” The bill passed by a vote of 414-3. [HR 5445, Vote #145, 4/18/18; CQ,
4/18/18]

Perry Voted For Considering A Bill To Make Structural And Procedural Changes At The IRS And
Updating The IRS’ Technology Infrastructure. In April 2018, Perry voted for: “Adoption of the rule (H Res
831) provide for consideration of the bill (HR 5444) that would require a number of structural and procedural
changes at the IRS, including changes to customer service priorities and enforcement rules, and would also provide
for consideration of the bill (HR 5445) that would update and expand the information technology infrastructure of
the IRS.” The rule was adopted by a vote of 239-177. [HR 5444/HR 5445, Vote #144, 4/18/18; CQ, 4/18/18]
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 496 of 834

                                                                    SCOTT PERRY Rese arch Book | 495

Perry Voted For Prohibiting Settlement Agreements Involving The US Government From Requiring The
Non-Governmental Party To Pay Any Third Party Other Than The US Government. In October 2017, Perry
voted for: “Passage of the bill that would prohibit settlement agreements involving the U.S. government from
requiring the non-governmental party to make a payment or loan to any party other than the U.S. government.
Prohibitions would not apply if the payment or loan under the settlement is for restitution to affected parties or is a
direct remedy for actual harm.” The bill passed 238-183. [HR 732, Vote #580, 10/24/17; CQ, 10/24/17]

    The Bill Would Prevent Settlements That Opponents Said Provide Essential Relief To Parties Who Have
    Suffered Collateral Damage From Defendants’ Actions. “Voting 238 for and 183 against, the House on Oct.
    24 passed a GOP-sponsored bill (HR 732) that would prevent the Justice Department from entering into or
    enforcing settlement agreements that require corporate defendants in civil actions brought by the government to
    donate to third parties in addition to paying fines and making restitution to direct victims of their alleged
    misconduct. Backers said such donations circumvent congressional authority to direct the use of federal funds
    and can be politicized to direct money to favored groups. Opponents of the bill said such settlements provide
    essential relief to parties who have suffered collateral damage because of the defendant’s actions.” [Thomas
    Voting Reports, 10/28/17]

    Similar Agreements Were Enforced Against Bank Of America In Funding For Foreclosure-Prevention
    Following Its Role In The Financial Crisis, And Requiring BP To Fund Certain Parts Of Environmental
    Cleanup After The Deep Horizon Oil Spill. “In one settlement cited in debate, Bank of America and
    Citigroup agreed to fund foreclosure-prevention programs when they settled litigation based on their
    involvement in the 2007-2009 financial and housing crisis. In another, BP agreed to make payments to groups
    including the National Academy of Sciences and the National Fish and Wildlife Foundation in a settlement
    related to the 2010 Deepwater Horizon explosion and oil spill in the Gulf of Mexico.” [Thomas Voting Reports,
    10/28/17]

Perry Voted Against Exempting Settlements Related To Harm From Unlawful Conduct Related To
Increased Lead In Drinking Water From HR 732. In October 2017, Perry voted against: “Conyers, D-Mich.,
amendment that would exempt, from the bill’s provisions, settlements related to indirect harm from unlawful
conduct that results in an increase in the amount of lead in public drinking water.” The amendment failed 229-191.
[HR 732, Vote #579, 10/24/17; CQ, 10/24/17]

Perry Voted Against Exempting Settlements Related To Predatory Or Fraudulent Residential Mortgage-
Backed Securities From HR 732. In October 2017, Perry voted against: “Cicilline, D-R.I., amendment that would
exempt, from the bill’s provisions, settlement agreements related to predatory or fraudulent conduct involving
residential mortgage-backed securities.” The amendment failed 231-189. [HR 732, Vote #578, 10/24/17; CQ,
10/24/17]

Perry Voted Against Exempting Settlements Related To Providing Restitution For A State From HR 732. In
October 2017, Perry voted against: “Jackson Lee, D-Texas, amendment that would exempt, from the bill’s
provisions, settlement agreements related to providing restitution for a state.” The amendment failed 234-185. [HR
732, Vote #577, 10/24/17; CQ, 10/24/17]

Perry Voted Against Exempting Settlements Related To Harm Caused By Unlawful Conduct Relating To
Vehicles’ Emissions Control Systems From HR 732. In October 2017, Perry voted against: “Johnson, D-Ga.,
amendment that would exempt, from the bill’s provisions, settlement agreements related to indirect harm caused by
unlawful conduct, including the intentional bypassing, defeating or rendering inoperative a required element of a
vehicle’s emissions control system.” The amendment failed 235-183. [HR 732, Vote #576, 10/24/17; CQ, 10/24/17]

Perry Voted Against Exempting Settlements Related To Discrimination Based On Race, Religion, National
Origin, Or Any Protected Category From HR 732. In October 2017, Perry voted against: “Cohen, D-Tenn.,
amendment that would exempt, from the bill’s provisions, settlement agreements related to discrimination based on
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 497 of 834

                                                                  SCOTT PERRY Rese arch Book | 496

race, religion, national origin or any other protected category.” The amendment failed 233-187. [HR 732, Vote
#575, 10/24/17; CQ, 10/24/17]

Perry Voted For Consideration Of A Bill Prohibiting Settlement Agreements Involving The US Government
From Requiring The Non-Governmental Party To Pay Any Third Party Other Than The US Government.
In October 2017, Perry voted for: “Adoption of the rule that would provide for House floor consideration of the bill
(HR 732) that would prohibit settlement agreements involving the U.S. government from requiring the non-
governmental party to make a payment or loan to any party other than the U.S. government. It would also provide
for consideration of the bill (HR 469) that would require the federal government to provide advance public notice
when it plans to enter into discussions regarding consent decrees and would codify and expand certain disclosure
practices with regard to the Treasury Department’s Judgment Fund payments.” The resolution was adopted 227-
190. [HRes 577, Vote #573, 10/24/17; CQ, 10/24/17]

Perry Voted For Blocking A Bill To Subject Providers Of Broadband Internet Access To Privacy Rules
Adopted By The FCC In October of 2016. In July 2017, Perry voted for: “Byrne, R-Ala., motion to order the
previous question (thus ending debate and possibility of amendment) on the rule (H Res 431) that would provide
for House floor consideration of the bill (HR 2810).” According to the Democratic Leader’s office, the motion
prevented “consideration of the bill (H.R. 1868) to provide that providers of broadband Internet access service shall
be subject to the privacy rules adopted by the Federal Communications Commission on October 27, 2016.” A vote
for the previous question was a vote to block consideration of HR 1868. The motion passed, 234-183. [H Res 431,
Vote #347, 7/1217; CQ, 7/12/17; DemocraticLeader.gov, 7/12/17]

Perry Voted For Blocking A Bill To Reinstate FCC Rules Protecting The Privacy Of Broadband Customers.
In May 2017, Perry voted for “Byrne, R-Ala., motion to order the previous question (thus ending debate and
possibility of amendment) on the rule (H Res 299).” Upon defeat of the motion, Democrats planned to offer an,
“amendment to the Rule, which would make in order Ms. Rosen of Nevada’s bill, H.R. 1868. H.R. 1868 would
reinstate the Federal Communications Commission’s rules adopted on October 27, 2016 that protect the privacy of
broadband customers.” A vote yes was a vote to block the Democratic amendment. The motion was agreed to by a
vote of 233-190. [HR 1868 (HRes 299), Vote #240, 5/2/17; CQ, 5/2/17]

Perry Voted For Nullifying A Rule Requiring Internet Providers To Obtain Permission From Customers
Before Using Or Selling Their Sensitive Information. In March 2017, Perry voted for “passage of the joint
resolution that would disapprove and nullify a Federal Communications Commission rule that requires broadband
internet service providers to obtain affirmative permission from customers to use or share their sensitive
information, such as web browsing history, geolocation information, content of communications and Social
Security numbers; to take reasonable measures to secure customer information; and to notify customers, the
commission and law enforcement when a data breach occurs that could result in harm.” The resolution passed (thus
cleared for the president) by a vote of 215-205. A “yea” was a vote in support of the president’s position. [SJRes
34, Vote #202, 3/28/17; CQ, 3/28/17]

Perry Voted For Consideration Of Nullification Of A Rule Requiring Internet Providers To Obtain
Permission From Customers Before Using Or Selling Their Information. In March 2017, Perry voted for
“adoption of the rule (H Res 230) that would provide for House floor consideration of the joint resolution that
would disapprove and nullify a Federal Communications Commission rule that requires broadband internet service
providers to obtain affirmative permission from customers to use or share their sensitive information.” The rule was
adopted by a vote of 231-189. [HRes 230, Vote #200, 3/28/17; CQ, 3/28/17]

Perry Voted For The Regulatory Integrity Act, Requiring Federal Agencies To Maintain Online Databases
Of Regulatory Actions Taken And Pending. In March 2017, Perry voted for “passage of the bill that would
require federal agencies to maintain and regularly update detailed online databases of regulatory actions taken and
pending before the agency. Under the measure, an agency would be required to list whether it is considering
alternatives and whether it is accepting comments. It would explicitly prohibit agencies from directly advocating
support or opposition for pending regulatory actions in public communications. As amended, the measure would
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 498 of 834

                                                                   SCOTT PERRY Rese arch Book | 497

require an agency to list regulatory actions issued by the agency, or any other agency, that would duplicate or
overlap with the agency’s pending regulatory action.” The bill passed by a vote of 246-176. [HR 1004, Vote #126,
3/2/17; CQ, 3/2/17]

    Coalition For Sensible Safeguards: HR 1004 Was “A Brazen Attack On The Public’s Right To Know By
    Micro-Managing The Type Of Information” Agencies Could Share “When Taking Actions To Protect
    The Public, Our Economy, And The Environment.” “The bill is a brazen attack on the public’s right to
    know by micro-managing the type of information that agencies are allowed to communicate to all of us when
    taking actions to protect the public, our economy, and the environment. An open government that prioritizes
    democratic public participation requires agencies to be able to effectively convey information to the public and
    make agency policy positions clear to the public. This bill will make our government less open and less
    democratic and should therefore be rejected.” [Coalition for Sensible Safeguards, 2/28/17]

Perry Voted Against An Amendment To The Regulatory Integrity Act Specifying That The Bill’s
Restrictions On Agency Communications Would Not Apply To Any Communication Protected By The First
Amendment. In March 2017, Perry voted against the “Jackson Lee, D-Texas, amendment that would specify that
the bill’s restrictions on agency communications would not apply to any communication that would be protected
under the First Amendment to the Constitution.” The amendment was rejected in Committee of the Whole by a vote
of 189-232. [HR 1004, Vote #124, 3/2/17; CQ, 3/2/17]

Perry Voted For An Amendment Requiring An Agency To List Regulatory Actions That Would Duplicate
Or Overlap With The Agency’s Pending Regulatory Action. In March 2017, Perry voted for the “Farenthold, R-
Texas, for Messer, R-Ind., amendment that would require an agency to list regulatory actions issued by the agency,
or any other agency, that would duplicate or overlap with the agency’s pending regulatory action.” The amendment
was adopted in Committee of the Whole by a vote of 263-145. [HR 1004, Vote #123, 3/2/17; CQ, 3/2/17]

Perry Voted Against An Amendment To The Regulatory Integrity Act Defining The Term Propaganda As
Information Or Claims Not Widely Accepted By The Scientific Community. In March 2017, Perry voted
against the “Jackson Lee, D-Texas, amendment that would define the terms propaganda, publicity and advocacy as
information or claims that are not widely accepted in the scientific community or not supported by empirical data.”
The amendment was rejected in Committee of the Whole by a vote of 180-234. [HR 1004, Vote #122, 3/2/17; CQ,
3/2/17]

Perry Voted For Requiring The Office Of Management And Budget’s Office Of Information & Regulatory
Affairs To Review Significant Government Regulatory Actions. In March 2017, Perry voted for “passage of the
bill that would require the Office of Management and Budget’s Office of Information and Regulatory Affairs to
review significant government regulatory actions to insure that they are consistent with relevant laws and do not
conflict with regulations issued by other agencies. The bill would define significant regulatory actions as those that
are likely to have an annual economic effect of $100 million or more. As amended, it would require OIRA to keep a
log of all of its communications with an agency related to a regulation before a regulation is submitted for review.
The communications would be required to be published when the regulation is published in the Federal Register.”
The bill passed by a vote of 241-184. [HR 1009, Vote #120, 3/1/17; CQ, 3/1/17]

    Coalition For Sensible Safeguards: HR 1009 Would Put “Corporate Profits Ahead Of Protecting
    Working Americans, Small Businesses, And Consumer” And Undermine Environment, Air, And Water
    Protections. “H.R. 1009 would further enable the radical and dangerous antiregulatory agenda that puts
    corporate profits ahead of protecting working Americans, small businesses, and consumers. This agenda seeks
    to thwart the effective enforcement of such public interest laws as the Clean Air Act, the Clean Water Act, and
    the Federal Food, Drug, and Cosmetic Act – all of which enjoy widespread public support. […] Particularly
    concerning, H.R. 1009 would in effect rewrite dozens of public interest laws containing congressional
    mandates that require agencies to prioritize public health and safety and the preservation of the environment,
    clean air, and clean water over concerns for industry profits.” [Coalition for Sensible Safeguards, 2/28/17]
       Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 499 of 834

                                                                   SCOTT PERRY Rese arch Book | 498

Perry Voted Against Adding An Amendment Exempting The Office Of Government Ethics From Executive
Branch Review. In March 2017, Perry voted against the “Cartwright, D-Pa., motion to recommit the bill to the
House Oversight and Government Reform Committee with instructions to immediately report it back with an
amendment that would exempt the Office of Government Ethics from the Office of Information and Regulatory
Affairs’ reviews required under the bill.” The motion was rejected by a vote of 193-234. [HR 1009, Vote #119,
3/1/17; CQ, 3/1/17]

Perry Voted Against An Amendment Protecting Independent Agencies From Executive Branch Review. In
March 2017, Perry voted against the “Connolly, D-Va., amendment that would exempt independent agencies from
the Office of Information and Regulatory Affairs’ reviews required under the bill.” The amendment was rejected in
Committee of the Whole by a vote of 188-234. [HR 1009, Vote #118, 3/1/17; CQ, 3/1/17]

Perry Voted For An Amendment Requiring Agencies To Ensure New Rules Are Not Duplicative. In March
2017, Perry voted for the “Young, R-Iowa, amendment that would require each agency to describe what steps were
taken in order to ensure that a new rule or regulation would not be duplicative or conflict with any existing or
planned regulatory action.” The amendment was adopted in Committee of the Whole by a vote of 265-158. [HR
1009, Vote #117, 3/1/17; CQ, 3/1/17]

Perry Voted For The SCRUB Act, Establishing A Commission To Review And Cut Regulations That Should
Be Repealed On The Basis Of Cost. In March 2017, Perry voted for “passage of the bill that would establish a
nine-member commission to review existing federal regulations and identify regulations that should be repealed on
the basis of reducing costs on the U.S. economy. The commission would identify those regulatory policies that it
deems should be repealed immediately, and would set up a ‘Cut-Go’ system that would require agencies to repeal
existing rules to offset costs before issuing a new rule. As amended, the commission, in identifying which rules
should be repealed, would be required to evaluate the extent to which a repeal of a rule would impact public health.
It would bar from membership on the commission individuals who have been registered lobbyists during the
previous two years.” The bill passed by a vote of 240-185. [HR 998, Vote #114, 3/1/17; CQ, 3/1/17]

    SCRUB Act Would Only Consider Costs Of Regulation To Industry, While Ignoring Public Benefits;
    Commission Would Be Tasked With Achieving 15 Percent Cost Reduction Even When Benefit Of
    Health, Safety, And Environmental Safeguards Was Significant. “H.R. 998 would establish a new
    bureaucracy empowered to dismantle long-established science-based public health and safety standards and
    would make it significantly more difficult for Congress and federal agencies to implement essential future
    protections. […] Unless prohibited by authorizing legislation, agencies seek to develop regulations that
    consider the costs to affected industries while maximizing public benefits. But this commission makes costs to
    affected industries primary. Under H.R. 998, the commission’s goal to achieve a 15 percent reduction in the
    cumulative cost of regulations would result in the repeal of critical health, safety, and environmental
    safeguards, even when the benefits of these rules are significant, appreciated by the public, and far outweigh the
    costs.” [Coalition for Sensible Safeguards, Letter of Opposition, 2/27/17]

    Under “Cut-Go” System In SCRUB Act, If Establishing A Needed Regulation To Protect Children,
    Agencies Would First Need To Find Another Protection To Cut. “To make matters worse, the SCRUB Act
    creates a ‘cut-go’ system that is completely divorced from real issues. H.R. 998 says that any agency that issues
    a new regulation would be required to remove an existing regulation of equal or greater cost. […] Under this
    proposal if new evidence finds that another substance widely used in commerce today is harmful to infants,
    regulators would have to find some other protection, which still needs to be enforced, to cut before protecting
    young children.” [Coalition for Sensible Safeguards, Letter of Opposition, 2/27/17]

Perry Voted Against Amendment To Remove Funding For Carrying Out The Requirements Of The SCRUB
Act. In February 2017, Perry voted against the “Plaskett, D-V.I., amendment that would remove the bill’s
authorization of up to $30 million and would prohibit funds authorized or appropriated by other laws from being
made available to implement the bill’s provisions.” The amendment was rejected in Committee of the Whole by a
vote of 181-243. [HR 998, Vote #106, 2/28/17; CQ, 2/28/17]
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 500 of 834

                                                                    SCOTT PERRY Rese arch Book | 499


Perry Voted For Passage Of The Regulatory Accountability Act of 2017. In January 2017, Perry voted for
“passage of the bill that would modify the federal rule-making process, including by codifying requirements for
agencies to consider costs and benefits of alternatives. The bill would create additional steps that agencies would
need to follow when planning “major” rules with annual costs of more than $100 million or ‘high-impact’ rules
with annual costs of more than $1 billion. For example, agencies would need to hold an advanced-notice comment
period prior to proposing such rules to determine whether to continue the rule-making process. The measure would
postpone the effective dates of ‘high impact’ rules until any lawsuits filed within 60 days of the rule’s publication in
the Federal Register are resolved. It would effectively overturn two Supreme Court decisions that require federal
courts to defer to an agency’s interpretation of the underlying law or rule when considering legal challenges to
rules. It would also require agencies to evaluate the ‘indirect’ impacts of proposed rules on small businesses.” The
bill passed by a vote of 238-183. [HR 5, Vote #45, 1/11/17; CQ, 1/11/17]

    Coalition For Sensible Safeguards: “The RAA Is Designed To Further Obstruct And Delay Rulemaking
    Rather Than Improve The Regulatory Process.” “It adds 80 new analytical requirements to the
    Administrative Procedure Act and requires federal agencies to conduct estimates of all the ‘indirect’ costs and
    benefits of proposed rules and all potential alternatives without providing any definition of what constitutes, or
    more importantly, does not constitute an indirect cost. The legislation would significantly increase the demands
    on already constrained agency resources to produce the analyses and findings that would be required to finalize
    any new rule. Thus, the RAA is designed to further obstruct and delay rulemaking rather than improve the
    regulatory process.” [Coalition for Sensible Safeguards, Letter of Opposition, 1/10/17]

    RAA Would Threaten Decades Of Public Protections By Requiring That Legislation Like The Clean Air
    Act Focused On Corporate Compliance Costs Rather Than Public Benefit. “This new version of the RAA
    would override and threaten decades of public protections. The innocuous-sounding act is, in reality, the
    biggest threat to public health standards, workplace safety rules, environmental safeguards, and financial
    reform regulations to appear in decades. It acts as a ‘super-mandate,’ rewriting the requirements of landmark
    legislation such as the Clean Air Act and the Occupational Safety and Health Act and distorting their protective
    focus to instead prioritize compliance costs.” [Coalition for Sensible Safeguards, Letter of Opposition, 1/10/17]

Perry Voted Against An Amendment To The Regulatory Accountability Act Exempting Rules Related To
Chemical Safety Law. In January 2017, Perry voted against the “Tonko, D-N.Y., amendment that would exempt
any rules made under a 2016 chemical safety law. It would remove the bill’s provision that would effectively
overturn two Supreme Court decisions that require federal courts to defer to an agency’s interpretation of the
underlying law or rule when considering challenges to agency rules.” The amendment was rejected in Committee of
the Whole by a vote of 188-235. [HR 5, Vote #42, 1/11/17; CQ, 1/11/17]

Perry Voted Against An Amendment To HR 5, The Regulatory Accountability Act, Exempting Rules
Related To Occupational Health And Safety. In January 2017, Perry voted against the “Scott, D-Va., amendment
that would exempt rules related to occupational health and safety. It would remove the bill’s provision that would
effectively overturn two Supreme Court decisions that require federal courts to defer to an agency’s interpretation
of the underlying law or rule when considering challenges to agency rules.” The amendment was rejected in
Committee of the Whole by a vote of 195-227. [HR 5, Vote #41, 1/11/17; CQ, 1/11/17]

Perry Voted Against An Amendment To The Regulatory Accountability Act Exempting Rules Related To
The Safety Of Children’s Toys. In January 2017, Perry voted against the “Ruiz, D-Calif., amendment that would
exempt rules related to the safety of children’s toys or products. It would remove the bill’s provision that would
effectively overturn two Supreme Court decisions that require federal courts to defer to an agency’s interpretation
of the underlying law or rule when considering challenges to agency rules.” The amendment was rejected in
Committee of the Whole by a vote of 190-233. [HR 5, Vote #40, 1/11/17; CQ, 1/11/17]

Perry Voted Against An Amendment Exempting Rules That Significantly Benefit The Workforce From The
Regulatory Accountability Act. In January 2017, Perry voted against the “Johnson, D-Ga., amendment that would
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 501 of 834

                                                                   SCOTT PERRY Rese arch Book | 500

exempt rules related to improving employment and wages, especially for workers with disabilities or limited
English proficiency. It would remove the bill’s provision that would effectively overturn two Supreme Court
decisions that require federal courts to defer to an agency’s interpretation of the underlying law or rule when
considering challenges to agency rules.” The amendment was rejected in Committee of the Whole by a vote of 188-
234. [HR 5, Vote #39, 1/11/17; CQ, 1/11/17]

Perry Voted For An Amendment Prohibiting Agencies From Appealing To The Public Concerning A
Proposed Rule. In January 2017, Perry voted for the “Peterson, D-Minn., amendment that would prohibit agencies
from appealing to the public to advocate in support or against a proposed rule.” The amendment was adopted in
Committee of the Whole by a vote of 260-161. [HR 5, Vote #36, 1/11/17; CQ, 1/11/17]

Perry Voted For An Amendment To Undermine The Legal Precedent Known As The Chevron Deference
Under Which Courts Defer To Regulators Interpretation Of Ambiguous Legislation. In January 2017, Perry
voted for the “Goodlatte, R-Va., amendment that would prohibit a court, while reviewing an agency’s rule, from
interpreting a gap or ambiguity in a rule or law as an implicit delegation of legislative rule-making authority to the
agency.” The amendment was adopted in Committee of the Whole by a vote of 237-185. [HR 5, Vote #35, 1/11/17;
CQ, 1/11/17]

Perry Voted For Passage Of The Regulations From The Executive In Need Of Scrutiny (REINS) Act Of
2017. In January 2017, Perry voted for “passage of the bill that would require Congress to approve, by enacting
legislation, any “major rule” issued by an agency in order for them to take effect. A ‘major rule’ would include any
regulation with an annual economic impact of $100 million or more; rules that would significantly harm
employment, investment or U.S. economic competitiveness; or rules that would cause a major increase in costs or
prices for consumers or industries. The bill also would create an expedited consideration process in both the House
and the Senate for joint resolutions of approval. As amended, the measure would require that for new rules,
agencies repeal or amend an existing rule or rules to offset any annual costs of the new rule before the new rule
could take effect. As amended, it would create a process to sunset existing rules if Congress had not approved them
within 10 years of the bill’s enactment.” The bill passed by a vote of 237-187. [HR 26, Vote #23, 1/5/17; CQ,
1/5/17]

    CAP: The REINS Act: Handing the reins of public health and safety over to big corporations [Center for
    American Progress, 1/4/17]

    Center For American Progress: The REINS Act Constituted A “De Facto Ban On New Public Interest
    Safeguards.” “It’s difficult to overstate the sweeping impact the REINS Act would have on federal watchdogs’
    ability to hold big corporations accountable to the public interest. ‘Regulation’ may not be a politically popular
    word, but these rules help to protect consumers, public health, workers, and the environment. […] No new
    major rule — defined as one with an economic impact of at least $100 million — could go into effect until both
    chambers of Congress affirmatively approve it within a 70-day window. Given partisan gridlock in Congress,
    this could result in a de facto ban on new public interest safeguards.” [Center for American Progress, 1/4/17]

    HEADLINE: Suspending the Rules: How Congress Plans to Undermine Public Safety [New Yorker,
    1/9/17]

Perry Voted For Amending The REINS Act To Require All Rules Currently In Effect To Be Reviewed Over
A Ten-Year Period Or Be Sunset. In January 2017, Perry voted for the “King, R-Iowa, amendment that would
require each agency annually, for 10 years, to submit to Congress for review at least 10 percent of the agency’s
existing rules, and would sunset certain rules if Congress had not approved them within 10 years of the bill’s
enactment.” The amendment was adopted in Committee of the Whole by a vote of 230-193. [HR 26, Vote #21,
1/5/17; CQ, 1/5/17]

Perry Voted Against Excluding Any Rule Related To Child Product Safety From Being Defined As A
“Major Rule” Under The REINS Act In January 2017, Perry voted against the “Johnson, D-Ga., for Jackson Lee,
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 502 of 834

                                                                   SCOTT PERRY Rese arch Book | 501

D-Texas, amendment that would exclude rules related to the safety of products designed to be used or consumed by
children younger than 2 years old from the definition of a ‘major rule.’” The amendment was rejected in Committee
of the Whole by a vote of 190-234. [HR 26, Vote #17, 1/15/17; CQ, 1/5/17]

Perry Voted For Amending The REINS Act To Require Agencies Offset Annual Costs Of Any New Rule By
Repealing Or Amending An Existing Rule. In January 2017, Perry voted forthe “Messer, R-Ind., amendment that
would require that for new rules, agencies repeal or amend an existing rule or rules to offset any annual costs of the
new rule before the new rule could take effect.” The amendment was adopted in Committee of the Whole by a vote
of 235 to 185. [HR 26, Vote #12, 1/5/17; CQ, 1/5/17]

Perry Voted For A Bill Allowing Congress To Disapprove Of Regulations Issued During A President’s Final
Year. In January 2017, Perry voted for the “Passage of the bill that would permit a new Congress to use the
procedures under the Congressional Review Act to disapprove, en bloc, multiple regulations issued during the final
year of a president’s term.” The bill passed by a vote of 238-184. [HR 21, Vote #8, 1/4/17; CQ, 1/4/17]

Crime & Law Enforcement

Perry Voted For Allowing Judges More Flexibility When Handing Down Mandatory Minimum Sentences
For Nonviolent Drug Offenders And Establishing Support Programs For Former Prisoners. In December
2018, Perry voted for: “Goodlatte, R-Va., motion to suspend the rules and concur in the Senate amendment to the
House amendment to the bill that would seek to reduce numbers of federally incarcerated individuals through
changes in sentencing laws. The bill would seek to do so, in part, by allowing judges more flexibility when handing
down sentences below the mandatory minimum for nonviolent drug offenders. It would also establish programs to
provide support for prisoners returning to society in an attempt to reduce rates of recidivation.” The motion was
agreed to by a vote of 358-36. [S 756, Vote #448, 12/20/18; CQ, 12/20/18]

Perry Voted For Specifying What Acts Would Be Considered “Crimes Of Violence” For The Purpose Of
Determining If The Crime Was An Aggravated Felony. In September 2018, Perry voted for “Passage of the bill
that would specify that any of the following acts would be defined as a ‘crime of violence’ which could be used in
determining whether a crime is an aggravated felony, including: murder; voluntary manslaughter; assault; certain
types of sexual abuse; abusive sexual contact; child abuse; kidnapping; robbery; carjacking; firearms use; burglary;
arson; extortion; communication of threats; coercion; fleeing via a motor vehicle; interference with airline flight
crews members; domestic violence; hostage taking; stalking; human trafficking; piracy; certain terrorism offenses;
and unlawful possession or use of a weapon of mass destruction.” The bill passed 247-152. [HR 6691, Vote #393,
9/7/18; CQ, 9/7/18]

Perry Voted For Considering A Bill That Would Modify The Definition Of The Term “Crime Of Violence.”
In September 2018, Perry voted for “Adoption of the rule (H Res 1051) that would provide for House floor
consideration of the bill (HR 6691) that would modify the definition of the term ‘crime of violence,’ and would
provide for consideration of motions to suspend the rules.” The resolution was adopted 225-179. [H Res 1051, Vote
#387, 9/6/18; CQ, 9/6/18]

Perry Voted For A Motion To Suspend The Rules And Pass A Bill That Would Require The Justice
Department To Develop A System To Determine The Risk Of Recidivism For Each Prisoner. In May 2018,
Perry voted for: “Goodlatte, R-Va., motion to suspend the rules and pass the bill that would require the Justice
Department to develop a system to determine the risk of recidivism for each prisoner. It would authorize $50
million annually in fiscal 2019 through fiscal 2023 to carry out the system. It would require the Justice Department
to provide incentives for inmates to participate in certain recidivism reduction programs. It would also generally
prohibit the use of restrains on pregnant prisoners.” The motion was agreed to by a vote of 360-59. [H.R. 5682,
Vote #215, 5/22/18; CQ, 5/22/18]

Perry Voted Against A Bill That Would Create Penalties And Allow Federal Prosecution For Knowingly
Causing Harm To Law Enforcement Officers. In May 2018, Perry voted against “Passage of the bill that would
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 503 of 834

                                                                   SCOTT PERRY Rese arch Book | 502

limit the punishment of knowingly causing harm to a law enforcement officer to 10 years in imprisonment and a
fine, which would increase to life imprisonment if the offence includes death, kidnapping, attempted kidnapping, or
an attempt to kill. The bill would also allow for federal prosecution of the stated crime in certain situations
including if the offence crosses state lines, the state verdict demonstrably does not serve the federal interest in
protecting the public, or prosecution by the federal government is in the public interest.” The bill passed, 382-35.
[HR 5698, Vote #188, 5/16/18; CQ, 5/16/18]

Perry Voted For Passage Of A Bill That Would Increase The Penalty For Stalking Minors By Five Years. In
April 2018, Perry voted for “Goodlatte, R-Va., motion to suspend the rules and pass the bill that would increase, by
five years, the maximum penalty for individuals convicted of stalking minors.” The motion was agreed to, 409-2.
[HR 4203, Vote #131, 4/10/18; CQ, 4/10/18]

Perry Voted For Passage Of A Bill That Would Report On Ways To Curb Money Laundering Related To
Human Trafficking. In April 2018, Perry voted for “Royce, R-Calif., motion to suspend the rules and pass the bill
that would add the secretary of the Treasury as a member of the president’s Interagency Task Force To Monitor and
Combat Trafficking and would require the task force and the Financial Institutions Examination Council to review
and report on ways to curb money laundering related to human trafficking.” The motion was agreed to, 408-2. [HR
2219, Vote #130, 4/10/18; CQ, 4/10/18]

Perry Voted For A Bill To Make Facilitating Sex Trafficking And Prostitution Online A Crime And Allowed
Victims To Sue For Damages. In February 2018, Perry voted for “passage of the bill that would explicitly make
the use or operation of a website to promote or facilitate prostitution a federal crime. It would allow states to
prosecute such conduct under state law, regardless of the immunity provisions in the 1996 Communications
Decency Act, as long as the state’s laws mirror federal prohibitions, and would allow victims of such sex
trafficking or prostitution to recover civil damages from the website operator.” The bill passed, 388-25. [HR 1865,
Vote #91, 2/27/18; CQ, 2/27/18]

    Perry Voted For Consideration Of A Bill To Make Facilitating Sex Trafficking And Prostitution Online
    A Crime And Allowed Victims To Sue For Damages. In February 2018, Perry voted for: “Adoption of the
    rule (H Res 748) that would provide for consideration of the bill (HR 1865) that would make the use or
    operation of a website to promote or facilitate prostitution a federal crime. It would allow states to prosecute
    such conduct under state law, regardless of the immunity provisions in the 1996 Communications Decency Act,
    as long as the state’s laws mirror federal prohibitions.” The rule was adopted by a vote of 235-175. [H.Res.
    748, Vote #85, 2/27/18; CQ, 2/26/18]

Perry Voted Against An Amendment That Clarified That State Attorneys General Were Able To Bring Civil
Suits Against Sex Trafficking Websites. In February 2018, Perry voted against “Walters, R-Calif., amendment
that would clarify that nothing in the bill should be interpreted as limiting the civil and criminal prosecution of
websites that knowingly facilitate online sex trafficking and would explicitly state that a state attorney general may
bring civil prosecution against such websites for the purpose of obtaining relief for victims in the state.” The
amendment was adopted, 308-107. [HR 1865, Vote #90, 2/27/18; CQ, 2/27/18]

Perry Voted For A Bill That Would Require Adults Authorized To Interact With Minor Amateur Athletes
To Report Any Suspected Incidents Of Child Abuse, Including Sexual Abuse, To The Sport’s Governing
Body, And Would Set Criminal Penalties For Failure To Report Such Suspected Incidents. In January 2018,
Perry voted for “Poe, R-Texas, motion to suspend the rules and pass the bill that would require adults authorized to
interact with minor amateur athletes to report any suspected incidents of child abuse, including sexual abuse, to the
sport’s governing body, and would set criminal penalties for failure to report such suspected incidents. It would
establish the United States Center for Safe Sport as an independent organization with jurisdiction over the United
States Olympic Committee and all paralympic sports organizations, in relation to safeguarding amateur athletes
against abuse in sports.” Motion agreed to by a vote of 406-3. [S.534, Vote #45, 1/29/18; CQ, 1/29/18]
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 504 of 834

                                                                     SCOTT PERRY Rese arch Book | 503

Perry Voted Against A Bill Granting Probation Officers The Authority To Arrest Third Parties For
Impeding Them In Their Official Duties. In May 2017, Perry voted against: “Passage of the bill that would
authorize probation officers, during the course of their official duties, to arrest an individual without a warrant if
there is probable cause that the individual has assaulted or impeded the officer. It would require the Administrative
Office of the United States Courts to issue rules and regulations governing probation officers’ use of expanded
arrest authority.” The bill passed, 229 to 177. [HR 1039, Vote #268, 5/19/17; CQ, 5/19/17]

Perry Voted Against Amending A Bill Allowing Probation Officers To Make Arrests To Study If Any Harm
Resulted And Add A Sunset Provision. In May 2017, Perry voted against: “Jackson Lee, D-Texas, amendment
that would require the Government Accountability Office to report to Congress on the results of the bill’s expansion
of arrest authority for probation officers, including if any harm resulted from the exercise of the expanded authority.
It would also sunset the bill’s expanded arrest authority 30 months after the bill’s enactment.” The amendment was
rejected 178-229. [HR 1039, Vote #267, 5/19/17; CQ, 5/19/17]

Perry Voted For Consideration Of A Bill Granting Probation Officers The Authority To Arrest Third
Parties For Impeding Them In Their Official Duties. In May 2017, Perry voted for: “Adoption of the rule (H
Res 324) that would provide for House floor consideration of the bill that would authorize probation officers,
during the course of their official duties, to arrest an individual without a warrant if there is probable cause that the
individual has assaulted or impeded the officer.” The rule was adopted, 230-184. [H Res 324, Vote #264, 5/18/17;
CQ, 5/18/17]

Perry Voted For Stripping Social Security Benefits From Individuals Subject To An Outstanding Felony
Arrest Warrant Or In Violation Of Parole Or Probation. In September 2017, Perry voted for: “Passage of the
bill that would prohibit, beginning in 2021, the payment of social security benefits to an individual who is the
subject of an outstanding arrest warrant for committing a felony or for violating a condition of parole or probation.”
The bill passed by a vote of 244-171. [HR 2792, Vote #543, 9/28/17; CQ, 9/28/17]

Perry Voted For Adopting The Rule That Would Provide For House Floor Consideration Of Authorization
For The Maternal, Infant And Early Childhood Home Visiting Program. In September 2017, Perry voted for:
“Adoption of the rule (H Res 533) that would provide for House floor consideration of the bill (HR 2824), that
would authorize, through fiscal 2022, $400 million a year for the Maternal, Infant and Early Childhood Home
Visiting program created under the 2010 health care overhaul, and for consideration of the bill (HR 2792), that
would prohibit, beginning in 2021, the payment of social security benefits to an individual who is the subject of an
outstanding arrest warrant for committing a felony or for violating a condition of parole or probation. The rule
would also provide for the text of the Control Unlawful Fugitive Felons Act (HR 2792), as passed by the House, if
passed by the House, to be incorporated into the text of the Increasing Opportunity through Evidence-Based Home
Visiting Act (HR 2824) during the engrossment of HR 2824.” The rule was adopted by a vote of 230-190. [H RES
533, Vote #533, 9/26/17; CQ, 9/26/17]

Perry Voted For A Bipartisan Bill That Protected Minor Athletes From Abuse. In May 2017, Perry voted for:
“Passage of the bill that would require adults authorized to interact with minors or amateur athletes to report any
suspected incidents of child abuse to the sport’s governing body. It would shield sports organizations from legal
liability if they investigate and resolve any such suspected incidents, and would allow victims who suffer a personal
injury as a result of such abuse to file civil lawsuits in district court against their assailant.” The bill passed 415-3.
[HR 1973, Vote #285, 5/25/17; CQ, 5/25/17]

Perry Voted Against An Amendment To Limit Prison Time To One Year For Teenagers Under The Age Of
19 Convicted On Child Pornography Charges As Long As The Minor Involved Is At Least 15-Years-Old. In
May 2017, Perry voted against: “Jackson Lee, D-Texas, amendment that would limit, to one year, a term of
imprisonment for individuals convicted of child pornography crimes who are 19 years old or younger and the minor
involved is 15 years old or older, as long as the minor was not more than four years younger than the individual
who committed the violation and the sexual conduct that occurred was consensual.” The amendment was rejected,
238-180. [HR 1761, Vote #283, 5/25/17; CQ, 5/25/17]
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 505 of 834

                                                                   SCOTT PERRY Rese arch Book | 504


Perry Voted For Consideration Of A Bipartisan Bill That Protected Minor Athletes From Abuse And Of A
Bill That Would Criminalize Consensual Sexual Activity Between Minors. In May 2017, Perry voted for:
“Adoption of the rule (H Res 352) that would provide for House floor consideration of the bill (HR 1973) that
would require adults authorized to interact with minors or amateur athletes to report any suspected incidents of
child abuse to the sport’s governing body. It would also provide for consideration of the bill (HR 1761) that would
make the production of child pornography a crime regardless of whether the conduct with the minor was initiated
for the purposes of producing such content.” The rule was adopted, 239-179. [H Res 352, Vote #276, 5/24/17; CQ,
5/24/17]

    The Rule Allowed For Consideration Of HR 1973, A Bipartisan Bill, And For HR 1761, A Bill That
    Could Subject Teenagers To Criminal Charges For Consensual Sexual Activity. According to the
    Congressional Record, “The House agreed to H. Res. 352, providing for consideration of the bill (H.R. 1973) to
    prevent the sexual abuse of minors and amateur athletes by requiring the prompt reporting of sexual abuse to
    law enforcement authorities; providing for consideration of the bill (H.R. 1761) to amend title 18, United States
    Code, to criminalize the knowing consent of the visual depiction, or live transmission, of a minor engaged in
    sexually explicit conduct,” which could subject teenagers to criminal charges for consensual sexual activity.
    [Congressional Record, 5/24/17]

Perry Voted Against Granting Probation Officers The Authority To Arrest Third Parties For Impeding
Them In Their Official Duties. In May 2017, Perry voted against: “Passage of the bill that would authorize
probation officers, during the course of their official duties, to arrest an individual without a warrant if there is
probable cause that the individual has assaulted or impeded the officer. It would require the Administrative Office
of the United States Courts to issue rules and regulations governing probation officers’ use of expanded arrest
authority.” The bill passed, 229-177. [HR 1039, Vote #268, 5/19/17; CQ, 5/19/17]

Perry Voted Against An Amendment To The Probation Officer Arrest Authority That Would Require The
GAO To Report On The Impact Of The Underlying Legislation. In May 2017, Perry voted against: “Jackson
Lee, D-Texas, amendment that would require the Government Accountability Office to report to Congress on the
results of the bill’s expansion of arrest authority for probation officers, including if any harm resulted from the
exercise of the expanded authority. It would also sunset the bill’s expanded arrest authority 30 months after the
bill’s enactment.” The amendment failed, 178-229. [HR 1039, Vote #267, 5/19/17; CQ, 5/19/17]

Perry Voted For The Thin Blue Line Act, Requiring Courts & Juries To Consider Attempted Murder Of
Law Enforcement Officers An Aggravating Factor In Imposing The Death Sentence. In May 2017, Perry
voted for: “Passage of the bill that would require courts and juries to consider if a defendant killed or attempted to
kill a state law enforcement officer, local law enforcement officer or first responder as an aggravating factor when
determining whether to impose the death sentence on a defendant.” The bill passed, 271-143. [HR 115, Vote #265,
5/18/17; CQ, 5/18/17]

Perry Voted For Consideration Of A Bill Requiring Courts & Juries To Consider Attempted Murder Of
Law Enforcement Officers An Aggravating Factor In Imposing The Death Sentence. In May 2017, Perry
voted for: “Adoption of the rule (H Res 323) that would provide for House floor consideration of the bill that would
provide for House floor consideration of the bill that would require courts and juries to consider if a defendant
killed or attempted to kill a state law enforcement officer, local law enforcement officer or first responder as an
aggravating factor when determining whether to impose the death sentence on a defendant.” The rule was adopted,
233-184. [HR 115, Vote #260, 5/5/17; CQ, 5/5/17]

Defense

Perry Voted For Authorizing The Biometric Identification Transnational Migration Alert Program Within
The Department Of Homeland Security. In September 2018, Perry voted for “McCaul, R-Texas, motion to
suspend the rules and pass the bill that would formally authorize the Biometric Identification Transnational
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 506 of 834

                                                                   SCOTT PERRY Rese arch Book | 505

Migration Alert Program within the Department of Homeland Security. The program would direct DHS to
coordinate with other federal agencies as well as foreign governments to collect and share biometric and
biographical data on foreign nationals who may pose a terrorist threat or a threat to national or border security.”
The motion was agreed to 272-119. [HR 6439, Vote #381, 9/4/18; CQ, 9/4/18]

Perry Voted Against Transferring Unappropriated Money From Defense Appropriations Bill To The
Departments Of Labor, Health And Human Services, And Education. In September 2018, Perry voted against
“DeLauro, D-Conn., motion to instruct House conferees to agree with the Labor-HHS-Education division of the
Senate amendment to the bill.” The motion was rejected 171-221. [HR 6157, Vote #380, 9/4/18; CQ, 9/4/18]

Perry Voted For Passage Of FY2019 Bill Providing Appropriations To The Department Of Defense For
Military Activities. In June 2018, Perry voted for: “Passage of the bill that would make a total of $674.6 billion in
discretionary defense spending for fiscal 2019, which would include $605.5 billion in discretionary spending
subject to spending caps for fiscal 2019 and $68.1 billion in uncapped Overseas Contingency Operations funding.”
The bill passed, 359-49. [HR 6157, Vote #313, 6/28/18; CQ, 6/28/18]

    Bill Amounted To A 15,600 Troop Increase Across The Military And 2.6 Percent Pay Raise For Service
    Members. “The House’s budget amount includes a 15,600 troop increase across the military, and a 2.6 percent
    pay raise for service members beginning in January.” [The Hill, 6/28/18]

    Bill Included $9.4 Billion For 93 F-35s – 16 More Than The Trump Administration Requested – And
    $22.7 Billion For 12 New Navy Ships. “In addition, the bill would provide $9.4 billion for 93 F-35 fighter jets
    - 16 more jets than the administration requested and four more than Senate appropriators want – as well as
    $22.7 billion for 12 new Navy ships, and $145.7 billion for equipment purchases and upgrades. House
    lawmakers had inserted several amendments into the bill leading up to the vote, including a provision to add
    $10 million to aid in bringing Korea War remains from North Korea to the United States, and a proposal to
    block the Pentagon from business with Chinese telecom companies ZTE and Huawei.” [The Hill, 6/28/18]

Perry Voted Against Amending Defense Appropriations Bill To Decrease Funding For Defense Operations
And Maintenance By $25 Million, While Increasing Funding For Defense Health Programs. In June 2018,
Perry voted against: “Lieu, D-Calif., motion to recommit the bill to the House Appropriations Committee with
instruction to report it back immediately with an amendment that would decrease funding for defense-wide
operations and maintenance by $25 million and would increase funding for Defense Health Programs by the same
amount.” The motion failed 186-224. [HR 6157, Vote #312, 6/28/18; CQ, 6/28/18]

Perry Voted For Amending Defense Appropriations Bill To Provide Additional Funding For Construction
Of Virginia-Class Submarines. In June 2018, Perry voted for “Courtney, D-Conn., amendment that would
decrease funding for several programs and would provide funding for long lead time materials needed to construct
additional Virginia-class submarines.” The amendment failed 144-267. [H.Amdt. 841, Vote #311, 6/28/18; CQ,
6/28/18]

Perry Voted Against An Amendment Prohibiting Funds For Procuring, Researching, Or Testing A Space-
Based Ballistic Missile Intercept Layer. In June 2018, Perry voted against: “Foster, D-Ill., amendment that would
prohibit any funds appropriated by the bill to be used to procure, develop, research or test a space-based ballistic
missile intercept layer.” The motion was rejected by a vote of 160-251. [H.R. 6157, Vote #310, 6/28/18; CQ,
6/28/18]

Perry Voted For An Amendment Decreasing, Then Increasing, Funds Made Available For Defense-Wide
Research And Development. In June 2018, Perry voted for: “Clark, D-Mass., amendment that would reduce, and
then increase, by $14 million funds made available in the bill for defense-wide research, development, test and
evaluation.” The motion was adopted by a vote of 252-157. [H.R. 6157, Vote #309, 6/28/18; CQ, 6/28/18]
       Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 507 of 834

                                                                 SCOTT PERRY Rese arch Book | 506

Perry Voted Against An Amendment Decreasing Funding For Non-Military Defense Department Activities
By $33 Million, While Increasing Funding For Air Force Missile Procurement. In June 2018, Perry voted
against: “Gallagher, R-Wis., amendment that would decrease funding for non-military Defense Department
activities by $33 million and increase funding for Air Force missile procurement by the same amount.” The motion
was rejected, 115-296. [H.R. 6157, Vote #308, 6/28/18; CQ, 6/28/18]

Perry Voted Against Decreasing Funding For Non-Military Defense Department Activities By $23.8 Million
And Increase Funding For Naval Weapons Procurement By The Same Amount. In June 2018, Perry voted
against: “Gallagher, R-Wis., amendment that would decrease funding for non-military Defense Department
activities by $23.8 million and increase funding for naval weapons procurement by the same amount.” The
amendment was rejected in Committee of the Whole by a vote of 116 – 296. [H.Amdt.824 to H.R. 6157, Vote
#307, 6/28/18; CQ, 6/28/18]

Perry Voted For An Amendment That Would Have Decreased Funding For Payments To Nations
Cooperating With The U.S. Militarily. In June 2018, Perry voted for: “Poe, R-Texas, amendment that would
reduce funding for payments to key cooperating nations for logistical and military support by $200 million and
would allocate the same amount to the spending reduction account.” The amendment was rejected, 175-241. [H R
6157, Vote #303, 6/27/18; CQ, 6/27/18]

Perry Voted Against An Amendment That Would Have Decreased Spending For Defense Operations And
Maintenance, While Increasing Funding For Army And Navy Research And Development. In June 2018,
Perry voted against: “Langevin, D-R.I., amendment that would decrease funding for operations and maintenance,
defense-wide, and research and development, defense-wide, by $40 million, increase funding for Army scientific
research and development by $10 million and increase Naval scientific research and development by $30 million.”
The amendment was rejected, 188-228. [H R 6157, Vote #302, 6/27/18; CQ, 6/27/18]

Perry Voted For Closing Conference Meetings On The Defense Budget To The Public When Discussing
National Security Information. In June 2018, Perry voted for: “Thornberry, R-Texas, motion that the meetings of
the conference between the House and the Senate on the bill may be closed to the public at such times as classified
national security information may be discussed, provided that any sitting member of Congress shall be entitled to
attend any meeting of the conference.” The motion was agreed to, 403-15. [HR 5515, Vote #301, 6/27/18; CQ,
6/27/18]

Perry Voted Against An Amendment To Decrease Funding For Atomic Energy Defense Weapons Activities
At The National Nuclear Security Administration By $97.2 Million While Increasing Funding For Defense
Nuclear Nonproliferation Activities. In June 2018, Perry voted against “Connolly, D-Va., amendment that would
decrease funding for atomic energy defense weapons activities at the National Nuclear Security Administration by
$97.2 million, and would increase funding for NNSA defense nuclear nonproliferation activities by that same
amount.” The amendment failed, 179-239. [H.R. 5895, Vote #248, 6/7/18; CQ, 6/7/18]

Perry Voted Against An Amendment To Decrease Funding For Atomic Energy Defense Weapons Activities
At The National Nuclear Security Administration By $65 Million While Increasing Funding For Defense
Nuclear Nonproliferation Activities. In June 2018, Perry voted against “Lee, D-Calif., amendment that would
decrease funding for atomic energy defense weapons activities at the National Nuclear Security Administration by
$65 million, and would increase funding for NNSA defense nuclear nonproliferation activities by that same
amount.” The amendment failed, 177-241. [H.R. 5895, Vote #247, 6/7/18; CQ, 6/7/18]

Perry Voted For An Amendment To Eliminate All Funding For The Energy Department’s Advanced
Research Project Agency. In June 2018, Perry voted for “Gosar, R-Ariz., amendment that would eliminate all
funding for the Energy Department’s Advanced Research Project Agency, and would allocate $325 million to the
spending reduction account.” The amendment failed, 123-295. [H.R.5895, Vote #246, 6/7/18; CQ, 6/7/18]
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 508 of 834

                                                                   SCOTT PERRY Rese arch Book | 507

Perry Voted Against An Amendment That Would Have Reduced The National Nuclear Security
Administration’s Budget By $198 Million. In May 2018, Perry voted against: “Polis, D-Colo., amendment that
would reduce the amount authorized for the National Nuclear Security Administration by $198 million.” The
amendment was rejected, 174-239. [H R 5515, Vote #228, 5/23/18; CQ, 5/23/18]

Perry Voted For An Amendment That Prohibited Security Assistance For The Burmese Military Until They
Respected Human Rights. In May 2018, Perry voted for: “Engel, D-N.Y., amendment that would prohibit the
United States from providing security assistance to the Burmese military until the secretary of State affirms that
Burma has demonstrated progress in abiding by international human rights standards and would impose sanctions
against current and former senior officials of the Burmese military who perpetrated humans rights offenses.” The
amendment was adopted, 382-30. [H R 5515, Vote #227, 5/23/18; CQ, 5/23/18]

Perry Voted For An Amendment That Created A Service Medal Honoring Those Who Participated In
Radiation-Risk Activities. In May 2018, Perry voted for: “McGovern, D-Mass., amendment that would require
the Defense Department to produce a service medal to honor retired and former members of the armed forces who
participated in radiation-risk activities.” The amendment was adopted, 408-1. [H R 5515, Vote #224, 5/23/18; CQ,
5/23/18]

Perry Voted For An Amendment That Sped Up The Environmental Review Process Of Mines Deemed
Necessary For National Security. In May 2018, Perry voted for: “Amodei, R-Nev., amendment that would
expedite the environmental review process for certain domestic mine projects if the minerals in the mine are
deemed necessary for strategic or national security purposes.” The amendment was adopted, 229-183. [H R 5515,
Vote #223, 5/23/18; CQ, 5/23/18]

Perry Voted Against An Amendment That Would Eliminate The Bill’s Repeal Of The Requirement That
The Secretary Of Energy May Not Commence The Development Of A Low-Yield Nuclear Weapon Unless
Specifically Authorized By Congress. In May 2018, Perry voted against: “Garamendi, D-Calif., for Blumenauer,
D-Ore., amendment that would eliminate the bill’s repeal of the requirement that the secretary of Energy may not
commence the development of a low-yield nuclear weapon unless specifically authorized by Congress. It would
also limit funding to the W76-2 warhead modification until the Defense Department reports to Congress on the
potential effects of certain low-yield nuclear warheads.” The amendment was rejected in Committee of the Whole
by a vote of 188-226. [H.Amdt.638 to H.R. 5515, Vote #222, 5/23/18; CQ, 5/23/18]

Perry Voted Against An Amendment That Would Require The Annual Report On The Plan For U.S.
Nuclear Weapons. In May 2018, Perry voted against: “Aguilar, D-Calif., amendment that would require the
annual report on the plan for U.S. nuclear weapons to include an estimate of the projected future total lifecycle cost
of each type of nuclear weapon and delivery platform.” The amendment was rejected in Committee of the Whole
by a vote of 198-217. [H.Amdt.637 to H.R. 5515, Vote #221, 5/23/18; CQ, 5/23/18]

Perry Voted Against An Amendment That Would Eliminate The Authorization For The Defense
Department To Develop And Implement A Strategy With Foreign Partners To Counter Destabilizing
Activities Undertaken By Iran. In May 2018, Perry voted against: “Gabbard, D-Hawaii, amendment that would
eliminate the authorization for the Defense Department to develop and implement a strategy with foreign partners
to counter destabilizing activities undertaken by Iran.” The amendment was rejected in Committee of the Whole by
a vote of 60-355. [H.Amdt.636 to H.R. 5515, Vote #220, 5/23/18; CQ, 5/23/18]

Perry Voted Against An Amendment That Would Eliminate The Authorization Of Appropriations For
Overseas Contingency Operations. In May 2018, Perry voted against: “Nolan, D-Minn., amendment that would
eliminate the authorization of appropriations for overseas contingency operations.” The amendment was rejected in
Committee of the Whole by a vote of 62-351. [H.Amdt.635 to H.R. 5515, Vote #219, 5/23/18; CQ, 5/23/18]

Perry Voted For The National Defense Authorization Act Of 2018 That Authorizes $692.1 Billion For
Defense And Prohibits Closing Guantanamo Bay. In November 2017, Perry voted for: “Adoption of the
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 509 of 834

                                                                   SCOTT PERRY Rese arch Book | 508

conference report on the bill that would authorize $692.1 billion for defense programs in fiscal 2018, including
$65.7 billion for overseas operations in Afghanistan, Iraq and Syria, and for the general war on terror. It would
authorize $241.2 billion for operations and maintenance; $146.2 billion for military personnel; 10.7 billion for
military construction and family housing; $15 billion for ballistic-missile defense; and $33.9 billion for defense
health care programs, including $396 million from the overseas operations account. It would prohibit the use of
funds for a new round of base closures. It would authorize $8 billion for various cybersecurity programs, would
require the president to develop a national policy for the United States related to cybersecurity and would withhold
certain funds made available for White House staff until the president would submit such national policy to
Congress. The bill would authorize a 2.4 percent pay raise for military personnel. It would prohibit detainees at
Guantanamo Bay, Cuba, from being transferred to U.S. soil, and would prohibit the closing of the main base and
detention facility at Guantanamo. It would extend, through 2018, the authority for several bonus and special
payments for military members.” The conference report was adopted 356-70. [HR 2810, Vote #631, 11/14/17; CQ,
11/114/17]

Perry Voted For Authorization FY 2018 Discretionary Funding For Defense Programs. In July 2017, Perry
voted for: “Passage of the bill that would authorize $688.3 billion in discretionary funding for defense programs in
fiscal 2018. The total would include $74.6 billion for Overseas Contingency Operations funds, of which $10 billion
would be used for non-war, base defense budget needs; $239.7 billion for operations and maintenance; $10.2 billion
for military construction; $142.9 billion for military personnel; and $33.9 billion for defense health care programs.
It would authorize $12.5 billion for procurement of F-35 planes, research and development, as well as
modifications to existing aircraft, and would prohibit the retirement of the A-10 bomber fleet. The bill would
require the Defense Department to submit to Congress a report on vulnerabilities to military installations resulting
from climate change over the next 20 years, and would express the sense of Congress that climate change is a
“direct threat” to U.S. national security. The bill would also require the Air Force to establish, by 2019, the Space
Corps, a fighting force to improve the U.S. military’s ability to address threats in space.” The bill passed by a vote
of 344-81. [H R 2810, Vote #378, 7/14/17; CQ, 7/14/17]

Perry Voted Against An Amendment That Would Prohibit Student-Athletes Graduating From Service
Academies From Seeking A Deferment In Order To Pursue Professional Athletic Careers. In July 2017, Perry
voted against: “Rooney, R-Fla., amendment that would eliminate the bill’s provision that would prohibit student-
athletes graduating from service academies from seeking a deferment of service in order to pursue professional
athletic careers.” The amendment was rejected, 318-107. [HR 2810, Vote #371, 7/13/17; CQ, 7/13/17

Perry Voted For An Amendment That Would Require Determination Of Prevailing Wage in The
Underlying Bill To Be Conducted By The Secretary Of Labor Using Surveys That Utilize Random Statistical
Sampling techniques. In July 2017, Perry voted for: “Gosar, R-Ariz., amendment that would require any
determination of prevailing wage under the bill to be conducted by the secretary of Labor, through the Bureau of
Labor Statistics, using surveys that utilize random statistical sampling techniques.” The amendment was rejected,
242-183. [HR 2810, Vote #370, 7/13/17; CQ, 7/13/17]

Perry Voted For Prohibiting Department Of Defense Funds From Being Used For Medical Treatment
Related To Gender Transition. In July 2017, Perry voted for: “Hartzler, R-Mo., amendment that would prohibit
the use of Defense Department funds to provide medical treatment (other than mental health treatment) related to
gender transition to a person entitled to military medical care under current law.” The amendment was rejected by a
vote of 209-214. [H R 2810, Vote #369, 7/13/17; CQ, 7/13/17]

Perry Voted For An Amendment To Prohibit The Defense Department From Purchasing Alternative Energy
Unless They Can Prove It Is Equivalent In Cost And Capabilities To Conventional Energy. In July 2017,
Perry voted for: “Buck, R-Colo., amendment that would prohibit funds authorized by the bill from being used by
the Defense Department to purchase alternative energy unless such energy is equivalent in its cost and capabilities
to conventional energy. The bill would require the Defense Department to complete a cost competitiveness
calculation in order to determine the cost and capabilities of such energy sources.” The amendment was rejected,
218-203. [HR 2810, Vote #367, 7/13/17; CQ, 7/13/17]
       Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 510 of 834

                                                                 SCOTT PERRY Rese arch Book | 509


Perry Voted Against An Amendment To Eliminate The Prohibition From Using Funding To Procure A New
Coast Guard Icebreaker From The Underlying Bill. In July 2017, Perry voted against: “Garamendi, D-Calif.,
amendment that would eliminate the bill’s provision that would prohibit defense department funds authorized in the
bill from being used to procure a new Coast Guard icebreaker.” The amendment was rejected, 220-198. [HR 2810,
Vote #366, 7/13/17; CQ, 7/13/17]



Perry Voted For An Amendment To Eliminate The Prohibition On Conducting An Additional Round Of
Base Realignment And Closure From The Underlying Bill. In July 2017, Perry voted for: “McClintock, R-
Calif., amendment that would eliminate the bill’s prohibition on conducting an additional round of base realignment
and closure.” The amendment was rejected, 248-175. [HR 2810, Vote #365, 7/13/17; CQ, 7/13/17]



Perry Voted Against An Amendment To Limit Funding For The Long Range Standoff Weapon And The
W80-4 Warhead Until The Secretary Of Defense Submits A Nuclear Posture Review To Congress. In July
2017, Perry voted against: “Blumenauer, D-Ore., amendment that would limit funding to $95.6 million for
development of the long range standoff weapon and $220.3 million for the W80-4 warhead until the secretary of
Defense, in consultation with other federal agencies, submits to Congress a nuclear posture review including a
detailed assessment of the long range standoff weapon’s capabilities.” The amendment was rejected, 254-169. [HR
2810, Vote #364, 7/13/17; CQ, 7/13/17]



Perry Voted Against An Amendment To Extend The Reporting Period From 10 To 25 Years For Federally
Mandated Reporting On Nuclear Weapons And To Require A Detailed Plan To Sustain And Modernize
Nuclear Weapons. In July 2017, Perry voted against: “Garamendi, D-Calif., amendment that would require that
the federally mandated annual report regarding the nuclear weapons stockpile, complex, delivery systems and the
nuclear weapons command and control system to include a detailed plan to sustain, life-extend, modernize or
replace the nuclear weapons and bombs in the nuclear weapons stockpile, and would extend the scope of the report
from covering a 10-year period to covering a 25-year period.” The amendment was rejected, 232-192. [HR 2810,
Vote #363, 7/13/17; CQ, 7/13/17]



Perry Voted For An Amendment To Allow The Secretary Of Defense To Include Information On The Costs
Of US Nuclear Weapons And Nuclear Weapons Delivery Systems Past A 10-Year Period. In July 2017, Perry
voted for: “Rogers, R-Ky., amendment that would allow the secretary of Defense to include information in the
annual report on the plan for US nuclear systems on the cost of fielding, maintaining, modernizing and replacing
nuclear weapons and nuclear weapons delivery systems past a 10 year period.” The amendment was adopted, 253-
172. [HR 2810, Vote #362, 7/13/17; CQ, 7/13/17]



Perry Voted Against An Amendment To Extend The CBO’s Cost Estimate Review Of Nuclear Weapons
From A 10-Year Period To A 30-Year Period. In July 2017, Perry voted against: “Aguilar, D-Calif., amendment
that would extend a Congressional Budget Office cost estimate review on the fielding, maintaining, modernization,
replacement and life extension of nuclear weapons and nuclear weapons delivery systems from covering a 10-year
period to covering a 30-year period.” The amendment was rejected, 235-188. [HR 2810, Vote #361, 7/13/17; CQ,
7/13/17]
       Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 511 of 834

                                                                 SCOTT PERRY Rese arch Book | 510



Perry Voted Against An Amendment To Prevent The Department Of Defense From Developing
Intermediate Range Ground-Launched Missile Systems Until They Prove It Is Both Preferred For Ensuring
That The NATO Defense And Deterrence Posture Remains Credible And Necessary For Returning Russia
To Full Compliance With The INF Treaty. In July 2017, Perry voted against: “Blumenauer, D-Ore., amendment
that would prohibit the Department of Defense from developing and funding an intermediate range ground-
launched missile system until the secretary of Defense has certified to Congress that such missile system is
preferred for ensuring that the North Atlantic Treaty Organization’s deterrence and defense posture remains
credible in the face of a Russian intermediate ground-launched missile system, and the secretary of State has
certified to Congress that such missile system is necessary to the secretary’s efforts to return Russia to full
compliance with the INF treaty.” The amendment was rejected, 249-173. [HR 2810, Vote #360, 7/13/17; CQ,
7/13/17]



Perry Voted Against An Amendment Removing The Underlying Bill’s Prohibition On Using Funds To
Relocate Individuals Detained At Guantanamo Bay To The United States. In July 2017, Perry voted against:
“Nadler, D-N.Y., amendment that would remove the bill’s prohibition on the use of funds for the transfer or release
of individuals detained at Guantanamo Bay to the United States.” The amendment was rejected, 257-167. [HR
2810, Vote #359, 7/13/17; CQ, 7/13/17]



Perry Voted Against An Amendment Expressing the Sense Of Congress That The Increase Of Defense
Spending Should Be Matched By A Dollar-For-Dollar Increase Of Non-Defense Spending. In July 2017, Perry
voted against: “Jayapal, D-Wash., for Pocan, D-Wis., amendment that would express the sense of Congress that any
increase of the combined amount authorized for National Defense Budget and Overseas Contingency Operations
should be matched by a dollar-for-dollar increase of the annual amounts authorized for the federal non-defense
discretionary budget.” The amendment was rejected, 245-179. [HR 2810, Vote #358, 7/13/17; CQ, 7/13/17]



Perry Voted Against An Amendment To Instruct The President To Reduce The Funds Authorized By The
NDAA By 1%. In July 2017, Perry voted against: “Polis, D-Colo., amendment that would direct the president to
make reductions in amounts authorized by the bill as the president considers appropriate to reach a total reduction
of one percent of the funds authorized by the bill. Military, reserve and National Guard personnel accounts and the
Defense Health Program account would not be eligible for such reductions.” The amendment was rejected, 351-73.
[HR 2810, Vote #357, 7/13/17; CQ, 7/13/17]



Perry Voted For An Amendment To Prevent The Defense Department From Entering Into Or Acting Upon
Existing Contracts With Biorefineries. In July 2017, Perry voted for: “Conaway, R-Texas, amendment that
would prohibit the Defense Department from entering into any new contracts, making any awards, or expending
any funds with respect to drop-in biofuels or biorefineries.” The amendment was rejected, 225-198. [HR 2810,
Vote #356, 7/13/17; CQ, 7/13/17]


Perry Voted For Providing $577.9 Billion In Discretionary Funding For The Defense Department In Fiscal
2017. In March 2017, Perry voted for “passage of the bill that would provide $577.9 billion in discretionary funding
for the Defense Department in fiscal 2017. The total would include $516.1 billion in base Defense Department
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 512 of 834

                                                                   SCOTT PERRY Rese arch Book | 511

funding subject to spending caps. It also would include $61.8 billion in overseas contingency operations funding.
The bill would provide approximately $210.1 billion for operations and maintenance, approximately $117.8 billion
for procurement, approximately $72.7 billion for research and development and $132.2 billion for military
personnel, including a 2.1 percent pay raise. It also would provide roughly $34.1 billion for defense health
programs. The measure would prohibit use of funds to construct or modify potential facilities in the United States to
house Guantanamo Bay detainees.” The bill passed by a vote of 371-48. [HR 1301, Vote #136, 3/8/17; CQ, 3/8/17]

Perry Voted For Granting Gen. James Mattis An Exemption On The Prohibition Of Newly-Retired Officers
From Serving As Secretary Of Defense. In January 2017, Perry voted for “passage of the bill that would allow the
first person to be confirmed secretary of Defense after the bill’s enactment to serve in the position, even if the
individual has not been retired from the military for seven years, so long as the person has been retired for at least
three years. The bill would thus provide an exemption for President-elect Donald Trump’s pick for the position,
retired Marine Corps Gen. James Mattis, from a requirement for a seven-year waiting period before former
servicemembers can be appointed to Defense secretary.” The bill passed (thus cleared for the president) by a vote of
268-151. [S 84, Vote #59, 1/13/17; CQ, 1/13/17]

Perry Voted For An Amendment To Provide $659 Billion To The Defense Department And Would Prohibit
The Money From Being Used To House Guantanamo Detainees In The United States. In January 2018, Perry
voted for “Granger, R-Texas, motion to concur in Senate amendment to the bill with an amendment that would
provide $659.2 billion in discretionary funding for the Defense Department in fiscal 2018. The total would include
$584 billion in base Defense Department funding subject to spending caps. It also would include $75.1 billion in
overseas contingency operations funding, $1.2 billion of which would be for additional U.S. troops in Afghanistan.
The bill would provide approximately $191.7 billion for operations and maintenance and $138.2 billion for military
personnel, including a 2.4 percent pay raise. It also would provide $34.3 billion for defense health programs. The
measure would prohibit use of funds to construct or modify potential facilities in the United States to house
Guantanamo Bay detainees. It would also make permanent a pilot program that allows volunteer groups to obtain
criminal history background checks on prospective employees through a fingerprint check using state and federal
records, which are the original provisions of the bill.” Motion agreed to by a vote of 250-166. [H.R. 695, Vote #49,
1/30/18; CQ, 1/30/18]

Perry Voted For Consideration Of A Measure That Would Provide $659.2 Billion In Discretionary Funding
For The Defense Department In Fiscal 2018. In January 2018, Perry voted for “adoption of the rule (H Res 714)
that would provide for House floor consideration of the Senate amendment to the bill (HR 695) that is the expected
legislative vehicle for a measure that would provide $659.2 billion in discretionary funding for the Defense
Department in fiscal 2018.” Adopted by a vote of 236-183. [H.R. 695, Vote #48, 1/30/18; CQ, 1/30/18]

Economy & Jobs

Perry {{Voted For/Voted Against/Voted Present On/Did Not Vote On}} Establishing The Commerce
Department’s Office Of Space Commerce As The Primary Office Responsible For Authorizing And
Supervising The Operation Of Nongovernmental Activities In Space. In December 2018, Perry {{voted
for/voted against/voted present on/did not vote on}} “Smith, R-Texas, motion to suspend the rules and pass the bill
that would establish the Commerce Department’s Office of Space Commerce as the primary office responsible for
authorizing and supervising the operation of nongovernmental activities in space. It would direct the Transportation
secretary to establish standards for this authorization of certain nongovernmental space activities related to data
collection and imagery.” The motion was rejected by a vote of 239 – 137. [S. 3277, Vote #485, 12/21/18; CQ Floor
Votes, 12/21/18]

Perry Voted For Raising The Maximum Threshold For Contracts That Are Awarded To Small Business
Owners Who Are Women Or Service-Disabled Veterans. In September 2018, Perry voted for “Chabot, R-Ohio,
motion to suspend the rules and pass the bill that would raise the maximum threshold for sole source contracts that
may be awarded to small business that are owned by women or service-disabled veterans, or operate in
underutilized business zones. Contracts would not be allowed to exceed $7 million for industrial manufacturing or
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 513 of 834

                                                                   SCOTT PERRY Rese arch Book | 512

$4 million for any other contract. It would also modify the eligibility determination process for such contracts.” The
motion was agreed to 392-5. [HR 6369, Vote #401, 9/25/18; CQ, 9/25/18]

Perry Voted For Requiring The Small Business Administration To Increase Past Performance Ratings of
Small Business Contractors That Serve As Mentors To Other Small Businesses Within Certain Federal
Programs. In September 2018, Perry voted for “Chabot, R-Ohio, motion to suspend the rules and pass the bill that
would require the Small Business Administration to increase past performance ratings of small business contractors
that serve as mentors to other small businesses within certain federal research and technology programs for small
businesses.” The motion was agreed to 389-6. [HR 6368, Vote #400, 9/25/18; CQ, 9/25/18]

Perry Voted Against An Amendment That Would Have Required The Defense Department To Domestically
Source Their Flatware. In May 2018, Perry voted against: “Tenney, R-N.Y., amendment that would establish a
domestic sourcing requirement at the Department of Defense for stainless steel flatware and would provide for a
one-year phase-in period.” The amendment was rejected, 174-239. [H R 5515, Vote #226, 5/23/18; CQ, 5/23/18]

Perry Voted Against An Amendment That Would Have Required The Defense Department To Domestically
Source Their Dinner Ware. In May 2018, Perry voted against: “McKinley, R-W.Va., amendment that would
establish a domestic sourcing requirement at the Department of Defense for dinner ware and would provide for a
one-year phase-in period.” The amendment was rejected, 160-252. [H R 5515, Vote #225, 5/23/18; CQ, 5/23/18]

Perry Voted For The Standard Merger and Acquisition Reviews Through Equal Rules Act, A Bill To
Reconcile Differences In Anti-Trust Injunction Standards Between The Federal Trade Commission And The
Justice Department. In, Perry voted for “Passage of the bill that would reconcile differences in anti-trust
injunction standards between the Federal Trade Commission and the Justice Department. It would also require FTC
cases related to unfair methods of competition to be processed through federal courts as opposed to the
commission’s administrative process. The bill would allow the FTC to issue judicial actions when resolving a case
and would require the commission to notify state attorneys general in instances in which the state would be entitled
to bring an action.” The vote passed 230-185. [H.R. 5645, Vote #177, 5/9/18; CQ Floor Votes, 5/9/18]

Perry Voted Against A Motion To Recommit With An Amendment Prohibiting Provisions In The Bill From
Applying To Mergers That Would Unreasonably Increase The Cost Of Drugs. In, Perry voted against
“Doggett, D-Texas, motion to recommit the bill to the House Judiciary Committee with instructions to report back
immediately with an amendment that would prohibit provisions in the bill from applying to mergers that would
unreasonably increase the costs of pharmaceutical drugs.” The vote failed 193-220. [H.R. 5645, Vote #176, 5/9/18;
CQ Floor Votes, 5/9/18]

Perry Voted For Blocking A Bill To Invest In Apprenticeship Programs. In May 2018, Perry voted for: “Buck,
R-Colo., motion to order the previous question (thus ending debate and possibility of amendment).” According to
the Democratic Leader’s office, “The Democratic Previous Question would invest in registered apprenticeship
programs that give hard-working Americans the skills and tools they need to compete for good jobs. Additionally,
H.R. 2933 improves coordination between these apprenticeship-trained workers and employers who are looking to
hire them. Promoting apprenticeships is part of offering a better deal to hard-working Americans to ensure that they
can make it in America with better jobs, better wages, and a better future.” A vote for the motion was a vote to
block consideration of the bill. The motion was agreed to 226-177. [H Res 872, Vote #169, 5/8/18; CQ, 5/8/18;
DemocraticLeader.gov, 5/8/18]

Perry Voted For The Innovators To Entrepreneurs Act. In April 2018, Perry voted for a bill that: “Expands the
pool of eligible participants for I-Corps courses by allowing a portion of Small Business Innovation Research
grants and Small Business Technology Transfer grants to be used to fund I-Corps training expenses and by
allowing private citizens to apply to participate and pay out-of-pocket. Authorizes a new I-Corps course for
commercial-ready research ventures that teaches skills involving company organization, attracting investors, and
hiring.” [HR 5086, Vote #149, 4/24/18; House Committee on Science, Space, and Technology, 4/24/18]
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 514 of 834

                                                                   SCOTT PERRY Rese arch Book | 513

Perry Voted For Blocking Consideration Of The Bring Jobs Home Act. In July 2017, Perry voted for: “Cheney,
R-Wyo., motion to order the previous question (thus ending debate and possibility of amendment).” According to
the Democratic Leader’s website, “the Democratic previous question would amend the rule to allow for
consideration of H.R. 685, the bring jobs home act, which closes a tax loophole that actually rewards companies for
moving jobs overseas while providing a tax credit to companies that move jobs back home to the U.S. A vote for the
motion was a vote to block consideration of the Bring Jobs Home Act. The motion was agreed to by a vote of 236-
192. [H RES 454, Vote #393, 7/19/17; CQ, 7/19/17]


Perry Voted For Blocking Consideration Of A Bill That Would Promote Effective Apprenticeships. In July
2017, Perry voted for: “Byrne, R-Ala., motion to order the previous question (thus ending debate and the possibility
of amendment) on the rule (H Res 440).” According to the Democratic Leader’s office, the motion prevented
“consideration of the bill (H.R. 2933) to promote effective registered apprenticeships, for skills, credentials, and
employment, and for other purposes.” A vote for the previous question was a vote to block the bill. The previous
question carried, 234-187. [H Res 440, Vote #354, 7/13/17; CQ, 7/13/17; DemocraticLeader.gov, 7/13/17]



Perry Voted For Blocking An Amendment To The Internal Revenue Code Of 1986 That Would Encourage
Domestic Insourcing And Discourage Foreign Outsourcing. In June 2017, Perry voted for: “Sessions, R-Texas,
motion to order the previous question (thus ending debate and possibility of amendment) on the rule (H Res 415).”
According to the Democratic Leader’s office, the motion prevented “consideration of the bill (H.R. 685) to amend
the Internal Revenue Code of 1986 to encourage domestic insourcing and discourage foreign outsourcing.” A vote
for the previous question was a vote to block consideration of HR 685. The previous question carried, 235-190. [H
Res 415, Vote #339, 6/29/17; CQ, 6/29/17; DemocraticLeader.gov, 6/29/17]


Perry Voted For Blocking A Bill That Would Encourage Domestic Insourcing And Discourage Foreign
Outsourcing. In June 2017, Perry voted for: “Newhouse, R-Wash., motion to order the previous question (thus
ending debate and possibility of amendment) on the rule (H Res 392) that would provide for consideration of the
bill (HR 1873).” According to the Congressional Record, Rep. Polis offered an amendment for “consideration of
the bill (H.R.685) to amend the Internal Revenue Code of 1986 to encourage domestic insourcing and discourage
foreign outsourcing.” A vote for the previous question was a vote to block the bill encouraging domestic insourcing
and discouraging foreign outsourcing. The previous question carried, 229-186. [H Res 392, Vote #312, 6/21/17;
CQ, 6/21/17; Congressional Record, 6/21/17]

Education

Perry Voted For Blocking Consideration Of A Bill Focused On Increasing Access To Early Learning And
Care. In September 2018, Perry voted for: “Buck, R-Colo., motion to order the previous question.” According to
the Congressional Record, “Mr. Speaker, families need access to a system that provides high quality, affordable
early learning and care that will prepare children for success without breaking the bank. That is why, if we defeat
the previous question, I am going to offer an amendment to the rule to bring up Education and the
Workforce Committee Ranking Member Scott’s bill, H.R. 3773, the Child Care for Working Families Act.” A
vote for the motion was a vote to block consideration of a bill to increase access to early learning and care. The
motion was agreed to 224-181. [HR 6691, Vote #386, 9/06/18; CQ, 9/06/18; Congressional Record, 9/06/18]

Perry Voted For Requiring Higher Education Institutions To Ensure That Federal Student Loan Recipients
Receive Annual Financial Counseling. In September 2018, Perry voted for “Passage of the bill that would require
institutions of higher education to ensure that students and parents who receive federal student loans or Pell grants
receive annual financial counseling. It would require that exit counseling be tailored to a borrower’s loans and
potential income. It would authorize $2 million for the Department of Education to develop an online student loan
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 515 of 834

                                                                    SCOTT PERRY Rese arch Book | 514

counseling tool for institutions of higher education to use to meet the bill’s annual requirements.” The bill passed
406-4. [HR 1635, Vote #385, 9/5/18; CQ, 9/5/18]

Perry Voted Against Requiring The Study On Effectiveness Of Student Loans To Include Information On
The Veteran Status Of Borrowers. In September 2018, Perry voted against “Lamb, D-Pa., motion to recommit
the bill to the House Education and the Workforce Committee with instructions to report it back immediately with
an amendment that would require that the bill’s study on the effectiveness of student loan counseling include
information on the veteran status of borrowers.” The motion was rejected 187-224. [HR 1635, Vote #384, 9/5/18;
CQ, 9/5/18]

Perry Voted For Considering A Bill That Would Modify Counseling Requirements For Federal Student
Loan Recipients. In September 2018, Perry voted for “Adoption of the rule (H Res 1049) that would provide for
House floor consideration of the bill (HR 1635) that would modify counseling requirements for federal student loan
recipients, and would provide for House floor consideration of the bill (HR 4606) that would allow certain small-
scale imports and exports of natural gas to be automatically approved.” The resolution was adopted 224-180. [H
Res 1049, Vote #383, 9/5/18; CQ, 9/5/18]

Perry Voted For Blocking Consideration Of A Bill To Make Higher Education More Affordable. In
September 2018, Perry voted for: “Cheney, R-Wyo., motion to order the previous question.” According to the
Congressional Record, “Mr. Speaker, if we defeat the previous question, I will offer an amendment to the rule to
bring up H.R. 6543, the Aim Higher Act. This thoughtful proposal invests in our students, making higher education
more affordable while also addressing the rising costs of college.” A vote for the motion was a vote to block
consideration of a bill to make higher education more affordable. The motion was agreed to 221-186. [HR
1635/4606, Vote #382, 9/05/18; CQ, 9/06/18; Congressional Record, 9/06/18]

Perry Voted For Blocking The Rebuild America’s Schools Act That Would Invest $100 Billion In Physical
And Digital Infrastructure. In May 2018, Perry voted for: “Byrne, R-Ala., motion to order the previous question
(thus ending debate and possibility of amendment).” According to the Democratic Leader’s office, “The
Democratic Previous Question would Rebuild America’s Schools Act of 2017. H.R. 2475 would invest $100 billion
to improve important physical and digital infrastructure in our nation’s schools. It’s crucial for Congress to invest in
infrastructure for our schools to ensure our children receive the education they deserve.” A vote for the motion was
a vote to block consideration of the bill. The motion was agreed to 222-189. [H Res 908, Vote #217, 5/23/18; CQ,
5/23/18; DemocraticLeader.gov, 5/23/18]

Perry Voted Against Exempting Rules Related To Consumer Protections For Student Loan Borrowers From
The SCRUB Act. In March 2017, Perry voted against the “Bonamici, D-Ore., amendment that would exempt from
the bill’s provisions rules related to providing consumer protections for student loan borrowers.” The amendment
was rejected in Committee of the Whole by a vote of 191-235. [HR 998, Vote #109, 3/1/17; CQ, 3/1/17]

Perry Voted For Nullifying A Department Of Education Rule Requiring States To Annually Evaluate
Teacher Certification Programs. In February 2017, Perry voted for “passage of the joint resolution that would
that would nullify an Education Department rule that requires states to annually evaluate the effectiveness of
teacher preparation programs at higher education institutions. Programs are required to be ranked by level of
performance and states would be required to provide assistance to the lowest-performing programs.” The resolution
was passed by a vote of 240-181. [HJRes 8, Vote #85, 2/7/17; CQ, 2/7/17]

Perry Voted For Nullifying A Department Of Education Rule Requiring The Department To Define And
Monitor Low-Performing Schools. In February 2017, Perry voted for “passage of the joint resolution that would
nullify an Education Department rule that requires states to define, subsequently monitor and intervene with
schools deemed to be low-performing schools. Under the department’s rule, states are required to measure
academic achievement through factors such as graduation rates and English proficiency rates.” The resolution was
passed by a vote of 234-190. [HJRes 57, Vote #84, 2/7/17; CQ, 2/7/17]
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 516 of 834

                                                                  SCOTT PERRY Rese arch Book | 515

Energy

Perry Voted For Modifying Nuclear Regulatory Commission Licensing And Fee Processes. In December
2018, Perry voted for “Kinzinger, R-Ill., motion to suspend the rules and pass the bill that would modify Nuclear
Regulatory Commission licensing and fee processes, including several provisions related to the development of
advanced nuclear reactor designs. It would also require the Commission to report on uranium recovery licensing.”
The motion was agreed to by a vote of 361 – 10. [S. 512, Vote #493, 12/21/18; CQ Floor Votes, 12/21/18]

Perry Voted For Allowing Applications For Small-Scale Imports And Exports Of Natural Gas To Be
Automatically Approved If They Would Not Exceed .14 Billion Cubic Feet Per Day. In September 2018, Perry
voted for “Passage of the bill that would allow applications for small-scale imports and exports of natural gas to be
automatically approved if they would not exceed 0.14 billion cubic feet per day and would not require an
environmental impact statement or an environmental assessment.” The bill passed 260-146. [HR 4606, Vote #392,
9/6/18; CQ, 9/6/18]

Perry Voted Against Amending A Bill To Prohibit Any Imports Or Exports From Being Automatically
Approved If The Pipeline Involved Was Acquired Through Eminent Domain. In September 2018, Perry voted
against “Watson Coleman, D-N.J., motion to recommit the bill to the House Energy and Commerce Committee
with instructions to report it back immediately with an amendment that would prohibit any imports or exports from
being automatically approved under the bill’s provisions if any pipeline involved in the importing or exporting
process used land acquired through eminent domain.” The motion was rejected 178-231. [HR 4606, Vote #391,
9/6/18; CQ, 9/6/18]

Perry Voted Against Requiring Natural Gas Exports To Include Information Demonstrating That The
Natural Gas Was Produced Using Techniques To Minimize Methane Emissions. In September 2018, Perry
Voted Against “DeGette, D-Colo., amendment that would require natural gas export applications covered under the
bill to include information to demonstrate that the natural gas was produced using techniques and systems designed
to minimize methane emissions from leaks or venting.” The amendment was rejected 195-210. [HR 4606, Vote
#390, 9/6/18; CQ, 9/6/18]

Perry Did Not Vote On An Amendment That Would Let Hearings And Public Input Before A Relevant
Application Could Be Deemed Consistent With The Public Interest. In September 2018, Perry did not vote on
“Pallone, D-N.J., amendment that would require an opportunity for hearings and public input before a relevant
application could be deemed consistent with the public interest.” The amendment was rejected 176-227. [HR 4606,
Vote #389, 9/6/18; CQ, 9/6/18]

Perry Voted For An Amendment Prohibiting Appropriating Funds For Any Regulation Based On
Documents From The Interagency Working Group On The Social Cost Of Carbon. In July 2018, Perry voted
for: “Mullin, R-Okla., amendment no. 44, that would prohibit appropriated funds from being used to prepare,
propose or promulgate any regulation or guidance which would rely on the analyses found in various documents
published by the Interagency Working Group on the Social Cost of Carbon.” The resolution was adopted by a vote
of 215-199. [H R 6147, Vote #347, 7/18/18; CQ, 7/18/18]

Perry Voted For An Amendment Prohibiting Appropriating Funds To Enforce An EPA Rule On Oil And
Gas Emissions Standards. In July 2018, Perry voted for: “Mullin, R-Okla., amendment no. 43, that would prohibit
appropriated funds from being used to enforce the EPA’s ‘Oil and Natural Gas Sector: Emission Standards for
New, Reconstructed, and Modified Sources’ rule.” The resolution was adopted by a vote of 215-194. [H R 6147,
Vote #346, 7/18/18; CQ, 7/18/18]

Perry Voted For Considering A Concurrent Resolution Expressing The Sense Of Congress That A Carbon
Tax Would Be Detrimental To The Economy. In July 2018, Perry voted for: “Adoption of rule (H Res 1001)
that would provide for House floor consideration of the concurrent resolution (H Con Res 119) expressing the sense
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 517 of 834

                                                                   SCOTT PERRY Rese arch Book | 516

of Congress that a carbon tax would be detrimental to the United States economy.” The amendment was adopted,
229-183. [H Res 1001, Vote #340, 7/18/18; CQ, 7/18/18]

Perry Voted Against A $146.5 Energy-Water-Legislative Branch-Veterans Affairs Appropriations For Fiscal
Year 2019. In June 2018, Perry voted against: “Passage of the bill, as amended, that would provide $146.5 billion
in discretionary funding for fiscal 2019 to various departments, agencies and legislative operations, including $44.7
billion for the Energy Department, the Army Corps of Engineers, the Interior Department’s Bureau of Reclamation;
$98 billion for military construction activities and for VA programs and activities; and $3.8 billion for operations of
the House of Representatives, joint House-Senate items and legislative branch entities such as the Library of
Congress, the Capitol Police, and the Government Accountability Office. It would provide $11.2 billion for
programs that maintain and refurbish nuclear weapons in the United States’ stockpile. As amended, it would
provide $1.1 billion in funding for the Veterans Community Care Program.” The bill passed by a vote of 235-179.
[HR 5895, Vote #257, 6/8/18; CQ, 6/8/18]

    Bill Included Cuts To Renewable Energy Research, Funding For Yucca Mountain Nuclear Waste
    Repository, And Rider To Repeal “Waters Of The United States” Rule. “House lawmakers want more
    money for nuclear weapon modernization efforts while introducing cuts to renewable energy research. It also
    would set aside funding for the Yucca Mountain nuclear waste repository in Nevada and continue funding for
    the mixed oxide fuel fabrication facility in South Carolina. The House bill includes controversial policy riders
    meant to ease the repeal of the EPA-Army Corps joint ‘Waters of the United States’ regulation. Democrats
    have called the measure a “poison pill” unlikely to survive Senate scrutiny.” [CQ, 6/8/18]

    Rep. Lowey: Republicans Attached Veterans Affairs Appropriations To Energy Appropriations To
    Force Through Cuts To Clean Energy Initiatives And Roll Back Clean Water Protections. “This broken
    process has a simple aim: Republicans are using America’s veterans as pawns to force through cuts to clean
    energy research and harmful policy provisions that weaken environmental safeguards. […] With gas prices
    approaching $3 a gallon, the bill cuts energy efficiency and renewable energy initiatives. It cuts
    transformational science efforts, such as the successful and popular ARPA-E program. Just as bad, it contains
    many harmful riders, including rolling back clean water protections, blocking the National Oceans Policy,
    further endangering salmon on the Columbia River, and weakening gun safety rules on public lands.” [Rep.
    Lowey Floor Statement, 6/7/18]

    Appropriations Bill Would Transition VA Choice Program From Mandatory To Discretionary
    Spending, Leaving It Open To Cuts. “While I support many of the increases within the Military Construction
    and Veterans Affairs bill, Republicans have created a dilemma by transitioning the VA Choice program from
    mandatory to discretionary funding in the middle of fiscal year 2019. Even worse, Republicans have blocked
    consideration of my amendment to solve this problem. That will mean a further squeeze, and perhaps even cuts,
    to programs that benefit the middle class.” [Rep. Lowey Floor Statement, 6/7/18]

Perry Voted For An Amendment To Prohibit Appropriating Funds For The Creation Of Regulations Or
Guidance’s That Rely on Analysis From “Interagency Working Group On The Social Cost Of Carbon.” In
June 2018, Perry voted for “Gohmert, R-Texas, amendment that would prohibit appropriated funds from being used
to prepare, propose or promulgate any regulation or guidance which would rely on the analyses found in various
documents published by the Interagency Working Group on the Social Cost of Carbon.” The vote was adopted 212-
201. [HR 5895, Vote #253, 6/8/18; CQ Floor Votes, 6/8/18]

Perry Voted For An Amendment That Would Reduce Appropriations For The Energy Water Division By
$1.5 Billion. In June 2018, Perry voted for “Norman, R-S.C., amendment that would reduce the total amount of
appropriations for the Energy-Water division of the bill by $1.5 billion.” The vote failed 128-289. [HR 5895, Vote
#252, 6/7/18; CQ Floor Votes, 6/7/18]

Perry Voted For An Amendment That Would Reduce All Funds Appropriated In Energy-Water Division Of
The Bill By One Percent. In June 2018, Perry voted for “Blackburn, R-Tenn., amendment that would reduce all
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 518 of 834

                                                                   SCOTT PERRY Rese arch Book | 517

funds appropriated in Energy-Water division of the bill by one percent.” The amendment failed, 155-262. [H.R.
5895, Vote #251, 6/7/18; CQ, 6/7/18]

Perry Voted For An Amendment To Reduce The Salary Of The Administrator Of The Western Area Power
Administration To $1. In June 2018, Perry voted for “Gosar, R-Ariz., amendment that would reduce the salary of
the administrator of the Western Area Power Administration, Mark Gabriel, to $1.” The amendment failed, 139-
276. [H.R. 5895, Vote #249, 6/7/18; CQ, 6/7/18]

Perry Voted For A Bill That Would Require The Nuclear Regulatory Commission To Decide Whether To
Construct A Waste Repository At Yucca Mountain. In May 2018, Perry voted for “Passage of the bill that
would require a decision within 30 months of enactment by the Nuclear Regulatory Commission on the licensing
process and construction relating to the nuclear repository at Yucca Mountain. It would also authorize the
establishment of interim storage facilities to be operated by the Energy Department until the repository is finished,
and would additionally authorize a rail line to connect Yucca Mountain with the national rail system. The bill
would also increase from 70,000 metric tons to 110,000, the allowable storage for the repository and provide
additional financing mechanisms for the Yucca Mountain project as well as the compensation to Nevada for hosting
the national nuclear waste repository.” The bill passed, 340-72. [HR 3053, Vote #179, 5/10/18; CQ, 5/10/18]

Perry Voted Against An Amendment Requiring Consent From State, Local, And Tribal Governments
Before Transporting Nuclear Fuel And Nuclear Waste. In, Perry voted against “Titus, D-Nev., amendment that
would strike all provisions in the bill and would require consent form state, local, and tribal governments before
spent nuclear fuel or high-level radioactive waste could be transported through the entity’s jurisdiction.” The vote
failed 80-332. [H.R. 3053, Vote #178, 5/10/18; CQ Floor Votes, 5/10/18]

Perry Voted For Modifying Non-Federal Hydropower Project Regulations To Extend Preliminary Permits
To Five Years. In November 2017, Perry voted for: “Passage of the bill that would specify a variety of timeframes
and procedures for the Federal Energy Regulatory Commission to follow in carrying out required permitting and
licensing activities for non-federal hydropower projects and would make FERC the lead agency for coordinating all
applicable federal authorizations. It would extend, from three years to four, the duration of a preliminary permit for
proposed non-federal hydropower projects and would allow project sponsors to initiate construction up to 10 years
after a proposed project receives a license from FERC.” The bill passed 257-166. [HR 3043, Vote #620, 11/8/17;
CQ, 11/8/17]

Perry Voted Against Requiring That Federal Agencies Work With Stakeholders To Create New
Hydropower Licensing Rules. In November 2017, Perry voted against: “Rush, D-Ill., amendment that would
replace the entirety of the bill’s provisions with a requirement that a number of federal agencies work alongside
other stakeholders, including tribal organizations, to develop a rule that would provide a new process for
coordinated federal hydropower project licensing.” The amendment failed 234-185. [HR 3043, Vote #619, 11/8/17;
CQ, 11/8/17]

Perry Voted For Streamlining The Pipeline Approval Process. In July 2017, Perry voted for: “Passage of the
bill that would establish the Federal Energy Regulatory Commission as the sole lead agency for the permitting of
proposals to build or expand natural gas pipelines. The bill would require the commission to set deadlines by which
federal agencies would need to take certain actions as part of the pipeline project proposal review process and
would, in the event an agency fails to meet a deadline set by the commission, require the head of the agency to
notify Congress and set forth a recommended implementation plan for the completion of the action.” Passed by a
vote of 248-179. [H R 2910, Vote #402, 7/19/17; CQ, 7/19/17]

Perry Voted Against Curbing The Eminent Domain Authority of Pipeline Projects. In July 2017, Perry voted
against: “Watson Coleman, D-N.J., motion to recommit the bill to the House Energy and Commerce Committee
with instructions to report it back immediately with an amendment that would prohibit approval of an application
for a certificate of public convenience and necessity under the Natural Gas Act unless the applicant agrees not to
exercise its eminent domain authority under such law.” According to the Democratic Leader’s Office, “Democrats’
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 519 of 834

                                                                    SCOTT PERRY Rese arch Book | 518

Motion to Recommit would add a requirement to the underlying bill that project applicants agree not to exercise
eminent domain authority.” Motion rejected by a vote of 189-239/ [H R 2910, Vote #401, 7/19/17; CQ, 7/19/17;
Democratic Leader’s Office, Motion to Recommit, 7/19/17]

Perry Voted Against Requiring The Federal Energy Regulatory Commission, To Prepare A Supplement To
Its Environmental Impact Statement. In July 2017, Perry voted against: “Beyer, D-Va., amendment that would
require the Federal Energy Regulatory Commission, when conducting a project-related review under the National
Environmental Policy Act, to prepare a supplement to its environmental impact statement in certain cases, such as if
the commission makes a substantial change to the proposed action related to environmental concerns, or if there
were to be “significant new circumstances or information” related to environmental concerns with bearing on the
application.” The amendment was rejected by a vote of 186-222. [H R 2910, Vote #400, 7/19/17; CQ, 7/19/17]

Perry Voted Against Prohibiting The Federal Energy Regulatory Commission From Allowing An Oil Or
Natural Gas Pipeline Project On Lands Managed For Natural Resource Conservation Or Recreation. In July
2017, Perry voted against: “Tsongas, D-Mass., amendment that would that would prohibit the Federal Energy
Regulatory Commission from issuing a certificate of public convenience and necessity to an oil or natural gas
pipeline project if any part of such facility would be located on lands required, by federal, state, or local law, to be
managed for natural resource conservation or recreation.” The amendment was rejected by a vote of 180-249. [H R
2910, Vote #399, 7/19/17; CQ, 7/19/17]

Perry Voted For Establishing A New System For The Approval And Permitting Of Border-Crossing Oil And
Gas Pipelines And Electrical Transmission Lines. In July 2017, Perry voted for: “Passage of the bill that would
establish a new system for the approval and permitting of border-crossing oil and gas pipelines and electrical
transmission lines. The bill would require sponsors of border-crossing oil pipelines and electricity transmission
facilities that cross the U.S. borders into Canada and Mexico to receive a “certificate of crossing” from the relevant
federal agency in order to build or modify their projects, thereby eliminating the need for a presidential permit. The
bill would eliminate the requirement under current law that the Energy Department approve the transmission of
electricity from the U.S. to another country.” The bill passed by a vote of 254-175. [H R 2883, Vote #398, 7/19/17;
CQ, 7/19/17]

Perry Voted Against A Motion Requiring Iron And Steel Products Used In The Border-Crossing Facility To
Be Produced in the United States. In July 2017, Perry voted against: “O’Halleran, D-Ariz., motion to recommit
the bill to the House Energy and Commerce Committee with instructions to report it back immediately with an
amendment that would require, as a condition of issuing a certificate of crossing, that all iron and steel products
used in the construction, connection, operation, and maintenance of a border-crossing facility would be produced in
the United States.” According to the Democratic Leader’s Office, “Democrats’ Motion to Recommit would add a
requirement to the underlying bill that all iron and steel products used in construction, connection, operation, and
maintenance of the border-crossing facility be produced in the United States.” Motion rejected by a vote of 193-
232. [H R 2883, Vote #397, 7/19/17; CQ, 7/19/17; Democratic Leader’s Office, Motion to Recommit, 7/19/17]

Perry Voted Against Prohibiting The Federal Energy Regulatory Commission From Allowing An Oil Or
Natural Gas Pipeline Project On Lands Managed For Natural Resource Conservation Or Recreation. In July
2017, Perry voted against: “Tsongas, D-Mass., amendment that would prohibit the Federal Energy Regulatory
Commission from issuing a certificate of crossing for an oil or natural gas pipeline project if any part of such
facility would be located on lands required, by federal, state, or local law, to be managed for natural resource
conservation or recreation.” The amendment was rejected by a vote of 179-247. [H R 2883, Vote #396, 7/19/17;
CQ, 7/19/17]

Perry Voted Against Establishing The State Department As Having The Agency Of Jurisdiction Regarding
Permitting Cross-Border Oil Pipelines. In July 2017, Perry voted against: “Engel, D-N.Y., amendment that
would establish the State Department as the agency of jurisdiction with respect to permitting authority for cross-
border oil pipelines.” The amendment was rejected by a vote of 182-246. [H R 2883, Vote #395, 7/19/17; CQ,
7/19/17]
       Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 520 of 834

                                                                   SCOTT PERRY Rese arch Book | 519


Perry Voted For Nullifying A Bureau Of Land Management “Methane Rule” To Limit The Release Of
Methane From Oil And Gas Operations On Federal Land. In February 2017, Perry voted for “a Congressional
Review Act resolution to nullify the Bureau of Land Management’s rule to limit the release of methane from oil
and gas operations on federal land. […] The Interior Department’s BLM finalized the venting and flaring rule - also
known as the methane rule - in November. It requires oil and gas operators to control releases of waste methane - a
potent greenhouse gas - by adopting new technologies, more frequently inspecting for leaks and replacing outdated
equipment that discharges large amounts of natural gas.” The resolution was passed by a vote of 221-191. [HJRes
36, Vote #78, 2/3/17; CQ News, 2/3/17]

    Rule Would Force Companies To Capture Methane At Drilling Sites, Preventing An Estimated 180,000
    Tons From Escaping Each Year, And Raising Millions In Revenue Each Year. “The methane emissions
    rule, issued by the Interior Department’s Bureau of Land Management in November, addresses a potent
    greenhouse gas that is accelerating climate change. The rule would force oil and gas companies to capture
    methane that had been previously burned off or ‘flared’ at drilling sites. According to federal estimates, the rule
    would prevent roughly 180,000 tons a year of methane from escaping into the atmosphere and would boost
    federal revenue between $3 million and $13 million a year because firms only pay royalties on the oil and gas
    they capture and contain.” [Washington Post, 5/10/17]

Perry Voted For Protect Oil & Gas Companies From Having To Publicly Disclose Payments To Foreign
Governments. In February 2017, Perry voted for “passage of the joint resolution that would nullify a Securities and
Exchange Commission rule that requires companies that develop oil, natural gas or minerals to publicly report in
detail payments to foreign governments or to the U.S. government totaling at least $100,000 annually per project
for extraction, exploration or export of these resources.” The resolution passed by a vote of 235-187. [HJRes 41,
Vote #72, 2/1/17; CQ, 2/1/17]

Perry Voted Against Excluding Any Rule Intended To Ensure Pipeline Safety From Being Defined As A
“Major Rule.” In January 2017, Perry voted against the “McNerney, D-Calif., for Pallone, D-N.J., amendment that
would exclude rules intended to either ensure the safety of natural gas or hazardous materials pipelines or to
prevent or reduce the impact of spills from such pipelines from the definition of a ‘major rule.’” The amendment
was rejected in Committee of the Whole by a vote of 190-235. [HR 26, Vote #19, 1/5/17; CQ, 1/5/17]

    A “Major Rule” Is Any Rule The OMB Has Found Could Result In A Cost To The Economy Of $100
    Million Or More, A Major Increase In Costs Or “Adverse Effects On Competition, Employment,
    Investment,” And Other Economic Functions. “A ‘major rule’ is any rule that the Office of Information and
    Regulatory Affairs of the Office of Management and Budget finds has resulted in or is likely to result in: (1) an
    annual cost on the economy of $100 million or more (adjusted annually for inflation); (2) a major increase in
    costs or prices for consumers, individual industries, federal, state, or local government agencies, or geographic
    regions; or (3) significant adverse effects on competition, employment, investment, productivity, innovation, or
    the ability of U.S.-based enterprises to compete with foreign-based enterprises.” [HR 26, Summary, 1/5/17]

Perry Voted Against Excluding Any Rule Pertaining To Nuclear Reactor Safety Standards From Being
Defined As A “Major Rule.” In January 2017, Perry voted against the “Nadler, D-N.Y., amendment that would
exclude rules pertaining to nuclear reactor safety standards from the definition of a ‘major rule.’” The amendment
was rejected in Committee of the Whole by a vote of 194-231. [HR 26, Vote #18, 1/5/17; CQ, 1/5/17]

    A “Major Rule” Is Any Rule The OMB Has Found Could Result In A Cost To The Economy Of $100
    Million Or More, A Major Increase In Costs Or “Adverse Effects On Competition, Employment,
    Investment,” And Other Economic Functions. “A ‘major rule’ is any rule that the Office of Information and
    Regulatory Affairs of the Office of Management and Budget finds has resulted in or is likely to result in: (1) an
    annual cost on the economy of $100 million or more (adjusted annually for inflation); (2) a major increase in
    costs or prices for consumers, individual industries, federal, state, or local government agencies, or geographic
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 521 of 834

                                                                    SCOTT PERRY Rese arch Book | 520

    regions; or (3) significant adverse effects on competition, employment, investment, productivity, innovation, or
    the ability of U.S.-based enterprises to compete with foreign-based enterprises.” [HR 26, Summary, 1/5/17]

Environment

Perry Voted For Requiring The Environmental Protection Agency Administrator To Revise Clean Air
Standards With Respect To The Manufacture And Use Of Certain Compression-Ignition Engines Used To
Provide Power In Remote Areas Of Alaska. In December 2018, Perry voted for “Shimkus, R-Ill., motion to
suspend the rules and pass the bill that would require the Environmental Protection Agency administrator to revise
clean air standards with respect to the manufacture and use of certain compression-ignition engines used to provide
power in remote areas of Alaska.” The motion was rejected by a vote of 202 – 171. [S. 1934, Vote #494, 12/21/18;
CQ Floor Votes, 12/21/18]

Perry {{Voted For/Voted Against/Voted Present On/Did Not Vote On}} Reauthorizing A 1998 Act To
Conserve Tropical Forests Internationally, And Expand Its Scope To Also Focus On Coral Reef
Conservation. In December 2018, Perry {{voted for/voted against/voted present on/did not vote on}} “Royce, R-
Calif., motion to suspend the rules and pass the bill that would reauthorize a 1998 act to conserve tropical forests
internationally, and expand its scope to also focus on coral reef conservation. It would authorize $20 million
annually through fiscal 2020 for conservation programs, including grants to other countries for maintaining coral
reef ecosystems. ” The motion was agreed to by a vote of 332 – 43. [S. 1023, Vote #488, 12/21/18; CQ Floor
Votes, 12/21/18]

Perry Voted Against Reauthorizing The National Oceanic And Atmospheric Administration’s National
Drought Information System. In December 2018, Perry voted against: “Smith, R-Texas, motion to suspend the
rules and pass the bill that would reauthorize through fiscal 2023 the National Oceanic and Atmospheric
Administration’s national drought information system. It would authorize $13.5 million for the program in fiscal
2019, with the amount increasing by $250,000 annually through fiscal 2023.” The motion was agreed to by a vote
of 379-9. [S 2200, Vote #461, 12/20/18; CQ, 12/20/18]

Perry Voted For Requiring Several Studies On The Management And Operations Of Fisheries. In December
2018, Perry voted for: “Graves, R-La., motion to suspend the rules and pass the bill that would require several
federal studies by the comptroller general, Commerce secretary, and National Academies on the management and
operation of fisheries. It would also direct the Commerce Department collect and report data on recreational
fisheries and create grants to assist states in complying with data collection.” The motion was agreed to by a vote of
350-11. [S 1520, Vote #444, 12/19/18; CQ, 12/19/18]

Perry Voted Against Authorizing The National Park Service To Acquire 89 Acres Of Land In New York. In
September 2018, Perry voted against “McClintock, R-Calif., motion to suspend the rules and pass the bill that
would authorize the National Park Service to acquire 89 acres of land adjacent to the Franklin D. Roosevelt
National Historic Site and incorporate such land into the site.” The motion was agreed to 394-15. [HR 5420, Vote
#404, 9/26/18; CQ, 9/26/18]

Perry Voted For Authorizing Landowners In Northport Irrigation District Of Nebraska To Repay
Obligations To The Bureau Of Reclamation. In September 2018, Perry voted for “Gianforte, R-Mont., motion to
suspend the rules and pass the bill that would authorize the early repayment of obligations by landowners within the
Northport Irrigation District of Nebraska to the Bureau of Reclamation for construction costs of the North Platte
Project in Nebraska.” The motion was agreed to 378-1. [HR 4689, Vote #396, 9/12/18; CQ, 9/12/18]

Perry Voted For A Bill That Would Direct Several Federal Agencies Across Four Departments To Establish
The Every Kid Outdoors Program. In September 2018, Perry voted for “Gianforte, R-Mont., motion to suspend
the rules and pass the bill that would direct several federal agencies across four departments to jointly establish the
Every Kid Outdoors program to issue all fourth grade students with a pass that would provide free access to
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 522 of 834

                                                                   SCOTT PERRY Rese arch Book | 521

publicly accessible federal lands and waters. The passes would be issued as requested by each student.” The motion
was agreed to 383-2. [HR 3186, Vote #395, 9/12/18; CQ, 9/12/18]

Perry Voted For Requiring The U.S. Forest Service To Exchange Land Within The Ouachita National
Forest For Land Owned By Walnut Grove Community Church. In September 2018, Perry voted for
“Gianforte, R-Mont., motion to suspend the rules and pass the bill that would require the U.S. Forest Service to
exchange four acres of land within the Ouachita National Forest for six acres of land owned by the Walnut Grove
Community Church of Jessieville, Ark.” The motion was agreed to 379-3. [HR 5923, Vote #394, 9/12/18; CQ,
9/12/18]

Perry Voted For Removing The Gray Wolf From The List Of Endangered Species And Therefore Removing
Federal Protections For The Species. In November 2018, Perry voted for “Passage of a bill that would direct the
U.S. Fish and Wildlife Service to issue a rule removing the gray wolf from the list of endangered and threatened
wildlife, thus removing federal protections for the species, in the 48 contiguous United States. It would also direct
the Interior Department to reissue a 2011 rule delisting gray wolves in the Western Great Lakes region of
Minnesota, Wisconsin, and Michigan, and would exempt both rules, and another rule delisting the species in
Wyoming, from judicial review.” The bill passed 196-180. [HR 6784, Vote #420, 11/16/18; CQ, 11/16/18]

Perry Voted For Passage Of A Bill Making Appropriations For The Department Of The Interior,
Environment, And Related Agencies For FY 2019. In July 2018, Perry voted for “Passage of the bill that would
make available $58.7 billion through fiscal 2019, with $35.3 billion for the Department of Interior and
environmental programs, and $23.4 billion for financial services matters and related agencies. Specifically, it would
provide $8 billion for the Environmental Protection Agency, $3.1 billion for the U.S. Forest Service, non-wildfire,
core functions, $13 billion for the Interior Department, and $11.6 billion for the Internal Revenue Service. It would
also place $585 million into a “savings account” that could not be used until the federal budget is balanced. As
amended, it would also restrict greenhouse gas emissions regulations and would limit funding for enforcement of
endangered species-protections for certain animals. Other amendments would also prohibit the District of Columbia
from enforcing certain health care-related provisions.” The bill passed 217-199. [HR 6147, Vote #365, 7/24/18;
CQ, 7/24/18]

Perry Voted For A Resolution Decrying A Carbon Tax. In July 2018, Perry voted for: “Adoption of the
concurrent resolution that would express the sense of Congress that a carbon tax would be detrimental to American
families and businesses, and is not in the best interest of the United States.” The resolution was adopted by a vote of
229-180. [H Con Res 119, Vote #363, 7/19/18; CQ, 7/19/18]

Perry Voted For Prohibiting Funds From Being Used To Pay Lawyers’ Fees In Settlements Related To The
Clean Air Act, Federal Water Pollution Control Act, Or The Endangered Species Act. In July 2018, Perry
voted for: “Smith, R-Mo., amendment no. 70, that would prohibit appropriated funds from being used to pay
attorney’s fees in a settlement related to the Clean Air Act, the Federal Water Pollution Control Act or the
Endangered Species Act.” The amendment was adopted by a vote of 215-199. [HR 6147, Vote #357, 7/18/18; CQ,
7/18/18]

Perry Voted For An Amendment To Prohibit Appropriated Funds From Being Used For The
Environmental Justice Small Grants Program. In July 2018, Perry voted for “Hice, R-Ga., amendment no. 69, to
that would prohibit appropriated funds from being used for Environmental Justice Small Grants Program.” The
amendment failed, 174-240. [H.R. 6147, Vote #356, 7/18/18; CQ, 7/18/18]

Perry Voted For An Amendment To Prohibit Appropriated Funds From Being Used To Establish The
Ironwood Forest National Monument. In July 2018, Perry voted for “Gosar, R-Ariz., amendment no. 63, that
would prohibit appropriated funds from being used to carry out the establishment of the Ironwood Forest National
Monument.” The amendment failed, 193-220. [H.R. 6147, Vote #355, 7/18/18; CQ, 7/18/18]
       Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 523 of 834

                                                                 SCOTT PERRY Rese arch Book | 522

Perry Voted For An Amendment To Prohibit Appropriated Funds From Being Used On Rulemaking
Regarding The Lesser Prairie Chicken. In July 2018, Perry voted for “Pearce, R-N.M., amendment no. 62, that
would prohibit appropriated funds from being used to propose, implement or enforce any rulemaking on the lesser
prairie chicken. “ The amendment was agreed to, 216-199. [H.R. 6147, Vote #354, 7/18/18; CQ, 7/18/18]

Perry Voted For An Amendment To Prohibit Appropriated Funds From Being Used To Treat The New
Mexico Meadow Jumping Mouse As An Endangered Species. In July 2018, Perry voted for “Pearce, R-N.M.,
amendment no. 60, that would prohibit appropriated funds from being used to treat the New Mexico meadow
jumping mouse as an endangered species.” The amendment failed, 206-209. [H.R. 6147, Vote #353, 7/18/18; CQ,
7/18/18]

Perry Voted For An Amendment To Prohibit Funds From Being Used By The EPA For Any Actions
Described As A “Backstop” In A December 2009 Letter From The EPA’s Regional Administrator To The
States In The DC-Area Watershed. In July 2018, Perry voted for “Goodlatte, R-Va., amendment no. 50, that
would prohibit appropriated funds from being used by the EPA to take any actions described as a ‘backstop’ in a
December 2009 letter from the EPA’s regional administrator to the states in the watershed and the District of
Columbia.” The amendment was agreed to, 213-202. [H.R. 6147, Vote #351, 7/18/18; CQ, 7/18/18]

Perry Voted For An Amendment That Would Prohibit Funds From Being Used To Implement The
Threatened Or Endangered Species Listing Of Any Plant Or Wildlife That Has Not Undergone A Review
Mandated By The Endangered Species Act. In July 2018, Perry voted for “Lamborn, R-Colo., amendment no.
49, that would prohibit appropriated funds from being used to implement or enforce the threatened species or
endangered species listing of any plant or wildlife that has not undergone a review as required by the Endangered
Species Act.” The amendment was agreed to, 213-201. [H.R. 6147, Vote #350, 7/18/18; CQ, 7/18/18]

Perry Voted For An Amendment Against Appropriating Funds To Saving The Meadow Jumping Mouse. In
July 2018, Perry voted for: “Lamborn, R-Colo., amendment no. 48, that would prohibit appropriated funds from
being used to implement or enforce the threatened species listing of the Preble’s meadow jumping mouse under the
Endangered Species Act.” The resolution was adopted by a vote of 213-202. [H R 6147, Vote #349, 7/18/18; CQ,
7/18/18]

Perry Voted For An Amendment Against Appropriating Funds To Washington State’s Water Quality
Initiatives. In July 2018, Perry voted for: “McMorris Rodgers, R-Wash., amendment no. 46, that would prohibit
appropriated funds from being used to implement Washington state’s revised water quality standard.” The
resolution was adopted by a vote of 227-185. [H R 6147, Vote #348, 7/18/18; CQ, 7/18/18]

Perry Voted Against Emphasizing A Need For More Funding For The Environmental Justice Program. In
July 2018, Perry voted against: “Adams, D-N.C., amendment no. 29 that would decrease, then increase, funding for
Environmental Protection Agency environmental programs and management by $742,000.” Congress.gov said,
“this increase is to emphasize the need for greater funding for the Environmental Justice program area within the
account.” The resolution failed by a vote of 194-218. [H R 6147, Vote #344, 7/18/18; CQ, 7/18/18; Congress.gov,
accessed 8/2/18]

Perry Voted Against An Amendment That Would Have Increased The Interior Department’s Inspector
General’s Office Budget, While Reducing The Secretary’s. In July 2018, Perry voted against: “Grijalva, D-
Ariz., amendment no. 25, that would increase funding for the Interior Department Inspector General’s Office by
$2.5 million, and would decrease funding for the Office of the Interior Secretary by an equal amount.” The
amendment was rejected, 190-223. [H R 6147, Vote #342, 7/18/18; CQ, 7/18/18]

Perry Voted For An Amendment That Would Have Increased The National Park Service’s Operations
Budget, While Reducing Their Land Acquisition Budget. In July 2018, Perry voted for: “Biggs, R-Ariz.,
amendment no. 1, that would increase funding for the operations and maintenance of the National Park Service by
       Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 524 of 834

                                                                  SCOTT PERRY Rese arch Book | 523

$2.4 million and would decrease funding for land acquisition activities by an equal amount.” The amendment was
rejected, 172-237. [H R 6147, Vote #341, 7/18/18; CQ, 7/18/18]

Perry Voted For Considering FY 2019 Appropriations For Interior, Environment, Financial Services,
Agriculture, FDA, Transportation, And HUD. In July 2018, Perry voted for: “Adoption of the rule (H Res 996)
that would provide for House floor consideration of the bill (HR 6147) that would make available $58.7 billion
through fiscal 2019, with $35.3 billion for the Department of Interior, environment portion, and $23.4 billion for
the Financial Services and related agencies portion.” The rule was adopted 229-184. [H Res 996, Vote #332,
7/18/18; CQ, 7/17/18]

Perry Voted For Passage Of The Endangered Salmon And Fisheries Predation Prevention Act. In June 2018,
Perry voted for “Passage of the bill that would authorize the National Oceanic and Atmospheric Administration to
issue permits for certain state governments to hunt for sea lions. The states that would be eligible for the permits
would be Washington, Oregon, Idaho, and American Indian Tribes with lands surrounding the Columbia River and
its tributaries, and each permit would authorize the taking of up to 100 sea lions.” The bill passed, 288-116. [H.R.
2083, Vote #294, 6/26/18; CQ, 6/26/18]

Perry Voted Against An Amendment To Remove A Ban On The Use Of Funds Appropriated By The Bill To
Further Implement Certain Coastal And Marine Spatial Planning And Ecosystem-Based Management
Projects. In June 2018, Perry voted against “Lowenthal, D-Calif., for Beyer, D-Va., amendment that would remove
a ban on the use of funds appropriated by the bill to further implement certain coastal and marine spatial planning
and ecosystem-based management projects.” The amendment failed, 195-223. [H.R. 5895, Vote #250, 6/7/18; CQ,
6/7/18]

Perry Voted For An Amendment To Repeal Clean Water Rule That Extended Federal Protections To More
Bodies Of Water And Would Protect Against Pollution in 60 Percent Of The Nation’s Bodies Of The Water.
In May 2018, Perry voted for: “Banks, R-Ind., amendment that would repeal the EPA’s rule regarding the definition
of the “Waters of the United States” under the Clean Water Act.” According to the New York Times, the “Waters
of the United States rule, designed to limit pollution in about 60 percent of the nation’s bodies of water, was put
forth by the E.P.A. and the Army Corps of Engineers in 2015. It had extended existing federal protections of large
bodies of water, such as the Chesapeake Bay and Puget Sound, to smaller bodies that flow into them, such as rivers,
small waterways and wetlands. Issued under the authority of the 1972 Clean Water Act, the rule has been hailed by
environmentalists. But farmers, ranchers and real estate developers oppose it as an infringement on their property
rights.” The amendment adopted 238 to 173. [HR 2, Vote #203, 5/18/18; CQ, 5/18/18; New York Times, 1/31/18]

Perry Voted For An Amendment To Exempt Alaska From A Rule That Prohibits Road Construction On
Roadless Forest Service Lands. In May 2018, Perry voted for “Young R-Alaska, amendment that would exempt
Alaska from a 2001 Forest Service rule that prohibits road construction and timber harvesting on approximately
58.5 million acres of roadless Forest Service lands.” The amendment was adopted, 208-207. [HR 1865, Vote #199,
5/17/18; CQ, 5/17/18]

Perry Voted For An Amendment To Limit The Scope Of Certain Forest Management Related
Environmental Impact Statements. In May 2018, Perry voted for “Westerman, R-Ark., amendment that would
require environmental impact statements for certain forest management activities to only study and describe the
forest management activity in question and the alternative of not taking any action.” The amendment was adopted,
224-191. [HR 1865, Vote #198, 5/17/18; CQ, 5/17/18]

Perry Voted For Requiring The Columbia River Power System To Be Operated With Lower Water Flow. In
April 2018, Perry voted for: “Passage of the bill that would require the Federal Columbia River Power System to be
operated under specifications that allow for lower water flow until Sept. 30, 2022, or until the power system is
issued a final environmental impact statement. The power system would be allowed to operate under different
specifications if it would be necessary for public safety or grid reliability.” The bill passed, 225-189. [HR 3144,
Vote #153, 4/25/18; CQ, 4/25/18]
       Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 525 of 834

                                                                  SCOTT PERRY Rese arch Book | 524


    Bill Would Block Additional Water Spill Over Lower Snake River Dams, And Was Opposed By
    Environmental Groups And Fishing Interests As Effort To Thwart Salmon Recovery Efforts. “Breaching
    the four Lower Snake River Dams would require an act of Congress under legislation that passed the U.S.
    House of Representatives today. The bill, sponsored by Reps. Cathy McMorris Rodgers and Dan Newhouse, R-
    Wash., would block spilling of additional water over the dams, which was recently ordered by the court to help
    young salmon and steelhead migrate to the ocean. Any modifications to the dams’ operations would be halted
    for about five years, unless Congress specifically authorized changes to power production or Snake River
    navigation […] Environmental groups, outfitters and commercial and sport fishing interests criticized the bill,
    calling it an effort to thwart salmon recovery efforts by replacing science with a political process. The
    legislation would overturn multiple court rulings on salmon, they said.” [Spokesman-Review, 4/25/18]

Perry Voted Against Blocking An Amendment Ensuring Lowest Possible Rate Of Power From Columbia
River Power System. In April 2018, Perry voted against: “Jayapal, D-Wash., motion to recommit the bill to the
House Natural Resources Committee with instructions to report it back immediately with an amendment that would
prohibit any of the bill’s provisions from preventing the sale of power generated by the Federal Columbia River
Power System at the lowest possible rate.” [HR 3144, Vote #152, 4/25/18; CQ, 4/25/18]

Perry Voted For Requiring Congressional Approval Of Mineral Withdrawal Or Monument Designation In
Minnesota. In November 2017, Perry voted for: “Passage of the bill that would prohibit the designation of national
monuments and the withdrawal of lands in the National Forest System in the state of Minnesota from mineral and
geothermal leases without the approval of Congress. It would designate any mineral leases issued within the
boundaries of the National Forest System lands in Minnesota as indeterminate preference right leases.” The bill
passed 216 to 204. [HR 3905, Vote #643, 11/30/17; CQ, 11/30/17]

Perry Voted Against Amendment Setting The Royalty Rate For Mineral Leases In The Superior National
Forest To 16.66%. In November 2017, Perry voted against: “Grijalva, D-Ariz., amendment that would set a
royalty rate for mineral leases in the Superior National Forest at no less than 16.66 percent.” The amendment failed
182 to 237. [HR 3905, Vote #642, 11/30/17; CQ, 11/30/17]

Perry Voted For Consideration Of A Bill Reauthorizing The EPA’s Brownfields Program And Requiring
Congressional Approval Of Mineral Withdrawal Or Monument Designation In Minnesota. In November
2017, Perry voted for: “Adoption of the rule (H Res 631) that would provide for House floor consideration of the
bill (HR 3017) that would reauthorize the EPA’s brownfields program through fiscal year 2022. It would provide
for consideration of the bill (HR 3905) that would require congressional approval of any mineral withdrawal or
national monument designation involving the National Forest System lands in the state of Minnesota.” The rule was
adopted 228 to 186. [H Res 631, Vote #641, 11/29/17; CQ, 11/29/17]

Perry Voted Against Requiring Forest Management Plans To Include Climate Change Mitigation And
Reauthorizing Counties To Receive Timber Payments From The National Forest Service. In November 2017,
Perry voted against: “O’Halleran, D-Ariz., motion to recommit the bill to the House Natural Resources Committee
with instructions to report it back immediately with an amendment that would reauthorize, through 2020, the
program that allows counties adjacent to National Forest Service lands to receive a percentage of the agency’s
timber sales revenues equal to their average payment in previous years, and would also require any forest
management plan to include strategies for climate change mitigation.” The motion was rejected 230-189. [HR
2936, Vote #597, 11/1/17; CQ, 11/1/17]

Perry Voted Against Eliminating The Forest Management Dispute Arbitration Program. In November 2017,
Perry voted against: “Khanna, D-Calif., amendment that would eliminate the forest management dispute arbitration
pilot program that would be established under the bill.” The amendment was rejected 232-189. [HR 2936, Vote
#594, 11/1/17; CQ, 11/1/17]
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 526 of 834

                                                                   SCOTT PERRY Rese arch Book | 525

    NCPA: The Underlying Bill Would Block The Public From Going To Court To Enforce Environmental
    Laws. “H.R. 2936 prevents the public from going to court to enforce environmental laws and hold the
    government accountable when it violates the law.” [NCPA, 10/31/17]

YYY Voted For Requiring The Federal Government To Provide Advance Notice To The Public Before
Entering Into Consent Decrees, Placing Onerous Restrictions On How The Government Settles Lawsuits
When It Has Been Accused Of Violating The Law. In October 2017, Perry voted for: “Passage of the bill, as
amended, that would require the federal government to provide advance public notice when it plans to enter into
discussions regarding consent decrees and would codify and expand certain disclosure practices with regard to the
Treasury Department’s Judgment Fund payments. It would also allow counsel for the House of Representatives to
intervene or appear as amicus curiae in any federal, state or local court. It would establish a new reporting deadline
for the attorney general to inform Congress whether the Justice Department will contest, or refrain from defending,
the constitutionality of a provision of federal law in court.” The bill passed 234-187. [HR 469, Vote #588,
10/25/17; CQ, 10/25/17]

Perry Voted Against Exempting Settlements Entered Into By Assistant Attorneys General From The Bill’s
Notification Requirements. In October 2017, Perry voted against: “Cartwright, D-Pa., amendment that would
exempt, from the bill’s provisions that would require advance public notice for certain settlement agreements,
settlement agreements entered into by the assistant attorney generals under the process, known as the Meese Policy,
for assistant attorney generals to accept, recommend acceptance, or reject settlement offers.” The amendment failed
232-186. [HR 469, Vote #587, 10/25/17; CQ, 10/25/17]

Perry Voted Against Exempting Settlement Agreements Related To Improving Air And Water Quality From
The Bill’s Notification Requirements. In October 2017, Perry voted against: “McEachin, D-Va., amendment that
would exempt, from the bill’s provisions that would require advance public notice for certain settlement
agreements, settlement agreements related to improvement or maintenance of air or water quality.” The amendment
was rejected 226-187. [HR 469, Vote #586, 10/25/17; CQ, 10/25/17]

Perry Voted Against Exempting Settlement Agreements Regarding Improving Access To Affordable High-
Speed Broadband From The Bill’s Notification Requirements. In October 2017, Perry voted against: “Johnson,
D-Ga., amendment that would exempt, from the bill’s provisions that would require advance public notice for
certain settlement agreements, settlement agreements pertaining to deadlines set by Congress related to improving
access to affordable high-speed broadband in under-served markets.” The amendment was rejected 231-185. [HR
469, Vote #585, 10/25/17; CQ, 10/25/17]

Perry Voted For Requiring The Interior Department Convey Federal Land Within A National Wildlife
Refuge To The State Of Alaska For A Road Between Two Towns. In July 2017, Perry voted for: “Passage of the
bill that would require the Interior Department to convey to the state of Alaska, if requested, 206 acres of federal
land within the Izembek National Wildlife Refuge and Izembek Wilderness for the purpose of constructing a
single-lane gravel road between the towns of King Cove and Cold Bay, Alaska.” The bill passed by a vote of 248-
179. [H R 218, Vote #406, 7/20/17; CQ, 7/20/17]

Perry Voted Against Amendment Prohibiting Implementation Of The King Cove Land Exchange Bill Until
The State Of Alaska Repaid Federal Loans. In July 2017, Perry voted against: “Grijalva, D-Ariz., amendment
that would prohibit implementation of the bill’s provisions until the state of Alaska has repaid $20 million to the
federal government in funds appropriated and loaned to the state of Alaska under the Department of the Interior and
Related Agencies Appropriations Act of 1999, for the purpose of construction of an unpaved road, a dock, and
marine facilities and equipment on King Cove Corporation lands in King Cove, Alaska.” The amendment was
rejected by a vote of 167-260. [H R 218, Vote #405, 7/20/17; CQ, 7/20/17]

Perry Voted Against Amendment To Include A Provision In The King Cove Land Exchange Bill That
Would Require The Implementation Of Federal Mitigation Requirements. In July 2017, Perry voted against:
“Tsongas, D-Mass., amendment that would include in the bill’s road requirements a provision that would require
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 527 of 834

                                                                    SCOTT PERRY Rese arch Book | 526

the implementation of previous federal mitigation requirements established by the Omnibus Public Land
Management Act of 2009, related to the movement of wildlife and tidal flows, for the purpose of constructing a
single-lane gravel road between King Cove, Alaska, and Cold Bay, Alaska.” The amendment was rejected by a vote
of 190-234. [H R 218, Vote #404, 7/20/17; CQ, 7/20/17]

Perry Voted For “Extend[ing] For Eight Years The Deadline For The EPA To Implement New National
Ambient Air Quality Standards For Ground-Level Ozone.” In July 2017, Perry voted for: “Passage of the bill
that would extend for eight years the deadline for the EPA to implement new National Ambient Air Quality
Standards for ground-level ozone (the EPA issued such deadlines on Oct. 26, 2015). The bill would require the
EPA to review the national ambient air quality standards for each pollutant every ten years, instead of every five,
and would require the agency to evaluate possible adverse effects of standard changes, including effects related to
public health, welfare and economics, prior to establishing or revising a national ambient air quality standard.” The
bill passed by a vote of 229-199. [H R 806, Vote #391, 7/18/17; CQ, 7/18/17]

Perry Voted Against A Motion To Prohibit Implementation Of New Air Quality Standards If Those
Standards Could Pose Health Risks To Those Without Access To “Affordable, Comprehensive” Health
Care. In July 2017, Perry voted against: “Cartwright, D-Pa., motion to recommit the bill to the House Energy and
Commerce Committee with instructions to report it back immediately with an amendment that would prohibit
implementation of the bill’s provisions if the Clean Air Scientific Advisory Committee, in consultation with the
Congressional Budget Office, finds such implementation could increase various health risks for individuals without
access to “affordable, comprehensive” health insurance.” According to the Democratic Leader’s Office,
“Democrats’ Motion to Recommit would prohibit implementation of the underlying bill if the Clean Air Scientific
Advisory Committee finds that application of the underlying bill could increase health risks to vulnerable
populations including children, seniors, pregnant women, outdoor workers, and minority and low-income
communities.” Motion rejected by a vote of 191-235. [H R 806, Vote #390, 7/18/17; CQ, 7/18/17; Democratic
Leader’s Office, Motion to Recommit, 7/18/17]

Perry Voted For Striking A Provision From The NDAA Stating Climate Change Poses A Threat To National
Security. . In July 2017, Perry voted for: “Perry, R-Pa., amendment that would eliminate the bill’s provision that
would express the sense of Congress that climate change is a direct threat to national security, and would eliminate
the provision that would require the secretary of Defense to report to Congress on vulnerabilities to military
installations and combatant commands resulting from climate change-related effects.” The amendment was rejected
by a vote of 185-234. [H R 2810, Vote #368, 7/13/17; CQ, 7/13/17]

Perry Voted For A Bill That Prohibited The EPA From Regulating Certain Pesticides. In May 2017, Perry
voted for: “Passage of the bill that would prohibit the EPA and states from requiring permits for the point source
use of a pesticide registered under the Federal Insecticide, Fungicide, and Rodenticide Act. It would prohibit the
EPA or states from requiring a Federal Water Pollution Control Act permit for the use of registered pesticides near
navigable waters.” The bill passed, 265-165. [HR 953, Vote #282, 5/24/17; CQ, 5/24/17]

Perry Voted Against Preventing Special Interests From Undermining Public Health. In May 2017, Perry
voted against: “McGovern, D-Mass., motion to recommit the bill to the House Transportation and Infrastructure
Committee with instructions to report it back immediately with an amendment that would exempt from the bill’s
provisions a discharge of a pesticide if its manufacturer or distributor made a political contribution to the president
or to any federal official responsible for its registration, regulation or the approval of its use.” According to the
Congressional Record, Rep. McGovern said, “This amendment fights back against the corrupting influence of
political contributions from pesticide companies. It would ensure that existing science-based protections for our
families and our environment cannot be overturned by a well-timed contribution to President Trump or to those in
his administration charged with implementing the law.” The motion failed, 230-183. [HR 953, Vote #281, 5/24/17;
CQ, 5/24/17; Congressional Record, 5/24/17]

Perry Voted Against An Amendment To Protect Fisheries From Unregulated Pesticides. In May 2017, Perry
voted against: “Huffman, D-Calif., amendment that would clarify that none of the bill’s provisions would prevent
       Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 528 of 834

                                                                 SCOTT PERRY Rese arch Book | 527

the EPA or a state from requiring a permit under the Federal Water Pollution Control Act for the use of a pesticide
that would have a negative impact on fisheries.” According to the Congressional Record, the amendment “sought to
protect commercial, recreational, and subsistence fisheries from the negative impacts of unregulated discharge.”
The amendment was rejected, 230-189. [HR 953, Vote #280, 5/24/17; CQ, 5/24/17; Congressional Record,
5/24/17]

Perry Voted Against An Amendment To Ensure That Existing Clean Water Protections Apply To The Use
Of Pesticides That Are Exempted From Regulations. In May 2017, Perry voted against: “Esty, D-Conn.,
amendment that would require that the bill’s provisions related to permit exemptions not apply to ingredients or
chemicals in pesticides that contain certain toxic pollutants and hazardous substances previously established by
federal law.” According to the Congressional Record, the amendment “sought to ensure that existing clean water
protections apply to the release of these toxic chemicals into the environment.” The amendment was rejected, 229-
191. [HR 953, Vote #279, 5/24/17; CQ, 5/24/17; Congressional Record, 5/24/17]

Perry Voted For The EPA Science Advisory Board Reform Act. In March 2017, Perry voted for “passage of a
bill that would establish a selection process for members of the EPA’s Science Advisory Board. The bill would
require the board’s members represent a variety of scientific and technical viewpoints. It would require board
member nominees to disclose financial relationships that would be relevant to EPA advisory activities. It would
require the board to generally avoid making policy determinations or recommendations to the EPA.” The bill was
passed by a vote of 229-193. [HR 1431, Vote #208, 3/30/17; CQ, 3/30/17]

    Bill Was Opposed By Clean Water Action, Earthjustice, League of Conservation Voters (LCV), Natural
    Resources Defense Council And Sierra Club. [Clean Water Action, Letter In Opposition, 3/29/17]

    HEADLINE: The Transparency Bills That Would Gut the EPA [The Atlantic, 3/15/17]

    NRDC Called The Bill A “Gift To The Chemical Industry” That Would Make It Much More Difficult To
    Hold Polluting Industries Accountable.” “Another gift to the chemical industry is being wrapped with a bow
    by the Republican Congress. The EPA Science Advisory Board is meant to provide scientific advice to the
    EPA, such as reviewing its chemical hazard assessments. But this new Republican Science Advisory Board Act
    (SAB Act) would instead invite the chemical and regulated industries to help characterize the science of harm
    about their own hazardous products. This, ultimately, would make it much more difficult to hold polluting
    industries accountable.” [NRDC, 3/30/17]

    NRDC Said The Bill Would “Encourage Industry Conflicts In The Review Of Scientific Materials” And
    Hamper The Work And Effectiveness Of The Board, “Undermin[Ing] Important Public Health, Safety
    And Environmental Measures.” “In short, due to these and other provisions, the ‘EPA Science Advisory
    Board Reform Act of 2017’ would alter the nature of the SAB, which has been largely successful in providing
    the EPA expert review of key scientific and technical questions, and would encourage industry conflicts in the
    review of scientific materials. It would also pile new and burdensome requirements on the Board, severely
    hampering its work and effectiveness. The result would be to further stall and undermine important public
    health, safety and environmental measures.” [NRDC, 3/30/17]

Perry Voted Against An Amendment Prohibiting Any Member Of The EPA Science Advisory Board From
Being Employed By Any Interests Before The Board During That Person’s Term And For Three Years
After. In March 2017, Perry voted against the “Foster, D-Ill., motion to recommit the bill the House Science, Space
and Technology Committee with instructions to report it back immediately with an amendment that would prohibit,
both during and for three years following a term on the board, Science Advisory Board members from being
employed by any entity with interests before the board.” The motion was rejected by a vote of 189-233. [HR 1431,
Vote #207, 3/30/17; CQ, 3/30/17]

Perry Voted For Honest and Open New EPA Science Treatment (HONEST) Act, Prohibiting The EPA From
Proposing A Rule Unless The Scientific Information Backing It Up Is Publicly Available. In March 2017,
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 529 of 834

                                                                   SCOTT PERRY Rese arch Book | 528

Perry voted for “passage of the bill that would prohibit the EPA from proposing, finalizing or disseminating a rule,
regulation or standard unless the scientific and technical information on which the EPA’s decisions relied is
publicly available for independent analysis. It would require any personally identifiable information, trade secrets
or sensitive business information to be redacted prior to the publication of the scientific information.” The bill was
passed by a vote of 228-194. [HR 1430, Vote #206, 3/29/17, CQ, 3/29/17]

    The HONEST Act Would Bar Many Kinds Of Scientific Evidence From Consideration, Including
    Studies That Included Medical Records, Which Cannot Legally Be Released, And Greatly Increase Costs
    To Enforce. “For example, it would would stop the EPA from crafting public health protections based on
    studies that use medical records, which are confidential and cannot be legally released. […] The aides I spoke
    to denied that the process would be unmanageable, noting that every federal agency already redacts plenty of
    confidential information. But the Congressional Budget Office estimated that old iterations of the HONEST
    Act would take $250 million a year to enforce, and the new version only allocates an extra $1 million to the
    added burden of redaction—all while Trump is planning to cut the EPA’s budget.” [The Atlantic, 3/15/17]

    HEADLINE: The E.P.A. Says It Wants Research Transparency. Scientists See an Attack on Science.
    [New York Times, 3/26/18]

Perry Voted Against An Amendment Exempting EPA Actions Related To Public Health Threats From The
Bill’s Requirement That The Scientific Information Behind The EPA’s Actions Must Be Publicly Available.
In March 2017, Perry voted against the “McEachin, D-Va., motion to recommit the bill to the House Science, Space
and Technology Committee with instructions to report it back immediately with an amendment that would exempt
EPA actions taken in response to a public health threat from the bill’s requirement that the scientific information
that influenced the EPA’s actions must be publicly available.” The motion was rejected by a vote of 189-232. [HR
1430, Vote #205, 3/29/17; CQ, 3/29/17]

Perry Voted For Considering The EPA Science Advisory Board Reform Act. In March 2017, Perry voted for
the “adoption of the rule (H Res 233) that would provide for House floor consideration of the bill that would
establish a selection process for members of the EPA’s Science Advisory Board. The bill would require board
member nominees to disclose financial relationships that would be relevant to EPA advisory activities.” The rule
was adopted by a vote of 232-188. [HRes 233, Vote #204, 3/29/17; CQ, 3/29/17]

Perry Voted Against Exempting Rules Related To The Enforcement Of The Clean Air Act From The
SCRUB Act. In March 2017, Perry voted against the “Raskin, D-Md., amendment that would exempt from the
bill’s provisions rules related to the enforcement of the Clean Air Act.” The amendment was rejected in Committee
of the Whole by a vote of 189-231. [HR 998, Vote #110, 3/1/17; CQ, 3/1/17]

Perry Voted For A Bill That Would Have Stopped The EPA’s Rules Regulating Kiln Air Pollutants And
Delayed Implementation Of Wood Heater Regulations. In March 2018, Perry voted for “passage of the bill that
would suspend the Environmental Protection Agency’s rules issued Oct. 26, 2015 and Dec. 4, 2015 regarding
emissions standards for hazardous air pollutants from kilns and other facilities that manufacture brick and structural
clay products or clay ceramics until all judicial reviews of such rules are completed. It would also delay
implementation of an agency rule setting performance standards for new residential wood heaters until May 15,
2023.” The bill passed, 234-180. [HR 1917, Vote #99, 3/7/18; CQ, 3/7/18]

Perry Voted For Overturning A Rule Barring Alaska From Allowing Non-Subsistence Hunting On National
Wildlife Reserves. In February 2017, Perry voted for “passage of the joint resolution that would nullify and
disapprove of an Interior Department rule that prohibits certain predator control methods on federal lands in Alaska.
The rule prevents Alaska, which typically has the authority to manage hunting and trapping practices on federal
lands within the state, from allowing certain non-subsistence hunting practices on national wildlife refuges. Under
the rule, prohibited practices include using traps to hunt bears and the taking of wolves and coyotes during denning
season.” The resolution was passed by a vote of 225-193. [HJRes 69, Vote #98, 2/16/17; CQ, 2/16/17]
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 530 of 834

                                                                   SCOTT PERRY Rese arch Book | 529

Perry Voted For Authorizing $1 Million For The Bureau Of Land Management To Survey The Boundary
Along The Red River between Texas And Oklahoma. In February 2017, Perry voted for “passage of the bill that
would authorize $1 million for the Bureau of Land Management to pay for a survey to identify the boundary, with
respect to title and ownership, along the Red River on the border between Texas and Oklahoma. It would require
the survey use the gradient boundary method of measurement established in the Supreme Court case Oklahoma v.
Texas and that the survey be completed within two years of the bill’s enactment.” The bill passed by a vote of 250-
171. [HR 428, Vote #92, 2/14/17; CQ, 2/14/17]

Perry Voted For Nullifying A Bureau Of Land Management Rule Directing The Agency To Develop
Management Plans For Public Lands And Include Public Opinion. In February 2017, Perry voted for “passage
of the joint resolution that would that would disapprove and nullify a Bureau of Land Management rule that amends
the agency’s procedures for the development of resource management plans for public lands. The rule directs BLM
to design management plans that address resource issues in a number of programs related to wildfire prevention,
wildlife habitat protection and demands for renewable and nonrenewable energy. The rule also provides additional
opportunities for the public to submit information and comments on a plan revision or amendment.” The resolution
was passed by a vote of 234-186. [HJRes 44, Vote #83, 2/7/17; CQ, 2/7/17]

Perry Voted For “Kill[ing] A Federal Rule That Gives Americans More Of A Voice In Large-Scale Planning
For Projects Using Public Land. . In February 2017, Perry voted for the “adoption of the rule (H Res 91) that
would provide for House floor consideration of a joint resolution of (H J Res 44) that would nullify a Bureau of
Land Management rule that modifies the BLM’s process of assessing and planning the development of public lands
by increasing public involvement.” According to the Denver Post, “The U.S. House of Representatives on Tuesday
voted to kill a federal rule that gives Americans more of a voice in large-scale planning for projects using public
land […; HJ Res 44] would nullify the Bureau of Land Management’s ‘Planning 2.0’ rule that took effect in
December. That rule governs all planning for future uses of 250 million acres of federal public land that is
concentrated in the West.” The rule was adopted by a vote of 233-186. [HJRes 44, Vote #82, 2/7/17; Denver Post,
2/7/17; CQ, 2/7/17]

Perry Voted For Nullifying The Stream Protection Rule Which Protects Streams From Contamination By
Surface Coal Mining Operations. In February 2017, Perry voted for “Passage of the joint resolution that would
nullify an Office of Surface Mining Reclamation and Enforcement rule that requires surface coal mining
operations, to the extent possible, to avoid disturbing streams and land within 100 feet of the streams. The rule also
includes provisions related to data collection and restoration and requires native trees and plants to be used to
replant reclaimed mine sites.” The resolution was passed by a vote of 228-194. [HJRes 41, Vote #73, 2/1/17; CQ,
2/1/17]

Perry Voted Against An Amendment To HR 5 Striking The Bill’s Requirement That The Forest Service And
The Bureau Of Land Management Perform Regulatory Analyses. In January 2017, Perry voted against the
“Grijalva, D-Ariz., amendment that would remove provisions of the bill that would require the Forest Service and
the Bureau of Land Management to conduct regulatory flexibility analyses, which describe the impact on small
businesses, for land management plans.” The amendment was rejected in Committee of the Whole by a vote of
185-236. [HR 5, Vote #43, 1/11/17; CQ, 1/11/17]

Perry Voted Against Requiring New Rules To Include Reports On Environmental Impact And Impacts On
Low-Income And Rural Communities. In January 2017, Perry voted against the “Grijalva, D-Ariz., amendment
that would require agencies to include an accounting of greenhouse gas emission impacts associated with a rule in
the report that would be required by the bill to be submitted to Congress. The report also would need to include an
analysis of the rule’s impacts on low-income and rural communities. If a rule would increase carbon equivalent
emissions by 25,000 metric tons annually or possibly increase the risk of certain diseases to low-income or rural
communities, then the rule would be considered a ‘major rule.’” The amendment was rejected in Committee of the
Whole by a vote of 193-230. [HR 26, Vote #13, 1/5/17; CQ, 1/5/17]
       Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 531 of 834

                                                                   SCOTT PERRY Rese arch Book | 530

Perry Voted For A Resolution Allowing Congress To More Easily Sell Federal Lands Without Concern For
Taxpayer Costs, Establish Fines For Using Cameras On The House Floor. In January 2017, Perry voted for the
“Adoption of the resolution that would establish the rules of the House for the 115th Congress. Many of the rules
that were in effect at the end of the 114th Congress would carry over. Among the rules changes, it would set
monetary fines for using electronic devices on the House floor to take photos or videos.” The resolution was
adopted by a vote of 234-193. [HRes 5, Vote #6, 1/3/17; CQ, 1/3/17]

    HRes 5 Would “Make It Easier For Members Of The New Congress To Cede Federal Control Of Public
    Lands” Without Concern For Cost To U.S. Treasury. “House Republicans on Tuesday changed the way
    Congress calculates the cost of transferring federal lands to the states and other entities, a move that will make
    it easier for members of the new Congress to cede federal control of public lands. The provision, included as
    part as a larger rules package the House approved by a vote of 233 to 190 during its first day in session,
    highlights the extent to which some congressional Republicans hope to change longstanding rules now that the
    GOP will control the executive and the legislative branches starting Jan. 20. […] Under current Congressional
    Budget Office accounting rules, any transfer of federal land that generates revenue for the U.S. Treasury —
    whether through energy extraction, logging, grazing or other activities — has a cost. If lawmakers wanted to
    give such land to a state, local government or tribe, they would have to account for that loss in expected cash
    flow. […] The immediate impact of the rules change is that lawmakers cannot raise a budgetary point of order
    if a land transfer bill comes to the floor. Under existing House rules, any measure that costs the U.S. Treasury
    money must be offset by either budget cuts or a revenue-raising provision.” [Washington Post, 1/3/17]

Ethics & Government Reform

Perry Voted For Blocking Consideration Of A Bill To Protect Special Counsel Robert Mueller. In September
2018, Perry voted for: “Sessions, R-Texas, motion to order the previous question (thus ending debate and
possibility of amendment) on the rule (H Res 1084) that would provide for House floor consideration of a bill
related to new-business tax deductions (HR 6756), a bill related to tax-favored retirement accounts (HR 6757), and
a bill that would make many temporary aspects of the individual tax code permanent (HR 6760).” According to the
Congressional Record, “Mr. Speaker, if we defeat the previous question, I will offer an amendment to the rule to
bring up Ranking Member Nadler’s bill, the Special Counsel Independence Act. […] Mr. Speaker, I am here to
urge this House to defeat the previous question so that we can hear H.R. 5476, a bipartisan bill to protect the
Special Counsel, Mr. Mueller.” A vote for the motion was a vote to block consideration of a bill protecting Special
Counsel Robert Mueller. The motion was agreed to 227-189. [HR 6756/6757/6760, Vote #409, 9/27/18; CQ,
9/27/18; Congressional Record, 9/27/18]

Perry Voted Against Requiring Each Federal Agency To Develop And Make Public A Comprehensive
Inventory Of Its Data Assets, And Would Direct The Government Accountability Office To Establish A
Public Online Catalogue Of This Data. In December 2018, Perry voted against “Walker, R-N.C., motion to
suspend the rules and concur in the Senate amendment to the bill that would require each federal agency to develop
and make public a comprehensive inventory of its data assets, and would direct the Government Accountability
Office to establish a public online catalogue of this data. It would require each agency to submit an annual policy
plan to the Office of Management and Budget, including the agency’s plans to develop evidence supporting its
policymaking, and would create an interagency advisory committee on agency data use for evidence-building.” The
motion was agreed to by a vote of 356 – 17. [H.R. 4174, Vote #484, 12/21/18; CQ Floor Votes, 12/21/18]

Perry {{Voted For/Voted Against/Voted Present On/Did Not Vote On}} Making Certain Corrections In The
Enrollment Of The Foundations For Evidence-Based Policymaking Act. In December 2018, Perry {{voted
for/voted against/voted present on/did not vote on}} “Mitchell, R-Mich., motion to suspend the rules and agree to
the concurrent resolution that would make certain corrections in the enrollment of the Foundations for Evidence-
Based Policymaking Act.” The motion was agreed to by a vote of 362 – 12. [H. Con. Res. 149, Vote #483,
12/21/18; CQ Floor Votes, 12/21/18]
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 532 of 834

                                                                   SCOTT PERRY Rese arch Book | 531

Perry Voted For Insisting That The Justice Department Fully Comply With The Document Requests And
Subpoenas Issued By The Intelligence And Judiciary Committees. In June 2018, Perry voted for: “Adoption of
the resolution that would that would insist that the Justice Department fully comply with the document requests and
subpoenas issued by the Intelligence and Judiciary committees with regard to potential violations of the Foreign
Intelligence Surveillance Act (FISA) by Justice Department personnel and related matters, by Friday, July 6, 2018.”
The resolution was adopted by a vote of 226 – 183. [H. Res. 970, Vote #306, 6/28/18; CQ, 6/28/18]

    The Resolution Was Spearheaded By Freedom Caucus Leaders To Pressure The Deputy Attorney
    General To Comply With Congressional Demands Related To FBI Investigations Of Hillary Clinton And
    Russian Election Interference. “The resolution, which was spearheaded by House Freedom Caucus leaders
    Mark Meadows and Jim Jordan, is the latest step by conservatives who have been ratcheting up the pressure on
    Deputy Attorney General Rod Rosenstein to comply with congressional demands related to the FBI’s Hillary
    Clinton and Russia investigations. The measure itself is effectively symbolic, but Republicans intend to send a
    message to the Justice Department that the full Congress is demanding compliance with their document
    requests -- or else.” [CNN, 6/26/18]

    Democratic Critics Said The Resolution Was An Attempt To Discredit The Mueller Investigation, And
    Give Trump An Excuse To Fire Rosenstein. “But Democratic critics say this is all a plot to discredit the
    Mueller investigation. They think Trump’s allies are trying to hit the Justice Department with impossible
    demands, so they’ll either have to turn over extremely sensitive information about an ongoing message, or look
    bad by withholding it. Some even think this is mainly about giving Trump an excuse to fire Rosenstein, who,
    again, is Mueller’s boss.” [Vox, 6/28/18]

Perry Voted For Considering Resolution Insisting That The Justice Department Fully Comply With The
Document Requests And Subpoenas Issued By The Intelligence And Judiciary Committees. In June 2018,
Perry voted for: “Adoption of the rule (H Res 971) that would provide for consideration of the resolution (H Res
970) that would insist that the Justice Department fully comply with the document requests and subpoenas issued
by the Intelligence and Judiciary committees with regard to potential violations of the Foreign Intelligence
Surveillance Act (FISA) by Justice Department personnel and related matters, by Friday, July 6, 2018.” The rule
was adopted by a vote of 224 – 184. [H. Res. 971, Vote #305, 6/28/18; CQ, 6/28/18]

Perry Voted For Blocking A Bill To Require Presidential Candidates To Release Tax Returns. In May 2018,
Perry voted for: “Newhouse, R-Wash., motion to order the previous question (thus ending debate and possibility of
amendment).” According to the Democratic Leader’s office, “The Democratic Previous Question would make in
order Ms. Eshoo’s bill H.R. 305. H.R. 305 would amend the Ethics in Government Act of 1978 to require the
President, as well as any candidate of a major political party for the office of the President, to submit their Federal
income tax returns for the three most recent years. This bill would ensure more transparency in the political process
and provide the American people with additional information about potential conflicts of interest of the President or
a candidate for the office of the President.” A vote for the motion was a vote to block consideration of the bill. The
motion was agreed to 223-189. [H Res 879, Vote #173, 5/9/18; CQ, 5/9/18; DemocraticLeader.gov, 5/9/18]

Perry Voted For Blocking A Bill To Ensure That Senior Political Appointees Did Not Spend Federal Funds
On Private Air Travel. In April 2018, Perry voted for: “Woodall, R-Ga., motion to order the previous question
(thus ending debate and possibility of amendment) on the rule…” According to Rep. Torres, “if we defeat the
previous question, I will offer an amendment to the rule to bring up Representative Lieu’s H.R. 3876, the SWAMP
FLYERS Act. This legislation will ensure that senior political appointees are not using Federal funds for official
travel on private aircraft.” A vote for the motion was a vote to block consideration of the amendment. The motion
was agreed to by a vote of 225-190. [H Res 839, Vote #150, 4/25/18; CQ, 4/25/18; Congressional Record, H3518,
4/25/18]

Perry Voted For Blocking A Bill To Require The Disclosure Of The President’s Tax Returns. In April 2018,
Perry voted for: “Newhouse, R-Wash., motion to order the previous question (thus ending debate and possibility of
amendment) on the rule…” According to Rep. Polis, defeating the previous question would “amend the Ethics in
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 533 of 834

                                                                  SCOTT PERRY Rese arch Book | 532

Government Act of 1978 to require the disclosure of certain tax returns by Presidents and certain candidates for the
office of the President, and for other purposes.” A vote for the motion was a vote to block consideration of the
amendment. The motion was agreed to by a vote of 226-189. [H Res 831, Vote #143, 4/18/18; CQ, 4/18/18;
Congressional Record, H 3409, 4/18/18]

Perry Voted Against Preventing Financial Regulations Changes From Being Made For The Gain Of The
President, His Family, Or Other Senior Executive Branch Officials. In March 2018, Perry voted against:
“Connolly D-Va., motion to recommit the bill to the House Financial Services Committee with instructions to
report it back immediately with an amendment that would prevent changes in financial regulations in the bill from
being made at the request of, or for the personal gain of, the president, a member of his family, or other senior
Executive Branch official.” The motion to recommit failed 182-232. [HR 1116, Vote #107, 3/14/18; CQ, 3/14/18]

Perry Voted Against An Amendment That Would Have Noted That The Bill Did Not Authorize Special
Flight Accommodations For The EPA Administrator. In March 2018, Perry voted against “Castor, D-Fla.,
motion to recommit the bill to the House Energy and Commerce Committee with instructions to report it back
immediately with an amendment that would clarify that nothing in the bill would authorize the administrator of the
Environmental Protection Agency to charter a flight, or travel by any air accommodation above coach class, in
order to make certain changes to rules and guidance documents for the purpose of implementing the bill’s provision
regarding standards for residential wood heaters.” The motion was rejected, 186-227. [HR 1917, Vote #98, 3/7/18;
CQ, 3/7/18]



Perry Voted Against Preventing Financial Regulations Changes From Being Made For The Gain Of The
President, His Family, Or Other Senior Executive Branch Officials. In March 2018, Perry voted against “Clark,
D-Mass., motion to recommit the bill to the House Financial Services Committee with instructions to report it back
immediately with an amendment that would prohibit a federal financial regulator from including certain rules in its
review under the Economic Growth and Regulatory Paperwork Reduction Act of 1996 if such rules were issued or
made at the ‘request of and for the personal gain of’ the president, the president’s family members, or senior
executive branch officials who are required to file annual financial disclosure forms.” According to Rep. Clark, the
“amendment simply states that before taking any action to eliminate or change a regulation, regulators must
disclose any communications from the White House or the President’s family advocating for the action and
whether the President, his family, or any senior administration officials would benefit financially from such
action.” The motion was rejected, 182-228. [HR 4607, Vote #94, 3/6/18; CQ, 3/6/18; Congressional Record,
3/6/18]


Perry Voted Against Extending Whistleblower Protections Pertaining To Employees Who Disclose
Information About Improper Use Of Aircrafts By Government Officials. In October 2017, Perry voted against:
“O’Halleran, D-Ariz., motion to recommit the bill would extend the whistleblower protections in the underlying bill
pertaining to employees who disclose information about the improper use of aircraft by government officials.” The
motion was rejected 232-190. [S 585, Vote #567, 10/12/17; CQ, 10/12/17, DemocraticLeader.gov, accessed
11/13/17]

    HEADLINE: “Trump Officials Caught Splurging On Luxury Travel.” [Axios, 9/29/17]

    Sec. Price Spent $400,000 In Charter Flights, Over $1 Million In Travel Cost Alone Before Resigning.
    “Tom Price, Health and Human Services Secretary The flights: $500,000 in military flights to Africa, Asia and
    Europe (which were approved by the White House) and more than $400,000 in charter flights. Total cost: His
    travel has exceeded $1 million, Politico reports, when accounting for both his overseas trips and the more than
    two dozen domestic trips he’s taken on private planes since May.” [Axios, 9/29/17]
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 534 of 834

                                                                   SCOTT PERRY Rese arch Book | 533

    Sec. Pruitt Took $58,000 In Private Taxpayer-Funded Flights. “Scott Pruitt, Environmental Protection
    Agency administrator The flights: A June 7 military flight to Ohio then New York ($36,068); a July 27 charter
    flight from Tulsa, Oklahoma, to Guymon, Oklahoma ($14,434); an August 4 charter flight from Denver,
    Colorado, to Durango, ColoradoA ($5,719); an August 9 flight on the North Dakota governor’s plane ($2,144).
    Total cost: Pruitt took ‘non-commercial’ flights costing taxpayers more than $58,000, according to CBS
    News.” [Axios, 9/29/17]

    Sec. Mnuchin Used Government Jets To Travel On His Honeymoon, And To View The Solar Eclipse.
    “Steve Mnuchin, Treasury Secretary The flights: Mnuchin requested a government jet earlier this year for his
    honeymoon, according to ABC News. He and his wife also used a government jet when traveling to Louisville
    and Fort Knox, Kentucky, which coincided with the eclipse. Total cost: An Air Force spokesman told ABC
    News that a government jet typically costs roughly $25,000 per hour to operate.” [Axios, 9/29/17]

    Sec. Zinke And Aides Took “Several Flights” Including A $12,000 Charter Flight, but Had Not Released
    The Total Number Or Cost Of Flights. “Ryan Zinke, Secretary of the Interior The flights: Zinke and his aides
    have reportedly taken several flights on private or military aircraft, including a $12,000 charter flight — which
    belongs to Nielson & Associates, a Wyoming-based oil-and-gas exploration firm — from Las Vegas to his
    hometown in Montana, and private flights between St. Croix and St. Thomas in U.S. Virgin Islands, per the
    Washington Post. Total cost: Unclear, as the total number of charter or military flights is unknown.” [Axios,
    9/29/17]

    Sec. Shulkin Used Government Funds To Fly Himself And His Wife To Europe Where He Attended A
    Wimbledon Chapmiosion Tennis Match, Toured Westminster Abbey, And Cruised The Thames Amid
    Conducting Official Business. “David Shulkin, Secretary of Veterans Affairs The flights/luxury purchases:
    Although Shulkin flew commercial to Europe for meetings with Danish and British officials about veterans’
    health issues in July, he did use government funds to fly his wife out, stating that she was traveling on
    ‘approved invitational orders,’ per the Washington Post. The government also provided a stipend for her meals.
    They also attended a Wimbledon championship tennis match, toured Westminster Abbey, and took a cruise on
    the Thames. The VA’s defense: All of Shulkin’s activities on the trip, including Wimbledon visit, ‘were
    reviewed and approved by ethics counsel,’ VA press secretary Curt Cashour said in a statement.” [Axios,
    9/29/17]

Perry Voted For Killing A Motion To Require President Trump To Disclose His Tax Returns. In July 2017,
Perry voted for “motion to table (kill) the Cicilline, D-R.I., motion to appeal the ruling of the Chair that the
Cicilline resolution related to the disclosure of President Trump’s tax returns does not constitute a question of the
privileges of the House.” The motion was agreed to 235-190. [Motion, Vote #392, 7/19/17; CQ Floor Votes,
7/19/17]

Perry Voted For Killing A Motion To Require President Trump To Disclose His Tax Returns. In June 2017,
Perry voted for “motion to table (kill) the Doggett, D-Texas., motion to appeal the ruling of the Chair that the
Doggett resolution related to the disclosure of President Trump’s tax returns does not constitute a question of the
privileges of the House.” The motion was agreed to 227-188. [Motion, Vote #311, 6/21/17; CQ Floor Votes,
6/21/17]

Perry Voted For Killing A Motion To Require President Trump To Disclose His Tax Returns. In June 2017,
Perry voted for “McCaul, R-Texas, motion to table (kill) the Capuano, D-Mass., motion to appeal the ruling of the
Chair that the Capuano resolution related to the disclosure of President Trump’s tax returns does not constitute a
question of the privileges of the House.” The motion passed 228-186. [Motion, Vote #292, 6/7/17; CQ Floor Votes,
6/7/17]

Perry Voted For Blocking Efforts To Force The Disclosure Of President Trump’s Tax Return. In June 2017,
Perry voted for: “Buck, R-Colo., motion to order the previous question (thus ending debate and possibility of
amendment) on the rule (H Res 375).” According to The Democratic Leader’s office, “The Democratic previous
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 535 of 834

                                                                    SCOTT PERRY Rese arch Book | 534

question would amend the rule to allow for consideration of H.R. 305, to amend the Ethics in Government Act of
1978 to require any candidate of a major political party for the office of the president to submit their federal income
tax returns for the three most recent years.” A vote for the motion was a vote to block the release of tax returns. The
previous question carried, 228-185. [H Res 375, Vote #290, 6/7/17; CQ, 6/7/17; DemocraticLeader.gov, 6/7/17]

Perry Voted For Blocking Efforts To Force The Disclosure Of President Trump’s Tax Return. In May 2017,
Perry voted for: “Buck, R-Colo., motion to table (kill) the Sanchez, D-Calif., motion to appeal the ruling of the
Chair that the Sanchez resolution related to the disclosure of President Trump’s text returns does not constitute a
question of the privileges of the House.” The motion passed, 225-187. [Motion, Vote #274, 5/17/17; CQ, 5/24/17]

Perry Voted For Blocking A Bill To Require Presidential Candidates To Release Tax Returns. In May 2017,
Perry voted for: “Collins, R-Ga., motion to order the previous question (thus ending debate and possibility of
amendment).” According to the Democratic Leader’s office, “The Democratic previous question would amend the
rule to allow for consideration of H.R. 305, to amend the Ethics in Government Act of 1978 to require any
candidate of a major political party for the office of the president to submit their federal income tax returns for the
three most recent years.” A vote for the motion was a vote to block the release of tax returns. The motion passed
226-188. [H Res 324, Vote #263, 5/18/17; CQ, 5/18/17; DemocraticLeader.gov, 5/18/17]

Perry Voted For Blocking Efforts To Force The Disclosure Of President Trump’s Tax Return. In May 2017,
Perry voted for: “Rothfus, R-Pa., motion to table (kill) the Pascrell, D-N.J., motion to appeal the ruling of the Chair
that the Pascrell resolution related to the disclosure of President Trump’s tax returns does not constitute a question
of the privileges of the House.” The motion was agreed to by a vote of 229-188. [Motion, Vote #261, 5/17/17; CQ,
5/17/17]

Perry Voted For Requiring Fannie Mae And Freddie Mac To Comply With FOIA While Under
Conservatorship. In April 2017, Perry voted for “Adoption of the rule (H Res 280) that would provide for House
floor consideration of the bill that would require that Fannie Mae and Freddie Mac comply with the agency
requirements of the Freedom of Information Act while they are under the conservatorship of the federal
government. It would waive, through the calendar day of April 29, 2017, the two-thirds vote requirement to
consider legislation on the same day it is reported from the House Rules Committee. It also would provide for
consideration of measures under suspension of the rules through the calendar day of April 29, 2017.” The rule was
adopted by a vote of 226-192. [HRes 280, Vote #230, 2/27/17; CQ, 2/27/17]

Perry Voted For Blocking Consideration Of A Resolution Empowering The House Of Representatives To
Investigate Trump’s Potential Conflicts Of Interest. In April 2017, Perry voted for “the Democratic Previous
Question would amend the rule to allow for consideration of H. Res. 286 which would direct certain officials of the
Trump Administration to provide information to the House of Representatives that will enable the House to meet its
constitutional responsibility to conduct oversight of the Trump Administration by investigating potential conflicts
of interests of President Donald J. Trump.” A vote yes was a vote against the Democrats’ resolution. The motion
was agreed to by a vote of 230-193. [HRes 280, Vote #229, 4/27/17; Office of the Democratic Leader, 115th
Congress Previous Questions, 4/27/17]

Perry Voted For Blocking Consideration Of Bill To Require Any Candidate Of A Major Political Party To
Release Three Years Of Federal Income Tax Returns. In April 2017, Perry voted for the “Democratic Previous
Question would amend the rule to allow for consideration of H.R. 305, to amend the Ethics in Government Act of
1978 to require any candidate of a major political party for the office of the President to submit their Federal
income tax returns for the three most recent years.” The previous question passed 231-191. A vote against the
previous question would have allowed the bill to be considered. [HR 305 (HRes 275), Vote #224, 4/26/17; Office
of the Democratic Leader, 115th Congress Previous Questions, 4/26/17]

Perry Voted For Killing A Motion To Require President Trump To Disclose His Tax Returns. In April 2017,
Perry voted for “Foxx, R-N.C., motion to table (kill) the Jeffries, D-N.Y., motion to appeal the ruling of the Chair
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 536 of 834

                                                                     SCOTT PERRY Rese arch Book | 535

that the Jeffries resolution related to the disclosure of President Trump’s tax returns does not constitute a question
of the privileges of the House.” The motion passed 228-184. [Motion, Vote #219, 4/5/17; CQ Floor Votes, 4/5/17]

    Rep. Hakeem Jeffries “Offered A Resolution… To Delay Consideration Of Tax Reform Legislation Until
    After Lawmakers Review Trump’s Tax Returns.” “House Republicans on Wednesday blocked a
    Democratic effort to demand President Trump’s tax returns for the sixth time in as many weeks. Rep. Hakeem
    Jeffries (D-N.Y.) offered a resolution directing the House to delay consideration of tax reform legislation until
    after lawmakers review Trump’s tax returns and conclude how he could benefit from changes to the tax code.”
    [The Hill, 4/5/17]

Perry Voted For Killing A Motion To Require President Trump To Disclose His Tax Returns. In March 2017,
Perry voted for “Flores, R-Texas, motion to table (kill) the Lofgren, D-Calif., motion to appeal the ruling of the
Chair that the Lofgren resolution related to the disclosure of President Trump’s tax returns does not constitute a
question of the privileges of the House.” The motion passed 228-190. [Motion, Vote #201, 3/28/17; CQ Floor
Votes, 3/28/17]

    Republicans Blocked Procedural Effort To Obtain Trump’s Tax Returns From The IRS. “House
    Republicans on Tuesday blocked more attempts by Democrats to obtain President Donald Trump’s tax returns
    from the IRS. House Democrats tried for a third and a fourth time to use procedural votes to pry loose Trump’s
    returns. Republicans blocked both efforts, one on the House floor and the other in the House Ways and Means
    Committee. The House voted 228-190 on a mostly party-line vote to block the Democrats’ effort. The Ways
    and Means Committee voted 24-16 to oppose the effort.” [Associated Press, 3/28/17]

Perry Voted For Blocking Consideration Of Requiring Trump To Disclose His Tax Returns. In March 2017,
Perry voted for the “Burgess, R-Texas, motion to order the previous question (thus ending debate and possibility of
amendment) on the rule (H Res 230).” A vote in favor is a vote against requiring Trump to release his tax returns.
The motion was agreed to by a vote of 232-184. [H Res 230, Vote #199, 3/28/17; CQ, 3/28/17]

Perry Voted For Blocking Consideration Of A Vote Appealing A Ruling That Forcing Trump To Disclose
His Tax Returns Is Not A House Privilege. In March 2017, Perry voted for the “Cheney, R-Wyo., motion to table
(kill) the Polis, D-Colo., motion to appeal the ruling of the Chair that the Polis resolution related to the disclosure of
President Trump’s tax returns does not constitute a question of the privileges of the House.” The motion was agreed
to by a vote of 230-189. [Motion, Vote #182, 3/22/17; CQ, 3/22/17]

Perry Voted For Killing A Motion To Require President Trump To Disclose His Tax Returns. In March 2017,
Perry voted for “McCarthy, R-Calif., motion to table (kill) the Crowley, D-N.Y., motion to appeal the ruling of the
Chair that the Crowley resolution related to the disclosure of President Trump’s tax returns does not constitute a
question of the privileges of the House.” The motion passed 223-183. [Motion, Vote #161, 3/15/17; CQ Floor
Votes, 3/15/17]

    Motion Would Have Forced House To Vote On A Resolution To Request Ten Years Of President
    Trump’s Tax Returns. “Crowley’s measure is similar to resolutions Democratic Reps. Bill Pascrell Jr. (N.J.)
    and Anna Eshoo (Calif.) offered on the House floor in recent weeks. It includes additional language that says
    the American public need to know more about Trump’s business interests in order to ‘ensure that all policies
    put forward by the Trump Administration solely benefit the American public and not his corporate business
    partners.’ As was the case in past weeks, Crowley tried to offer the resolution as ‘privileged,’ meaning the
    House would have to act on it within two legislative days. But Rep. Mike Simpson (R-Idaho), who was
    presiding over the House, ruled that the measure was not privileged, and the vast majority of Republicans voted
    to table Crowley’s appeal of that ruling, 223-183.” [The Hill, 3/15/17]

Perry Voted For Killing A Motion To Require President Trump To Disclose His Tax Returns. In March 2017,
Perry voted for “McCarthy, R-Calif., motion to table (kill) the Eshoo, D-Calif., motion to appeal the ruling of the
Chair that the Eshoo resolution related to the disclosure of President Trump’s tax returns does not constitute a
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 537 of 834

                                                                   SCOTT PERRY Rese arch Book | 536

question of the privileges of the House.” The motion passed 227-186. [Motion, Vote #128, 3/7/17; CQ Floor Votes,
3/7/17]

    Motion Would Have Forced House To Vote On A Resolution To Request Ten Years Of President
    Trump’s Tax Returns. “House Democrats on Tuesday furthered their push to force Republicans to take tough
    votes on President Trump, offering a resolution on the House floor to request Trump’s tax returns for the
    second time in a little over a week. The resolution was blocked on a procedural vote of 227-186. […] Rep.
    Anna Eshoo (D-Calif.) offered a resolution on Tuesday instructing the House to request 10 years of Trump’s
    tax returns so that they can be considered by the House Ways and Means Committee in a closed session.” [The
    Hill, 3/7/17]

Perry Voted Against Consideration Of An Amendment Prohibiting The President From Making Public
Communications About Or Advocating For His Business Interests. In March 2017, Perry voted against the
“Jayapal, D-Wash., motion to recommit the bill to the House Oversight and Government Reform Committee with
instructions to report it back immediately with an amendment that would prohibit the president from making public
communications that refer to a business in which the president has an equity interest and would prohibit the
president from publically advocating on behalf of such business interests.” The motion was rejected by a vote of
189-232. [HR 1004, Vote #125, 3/2/17; CQ, 3/2/17]

Perry Voted Against Recommitting The SCRUBS Act With An Amendment Exempting Rules Related To
Conflict Of Interest And Bribery. In March 2017, Perry voted against the “Raskin, D-Md., motion to recommit
the bill to the House Oversight and Government Reform Committee with instructions to report it back immediately
with an amendment that would exempt from the bill’s provisions rules related to laws governing potential conflicts
of interest and financial disclosures for executive branch employees, and would exempt rules related to bribery.”
The motion was rejected by a vote of 190-235. [HR 998, Vote #113, 3/1/17; CQ, 3/1/17]

Perry Voted Against Exempting Rules Related To Whistleblower Protections From The SCRUB Act. In
March 2017, Perry voted against the “Cummings, D-Md., amendment that would exempt from the bill’s provisions
rules related to whistleblower protections and rules related to penalties for retaliation against whistleblowers.” The
amendment was rejected in Committee of the Whole by a vote of 194-231. [HR 998, Vote #112, 3/1/17; CQ,
3/1/17]

Perry Voted For Blocking Consideration Of Bill To Require Any Candidate Of A Major Political Party To
Release Three Years Of Federal Income Tax Returns. In June 2016, Perry voted for the “Democratic Previous
Question would amend the rule to allow for consideration of H.R. 305, to amend the Ethics in Government Act of
1978 to require any candidate of a major political party for the office of the President to submit their Federal
income tax returns for the three most recent years.” The previous question passed 224-191. A vote against the
previous question would have allowed the bill to be considered. [H Res 150, Vote #103, 2/28/17; Office of the
Democratic Leader, 115th Congress Previous Questions, 2/28/17]

Perry Voted For Killing A Motion To Require President Trump To Disclose His Tax Returns. In February
2017, Perry voted for “McCarthy, R-Calif., motion to table (kill) the Pascrell, D-N.J., motion to appeal the ruling of
the Chair that the Pascrell resolution related to the disclosure of President Trump’s tax returns does not constitute a
question of the privileges of the House.” The motion passed 229-185. [Motion, Vote #101, 2/27/17; CQ Floor
Votes, 2/27/17]

    Motion Would Have Forced House To Vote On A Resolution To Request Ten Years Of President
    Trump’s Tax Returns. “A House Democratic lawmaker attempted Monday to force a House floor vote on a
    resolution to request President Trump’s tax returns, but the effort failed on a party line vote, 229-185, with two
    Republicans voting ‘present.’ The move was the latest in a series of Democratic efforts to push Congress to
    request Trump’s tax returns, and Democrats demanded a roll call vote to force Republicans to go on the record.
    […] Rep. Bill Pascrell (D-N.J.) offered a resolution that would have directed the House to request 10 years of
       Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 538 of 834

                                                                 SCOTT PERRY Rese arch Book | 537

    Trump’s tax returns, have the House Ways and Means Committee review them in a closed session and then
    vote to send the information in the returns to the full House.” [The Hill, 2/27/17]

    Democrats Offered Resolution To “Instruct The House To Request Trump’s Tax Returns From The
    Last Decade So That The House Ways And Means Committee… Can Review Them In A Closed
    Session.” “Democrats have offered similar resolution three other times in the last four weeks, which all
    resulted in procedural votes. The resolutions would instruct the House to request Trump’s tax returns from the
    last decade so that the House Ways and Means Committee, which has oversight of the Internal Revenue
    Service, could review them in a closed session. The chairmen of the House Ways and Means Committee,
    Senate Finance Committee and Joint Committee on Taxation have the power to request individual tax return
    information from the Treasury Department.” [The Hill, 3/20/17]

        After Republican Presiding Officers Ruled Measure Did Not Qualify As “Privileged” Action Under
        House Rules, Democrats Forced Roll Call Vote To Appeal Ruling. “Three other Democrats in recent
        weeks offered similar resolutions as “privileged,” which would require the House to act within two
        legislative days. The presiding officer in the House at those times ruled that the measure didn’t qualify as
        “privileged” by affecting the chamber’s dignity and integrity. Democrats demanded roll call votes to appeal
        those rulings.” [The Hill, 3/20/17]

Perry Voted For Blocking Consideration Of The Presidential Tax Transparency Act. In January 2017, Perry
voted for the “Democratic Previous Question would amend the rule to allow for consideration of H.R. 305, the
Presidential Tax Transparency Act.” The previous question passed 233-187. A vote against the previous question
would have allowed the bill to be considered. [H Res 55, Vote #62, 1/24/17; Office of the Democratic Leader, 115th
Congress Previous Questions, 1/24/17]

Perry Voted For A Motion To Table A Resolution Condemning Representative Paul Gosar For Certain
Actions Regarding Attendance At The State Of The Union Address. In February 2018, Perry voted for a
“motion to table (kill) a resolution related to comments made by Rep. Gosar, R-Ariz., on Jan. 30, 2018, and their
compliance with the Code of Official Conduct for the House.” The motion was adopted, 231-187. [H.Res.726, Vote
#53, 2/6/18; CQ, 2/6/18]

Perry Voted For Blocking Consideration Of A Bill To Address The Financial Conflicts Of Interest Of The
President. In January 2017, Perry voted for the “Democratic Previous Question would amend the rule to allow for
consideration of H.R. 371, to address financial conflicts of interest of the President and Vice President.” The
previous question passed 232-168. A vote against the previous question would have allowed the bill to be
considered. [H Res 40, Vote #32, 1/11/17; Office of the Democratic Leader, 115th Congress Previous Questions,
1/11/17]

FEMA & Disaster Relief

Perry Voted For Extending The National Flood Insurance Program Through May 31, 2019. In December
2018, Perry voted for “MacArthur, R-N.J., motion to suspend the rules and pass the bill that would extend the
authorization and authorities under the National Flood Insurance Program through May 31, 2019. The program is
administered by the Federal Emergency Management Agency and offers federally-backed flood insurance to
individuals and entities in communities that adopt certain flood plain management standards.” The motion was
agreed to by a vote of 315 – 48. [S. 3628, Vote #500, 12/21/18; CQ Floor Votes, 12/21/18]

Perry Voted Against Correcting The Enrollment Of The National Flood Insurance Program Extension Act
In The Senate Bill. In December 2018, Perry voted against “MacArthur, R-N.J., motion to suspend the rules and
agree to the concurrent resolution (H Con Res 148), that would make a correction in the enrollment of the National
Flood Insurance Program Extension Act.” The motion was agreed to by a vote of 344 - 25. [H. Con. Res. 148, Vote
#499, 12/21/18; CQ Floor Votes, 12/21/18]
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 539 of 834

                                                                   SCOTT PERRY Rese arch Book | 538

Perry Voted For Extending The Authorization Of The National Flood Insurance Program Through May 31,
2019 And Stating That FEMA May Not Restrict Organizations From Selling Private Flood Insurance. In
December 2018, Perry voted for “Walker, R-N.C., motion to suspend the rules and pass the bill that would extend
the authorization and authorities under the National Flood Insurance Program through through May 31, 2019. The
program is administered by the Federal Emergency Management Agency and offers federally-backed flood
insurance to individuals and entities in communities that adopt certain flood plain management standards. It would
also state that FEMA may not restrict organizations from selling private flood insurance as a condition of
participating in program activities.” The motion was rejected by a vote of 148 – 226. [H. R. 7388, Vote #497,
12/21/18; CQ Floor Votes, 12/21/18]

Perry Voted For Phasing Out A Biodiesel Tax Credit And Providing Temporary Tax Relief For Victims Of
Hurricanes And Wildfires. In December 2018, Perry voted for: “Adoption of the rule (H Res 1180) that would
provide consideration of the House amendment to the Senate amendment to a bill (HR 88) that is the expected
legislative vehicle for a package of tax-related bills. HR 88 would extend and gradually phase out through 2024 a
biodiesel tax credit, make permanent a railroad track maintenance credit at a reduced rate, and provide temporary
tax relief for victims of hurricanes and wildfires. The rule would also provide for floor proceedings during the
period between Dec. 24, 2018 and Jan. 3, 2019.” The rule was adopted by a vote of 207-170. [HR 88, Vote #446,
12/20/18; CQ, 12/20/18]

Perry Voted For Extending The Authorization Of The National Flood Insurance Program. In November
2018, Perry voted for “Hensarling, R-Texas, motion to suspend the rules and pass the bill that would extend the
authorization and authorities under the National Flood Insurance Program for one week, through Dec. 7, 2018. The
program is administered by the Federal Emergency Management Agency and offers federally-backed flood
insurance to individuals and entities in communities that adopt certain flood plain management standards.” The
motion was agreed to 350-46. [HR 7187, Vote #424, 11/29/18; CQ, 11/29/18]

Perry Voted Against Blocking An Amendment To Require Direct Federal Assistance Cover 100 Percent Of
Eligible Costs In Any State Or Territory Impacted By 2017 Extreme Weather Events. In April 2018, Perry
voted against: “Velazquez, D-N.Y., motion to recommit the bill to the House Transportation and Infrastructure
Committee with instructions to report it back immediately with an amendment that would require that direct federal
assistance cover 100 percent of eligible costs in any state or U.S. territory impacted by Hurricanes Harvey, Irma
and Maria, or the wildfires in California.” The motion was rejected 182 to 223. [HR 4, Vote #164, 4/27/18; CQ,
4/27/18]

Perry Voted Against $81 Billion In Supplemental Disaster Appropriations. In December 2017, Perry voted
against: “Passage of the bill that would make further supplemental appropriations for fiscal 2018 for disaster
assistance for Hurricanes Harvey, Irma, and Maria and wildfires that occurred in calendar year 2017. The bill
would authorizes $81 billion in aid for ongoing response and recovery from 2017 hurricanes and wildfires, and
would authorize Puerto Rico to use surplus toll credits to cover the local share of federal highway emergency relief.
The bill would remove a cap on federal highway assistance to U.S. territories for fiscal 2018 and 2019.” The bill
passed 251 to 169. [HR 4667, Vote #709, 12/21/17; CQ, 12/21/17]

Perry Voted For Reauthorizing The National Flood Insurance Program Without Risk-Reduction Programs
Or Flood-Risk Mapping. In November 2017, Perry voted for: “Passage of the bill, as amended, that would
reauthorize the National Flood Insurance Program through fiscal 2022 and would make modifications to the
program, including: raise annual surcharges and reserve fund assessments on federal flood insurance policyholders,
raise rates on properties that incur multiple losses, establish an annual deductible for severe and extreme repetitive
loss properties and end the requirement that flood insurance be purchased for commercial and multifamily
properties located in flood risk zones. It would also require that flood insurance provided by private sector carriers
be accepted by Federal Emergency Management Agency and considered as meeting the National Flood Insurance
Program’s mandatory flood insurance purchase requirements, and would allow private insurers and any other
interested party to review FEMA information regarding its assessments of flood risk.” The bill passed 237-189.
[HR 2874, Vote #630, 11/14/17; CQ, 11/14/17]
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 540 of 834

                                                                    SCOTT PERRY Rese arch Book | 539


    HEADLINE: “U.S. House Of Representatives Misses Mark In Reducing Nation’s Flood Risk.
    “‘Unfortunately, this bill falls short of significant improvements needed to bolster risk reduction and flood-risk
    mapping efforts under the National Flood Insurance Program,’ Murdock said. ‘The program has failed to
    achieve its intended goal of lessening our nation’s flood risk. Congress needs to place more emphasis on
    reforms that mitigate risk and promote using the best-available science and technology in mapping processes. It
    is particularly important that reforms enable the restoration of functioning floodplains and disincentivize
    development in areas of high flood risk.’” [Nature Conservancy, 11/15/17]

Perry Voted Against Requiring FEMA To Certify That Claims From Hurricane Sandy Were Resolved
Before The National Flood Insurance Program Is Reauthorized. In November 2017, Perry voted against:
“Pascrell, D-N.J., motion to recommit the bill to the House Financial Services Committee with instructions to
report it back immediately with an amendment that would prevent the bill’s provisions from taking effect unless the
Federal Emergency Management Agency certifies the resolution of all claims for losses resulting from Hurricane
Sandy of 2012 that were covered under the National Flood Insurance Program.” The motion was rejected 236-190.
[HR 2874, Vote #629, 11/14/17; CQ, 11/14/17]

Perry Voted For Considering The National Defense Authorization Act Of 2018 And Reauthorizing The
National Flood Insurance Program. In November 2017, Perry voted for: “Adoption of the rule (H Res 616) that
would provide for House floor consideration of the conference report to accompany the bill (HR 2810) that would
authorize $692.1 billion for defense programs in fiscal 2018. It would also provide for consideration of the bill (HR
2874) that would reauthorize the National Flood Insurance Program through fiscal 2022 and would modify several
aspects of the program. The rule would require the House clerk to not transmit to the Senate a message that the
House has adopted the conference report to accompany the Fiscal 2018 Defense Authorization (HR 2810) until the
House receives a message from the Senate that the Senate has passed a bill (HR 4374), without amendment, that
would authorize the Food and Drug Administration to expedite consideration of certain medical products at the
Pentagon’s request.” The rule was adopted 233-187. [HRes 616, Vote #627, 11/14/17; CQ, 11/14/17]

Perry Voted For The Resilient Federal Forests Act Of 2017, Allowing President To Declare Wildfire
Disasters And Fund FEMA Relief As Well As Expedite Timber Salvage After Fires. In November 2017, Perry
voted for: “Passage of the bill that would allow for a presidential declaration of a major disaster with regard to
wildfires, which would allow for the release of funding from Federal Emergency Management Agency’s Disaster
Relief Fund to fight major wildfires, and would modify the disaster cap under the Budget Control Act to account
for expected wildfire funding needs. It would also exempt various forest management activities from filing
environmental impact statements and would provide for expedited timber salvage operations and reforestation
activities after catastrophic events. It would prohibit any court from issuing restraining orders or injunctions against
salvage operations or reforestation activities undertaken in response to a large-scale catastrophic event.” The bill
passed 257-166. [HR 2936, Vote #598, 11/1/17; CQ, 11/1/17]

    National Parks Conservation Association: The Resilient Federal Forests Act Was “Extreme And… Puts
    Our Forests, Communities And Wildlife At Risk.” “NPCA, along with partners, submitted the following
    position to the House of Representatives ahead of an expected floor vote the week of October 30, 2017. On
    behalf of our millions of our members and supporters, we urge you to OPPOSE the Resilient Federal Forest Act
    of 2017 (H.R. 2936). This bill is extreme and unfortunately, instead of protecting and restoring our public
    forests, H.R. 2936 puts our forests, communities and wildlife at risk.” [NCPA, 10/31/17]

    NCPA: Wildfire Suppression Funding In The RFFA Was “Completely Inadequate, Leaving
    Unaddressed The Largest Part Of The Problem: The Growing Impact Of Wildfire Suppression On The
    Forest Service’s Annual Budget.” “The provisions offered in response to the wildfire funding crisis, even in
    this most recent version of the bill, are completely inadequate, leaving unaddressed the largest part of the
    problem: the growing impact of wildfire suppression on the Forest Service’s annual budget.” [NCPA, 10/31/17]
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 541 of 834

                                                                    SCOTT PERRY Rese arch Book | 540

Perry Did Not Vote On The Resilient Federal Forests Act Of 2017. In November 2017, Perry did not vote on:
“Adoption of the rule (H Res 595) that would provide for House floor consideration of the bill (HR 2936) that
would allow for a presidential declaration of a major disaster with regard to wildfires, which would allow for the
release of funding from Federal Emergency Management Agency’s Disaster Relief Fund to fight major wildfires,
and would modify the disaster cap under the Budget Control Act to account for expected wildfire funding needs. It
would also include various categorical exclusions from certain environmental reviews.” The resolution was adopted
232-184. [HRes 595, Vote #593, 11/1/17; CQ, 11/1/17]

Perry Voted Against Making $36.5 Billion In Emergency Supplemental Funding For Fiscal 2018 To Partially
Cover Costs Of Natural Disasters. In October 2017, Perry voted against: “Frelinghuysen, R-N.J., motion to
suspend the rules and agree to the resolution (H Res 569) that would provide that upon agreeing to the resolution,
the House will have been considered to have concurred in the Senate amendment to the bill (HR 2266) with a
House amendment that would make available $36.5 billion in emergency supplemental funding for fiscal 2018 to
partially cover the costs of responding to multiple natural disasters, including hurricanes and wildfires. The measure
would include $18.7 billion for the Federal Emergency Management Agency’s Disaster Relief Fund - $4.9 billion
of which would be used for disaster relief loans to Puerto Rico and the U.S. Virgin Islands. It would also cancel $16
billion of the Treasury debt incurred by FEMA’s National Flood Insurance Program, would release $1.2 billion in
contingency reserves from the Supplemental Nutrition Assistance Program for use in Puerto Rico would provide
$577 million in funding to fight wildfires.” The motion was agreed to 353-69. [HRes 569, Vote #566, 10/12/17;
CQ, 10/12/17]

Perry Voted Against An Amendment To Exempt The National Interagency Fire Center From Any
Provisions Of The Underlying Bill That Would Prevent Them From Having The Water Supply They Need
To Fight Wildfires. In July 2017, Perry voted against: “Carbajal, D-Calif., motion to recommit the bill to the
House Natural Resources Committee with instructions to report it back immediately with an amendment that would
exempt the National Interagency Fire Center from any of the bill’s provisions that would impair the center’s ability
to ensure that there is an adequate supply of water to fight wildfires.” The motion was rejected, 230-189. [HR 23,
Vote #351, 7/12/17; CQ, 7/12/17]

Perry Voted For A Six Month Extension Of FAA Taxes Tied To Hurricane Relief And Flood Insurance
Programs. In September 2017, Perry voted for: “Passage of the bill that would extend through March 31, 2018,
various expiring authorities, programs and activities for the Federal Aviation Administration. The measure would
also extend multiple health care programs and would establish the basis for the development of a private flood
insurance market. It would modify tax provisions for individuals living in areas impacted by Hurricanes Harvey,
Irma and Maria, and would allow the federal government to reimburse the governments of Puerto Rico and the U.S.
Virgin Islands for any disaster tax relief that those islands provide their citizens.” The bill passed by a vote of 264-
155. [HR 3823, Vote #542, 9/28/17; CQ, 9/28/17]

    The House Passed A Six-Month Extension To Fund The FAA – That Also Included Hurricane Relief
    Provisions That Were Later Stripped By The Senate – While Postponing Debate Over More Contentious
    FAA Reforms. “Congress approved a six-month extension Thursday of Federal Aviation Administration taxes
    to give lawmakers more time to debate contentious, long-term airline policies. The House voted 264-155 to
    extend taxes through March 31. The time will allow more debate on contentious FAA measures dealing with
    air-traffic control and pilot training in legislation expected to last four or more years. The Senate made a change
    before approving the legislation by unanimous consent, which removed a provision dealing with flood
    insurance from the legislation. The House then agreed by unanimous consent to accept the change. Approval of
    the legislation was crucial before Saturday for the FAA because the government would have been unable to
    collect about $40 million per day in aviation taxes. Airport construction projects that depend on federal grants
    would have halted and thousands of FAA workers would have been laid off.” [USA Today, 9/28/17]

Perry Voted Against Requiring The Government Pay The U.S. Virgin Islands And Puerto Rico Amounts
Equal To 400 Percent Of The Loss In Revenues From Hurricanes Harvey, Irma, And Maria. In September
2017, Perry voted against: “Nadler, D-N.Y., motion to recommit the bill to the House Ways and Means Committee
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 542 of 834

                                                                    SCOTT PERRY Rese arch Book | 541

with instructions to report it back immediately with an amendment that would require the secretary of the Treasury
to pay to the U.S. Virgin Islands and Puerto Rico amounts equal to 400 percent of the loss in revenues from
Hurricanes Harvey, Irma and Maria for the repair of infrastructure and the payment of health care costs on the
islands. It would also modify corporate taxes and charitable contribution limitations in relation to disaster relief.”
The motion failed by a vote of 188-277. [H R 3823, Vote #541, 9/28/17; CQ, 9/28/17]

Perry Voted Against Consideration Of Extending Expiring FAA Authorities, Establishing Development Of
A Private Flood Insurance Market, And Modifying Tax Provisions For People Impacted By Hurricanes
Harvey, Irma, And Maria. In September 2017, Perry voted against: “Adoption of the rule (H Res 538) that would
provide for House floor consideration of the bill (HR 3823) that would extend through March 31, 2018, various
expiring authorities, programs and activities for the Federal Aviation Administration. The measure would also
extend multiple health care programs, would establish the basis for the development of a private flood insurance
market, and would modify tax provisions for individuals living in areas impacted by Hurricanes Harvey, Irma and
Maria. The rule would also provide for motions to suspend the rules on the legislative day of September 28, 2017.”
The rule was adopted by a vote of 223-190. [H RES 538, Vote #539, 9/27/17; CQ, 9/27/17]

Perry Voted For Passing FAA Authorities Tied To Private Flood Insurance Authorization And Hurricane
Relief. In September 2017, Perry voted for: “Curbelo, R-Fla., motion to suspend the rules and pass the bill that
would extend through March 31, 2018, various expiring authorities, programs and activities for the Federal
Aviation Administration. It would also extend multiple health care programs, would establish the basis for the
development of a private flood insurance market, and would modify tax provisions for individuals living in areas
impacted by Hurricanes Harvey, Irma and Maria.” The motion was rejected by a vote of 245-171. [H R 3823, Vote
#530, 9/25/17; CQ, 9/25/17]

Financial Protections & Wall Street

Perry Voted For The Foreign Investment Risk Review Modernization Act. In June 2018, Perry voted for
“Royce, R-Calif., motion to suspend the rules and pass the bill that would expand the types of transactions covered
by the Committee on Foreign Investment in the U.S. to include critical infrastructure projects and land deals near
sensitive government properties and facilities. The bill would authorize the Commerce Department to request
disclosures of data about foreign persons or companies with a stake in companies that partner with U.S. firms in
overseas joint ventures that apply for export licenses to allow for the transfer of sensitive technology. The bill
would also authorize $20 million annually for fiscal 2019 through fiscal 2023 for operations of the committee.” The
motion was agreed to, 400-2. [H.R. 5841, Vote #295, 6/26/18; CQ, 6/26/18]

Perry Voted For Establishing Penalties For “Unauthorized Disclosure Of Proprietary Information” Related
To A Financial Institution By A Federal Banking Regulator Employee. In June 2018, Perry voted for: “Hill, R-
Ark., motion to suspend the rules and pass the bill that would establish criminal penalties for the unauthorized
disclosure of proprietary information related to a financial institution by an employee of a federal banking
regulator.” The motion was agreed to, 392-2. [HR 4294, Vote #293, 6/26/18; CQ, 6/26/18]

Perry Voted For Providing “Legal Protection For A Bank” That Keeps A Customers Account Open At The
“Written Request” Of A Law Enforcement Agency. In June 2018, Perry voted for: “Hill, R-Ark., motion to
suspend the rules and pass the bill that would provide legal protection for a bank or financial institution that keeps
open a customer account at the written request of a local, state or federal law enforcement agency..” The motion
was agreed to, 379-4. [HR 5783, Vote #290, 6/25/18; CQ, 6/25/18]

Perry Voted For A Bill That Would Apply The More Stringent Bank Regulation Provisions Of The 2010
Financial Overhaul To Banks With $250 Billion In Assets. In May 2018, Perry voted for: “Passage of the bill
that would apply the more stringent bank regulation provisions of the 2010 financial overhaul to banks with $250
billion in assets, instead of those with at least $50 billion in assets. It would also allow banks with less than $10
billion in assets to trade with depositors’ money. The bill would lift the threshold for disclosure requirements to $10
million for employee-owned securities and would allow venture capital funds to have up to 250 investors and be
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 543 of 834

                                                                   SCOTT PERRY Rese arch Book | 542

exempt from certain registering requirements. It would provide consumers with the right to request a ‘security
freeze’ on their credit reports, which would prohibit a consumer reporting agency from releasing information from
the consumer’s credit report without express authorization. It would define a ‘qualified mortgage’ as any residential
mortgage loan held by a bank, removing the requirement that for a ‘qualified mortgage,’ a bank must determine that
a mortgage recipient has the ability to repay.” The bill was passed (thus cleared for the president) by a vote of 258-
159. [S. 2155, Vote #216, 5/22/18; CQ, 5/22/18]

    Critics Said The Bill Created Loopholes That Larger Banks Would Exploit. “Rothfus made his claim after
    voting in favor of the Economic Growth, Regulatory Relief, and Consumer Protection Act, S. 2155, which
    supporters said will lessen the Dodd-Frank burden on community banking institutions — defined as those with
    less than $10 billion in assets — and which critics argue creates wiggle room and loopholes that larger banks
    will exploit. The rollback was signed into law by President Donald Trump on May 24.” [PolitiFact, 5/31/18]

    The Bill Contained Policies Which Would Roll Back Or Eliminate Key Parts From The Dodd-Frank
    Wall Street Reform And Consumer Protection Act. “Late last year the Economic Growth, Regulatory Relief
    and Consumer Protection Act, which was sponsored by Banking Committee Chairman Mike Crapo, R-Idaho,
    with nearly 20 co-sponsors on both sides of the aisle, was introduced in the Committee on Banking, Housing
    and Urban Affairs […] The bill contains policies which would roll back or eliminate key parts from the Dodd-
    Frank Wall Street Reform and Consumer Protection Act.” [Housing Wire, 3/6/18]

Perry Voted For A Joint Resolution Nullifying A Consumer Financial Protection Bureau To Protect
Borrowers From Discrimination In Auto Lending. In, Perry voted for “Passage of the joint resolution that would
nullify and disapprove of a Consumer Financial Protection Bureau rule that provides guidance to third parties that
offer indirect financing for automobile loans. The rule states that such third party lenders are treated as creditors
under the Equal Credit Opportunity Act and the lenders may not mark up the rate of an indirect loan in relation to a
borrower’s race, color, religion, national origin, sex, marital status, age or receipt of income from any public
assistance program.” The vote passed 234-175. [S.J. Res. 57, Vote #171, 5/8/18; CQ Floor Votes, 5/8/18]

Perry Voted For Granting The Federal Reserve Sole Rulemaking Authority Over The Volcker Rule. In April
2018, Perry voted for: “Passage of the bill that would grant the Federal Reserve sole rulemaking authority with
respect to Section 619 of the 2010 financial regulatory overhaul, the so-called “Volcker Rule.” The rule restricts
financial institutions that are insured by the Federal Deposit Insurance Corporation from using their own funds for
proprietary trading. The bill would also exempt community banks from the rule, provided that the banks have less
than $10 billion in total consolidated assets and have trading and liability assets totaling less than five percent of
total consolidated assets.” The bill passed by a vote of 300-104. [HR 4790, Vote #139, 4/13/18; CQ, 4/13/18]

    Bill Streamlined Rule Restricting Speculative Transactions By Investors, Which Was Being Enforced By
    Five Separate Regulators. “The bill, which was approved by a vote of 300-104, would streamline the rule
    which is currently enforced by five separate regulators. The degree of bipartisan support for the measure
    suggests House lawmakers may try to include it in a broader bill easing bank rules that has already passed the
    Senate. […] The Volcker rule, finalized three years after the Dodd-Frank financial reform law passed in the
    wake of the 2007-2009 financial crisis, restricts U.S. banks from making certain kinds of speculative
    transactions on their own account and from investing in hedge funds.” [Reuters, 4/13/18]

Perry Voted For Reducing The Frequency Of The Federal Reserve’s Stress Testing Of Financial Institutions.
In April 2018, Perry voted for: “Passage of the bill that would reduce certain conditions and the frequency of the
Federal Reserve’s stress testing of financial institutions. It would also prohibit the Fed from objecting to a
company’s capital plan on the basis of qualitative deficiencies in the company’s capital planning process when
conducting a Comprehensive Capital Analysis and Review test.” The bill passed 245-174. [H R 4293, Vote #137,
4/11/18; CQ, 4/11/18]

Perry Voted For Requiring The Financial Stability Oversight Council To Meet With Financial Institutions
Under Their Review. In April 2018, Perry voted for: “Passage of the bill that would change the process that the
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 544 of 834

                                                                    SCOTT PERRY Rese arch Book | 543

Financial Stability Oversight Council (FSOC) would use to designate a nonbank financial institution as
systemically important. It would require the FSOC to consider if other means of regulation would be sufficient
before making its designation, and would require that the council be available to meet with the financial institution
under review throughout the process.” The bill passed 297-121. [H R 4061, Vote #135, 4/11/18; CQ, 4/11/18]

Perry Voted Against An Amendment Requiring Stringent Federal Reserve Oversight Of Banks With
Histories Of Unsafe Banking Practices. In April 2018, Perry voted against: “Waters, D-Calif., motion to
recommit the bill to the House Financial Services Committee with instructions to report it back immediately with
an amendment that would require global systematically important banks that have engaged in a pattern of unsafe
banking practices to adhere to more stringent and frequent oversight by the Federal Reserve.” The motion was
rejected by a vote of 188-231. [H R 4293, Vote #136, 4/11/18; CQ, 4/11/18]

Perry Voted For The Alleviating Stress Test Burdens To Help Investors Act, Which Would Exempt
Nonbank Financial Institutions That Have Been Designated As Systemically Important From Requirements
That They Conduct Annual Financial Stress Tests. In March 2018, Perry voted for passage of the bill that would
exempt nonbank financial institutions that have not been designated as systemically important from requirements
that they conduct annual financial stress tests. It would also allow the Securities and Exchange Commission and the
Commodity Futures Trading Commission to issue regulations for financial companies that have assets totaling
more than $10 billion. The bill passed, 395 to 19. [H.R. 4566, Vote #119, 3/20/18; CQ, 3/20/18]

Perry Voted For Creating An Office Of Independent Examination Review Within The Federal Financial
Institutions Examination Council. In March 2018, Perry voted for: “Passage of the bill that would create an
Office of Independent Examination Review within the Federal Financial Institutions Examination Council, which
would hear appeals by financial institutions regarding reports by banking regulatory agencies. The bill would
prohibit federal banking regulators from retaliating against a financial institution for exercising its appellate rights.
It would also include nondepository institutions subject to supervision by the Consumer Financial Protection
Bureau under the law’s definition of financial institutions, and would require the CFPB to establish its own
independent intra-agency appellate process to consider appeals of its actions.” The bill passed by a vote of 283-133.
[HR 4545, Vote #112, 3/15/18; CQ, 3/15/18]

    CBO: The Office Would Investigate Complaints From Financial Institutions About Examinations And
    Regularly Review The Quality Of Examinations. “H.R. 4545 would establish the Office of Independent
    Examination Review within the Federal Financial Institutions Examination Council (FFIEC). The new office
    would investigate complaints from financial institutions about examinations, regularly review the quality of
    examinations, and adjudicate appeals of determinations made within examinations.” [CBO, 2/12/18]

Perry Voted Against Limiting The Appeals Process In The Bill To Banks And Credit Unions With Less
Than $10 Billion In Assets. In March 2018, Perry voted against: “Waters, D-Calif., amendment that would limit
the appeals process specified in the bill such that it would only apply to banks and credit unions with less than $10
billion in assets.” The motion was rejected by a vote of 184-233. [HR 4545, Vote #111, 3/15/18; CQ, 3/15/18]

Perry Voted For Increasing The Maximum Amount Of Securities A Company Could Offer Before
Registering With The SEC Or State Regulatory Agencies. In March 2018, Perry voted for: “Passage of the bill
that would immediately increase, from $50 million to $75 million, the maximum amount of securities certain
companies could offer in a 12-month period without full Securities and Exchange Commission registration or
without having to meet state registration and qualification requirements. The bill would also require that the
maximum threshold be adjusted for inflation every two years, rounded to the nearest $10,000.” The bill passed by a
vote of 246-170. [HR 4263, Vote #110, 3/15/18; CQ, 3/15/18]

Perry Voted Against Eliminating The Increase In The Maximum Amount Of Securities A Company Could
Offer Before Registering With The SEC Or State Regulatory Agencies. In March 2018, Perry voted against:
“Beatty D-Ohio motion to recommit the bill to the House Financial Services Committee with instructions to report
it back immediately with an amendment that would eliminate the increase in the maximum amount of securities that
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 545 of 834

                                                                    SCOTT PERRY Rese arch Book | 544

a company that could offer in a 12-month period without registering with the Securities and Exchange Commission.
The amendment would also require the SEC to review and revise regulations.” The motion was rejected by a vote
of 182-235. [HR 4263, Vote #109, 3/15/18; CQ, 3/15/18]

Perry Voted For The TAILOR Act, Which Required Financial Regulators To Consider Business Models Of
Financial Institutions When Writing Rules. In March 2018, Perry voted for: “Passage of the bill that would
require federal financial regulators to tailor their rules and regulations on covered institutions in a manner that
would take into account the risk profile and business models of the different types and classes of financial
institutions. It would also require a review of all regulations adopted during the seven years prior to the introduction
date of this bill and would revise as appropriate any that do not meet the bill’s requirements.” The bill passed by a
vote of 247-169. [HR 1116, Vote #108, 3/14/18; CQ, 3/14/18]

    Americans For Financial Reform Opposed Bill, Stating It “Would Force Regulators To Prioritize The
    Costs Of Regulations To Financial Institutions Over The Offsetting Benefits To Consumers And The
    General Public.” “On behalf of Americans for Financial Reform, we are writing to urge you to vote in
    opposition to H.R. 1116, which is being considered on the House floor this week. This unnecessary and
    dangerous legislation would significantly reduce the capacity of Federal financial regulatory agencies,
    including the Consumer Financial Protection Bureau, to effectively protect consumers and financial stability.
    […] This sweeping mandate would force regulators to prioritize the costs of regulations to financial institutions
    over the offsetting benefits to consumers and the general public. The mandate implies that regulators would be
    unable to act to protect the public if such action led to any significant costs to Wall Street banks.” [Americans
    for Financial Reform, 3/12/18]

Perry Voted For The Comprehensive Regulatory Review Act To Require Federal Agencies To More
Frequently Review The Impact Of Financial Regulations. In March 2018, Perry voted for “passage of the bill
that would modify the cycle for federal financial regulators to review rules under the Economic Growth and
Regulatory Paperwork Reduction Act of 1996 from once every 10 years to once every seven years. It would require
agencies conducting such reviews to seek to tailor existing regulations to limit regulatory compliance impacts,
costs, liability risks and other burdens, and would expand the agencies’ scope of rules under review to include those
that impose requirements on individuals or companies that offer consumer financial products or services.” The bill
passed, 264-143. [HR 4607, Vote #95, 3/6/18; CQ, 3/6/18]

    Under The Legislation, Agencies Would Be Required To Reduce The Cost Of Compliance For Regulated
    Entities. “The legislation amends the Economic Growth and Regulatory Paperwork Reduction Act to require
    the Federal Financial Institutions Examination Council and each federal financial agency to conduct a
    regulatory review every seven years. The 1996 law only requires financial agencies to conduct regulatory
    reviews every 10 years and exempts agencies such as the independent Consumer Financial Protection Bureau
    and National Credit Union Administration from the required reviews. Under the new legislation, agencies
    would be required to tailor regulations in an effort to reduce burdens on covered entities, including the cost of
    regulatory compliance and liability risk.” [The Hill, 3/6/18]

Perry Voted For A Bill To Ease Operational Risk Capital Requirements Imposed On Certain Financial
Institutions. In February 2018, Perry voted for: “Passage of the bill that would require federal banking regulators
to base operational risk capital requirements imposed on certain financial institutions on the bank’s current
activities and businesses, as opposed to past experiences and losses. It would also allow for regulators to adjust
capital risk requirements based on other operational risk mitigation factors.” The bill passed by a vote of 245-169.
[HR 4296, Vote #89, 2/27/18; CQ, 2/27/18]

    Americans For Financial Reform Opposed The Bill, Calling It “A Transparent Attempt To Pressure
    Regulators To Reduce Capital Protections At The Nation’s Largest Banks.” “On behalf of Americans for
    Financial Reform, we are writing to urge you to vote in opposition to H.R. 4296, which is being considered on
    the House floor today. This bill is a transparent effort to boost big bank profits by pressuring regulators to
    weaken public protections. If it were passed, major Wall Street banks could increase their borrowing and
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 546 of 834

                                                                    SCOTT PERRY Rese arch Book | 545

    reduce the private capital they hold to protect the financial system and the public against the effects of a
    megabank failure. […] H.R. 4296 is a transparent attempt to pressure regulators to reduce capital protections at
    the nation’s largest banks, and it should be rejected.” [Americans for Financial Reform, 2/27/18]

Perry Voted Against Requiring Systemically Banks That Had Previously Engaged In Unsafe Banking
Practices To Continue To Be Subjected To Requirements. In February 2018, Perry voted against: “Waters, D-
Calif., motion to recommit the bill to the House Financial Services Committee with instructions to report it back
immediately with an amendment that would exempt any global systemically important bank holding company or
any subsidiary that has ‘engaged in a pattern or practice of unsafe or unsound banking practices’ from the bill’s
provisions.” The motion was rejected by a vote of 185-228. [HR 4296, Vote #88, 2/27/18; CQ, 2/27/18]

Perry Voted For Prohibiting Lenders From Increasing The Maximum Rate Of Interest After The Loan Is
Sold Or Reassigned. In February 2018, Perry voted for: “Passage of the bill that would amend the Home Owners’
Loan Act, the Federal Credit Union Act, and the Federal Deposit Insurance Act to codify the ‘valid-when-made’
doctrine, which requires that the rate of interest of certain loans remain unchanged after sale, assignment or transfer
of the loans.” The bill passed by a vote of 245-171. [HR 3299, Vote #78, 2/14/18; CQ, 2/14/18]

Perry Voted For A Bill To Modify Financial Services Regulations, Including Exempting State Regulations
When Securities Qualified For Trading In A Registered National Market System. In February 2018, Perry
voted for: “Passage of the bill that would modify regulations related to financial services, including exempting from
state regulations all securities that qualify for trading in any registered national market system, the listing standards
of which have been approved by the Securities and Exchange Commission. It would also prohibit the SEC, unless it
has issued a subpoena, from compelling a person to produce or furnish source code for automated trading to the
agency, including algorithmic trading source code. It would exempt, for an additional five years, emerging growth
companies from the requirement that an independent auditor attest to management’s assessment of the company’s
internal controls over financial reporting. It would require the Financial Stability Oversight Council to consider the
appropriateness of imposing heightened prudential standards as opposed to other forms of regulation to mitigate
identified risks to the U.S. financial stability when determining whether to subject a U.S. or a foreign nonbank
financial company to supervision by the Federal Reserve. In addition, the bill would modify the mortgage
disclosure requirements that must be provided by a lender to borrowers by allowing the disclosure to include a
discounted rate that a title insurance company may provide to borrowers if they were to simultaneously purchase
both a lenders and owners title insurance policy.” The bill passed by a vote of 271-145. [HR 3978, Vote #77,
2/14/18; CQ, 2/14/18]

    Americans For Financial Reform Opposed The Bill, Calling It A “Grab Bag Of Bad Legislative Ideas,”
    Including A Provision Limiting The SEC’s Ability To Investigate High Frequency Trading Strategies.
    “On behalf of Americans for Financial Reform, we are writing to urge you to vote in opposition to H.R. 3978,
    which is being considered on the House floor today. This legislation is a grab bag of bad legislative ideas that
    should never have advanced through the House Financial Services Committee. Especially notable given the
    recent wild swings in stock prices, Title II of this bill would sharply limit the ability of the Securities and
    Exchange Commission (SEC) to investigate high-frequency automated trading strategies that can disrupt
    markets. But that is hardly the only harmful bill in this package. There are several other provisions that would
    weaken consumer and investor protections. […] The sections of H.R. 3978 discussed above are, individually,
    bad bills for consumers and investors rights and protections. Packaging them together only worsens the harm.
    We urge you to reject H.R. 3978.” [Americans for Financial Reform, 2/13/18]

Perry Voted Against Amending A Financial Services Bill To Allow Executive Compensation To Be Clawed
Back If A Company Was Not Compliant With Reporting Requirements. In February 2018, Perry voted against:
“Capuano D-Mass., motion to recommit the bill to the House Financial Services committee with instructions to
report back immediately with an amendment that would extend the current policy requiring executive officer
incentive-based compensation be clawed-back in a case where the issuer is required to prepare an accounting
restatement due to noncompliance with any reporting requirements under securities laws.” The motion failed by a
vote of 189-228. [HR 3978, Vote #76, 2/14/18; CQ, 2/14/18; Congressional Budget Office, 1/18/18]
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 547 of 834

                                                                   SCOTT PERRY Rese arch Book | 546


Perry Voted For Passage Of A Bill To Increase The Minimum Asset Threshold At Which Banks Were
Subject To Risk-Based Capital Requirements. In February 2018, Perry voted for passage of the Small Bank
Holding Company Relief Act of 2012, a bill that “would require the Federal Reserve Board to increase, from $1
billion to $3 billion, the asset limit for banks and holding companies exempt from certain leverage and risk-based
capital requirements and therefore allowed to have higher debt levels than larger institutions.” The bill was passed,
280-139. [H.R. 4771, Vote #66, 2/8/18; CQ, 2/8/18]

Perry Voted For A Bill That Created An Exception To Rules Meant To Reduce Risky, High-Cost Mortgages.
In February 2018, Perry voted for “passage of the bill that would exclude insurance paid at closing into escrow, as
well as fees paid for related services to lender-affiliated companies, from the three percent cap on points and fees
imposed on qualified mortgages by modifying the definition of ‘points and fees.’” According to the Center for
Responsible Lending, “the Mortgage Choice Act would allow many more risky, high-cost loans to qualify as
Qualified Mortgage (QM) loans by creating exceptions to the points and fees threshold.” The bill passed, 280-131.
[H.R. 1153, Vote #64, 2/8/18; CQ, 2/8/18; Center for Responsible Lending, 11/13/17]

Perry Voted For Exempting Certain Banks From Reporting And Record-Keeping Requirements If They
Issued Below A Certain Number Of Mortgages Or Lines Of Credit. In January 2018, Perry voted forformation
on loans if a depository institution originated a limited number of closed-end mortgage loans or open-end lines of
credit in in each of the two preceding calendar years.” The bill passed 243-184. [H.R. 2954, Vote #32, 1/18/18; CQ,
1/18/18]

Perry Voted Against Requiring Mortgage Lenders To Attest That They Are In Compliance With Fair
Lending Laws And That Employees Have Taken Anti-Discrimination Training. In January 2018, Perry voted
against: “Ellison, D-Minn., motion to recommit the bill to the House Financial Services Committee with
instructions to report it back immediately with an amendment that would require a depository institution utilizing
the bill’s exemptions to annually attest that the institution is in compliance with all relevant federal fair lending
laws and attest that its employees have completed anti-discrimination training.” The motion failed 191 to 236.
[H.R. 2954, Vote #31, 1/18/18; CQ, 1/18/18]

Perry Voted For Considering Legislation To Exempt Some Depository Institutions From Certain Mortgage
Records Disclosure Requirements And Authorize $3.29 Billion For The United States’ Contribution To The
World Bank’s International Development Association. In January 2018, Perry voted fordepository institutions
from certain mortgage records disclosure requirements. It would provide for consideration of the bill (HR 3326)
that would authorize $3.29 billion for the United States’ contribution to the World Bank’s International
Development Association for fiscal 2018 through fiscal 2020, but would, for fiscal 2018 through fiscal 2023,
withhold up to 30 percent of authorized funding to the bank until the Treasury secretary reports to Congress that the
World Bank is undertaking certain changes.” The rule was adopted 228-188. [H Res 693, Vote #21, 1/17/18; CQ,
1/17/18]

Perry Voted For Requiring Proxy Financial Advisory Firms To Register With The SEC. In December 2017,
Perry voted for: “Passage of the bill that would require proxy advisory firms to register with the Securities and
Exchange Commission. The bill would require such firms to disclose potential conflicts of interest, disclose
whether they have a code of ethics, and make publicly available their methodologies for formulating proxy
recommendations and analyses” The bill passed 238 to 182. [HR 4015, Vote #702, 12/20/17; CQ, 12/20/17]

Perry Voted For Eliminating Enhanced Supervision For Banks With Assets Totaling More Than $50 Billion.
In December 2017, Perry voted for: “Passage of the bill that would modify the 2010 financial regulatory overhaul
by eliminating the requirement for automatic enhanced supervision of bank holding companies with assets totaling
more than $50 billion in value, and would require that the Federal Reserve make such designations for enhanced
supervision based on factors including the bank’s activities and relationships.” The bill passed 288 to 130. [HR
3312, Vote #694, 12/19/17; CQ, 12/19/17]
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 548 of 834

                                                                  SCOTT PERRY Rese arch Book | 547

Perry Voted For Consideration Of Bills Loosening Enhanced Supervision Bank Regulations And Presenting
The Tax Overhaul Conference Report. In December 2017, Perry voted for: “Adoption of the rule (H Res 667)
that would provide for House floor consideration of the bill (HR 3312) that would modify the enhanced supervision
requirement for certain bank holding companies, and provide for consideration of the conference report to
accompany the Tax Cuts and Jobs Act (HR 1).” The rule was adopted 233 to 193. [H Res 667, Vote #689,
12/19/17; CQ, 12/19/17]

Perry Voted For Allowing Financial Institutions To Stop Sending Annual Privacy Notices To Their
Consumers. In December 2017, Perry voted for: “Passage of the bill that would exempt vehicle financial
companies that have not changed their privacy policies, including companies that share or sell information on
consumers to unaffiliated third parties, from the requirement that such companies provide annual written privacy
notices to consumers. In order to qualify for the exemption, the company’s privacy notice must be available online,
and the consumer must be notified of the availability of online privacy notices by other means.” The bill passed 275
to 146. [HR 2396, Vote #682, 12/14/17; CQ, 12/14/17]

    Rep. Nydia Velazquez (D-NY): HR 2396 Was Too Broad, Especially Given The Lack Of Privacy
    Customers Had. “A bill opponent, Rep. Nydia Velazquez, D-N.Y., said the proposed exemption was far too
    broad given the power financial firms have to use their customers’ personal information.” [Concord Monitor,
    12/17/17]

Perry Voted For Consideration Of A Bill Requiring Proxy Financial Advisory Firms To Register With The
SEC. In December 2017, Perry voted for: “Adoption of the rule (H Res 657) that would provide for House floor
consideration of the bill (HR 2396) that would exempt financial service companies from a requirement that they
send customers annual written privacy notices, and would provide for consideration of the bill (HR 4015) that
would require proxy financial advisory firms to register with the Securities and Exchange Commission.” The rule
was adopted 240-184. [H Res 657, Vote #679, 12/13/17; CQ, 12/13/17]

Perry Voted For Allowing Certain Lenders To Forego Mortgage Escrow Requirements. In December 2017,
Perry voted for: “Passage of the bill that would exempt lenders with assets of $10 billion or less from the 2010
financial regulatory overhaul requirement that such lenders establish escrow accounts for the first five years of so-
called “high-priced” mortgage loans, if the lenders hold the loan on its own balance sheet for three years after the
loan is made, and it would exempt companies that service up to 20,000 mortgage loans from current loan servicing
and escrow account administration requirements.” The bill passed 294 to 129. [HR 3971, Vote #675, 12/12/17; CQ,
12/12/17]

    Maxine Waters: HR 3971 Could “Set The Stage” For Another Financial Crisis. “A bill opponent, Rep.
    Maxine Waters, D-Calif., said dropping the regulations would ‘set the stage for a return of the harmful practices
    of the subprime meltdown and the worst financial crisis since the Great Depression.’” [Concord Monitor,
    12/17/17]

Perry Voted For Exempting Home Manufacturing Companies From Mortgage-Related Regulatory
Requirements And Increasing Threshold For “High Cost Mortgages.” In December 2017, Perry voted for:
“Passage of the bill that would change the definitions of ‘mortgage originator’ and ‘loan originator’ to exempt
companies that manufacture homes and sell manufactured homes from various mortgage-related regulatory
requirements. It would increase the maximum allowable rates and fees that may be applied to a manufactured home
loan before the loan is classified as a high-cost mortgage.” The bill passed 256 to 163. [HR 1699, Vote #651,
12/1/17; CQ, 12/1/17]

Perry Voted For Consideration Of Bills Increasing The Federal New Hire Probationary Period And
Loosening Mortgage-Related Regulations. In November 2017, Perry voted for: “Adoption of the rule (H Res
635) that would provide for House floor consideration of the bill (HR 4182) that would change the probationary
period for certain federal employees in new or promoted positions and provide for consideration of the bill (HR
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 549 of 834

                                                                   SCOTT PERRY Rese arch Book | 548

1699) that would modify federal regulations regarding high-cost mortgages as they apply to manufactured
housing.” The rule was adopted 226 to 186. [H Res 635, Vote #645, 11/30/17; CQ, 11/30/17]

Perry Voted For Allowing Startups To Sell Stock In Private Transactions Outside SEC’s Jurisdiction. In
November 2017, Perry voted for: “Passage of the bill that would require an issuer of securities to meet a specific set
of criteria in order for the issuer’s transactions to constitute a sale of ‘nonpublic’ securities that are exempt from
registration with the Securities and Exchange Commission and from state regulation. It would require each
purchaser to have a substantive pre-existing relationship with an officer or certain shareholders of the issuer, permit
no more than 35 purchasers under the exemption over the preceding 12 months, and would cap, at $500,000, the
total aggregate amount of securities sold in the 12-month period preceding the transaction.” The bill passed 232-
188. [HR 2201, Vote #622, 11/9/17; CQ, 11/9/17]

    Voterama In Congress: HR 2201 Would Allow Startups To Sell Stock In Private Transactions Outside
    SEC’s Jurisdiction. “Deregulation of stock sales: The House on Nov. 9 voted, 232-188, to allow certain
    startups to sell relatively small sums of stock in private transactions free of Securities and Exchange
    Commission registration rules. Under the bill, firms would be exempt from registering securities if the
    aggregate amount of the private offering is less than $500,000 over 12 months and there are 35 or fewer
    purchasers, each of whom has a pre-existing relationship with the issuer. A yes vote was to pass HR 2201 over
    arguments it could lead to fraudulent offerings.” [Voterama in Congress via GoErie.com, 11/12/17]

Perry Voted For Consideration Of A Bill Allowing Startups To Sell Stock In Private Transactions Outside
SEC’s Jurisdiction. In November 2017, Perry voted for: “Adoption of the rule (H Res 609) that would provide for
House floor consideration of the bill (HR 2201) that would require an issuer of securities to meet a specific set of
criteria in order for the issuer’s transactions to constitute a sale of ‘nonpublic’ securities that are exempt from
registration with the Securities and Exchange Commission and from state regulation.” The resolution was adopted
233-190. [HRes 609, Vote #617, 11/8/17; CQ, 11/8/17]

Perry Voted For Passage Of The Joint Resolution Nullifying The Consumer Financial Protection Rule
Prohibiting Mandatory Arbitration Clauses. In July 2017, Perry voted for: “Passage of the joint resolution that
would nullify and disapprove of a Consumer Financial Protection Bureau rule that prohibits mandatory arbitration
clauses in consumer contracts related to financial services and products.” The joint resolution passed by a vote of
231-190. [H J RES 111, Vote #412, 7/25/17; CQ, 7/25/17]

    Perry Voted For Moving Forward With Consideration Of A Joint Resolution Nullifying The Consumer
    Financial Protection Rule Prohibiting Mandatory Arbitration Clauses. In July 2017, Perry voted for:
    “Adoption of the rule (H Res 468) that would provide for House floor consideration of the joint resolution (H J
    Res 111) that would nullify and disapprove of a Consumer Financial Protection Bureau rule that prohibits
    mandatory arbitration clauses in certain consumer contracts.” The rule was adopted by a vote of 233-188. [H
    RES 468, Vote #411, 7/25/17; CQ, 7/25/17]

Perry Voted For The CHOICE Act To “Overhaul Financial Industry Regulations And Repeal Many
Provisions Of The 2010 Dodd-Frank Law.” In June 2017, Perry voted for “passage of the bill that would
overhaul financial industry regulations and repeal many provisions of the 2010 Dodd-Frank law. It would convert
the Consumer Financial Protection Bureau into an executive agency funded by annual appropriations and would
modify operations at the Federal Reserve and at the Securities and Exchange Commission. It would repeal the
prohibition on banking entities engaging in proprietary trading and would modify regulations governing the amount
of capital that banks are required to maintain. It would also nullify the Labor Department’s April 2016 “fiduciary”
rule regarding standards for individuals who provide retirement investment advice to act in the best interests of their
clients.” The bill passed 233-186. [HR 10, Vote #299, 6/8/17; CQ Floor Votes, 6/8/17]

    HEADLINE: House passes Choice Act that would gut Dodd-Frank banking reforms [CNBC, 6/8/17]
       Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 550 of 834

                                                                  SCOTT PERRY Rese arch Book | 549

    New York Times: CHOICE Act “To Erase A Number Of Core Financial Regulations,” Including Limits
    On Risk Taking Enacted After The Financial Crash, And “Would Weaken The Powers Of The
    Consumer Financial Protection Bureau.” “The House approved legislation on Thursday to erase a number of
    core financial regulations put in place by the 2010 Dodd-Frank Act, as Republicans moved a step closer to
    delivering on their promises to eliminate rules that they claim have strangled small businesses and stagnated the
    economy. […] The Choice Act would exempt some financial institutions that meet capital and liquidity
    requirements from many of Dodd-Frank’s restrictions that limit risk taking. It would also replace Dodd-Frank’s
    method of dealing with large and failing financial institutions, known as the orderly liquidation authority —
    which critics say reinforces the idea that some banks are too big to fail — with a new bankruptcy code
    provision. In addition, the legislation would weaken the powers of the Consumer Financial Protection Bureau.”
    [New York Times, 6/8/17]

Perry Voted For Consideration Of A Bill That Would Repeal Many Provisions Of The Dodd-Frank Law. In
June 2017, Perry voted for: “Adoption of the rule (H Res 375) that would overhaul financial industry regulations
and repeal many provisions of the 2010 Dodd-Frank law. It would convert the Consumer Financial Protection
Bureau into an executive agency, modify operations at the Federal Reserve and at the Securities and Exchange
Commission, modify regulations governing the amount of capital that banks are required to maintain, and repeal the
prohibition on banking entities engaging in proprietary trading.” The rule was adopted, 231-188. [H Res 375, Vote
#291, 6/7/17; CQ, 6/7/17]

Perry Voted For An Amendment To Roll Back Regulations For Mutual Holding Companies. In June 2017,
Perry voted for: “Faso, R-N.Y., amendment that would modify federal regulations governing the valuation process
for mutual holding companies in the event of a full conversion from mutual-form to stock-form of ownership.”
According to the Congressional Record, Rep. Faso said that the amendment “restores the dividend waiver process
to what it was prior to Dodd-Frank” for mutual holding companies.” The amendment was adopted, 235-184. [HR
10, Vote #297, 6/8/17; CQ, 6/8/17; Congressional Record, 6/8/17]

Perry Voted For An Amendment To Allow Pooled Investment Funds With A Fixed Number Of Shares To
Benefit From A Streamlined Registration Process That Bigger Companies Use. In June 2017, Perry voted for:
“Hollingsworth, R-Ind., amendment that would allow certain closed-end companies registered as investment
companies to be considered ‘well-known seasoned issuers’ under federal regulations.” According to the
Congressional Record, Rep. Hollingsworth said, this amendment would allow “companies that meet certain criteria
to have the same equivalence as bigger companies that also have access to capital markets by making them
available to those fast lanes that allow them to issue shares.” The amendment was adopted, 231-180. [HR 10, Vote
#296, 6/8/17; CQ, 6/8/17; Congressional Record, 6/8/17]

Perry Voted For Allowing Consideration Of A Bill That Would “Likely… Increase Industry Influence” Over
The Copyright Office. In April 2017, Perry voted for “Adoption of the rule (H Res 275) that would provide for
House floor consideration of the bill that would modify the process for selecting and appointing the U.S. Copyright
Office’s Register of Copyrights and would limit a Register of Copyrights’ term to 10 years.” The rule was adopted
by a vote of 237-186. [HR 1695 (HRes 275), Vote #225, 2/26/17; CQ, 2/26/17]

   Electronic Frontier Foundation: HR 1695 Would “Effectively Strip The Librarian Of Congress Of
   Oversight Over The Register, And Is Likely To Increase Industry Influence Over An Already Highly
   Politicized Office.” “The U.S. House of Representatives today voted 378 to 48 to pass a controversial bill that
   would make the Register of Copyrights a presidential appointee. H.R. 1695, the Register of Copyrights
   Selection and Accountability Act of 2017, will effectively strip the Librarian of Congress of oversight over the
   Register, and is likely to increase industry influence over an already highly politicized office. The bill does
   nothing to improve the functioning of the Copyright Office, nor to fix any of the serious problems with
   copyright law, including its excessive and unpredictable penalties.” [EFF.org, 4/26/17]

Perry Voted For Allowing Consideration Of A Bill To Permit More Investors To Join In On A Venture
Capital Fund. In April 2017, Perry voted for the “ adoption of the rule (H Res 242) that would provide for House
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 551 of 834

                                                                   SCOTT PERRY Rese arch Book | 550

floor consideration of the bill that would increase from 100 to 250 the number of accredited investors who can form
a venture capital fund to invest in small businesses.” The amendment passed 240 to 181. [HR 242, Vote #218,
4/5/17; CQ, 4/5/17]

Perry Voted For Allowing Consideration Of A Bill To Permit More Securities To Be Used For Employee
Compensation Without Disclosing Some Information To Investors . In April 2017, Perry voted for the
“adoption of the rule (H Res 240) that would provide for House floor consideration of the bill that would direct the
Securities and Exchange Commission to increase from $5 million to $10 million the annual amount of securities
that privately-held companies can sell for employee compensation without needing to disclose certain information
to investors.” The amendment passed 238 to 177. [HR 240, Vote #214, 4/4/17; CQ, 4/4/17]

Perry Voted For Changing Federal Rules Governing Civil Lawsuits To Require Federal Courts To Impose
Sanctions On Parties That File Frivolous Lawsuits. In March 2017, Perry voted for “passage of the bill that
would change federal rules governing civil lawsuits to require federal courts to impose sanctions on parties that file
frivolous civil lawsuits. The sanctions would need to include monetary payments to the other party to cover the
other party’s attorney fees and costs. The bill also would eliminate the so-called “safe harbor” clause by removing
the ability of parties to withdraw or correct claims considered frivolous within 21 days of filing.” The bill passed by
a vote of 230-188. [HR 720, Vote #158, 3/10/17; CQ, 3/10/17]

Perry Voted Against Recommitting The Lawsuit Reduction Act With Instructions To Exempt Any Civil
Action Related To The Constitution’s Foreign Emoluments Clause. In March 2017, Perry voted against the
“Lofgren, D-Calif., motion to recommit the bill to the House Judiciary Committee with instructions to report it back
immediately with an amendment that would exempt from the bill’s provisions any civil action related to the foreign
emoluments clause in the Constitution.” The motion was rejected by a vote of 186-232. [HR 720, Vote #157,
3/10/17; CQ, 3/10/17]

Perry Voted Against Exempting Actions Related To Federal Whistleblower Or Anti-Retaliation Laws From
The Lawsuit Reduction Act. In March 2017, Perry voted against the “Jeffries, D-N.Y., amendment that would
exempt from the bill’s provisions actions related to federal whistleblower or anti-retaliation laws.” The amendment
was rejected in Committee of the Whole by roll call vote, 189-229. [HR 720, Vote #156, 3/10/17; CQ, 3/10/17]

Perry Voted Against Removing A Provision From The Lawsuit Reduction Act That Sanctions For Frivolous
Lawsuits Cover The Other Party’s Legal Fees. In March 2017, Perry voted against the “Jackson Lee, D-Texas,
amendment that would remove the bill’s provision that sanctions for frivolous lawsuits would need to include
monetary payments to the other party to cover the other party’s attorney fees and costs.” The amendment was
rejected in Committee of the Whole by a vote of 185-225. [HR 720, Vote #154, 3/10/17; CQ, 3/10/17]

Perry Voted Against Retaining And Modifying The “Safe Harbor” Clause, Which Allows Parties To
Withdraw Or Correct Claims Considered Frivolous Within Fourteen Days Of Filing. In March 2017, Perry
voted against the “Soto, D-Fla., that would retain and modify the so-called ‘safe harbor’ clause related to frivolous
civil lawsuits by allowing parties to withdraw or correct claims considered frivolous within 14 days of filing.” The
clause was rejected in Committee of the Whole by a vote of 181-225. [HR 720, Vote #153, 3/10/17; CQ, 3/10/17]

Perry Voted Against Recommitting HR 725, A Bill Seeking To Prevent Fraudulent Joinder, With An
Amendment Exempting Civil Actions Related To Government Ethics. In March 2017, Perry voted against the
“Kuster, D-N.H., motion to recommit the bill to the House Judiciary Committee with instructions to report it back
immediately with an amendment that would exempt from the bill’s provisions civil actions related to government
ethics.” The motion was rejected by a vote of 187-233. [HR 725, Vote #151, 3/9/17; CQ, 3/9/17]

Perry Voted Against An Amendment Exempting Cases In Which The Plaintiff Seeks Compensation Related
To The Bad Faith Of An Insurer From HR 725, A Bill Seeking To Prevent Fraudulent Joinder. In March
2017, Perry voted against the “Cartwright, D-Pa., amendment that would exempt cases in which the plaintiff seeks
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 552 of 834

                                                                    SCOTT PERRY Rese arch Book | 551

compensation related to the bad faith of an insurer.” The amendment was rejected in Committee of the Whole by a
vote of 187-229. [HR 725, Vote #150, 3/9/17; CQ, 3/9/17]

Perry Voted For Amending Title 28, United States Code, To Prevent Fraudulent Joinder. In March 2017,
Perry voted for “passage of the bill that would - for purposes of determining whether certain lawsuits are sent back
from federal to state courts - establish a new standard for determining whether a defendant has been fraudulently
joined to a case. Under the measure, federal courts would have to deny motions to remand a case back to state court
if the court finds that there was fraud in the jurisdictional claim, the plaintiff’s claim against that defendant is not
possible or plausible under state law, or the plaintiff did not make their claim in good faith.” The bill passed by a
vote of 224-194. [HR 725, Vote #152, 3/9/17; CQ, 3/9/17]

Perry Voted Against An Amendment Exempting Cases Which The Plaintiff Seeks Compensation For Public
Health Risks From HR 725, A Bill Seeking To Prevent Fraudulent Joinder. In March 2017, Perry voted against
the “Soto, D-Fla., amendment that would exempt cases in which the plaintiff seeks compensation for public health
risks, including byproducts from hydraulic fracturing or water contamination.” The amendment was rejected in
Committee of the Whole by a vote of 189-233. [HR 725, Vote #149, 3/9/17; CQ, 3/9/17]

Perry Voted Against Recommitting The Fairness In Class Action Litigation Act Exempting Civil Actions
Related To Protection Of Public Drinking Water. In March 2017, Perry voted against the “Kildee, D-Mich.,
motion to recommit the bill to the House Judiciary Committee with instructions to report it back immediately with
an amendment that would exempt from the bill’s provisions civil actions related to the protection of public drinking
water supplies.” The motion was rejected by a vote of 188-234. [HR 985, Vote #147, 3/9/17; CQ, 3/9/17]

Perry Voted Against An Amendment To The Fairness In Class Action Litigation Act Exempting Claimants
Living In Public Housing From The Bill’s Provisions Related To Asbestos Trusts. In March 2017, Perry voted
against the “Espaillat, D-N.Y., amendment that would exempt claimants living in public housing from the bill’s
provisions related to asbestos trusts.” The amendment was rejected in Committee of the Whole by a vote of 193-
228. [HR 985, Vote #146, 3/9/17; CQ, 3/9/17]

Perry Voted Against An Amendment To The Fairness In Class Action Litigation Act Requiring That
Asbestos Trusts Provide Reports Available To The Public Regarding Demands Received And Payments
Made. In March 2017, Perry voted against the “Jackson Lee, D-Texas, amendment that would replace the bill’s
provisions related to asbestos trusts with a requirement that asbestos trusts to provide a report available to the
public regarding demands received and payments made.” The amendment was rejected in Committee of the Whole
by a vote of 193-229. [HR 985, Vote #145, 3/9/17; CQ, 3/9/17]

Perry Voted Against An Amendment To The Fairness In Class Action Litigation Act Exempting Civil Rights
Cases From The Bill’s Provisions. In March 2017, Perry voted against the “Conyers, D-Mich., amendment that
would exempt cases related to civil actions alleging violations of civil rights from the bill’s provisions related to
class actions.” The amendment was rejected in Committee of the Whole by a vote of 191-230. [HR 985, Vote #144,
3/9/17; CQ, 3/9/17]

Perry Voted Against An Amendment To The Fairness In Class Action Litigation Act Exempting Civil Action
Cases Alleging Fraud From The Bill’s Provisions. In March 2017, Perry voted against the “Johnson, D-Ga.,
amendment that would exempt cases related to civil actions alleging fraud from the bill’s provisions related to class
actions.” The amendment was rejected in Committee of the Whole by a vote of 190-230. [HR 985, Vote #143,
3/9/17; CQ, 3/9/17]

Perry Voted Against An Amendment To The Fairness In Class Action Litigation Act Permitting Discovery
Proceedings To Continue While Various Legal Motions Are Pending. In March 2017, Perry voted against the
“Soto, D-Fla., amendment that would permit discovery proceedings to continue while various legal motions are
pending before a court.” The amendment was rejected in Committee of the Whole by a vote of 192-230. [HR 985,
Vote #142, 3/9/17; CQ, 3/9/17]
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 553 of 834

                                                                    SCOTT PERRY Rese arch Book | 552


Perry Voted Against An Amendment To The Fairness In Class Action Litigation Act Removing The Bill’s
Requirement That Attorneys’ Fee Awards To Be Based On Equitable Relief. In March 2017, Perry voted
against the “Deutch, D-Fla., amendment that would remove the bill’s requirement that attorneys’ fee awards to be
based on equitable relief.” The amendment was rejected in Committee of the Whole by a vote of 189-228. [HR 985,
Vote #141, 3/9/17; CQ, 3/9/17]

Perry Voted Against An Amendment To The Fairness In Class Action Litigation Act Ensuring That There Is
No Conflict Of Interest Between The Counsel And Plaintiff. In March 2017, Perry voted against the “Deutch, D-
Fla., amendment that would remove the bill’s prohibition on the use of class counsel if the named plaintiff is a
present or former client or has a contractual relationship with the counsel.” The amendment was rejected in
Committee of the Whole by a vote of 182-227. [HR 985, Vote #140, 3/9/17; CQ, 3/9/16]

Perry Voted For Allowing Consideration Of A Bill Requiring Federal Courts To Impose Sanctions On
Parties That File Frivolous Lawsuits. In March 2017, Perry voted for “adoption of the rule that would provide for
House floor consideration of the bill (HR 720) that would require federal courts to impose sanctions on parties that
file frivolous civil lawsuits. The rule would also provide for consideration of the bill (HR 985) that would prohibit
federal courts from certifying proposed classes of individuals for a class-action lawsuit unless each member of the
class has suffered the same type and degree of injury. Additionally, the bill would require asbestos trusts to issue
quarterly reports on claims made against the trusts and payouts made by the trusts for asbestos-related injuries.”
The rule was adopted by a vote of 233-184. [HRes 180, Vote #139, 3/9/17; CQ, 3/9/17]

Perry Voted For Passage Of HR 238, The Commodity End-User Relief Act, Reauthorizing Operations Of
The Commodity Futures Trading Commission. In January 2017, Perry voted for “passage of the bill that would
reauthorize operations of the Commodity Futures Trading Commission through fiscal 2021 at $250 million
annually. It would amend the 2010 Dodd-Frank financial regulatory overhaul to modify and clarify how the
commission is to regulate derivatives and swaps. For example, it would modify certain requirements for end users
of derivatives, such as farmers and utilities that use derivatives to hedge risk, to ensure they are not subject to the
same requirements as entities whose main business derives from swaps. The measure would require the
commission to conduct cost-benefit analyses of its proposed rules. As amended, it would exempt all inter-affiliate
transactions from being regulated as swaps.” The bill passed by a vote of 239-182. [HR 238, Vote #54, 1/12/17;
CQ, 1/12/17]

Perry Voted For An Amendment To HR 238, The Commodity End-User Relief Act, Removing Provisions
That Designate How The Commodity Futures Trading Commission Is To Limit Excessive Speculation. In
January 2017, Perry voted for the “Conaway, R-Texas, amendment that would remove provisions in existing law
that specifically designate how the Commodity Futures Trading Commission is to limit excessive speculation.” The
amendment was adopted in Committee of the Whole by a vote of 236-191. [HR 238, Vote #52, 1/12/17; CQ,
1/12/17]

 Perry Voted For Passage Of HR 78, The SEC Regulatory Accountability Act. In January 2017, Perry voted for
“passage of the bill that would require the Securities and Exchange Commission to conduct cost-benefit analyses of
proposed regulations. It also would direct the commission to assess costs and benefits of alternatives, including the
option of not regulating. It would require the SEC to, within two years of issuing rules with an annual cost more
than $100 million, review whether these rules have met their goals. It also would require the SEC to periodically
review existing rules and modify or repeal those found ineffective or excessively burdensome.” The bill passed by a
vote of 243-184. [HR 78, Vote #51, 1/12/17; CQ, 1/12/17]

Perry Voted Against Requiring The SEC To Consider Whether Market Participants Would Have Incentive
To Relocate Outside The U.S. In January 2017, Perry voted against the “Bustos, D-Ill., motion to recommit the
bill to the House Financial Services Committee with instructions to report back immediately with an amendment
that would require the Securities and Exchange Commission, in determining the costs and benefits of proposed
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 554 of 834

                                                                   SCOTT PERRY Rese arch Book | 553

regulations, to consider whether market participants would have incentive to relocate outside the United States.”
The motion was rejected by a vote of 195-232. [HR 78, Vote #50, 1/12/17; CQ, 1/12/17]

Perry Voted Against An Amendment To HR 78, The SEC Regulatory Accountability Act, Requiring The
SEC Chairman And Commissioners Undergo Ethics Training. In January 2017, Perry voted against the
“Raskin, D-Md., amendment that would require the chairman and commissioners of the Securities and Exchange
Commission undergo conduct and ethical standards training in relation to prior employment at financial institutions
before the bill’s requirements for cost-benefit analysis of new rules and review of existing rules could take effect.”
The amendment was rejected in Committee of the Whole by a vote of 196-231. [HR 78, Vote #49, 1/12/17; CQ,
1/12/17]

Perry Voted Against An Amendment To HR 78, The SEC Regulatory Accountability Act, Requiring The
SEC Chairman And His Or Her Family To Divest From Banks Regulated By The Commission. In January
2017, Perry voted against the “DeSaulnier, D-Calif., amendment that would require the chairman of the Securities
and Exchange Commission and the individual’s immediate family members divest securities in financial
institutions regulated by the commission before the bill’s requirements for cost-benefit analysis of new rules and
review of existing rules could take effect.” The amendment was rejected in Committee of the Whole by a vote of
194-233. [HR 78, Vote #48, 1/12/17; CQ, 1/12/17]

Perry Voted Against An Amendment To HR 78, The SEC Regulatory Accountability Act, Exempting
Regulations Issued To Maintain U.S. Financial Stability. In January 2017, Perry voted against the “Green, D-
Texas, amendment that would exempt regulations issued to maintain or support U.S. financial stability.” The
amendment was rejected in Committee of the Whole by a vote of 191-232. [HR 78, Vote #47, 1/12/17; CQ,
1/12/17]

Perry Voted Against An Amendment To HR 78, The SEC Regulatory Accountability Act, Requiring The
SEC To Address Potential Conflicts Of Interest Related To Its Rulemaking. In January 2017, Perry voted
against the “Green, D-Texas, for Waters, D-Calif., amendment that would require the Securities and Exchange
Commission, before issuing a regulation, to identify former employers of commissioners and senior staff that would
receive any benefit from a proposed regulation. The commission would need to determine whether the proposal
should be amended to remedy a conflict of interest. It also would set similar requirements regarding conflicts of
interest related to employers of certain former commissioners and senior staff.” The amendment was rejected in
Committee of the Whole by a vote of 192-233. [HR 78, Vote #46, 1/12/17; CQ, 1/12/17]

Perry Voted For Passage Of HR 79, Which Amends The Securities Act of 1933 To Ensure That Start-Ups Do
Not Inadvertently Violating SEC Regulations Governing General Solicitation Of Potential Investors. In
January 2017, Perry voted for “passage of the bill that would direct the Securities and Exchange Commission to
revise regulations to exempt presentations made at certain events where businesses offer unregistered securities in
the private market from a requirement that companies verify that individuals attending are accredited investors. The
exemption from the verification requirement would apply to presentations made at events sponsored by:
government entities, colleges, nonprofit groups, angel investor groups, venture capital associations, trade
associations or any additional group that the SEC determines by regulation. Specific information related to the
offering of securities could not be distributed at such events, other than information such as the type and amount of
securities offered.” The bill passed by a vote of 344-73. [HR 79, Vote #31, 1/10/17; CQ, 1/10/17]

Perry Voted Against An Amendment To HR 79 Regulating The Fees Event Sponsors Could Collect. In
January 2017, Perry voted against the “Clay, D-Mo., for Waters, D-Calif., amendment that would prohibit sponsors
of events from receiving compensation for either introducing investors attending the event to issuers or for
negotiating investments in order for the event to be exempt from the requirement that companies verify that
individuals attending are accredited investors.” The amendment was rejected in Committee of the Whole by a vote
of 163-253. [HR 79, Vote #30, 1/10/17; CQ, 1/10/17]
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 555 of 834

                                                                   SCOTT PERRY Rese arch Book | 554

Perry Voted Against An Amendment Allowing Securities Advertisers To Disclose Risks Rather Than
Verifying Individuals As Accredited Investors. In January 2017, Perry voted against the “Velazquez, D-N.Y.,
amendment that would require sponsors of events to provide attendees with a disclosure that would describe the
event and the risks of investing in the advertised securities in order for the event to be exempt from the requirement
that companies verify that individuals attending are accredited investors.” The amendment was rejected in
Committee of the Whole by a vote of 167-249. [HR 79, Vote #29, 1/10/17; CQ, 1/10/17]

Foreign Policy

Perry Voted For Modifying Programs Managed By The U.S. Agency For International Development Aimed
At Women’s Entrepreneurship And Economic Empowerment. In December 2018, Perry voted for “Royce, R-
Calif., motion to suspend the rules and pass the bill that would modify programs managed by the U.S. Agency for
International Development aimed at women’s entrepreneurship and economic empowerment.” The motion was
agreed to by a vote of 352 – 18. [S. 3247, Vote #492, 12/21/18; CQ Floor Votes, 12/21/18]

Perry Voted For Directing The President To Appoint The Head Of The Office To Monitor And Combat
Anti-Semitism As A Special Envoy With The Rank Of Ambassador. In September 2018, Perry voted for
“Royce, R-Calif., motion to suspend the rules and pass the bill that would direct the president to appoint the head of
the Office to Monitor and Combat Anti-Semitism within the Department of State as a special envoy with the rank
of ambassador, who would report directly to the secretary of State.’ The motion was agreed to 393-2. [HR 1911,
Vote #398, 9/13/18; CQ, 9/13/18]

Perry Voted For Codifying 5 Years Of Sanctions On Individuals Whose Actions Contribute To The Ongoing
Instability And Conflict In The Democratic Republic Of The Congo. In November 2018, Perry voted for
“Royce, R-Calif., motion to suspend the rules and pass the bill, as amended, that would codify for five years
sanctions imposed by 2006 and 2014 executive orders on individuals whose actions contribute to ongoing
instability and conflict in the Democratic Republic of the Congo, unless the President determines that the DRC has
made significant progress towards holding free and fair elections and respecting civil liberties as described in a
2016 United Nations resolution. It would also require the president to determine whether additional DRC senior
government officials should be sanctioned under these provisions, and would order a State Department report on
DRC government and military complicity in human rights abuses and corruption.” The motion was agreed to 374-
11. [HR 6207, Vote #422, 11/27/18; CQ, 11/27/18]

Perry Voted For Directing The Secretary Of State To Develop An Interagency Initiative To Prevent Violence
And Stabilize Conflict-Affected Areas Around The World. In November 2018, Perry voted for “Royce, R-
Calif., motion to suspend the rules and pass the bill, as amended, that would direct the secretary of State to develop
an interagency initiative to prevent violence and stabilize conflict-affected areas worldwide, in coordination with
relevant federal departments and agencies, including the U.S. Agency for International Development and
Department of Defense. It would require the secretary to submit to Congress 10-year plans for stabilization and
prevention in at least six regions within 180 days of enactment.” The motion passed 376-16. [HR 5273, Vote #421,
11/27/18; CQ, 11/27/18]

Perry Voted For A Motion To Table An Attempt By Democrats To Criticize The Nunes Memo. In February
2018, Perry voted for “McCarthy, R-Calif., motion to table (kill) the Pelosi, D-Calif., motion to appeal the ruling of
the Chair that the Pelosi resolution related to a memo released by the House Intelligence Committee on Feb. 2,
2018, does not constitute a question of the privileges of the House.” According to CNN, “House Minority Leader
Nancy Pelosi attempted to bring up a ‘privileged resolution’ criticizing the Nunes memo release, but it was ruled
out of order in the Republican-controlled House of Representatives.” The motion passed 236-190. [Motion, Vote
#57, 2/6/18; CQ, 2/6/18; CNN, 2/6/18]

Perry Voted Against Authorizing $3.29 Billion For The U.S. Contribution To The World Bank’s
International Development Association. In January 2018, Perry voted against Association for fiscal 2018 through
fiscal 2020. It would require that, for fiscal 2018 through fiscal 2023, 15 percent of funds authorized to the World
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 556 of 834

                                                                   SCOTT PERRY Rese arch Book | 555

Bank be withheld until it the Treasury secretary reports that the bank is prioritizing poverty reduction and capable
project management. An additional 15 percent would be withheld, for fiscal 2018 through fiscal 2023, until the
Treasury secretary reports that the bank’s policies emphasize support for secure property rights and due process of
law, and that the bank is strengthening its projects’ ability to undermine violent extremism.” The bill passed 237-
184. [H.R. 3326, Vote #24, 1/17/18; CQ, 1/17/18]

Perry Voted For A Bill Requiring The Department Of The Treasury To Report All Assets Under The
Control Of High-Ranking Iranian Officials. In December 2017, Perry voted for: “Passage of the bill that would
require the Department of the Treasury to report to Congress on assets held in U.S. and foreign financial institutions
that are under direct or indirect control certain high ranking Iranian officials, and how sanctions may be used to
prevent the funds from being used to contribute to the continued development of ballistic missile technology by
Iran. The bill requires that such a report be submitted to congress within 270 days of enactment, and that it be
updated by the Department annually for at least two years thereafter.” The bill passed 289 to 135. [HR 1638, Vote
#680, 12/13/17; CQ, 12/13/17]

    Rep. Denny Heck (D-Wash): HR 1638 Would Divert Resources From Terrorism Investigations. “A bill
    opponent, Rep. Denny Heck, D-Wash., said the time and effort used by Treasury employees to track down the
    leaders’ assets would take resources away from investigations into terrorist financing and money laundering.”
    [Concord Monitor, 12/17/17]

Perry Voted For Consideration Of Bills Requiring The Treasury Department To Create Reports On Iranian
Assets And Iranian Aircraft Purchases And Exports. In December 2017, Perry voted for: “Adoption of the rule
(H Res 658) that would provide for House floor consideration of the bill (HR 1638) that would require the Treasury
Department to compile and submit to Congress a report concerning Iranian assets held in U.S and foreign
institutions, and would provide for consideration of the bill (HR 4324) that would require the Treasury secretary to
submit reports to Congress on transactions of financial institutions associated with the purchase and export of
aircraft on behalf of Iran.” The rule was adopted 238 to 182. [H Res 658, Vote #677, 12/13/17; CQ, 12/13/17]

Perry Voted For Blocking A Bipartisan Commission To Investigate Russian Interference In The 2016
Election. In November 2017, Perry voted for: “Burgess, R-Texas, motion to order the previous question (thus
ending debate and the possibility of amendment),” According to a House floor speech by Rep. Louise Slaughter, D-
NY: “If we defeat the previous question, I will offer an amendment to the rule to bring up Representative Swalwell
and Representative Cummings’ bill, which would create a bipartisan commission to investigate the Russian
interference in the 2016 election.” A vote for the amendment was a vote to block the bipartisan commission to
investigate Russian interference in the 2016 election. The motion was agreed to 230-193. [HRes 600, Vote #600,
11/2/17; CQ, 11/2/17, Congressional Record, 11/2/17]

Perry Voted For Requiring The Treasury Department To Create Reports On Iranian Aircraft Purchases
And Exports. In December 2017, Perry voted for: “Passage of the bill that would require the secretary of the
Treasury to report to Congress on any U.S. or foreign financial institutions that are involved in financing the
purchase or export of aircraft on behalf of Iran, and to certify that such transactions pose no money-laundering or
terrorism-financing risk.” The bill passed 252 to 167. [HR 4324, Vote #684, 12/14/17; CQ, 12/14/17]

Perry Voted For Blocking Consideration Of A Repeal Of The 2001 Authorization For Use Of Force. In July
2017, Perry voted for: “Newhouse, R-Wash., motion to order the previous question (thus limiting debate and
possibility of amendment) on the rule (H Res 478) that would provide for further House floor consideration of the
bill making certain appropriations for fiscal 2018 (HR 3219), would provide for consideration of amendments to the
Defense division of the bill, and would provide for consideration of motions to suspend the rules through July 28,
2017.” According to the Democratic Leader’s website, “The Democratic previous question would amend the rule to
make in order Rep. Barbara Lee’s amendment repealing the 2001 authorization for use of military force.” A vote
for the motion was a vote to block consideration of the repeal of the 2001 authorization for use of force. The motion
was agreed to by a vote of 233-185. [H RES 478, Vote #426, 7/27/17; CQ, 7/27/17]
       Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 557 of 834

                                                                 SCOTT PERRY Rese arch Book | 556

Perry Voted For Blocking Consideration Of A Bill To Establish The National Commission On Foreign
Interference In The 2016 Election. In June 2017, Perry voted for the Democratic Previous Question that “would
amend the rule to allow for consideration of H.R. 356, to establish the National Commission On Foreign
Interference In The 2016 Election.” The previous question passed 228-185. A vote against the previous question
would have allowed the bill to be considered. [H Res 375, Vote #290, 6/7/17; Office of the Democratic Leader,
115th Congress Previous Questions, 6/7/17]

Perry Voted For Blocking The Establishment Of A Nonpartisan Commission To Investigate Russia’s
Interference In The 2016 Election. In June 2017, Perry voted for: “Cheney, R-Wyo., motion to order the previous
question (thus ending debate and possibility of amendment) on the rule (H Res 374).” According to the
Congressional Record, Rep. Hastings was going to propose “consideration of the bill (H.R.356) to establish the
National Commission on Foreign Interference in the 2016 Election.” A vote for the previous question was a vote to
block the commission. The previous questions carried, 228-189. [H Res 374, Vote #288, 6/7/17; CQ, 6/7/17;
Congressional Record, 6/7/17]

Perry Voted For Blocking The Establishment Of A Nonpartisan Commission To Investigate Russia’s
Interference In The 2016 Election. In May 2017, Perry voted for: “Buck, R-Colo., motion to order the previous
question (thus ending debate and possibility of amendment).” According to the Congressional Record, Rep.
Hastings said, “if we defeat the previous question, I am going to offer an amendment to the rule to bring up a
bipartisan bill, H.R. 356, which would create a nonpartisan commission to investigate Russian interference in our
2016 election. This marks the seventh time we tried to bring this bill to the House floor. On the previous six
occasions, the Republican majority regrettably refused the House to even debate this important legislation.” A vote
for the previous question was a vote to block the commission. The previous question carried, 230-189. [H Res 323,
Vote #259, 5/17/17; CQ, 5/17/17; Congressional Record, H4237, 5/17/17]

Perry Voted Against Preventing The Underlying Bill From Applying To Any Individual Who Withheld
Information From Congress Related To An Investigation Regarding Russian Influence Of The 2016
Presidential Election. In April 2017, Perry voted against a “motion to recommit the bill to the House Financial
Services Committee with instructions to report it back immediately with an amendment that would prevent the
bill’s provisions from applying to any individual that withheld information from Congress related to an
investigation regarding individuals influencing the outcome of the 2016 U.S. presidential election.” The motion was
rejected 228-185. [HR 1343, Vote #215, 4/4/17; CQ Floor Votes, 4/4/17]

Perry Voted For Blocking The Creation Of A Commission Investigating Foreign Interference in the 2016
Presidential Election. In March 2017, Perry voted for the “Newhouse, R-Wash., motion to order the previous
question (thus ending debate and possibility of amendment) on the rule (H Res 233) that would provide for House
floor consideration of the bill that would establish a selection process for members of the EPA’s Science Advisory
Board.” A vote in favor is a vote to prevent investigation into Russia’s interference in the 2016 election. The
motion was agreed to by a vote of 232-191. [HRes 233, Vote #203, 3/29/17; CQ, 3/29/17]

Perry Voted For Blocking Consideration Of Establishing An Investigation Into Foreign Interference In The
2016 Presidential Election. In March 2017, Perry voted for the “Woodall, R-Ga., motion to order the previous
question (thus ending debate and possibility of amendment) on the rule (H Res 229).” A vote in favor of the motion
is a vote to block consideration of a bipartisan bill, The Presidential Tax Transparency Act. The motion was agreed
to by a vote of 231-189. [HRes 229, Vote #197, 3/28/17; CQ, 3/28/17]

Perry Voted For Blocking Consideration Of A Rule Establishing The National Commission On Foreign
Interference In The 2016 Election. In March 2017, Perry voted for the “Sessions, R-Texas, motion to order the
previous question (thus ending debate and possibility of amendment) on the rule (H Res 156).” According to
Democratic Leader Nancy Pelosi’s office, “The Democratic Previous Question would amend the rule to allow for
consideration of HR 356, to establish the National Commission on Foreign Interference ll Election.” A vote yes was
against establishing the commission. The motion was agreed to by a vote of 233-189. [HRes 156, Vote #115,
3/1/17; CQ, 3/1/17; Democratic Leader—Previous Questions, 3/1/17]
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 558 of 834

                                                                   SCOTT PERRY Rese arch Book | 557


Perry Voted For Blocking The Establishment Of The National Commission On Foreign Interference In The
2016 Election. In February 2017, Perry voted for “Burgess, R-Texas, motion to order the previous question (thus
ending debate and possibility of amendment) on the rule (H Res 123)” According to Democratic Leader Nancy
Pelosi’s office, “The Democratic Previous Question would amend the rule to allow for consideration of HR 356, to
establish the National Commission on Foreign Interference in the 2016 Election.” A vote yes was against
establishing the commission. The motion was agreed to by a vote of 233-190. [HRes 123, Vote #93, 2/15/17; CQ,
2/15/17; Democratic Leader—Previous Questions, 2/15/17]

Perry Voted For Blocking The Establishment Of A National Commission On Foreign Interference In The
2016 Election. In February 2017, Perry voted for the “Byrne, R-Ala., motion to order the previous question (thus
ending debate and the possibility of amendment) on the rule (H Res 116)” According to Democratic Leader Nancy
Pelosi’s office, “The Democratic Previous Question would amend the rule to allow for consideration of HR 356, to
establish the National Commission on Foreign Interference in the 2016 Election.” A vote yes was against
establishing the commission. The motion was agreed to by a vote of 227-188. [HRes 116, Vote #90, 2/14/17; CQ,
2/14/17; Democratic Leader—Previous Questions, 2/14/17]

Perry Voted For A Resolution Calling On The Department Of Defense And Foreign Governments To
Continue Efforts To Investigate, Recover, And Identify All Unaccounted For U.S. Personnel From Past
Wars. In February 2018, Perry voted for a motion to suspend the rules and agree to the resolution “that would call
upon the Defense POW/MIA Accounting Agency and other elements of the Defense Department, as well as other
federal agencies and all foreign governments, to intensify efforts to investigate, recover, identify and as fully as
possible account for all missing and unaccounted-for U.S. personnel worldwide.” The motion was agreed to, 411-0.
[H.Res. 129, Vote #75, 2/14/18; CQ, 2/14/18]

Perry Voted For The Hamas Human Shields Prevention Act. In February 2018, Perry voted for a “motion to
suspend the rules and pass the bill that would direct the president to impose sanctions, including freezing of bank
accounts and property in the United States, and the revocation or denial of visas, against members of Hamas who
are responsible for ordering or directing the use of human shields. The measure would also call on the president to
direct the U.S. ambassador to the United Nations to secure support for a resolution that would impose multilateral
sanctions against Hamas for the use of human shields to protect combatants and military objects from attack.” The
motion was agreed to, 415-0. [H.R. 3542, Vote #74, 2/14/18; CQ, 2/14/18]

Perry Voted For A Bill Which Would Take Actions To Help Ukraine Improve Its Cybersecurity And
Support U.S.-Ukraine Cooperation On Cybersecurity. In February 2018, Perry voted for “Royce, R-Calif.,
motion to suspend the rules and pass the bill that would require the State Department to report to Congress on US
and NATO efforts to strengthen cybersecurity in Ukraine and on new areas for bilateral collaboration. It would also
express the sense of Congress that the department should support Ukraine’s efforts to improve its cybersecurity as
well as its ability to respond to Russian supported disinformation and propaganda efforts through social media and
other outlets.” The bill passed, 404-3. [H.R. 1997, Vote #62, 2/8/18; CQ, 2/8/18]

Perry Voted For A Bill To Allow The State Department To Offer Awards For The Arrest Or Conviction Of
Foreign Nationals Accused Of War Crimes. In February 2018, Perry voted for “Royce, R-Calif., motion to
suspend the rules and pass the bill that would allow the secretary of State to make additional individuals eligible for
rewards under the department’s War Crimes Rewards Program. Individuals would be eligible if they provide
information that leads to the arrest or conviction of foreign nationals who have committed genocide or war crimes
as defined by an international tribunal, U.S. law, or the laws of another nation.” The bill passed, 407-0. [H.R. 3851,
Vote #61, 2/7/18; CQ, 2/7/18]

Perry Voted Against A Motion Prohibiting The CFTC From Considering Foreign Swaps Regulatory
Requirements Of Governments Found To Have Engaged In Cyber-Attacks On U.S. Elections. In January
2017, Perry voted against the “Langevin, D-R.I., motion to recommit the bill to the House Agriculture Committee
with instructions to report back immediately.” According to Democratic Leader Nancy Pelosi’s office, “Democrats’
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 559 of 834

                                                                  SCOTT PERRY Rese arch Book | 558

Motion to Recommit would prohibit the Commodity Futures Trading Commission from considering the swaps
regulatory requirements of a foreign jurisdiction as comparable to United States swaps requirements, if the Director
of National Intelligence has found that foreign jurisdiction engaged in cyber-attacks targeting any election in the
United States.” The motion was rejected by a vote of 190-235. [HR 238, Vote #53, 1/12/17; DemocraticLeader.gov,
1/12/17; CQ, 1/12/17]

Perry Voted For Blocking Consideration Of A Bill Establishing The National Commission On Foreign
Interference In The 2016 Election. In January 2017, Perry voted for the “Collins, R-Ga., motion to order the
previous question (thus ending debate and possibility of amendment) on the rule (H Res 33) that would provide for
House floor consideration of the bill (HR 79) that would exempt certain events from a Securities and Exchange
Commission requirement that calls for verification that attendees are accredited investors, and a bill (HR 5) that
would modify the federal rule-making process by codifying certain requirements, including a requirement that
agencies estimate the cost of proposed regulations, and would subject rules likely to cost more than $100 million or
$1 billion annually to additional procedural steps.” According to Democratic Leader Nancy Pelosi’s office, “The
Democratic Previous Question would amend the rule to allow for consideration of HR 356, to establish the National
Commission on Foreign Interference in the 2016 Election.” A vote yes was against establishing the commission.
The motion was agreed to by a vote of 234-179. [HRes 33, Vote #26, 1/10/17; CQ, 1/10/17; Democratic Leader—
Previous Questions, 1/10/17]

Perry Voted For Expressing The House’s Opposition To A U.N. Security Council Resolution Criticizing
Expansion Of Israeli Settlements In Unoccupied Areas. In January, 2017, Perry voted for “adoption of the
resolution that would express the House’s opposition to a U.N. Security Council resolution that criticized continued
expansion of Israeli settlements in occupied areas” on the grounds that the U.N. Security Council Resolution was an
obstacle to Israel-Palestinian peace. A yes vote was a vote to block criticism of the resolution. The resolution was
adopted by a vote of 342-80. [HRes 11, Vote #11, 1/5/17; CQ, 1/5/17; Democratic Leader—Previous Questions,
1/5/17]

Perry Voted For Blocking Consideration Of A Resolution To Express The House’s Support For A Two-State
Solution To The Israeli-Palestinian Conflict. In January 2017, Perry voted for the “Collins, R-Ga., motion to
order the previous question (thus ending debate and possibility of amendment) on the rule (H Res 22).” According
to Democratic Leader Nancy Pelosi’s office, “The Democratic Previous Question would amend the rule to allow for
consideration of H. Res. 23, which would express the sense of the House and reaffirm the United States policy in
support of a two-state solution to the Israeli-Palestinian conflict.” A yes vote was a vote to block consideration of
the resolution. The motion was agreed to by a vote of 235-188. [HR 22, Vote #9, 1/5/17; CQ, 1/5/17; Democratic
Leader—Previous Questions, 1/15/17]

Guns

Perry Voted For Blocking Consideration Of Three Bills To Close Gun Safety Loopholes.. In March 2018,
Perry voted for: “Buck, R-Colo., motion to order the previous question (thus ending debate and possibility of
amendment).” According to the Democratic Leader’s website, “The Democratic Previous Question would make in
order Mr. Thompson’s (CA) bill H.R. 4240; Mr. Clyburn’s bill H.R. 3464; Mr. Carbajal’s bill H.R. 2598; and Ms.
Murphy’s bill H.R. 1478. These four bills close the dangerous gun show, internet sale, and classified ad background
check loopholes; prevent the sale of guns without a completed background check; ensure that people who are a
danger to themselves or others can be prevented from purchasing or possessing a gun; and allow the government to
sponsor scientific research on the causes of gun violence.” A vote for the motion was a vote to block consideration
of the bills. The motion was agreed to by a vote of 232-182. [H Res 780, Vote #113, 3/15/18; CQ, 3/15/18;
DemocraticLeader.gov, 3/15/18]

Perry Voted For Blocking Consideration Of Three Bills To Close Gun Safety Loopholes. In February 2018,
Perry voted for: “Buck, R-Colo., motion to order the previous question (thus ending debate and possibility of
amendment).” According to the Democratic Leader’s website, “The Democratic Previous Question would make in
order Mr. Thompson’s (CA) bill H.R. 4240, Mr. Clyburn’s bill H.R. 3464, and Mr. Carbajal’s bill H.R. 2598. These
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 560 of 834

                                                                   SCOTT PERRY Rese arch Book | 559

three bills close the dangerous gun show, internet sale, and classified ad background check loopholes, prevent the
sale of guns without a completed background check, and ensure that people who are a danger to themselves or
others can be prevented from purchasing or possessing a gun.” A vote for the motion was a vote to block
consideration of the bills. The motion was agreed to by a vote of 227-185. [H.Res. 747, Vote #86, 2/27/18; CQ,
2/27/18; DemocraticLeader.gov, 2/27/18]

Perry Voted For Permitting Concealed Carry Reciprocity Between States. In December 2017, Perry voted for:
“Passage of the bill that would permit any individual authorized by their home state to carry a concealed handgun to
also carry that concealed weapon in any other state that permits the carrying of concealed weapons. The bill would
require a twice-annual certification by all federal agencies, federal courts and state governments, in coordination
with the Department of Justice, to verify that all relevant data has been reported and uploaded to the National
Instant Criminal Background Check System regarding individuals who are not eligible to purchase firearms.” The
bill passed 231 to 198. [HR 38, Vote #663, 12/6/17; CQ, 12/6/17]

Perry Voted Against Consideration Of A Bill Permitting Concealed Carry Reciprocity Between States. In
December 2017, Perry voted against: “Adoption of the rule (H Res 645) that would provide for House floor
consideration of the bill (HR 38) that would permit any individual authorized by their home state to carry a
concealed handgun to also carry that concealed weapon in any other state that permits the carrying of concealed
weapons.” The rule was adopted 232 to 194. [H Res 645, Vote #660, 12/6/17; CQ, 12/6/17]

Perry Voted For Blocking The Establishment Of The Select Committee On Gun Violence Prevention. In
November 2017, Perry voted for: “Byrne, R-Ala., motion to order the previous question (thus ending debate and the
possibility of amendment).” In a speech on the House floor, Rep. McGovern, D-Ma., said: “If we defeat the
previous question, I will offer an amendment to the rule to bring up H. Res. 367, which would establish the Select
Committee on Gun Violence Prevention.” A vote for the amendment was a vote to block the Select Committee on
Gun Violence Prevention. The bill motion was agreed to 233-182. [HRes 607, Vote #610, 11/7/17; CQ, 11/7/17,
Congressional Record, 11/7/17]

Perry Voted For Blocking Establishment Of A Select Committee On Gun Violence Prevention. In October
2017, Perry voted for: “Woodall, R-Ga., motion to order the previous question (thus ending debate and possibility
of amendment) on the rule (H Res 553).” According to Congressional Record, Rep. McGovern said, “Mr. Speaker,
I urge my colleagues to defeat the previous question so we can bring up the Thompson bill […] resolution (H. Res.
367) to establish the Select Committee on Gun Violence Prevention.” A vote for the previous question was a vote
to block the establishment of the Select Committee on Gun Violence Prevention. The previous question carried,
231-189. [H Res 553, Vote #551, 10/4/17; CQ, 10/4/17; Congressional Record, 10/4/17]

Perry Voted For Prohibiting A Veterans Affairs Department Determination That An Individual Is Mentally
Incompetent From Preventing The Individual From Buying A Gun. In March 2017, Perry voted for “passage
of the bill that would prohibit a Veterans Affairs Department determination that an individual is mentally
incompetent from being used as basis for that individual’s inclusion in the National Instant Criminal Background
Check System, which would thereby prevent the individual from purchasing a gun. Under the measure, an
individual could not be considered to be mentally defective without a judicial authority’s finding that the individual
poses a danger to himself or herself or others.” The bill passed by a vote of 240-175. [HR 1181, Vote #169,
3/16/17; CQ, 3/16/17]

Perry Voted For Funding The Secure Our Schools Grant Program Through 2028, A Program Focused On
Improving School Security And Training To Prevent Student Gun Violence. In March 2018, Perry voted for:
“Goodlatte, R-Va., motion to suspend the rules and pass the bill that would authorize $75 million a year through
fiscal 2028 for the Secure Our Schools grant program and would revise it to more explicitly focus the program on
preventing student violence. It would modify the program’s mission to improve school security through evidence-
based training and technical assistance to prevent violence. It would also expand the eligible uses for the grant to
include help for state and local governments to provide training to prevent student violence, development and
operation of anonymous reporting systems for threats of school violence, and the development and operation of
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 561 of 834

                                                                  SCOTT PERRY Rese arch Book | 560

school threat assessment intervention teams.” The motion was agreed to by a vote of 407-110. [HR 4990, Vote
#106, 3/14/18; CQ, 3/14/18]

Perry Voted For Motion To Kill A Democratic Attempt To Consider Legislation On Gun Regulations. In
February 2018, Perry voted for: “Burgess, R-Texas, motion to table (kill) the Thompson, D-Calif., motion to appeal
the ruling of the Chair that the Thompson resolution related to the consideration of legislation related to gun
regulations does not constitute a question of the privileges of the House.” The motion passed 228-184. [Motion,
Vote #83, 2/26/18; CQ, 2/26/18]

Perry Voted For Blocking The Social Security Administration From Sharing Information With The National
Instant Criminal Background Check System On People With Mental Disorders In Order To Prevent Them
From Purchasing Firearms. In February 2017, Perry voted for “passage of the joint resolution that would nullify a
Social Security Administration rule that outlines reporting of information by the agency for inclusion in the
National Instant Criminal Background Check System for gun purchases about certain non-elderly individuals with
mental impairments who receive disability insurance or Supplemental Security Income benefits and use a
“representative payee” because they cannot manage their benefit payments.” The resolution was passed by a vote of
235-180. [HJRes 40, Vote #77, 2/2/17; CQ, 2/2/17]

Health Care

Perry Voted For Allowing Health Savings Accounts To Be Used To Purchase Catastrophic Health Plans. In
July 2018, Perry voted for “Passage of the bill that would modify the 2010 health care overhaul law to allow
anyone to purchase a ‘copper’ (catastrophic) plan through the law’s insurance exchanges, and would extend the
suspension of the annual tax on health insurers through 2021. It would also allow individuals on certain plans to use
health savings accounts associated with their plans and would also increase the contribution limit for certain
HSAs.” The bill passed, 242-176. [HR 6311, Vote #376, 7/25/18; CQ, 7/25/18]

    Seattle Times: The Bill Would Allow HSA’s To Be Used To Purchase “Copper” Or Catastrophic Plans.
    “By a vote of 242 for and 176 against, the House on July 25 passed a bill (HR 6311) that would expand access
    to the Affordable Care Act`s catastrophic, or “copper,” health plans. […] In part, the bill would allow Health
    Savings Accounts to be used to purchase copper plans, make the plans available to seniors on Medicare Part A
    and allow tax credits to be used to subsidize their premiums.” [Seattle Times, 7/28/18]

Perry Voted For Repealing Provisions Of The Affordable Care Act That Limit Payments For Medications
From Health Savings Accounts. In July 2018, Perry voted for “Passage of the bill that would make a number of
changes to health savings accounts. It would permit certain plans to pay for initial medical services before the
plan’s deductible kicks in, and would allow an individual to have an HSA in addition even if they also have certain
other types of health care coverage in addition to a high deductible plan. It would also permit an individual to
contribute to an HSA even if their spouse has a flexible spending account, and would allow the use of HSAs to pay
for over-the-counter medical products, as well as some sport and fitness expenses.” According to the Congressional
Research Service “This bill repeals provisions of the Internal Revenue Code, as added by the Patient Protection and
Affordable Care Act, that limit payments for medications from health savings accounts, medical savings accounts,
health flexible spending arrangements, and health reimbursement arrangements to only prescription drugs or insulin
(thus allowing distributions from such accounts for over-the-counter drugs). The bill also allows the accounts to be
used for menstrual care products.” The bill passed, 277-142. [HR 6199, Vote #377, 7/25/18; CQ, 7/25/18;
Congress.gov, 7/19/18]

Perry Voted For Expanding Medicare And Medicaid Coverage To Include Medication-Assisted Treatment
For Substance Use Disorder. In September 2018, Perry voted for “Walden, R-Ore., motion to suspend the rules
and adopt the resolution that would provide for the concurrence by the House in the Senate amendment to HR 6,
with an amendment that would modify Medicare and Medicaid and a variety of other health programs in relation to
opioid abuse. It would expand both Medicare and Medicaid to cover medication-assisted treatment for substance
use disorder and would place new requirements on states regarding Medicaid drug review and utilization
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 562 of 834

                                                                   SCOTT PERRY Rese arch Book | 561

requirements. It would appropriate $15 million annually, from fiscal 2019 through 2023, to support the
establishment or operation of public health laboratories to detect synthetic opioids. As amended, the bill would
allow Medicaid patients with opioid use or cocaine use disorders to stay up to 30 days per year in certain treatment
facilities with more than 16 beds.” The motion was agreed to 393-8. [H Res 1099, Vote #415, 9/28/18; CQ,
9/28/18]

Perry Voted Against Amending A Bill On Copper Health Care Plans To Delay Provisions Enactment Until
Two Federal Health Insurance Funds Were Solvent. In July 2018, Perry voted against “Frankel, D-Fla., motion
to recommit the bill to the House Ways and Means Committee with instructions to report it back immediately with
an amendment that would prohibit enactment of the bill’s provisions until the annual reports from the Board of the
Trustees of the Federal Hospital Insurance Trust Fund and the Federal Supplementary Medical Insurance Trust
Fund indicate that such funds are solvent.” The motion was rejected 187-229. [HR 6311, Vote #375, 7/25/18; CQ,
7/25/18]

Perry Voted For Passage Of The Protect Medical Innovation Act, Which Repealed The Medical Device Tax.
In July 2018, Perry voted for “Passage of the bill that would fully repeal the 2.3 percent excise tax on the sale of a
medical device by the manufacturer, producer, or importer after Dec. 31, 2019.” The bill passed, 283-132. [HR 184,
Vote #372, 7/24/18; CQ, 7/24/18]

Perry Voted For Prohibiting Funds Being Used To Enforce The Liability Provisions Of D.C.’s Individual
Mandate. In July 2018, Perry voted for: “Rothfus, R-Pa., amendment no. 85, that would prohibit funds
appropriated by the bill from being used to seize property as a means of enforcing the liability provisions of the
District of Columbia’s individual mandate.” The amendment was adopted by a vote of 231 – 184. [HR 6147, Vote
#361, 7/18/18; CQ, 7/18/18]

Perry Voted For Prohibiting Funds Being Used For The Multi-State Plan Program Created By The
Affordable Care Act. In July 2018, Perry voted for: “Meadows, R-N.C., amendment no. 84, that would prohibit
any funds appropriated by the bill from being used for the multi-state plan program created by the 2010 health care
overhaul.” The amendment was adopted by a vote of 223-192. [HR 6147, Vote #360, 7/18/18; CQ, 7/18/18]

Perry Voted For Prohibiting D.C. From Using Funds To Enforce Certain Health Insurance Requirements. In
July 2018, Perry voted for: “Palmer, R-Ala., amendment no. 83, that would prohibit the District of Columbia from
using funds appropriated by the bill to enforce certain health insurance requirements.” The amendment was adopted
by a vote of 226-189. [HR 6147, Vote #359, 7/18/18; CQ, 7/18/18]

Perry Voted For The Substance Use-Disorder Prevention that Promotes Opioid Recovery and Treatment for
Patients and Communities Act. In June 2018, Perry voted for: “Passage of the bill that would modify Medicare
and Medicaid and a variety of other health programs in relation to opioid abuse. It would expand both Medicare and
Medicaid to cover medication-assisted treatment for substance use disorder, would require all state Medicaid
programs, beginning Jan 1, 2020, to operate pharmacy programs that identify people at high risk of abusing
controlled substance, and would place new requirements on states regarding Medicaid drug review and utilization
requirements. It would appropriate $15 million annually, from fiscal 2019 through 2023, to support the
establishment or operation of public health laboratories to detect synthetic opioids.” The bill passed by a vote of
396-14. [HR 6, Vote #288, 6/22/18; CQ, 6/22/18]

    HEADLINE: House passes comprehensive bill to combat growing opioid epidemic [ABC News, 6/22/18]

    HR 6 Was A “Catchall Bill” That Incorporated A Number Of Proposals To Curb Opioid Addiction
    Relating To Medicaid, Medicare, And Public Health. “The House on Friday passed, 396-14, a bill (HR 6)
    that will serve as the legislative vehicle for many of the 55 other House-passed bills designed to curb opioid
    addiction, ending two weeks of floor votes on opioids measures. The catchall bill would incorporate a number
    of proposals from the Energy and Commerce and the Ways and Means committees relating to Medicaid,
    Medicare, and public health.” [CQ, 6/22/18]
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 563 of 834

                                                                    SCOTT PERRY Rese arch Book | 562


Perry Voted Against Amending An Opioid Bill To Appropriate $995 Million, Over Three Years, For Opioid
Grant Programs. In June 2018, Perry voted against: “Tonko, D-N.Y., motion to recommit the bill to the House
Energy and Commerce Committee and the House Ways and Means Committee with instructions to report it back
immediately with an amendment that would appropriate $995 million annually, for fiscal 2019 through 2021, for
state opioid grant programs and would allow the Health and Human Services Department to increase the number of
residency positions at hospitals that have established programs related to addiction.” The motion was rejected by a
vote of 185-226. [HR 6, Vote #287, 6/22/18; CQ, 6/22/18]

    Rep. Tonko: Motion Would Show States That Congress Was Making “Sustained, Meaningful
    Investments” In The Opioid Crisis. ““Secondly, this motion would allot an additional $1 billion annually to
    States through 2021 so that we can continue to invest in locally designed prevention, treatment, and recovery
    solutions. It is clearly going to take more than 2 years to battle the epidemic, and we need to let providers in
    States know that we are making sustained, meaningful investments in this area. Finally, our motion to recommit
    includes a commonsense prescription drug policy which will reduce prescription drug prices for all Americans
    by reducing gaming by drug manufacturers to prevent generics from coming to market.” [Congressional
    Record, 6/22/18]

Perry Voted For Blocking Additional Funds For State Grants To Combat The Opioid Crisis And Conduct
Research On Addiction And Pain Related To Substance Misuse. In June 2018, Perry voted for: “Burgess, R-
Texas, motion to order the previous question (thus ending debate and possibility of amendment).” According to the
Democratic Leader’s office, “The Democratic Previous Question would amend the 21st Century Cures Act to
provide additional funds for state grants to address the opioid crisis. Further, the bill provides additional funds to
the Department of Health and Human Services for state grants to conduct research on addiction and pain related to
substance misuse.” A vote for the motion was a vote to block consideration of the bill. The motion was agreed to
221-185. [H Res 949, Vote #273, 6/20/18; CQ, 6/20/18; DemocraticLeader.gov, 6/20/18]

Perry Voted For Blocking Appropriation Of $2.5 Billion In Additional State Grants To Combat The Opioid
Epidemic. In June 2018, Perry voted for: “Buck, R-Colo., motion to order the previous question (thus ending
debate and possibility of amendment).” According to the Democratic Leader’s office, “The Democratic Previous
Question would amend the 21st Century Cures Act to appropriate $2.5 billion to provide additional funds for state
grants to help combat the opioids abuse health epidemic.” A vote for the motion was a vote to block consideration
of the bill. The motion was agreed to 230-183. [H Res 934, Vote #261, 6/13/18; CQ, 6/13/18;
DemocraticLeader.gov, 6/13/18]

Perry Voted For The Right To Try Act, Allowing Dying Patients To Access Experimental Medications From
Drug Manufactures Without FDA Approval. In May 2018, Perry voted for: “Passage of the bill that would allow
patients with life-threatening diseases or conditions who are not participating in clinical trials to seek access to
experimental and investigational drugs directly from a drug manufacturer, without approval by the Food and Drug
Administration. It would require that in order for the patient to be eligible, the patient must first try all approved
treatment options and be unable to participate in a clinical trial. Only drugs that have completed phase 1 clinical
trials, that have not been approved or licensed for any use, and that are currently under an active FDA application
or are undergoing clinical trials would be eligible for use under the bill’s provisions.” The bill passed 250 to 169. [S
204, Vote #214, 5/22/18; CQ, 5/22/18]

Perry Voted Against Amending Bill To Require FDA And Drug Manufacturers To Produce Annual
Summaries On Usage Of Experimental Drugs For Dying Patients. In May 2018, Perry voted against:
“Schakowsky, D-Ill., motion to recommit the bill to the House Energy and Commerce Committee with instructions
to report it back immediately with an amendment that would require both the Food and Drug Administration and
the manufacturers of drugs eligible under the bill to produce annual summaries on the usage of such drugs.” The
motion failed 187-231. [S 204, Vote #213, 5/22/18; CQ, 5/22/18]
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 564 of 834

                                                                    SCOTT PERRY Rese arch Book | 563

Perry Voted For The Overdose Prevention and Patient Safety Act, Allowing Medical Professionals To Access
Substance Abuse Patients’ Abuse-Related Medical Files Without Their Consent. In June 2018, Perry voted for:
“Passage of the bill that would allow certain medical professionals to access patients’ medical files related to
substance abuse without their explicit consent if they are treating a patient for a substance abuse disorder. The bill
would allow disclosure of such medical records to public health authorities if an individual’s identifying
information is not included. The bill would prohibit disclosure of such records as part of law enforcement
activities.” The bill passed by a vote of 357-57. [H.R. 6082, Vote #278, 6/20/18; CQ, 6/20/18]

Perry Voted Against Removing Provisions Allowing Medical Professionals To Access Patients’ Medical Files
Related To Substance Abuse Without Their Consent. In June 2018, Perry voted against: “Pallone, D-N.J.,
motion to recommit the bill to the House Energy and Commerce Committee with instructions to report it back
immediately with an amendment that would remove the bill’s provisions that would allow certain medical
professionals to access patients’ medical files related to substance abuse without their explicit consent and would
instead require the secretary of Health and Human Services to identify model programs for training health care
providers in the appropriate use and disclosure of patient health records.” The motion was rejected by a vote of
175-240. [H.R. 6082, Vote #277, 6/20/18; CQ, 6/20/18]

Perry Voted For Allowing Medicaid Coverage Of Up To 30 Days Of Opioid Abuse Treatment At Inpatient
Mental Health Facilities. In June 2018, Perry voted for: “Passage of the bill that would temporarily allow, until
2023, the use of Medicaid funds to pay for substance use disorder treatment at certain inpatient mental health
treatment facilities. It would require states, to be eligible for such funds, to include in their state Medicaid plan
information on how the state will improve access to outpatient care, the process to be used for transitioning
individuals to appropriate outpatient care, and how individuals will be screened and assessed. The bill would limit
an individual to a maximum of 30 days of inpatient treatment in a 12-month period that could be covered by
Medicaid.” According to CBS News, the bill “would allow state Medicaid programs to cover up to 30 days of care
for eligible individuals which an opioid use disorder. The law currently bars federal Medicaid funds from being
used to pay for treatment at larger inpatient mental health facilities, which has contributed to the shortage of
treatment options.” The bill passed by a vote of 261-155. [H.R. 5797, Vote #276, 6/20/18; CQ, 6/20/18; CBS News,
6/22/18]

Perry Voted Against Providing Federal Matching Funds For Medicaid Coverage Of Substance Abuse
Treatment. In June 2018, Perry voted against: “Castor, D-Fla., motion to recommit the bill to the House Energy
and Commerce Committee with instructions to report it back immediately with an amendment that would replace
the bill’s provisions with a program that would provide federal matching funds for the treatment for eligible
individuals suffering from substance abuse disorders. It would require that states extend Medicaid eligibility to
receive such federal funds.” The motion was rejected to by a vote of 190-226. [H.R. 5797, Vote #275, 6/20/18; CQ,
6/20/18]

Perry Voted For Creating Sentencing Guidelines For Manufacturing Or Distributing Synthetic Opioids. In
June 2018, Perry voted for: “Passage of the bill that would create a new category of controlled substances,
“schedule A,” for drugs or substances that have similar chemical structures or effects as controlled substances in
schedules I through V. It would immediately classify certain fentanyl analogues as schedule A drugs. The bill
would establish maximum penalties for the manufacture, distribution or dispensing of schedule A drugs, though
possession of such substances alone would not constitute a basis for criminal or civil penalties.” The bill passed,
239-142. [H.R. 2851, Vote #268, 6/15/18; CQ, 6/15/18]

    Democrats Warned The Bill Would Impose Mandatory Minimum Sentences, Filling Prisons With Low-
    Level Drug Offenders. “The House on Friday passed Rep. John Katko’s bill aimed at combating the opioid
    epidemic by making it easier for the federal government to stop the importation and distribution of synthetic
    drugs. But Democrats who opposed the bill warned the law would also impose mandatory minimum sentences,
    filling up the nation’s prisons with low-level drug offenders rather than expanding treatment options […]
    House Democratic Whip Steny Hoyer said before the vote that the bill could have unintended consequences.
    ‘This legislation lacks clarity that could result in thousands of Americans being incarcerated, potentially for life
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 565 of 834

                                                                    SCOTT PERRY Rese arch Book | 564

    sentences, thus exacerbating an already over-populated prison system,’ Hoyer said. “‘Those suffering from
    opioid addiction need treatment and proper medical care, not more laws that will simply put them behind
    bars.’” [Syracuse Post-Standard, 6/15/18]

Perry Voted For Setting Guidelines For How Law Enforcement Would Determine If A Controlled Substance
Analogue Was Intended For Human Consumption. In June 2018, Perry voted for: “Thornberry, R-Texas,
amendment that would set guidelines for how law enforcement should determine if a controlled substance analogue
is intended for human consumption.” The motion was adopted by a vote of 223-158. [HR 2851, Vote #267,
6/15/18; CQ, 6/15/18]

Perry Voted For Establishing A Pilot Program For Transitional Housing Programs Focused On Substance
Use Disorders. In June 2018, Perry voted for: “Passage of the bill that would establish a pilot program that would
provide 10,000 Section 8 Housing Choice vouchers, or 0.5 percent of such available vouchers, whichever is less, to
nonprofit entities to pay for individuals to live in supportive and transitional housing programs that provide
treatment for opioid use disorders or other substance use disorders. Non-profit entities would be required to provide
an evidence-based treatment program and a jobs skills training program, and meet various other standards to qualify
for vouchers under the pilot program.” The bill passed by a vote of 230-173. [HR 5735, Vote #266, 6/14/18; CQ,
6/14/18]

Perry Voted For The Securing the International Mail Against Opioids Act, Requiring The U.S. Postal
Service Obtain Electronic Tracking Data For Any Packages Entering The United States. In June 2018, Perry
voted for: “Passage of the bill that would require the U.S. Postal Service to obtain advance electronic tracking data,
including the shipment’s contents and intended recipients, for packages entering the United States. The bill would
require the U.S. Postal Service to pass information about such packages to U.S. Customs and Border Protection and
would authorize a customs fee of $1 per piece of inbound express mail to cover the cost of screening international
mail. The bill would require the U.S Customs and Border Protection to develop technology for the detection of
controlled substances in mail.” The bill passed by a vote of 353-52. [HR 5788, Vote #265, 6/14/18; CQ, 6/14/18]

Perry Voted For Funding Grants For Providers That Offer Treatment Services For People With Opioid Use
Disorders. In June 2018, Perry voted for: “Carter, R-Ga., motion to suspend the rules and pass the bill that would
authorize $10 million annually, for fiscal 2019 through fiscal 2023, for Health and Human Services Department
grants for to providers that offer treatment services for people with opioid use disorders. It would require that there
be at least 10 grants awarded to qualified providers.” The motion was agreed to by a vote of 383-13. [HR 5327,
Vote #258, 6/12/18; CQ, 6/12/18]

Perry Voted For The Right To Try Act of 2018. In March 2018, Perry Voted For: “passage of the bill that would
allow eligible patients to seek access to drugs, through drug manufacturers, that have not yet been cleared by the
Food and Drug Administration (FDA). The measure specifies that, in order to be eligible, a patient must be
diagnosed with a disease or condition from which they are likely to die within a matter of months, or one that
causes significant irreversible morbidity likely to lead to a severely premature death. The bill specifies that any
such drugs that patients could try would need to have completed phase-one clinical trials, not have been approved
or licensed for any use, and would need to currently be under an active FDA application or undergoing clinical
trials.” The bill passed 267 to 149. [H.R. 5247, Vote #121, 3/21/18; CQ, 3/21/18]

Perry Voted Against Blocking An Amendment To The Right To Try Act To Require The FDA To Issue
Guidance On Products Under View, And Provide Liability Protections To Physicians And Hospitals. In
March 2018, Perry voted against “Pallone, D-N.J., motion to recommit the bill to the House Energy and Commerce
Committee with instructions to report it back immediately with an amendment that would require the Food and
Drug Administration to issue guidance on how to expand access to products currently under review. It would also
provide liability protections for drug manufacturers, physicians, clinical investigators and hospitals when they are
involved in offering a product under expanded access.” The motion failed, 182 to 233. [H.R. 5247, Vote #120,
3/21/18; CQ, 3/21/18]
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 566 of 834

                                                                   SCOTT PERRY Rese arch Book | 565

Perry Voted For Blocking A Bill To Invest In Prevention And Treatment Of Opioid Addiction. In February
2018, Perry voted for “Buck, R-Colo., motion to order the previous question (thus ending debate and possibility of
amendment).” According to the Democratic Leader’s website, “The Democratic Previous Question would make in
order Ms. Kuster’s bill H.R. 4938 – Respond NOW Act. H.R. 4938 invests in the prevention and treatment of
opioid addiction, including funding for education and awareness, research, health care workforce development and
community-based interventions.” The motion was adopted, 231-188. [H. Res. 725, Vote #54, 2/6/18; CQ, 2/6/18;
DemocraticLeader.gov, 2/6/18]

Perry Voted For Authorizing The Department Of Health And Human Services To Improve Oral Health
Education And Services. In February 2018, Perry voted for: “Burgess, R-Texas, motion to suspend the rules and
pass the bill that would authorize $14 million annually, through fiscal 2022 for the Health Resources and Services
Administration’s dental health grant program and would allow funds to be used to provide comprehensive dental
care to the elderly, children and individuals with disabilities. It would also authorize $18 million annually, through
fiscal 2022, for existing water fluoridation and school tooth sealant programs and a new Centers for Disease
Control program to improve oral health education.” The motion was agreed to by a vote of 387-13. [HR 2422, Vote
#82, 2/26/18; CQ, 2/26/18]

Perry Voted For Authorizing The Department Of Health And Human Services To Conduct And Report On
Research Regarding Congenital Heart Disease. In February 2018, Perry voted for: “Burgess, R-Texas, motion to
suspend the rules and pass the bill that would authorize $4 million annually, through fiscal 2022, for the Health and
Human Services Department to conduct a national study of congenital heart diseases and to increase awareness of
congenital heart diseases.” The motion was agree to by a vote of 394-7. [HR 1222, Vote #81, 2/26/18; CQ, 2/26/18]

Perry Voted For Blocking Consideration Of A Bill Permanently Funding CHIP. In January 2018, Perry voted
for Congressional Record, “If we defeat the previous question, I will offer an amendment to the rule to bring up
Representative McEachin’s bill, H.R. 4820, the Advancing Seniors and Kids Act. […] It permanently reauthorizes
CHIP; it reauthorizes community health centers for 2 years; and it includes other vital healthcare programs that
provide relief to pregnant women, seniors, and many more.” A vote for the motion was a vote against considering
permanently reauthorizing CHIP. The motion was agreed to 229-190. [H.R. 4712, Vote #29, 1/18/18; CQ, 1/18/18;
Congressional Record, 1/18/18]

Perry Voted For Blocking Consideration Of A Bill Permanently Funding CHIP. In January 2018, Perry voted
forl Record, “If we defeat the previous question, I will offer an amendment to the rule to bring up Representative
McEachin’s bill, H.R. 4820, the Advancing Seniors and Kids Act. […] It permanently reauthorizes CHIP, saving us
$6 billion. It reauthorizes the community health centers for 2 years and includes other vital healthcare programs that
provide relief to pregnant women, seniors, and so many more.” A vote for the motion was a vote against
considering permanently reauthorizing CHIP. The motion was agreed to 229-191. [HR 195, Vote #27, 1/18/18; CQ,
1/18/18; Congressional Record, 1/18/18]

Perry Voted For The CHAMPION Act, Extending Funding For CHIP By Gutting Health Care Programs
Resulting In People Losing Health Care Coverage Under The ACA. In November 2017, Perry voted for:
“Passage of the bill, as amended, that would extend funding for the Children’s Health Insurance Program through
fiscal 2022, and would increase funding from $21.5 billion in fiscal 2018 to $25.9 billion in fiscal 2022. It would
also provide $3.6 billion annually for community health centers through fiscal 2019, and would extend funding for
a number of other public health programs through fiscal 2019. It would provide for up to $1 billion in additional
Medicaid funding to Puerto Rico and would eliminate, through fiscal 2019, scheduled cuts in Medicaid funding to
hospitals that serve large numbers of uninsured and low-income patients. It would reduce spending from the
Prevention and Public Health Fund through fiscal 2026, would require high-income individuals enrolled in
Medicare parts B and D to pay the entirety of their premiums for these services and would shorten the grace period
for certain missed payments on federally subsidized health insurance plans purchased through state exchanges to
offset the cost of the measure’s funding for CHIP, community health centers and other health programs.” The bill
passed 242-174. [HR 3922, Vote #606, 11/3/17; CQ, 11/3/17]
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 567 of 834

                                                                  SCOTT PERRY Rese arch Book | 566

    The CHAMPION Act Would Cut “Billions In Funding” For An ACA Health Fund And Raise Medicare
    Premiums On The Wealthy. “A five-year reauthorization bill passed the U.S. House on Friday by a 242-174
    vote, but some have voiced worries that obstacles remain in the more-evenly divided Senate due to
    disagreements between Republicans and Democrats over how to pay for it. Only three House Republicans
    voted against the bill, while just 15 Democrats voted in support of it. Many Democrats have criticized the bill,
    called the CHAMPION Act, for paying for the reauthorization by cutting billions in funding for the Prevention
    and Public Health Fund established by the Affordable Care Act, reducing the grace period for people who miss
    premium payments on health plans bought on the federal exchange and raising Medicare premiums for wealthy
    recipients.” [Deseret News, 11/5/17]

    Deseret News: “The CHAMPION Act Would Save The Federal Government $4.9 Billion From 2018
    Through 2027 ‘As A Result’ Of More People Losing Their Coverage On The Federal Exchange.” “A
    Congressional Budget Office report estimated last month that the CHAMPION Act would save the federal
    government $4.9 billion from 2018 through 2027 ‘as a result’ of more people losing their coverage on the
    federal exchange because of stricter grace period guidelines.” [Deseret News, 11/5/17]

Perry Voted Against Modifying The Medicare Advantage Payment System To Offset The Cuts In The
CHAMPION Act. In November 2017, Perry voted against: “Clyburn, D-S.C., motion to recommit the bill to the
House Energy and Commerce Committee with instructions to report it back immediately with an amendment that
would modify the Medicare Advantage payment system to offset the funding in the measure.” The motion was
rejected 231-187. [HR 3922, Vote #605, 11/3/17; CQ, 11/3/17]

Perry Voted For Consideration Of The CHAMPION Act, Extending Funding For CHIP By Gutting Health
Care Programs Resulting In People Losing Health Care Coverage Under The ACA. In November 2017, Perry
voted for: “Adoption of the rule (H Res 601) that would provide for House floor consideration of the bill (HR 3922)
that would extend funding for the Children’s Health Insurance Program for five years, community health centers for
two years and other public health programs for two years. It would also provide for up to $1 billion in additional
Medicaid funding to Puerto Rico.” The resolution was adopted 231-192. [HRes 601, Vote #603, 11/2/17; CQ,
11/2/17]

Perry Voted Against Authorizing $400 Million A Year For The Maternal, Infant, And Early Childhood
Home Visiting Program. In September 2017, Perry voted against: “Passage of the bill that would authorize,
through fiscal 2022, $400 million a year for the Maternal, Infant and Early Childhood Home Visiting program
created under the 2010 health care overhaul. The bill would require entities that receive grants under the Maternal,
Infant and Early Childhood Home Visiting program to continue to demonstrate improvements in applicable
benchmarks and guidelines.” The bill passed by a vote of 214-209. [H R 2824, Vote #537, 9/26/17; CQ, 9/26/17]

Perry Voted Against Eliminating Requirements For Grantees Of The Maternal, Infant And Early Childhood
Home Visiting Program To Demonstrate Improvements In Applicable Benchmarks. In September 2017, Perry
voted against: “DelBene, D-Wash., motion to recommit the bill to the House Ways and Means Committee with
instructions to report it back immediately with an amendment that would eliminate the bill’s provisions that would
require entities that receive grants under the Maternal, Infant and Early Childhood Home Visiting program to
continue to demonstrate improvements in applicable benchmarks and guidelines.” The motion failed by a vote of
191-232. [H R 2824, Vote #536, 9/26/17; CQ, 9/26/17]

Perry Voted Against An Amendment That Would Remove A Requirement That States Track Whether The
Home Visit Program Increases Employment And Earnings. In September 2017, Perry voted against: “Pascrell,
D-N.J., amendment that would remove the bill’s provision that would require states or other eligible entities to
track whether the home visit program increases employment and earnings as a measure of the program goals.” The
amendment was rejected by a vote of 191-231. [H R 2824, Vote #535, 9/26/17; CQ, 9/26/17]

Perry Voted For Adopting The Rule That Would Provide For House Floor Consideration Of Authorization
For The Maternal, Infant And Early Childhood Home Visiting Program. In September 2017, Perry voted for:
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 568 of 834

                                                                   SCOTT PERRY Rese arch Book | 567

“Adoption of the rule (H Res 533) that would provide for House floor consideration of the bill (HR 2824), that
would authorize, through fiscal 2022, $400 million a year for the Maternal, Infant and Early Childhood Home
Visiting program created under the 2010 health care overhaul, and for consideration of the bill (HR 2792), that
would prohibit, beginning in 2021, the payment of social security benefits to an individual who is the subject of an
outstanding arrest warrant for committing a felony or for violating a condition of parole or probation. The rule
would also provide for the text of the Control Unlawful Fugitive Felons Act (HR 2792), as passed by the House, if
passed by the House, to be incorporated into the text of the Increasing Opportunity through Evidence-Based Home
Visiting Act (HR 2824) during the engrossment of HR 2824.” The rule was adopted by a vote of 230-190. [H RES
533, Vote #533, 9/26/17; CQ, 9/26/17]

Perry Voted Against Consideration Of An Amendment To The Underlying Legislation That Would Prohibit
Restrictions On Medical Malpractice Lawsuits For “Grossly Negligent” Prescription Of Opioids. In June
2017, Perry voted against: “Kuster, D-N.H., motion to recommit the bill to the House Judiciary Committee with
instructions to report it back immediately with an amendment that would modify the bill’s definition of ‘health care
lawsuits’ to not include a claim or action related to the ‘grossly negligent’ prescription of opioids.” The motion was
rejected, 235-191. [HR 1215, Vote #336, 6/28/17; CQ, 6/28/17]

Perry Voted For A Bill To Allow People Who Get Their Health Insurance Through COBRA To Use Tax
Credits To Subsidize Their Payments Under The AHCA. In June 2017, Perry voted for: “Passage of the bill that
would modify the definition of a “qualified health plan” to allow, beginning in 2020, for new tax credits proposed
by the American Health Care Act (HR 1628) to be used by individuals or families to pay for continued group health
coverage under COBRA, provided that the AHCA is enacted into law. The measure would also apply to
continuation coverage as part of church-based group health plans, but the tax credit could not be utilized for a
health flex spending account under the bill’s provisions.” The bill passed 267-144. [HR 2579, Vote #308, 6/15/17;
CQ, 6/15/17]

Perry Voted For A Bill Prohibiting The Advance Payment Of Health Insurance Premium Tax Credits To
Applicants Until HHS Confirms Applicants Are Citizens. In June 2017, Perry voted for: “Passage of the bill that
would prohibit the advance payment of health insurance premium tax credits to individuals that apply for the credits
unless the Treasury Department receives confirmation from the Health and Human Services Department that such
an individual’s status as a citizens or lawfully present alien has been verified. If the American Health Care Act (HR
1628) is enacted, the bill (HR 2581) would make verification of an individual’s status mandatory in order to receive
advance payment of the new health insurance premium tax credit created by the American Health Care Act, and
would also provide an exemption from the American Health Care Act’s continuous coverage requirements for
individuals who experience delays in coverage as a result of the verification process.” The billed passed, 238-184.
[HR 2581, Vote #306, 6/13/17; CQ, 6/13/17]

Perry Voted Against Making An Exception In Delaying The Advance Payment Of Health Insurance
Premium Tax Credits For Babies Under The Age Of 1. In June 2017, Perry voted against: “Sanchez, D-Calif.,
motion to recommit the bill to the House Committee on Ways and Means with instructions to report it back
immediately with an amendment that would exempt individuals under 1-year-old from the bill’s prohibition on the
advance payment of health insurance premium tax credits unless the Treasury Department has received
confirmation of the individuals’ status as a citizen or lawfully present alien has been verified.” The motion failed,
231-193. [HR 2581, Vote #305, 6/13/17; CQ, 6/13/17]

Perry Voted For The American Health Care Act – The Republican Health Care Repeal Bill. In May 2017,
Perry voted for “Passage of the bill that would make extensive changes to the 2010 health care overhaul law, by
effectively repealing the individual and employer mandates as well as most of the taxes that finance the current
system. It would, in 2020, convert Medicaid into a capped entitlement that would provide fixed federal payments to
states and end additional federal funding for the 2010 law’s joint federal-state Medicaid expansion. It would
prohibit federal funding to any entity, such as Planned Parenthood, that performs abortions and receives more than
$350 million a year in Medicaid funds. As amended, it would give states the option of receiving federal Medicaid
funding as a block grant with greater state flexibility in how the funds are used, and would require states to
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 569 of 834

                                                                     SCOTT PERRY Rese arch Book | 568

establish their own essential health benefits standards. It would allow states to receive waivers to exempt insurers
from having to provide certain minimum benefits, would provide $8 billion over five years for individuals with pre-
existing conditions whose insurance premiums increased because the state was granted a waiver to raise premiums
based on an individual’s health status, and would create a $15 billion federal risk sharing program to cover some of
the costs of high medical claims.” The bill was passed by a vote of 217-213. [HR 1628, Vote #256, 5/4/17; CQ,
5/4/17]

Perry Voted For Repealing The Republican Provision Exempting Members Of Congress From The
Republican Health Care Bill. In May 2017, Perry voted for “Passage of the bill would repeal, if the health care
overhaul measure (HR 1628) is enacted, an exemption for members of Congress and staff from provisions of the
health care overhaul measure that would allow state waivers of certain health insurance minimum benefit and
patient protection requirements under the 2010 health care overhaul.” The bill was passed by a vote of 429-0. [HR
2192, Vote #255, 5/4/17; CQ, 5/4/17]

Perry Voted For Blocking An Amendment That Would Protect Health Care Coverage For Pre-Existing
Conditions, Ban Lifetime Insurance Limits, Protect Medicare, Block Tax Increases On The Middle Class,
And Would Require A CBO Estimate Prior To Consideration Of Any Health Care Reform Bill. In May 2017,
Perry voted for “Collins, R-Ga., motion to order the previous question (thus ending debate and possibility of
amendment) on the rule (H Res 308) that would provide for House floor consideration of the bill (HR 2192) that
would repeal, if the health care marketplace overhaul measure (HR 1628) is enacted” Upon defeat of the motion,
Democrats planned to offer an amendment that “The amendment would restrict consideration of legislative
provisions relating to health care that would result in: (1) the denial of health insurance on the basis of a preexisting
condition or a requirement for individuals with a preexisting condition to pay more for coverage; (2) the elimination
of the prohibition on life-time limits on dollar value of health insurance benefits; (3) the termination of the ability of
individuals 26 years of age to be included on their parent’s employer or individual health insurance; (4) the
reduction in the number of individuals receiving health insurance under the Patient Protection and Affordable Care
Act; (5) an increased cost to seniors for prescription drugs due to any changes pertaining to closing the Medicare
prescription drug ‘donut hole’; (6) the requirement that individuals pay for preventive services such as
mammography, health screening, and contraceptive services; (7) reduction of Medicare solvency or any changes to
the Medicare guarantee; or (8) the reduction of Federal taxes on the 1% of the population with the highest income
or an increase on the 80% of the population with the lowest income. Additionally, the amendment would restrict
consideration of legislation relating to health care unless an easily searchable electronic estimate and comparison
prepared by the Director of the Congressional Budget Office is made available on a publicly available website of
the House.” A vote yes was a vote to block the amendment. The motion was agreed to by a vote of 235-193.
[H.Res 308, Vote #252, 5/4/17; CQ, 5/4/17]

Perry Voted For An Amendment That Would Protect Health Care Coverage For Pre-Existing Conditions,
Ban Lifetime Insurance Limits, Protect Medicare, Block Tax Increases On The Middle Class, And Would
Require A CBO Estimate Prior To Consideration Of Any Health Care Reform Bill. In May 2017, Perry voted
for “Cole, R-Okla., motion to order the previous question (thus ending debate and possibility of amendment) on the
rule (H Res 305) that would provide for House floor consideration of the Senate amendments to the bill.” Upon
defeat of the motion, Democrats planned to offer an amendment to the bill that would, “restrict consideration of
legislative provisions relating to health care that would result in: (1) the denial of health insurance on the basis of a
preexisting condition or a requirement for individuals with a preexisting condition to pay more for coverage; (2) the
elimination of the prohibition on life-time limits on dollar value of health insurance benefits; (3) the termination of
the ability of individuals 26 years of age to be included on their parent’s employer or individual health insurance;
(4) the reduction in the number of individuals receiving health insurance under the Patient Protection and
Affordable Care Act; (5) an increased cost to seniors for prescription drugs due to any changes pertaining to closing
the Medicare prescription drug ‘donut hole’; (6) the requirement that individuals pay for preventive services such as
mammography, health screening, and contraceptive services; (7) reduction of Medicare solvency or any changes to
the Medicare guarantee; or (8) the reduction of Federal taxes on the 1% of the population with the highest income
or an increase on the 80% of the population with the lowest income. Additionally, the amendment would restrict
consideration of legislation relating to health care unless an easily searchable electronic estimate and comparison
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 570 of 834

                                                                  SCOTT PERRY Rese arch Book | 569

prepared by the Director of the Congressional Budget Office is made available on a publicly available website of
the House.” A vote yes was a vote to block the amendment. The motion was agreed to by a vote of 231-192.
[H.Res 305, Vote #246, 5/3/17; CQ, 5/3/17]

Perry Voted For Eliminating “Stop-Loss” Insurance As Federally Recognized Health Care Insurance. In
April 2017, Perry voted for the “adoption of the rule (H Res 241) that would provide for House floor consideration
of the bill that would establish that ‘stop-loss’ insurance, coverage that protects businesses from certain large
financial risks associated with providing insurance, would not be considered health care insurance under federal
law.” The amendment passed 234 to 184. [HR 241, Vote #212, 4/4/17; CQ, 4/4/17]

Perry Voted For Exempting Health Care Plans Sponsored By Trade And Business Associations From Most
State Laws And Regulations. In March 2017, Perry voted for “passage of the bill that would exempt health care
plans sponsored by trade and business associations from most state laws and regulations. The bill would allow an
association sponsoring a health care plan to have full discretion to choose the health benefits included in the plan,
as long as the plan would still meet certain statuary minimums. The sponsored health care plans could not make
membership, payment or coverage conditional on factors related to the health of a member company’s employees.”
The bill passed by a vote of 236-175. [HR 1101, Vote #186, 3/22/17; CQ, 3/22/17]

Perry Voted Against Requiring Association Health Plans To Provide Coverage For Substance Abuse
Disorder Treatments. In March 2017, Perry voted against the “Shea-Porter, D-N.H., motion to recommit the bill
to the House Education and the Workforce Committee with instructions to report it back immediately with an
amendment that would require association health plans to provide coverage for substance abuse disorder
treatments.” The motion was rejected by a vote of 179-233. [HR 1101, Vote #185, 3/22/17; CQ, 3/22/17]

Perry Voted For Providing Consideration For A Bill Exempting Health Care Plans Sponsored By Trade And
Business Associations From Most State Laws And Regulations. In March 2017, Perry voted for the “adoption of
the rule (H Res 210) that would provide for House floor consideration of the bill that would exempt health care
plans sponsored by trade and business associations from most state laws and regulations. The bill would allow the
association sponsoring a health care plan to have full discretion to choose the health benefits included in the plan,
as long as the plan would still meet certain statuary minimums.” The rule was adopted by a vote of 233-186. [HRes
210, Vote #180, 3/21/17; CQ, 3/21/17]

Perry Voted For Blocking A Requirement That A CBO Cost Estimate Be Made Publicly Available Before
Considering Any Legislation To Repeal Or Replace The Affordable Care Act. In March 2017, Perry voted for
the “Byrne, R-Ala., motion to order the previous question (thus ending debate and possibility of amendment) on the
rule (H Res 210) that would provide for House floor consideration of the bill that would exempt health care plans
sponsored by trade and business associations from most state laws and regulations.” Rep. Jared Polis (D-CO)
described the vote in a floor speech, saying, “If we defeat the previous question, I will offer an amendment to the
rule that would require a CBO cost estimate that analyzes the impact of any legislation amending or repealing the
Affordable Care Act, as well as the impact of any manager’s amendment to that legislation, to be made publicly
available before the bill may be considered on the House floor.” A vote against is a vote to allow the Democratic
minority to offer an alternative plan. The motion was agreed to by a vote of 233-186. [H.Res 210, Vote #179,
3/21/17; Congressional Record, Pages H2260-H2267, 3/21/17; CQ, 3/21/17]

Perry Voted For Blocking An Amendment To Require A CBO Score For Any Legislation Or Amendments
Repealing The Affordable Care Act Before The Legislation Could Be Considered. In March 2017, Perry voted
for the “Collins, R-Ga., motion to order the previous question (thus ending debate and possibility of amendment) on
the rule (H Res 209) that would provide for House floor consideration of a bill that would eliminate most of the
federal antitrust exemptions for health insurance providers that are subject to regulation at the state level.”
According to Rep. Jared Polis (D-CO), “if we defeat the previous question, I will offer an amendment to the rule
that would require a CBO cost estimate that analyzes the impact of any legislation amending or repealing the
Affordable Care Act, as well as the impact of any manager’s amendment to that legislation to be made publicly
available before the bill may be considered on the House floor.” A yes vote was a vote to block the amendment.
       Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 571 of 834

                                                                 SCOTT PERRY Rese arch Book | 570

The motion was agreed to be a vote of 231-185. [H.Res 209, Vote #176, 3/21/17; Congressional Record, H2255,
3/21/17; CQ, 3/21/17; Democratic Leader—Previous Questions, 3/21/17]

Perry Voted Against Exempting From The Bill Any Rule Prohibiting Insurance From Eliminating Health
Coverage For Dependents Younger Than 26. In January 2017, Perry voted against the “Murphy, D-Fla., motion
to recommit the bill to the House Judiciary Committee with instructions to report back immediately with an
amendment that would exempt from the bill any rule prohibiting an insurance issuer from eliminating health
coverage for dependents younger than 26 years old.” The motion was rejected by a vote of 190-235. [HR 26, Vote
#22, 1/5/17; CQ, 1/5/17]

   The Purpose Of HR 26 Is To Increase Accountability For And Transparency In The Federal Regulatory
   Process By Requiring Congress To Approve All New Major Regulations. “This bill states that its purpose
   is to increase accountability for and transparency in the federal regulatory process by requiring Congress to
   approve all new major regulations. The bill revises provisions relating to congressional review of agency
   rulemaking to require federal agencies promulgating rules to: (1) identify and repeal or amend existing rules to
   completely offset any annual costs of new rules to the U.S. economy…” [HR 26, Summary, 1/5/17]

Perry Voted Against Excluding Any Rule Pertaining To Workplace Health And Safety From Being Defined
As A “Major Rule.” In January 2017, Perry voted against the “Scott, D-Va., amendment that would exclude from
the bill’s provisions rules made by the Occupational Safety and Health Administration or the Mine Safety and
Health Administration related to the prevention of traumatic injury, cancer or irreversible lung disease.” The
amendment was rejected in Committee of the Whole by a vote of 193-232. [HR 26, Vote #20, 1/5/17; CQ, 1/5/17]

   A “Major Rule” Is Any Rule The OMB Has Found Could Result In A Cost To The Economy Of $100
   Million Or More, A Major Increase In Costs Or “Adverse Effects On Competition, Employment,
   Investment,” And Other Economic Functions. “A ‘major rule’ is any rule that the Office of Information and
   Regulatory Affairs of the Office of Management and Budget finds has resulted in or is likely to result in: (1) an
   annual cost on the economy of $100 million or more (adjusted annually for inflation); (2) a major increase in
   costs or prices for consumers, individual industries, federal, state, or local government agencies, or geographic
   regions; or (3) significant adverse effects on competition, employment, investment, productivity, innovation, or
   the ability of U.S.-based enterprises to compete with foreign-based enterprises.” [HR 26, Summary, 1/5/17]

Perry Voted Against Excluding Any Rule Related To Public Health Or Safety From Being Defined As A
“Major Rule.” “In January 2017, Perry voted against the “Cicilline, D-R.I., amendment that would exclude rules
related to the protection of public health or safety from the definition of a ‘major rule.’” The amendment was
rejected in Committee of the Whole by a vote of 186-232. [HR 26, Vote #15, 1/5/17; CQ, 1/5/17]

   A “Major Rule” Is Any Rule The OMB Has Found Could Result In A Cost To The Economy Of $100
   Million Or More, A Major Increase In Costs Or “Adverse Effects On Competition, Employment,
   Investment,” And Other Economic Functions. “A ‘major rule’ is any rule that the Office of Information and
   Regulatory Affairs of the Office of Management and Budget finds has resulted in or is likely to result in: (1) an
   annual cost on the economy of $100 million or more (adjusted annually for inflation); (2) a major increase in
   costs or prices for consumers, individual industries, federal, state, or local government agencies, or geographic
   regions; or (3) significant adverse effects on competition, employment, investment, productivity, innovation, or
   the ability of U.S.-based enterprises to compete with foreign-based enterprises.” [HR 26, Summary, 1/5/17]

Perry Voted Against Excluding Any Rule That Results In Reduced Incidence Of Diseases In Children From
Being Defined As A “Major Rule.” In January 2017, Perry voted against the “Castor, D-Fla., amendment that
would exclude rules that would result in reduced incidence of cancer, early death, asthma attacks or respiratory
disease in children from the definition of a ‘major rule.’” The amendment was rejected in Committee of the Whole
by a vote of 190-233. [HR 26, Vote #14, 1/5/17; CQ, 1/5/17]
       Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 572 of 834

                                                                  SCOTT PERRY Rese arch Book | 571

    A “Major Rule” Is Any Rule The OMB Has Found Could Result In A Cost To The Economy Of $100
    Million Or More, A Major Increase In Costs Or “Adverse Effects On Competition, Employment,
    Investment,” And Other Economic Functions. “A ‘major rule’ is any rule that the Office of Information and
    Regulatory Affairs of the Office of Management and Budget finds has resulted in or is likely to result in: (1) an
    annual cost on the economy of $100 million or more (adjusted annually for inflation); (2) a major increase in
    costs or prices for consumers, individual industries, federal, state, or local government agencies, or geographic
    regions; or (3) significant adverse effects on competition, employment, investment, productivity, innovation, or
    the ability of U.S.-based enterprises to compete with foreign-based enterprises.” [HR 26, Summary, 1/5/17]

Perry Voted Against A Motion To Protect Individuals From Discrimination In The Health Insurance
Marketplace Based On Gender Or Pre-Existing Conditions, Protect Seniors From Higher Premiums And
Out-Of-Pocket Costs Under Medicare Part D. In January 2017, Perry voted against the “Castor, D-Fla., motion
to recommit the bill to the House Judiciary Committee with instructions to report back immediately with an
amendment that would add an exemption to the bill for rules that prohibit health insurance companies from
discriminating against individuals based on gender or preexisting conditions. The amendment also would exempt
from the measure rules that prohibit higher premiums or out-of-pocket costs for seniors for medication under the
Medicare Part D prescription drug program.” The motion was rejected by a vote of 183-236. [HR 21, Vote #7,
1/4/17; CQ, 1/4/17]

House Administration

Perry {{Voted For/Voted Against/Voted Present On/Did Not Vote On}} Considering A Rule The Same Day
It Is Reported From The Rules Committee. In December 2018, Perry {{voted for/voted against/voted present
on/did not vote on}}: “Adoption of the rule (H Res 1181) that would waive the requirement of a two-thirds vote to
consider a rule on the same day it is reported from the Rules Committee, through Dec. 24, and would provide for
House consideration of measures under suspension of the rules through Dec. 23, 2018.” The rule was adopted by a
vote of 350-30. [H Res 1181, Vote #447, 12/20/18; CQ, 12/20/18]

Perry Voted Against An Amendment That Would “Appropriate $2.5 Million” For The Office Of Technology
Assessment And “Decrease Funding” For Architect Of The Capitol Projects. In June 2018, Perry voted against
“Takano, D-Calif., amendment that would appropriate $2.5 million for the Office of Technology Assessment and
would decrease funding for the Architect of the Capitol’s capital construction and operations projects by $3.5
million.” The vote failed 195-217. [HR 5895, Vote #255, 6/8/18; CQ Floor Votes, 6/8/18]

Perry Voted For An Amendment To Prohibit Appropriating Funds To Enforce The Repeal Of GAO’s
Ability To Perform Semiannual Financial Reviews Of Expenditures From The Independent Counsel
Permanent Indefinite Appropriation. In June 2018, Perry voted for “Meadows, R-N.C., amendment that would
prohibit appropriated funds from being used to enforce the repeal of the Government Accountability Office’s ability
to perform semiannual financial reviews of expenditures from the Independent Counsel permanent indefinite
appropriation.” The vote was adopted 207-201. [HR 5895, Vote #254, 6/8/18; CQ Floor Votes, 6/8/18]

Perry Voted For A Motion To Kill A Crowley Resolution To Investigate The House Chaplain’s Resignation.
In, Perry voted for “McCarthy, R-Calif., motion to table (kill) the Crowley, D-N.Y., resolution that would establish
a select committee to investigate the resignation of Chaplain of the House of Representatives, Patrick J. Conroy.”
The vote passed 223-182. [H. Res. 878, Vote #172, 5/8/18; CQ Floor Votes, 5/8/18]

Perry Voted For A Motion To Table A Resolution To Investigate Father Patrick Conroy’s Resignation As
House Chaplain. In April 2018, Perry voted for “McCarthy, R-Calif., motion to table (kill) a resolution that would
establish a House select committee to investigate the resignation of the Chaplain of the House of Representatives,
Patrick J. Conroy.” The motion was agreed to, 215-171. [H.Res. 856, Vote #166, 4/27/18; CQ, 4/27/18]

    Paul Ryan Had Asked Father Conroy To Resign. “Speaker Paul Ryan has ousted the chaplain of the House
    of Representatives, according to the religious leader’s resignation letter — a move that’s outraged members of
       Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 573 of 834

                                                                  SCOTT PERRY Rese arch Book | 572

    both parties who have come to the defense of the Jesuit priest. […] Conroy has been blunt in some of his
    remarks, including a prayer about the GOP tax bill that he offered on the House floor on Nov. 6, 2017, before
    the legislation was passed and signed into law by President Donald Trump.” [NBC News, 4/26/18]

Perry Voted Against Electing Paul Ryan Speaker Of The House. In January 2017, Perry voted for the
Nomination of Paul D. Ryan, D-Wis., and Nancy Pelosi, D-Calif., for Speaker of House of Representatives for the
115th Congress.” Ryan was elected by a vote of 239-189. [Vote 2, 1/3/17; CQ, 1/3/17]

Immigration

Perry Voted For Blocking Consideration Of A Bill Prohibiting The Department Of Homeland Security From
Separating Immigrant Families. In June 2018, Perry voted for: “Newhouse, R-Wash., motion to order the
previous question (thus ending debate and possibility of amendment) on the rule (H Res 953) that would provide
for House floor consideration of the bill (HR 6136) that would appropriate $23.4 billion for various border security
activities.” According to the Congressional Record, “If we defeat the previous question, I will offer an amendment
to the rule to bring up Ranking Member Nadler’s bill, H.R. 6135, the Keep Families Together Act, which I am
proud to cosponsor. This thoughtful proposal would prohibit the Department of Homeland Security from separating
children from their parents, of course, except in extraordinary circumstances, and limit the criminal prosecution of
asylum seekers.” A vote for the motion was a vote to block consideration of the bill prohibiting immigrant family
separations. The motion was agreed to 233-191. [HR 6136, Vote #285, 6/21/18; CQ, 6/21/18; Congressional
Record, 6/21/18]

Perry Voted For Considering Legislation To Fund The Department Of Defense And A Resolution Stating
That Allowing “Illegal Immigrants” To Vote Diminishes The Voting Power Of U.S. Citizens. In September
2018, Perry voted for “Adoption of the rule (H Res 1077) that would provide for House floor consideration of the
conference report to accompany the Defense and Labor-HHS-Education and continuing appropriations package
(HR 6157), providing for a resolution (H Res 1071) related to voting by ‘illegal immigrants,’ and providing for
motions to suspend the rules.” The resolution was adopted 230-188. [H Res 1077, Vote #403, 9/26/18; CQ,
9/26/18]

Perry Voted For A Resolution Expressing The House’s Continued Support For ICE And Denouncing Calls
To Abolish ICE. In July 2018, Perry voted for: “Goodlatte, R-Va., motion to suspend the rules and agree to the
resolution that would express the House of Representative’s continued support for U.S. Immigration and Customs
Enforcement and all government entities tasked with law enforcement duties on or near the nation’s borders. It
would also denounce calls to abolish ICE.” The motion was agreed to, 244-35. [H Res 990, Vote #337, 7/18/18;
CQ, 7/18/18]

Perry Voted For Blocking Consideration Of A Bill To Require The Trump Administration To Reunify
Immigrant Children With Their Family. In June 2018, Perry voted for: “Cheney, R-Wyo., motion to order the
previous question (thus ending debate and possibility of amendment) on the rule.” According to the Democratic
Leader’s office, “The Democratic Previous Question would make in order Rep. Bass of California’s bill H.R. 6236.
Due to the Trump Administration’s manufactured crisis at our southern border, caused by its cruel policy of
separating young children from their parents, Ms. Bass’ bill would require federal agencies to reunify children who
were forcibly separated from their family.” A vote for the motion was a vote to block consideration of the bill. The
motion was agreed to 231-188. [H Res 964, Vote #298, 6/27/18; CQ, 6/27/18; DemocraticLeader.gov, 6/27/18]

Perry Voted Against Border Security and Immigration Reform Act of 2018, Which Would Appropriate
Funds To Build A Border Wall With Mexico, Renew DACA For 6 Years, End The Diversity Visa Program
And Require That Undocumented Immigrants Be Detained With Their Children. In June 2018, Perry voted
against: “Passage of the bill that would appropriate $23.4 billion for various border security activities. Included
would be $16.6 billion for a ‘border wall system,’ which would be available from fiscal 2019 through fiscal 2027,
and $6.8 billion for border security investments, which would be available from fiscal 2019 through fiscal 2023. It
would provide those with Deferred Action for Childhood Arrivals status a six-year renewable contingent non-
       Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 574 of 834

                                                                  SCOTT PERRY Rese arch Book | 573

immigrant legal status and would allow them to apply for a green card after five years, providing a path to
citizenship. It would modify legal immigration by ending the diversity visa program and reallocating those visas to
other classifications. The bill would require that undocumented immigrants who are charged with a misdemeanor
offense for improper entry into the United States be detained with their minor children.” The bill failed 121-301.
[HR 6136, Vote #297, 6/27/18; CQ, 6/27/18]

    The Bill, Known As “Goodlatte 2,” Was Republicans Attempt At An Immigration Compromise. “House
    Republicans’ legislative attempt to find consensus within their own party on the divisive issue of immigration
    failed on the floor Wednesday, with the chamber overwhelmingly rejecting their so-called compromise bill,
    121-301.” [Roll Call, 6/27/18]

    The Bill Would Have Allowed Dreamers To Apply For A “Merit-Based” Visa With A Path To
    Citizenship. “It would have provided DACA recipients the opportunity to obtain an indefinitely renewable
    three-year non-immigrant legal status. Goodlatte 2 included the same provision but made it last for six years
    and expanded its eligibility beyond current DACA recipients to those who would qualify but had not applied.
    Under the compromise bill, Dreamers could also apply for a new merit-based visa and eventually citizenship,
    something some conservatives felt amounted to amnesty.” [Roll Call, 6/27/18]

        The Bill Added Restrictions To DACA Eligibility; The Bill Would Likely Provide A Pathway To
        Citizenship To Only 18 Percent Of Dreamers. “These restrictions were also in DACA, but the new bill
        would go even further to restrict eligibility. […] In the best case scenario, the House GOP plan would
        likely provide a pathway to citizenship to fewer than 630,000 Dreamers—barely a third of the president’s
        promise in January and just 18 percent of the entire Dreamer population. Moreover, only an estimated
        421,000 immigrants are likely to become citizens.” [CATO Institute, 6/19/18]

    The Bill Would Have Required Families Who Illegally Crossed The Border To Be Housed Together,
    Rather Than In Criminal Custody, But Eliminated The 20 Day Cap On Administrative Custody For
    Accompanied Children. “The compromise bill also included language intended to prevent children from being
    separated from their parents when detained at the border. It would have required the Department of Homeland
    Security to house families together while the parents are going through criminal proceedings for the
    misdemeanor of first-time illegal border crossing, instead of in criminal custody, and would have eliminated the
    20-day cap on administrative custody for accompanied children.” [Roll Call, 6/27/18]

    The Bill Granted $25 Billion In Funds For A Southern Border Wall. “The bill also called for granting $25
    billion in funds for a southern border wall, making it more difficult for migrants to seek asylum, and allowing
    families to be detained indefinitely at the border in response to the Trump administration’s ‘zero-tolerance’
    family separation policy. It also included provisions that would have significantly cut legal immigration levels.”
    [Vox, 6/27/18]

Perry Voted Against Amending The Border Security And Immigration Reform Act Of 2018 To Prohibit
Law Enforcement From Detaining, Separately From Their Child, Any Individual Accused Of Entering The
U.S. Illegally. In June 2018, Perry voted against “Espaillat, D-N.Y., motion to recommit the bill to the House
Judiciary Committee with instructions to report it back immediately with an amendment that would prohibit law
enforcement from detaining, separately from their child, any individual accused of illegally entering the United
States with a child, in cases in which the child is under the age of 18.” The motion failed, 190-230. [H.R. 6136,
Vote #296, 6/27/18; CQ, 6/27/18]

Perry Voted For Moving To A Floor Vote On The “Compromise” Immigration Bill. In June 2018, Perry
voted for: “Adoption of the rule (H Res 953) that would provide for House floor consideration of the bill (HR 6136)
that would appropriate $23.4 billion for various border security activities. Included would be $16.6 billion for a
‘border wall system,’ which would be available from fiscal 2019 through fiscal 2027, and $6.8 billion for border
security investments, which would be available from fiscal 2019 through fiscal 2023.It would provide those with
Deferred Action for Childhood Arrivals status a six-year renewable contingent non-immigrant legal status and
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 575 of 834

                                                                   SCOTT PERRY Rese arch Book | 574

would allow them to apply for a green card after five years thereby providing a path to citizenship.” The rule was
adopted, 227-195. [H. Res. 953, Vote #286, 6/21/18; CQ, 6/21/18]

Perry Voted For The Securing America’s Future Act, Which Wouldn’t Offer DREAMers Pathway To
Citizenship While Cracking Down On Asylum Seekers And Funding Trump’s Border Wall. In June 2018,
Perry voted for “bill that would authorize $24.8 billion for fiscal 2018 through fiscal 2022 for various border
security activities, including $9.3 billion for a border wall and other physical barriers and would provide individuals
registered under the Deferred Action for Childhood Arrivals program with a three-year, renewable contingent non-
immigrant legal status but with no special path to citizenship. It would modify legal immigration by ending the
diversity visa program and restricting most family-based immigration to allow only spouses and minor children of
legal permanent residents to receive green cards. It would increase enforcement of immigration laws within the
United States, including by requiring all employers to verify the immigration status and eligibility of individuals
seeking jobs in the United States.” The bill failed 193 to 231. [HR 4760, Vote #282, 6/21/18; CQ, 6/21/18]

    HEADLINE: “The Conservative Alternative: No Chance For Citizenship For Legalized Immigrants,
    Deeper Cuts To Legal Immigration” [Vox, 6/18/18]

    Securing America’s Future Act Offered Only Limited Protections For Current DACA Recipients, And
    Put DREAMers Who Did Not Apply Before Trump Ended The Program At Risk. “[T]he Securing
    America’s Future Act provides only a potentially renewable three-year reprieve from deportation to current
    DACA recipients. […] Rep. Goodlatte’s bill offers only a tenuous second-class status to a small subset of
    people. Left out of the measure, for example, are people such as the 120,000 young Dreamers who never had
    the opportunity to apply for protection because of the Trump administration’s decision to end the initiative. For
    these individuals—and for hundreds of thousands of other Dreamers—the Goodlatte bill offers the same peril it
    offers to all other undocumented immigrants: the threat of criminal prosecution, imprisonment, and
    deportation.” [Center for American Progress, 6/7/18]

    Securing America’s Future Act Would “Make It Easier To Deport Asylum Seekers, Including
    Unaccompanied Children.” Securing America’s Future Act would “make it easier to deport asylum seekers,
    including unaccompanied children, without providing basic due process protections. […] Instead of recognizing
    the unique vulnerability of people fleeing violence and persecution, the bill would make it far more likely that
    asylum seekers and unaccompanied children will be quickly deported back to their countries of origin,
    potentially being returned to harm or even death.” [Center for American Progress, 6/7/18]

    Securing America’s Future Act Would Criminalize All Undocumented Immigrants. “Under long-standing
    immigration law, being in the country without status is a civil—not criminal—violation. The Goodlatte bill
    would change the law and make unlawful presence a crime, turning the 11 million undocumented immigrants
    in the country today into criminals overnight.” [Center for American Progress, 6/7/18]

    Securing America’s Future Act Provided $9.3 Billion For Trump’s Border Wall. The Securing America’s
    Future Act would “authorize $24.8 billion for fiscal 2018 through fiscal 2022 for various border security
    activities, including $9.3 billion for a border wall and other physical barriers” [CQ, 6/21/18]

Perry Voted Against Replacing The Text Of The Goodlatte Bill With The Text Of The DREAM Act. In June
2018, Perry voted against “Lujan Grisham, D-N.M., motion to recommit the bill to the House Judiciary Committee
with instructions to report it back immediately with an amendment that would replace the bill’s provisions with a
system that would provide a pathway to citizenship for recipients of the Deferred Action for Childhood Arrivals
program.” According to the Democratic Leader’s Office, the motion “would strike the text in the underlying bill
and replace it with the text of Rep. Roybal-Allard’s bill H.R. 3440 – Dream Act of 2017.” The motion failed 191 to
234. [HR 4760, Vote #281, 6/21/18; CQ, 6/21/18; DemocraticLeader.gov, 6/21/18]

Perry Voted For Bringing The Securing America’s Future Act Of 2018 To The Floor For A Vote. In June
2018, Perry voted for : “Adoption of the rule (H Res 954) that would provide for House floor consideration of the
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 576 of 834

                                                                   SCOTT PERRY Rese arch Book | 575

bill (HR 4760) that would authorize $24.8 billion for fiscal 2018 through fiscal 2022 for various border security
activities and would provide individuals registered under the Deferred Action for Childhood Arrivals program with
a three-year, renewable contingent non-immigrant legal status but with no special path to citizenship. Adoption of
the rule would provide for the automatic adoption of an amendment that would modify funds authorized for border
activities under the bill; authorizing $24.8 billion for fiscal 2018 through fiscal 2022, instead of authorizing $24.8
billion annually for fiscal 2018 through fiscal 2022. “ The resolution passed 226 to 195. [H Res 954, Vote #280,
6/21/18; CQ, 6/21/18]

    Moderate Republicans Agreed To Process To Vote On Republican-Only Immigration Bills, Even
    Though It “Would Effectively Kill Their Discharge Petition” To Bring Bipartisan Immigration Fix To
    The Floor. “They agreed to a process that night that would effectively kill their discharge petition. With no
    agreement in sight, Ryan proposed two immigration votes: One on a conservative DACA bill, the other on
    ‘compromise’ legislation they’d continue trying to negotiate. Sensing the wind was against them, moderates
    reluctantly agreed.” [Politico, 6/27/17]

    New York Magazine: “The Only Real Purpose Of This Exercise Was To Preempt A Discharge Petition”
    That Would Have Brought A Bipartisan Immigration Bill To The Floor. “Indeed, the only real purpose of
    this exercise was to preempt a discharge petition that House Democrats and some politically vulnerable House
    Republicans had signed that might have brought a Democratic immigration bill — indeed, the original DREAM
    Act — to the floor under conditions where it might have actually passed. So for all the endless and interminable
    and redundant House GOP talk about wanting to take action on immigration, when votes were finally held it
    was really about preventing action on immigration.” [New York Magazine, 6/21/18]

Perry Voted For Amending The Rule To Bring Up Four Bills – Two Republican Bills, The DREAM Act,
And A Bipartisan Bill – Under A Queen Of The Hill Rule. In June 2018, Perry voted for: “Burgess, R-Texas,
motion to order the previous question (thus ending debate and possibility of amendment) on the rule.” According to
the Democratic Leader’s office, “The Democratic Previous Question would would [sic] provide for consideration of
H.R. 4760 – Securing America’s Future Act, and will make in order four substitute amendments to that bill, drafted
at the discretion of the authors so long as they are germane to the underlying bill. H.Res. 774 allows for the
amendment that receives the most votes (and at least a simple majority) to pass the House under a rule known as
“queen-of-the-hill.” The four amendments that H.Res. 774 allows for are: an amendment offered by Rep.
Goodlatte, which could be similar to H.R. 4760, an amendment offered by Rep. Roybal-Allard, which could be
similar to a clean DREAM Act an amendment offered by Speaker Ryan an amendment offered by Rep. Denham,
which could be similar to the bipartisan bill H.R. 4796 – USA Act. If the underlying Rule passes, it will turn off the
discharge petition, and allow the House GOP to bring up anti-immigrant legislation that does not solve the DACA
crisis.” A vote for the motion was a vote to block consideration of the amendment. The motion was agreed to 232-
190. [H Res 954, Vote #279, 6/21/18; CQ, 6/21/18; DemocraticLeader.gov, 6/21/18]

Perry Voted For Blocking The DREAM Act. In March 2018, Perry voted for: “Sessions, R-Texas, motion to
order the previous question (thus ending debate and possibility of amendment).” According to the Democratic
Leader’s website, “the Democratic Previous Question would amend the rule to allow for consideration of H.R.3440,
which would permanently protect DREAMers and allow them to remain here and work legally to contribute to
strengthening the nation they have called home since childhood.” A vote for the motion was a vote to block
consideration of the DREAM Act. The motion was agreed to by a vote of 233-186. [H Res 796, Vote #123,
3/22/18; CQ, 3/22/18; DemocraticLeader.gov, 3/22/18]

Perry Voted For Blocking The DREAM Act. In March 2018, Perry voted for: “Burgess, R-Texas, motion to
order the previous question (thus ending debate and possibility of amendment).” According to the Democratic
Leader’s website, “the Democratic Previous Question would amend the rule to allow for consideration of H.R.3440,
which would permanently protect DREAMers and allow them to remain here and work legally to contribute to
strengthening the nation they have called home since childhood.” A vote for the motion was a vote to block
consideration of the DREAM Act. The motion was agreed to by a vote of 233-181. [H Res 787, Vote #117,
3/20/18; CQ, 3/20/18; DemocraticLeader.gov, 3/20/18]
       Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 577 of 834

                                                                  SCOTT PERRY Rese arch Book | 576



Perry Voted For Blocking Consideration Of The Dream Act. In March 2018, Perry voted for “Buck, R-Colo.,
motion to order the previous question (thus ending debate and possibility of amendment) on the rule (H Res 773).”
According to Rep. Polis, “if we defeat the previous question, I will offer an amendment to the rule to bring up H.R.
3440, the Dream Act.” A vote for the previous question was a vote to block the Dream Act. The previous question
carried, 234-187. [H Res 773, Vote #104, 3/14/18; CQ, 3/14/18; Congressional Record, 3/14/18]


Perry Voted For Blocking Consideration Of The Dream Act. In March 2018, Perry voted for “Cheney, R-Wyo.,
motion to order the previous question (thus ending debate and possibility of amendment) on the rule (H Res 762).”
According to Rep. Hastings, “Democrats have offered to bring the Dream Act to the floor now 24 times. We are
going to give them one more chance. We have done it 23, and every single time this effort has been blocked by the
majority. To address my friend who correctly cited that we were bringing this up: […] We on this side of the aisle
clearly want to fix this problem. So let’s do it now. Mr. Speaker, I urge a ‘no’ vote on the rule, on the previous
question, and on the underlying bills.” A vote for the previous question was a vote to block the Dream Act. The
previous question carried, 229-183. [H Res 762, Vote #96, 3/7/18; CQ, 3/7/18; Congressional Record, 3/7/18]

Perry Voted For Blocking The DREAM Act. In February 2018, Perry voted for: “Collins, R-Ga., motion to order
the previous question (thus ending debate and possibility of amendment).” According to the Democratic Leader’s
website, “The Democratic Previous Question would amend the rule to allow for consideration of H.R.3440, which
would permanently protect DREAMers and allow them to remain here and work legally to contribute to
strengthening the nation they have called home since childhood.” A vote for the motion was a vote to block
consideration of the DREAM Act. The motion was agreed to by a vote of 228-184. [H.Res.748, Vote #84, 2/27/18;
CQ, 2/27/18; DemocraticLeader.gov, 2/27/18]

Perry Did Not Vote On Blocking The DREAM Act. In February 2018, Perry did not vote on a “motion to order
the previous question (thus ending debate and possibility of amendment).” According to the Democratic Leader’s
website, “the Democratic Previous Question would amend the rule to allow for consideration of H.R.3440, which
would permanently protect DREAMers and allow them to remain here and work legally to contribute to
strengthening the nation they have called home since childhood.” A vote for the motion was a vote to block
consideration of the DREAM Act. The motion was agreed to 228-187. [H.Res. 736, Vote #72, 2/14/18; CQ,
2/14/18; DemocraticLeader.gov, 2/14/18]

Perry Voted For Blocking The DREAM Act. In February 2018, Perry voted for a “motion to order the previous
question (thus ending debate and possibility of amendment).” According to the Democratic Leader’s website, “the
Democratic Previous Question would amend the rule to allow for consideration of H.R.3440, which would
permanently protect DREAMers and allow them to remain here and work legally to contribute to strengthening the
nation they have called home since childhood.” A vote for the motion was a vote to block consideration of the
DREAM Act. The motion was agreed to 224-186. [H.Res. 734, Vote #67, 2/9/18; CQ, 2/9/18;
DemocraticLeader.gov, 2/9/18]

Perry Voted For Blocking The DREAM Act. In February 2018, Perry voted for: “Sessions, R-Texas, motion to
order the previous question (thus ending debate and possibility of amendment).” According to the Democratic
Leader’s website, “the Democratic Previous Question would amend the rule to allow for consideration of H.R.3440,
which would permanently protect DREAMers and allow them to remain here and work legally to contribute to
strengthening the nation they have called home since childhood.” A vote for the motion was a vote to block
consideration of the DREAM Act. The motion was agreed to 235-189. [H. Res. 727, Vote #58, 2/6/18; CQ, 2/6/18;
DemocraticLeader.gov, 2/6/18]

Perry Voted For Blocking Consideration Of The DREAM Act. In January 2018, Perry voted for “Cheney, R-
Wyo., motion to order the previous question (thus ending debate and possibility of amendment).” A vote for the
motion was a vote to block Democrats from bringing the DREAM Act to a vote, according to a floor speech by
       Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 578 of 834

                                                                  SCOTT PERRY Rese arch Book | 577

Democratic Rep. Jim McGovern: “This is the 19th time that we have attempted to bring the bipartisan bill, H.R.
3440, the Dream Act, for a vote on the House floor, and, if we defeat the previous question, we will bring that bill
up.” A vote for the motion was a vote to block consideration of the DREAM Act. The motion agreed to by a vote of
232-187. [H.R. 695, Vote #47, 1/30/18; Congressional Record, page H694, 1/30/18; CQ, 1/30/18]

Perry Voted For Blocking The DREAM Act. In January 2018, Perry voted for: “Sessions, R-Texas, motion to
order the previous question (thus ending debate and possibility of amendment).” According to the Democratic
Leader’s website, “the Democratic Previous Question would amend the rule to allow for consideration of H.R.3440,
which would permanently protect DREAMers and allow them to remain here and work legally to contribute to
strengthening the nation they have called home since childhood.” A vote for the motion was a vote to block
consideration of the DREAM Act. The motion was agreed to 234 to 181. [H Res 681, Vote #9, 1/10/18; CQ,
1/10/18; DemocraticLeader.gov, 1/10/18]

Perry Voted For Blocking Consideration Of The DREAM Act. In January 2018, Perry voted forLeader, “The
Democratic Previous Question would amend the rule to allow for consideration of H.R. 3440, which would
permanently protect DREAMers and allow them to remain here and work legally to contribute to strengthening the
nation they have called home since childhood.” A vote for the motion was a vote against considering a bill to
protect DREAMers. The motion was agreed to 230-187. [HR 2954, Vote #20, 1/17/18; CQ, 1/17/18;
DemocraticLeader.gov, archived, accessed 1/17/19]

Perry Voted For Blocking Consideration Of The DREAM Act. In November 2017, Perry voted for: “Byrne, R-
Ala., motion to order the previous question.” According to the Congressional Record, “Mr. Speaker, if we defeat
the previous question, I will offer an amendment to the rule to bring up H.R. 3440, the Dream Act. This bipartisan,
bicameral legislation would help thousands of young people who are Americans in every way except on paper.” A
vote for the motion was a vote to block consideration of the DREAM Act. The motion was agreed to 234-189. [HR
2874, Vote #626, 11/14/17; CQ, 11/14/17; Congressional Record, 11/14/17]

Perry Voted For Blocking The DREAM Act. In November 2017, Perry voted for: “Buck, R-Colo., motion to
order the previous question (thus ending debate and the possibility of amendment).” In a speech on the House floor,
Rep. Tom Emmer (D-MN) said, “Mr. Speaker, if we defeat the previous question, I will offer an amendment to the
rule to bring up H.R. 3440, the Dream Act. This bipartisan, bicameral legislation would help thousands of young
people who are Americans in every way, except on paper.’” A vote for the amendment was a vote to block the
DREAM Act. The motion was agreed to 224-190. [HRes 609, Vote #616, 11/8/17; CQ, 11/8/17, Congressional
Record, 11/8/17]

Perry Did Not Vote On Blocking Consideration Of The DREAM Act. In November 2017, Perry did not vote
on: “Newhouse, R-Wash., motion to order the previous question.” According to the Congressional Record, “If we
defeat the previous question, I am going to offer an amendment to the rule to bring up H.R. 3440, the Dream Act.
This bipartisan, bicameral legislation would help thousands of young people who are Americans in every way
except on paper.” A vote for the motion was a vote to block consideration of the DREAM Act. The motion was
agreed to 232-184. [HR 2936, Vote #592, 11/1/17; CQ, 11/1/17; Congressional Record, 11/1/17]

Perry Voted For Blocking The DREAM Act. In October 2017, Perry voted for: “Collins, R-Ga., motion to order
the previous question (thus ending debate and the possibility of amendment).” According to the Democratic
Leader’s office, “The Democratic previous question would amend the rule to allow for consideration of H.R.3440,
which would permanently protect DREAMers and allow them to remain here and work legally to contribute to
strengthening the nation they have called home since childhood.” A vote for the amendment was a vote to block
the DREAM Act. The motion passed 228-189. [HRes 577, Vote #572, 11/9/17; CQ, 10/24/17;
DemocraticLeader.gov, accessed 11/13/17]

Perry Did Not Vote On Blocking Consideration Of The DREAM Act. In October 2017, Perry did not vote on:
“Collins, R-Ga., motion to order the previous question (thus limiting debate and possibility of amendment) on the
rule (H Res 562).” According to the Congressional Record, Rep. Polis was going to offer an amendment for
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 579 of 834

                                                                  SCOTT PERRY Rese arch Book | 578

“consideration of the bill (H.R.3440) to authorize the cancellation of removal and adjustment of status of certain
individuals who are long-term United States residents and who entered the United States as children and for other
purposes.” A vote for the previous question was a vote to block consideration of HR 3440. The previous question
carried, 227-190. [H Res 562, Vote #560, 10/11/17; CQ, 10/11/17; Congress.gov, 10/11/17]

Perry Voted For Blocking Consideration Of The DREAM Act. In October 2017, Perry voted for: “Cheney, R-
Wyo., motion to order the previous question (thus ending debate and possibility of amendment) on the rule (H Res
548).” According to the Democratic Leader’s office, the motion prohibited “consideration of the bill (H.R. 3440) to
authorize the cancellation of removal and adjustment of status of certain individuals who are long-term United
States residents and who entered the United States as children and for other purposes.” A vote for the previous
question was a vote to block consideration of HR 3440. The previous question carried, 233-184. [HR 36, Vote
#546, 10/3/17; CQ, 10/3/17; DemocraticLeader.gov, 10/3/17]

Perry Voted For Blocking The DREAM Act. In September 2017, Perry voted for: “Sessions, R-Texas, motion to
order the previous question (thus limiting debate and possibility of amendment) on the rule (H Res 538).”
According to the Democratic Leader’s website, “The Democratic previous question would amend the rule to allow
for consideration of H.R.3440, which would permanently protect DREAMers and allow them to remain here and
work legally to contribute to strengthening the nation they have called home since childhood.” The motion was
agreed to by a vote of 223-187. [H RES 538, Vote #538, 9/27/17; CQ, 9/27/17]

Perry Voted For Blocking Consideration Of The DREAM Act. In September 2017, Perry voted for: “Burgess,
R-Texas, motion to order the previous question (thus limiting debate and possibility of amendment) on the rule (H
Res 533).” According to Democratic Rep. Alcee Hastings, “If we defeat the previous question, I am going to offer
an amendment to the rule to bring up H.R. 3440, the Dream Act. This bipartisan, bicameral legislation would help
thousands of young people who are Americans in every way except on paper.” A vote for the motion was a vote to
block the DREAM Act. The motion was agreed to by a vote of 230-189. [H RES 533, Vote #532, 9/26/17;
Congressional Record, H7503, 9/26/17; CQ, 9/26/17]

Perry Voted Against A Motion To Eliminate Funding For The Border Wall From A Spending Bill. In
September 2017, Perry voted against: “Jackson Lee, D-Texas, motion to recommit the bill to the House
Appropriations Committee with instructions to report it back immediately with an amendment that would increase
funding for the Federal Emergency Management Agency’s National Predisaster Mitigation Fund by $2.4 billion,
would eliminate $1.6 billion in funding to U.S. Customs and Border Protection for procurement, construction and
improvement of a barrier along the southern U.S. border, and would decrease funding for U.S. Immigration and
Customs Enforcement operations by $849.5 million.” The motion was rejected by a vote of 186-223. [H R 3354,
Vote #527, 9/14/17; CQ, 9/14/17]

Perry Voted For Prohibiting Foreign Gang Members From Entering The United States And Denying
Foreign Gang Members Immigration Benefits. In September 2017, Perry voted for: “Passage of the bill that
would define a criminal gang as a group of five or more persons that has the primary purpose of the commission of
one or more certain criminal offenses and would prohibit individuals defined as foreign criminal gang members
from entering the United States. It would prohibit a criminal gang member, who is not a U.S. citizen or U.S.
national, from being eligible for certain immigration benefits such as asylum, special immigrant juvenile status, and
temporary protected status.” The bill passed by a vote of 233-175. [H R 3697, Vote #517, 9/14/17; CQ, 9/14/17]

    The House Passed Legislation That Would Allow Officials To Take Action Against Suspected Gang
    Members, Regardless Of Whether They’ve Been Convicted Of A Crime. “The House on Thursday passed a
    bill introduced by Rep. Barbara Comstock (R-Va.) that would expand the authority of the federal government
    to deport or detain non-citizen immigrants who are gang members or suspected of gang activity. The
    legislation, offered as a response to an increase in killings perpetuated by the resurgent MS-13 gang in the
    Washington region and nationally, would allow officials to take action against suspected gang members,
    regardless of whether they’ve been convicted of a crime.” [Washington Post, 9/14/17]
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 580 of 834

                                                                  SCOTT PERRY Rese arch Book | 579

Perry Voted Against Prohibit The Bills Provisions From Being Used To Deport Someone For An Action
Done On Behalf Of A Religious Organization For Humanitarian Reasons. In September 2017, Perry voted
against: “Beyer, D-Va., motion to recommit the bill to the House Judiciary Committee with instructions to report it
back immediately with an amendment that would that would prohibit the bill’s provisions from being used to
authorize the deportation of an alien for action taken on behalf of a religious organization with the primary purpose
of providing humanitarian aid.” The motion was rejected by a vote of 184-220. [H R 3697, Vote #516, 9/14/17;
CQ, 9/14/17]

Perry Did Not Vote On Consideration Of A Bill Changing The Definition Of A Criminal Gang And
Prohibiting Foreign Criminal Gang Members From Entering The United States. In September 2017, Perry did
not vote on: “Adoption of the rule (H Res 513) that would provide for House floor consideration of the bill (HR
3697) that would define a criminal gang as a group of five or more persons that has the primary purpose of the
commission of one or more certain criminal offenses and would prohibit individuals defined as foreign criminal
gang members from entering the United States.” The resolution passed by a vote of 222-186. [H R 513, Vote #487,
9/13/17; CQ, 9/13/17]

Perry Voted For Blocking Consideration Of The DREAM Act. In September 2017, Perry voted for: “Woodall,
R-Ga., motion to order the previous question (thus limiting debate and possibility of amendment) on the rule (H
Res 504) that would provide for further House floor consideration of the fiscal 2018 Interior-Environment
appropriations bill (HR 3354), which is the legislative vehicle for an omnibus appropriations package which would
include: eight of the 12 fiscal 2018 appropriations measures and the text of the minibus appropriations package (HR
3219) passed on July 27, 2017.” According to the Democratic Leader’s website “The Democratic previous question
would amend the rule to allow for consideration of H.RE.3440, which would permanently protect dreamers and
allow them to remain here and work legally to contribute to strengthening the nation they have called home since
childhood.” The motion was agreed to by a vote of 227-186. A vote for the motion was a vote to block the DREAM
Act. [H RES 504, Vote #457, 9/7/17; CQ, 9/7/17; DemocraticLeader.Gov, 9/7/17]

Perry Voted For Blocking Consideration Of The DREAM Act. In September 2017, Perry voted for: “Cole, R-
Okla., motion to order the previous question (thus limiting debate and possibility of amendment) on the rule (H Res
500) that would provide for House floor consideration of the fiscal 2018 Interior-Environment appropriations bill
(HR 3354), which is the legislative vehicle for an omnibus appropriations package which would include: eight of
the 12 fiscal 2018 appropriations measures and the text of the minibus appropriations package (HR 3219) passed on
July 27, 2017.” According to the Democratic Leader’s Website “The Democratic previous question would amend
the rule to allow for consideration of H.RE.3440, which would permanently protect dreamers and allow them to
remain here and work legally to contribute to strengthening the nation they have called home since childhood.” A
vote for the motion was a vote to block the DREAM Act. The motion was agreed to by a vote of 233-187. [H RES
500, Vote #442, 9/6/17; CQ, 9/6/17; DemocraticLeader.Gov, 9/6/17]

Perry Voted For The “Security Minibus” Which Included $1.6 Billion In Funding For A Southern Border
Wall. In July 2017, Perry voted for: “Passage of the bill that would provide $788 billion in discretionary funding
for fiscal 2018 to various departments, agencies and legislative operations, including $658.1 billion in funding for
Defense programs; $88.8 billion in net appropriations subject to discretionary caps for fiscal 2018 that would
provide funding for military construction activities and for VA programs and activities; $37.6 billion in net
appropriations subject to discretionary caps for fiscal 2018 that would provide funding for the Energy Department,
Army Corps of Engineers, Bureau of Reclamation and related agencies; and $3.6 billion in funding fiscal 2018 for
operations of the House of Representatives, joint House-Senate items and legislative branch entities such as the
Library of Congress, the Capitol Police, and the Government Accountability Office. The bill would provide $1.6
billion in funding to U.S. Customs and Border Protection for procurement, construction and improvement of a
barrier along the southern U.S. border.” Passed by a vote of 235-192. [H R 3219, Vote #435, 7/27/17; CQ, 7/27/17]

Perry Voted Against A Motion To Eliminate Border Wall Funding From The Security Minibus. In
[MONTH] 2017, Perry voted against: “Roybal-Allard, D-Calif., motion to recommit the bill to the House
Appropriations Committee with instructions to report it back immediately with an amendment that would eliminate
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 581 of 834

                                                                   SCOTT PERRY Rese arch Book | 580

the bill’s provision related to providing funding to U.S. Customs and Border Protection for procurement,
construction and improvement of a barrier along the southern U.S. border.” According to the Democratic Leader’s
Office, “Democrats’ Motion to Recommit would strike the division of the underlying bill that appropriates $1.6
billion in taxpayer funds to begin construction of President Trump’s border wall along the U.S. – Mexico border.”
Motion rejected by a vote of 193-234. [H R 3219, Vote #434, 7/27/17; CQ, 7/27/17; Democratic Leader’s Office,
motion to recommit, 7/27/17]

Perry Voted Against Adding A Requirement That All Iron And Steel Products Used In The Construction Of
The Border Wall Be From The United States. In July 2017, Perry voted against: “O’Halleran, D-Ariz., motion
to recommit the bill to the House Energy and Commerce Committee with instructions to report it back immediately
with an amendment that would require, as a condition of issuing a certificate of crossing, that all iron and steel
products used in the construction, connection, operation, and maintenance of a border-crossing facility would be
produced in the United States.” According to the Democratic Leader’s website “Democrats’ Motion to Recommit
would add a requirement to the underlying bill that all iron and steel products used in construction, connection,
operation, and maintenance of the border-crossing facility be produced in the United States.” The motion was
rejected by a vote of 193-232. [H R 2883, Vote #397, 7/19/17; CQ, 7/19/17; DemocraticLeader.Gov, 7/19/17]

Perry Voted Against Prohibiting Funds In The FY 2018 Defense Authorization From Being Used To Plan,
Develop, Or Constrict A Border Wall. In July 2017, Perry voted against: “Lujan Grisham, D-N.M., motion to
recommit the bill to the House Armed Services Committee with instructions to report it back immediately with an
amendment that would prohibit funds authorized by the bill from being used to plan, develop, or construct any
barriers, including walls or fences, along “the international border of the United States.” According to the
Democratic Leader’s website, “Democrats’ Motion to Recommit would prohibit any funds authorized to be
appropriated in the underlying bill from being used to plan, develop, or construct any barriers, including walls or
fences, along the international border of the United States.” The motion was rejected by a vote of 190-235. [H R
2810, Vote #377, 7/14/17; CQ, 7/14/17; DemocraticLeader.Gov, 7/14/17]

Perry Voted For ‘Kate’s Law’ – A Bill To “Establish Specific Possible Fines And Prison Sentences For
Undocumented Immigrants Convicted Of Certain Criminal Offenses.” In June 2017, Perry voted for: “Passage
of the bill that would establish specific possible fines and prison sentences for undocumented immigrants convicted
of certain criminal offenses and who illegally return to the United States despite having been previously deported or
otherwise excluded from the country. The bill would establish maximum sentences for such individuals with
varying criminal histories, including a 10-year maximum sentence for illegal immigrants who reattempt to enter the
country after three or more deportations, even if such individuals have not been convicted of any other crimes.” The
bill Passed by a vote of 257-167. [H R 3004, Vote #344, 6/29/17; CQ, 6/29/17]

    Washington Post: ‘Kate’s Law’ “Would Enhance Penalties For Convicted And Deported Criminals Who
    Reenter The United States Illegally. “On Thursday, just two days before the second-year anniversary of
    Steinle’s shooting, the House of Representatives passed a bill known as “Kate’s Law,” which would enhance
    penalties for convicted and deported criminals who reenter the United States illegally. It was first introduced in
    2015, but it failed to advance in the Senate.” [Washington Post, 6/29/17]

    Washington Post: “Civil Rights Groups… Strongly Opposed Kate’s Law,” Described It As “Shortsighted
    And Ill-Conceived.” “Civil rights groups, including the American Civil Liberties Union, have strongly
    opposed Kate’s Law, calling it a ‘shortsighted and ill-conceived response’” to the young woman’s slaying.
    They argue that it is blanket legislation that would penalize even those who come to the United States to escape
    persecution. Opponents also say that the bill perpetuates the false notion that undocumented immigrants are
    inherently criminals.” [Washington Post, 6/29/17]

Perry Voted Against A Motion To Exempt From Kate’s Law “Victims Of Sex Trafficking That Voluntarily
Present Themselves At A Port Of Entry And Request Protection.” In June 2017, Perry voted against: “motion
to recommit the bill to the House Judiciary Committee with instructions to report it back immediately with an
amendment that would exempt from the bill’s provisions victims of sex trafficking that voluntarily present
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 582 of 834

                                                                    SCOTT PERRY Rese arch Book | 581

themselves at a port of entry and request protection.” According to the Democratic Leader’s website, “Democrats’
Motion to Recommit would add an exemption to the underlying bill to allow a victim of sex-trafficking to
voluntarily present herself or himself at a port of entry to request protection without fear of violating the law.” The
motion was rejected by a vote of 193-232. [H R 3004, Vote #343, 6/29/17; CQ, 6/29/17; Democratic Leader’s
office, motion to recommit, 6/29/17]

Perry Voted For A Bill To Ban Sanctuary Cities. In June 2017, Perry voted for: “Passage of the bill that would
prohibit federal, state and local governments from restricting any federal, state, or local government entity or
official from complying with immigration laws or from assisting federal law enforcement entities or officials in
their enforcement of such laws. The bill would allow the Homeland Security Department to issue detainers for
arrests of individuals in violation of “any criminal or motor vehicle law” in cases where there is probable cause to
believe such individual is an “inadmissible or deportable alien,” and would revoke eligibility for certain federal law
enforcement grants for states and cities found not to be in compliance with the bill’s provisions.” The bill passed
228-195. [HR 3003, Vote #342, 6/29/17; CQ, 6/29/17]

    New York Times: The No Sanctuary For Criminals Act “Broadens The Pool Of Money That Cities
    Could Lose For Not Cooperating With Federal Immigration Officials.” “One of the House bills, known as
    the No Sanctuary for Criminals Act, potentially broadens the pool of money that cities could lose for not
    cooperating with federal immigration officials. It also seeks to indemnify local law enforcement officials who
    detain immigrants on behalf of the federal authorities from lawsuits, making the federal government the
    defendant in such cases. The bill passed 228 to 195.” [New York Times, 6/29/17]

    The National Fraternal Order Of Police Opposed The No Sanctuary For Criminals Act. “Some law
    enforcement officials have also expressed concerns with the legislation. The National Fraternal Order of Police
    came out against the sanctuary cities bill this week. In a letter to House leadership, the group’s national
    president, Chuck Canterbury, said, ‘Law enforcement officers do not get to pick and choose which laws to
    enforce, and must carry out lawful orders at the direction of their commanders and the civilian government that
    employs them.’” [New York Times, 6/29/17]

    ACLU: HR 3003 Would Violate 4th Amendment Protections Against Detention Without Due Process Or
    Probable Cause. “And the American Civil Liberties Union said the sanctuary cities bill violates the Fourth
    Amendment by requiring local law enforcement to hold people without due process or probable cause when
    requested by immigration agents.” [New York Times, 6/29/17]

Perry Voted For Consideration Of A Bill To Ban Sanctuary Cities. In June 2017, Perry voted for: “Adoption of
the rule (H Res 414) that would provide for House floor consideration of the bill (HR 3003) that would prohibit
federal, state and local governments from restricting any federal, state, or local government entity or official from
complying with immigration laws or from assisting federal law enforcement in its enforcement of such laws.” The
bill passed 235-190. [HR 3003, Vote #332, 6/28/17; CQ, 6/28/17]

Perry Voted For Blocking Consideration Of An Act Nullifying Trump’s Immigration Executive Order. In
February 2017, Perry voted for the “Cole, R-Okla., motion to order the previous question (thus ending debate and
the possibility of amendment) on the rule (H Res 74).” According to Democratic Leader Nancy Pelosi’s office,
“The Democratic Previous Question would bring up HR 724, the Statue of Liberty Values Act, offered by
Congresswoman Zoe Lofgren, which would give the Republican Congress a second chance in as many days to
defund and rescind President Trump’s unconstitutional and dangerous ban.” A vote for the previous question was a
vote in support of the executive order. The motion was agreed to by a vote of 230-188. [HRes 74, Vote #74, 2/2/17;
CQ, 2/2/17; Democratic Leader—Previous Questions, 2/2/17]

Perry Voted For Blocking Consideration Of An Act To Nullify Trump’s Immigration Executive Order. In
February 2017, Perry voted for the “Buck, R-Colo., motion to order the previous question (thus ending debate and
the possibility of amendment) on the rule (H Res 71).” According to Democratic Leader Nancy Pelosi’s office,
“The Democratic Previous Question would amend the rule to allow for consideration of HR 724, the Statue of
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 583 of 834

                                                                    SCOTT PERRY Rese arch Book | 582

Liberty Values Act of 2017, which provides that President Trump’s Immigration Executive Order shall have no
force or effect.” A vote for the previous question was a vote in support of the executive order. The motion was
agreed to by a vote of 231-191. [HRes 71, Vote #70, 2/1/17; CQ, 2/1/17; Democratic Leader—Previous Questions,
2/1/17]

Perry Voted For Blocking Consideration Of An Act Nullifying Trump’s Immigration Executive Order. In
January 2017, Perry voted for the “Newhouse, R-Wash., motion to order the previous question (thus ending debate
and the possibility of amendment) on the rule (H Res 70).” According to Democratic Leader Nancy Pelosi’s office,
“The Democratic Previous Question would amend the rule to allow for consideration of HR 724, the Statue of
Liberty Values Act of 2017, which provides that President Trump’s Immigration Executive Order shall have no
force or effect.” A vote for the previous question was a vote in support of the executive order. The motion was
agreed to by a vote of 236-183. [HRes 70, Vote #68, 1/30/17; CQ, 1/30/17; Democratic Leader—Previous
Questions, 1/30/17]

Labor & Working Families

Perry Voted For To Protect Union Negotiating Power. In June 2018, Perry voted for: “Collins, R-Ga., motion to
order the previous question (thus ending debate and possibility of amendment) on the rule.” According to the
Democratic Leader’s office, “The Democratic Previous Question would make in order Mr. Cartwright of
Pennsylvania’s bill, H.R. 6238. Following the Supreme Court’s decision yesterday in Janus vs. AFSCME to
overturn decades of legal precedent that protect the rights of unions to collect fair share fees to cover collective
bargaining rights, H.R. 6238 would protect the ability of these unions to negotiate for decent pay and reinforce their
important role in assuring fair workplaces that benefit all.” A vote for the motion was a vote to block consideration
of the bill. The motion was agreed to 224-186. [H Res 954, Vote #304, 6/28/18; CQ, 6/28/18;
DemocraticLeader.gov, 6/28/18]

    The Public Service Freedom To Negotiate Act Would Give State And Local Government Employees
    Similar Protections To Private Sector Workers To Voluntarily Have Union Dues Deducted From Their
    Paychecks. “On Thursday, Sen. Mazie Hirono (D-Hawaii) and Rep. Matthew Cartwright (D-Pa.) introduced a
    bill, dubbed the Public Service Freedom to Negotiate Act, to protect the ability of public employees to form,
    join or assist labor organizations without fear of reprisal. The federal legislation would give all state and local
    government employees protections similar to those that private-sector workers enjoy, including the right to
    voluntarily have union dues deducted from their paychecks. A number of states prohibit automatic payroll
    deductions for public employees, claiming government resources should not be used to underwrite union
    agendas.” [Washington Post, 6/28/18]

Perry Voted For Blocking Consideration Of A Bill To Protect Union Negotiating Power. In June 2018, Perry
voted for: “Cheney, R-Wyo., motion to order the previous question (thus ending debate and possibility of
amendment) on the rule.” According to the Democratic Leader’s office, “Following the Supreme Court’s decision
yesterday in Janus vs. AFSCME to overturn decades of legal precedent that protect the rights of unions to collect
fair share fees to cover collective bargaining rights, H.R. 6238 would protect the ability of these unions to negotiate
for decent pay and reinforce their important role in assuring fair workplaces that benefit all.” A vote for the motion
was a vote to block consideration of the bill. The motion was agreed to 219-172. [H Res 961, Vote #291, 6/26/18;
CQ, 6/26/18; DemocraticLeader.gov, 6/26/18]

    The Public Service Freedom To Negotiate Act Would Give State And Local Government Employees
    Similar Protections To Private Sector Workers To Voluntarily Have Union Dues Deducted From Their
    Paychecks. “On Thursday, Sen. Mazie Hirono (D-Hawaii) and Rep. Matthew Cartwright (D-Pa.) introduced a
    bill, dubbed the Public Service Freedom to Negotiate Act, to protect the ability of public employees to form,
    join or assist labor organizations without fear of reprisal. The federal legislation would give all state and local
    government employees protections similar to those that private-sector workers enjoy, including the right to
    voluntarily have union dues deducted from their paychecks. A number of states prohibit automatic payroll
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 584 of 834

                                                                    SCOTT PERRY Rese arch Book | 583

    deductions for public employees, claiming government resources should not be used to underwrite union
    agendas.” [Washington Post, 6/28/18]

Perry Voted For Prohibiting Funding To Implement Or Enforce Davis-Bacon Act Protections. In April 2018,
Perry voted for: “King, R-Iowa, amendment that would prohibit any funds authorized by the bill to be used to
implement or enforce the prevailing wage rate requirements established by the Davis-Bacon Act.” The amendment
was rejected in Committee of the Whole by a vote of 172-243. [H.Amdt.557 to HR 4, Vote #157, 4/26/18; CQ,
4/26/18]

Perry Voted For Increasing The Probationary Period For Newly Hired Federal Employees To Two Years. In
November 2017, Perry voted for: “Passage of the bill that would increase to two years the probationary period for
newly hired federal employees, for any individuals promoted to a supervisory or managerial role, and for any
individual appointed to the Senior Executive Service. It would also establish a system in which supervisors would
be notified near the end of an employee’s probationary period.” The bill passed 213 to 204. [HR 4182, Vote #648,
11/30/17; CQ, 11/30/17]

Perry Voted Against Delaying The Federal New Hire Probationary Period Increase Until After A Study Of
Its Potential Effects Was Conducted. In November 2017, Perry voted against: “Connolly, D-Va., amendment that
would strike the provisions of the bill and require that a study be conducted on the effects of an increase in
employment probationary periods within federal agencies” The amendment failed 193 to 223. [HR 4182, Vote
#647, 11/30/17; CQ, 11/30/17]

Perry Voted Against Exempting Individuals Who Have Participated In Programs Like AmeriCorps Or
PeaceCorps From The Federal New Hire Probationary Period. In November 2017, Perry voted against:
“Hastings, D-Fla., amendment that would exempt an individual who has completed a term of service for a program
under the Corporation for National and Community Service, such as PeaceCorps and AmeriCorps, from the bill’s
required increase in probationary period length.” The amendment failed 195 to 221. [HR 4182, Vote #646,
11/30/17; CQ, 11/30/17]

Perry Voted For Overturning An Obama-Era National Labor Relations Board Ruling That Made
Companies Liable For Labor Law Violations Of Subcontractors. In November 2017, Perry voted for: “Passage
of the bill that would define a joint employer as an entity with actual, direct and immediate control over employees,
with significant control over essential terms of employment such as hiring, determining pay and benefits, day-to-
day supervision of employees, and assigning individual work schedules.” The bill passed 242-181. [HR 3441, Vote
#614, 11/7/17; CQ, 11/7/17]

    HEADLINE: “House Passes Bill To Overturn Controversial Joint-Employer Ruling.” [The Hill, 11/7/17]

    The Hill: Bill Overturned NLRB “Ruling That Made Companies Potentially Liable For Labor Law
    Violations Committed By Their Subcontractors.” “The House on Tuesday evening passed a bill that would
    overturn an Obama-era National Labor Relations Board (NLRB) ruling that made companies potentially liable
    for labor law violations committed by their subcontractors. […] The bill, which passed the House Monday,
    would change that definition under the National Labor Relations Act and the Fair Labor Standards Act to state
    a company is only considered a joint employer if it ‘directly, actually and immediately’ has control over
    essential terms and conditions of employment.” [The Hill, 11/7/17]

Perry Voted Against Requiring A Franchisor To Be Treated As A Joint Employer if The Franchisee Violates
Labor Laws. In November 2017, Perry voted against: “Bonamici, D-Ore., motion to recommit the bill to the House
Education and the Workforce Committee with instructions to report it back immediately with an amendment that
would require a franchisor to be treated as a joint employer if a franchisee violates labor laws at the direction of the
franchisor.” The motion was rejected 235-186. [HR 3441, Vote #613, 11/7/17; CQ, 11/7/17]
       Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 585 of 834

                                                                 SCOTT PERRY Rese arch Book | 584

Perry Voted For Considering A Bill To Overturn Obama-era NLRB Rule That Made Companies Liable For
Labor Law Violations Of Subcontractors. In November 2017, Perry voted for: “Adoption of the rule (H Res 607)
that would provide for House floor consideration of the bill (HR 3043) that would specify a variety of timeframes
and procedures for the Federal Energy Regulatory Commission to follow in carrying out required permitting and
licensing activities for non-federal hydropower projects. It would also provide for consideration of the bill (HR
3441) that would modify the statutory definition of joint employer to clarify that an employer must have actual,
direct and immediate control over employees to be considered a joint employer.” The resolution was adopted 233-
182. [HRes 607, Vote #611, 11/7/17; CQ, 11/7/17]

Perry Voted For Blocking Consideration Of HR 2933, The Leveraging Effective To Rebuild National Skills
Act. In July 2017, Perry voted for: “Buck, R-Colo., motion to order the previous question (thus ending debate and
the possibility of amendment) on the rule (H Res 468) that would provide for House floor consideration of the joint
resolution (H J Res 111) that would nullify and disapprove of a Consumer Financial Protection Bureau rule that
prohibits mandatory arbitration clauses in certain consumer contracts.” According to the Democratic Leader’s
website “the Democratic previous question would amend the rule to allow for consideration of H.R. 2933, the
leveraging effective apprenticeships to rebuild national skills act, which would promote effective apprenticeships
that give students and workers the skills they need to find well-paying jobs.” A vote for the motion was a vote to
block consideration of the leveraging effective apprenticeships to rebuild national skills act. The motion was
adopted by a vote of 229-184. [H RES 468, Vote #410, 7/25/17; CQ, 7/25/17; DemocraticLeader.Gov, 7/25/17]

Perry Voted For Block A Bill To Increase The Minimum Wage To $15 Per Hour In Seven Years. In June
2017, Perry voted for a motion to order the previous question. A yes vote would block consideration of “H.R. 15,
The Raise The Wage Act,, which would give workers the raise they deserve, and increase the federal minimum
wage to $15 an hour within 7 years.” The bill passed 235-190. [HR 3003, Vote #331, 6/28/17; CQ, 6/28/17;
DemocraticLeader.gov, accessed 9/12/17]

Perry Voted For Blocking An Amendment To Allow Americans To Earn Paid Sick Leave. In May 2017, Perry
voted for: “Buck, R-Colo., motion to order the previous question (thus ending debate and possibility of
amendment).” According to the Democratic Leader’s office, the previous question would allow for “consideration
of the bill (H.R. 1516) to allow Americans to earn paid sick time so that they can address their own health needs
and the health needs of their families.” A vote for the previous question was a vote to block the amendment for paid
sick leave. The previous question carried, 231-188. [H Res 352, Vote #275, 5/24/17; CQ, 5/24/17]

Perry Voted For Allowing Private-Sector Employees To Swap Overtime Pay For ‘Comp Time.’ In May 2017,
Perry voted for “Passage of the bill that would allow private-sector employers to provide non-exempt employees
compensatory time off at a rate of 1.5 hours per hour of overtime work. To be eligible, employees would be
required to have worked at least 1,000 hours in a 12-month period. Employees would be limited to 160 hours of
compensatory time and employers would be required to provide monetary compensation by Jan. 31, for any unused
compensatory time accrued during the preceding year. The bill’s provisions would sunset five years after
enactment.” The bill was passed by a vote of 229-197. [HR 1180, Vote #244, 5/2/17; CQ, 5/2/17]

   NBC News: Democrats Opposed The Bill, Saying It Weakened Worker Protections And Could Allow
   Employers, Who Would Have Final Say On Scheduled Comp Time, To “Kick The Can Down The Road
   On Money You Earned Putting In Extra Hours.” “The House of Representatives passed a bill Tuesday that
   would allow employees to swap overtime pay for “comp time,” a rules change congressional Republicans have
   tried to push through for more than two decades. […] Where do the Democrats stand? They really don’t like this
   bill. Many progressives in the House argue that the proposal would chip away at protections for hardworking
   Americans and undermine the Fair Labor Standards Act. The measure, among other rules, would give employers
   the final say on when comp time can be used. In other words, House Dems fear, your boss could conceivably
   kick the can down the road on money you earned putting in extra hours. Massachusetts Sen. Elizabeth Warren, a
   fierce advocate for workers’ rights, blasted the bill as a ‘disgrace.’” [NBC News, 5/3/17]
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 586 of 834

                                                                   SCOTT PERRY Rese arch Book | 585

Perry Voted Against Blocking Protections From The Bill For Employees Who Receive Seven Or More Sick
Days From Their Employers, Which Can Be Used To Seek Care For Pre-Existing Medical Conditions. In
May 2017, Perry voted against “Scott, D-Va., motion to recommit the bill to the House Education and the
Workforce Committee with instructions to report it back immediately with an amendment that would exempt from
the bill’s provisions employees who receive seven or more sick days from their employer.” The motion was
rejected by a vote of 192-234. [HR 1180, Vote #243, 5/2/17; CQ, 5/2/17]

Perry Voted For Waive Certain Rules Making It Easier For The House To Pass A Bill To Allow Employees
To Trade Overtime Pay For Comp Time. In May 2017, Perry voted for “Adoption of the rule (H Res 299) that
would allow private-sector employers to provide non-exempt employees compensatory time off at a rate of 1.5
hours per hour of overtime work. It would waive, through the legislative day of May 5, 2017, the two-thirds vote
requirement to consider legislation on the same day it is reported from the House Rules Committee. It also would
provide for consideration of measures under suspension of the rules on the legislative days of May 4 and May 5,
2017.” The rule was adopted by a vote of 230-193. [HR 1180 (HRes 299), Vote #241, 5/2/17; CQ, 5/2/17]

Perry Voted For Nullifying A Department Of Labor Rule That Extends The Period Of Time In Which The
Occupational Safety And Health Administration Can Issue Citations To Employers Who Do Not Maintain
Workplace Injuries. In March 2017, Perry voted for “passage of a joint resolution that would nullify and
disapprove of an Occupational Safety and Health Administration rule that extends, from six months to five years,
the period in which OSHA can issue citations to employers who do not maintain workplace injury or illness
records.” The resolution was passed by a vote of 231-191. [HJRes 83, Vote #121, 3/1/17; CQ, 3/1/17]

Perry Voted For Nullifying A Labor Department Rule Limiting The Occupations For Which States Can
Require Drug Tests For People Applying For Unemployment Benefits. In February 2017, Perry voted for
“passage of the joint resolution that would nullify and disapprove of a Labor Department rule that limits the
occupations for which states can require drug tests for individuals applying for unemployment benefits. Under the
rule, an individual can be required to be tested for drugs if an individual’s typical employment is an occupation for
which state or federal laws require an employee to be tested for controlled substances.” The resolution was passed
by a vote of 236-189. [HJRes 42, Vote #97, 2/15/17; CQ, 2/15/17]

Perry Voted For Nullifying A Department Of Labor Rule Exempting Certain Government-Administered
State Retirement Savings Plans From Select Federal Regulations And Providing Guidance On ERISA
Preemption. In February 2017, Perry voted for “passage of the joint resolution that would nullify and disapprove
of a Labor Department rule that exempts certain state-administered retirement savings plans from select federal
regulations governing pension plans if the state programs meet certain standards. Under the rule, the savings
program must be established and administered by the state, and the savings plans must be voluntary for the
employee for the program to qualify for the exemption.” The resolution was passed by a vote of 231-193. [HJRes
66, Vote #96, 2/15/17; CQ, 2/15/17]

Perry Voted For Nullifying A Department Of Labor Rule Exempting Certain Government-Administered
State Retirement Savings Plans From Select Federal Regulations. In February 2017, Perry voted for “Passage
of the joint resolution that would nullify and disapprove of a Labor Department rule that exempts certain local
government-administered retirement savings plans for non-government employees from select federal regulations
governing pension plans. Under the rule, a city or county must have a population at least as large as the least
populated state in the nation, and must administer a retirement plan for its own employees for the program to
qualify for the exemption.” The resolution was passed by a vote of 234-191. [HJRes 67, Vote #95, 2/15/17; CQ,
2/15/17]

Perry Voted For Nullifying An Obama-Administration Rule Requiring Contractors To Disclose Labor Law
Violations Within The Past Three Years. In February 2017, Perry voted for “passage of the joint resolution that
would nullify a Defense Department, General Services Administration and NASA rule that requires companies that
bid for federal contracts of more than $500,000 to disclose whether they have been determined in the previous three
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 587 of 834

                                                                   SCOTT PERRY Rese arch Book | 586

years to have violated certain federal labor laws and equivalent state laws.” The resolution was passed by a vote of
236-187. [HJRes, 37, Vote #76, 2/2/17; CQ, 2/2/17]

National Security & Terrorism

Perry Voted For Agreeing To The Conference Report For The National Defense Authorization Act FY 2019.
In July 2018, Perry voted for “adoption of the conference report on the bill that would authorize $708.1 billion for
defense-related programs, with $639.1 billion for the Defense Department’s base budget, and $69 billion for
overseas contingency operations. Specifically, it would authorize $65 million for the development of low-yield
nuclear weapons. It would also authorize $18.8 billion for Navy aircraft procurement, $16.5 billion for Air Force
aircraft, and 24.1 billion for Navy shipbuilding. It would prohibit any U.S. government agency from using
technology produced by the Chinese companies ZTE or Huawei, but would not reimpose a ban on U.S. exports to
ZTE.” The report was agreed to, 359-54. [HR 5515, Vote #379, 7/26/18; CQ, 7/26/18]

Perry Voted For A Bill FY 2018 And FY 2019 Funding For 16 U.S. Intelligence Communities And Requiring
The Publishing Of Reports On Threats To U.S. Cybersecurity. In July 2018, Perry voted for “Passage of the bill
that would authorize classified amounts in fiscal 2018 and fiscal 2019 for 16 U.S. intelligence agencies and
intelligence-related activities of the U.S. government, which would cover general intelligence operations,
clandestine human intelligence programs and analysis, and covert action programs. The bill would authorize $547
million in fiscal 2018 and $515 million in fiscal 2019 for the Intelligence Community Management account. The
bill would require several reports on foreign malign influencers, including Russia, North Korea and Iran, and
activities related to funding or carrying out a cyber or terrorist attack. The bill would also require the Director of
National Intelligence to electronically publish an unclassified report on foreign counterintelligence and
cybersecurity threats to U.S. election campaigns for federal offices.” The bill passed, 363-54. [HR 6237, Vote #326,
7/12/18; CQ, 7/12/18]

Perry Voted For Considering A Bill Authorizing Intelligence Appropriations For FY 2018 And FY 2019. In
July 2018, Perry voted for “Adoption of the rule (H Res 989) that would provide for House floor consideration of
the bill (HR 6237) that would authorize classified amounts in fiscal 2018 and fiscal 2019 for 16 U.S. intelligence
agencies and intelligence-related activities of the U.S. government, which would cover general intelligence
operations, clandestine human intelligence programs and analysis, and covert action programs.” The resolution was
adopted, 235-178. [HR 6237, Vote #323, 5/16/18; CQ, 7/12/18]

Perry Voted Against Reauthorizing The Foreign Intelligence Security Act (FISA), Including Section 702,
Which Conducts Surveillance On Foreign Targets’ Communications. In January 2018, Perry voted against:
“Passage of the bill that would reauthorize for six years, through 2023, the Foreign Intelligence Surveillance Act,
which governs electronic surveillance of foreign terrorism suspects. The bill would reauthorize Section 702
surveillance authorities on foreign targets, and would require the development of procedures for searching the
Section 702 database that would protect the Fourth Amendment rights of U.S. citizens. The bill would prohibit the
FBI from accessing information without an order from the secret FISA court in certain cases. The measure would
increase penalties for the unauthorized removal of classified documents or information.” The bill passed 256 to
164. [S 139, Vote #16, 1/11/18; CQ, 1/11/18]

    HEADLINE: “House Extends Surveillance Law, Rejecting New Privacy Safeguards.” [New York Times,
    1/11/18]

    New York Times: Title VII Permitted The Government To Conduct Warrantless Surveillance On
    Communications Of Foreigners Abroad, “Even When They Are Talking To Americans.” “A yearslong
    debate over National Security Agency surveillance and protections for Americans’ privacy rights will reach a
    climactic moment on Thursday as the House of Representatives takes up legislation to extend a program of
    warrantless spying on internet and phone networks that traces back to the Sept. 11 attacks. There is little doubt
    that Congress will extend an expiring statute, known as Section 702 of the FISA Amendments Act, that permits
    the government to collect without a warrant from American firms, like Google and AT&T, the emails and other
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 588 of 834

                                                                   SCOTT PERRY Rese arch Book | 587

    communications of foreigners abroad — even when they are talking to Americans.” [New York Times,
    1/10/18]

Perry Voted Against Including Additional Requirements To Obtaining Warrants For Surveillance Through
FISA. In January 2018, Perry voted against: “Himes D-Conn., motion to recommit the bill to the House
Intelligence Committee with instructions to report it back immediately with an amendment that would include
additional requirements related to obtaining warrants in order to query information incidentally collected on U.S.
citizens.” The motion failed 189 to 227. [S 139, Vote #15, 1/11/18; CQ, 1/11/18]

Perry Voted For An Amendment That Would Require The Government To Obtain A Warrant Before
Searching Surveillance Data Collected Through Section 702. In January 2018, Perry voted for: “Amash R-
Mich., amendment that would end NSA collection of communications data that is neither to nor from an approved
foreign target, but rather communications “about” a foreign target entirely between American citizens. It would
prohibit the FBI and intelligence agencies from searching the Section 702 database for information on U.S. citizens
without first obtaining a warrant, except in certain circumstances. The amendment would end the so-called ‘reverse
targeting’ practice, in which an American communicating with a foreign target is also subject to surveillance, and
would modify oversight of and appointments to the Foreign Intelligence Surveillance Court.” The amendment
failed 183 to 233. [S 139, Vote #14, 1/11/18; CQ, 1/11/18]

    Detroit News: The Amendment Would Have “Required Officials To Get Warrants In Most Cases Before
    Intercepting And Reading Emails And More Of U.S. Citizens.” “Before approving a six-year extension of
    the law, the House voted 233 to 183 to kill an amendment designed to protect Americans civil liberties. This
    amendment would have required officials to get warrants in most cases before intercepting and reading emails
    and more of U.S. citizens. This amendment was proposed by Rep. Justin Amash (R-Mich). The vote was a
    victory for Republican establishment. House Speaker Paul D. Ryan had blocked the House from considering a
    compromise bill.” [Forbes, 1/11/18]

    New York Times: The Amendment Would Have Provided “A Series Of New Safeguards” On Officials
    That Conduct Surveillance On Foreign Communications. “Before voting to extend the law, known as
    Section 702 of the FISA Amendments Act, the House rejected an amendment that would have imposed a series
    of new safeguards. That proposal included a requirement that officials obtain warrants in most cases before
    hunting for, and reading, emails and other messages of Americans that were swept up under the surveillance.”
    [New York Times, 1/11/18]

Perry Voted For Consideration Of A Bill Reauthorizing The Foreign Intelligence Security Act (FISA),
Including Section 702. In January 2018, Perry voted for: “Adoption of the rule (H Res 682) that would provide for
House floor consideration of the bill (S 139) that would reauthorize Title VII of the Foreign Intelligence
Surveillance Act through Dec. 31, 2023, and would require the development of procedures for searching the
Section 702 database that protect the Fourth Amendment rights of U.S. citizens.” [H Res 682, Vote #8, 1/8/18; CQ,
1/10/18]

Perry Voted For Moving Forward To Consideration Of The FY 2018 Funding For The Intelligence Agencies
And Waiving The Two-Thirds Vote Requirement To Consider Legislation The Same Day It Is Reported
From The House Rules Committee. In July 2017, Perry voted for: “Adoption of the rule (H Res 481) that would
provide for House floor consideration of the bill (HR 3180) that would authorize classified amounts of funding
through fiscal 2018 for 16 U.S. intelligence agencies and intelligence-related activities, including the Office of the
National Intelligence Director, the CIA and the National Security Agency. The rule would waive, through the
legislative day of August 1, 2017, the two-thirds vote requirement to consider legislation on the same day it is
reported from the House Rules Committee.” The rule was adopted by a vote of 224-186. [H RES 481, Vote #436,
7/28/17; CQ, 7/28/17]

Perry Voted For Suspending The Rules And Passing A Bill That Would Authorize FY 2018 Funding For US
Intelligence Agencies And Intelligence Related Activities. In July 2017, Perry voted for: “Nunes, R-Calif.,
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 589 of 834

                                                                     SCOTT PERRY Rese arch Book | 588

motion to suspend the rules and pass the bill that would authorize classified amounts of funding through fiscal 2018
for 16 U.S. intelligence agencies and intelligence-related activities, including the Office of the National Intelligence
Director, the CIA and the National Security Agency. The bill would authorize $527 million in fiscal 2018 in
funding to the Intelligence Community Management Account and would authorize $514 million through fiscal
2018 in funding to the CIA Retirement and Disability Fund. The bill would require the director of National
Intelligence to submit to Congress multiple reports regarding Russia’s campaigns directed at foreign elections and
its efforts related to cyber influence, including an analytical assessment of the most significant Russian influence
campaigns, if any, conducted during the three years prior to the bill’s enactment.” The motion was rejected by a
vote of 241-163. [H R 3180, Vote #407, 7/24/17; CQ, 7/24/17]

2017: Perry Voted For Blocking An Amendment To Prohibit Members Of The Administration Whose
Primary Function Is Political From Being Appointed To The National Security Council. In February 2017,
Perry voted for: the “Cole, R-Okla., motion to order the previous question (thus ending debate and the possibility of
amendment) on the rule (H Res 99).” According to Democratic Leader Nancy Pelosi’s office, “The Democratic
Previous Question would amend the National Security Act of 1947 to prohibit any individual whose primary
responsibility is political in nature from being designated a member of the Council. Further, the bill expresses the
sense of Congress that the Director of National Intelligence or the Chairman of the Joint Chiefs of Staff should not
be prevented from attending Principals Committee meetings.” A yes vote was a vote to block the amendment. The
motion was agreed to by a vote of 225-189. [H.Res 99, Vote #88, 2/14/17; CQ, 2/14/17; Democratic Leader—
Previous Questions, 2/14/17]

    January 2017: President Trump Designated Political Advisor Steve Bannon To A Full Seat On The
    “Principals Committee” Of The National Security Council, Elevating His Informal Rank To The
    Equivalent Of A Cabinet-Level Secretary. “The whirlwind first week of Donald J. Trump’s presidency had
    all the bravura hallmarks of a Stephen K. Bannon production. […] But the defining moment for Mr. Bannon
    came Saturday night in the form of an executive order giving the rumpled right-wing agitator a full seat on the
    “principals committee” of the National Security Council — while downgrading the roles of the chairman of the
    Joint Chiefs of Staff and the director of national intelligence, who will now attend only when the council is
    considering issues in their direct areas of responsibilities. It is a startling elevation of a political adviser, to a
    status alongside the secretaries of state and defense, and over the president’s top military and intelligence
    advisers. In theory, the move put Mr. Bannon, a former Navy surface warfare officer, admiral’s aide,
    investment banker, Hollywood producer and Breitbart News firebrand, on the same level as his friend, Michael
    T. Flynn, the national security adviser, a former Pentagon intelligence chief who was Mr. Trump’s top adviser
    on national security issues before a series of missteps reduced his influence.” [New York Times, 1/29/17]

Native American Issues

Perry Voted Against Increasing Funding For The Office Of Navajo And Hopi Indian Relocation. In July
2018, Perry voted against: “O’Halleran, D-Ariz., amendment no. 27, that would increase funding for the Office of
Navajo and Hopi Indian Relocation by $3 million, and would decrease funding for Office of the Special Trustee for
American Indians by an equal amount.” The resolution was adopted by a vote of 217-196. [H R 6147, Vote #343,
7/18/18; CQ, 7/18/18]

Perry Voted For Allowing Native American Tribes To Use Settlement Funds On Rural Water Systems, And
Exempting Tribes From Being Defined As Employers Under The National Labor Relations Act. In January
2018, Perry voted for: “Passage of the bill that would amend the White Mountain Apache Tribe Water Rights
Quantification Act of 2010 to specify that settlement funds may be used for the planning, design, and construction
of the tribe’s rural water system. In addition, the bill would also amend the National Labor Relations Act to exclude
Native American tribes and any institutions or enterprises owned or operated by a Native American tribe from
being defined as employers under the NLRA. The bill further includes provisions that would aid specific tribes with
development and land issues.” The bill passed 239 to 173. [H Res 681, Vote #11, 1/10/18; CQ, 1/10/18]
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 590 of 834

                                                                      SCOTT PERRY Rese arch Book | 589

Perry Voted For Consideration Of A Bill }} Allowing Native American Tribes To Use Settlement Funds On
Rural Water Systems, And Exempting Tribes From Being Defined As Employers Under The National Labor
Relations Act. In January 2018, Perry voted for: Adoption of the rule (H Res 681) that would provide for House
floor consideration of the bill (S 140) that would provide for House floor consideration of the bill that would amend
the White Mountain Apache Tribe Water Rights Quantification Act of 2010 to clarify the use of amounts in the
WMAT Settlement Fund.” The motion passed 227 to 181. [H Res 681, Vote #10, 1/10/18; CQ, 1/10/18]

Perry Voted Against Exempting Rules Related To Federal Obligations To Tribal Governments And Tribal
Sovereignty From The SCRUB Act. In March 2017, Perry voted against the “Moore, D-Wis., amendment that
would exempt from the bill’s provisions rules related to federal obligations to tribal governments and rules related
to supporting tribal sovereignty.” The amendment was rejected in Committee of the Whole by a vote of 197-229.
[HR 998, Vote #111, 3/1/17; CQ, 3/1/17]

Science & Technology

Perry Voted For Authorizing And Renaming The Office Of Electronic Government As The Office Of The
Federal Chief Information Officer. In November 2018, Perry voted for “Comer, R-Ky., motion to suspend the
rules and pass the bill as amended, that would formally authorize and rename the Office of Electronic Government
within the Office of Management and Budget as the Office of the Federal Chief Information Officer. The bill would
formally codify the position and duties of the Federal CIO and another presidential appointee reporting to the CIO.
It would also direct OMB to develop, for all federal agencies, an information technology expenditure reporting
system.” The motion was agreed to 391-0. [HR 6901, Vote #425, 11/30/18; CQ, 11/30/18]

Seniors

Perry Voted For Blocking Legislation That Would Prevent The House From Cutting Social Security,
Medicare, Or Medicaid. In May 2017, Perry voted for: “Woodall, R-Ga., motion to order the previous question
(thus ending debate and possibility of amendment.)” According to the Democratic Leader’s office, the motion
blocked legislation to “restrict consideration of any bill, joint resolution, motion, amendment, or conference report
that: (1) cuts social security benefits, (2) raises the retirement age for social security, (3) privatizes social security,
(4) cuts guaranteed medicare benefits, or (5) results in cuts to state medicaid plan benefits or eligibility.” A vote for
the previous question was a vote to block the legislation prohibiting the House from cutting these programs. The
previous question carried, 229-191. [H Res 348, Vote #271, 5/23/17; CQ, 5/23/17; DemocraticLeader.gov, 5/23/17]

Perry Voted Against Consideration Of An Amendment Lowering Out-Of-Pocket Drug Costs For Seniors. In
January 2017, Perry voted against the “Demings, D-Fla., motion to recommit the bill to the House Judiciary
Committee with instructions to report back immediately with an amendment that would exempt regulations that
significantly lower seniors’ out-of-pocket costs for prescription drugs under Medicare Part D. It would remove the
bill’s provision that would effectively overturn two Supreme Court decisions that require federal courts to defer to
an agency’s interpretation of the underlying law or rule when considering challenges to agency rules.” The motion
was rejected by a vote of 190-233. [HR 5, Vote #44, 1/11/17; CQ, 1/11/17]

Taxes

Perry {{Voted For/Voted Against/Voted Present On/Did Not Vote On}} The Republican Tax Extenders
Package. In December 2018, Perry {{voted for/voted against/voted present on/did not vote on}} “Brady, R-Texas,
motion to concur in the Senate amendment to a bill (HR 88), with a further House amendment, comprised of a
package of tax-related bills. The bill would extend and gradually phase out through 2024 a biodiesel tax credit,
make permanent a railroad track maintenance credit at a reduced rate, and provide temporary tax relief for victims
of hurricanes and wildfires. It would delay or repeal certain health-related taxes enacted as part of the 2010
healthcare overhaul. The bill also contains a number of provisions related to tax-favored retirement savings plans
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 591 of 834

                                                                     SCOTT PERRY Rese arch Book | 590

and operations of the Internal Revenue Service.” The motion was agreed to by a vote of 220 – 183. [H.R. 88, Vote
#470, 12/20/18; CQ Floor Votes, 12/20/18]

    Tax Extenders Package Included Expansion Of 529 Education Savings Accounts For Home-Schooling
    Expenses And Repeal Of The So-Called Johnson Amendment, Which Prohibited Churches And
    Charities From Making Political Endorsements. “At the same time, Brady added a host of measures favored
    by Republicans, including rollbacks of several health care-related taxes, a fix to last year’s tax law for the
    recreational vehicle industry and add-ons favored by conservatives, such as an expansion of 529 education
    savings accounts for home-schooling expenses and repeal of the so-called Johnson Amendment, which
    prohibits churches and charities from making political endorsements or risk losing their nonprofit status.” [Roll
    Call, 12/11/18]

    Tax Extenders Delayed ACA Excise Tax On Medical Device Manufacturers, Suspended The Health
    Insurer Fee For Two Years, And Delayed The Cadillac Tax From Taking Effect For One Additional
    Year. “Meanwhile, Brady would further delay the onset of several of the 2010 health care law’s taxes that
    Congress has already repeatedly pushed back, namely the excise tax on medical device manufacturers, a fee
    applied to health insurers and the so-called Cadillac tax on high-cost employer-sponsored health plans. Brady’s
    revised bill would extend the medical device tax suspension for five years, through 2024; suspend the health
    insurer fee for two years through 2021; and delay the Cadillac tax from taking effect for one additional year,
    through 2022.” [Roll Call, 12/11/18]

    Tax Extenders Extended Biodiesel Tax Credit And The Alternative Fuels Tax Credit. “The generally
    popular tax extenders package was dominated by a seven-year extension and phase-out of the biodiesel tax
    credit, scored at a $16.9 billion cost, and a one-year extension of the alternative fuels tax credit, scored at a cost
    of $7.1 billion.” [Roll Call, 12/11/18]

    Tax Extenders Included Temporary Tax Breaks For Residents In Areas Hit By Hurricanes Michael And
    Florence And Retirement Savings Provisions. “Brady repeated his hopes of Democratic support because of
    sections of the bill that would overhaul the IRS, which the House passed as a stand-alone bill by a vote of 414-0
    earlier this year; temporary tax breaks for residents in areas hit by hurricanes Michael and Florence, among
    other natural disasters; and retirement savings provisions that have garnered support from Democrats.” [Roll
    Call, 12/11/18]

Perry Voted Against Establishing An Independent Appeals Office Within The IRS And Updating IRS
Systems And Cybersecurity Measures. In December 2018, Perry voted against: “Rice, R-S.C., motion to suspend
the rules and pass the bill which contains a number of provisions related to Internal Revenue Service operations and
modernization. It would establish an independent office of appeals within the agency to resolve taxpayer
controversies and make several modifications or clarifications related to IRS operations, services, and authorities. It
also includes provisions to update IRS information technology systems, other electronic systems, and cybersecurity
measures.” The motion as agreed to by a vote of 378-11. [HR 7227, Vote #455, 12/20/18; CQ, 12/20/18]

Perry {{Voted For/Voted Against/Voted Present On/Did Not Vote On}} Making Several Provisions Of The
Tax Cuts And Jobs Act Permanent. In September 2018, Perry {{voted for/voted against/voted present on/did not
vote on}} “Passage of the bill that would make permanent a number of tax provisions that would otherwise expire
in 2025. The provisions from the 2017 tax overhaul (PL 115-97) that would become permanent include: reduced
tax rates and modified tax bracket breakpoints for the seven tax brackets, the standard deduction amount, the
elimination of personal exemptions for each taxpayer and dependent, and the increased child tax credit.” The bill
passed 220-19. [HR 6760, Vote #414, 9/28/18; CQ, 9/28/18]

Perry Voted Against Amending A Bill Making Several Provisions Of The Tax Cuts And Jobs Act Permanent
Until It Included A Provision That Actuaries Certify That The Bill Would Not Cause Financial Harm. In
September 2018, Perry voted against “Recommit Larson, D-Conn., motion to recommit the bill to the House Ways
and Means Committee with instructions to report it back immediately with an amendment that would prevent
       Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 592 of 834

                                                                  SCOTT PERRY Rese arch Book | 591

enactment of the bill’s provisions until actuaries from the Medicare Hospital Insurance Trust Fund and the Old-Age
and Survivor Insurance and Disability Insurance Trust Funds certify that the measure would not cause financial
harm to such trust funds.” The motion was rejected 184-226. [HR 6760, Vote #413, 9/28/18; CQ, 9/28/18]

Perry Voted For Allowing Individual Taxpayers to Deduct Up To $20,000 In The Year They Start A
Business If The Expenses Are Related To A Business Start-Up. In September 2018, Perry voted for “Passage of
the bill that would allow individual taxpayers, beginning in tax year 2019, to deduct up to $20,000 during a year in
which they start a new business for expenses related to business start-up. It would allow up to $120,000 of such
expenses to be amortized over 15 years. It would allow the thresholds to be adjusted for inflation annually,
beginning in 2020.” The bill passed 260-156. [HR 6756, Vote #412, 9/27/18; CQ, 9/27/18]

Perry Voted For Modifying Tax-Favored Retirement Accounts, Including Allowing Pooled Retirement Plans
By Unrelated Small Businesses And Allowing Individuals To Continue Making IRA Contributions After
Reaching 70 Years And Six Months Of Age. In September 2018, Perry voted for “Passage of the bill that would
make various modifications related to tax-favored retirement accounts. It would provide for the establishment of
“pooled” retirement plans by unrelated small businesses that are not in the same trade or industry. It would allow
individuals to continue making contributions to a regular IRA after reaching the age of 70 years and six months,
exempt individuals who have less than $50,000 in their retirement accounts from having to take required minimum
distributions from those accounts after reaching age of 70 years and six months. It would also allow individuals to
withdraw up to $7,500 from their retirement plans, without penalty, to help pay for the expenses of a new baby or
adopted child. It would establish tax-favored Universal Savings Accounts that could be used by individuals and
families for any purpose.” The bill passed 240-177. [HR 6757, Vote #411, 9/27/18; CQ, 9/27/18]

Perry Voted For Considering Legislation Related To New-Business Tax Deductions, Tax-Favored
Retirement Accounts, And Making Temporary Aspects Of Individual Tax Code Permanent. In September
2018, Perry voted for “Adoption of the rule (H Res 1084) that would provide for House floor consideration of a bill
related to new-business tax deductions (HR 6756), a bill related to tax-favored retirement accounts (HR 6757), and
a bill that would make many temporary aspects of the individual tax code permanent (HR 6760).” The resolution
was adopted 266-189. [H Res 1084, Vote #410, 9/27/18; CQ, 9/27/18]

Perry Voted Against Funding The Payments In Lieu Of Taxes Program That Provides Federal Payments To
Local Governments That Have Land That Cannot Be Locally Taxed. In September 2018, Perry voted against
“McCollum, D-Minn., motion to instruct the conferees on the part of the House to agree to the Senate amendment
to the bill in relation to provisions that would fund the Payments in Lieu of Taxes program that provides federal
payments to local governments that have large tracts of federal land that cannot be locally taxed.” The motion was
rejected 187-218. [HR 6147, Vote #388, 9/6/18; CQ, 9/6/18]

Perry Voted For Final Passage Of The Tax Cuts And Jobs Act By Concurring With A Senate Amendment.
In December 2017, Perry voted for “Brady, R-Texas, motion to concur in the Senate amendment to the tax overhaul
that would revise the federal income tax system by: lowering the corporate tax rate from 35 percent to 21 percent;
lowering individual tax rates through 2025; limiting state and local deductions to $10,000 through 2025; decreasing
the limit on deductible mortgage debt through 2025; and creating a new system of taxing U.S. corporations with
foreign subsidiaries. Specifically, it would repeal personal exemptions and would roughly double the standard
deduction through 2025. It would raise the child tax credit to $2,000 through 2025, would repeal the alternative
minimum tax for corporations and provide for broader exemptions to the tax for individuals through 2025. It would
double individual exemptions to the estate tax and gift tax through 2025, and would establish a new top tax rate for
“pass-through” business income through 2025. It would effectively eliminate the penalty for not purchasing health
insurance under the 2010 health care overhaul law in 2019. It would also open portions of the Arctic National
Wildlife Refuge to oil and gas drilling.” The motion was passed 224-201. [HR 1, Vote #699, 12/20/17; CQ Floor
Votes, 12/20/17]

    House Was Forced To Vote For A Second Time On The Final Bill After Small Changes Were Made To
    Comply With Senate Budget Rules. “The House, forced to vote a second time on the $1.5 trillion tax bill,
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 593 of 834

                                                                   SCOTT PERRY Rese arch Book | 592

    moved swiftly to pass the final version on Wednesday, clearing the way for President Trump to sign into law
    the most sweeping tax overhaul in decades. House lawmakers approved the tax bill 224 to 201 on Wednesday,
    after being forced to vote on the bill again after last-minute revisions were made to it in the Senate, which
    passed the measure 51 to 48 early Wednesday morning. The final House vote was essentially a formality, as the
    changes, which were made to comply with Senate budget rules, did not significantly alter the overall bill.”
    [New York Times, 12/20/17]

Perry Voted For Adopting The Conference Report Of The Tax Cuts And Jobs Act. In December 2017, Perry
voted for “adoption of the conference report on the bill that would revise the federal income tax system by lowering
the corporate tax rate from 35 percent to 21 percent; lowering individual tax rates through 2025; limiting state and
local deductions to $10,000 through 2025; decreasing the limit on deductible mortgage debt through 2025; and
creating a new system of taxing U.S. corporations with foreign subsidiaries. Specifically, it would repeal personal
exemptions and would roughly double the standard deduction through 2025. It would raise the child tax credit to
$2,000 through 2025, would repeal the alternative minimum tax for corporations and provide for broader
exemptions to the tax for individuals through 2025. It would double individual exemptions to the estate tax and gift
tax through 2025, and would establish a new top tax rate for “pass-through” business income through 2025.” The
conference report was adopted 227-203. [HR 1, Vote #692, 12/19/17; CQ Floor Votes, 12/19/17]

Perry Voted Against Sending The Tax Bill Back To Conference And Instructing Conferees To Oppose
Repeal Of The Individual Mandate And To Disagree With Provisions Related To The SALT Deduction. In
December 2017, Perry voted against “Neal, D-Mass., motion to recommit the bill to the Committee of Conference
with instructions to the managers on the part of the House that they disagree with provisions related to state and
local tax deductions, and related to the bill’s language that would effectively repeal the individual health care
mandate established by the 2010 health care overhaul.” The motion to recommit the conference report failed 191-
236. [HR 1, Vote #691, 12/19/17; CQ Floor Votes, 12/19/17]

Perry Voted Against Instructing Conferees On The Tax Cuts And Jobs Act To Oppose Repeal Of The
Individual Mandate And To Recede From The House Bill’s Provisions To Eliminate The SALT Deduction.
In December 2017, Perry voted against “Neal, D-Mass., motion to instruct conferees to disagree with the Senate
amendment that would repeal the individual health insurance mandate, and to recede from the section House bill
that would eliminate the deduction for state and local income taxes through 2025.” The motion to instruct conferees
failed 186-233. [HR 1, Vote #654, 12/4/17; CQ Floor Votes, 12/4/17]

Perry Voted For Moving The Tax Cuts And Jobs Act To Conference Committee. In December 2017, Perry
voted for “Brady, R-Texas, motion that the House disagree with the Senate amendment and request a conference
with the Senate on the bill that would revise the federal income tax system by lowering individual and corporate tax
rates, repealing various deductions through 2025.” The motion to go to conference passed 222-192. [HR 1, Vote
#653, 12/4/17; CQ Floor Votes, 12/4/17]

Perry Voted For Passage Of The House Version Of The Tax Cuts And Jobs Act. In November 2017, Perry
voted for “passage of the bill that would revise the federal income tax system by: lowering individual and corporate
tax rates; consolidating the current seven tax income rates into four rates; eliminating the deduction for state and
local income taxes; limiting certain deductions for property taxes and home mortgages; and creating a new system
of taxing U.S. corporations with foreign subsidiaries. Specifically, it would eliminate personal exemptions and
would nearly double the standard deduction. It would raise the child tax credit through 2022, repeal the alternative
minimum tax, repeal the estate tax in 2025 and reduce the gift tax rate in 2025. It would establish a new top tax rate
for pass-through business income and would modify tax credits related to energy production.” The bill passed 227-
205. [HR 1, Vote #637, 11/16/17; CQ Floor Votes, 11/16/17]

Perry Voted For Considering The Tax Cuts And Jobs Act. In November 2017, Perry voted for: “Adoption of
the rule (H Res 619) that would provide for House floor consideration of the bill (HR 1) that would revise the
federal income tax system by: lowering individual and corporate tax rates; consolidating the current seven tax
income rates into four rates; eliminating the deduction for state and local income taxes; limiting certain deductions
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 594 of 834

                                                                   SCOTT PERRY Rese arch Book | 593

for property taxes and home mortgages; and creating a new system of taxing U.S. corporations with foreign
subsidiaries.” The rule was adopted 235-191. [HRes 619, Vote #633, 11/15/17; CQ, 11/15/17]

Perry Voted For Blocking An Amendment To Prohibit Repeal Of The State And Local Tax Deduction. In
November 2017, Perry voted for: “Sessions, R-Texas, motion to order the previous question (thus ending debate
and the possibility of amendment).” In a speech on the House floor, Rep. Alcee Hastings (D-FL) said, “‘if we
defeat the previous question, I am going to offer an amendment that will prohibit any legislation from limiting or
repealing the State and local tax deduction, which prevents millions of families from being taxed twice on the same
income.’” A vote for the amendment is a vote to block protecting the state and local tax deduction. The motion was
agreed to 234-193. [HRes 619, Vote #632, 11/15/17; CQ, 11/15/17, Congressional Record, 11/15/17]

Perry Voted For Blocking Consideration Of A Bill That Would Prevent The Tax Cuts And Jobs Act From
Being Brought For A Vote Before The CBO Analysis Had Been Made Available. In November 2017, Perry
voted for: “Burgess, R-Texas, motion to order the previous question.” According to the Congressional Record, “So
if we can defeat the previous question, I will offer an amendment to the rule that will prevent this massive tax cut
bill from coming to the House floor unless nonpartisan analysis from the experts at the Congressional Budget
Office has been available for at least 2 days.” A vote for the motion was a vote to block consideration of a bill
preventing the TCJA from being brought for a vote before the CBO analysis was available for 2 days. The motion
was agreed to 230-190. [HR 3922, Vote #602, 11/2/17; CQ, 11/2/17; Congressional Record, 11/2/17]

Perry Voted For Blocking A Democratic Motion To Protect The State And Local Tax Deduction From
Repeal Or Limitation. In October 2017, Perry voted for: “Woodall, R-Ga., motion to order the previous question
(thus ending debate and the possibility of amendment).” According to the Democratic Leader, “The Democratic
previous question would create a point of order in the House and Senate that prohibits any legislation from limiting
or repealing the state and local tax deduction.” A vote for the motion was a vote against protecting the state and
local tax deduction. The motion was agreed to 229-188. [H Con Res 71, Vote #582, 10/25/17; CQ, 10/25/17;
DemocraticLeader.gov, accessed 1/5/18]

Trade

Perry Voted For A Motion To Suspend The Rules And Pass The Bill To Extend, Through December, 31,
2010, The Generalized System Of Preferences Program, Managed By The U.S. Trade Representative. In
February 2018, Perry voted fora “motion to suspend the rules and pass the bill that would extend, through Dec. 31,
2020, the Generalized System of Preferences program, managed by the U.S. Trade Representative. The bill would
also make the preferences retroactive to the program’s 2017 expiration date.” The motion was agreed to, 400-2.
[H.R. 4979, Vote #71, 2/13/18; CQ, 2/13/18]

Transportation & Infrastructure

Perry Voted For A Bill That Would Allow The Bureau Of Reclamation To Transfer Water Infrastructure
To Non-Federal Entities Without Congressional Approval. In July 2018, Perry voted for “Passage of the bill
that would permit the Bureau of Reclamation to transfer ownership of certain federal water infrastructure facilities
to certain nonfederal entities without the need for Congress to enact project-specific legislation, provided that the
entity to which ownership would be transferred has a water service contract with BOR. The bill would require that,
for a transfer to take place, the agency must notify Congress in writing of the proposed conveyance and the reason
for the conveyance at least 90 days before it would occur, and Congress must not pass a joint resolution
disapproving the conveyance before that date. The bill would require BOR to establish criteria for determining
which facilities are eligible for such title transfers, including that a proposed transfer would not have an
‘unmitigated significant effect on the environment,’ and that the receiving entity would need to intend to use the
property for substantially the same purposes as it had been used for prior to the transfer. The bill would also
prohibit any conveyance that would adversely impact power rates or repayment obligations.” The bill passed, 233-
184. [HR 3281, Vote #325, 7/12/18; CQ, 7/12/18]
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 595 of 834

                                                                   SCOTT PERRY Rese arch Book | 594


Perry Voted Against An Amendment That Would Prevent Infrastructure Transfers To Companies That
Recently Employed Interior Department Officials As Registered Lobbyists. In May 2018, Perry voted against
“Huffman, D-Calif., motion to recommit the bill to the House Natural Resources Committee with instructions to
report it back immediately with an amendment that would prohibit a conveyance under the bill’s provisions if the
qualifying entity to which the facility would be conveyed had employed the secretary or deputy secretary of the
Interior Department as federally registered lobbyist in the last three years.” The amendment failed, 187-230. [HR
3281, Vote #324, 7/12/18; CQ, 7/12/18]

Perry Voted For Blocking Resolution Encouraging Investment In Roads, Bridges, And Clean Energy
Infrastructure. In June 2018, Perry voted for: “Woodall, R-Ga., motion to order the previous question (thus ending
debate and possibility of amendment).” According to the Democratic Leader’s office, “The Democratic Previous
Question calls on Congress to create millions of new jobs through investing in roads, bridges, and 21st century
clean energy infrastructure projects that will benefit all Americans and not just billionaires.” A vote for the motion
was a vote to block consideration of the resolution. The motion was agreed to 224-176. [H Res 918, Vote #234,
6/6/18; CQ, 6/6/18; DemocraticLeader.gov, 6/6/18]

Perry Voted Against Exempting Rules Related To Airport Noise Restrictions From The SCRUB Act. In
February 2017, Perry voted against the “Krishnamoorthi, D-Ill., amendment that would exempt rules related to
airport noise restrictions.” The amendment was rejected in Committee of the Whole by a vote of 192-230. [HR 998,
Vote #108, 2/28/17; CQ, 2/28/17]

Perry Voted Against Exempting Rules Related To Airspace Safety From The SCRUB Act. In February 2017,
Perry voted against the “Krishnamoorthi, D-Ill., amendment that would exempt rules related to the safety of the
national airspace system.” The amendment was rejected in Committee of the Whole by a vote of 189-234. [HR 998,
Vote #107, 2/28/17; CQ, 2/28/17]

Veterans

Perry Voted Against Adopting The Conference Report For FY 2019 Three-Bill Spending Package That
Would Provide Billions In Funding For Energy, Interior, Legislative, And Veterans Affairs. In September
2018, Perry voted against “Adoption of the conference report to accompany the fiscal 2019 three-bill spending
package: Energy-Water, Legislative Branch, Military Construction-VA that would provide $147.5 billion in
discretionary funding for fiscal 2019 to various departments, agencies and legislative operations, including $35.7
billion for the Energy Department, $7 billion for the Army Corps of Engineers, and $1.6 billion for the Interior
Department’s Bureau of Reclamation. It would provide $98.1 billion for military construction activities and for VA
programs and activities, and $4.8 billion for operations of the House, Senate, joint House-Senate items and
legislative branch entities such as the Library of Congress, the Capitol Police, and the Government Accountability
Office.” The amendment was adopted 377-20. [HR 5895, Vote #399, 9/13/18; CQ, 9/13/18]

Perry Voted For Considering Replacing The 30-Hour Threshold Full-Time Employees Under The
Affordable Care Act With A 40-Hour Threshold And The Conference Report For FY19 Energy, VA, And
Other Appropriations. In September 2018, Perry voted for “Adoption of the rule (H Res 1059) that would provide
for House floor consideration of the bill (HR 3798) that would modify a number of aspects of the 2010 health care
law related to employer provided health care, and would provide for consideration of the conference report to
accompany the bill (HR 5895) the Fiscal 2019 Energy-Water, Legislative Branch, Military Construction-VA
Appropriations package.” The amendment was adopted 222-171. [H Res 1059, Vote #397, 9/13/18; CQ, 9/13/18]

Perry Voted Against Supporting Amendment To Cover Contraceptives For TRICARE Beneficiaries. In June
2018, Perry voted against: “Carbajal, D-Calif., motion to instruct conferees on the part of the House to agree to
section 703 of the Senate bill, which is the provision related to contraception coverage parity under the TRICARE
Program.” The motion failed by a vote of 188-231. [HR 5515, Vote #300, 6/27/18; CQ, 6/27/18]
       Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 596 of 834

                                                                 SCOTT PERRY Rese arch Book | 595

Perry Voted For Authorizing Retroactive Payments To Vietnam Veterans Exposed To Pesticides And
Eliminating Fees Members Of The National Guard And Reserve Paid On Home Loans. In June 2018, Perry
voted for: “Roe, R-Tenn., motion to suspend the rules and pass the bill that would allow veterans who served off
the shore of Vietnam between Jan. 9, 1962, and May 7, 1975, to be eligible for a presumption of exposure to certain
herbicides, including Agent Orange, for the purpose of VA disability compensation and would authorize retroactive
payments to veterans who have previously been denied a claim for a eligible condition caused by presumed
exposure to Agent Orange. The bill would eliminate the use of the Freddie Mac conforming loan limit with regard
to the VA home loan program, would eliminate the additional fee that members of the National Guard and Reserve
pay on home loans, and would impose a fee on certain veteran borrowers who have service-connected disabilities.”
The motion was agreed to by a vote of 382-0. [HR 299, Vote #289, 6/25/18; CQ, 6/25/18]

Perry Voted Against A Motion To Recommit With An Amendment Decreasing Funding For VA
Administration And Increasing Funding For Medical Funding At The Veterans Health Administration. In
June 2018, Perry voted against “Kuster, D-N.H., motion to recommit the bill to the House Appropriations
Committee with instructions to report back it back immediately with an amendment that would decrease funding
for VA administration by $10.2 million and would increase funding for medical funding at the Veterans Health
Administration by $10 million, to be available on Oct 1, 2018.” The vote failed 187-225. [HR 5895, Vote #256,
6/8/18; CQ Floor Votes, 6/8/18]

Perry Voted For Blocking Budget Change To Make Funding For VA MISSON Act Mandatory, Rather Than
Subject To Discretionary Spending Caps. In June 2018, Perry voted for: “Burgess, R-Texas, motion to order the
previous question (thus ending debate and possibility of amendment).” According to the Democratic Leader’s
office, “The Democratic Previous Question would make the budgeting change necessary to implement the VA
MISSION Act without subjecting its funding to the Budget Control Act’s current discretionary spending cap,
thereby protecting other non-defense programs that benefit veterans. The amendment would also include the
additional funds that are being self-executed in H.R. 5698 to fund non-VA community care and family caregiver
programs.” A vote for the motion was a vote to block consideration of the amendment. The motion was agreed to
227-185. [H Res 923, Vote #240, 6/7/18; CQ, 6/7/18; DemocraticLeader.gov, 6/7/18]

Perry Voted For A Bill That Would Consolidate Privatized Medical Care Programs For Veterans Into The
Veterans Community Care Program. In May 2018, Perry voted for “Passage of the bill that would consolidate
programs that allow veterans to seek medical care outside of the VA into a new singular entity, the Veterans
Community Care Program. The bill would continue the current VA Choice Program for one year, and would
authorize an additional $5.2 billion for the costs of providing non-VA medical care through the old program and for
transitioning to the new program. It would also authorize the VA to enter into Veterans Care Agreements that
would include care standards for providers and private facilities, and would allow veterans to access care at
federally-qualified health centers walk-in clinics. The bill would also create a commission to review VA
modernization proposals and includes other provisions related to the recruitment of health care professionals. The
bill would also require the Interior Department to provide an outer burial receptacle for new graves in open
cemeteries that are controlled by the National Park Service, and would require the Department to reimburse
veterans’ survivors who had purchased one on their own.” The bill passed, 347-70. [S 2372, Vote #189, 5/16/18;
CQ, 5/16/18]

Perry Voted For Blocking Budget Change To Make Funding For VA MISSON Act Mandatory, Rather Than
Subject To Discretionary Spending Caps. In May 2018, Perry voted for: “Woodall, R-Ga., motion to order the
previous question (thus ending debate and possibility of amendment).” According to the Democratic Leader’s
office, “The Democratic Previous Question would make a budgeting change necessary to implement the VA
MISSION Act without subjecting its funding to the Budget Control Act’s current discretionary spending cap,
thereby protecting other non-defense programs that benefit veterans.” A vote for the motion was a vote to block
consideration of the amendment. The motion was agreed to 230-184. [H Res 891, Vote #185, 5/16/18; CQ, 5/16/18;
DemocraticLeader.gov, 5/16/18]
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 597 of 834

                                                                   SCOTT PERRY Rese arch Book | 596

Perry Voted For Blocking Consideration Of A Bill Guaranteeing Pay And Death Benefits For The Military.
In January 2018, Perry voted forhe Congressional Record, “Mr. Speaker, if we defeat the previous question, I will
offer an amendment to the rule to bring up H.R. 4871, the Pay Our Military Act, to guarantee pay and death
benefits for our military.” A vote for the motion was a vote against considering guaranteeing pay and death benefits
for the military. The motion was agreed to 224-180. [H Res 708, Vote #41, 1/20/18; CQ, 1/20/18; CQ, 1/20/18]


Perry Did Not Vote On Consideration Of A Senate Bill To Protect VA Whistleblowers. In October 2017, Perry
did not vote on: “Adoption of the rule (H Res 562) that would set specific penalties for federal supervisors who
retaliate against an employee who discloses waste, fraud or abuse. It would also require the VA to develop a plan to
protect the medical records of employees and would prohibit VA employees from accessing medical files for
demographic information when another non-medical database is available. The rule would also provide for motions
to suspend the rules on the legislative days of Oct. 12 and 13, 2017.” The rule was adopted, 234-185. [H Res 562,
Vote #561, 10/11/17; CQ, 10/11/17]



Perry Voted For A Bill To Protect VA Whistleblowers. In October 2017, Perry voted for: “Passage of the bill
that would set specific penalties for federal supervisors who retaliate against an employee who discloses waste,
fraud or abuse. It would require a supervisor to be suspended for at least three days for an initial offense, and would
require a supervisor to be fired for a second offense. It would also require the VA to develop a plan to protect the
medical records of employees and would prohibit VA employees from accessing medical files for demographic
information when another non-medical database is available.” The bill passed, 420-0. [S 585, Vote #568, 10/12/17;
CQ, 10/12/17]



Perry Voted For An Amendment That Would Extend The VA Whistleblower Protection Bill Provisions To
Apply To Any Federal Employee Disclosure Regarding The Violation Of Any Law Or Regulation Related To
Travel. In October 2017, Perry voted for: “O’Halleran, D-Ariz., motion to recommit the bill to the House
Oversight and Government Reform Committee with instructions to report it back immediately with an amendment
that would extend the bill’s provisions to apply to any federal employee disclosure regarding the violation of any
law or regulation related to travel by the head of an agency or a political appointee.” The motion was rejected, 232-
190. [S 585, Vote #567, 10/12/17; CQ, 10/12/17]


Perry Voted For Suspending The Rules And Passing A Bill That Would Make More Funds Available For
The Veterans Choice Fund. In July 2017, Perry voted for: “Roe, R-Tenn., motion to suspend the rules and pass
the bill that would make available an additional $2 billion in funding for the Veterans Choice Fund, without fiscal
year limitation. The bill would extend until Dec. 31, 2027, the current cap on per-month payment of VA pensions to
certain veterans residing at VA nursing care facilities, as well as the VA’s authority to collect fees for VA housing
loans and the VA’s authority to obtain and use income information from the Social Security Administration and the
IRS to validate an application for VA benefits.” The motion was rejected by a vote of 219-186. [S 114, Vote #408,
7/24/17; CQ, 7/24/17]

Perry Voted For Blocking Legislation To Prohibit A Hiring Freeze At The Department Of Veterans Affairs.
In June 2017, Perry voted for: “Buck, R-Colo., motion to order the previous question (thus ending debate and
possibility of amendment) on the rule (H Res 378).” According to the Congressional Record, Rep. Hasting said, “if
we defeat the previous question, I am going to offer an amendment to the rule to bring up Representative
Schrader’s bill, H.R. 696, which would prohibit any hiring freeze from affecting the Department of Veterans
Affairs.” A vote for the previous question was a vote to block a prohibition of a hiring freeze at the VA. The
previous question carried, 229-189.” [H Res 378, Vote #302, 6/13/17; CQ, 6/13/17; Congressional Record 6/13/17]
       Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 598 of 834

                                                                  SCOTT PERRY Rese arch Book | 597


Perry Voted For Updating VA Guidelines On The Employee Hiring And Evaluation Process. In March 2017,
Perry voted for “passage of the bill that would require the Veterans Affairs Inspector General to determine non-
clinical VA health care positions that should be eligible for expedited hiring, require annual performance reviews
for all political appointees at the VA, and would require the VA to establish a database with information on
qualified individuals who previously applied for a position at the VA. The measure would require that the
information from the database be used to fill positions that have been vacant for an extended period of time. As
amended, it would prohibit the secretary of the VA from appointing former political appointees to non-political
positions one grade higher than their last position at the VA without having to go through a competitive selection
process.” The bill passed by a vote of 412-0. [HR 1367, Vote #171, 3/17/17; CQ, 3/17/17]

Perry Voted For Expanding The Veteran Affairs Department’s Ability To Fire, Demote, Or Suspend
Employees For Misconduct. In March 2017, Perry voted for “passage of the bill that would expand the Veterans
Affairs Department’s ability to fire, demote and suspend employees for misconduct or poor performance. The
measure would authorize the VA to recoup any bonus paid to a VA employee if the VA deems it appropriate, and it
would require that the employee be given advance notice and the right to appeal the decision. As amended, the
measure would require that annual performance reviews for supervisors at the VA include evaluations on the
supervisor’s ability to address poor performance among their employees and would require the VA to provide
supervisors with periodic training related to whistleblower rights and effective management techniques.” The bill
passed by a vote of 237-178. [HR 1259, Vote #168, 3/16/17; CQ, 3/16/17]

Perry Voted Against Consideration Of An Amendment Extending Whistleblower Protections In The VA. In
March 2017, Perry voted against the “Kihuen, D-Nev., motion to recommit the bill to the Committee on Veterans’
Affairs with instructions to report it back immediately with an amendment that would extend the bill’s
whistleblower protections to individuals that make disclosures to the central whistleblower office, including those
who do so anonymously. It would also exempt veterans and whistleblowers from the bill’s provisions that would
expand the Veterans Affairs Department’s ability to fire, demote and suspend employees for misconduct or poor
performance.” The motion was rejected by a vote of 189-229. [HR 1259, Vote #167, 3/16/17; CQ, 3/16/17]

Perry Voted Against Replacing The Proposed VA Employee Removal Process For A Process That Provides
For The Removal Of VA Employees For Misconduct Related To Public Health And Safety In The VA
Accountability First Act. In March 2017, Perry voted against the “Takano, D-Calif., amendment that would
replace the bill’s proposed VA employee removal process with an alternative process that would provide for the
suspension and removal of Veterans Affairs Department employees for misconduct that is a threat to public health
and safety. Suspended employees would be entitled to a written statement of the charges, a hearing and a review of
their case. It would also provide for back pay for suspended whistleblowers.” The amendment was rejected in
Committee of the Whole by a vote of 183-232. [HR 1259, Vote #166, 3/16/17; CQ, 3/16/17]

Perry Voted Against Removing The Expansion Of The Veteran Affairs Department’s Ability To Fire Or
Demote Employees For Misconduct From The VA Accountability First Act. In March 2017, Perry voted
against the “Walz, D-Minn., amendment that would remove the bill’s provisions that would expand the Veterans
Affairs Department’s ability to fire, demote and suspend employees for misconduct, and would alternatively
expand the VA’s authority to suspend or demote senior executives. It would allow for the removal of non-
executives for performance issues occurring only within a preceding two-year period.” The amendment was
rejected in Committee of the Whole by a vote of 194-223. [HR 1259, Vote #165, 3/16/17; CQ, 3/16/17]

Perry Voted For Providing For Consideration Of A Bill Creating New VA Staffing And Retention Programs
And A Bill Prohibiting A VA Determination That A Veteran Is Mentally Incompetent From Automatically
Preventing A Veteran From Being Able To Buy A Gun. In March 2017, Perry voted for “adoption of rule that
would provide for House floor consideration of a bill (HR 1259) that would expand the Veterans Affairs
Department’s ability to fire, demote and suspend employees for misconduct; a bill (HR 1367) that would establish
various new staffing, recruitment and retention programs at the VA; and a bill (HR 1181) that would prohibit a VA
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 599 of 834

                                                                    SCOTT PERRY Rese arch Book | 598

determination that a veteran is mentally incompetent from automatically preventing the veteran from being able to
purchase a gun.” The rule was adopted by a vote of 229-187. [HRes 198, Vote #163, 3/16/17; CQ, 3/16/17]

Perry Voted For Blocking A Bill To Exempt The VA From The Trump Administration’s Hiring Freeze. In
March 2017, Perry voted for the “Buck, R-Colo., motion to order the previous question (thus ending debate and
possibility of amendment) on the rule that would provide for House floor consideration of a bill (HR 1259).”
According to Rep. Alcee Hastings (D-FL), a vote for the motion was a vote to block “an amendment to the rule to
bring up HR 696, Representative Schrader’s bill to exempt the Department of Veterans Affairs from Donald John
Trump’s hiring freeze. As we have already discussed, my amendment to allow the VA Secretary to fill vacant
positions, regardless of whether they were vacated before or after the hiring freeze, was blocked last night in the
Rules Committee. There are nearly 47,000 vacant positions within the VA, and we should not be limiting the VA’s
authority to fill these positions, especially as we continue to work towards reducing patient wait times.” The motion
was agreed to by a vote of 227-185. [HRes 198, Vote #162, 3/16/17; Democratic Leader—Previous Questions,
3/16/17; Congressional Record, H2099, 3/16/17; CQ, 3/16/17]

Women & Gender Issues

Perry Voted For Blocking Consideration Of A Bill To Reauthorize The Violence Against Women Act. In
September 2018, Perry voted for: “Cole, R-Okla., motion to order the previous question.” According to the
Congressional Record, “We must oppose this rule and defeat the previous question. The reason for such is not
because we do not support the troops or our children but because defeating the previous question will enable this
House to consider and pass H.R. 6545, the Violence Against Women Reauthorization Act of 2018.” A vote for the
motion was a vote to block consideration of a bill to reauthorize the Violence Against Women Act. The motion was
agreed to 230-188. [HR 6157; Vote #402; 9/26/18; CQ, 9/26/18; Congressional Record, 9/26/18]

Perry Voted For Requiring Medical Practitioners To Care For Babies Born Alive During Abortions. In
January 2018, Perry voted forquivalent to the care they would provide to any other infant born at the same
gestational age. It would impose criminal fines, and penalties of up to five years in prison, for failure to do so, and
would provide for a patient in such circumstances to file a lawsuit against the health care provider for certain
monetary and punitive damages. The bill would require hospital and clinic practitioners and employees to report
any knowledge of failures to provide such care to the appropriate state or federal law enforcement agency, and
would permit prosecution of individuals who fail to do so.” The bill passed 241-183. [H.R. 4712, Vote #36,
1/19/18; CQ, 1/19/18]

Perry Voted For Considering Legislation To Require Medical Practitioners To Care For Babies Born Alive
During Abortions. In January 2018, Perry voted fortitioners to give the same level of care to an infant born alive
during an abortion procedure as they would give to any other infant born at the same gestational age, and would set
criminal fines and penalties for not doing so.” The rule was adopted 228-189. [H Res 694, Vote #30, 1/18/18; CQ,
1/18/18]

Perry Voted For A 20-Week Abortion Ban Imposing Criminal Penalties On Doctors, With Exceptions For
Rape And Incest Only If It Had Been Reported To Law Enforcement. In October 2017, Perry voted for:
“Passage of the bill that would prohibit abortions in cases where the probable age of the fetus is 20 weeks or later
and would impose criminal penalties on doctors who violate the ban. It would provide exceptions for cases in which
the woman’s life is in danger as well as for pregnancies that are a result of rape for pregnancies that are a result of
rape against an adult woman, if the woman received counseling or medical treatment for the rape at least 48 hours
prior to the abortion. An exception would be provided for pregnancies resulting from rape or incest against a minor
if the rape or incest had been previously reported to law enforcement or another government agency authorized to
act on reports of child abuse. The bill would require a second doctor trained in neonatal resuscitation to be present
for abortions where the fetus has the ‘potential’ to survive outside the womb.” The bill passed, 237-189. [HR 36,
Vote #549, 10/3/17; CQ, 10/3/17]
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 600 of 834

                                                                    SCOTT PERRY Rese arch Book | 599

Perry Voted Against An Amendment To The 20-Week Abortion Ban Allowing For An Exception For An
Abortion Necessary To Save The Health Of A Pregnant Woman. In October 2017, Perry voted against:
“Brownley, D-Calif., motion to recommit the bill to the House Judiciary Committee with instructions to report it
back immediately with an amendment that would add an exception to the 20-week abortion ban for abortions
necessary to save the health of the pregnant woman.” The motion was rejected, 238-187. [HR 36, Vote #548,
10/3/17; CQ, 10/3/17]

Perry Voted For Consideration Of A 20-Week Abortion Ban. In October 2017, Perry voted for: “Adoption of
the rule (H Res 548) that would provide for House floor consideration of the bill (HR 36) that would prohibit
abortions in cases where the probable age of the fetus is 20 weeks or later and would impose criminal penalties on
doctors who violate the ban, with certain exceptions.” The rule was adopted, 233-187. [HR 36, Vote #547, 10/3/17;
CQ, 10/3/17]

Perry Voted For Nullifying A Rule Preventing States From Restricting Federal Family Planning Funding To
A Health Provider That Provides Abortion. In February 2017, Perry voted for “passage of the joint resolution
that would nullify and disapprove of a Health and Human Services Department rule that prevents states from
restricting federal family planning funding to a health provider, such as denying funds to a center that provides
abortions, for any basis other than its ability to provide health services. Under the rule, HHS can withhold family
planning grants to any state that restricts the participation of a health provider in the family planning services grant
program.” The resolution was passed by a vote of 230-188. [HJRes 43, Vote #99, 2/16/17; CQ, 2/16/17]

   Vote Reversed Obama Rule Preventing States From Withholding Grants From Planned Parenthood.
   “The House voted Thursday to overturn an Obama-era rule banning states from denying federal funds to
   Planned Parenthood and other health care providers that perform abortions. The rule was designed to prohibit
   states from withholding family planning funding from providers for reasons other than their ability to offer
   family-planning services. The Republican-led House voted 230-188 largely along party lines to dismiss the rule
   under the Congressional Review Act, which allows Congress to overturn recently enacted regulations.” [USA
   Today, 2/16/17]

Perry Voted For Prohibiting Federal Funds Including Individual And Small Business Tax Credits Under
The ACA From Being Used To Pay For Abortion Serves Or Health Insurance Plans That Include Abortion
Coverage And Would Ban Multistate Health Plans The Provide Abortion Coverage From State Exchanges.
In January 2017, Perry voted for “passage of the bill that would permanently prohibit federal funds from being used
to pay for abortion services or health insurance plans that include abortion coverage. It also would prohibit the
District of Columbia from using its own local funds to provide or pay for abortions. Individuals and small
businesses also could not receive tax credits under the 2010 health care law related to purchases of health insurance
plans that include abortion coverage. The bill would require the Office of Personnel Management to ensure that,
starting in 2018, no multistate qualified health plan offered in a state insurance exchange provides coverage that
includes abortion. The provisions would not apply to pregnancies resulting from rape or incest, or to situations
where the woman would die unless an abortion is performed.” The bill passed by a vote of 238-183. [HR 7, Vote
#65, 1/24/17; CQ, 1/24/17]

Perry Voted Against Consideration Of An Amendment That Prevents Insurance Plans From Charging
Women Higher Premiums Than Men. In January 2017, Perry voted against the “Schakowsky, D-Ill., motion to
recommit the bill to the House Energy and Commerce Committee with instructions to report back immediately with
an amendment that would state that the bill could not be interpreted to allow health insurance plans to charge
women higher premiums than they charge men.” The motion was rejected by a vote of 187-235. [HR 7, Vote #64,
1/24/17; CQ, 1/24/17]
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 601 of 834

                                                                   SCOTT PERRY Rese arch Book | 600

Appendix XIII – Votes – 114th Congress
Agriculture & Food Safety

Perry Voted For A Plan Offering Options For GMO Labeling. In July 2016, Perry voted for directing “the
Agriculture Department to issue nationwide rules for determining which foods should be labeled as genetically
modified. The measure would mandate labeling and disclosure requirements for genetically modified foods, but
would offer companies the choice of several methods of labeling or disclosure, including on-label disclosure, the
use of a symbol developed by the Agriculture Department, or electronic bar codes.” The amendment passed 306-
117. [HR 5538, Vote #466, 7/14/16; CQ, 7/14/16]

Perry Voted Against Keeping A Plan To Move Water To San Joaquin Valley Farmers At The Cost Of
Endangered Fish Populations. In July 2016, Perry voted against amendments en bloc to delete a provision which
“focuses on funneling more water to San Joaquin Valley growers by reducing the amount used to support
endangered fish populations.” The amendments failed 181-248. [HR 5538, Vote #436, 7/13/16; Los Angeles
Times, 7/30/16]

Perry Voted Against Exempting Rules Issued By The Food And Drug Administration That Pertain To
Consumer Safety From The Separation Of Powers Restoration Act. In July 2016, Perry voted against
“Johnson, D-Ga., for Cicilline, D-R.I., amendment that would exempt rules issued by the Food and Drug
Administration that pertain to consumer safety from the bill’s requirements. The bill would end the requirement that
federal courts defer to an agency’s interpretation of the underlying law or rule when considering challenges to
agency rules and regulations.” The amendment was rejected 181-235. [H Amdt 1276 to HR 4768, Vote #414,
7/12/16; CQ Floor Votes, 7/12/16]

    Separation Of Powers Restoration Act Overturned Legal Precedent That Said Courts Must Defer To
    Agency Interpretations Of “Ambiguous” Statutes When Disputes Arise, Unless The Interpretation Is
    Unreasonable. “A GOP-backed bill to limit federal agencies’ rulemaking power passed the House on Tuesday.
    The Separation of Powers Restoration Act overturns the 1984 Supreme Court decision that created Chevron
    deference. The legal precedent says courts must defer to agency interpretations of ‘ambiguous’ statutes when
    disputes arise, unless the interpretation is unreasonable.” [The Hill, 7/12/16]

Perry Voted For Amendment To Protect Hunting & Fishing Rights In Mark Twain National Forest. In
February 2016, Perry voted for amendment to HR 2406. “The U.S. House of Representatives Friday passed two
amendments authored by Congressman Jason Smith, of Missouri’s 8th District, to preserve the ability of
Missourians to freely hunt and fish in the Mark Twain National Forest and other public lands. During passage of
H.R. 2406, the Sportsmen’s Heritage and Recreational Enhancement (SHARE) Act, the U.S. House voted to adopt
language offered by Smith on the House floor which prevents the National Forest Service from physically blocking
or locking any access point to the Mark Twain National Forest for hunters and fisherman…. Smith’s amendments
help specifically protect the roughly 1.3 million people who hunt or fish in the Mark Twain National Forest.” The
amendment passed, 232 to 173. [HR 2406, Vote #95, 2/26/16; The Rolla Daily News, 2/28/16]

Perry Voted Against Removing Requirement That States Approve Federal Fishing Regulations In Waters
Under Jurisdiction Of National Park Service And Office Of National Marine Sanctuaries. In February 2016,
Perry voted against amendment to HR 2406. “An amendment No. 8 printed in House Report 114-429 to strike
language that requires state approval of federal fishing regulations in waters under the jurisdiction of the National
Park Service and the Office of National Marine Sanctuaries.” The amendment failed, 169 to 236. [HR 2406, Vote
#94, 2/26/16]

Perry Voted For To Reduce Requirements On Restaurant Calorie Disclosures. In February 2016, Perry voted
for a bill “that would change the requirement for how restaurants and similar retail establishments with more than
20 locations must disclose calorie information on their menus. Instead of the current requirement for businesses to
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 602 of 834

                                                                   SCOTT PERRY Rese arch Book | 601

disclose the number of calories in a “standard menu item,” businesses could opt to disclose the number of calories
per serving along with the number of servings or disclose the number of calories per common unit division of the
standard menu item. The bill would allow for disclosures to have variations from actual nutrient content, including
inadvertent human error, variations in ingredients and serving size, and other reasonable variations.” The bill
passed 266-144. [HR 2017, Vote #81, 2/24/16; CQ, 2/12/16]

    Obama Administration: Legislation “Would Reduce Consumers’ Access To Nutrition Information.” On
    February 10, 2016, the White House sent out a statement opposing ‘The Common Sense Nutrition Disclosure
    Act of 2015.’ “The Administration opposes H.R. 2017, the Common Sense Nutrition Disclosure Act of 2015.
    … H.R. 2017 would undercut the objective of providing clear, consistent calorie information to consumers. If
    enacted, it would reduce consumers’ access to nutrition information and likely create consumer confusion by
    introducing a great deal of variability into how calories are declared. The legislation also would create
    unnecessary delays in the implementation of menu labeling.” [White House Statement, 2/10/16]

Perry Voted Against Amendment That Would Not Have Allowed Restaurants To Only Post Nutritional
Information Online. In February 2016, Perry voted against an amendment to the Common Sense Nutrition
Disclosure Act which would “remove the provision in the bill that would allow restaurants or similar retail food
establishments to disclose calorie information solely online if the majority of their orders are placed by customers
who are offsite.” The amendment was rejected 148 to 258. [HR 2017, H Amdt. 943, Vote #80, 2/12/16; CQ,
2/12/16]

Perry Voted For Amendment That Would Have Not Punished Restaurants For Human Error In Food
Preparation. In February 2016, Perry voted for an amendment to the Common Sense Nutrition Disclosure Act
which would “ensures that businesses will not be penalized for inadvertent human error in preparation or variation
of ingredients.” The amendment was accepted 309 to 100. [HR 2017, H Amdt. 942, Vote #79, 2/12/16]

Perry Voted Against Changing Title Of The Bill From “Safe and Accurate Food Labeling Act” To “Deny
Americans the Right to Know Act.” In July 2015, Perry voted against an amendment to the Safe and Accurate
Food Labeling Act of 2015 that would change the title of the bill to the “Deny Americans the Right to Know Act.”
The amendment was rejected 87-337. [HR 1599, Vote #463, 7/23/15; CQ Floor Votes, 7/23/15]

Perry Voted For Overriding State Laws Requiring GMO Labeling And Establishing A Voluntary National
Genetically Engineered Certification Program. In July 2015, Perry voted for the Safe and Accurate Food
Labeling Act of 2015, which would “require the Agriculture Department to establish a voluntary national
genetically engineered (GE) food certification program under which food producers could label their product as
including or not including genetically modified ingredients. The program created under the bill would pre-empt
related state and local laws and prohibits mandatory labeling of GE or non-GE food.” The bill passed 275-150. [HR
1599, Vote #462, 7/23/15; CQ Floor Votes, 7/23/15]

    Headline: The Hill: “House passes bill blocking states from requiring GMO labels on food.” “The House
    on Thursday passed hotly contested legislation that would keep states from issuing mandatory labeling laws for
    foods that contain genetically modified organisms, often called GMOs. The Safe and Accurate Food Labeling
    Act of 2015, which passed 275-150, would instead create a federal standard for the voluntary labeling of foods
    with GMO ingredients… Opponents have pushed back against the legislation, saying it will keep consumers
    from knowing what’s in their food and stop FDA from crafting a national GMO-labeling solution.” [The Hill,
    7/23/15]

Perry Voted Against An Amendment To Prohibit Foods Labeled “Natural” To Contain Genetically
Engineered Plants. In July 2015, Perry voted against an amendment to the Safe and Accurate Food Labeling Act
of 2015 that would “prohibit foods labeled with the term ‘natural’ to contain genetically engineered plants.” The
amendment was rejected 163-262. [HR 1599, Vote #461, 7/23/15; CQ Floor Votes, 7/23/15]
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 603 of 834

                                                                    SCOTT PERRY Rese arch Book | 602

Perry Voted Against An Amendment To Ensure Tribal Sovereignty Under The Safe And Accurate Food
Labeling Act. In July 2015, Perry voted against an amendment to the Safe and Accurate Food Labeling Act of
2015 that would “ensure tribal sovereignty and would guarantee that the bill does not prohibit or limit the right to
cultivate genetically engineered plants on or near tribal lands.” The amendment was rejected 196-227. [HR 1599,
Vote #460, 7/23/15; CQ Floor Votes, 7/23/15]

Perry Voted Against Requiring GMO Labeling For Companies Requiring Labels In Foreign Countries. In
July 2015, Perry voted against an amendment that “would require a U.S. company or subsidiary with products
labeled a containing GMOs (genetically modified organisms) in any foreign country to indicate the presence of
GMOs in the equivalent product sold in the U.S.” The amendment failed, 123-303. [HR 1599, Vote #459, 7/23/15;
CQ Floor Votes, 7/23/15]

Perry Voted For Repealing Country Of Origin Labeling Requirements On Meat Sold In U.S. In June 2015,
Perry voted for a bill to repeal U.S. country of origin labeling requirements for beef, pork and chicken that is sold in
the United States. The bill passed by a vote of 300-131. [HR 2393, Vote #333, 6/10/15; CQ Floor Votes, 6/10/15]

Perry Voted For Amendment Requiring Any Plan To Address Salmon Recovery Include Examination Of
Predator Impact, Not Just Water Flow. In June 2015, Perry voted for an amendment requiring any recovery plan
for salmon require that attention be placed on whether predators, not just water flows, have an impact. “An issue at
the heart of our water debates – whether nonnative fish prey heavily on salmon and steelhead – wriggled through
Congress this week. The U.S. House of Representatives approved an amendment proposed by Rep. Jeff Denham,
R-Turlock, that would require attention to this issue in any recovery plan for salmon or steelhead under the
Endangered Species Act … The idea raises concerns in two camps – environmental groups and bass anglers. The
former say predation could be part of the problem but the biggest need is increased flows in rivers. The latter do not
want to lose a fish that is among the most popular in the Sacramento-San Joaquin Delta and its tributaries.” The
amendment passed, 245 to 181. [HR 2578, Amendment #86, Vote #295, 6/3/15; Modesto Bee, 6/5/15]

Perry Voted For Bill Removing Timeframe Which Allowed For Rebuilding Of Depleted Fishing Stocks. In
June 2015, Perry voted for the reauthorization of the Magnusen-Stevens Fishery Conservation and Management
Act, to remove the ten-year timeframe, which allowed for the rebuilding of depleted fishing stocks. “Defying a
White House veto threat, the Republican-controlled House on Monday approved a bill to give regional fisheries
managers more power to set local fishing levels in federal waters. The bill, sponsored by Rep. Don Young, R-
Alaska, would remove a 10-year timeframe for rebuilding depleted fish stocks and allow fisheries managers to
consider the economic needs of fishing communities in setting annual catch limits.” The bill passed 225 to 152.
[HR 1335, Vote #267, 6/1/15; Associated Press, 6/1/15]

    Alaska Public Radio: Opponents Believed Bill Would Allow Commercial Interests To Push Managers To
    Set Too High Of Harvest Levels. “A bill to reauthorize the Magnuson-Stevens Act, the nation’s primary
    fishing law, passed the U.S. House this evening, largely on party lines. The sponsor, Alaska Congressman Don
    Young, says the bill makes practical revisions to continue a law that has restored the health of America’s
    fisheries. … Young’s bill also introduces a controversial element of flexibility in fisheries management. It
    would eliminate the mandatory 10-year planning period for rebuilding depleted stocks. Opponents says that
    allows for commercial interests to pressure managers to set harvest levels too high. Young, though, says the
    rebuilding time frame should vary, depending on the needs of the species.” [Alaska Public Radio, 6/1/15]

    Independent National Research Council: 43-Percent Of Fish Stocks Classified As Overfished Were
    “Rebuilt Or Showed Good Progress Toward Rebuilding Within 10 Years.” “A 2013 report by the
    independent National Research Council found that federal efforts to rebuild depleted fish populations have
    largely been successful, but said pressure to overfish some species remains high and some fish stocks have not
    rebounded as quickly as projected. Forty-three percent of fish stocks identified as being overfished were rebuilt
    or showed good progress toward rebuilding within 10 years, the time limit required by the Magnuson-Stevens
    law, the report said. Another 31 percent were on track to rebuild if sharply reduced fishing levels remain in
    place, the report said.” [Associated Press, 6/1/15]
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 604 of 834

                                                                   SCOTT PERRY Rese arch Book | 603


Perry Voted Against Motion To Require “Polluters” To Pay For Clean-Up Of Spill Of Toxics Or Oil That
Would Harm Fisheries, Fishing Jobs Or Fishing Communities. In June 2015, Perry voted against a motion to
recommit which would require “polluters” to pay for clean-up of a toxic spill or oil spill that would harm fisheries,
fishing jobs or fishing communities. “The Democratic recommit amendment protects our fisheries and forces
polluters to pay for cleanup of a toxic spill or oil spill that harms fisheries, fishing jobs, and local fishing
communities.” The motion failed 155 to 233. [HR 1335, Vote #266, 6/1/15; Motion To Recommit, 6/1/15]

Perry Voted For Resolution To Consider Bill That Could Create “Dangerous Exemptions From Catch
Limits,” Preventing Overfishing. In May 2015, Perry voted for considering reauthorization of the Magnuson-
Stevens Act, which “provide[s] flexibility for fishery managers and stability for fisherman[.]” U.S. Rep. Don
Young (R-Alaska) has proposed several changes to the Magnuson-Stevens Fishery Conservation and Management
Act that he says will give fishery managers more flexibility in rebuilding fish stocks. He has said the changes will
allow fishery managers to address the economic needs of fishermen. But some fishermen and environmentalists
said Young’s proposal creates dangerous exemptions from catch limits that are designed to prevent overfishing.
They point to a recent federal report that says several economically valuable East Coast fish stocks are rebounding
and no longer subject to overfishing as evidence that the Magnuson-Stevens act is effective in its current form.”
The resolution passed 237 to 174. [H Res 274, Vote #215, 5/21/15; Associated Press, 4/30/15]

    Rep. Raul Grijalva: “HR 1335 Would Take Us Back To The Dark Ages By Gutting Science-Based
    Requirements To Rebuild Overfished Stocks And Set Annual Catch Limits.” “The U.S. House Natural
    Resources Committee today passed a bill to renew the Magnuson-Stevens Act, the nation’s fundamental
    fisheries law. The sponsor, Alaska Congressman Don Young, says the law has kept foreign fishing fleets off
    America’s shores and sustained healthy fisheries. …’H.R. 1335 would take us back to the dark ages by gutting
    science-based requirements to rebuild overfished stocks and to set annual catch limits,’ said Rep. Raul Grijalva
    of Arizona, the committee’s top Democrat.” [Alaska Public Radio, 4/30/15]

Budget

Perry Voted For FY2017 Continuing Appropriations To Authorize $1.07 Trillion To Fund The Federal
Government. In December 2016, Perry voted for the “Rogers, R-Ky., motion to concur in the Senate amendment
with an amendment that would provide funding for federal government operations until April 28, 2017, at an
annualized rate of $1.070 trillion. The measure would provide $170 million for repairs to the water system in Flint,
Mich., $872 million for medical research, and $45 million for an extension, through April 30, 2017, of health
benefits for retired coal miners. The measure would include $10.1 billion in supplemental Overseas Contingency
Operations funds for the Defense Department and certain other security-related accounts. It would include $4.1
billion in natural disaster funding to address damage caused by hurricane and flooding events in 2016. The measure
would also provide for expedited Senate consideration of legislation to waive the requirement that a former member
of the armed forces cannot become secretary of Defense until seven years have lapsed since the person left active
duty.” The motion passed 326 to 96. [H.R. 2028, Vote #620, 12/8/16; CQ, 12/8/16]

Perry Voted For Providing $21.7 Billion In Funding For Financial Services And General Government
Appropriations In Fiscal 2017. In July 2016, Perry voted for “Passage of the bill that would provide $21.7 billion
in discretionary funding for financial services and general government appropriations in fiscal 2017. The bill would
provide $12.4 billion for the Treasury Department, of which $11 billion is for the Internal Revenue Service. It
would provide $1.6 billion for the Securities and Exchange Commission, $7.4 billion for the operation of the
federal court system, and $725 million in federal payments to the District of Columbia. The measure would modify
the budgetary treatment of the Consumer Financial Protection Bureau to make it subject to annual appropriations
beginning in fiscal 2018 and changes its leadership structure from a director to a five-member commission.” The
bill passed 239-185. [HR 5485, Vote #398, 7/7/16; CQ Floor Votes, 7/7/16]

Perry Voted Against Increasing Funding For Office Of Terrorism And Financial Intelligence By $5 Million
And Decreasing Funding For Federal Buildings Fund By The Same Amount. In July 2016, Perry voted against
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 605 of 834

                                                                     SCOTT PERRY Rese arch Book | 604

“Peters, D-Calif., motion to recommit the bill to the House Appropriations Committee with instructions to report
back to the House immediately with an amendment that would increase funding to the Office of Terrorism and
Financial Intelligence by $5 million and decrease funding to the Federal Buildings Fund by the same amount.” The
motion was rejected 183-241. [HR 5485, Vote #397, 7/7/16; CQ Floor Votes, 7/7/16]

Perry Voted For Decreasing Funding For FY 2017 Financial Services And General Appropriations Bill By
One Percent. In July 2016, Perry voted for a “Blackburn, R-Tenn., amendment that would decrease all
discretionary funding in the bill by one percent.” The amendment was rejected in Committee of the Whole 182-241.
[H Amdt 1242 to HR 5485, Vote #377, 7/7/16; CQ Floor Votes, 7/7/16]

Perry Voted For Bill To Increase Budgets For Member Offices By 1.5%, Provides Funding For The
Legislative Branch. In June 2016, Perry voted for the Legislative Branch Appropriations for FY17 bill that would
“provide $3.5 billion for legislative branch operations, excluding Senate operations, in fiscal 2017. The total would
include $1.2 billion for House operations, $629 million for the Library of Congress, $533 million for the
Government Accountability Office, $552 million for the Architect of the Capitol and $391 million for the Capitol
Police.” The bill passed 233-175. [HR 5325, Vote #294, 6/10/16; CQ Floor Votes, 6/10/16]

    Rep. Moulton: HR 5325 Would Fund Planned Parenthood And Benghazi Committees, Force Library Of
    Congress To Continue Use The Term “Illegal Aliens.” “I voted against H.R. 5325 because it would continue
    to fund the Republican’s Select Committee on Benghazi as well as the Select Committee on Planned
    Parenthood. The politically-motivated Benghazi Committee has so far cost U.S. taxpayers $7 million and lasted
    763 days, which is longer than the investigations of Pearl Harbor, the Kennedy Assassination, Iran-Contra, and
    Hurricane Katrina. The Select Committee on Planned Parenthood has found no conclusive evidence of
    wrongdoing by Planned Parenthood or any other health care provider. This legislation also includes a provision
    that would force the Library of Congress to continue using the pejorative term ‘illegal aliens’ in its subject
    headings. In March, the Library of Congress decided to use ‘noncitizen’ and ‘unauthorized immigration,’ rather
    than ‘illegal aliens,’ as subject headings in its cataloguing of information. This is the first time in the history of
    the U.S. Congress that legislators have interfered in the Library’s subject headings processes, and they are
    doing so to force the use of a derogatory term by the Library of Congress.” [Rep. Seth Moulton Op-Ed,
    Medium, 6/10/16]

    Legislative Appropriations Bill Would Give Member Offices 1.5% Increase, Funds U.S. House
    Operations, Library Of Congress, Capitol Police, GAO, GPO, And Other Government Agencies. “The
    bill provides $3.5 billion for operations of the House of Representatives, joint House-Senate items and
    legislative branch entities such as the Library of Congress, the Capitol Police, Government Accountability
    Office (GAO) and Government Publishing Office (GPO). In keeping with long-established practice, the
    measure contains no funding for the Senate, which will add funds to its version. The total is $73 million more
    than current funding but $153 million (4%) less than requested by the offices and agencies covered by the bill.
    It increases funding for the Capitol Police (4%), Library of Congress (5%) and Architect of the Capitol (4%).
    And for the first time since 2010, it increases funds to operate members’ offices, providing a 1.5% boost; that
    funding has been flat for the past three years after being reduced by 16% from FY 2010. The bill also continues
    to freeze the pay of lawmakers.” [CQ House Action Reports, 6/6/16]

Perry Voted For Blocking Consideration On Voting On The Republican Budget. In April 2016, Perry voted
for a motion that would force an “immediate vote on the Republican ‘Road to Ruin’ budget passed out of the
Republican Budget Committee – so the American people can see where their representatives stand.” The previous
question passed 243-182. A vote against the previous was to force the House to vote on the Republican budget. [H
Res 672, Vote #141, 4/13/16; Democratic Leader – Previous Questions, 4/13/16]

Perry Voted For Blocking Consideration Of Measure To Force The House To Remain In Session Until It
Has Adopted A Budget Resolution For 2017. In March 2016, Perry voted forblocking the consideration of “an
amendment to H. Res. 640, offered by Congressman Jared Polis of Colorado, to force the Republican-led Congress
to do its job by refusing to adjourn on March 23, unless the House has adopted a budget resolution for Fiscal Year
       Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 606 of 834

                                                                  SCOTT PERRY Rese arch Book | 605

2017.” The previous question carried, 235-177. A vote against the previous question would have allowed the
amendment to be considered. [H Res 653, Vote #131, 3/22/16; Democratic Leader, 3/22/16]

Perry Voted For Blocking Consideration Of Forcing The House To Remain In Session Until It Has Adopted
Budget Resolution For 2017. In March 2016, Perry voted for blocking the consideration of “an amendment to H.
Res. 640, offered by Congressman Jared Polis of Colorado, to force the Republican-led Congress to do its job by
refusing to adjourn on March 23, unless the House has adopted a budget resolution for Fiscal Year 2017.” The
previous question carried, 235-177. A vote against the previous question would have allowed the amendment to be
considered. [H Res 640, Vote #114, 3/15/16; Democratic Leader, 3/15/16]

Perry Voted For Blocking Consideration Of Holding A Hearing For The President’s FY16 Budget. In March
2016, Perry voted for blocking consideration of holding a hearing for the Obama Administration’s fiscal year 2017
budget proposal. “The Democratic Previous Question gives Republicans a third chance to call for an immediate
vote on Budget Committee Ranking Member Chris Van Hollen’s H.R. 624 to demand a fair hearing on the
President’s Budget by demanding that House Republicans hold a Budget hearing with the Director of the Office of
Management and Budget.” [H Res 635, Vote #106, 3/3/16; Democratic Leader – Previous Questions, 3/3/16]

    OP-ED HEADLINE: “Republicans Shouldn’t Ignore The President’s Budget” [Ed Rogers Op-Ed,
    Washington Post, 2/9/16]

    HEADLINE: “White House Accuses GOP Lawmakers Of Pulling A Trump” [Politico, 2/5/16]

Perry {Voted For/Voted Against/Voted Present/Did Not Vote On}} Blocking Consideration Of Bill To Call
On Hearings For President’s Budget. In February 2016, Perry voted for blocking consideration of H. Res. 619,
an ordering of the previous question on HR 2406. “The Democratic Previous Question gives Republicans a second
chance to call for an immediate vote on Budget Committee Ranking Member Chris Van Hollen’s H.R. 624 to
demand a fair hearing on the President’s Budget by demanding that House Republicans hold a Budget hearing with
the Director of the Office of Management and Budget.” The previous question passed, 240 to 178. [H.Res.619,
Vote #90, 2/25/16; Democratic Leader-Ordering of Previous Question, 2/25/16]

Perry Voted For To Block Hearing On President’s Budget With Director Of The Office Of Management
And Budget. In February 2016, Perry voted for a motion to block consideration of a vote on Budget Committee
Ranking Member Chris Van Hollen’s H.R. 6234, which would “demand a fair hearing on the President’s Budget by
demanding that House Republicans hold a budget hearing with the Director of the Office of Management and
Budget.” The previous question carried, 237-180. A vote against the previous question would call for an immediate
vote on Budget Committee Ranking Member Chris Van Hollen’s H.R. 624. [H Res 618, Vote #85, 2/24/16;
Democratic Leader – Previous Questions, 2/24/16]

Perry Voted For The Debt Management and Fiscal Responsibility Act of 2015 Which Required Treasury
Department To Report To Congress. In February 2016, Perry voted for the bill that “requires the Secretary of the
Treasury to provide a report to Congress prior to any date on which the Secretary anticipates the public debt will
reach the statutory limit. The Secretary must appear before the House Ways and Means Committee and the Senate
Finance Committee to submit a report including: the historic, current, and projected levels of the debt; the drivers
and composition of future debt; and how the United States will meet debt obligations if the debt limit is raised.”
The legislation “the Debt Management and Fiscal Responsibility Act, sponsored by Rep. Kenny Marchant, R-
Texas. The bill would require the Treasury Department to provide reports to Congress and the public detailing the
federal government’s historic, current and projected future debt levels, as well as information about when the debt
will reach its statutory limit.” The bill passed 267 to 151. [HR 3442, Vote #76, 2/11/16; Targeted News Service,
2/12/16]

Perry Voted Against RequiringReport On Treasury’s Plans To Address Federal Deficit To Include Impact
Of Threat Of Default On Economy. In February 2016, Perry voted against an amendment to require the report on
treasury’s plans to address federal deficit to include the impact of the threat of default on the economy. The
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 607 of 834

                                                                    SCOTT PERRY Rese arch Book | 606

amendment would have required “the report to include the impact the threat of default would have on the economy,
including, but not limited to, the impact on the Gross Domestic Product (GDP), interest rates, employment,
household wealth, and retirement assets.” The amendment failed 190 to 227. [HR 3442, Vote #74, 2/11/16; On
Agreeing to the Amendment, 2/11/16]

    Bill Required Treasury Secretary To Prepare A Report For Congress About Plans To Address The
    Federal Deficit Before Congress Agrees To Raise The Debt Limit. “House lawmakers Thursday 267-151
    passed legislation that would require the Treasury secretary to appear before Congress prior to raising the debt
    limit. The Obama administration has threatened a veto of the bill, which now goes to the Senate. But it picked
    up support from all 239 Republicans who voted and 28 Democrats … The legislation (HR 3442), sponsored by
    Rep. Kenny Marchant, R-Texas, would require the secretary to come before the Ways and Means Committee
    when the nation approaches the debt limit and present a report to Congress on the state of the public debt …
    The proposal also would require the secretary to outline the president’s plans to reduce the debt and prepare a
    subsequent progress report. All the information would be posted publicly on the Treasury’s website.”
    [Congressional Quarterly News, 2/11/16]

Perry Voted Against Requiring Treasury Secretary’s Report To Include Information On Salary, Wages,
And Impact Of Spending Cuts On Gross Domestic Product. In February 2016, Perry voted against an
amendment to require the treasury secretary’s report to include information on salary, wages, and impact of
spending cuts on gross domestic product. The amendment sought to “require the Treasury Secretary’s report to also
include individual salary and wage information, as well as projections of consumer spending and the impact of
spending cuts on gross domestic product.” The amendment failed 171 to 245. [HR 3442, Vote #73, 2/11/16; On
Agreeing to the Amendment, 2/11/16]

Perry Voted For Requiring Treasury Secretary To Notify Congress If Treasury Is Able To Pay Principal
And Interest On National Debt If Debt Limit Is Reached. In February 2016, Perry voted for an amendment to
require the Treasury Secretary to notify Congress whether Treasury is able to pay principal and interest on the
national debt if the debt limit is reached. The amendment requires “the Secretary of the Treasury to notify Congress
whether it is able to pay only principal and interest on the national debt, as opposed to other obligations, in the
event that the debt limit is reached.” The amendment passed 240 to 176. [HR 3442, Vote #72, 2/11/16; On
Agreeing to the Amendment, 2/11/16]

Perry Voted Against Requiring Treasury Secretary’s Report To Include Potential Public Health And Safety
Costs Of Failing To Raise Debt Limit. In February 2016, Perry voted against an amendment to require the
Treasury Secretary’s report to include the potential public health and safety costs of failing to raise the debt limit.
The amendment “sought to require the Treasury Secretary’s report to also include an economic forecast of the
negative consequences of failing to raise the debt limit, including costs associated with public health and safety.”
The amendment failed 184 to 234. [HR 3442, Vote #71, 2/11/16; On Agreeing to the Amendment, 2/11/16]

Perry Voted Against $1.1 Trillion Overwhelmingly Bipartisan Budget Deal To Keep Government Open
Through September 2016. In December 2015, Perry voted against the omnibus spending package. “The House on
Friday overwhelmingly approved a $1.1 trillion spending package that includes the first major change approved by
Congress to ObamaCare, and keeps the government open through September 2016 … In the end, there was no
drama in the 316-113 vote … Only 18 Democrats voted against the spending bill, while 166 supported it.” [HR
2029, Vote #705, 12/18/15; The Hill, 12/18/15]

    Omnibus Bill Would End U.S. Ban On Crude Oil Exports. According to Congressional Quarterly, “The
    measure would end the U.S. ban on crude oil exports and would reauthorize health care and victim
    compensation programs for 9/11 first-responders.” [CQ, 12/18/15]

    Omnibus Bill Would Reauthorize 9/11 Responder Compensation Program. According to Congressional
    Quarterly, “The measure would end the U.S. ban on crude oil exports and would reauthorize health care and
    victim compensation programs for 9/11 first-responders.” [CQ, 12/18/15]
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 608 of 834

                                                                   SCOTT PERRY Rese arch Book | 607


Perry Voted For Amendment Liquidating The Federal Reserve’s Surplus Funds, Redirecting $59.5 Billion
Over Ten Years To The General Fund. In November 2015, Perry voted for an amendment to the Fixing
America’s Surface Transportation (FAST) Act introduced by Representatives Randy Neugebauer (R., Texas) and
Bill Huizenga (R., Mich.) which would “liquidate the Fed’s surplus account and transfer it to the Treasury. Aides to
both lawmakers said the provision would generate about $59.5 billion over 10 years.” The amendment passed 354
to 72. [H R 22, Vote #622, 11/5/15; Wall Street Journal, 11/5/15]

{Voted For/Voted Against/Voted Present/Did Not Vote On}} Motion That Would Have Replaced HR 1314
With Bill Suspending Debt Limit Until March 2017 And Increasing Discretionary Spending Cap. Perry Voted
Against “motion to concur in the Senate amendment to the bill with a modified Boehner amendment that would
replace the bill with legislation that would suspend the debt limit until March 15, 2017 and increase the
discretionary spending cap for fiscal 2016 by $50 billion and for fiscal 2017 by $30 billion, with the increases split
equally between defense and non-defense spending.” The motion passed 266 to 167. [HR 1314, Vote #579,
10/28/15; CQ Billtrack, 11/4/15]

    Motion Included The Sale Of Oil From The Strategic Petroleum Reserve. “Offsets through mandatory
    spending cuts and revenue increases would include increasing premiums companies pay to the Pension Benefit
    Guarantee Corporation to insure private pension plans, the sale of oil from the Strategic Petroleum Reserve, and
    changes to the federal crop insurance program. It would prevent an estimated 52 percent premium increase for
    certain Medicare beneficiaries and instead provide for a lower increase, and would make changes to keep the
    Social Security disability insurance trust solvent until 2022. Motion agreed to 266-167. Note: A ‘yea’ was a
    vote in support of the president’s position.” [CQ Billtrack, 11/4/15]

Perry Voted For Blocking Consideration Of A Clean Debt Limit Extension. In October, 2015, Perry voted for
blocking consideration of a vote on “a clean debt limit extension.” The previous question carried, 244-185. A vote
against the previous question was to force the vote on a clean debt limit bill. [HR 3762 Vote #566, 10/22/15;
Democratic Leader – Previous Questions, 10/22/15]

Perry Voted For Debt Limit Bill That Would Only Allow Payments For The Nation’s Creditors And Social
Security Recipients. In October 2015, Perry voted for the Default Prevention Act, a bill that would force a partial
government shutdown by only funding payments towards the nation’s creditors and Social Security recipients.
“With less than two weeks until the federal government is expected to reach its borrowing limit, House Republican
leaders are readying a vote on legislation intended to avoid a financial meltdown should that ceiling be reached. …
The Default Prevention Act … would allow the federal government to keep borrowing above the statutory debt
limit for the sole purpose of paying principal and interest on debt held by the public or the Social Security Trust
Fund.” The bill passed, 235 to 194. [HR 692, Vote #557, 10/21/15; Washington Post, 10/16/15]

    Bill Criticized For Being A “Cop-Out” And Prioritizing Foreign Bondholders Over Military Members,
    Medicare, And Medicaid Recipients. “Democrats oppose the bill, calling it a cop-out that would pave the way
    for a partial government shutdown where military members and federal workers would go without paychecks,
    doctors and hospitals would go without Medicaid and Medicare payments, and federal contractors would be
    hung out to dry. Rep. Sander M. Levin (D-Mich.), ranking member of Ways and Means, called the bill
    ‘reckless and indefensible’ last month and doubted whether the bill could even be implemented under current
    Treasury systems and procedures. ‘Even if such prioritization were possible, it would put China and other
    foreign bondholders before our own citizens at a time when they can least afford it,’ he said.” [Washington
    Post, 10/16/15]

    Bill Falls “Far Short Of The Needed Debt-Limit Increase.” “With the potential for an unprecedented federal
    default two weeks away, House Republicans on Wednesday plan to pass legislation not to avert disaster, but
    rather to manage it… Yet with time running out, what the House will vote on Wednesday and send to the
    Senate falls far short of the needed debt-limit increase. … Privately, some Republicans concede the vote is a
    way for members to seem to oppose default. Douglas Holtz-Eakin, an economics adviser to Republicans and
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 609 of 834

                                                                   SCOTT PERRY Rese arch Book | 608

    the former director of the nonpartisan Congressional Budget Office, called it ‘political cover but not a solution
    of any type. There’s no way that you can pretend that taking out the Pentagon budget and a huge chunk of the
    domestic budget is not going to be damaging,’ he said.” [New York Times, 10/20/15]

        HEADLINE: “House GOP Brings Back Debt Ceiling Cop-Out Bill For A Floor Vote This Week”
        [Talking Points Memo, 10/19/16]

Perry Voted For Blocking Consideration Of A Clean Debt Limit Extension That Would Avoid A
Government Default. In October 2015, Perry voted for blocking consideration of a clean debt limit extension that
would avoid a government default and an increase of interest rates on mortgages, student loans, credit cards, and
car payments. The previous question passed, 241 to 181. A vote against the previous question would have allowed
the bill to be considered. [H.Res. 480, Vote #553, 10/21/15; Democratic Leader – Previous Questions, 10/21/15]

Perry Voted Against Short-Term Continuing Resolution To Prevent Government Shutdown. In September
2015, Perry voted against a motion to concur in the Senate amendment to the bill that would continue funding the
government through Dec. 11, 2015 at an annualized rate of $1,017 trillion, the top-line post-sequester discretionary
spending level for FY 2016 set by the Budget Control Act. It also would fund for Overseas Contingency Operations
at a rate of $74.8 billion, roughly equal to the FY 2015 level. Under the bill, most programs would be funded at a
rate that is 0.21 percent less than their FY 2015 funding level, although the measure would include increases for
certain activities including $700 million in emergency funding for fighting fire in western states; it would give the
VA budget flexibility in constructing a facility in Denver, and would not defund Planned Parenthood. Further, the
measure would extend through Dec. 11 the ban on state taxation of Internet access and the E-Verify employment
verification system. The motion was agreed to by a vote of 277-151. [HR 719, Vote #528, 9/30/15; CQ Floor
Votes, 9/30/15]

    All Of The Votes Against Were Republicans, Who Were Upset By Their Inability To Force The Obama
    Administration To Defund Planned Paretnhood. “With only hours to spare on the last day of the fiscal year,
    Congress averted a government shutdown on Wednesday by approving a temporary spending measure to keep
    federal agencies operating through Dec. 11. In the House, the legislation was approved only because of strong
    support by Democrats — a sign of how angry rank-and-file Republicans remain over their powerlessness to
    force policy changes on the Obama administration. The House vote was 257 to 151, with 186 Democrats and
    91 Republicans in favor. All of the ‘no’ votes were by Republicans. In one last display of their fury, House
    Republicans on Wednesday adopted another resolution to cut off government financing to Planned
    Parenthood.” [New York Times, 9/30/15]

Perry Voted For Amendment Allowing Republican Leaders To Fast-Track Stopgap Spending Bill. In
September 2015, Perry voted for consideration of an amendment to H.Res.420. “CR Could be Fast-Tracked Under
Rule Passed by House …. The House Thursday quietly granted itself a method for speeding consideration of
legislation after the papal visit next week, presumably for a must-pass stopgap spending bill. The chamber
approved an amendment to a rule (H Res 420) that waives the requirement that two-thirds of lawmakers vote to
allow the House Rules Committee to bring a report to the floor the same day it is advanced out of the panel.” The
amendment passed 237 to 187. [H.Res. 420, Vote #498, 9/17/15; CQ News, 9/17/15]

Perry Voted For Republican Conference Report On Budget For Fiscal Year 2016. In April 2015, Perry voted
for a conference report outlining the Republican Congressional budget for fiscal year 2016 and budget levels for
2017 through 2025. “House and Senate Republicans agreed on a unified budget plan Wednesday that would allow
them to bypass Democrats and send President Barack Obama legislation to repeal or revise his landmark health-
care law. The budget proposal spells out the Republican Party’s priorities by calling for $5.3 trillion in spending
cuts to reach balance in nine years.” An agreement to pass the Conference Report passed 226 to 197. [S CON RES
11, Vote #183; On Agreeing to the Conference Report, 4/30/15; Bloomberg, 4/29/15]

    Called For $4.1 Trillion In Reductions To Entitlement Programs While War Funding Totaled $96
    Billion. “Of this, $4.1 trillion in reductions would come from programs including entitlements like Medicare.
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 610 of 834

                                                                  SCOTT PERRY Rese arch Book | 609

    Discretionary spending in 2016 would be limited to $1.016 trillion, while war funding would total $96 billion,
    far above Obama’s request.” [Bloomberg, 4/29/15]

    Conference Report Reduced Funding For Pell Grants, Low-Income Housing Assistance Programs, And
    Food Stamp Program. “The budget slashes domestic discretionary spending by trimming away at several
    major priorities for Democrats. The final bill includes a reduction in funding for federal Pell Grants and
    housing programs for low-income earners, and cuts to the Supplemental Nutrition Assistance Program, also
    known as food stamps.” [Washington Post, 4/29/15]

Perry Voted For FY16 Republican Budget To Repeal The Affordable Care Act, Slash Pell Grants And Alter
Medicare. In March 2015, Perry voted for the FY16 Republican House budget that would repeal the Affordable
Care Act, slash Pell grants and alter Medicare. “It also includes parliamentary language, called reconciliation that
orders House committees to draft legislation repealing the Affordable Care Act. Under budget rules, that
reconciliation repeal bill cannot be filibustered in the Senate and would need only a majority vote to pass. The
budget would turn Medicaid into block grants to the states, cutting health care spending for the poor by $900
billion. The food stamp program would also be turned into block grants and cut by hundreds of billions of dollars.
Special education, Pell Grants, job training and housing assistance would all be cut. Medicare would transition to a
system where future seniors would be encouraged to use government-funded vouchers to purchase insurance in the
private market.” The resolution passed 228 to 199. [H. Con Res. 27, Vote #142, 3/25/15; New York Times,
3/25/15]

Perry Voted For FY16 Budget Amendment To Repeal The Affordable Care Act, Slash Pell Grants And Alter
Medicare While Requiring No Offsets For Increased OCO Defense Spending. In March 2015, Perry voted for a
budget alternative known as Price amendment #2 offered as an amendment on the floor that would repeal the
Affordable Care Act, slash Pell grants and alter Medicare while requiring no offsets for increased OCO defense
spending. “Tom Price, R-Ga., also submitted an amended version that included increased defense funding without
requiring cuts in other areas to offset the spending. Price’s plan increased funding to the Overseas Contingency
Operations Fund by $2 billion over the committee plan, to $96 billion, and requires no offsets. The version that
passed out of committee would have required offsets over $73.5 billion in the OCO fund, which pays for wars and
other overseas activities and is not subject to sequester caps.” The resolution passed 219 to 208. [H. Con Res. 27,
Vote #141, 3/25/15; US News and World Report, 3/25/15]

Perry Voted Against FY2016 Democratic Alternative Budget Plan. In March 2015, Perry voted against the
Democratic alternative budget that “proposed more investment in education and infrastructure, new taxes on the
wealthiest Americans, and several pet ideas including a higher minimum wage, paid sick leave, expanded early
childhood education and a ban on tax breaks for executives unless they increase their employees’ wages.” The
amendment failed 160 to 264. [H Con Res 27, Vote #139, 3/25/15; RealClearPolitics, 3/23/15]

    Increased Investments In Head Start, Universal Preschool, And College Affordability. “On education, the
    Democratic budget would increase investments in Head Start, which provides early childhood education to
    low-income children, as well as fund President Obama’s proposal for universal preschool for children. It would
    also increase funding aimed at making college more affordable.” [RealClearPolitics, 3/23/15]

    Promoted Obamacare And Made Medicare More Efficient. “While Republicans’ budget fully repeals
    Obamacare, turns Medicare into a voucher program and cuts funding to Medicaid, the Democratic budget
    promotes Obamacare and maintains Medicare while promoting more efficiency, Van Hollen said.”
    [RealClearPolitics, 3/23/15]

Perry Voted For FY2016 Republican Study Committee Budget. In March 2015, Perry voted for the Republican
Study Committee budget that would cut spending by $7.1 trillion over 10 years. “A conservative budget released by
the House Republican Study Committee (RSC) on Monday would balance in five years by cutting $7.1 trillion in
spending over the next decade. The cuts are much more than the $5.5 trillion in proposed cuts included in the main
House GOP blueprint unveiled last week by Budget Committee Chairman Tom Price (R-Ga.). The RSC budget,
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 611 of 834

                                                                   SCOTT PERRY Rese arch Book | 610

prepared by RSC and Budget Committee member Marlin Stutzman (R-Ind.), would increase spending for the
Pentagon.” The amendment failed 132 to 294. [H Con Res 27, Vote #138, 3/25/15; The Hill, 3/23/15]

    RSC Budget Would Cut FY16 Nondefense Discretionary Spending By $88 Billion Below Sequestration
    Levels. “The RSC blueprint would lower nondefense discretionary spending for domestic programs next year
    to $405 billion, $88 billion below the baseline set by the 2011 deal. Altogether, discretionary spending next
    year would total $975 billion under the RSC’s budget, much lower than the $1.018 trillion top-line number
    established by the 2011 law. Over the 10-year window, the RSC budget would cut nondefense spending by $1.3
    trillion and increase defense spending by $435 billion.” [The Hill, 3/23/15]

    RSC Proposed “Aggressive” Budget That Would Balance In Six Years. “Conservative members of the
    House Republican caucus outbid their party’s official budget Monday, offering a plan to cut planned
    government spending by more than $7.1 trillion and balance the budget in just six years. The aggressive plan to
    cut spending from all areas of government and erase deficits was introduced by the Republican Study
    Committee, a group of congressmen organized to push policy to the right.” [Washington Examiner, 3/23/15]

    RSC Budget Balanced By “Cutting More Deeply Into Federal Healthcare And Retirement Programs.”
    “The Republican Study Committee on Monday unveiled its plan to cut spending by $7.1 trillion over 10 years,
    reaching a surplus in six years by cutting more deeply into federal healthcare and retirement programs as well
    as domestic agency budgets.” [Reuters, 3/23/15]

    RSC Budget Called For Balanced Budget Amendment To The Constitution. “It is the policy of this
    resolution that Congress should pass a joint resolution incorporating the provisions set forth in subsection (b),
    and send such joint resolution to the States for their approval, to amend the Constitution of the United States to
    require an annual balanced budget.” [RSC Budget Proposal, 3/22/15]

Perry Voted Against FY16 Congressional Black Caucus Budget. In March 2015, Perry voted against the
Congressional Black Caucus budget that “focuses on increasing economic opportunities through robust investments
in education, infrastructure, affordable housing, domestic manufacturing, small businesses, and job training. It also
protects and enhances social safety net programs…” The amendment failed 120 to 306. [H Con Res 27, Vote #137,
3/25/15; Congressional Black Caucus Website, 3/23/15]

Perry Voted Against FY16 Congressional Progressive Caucus Budget. In March 2015, Perry voted againstt the
Congressional Progressive Caucus budget that promised 8.8 million jobs by 2017 and $4 trillion in deficit
reduction. The budget repeals the sequester, cuts taxes for families, closes loopholes for corporations, reverses pay
freezes, expands benefits for federal retirees, and strengthens health care and retirement programs. The amendment
failed 96 to 330. [H Con Res 27, Vote #136, 3/25/15; Congressional Progressive Caucus Website, accessed 5/6/15]

Civil Rights

Perry Voted For To Block Restoration Of Federal Oversight To Protect The Right To Vote. In November
2015, Perry voted for a motion to block consideration of a vote on the “Voting Rights Advancement Act, which
would restore federal oversight to protect the most sacred right and responsibility of American citizenship; the right
to vote.” The previous question carried, 241-178. A vote against the previous question would call for an immediate
vote on the Voting Rights Advancement Act. [H Res 507, Vote #583, 11/3/15; Democratic Leader – Previous
Questions, 11/3/15]

Perry Voted For Blocking Consideration On An Immediate Vote For A Resolution To Remove Any State
Flag Containing The Confederate Battle Flag From The U.S. Capitol Grounds. In July 2015, Perry voted
forblocking consideration “for an immediate vote on Leader Pelosi’s privileged resolution to remove any state flag
containing the Confederate Battle flag from the U.S. Capitol grounds.” A vote against the previous question was to
force the vote on removing state flags containing the Confederate battle flag from the U.S. Capitol grounds. The
       Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 612 of 834

                                                                  SCOTT PERRY Rese arch Book | 611

motion to order the previous question passed, 242 to 185. [H Res 350, Vote #429, 7/9/15; Democratic Leader –
Previous Questions, 7/9/15]

Perry Voted For Referring A Motion To Remove Any State Flag Containing The Confederate Battle Flag
From US Capitol Grounds To The House Administration Committee. In July 2015, Perry voted for a motion to
refer a privileged resolution to “remove any state flag containing the Confederate Battle flag - images of hate and
division in our nation’s history that deserve to be stored in a museum and not displayed in a place of honor in the
United States Capitol” to the House Administration Committee. The motion passed, 238 to 176. [H RES 355, Vote
#426, 7/9/15; CQ Floor Votes, 7/9/15; Democratic Leader – Previous Questions, 7/9/15]

Perry Voted For Blocking Consideration Of Removing Any State Flag Containing The Confederate Battle
Flag From US Capitol Grounds. In July 2015, Perry voted for blocking consideration of a vote to “call for an
immediate vote on Leader Pelosi’s privileged resolution to remove any state flag containing the Confederate Battle
flag from the U.S. Capitol grounds.” The previous question carried, 238-185. The previous question passed, 238 to
185. A vote against the previous question would have allowed the bill to be considered. [H RES 355, Vote #425,
7/9/15; Democratic Leader – Previous Questions, 7/9/15]

Perry Voted Against Delaying A Resolution That Would Require Removal Of All Confederate Symbols
From The House. In June 2015, Perry voted against delaying a “privileged resolution that would require the
Speaker of the House to remove all symbols of the Confederacy from the House wing of U.S. Capitol and donate
such symbols to the Library of Congress.” The motion passed 240-184 [HR 341, Vote #385, 6/25/15; CQ Floor
Votes, 6/25/15]

    The Hill: House Delays Floor Vote On Removing Confederate Symbol From Capitol. “The House referred
    a resolution on Thursday that would remove symbols of the Confederacy from the Capitol and adjacent office
    buildings to the committee level for possible later consideration. … [Democratic Rep. Bennie] Thompson’s
    resolution is privileged, which forces the House to expedite its consideration. The House vote on Thursday of
    240-184 sends his resolution to the House Administration Committee for further review, instead of immediately
    voting on the measure. Democrats uniformly opposed the move to delay consideration, while all but one
    Republican voted in favor. [The Hill, 6/25/15]

Perry Voted Against Prohibiting Display Of Confederate Flag Imagery in VA Cemeteries. In May 2016, Perry
voted against an amendment “that would prohibit the use of appropriated funds to display Confederate flag imagery
in Veterans Administration cemeteries.” The amendment passed, 265-159. [HR 4974, Vote #223, 5/19/16]

Perry Voted Against A Motion Striking Exception Allowing Schools With ROTC Program To Fly
Confederate Flag. In May 2016, Perry voted against a motion that would “strike section 1094 of the bill, which
would allow religious organizations contracting with the federal government to discriminate against LGBT
individuals whom they may employ, in blatant violation of President Obama’s Executive Order prohibiting federal
contractors discriminating against LGBT people in employment.” The motion failed, 181-243. [HR 4909, Vote
#215, 5/18/16; Democratic Leader, MTRs]

Consumer Protections And Regulations

Perry Voted For Allowing A New Congress To Disapprove En Bloc Of Regulations Passed During A
President’s Final Year In Office. In November 2016, Perry voted for the Midnight Rules Relief Act of 2016 that
“permit a new Congress to use the procedures under the Congressional Review Act to disapprove en bloc multiple
regulations issued during the final year of a president’s term.” The bill passed 240 to 179. [H.R. 5982, Vote #585,
11/17/16; CQ, 11/17/16]

Perry Voted Against Exempting Regulations From Being Overturned Relating To Earnings And Workforce
Participation. In November 2016, Perry voted against “Pocan, D-Wis., motion to recommit the bill to the House
Judiciary Committee with instructions to report it back immediately with an amendment that would exempt from
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 613 of 834

                                                                  SCOTT PERRY Rese arch Book | 612

the bill’s provisions any rule related to employment, retention, and earnings of workforce participants.” According
to the Democratic Leader’s Office, “Democrats’ Motion to Recommit would add an exemption to the underlying
bill for any rule that pertains to improving employment, job retention, or the quality of the workforce in order to
ensure the continued productivity and competiveness of the country.” The motion failed 181 to 239. [H.R. 5982,
Vote #584, 11/17/16; DemocraticLeader.gov, 11/17/16 CQ, 11/17/16]

Perry Voted Against Amendments Exempting Regulations From Being Overturned Whose Benefits Exceed
Their Costs And That Address Effects Of Climate Change. In November 2016, Perry voted against two
Connolly (D-VA) amendment to the Midnight Rules Relief Act of 2016 that “would exempt from the bill’s
provisions rules that the director of the Office of Management and Budget determines would have benefits that
exceed their costs. The amendments also would exempt from the bill’s provisions rules that would address effects
of climate change.” The amendments were rejected 180 to 237. [H.R. 5982, Vote #583, 11/17/16; CQ, 11/17/16]

Perry Voted Against An Amendment Exempting Regulations From Being Overturned That Respond To
National Security Matters. In November 2016, Perry voted against a Jackson-Lee (D-TX) amendment to the
Midnight Rules Relief Act of 2016 that “would exempt from the bill’s provisions any rule related to responding to
matters of national security.” The amendment was rejected 179 to 238. [H.R. 5982, Vote #582, 11/17/16; CQ,
11/17/16]

Perry Voted Against An Amendment Exempting Regulations From Being Overturned That Address
Imminent Health And Safety Emergencies. In November 2016, Perry voted against a Conyers (D-MI)
amendment to the Midnight Rules Relief Act of 2016 that “would exempt from the bill’s provisions rules relating to
imminent health threats, safety and other emergencies.” The amendment was rejected 180 to 233. [H.R. 5982, Vote
#581, 11/17/16; CQ, 11/17/16]

Perry Voted For Blocking Consideration Of A Bill To Prevent Registered Lobbyists From Serving On
Presidential Transition Teams. In November 2016, Perry voted for the “Collins, R-Ga., motion to order the
previous question (thus ending debate and the possibility of amendment) on the rule (H Res 921) that would
provide for House floor consideration of the bill (HR 5711) that would prohibit the Secretary of the Treasury from
authorizing certain transactions by a U.S. financial institution in connection with the export or re-export of a
commercial passenger aircraft to the Islamic Republic of Iran, and would provide for House floor consideration of
the bill (HR 5982) that would permit a new Congress to use the procedures under the Congressional Review Act to
disapprove, en bloc, multiple regulations issued during the final year of a president’s term.” According to the
Democratic Leader’s office, “The Democratic Previous Question would force a vote on H.R. 6324, to amend the
Presidential Transition Act of 1963, which would by law prevent registered lobbyists from serving on presidential
transition teams.” The motion passed 231 to 181. [H.Res. 921, Vote #579, 11/16/16; DemocraticLeader.gov,
11/16/16; CQ, 11/16/16]

Perry Voted For Preventing Wireless Callers From Using False Caller ID Information. In November 2016,
Perry voted for the Anti-Spoofing Act of 2016 which “would make the transmission of inaccurate caller
identification information through Voice-over-Internet calls or text messages illegal, and would require the Federal
Communications Commission and the Federal Trade Commission to develop information to help consumers
identify scams related to inaccurate caller ID information.” The bill passed 382 to 5. [H.R. 2669, Vote #576,
11/14/16; CQ, 11/14/16]

Perry Voted For A Bill To Require D.C. Judges To Disclose Financial Ties. In September 2016, Perry voted for
a “Carter, R-Ga., motion to suspend the rules and pass the bill that would require judges in the District of Columbia
to disclose: any income exceeding $200 or of the judge’s spouse exceeding $1,000, except for income from the
federal government; each foundation or business in which the judge holds a leadership position; and gifts worth
more than $250.” The motion was agreed to 414 to 17. [HR 4419, Vote #551, 9/22/16 CQ, 9/22/16]

    Prior To HR 4419, D.C. Judges Were Paid By The Federal Government But Were Not “Held To The
    Same Standard As Federal Judges” In Terms Of Publicly Disclosing Their Finances. “A new
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 614 of 834

                                                                   SCOTT PERRY Rese arch Book | 613

    congressional bill is calling for greater transparency in how District of Columbia judges report their financial
    ties, a response to a 2013 Center for Public Integrity investigation that gave the city a failing grade. […] And
    that quirk highlights the oddity of the existing situation: District of Columbia Court judges’ paychecks come
    from the federal government, but the judges currently aren’t held to the same standard as federal judges when it
    comes to publicly disclosing where they invest that money.” [Center for Public Integrity, 2/1/16]

Perry Voted Against A Bill That Would Require The Office Of Management And Budget To Adopt New
Government-Wide Standards And Policies For Project Management. In September 2016, Perry voted against a
“Carter, R-Ga., motion to suspend the rules and pass the bill that would require the deputy director for management
at the Office of Management and Budget to adopt and oversee implementation of government-wide standards,
policies and guidelines for program and project management. The deputy director of the OMB would be required to
conduct portfolio reviews to address programs identified as ‘high risk’ by the Government Accountability Office
and establish a five-year strategic plan for program and project management.” The motion was agreed to 404 to 11.
[S 1550, Vote #550, 9/22/16; CQ, 9/22/16]

    The Project Management Improvement Act Was “Built Around Private-Sector Efficiency Practices.”
    “The Program Management Improvement and Accountability Act (S. 1550), introduced by Sens. Joni Ernst, R-
    Iowa, and Heidi Heitkamp, D-N.D., […] is built around private-sector efficiency practices. It would create a
    formal federal job series and career path for program managers, spur development of a standards-based
    program management policy governmentwide, and highlight the key role of executive sponsorship by having
    each agency designate an official to be in charge and share best practices through the new interagency body.”
    [Government Executive, 9/23/16]

Perry Voted For Providing Regulations For Federal Employees To Use Transportation Alternatives While
Traveling On Official Business. In September 2016, Perry voted for a “Carter, R-Ga., motion to suspend the rules
and pass the bill that would require the Government Services Administration (GSA) to issue regulations, within 90
days of the bill’s enactment, that would provide for federal employees to use transportation alternatives to driving
alone, such as car-share, bike-share, and application-based mobility providers, while traveling on official business.
The bill would require the GSA to annually submit a report to Congress on any government savings from such
regulatory changes.” According to Congress.gov, “This bill requires the General Services Administration (GSA) to
prescribe regulations to provide for the reimbursement of federal employees traveling on official business for the
use of a transportation network company or innovative mobility technology. The Administrative Office of the
United States Courts shall prescribe such regulations with respect to judicial branch employees.” The motion was
agreed to 415 to 0. [HR 5625, Vote #549, 9/22/16; CQ, 9/22/16, Congress.gov, 9/22/16]

Perry Voted For A Bill To Ensure That The Social Security Administration Does Not Include Full Social
Security Numbers On Documents Sent By Mail Unless Necessary. In September 2016, Perry voted for a
“Johnson, R-Texas, motion to suspend the rules and pass the bill that would restrict the inclusion of complete
Social Security account numbers on documents sent by mail by the Social Security Administration to situations in
which the administration determines that inclusion of the complete number is necessary, and would be required to
submit a rationale for situations deemed to require the number’s inclusion.” According to Congress.gov, “this bill
amends title II (Old Age, Survivors and Disability Insurance) of the Social Security Act to direct the Social Security
Administration to ensure that no document it sends by mail includes a complete Social Security account number
unless necessary.” The motion was agreed to 414 to 17. [HR 5320, Vote #545, 9/22/16; CQ, 9/22/16, Congress.gov,
9/22/16]

Perry Voted For A Bill That Prohibits Final Agency Rules From Taking Effect Until The Office Of
Information And Regulatory Affairs Determines Its Value. In September 2016, Perry voted for passage of a
“bill that would require all federal rules that would have an economic impact of $1 billion or more per year have
implementation postponed until all related legal challenges would be completed. The measure would require all
rules be submitted to the Office of Management and Budget’s Office of Information and Regulatory Affairs to
determine their annual cost to the U.S. economy.” The bill passed 244 to 180. [HR 3438, Vote #535, 9/21/16; CQ,
9/21/16]
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 615 of 834

                                                                   SCOTT PERRY Rese arch Book | 614


Perry Voted For A Bill To Expand The Types Of Records The Government Accountability Office (GAO)
Can Access During Investigations. In September 2016, Perry voted for a “Carter, R-Ga., motion to suspend the
rules and pass the bill that would authorize the Government Accountability Office (GAO) to access federal agency
records that would be necessary for completing the GAO’s duties, and would allow the GAO to bring a civil action
in court against an agency that would refuse to disclose information required to fulfill GAO’s oversight and
investigation duties.” The bill passed 404 to 27. [HR 5690, Vote #523, 9/20/16; CQ, 9/20/16]

Perry Voted For A Bill To Provide An Annuity Supplement To Certain Air Traffic Controllers. In September
2016, Perry voted for a “Russell, R-Okla., motion to suspend the rules and pass the bill that would exempt retired
federal air traffic controllers who choose to work full-time as Federal Aviation Administration air traffic instructors
from a limit to their supplemental income during retirement.” The bill passed 399 to 4. [HR 5785, Vote #522,
9/20/16; CQ, 12/2/16]

Perry Voted Against A Bill To Remove Arbitrary Legal Barriers That Prevented People With Disabilities
From Creating Special Needs Trusts. In September 2016, Perry voted against a “Guthrie, R-Ky., motion to
suspend the rules and pass the bill that would allow disabled individuals to set up their own special needs trusts for
the purposes of Medicaid eligibility, and would extend Medicaid coverage of tobacco cessation services to mothers
through the first year following the birth of their child. The measure would eliminate federal Medicaid matching
funds for prescription drugs used for cosmetic or hair growth purposes.” The bill passed 383 to 22. [HR 670, Vote
#521, 9/20/16; CQ, 9/20/16]

Perry Voted For Passage Of HR 5226, The Regulatory Integrity Act Of 2016. In September 2016, Perry voted
for “passage of the bill that would require federal agencies to maintain and regularly update detailed online
databases of regulatory actions taken and pending before the agency. Under the measure, an agency would be
required to list whether it is considering alternatives, whether it is accepting comments, and information on
analyses conducted for each pending regulation.” The bill was passed 250 to 171. [HR 5226, Vote #510, 9/14/16;
CQ Floor Vote, 9/14/16]

Perry Voted Against Recommitting The Regulatory Databases Bill To The House Oversight And
Government Reform Committee. In September 2016, Perry voted against a “motion to recommit the bill to the
House Oversight and Government Reform Committee with instructions to report it back immediately with an
amendment that would exempt public communications related to combating public health crises from the bill’s
requirement that the agency making the communication state whether it is considering alternatives to its regulatory
actions.” The motion was rejected 185 to 238. [HR 5226, Vote #509, 9/14/16; CQ Floor Vote, 9/14/16]

Perry Voted For Requiring Regulatory Analysis To Be Disclosed. In September 2016, Perry voted for an
“amendment that would require an agency to post, in the database required by the bill, the findings of a regulatory
impact analysis or similar cost-benefit analysis along with any data or formula used in conducting the analysis for
pending regulations.” The amendment was adopted 241 to 154. [HR 5226, Vote #508, 9/14/16; CQ Floor Vote,
9/14/16]

Perry Voted Against A Motion To Add Requirements For Funds Owning Emergency Service Companies To
Report Rural And Urban Vehicle Response Times. In September 2016, Perry voted against a “motion to
recommit the bill to the House Financial Services Committee with instructions to report it back immediately with
an amendment that would require the adviser of a private fund with a controlling interest in an emergency service
company to annually file a report on emergency vehicle response times in both rural and urban areas. It also would
require the report to describe the impact on the company’s value when emergency vehicle response times do not
meet standards set by the local government.” The motion was rejected 176 to 232. [HR 5424, Vote #494, 9/9/16;
CQ Floor Vote, 9/9/16]

Perry Voted For To Pass HR 5063. In September 2016, Perry voted for “passage of the bill that would prohibit
settlement agreements involving the U.S. government from requiring the non-governmental party to make a
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 616 of 834

                                                                    SCOTT PERRY Rese arch Book | 615

payment to any party other than the U.S. government. Prohibitions would not apply if the payment under the
settlement is for restitution to affected parties or is a direct remedy for actual harm.” The bill was passed, 241 to
174. [HR 5063, Vote #488, 9/7/16; CQ Floor Votes, 9/7/16]

Perry Voted Against A Motion To Recommit HR 5063 With Instructions. In September 2016, Perry voted
against an “motion to recommit the bill to the House Judiciary Committee with instructions to report it back
immediately with an amendment that would exempt settlement agreements that would reduce the cost of medical
devices through the enforcement of anti-trust laws from the bill’s provisions that would limit settlement payments
to third parties.” The amendment failed, 155-262. [HR 5063, Vote #487, 9/7/16; CQ Floor Votes, 9/7/16]

Perry Voted For An Amendment To Establish Attorney Fee Limits On Environmental Cases. In September
2016, Perry voted for an “amendment that would prohibit settlement agreements related to environmental cases
from including payments for attorney fees with rates exceeding $125 an hour.” The amendment failed, 178 to 235.
[HR 5063, Vote #486, 9/7/16; CQ Floor Votes, 9/7/16]

Perry Voted Against An Amendment To Exempt Settlement Agreements That Resolve A Workplace-
Harassment/Discrimination Related Civil Action. In September 2016, Perry voted against an “amendment that
would exempt settlement agreements that would resolve a civil action or potential civil action related to work place
harassment or discrimination from the bill’s provisions that would limit settlement payments to third parties.” The
amendment failed, 178 to 235. [HR 5063, Vote #485, 9/7/16; CQ Floor Votes, 9/7/16]

Perry Voted Against An Amendment To Exempt Discriminatory Settlement Agreements. In September 2016,
Perry voted against an “amendment that would exempt settlement agreements related to discrimination based on
race, religion, national origin from the bill’s provisions that would limit settlement payments to third parties.” The
amendment failed, 175 to 236. [HR 5063, Vote #484, 9/7/16; CQ Floor Votes, 9/7/16]

Perry Voted Against An Amendment To Exempt Discriminatory Settlement Agreements. In September 2016,
Perry voted against an “amendment that would exempt settlement agreements related to discrimination based on
race, religion, national origin from the bill’s provisions that would limit settlement payments to third parties.” The
amendment failed, 178 to 234. [HR 5063, Vote #483, 9/7/16; CQ Floor Votes, 9/7/16]

Perry Voted For Ending Requirement That Federal Courts Defer To An Agency’s Interpretation Of The
Underlying Law Or Rule When Considering Challenges To Agency Rules And Regulations. In July 2016,
Perry voted for “passage of the bill that would require that federal courts decide ‘de novo’ all relevant questions of
law in an agency rule-making, including the interpretation of constitutional and statutory provisions as well as the
interpretation of the rule developed by the agency.” The bill passed 240-171. [HR 4768, Vote #416, 7/12/16; CQ
Floor Votes, 7/12/16]

    Separation Of Powers Restoration Act Overturned Legal Precedent That Said Courts Must Defer To
    Agency Interpretations Of “Ambiguous” Statutes When Disputes Arise, Unless The Interpretation Is
    Unreasonable. “A GOP-backed bill to limit federal agencies’ rulemaking power passed the House on Tuesday.
    The Separation of Powers Restoration Act overturns the 1984 Supreme Court decision that created Chevron
    deference. The legal precedent says courts must defer to agency interpretations of ‘ambiguous’ statutes when
    disputes arise, unless the interpretation is unreasonable.” [The Hill, 7/12/16]

    The Hill: “Democrats Argued The Legislation Raised Concerns About The Separation Of Power It
    Purports To Restore.” “A GOP-backed bill to limit federal agencies’ rulemaking power passed the House on
    Tuesday. […] Democrats argue the legislation raises concerns about the separation of power it purports to
    restore. ‘By eliminating judicial deference, the bill would effectively empower the courts to make public policy
    from the bench, even though they may lack the specialized expertise and democratic accountability that
    agencies possess, through delegated authority from and oversight by the American people’s elected
    representatives.’ Rep. John Conyers (D-Mich.) said.” [The Hill, 7/12/16]
       Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 617 of 834

                                                                   SCOTT PERRY Rese arch Book | 616

    The Hill: Obama Administration Said It Would Veto Bill “Because It Would Unnecessarily Overrule
    Decades Of Supreme Court Precedent, It Was Not In The Public Interest, And It Would Add Needless
    Complexity And Delay To Judicial Review Of Regulatory Actions.” “A GOP-backed bill to limit federal
    agencies’ rulemaking power passed the House on Tuesday. […] The Obama administration said senior advisors
    would recommend the president veto HR 4768 because it would unnecessarily overrule decades of Supreme
    Court precedent, it is not in the public interest, and it would add needless complexity and delay to judicial
    review of regulatory actions.” [The Hill, 7/12/16]

Perry Voted Against Statutorily Authorizing The Presidential Innovation Fellows Program Within The
General Services Administration And The Advisory Board That Advises The Program. In July 2016, Perry
voted against “Farenthold, R-Texas, motion to suspend the rules and pass the bill that would statutorily authorize
the Presidential Innovation Fellows program within the General Services Administration (GSA) and the advisory
board that advises the program.” The motion was agreed to 409-8. [HR 5658, Vote #410, 7/12/16; CQ Floor Votes,
7/12/16]

    Presidential Innovation Fellows Program Paired Technologists And Innovators With Civil Servants To
    Address Challenges. “The Presidential Innovation Fellows program brings the principles, values, and practices
    of the innovation economy into government through the most effective agents of change we know: our people.
    This highly-competitive program pairs talented, diverse technologists and innovators with top civil-servants
    and change-makers working at the highest levels of the federal government to tackle some our nation’s biggest
    challenges. These teams of entrepreneurs-in-residence and government experts take a user-centric approach to
    issues at the intersection of people, processes, products, and policy to achieve lasting impact at startup speed.”
    [General Services Administration, accessed 3/15/16]

Perry Voted Against Expanding Geographic Targeting Orders To Combat Money Laundering. In July 2016,
Perry voted against “Fitzpatrick, R-Pa., motion to suspend the rules and pass the bill that would expand geographic
targeting orders, issued by the Treasury Department to combat money laundering, to include all funds, including
funds involved in electronic transfers.” The motion was agreed to 356-47. [HR 5602, Vote #401, 7/11/16; CQ
Floor Votes, 7/11/16]

Perry Voted For Defunding The Consumer Product Safety Commission’s Proposed Rule On Voluntary
Remedial Actions And Guidelines For Voluntary Recall Notices. In July 2016, Perry voted for “Mullin, R-
Okla., amendment that would prohibit funds from being used to finalize, implement, administer or enforce the
Consumer Product Safety Commission’s proposed rule on Voluntary Remedial Actions and Guidelines for
Voluntary Recall Notices.” The amendment was adopted in Committee of the Whole 240-179. [H Amdt 1260 to
HR5485, Vote #391, 7/7/16; CQ Floor Votes, 7/7/16]

Perry Voted For Expanding Agencies’ Ability To Suspend, Fire Or Demote Senior Executive Service. In July
2016, Perry voted for “Passage of the bill, as amended, that would expand agencies’ ability to suspend, fire or
demote Senior Executive Service (SES) employees based on performance or misconduct and double probationary
periods for civil service employees before they receive federal job protections. The measure would also require that
SES employees be reassigned every five years. The measure would require annual reports on the amount of time
federal employees work as union representatives. The measure would also allow agencies to block access to
personal email and social media on federal computers if deemed necessary for cybersecurity purposes.” The bill
passed 241-181. [HR 4361, Vote #376, 7/7/16; CQ Floor Votes, 7/7/16]

    Opponents Said The Bill Limited “Due Process Rights For Senior Executives” And Made Them “More
    Susceptible To Politically Motivated Reprisals.” “The House passed ‘the Government Reform and
    Improvement Act’ early Thursday morning. […] The National Active and Retired Federal Employees
    Association (NARFE) wrote its own letter to House lawmakers, arguing that many provisions in the bill undo
    federal employees’ due process rights. ‘Limits on due process rights for senior executives make them more
    susceptible to politically motivated reprisals, undermining the goal of a merit-based civil service and
       Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 618 of 834

                                                                  SCOTT PERRY Rese arch Book | 617

    hearkening back to a spoils-based system operated by political appointees,’ NARFE National President Richard
    Thissen wrote.” [Federal News Radio, 7/6/16]

    Opponents Said The Bill Could Cut “Off A Vital Feedback Channel For Improving Veterans’ Care” By
    Hurting Department of Veteran Affairs Employees. “The House passed ‘the Government Reform and
    Improvement Act’ early Thursday morning. […] The American Federation of Government Employees (AFGE),
    which represents about 230,000 VA employees, spoke out against the latest VA legislation, arguing that the
    department’s employees will be held more accountable if they’re empowered to speak about the issues they see
    in the workplace. ‘Chipping away at vital due process rights leaves these employees more exposed to
    retaliatory acts, cutting off a vital feedback channel for improving veterans’ care,’ AFGE National President J.
    David Cox said. ‘Whistleblower protections can only do so much to right these wrongs, and the surest way to
    keep the VA accountable to veterans is stronger, not weaker due process rights.” [Federal News Radio, 7/6/16]

Perry Voted Against Exempting From Midnight Rule Moratorium Any Rule That Has Been Included In The
Unified Regulatory Agenda For At Least One Year. In July 2016, Perry voted against a “Watson Coleman, D-
N.J., amendment that would exempt from the bill’s midnight rule moratorium any rule that has been included in the
Unified Regulatory Agenda for at least one year.” The amendment was rejected in Committee of the Whole 179-
243. [H Amdt 1225 to HR 4361, Vote #374, 7/6/16; CQ Floor Votes, 7/6/16]

Perry {Voted For/Voted Against/Voted Present On/Did Not Vote On}} Amendment Striking Language
Related To Extended Probationary Period And Undermining Due Process For Senior Federal Employees. In
July 2016, Perry voted against “Norton, D-D.C., amendment that would strike bill language related to suspension
and termination procedures for Senior Executive Service (SES) employees.” The bill was rejected in committee of
the Whole 183-239. [H Amdt 1224 to HR 4361, Vote #373, 7/6/16; CQ Floor Votes, 7/6/16]

    Norton Amendment Took Out Provisions That Extended The Probationary Period For Senior Executive
    Service Employees From One To Two Years. “Norton’s amendment specifically strikes provisions in the bill
    that extend the probationary period for Senior Executive Service (SES) employees from one to two years, a
    period under which these employees have few due process or appeal rights and are essentially at-will
    employees; reduce the time SES employees have to file an appeal to an adverse personnel decision, potentially
    interfering with employees’ due process rights to receive notice and be given an opportunity to respond; and
    allow agencies to place an employee on mandatory leave using the employee’s own accrued leave, among
    others.” [Congresswoman Eleanor Holmes Norton, Press Release, 7/6/16]

    Norton Argued The Bill Undermined Constitutional Due Process Rights, Enabled Retaliation Against
    Whistleblowers, And Overrode Collective Bargaining Rights. “An amendment offered by Congresswoman
    Eleanor Holmes Norton (D-DC) to strike harmful provisions from a bill that would significantly hinder federal
    employee due process rights has been made in order and she will speak on it today on the House floor, likely
    between 5:00 p.m. – 6:00 p.m. Norton said that the Republican-sponsored bill, the Federal Information
    Systems Safeguards Act of 2016 (HR 4361), undermines constitutional due process rights to which federal
    employees are entitled, enables retaliation against whistleblowers, and overrides collective bargaining rights.”
    [Congresswoman Eleanor Holmes Norton, Press Release, 7/6/16]

Perry Voted Against Reprograming Existing Funds To Create An “Office Of Good Jobs” For The Treasury
Department. In July 2016, Perry voted against an amendment to “reprogram already appropriated funds to create
an Office of Good Jobs for the Treasury Department.” The amendment failed 173-245. [HR 5485, Vote #357,
7/6/16; CQ Floor Votes, 7/6/16]

Perry Voted For Amendment That Would Reduce Spending Levels For The Legislative Branch By One
Percent. In June 2016, Perry voted for an amendment to the Legislative Branch Appropriations for FY17 bill that
would “reduce spending levels throughout the bill by one percent, except for funding for the Capitol Police and its
buildings and the Office of the Sergeant at Arms.” The amendment failed 165-237. [HR 5325, Vote #290, 6/10/16;
CQ Floor Votes, 6/10/16]
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 619 of 834

                                                                   SCOTT PERRY Rese arch Book | 618


    Legislative Appropriations Bill Funds U.S. House Operations, Library Of Congress, Capitol Police,
    GAO, GPO, And Other Government Agencies. “The bill provides $3.5 billion for operations of the House of
    Representatives, joint House-Senate items and legislative branch entities such as the Library of Congress, the
    Capitol Police, Government Accountability Office (GAO) and Government Publishing Office (GPO). In
    keeping with long-established practice, the measure contains no funding for the Senate, which will add funds to
    its version. The total is $73 million more than current funding but $153 million (4%) less than requested by the
    offices and agencies covered by the bill. It increases funding for the Capitol Police (4%), Library of Congress
    (5%) and Architect of the Capitol (4%). And for the first time since 2010, it increases funds to operate
    members’ offices, providing a 1.5% boost; that funding has been flat for the past three years after being reduced
    by 16% from FY 2010. The bill also continues to freeze the pay of lawmakers.” [CQ House Action Reports,
    6/6/16]

Perry Voted Against Amendment That Would Provide Funding For A New “Office Of Good Jobs”
Government Agency. In June 2016, Perry voted against an amendment to the Legislative Branch Appropriations
for FY17 bill that would “reduce funding for the Office of the Chief Administrative Officer by $1 million, and
increase funding by an equal amount, with the aim of creating an Office of Good Jobs.” The amendment failed 157-
241. [HR 5325, Vote #289, 6/10/16; CQ Floor Votes, 6/10/16]

Perry Voted Against Bill That Would Bailout Puerto Rico From $72 Billion Debt, Establish Financial
Oversight And Decrease Minimum Wage On The Island. In June 2016, Perry voted against bill that would
“establish a financial oversight board for Puerto Rico that would have authority to initiate a proceeding for
restructuring the island’s debts in federal district court if negotiations between creditors and the Puerto Rican
government do not result in agreement. The Puerto Rican government would need to develop fiscal plans and
budgets, which the board would approve or reject. The panel could take corrective actions related to compliance,
such as preventing laws passed by the Puerto Rican legislature that are significantly inconsistent with the fiscal plan
from being enforced. It also would temporarily allow a lower minimum wage in Puerto Rico for some young
workers.” The bill passed 297-127. [HR 5278, Vote #288, 6/9/16; CQ Floor Votes, 6/9/16]

Perry Voted Against Amendment That Would Block Republican Effort To Decrease Minimum Wage In
Puerto Rico. In June 2016, Perry voted against an amendment to the Puerto Rico Oversight, Management, and
Economic Stability Act (HR 5278) that would “remove the bill’s provisions that would temporarily allow a lower
minimum wage in Puerto Rico for some young workers.” The amendment failed 196-225. [HR 5278, Vote #287,
6/9/16; CQ Floor Votes, 6/9/16]

Perry Voted For A Bill Prohibiting The IRS From Rehiring Employees Previously Removed For Misconduct
Or Dismissed For Cause. In April 2016, Perry Perry Voted For a bill that would prohibit the IRS from rehiring
individuals “previously employed by the IRS but was removed for misconduct or whose employment was
terminated for cause.” The Bill would achieve this by making amendments to the Internal Revenue Code. The bill
Passed 345 to 78. [H Res 3724, Vote #163, 4/21/16; Congress.Gov, 4/21/16]

Perry Voted For A Bill Prohibiting The Treasury From Paying Bonuses To IRS Employees Until The
Treasury Develops A Comprehensive Customer Service Strategy. In April 2016, Perry Perry Voted For HR
4890, under which no new “bonuses, awards, or similar cash payments” could be paid to IRS employees until the
Treasury “develops and submits to Congress a comprehensive customer service strategy that has been reviewed and
approved by the Treasury Inspector General for Tax Administration. The strategy must include: (1) appropriate
telephone and correspondence levels of service; (2) a thorough assessment of which services the IRS can shift to
self-service options; and (3) proposals to improve customer service over the short-term, the medium-term, and the
long-term.” The bill passed, 260 to 158. [H Res 4890, Vote #162, 4/21/16; Congress.gov, 4/21/16]

Perry Voted For Requiring The IRS To Funnel All User-Fee Revenue Into The Treasury General Fund
Instead Of Towards Operating Costs. On April 20, 2016, Perry voted for a bill that would require the IRS to
deposit all user-fee revenue into the general fund of the Treasury. HR 4885 “aims to give Congress more oversight
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 620 of 834

                                                                   SCOTT PERRY Rese arch Book | 619

power by requiring the (IRS) receive Congressional approval before spending funds are collected through user fees.
The IRS would have to deposit fees into a general fund at the Department of Treasury, which is slated to be used to
improve services for taxpayers.” The resolution passed, 245—179. [H Res 4885, Vote #161, 4/20/16; The Daily
Caller, 4/20/16]

    Obama Administration OMB: Repealing User Fee Authority Undercuts IRS’s Ability To Cover Costs
    And Provide Service To Taxpayers. “H.R. 4885 would repeal the IRS’s longstanding legal authority to offset
    the cost of providing services to taxpayers with user fees. The IRS has had this authority since 1995, and
    charges user fees for a variety of services. Repealing this authority would reduce overall IRS resources by
    roughly 4 percent…These cuts cost the Nation billions of dollars each year in lost tax revenue and have been
    enacted despite the IRS’s crucial and growing responsibilities to implement new mandates and enhance
    cybersecurity protections.” [White House Office Of Management and Budget, 4/18/16]

Perry Voted For Bill To Weaken Government Oversight On Mergers. In April 2016, Perry voted for a bill that
would “require the Federal Trade Commission (FTC) to comply with the same procedures as the Department of
Justice under the Clayton Act (PL 63-212) for cases of antitrust laws that could ‘substantially lessen competition’ or
‘tend to create a monopoly.’. Additionally, the bill would require the Attorney General and the FTC to notify a state
attorney general in writing, on cases in which a state could bring action on an antitrust case, would give the FTC
subpoena authority for such cases, and would give United States district courts jurisdiction in relevant cases.” The
bill passed 235-171. [HR 2745, Vote #137, 3/23/16; CQ Floor Votes, 3/23/16]

    Proponents Of The Bill Argued That It Would Guarantee Fairness During The Government’s Review Of
    The Merger And Acquisition Process. “The U.S. House approved a partisan bill last week that Republicans
    contend would help guarantee fairness in the government’s review of business mergers.” [Las Vegas Review-
    Journal, 3/27/16]

    Opponents Of The Bill Argued It Would Gut An Independent Process And Make The FTC A Redundant
    Agency. “The U.S. House approved a partisan bill last week… Democrats warn it would gut an independent
    process that protects competition and consumers… He [Rep. Conyers] said Farenthold’s bill would transform
    the FTC from an independent agency to just another enforcement agency with redundant powers that might be
    headed for elimination. The Obama administration also voiced strong opposition to the bill. In its official
    statement of administration policy, it said the changes proposed by the legislation are not only unnecessary but
    threaten to undermine the FTC’s important role in protecting competition and consumers.” [Las Vegas Review-
    Journal, 3/27/16]

Perry Voted Against Preventing Federal Trade Commission From Being Forced To Use Same Procedures As
Department Of Justice In Reviewing Mergers That Would Increase Pharmaceutical Drug Costs. In March
2016, Perry voted against a motion that would add an exception for “mergers that would unreasonably increase the
costs of pharmaceutical drugs” to a bill that would make the Federal Trade Commission review mergers using the
same procedures as the Department of Justice. The motion failed 174-235. [HR 2745, Vote #136, 3/23/16;
Democratic Leader, 3/23/16]

Perry Voted For To Set New Standard On Deciding “Whether Certain Lawsuits Are Heard In Federal
Instead Of State Court.” In February 2016, Perry voted for ‘The Fraudulent Joinder Prevention Act’, which
“would set a new, national standard for deciding whether certain lawsuits are heard in federal instead of state court
because an in-state co-defendant should not have been joined to the case. The bill would require district courts to
deny motions to send a lawsuit back to state court because a defendant is from the same state as a plaintiff if: there
was fraud in the pleading of jurisdictional facts in relation to the co-defendant joined to the lawsuit, it is not
plausible that state law would impose liability against the co-defendant, state or federal law bars claims against the
co-defendant, or if there is no good faith intention to seek a judgment against the co-defendant.” The bill passed,
229 to 189. [HR 3624, Vote #89, 2/25/16; CQ, 2/25/16]
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 621 of 834

                                                                   SCOTT PERRY Rese arch Book | 620

    Legislation Would “Make It More Difficult For Americans To Enforce Their Rights In State Courts.” On
    February 23, 2016, the Center for Justice and Democracy sent a group letter to Speaker Ryan and Leader Pelosi
    opposing ‘The Fraudulent Joinder Prevention Act.’ “The House will soon be voting on H.R. 3624, the
    ‘Fraudulent Joinder Prevention Act.’ “This bill would upend long established law in the area of federal court
    jurisdiction, place unreasonable burdens on the federal judiciary, and make it more difficult for Americans to
    enforce their rights in state courts. … H.R. 3624 would undermine this fundamental precept and force state
    cases into federal court when they don’t belong there. The bill would do this by transforming the centuries-old
    concept called ‘fraudulent joinder,’ which is a way to defeat complete diversity i.e., when non-diverse
    defendants are in case.” [Center for Justice and Democracy, 2/23/16]

Perry Voted Against Motion Exempting Cases Where Plaintiff “Seeks Relief In Connection With The Sexual
Abuse And Exploitation Of A Minor” From Lawsuit Reform Bill. In February 2016, Perry voted against
“motion to recommit the ‘Fraudulent Joinder Prevention Act’ to the Judiciary Committee with instructions to report
it back immediately with an amendment that would exempt from the bill cases in which the plaintiff seeks relief in
connection with the sexual abuse and exploitation of a minor.” The motion failed, 180 to 239. [HR 3624, Vote #88,
2/25/16; CQ, 2/25/16]

Perry Voted Against Amendment Exempting Cases In Which Plaintiffs Seek Compensation Because Of Bad
Faith Of Insurer. In February 2016, Perry voted against an amendment “that would exempt cases in which
plaintiffs seek compensation because of the bad faith of an insurer” from Fraudulent Joinder Prevention Act. The
amendment failed, 178 to 237. [HR 3624, Vote #87, 2/25/16; CQ Floor Vote 87, 2/25/16]

Perry Voted Against Amendment To Fairness In Class Action Litigation Act To Protect Privacy Of Asbestos
Exposure Victims. In January 2016, Perry Perry Voted Against an amendment to the Fairness in Class Action
Litigation Act that that would “require asbestos trusts to provide a report available to the public regarding demands
received and payments made, and would repeal the requirement that the report contain the personal information of
people paid by the trust.” The amendment was rejected in Committee of the Whole by a vote of 179-222. [H R
1927, Vote #31, 1/8/16; CQ Floor Votes, 1/8/16]

Perry Voted Against Amendment To The Fairness In Class Action Litigation Act To Allow Plaintiffs Access
To Information Held In Trusts. In January 2016, Perry Perry Voted Against an amendment to the Fairness in
Class Action Litigation Act that would “allow litigants in a pending class action suit to access information held in a
trust that is directly related to a plaintiff’s claim for asbestos exposure.” The amendment was rejected in Committee
of the Whole by a vote of 174-228. [H R 1927, Vote #30, 1/8/16; CQ Floor Votes, 1/8/16]

Perry Voted Against Amendment Exempting Lawsuits Involving Fraudulent College And Universities From
Bill Tightening Class Action Lawsuit Requirements. In January 2016, Perry Perry Voted Against an amendment
to the Fairness in Class Action Litigation Act that would “exempt claims against institutions under Title IV of the
Higher Education Act, education loan institutions as defined by section 221 of the Internal Revenue Code of 1986,
or educational institutions as defined by chapter 33 of Title 38 United States Code.” The amendment was rejected
in Committee of the Whole by a vote of 177-223. [H R 1927, Vote #28, 1/8/16; CQ Floor Votes, 1/8/16]

Perry Voted Against Amendment Exempting Equal Pay Lawsuits From Bill Tightening Class Action
Lawsuit Requirements. In January 2016, Perry Perry Voted Against an amendment to the Fairness in Class
Action Litigation Act that would “exempt a pay equity claim under Title VII of the Civil Rights Act or the Fair
Labor Standards (Equal Pay) Act.” The amendment was rejected in Committee of the Whole by a vote of 177-224.
[H R 1927, Vote #27, 1/8/16; CQ Floor Votes, 1/8/16]

Perry Voted Against Amendment Exempting Housing Discrimination Lawsuits From Bill Tightening Class
Action Lawsuit Requirements. In January 2016, Perry Perry Voted Against an amendment to the Fairness in
Class Action Litigation Act that would “exempt claims under the Fair Housing Act or the Equal Credit Opportunity
Act.” The amendment was rejected in Committee of the Whole by a vote of 172-229. [H R 1927, Vote #26, 1/8/16;
CQ Floor Votes, 1/8/16]
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 622 of 834

                                                                    SCOTT PERRY Rese arch Book | 621


Perry Voted Against Exempting Claims Seeking Monetary Relief Under Civil Rights Act. In January 2016,
Perry voted againstan amendment that “would exempt claims seeking monetary relief under Title VII of the Civil
Rights Act.” The amendment failed, 163-221. [HR 1927, Vote #24, 1/8/16; CQ Floor Votes, 1/8/16]

Perry Voted Against Exempting Claims Against Perpetrator Of Terrorist Attack By Victims Of Attack. In
January 2016, Perry voted against an amendment that “would exempt claims against the perpetrator of a terrorist
attack by victims of the attack.” The amendment failed, 158-211. [HR 1927, Vote #23, 1/8/16; CQ Floor Votes,
1/8/16]

Perry Voted For Establishing “Cut-Go” To Require Agencies To Repeal Existing Rules Before Issuing New
Ones. In January 2016, Perry voted fora bill that “would establish a nine-member commission to review existing
federal regulations and identify regulations that should be repealed on the basis of reducing costs on the U.S.
economy. The commission would identify those regulatory policies that should be repealed immediately, and would
set up a “Cut-Go” system that would require agencies to repeal existing rules to offset costs before issuing a new
rule. The measure, as amended, would require the commission to review a rule or regulation’s unfunded mandate,
whether the rule or regulation limits or prevents government agencies from adopting technology to improve
efficiency, and the rule or regulation’s impact on wage growth, when determining if the rule or regulation should be
repealed.” The bill passed, 245-174. [HR 1155, Vote #20, 1/7/16; CQ Floor Votes, 1/7/16]

Perry Voted Against An Amendment To Exempt FDA Consumer Safety Rules From The SCRUB Act. In
January 2016, Perry voted against an amendment to the Searching for and Cutting Regulations that are
Unnecessarily Burdensome (SCRUB) Act that would “exempt rules issued by the Food and Drug Administration
concerning consumer safety.” The amendment was rejected 173-245. [HR 1155, Vote #18, 1/7/16; CQ Floor Votes,
2/2/16]

Perry Voted Against An Amendment To Exempt DHS Rules From The SCRUB Act. In January 2016, Perry
voted against an amendment to the Searching for and Cutting Regulations that are Unnecessarily Burdensome
(SCRUB) Act that would “exempt rules issued by the Homeland Security Department.” The amendment was
rejected 173-244. [HR 1155, Vote #17, 1/7/16; CQ Floor Votes, 2/2/16]

Perry Voted Against An Amendment To Exempt Rules Issued In Response To Emergencies From The
SCRUB Act. In January 2016, Perry voted against an amendment to the Searching for and Cutting Regulations that
are Unnecessarily Burdensome (SCRUB) Act that would “exempt rules issued in response to an emergency.” The
amendment was rejected 176-239. [HR 1155, Vote #16, 1/7/16; CQ Floor Votes, 2/2/16]

Perry Voted Against An Amendment To Exempt Veterans’ Affairs Department Rules From The SCRUB
Act. In January 2016, Perry voted against an amendment to the Searching for and Cutting Regulations that are
Unnecessarily Burdensome (SCRUB) Act that would “exempt rules issued by the Veterans’ Affairs Department.”
The amendment was rejected 176-241. [HR 1155, Vote #15, 1/7/16; CQ Floor Votes, 2/2/16]

Perry Voted Against An Amendment To Exempt Rules Issued By Independent Establishments From The
SCRUB Act. In January 2016, Perry voted against an amendment to the Searching for and Cutting Regulations that
are Unnecessarily Burdensome (SCRUB) Act that would “exempt rules issued by independent establishments from
the bill’s provisions.” The amendment was rejected 172-244. [HR 1155, Vote #14, 1/7/16; CQ Floor Votes, 2/2/16]

Perry Voted Against Removing Requirement That Federal Agencies File Monthly Rule-Making Status
Reports. In January 2016, Perry voted against an amendment that would remove from HR 712, the Sunshine for
Regulatory Decrees and Settlements Act, the requirement that federal agencies file monthly status reports of their
rule-making activities. “The bill is intended to limit special interest groups’ ability to push federal agencies to adopt
rules through litigation by prohibiting the same-day filing of complaints, pre-negotiated consent decrees and
settlement agreements in cases seeking to compel agency action … The White House said this week that the
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 623 of 834

                                                                    SCOTT PERRY Rese arch Book | 622

president would veto both bills because they would limit authority federal agencies have to issue rules.” The
amendment failed 174-244. [HR 712, Vote #8, 1/7/16; CQ, 1/7/16; The Hill, 1/7/16]

Perry Voted Against Exempting Rules The OMB Determines Would Create Jobs From Actions That May
Delay The Rulemaking Process. In January 2016, Perry voted against an amendment to HR 712, the Sunshine for
Regulatory Decrees and Settlements Act, proposed by Rep. Hank Johnson. When introducing the amendment
Johnson said, “H.R. 712 would significantly delay and possibly stop the Federal rulemaking process by making it
easier for regulated industries and well-funded antiregulatory entities to delay or prevent agency action and
prohibiting any rule from being finalized until certain information is posted online for 6 months. This assault on
the regulations is based on the false premise that Federal regulation stifles economic growth and job creation. My
amendment confronts this fallacious assumption by excepting from H.R. 712 all rules that the Office of
Management and Budget determines would result in net job creation.” The amendment failed 175-242. [HR 712,
Vote #7, 1/7/16; Congressional Record, 1/7/16]

Perry Voted For Requiring Federal Agencies To Post Data And Cost-Benefit Analysis Relating To Federal
Rule Changes Online. In November 2015, Perry voted for an amendment, “that would require, for each
publication in the Federal Register related to a rule that would be required under the measure, the inclusion by the
agency of information on which the rule is based, including data, studies and cost-benefit analyses. It also would
need to identify how the public can access the information online.” The amendment passed 236-192. [HR 22, Vote
#617, 11/4/15; CQ, accessed 1/7/16]

Perry Voted Against A Motion To Ensure Enforcement Of Laws And Regulations Necessary To Protect
Human Health, Environment, Or Public Safety. In October 2015, Perry voted against a motion to ensure nothing
in HR 702, a bill that would allow for the export of crude oil, would prevent the “enforcement of federal laws that
protect human health, the environment, and public safety.” The motion failed 179 to 242. [HR 702, Vote #548,
10/9/15; Motion to Recommit, 10/9/15]

Perry Voted Against Amendment To State That Nothing In RAPID Act Would Limit Agencies From Public
Comment Or Participation In Decision-Making. In September 2015, Perry voted against an amendment to the
Responsibly And Professionally Invigorating Development (RAPID) Act of 2015 which would “state that nothing
the bill would limit agencies from allowing public comment or participation in the decision-making process.” The
amendment failed 176 to 232. [HR 348, Vote #516, 9/25/15; CQ, 9/25/15]

    RAPID Act Would Modify Environmental Review For Federally Funded Projects And Permits By
    Setting Deadlines On Agency Reviews, Limiting Grounds For Civil Actions Against Approvals. The
    Responsibly And Professionally Invigorating Development (RAPID) Act “modifies the environmental review
    process for federally funded projects and for federal permits for private projects by setting deadlines on agency
    reviews, and by limiting the grounds for civil actions filed against an environmental review or permit
    approval.” [CQ, 9/18/15]

Perry Voted Against Amendment To Bar The Bill From Affecting Permitting Projects That Could Be Terror
Targets, Critical Infrastructure. In September 2015, Perry voted against an amendment to the Responsibly And
Professionally Invigorating Development (RAPID) Act of 2015 that would “bar the bill’s provisions from affecting
permitting projects that could be a potential target for a terrorist attack or that involve chemical facilities and other
critical infrastructure.” The amendment failed 176 to 232. [HR 348, Vote #515, 9/25/15; CQ, 9/25/15]

    RAPID Act Would Modify Environmental Review For Federally Funded Projects And Permits By
    Setting Deadlines On Agency Reviews, Limiting Grounds For Civil Actions Against Approvals. “The
    Responsibly And Professionally Invigorating Development (RAPID) Act “modifies the environmental review
    process for federally funded projects and for federal permits for private projects by setting deadlines on agency
    reviews, and by limiting the grounds for civil actions filed against an environmental review or permit
    approval.” [CQ, 9/18/15]
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 624 of 834

                                                                    SCOTT PERRY Rese arch Book | 623

Perry Voted Against Removing Automatic Project Approval In Absence Of Agency Decision Within 90 To
120 Day Deadline. In September 2015, Perry voted against an amendment “that would remove the bill’s provision
that would automatically approve any project for which the reviewing agency does not make a decision within the
bill’s deadlines.” The bill stipulated a deadline of between 90 and 120 days. The amendment failed, 173 to 237.
[HR 348, Amendment #5 Vote #511, 9/25/15; CQ, 9/25/15]

Perry Voted For Requiring Federal Courts To Impose Monetary Sanctions On Parties That File Frivolous
Lawsuits. In September 2015, Perry voted for a bill that “would change federal rules governing civil lawsuits to
require federal courts to impose sanctions on parties that file frivolous civil lawsuits. The sanctions would need to
include monetary payments to the other party to cover the other party’s attorney fees and costs. The bill also would
eliminate the so-called ‘safe harbor’ clause by removing the ability of parties to withdraw of correct claims
considered frivolous within 21 days of firing.” The bill passed 241 to 185. [HR 758, Vote #501, 9/17/15; CQ,
9/17/15]

    Democratic Rep. Frankel: Bill Reinstates Procedural Rules; Strips Ability Of Federal Judges To Impose
    Sanctions Deemed Appropriate To Bring Frivolous Lawsuits. “This misguided bill would reinstate
    procedural rules that failed thirty years ago, stripping federal judges of the ability to impose the sanctions they
    deem appropriate for bringing frivolous lawsuits. During the ten years the old rules were in effect, judges
    completely lost their discretion about whether or not to impose sanctions on attorneys and were forced to issue
    harsh penalties for even the smallest infractions. Heavy punishments under the old system lead to endless
    motions that clogged our already burdened legal system, preventing access to justice.” [Rep. Lois Frankel
    Statement, 9/22/15]

Perry Voted For Bill To Stifle Government’s Ability To Enact Rules To Protect Americans. In July 2015,
Perry voted for the Regulations from the Executive in Need of Scrutiny (REINS) Act, “a bid to roll back the
executive branch’s rulemaking authority … Democrats fear the legislation would pave the way for Republicans to
block what they believe to be much-needed public health and environmental protections. Rep. Hank Johnson (D-
Ga.) said the REINS Act is a ‘gift to the economic elites’ that would ‘stop all future regulations.’” The bill passed
243 to 165. [HR 427, Vote #482, 7/28/15; The Hill, 7/28/15]

Perry Voted Against Motion To Protect The Regulatory Process For Social Security And Medicare. In July
2015, Perry voted against a motion to exempt rulemaking for Social Security and Medicare from the Regulations
from the Executive in Need of Scrutiny (REINS) Act which would require congressional approval for new rules
written by federal agencies. The motion failed 167 to 241. [HR 427, Vote #481, 7/28/15; Motion to Recommit,
7/28/15]

Perry Voted Against Exempting Rules Changes Regarding Availability Of Medication & Healthcare
Management For Veterans From Requirement For Congressional Approval. In July 2015, Perry voted against
an amendment that “would exempt rules issued by the Veterans Affairs Department relating to the availability of
medication and healthcare management for veterans from the Congressional approval process outlined in the bill.”
The amendment failed, 167-239. [HR 427, Vote #480; CQ Floor Votes, 7/28/15]

    Amendment Was To REINS Act Which Would Give “Congress The Final Say Over All Major
    Regulations.” “The controversial regulatory reform bill, which the House will vote on later this week, would
    give Congress the final say over all major regulations. […]The regulatory reform measure would give Congress
    final say over any rule with an annual economic impact of $100 million or more. Federal agencies would be
    required to submit major rules to Congress for approval before they could take effect. This would all but
    guarantee Republicans the ability to block dozens of controversial rules from the Obama administration and
    drastically slow the pace of regulations.” [The Hill, 7/27/15]

Perry Voted Against Exempting Safety Regulations For Nuclear Reactors From Congressional Approval On
Major Rule Changes. In July 2015, Perry voted against an amendment that “would exempt any rule relating to
       Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 625 of 834

                                                                 SCOTT PERRY Rese arch Book | 624

nuclear reactor safety standards from the Congressional approval process outlined in the bill.” The amendment
failed, 167-241. [HR 427, Vote #479, 7/28/15; CQ Floor Votes, 7/28/15]

    Amendment Was To REINS Act Which Would Give “Congress The Final Say Over All Major
    Regulations.” “The controversial regulatory reform bill, which the House will vote on later this week, would
    give Congress the final say over all major regulations. […]The regulatory reform measure would give Congress
    final say over any rule with an annual economic impact of $100 million or more. Federal agencies would be
    required to submit major rules to Congress for approval before they could take effect. This would all but
    guarantee Republicans the ability to block dozens of controversial rules from the Obama administration and
    drastically slow the pace of regulations.” [The Hill, 7/27/15]

Perry Voted Against Exempting Product Safety Regulations Intended To Protect Children Under Two From
Congressional Approval On Major Rules Changes. In July 2015, Perry voted against an amendment that “would
exempt rules pertaining to the safety of any product designed for children under two from the Congressional
approval process outlined in the bill.” The amendment failed, 167-243. [HR 427, Vote #478, 7/28/15 CQ Floor
Votes, 7/28/15]

    Amendment Was To REINS Act Which Would Give “Congress The Final Say Over All Major
    Regulations.” “The controversial regulatory reform bill, which the House will vote on later this week, would
    give Congress the final say over all major regulations. […]The regulatory reform measure would give Congress
    final say over any rule with an annual economic impact of $100 million or more. Federal agencies would be
    required to submit major rules to Congress for approval before they could take effect. This would all but
    guarantee Republicans the ability to block dozens of controversial rules from the Obama administration and
    drastically slow the pace of regulations.” [The Hill, 7/27/15]

Perry Voted Against Exempting Public Health And Safety Regulations From Congressional Approval On
Major Rule Changes. In July 2015, Perry voted against an amendment that “would exempt rules pertaining to
public health and safety from the Congressional approval process outlined in the bill.” The amendment failed, 166-
242. [HR 427, Vote #477, 7/28/15; CQ Floor Votes, 7/28/15]

    Amendment Was To REINS Act Which Would Give “Congress The Final Say Over All Major
    Regulations.” “The controversial regulatory reform bill, which the House will vote on later this week, would
    give Congress the final say over all major regulations. […]The regulatory reform measure would give Congress
    final say over any rule with an annual economic impact of $100 million or more. Federal agencies would be
    required to submit major rules to Congress for approval before they could take effect. This would all but
    guarantee Republicans the ability to block dozens of controversial rules from the Obama administration and
    drastically slow the pace of regulations.” [The Hill, 7/27/15]

Perry Voted Against Exempting From Requirement For Congressional Approval Rules Governing Pipelines
Carrying Natural Gas and Hazardous Materials. In July 2015, Perry voted against an amendment that “would
exempt rules intended to ensure the safety of natural gas or hazardous materials pipelines from the Congressional
approval process outlined in the bill.” The amendment failed, 166-244. [HR 427, Vote #476, 7/28/15; CQ Floor
Votes, 7/28/15]

    Amendment Was To REINS Act Which Would Give “Congress The Final Say Over All Major
    Regulations.” “The controversial regulatory reform bill, which the House will vote on later this week, would
    give Congress the final say over all major regulations. […]The regulatory reform measure would give Congress
    final say over any rule with an annual economic impact of $100 million or more. Federal agencies would be
    required to submit major rules to Congress for approval before they could take effect. This would all but
    guarantee Republicans the ability to block dozens of controversial rules from the Obama administration and
    drastically slow the pace of regulations.” [The Hill, 7/27/15]
       Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 626 of 834

                                                                  SCOTT PERRY Rese arch Book | 625

Perry Voted Against Exempting From Requirement For Congressional Approval Rules That Would
Increase Jobs. In July 2015, Perry voted against an amendment that “would exempt rules that the Office of
Management and Budget determined would increase jobs from the congressional approval process established in
the bill.” The amendment failed, 163-246. [HR 427, Vote #475, 7/28/15; CQ Floor Votes, 7/28/15]

    Amendment Was To REINS Act Which Would Give “Congress The Final Say Over All Major
    Regulations.” “The controversial regulatory reform bill, which the House will vote on later this week, would
    give Congress the final say over all major regulations. […]The regulatory reform measure would give Congress
    final say over any rule with an annual economic impact of $100 million or more. Federal agencies would be
    required to submit major rules to Congress for approval before they could take effect. This would all but
    guarantee Republicans the ability to block dozens of controversial rules from the Obama administration and
    drastically slow the pace of regulations.” [The Hill, 7/27/15]

Perry Voted For To Require Regulations and Rule Changes In The Affordable Care Act Must Be Subject To
Congressional Approval. In July 2015, Perry voted for an amendment that would require “rule and regulations
under the Affordable Care Act to be subject to the congressional approval process established in the bill.” The
amendment passed, 242-167. [HR 427, Vote #474, 7/28/15; CQ Floor Votes, 7/28/15]

    Amendment Was To REINS Act Which Would Give “Congress The Final Say Over All Major
    Regulations.” “The controversial regulatory reform bill, which the House will vote on later this week, would
    give Congress the final say over all major regulations. […] The regulatory reform measure would give
    Congress final say over any rule with an annual economic impact of $100 million or more. Federal agencies
    would be required to submit major rules to Congress for approval before they could take effect. This would all
    but guarantee Republicans the ability to block dozens of controversial rules from the Obama administration and
    drastically slow the pace of regulations.” [The Hill, 7/27/15]

Perry Voted For An Amendment To Require Agencies To Publish Data On Proposed Executive Branch
Rules. In July 2015, Perry voted for an amendment to the REINS Act that would “require agencies to publish
information online on which [an executive branch] rule is based, including data, scientific and economic studies,
and cost-benefit analyses, and make such information publically accessible.” The amendment was adopted 250-
159. [HR 427, Vote #473, 7/28/15; CQ Floor Votes, 7/28/15]

Perry Voted For Consideration Of Appropriations Bill Providing For $55 Billion In Funding For The
Departments Of Transportation, And Housing And Urban Development. In June 2015, Perry voted for a
resolution providing for the consideration of H.R. 2557 and H.R. 2578. According to CQ Bill Track, “A resolution
providing for consideration of HR 2577, a bill making appropriations for the Departments of Transportation, and
Housing and Urban Development, and related agencies for the fiscal year ending Sept. 30, 2015, and for other
purposes, and providing for consideration of HR 2578, bill making appropriations for the Departments of
Commerce and Justice, Science and related agencies for the fiscal year ending Sept. 30, 2015, and for other
purposes.” According to the Hill, “The House is scheduled to vote Tuesday on a $55 billion Republican funding bill
for the departments of Transportation, and Housing and Urban Development. The measure, which is known as
THUD, provides $55.3 billion in funding the departments of Transportation, and Housing and Urban Development,
which is a $1.5 billion increase over the agencies’ current 2015 spending levels.” The bill passed 242 to 180. [H.
Res. 287, Vote #268, 6/2/15; CQ Bill Track, 6/1/15; The Hill, 6/9/15]

    Appropriations Bill Opposed By Trucker Safety Groups For Eliminating Industry Safety Regulations.
    “President Obama is threatening to veto a $55 billion Republican funding bill for the departments of
    Transportation, and Housing and Urban Development. The White House said Tuesday that Obama would reject
    the measure, which is known as THUD, on the grounds that it underfunds federal transportation and housing
    programs, and includes a number of policy riders involving travel restrictions between the U.S. and Cuba, and
    truck driver scheduling. … Truck safety groups have accused GOP lawmakers of using the appropriations
    process to undo a series of trucking regulations they say makes U.S. roads safer, including limits on the length
    and weight of trucks. Trucking companies have opposed these limits for years.” [The Hill, 6/2/15]
       Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 627 of 834

                                                                 SCOTT PERRY Rese arch Book | 626


Perry Voted For Bill Regulating Commercial Space Ventures, Exempting Industry From Passenger Safety
Regulations For 10-Years. In May 2015, Perry voted for the SPACE Act of 2015, a bill to regulate the
commercial space industry. “Led by House Majority Leader Kevin McCarthy (R., Calif.), senior Republican
lawmakers supported the bill to extend and update federal protection for commercial launches from some potential
liability involving property damage or personal injuries and fatalities on the ground. The legislation, which also
effectively bars the Federal Aviation Administration from closely regulating fledgling space-tourism ventures for
up to 10 more years, garnered widespread support from closely held companies and industry leaders.” The measure
passed 284 to 133. [HR 2262, Vote #262, 5/21/15; Wall Street Journal, 5/21/15]

Perry Voted For Increasing Review Of SBA Regulations, Expand Right To Challenge New Rules. In February
2015, Perry voted for the Small Business Regulatory Flexibility Improvements Act of 2015 to “give the Small
Business Administration more authority to ensure federal agencies grant small businesses flexibility in following
regulations… Under the bill, the SBA would have new authority to ensure agencies comply with the law’s
regulatory review requirements, including by getting more directly involved with agency reviews of proposed rules.
It would expand the ability of small businesses and other small entities affected by an agency’s regulations to
legally challenge those rules.” The bill passed 260 to 163. [HR 527, Vote #68, 2/5/15; CQ News, 2/5/15]

Perry Voted Against Exempting FDA Consumer Protections From Greater Regulatory Review And Legal
Challenges. In February 2015, Perry voted against Jackson Lee of Texas Part A Amendment No. 6, an amendment
to the Small Business Regulatory Flexibility Improvements Act of 2015 that “sought to exempt from the bill all
regulations issued by the Food and Drug Administration relating to consumer safety, including those issued
pursuant to the FDA Food Safety Modernization Act.” HR 527 was a bill under which “the SBA would have new
authority to ensure agencies comply with the law’s regulatory review requirements, including by getting more
directly involved with agency reviews of proposed rules. It would expand the ability of small businesses and other
small entities affected by an agency’s regulations to legally challenge those rules.” The amendment failed 184 to
234. [HR 527, Vote #66, 2/5/15; Thomas.loc.gov, 2/5/15; CQ News HR 527 Coverage, 2/5/15]

Perry Voted Against Amendment To Remove Anti-Consumer Rights Provisions From Bill Tightening Class
Action Lawsuit Requirements. In January 2016, Perry Perry Voted Against an amendment to the Fairness in
Class Action Litigation Act. The original bill would “eliminate most consumer class actions by forcing consumers
to prove that they’ve each suffered the exact same type and scope of injury from a company in order for their case
to be certified—and move forward as a group—in court.” The amendment would eliminate the same “scope” of
injury clause from the bill. The amendment was rejected in Committee of the Whole by a vote of 177-223. [H R
1927, Vote #29, 1/8/16; CQ Floor Votes, 1/8/16; The Hill, 10/7/15]

Perry Voted For “Dramatically” Restricting Government’s Ability to Enact New Safety Standards. In
January 2015, Perry voted for restricting the government’s ability to enact new regulations or safety standards.
“The House passed a measure Tuesday to dramatically restrict the government’s ability to enact any significant new
regulations or safety standards, potentially hamstringing the efforts of every federal agency, from financial
regulators to safety watchdogs. …The primary way the bill would work is by making just about every step an
agency takes on a major new rule subject to numerous legal challenges. It does that by defining major rules as ones
that have direct costs of more than $100 million or indirect costs above $1 billion, or would have significant costs
for just about anyone, including government. Then it requires that for any such rule, agencies must make public
their cost-benefit analyses of the new regulation and choose the cheapest option.” The bill passed 250 to 175. [HR
185, Vote #28, 1/13/15; Huffington Post, 1/13/15; CQ Floor Votes, 1/13/15]

    Law Professor: “Irresponsible Reform: The House Favors Extreme Legislation That Would Delay Public
    Protections by Ten Years or More.” [Center For Progressive Reform Blog, 1/13/15]

Perry Voted Against Protecting Public Health And Safety Regulations From Significant Delays. In January
2015, Perry voted against an amendment exempting public health and safety regulations from the bill’s burdensome
requirements on creating new rules. “The House has rejected an amendment sponsored by Rep. Gerald E. Connolly,
       Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 628 of 834

                                                                   SCOTT PERRY Rese arch Book | 627

D-Va., to the Regulatory Accountability Act (H.R. 185) … Connolly said the exemption was needed to ensure that
regulations needed to protect food and drug safety and air and water quality can move forward promptly.” The
amendment failed 178 to 248. [HR 185, Amendment No. 4, Vote #26, 1/13/15; Albany Herald, 1/16/15]

Perry Voted For Requiring Agency Rulemakers To Consider Low-Income Populations. In January 2015,
Perry voted for an amendment “that would require agencies to review the potential effects of new rules on low-
income populations.” The amendment passed 254 to 168. [HR 185, Vote #23, 1/13/15; The Hill, 1/13/15]

Crime & Public Safety

Perry Voted For To Allow D.C. Courts And The Public Defender Service To Establish A Voluntary
Separation Incentive Program. In September 2016, Perry voted for a “Carter, R-Ga., motion to suspend the rules
and pass the bill that would authorize the District of Columbia’s Joint Committee on Judicial Administration to
establish a voluntary separation incentive payment program for non-judicial employees of the D.C. courts, and
would limit voluntary incentive payments to $25,000.” The motion was agreed to 413 to 1. [HR 5037, Vote #555,
9/22/16; CQ, 9/22/16]

Perry Voted Against A Bill Reauthorizing The Juvenile Justice Delinquency Prevention Block Grant. In
September 2016, Perry voted against a “Curbelo, R-Fla., motion to suspend the rules and pass the bill that would
convert the existing Juvenile Justice Delinquency Prevention Block Grant program into a competitive evidence-
based program, and would authorize $92 million for the competitive grant program in fiscal 2018, and would
gradually increase the annual authorization to $96 million in fiscal 2022. The measure would also modify
requirements for state plans under the juvenile justice and delinquency prevention program, and would increase
emphasis on the reduction of the use of physical restraints and on providing mental health services, and would
require programs for girls and minorities.” The motion was agreed to 382 to 29. [HR 5963, Vote #552, 9/22/16;
CQ, 9/22/16]

    HR 5963 Sought To Withhold Federal Funding To States That Held Minors In Adult Jails. “Yesterday,
    the U.S. House of House of Representatives overwhelmingly voted for the passage of H.R. 5963, the
    Supporting Youth Opportunity and Preventing Delinquency Act of 2016, which strengthens and updates the
    Juvenile Justice and Delinquency Prevention Act of 1974 (JJDPA). The measure passed with a vote of 382 to
    29. The act, which was originally introduced by the Education and Workforce Committee, garnered support
    from both Republicans and Democrats. The bill is an update of the Juvenile Justice and Delinquency
    Prevention Act, which has been expired since 2007. It would withhold federal funding from states that hold
    minors in adult jails. Unlike previous versions of the law, the new bill would extend that protection to juveniles
    who have been charged with adult crimes but are still awaiting trial.” [Campaign for Youth Justice, 9/23/16]

    HR 5963 Also “Promotes The Use Of Alternatives To Incarceration,” “Improves Conditions And
    Educational Services For Incarcerated Youth,” And “Increases Accountability.” “H.R. 5963 would build
    upon these national standards by reducing the placement of youth in adult jails pre-trial, providing more
    structure to the law’s requirement to decrease racial and ethnic disparities, and calling on states to phase out
    exceptions that allow the detention of youth who have engaged in status offense behaviors. The bill also
    promotes the use of alternatives to incarceration; supports the implementation of trauma-informed, evidence-
    based practices; calls for the elimination of dangerous practices in confinement, including eliminating the use
    of restraints on pregnant girls; improves conditions and educational services for incarcerated youth; focuses on
    the particular needs of special youth population such as trafficked youth and Tribal youth; and increases
    accountability.” [Campaign for Youth Justice, 9/23/16]

Perry Voted For Amendment Restricting Law Enforcement’s Ability To Gather License Plate Information.
In June 2015, Perry voted for an amendment to the FY16 Transportation-HUD Appropriations bill that would bar
funds from being used to acquire a camera for the purpose of collecting or storing vehicle license plate numbers.
The amendment was adopted by a vote of 297-129. [HR 2577, Vote #327, 6/9/15; CQ Floor Votes, 6/9/15;
Congressional Record, 6/9/15]
       Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 629 of 834

                                                                  SCOTT PERRY Rese arch Book | 628


Perry Voted For Underfunding Agencies And Relax Gun Restrictions. In June 2015, Perry voted for Justice
and Commerce spending bill that underfunded agencies. “The House on Wednesday passed the fourth of a dozen
spending bills for fiscal 2016, funding the Justice and Commerce departments as well as science agencies.
Lawmakers approved the $51.4 billion measure in a 242-183 vote, after adopting amendments regarding gun
control, immigration, U.S.-Cuba relations, Guantánamo Bay and marijuana. Passage of the bill came after the
White House threatened to veto the legislation because of insufficient funding levels, capped by sequestration, and
controversial policy riders that would undermine President Obama’s policy to normalize relations with Cuba, relax
gun restrictions and block funds for the transfer of any detainees at Guantánamo Bay prison to the United States.”
The amendment failed, 208 to 215. [HR 2578, Vote #297, 6/3/15; The Hill, 6/3/15]

Perry Voted Against Motion That Provided Additional Funding For Programs Including Sexual Assault,
Violence Against Women And Missing And Exploited Children. In June 2015, Perry voted against motion that
would provide an additional $3 million for sexual assault victims assistance within the Violence Against Women
Prevention and Prosecution Programs account and an additional $3 million for missing and exploited children
programs in the Juvenile Justice Programs account. It would decrease funding for the Justice Information
Technology Account by $6 million. The amendment failed, 190 to 232. [HR 2578, Vote #296, 6/3/15; CQ, 6/3/15]

Perry Voted For Amendment That Proposed Cutting Funding In The Commerce-Justice-Science
Appropriations Bill By 2.48 Percent. In June 2015, Perry voted for an amendment that proposed cutting funding
in the Commerce-Justice-Science appropriations bill by 2.48%. The amendment failed 134 to 290. [HR 2578, Vote
#292; On Agreeing to the Amendment, 6/3/15]

Perry Voted For An Amendment That Prevented The National Institute Of Standards And Technology
From Consulting With The NSA Or CIA To Change Cryptographic Or Computer Standards. In June 2015,
Perry voted for an amendment that prevented the National Institute of Standards and Technology from consulting
with the NSA or CIA to change cryptographic or computer standards. The amendment passed 383 to 43. [HR 2578,
Vote #290; On Agreeing to the Amendment, 6/3/15]

Perry Voted For An Amendment That Prevented The ATF From Banning Some Forms Of Armor-Piercing
Ammunition And Military Style Handguns. In June 2015, Perry voted for an amendment that prevented the ATF
from banning some forms of armor-piercing ammunition and military style handguns. “The Commerce-Justice-
Science appropriations bill, which cruised through the House this week, contains several provisions directed
squarely at the Bureau of Alcohol, Tobacco, Firearms and Explosives’ (ATF) rule-making authority. Under the
measure, the ATF would be prohibited from banning certain forms of armor-piercing ammunition or blocking the
importation of military-style shotguns. Another provision would block federal agents from creating what critics say
is a gun registry … Among them is the ATF’s proposed — and later withdrawn — ban on certain forms of armor-
piercing ammunition used in AR-15 rifles … Eventually, the ATF relented and pulled back the bullet ban, but the
agency left the door open to reconsider the rule in the future. To make sure this doesn’t happen again, Republicans
included multiple provisions, authored by Reps. Richard Hudson (R-N.C.) and Thomas Massie (R-Ky.), in the bill
barring future action.” The amendment passed 250 to 171. [HR 2578, Vote #289, 6/3/15; On Agreeing to the
Amendment, 6/3/15; The Hill; 6/5/15]

Perry Voted For An Amendment That Prohibited The DOJ And DEA From Enforcement Actions Against
Commercial Hemp Growers. In June 2015, Perry voted for an amendment that prohibited the DOJ and DEA from
taking enforcement actions against commercial hemp growers. The amendment passed 289 to 132. [HR 2578, Vote
#288, 6/3/15; On Agreeing to the Amendment, 6/3/15]

Perry Voted For An Amendment That Stopped Use Of Federal Funds To Prevent States From Establishing
Laws Related To Cannibidiol Oil. In June 2015, Perry voted for an amendment that stopped use of federal funds
to prevent states from establishing laws related to cannibidiol oil. “An amendment by Rep. Suzanne Bonamici, D-
Oregon, that would block federal money from being used to prevent states from allowing the use, distribution,
possession, or cultivation of industrial hemp also passed. So did an amendment from Rep. Scott Perry, R-
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 630 of 834

                                                                    SCOTT PERRY Rese arch Book | 629

Pennsylvania, would prevent federal funds from stopping states from implementing laws relating to cannabidiol
oil.” The amendment passed 297 to 130. [HR 2578, Vote #286, 6/3/15; On Agreeing to the Amendment, 6/3/15;
NBC News, 6/3/15]

Perry Voted For An Amendment That Would Have Prohibited The Department Of Justice From Preventing
States From Establishing Their Own Rules Governing The Use, Distribution, Cultivation Or Possession Of
Marijuana. In June 2015, Perry voted for an amendment that that would have prohibited the Department of Justice
from preventing states from establishing their own rules governing the use, distribution, cultivation or possession of
marijuana. “Marijuana advocates have their sights set on legalization after lawmakers approved a number of pot-
friendly measures Wednesday in a government spending bill. The marijuana vote-a-rama was capped off by a
provision that would prohibit the Department of Justice (DOJ) from interfering with state medical marijuana laws.
But it’s a marijuana amendment that was rejected that has pot advocates even more excited. A provision that would
have blocked the Justice Department from interfering with state laws permitting the use of recreational marijuana
came just a few votes shy of passing. The measure would have essentially ended the federal prohibition on pot,
advocates say … An amendment from Reps. Tom McClintock (R-Calif.) and Jared Polis (D-Colo.) would have
blocked the DOJ from interfering with any state marijuana law, including laws that permit the recreational use of
pot. The provision failed, but not before garnering 206 votes, just a handful shy of the number needed to be
approved.” The amendment failed 206 to 222. [HR 2578, Vote #285, 6/3/15; On Agreeing to the Amendment,
6/3/15; The Hill, 6/3/15]

Perry Voted For Amendment To Prohibit Use Of Funds To Compel Journalists To Testify About
Information Obtained From Confidential Sources. In June 2015, Perry voted for an amendment to the
Commerce, Justice, Science, and Related Agencies Appropriations Act that “prohibit[s] the use of funds to compel
a person to testify about information or sources that the person states in a motion to quash the subpoena that he has
obtained as a journalist or reporter and that he regards as confidential.” [HR 2578, Vote #284, 6/3/15]

Perry Voted Against Amendment To Ban Federal Money Going To Discriminating Profiling By Law
Enforcement. In June 2015, Perry voted against an amendment to the Commerce, Justice, Science, and Related
Agencies Appropriations Act, that “prohibits use of funds for law enforcement agencies that engage in
discriminatory profiling based on gender, race, ethnicity, religion, sexual orientation, or national origin and also
prohibits the use of funds to repeal the December 14 revised profiling guidance issued by the Department of
Justice.” The amendment failed 184-244. [HR 2578, Vote #281, 6/3/15]

Perry Voted For Prohibiting The Use Of Funds To Prevent States From Creating Laws That Authorize Use
And Distribution Of Hemp Laws. In June 2015, Perry voted for an amendment to the Commerce, Justice,
Science, and Related Agencies Appropriations Act, that “prohibits the use of funds to prevent a State from
implementing its own State laws that authorize the use, distribution, possession, or cultivation of industrial hemp.”
The amendment passed 282-146. [HR 2578, Vote #280, 6/3/15]

Perry Voted For Amendment Increasing Funding For FBI Salaries And Expenses By $25 Million. In June
2015, Perry voted for an amendment increasing funding intended for FBI salaries and expenses by $25 million in
the FY 2016. “House Vote 275 Fiscal 2016 Commerce- Justice-Science Appropriations — FBI. Pittenger, R-N.C.,
amendment that would increase by $25 million the amount that would be provided for FBI salaries and expenses,
and would be offset by an equal reduction to the Legal Services Corporation.” The amendment failed 163 to 263.
[HR 275, Pittenger Amendment, Vote #275, 6/3/15; CQ Bill Tracker, 6/3/15]

Perry Voted For An Amendment Cutting $1 Million From Justice Department. In June 2015, Perry voted for
an amendment cutting $1 million from the Justice Department’ general legal activities. “House Vote 273 Fiscal
2016 Commerce-Justice-Science Appropriations — Justice Department General Legal Activities. Gosar, R-Ariz.,
amendment that would reduce funding for Justice Department general legal activities by $1 million, and increase
the spending reduction account by $1 million.” The amendment passed 228 to 198. [H.R. 2578, Gosar Amendment,
Vote #273, 6/2/15; CQ Bill Tracker, 6/2/15]
       Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 631 of 834

                                                                  SCOTT PERRY Rese arch Book | 630

Perry Voted For Amendment To Increase Funding For Mental Health Courts By $2 Million. In June 2015,
Perry voted for an amendment increasing funding for mental health courts and adult and juvenile collaborations
programs by $2 million in FY 2016. “House Vote 272 Fiscal 2016 Commerce-Justice-Science Appropriations —
Mental Health Courts and Adult and Juvenile Collaboration Program Grants. Lujan Grisham, D-N.M., amendment
that would increase funding for mental health courts and adult and juvenile collaboration program grants by $2
million, which would be offset by a $2 million reduction in funding for the Justice Department’s general
administration salaries and expenses account.” The amendment was adopted 417 to 10. [HR 2578, Grisham
Amendment, Vote #272, 6/2/15; CQ Bill Tracker, 6/2/15]

Perry Voted For Consideration Of Bill Providing For $51.4 Billion In Funding For The Departments Of
Justice And Commerce. In June 2015, Perry voted for a resolution providing for the consideration of H.R. 2557
and H.R. 2578. According to CQ Bill Track, “A resolution providing for consideration of HR 2577, a bill making
appropriations for the Departments of Transportation, and Housing and Urban Development, and related agencies
for the fiscal year ending Sept. 30, 2015, and for other purposes, and providing for consideration of HR 2578, bill
making appropriations for the Departments of Commerce and Justice, Science and related agencies for the fiscal
year ending Sept. 30, 2015, and for other purposes.” According to the Hill, “The House on Wednesday passed the
fourth of a dozen spending bills for fiscal 2016, funding the Justice and Commerce departments as well as science
agencies. Lawmakers approved the $51.4 billion measure in a 242-183 vote, after adopting amendments regarding
gun control, immigration, U.S.-Cuba relations, Guantánamo Bay and marijuana. Passage of the bill came after the
White House threatened to veto the legislation because of insufficient funding levels, capped by sequestration, and
controversial policy riders that would undermine President Obama’s policy to normalize relations with Cuba, relax
gun restrictions and block funds for the transfer of any detainees at Guantánamo Bay prison to the United States.”
The resolution passed 242 to 180. [H. Res. 287, Vote #268, 6/2/15; CQ Bill Track, 6/1/15; The Hill, 6/3/15]

    Appropriations Bill Would Have Relaxed Gun Restrictions. “The House on Wednesday passed the fourth of
    a dozen spending bills for fiscal 2016, funding the Justice and Commerce departments as well as science
    agencies. Lawmakers approved the $51.4 billion measure in a 242-183 vote, after adopting amendments
    regarding gun control, immigration, U.S.-Cuba relations, Guantánamo Bay and marijuana…. Passage of the bill
    came after the White House threatened to veto the legislation because of insufficient funding levels, capped by
    sequestration, and controversial policy riders that would undermine President Obama’s policy to normalize
    relations with Cuba, relax gun restrictions and block funds for the transfer of any detainees at Guantánamo Bay
    prison to the United States.” [The Hill, 6/3/15]

Defense

Perry Voted For Expanding Protections For FBI Whistleblowers. In December 2016, Perry voted for
“Chaffetz, R-Utah, motion to suspend the rules and pass the bill that would extend new protections to FBI
employees who file grievances authorized by a law or regulation, disclose information to the inspector general or
refuse to obey an order that would require the employee to violate a law.” The motion passed 404 to 0. [H.R. 5790,
Vote #616, 12/7/16; CQ, 12/7/16]

Perry Voted For FY 2017 National Defense Authorization Act. In December 2016, Perry voted for “Adoption of
the conference report on the bill that would authorize $611.2 billion for defense programs in fiscal 2017, including
$59.5 billion for overseas operations in Afghanistan, Iraq and Syria. It would authorize $222.4 billion for
operations and maintenance; $139.6 billion for military personnel; $7.9 billion for military construction and family
housing; $10 billion for ballistic-missile defense; and $33.5 billion for defense health care programs, including
$374 million from the overseas operations account. It would prohibit the use of funds for a new round of base
closures. The bill would authorize a 2.1 percent pay raise for military personnel. It would elevate U.S. Cyber
Command to an independent major command within the Defense Department. It would prohibit detainees at
Guantanamo Bay, Cuba, from being transferred to U.S. soil, and would prohibit the closing of the main base and
detention facility at Guantanamo. It would extend, through 2017, the authority for several bonus and special
payments for military members.” The bill passed 375 to 34. [S. 2943, Vote #600, 12/2/16; CQ, 12/2/16]
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 632 of 834

                                                                    SCOTT PERRY Rese arch Book | 631

Perry Voted Against Requiring The Treasury Department To Submit A Number Of Reports To Congress
Related To National Security. In July 2016, Perry voted against “Fitzpatrick, R-Pa., motion to suspend the rules
and pass the bill that would require the Treasury Department to submit a number of reports to Congress, including a
report on U.S. embassies with full-time or temporary Treasury attaches, a report on the advisability and
implications of transforming the Office of Terrorism and Financial Intelligence into a stand-alone bureau within the
Treasury, and an assessment of a pilot program to provide technical assistance to depository institutions and credit
unions operating in Somalia. The measure would also expand geographic targeting orders issued by the Treasury
Department to include all funds, including funds involved in electronic transfers.” The motion was agreed to 362-
45. [HR 5607, Vote #402, 7/11/16; CQ Floor Votes, 7/11/16]

Perry Voted For Closing Meetings Of The Conference Committee On National Defense Authorization To
Members Of The Public When Classified National Security Information May Be Discussed. In July 2016,
Perry voted for “Thornberry, R-Texas, motion that the meetings of the conference between the House and the
Senate on S 2943 (National Defense Authorization) may be closed to the public at such times as classified national
security information may be discussed, provided that any sitting member of Congress shall be entitled to attend any
meeting of the conference.” The motion was agreed to 397-14. [S 2943, Vote #400, 7/8/16; CQ Floor Votes,
7/8/16]

Perry Voted For Defunding Changes To The Selective Service System Registration Requirements. In July
2016, Perry voted for “Davidson, R-Ohio, amendment that would prohibit the use of funds to change the Selective
Service System registration requirements.” The amendment was adopted in Committee of the Whole 217-203. [H
Amdt 1244 to HR 5485, Vote #379, 7/7/16; CQ Floor Votes, 7/7/16]

    Amendment Effectively Prevented Women From Having To Register For The Draft. “The House on
    Thursday adopted an amendment that would effectively prevent women from having to register for the draft.
    The amendment to a general government spending bill, offered by Rep. Warren Davidson, R-Ohio, was
    approved 217-203. It would prohibit federal funds from being used to change the Selective Service registration
    requirements.” [Roll Call, 7/7/16]

Perry Voted For Decreasing Funding For The Selective Service System By $23 Million. In July 2016, Perry
voted for an amendment that would “decrease funding for the Selective Service System by $23 million and increase
the spending reduction account by the same amount.” The amendment failed 128-294. [HR 5485, Vote #363,
7/6/16; CQ Floor Votes, 7/6/16]

Perry Voted For Amendment That Would Prohibit DOD From Moving Guantanamo Detainees To The
United States. In June 2016, Perry voted for an amendment to the FY17 Department of Defense Appropriations
Act (HR 5293) that would “prohibit use of funds by the Defense Department to survey, assess or review potential
locations in the United States to house Guantanamo Bay detainees.” The amendment passed 245-175. [HR 5293,
Vote #319, 6/16/16; CQ Floor Votes, 6/16/16]

Perry Voted For Amendment That Would Prohibit Funding For DOD Directive That Addressed Climate
Change. In June 2016, Perry voted for an amendment to the FY17 Department of Defense Appropriations Act (HR
5293) that would “prohibit use of funds to implement a Defense Department directive related to climate change.”
The amendment passed 216-205. [HR 5293, Vote #314, 6/16/16; CQ Floor Votes, 6/16/16]

    DOD Climate Change Directive Helps Prepare For And Address Effects Of Climate Change. “The
    Department of Defense’s Directive 4715.21, released in mid-January in accordance with Obama’s 2013
    executive order requiring government agencies to prepare for climate change, received little coverage when it
    was first published. … [A]ccording to military and climate experts, it’s a critical step toward streamlining how
    different offices prepare for climate change, including designating specific officials to attend to specific tasks.
    The assistant secretary of defense for energy, installations and environment is named as DOD’s ‘primary
    climate change adaption official’ and charged with building infrastructure that will accommodate warming
    temperatures. The assistant secretary of defense for acquisition is responsible for ensuring weapons systems
       Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 633 of 834

                                                                  SCOTT PERRY Rese arch Book | 632

    and equipment acquisitions are adapted for changing weather patterns. Another official is charged with drawing
    up plans for future disasters resulting from climate change, from offering humanitarian assistance to preparing
    for new conflicts.” [Politico, 6/23/16]

Perry Voted For Amendment That Would Allow DOD To Provide New Military Recruits With Cash
Voucher For Running Shoes. In June 2016, Perry voted for an amendment to the FY17 Department of Defense
Appropriations Act (HR 5293) that sought to “ensure that the Department of Defense retains its statutory authority
to provide new military recruits a small cash voucher that they can use to purchase running shoes for training.” The
amendment failed 155-265. [HR 5293, Vote #313, 6/16/16; Congress.gov, 6/16/16]

Perry Voted For Amendment To Cut $200 Million From Reimbursements Owed To Pakistan For
Supporting U.S. Military Efforts To Counter ISIS. In June 2016, Perry voted for an amendment to the FY17
Department of Defense Appropriations Act (HR 5293) that would “reduce by $200 million funding for payments to
reimburse nations for support provided to U.S. military and stability operations in Afghanistan and to counter the
Islamic State, with the aim of reducing funding to Pakistan from $900 million to $700 million.” The amendment
failed 191-230. [HR 5293, Vote #312, 6/16/16; CQ Floor Votes, 6/16/16]

Perry Voted Against Amendment Eliminating Requirement That U.S. Air Force Base In Germany Only Use
U.S.-Sourced Energy. In June 2016, Perry voted against an amendment to the FY17 Department of Defense
Appropriations Act (HR 5293) that would “remove a section of the bill that would require the Air Force to use
U.S.-sourced energy as the base load energy for heating at U.S. defense installations in Kaiserslautern, Germany.”
The amendment passed 268-153. [HR 5293, Vote #311, 6/16/16; CQ Floor Votes, 6/16/16]

Perry Voted Against Amendment To Prevent Funding For Military Base Closures. In June 2016, Perry voted
against an amendment to the FY17 Department of Defense Appropriations Act (HR 5293) that would “remove a
section of the bill that would prohibit use of funds for a new Base Realignment and Closure round.” The
amendment failed 157-263. [HR 5293, Vote #310, 6/16/16; CQ Floor Votes, 6/16/16]

Perry Voted Against Amendment That Would Cut $76 Million From Air Force’s Long Range Standoff
Weapon. In June 2016, Perry voted against an amendment to the FY17 Department of Defense Appropriations Act
(HR 5293) that would “decrease funding for Air Force research and development by $76 million and would transfer
the money to the spending reduction account, with the aim of reducing funding for the Long Range Standoff
weapon by $76 million.” The amendment failed 159-261. [HR 5293, Vote #309, 6/16/16; CQ Floor Votes, 6/16/16]

Perry Voted For Amendment That Would Reallocate $109 Million From The Air Force To Defense-Wide
R&D, Missile Defense Agency. In June 2016, Perry voted for an amendment to the FY17 Department of Defense
Appropriations Act (HR 5293) that would “increase funding for defense-wide research and development by
approximately $109 million, and would reduce funding for Air Force research and development by the same
amount, with the aim of adding additional funding for directed energy and other research and development at the
Missile Defense Agency.” The amendment failed 177-243. [HR 5293, Vote #308, 6/16/16; CQ Floor Votes,
6/16/16]

Perry Voted Against Amendment To Provide $1 Million For “Office Of Good Jobs” At DOD By Cutting The
Same Amount From Defense-Wide Operations. In June 2016, Perry voted against an amendment to the FY17
Department of Defense Appropriations Act (HR 5293) that would “decrease funding for defense-wide operations
and maintenance by $1 million, and increase funding by the same amount, with the aim of creating an Office of
Good Jobs for the Defense Department.” The amendment failed 172-248. [HR 5293, Vote #307, 6/16/16; CQ Floor
Votes, 6/16/16]

Perry Voted For Amendment Increasing Funding For Army Operations And Maintenance, While Cutting
Defense-Wide Operations. In June 2016, Perry voted for an amendment to the FY17 Department of Defense
Appropriations Act (HR 5293) that would “increase funding for Army operations and maintenance by $170 million,
with the aim of preventing a cut to depots and the Organic Industrial Base, which would be offset by reductions in
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 634 of 834

                                                                   SCOTT PERRY Rese arch Book | 633

funding for defense-wide operations and maintenance and certain environmental restoration accounts.” The
amendment failed 205-216. [HR 5293, Vote #306, 6/16/16; CQ Floor Votes, 6/16/16]

Perry Voted For FY2017 Military Construction And Veterans Affairs Appropriations Bill. In May 2016,
Perry voted for the House Military Construction-Veterans Affairs Appropriations bill that “would provide $81.6
billion in discretionary spending, including $172 million in Overseas Contingency Operations funding. The
Veterans Health Administration’s medical services account would receive a total of $52.5 billion for veterans
medical services for fiscal 2017, the bulk of which would be advance funding that was provided by prior-year
appropriations laws. It would provide $7.9 billion for military construction, including $1.3 billion for family and
military housing. The bill would provide $66.4 billion in advance appropriations for certain VA medical accounts
for fiscal 2018. It also would include $103.9 billion in advance fiscal 2018 appropriations for mandatory VA
benefits.” The bill passed, 295-129. [HR 4974, Vote #228, 5/19/16; CQ Floor Votes, 5/19/16]

Perry Voted For FY2017 National Defense Authorization Act. In May 2016, Perry voted for the FY2017
National Defense Authorization ActNDAA, “that would authorize $602.2 billion in discretionary funding for
defense programs in fiscal 2017. The total would include $58.8 billion for Overseas Contingency Operations
funding, of which $23.1 billion of would be used for non-war, base defense budget needs. As amended, the bill
would require the president to seek Senate confirmation of his national security adviser if the staff of the National
Security Council exceeds 100 employees.” The bill passed, 277-147. [HR 4909, Vote #216, 5/18/16]

Perry Voted Against Repealing 2001 Authorization For Use Of Military Force. In May 2016, Perry voted
against an amendment “that would repeal the 2001 Authorization for Use of Military Force 90 days after the bill’s
enactment.” The amendment failed, 138-285. [HR 4909, Vote #210, 5/18/16]

Perry Voted For FY 2016 National Defense Authorization Act, Which Lifted Sequester Caps On Defense
Spending For Two Years. In November 2015, Perry voted for suspending the rules and passing the FY 2016
National Defense Authorization Act. The bill provided that, “the annual [defense] spending caps will be lifted for
another two years, the 10-year spending caps created under the Budget Control Act of 2011 remain in place.” The
bill passed 370-58. [S 1356, Vote #618, 11/5/15; Vice News, 10/29/15]

    FY 2016 NDAA Included $715 Million For Iraqi Forces Fighting ISIS. “Fiscal 2016 Defense Authorization
    — Passage…It also would authorize $715 million for security assistance to Iraqi forces fighting the Islamic
    State of Iraq and the Levant (ISIL).” [CQ, accessed 1/7/16]

    FY 2016 NDAA Included $599 Billion In Discretionary Funding For Defense Programs. “Fiscal 2016
    Defense Authorization — Passage… the bill that, as amended, would authorize $599 billion in discretionary
    funding for defense programs in fiscal 2016.” [CQ, accessed 1/7/16]

    FY 2016 NDAA Included Provisions Restricting The Ability Of The President To Transfer Prisoners
    From Guantanamo Bay Detention Center To Third Party Countries. “Fiscal 2016 Defense Authorization
    — Passage… The measure would place new restrictions on the ability of the president to transfer prisoners
    from the Guantanamo Bay, Cuba, detention center to third-party countries.” [CQ, accessed 1/7/16]

Perry Voted For Eliminating $500 Million In New Funding For The Maritime Security Program. In October
2015, Perry voted for an amendment to strip $500 million in new funding for the Maritime Security Program.
According to Democratic Whip Steny Hoyer, “This amendment would harm America’s national security. Under the
program that it seeks to eliminate, the Pentagon reserves capacity on roughly 60 U.S.-flagged commercial ships to
ensure the supply and transport of American troops. It is a program that supports our private sector as well,
requiring the Defense Department to contract private commercial ships rather than building their own. So there was
not redundancy, but complementary ability. It is a program that enhances America’s national security by ensuring
that our military can depend on U.S.-flagged and crewed vessels instead of foreign ones. It is a program that
supports important domestic maritime jobs.” The amendment failed 109 to 306. [HR 702, Vote #545, 10/9/15;
Amash Amendment, 10/9/15]
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 635 of 834

                                                                   SCOTT PERRY Rese arch Book | 634


Perry Voted For Agreeing To The Conference Report Of The FY16 National Defense Authorization Act. In
October 2015, Perry voted for “Adoption of a conference report to accompany the National Defense Authorization
Act (HR 1735) that would authorize $604.2 billion for discretionary defense spending, including $515 billion for
discretionary spending subject to sequester-reduced spending caps for FY 2016 for the base defense budget and
$89.2 billion for the Overseas Contingency Operations (OCO).” The conference report was adopted, 270-156. [HR
1735, Vote #532, 10/1/15; CQ, 10/1/15]

    President Obama Vetoed The Bill Because It Sidestepped Budget Limitations And Restricted Transfer
    Of Detainees Held At Guantanamo Bay. “President Obama exercised his veto power Thursday for just the
    fifth time in his presidency, rejecting a defense authorization bill because of the way it would sidestep budget
    limitations for the military and because it would restrict the transfer of detainees being held at Guantanamo
    Bay. The White House said that the National Defense Authorization Act (NDAA) would tap an overseas
    contingency operations account designed for emergencies and war costs and use it as a ‘slush fund’ to avoid
    budget restrictions. Those restrictions — known as sequestration — would impose offsetting across-the-board
    cuts if spending passed certain levels.” [Washington Post, 10/22/15]

    Bill Included 1.3 Percent Military Pay Raise. “The bill includes a host of military pay and benefits
    authorizations, and would allow Obama to set the 2016 military pay raise at 1.3 percent.” [Military Times,
    10/1/15]

Perry Voted Against Shifting $38 Billion From OCO Account To Defense Base Budget. In October 2015,
Perry voted against a motion that “would transfer $38.3 billion from the Overseas Contingency Operations (OCO)
account to the Department of the Defense based budget by striking the requirement that the administration treat
these funds as emergency war funding.” The motion failed, 186-241. [CQ Floor Votes, 10/1/15; HR 1735, Vote
#531, 10/1/15]

Perry Voted For The House Version Of The Fiscal Year 2016 $578.6 Billion Defense Appropriations Bill. In
June 2015, Perry voted for legislation to “provide $578.6 billion in discretionary funding for the Defense
department in fiscal 2016. The total would include $490.2 billion in base Defense department funds and $88.4
billion for the Overseas Contingency Operations account, and would provide that $37.5 billion in OCO funding be
used in support of base budget requirements. The bill would provide roughly $218.8 billion for operations and
maintenance, approximately $116.7 billion for procurement, approximately $67.9 billion for research and
development and $133.2 billion for military personnel, including a 2.3 percent pay raise. It also would provide
roughly $31.7 billion for the Defense Health Program. The measure would provide $715 million for security
assistance to Iraqi forces fighting the Islamic State and at least $600 million to aid Jordan in its fight against that
group. It also would provide $600 million to continue training and equipping moderate Syrian opposition forces and
would appropriate $200 million for lethal weapons for Ukraine. As amended, the bill would bar use of funds by the
National Security Agency or the Central Intelligence Agency to mandate that a company alter products or services
to permit electronic surveillance of users, except for mandates or requests authorized under the Communications
Assistance for Law Enforcement Act.” The bill passed 278-149. [HR 2685, Vote #358; CQ Floor Votes, 6/11/15]

    Bill Added $38 Billion Above The Budget Caps Created By The Sequester. “The House on Thursday
    approved this year’s spending bill for the Pentagon in a 278-149 vote. Passage of the $579 billion bill came
    after the White House threatened a veto of the legislation over insufficient funding levels and controversial
    policy riders that would prohibit funds from being used to transfer detainees imprisoned at Guantanamo Bay to
    the United States. It also passed despite heavy opposition among Democrats and some conservatives over the
    use of a war fund to boost defense spending next year. Republicans added $38 billion to the war fund to give
    the Pentagon spending above the budget caps created by the sequester, but they left the limits in place for
    nondefense spending. Democrats and the White House want the sequester lifted in full.” [The Hill, 6/11/15]

Perry Voted Against An Additional $5 Million For Funding Army Medical Research. In June 2015, Perry
voted against “an additional $5 million for the U.S. Army Medical Research and Material Command to implement
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 636 of 834

                                                                  SCOTT PERRY Rese arch Book | 635

congressionally-directed medical research programs and an additional $2 million for the Operation and
Maintenance Army account. It also would provide an additional $2 million for the Operation and Maintenance
Defense-Wide account and reduce funding for that account by $9 million.” The motion to recommit failed 186-240.
[HR 2685, Vote #357; CQ Floor Votes, 6/11/15]

Perry Voted For Prohibiting Department Of Defense From Transferring Mine-Resistant Ambush-Protected
Vehicles To Local Law Enforcement Agencies. In June 2015, Perry voted for the prohibition of “funds to transfer
mine-resistant ambush-protected vehicles from the Defense Department to local law enforcement agencies.” The
amendment failed, 166-262. [HR 2685, Vote #353; CQ Floor Votes, 6/11/15]

    The Pentagon Has Transferred Mine-Resistant Ambush Protected Vehicles To Law Enforcement
    Agencies In Recent Years. “Here at The Watch, we’re looking for the smallest town in America to acquire an
    MRAP, or Mine-Resistant Ambush Protected armored personnel vehicle. For the past few years, the Pentagon
    has been giving these vehicles to police departments across the country. The unwieldy behemoths have little
    real application in domestic police work. They’re designed for use on a battlefield. (The Pentagon offers no
    training to police departments when it gives the vehicles away. And they’ve been known to tip over.)”
    [Washington Post, 4/18/14]

Perry Voted For Prohibiting Funds For Army Aircrew Combat Uniforms. In June 2015, Perry voted for an
amendment that would have prohibited the “use of funds to procure any Army aircrew combat uniforms.” The
amendment failed, 51- 378. [HR 2685, Vote #352; CQ Floor Votes, 6/11/15]

Perry Voted Against Amendment To Prohibit Transferring Flash-Bang Grenades To Local Law
Enforcement. In June 2015, Perry voted against an amendment that would “prohibit use of funds to transfer flash-
bang grenades from the Defense Department to local law enforcement agencies.” The amendment failed, 165-265.
[H.R. 2685, Vote #351, 6/11/15; CQ Floor Votes, 6/11/15]

Perry Voted For Amendment To Prohibit Navy From Divesting Or Transferring Search And Rescue Units
From Marine Corps. In June 2015, Perry voted for an amendment that would “prohibit use of funds by the Navy
to divest or transfer any search and rescue units from the Marine Corps.” The amendment failed, 81-347. [H.R.
2685, Vote #350, 6/11/15; CQ Floor Votes, 6/11/15]

Perry Voted For Reducing Funding For Defense Operation And Maintenance Account By $430 Million. In
June 2015, Perry voted for an amendment “that would reduce the Defense-wide operation and maintenance account
by $430 million.” The amendment failed, 117-315. [CQ Floor Votes, 6/10/15; HR 2685, Vote #340, 6/10/15]

Perry Voted For Ending Prohibition On Transferring Funds To Sea Based Deterrence Fund. In June 2015,
Perry voted for an “amendment that would strike section 8122 of the bill, which bars funds from being transferred
to the National Sea Based Deterrence Fund.” The amendment passed, 321-111. [CQ Floor Votes, 6/10/15; HR
2685, Vote #339, 6/10/15]

Perry Voted Against Striking Measure To Require Including U.S. Coal For Heating At U.S. Defense
Installations Overseas. In June 2015, Perry voted against an amendment “that would strike section 8053 of the
bill, which would require the secretary of the Air Force to implement cost-effective facility heating agreements in
the Kasierlautern Military Community in Germany provided that such agreements include U.S. coal as the base
load energy for municipal district heat at U.S. defense installations.” The amendment passed, 252-179. [HR 2685,
Vote #335, 6/10/15]

Perry Voted Against Increasing Funding For Defense Wide Operations. In June 2015, Perry voted against an
amendment “that would reduce the Army’s operation and maintenance funding by $3 million and increase Defense-
wide operations and maintenance by a net $2 million.” The amendment was rejected, 195-237. [CQ Floor Votes,
6/10/15; HR 2685, Vote #334, 6/10/15]
       Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 637 of 834

                                                                 SCOTT PERRY Rese arch Book | 636

Perry Voted For FY16 National Defense Authorization Act. In May 2015, Perry voted for the FY16 National
Defense Authorization Act “that authorizes $612 billion in government funding for programs at the Department of
Defense.” The bill passed, 269-151. [NBC News, 5/15/15; H.R 1735, Vote #239, 5/15/15]

    Bill Allowed Concealed Carry Of Firearms On Military Installations. “The U.S. House passed the National
    Defense Authorization Act (NDAA) for the 2016 fiscal year on Friday, including an amendment that would
    allow military base commanders to authorize the concealed carry of firearms on military installations.” [KVUE,
    5/15/15]

    Bill Placed Restrictions On President To Transfer Prisoners From Guantanamo Bay. “The measure would
    place new restrictions on the ability of the president to transfer prisoners from the Guantanamo Bay, Cuba,
    detention center to third-party countries and would continue existing prohibitions against transferring such
    detainees to the United States or its territories.” [CQ Floor Votes, 5/15/15]

Perry Voted Against Ensuring A Pay Raise For Servicemembers & To Ensure They Were Paid In Event Of
Government Shutdown. In May 2015, Perry voted against a motion to recommit that would ensure a 2.3% pay
increase for fiscal year 2016 for servicemembers and would ensure that servicemembers are paid in the event of a
government shutdown. [HR 1735, Vote #238, 5/15/15]

Perry Voted Against Striking Provision Placing Limits On Funding Used To Dismantle Nuclear Weapons. In
May 2015, Perry voted against an amendment that would “strike a section of the bill that would place limits on the
use of funding authorized for the National Nuclear Security Administration in fiscals 2016 through 2020 for
dismantlement of nuclear weapons.” The amendment failed, 178-242. [H.R 1735, Vote #237, 5/15/15; CQ Floor
Votes, 5/15/15]

Perry Voted Against Amendment Requiring Funding For Replacement Submarines To Come From Navy
Accounts Instead Of Sea-Based Deterrent Fund. In May 2015, Perry voted against an amendment that would
“require funding for the Navy’s new Ohio-class replacement submarines to come from their traditional Navy
accounts, instead of the Sea-Based Deterrent Fund…” The amendment failed, 43 to 375. [H.R. 1735, Vote #235,
5/15/15; Congress.gov, accessed 5/26/15]

    Amendment Would Transfer Funds From Sea-Based Deterrent Fund To Navy’s Budget. The amendment
    would also “[transfer] funds from the Sea-Based Deterrent Fund back into their historic Navy budget lines.”
    [Congress.gov, accessed 5/26/15]

Perry Voted Against Reducing The Number Of Naval Operation Carriers From 11 To 10. In May 2015, Perry
voted against an amendment reducing from 11 to 10 the statutory requirement for the number of operational carriers
that the U.S. Navy must have. The amendment failed, 60- 363. [HR 1735, Vote #228; CQ Floor Votes, 5/14/15]

Perry Voted Against Reducing Atomic Energy Defense By $25 Million And Apply Savings To Deficit
Reduction. In April 2015, Perry voted against an amendment to the energy and water development funding bill that
reduce the Atomic Energy Defense Activities National Nuclear Security Administration, Weapons Activities
Account by $25 million and to apply the savings to the spending reduction account. “The first amendment the
National Nuclear Security Administration’s Weapons Activities Account for the W80-4 Life Extension Program by
$25,000,000, applying this savings to deficit reduction. This technology is used in our Long Range Stand Off
(LRSO) weapon.” The amendment was rejected 149 to 272. [H.AMDT.181, Vote #204, 4/30/15; Congressional
Documents, 5/1/15]

Perry Voted AgainstReducing National Nuclear Security Administration Funding By $167 Million. In April
2015, Perry voted against an amendment to the energy and water development funding bill that would apply
$167,050,000 to the savings reduction account for the new nuclear arm cruise missile. “Quigley, D-Ill., amendment
that would reduce the National Nuclear Security Administration weapons activities by $167 million and transfer the
       Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 638 of 834

                                                                 SCOTT PERRY Rese arch Book | 637

same amount to the spending reduction account.” The amendment was rejected 164 to 257. [H.AMDT.181, Vote
#203, 4/30/15; CQ 4/30/15]

Perry Voted For Amendment That Prevented Use Of OCO Funds For Defense Military Construction
Projects. In April 2015, Perry voted for the second Mulvaney amendment that prevented the use of funds under the
Pentagon’s Overseas Contingency Operations (OCO) account for Defense military construction projects. “Reps.
Chris Van Hollen (D-Md.), the top Democrat on the House Budget Committee, and Rep. Mick Mulvaney (R-S.C.),
a member of the conservative House Freedom Caucus, offered an amendment to strike provisions of the bill for
military construction projects that use funds from the Pentagon’s war fund, known as the Overseas Contingency
Operations account.” The amendment failed to pass 190 to 231. [HR 2029, Vote #186; On Agreeing to the
Amendment, 4/29/15; The Hill, 4/30/15]

Perry Voted For Amendment That Prevented Use Of OCO Funds For Air Force Construction Projects. In
April 2015, Perry voted for the first Mulvaney amendment that prevented the use of OCO funds for Air Force
construction projects. “Mick Mulvaney, a South Carolina Republican, and Chris Van Hollen, a Maryland Democrat
running for Senate, are joining forces to block a series of Pentagon spending increases that underpin the GOP’s
spending strategy this year … they could jeopardize a $38 billion Pentagon boost that GOP leaders used to woo
support from defense hawks … Mulvaney and Van Hollen plan to propose amendments to strike every penny of
OCO money not used for war from here on out, including in Defense and State department bills … The Mulvaney-
Van Hollen duo’s test vote Thursday night showed they still have some support work to do. The three Mulvaney-
Van Hollen amendments would have eliminate $530 million of OCO money that’s supposed to be used for
construction projects on military bases and installations.” The amendment failed to pass 192 to 229. [HR 2029,
Vote #185; On Agreeing to the Amendment, 4/29/15; Politico, 4/30/15]

    Mulvaney Amendments Cut $530 Million In Funds Under Pentagon’s Overseas Contingency Operations
    (OCO) Account For Military Construction Projects. “Mick Mulvaney, a South Carolina Republican, and
    Chris Van Hollen, a Maryland Democrat running for Senate, are joining forces to block a series of Pentagon
    spending increases that underpin the GOP’s spending strategy this year … they could jeopardize a $38 billion
    Pentagon boost that GOP leaders used to woo support from defense hawks … Defense funds were supposed to
    be frozen below caps laid out in a 2011 deficit-reduction law. But GOP leadership planned to dole out an extra
    $38 billion for the Pentagon using OCO, which isn’t subject to the caps … The three Mulvaney-Van Hollen
    amendments would have eliminate $530 million of OCO money that’s supposed to be used for construction
    projects on military bases and installations.” [Politico, 4/30/15]

Perry Voted For Amendment That Prevented Use Of OCO Funds For Navy And Marine Corps
Construction Projects. In April 2015, Perry voted for the Van Hollen amendment that prevented the use of OCO
funds for Navy and Marine Corps construction projects. “Mick Mulvaney, a South Carolina Republican, and Chris
Van Hollen, a Maryland Democrat running for Senate, are joining forces to block a series of Pentagon spending
increases that underpin the GOP’s spending strategy this year … they could jeopardize a $38 billion Pentagon boost
that GOP leaders used to woo support from defense hawks … Mulvaney and Van Hollen plan to propose
amendments to strike every penny of OCO money not used for war from here on out, including in Defense and
State department bills … The Mulvaney-Van Hollen duo’s test vote Thursday night showed they still have some
support work to do. The three Mulvaney-Van Hollen amendments would have eliminate $530 million of OCO
money that’s supposed to be used for construction projects on military bases and installations.” The amendment
failed to pass 191 to 229. [HR 2029, Vote #184; On Agreeing to the Amendment, 4/29/15; Politico, 4/30/15]

Perry Voted For Budget Plan That Prohibited Increased OCO Defense Spending Without Offsetting Cuts. In
March 2015, Perry voted for a budget that would set funding for the Overseas Contingency Operations war funding
account at $94 billion in FY2016. This budget plan “would have required offsets over $73.5 billion in the OCO
fund, which pays for wars and other overseas activities and is not subject to sequester caps.” The amendment failed
105 to 319. [H Con Res 27, Vote #140, 3/25/15; US News, 3/25/15]
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 639 of 834

                                                                    SCOTT PERRY Rese arch Book | 638

Perry Voted Against A Motion Exempting Federal Regulations Aimed At Halting Nuclear Proliferation
From New Rulemaking Requirement. In February 2015, Perry voted against a motion that would “would provide
exemptions for rules and regulations that stop the proliferation, spread or development of nuclear weapons” from
the new rulemaking requirements in HR 527, under which “the SBA would have new authority to ensure agencies
comply with the law’s regulatory review requirements, including by getting more directly involved with agency
reviews of proposed rules. It would expand the ability of small businesses and other small entities affected by an
agency’s regulations to legally challenge those rules.” The motion failed, 182-240. [HR 527, Vote #67, 2/5/15; CQ
News, 2/5/15, 2/5/15]

Disaster Aid

Perry Voted For Codifying FEMA’s Search And Rescue System. In December 2016, Perry voted for “Barletta,
R-Pa., motion to suspend the rules and pass the bill, as amended, that would codify the operational requirements of
the U.S. search and rescue system and would affirm the Federal Emergency Management Agency’s responsibility
for the system’s administration, and would ensure that private citizens who leave their jobs as part of a FEMA
disaster response would be guaranteed their jobs when they return. The measure would require the FEMA
administrator to develop a comprehensive plan to finance and replace search and rescue equipment.” The motion
passed 405 to 7. [S. 2971, Vote #615, 12/7/16; CQ, 12/7/16]

Perry Voted For A Tax Deduction For Citrus Growers To Expense The Cost Of Replanting Crops Damaged
Or Destroyed By Natural Disaster. In September 2016, Perry voted for a “Buchanan, R-Fla., motion to suspend
the rules and pass the bill that would allow citrus growers with at least a majority interest in replanted citrus crops
to, under the tax code, expense the cost of replanting crops damaged or destroyed by natural disaster. The measure
would allow the expensing the costs of replanting such crops through Dec. 31, 2025.” The bill passed 400 to 20.
[HR 3957, Vote #528, 9/21/16; CQ, 9/21/16]

Perry Voted Against Preserving Legal Recourse To Salvage And Reforestation Projects Conducted In
Response To Catastrophic Events. In July 2015, Perry voted against an amendment that would “strike section 203
and Title III from the bill, which impose restrictions on lawsuits. Section 203 prohibits restraining orders,
preliminary injunctions and injunctions pending appeal against salvage and reforestation projects conducted in
response to catastrophic events.” The amendment failed, 181 to 247. [HR 2647, Vote #427, 7/9/15; CQ Floor
Votes, 7/9/15]

Perry Voted Against Striking Provision Allowing Vacant Public Land Grazing Allotments When Existing
Allotment Is Unusable Due To Drought Or Wild Fire. In July 2015, Perry voted against “an amendment to strike
section 433, which provides for vacant public land grazing allotments when an existing allotment is unusable due to
drought or wildfire.” The amendment failed 178 to 251. [HR 2822, Vote #399, 7/8/15; H AMDT 570, 7/8/15]

Perry Voted Against Amendment To Increase Funding For Inland Oil Spill Programs. In July 2015, Perry
voted against an amendment to increase funding for inland oil spill programs. The Amendment would reduce
funding for Bureau of Ocean Energy Management by $5,434,000 and to increase funding for Inland Oil Spill
Programs by a similar amount. According to the amendment’s sponsor, Rep. Lois Capps, “When it comes to oil
spills, the damage gets worse by the minute, so ensuring that spill response teams are properly trained and prepared
to respond quickly is essential to minimizing the impacts. This is precisely why the EPA has jurisdiction over the
inland oil spill program. … Despite its scope and importance, this program has been seriously underfunded for
years, and H.R. 2822 only makes things worse by funding this program at nearly 25 percent less than the President
Requested. My amendment would simply increase funding for this program by 5.4 million, to match the President’s
requested amount of $23.4 million for fiscal year 2016.” The amendment failed, 184 to 243. [HR 2822, Vote #394,
7/8/15; Bill Summary, Library of Congress, 7/8/15, House Congressional Record, Page H4741, 6/25/15]

Perry Voted Against Storm Impact Prevention, FEMA Funding. In January 2015, Perry voted against a bill
“that would authorize $21 million per year from fiscal 2015-2017 for the National Windstorm Impact Reduction
Program. For each year, it would authorize $5.3 million for the Federal Emergency Management Agency, $9.7
       Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 640 of 834

                                                                  SCOTT PERRY Rese arch Book | 639

million for the National Science Foundation, $4.1 million for the National Institutes for Standards and Technology
and $2.3 million for the National Oceanic and Atmospheric Administration.” The bill passed 381-39. [HR 23, Vote
#10, 1/7/15; CQ Votes]

Economy & Business

Perry Voted For Establishing New Entities In The Securities And Exchange Commission To Help Small
Businesses Comply With Agency Rules And Raise Capital. In December 2016, Perry voted for the “Garrett, R-
N.J., motion to suspend the rules and pass the bill that would establish two new entities within the Securities and
Exchange Commission to help small businesses navigate and comply with the agency and regulations, and raise
capital. The measure would also increase the number of accredited investors who can form a qualifying venture
capital fund to invest in small businesses, would clarify who is considered an accredited investor eligible to make
certain small-business investments, and would define a ‘crowdfunding’ vehicle.” The motion passed 391 to 2. [H.R.
6427, Vote #602, 12/5/16; CQ, 12/5/16]

Perry Voted For Allowing The Department Of Commerce To Promote Concrete Masonry Production. In
November 2016, Perry voted for a motion to suspend the rules and pass, as Amended the Concrete Masonry
Products Research, Education, and Promotion Act of 2015 that “would allow concrete masonry producers, through
Commerce Department orders, to establish a program of research, generic promotion and education to improve,
maintain and develop markets for concrete masonry products.” The motion passed 355 to 38. [H.R. 985, Vote #575,
11/14/16; CQ, 11/14/16]

Perry Voted Against Amendment Narrowing The Exemption From XBRL Reporting Requirements To Only
“Emerging Growth Companies.” In February 2016, Perry voted against an amendment “narrow[ed] the
underlying bill’s exemption from XBLR requirements to only ‘Emerging Growth Companies’ and only for a period
of three years, while permitting such companies to elect to use XBLR for such reporting.” The amendment failed
173 to 248. [HR 1675, Vote #59, 2/3/16; Daily Whip, 2/3/16; CQ Floor Votes, 2/3/16]

    XBRL Is A Financial Reporting Language Provides Faster And More Efficient Reporting For
    Compliance, Performance, And Business Reports. “In a nutshell, XBRL provides a language in which
    reporting terms can be authoritatively defined. Those terms can then be used to uniquely represent the contents
    of financial statements or other kinds of compliance, performance and business reports. XBRL lets reporting
    information move between organisations(sic) rapidly, accurately and digitally.” [XBRL.org, accessed 3/9/16]

    “Emerging Growth Companies” Are Companies With Gross Annual Revenues Less Than $1 Billion. “An
    ‘emerging growth company’ is defined in the Securities Act and the Exchange Act as an issuer with “total
    annual gross revenues” of less than $1 billion during its most recently completed fiscal year.” [Securities and
    Exchange Commission, 12/21/15]

Perry Voted Against Limiting The Exemption From XBRL Reporting For Emerging Growth Companies To
Companies That Are First Required To File With The SEC After The Bill’s Enactment. In February 2016,
Perry voted against an amendment that would “limit the exemption under the bill for emerging growth companies
and companies with annual revenues of less than $250 million from the current requirement for companies to use
eXtensible Business Reporting Language (XBRL), an interactive data format, for filing financial statements with
the Securities and Exchange Commission. Specifically, the amendment would limit the exemption to issuers that
are first required to file financial statements after the bill’s enactment.” The amendment failed 194 to 221. [HR
1675, Vote #58, 2/3/16; CQ Floor Votes, 2/3/16]

    XBRL Is A Financial Reporting Language Provides Faster And More Efficient Reporting For
    Compliance, Performance, And Business Reports. “In a nutshell, XBRL provides a language in which
    reporting terms can be authoritatively defined. Those terms can then be used to uniquely represent the contents
    of financial statements or other kinds of compliance, performance and business reports. XBRL lets reporting
    information move between organisations(sic) rapidly, accurately and digitally.” [XBRL.org, accessed 3/9/16]
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 641 of 834

                                                                   SCOTT PERRY Rese arch Book | 640


Perry Voted Against Amendment Directing Securities And Exchange Commission (SEC) To Study
Prevalence Of Employee Ownership Plans In Companies That Include Social Benefit. In February 2016, Perry
voted against an amendment that would have “direct[ed] the Securities and Exchange Commission to study and
report to Congress on the prevalence of employee ownership plans within companies that include a flexible or
social benefit component in their articles of incorporation, as permitted by relevant state laws.” The amendment
failed 180 to 243. [HR 1675, Vote #57, 2/3/16; CQ Floor Votes, 2/3/16]

Perry Voted For Bill To Undercut The Federal Reserve’s Ability To Independently Set U.S. Monetary
Policy. In November 2015, Perry Perry Voted Forthe Fed Oversight Reform and Modernization (FORM) Act, a
bill that would direct the Federal Reserve to be “more open in communicating monetary policy decisions and
require it to use a mathematical rule in deciding on interest rates… Under the bill, the Fed would be required to use
a formula to set interest rates but would be allowed to deviate from that strategy if economic conditions warranted a
change. The Fed’s chosen formula would be subject to a review by the Government Accountability Office, and the
GAO would be required to audit the Fed anytime the central bank chose to make changes to its rule.” The bill
passed by a vote of 241-185. [H R 3189, Vote #641, 11/19/15; Associated Press, 11/19/15]

Perry Voted Against Amendment That Increased The Freight Program Small Project Funding. In November
2015, Perry oted against an amendment that “sought to increase the freight program small project set aside from 10
percent to 20 percent” The amendment failed, 160 to 263. [HR 22, H Amdt. 764, Vote #592, 11/3/15]

   Transportation Bill Included Funding For National Freight Program. “Several members also praised the
   creation of a national freight program, funded at $725 million in fiscal 2016, $735 million in fiscal 2017 and
   $750 million each year thereafter. California transportation agencies, such as the Alameda Corridor-East
   Construction Authority in the San Gabriel Valley, supported the idea, Napolitano’s staff said. The program
   designates certain highways as part of a national freight network, providing $4.5 billion a year to expand the
   network’s capacity and reduce congestion.” [Los Angeles Times, 11/12/15]

Perry Voted Against Amendment That Allowed Government Projects To Be Combined To Meet Higher
Project Threshold. In November 2015, Perry voted against an amendment that “sought to allow for a program of
eligible projects to count as a single project to meet the $100 million threshold of project costs. An amendment
numbered 31 printed in Part B of House Report 114-325 to allow for a program of eligible projects to count as a
single project to meet the $100,000,000 threshold of project costs.” The amendment failed, 174 to 248. [HR 22, H
Amdt. 763, Vote #591, 11/3/15]

Perry Voted Against Extending The Redesignation Period For Historically Underutilized Business Zones To
Seven Years. In July 2016, Perry voted against “Carney, D-Del., amendment that would extend the redesignation
period for HUBZones, a Small Business Administration program for small companies, to seven years.” The
amendment was rejected in Committee of the Whole 131-292. [H Amdt 1265 to HR5485, Vote #393, 7/7/16; CQ
Floor Votes, 7/7/16]

    Historically Underutilized Business Zone Program Helped Small Businesses In Urban And Rural
    Communities. “The Historically Underutilized Business Zones (HUBZone) program helps small businesses in
    urban and rural communities gain preferential access to federal procurement opportunities.” [U.S. Small
    Business Administration, accessed 3/15/17]

Perry Voted For A Motion To Suspend The Rules And Vote On A Bill Creating A Special Investment
Vehicle To Pool Funds To Invest In Small Companies. In July 2016, Perry voted for a motion to “suspend the
rules and pass the bill, as amended, that would create a special purpose investment vehicle (‘crowdfunding
vehicle’) through which multiple investors can pool funds to invest in small companies. The measure would also
increase the individual investor and investment thresholds that trigger a requirement to register with the Securities
and Exchange Commission.” The motion passed 394-4. [HR 4855, Vote #350, 7/5/16; CQ Floor Votes, 7/5/16]
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 642 of 834

                                                                   SCOTT PERRY Rese arch Book | 641

Perry Voted For A Motion To Suspend The Rules And Pass A Bill Increasing The Number Of Accredited
Investors Who Can Form A Venture Capital Fund To Form Small Businesses. In July 2016, Perry voted for a
motion to “suspend the rules and pass the bill, as amended, that would increase from 100 to 250 the number of
accredited investors who can form a venture capital fund to invest in small businesses.” The motion passed 388-9.
[HR 4854, Vote #349, 7/5/16; CQ Floor Votes, 7/5/16]

Perry Voted Against Requiring Minority And Women Owned Small Business Representatives On Small
Business Advisory Council. In April 2015, Perry voted against an amendment “that would require the Consumer
Financial Protection Bureau to include representatives of minority- and women-owned small-business concerns as
members of the Small Business Advisory Board.” The amendment was passed 244-173. [HR 1195, Vote #165,
4/22/15; CQ News, 4/22/15]

Perry Voted For Considering Bill Establishing Small Business, Credit Union, and Community Bank
Advisory Boards On House Floor. In April 2015, Perry voted for considering a bill establishing a small business
advisory board, credit union advisory council, and community bank advisory council as a part of the Consumer
Financial Protection Bureau. The rule was adopted, 242-182. [HRes 200, Vote #155, 4/15/15; CQ Votes, 4/15/15]

Perry Voted AgainstAmendment Striking Provision In Bill Which Allowed SBA’s Chief Counsel To Set Size
Small Business Size Standards. . In February 2015, Perry voted against Schrader of Oregon Part A Amendment
No. 4, an amendment to the Small Business Regulatory Flexibility Improvements Act of 2015 that would strike a
provision in the bill that would provide the Small Business Administration’s chief counsel with authority to set size
standards for small businesses and approve such standards. The amendment failed 184 to 234. [HR 527, Vote #65,
2/5/15; CQ]

Perry Voted Against Repealing Statutory Changes Of Bill If GDP Growth Remained Under 5% First Year
After Enactment. In February 2015, Perry voted against Connolly of Virginia Part C Amendment No. 3, an
amendment to the Unfunded Mandates Information and Transparency Act of 2015 that would “provide that in the
event that the average annual rate of real gross domestic product (GDP) growth remains below 5 percent over the
first four calendar quarters occurring after the date of enactment of H.R. 50, then the statutory changes made by the
bill would be repealed.” HR 50 itself “would expand and modify the 1995 Unfunded Mandates Reform Act (PL
104-4) that requires all federal agencies to consult with the private sector when developing rules... The measure
would extend judicial review of agency rules and permit a court to stay, enjoin or invalidate a rule if an agency fails
to complete the required UMRA analysis or adhere to the regulatory principles.” The amendment failed 173 to 249.
[HR 50, Vote #62, 2/4/15; Congress.gov, 2/4/15; CQ News HR 50 Coverage, 2/4/15]

Perry Voted Against Amendment Eliminating Requirement That Agencies Provide Regulatory Cost-Benefit
Analysis At Congressional Request. In February 2015, Perry voted against Cummings of Maryland Part C
Amendment No. 2, an amendment to the Unfunded Mandates Information and Transparency Act of 2015 that
would “strike section 12 of the bill, which would require Federal agencies to conduct a retrospective cost-benefit
analysis of any regulation at the request of the Chairman or Ranking Member of a Congressional Committee.” The
amendment failed 179 to 245. [HR 50, Vote #61, 2/4/15; Congress.gov, 2/4/15]

Education

Perry Voted For Blocking A Vote On A Bill That Would Allow Student Loan Borrowers To Refinance Their
Existing Loans At Lower Interest Rates. In September 2016, Perry voted for a “Woodall, R-Ga., motion to order
the previous question (thus ending debate and the possibility of amendment) on the rule (H Res 897) that would
provide for additional House floor consideration of the bill (HR 5303) that would authorize 31 Army Corps of
Engineers water resources projects, including navigation, flood control, environmental restoration and natural
disaster damage projects, and would provide for House floor consideration of the bill (HR 6094) that would delay,
by six months, implementation of a Labor Department overtime rules revision.” According to the Democratic
Leader’s office, “The Democratic Previous Question would force a vote on H.R. 1434, the Bank on Students
Emergency Loan Refinancing Act, which would allow millions of borrowers to refinance their existing student
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 643 of 834

                                                                  SCOTT PERRY Rese arch Book | 642

loans at lower interest rates, similar to those currently available to new borrowers.” The previous question passed
242 to 183. A vote against the previous question would have allowed the bill to be considered. [H Res 897, Vote
#565, 9/28/16; CQ, 9/28/16, Democratic Leader, 9/28/16]

Perry Voted Against An Amendment To Exempt From The Bill’s Requirements Rules Relating To
Improving The Affordability Of Higher Education. In September 2016, Perry voted against an “amendment that
would exempt rules related to improving the affordability of higher education from the bill’s requirement that
federal rules that would have an economic impact of $1 billion or more per year have implementation postponed
until all legal challenges would be completed.” The amendment failed 184 to 237. [HR 3438, Vote #533, 9/21/16;
CQ, 9/21/16]

Perry Voted For Passage Of The Strengthening Career And Technical Education For The 21st Century Act.
In September 2016, Perry voted for “motion to suspend the rules and pass the bill that would reauthorize various
career and technical education programs at both secondary and postsecondary levels of education through fiscal
2022. The measure would authorize $1.1 billion for such programs in 2017, would gradually increase the
authorization annually, and would peak at $1.2 billion annually in fiscal 2022. The measure would allow states to
set their own standards for career and technical education programs, instead of requiring the states to negotiate
standards with the Education Department.” The motion was agreed to 405 to 5. [HR 5587, Vote #503, 9/13/16; CQ
Floor Vote, 9/13/16]

Perry Voted For D.C. Private School Voucher Program Criticized For Low Educational Standards And
Diverting Money Away From Public Schools. In April 2016, Perry voted forpassage of the Scholarship for
Opportunity and Results Reauthorization Act, a bill providing funds for a private school voucher program for K-12
students in the District of Columbia, “the only federally funded, private school voucher program for K-12 students.
Local D.C. leaders have long been against the voucher program, arguing that it diverts money and students away
from the public school system.” The bill passed, 224 to 181. [H Res 4901, Vote # 179, 4/29/16; Washington Post,
4/29/16]

    Voucher Program Criticized For Lax Educational Standards For Participating Schools. “A Washington
    Post investigation in 2012 found that quality controls for schools accepting the vouchers in D.C. were lacking.
    Hundreds of D.C. students were using their voucher dollars to attend schools that are unaccredited or are in
    unconventional settings, such as a family-run K-12 school operating out of a storefront, a Nation of Islam
    school based in a converted Deanwood residence, and a school built around the philosophy of a Bulgarian
    psychotherapist.” [Washington Post, 4/29/16]

Perry Voted Against Replacing No Child Left Behind And Shifting Accountability Back To States And
School Districts. In December 2015, Perry voted against the Every Student Succeeds Act, which would “replace
the No Child Left Behind Act, ending the federal accountability system and shifting academic standards and school
accountability authority back to states and local school districts.” The bill passed 359-64. [S 1177, Vote #665,
12/2/15; CQ Floor Votes, 12/2/15]

    States Still Required To Test Students Annually And Report Scores. “States will still be required to test
    students annually in math and reading in grades three through eight and once in high school and to publicly
    report the scores according to race, income, ethnicity, disability and whether students are English-language
    learners.” [Washington Post, 12/10/15]

    States Will Decide How To Remedy Troubled Schools, How To Weigh Test Scores, And How To
    Evaluate Teachers. “[S]tates will decide what to do about the most troubled schools, those where test scores
    are in the lowest 5 percent, achievement gaps between groups of students are greatest, or where fewer than two-
    thirds of students graduate on time. And states will decide how to weigh test scores and whether or how to
    evaluate teachers. They will be allowed to consider other factors, such as whether a school offers challenging
    courses or the degree of parent involvement. They will set their own goals and timelines for academic progress,
    though their plans must be approved by the federal Department of Education.” [Washington Post, 12/10/15]
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 644 of 834

                                                                    SCOTT PERRY Rese arch Book | 643


Perry Voted For D.C. Private School Voucher Program. In October 2015, Perry voted for the Scholarships for
Opportunity and Results Act, a bill providing funds for a private school voucher program for K-12 students in the
District of Columbia. “House Republicans approved a bill Wednesday to extend the D.C. Opportunity Scholarship
Program, the only federally funded, private school voucher program for K-12 students, through 2021. House
Speaker John A. Boehner (R-Ohio) authored the bill, which for the first time would require that some students with
vouchers take the same standardized tests in math and reading administered to public school students in the
District.” The bill passed, 240 to 191. [HR 10, Vote #559, 10/21/15; Washington Post, 10/21/15]

    Critics Cite Lack Of Academic Gains And Poor Management. “[F]ederal studies have found that the
    program does not result in statistically significant academic gains for students. And at a time when public
    schools face increasing scrutiny, the private schools that have received millions of federal voucher dollars have
    been subject to few quality controls and offer widely disparate experiences, according to a 2012 Washington
    Post investigation. A Government Accountability Office report the following year found that the voucher
    program was poorly managed.” [Washington Post, 10/21/15]

        HEADLINE: “Quality Controls Lacking For D.C. Schools Accepting Federal Vouchers” [Washington
        Post, 11/17/12]

Perry Voted Against Ensuring D.C. Students Be Protected By Civil Rights Laws. In October 2015, Perry voted
against requiring voucher students in the District of Columbia be protected by civil rights, age discrimination, and
disability laws, a guarantee not found in the Scholarships for Opportunity and Results Reauthorization Act. The
motion failed, 185 to 242. [H.R. 10, Vote #558, 10/21/15; CQ Floor Votes, 10/21/15]

Perry Voted For Student Success Act To Renew And Overhaul No Child Left Behind. In July 2015, Perry
voted for the Student Success Act, a bill to “renew and overhaul the 2001 landmark elementary and secondary
education law (PL 107-110) known as ‘No Child Left Behind.’” The bill passed, 218 to 213. [H R 5, Vote #423,
7/8/15; CQ Synopsis, 7/8/15]

    Student Success Act Would Allow Funding To Follow Students From Lower Income Families To Other
    Schools, Eliminate And Merge The Funding Of 65 Programs. “Passage of the bill, as amended, that would
    reauthorize the Elementary and Secondary Education Act of 1965 (ESEA) and would make fundamental
    changes to many of its programs through Fiscal 2019. The bill would allow Title I funding to follow individual
    students to other schools, and eliminates more than 65 elementary and secondary education programs and
    merges their funding.” [CQ Floor Votes, 7/8/15]

    Student Success Act Would Distribute New Title 1 Block Grants To States, Allow Them To Establish
    Their Own Teach Evaluation Systems Tied To Student Achievement. “The new Title I block grant would
    give states greater flexibility in how funds are used. It would also allow states to establish their own teacher
    evaluation systems tied to student achievement.” [CQ Floor Votes, 7/8/15]

    Student Success Act Would Reauthorize And Expand Charter School Programs, Increase Parental
    Choice. “The bill would also reauthorize and expand the charter school program and includes other provisions
    to increase parental choice.” [CQ Floor Votes, 7/8/15]

Perry Voted Against A Motion To Guarantee Continued Funding For The Individuals With Disabilities
Education Act. In July 2015, Perry voted against a Democratic motion to recommit that “guarantees continued
funding for IDEA [Individuals with Disabilities Education Act], including for students with autism and cognitive
disabilities; and protects children with disabilities from abusive seclusion and restraint practices, which, according
to the GAO, have resulted in severe injury and even death.” The motion failed, 185 to 244. [HR 5, Vote #422,
7/8/15; Democratic Leader – Motion To Recommit, 7/8/15]
       Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 645 of 834

                                                                  SCOTT PERRY Rese arch Book | 644

Perry Voted For Allowing Parents To Have Their Children Opt Out Of Federally-Required Standardized
Tests. In July 2015, Perry voted for an amendment to the Student Success Act that, “grants parents the right to opt
their children out of federally-required standardized tests.” The amendment passed 251 to 178. [HR 5, Vote #420,
7/8/15; Daily Caller, 7/9/15]

Perry Voted For Allowing States To Opt Out Of Federal Education Requirements Without Losing Federal
Funds. In July 2015, Perry voted for an amendment to the Student Success Act that, “would have allowed states to
opt out of federal requirements entirely without losing federal funds.” The amendment failed 195 to 235. [HR 5,
Vote #419, 7/8/15; Daily Caller, 7/9/15]

Perry Voted Against Ensuring That Minority And Low-Income Students Are College-Ready. In July 2015,
Perry voted against an amendment to the Student Success Act that would determine, “that the enactment of this
Act, and the amendments made by this Act, will not decrease the college and career readiness of students who are
racial or ethnic minority, students with disabilities, English learners, and low-income student.” The amendment
failed 189 to 241. [HR 5, Vote #418, 7/8/15]

Perry Voted Against Authorizing Funds For Early Childhood Education Scholarships. In July 2015, Perry
voted against an amendment to the Student Success Act that would, “authorize funds for the Secretary of Education
to provide grants for early-childhood education scholarships, professional development and licensing credentials, or
increased compensation for educators who have attained specific qualifications.” The amendment failed 205 to 224.
[HR 5, Vote #417, 7/8/15]

Perry Voted Against An Amendment Awarding Grants For Digital Learning Technologies In Rural Schools.
In July 2015, Perry voted against an amendment to the Student Success Act that would, “authorize the issuance of
Education Department grants to rural schools for the deployment of digital learning technologies. Loebsack said
educational software and other technology held the promise of ‘vastly expanding the educational options and
opportunities available to students in rural areas,’ providing them with an advanced education similar to that
available for urban students.” The amendment passed 218 to 213. [HR 5, Vote #416, 7/8/15; Albany Herald,
7/12/15]

Perry Voted Against Awarding Grants To States To Establish Programs To Recognize Bilingual Students. In
July 2015, Perry voted against an amendment to the Student Success Act that would have, “The Secretary of
Education shall award grants to States to establish or improve a Seal of Biliteracy program to recognize student
proficiency in speaking, reading, and writing in both English and a second language.” The amendment failed 191 to
239. [HR 5, Amendment 39, Vote #415, 7/8/15]

Perry Voted Against Developing A National Research Strategy That Evaluates Student Learning And
Effective Teacher Preparation. In July 2015, Perry voted against an amendment to the Student Success Act that
would, “develop a national research strategy with respect to elementary and secondary education that includes
advancing—an annual measure of student learning, including a system of assessments; effective teacher preparation
and continuing professional development; education administration; and international comparisons of education.”
The amendment failed 186 to 245. [HR 5, Amendment 35, Vote #414, 7/8/15]

Perry Voted Against Amendment Providing School Dropout Prevention And Grants For Raising Academic
Achievement Levels. In July 2015, Perry voted against providing dropout protection and grants to raise academic
achievement. “The U.S. House of Representative reconsidered and ultimately passed Wednesday a Republican-
backed reauthorization of the Elementary and Secondary Education Act—though it’s far from the measure that
President Barack Obama may eventually sign into law when it’s all said and done …Rep. Wilson: Would provide
for school dropout prevention and reentry and provide grants to raise academic achievement levels for all students.”
The amendment failed, 192 to 237. [HR 5, Vote #413, 7/7/15; Education Week, 7/8/15]

Perry Voted Against Amendment Requiring The Secretary Of Education To Study The Impacts Of School
Start Times On Student Health. In July 2015, Perry voted against requiring the Secretary of Education to study
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 646 of 834

                                                                    SCOTT PERRY Rese arch Book | 645

the impacts of school start times on student health. “The U.S. House of Representative reconsidered and ultimately
passed Wednesday a Republican-backed reauthorization of the Elementary and Secondary Education Act—though
it’s far from the measure that President Barack Obama may eventually sign into law when it’s all said and done …
Rep. Alan Grayson, D-Fla.: Would require the Secretary of Education to conduct an assessment of the impact of
school start times on student health, well-being, and performance. Failed 198-228.” The amendment failed, 199 to
228. [HR 5, Vote #412, 7/7/15; Education Week, 7/8/15]

Perry Voted For Amendment Allowing States To Withdraw From Common Core Without Jeopardizing
Federal Funding. In July 2015, Perry voted for an amendment allowing states to withdraw from common core
without losing their funding. “The first piece of legislation Rep. Lee Zeldin introduced since his election to
Congress was an amendment to an education law that would allow states to withdraw from the Common Core
standards without jeopardizing federal.States are not required under federal law to adopt the Common Core. Rather,
some states that have been recipients of federal grants through President Obama’s Race To The Top program were
required to implement curriculum guidelines that boost college and career readiness.” The amendment passed, 373
to 206. [HR 5, Vote #410, 7/7/15; Politico, 3/3/15]

Perry Voted Against A Substitute Amendment To Overhaul Elementary And Secondary Education
Standards And Funding. In July 2015, Perry voted against a substitute amendment to the Student Success Act that
would “require states to establish college-and career-ready standards in English, math and science for grades K-12
and high-quality assessments aligned to those standards. The amendment would also require state education plans
for youth in juvenile institutions, require districts to include teacher salaries in their calculations for Title I funds
and require states and districts to publicly report progress in making funding equitable. Furthermore, the
amendment would reauthorize and modify the Charter School Program similar to those in HR 5 and create
programs for STEM education and literacy from preschool through grade 12, as well as grants for technology
infrastructure and for nongovernmental entities to develop curricula in various subject matters. Finally, it would
authorize grants to states for high-quality preschool programs and increase authorizations for Native Indian,
Hawaiian and Alaska Native education programs, as well as for the education of homeless children and youth.” The
amendment failed, 187 to 244. [HR 5, Vote #421, 7/8/15; CQ Floor Votes, 7/8/15]

Perry Voted Against An Amendment To Protect Title II Funding For High Poverty Schools. In February
2015, Perry voted against an amendment that would delay implementation of the new formula for Title II funding
until the Education secretary determines that the implementation will not reduce funding for schools serving high
percentages of students in poverty. According to the amendment’s sponsor, Rep. Gwen Moore, “Specifically, the
No Child Left Behind title II formula for school districts focuses 65 percent of funds on students in poverty and 35
percent on the number of students, which is students in poverty versus just the number of students. The State
formula focuses 80 percent of its funding on poverty and 20 percent on student population. H.R. 5 completely
upends this … As written, we have strong reasons to fear that H.R. 5 would result in Federal dollars being siphoned
away from States and school districts with the poorest students and being awarded to States and schools with higher
affluence.” The amendment failed, 185 to 239. [HR 5, Vote #99, 2/26/15; House Congressional Record, Page
H1265, 2/26/15]

Perry Voted Against An Amendment To Restore Qualification Requirements For Paraprofessional
Educators Like Teachers’ Aides & Assistants. In February 2015, Perry voted against an amendment to restore
paraprofessional qualification requirements in the Student Success Act, “requirements that existed in the original
[No Child Left Behind] NCLB but had been removed from this legislation. Under NCLB, this provision stopped
school districts from hiring paras with little experience in education and mandated that they provide training …
‘We must ensure that paraprofessionals are qualified to provide much-needed instructional support, support that is
often targeted to students who are struggling academically or who need additional help, such as English learners, or
students with disabilities. That support is crucial to students, parents, and teachers, particularly in communities
where resources are scarce and children are already at a disadvantage,’ said [Illinois Federation of Teachers
Secretary-Treasurer Marcia] Campbell.” The amendment passed, 218 to 201. [HR 5, Vote #98, 2/26/15; IFT,
2/27/15]
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 647 of 834

                                                                   SCOTT PERRY Rese arch Book | 646

Perry Voted Against An Amendment To Create A Federal Ombudsman For School Textbooks. In February
2015, Perry voted against an amendment to establish an ombudsman within the Department of Education to act as a
neutral reviewer to ensure that textbooks meet academic standards. “Under Castro’s proposal, students, teachers
and administrators could submit complaints to the Department of Education ombudsman. The ombudsman would
not be able to undo state decisions over textbooks, but could help resolve disagreements over textbook content.”
The amendment failed, 182 to 243. [HR 5, Vote #97, 2/26/15; The Hill, 2/26/15]

Perry Voted For Decreasing Length Of No Child Left Behind Reauthorization From Six To Three Years. In
February 2015, Perry voted for an amendment to decrease the length of the bill’s reauthorization of existing
elementary and secondary education law from Fiscal Year 2021 to Fiscal Year 2018. According to Rep. Jared Polis,
“Having the Federal education policy in place for long enough for all of its systems around public education to
catch up and create rules, create policies to see the new law succeed to the extent that it can are absolutely critical
for any Federal education law. The worst possible outcome would be every single 2 or 3 years, this body goes in a
radically different direction with regard to Federal education policy, causing every State, every district, every
educator, every principal--instead of spending time teaching kids and helping educate children in the classroom--
studying up on Federal education policy, trying to fill out new forms, trying to figure out new testing regimes; and,
just as they figure them out, we are going to move the ball again. Whatever the Federal education policy is, it is
very important to have some consistency.” [HR 5, Vote #96, 2/26/15; House Congressional Record, Page H1255,
2/26/15]

Perry Voted Against An Amendment To Authorize STEM Education Grants For Women, Minorities, And
Low-Income Students. In February 2015, Perry voted against an amendment that “would have established a
STEM Gateways program for state education agencies to issue grants for educating girls, underrepresented
minorities and low-income students in the science, technology, engineering and math fields at elementary schools
and secondary schools.” The amendment failed, 204 to 217. [HR 5, Vote #95, 2/26/15; Bangor Daily News,
2/27/15]

Election Law & Campaign Finance

Perry Voted For Blocking AVote On A Constitutional Amendment To Bring Increased Transparency To
Outside Spending In U.S. Elections. In September 2016, Perry voted fora “Woodall, R-Ga., motion to order the
previous question (thus ending debate and the possibility of amendment) on the rule (H Res 876) that would
provide for House floor consideration of the bill (HR 5461) that would require the Treasury secretary to compile
and submit to Congress a report detailing the known assets of the top political and military leaders of Iran.”
According to the Democratic Leader’s office, “the Democratic Previous Question will force a House vote on a
constitutional amendment to bring increased transparency to outside spending in our elections.” The motion was
agreed to 242 to 181. A vote against the previous question would have allowed the bill to be considered. [H Res
876, Vote #526, 9/21/16; CQ, 9/21/16, Democratic Leader, 11/17/15]

Perry Voted Against Prohibiting Funding For Broadcast Announcements That Do Not State The Entity
Responsible. In July 2016, Perry voted against “Yarmuth, D-Ky., amendment that would prohibit funds from being
used in contravention of section 317 of the Communications Act of 1934, which requires that if payment is made
for the broadcast of an announcement, that fact and the identity of the entity making the payment must be
announced.” The amendment was rejected in Committee of the Whole 189-232. [H Amdt 1268 to HR 5485, Vote
#394, 7/7/16; CQ Floor Votes, 7/7/16]

Perry Voted For Prohibiting Funds From Enforcing FEC Rule That Members’ Corporation’s Stockholders
Or Personnel From Trade Associations Be Approved By Member Corporations Prior To Solicitation. In July
2016, Perry voted for the amendment that would “prohibit funds from being used to enforce the requirement of the
Federal Election Campaign Act that solicitation of contribution from member corporation’s stockholders or
personnel from a trade association be separately and specifically approved by the member corporation involved
prior to the solicitation and that such member corporation does not approve any such solicitation by more than one
       Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 648 of 834

                                                                  SCOTT PERRY Rese arch Book | 647

trade association in any calendar year.” The amendment passed 235-185. [HR 5485, Vote #371, 7/6/16; CQ Floor
Votes, 7/6/16]

Perry Voted Against Striking Section Of Appropriations Bill Forbidding The Securities And Exchange
Commission From Developing A Rule Requiring The Disclosure Of Political Contributions To Tax Exempt
Organizations. In July 2016, Perry voted against an amendment “that would strike a section of the bill that would
prohibit the Securities and Exchange Commission from developing or finalizing a rule requiring the disclosure of
political contributions to tax exempt organizations.” The amendment failed 186-236. [HR 5471, Vote #365, 7/6/16;
CQ Floor Votes, 7/6/16]

Perry Voted For Bill That Would Prohibit The IRS From Requiring Tax-Exempt Organizations To Disclose
Donor Information. In June 2016, Perry voted for bill that would amend “the Internal Revenue Code to prohibit
the Internal Revenue Service from requiring a tax-exempt organization to include in annual returns the name,
address, or other identifying information of any contributor. The bill includes exceptions for: (1) required
disclosures regarding prohibited tax shelter transactions; and (2) contributions by the organization’s officers,
directors, or five highest compensated employees (including compensation paid by related organizations).” The bill
passed 240-182. [HR 5053, Vote #303, 6/14/16; CRS Bill Digest, 8/2/16]

    Bill Would Eliminate Requirement That 501(c) Organizations Disclose Gifts Larger Than $5,000 Along
    With The Donor’s Information; Proponents Argued That Bill Would Protect Personal Information Of
    Donors, Critics Contended Foreign Donations Would Not Be Prevented. “House Republicans took a step
    Tuesday aimed at limiting the reach of the Internal Revenue Service with a bill that would end a requirement
    for tax-exempt advocacy groups to list large donors as part of their annual tax returns. The [bill] … would
    eliminate the mandatory listing of gifts larger than $5,000, along with the names and addresses of donors, in the
    Form 990 for tax-exempt groups organized under section 501(c) of the tax code. … Speaker Paul D. Ryan of
    Wisconsin and other proponents said the measure was needed to prevent the inadvertent release of confidential
    data such as donor names and addresses, which are supposed to be redacted when the IRS releases public
    copies of the annual returns for tax-exempt groups. … Rep. Sander M. Levin … has argued Roskam’s proposal
    could open the door to donations from abroad to so-called social welfare groups that are organized under
    Section 501(c)(4) of the tax code. Such groups are authorized to spend unlimited amounts on political activity,
    so long as politics is not their main function.” [CQ Roll Call, 6/14/16]

    Obama Administration: Bill Would Constrain IRS’s Ability To Enforce Tax Laws And Limit
    Transparency. “The Administration opposes H.R. 5053, the Preventing IRS Abuse and Protecting Free Speech
    Act, which would constrain the Internal Revenue Service’s (IRS) ability to enforce tax laws and reduce
    transparency.” [Executive Office of the President, Statement of Administration Policy, 6/13/16]

Perry Voted Against Motion Requiring 501(c) Groups That Participate In Political Campaigns To Disclose
Donations. In June 2016, Perry voted against a motion that “would block Republicans’ assault on our campaign
finance system by requiring disclosure to the IRS of any substantial donations to tax-exempt 501(c) groups that
participate in political campaigns.” The motion failed 180-238. [HR 5053, Vote #302, 6/14/16; Office of the
Democratic Leader, 114th Congress Motions to Recommit, 6/14/16]

Perry Voted For Blocking Consideration Of The Opioid Abuse Crisis Act And The DISCLOSE Act. In May
2016, Perry voted for blocking consideration of a vote that would “force a vote on: The Opioid Abuse Crisis Act,
which provides $600 million in fully paid-for vital new resources to address the opioid epidemic that kills 78
Americans every day; and The DISCLOSE Act, which would bring desperately needed transparency to the
enormous amounts of special interest secret money unleashed by the Supreme Court’s wildly destructive Citizens
United decision.” The previous question carried, 239-176. A vote against the previous question was to force the
vote on the Opioid Abuse Crisis Act and the DISCLOSE Act. [H Res 744, Vote #239, 5/25/16; Democratic Leader
– Previous Questions, 5/25/16]
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 649 of 834

                                                                  SCOTT PERRY Rese arch Book | 648

Perry Voted For Blocking Consideration Of Legislation To Require Dark Money Groups To Disclose Their
Donors. In May 2016, Perry voted for blocking consideration of “the DISCLOSE Act, which would bring
desperately needed transparency to the tidal wave of secret money unleashed by the Supreme Court’s wildly
destructive Citizen’s United decision, requiring corporate CEOs to stand by their ads in the same way candidates
do; and compelling corporations and outside groups to disclose their campaign spending to shareholders, members,
and the public.” The previous question passed, 239 to 177. A vote against the previous question would have
allowed the bill to be considered. [H Res 732, Vote #196, 5/17/16; Democratic Leader – 114th Congress Previous
Questions, 5/17/16]

Perry Voted For Blocking Constitutional Amendment To Overturn Citizens United. In January 2015, Perry
voted for blocking a motion to require Congress to vote on a constitutional amendment to overturn the Supreme
Court’s Citizens United decision and promote transparency in our political system. The previous question carried,
238-182. A vote against the previous question would have allowed the bill to be considered. [H Res 38, Vote #38,
1/21/15; Democratic Leader – Previous Questions, 1/21/15]

Energy

Perry Voted For Allowing The House Energy And Commerce Committee To Spend An Additional $800,000
During The 114th Congress. In December 2016, Perry voted for “Adoption of the resolution that would allow the
House Energy and Commerce Committee to spend an additional $800,000 during the remainder of the 114th
Congress.” The resolution was agreed to 234 to 181. [H.Res. 933, Vote #595, 12/1/16; CQ, 12/1/16]

Perry Voted For Continuing To Sell Three Oil Leases In Alaskan Waters. In July 2016, Perry voted for
prohibiting “funds to remove three Alaskan sites from a schedule of potential lease sales within the Bureau of
Ocean Management’s 2017-2022 Outer Continental Shelf Oil and Gas Leasing Proposed Program.” The
amendment passed 242-185. [HR 5538, Vote #461, 7/13/16; CQ, 7/13/16]

Perry Voted For Bill To Streamline The Permitting Process For Pipelines And Natural Gas Exports. In May
2016, Perry voted for the House version of the North American Energy Security and Infrastructure Act of 2016.
The bill, as amended, that would increase the Federal Energy Regulatory Commission’s (FERC) authority with
regard to licensing and permitting of natural gas pipelines and hydropower projects, and would set statutory
deadlines for agencies. It also would set a deadline for the Energy Department to approve or deny applications to
export natural gas to within 30 days of the bill’s enactment or the close of the application’s public comment period,
whichever is later. The bill would require FERC to facilitate voluntary information sharing between federal, state,
and local authorities and operators and users of the U.S. bulk power system. It would deem mining operations of
“strategic and critical minerals” as “infrastructure projects” as described in a 2012 presidential order regarding
permitting of infrastructure projects. The measure also would require that additional water be pumped south from
Northern California when water levels in the state are generally low rather than retaining water in the north for
habitat restoration and other environmental purposes. [S 2012, Vote #250, 5/25/16; CQ Floor Votes, 5/25/16]

Perry Voted For Blocking A Motion To Halt Lifting The 40-Year Ban On Crude Oil Exports. In December
2015, Perry voted for blocking a motion to halt lifting a crude oil export ban. According to the Democratic Leader,
“The Democratic Previous Question would stop Republicans from lifting the 40-year old ban on crude oil exports,
protecting vital American refinery jobs and low gas prices from Republicans’ spectacular special-interest
giveaway.” The previous question carried, 244-177. A vote against the previous question was to prevent lifting the
crude oil export ban. [H Res 566, Vote #701, 12/17/15; Democratic Leader – Previous Questions, 12/17/15]

Perry Voted For Comprehensive Energy Bill Which Authorized Crude Oil Exports. In December 2015, Perry
voted for a bill that “that would revise national energy efficiency standards, require the Federal Energy Regulatory
Commission to designate at least 10 corridors across federal lands in the Eastern U.S. where pipelines could be
built, and require the Department of Energy to expedite decisions on applications to export liquefied natural gas. As
amended, the bill would create a permitting process for cross-border infrastructure projects, allow U.S. export of
crude oil, prohibit U.S. officials from imposing or enforcing restrictions on U.S. crude oil exports, require the
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 650 of 834

                                                                    SCOTT PERRY Rese arch Book | 649

Environmental Protection Agency (EPA) to satisfy regulatory planning and review requirements, place a filing
deadline on judicial cases involving energy projects on federal lands, require studies on barriers to the export of
natural energy resources and on the shipment of crude oil, and incentivize community solar projects.” The bill
passed 249-174. [HR 8, Vote #672, 12/3/15; CQ Floor Votes, 12/3/15]

    The North American Energy Security And Infrastructure Act Intended To Bolster The Strategic
    Petroleum Reserve. “The bill is a large energy package that supporters say reinvests in the Strategic Petroleum
    Reserve, modernizes energy infrastructure against cyber attacks, severe weather and electro-magnetic pulse,
    and streamlines the approval process for liquefied natural gas export projects.” [Washington Examiner,
    11/27/15]

Perry Voted Against Clean Energy Development. In December 2015, Perry voted against a motion to “recommit
the bill to the Committee on Energy and Commerce with instructions to report back to the House with an
amendment that would remove market barriers that inhibit the development of renewable energy infrastructure in
response to the scientific consensus on climate change.” The motion to recommit failed 243-180. [HR 8, Vote #671,
12/3/15; CQ Floor Votes, 12/3/15]

Perry Voted For An Amendment To Repeal An EPA Rule Establishing Efficiency Standards For Residential
Wood Heaters. In December 2015, Perry voted for an amendment to the North American Energy Security and
Infrastructure Act that would “repeal the Environmental Protection Agency’s March 2015 rule titled, ‘Standards of
Performance for New Residential Wood Heaters, New Residential Hydronic Heaters and Forced-Air Furnaces,’
which establishes energy efficiency standards for residential wood heaters.” The amendment was adopted 247-177.
[HR 8, Vote #669, 12/3/15; CQ Floor Votes, 12/3/15]

Perry Voted For An Amendment To Lift Ban On Exporting Oil. In December 2015, Perry voted for an
amendment to the North American Energy Security and Infrastructure Act that would “allow the export of crude oil
produced in the United States by removing the export ban imposed by the 1975 Energy Policy and Conservation
Act. The amendment would prohibit U.S. officials from imposing or enforcing restrictions on U.S. crude oil
exports, and would require separate reports on how lifting the ban will affect greenhouse gas emissions, national
security, and jobs for veterans and women.” The amendment was adopted 255-168. [HR 8, Vote #664, 12/2/15; CQ
Floor Votes, 12/2/15]

Perry Voted Against An Amendment To Require Notification To Land Owners When Federally Owned
Minerals Have Been Leased For Oil And Gas Development. In December 2015, Perry voted against an
amendment to the North American Energy Security and Infrastructure Act that would “would require the
Department of the Interior to notify land owners when federally owned minerals beneath their land have been
leased for oil and gas development.” The amendment was rejected 206-216. [HR 8, Vote #663, 12/2/15; CQ Floor
Votes, 12/2/15]

Perry Voted Against An Amendment To Incentivize Use Of Local Renewable Thermal Energy And Waste
Heat. In December 2015, Perry voted against an amendment to the North American Energy Security and
Infrastructure Act that would “would incentivize local renewable thermal energy and waste heat such as combined
heat and power, and would provide technical assistance to eligible entities to establish distributed energy systems.”
The amendment was rejected 175-247. [HR 8, Vote #662, 12/2/15; CQ Floor Votes, 12/2/15]

Perry Voted Against Providing Energy Efficiency Grants To Low Income Families. In December 2015, Perry
voted against an amendment that would “reauthorize the Weatherization Assistance Program, under the Energy
Conservation and Production Act, and the State Energy Program, under the Energy Policy and Conservation Act,
through FY 2020.” The program provides grants to improve energy efficiency grants in the homes of low-income
families. The amendment failed, 198-224. [CQ Floor Votes, 12/2/15; HR 8, Vote #661, 12/2/15]

Perry Voted Against Keeping Consumer Protection In Place When Purchasing Energy Star Products Not
Delivering Associated Energy Savings. In December 2015, Perry voted against an amendment “that would
       Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 651 of 834

                                                                    SCOTT PERRY Rese arch Book | 650

remove the bill’s provisions that would prohibit lawsuits when consumers purchase Energy Star products that do
not deliver the associated energy savings.” The amendment was rejected, 183-239. [CQ Floor Votes, 12/2/15; HR
8, Vote #660, 12/2/15]

Perry Voted Against Continuing Reducing Energy From Fossil Fuels In Federal Buildings. In December
2015, Perry voted against against an amendment “that would continue currently enacted targets for reducing energy
from fossil fuels in federal buildings.” The amendment failed, 172-246. [CQ Floor Votes, 12/2/15; HR 8, Vote
#659, 12/2/15]

Perry Voted For Creating a Permitting Process For Cross-Border Infrastructure Permitting. In December
2015, Perry voted for for an amendment that would “create a permitting process including the Department of
Energy, Federal Energy Regulatory Commission, and Department of State for cross-border infrastructure projects,
including the import and export of water, petroleum, natural gas, and the transmission of electricity.” The
amendment passed, 263-158. [HR 8, Vote #658, 12/2/15]

Perry Voted For Keeping Permitting Process Of Pipelines In Place. In December 2015, Perry voted foran
amendment that “would remove the bill’s changes to the permitting process of pipelines.” The amendment failed,
179-244. [CQ Floor Votes, 12/2/15; HR 8, Vote #657, 12/2/15]

Perry Voted For Striking Incentives For Hydropower Operators To Make Energy Efficiency Improvements.
In December 2015, Perry voted foran amendment that “would strike incentives to hydropower operators to make
energy efficient improvements and would end the requirement that the Energy Department report on energy savings
performance contracts that a federal agency has with electrical utilities. The bill would create an Energy Security
and Infrastructure Modernization Fund paid for with sales of oil from the Strategic Petroleum Reserve, as well as a
program to improve education and training for energy and manufacturing-related jobs. The amendment would also
make a number of technical corrections.” The amendment passed, 246-177. [CQ Floor Votes, 12/2/15; HR 8, Vote
#656, 12/2/15]

Perry Voted For Amendment Exempting Low-Volume Manufacturers Of Replica Cars From Safety And
Emissions Standards. In November 2015, Perry voted for an amendment to the Fixing America’s Surface
Transportation (FAST) Act which would “exempt low-volume vehicle manufacturers of replica cars from safety
and emissions standards. It also would include other provisions related to the National Highway Traffic Safety
Administration.” The amendment passed 235 to 192. [HR 22, Vote #621, 11/5/15; CQ, 11/5/15]

Perry Voted For Amendment Requiring The EPA To Ensure Natural Gas Vehicles Would Receive Same
Incentives As Electric Vehicles. In November 2015, Perry voted for an amendment to the Fixing America’s
Surface Transportation (FAST) Act which would “require the Environmental Protection Agency’s administrator to
ensure that preference or incentives provided to electric vehicles would also be provided to natural gas vehicles,
and to revise regulations as necessary to do so.” The amendment passed 246 to 178. [HR 22, Vote #620, 11/5/15;
CQ, 11/5/15]

Perry Voted For A Bill To Expedite The Mining Permitting Process, And Restrict Civil Suits Over Mining
Permits. In October 2015, Perry voted for a bill to “streamline the permitting process for new mining on federal
lands. … H.R. 1937 — the National Strategic and Critical Minerals Production Act of 2015 — which shortens the
time for the federal permit process, limits lawsuits against mining permits and gives states more power in the
process.” The bill passed 254-177. [HR 1937, Vote #565, 10/22/15; Duluth News Tribune, 10/23/15]

    The Bill Would Have Designated Mines Of “Strategic And Critical Minerals” As “Infrastructure
    Projects.” Passage of the bill that would deem mining operations of ‘strategic and critical minerals’ as
    ‘infrastructure projects’ as described in a 2012 presidential order regarding permitting of infrastructure projects.
    The bill would define “strategic and critical minerals” as those that are essential for national defense, energy
    infrastructure, domestic manufacturing, and for the nation’s economic security. [CQ, 10/22/15]
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 652 of 834

                                                                    SCOTT PERRY Rese arch Book | 651

    The Bill Would Have Required “The Lead Agency Responsible For Issuing Mining Permits To Appoint
    A Project Lead.” “The bill would require the lead agency responsible for issuing mining permits to appoint a
    project lead to coordinate interagency permitting to minimize delays and set timelines.” [CQ, 10/22/15]

    The Bill Would Have “Deem[ed] Requirements Under The National Environmental Policy Act” Fulfilled
    If The Lead Agency Determines “Certain Factors Specified In The Bill” Will Be Addressed By The State
    Or A Federal Agency. “The bill also would deem requirements under the National Environmental Policy Act
    to have been met if the lead agency determines that any state or federal agency has or will address certain
    factors specified in the bill, including the environmental impact and public participation.” [CQ, 10/22/15]

    The Bill Would Have “Limit[ed] To 60 Days The Period In Which Civil Action Could Be Taken” And
    “Prevent[ed] The Awarding Of Attorney’s Fees.” “The bill also would limit to 60 days the period in which
    civil action could be taken against the federal government regarding a mining permit and prevent the awarding
    of attorney’s fees under the Equal Access to Justice Act.” [CQ, 10/22/15]

Perry Voted Against An Amendment To Require Proposed Mining Operations Demonstrate Insufficient
Supply Of The Mineral To Be Mined. In October 2015, Perry voted againstan “amendment that would require
proposed mining operations, in order to be covered under the bill, to demonstrate that the combined capacity of
existing domestic mining operations that produce the same mineral is less than 80 percent of the domestic demand
for the mineral.” The amendment failed 183-246. [HR 1937, Vote #563, 10/22/15; CQ, 10/22/15]

Perry Voted Against Eliminating The Prohibition On Awarding Attorneys Fees & Eliminating Restrictions
On The Judicial Review Period Regarding Mining Permits. In October 2015, Perry voted againstan
“amendment that would remove the portion of the bill regarding judicial review. The section of the bill that would
be removed includes provisions that would limit to 60 days the period in which civil action could be taken against
the federal government regarding a mining permit and that would prevent the awarding of attorney’s fees under the
Equal Access to Justice Act.” The amendment failed, 184-245. [HR 1937, Vote #562, 10/22/15; CQ, 10/22/15]

Perry Voted For Lifting A 40-Year Ban On The Export Of Crude Oil Produced In The U.S. In October 2015,
Perry voted for a bill that would allow the export of crude oil produced in the United States by removing the export
ban imposed by the 1975 Energy Policy and Conservation Act. “Most [Democrats], though, opposed Barton’s bill,
arguing that its economic impact is overblown and that it will endanger jobs in the refining sector. They also cite
environmental risks in pumping more oil for exports. ‘This legislation eagerly embraces short-term profits and
benefits without understanding — or even considering — the cost of such a major action,’ Rep. Frank Pallone Jr.
(D-N.J.) said.” According to the Wall Street Journal, “The White House has threatened to veto the bill, saying it ‘is
not needed at this time.’” The bill passed 261 to 159. [HR 702, Vote #549, 10/9/15; The Hill, 10/9/15; Wall Street
Journal, 10/9/15]

Perry Voted For Allowing States To Create Their Own Coal Ash Disposal And Storage Programs. In July
2015, Perry voted for a bill that “would establish minimum federal standards regarding the disposal and storage of
coal combustion residuals (CCR) that would codify parts of the Environmental Protection Agency’s (EPA) rule
regarding coal ash, while superseding other elements of the rule. Additionally, the bill would permit states to create
their own coal ash permit programs, but would provide for EPA oversight of the bill’s standards in cases when a
state lacks its own program or fails to meet the standards set in the bill. It also would provide that coal ash received
by manufacturers who intend to use it for other beneficial uses would not to be considered as a receipt of CCR for
state permitting purposes.” The amendment passed, 258-166. [HR 1734, Vote #458, 7/22/15; CQ Floor Votes,
7/22/15]

    Bill Would Allow Coal Ash Into Groundwater. “The Republican-led House of Representatives struck
    another blow to environmental regulation Wednesday night, passing a bill that will undercut the Environmental
    Protection Agency’s (EPA) coal ash regulations, opponents said . . . . Among the differences, she said, is the
    fact that the EPA rule prohibits disposing coal ash waste directly into the water supply, while the House bill
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 653 of 834

                                                                   SCOTT PERRY Rese arch Book | 652

    does not. In a survey the EPA did of state laws on coal ash, only five of the 25 states surveyed specifically
    prohibited disposing of coal ash into groundwater, Evans said.” [Think Progress, 7/23/15]

Perry Voted Against Prohibiting Coal Rules To Go Into Effect If It Harmed Infants, Children, And The
Elderly. In July 2015, Perry voted against an amendment that “would prohibit the measure from going into effect if
the Environmental Protection Agency determines it will have a negative impact on vulnerable populations, such as
infants, children, the elderly, and other subsections of the population identified as vulnerable.” The amendment
failed, 180-240. [HR 1734, Vote #456, 3/25/15; CQ Floor Votes, 7/22/15]

Perry Voted For Amendment Prohibiting Use Of Funds To Increase Royalties Paid To The United States
For Oil And Gas Produced On Federal Land. In July 2015, Perry voted for amendment to prohibit the use of
funds to increase the rate of any royalty required to be paid to the United States for oil and gas produced on Federal
land, or to prepare or publish a proposed rule relating to such an increase. “Finally, two amendments aimed to allow
dirty energy companies to continue paying below-market rates for fossil fuels extracted from public lands. An
amendment from Rep. Steve Pearce would prohibit any increase in the royalty rates paid for oil and gas.” The
amendment passed, 231 to 198. [HR 2822, Vote #408, 7/7/15; Huffington Post, 8/11/15]

Perry Voted Against An Amendment That Would Have Prioritized Reducing Greenhouse Gas Emissions. In
July 2015, Perry voted against an amendment that would have prioritized reducing greenhouse gas emissions.
Specifically, the amendment would “prohibit funds from being used in contravention of an executive order
establishing an integrated strategy towards sustainability in the federal government and making reduction of
greenhouse gas emissions a priority.” The amendment failed 237 to 189. [HR 2822, H.AMDT.588, Vote #406,
7/8/15; Congressional Quarterly’s House Action Reports, 7/8/15]

Perry Voted Against An Amendment That Would Allow Rules To Consider The Social Cost Of Carbon. In
July 2015, Perry voted against an amendment to “allow rules to consider the social cost of carbon.” Specifically, the
amendment “prohibits the use of funds for the social cost of carbon to be incorporated into any rulemaking or
guidance document until a new Interagency Working Group revises the estimates.” The amendment failed 237 to
192. [HR 2822, H.AMDT.580, Vote #403, 7/8/15; Congressional Quarterly’s House Action Reports, 7/8/15]

Perry Voted Against An Amendment That Would Have Prevented Hydraulic Fracturing On Federal Land.
In July 2015, Perry voted against an amendment “that would remove the bill’s prohibition on BLM from
implementing its final rule governing fracking on federal lands.” Specifically, the amendment struck “section 439
from the bill which provides for prohibitions regarding hydraulic fracturing.” The amendment failed 250 to 179.
[HR 2822, H.AMDT.576, Vote #402, 7/8/15; Congressional Quarterly’s House Action Reports, 7/8/15]

Perry Voted Against An Amendment That Would Have Removed A Limitation In FY 2016 EPA Funding
Bill Updating Ozone Standards So That 85 Percent Of Counties That Do Not Meet Current Standards
Comply. In July 2015, Perry voted against an amendment that struck section 438 from HR 2822, which provided
for a limitation on the use of funds regarding ozone standards. Specially, the amendment would have removed “the
bill’s limitation on EPA from updating its ozone standards until 85% of counties that do not meet the current
standard come into compliance.” The amendment failed 249 to 180. [HR 2822, H.AMDT.573, Vote #401, 7/8/15;
Congressional Quarterly’s House Action Reports, 7/8/15]

Perry Voted Against Ending Prohibition On Using Funds For The Social Cost Of Carbon To Be
Incorporated Into Rulemaking Until A New Working Group Revised Estimates. In July 2015, Perry voted
against “an amendment to strike section 437, which prohibits the use of funds for the social cost of carbon to be
incorporated into any rulemaking or guidance document until a new Interagency Working Group revises the
estimates using the discount rates and domestic-only limitation on benefits estimates in accordance with Executive
Order 12866.” The amendment failed 186 to 243. [HR 2822, Vote #400, 7/8/15; H AMDT 571, 7/8/15]

Perry Voted For Postponing Enforcement Of EPA Carbon Emission Reduction Rules Until Completion Of
All Judicial Challenges. In June 2015, Perry voted for “passage of a bill that would postpone the dates by when
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 654 of 834

                                                                  SCOTT PERRY Rese arch Book | 653

states and existing fossil-fuel power plants must comply with current or future EPA rules to reduce carbon
emissions until all judicial challenges are completed, and it allows state governors to opt out of developing an
emissions reduction plan or complying with a federal plan for existing plants if he or she determines that the
requirement would have an adverse effect on electricity ratepayers.” The bill passed 247 to 180. A “nay” was a vote
in support of the president’s position. [HR 2042, Vote #384, 6/24/15; CQ Floor Votes, 6/24/15]

Perry Voted Against Replacing Ability Of Governor To Opt Out Of Clean Power Plan With Requirement
That Public Utility Commissions Issue Reliability Analysis On State Or Federal Carbon Emission Plans. In
June 2015, Perry voted against an amendment to Ratepayer Protection Act of 2015. “EPA Carbon Emission Rules
— Judicial Review of EPA Carbon Rules McNerney, D-Calif., amendment that would remove the bill’s
requirements that EPA’s rules are to be delayed pending to resolution of all judicial reviews and instead require a
state’s public utility commission to conduct an analysis of any state or federal plan.” The amendment failed 177 to
250. [HR 2042, Vote #383, 6/24/15; CQ Billtrack, 6/24/15]

Perry Voted Against Requiring Governors To Certify That Any Electricity Rate Increases Associated With
Implementing Clean Power Plan To Be Greater Than Any Cost Associated With Weather Events Associated
With Human-Induced Climate Change. In June 2015, Perry voted against an amendment to the Ratepayer
Protection Act of 2015. “EPA Carbon Emission Rules — Governor Certification On Weather Events Rush, D-Ill.,
amendment that would require a governor’s certification that any ratepayer increase associated with implementing a
state or federal plan would be greater than any cost associated with responding to extreme weather events
associated with human-caused climate change, including sea level rise, flooding, frequent and intense storms,
frequent and intense wildfires or drought.” The amendment failed 182 to 243. [HR 2042, H.AMDT.527, Vote #382,
6/24/15; CQ Billtrack, 6/24/15]

Perry Voted Against Requiring A Governor Opting Out Of Clean Power Plan To Include Certification That
Electric Generating Units Contribute To Human-Caused Climate Change. In June 2015, Perry voted against
an amendment to the Ratepayer Protection Act of 2015. “Amendment sought to require a Governor wishing to opt
out of the Clean Power Plan to include a certification that electric generating units are sources of carbon pollution
that contribute to human-induced climate change; and that the state or federal plan to reduce carbon emissions from
electric generating units would promote national security, economic growth and public health by addressing human
induced climate change through the increased use of clean energy, energy efficiency and reductions in carbon
pollution.” The amendment failed 181 to 245. [HR 2042, H.AMDT.526, Vote #381, 6/24/15]

Perry Voted Against Amendment Increasing Fees On Oil Companies To Bolster The Pipeline And
Hazardous Materials Safety Administration. In June 2015, Perry voted against an amendment to the
Transportation, Housing and Urban Development, and Related Agencies Appropriations Act, 2016 that would have
“raised fees on oil companies to increase funding for the Pipeline and Hazardous Materials Safety Administration,
which regulates oil pipelines.” The amendment failed 202 to 222. [HR 2577, Vote #305, 6/4/15; Scripps Howard
Foundation, 6/16/15]

Perry Voted Against Amendment Continuing ARPA Goal Of Reducing Imports Of Foreign Energy,
Through The Development Of Energy Efficiency Technology. In May 2015, Perry voted against an amendment
to the America COMPETES Reauthorization Act of 2015 maintaining greenhouse gas emission goals for ARPA-E
projects. The amendment would strike a provision in the bill that removed Advanced Research Projects Agency-
Energy (ARPA-E) goals for pursuing the development of energy technologies to reduce foreign energy imports, the
reduction of energy-related emissions, including greenhouse gases, and improvement in the energy efficiency of all
economic sectors. The amendment failed, 190 to 232. [HR 1806, Amendment #11, Vote #256, 5/20/15; CQ,
5/20/15]

Perry Voted Against Amendment To Allow Commercial Biofuels Production For Defense Purposes. In May
2015, Perry voted against an amendment allowing DOE research funds to be used for commercial biofuels
production for defense purposes. “Bonamici, D-Ore., amendment that would remove a provision in the bill that
would bar funds authorized for an Energy Department bioenergy research program from being used to fund
       Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 655 of 834

                                                                   SCOTT PERRY Rese arch Book | 654

commercial biofuels production for defense purposes.” The amendment failed, 208 to 215. [HR 1806, Amendment
#10, Vote #255, 5/20/15; Science Magazine, 5/20/15; CQ, 5/20/15]

Perry Voted For FY16 Energy-Water Appropriations Bill Appropriating $35.4 Billion For Army Corps Of
Engineers, Department Of Energy And Nuclear Weapons Programs. In May 2015, Perry voted for the Energy
and Water Development bill, which increased funding to weapons programs, Army Corps of Engineers projects and
nuclear weapons programs. “The House passed its second 2016 appropriations bill on Friday, this time to fund the
Department of Energy and water infrastructure projects. Passed 240-177 along party lines, the measure would
provide $35.4 billion for the Army Corps of Engineers, Department of Energy and nuclear weapons programs. The
measure provides $1.2 billion more than the current enacted spending level, but $633 million less than what the
Obama administration requested.” The bill passed, 240 to 177. [H.R. 2028, Vote #215, 5/1/15; The Hill, 5/1/15]

   Bill Kept Yucca Mountain Nuclear Waste Site From Being Completely Closed. In May 2015, Perry voted
   for the Energy and Water Development bill, which contained funding to ensure that Yucca Mountain Nuclear
   Waste Site remained open. “House Republicans Friday passed the second of 12 spending bills for the upcoming
   budget year, a $35 billion measure funding the Energy Department and popular water projects constructed by
   the Army Corps of Engineers. …The measure includes a big boost to modernize the U.S. nuclear arsenal and
   also contains money that would keep the Yucca Mountain nuclear waste site in Nevada from being completely
   shuttered, a challenge to Senate powerhouse Harry Reid, D-Nev., who has been largely responsible for
   blocking the project in the past.” The bill passed, 240 to 177. [H.R. 2028, Vote #215, 5/1/15; Associated Press,
   5/1/15]

   Bill Provided $150 Million Towards Nuclear Waste Disposal Fund. “The House passed its second 2016
   appropriations bill on Friday, this time to fund the Department of Energy and water infrastructure projects. …
   In total, the measure provides $150 million for the Nuclear Waste Disposal Program.” [The Hill, 5/1/15]

   Bill Cut $279 Million From Renewable Energy Programs. “Fearing an escalation of nuclear weapons, Rep.
   John Garamendi, D-Walnut Grove, on Friday voted against HR 2028, a $35.4 billion appropriations bill that
   also includes energy and water development projects. The bill passed, 240-177. …Meanwhile, renewable
   energy programs are funded at only $1.7 billion, a cut of $279 million compared to FY 2015, Garamendi said.
   The bill also includes language that would weaken the Clean Water Act in some circumstances.” [Davis
   Enterprise, 5/3/15]

   Bill “Locks In Sequestration.” “The House on Friday passed a spending bill that would boost funding for the
   nation’s weapons programs, Army Corps of Engineers projects and nuclear research, after beating back
   amendments that would drastically slash funding for various Department of Energy research programs.
   …Democrats criticized spending levels and individual policy riders in the bill, including one that would bar the
   Obama administration from implementing its National Oceans Policy and another that would permanently
   block the White House from moving forward on the so-called clean water rule. But their main point of
   contention was the bill’s adherence to an overall spending framework that locks in sequestration.” [CQ Roll
   Call, 5/1/15]

   Bill Contained Rider Allowing Guns To Be Carried On All Corps Of Engineers’ Lands. In May 2015,
   Perry voted for the Energy and Water Development bill, which contained a rider allowing guns to be carried on
   all Corps of Engineers’ Lands. “Some provisions in the House energy and water bill approved Friday range far
   afield, such as a so-called legislative ‘rider’ allowing guns to be carried on all Corps of Engineers’ lands. Citing
   the politically divisive firearms policy, among other reasons, the White House issued a veto threat against the
   legislation.” The bill passed, 240 to 177. [H.R. 2028, Vote #215, 5/1/15; San Jose Mercury News, 5/1/15]

   FY16 Water-Energy Appropriations Bill Increasing Funding For Weapons Programs, Army Corps Of
   Engineer Projects And Nuclear Research. “The House on Friday passed a spending bill that would boost
   funding for the nation’s weapons programs, Army Corps of Engineers projects and nuclear research, after
   beating back amendments that would drastically slash funding for various Department of Energy research
       Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 656 of 834

                                                                 SCOTT PERRY Rese arch Book | 655

    programs. . . . Nearly all Democrats united to vote against the $35.4 billion spending measure (HR 2028),
    which advanced by a vote of 240-177 after lawmakers debated amendments late into the night Thursday and
    early Friday.” The bill passed, 240 to 177. [H.R. 2028, Vote #215, 5/1/15; The Hill, 5/1/15]

Perry Voted Against Appropriating $30 Million Towards Drought Relief, State Electricity Energy Reliability
And Assurance. In May 2015, Perry voted against a motion that would increase funding for drought relief and
state electricity energy reliability and assurance by $30 million. The motion failed, 180 to 235. [H.R. 2028, Vote
#214, 5/1/15; CQ Floor Votes, 5/1/15]

Perry Voted For Amendment Reducing Appropriations In FY16 Energy And Water Bill By 1%. In May
2015, Perry voted for an amendment reducing appropriations in energy and water bill by 1%. “Blackburn, R-Tenn.,
amendment that would reduce each amount made available under the act by 1 percent.” The amendment was
rejected, 159-248. [H.R. 2028, Vote #210, 5/1/15; CQ Floor Votes, 5/1/15]

Perry Voted For Amendment Prohibiting Use Of Funds To Study Report Analyzing Life Cycle Of Green
House Gas Emissions And Interactions With Liquefied Natural Gas. In May 2015, Perry voted for an
amendment prohibiting funding for the Department of Energy to consider report analyzing the life cycle of
greenhouse gas emissions when making determinations on liquefied natural gas exports. “The chamber approved
232-172 a provision from Pennsylvania Republican Keith Rothfus that would bar funding for the Department of
Energy to consider a report that analyzed the life cycle of greenhouse gas emissions when making determinations
on liquefied natural gas exports.” The measure passed, 232 to 172. [H.R. 2028, Vote #208, 5/1/15; CQ Roll Call,
5/1/15]

Perry Voted For Amendment Prohibiting Use Of Funds To Enforce Energy Efficiency Standards For
Incandescent Light Bulbs. In April 2015, Perry voted for an amendment prohibiting the use of funds regulate
energy efficiency standards for incandescent bulbs. “The House adopted an amendment from Rep. Michael Burgess
(R-Texas) late Thursday night that would prohibit the use of funds to enforce energy efficiency standards for
incandescent light bulbs. The Texan likened the energy conservation measure to an issue of individual liberty. ‘We
should not be forcing these light bulbs on the American public,’ Burgess said. ‘The bottom line is the federal
government has no business taking away the freedom of Americans to choose what bulbs to put in their homes.’”
The amendment passed, 232 to 189. [H.R. 2028, Vote #207, 4/30/15; The Hill, 5/1/15]

Perry Voted For Amendment Eliminating Funding For Advanced Technology Vehicles Manufacturing
Program. In April 2015, Perry voted for an amendment eliminating funding for advanced technology vehicles
program. “The House also rejected 171-250 an amendment by South Carolina Republican Mark Sanford to
eliminate funding for the Energy Department’s loan guarantee program for advanced technology vehicle
manufacturing. Sanford argued that the program is dated and has outlived its purpose, but Energy-Water cardinal
Mike Simpson, R-Idaho, said zeroing out its funding would hamper oversight of the $8 billion in loans already
doled out.” The amendment failed, 171 to 250. [H.R. 2028, Vote #206, 4/30/15; CQ Roll Call, 4/30/15]

    Republican Rep. Mike Simpson Opposed Eliminating Funding, Believing It Would “Hamper Oversight
    Of The $8 Billion In Loans Already Doled Out.” “Sanford argued that the program is dated and has outlived
    its purpose, but Energy-Water cardinal Mike Simpson, R-Idaho, said zeroing out its funding would hamper
    oversight of the $8 billion in loans already doled out.” [CQ Roll Call, 4/30/15]

Perry Voted For Amendment Reducing Appropriations In Energy And Water Bill By 11%; National
Nuclear Security Administration And Defense Activities Exempted. In April 2015, Perry voted for an
amendment reducing appropriations in energy and water bill by 11%, with the National Nuclear Security
Administration, Environmental, defense activities and the Defense Nuclear Facilities Safety Board. “Hudson, R-
La., amendment that would reduce funds in the bill by 11 percent across the board, except for those designated for
the National Nuclear Security Administration, Environmental and Other Defense Activities or Defense Nuclear
Facilities Safety Board.” The amendment failed, 143 to 278. [H.R. 2028, Vote #205, 4/30/15; CQ Floor Votes,
4/30/15]
       Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 657 of 834

                                                                SCOTT PERRY Rese arch Book | 656


    Amendment Would Have “Slashed Spending By 11.2% Across The Board.” “The House on Friday passed
    a spending bill that would boost funding for the nation’s weapons programs, Army Corps of Engineers projects
    and nuclear research, after beating back amendments that would drastically slash funding for various
    Department of Energy research programs. … Simpson and his allies were able to hold off a bevy of
    amendments seeking to drastically shift or cut funding in the bill, including one from North Carolina
    Republican Richard Hudson that would have slashed spending by 11.2 percent across the board.” [CQ Roll
    Call, 5/1/15]

Perry Voted Against Amendment To Add $20 Million To Keep Funding For Energy Technology Research
At Current Levels. In April 2015, Perry voted against an amendment to the energy and water development funding
bill that would increase funding for Advanced Research Projects Agency-Energy (ARPA-E) by $20 million and to
reduce funding for Departmental Administration by a similar amount. “Earlier in the evening, California Democrat
Eric Swalwell proposed an amendment bumping funding for the Advanced Research Projects Agency-Energy up
$20 million from the $280 million level in the underlying bill, using funds directed toward departmental
administrative functions. The measure would keep funding for the agency, which supports breakthrough energy
technology research, at the current level.” The amendment was rejected 202 to 219. [H.AMDT.178, Vote #202,
4/30/15; Congressional Quarterly News, 4/30/15]

Perry Voted Against Amendment To Decrease Funding For Fossil Energy Research And Development By
$45 Million. In April 2015, Perry voted against an amendment to the energy and water development funding bill
that would reduce funding for Fossil Energy Research and Development by $45 million and to apply the savings to
the spending reduction account. “Page 22, line 20, after the dollar amount, insert “(reduced by $45,000,000)” The
amendment was rejected 175 to 246. [H.AMDT.174, Vote #201, 4/30/15; Congressional Quarterly, 4/30/15]

Perry Voted For Amendment To Cut $3.2 Billion By Eliminating Funding For Renewable Energy And
Decreasing Funding For Nuclear Energy. In April 2015, Perry voted for an amendment to the energy and water
development funding bill that would zero out funding for Energy Efficiency and Renewable Energy, reduce
Nuclear Energy by $691,886,000, and zero out funding for Fossil Energy and to apply the aggregate savings of
$2,954,660,000 to the spending reduction account. “REP. TOM McCLINTOCK, R-Calif, that would eliminate
funding for the energy efficiency and renewable energy program, nuclear energy and fossil fuel research and apply
the $3.2 billion savings to the spending reduction account.” The amendment was rejected 110 to 311.
[H.AMDT.172, Vote #200, 4/30/15; Congressional Quarterly House Action Report, 4/30/15]

Perry Voted For Amendment That Would Have Eliminated Funding For Renewable Energy And Decreased
Funding For Nuclear Energy. In April 2015, Perry voted for an amendment to the energy and water development
funding bill that would zero out funding for Energy Efficiency and Renewable Energy and apply the savings of
$1,657,774,000 to the spending reduction account. The amendment was rejected 139 to 282. [H.AMDT.172, Vote
#199, 4/30/15]

Perry Voted Against Amendment That Would Have Increased Funding For Renewable Energy And
Decreased Funding For Fossil Fuel Energy. In April 2015, Perry voted against an amendment to increase funding
for Energy Efficiency and Renewable Energy by $25,500,000 and to reduce funding for Fossil Energy by
$34,000,000. The amendment was rejected 173 to 248. [H.AMDT.167, Vote #198, 4/29/15]

Perry Voted For Increasing Fossil Energy Research Funding By $50 Million While Cutting Renewable
Energy Funding. In April 2015, Perry voted for an amendment to the energy and water development funding bill
that would have increased funding for funding for Fossil Energy Research and Development by $50 million and to
reduce funding for Energy Efficiency and Renewable Energy by a similar amount. The amendment was rejected
177 to 244. [H.AMDT.164, Vote #197, 4/29/15]

Perry Voted Against Amendment That Would Have Increased Funding For Water And Drought Work
While Cutting Fossil Fuel Funding. In April 2015, Perry voted against an amendment to the energy and water
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 658 of 834

                                                                   SCOTT PERRY Rese arch Book | 657

development funding bill that would have increased funding for Water and Related Resources by $5 million and
reduced funding for Fossil Energy Research and Development by $20 million. “The same goes for the second
amendment Ruiz introduced last week, which moves $5 million away from the study of fossil fuels and towards the
study of drought mitigation in the West via the Bureau of Reclamation.” The amendment was rejected 172 to 249.
[H.AMDT.162, Vote #196, 4/29/15; Desert Sun, 5/2/15]

Perry Voted For Cutting Funding For Sundry Accounts. In April 2015, Perry voted for an amendment to the
energy and water development funding bill that would have reduced funding for sundry accounts and to apply the
aggregate savings of $128,920,000 to the spending reduction account. The amendment was rejected 126 to 295.
[H.AMDT.159, Vote #195, 4/29/15]

Perry Voted For Legislation To Require Expedited Consideration Of LNG Export Permit Applications. In
January 2015, Perry voted for legislation that “would require the Energy Department to make a decision on pending
applications to export liquefied natural gas within 30 days of the bill’s enactment or at the end of the public
comment period, whichever is later. Under the bill, applications would have to publicly disclose the countries that
would receive the proposed exports. It also would authorize the U.S. Court of Appeals for the circuit where the
proposed export facility will be located to exercise original and exclusive jurisdiction over any civil action
pertaining to such applications. The court would be required to order the Energy Department to approve any
applications within 30 days if it finds the agency did not issue a decision by the bill’s deadline.” [HR 351, Vote
#50, 1/28/15; CQ, 1/28/15]

Perry Voted Against A Motion To Prohibit LNG Exports To State Sponsors Of Terrorism & Ensure LNG
Exports Are On US-Built Ships. In January 2015, Perry voted against a motion that would prohibit LNG exports
to any nation that is a state sponsor of terrorism, or to any nation or corporation that engages in cyber-attacks
against the United States, and would ensure that U.S. flagged and built ships are used to export LNG. The motion to
recommit failed, 175-237. [HR 351, Vote #49, 1/28/15; Democratic Leader – Motions to Recommit, 1/22/15]

Perry Voted For Bill To Expedite FERC Permitting For Natural Gas Pipeline Projects. In January 2015, Perry
voted for a bill that “would require the Federal Energy Regulatory Commission to approve or deny a natural gas
pipeline project within one year after receiving a completed application. Federal agencies responsible for issuing
permits would have to issue a ruling within 90 days of when FERC issues its final environmental statement for the
project. Under the bill, FERC could extend that period for another 30 days. The bill would provide that if a federal
agency does not rule within the required time period, the permit will be deemed approved 30 days later.” The bill
passed, 253 to 169. [HR 161, Vote #41, 1/21/15; CQ, 1/21/15]

Perry Voted Against Motion To Require Pipeline Owners, Not Taxpayers, Are Liable For Any Cleanup
Costs Associated With Pipeline Explosion. In January 2015, Perry voted against a motion to recommit that would
require that natural gas pipeline owners, not taxpayers, are liable for any damages, repair, and clean-up in the wake
of a natural gas pipeline explosion. [HR 161, Vote #40, 1/21/15; Democratic Leader – Motions to Recommit,
1/21/15]

Perry Voted For Approving The Keystone XL Pipeline. In January 2015, Perry voted for approving the
Keystone XL pipeline. “The House voted Friday to approve the Keystone XL pipeline, seizing on the momentum
from a Nebraska Supreme Court ruling hours earlier that removed the last major legal obstacle to building the
politically charged oil project.” The bill passed 266 to 153. [HR 3, Vote #16, 1/9/15; Politico, 1/9/15]

Environment

Perry Voted For Authorizing $10 Billion For New Water Projects And $170 Million For Repairs To The
Water System In Flint, Mich. In December 2016, Perry voted for “Passage of the bill, as amended, that would
authorize $10 billion for new water projects for construction by the Army Corps of Engineers, would authorize
$170 million for repairs to the water system in Flint, Mich., would authorize the corps to conduct feasibility studies
for additional projects, would deauthorize nine existing projects and would establish an expedited process for the
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 659 of 834

                                                                   SCOTT PERRY Rese arch Book | 658

deauthorization of other projects that are no longer viable for construction. The measure would require additional
water be pumped south from Northern California rather than allowing such water to be retained for environmental
purposes. The measure would also allow federal funding to cover the 50 percent of the cost of harbor and channel
dredging up to 50 feet.” The bill passed 360 to 61. [S. 612, Vote #622, 12/8/16; CQ, 12/8/16]

Perry Voted Against Making Permanent A 9-Month Buy American Requirement For Iron And Steel
Products Used In Drinking Water Projects. In December 2016, Perry voted against the “Doyle, D-Pa., motion to
recommit the bill to the House Energy and Commerce Committee with instructions to report it back immediately
with an amendment that would make permanent the requirement that certain drinking water infrastructure projects
only use iron and steel products produced in the United States.” According to the Democratic Leader’s Office,
“Democrats’ Motion to Recommit would replace the underlying bill’s provision that would create a temporary 9-
month Buy American requirement for iron and steel products used in drinking water projects with a permanent Buy
American requirement for such products.” The motion failed 184 to 236. [S. 612, Vote #621, 12/8/16;
DemocraticLeader.gov, 12/8/16; CQ, 12/8/16]

Perry Voted For Renaming The Olympic Wilderness In Washington. In December 2016, Perry voted for the
“Bishop, R-Utah, motion to suspend the rules and pass the bill that would re-designate the Olympic Wilderness in
the state of Washington as the ‘Daniel J. Evans Olympic National Park Wilderness.’” The motion passed 401 to 8.
[S. 3028, Vote #612, 12/7/16; CQ, 12/7/16]

Perry Voted For Ordering Land In The Federal Arbuckle Water Project In Oklahoma To Be Conveyed To
Murray County, Oklahoma. In December 2016, Perry voted for the “Bishop, R-Utah, motion to suspend the rules
and pass the bill that would require the Bureau of Reclamation to convey all land in the maintenance complex and
district office of the federal Arbuckle water project in Oklahoma to the Arbuckle Master Conservancy District in
Murray County, Okla.” The motion passed 412 to 1. [H.R. 1219, Vote #611, 12/7/16; CQ, 12/7/16]

Perry Voted Against The Water Resources Development Act Authorizing 31 Army Corps Of Engineers
Projects, Including Flood Control And Natural Disaster Damage Projects. In September 2016, Perry voted
against the Water Resources Development Act that “would authorize 31 Army Corps of Engineers water resources
projects, including navigation, flood control, environmental restoration and natural disaster damage projects.” The
bill passed, 399 to 25. [H.R. 5303, Vote #572, 9/28/16; CQ, 9/28/16]

Perry Voted Against A Motion That Would Prevent The U.S. Army Corps Of Engineers From Using Their
Resources On A $810 Development Project. In September 2016, Perry voted against a “DeFazio, D-Ore., motion
to recommit the bill to the House Transportation and Infrastructure Committee with instructions to report it back
immediately with an amendment that would would prohibit the Secretary of the Army from carrying out a
construction project in Upper Trinity River, Modified Central City, Fort Worth, Texas if any part of the project
would be the construction of soccer fields, baseball fields, basketball courts or splash parks.” According to the
Democratic Leader’s office, “Democrats’ Motion to Recommit would stop Republicans’ latest bill from
squandering the U.S. Army Corps of Engineers’ limited resources by preventing the use of Army Corps resources
for the construction of soccer fields, baseball fields, covered basketball courts, and a water splash park as part of a
lavish $810 million waterfront development project.” The motion failed 181 to 243. [HR 5303, Vote #571, 9/28/16;
CQ, 9/28/16, Democratic Leader, 9/28/16]

Perry Voted Against An Amendment To Provide Additional Assistance To States That The President
Declared An Emergency Due To Unhealthy Constituents In The Water System. In September 2016, Perry
voted against a “Kildee, D-Mich., amendment that would authorize the Army Corps of Engineers to provide
additional assistance to any community in any state in which the president has declared an emergency as a result of
the presence of chemical, physical or biological constituents, including lead or other contaminants in the water
system, for the repair or replacement of public and private infrastructure. The amendment would authorize the
appropriation of $170 million to remain available until expended.” The amendment was adopted 284 to 141. [HR
5303, Vote #570, 9/28/16; CQ, 9/28/16]
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 660 of 834

                                                                   SCOTT PERRY Rese arch Book | 659

Perry Voted For An Amendment To The Clean Water Act That Would Authorize Funds To The Great
Lakes Restoration Initiative. In September 2016, Perry voted for a “Joyce, R-Ohio, amendment that would amend
the Clean Water Act (PL 92-500) to authorize the appropriation of $300 million annually for the Great Lakes
Restoration Initiative for fiscal 2017 through fiscal 2021. The initiative would carry out projects to improve water
quality in the Great Lakes area.” The amendment was adopted 407 to 18. [HR 5303, Vote #569, 9/28/16; CQ,
9/28/16]

Perry Voted For An Amendment That Would Allow Non-Federal Interests To Undertake Army Corps Of
Engineer Projects If It Proved Cost-Effective. In September 2016, Perry voted for a “Graves, R-La., amendment
that would require the Secretary of the Army to allow non-federal interests to undertake Army Corps of Engineers
projects if the non-federal interest could demonstrate greater cost effectiveness and project delivery efficiency than
the Army Corps of Engineers, and would direct 20 percent of the savings back to other Corps projects.” The
amendment failed 190 to 233. [HR 5303, Vote #568, 9/28/16; CQ, 9/28/16]

Perry Voted For Blocking An Amendment That Would Provide Urgent Resources To Address The Flint
Water Crisis. In September 2016, Perry voted for a “Woodall, R-Ga., motion to order the previous question (thus
ending debate and the possibility of amendment) on the rule (H Res 892) that would provide for House floor
consideration of the bill (HR 5303) that would authorize 31 Army Corps of Engineers water resources projects,
including navigation, flood control, environmental restoration and natural disaster damage projects. The rule would
waive, for resolutions related to a measure making or continuing appropriations for the fiscal year ending
September 30, 2017 and reported through the legislative day of Sept. 30, 2016, the two-thirds majority vote
requirement to consider a rule on the same day it is reported from the House Rules Committee. It would grant
suspension authority on the legislative days of Sept. 29, 2016 and Sept. 30, 2016.” According to the Democratic
Leader’s office, “Democrats’ Previous Question demands an immediate vote on the amendment to H.R. 5303
offered by Congressman Kildee of Michigan, blocked by the GOP rule, which would provide urgent resources to
address the Flint Water Crisis.” The previous question passed 243 to 178. A vote against the previous question
would have allowed the bill to be considered. [HR 5303, Vote #561, 9/27/16; CQ, 9/27/16]

Perry Voted Against A Bill To Rename A Postal Facility In Illinois To “Abner J. Mikva Post Office.” In
September 2016, Perry voted against a “Hice, R-Ga., motion to suspend the rules and pass the bill that would
designate the postal facility located at 1101 Davis St. in Evanston, Ill., as the ‘Abner J. Mikva Post Office
Building.’” The motion was agreed to 391 to 22. [HR 5798, Vote #556; 9/22/16; CW, 9/22/16]

    The Late Abner Mikva Served As A Congressman From Illinois And A Federal Judge Under President
    Bill Clinton. “Former congressman Abner J. Mikva, who represented Evanston in Washington for two decades,
    was honored Tuesday by the renaming of the Davis Street post office as the Abner J. Mikva Post Office
    Building. […] In 1974, Mikva was elected to represent Illinois’ 10th Congressional District that was based in
    Evanston. He was reelected three times. During his third term, he was appointed to the U.S. Court of Appeals
    for the District of Columbia, where he served with Clarence Thomas, Antonin Scalia, and Ruth Bader Ginsburg
    before their appointments to the U.S. Supreme Court.” [Evanston Now, 3/13/17]

Perry Voted For Blocking An Immediate House Vote On The Families Of Flint Act To Address The Flint
Water Crisis. In September 2016, Perry voted for a “Byrne, R-Ala., motion to order the previous question (thus
ending debate and the possibility of amendment) on the rule (H Res 879) that would provide for House floor
consideration of the bill (HR 5931) that would prohibit, in most instances, the U.S. government from directly or
indirectly providing U.S. or foreign promissory notes, including currency, to the government of Iran. The rule
would waive, for resolutions related to a measure making or continuing appropriations for the fiscal year ending
September 30, 2017 and reported through the legislative day of Sept. 27, 2016, the two-thirds majority vote
requirement to consider a rule on the same day it is reported from the House Rules Committee.” According to the
Democratic Leader’s office, “Democrats’ Previous Question demands an immediate vote on H.R. 4479, the
Families of Flint Act to address the Flint Water Crisis.” The previous question passed 236 to 175. A vote against
the previous question would have allowed the bill to be considered. [HR 5931, Vote #542, 9/22/16; CQ, 9/22/16,
Democratic Leader, 9/22/16]
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 661 of 834

                                                                  SCOTT PERRY Rese arch Book | 660


Perry Voted Against Exempting Environmental Protection Agency Rules Pertaining To Regulation Of Lead
Or Copper In Drinking Water From The Separation Of Powers Restoration Act. In July 2016, Perry voted
against “Johnson, D-Ga., for Conyers, D-Mich., amendment that would exempt rules issued by the Environmental
Protection Agency pertaining to regulation of lead or copper in drinking water from the bill’s requirements. The bill
would end the requirement that federal courts defer to an agency’s interpretation of the underlying law or rule when
considering challenges to agency rules and regulations.” The amendment was rejected 194-223. [H Amdt 1272 to
HR 4768, Vote #411, 7/12/16; CQ Floor Votes, 7/12/16]

    Separation Of Powers Restoration Act Overturned Legal Precedent That Said Courts Must Defer To
    Agency Interpretations Of “Ambiguous” Statutes When Disputes Arise, Unless The Interpretation Is
    Unreasonable. “A GOP-backed bill to limit federal agencies’ rulemaking power passed the House on Tuesday.
    The Separation of Powers Restoration Act overturns the 1984 Supreme Court decision that created Chevron
    deference. The legal precedent says courts must defer to agency interpretations of ‘ambiguous’ statutes when
    disputes arise, unless the interpretation is unreasonable.” [The Hill, 7/12/16]

Perry Voted For To Suspend The Rules And Pass The Cooperate Management Of Mineral Rights Act Of
2016. In September 2016, Perry voted for a “motion to suspend the rules and pass the bill that would remove a
requirement that prior to the commencement of surface-disturbing activities related to gas and oil development in
the Allegheny National Forest in Pennsylvania, the Forest Service be permitted to sell marketable timber cut in
relation to such surface-disturbing activities.” The motion was agreed to, 395-3. [HR 3881, Vote #480, 9/6/16; CQ
Floor Votes, 9/6/16]

Perry Voted For To Pass The Department Of The Interior, Environment, And Related Agencies
Appropriations Act. In July 2016, Perry voted for the passage of HR 5538, a “bill that would provide $32.1 billion
in fiscal 2017 for the Interior Department, the EPA and related agencies. The bill would provide $12.1 billion for
the Interior Department, $8 billion for the EPA, $5.4 billion for the Forest Service, $1.2 billion for the Bureau of
Land Management and $5.1 billion for the Indian Health Service. The measure would prohibit the EPA from
limiting greenhouse gas, methane, and air emissions from power plants and the oil and gas industry. The measure
would also block the EPA from completing its “Waters of the United States” rule-making to clarify which bodies of
water are subject to regulation under the clean air act. As amended, the measure would prohibit funds from being
used to finalize, implement or enforce new regulations on offshore Arctic energy exploration and development.”
The bill passed, 231 to 196. [HR 5538, Vote #477, 7/14/16; CQ Floor Votes, 7/14/16]

Perry Voted Against An Amendment To Prohibit Using Funds For Light Vehicles Which Do Not Meet The
Requirements Of Obama’s Federal Fleet Performance Executive Order. In July 2016, Perry voted against
“amendment no. 122, that would prohibit funds from being used to lease or purchase new light duty vehicles unless
those vehicles meet the requirements of President Obama’s May 24, 2011 Executive Order on Federal Fleet
Performance. ” The amendment failed, 213 to 214. [HR 5538, Vote #476, 7/14/16; CQ Floor Votes, 7/14/16]

Perry Voted Against An Amendment That Would Increase Funding For The EPA’s Hazardous Substance
Superfund Account. In July 2016, Perry voted against an “amendment that would increase by $15.3 million
funding for the Hazardous Substance Superfund account.” The amendment failed, 195 to 232. [HR 5538, Vote
#475, 7/14/16; CQ Floor Votes, 7/14/16]

Perry Voted Against An Amendment To Prevent Part Of The Bill That Would Block BLM Management
Plans From Going Forward If It Failed To Meet Its Multiple Use Obligations. In July 2016, Perry voted
against an “amendment that would prohibit Bureau of Land Management management plans from going into effect
if failing to implement the plans would limit the agency’s ability to meet its multiple use obligations, including
providing opportunities for hunting, fishing and outdoor recreation.” The amendment failed, 184 to 241. [HR 5538,
Vote #474, 7/14/16; CQ Floor Votes, 7/14/16]
       Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 662 of 834

                                                                  SCOTT PERRY Rese arch Book | 661

Perry Voted Against An Amendment That Would Discourage Transferring Federal Lands To Private
Owners. In July 2016, Perry voted against an “amendment that would prohibit funds from being used to pursue any
additional legal ways to transfer federal lands to private owners in contravention of existing law.” The amendment
failed, 188 to 239. [HR 5538, Vote #473, 7/14/16; CQ Floor Votes, 7/14/16]

Perry Voted Against An Amendment To Protect The Obama Administration’s Climate Change And
Environmental Sustainability Executive Order. In July 2016, Perry voted against an “amendment that would
protect the administration’s climate change and environmental sustainability executive order to ensure that no funds
be used to weaken the executive order within this act.” The amendment failed, 191 to 236. [HR 5538, Vote #472,
7/14/16; CQ Floor Votes, 7/14/16]

Perry Voted Against An Amendment To Insert A Sentence At The End Of The Act Asserting That None Of
The Funds From The Act Could Be Used In Contravention Of The Interior’s Promise To Address Impacts
Of Climate Change. In July 2016, Perry voted against an “amendment that would prohibit funds from being used
in contravention to a 2009 Interior Department Secretarial Order that called for renewable energy on public lands
and a response to the impact of climate change on the land, ocean, fish, wildlife, and cultural heritage resources.
The bill would provide $32.1 billion for the Interior Department, the Environmental Protection Agency, the Forest
Service and other agencies.” The amendment failed, 192 to 233. [HR 5538, Vote #Vote #471, 7/14/16; CQ Floor
Votes, 7/14/16]

Perry Voted Against An Amendment To Bar Funds From The Department Of The Interior, Environment,
And Related Agencies Appropriations Act From Being Used To Abolish Law Enforcement Offices At The
Bureau Of Land Management And The U.S. Forest Service. In July 2016, Perry voted against an “amendment
barring funds in the bill from being used to abolish law enforcement offices at the Bureau of Land Management and
the U.S. Forest Service. The bill would provide $32.1 billion for the Interior Department, the Environmental
Protection Agency, the Forest Service and other agencies.” The amendment failed, 194 to 233. [HR 5538, Vote
#470, 7/14/16; CQ Floor Votes, 7/14/16]

Perry Voted Against Prohibiting Fracking On the Pacific Continental Shelf. In July 2016, Perry voted against
an amendment to bar the “use of hydraulic fracturing or acid well stimulation treatment in the Pacific Outer
Continental Shelf.” The amendment failed 172-254. [HR 5538, Vote #469, 7/14/16; CQ, 7/14/16]

Perry Voted Against Allowing the EPA To Develop Regulations Related To Stream Buffers And The Waters
Of The US Rule. In July 2016, Perry voted against an amendment to prohibit preventing “the EPA from
developing or enforcing regulations related to stream buffers, fill material, or the ‘Waters of the United States’
rule.” The amendment failed 178-246. [HR 5538, Vote #468, 7/14/16; CQ, 7/14/16]

Perry Voted Against Prohibiting Activities To Support Drilling In Some Of The Atlantic Ocean. In July 2016,
Perry voted against prohibiting “funds from being used to authorize, permit or conduct geological or geophysical
activities in support of oil, gas, or methane hydrate exploration and development in certain areas of the Atlantic
Ocean.” The amendment failed 192-236. [HR 5538, Vote #465, 7/13/16; CQ, 7/13/16]

Perry Voted Against Allowing Agencies To Prepare For Climate Change. In July 2016, Perry voted against an
amendment to “prohibit funds from being used to oppose” executive orders requiring agencies prepare for the
impacts of climate change. The amendment failed 194-234. [HR 5538, Vote #464, 7/13/16; CQ, 7/13/16; E&E
Daily, 7/12/16; President Obama Press Release, 3/19/15; EPA, accessed 3/15/17]

Perry Voted Against Removing Three Provisions Relating To Specific Species And The Endangered Species
List. In July 2016, Perry voted against an amendment to “allow for the review of the status of the greater sage-
grouse as an endangered species, remove the bill’s requirement that a new rule be issued concerning the gray wolf,
and allow funds to be used to treat the lesser prairie chicken as an endangered species.” The amendment failed,
193-235. [HR 5538, Vote #463, 7/13/16; E&E Daily, 7/12/16; CQ, 7/13/16]
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 663 of 834

                                                                   SCOTT PERRY Rese arch Book | 662

Perry Voted For Prohibiting A National Marine Monument Established Between 12 And 200 Nautical Miles
Off The American Coast. In July 2016, Perry voted for prohibiting “funds from being used to establish a national
marine monument” in waters between 12 and 200 nautical miles off the American coast. The amendment passed,
225-202. [HR 5538, Vote #462, 7/13/16; CQ, 7/13/16; NOAA, accessed 3/15/17]

Perry Voted For Prohibiting The President From Designating Much Of The Alaska National Wildlife Refuge
A Wilderness And Thus Preventing Drilling. In July 2016, Perry voted for an amendment to prevent the U.S.
Fish and Wildlife Service from designating the Alaska Wildlife Refuge a wilderness, which would prevent drilling
there. The amendment passed 237-191. [HR 5538, Vote #460, 7/13/16; Rep. Young Press Release, 7/14/16;
Washington Post, 1/26/15; Alaska Dispatch News, 4/3/15]

Perry Voted For Preventing The Government From Paying Legal Fees In Settlements After Suits More
Than Three Environmental Laws. In July 2016, Perry voted for an amendment to “prohibit funds from being
used to pay legal fees related to settlements for cases in which the federal government is a party and that arise under
the Clean Air Act, the Federal Water Pollution Control Act or the Endangered Species Act.” The amendment
passed 226-202. [HR 5538, Vote #459, 7/13/16; CQ, 7/13/16]

    Clean Water Action: “This Amendment Seeks To Discourage Citizens From Enforcing Essential
    Protections” By Discouraging Suit Against The Federal Government. “This amendment seeks to
    discourage citizens from enforcing essential protections of the Endangered Species Act, the Clean Air Act, and
    the Clean Water Act and targets settlements involving congressionally mandated federal agency actions,
    including requirements to protect public health and the environment. … This nonsensical amendment would
    change this by barring payment of citizens’ legal fees whenever parties avoid costly litigation by agreeing to a
    settlement.” [Clean Water Action, 7/12/16]

Perry Voted For Allowing Funds Recovered Following Pollution Of A Resource To Be Used For Things
Other Than Restoration Of The Resource. In July 2016, Perry voted for allowing “funds recovered following
damage to a natural resource to be used for other purposes beyond the restoration or replacement of the natural
resource.” The amendment failed, 170-257. [HR 5538, Vote #458, 7/13/16; CQ, 7/13/16]

Perry Voted For Barring Implementation Of A Voluntary Program To Reduce Carbon Emissions. In July
2016, Perry voted for an amendment to “prohibit funds from being used to finalize or implement a proposed
Environmental Protection Agency rule related to the design details of a voluntary program for states to incentivize
certain early emission reduction projects.” The amendment failed 231-197. [HR 5538, Vote #457, 7/13/16; CQ,
7/13/16]

    The EPA’s Clean Energy Incentive Program Was To Provide Early Credit To States For Carbon
    Reduction Between 2020 And 2021. In April 2016, the National Conference of State Legislators wrote, “the
    Clean Energy Incentive Program (CEIP), a voluntary program that will provide participating states with
    emission rate credits (up to the equivalent of 300 million short tons of carbon dioxide emissions) for reductions
    made in 2020-21 due to investments in renewable energy or energy efficiency measures. These credits can be
    used to offset targets during the 2022-30 steps.” [NCSL, 4/18/16]

Perry Voted For Cutting The EPA By 17%. In July 2016, Perry voted for an amendment to “decrease all
appropriations under the bill for the Environmental Protection Agency by 17 percent.” The amendment failed 188-
239. [HR 5538, Vote #456, 7/13/16; CQ, 7/13/16]

Perry Voted For Preventing Interior And The EPA From Having Mapping Or Surveying Drones. In July
2016, Perry voted for an amendment to “prohibit funds from being used for the Interior Department or the
Environmental Protection Agency to develop, acquire or operate an unmanned aircraft system for surveying,
mapping or collecting remote sensing data.” The amendment failed 161-262. [HR 5538, Vote #455, 7/13/16; CQ,
7/13/16]
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 664 of 834

                                                                   SCOTT PERRY Rese arch Book | 663

Perry Voted For Preventing The Mexican Wolf From Being Listed As An Endangered Species. In July Perry
Voted For an amendment to “prohibit funds from being used to treat the Mexican wolf as an endangered species
under the Endangered Species Act or to implement recovery programs outside of the Mexican wolf’s historic
range.” The amendment was adopted 219-203. [HR 5538, Vote #454, 7/13/16; CQ, 7/13/16]

Perry Voted For Eliminating The EPA’s Law Enforcement And Criminal Investigations Division. In July
2016, Perry voted for an amendment to “prohibit funds from being used for the Environmental Protection Agency’s
law enforcement and criminal investigations division.” The amendment failed 195-223. [HR 5538, Vote #453,
7/13/16; CQ, 7/13/16]

Perry Voted For Delisting The Gray Wolf From The Endangered Species List In 2017. In July 2016, Perry
voted foran amendment to “enable the U.S. Fish and Wildlife Service to move forward with its proposal made three
years ago to delist the gray wolf under the federal Endangered Species Act by 2017.” The amendment passed 223-
201. [HR 5538, Vote #452, 7/13/16; AP, 7/14/16]

Perry Voted Against Prohibiting Seismic Airgun Testing On The Outer Continental Shelf Bordering Florida.
In July 2016, Perry voted against “prohibit use of funds to carry out seismic airgun testing or seismic airgun
surveys in the Outer Continental Shelf planning areas located within the exclusive economic zone bordering
Florida.” The amendment failed 197-231. [HR 5538, Vote #451, 7/13/16; CQ, 7/13/16]

Perry Voted For Prohibiting The Listing Of Preble’s Meadow Jumping Mouse As Threatened On The
Endangered Species List. In July 2016, Perry voted for an amendment to “prohibit the use of funds to implement
or enforce the threatened species listing of the Preble’s meadow jumping mouse.” The amendment passed 228-199.
[HR 5538, Vote #450, 7/13/16; CQ, 7/13/16]

    Preble’s Meadow Jumping Mouse Only Inhabits Colorado And Wyoming. “The Preble’s meadow
    jumping mouse … inhabits the foothills in southeastern Wyoming, southward along the eastern edge of the
    front range of Colorado to Colorado Springs.” [Fish And Wildlife Service, accessed 3/14/17]

Perry Voted For Prohibiting Interior Or The EPA From Enforcing Threatened Or Endangered Species
Listing Of Any Species Which Had Not Undergone A 5 Year Review. In July 2016, Perry voted for an
amendment to “prohibit the use of funds to implement or enforce the threatened species or endangered species
listing of any plant or wildlife that has not undergone a periodic five-year review.” The amendment passed 238-
190. [HR 5538, Vote #449, 7/13/16; CQ, 7/13/16]

Perry Voted For Prohibiting The Interior Department, The EPA And The Forest Service From
Administering Or Enforcing Prevailing Wage Requirements. In July 2016, Perry voted for amendment to
“prohibit the use of funds to implement, administer or enforce Davis-Bacon prevailing rate wage requirements.”
The amendment failed 188-238. [HR 5538, Vote #448, 7/13/16; CQ, 7/13/16]

Perry Voted Against Prohibiting The Study Of Offshore Drilling Off Of Florida’s Gulf Coast. In July 2016,
Perry voted against an amendment to “prohibit funds made available by the bill to be used to research, investigate,
or study offshore drilling in the Eastern Gulf of Mexico Planning Area.” The Eastern Gulf Of Mexico Planning
Area is the portion that borders Florida. The amendment failed 185-243. [HR 5538, Vote #447, 7/13/16; CQ,
7/13/16; BOEM, 3/1/17]

Perry Voted For Preventing The EPA From Taking Action Against States That Fail To Meet Their Goals
Cleaning Chesapeake Bay. In July 2016, Perry voted for an amendment to “strip the Environmental Protection
Agency of its authority to take action against states that fall short of meeting their Chesapeake Bay cleanup goals.”
The amendment was adopted 231-197. [HR 5538, Vote #446, 7/13/16; Bay Journal, 7/14/16]

Perry Voted For Preventing The Obama Administration’s National Ocean Policy. In July 2016, Perry voted
for an amendment to “prohibit funds to implement, administer or enforce the Obama administration’s National
       Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 665 of 834

                                                                  SCOTT PERRY Rese arch Book | 664

Ocean Policy.” The National Ocean Policy sought to coordinate agencies enforcement of maritime laws, and was
opposed by anglers and energy firms. The amendment passed 237-189. [HR 5538, Vote #445, 7/13/16; CQ,
7/16/16; Washington Post, 10/28/12]

Perry Voted For Preventing Stricter Rules For Oil Wells On The Continental Shelf. In July 2016, Perry voted
for an amendment to “prohibit any funds from being used for the implementation of the April 2015 ‘Well Control’
rule, which mandates more stringent design requirements and operational procedures for critical well control
equipment used in oil and gas operations on the U.S. Outer Continental Shelf.” The amendment was adopted 234-
195. [HR 5538, Vote #444, 7/13/16; CQ, 7/13/16]

Perry Voted For Cutting Spending In The Bill By One Percent Across The Board. In July 2016, Perry voted
for an amendment “that would impose a one percent across-the-board spending cut to the bill. The bill would
provide $32.1 billion for the Interior Department, the Environmental Protection Agency, the Forest Service and
other agencies.” The amendment failed 171-258. [HR 5538, Vote #438, 7/13/16; CQ, 7/13/16]

Perry Voted Against Eliminating A Provision Prohibiting The President From Designating Grand Canyon
Watershed, Sedona, And Bears Ear National Monuments. In July 2016, Perry voted against an amendment
which would eliminate a provision allowing the President to designate “the proposed Grand Canyon Watershed and
Sedona Monuments in Arizona and Bears Ears National Monument in Utah.” The amendment failed 202-225. [HR
5538, Vote #437, 7/12/16; Rep. Gosar Press Release, 7/13/16; Grand Canyon News, 6/21/16]

Perry Voted Against Allowing The Interior Department To Update Royalty Rates On Coal, Oil And Gas. In
July 2016, Perry voted against an amendment which would “would allow the Interior Department to proceed with
updating royalty rates and valuation for federal coal, oil, and gas.” The amendment failed 183-246. [HR 5538, Vote
#435, 7/13/16; CQ, 7/13/16]

    The Obama Administration Proposed Closing A Loophole That Benefits Companies Exporting
    Hydrocarbons At The Cost Of Taxpayer Revenue. “The changes, crafted under the administration of
    President Barack Obama, were aimed at ensuring companies don’t shortchange taxpayers on coal sales to Asia
    and other markets. … Yet federal lawmakers and watchdog groups have long complained that taxpayers were
    losing hundreds of millions of dollars annually because royalties on coal from public lands were being
    improperly calculated. … Rules in place since the 1980s have allowed companies to sell their fuel to affiliates
    and pay royalties to the government on that price, then turn around and sell the coal at higher prices, often
    overseas. Under the suspended rule change, the royalty rate would be determined at the time the coal is leased,
    and revenue will be based on the price paid by an outside entity, not an interim sale to an affiliated company.
    … The Interior Department rule also included changes to oil and gas valuations, but those changes have
    attracted far less attention than coal royalties.” [Associated Press, 2/25/17]

Perry Voted Against To Preserve The EPA’s Authority To Develop Rules Relating To Methane Emissions. In
July 2016, Perry voted against “remove the bill’s provisions prohibiting the use of funds by the Environmental
Protection Agency to develop rules or guidelines relating to methane emissions.” The amendment failed 187-240.
[HR 5538, Vote #434, 7/13/16; CQ, 7/13/16]

Perry Voted Against An Amendment To Preserve The EPA’s Authority To Enforce Worker Protection
Standards. In July 2016, Perry voted against an amendment to “remove the bill’s prohibition on the
Environmental Protection Agency enforcing worker protection standards.” The amendment failed 177-249. [HR
5538, Vote #433, 7/13/16; CQ, 7/13/16]

Perry Voted Against An Amendment To Preserve Agencies’ Ability To Account For The Social Cost Of
Carbon In Rulemaking. In July 2016 Perry Voted Against an amendment which would strike provisions from
the bill in order to “allow federal agencies to use the social cost of carbon in rule makings and guidance
documents.” The amendment failed 185-241. [HR 5538, Vote #432, 7/12/16; RSC, 7/12/16]
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 666 of 834

                                                                   SCOTT PERRY Rese arch Book | 665

Perry Voted Against An Amendment To Preserve EPA Limits On Greenhouse Gasses From Power Plants.
In July 2016, Perry voted againstan amendment to “remove the bill’s provisions that would prohibit the
Environmental Protection Agency from limiting greenhouse gas emissions from new and existing power plants.”
The amendment failed 182-244. [HR 5538, Vote #431, 7/12/16; CQ 7/12/16]

    Clean Power Plan Was To Reduce Carbon Emissions, To Meet The American Target It Pledged At The
    Paris Talks. “The Clean Power Plan was designed to lower carbon emissions from U.S. power plants by 2030
    to 32 percent below 2005 levels. Power plants are the largest source of U.S. carbon emissions. The Clean
    Power Plan is the main tool for the United States to meet the emissions reduction target it pledged to reach at
    U.N. climate talks in Paris last December.” [Reuters, 9/27/16]

Perry Voted Against Removing A Provision Regarding Insurance Requirements For Hazardous Waste
Shipping To Compensate Victims In Crashes. In July 2016, Perry voted against an amendment to remove the
provision preventing new rules on the amount of “financial responsibility, either through insurance, a bond, or other
financial security, as a means to protect the public in the event of a crash. An April 2014 Report to Congress found
that while catastrophic motor carrier crashes are rare, the costs for resulting severe and critical injuries can exceed
$1 million; current insurance limits do not adequately cover these costs, which are primarily due to increases in
medical expenses and other crash-related costs.” The amendment failed 190-236. [HR 5538, Vote #430, CQ
7/12/16; Lashly & Baer, P.C., undated]

Perry Voted Against Eliminating Provisions Delaying An EPA Rule Requiring Certification Those Who
Disturb Lead Paint. In July 2016, Perry voted against an amendment to “remove the bill’s provisions that would
delay implementation of an Environmental Protection Agency rule related to lead renovation, repair and painting.”
The rule “requires that firms performing renovation, repair, and painting projects that disturb lead-based paint in
homes, child care facilities and pre-schools” use renovators with EPA approved training. The amendment failed
195-231. [HR 5538, Vote #429, 7/12/16; CQ, 7/12/16; EPA, accessed 3/13/17]

Perry Voted Against Eliminating Provisions Barring Environmental Assessments For Certain Forest
Management Activities. In July 2016, Perry voted against an amendment “that would remove the bill’s provisions
that would bar environmental assessments for forest management activities related to insect infestations, increasing
water yields or other purposes.” The amendment was rejected 170-256. [HR 5538, Vote #428, 7/12/16; CQ,
7/12/16]

Perry Voted Against Implementing A Monitoring Program For Water Quality In response To The Gold
King Mine Spill. In July 2016 Perry Voted Against an “amendment that would decrease funding to state and
tribal assistance grants by $6 million and increase funding by the same amount for the purpose of directing the
Environmental Protection Agency to implement a long-term monitoring program for water quality of the Animas
and San Juan Rivers in response to the Gold King Mine spill.” The amendment was adopted 219-207. [HR 5538,
Vote #427, 7/12/16; CQ, 7/12/16]

Perry Voted For Eliminating Diesel Emission Reduction Grants. In July 2016, Perry voted for an amendment
to eliminate Diesel Emission Reduction Grants. The amendment was rejected 175-250. [HR 5538, Vote #426,
7/12/16; E&E Daily, 7/12/16]

Perry Voted For Eliminating EPA Funding For Climate And Energy Research. In July 2016, Perry voted for
an amendment to eliminate the EPA’s Air, Climate and Energy Research Program. The amendment was rejected
208-217. [HR 5538, Vote #425, 7/12/16; House Republican Caucus, 7/12/16; Clean Water Action, 7/12/16]

Perry Voted Against Allowing A Rule Restricting Emissions By Offshore Drilling Activity. In July 2016,
Perry voted against an amendment to remove the language from the bill prohibiting the finalization of “new air
standards for offshore activity for the first time in more than three decades. Looking at operations in the Gulf of
Mexico and the Arctic Ocean, the proposed rules are designed to rein in emissions on everything from offshore
       Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 667 of 834

                                                                   SCOTT PERRY Rese arch Book | 666

platforms to the icebreakers that clear the way off Alaska.” The amendment was rejected 181-244. [HR 5538, Vote
#424, 7/12/16; CQ, 7/12/16; Houston Chronicle, 3/17/16]

Perry Voted Against Allowing Development And Enforcement Of Regulation On Drilling Related To Oil,
Gas, And Sulphur Operations In The Outer Continental Shelf. In July 2016, Perry voted against “Castor, D-
Fla., amendment that would remove the bill’s prohibition on developing, enforcing or updating regulations
pertaining to drilling margins or static downhole mud weight as related to oil, gas and sulphur operations in the
outer continental shelf. The bill would provide $32.1 billion for the Interior Department, the Environmental
Protection Agency, the Forest Service and other agencies.” The amendment was rejected in Committee of the
Whole 186-237. [H Amdt 1290 to HR5538, Vote #423, 7/12/16; CQ Floor Votes, 7/12/16]

Perry Voted Against Establishing Criteria For When Flared Natural Gas Would Qualify As Waste And
Thus Be Subject To Royalties. In July 2016, Perry voted against “Huffman, D-Calif., for Lujan Grisham, D-N.M.,
amendment that would remove the bill’s prohibition on finalizing or implementing proposed rules by the Bureau of
Land Management that would establish criteria for when flared natural gas would qualify as waste and thus be
subject to royalties. The bill would provide $32.1 billion for the Interior Department, the Environmental Protection
Agency, the Forest Service and other agencies.” The amendment was rejected in Committee of the Whole 184-240.
[H Amdt 1289 to HR5538, Vote #422, 7/12/16; CQ Floor Votes, 7/12/16]

    Environmental Groups Said Flaring Natural Gas Was A Strong Contributor To Climate Change And
    Resulted In Public Health Problems. “The Republican-controlled House voted on Friday to overturn an
    Obama administration rule that sought to reduce harmful methane emissions into the environment, part of the
    Democrat’s campaign to combat climate change. […] Environmental groups and public health organizations
    opposed the rollback, saying the new rule will reduce the risk of ozone formation in the air and ozone-related
    health problems, including asthma attacks, hospital admissions and premature deaths. Methane, the primary gas
    burned off during flaring operations, is strong contributor to climate change. It is about 25 times more potent at
    trapping heat than carbon dioxide, although it does not stay in the air as long. Methane emissions make up
    about 9 percent of U.S. greenhouse gas emissions, according to government estimates.” [Fox News, 2/3/17]

Perry Voted Against Allowing Interior Department Rules That Prevented River Contamination From
Mines. In July 2016, Perry voted against “Beyer, D-Va., amendment that would remove the bill’s prohibition on
finalizing or implementing proposed Interior Department rules that would require a ‘stream buffer zone’ between a
mining operation and a surface body of water for the purposes of preventing river contamination. The bill would
provide $32.1 billion for the Interior Department, the Environmental Protection Agency, the Forest Service and
other agencies.” The amendment was rejected in Committee of the Whole 190-235. [H Amdt 1288 to HR5538,
Vote #421, 7/12/16; CQ Floor Votes, 7/12/16]

Perry Voted Against Decreasing Funding For Payments To The Interior Department In Lieu Of Taxes By
$13 Million And Increase Funding For The Hazardous Substance Superfund By The Same Amount. In July
2016, Perry voted against “Norcross, D-N.J., amendment that would decrease funding for payments to the Interior
Department in lieu of taxes by $13 million and increase funding for the Hazardous Substance Superfund by the
same amount. The bill would provide $32.1 billion for the Interior Department, the Environmental Protection
Agency, the Forest Service and other agencies.” The amendment was rejected in Committee of the Whole 143-282.
[H Amdt 1287 to HR5538, Vote #420, 7/12/16; CQ Floor Votes, 7/12/16]

Perry Voted Against Decreasing Funding For The Management Of Interior Department By $1 Million And
Increase Funding By The Same Amount To Create An “Office Of Good Jobs” At The Department Of The
Interior. In July 2016, Perry voted against “Ellison, D-Minn., amendment that would decrease funding for the
management of the Department of the Interior by $1 million and increase funding by the same amount for the
purpose of creating an Office of Good Jobs at the Department of the Interior. The bill would provide $32.1 billion
for the Interior Department, the Environmental Protection Agency, the Forest Service and other agencies.” The
amendment was rejected in Committee of the Whole 173-251. [H Amdt 1286 to HR5538, Vote #419, 7/12/16; CQ
Floor Votes, 7/12/16]
       Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 668 of 834

                                                                  SCOTT PERRY Rese arch Book | 667


Perry Voted Against Decreasing Funding For National Park Service Operations By $300,000, And Increase
Funding By The Same Amount To Fund The New England National Scenic Trail. In July 2016, Perry voted
against “Himes, D-Conn., for Courtney, D-Conn., amendment that would decrease funding for operation of the
National Park Service by $300,000 and increase funding by the same amount for the purpose of funding the New
England National Scenic Trail. The bill would provide $32.1 billion for the Interior Department, the Environmental
Protection Agency, the Forest Service and other agencies.” The amendment was rejected in Committee of the
Whole 183-241. [H Amdt 1282 to HR 5538, Vote #418, 7/12/16; CQ Floor Votes, 7/12/16]

Perry Voted Against Increasing The Funding For Law Enforcement Of The National Wildlife Refuge
System By $2.4 Million, And Decrease Funding For The Management Of The Interior Department By The
Same Amount. In July 2016, Perry voted against “Castor, D-Fla., amendment that would increase the funding for
the law enforcement of the National Wildlife Refuge System by $2.4 million and decrease funding for the
management of the Interior Department by the same amount. The bill would provide $32.1 billion for the Interior
Department, the Environmental Protection Agency, the Forest Service and other agencies.” The amendment was
rejected in Committee of the Whole 197-225. [H Amdt 1280 to HR 5538, Vote #417, 7/12/16; CQ Floor Votes,
7/12/16]

Perry Voted For Defunding Securities And Exchange Commission’s Guidance Relating To Climate Change.
In July 2016, Perry voted for “Posey, R-Fla., amendment that would prohibit funds from being used to implement,
administer, enforce or codify into regulation the Securities and Exchange Commission’s guidance relating to
“Commission Guidance Regarding Disclosure Related to Climate Change.” The amendment was adopted in
Committee of the Whole 230-193. [H Amdt 1261 to HR5485, Vote #392, 7/7/16; CQ Floor Votes, 7/7/16]

Perry Voted For Amendment To Bar Use Of Funds For Implementing Certain Green Energy Mandates. In
June 2016, Perry voted for an amendment “that would bar use of funds for implementing certain green energy
mandates.” The amendment passed 221-197. [HR 5293, Vote #322, 6/16/16; CQ Floor Votes, 6/16/16]

Perry Voted For Bill That Would Gut Clean Air Act Protections And Block Efforts To Reduce Pollution. In
June 2016, Perry voted for the Ozone Standards Implementation Act (HR 4775), which would “delay the
implementation of the final rule promulgated by the Environmental Protection Agency (EPA) in 2015 related to
ambient-air-quality standards for ozone emissions. That rule, published in the Federal Register on October 26,
2015, requires states to determine whether different geographical areas in the states are in compliance with federal
limits on ozone pollution and to submit plans to reduce ozone emissions to EPA starting in 2020. The legislation
would delay the requirement for states to submit those plans until 2026. The bill also would require EPA to make
several changes to its process for reviewing National Ambient Air Quality Standards for ozone and other pollutants.
Notably, the bill would extend the review cycle for certain pollutants from 5 to 10 years and would allow EPA to
consider technological feasibility when setting standards for safe levels of those pollutants.” The bill passed 234-
177. [HR 4775, Vote #282, 6/8/16; Congressional Budget Office, 6/6/16]

    American Lung Association: HR 4775 An “Attack On Lifesaving Protections From Air Pollution.” “The
    American Lung Association is deeply disappointed by the passage of H.R. 4775 in the U.S. House of
    Representatives, and calls upon the U.S. Senate to reject this dangerous bill. The ‘Smoggy Skies Act’ is a
    sweeping attack on lifesaving protections from air pollution. Not only would it block essential steps to protect
    Americans from dangerous ozone pollution for years, but it would also permanently weaken the Clean Air Act,
    undermining future health protections from dangerous pollutants such as particle pollution, carbon monoxide
    and lead.” [American Lung Association press release, 6/8/16]

    U.S. Chamber Of Commerce: HR 4775 Streamlines Air Permitting Process For Businesses To Expand
    Operations And Create Jobs, Criticized 2015 Ozone Standards For Being Duplicative. “This legislation
    provides a common-sense approach for implementing national ambient air quality standards, recognizes
    ongoing state efforts to improve air quality through a reasonable implementation schedule for the 2015 ozone
    standards, streamlines the air permitting process for businesses to expand operations and create jobs, and
       Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 669 of 834

                                                                  SCOTT PERRY Rese arch Book | 668

    includes other reforms that bring more regulatory certainty to federal air quality standards. … We have
    significant concerns that the 2015 ozone standards overlap with existing state plans to implement the 2008
    standards, leading to duplicative and wasteful implementation schedules, and unnecessary and severe economic
    impacts.” [U.S. Chamber of Commerce press release, 4/18/16]

Perry Voted Against Motion To Block Republican Bill That Would Gut Air Protections If It Would Be
Harmful To Human Health. In June 2016, Perry voted against a motion that would “strike Republicans’ ozone
implementation delay if the Environmental Protection Agency finds that doing so would increase asthma attacks,
respiratory disease, cardiovascular disease, stroke, and heart attacks; Babies born with low birth weight and
impaired fetal growth; Neurological damage, premature mortality; or other serious harms to human health,
especially for vulnerable populations such as pregnant women, children, seniors, outdoor workers, and low-income
communities.” The motion failed 173-239. [HR 4775, Vote #281, 6/8/16; CQ Floor Votes, 6/8/16]

    Ozone Standards Implementation Act Would Block Efforts To Reduce Pollution And Delay Reviews For
    Harmful Pollutants. The Ozone Standards Implementation Act (HR 4775) “would delay the implementation
    of the final rule promulgated by the Environmental Protection Agency (EPA) in 2015 related to ambient-air-
    quality standards for ozone emissions. That rule, published in the Federal Register on October 26, 2015,
    requires states to determine whether different geographical areas in the states are in compliance with federal
    limits on ozone pollution and to submit plans to reduce ozone emissions to EPA starting in 2020. The
    legislation would delay the requirement for states to submit those plans until 2026. The bill also would require
    EPA to make several changes to its process for reviewing National Ambient Air Quality Standards for ozone
    and other pollutants. Notably, the bill would extend the review cycle for certain pollutants from 5 to 10 years
    and would allow EPA to consider technological feasibility when setting standards for safe levels of those
    pollutants.” [Congressional Budget Office, 6/6/16]

Perry Voted Against Amendment That Would Prohibit Ozone Standards Bill From Taking Affect If EPA
Finds That It Could Harm Human Health Or The Environment. In June 2016, Perry voted against an
amendment to the Ozone Standards Implementation Act (HR 4775) that would “prohibit the bill from taking effect
if the EPA finds that it could harm human health or the environment.” The amendment failed 171-239. [HR 4775,
Vote #280, 6/8/16; CQ Floor Votes, 6/8/16]

    Ozone Standards Implementation Act Would Block Efforts To Reduce Pollution And Delay Reviews For
    Harmful Pollutants. The Ozone Standards Implementation Act (HR 4775) “would delay the implementation
    of the final rule promulgated by the Environmental Protection Agency (EPA) in 2015 related to ambient-air-
    quality standards for ozone emissions. That rule, published in the Federal Register on October 26, 2015,
    requires states to determine whether different geographical areas in the states are in compliance with federal
    limits on ozone pollution and to submit plans to reduce ozone emissions to EPA starting in 2020. The
    legislation would delay the requirement for states to submit those plans until 2026. The bill also would require
    EPA to make several changes to its process for reviewing National Ambient Air Quality Standards for ozone
    and other pollutants. Notably, the bill would extend the review cycle for certain pollutants from 5 to 10 years
    and would allow EPA to consider technological feasibility when setting standards for safe levels of those
    pollutants.” [Congressional Budget Office, 6/6/16]

Perry Voted Against Amendment That Would Add Hydrogen Sulfide To The List Of Hazardous Air
Pollutants. In June 2016, Perry voted against an amendment to the Ozone Standards Implementation Act (HR
4775) that would “require the EPA to issue a rule that would add hydrogen sulfide to the list of hazardous air
pollutants.” The amendment failed 160-251. [HR 4775, Vote #279, 6/8/16; CQ Floor Votes, 6/8/16]

    Ozone Standards Implementation Act Would Block Efforts To Reduce Pollution And Delay Reviews For
    Harmful Pollutants. The Ozone Standards Implementation Act (HR 4775) “would delay the implementation
    of the final rule promulgated by the Environmental Protection Agency (EPA) in 2015 related to ambient-air-
    quality standards for ozone emissions. That rule, published in the Federal Register on October 26, 2015,
    requires states to determine whether different geographical areas in the states are in compliance with federal
       Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 670 of 834

                                                                  SCOTT PERRY Rese arch Book | 669

    limits on ozone pollution and to submit plans to reduce ozone emissions to EPA starting in 2020. The
    legislation would delay the requirement for states to submit those plans until 2026. The bill also would require
    EPA to make several changes to its process for reviewing National Ambient Air Quality Standards for ozone
    and other pollutants. Notably, the bill would extend the review cycle for certain pollutants from 5 to 10 years
    and would allow EPA to consider technological feasibility when setting standards for safe levels of those
    pollutants.” [Congressional Budget Office, 6/6/16]

Perry Voted Against Amendment That Would Prohibit The EPA From Considering “Technological
Feasibility” When Establishing Air Quality Standards. In June 2016, Perry voted against an amendment to the
Ozone Standards Implementation Act (HR 4775) that would “remove a portion of the bill that would allow the EPA
to consider ‘technological feasibility’ when establishing new National Ambient Air Quality Standards.” The
amendment failed 169-242. [HR 4775, Vote #278, 6/8/16; CQ Floor Votes, 6/8/16]

    Ozone Standards Implementation Act Would Block Efforts To Reduce Pollution And Delay Reviews For
    Harmful Pollutants. The Ozone Standards Implementation Act (HR 4775) “would delay the implementation
    of the final rule promulgated by the Environmental Protection Agency (EPA) in 2015 related to ambient-air-
    quality standards for ozone emissions. That rule, published in the Federal Register on October 26, 2015,
    requires states to determine whether different geographical areas in the states are in compliance with federal
    limits on ozone pollution and to submit plans to reduce ozone emissions to EPA starting in 2020. The
    legislation would delay the requirement for states to submit those plans until 2026. The bill also would require
    EPA to make several changes to its process for reviewing National Ambient Air Quality Standards for ozone
    and other pollutants. Notably, the bill would extend the review cycle for certain pollutants from 5 to 10 years
    and would allow EPA to consider technological feasibility when setting standards for safe levels of those
    pollutants.” [Congressional Budget Office, 6/6/16]

Perry Voted Against Amendment That Would Block Governments From Opting Out Of Pre-Construction
Permit Applications. In June 2016, Perry voted against an amendment to the Ozone Standards Implementation Act
(HR 4775) that would “allow federal, state, local and tribal permitting authorities to opt out of a provision that
would exempt pre-construction permit applications from new National Ambient Air Quality Standards if the EPA
does not also issue implementation guidance at the same time. The provision would not apply if the entities
determine that application of the provision would increase air pollution, slow issuance of final pre-construction
permits or increase the cost of achieving the new air quality standard in the area.” The amendment failed 171-235.
[HR 4775, Vote #277, 6/8/16; CQ Floor Votes, 6/9/16]

Perry Voted For Amendment That Would Limit Funding To Implement Ozone Standards Implementation
Act. In June 2016, Perry voted for an amendment to the Ozone Standards Implementation Act (HR 4775) that
would “state that no additional funds would be authorized to implement the bill.” The amendment passed 236-170.
[HR 4775, Vote #276, 6/8/16; CQ Floor Votes, 6/8/16]

Perry Voted For Bill That Would Modify The Terms Of A Land Exchange In Oregon. In June 2016, Perry
voted for a bill “that would modify the terms of a land exchange between the Forest Service and Mount Hood
Meadows ski area in Oregon by reducing the amount of land the Forest Service can convey and modifying the
required easements.” The bill passed 401-2. [HR 3862, Vote #275, 6/8/16; CQ Floor Votes, 6/8/16]

Perry Voted Against Bill To Implement Conservation Plan, Direct Funding To Wildfire Planning And
Hazardous Fuel Reduction Projects, And Reduce The Size Of Three Wilderness Areas In Nevada. In June
2016, Perry voted against a bill allowing “for implementation of a conservation plan associated with the Virgin
River, authorize the Bureau of Land Management to use a portion of proceeds from certain land sales in Lincoln
County, Nev., for wildfire planning and hazardous fuel reduction projects, and reduce the size of three wilderness
areas in Nevada.” The bill passed 360-7. [HR 1815, Vote #272, 6/7/16; CQ Floor Votes, 6/7/16]

Perry Voted For Bill To Allow Time-Limited Employees Of A Land Management Agency To Be Eligible For
Permanent Positions. In July 2016, Perry voted for bill to allow “otherwise eligible employees of a land
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 671 of 834

                                                                    SCOTT PERRY Rese arch Book | 670

management agency serving under a time-limited appointment in the competitive service to compete for a
permanent appointment in the competitive service: (1) at such agency when the agency is accepting applications
from individuals within the agency’s workforce under merit promotion procedures; or (2) at any agency when the
agency is accepting applications from individuals outside its own workforce under its merit promotion procedures.”
The bill passed 363-0. [HR 4906, Vote #270, 6/7/16; CQ CRS Bill Digest, 7/18/16]

Perry Voted Against Motion In Support Of Permanently Authorizing the Land and Water Conservation
Fund. In May 2016, Perry voted against a motion to instruct House conferees to insist on the inclusion of Senate-
passed provisions to the North American Energy Security and Infrastructure Act of 2016 that would permanently
authorize the Land and Water Conservation Fund. Motion rejected 205-212. [S 2012, Vote #264, 5/26/16; CQ
Floor Votes, 5/25/16]

Perry Voted For Amendment To Prohibit Funds To Promulgate Regulations Based On The Analysis Of The
Social Costs Of Carbon. In May 2016, Perry voted for an amendment that would prohibit use of funds made
available by the bill to issue regulations or guidance that references or relies on the social cost of carbon analysis.
The amendment was adopted in Committee of the Whole 230-188. [HR 5055, Vote #256, 5/25/16]

Perry Voted Against Adding Amendment Stating That North American Energy Security And Infrastructure
Act Will Not Prevent Federal Agencies From Considering Potential Impacts On Climate Change. In May
2016, Perry voted against a motion that would “commit the bill [North American Energy Security and
Infrastructure Act], as amended, to the House Energy and Commerce Committee with instructions to report back
immediately with an amendment that would add a section to the bill that would state that it would not prevent a
federal agency from considering potential impacts on climate change during permitting or approval processes
undertaken in accordance with the measure.” The motion failed, 178-239. [S 2012, Vote #249, 5/25/16; CQ Bill
Track, 5/25/16]

Perry Voted Against An Amendment To Remove California Drought Provisions From The Energy And
Water Appropriations Bill. In May 2016, Perry voted against an amendment to the Energy and Water
Appropriations bill that would remove California drought provisions from the bill. The amendment failed 169-247.
[HR 5055, Vote #242, 5/25/16; CQ Bill Track, 6/6/16; Sacramento Bee, 5/25/16]

Perry Voted For Motion To Modify The Process EPA Uses To Test Chemicals. In May 2016, Perry voted for a
motion to concur “that would modify how the EPA decides what existing chemicals to test and would require that
decisions concerning whether chemicals may pose an unreasonable risk to health or the environment would need to
be made without consideration of cost or other non-risk factors. It also would change the process the agency must
follow regarding new chemicals, require the EPA to make science-based decisions in conducting risk evaluations
and expand the EPA’s ability to collect and use fees to pay for chemical tests. Under the measure, state chemical
safety laws would not be pre-empted under certain circumstances. The measure also would specify under what
circumstances states could continue to regulate chemicals the EPA is already regulating.” The motion passed 403-
12. [HR 2576, Vote #238, 5/24/16; CQ Bill Track, 6/6/16]

Perry Voted For Temporarily Prohibiting EPA & States From Requiring A Permit For Use Of Registered
Pesticides Near Navigable Waters. In May 2016, Perry voted for a bill that would “temporarily modify the
Federal Insecticide, Fungicide, and Rodenticide Act (FIFRA) to prohibit the EPA or a state government from
requiring a permit for the use of registered pesticides near navigable waters. The measure also would modify the
Federal Water Pollution Control Act to prohibit the EPA and states from requiring permits for the point source use
of a pesticide registered under FIFRA, with certain exceptions. The temporary prohibitions would end on Sept. 30,
2018.” The bill passed 258-156. [HR 897, Vote #237, 5/24/16; CQ Bill Track, 6/6/16]

Perry Voted Against A Motion To Prohibit Zika Vector Control Act From Applying If There Is Evidence
That A Pesticide Causes Adverse Health Effects On Pregnant Women Or Fetal Development. In May 2015,
Perry voted against a motion that would “prohibit the underlying bill from applying to the discharge of a pesticide if
there is any evidence, based on peer-reviewed science, that the pesticide is known or suspected to cause adverse
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 672 of 834

                                                                   SCOTT PERRY Rese arch Book | 671

health effects on pregnant women, or cause adverse impacts to fetal growth or development, or early childhood
development.” The motion failed, 182-232. [HR 897, Vote #236, 5/24/16; Democratic Leader – Motions to
Recommit, 5/24/16]

Perry Voted For Blocking Consideration Of A Bill To Ensure Flint Children Obtain Safe Drinking Water
And Health, Nutritional, And Educational Support. In May 2016, Perry voted for blocking consideration of a
vote that would “address this public health emergency by helping Flint residents obtain safe drinking water and
ensuring that the nearly 9,000 Flint children under the age of 6 who are at risk due to their exposure to lead-
contaminated water receive the health, nutritional, and educational support they need to thrive.” The previous
question carried, 233-174. A vote against the previous question was to force the vote on safe drinking water and
support for Flint children. [H Res 743, Vote #231, 5/24/16; Democratic Leader – Previous Questions, 5/24/16]

Perry Voted For Establishing EPA Compliance Standards For Waste Coal Power Plants. In March 2016,
Perry voted for legislation “that would establish EPA compliance standards for…power plants where at least 75
percent of the fuel used is waste coal from bituminous coal mining.” The bill passed 231-183. [HR 3797, Vote
#123, 3/15/16; CQ, 3/14/16]

Perry Voted Against Preventing Establishment Of EPA Compliance Standards For Waste Coal Power
Plants Until It Is Shown Doing So Will Not Increase Harmful Air Emissions. In March 2016, Perry voted
against a motion that would prevent an act that would establish EPA compliance standards for waste coal power
plants from taking effect until it can be proven that the act will not increase air emissions that harm “brain
development or causes learning disabilities in infants or children” or increase “mercury deposition to lakes, rivers,
streams, and other bodies of water, that are used as a source of public drinking water.” The motion failed 173-236.
[HR 3797, Vote #122, 3/15/16; Democratic Leader, 3/15/16]

Perry Voted Against Requiring Report On Emissions Resulting From A Bill To Establish EPA Compliance
Standards For Waste Coal Power Plants. In March 2016, Perry voted against an “amendment that would require
the Government Accountability Office to issue a report on the emissions of sulfur dioxide and other air pollutants
that were a result of” a bill to that would establish EPA compliance standards for waste coal power plants. The
amendment failed 179-235. [HR 3797, Vote #120, 3/15/16; CQ, 3/15/16]

Perry Voted For Blocking Clean Air Act Rules Governing The Emissions Of Air Pollutants From Brick And
Clay Manufacturers. In March 2016, Perry voted for a bill that would prohibit the EPA from regulating emissions
of air pollutants caused by the manufacturing of brick and clay products. “The bill would prohibit the
Environmental Protection Agency (EPA) from implementing two 2015 final Clean Air Act rules governing the
emissions of air pollutants: the Brick and Structural Clay Products rule and the final Clay Ceramics
Manufacturing… H.R. 4557 would delay implementation of these rules until ligation related to the rules is
completed, ‘judgment becomes final, and (is) no longer subject to further appeal or review.’” [HR 4557, Vote #109,
3/3/16; Office of the Democratic Whip, 3/3/16]

    Bill Supported By The U.S. Chamber Of Commerce. “The U.S. Chamber of Commerce… strongly supports
    H.R. 4557… The bill would ensure that the U.S. brick industry will not be forced to comply with the Brick
    Maximum Achievable Control Technology (MACT) air quality issued by the U.S. Environmental Protection
    Agency (EPA) until after judicial challenges to the rule are resolved. … The Chamber released a report last
    month examining how the new Brick MACT rule could devastate the U.S. brick manufacturing industry… It is
    important that American industries are not unfairly penalized when they are compelled to comply with costly
    rules that are later overturned by the courts. This wasteful and unreasonable outcome must be avoided.” [U.S.
    Chamber of Commerce, 3/3/16]

    Environmental Groups And LWV Opposed Bill, Cited Harmful Toxins Emitted From Facilities. “[B]rick
    manufacturing facilities … emit mercury, a dangerous neurotoxin that harms children’s developing brains, and
    other dangerous toxins including arsenic and chromium, that are known to cause cancer. … The BRICK Act
    aims to help the polluters avoid regulation, since it seeks to further delay implementation of toxic air pollution
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 673 of 834

                                                                    SCOTT PERRY Rese arch Book | 672

    standards for brick facilities until every polluter’s lawsuit has been fully litigated and appealed, including to the
    Supreme Court. … Not only would the BRICK Act delay needed health protections, exposing Americans to
    more deadly toxic air pollution, but the BRICK Act would also insert the legislative branch into ongoing
    litigation and interfere with the authority of our judicial branch of government.” [League of Women Voters,
    3/2/16]

Perry Voted For Requiring Hunters’ Access To Federal Lands, Blocking Prohibitions On Ivory Trafficking
And Regulations On Lead In Bullets. In February 2016, Perry voted for a bill that would allow hunters greater
access to federal land managed by the Departments of Interior and Forest Service while blocking restrictions on the
trafficking of elephant ivory, combat regulations on lead contained in bullets, and prevent the Army Corps of
Engineers from restricting firearms on Corps properties. “This bill would require the Interior Department and the
U.S. Forest Service to provide access to lands managed by those agencies for hunting, fishing, and recreational
shooting. … Additionally, the bill blocks the Administration’s rule to restrict trade in elephant ivory and allows the
importation into the U.S. of polar bear hunting trophies taken prior to when polar bears were listed as threatened
under the Endangered Species Act. The measure also amends the Toxic Substances Control Act (TSCA) to prohibit
the Environmental Protection Agency (EPA) from regulating lead contained in bullets, angling lures, and other
hunting and fishing equipment.” [HR 2406, Vote #101, 2/26/16; Office of the Democratic Whip, 2/23/16]

    Obama Administration: Bill Would Combat Environmental Protections, Restrict Regulations On
    Firearm Possession And Hunting And Fishing Activities. “[T]he Administration strongly opposes Title VI,
    which would: (1) exclude management decisions from the National Environmental Policy Act, the cornerstone
    law guiding environmental protection and public involvement in Federal actions; … (3) undermine the
    Wilderness Act of 1964. The Administration also strongly opposes the following: … Title IV, which would
    prohibit the Secretary of the Army from promulgating or enforcing any regulations that would prohibit the
    possession of firearms at water resources development projects with limited exceptions; … (5) Title XIV,
    which would restrict the ability of the Secretaries of the Interior and Commerce to regulate certain recreational
    or commercial fishing access to certain waters; (6) Title XV, which would potentially create public safety
    issues by restricting the ability of the Secretary of Agriculture and Forest Service Chief to regulate certain
    hunting and fishing activities within the National Forest System…” [Statement of Administration Policy,
    Executive Office of the President, 2/24/16]

Perry Voted Against Requiring Companies To Report Chemicals That Could Contaminate Public Drinking
Water. In February 2016, Perry voted against a motion “that would require any manufacturer of items that contain
chemicals that could contaminate public drinking water to submit data to relevant state and federal agencies on the
product’s risks to human health and the environment, including studies on neurotoxicity and cancer-causing effects.
Exposing the public to such items without these studies would be considered prohibited under a federal toxic
substances law.” The motion failed 165-238. [HR 2406, Vote #100, CQ, 2/26/16]

Perry Voted Against Designate The Coastal Plain Of The Arctic National Wildlife Refuge As Wilderness. In
February 2016, Perry voted against an amendment which “would designate the coastal plain of the Arctic National
Wildlife Refuge as wilderness, and therefore a part of the National Wilderness Preservation System.” The
amendment failed 176-227. [HR 2406, Vote #99, CQ, 2/26/16]

    Designating The Coastal Area Of ANWR A Wilderness “Would Put Oil Development In The Coastal
    Plain Further Out Of Reach.” “Alaska’s congressional delegation has long sought oil exploration and
    production in ANWR, but there has been a stalemate over that idea for decades, with environmental groups
    strongly opposed and clashing with pro-development forces. Over 7 million acres of the refuge are currently
    managed as wilderness. Obama is asking Congress to approve another 12 million acres as wilderness, including
    the coastal plain. … Both sides of the long-running debate have said a wilderness expansion would put oil
    development in the coastal plain further out of reach.” [Alaska Dispatch News, 4/3/15]

Perry Voted For An Amendment To Repeal The National Park Service Rule On Hunting And Trapping
Practices In Alaskan National Preserves. In February 2016, Perry voted for an amendment which “would require
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 674 of 834

                                                                  SCOTT PERRY Rese arch Book | 673

the National Park Service director to withdraw a 2015 final rule on hunting and trapping in Alaskan national
preserves, and would prohibit the director from issuing a similar rule.” The amendment was adopted 236-169. [HR
2406, Vote #98, CQ, 2/26/16]

    Natural Park Service’s Rule “Banned A Handful Of Controversial Hunting Practices On The 20 Million
    Acres Of Alaska’s National Preserves.” “Driving a deeper wedge between state and federal game managers,
    the National Park Service on Friday banned a handful of controversial hunting practices on the 20 million acres
    of Alaska’s national preserves where sport hunting is allowed. Among the “state-authorized practices being
    prohibited (because they) conflict with National Park Service law” are: Taking wolves and coyotes (including
    pups) during the animals’ denning season. Taking black bears with artificial light at den sites. Taking brown or
    black bears attracted to bait. Using dogs in black bear hunts. State law currently prohibits using dogs to hunt
    big game, with an exception for black bears. … Shooting swimming caribou, a practice primarily used in the
    Noatak National Preserve in Northwest Alaska. Currently, state law prohibits taking big game that is
    swimming, but hunters may shoot a swimming caribou from a boat under power, and hunters can also shoot a
    caribou that has emerged from the water on the shoreline while the hunter is still in a moving boat. … The new
    rules, published Friday, override state regulations, and state officials contend they subjugate the state’s role,
    established under the Alaska National Interest Lands Act, as the managing authority of fish and wildlife on all
    Alaska lands. But the Park Service countered that the new rules only cement temporary regulations that have
    been imposed annually for several years.” [Alaska Dispatch News, 10/23/15]

Perry Voted For An Amendment To Remove Gray Wolves From The Endangered Species List. In February
2016, Perry voted for an amendment which “would reinstate the 2011 U.S. Fish and Wildlife Service decisions to
remove the gray wolf in the Western Great Lakes and Wyoming from protection under the Endangered Species
Act.” The amendment was adopted 232-171. [HR 2406, Vote #97, CQ, 2/26/16]

    2014: Federal Judge “Threw Out An Obama Administration Decision To Remove The Gray Wolf …
    From The Endangered Species List – A Decision That Will Ban Further Wolf Hunting.” “A federal judge
    on Friday threw out an Obama administration decision to remove the gray wolf population in the western Great
    Lakes region from the endangered species list -- a decision that will ban further wolf hunting and trapping in
    three states.” [CBS News/AP, 12/19/14]

Perry Voted For Congressional Disapproval Of “Waters Of The United States” Rule, Which Expanded
Jurisdiction Of EPA And Army Corps Of Engineers Under Clean Water Act. In January 2016, Perry voted for
a resolution expressing congressional disapproval of the “Waters of the United States” rule. “The Obama
administration announced new protections Wednesday for thousands of waterways and wetlands … On its face, the
Waters of the United States rule is largely a technical document, defining which rivers, streams, lakes and marshes
fall under the jurisdiction of the Environmental Protection Agency and the Army Corps of Engineers. … The
agencies and their supporters say the safety of drinking water and stream health are threatened because of weak
state and local regulation and a lack of enforcement. The rule is meant to make it clearer which waterways EPA and
the Corps of Engineers can oversee under the 43-year-old Clean Water Act, which covers ‘navigable waters’ such
as the Mississippi River and Lake Erie but is vague on how far upstream protections must go to keep those water
bodies clean.” The resolution passed 253 to 166. [S J Res 22, Vote #45, 1/13/16; Politico, 5/27/15]

Perry Voted Against Amendment To Eliminate An Exemption Which Allowed Importing Polar Bear
Trophies Taken In Sport. In February 2016, Perry voted against amendment to HR 2406. “An amendment No. 3
printed in House Report 114-429 to strike Title III, the exemption to import polar bear trophies taken in sport.” The
amendment failed, 159 to 242. [HR 2406, Vote #93, 2/26/16]

    2014: Hunters Who Killed Polar Bears In Canada Were Not Allowed To Import Their Game Into The
    United States. “Since 2008, dozens of polar bears have been held in frozen, climate-controlled conditions in
    Canada, waiting for the U.S. government to allow them into the country. There’s just one issue: These bears are
    dead. A complicated series of conservation laws and disagreements between the governments of Canada and
    the U.S. have left 41 American polar bear hunters and their prizes trapped in a bureaucratic limbo over the past
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 675 of 834

                                                                   SCOTT PERRY Rese arch Book | 674

    six years. Rep. Don Young, R-Alaska, who claims to be the only member of Congress to have killed one of the
    massive mammals himself, aims to remedy that this week. While the United States outlawed polar bear hunting
    in the Marine Mammal Protection Act of 1972 (except among Alaskan natives, who are still allowed to hunt the
    bears), the practice remains legal in Canada, attracting dozens of American big-game hunters every year.” [The
    Atlantic, 2/4/14]

Perry Voted For Legislation That Would Block Obama Administration Efforts To Restrict Mountaintop
Removal Coal Mining Process. In January 2016, Perry voted for legislation that would block Administration
attempts to restrict a controversial coal mining process. “A House Republican introduced a bill Monday that would
block the Obama administration’s efforts to restrict the controversial mountaintop removal coal mining process.
The Interior Department is planning to propose soon a regulation to restrict mountaintop removal mining near
streams in an effort to protect streams in Appalachia from the mining waste. … Mooney’s bill would stop Interior’s
Office of Surface Mining from going forward with the rule for at least a year, stop it from using the Clean Water
Act to justify the rule and require the agency to conduct a study into the industry impacts of the regulation.” The
bill passed 235 to 188. [HR 1644, Vote #42, 1/12/16; The Hill, 3/30/15]

Perry Voted Against Preventing Delays To Rules That Address Imminent Or Long-Term Threats To
Human Life And Removing Delays To Rules That Protect Public Health. In January 2016, Perry voted against
a Democratic Motion to Recommit that would prevent delays to rules that address imminent or long-term threats to
human life. “The Democratic Motion to Recommit would protect American families and communities by
preventing delays to rules that address imminent or long-term threats to human life, and removing delays to rules
that protect public health in the event of an increase of life-threatening illnesses such as: heavy metal
contamination, lung cancer, heart or kidney disease or birth defects in communities near mountaintop removal coal
mining projects.” The Motion to Recommit failed 186 to 237. [H R 1644, Vote #41, 1/12/16; Motion to Recommit,
1/12/16]

Perry Voted Against An Amendment To Make It Easier To Postpone Delay Of A Rule If Delay Would
Significantly Contribute To Development Of Negative Chronic Or Long-Term Health Conditions. In January
2016, Perry voted against an amendment to H.R. 1644 that would make it easier to delay the postponement of a rule
“if there is a threat that a delay would cause or significantly contribute to the development of negative chronic or
long-term health conditions.” The amendment failed 190 to 235. [HR 1644, Vote #40, 1/12/16; Morning Consult,
1/12/16]

Perry Voted Against An Amendment To Prohibit The North American Energy Security And Infrastructure
Act From Taking Effect Until Carbon Impacts Are Analyzed. In December 2015, Perry voted against an
amendment to the North American Energy Security and Infrastructure Act that would “prohibit the provisions of
the bill from taking effect until after the Energy Information Administration has analyzed and published a report on
the carbon impacts of its provisions.” The amendment failed 181-243. [HR 8, Vote #670, 12/3/15; CQ Floor Votes,
12/3/15]

Perry Voted For An Amendment To Allow Some Voluntary Vegetation Management Without Being Held
Liable For Wildlife Damage. In December 2015, Perry voted for an amendment to the North American Energy
Security and Infrastructure Act that would “permit voluntary vegetation management within 150 feet of certain
right-of-ways near structures for selective thinning and fuel reduction without being held liable for wildlife damage,
loss, or injury, including the cost of fire suppression, except in cases of gross negligence or criminal misconduct.”
The amendment was adopted 252-170. [HR 8, Vote #668, 12/3/15; CQ Floor Votes, 12/3/15]

Perry Voted For Resolution Disapproving Of New Regulations Mandating Steep Cuts In Greenhouse Gas
Emissions From Future U.S. Power Plants. In December 2015, Perry voted for the passage of a resolution that
would “disapprove of the Environmental Protection Agency emissions rule for new power plants issued on Oct. 23,
2015. The resolution provides that the rule will have no force or effect. The EPA rule sets specific emission limits
for new fossil-fuel electrical power plants, limiting large new natural-gas-fired turbines to 1,000 pounds of carbon
dioxide per megawatt-hour and smaller turbines to 1,100 pounds of carbon dioxide per megawatt-hour, with the
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 676 of 834

                                                                    SCOTT PERRY Rese arch Book | 675

option of averaging emissions over multiple years to allow for operational flexibility.” The resolution was adopted
235-188. [S J RES 23, Vote #651, 12/1/15; CQ Floor Votes, 12/1/15]

Perry Voted For Resolution Disapproving Of New Regulations Forcing Steep Cuts In Greenhouse Gas
Emissions From Existing U.S. Power Plants. In December 2015, Perry voted for a resolution that would
“disapprove of the Environmental Protection Agency emissions rule for existing power plants issued on Oct. 23,
2015. The resolution provides that the rule will have no force or effect. The EPA rule sets different emissions
targets for 49 states based on their existing energy profile and requires each state to reduce emissions by a certain
amount by 2030. Under the rule, states are required to submit proposed plans on how to reduce emissions to the
EPA by June 2016, with the agency evaluating whether the plans reduce emissions and are enforceable.” The
resolution was adopted by a vote of 242-180: [S J RES 24, Vote #650, 12/1/15; CQ Floor Votes, 12/1/15]

Perry Voted For Amendment To Require Website Post Number Of Environmental Reviews Initiated &
Total Average Cost And Time For Infrastructure Projects. In November 2015, Perry voted for an amendment
“that would specify that a website required under the bill that would make publicly available the status of
infrastructure projects that require environmental review would need to include the total number of environmental
reviews that were initiated and the total average cost and time to conduct environmental reviews.” The amendment
failed, 196 to 225. [HR 22, Vote #587, 11/3/15; CQ, 11/3/15]

Perry Voted Against A Measure To Ensure The Underlying Bill Wouldn’t Prevent Agencies From Assessing
A Proposal’s Contribution To Climate Change. In October 2015, Perry voted against a “motion to recommit the
bill to the House Natural Resources Committee with instructions to report back immediately with an amendment
that would state that the bill would not limit the authority of the lead permitting agency to assess the proposed
activity’s potential contribution to climate change.” The amendment failed 184-246. [HR 1937, Vote #564,
10/22/15; CQ, 10/22/15]

Perry Voted Against Amendment To Mining Deregulation Bill Ensuring Environmental Impact Reviews For
Mining Permits. In October 2015, Perry voted against an amendment to the National Strategic and Critical
Minerals Production Act that would ensure environmental impact reviews for mining permits. “The bill would
reduce or eliminate environmental reviews, and give mining companies control over the timing of permitting
decisions, for virtually all types of mining operations on federal public land… [I]t requires the Interior Department
to waive compliance with the National Environmental Policy Act (NEPA) if the federal or state permitting process
is deemed ‘adequate’… Dingell Amendment … [e]nsures that mining permits are fully reviewed under the National
Environmental Policy Act.” The amendment failed, 181 to 248. [HR 1937, Vote #561, 10/11/15; CQ Floor Votes,
10/22/15; Office of the Democratic Whip, 10/22/15]

    Evidence Of “Environmental Damage” From Rare Earth Mining. “Republicans pushed a bill through the
    House Thursday that allows the government to exempt gold, copper, silver and uranium mining on federal land
    from formal environmental reviews. … China is by far the world’s largest producer of rare earth minerals. But
    in June, China’s cabinet issued a paper saying that poor regulation of mining there had caused widespread
    environmental damage. In the U.S., there has also been evidence of environmental damage. The process not
    only disturbs land, uncovering naturally radioactive materials and toxic metals in rock and soil, but the
    chemicals and compounds used to refine the minerals can also cause contamination.” [Associated Press,
    7/12/12]

Perry Voted Against Amendment That Would Eliminate Mining Industry Giveaways. In October 2015, Perry
voted against an amendment to the National Strategic and Critical Minerals Production Act that would eliminate
giveaways to the mining industry by declassifying sand, gravel, and clay as “strategic and critical” national security
minerals, a designation that would “reduce or eliminate environmental reviews, and give mining companies control
over the timing of permitting decisions, for … mining operations … involving strategic or critical minerals. It does
this by defining ‘strategic and critical’ minerals so broadly that they would include … materials such as sand, clay,
[and] gravel…” Democratic Rep. Alan Lowenthal’s amendment “[c]larifies that the definition of ‘Strategic and
Critical Minerals’ only includes the minerals identified by the National Research Council (NRC) as strategic and
       Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 677 of 834

                                                                  SCOTT PERRY Rese arch Book | 676

critical minerals (and any additional minerals added by the Secretary that meet the NRC’s criteria), and does not
include sand, gravel or clay.” The amendment failed, 176 to 253. [H.R. 1937, Vote #560, 10/22/15; House Rules
Committee, accessed 1/22/16; Office of the Democratic Whip, 10/22/15]

Perry Voted For Blocking Consideration Of Bill That Would Fund Local And National Parks, Forests, And
Wildlife Refuges. In October 2015, Perry voted for blocking consideration of the Land and Water Conservation
Act, a bill that provides funds and support for local and national parks, forests, wildlife refuges, and historical
places. The previous question passed, 243 to 184. A vote against the previous question would have allowed the bill
to be considered. [H.Res. 481, Vote #555, 10/21/15; Democratic Leader – Previous Questions, 10/21/15]

Perry Voted For Weakening Environmental Review, Including Banning Carbon Costs Considerations, Of
Major Federal Actions Related To Construction Projects. In September 2015, Perry voted for the Responsibly
and Professionally Invigorating Development Act of 2015 (RAPID Act) which would weaken the environmental
review and permitting process for federal construction projects. “This bill establishes procedures to streamline the
regulatory review, environmental decision making, and permitting process for major federal actions that are
construction activities undertaken, reviewed, or funded by federal agencies. … No more than one environmental
impact statement and one environmental assessment for a project must be prepared under the National
Environmental Policy Act of 1969 (NEPA) for a project, except for supplemental environmental documents
prepared under NEPA or environmental documents prepared pursuant to a court order. After the lead agency issues
a record of decision, federal agencies may only rely on the environmental document prepared by the lead agency.
… A lead agency may not use the social cost of carbon in the environmental review or environmental decision
making process.” The bill passed, 233 to 170. [HR 348, Vote #518, 9/25/15; CRS, 1/14/15]

    The RAPID Act Was Opposed By The Obama Administration. “The Administration strongly opposes H.R.
    348, which would undercut responsible decisionmaking and public involvement in the Federal environmental
    review and permitting processes. As the Administration said when virtually identical legislation was considered
    previously, H.R. 348 would increase litigation, regulatory delays, and potentially force agencies to approve a
    project if the review and analysis cannot be completed before the proposed arbitrary deadlines. This legislation
    would complicate the regulatory process and create two sets of standards for Federal agencies to follow to
    review projects – one for “construction projects” and one for all other Federal actions, such as rulemakings or
    management plans.” [Office of Management and Budget, Statement of Administration Policy, 9/16/15]

    Perry Voted Against Preventing The Weakening Of Any Provisions That Preserve Safe Drinking Water,
    Private Property Rights, And the Health, Safety, And Sovereignty Of Native American Tribes. In
    September 2015 Perry Voted Against a motion that would ensure provisions that safeguard drinking water,
    private property rights, and Native American sovereignty rights would not be weakened by the RAPID Act.
    The motion failed 175 to 229. [HR 348, Vote #517, 9/25/15; Motion to Recommit, 9/25/15]

Perry Voted For Prohibiting Federal Agencies From Considering Greenhouse Gasses And Their Link To
Climate Change When Reviewing Environmental Permits For Government Construction Projects. In
September 2015, Perry voted for an amendment to HR 348 that would “bar federal agencies from using draft
guidance for accounting for greenhouse gas emissions and their link to climate change in reviewing environmental
permits for federal government construction projects.” The amendment passed 223 to 186. [HR 348, Vote #514,
9/25/15; Citizen Times, 10/2/15]

Perry Voted Against Prohibiting Federal Agencies From Using Social Cost Of Carbon In Environmental
Reviews And Decision Making. In September 2015, Perry voted against an amendment that would have removed
language “prohibit[ing] agencies from using the social cost of carbon in an environmental review or environmental
decision making process.” The amendment failed 179 to 229. [HR 348, Vote #513, 9/25/15]

Perry Voted Against Amendment To Exclude Projects That Would Limit Access To Hunting Or Fishing,
Affect Endangered Species Or Automatically Approved By Lack Of Agency Decision. In September 2015,
Perry voted against an amendment “that would exclude projects that would limit access to or opportunities for
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 678 of 834

                                                                   SCOTT PERRY Rese arch Book | 677

hunting or fishing, or that would affect an endangered or threatened species under the Endangered Species Act from
the bill’s provision that would automatically approve projects if the agency has not made a decision within the bill’s
deadlines.” The bill stipulated a deadline of between 90 and 120 days. The amendment failed, 187 to 223. [HR 348,
Amendment #6, Vote #512, 9/25/15; CQ, 9/25/15]

Perry Voted Against An Amendment To Allow State, Local, And Tribal Officials To Extend Deadlines For
Environmental Impact Studies. In September 2015, Perry voted against an amendment that would have allowed
state, local, and tribal officials to extend deadlines for environmental impact studies. The amendment failed 179 to
230. [HR 348, Vote #510, 9/25/15; On Agreeing to the Amendment, 9/25/15]

    Amendment Was Part Of The RAPID Act, Which Rejected Inclusion Of Social Cost Of Carbon And
    Required Environmental Impact Studies To Be Completed Within Two Years. “The House passed a bill
    (HR 348) to scale back the National Environmental Policy Act as a regulator of large construction projects in
    the United States. The bill disavows the social cost of carbon emissions; sets a two-year deadline for
    completing environmental reviews; requires lawsuits challenging reviews to be filed within 180 days; limits the
    number of reviews per project; authorizes states to prepare alternative environmental assessments; and allows
    agencies to accept secondary rather than original analyses of environmental effects.” [Washington Post,
    10/1/15]

Perry Voted Against An Amendment To Include Impact On Low-Income And Minority Communities In
Environmental Impact Statements For New Construction Projects. In September 2015, Perry voted against an
amendment to include potential impacts on low-income and minority communities in environmental impact
statements for new construction projects. “The House has passed an amendment sponsored by Rep. Raul M.
Grijalva, D-Ariz., to the RAPID Act (H.R. 348). The amendment would require regulators to include impacts on
low-income and minority communities in their assessments of environmental impact statements for construction
projects. Grijalva said the requirement would seek to fulfill ‘the promise of environmental justice for all
communities.’” The amendment passed 320 to 88. [HR 348, Vote #509, 9/25/15; On Agreeing to the Amendment,
9/25/15; Albany Herald, 10/4/15]

    The Amendment Was Part Of The RAPID Act, Which Streamlined Environmental Review Processes
    For Infrastructure Projects. “The House passed legislation on Friday to streamline the environmental review
    process for infrastructure projects. The bill passed largely along party lines by a vote of 233-170, with seven
    mostly centrist Democrats joining all Republicans in support. Under the measure, federal agencies would only
    have to use one environmental impact statement and one environmental assessment as required by the National
    Environmental Policy Act.” [The Hill, 9/25/15]

Perry Voted Against Amendment To Prevent “Further Evaluation Or Adoption” Of Environmental Impact
Processes That Did Not Address Risks Associated With Climate Change. In September 2015, Perry voted
against amendment that “sought to prevent further evaluation or adoption of an alternative that does not adequately
address risks associated with flooding, wildfire, and climate change.” The amendment “would reform the review
process for the environmental impact of federally-funded construction projects. The goal of these reforms would be
to streamline the review process under the National Environmental Policy Act, or NEPA. The bill also would
prohibit the consideration of the ‘social cost of carbon’ in any environmental review or decision making process.”
The bill failed, 170 to 228. [H Amdt 699, Vote #508, 9/25/15; Govtrack, 9/25/15]

Perry Voted Against To Require Criteria To Prevent Toxic Contamination Of Groundwater And To Protect
Water Sources, Including Great Lakes. In July 2015, Perry voted against an amendment that “would require
implementing agencies to require that all surface impoundment structures meet criteria sufficient to prevent toxic
contamination of ground water and to protect drinking water sources, including the Great Lakes.” The amendment
failed, 184-240. [HR 1734, Vote #457, 3/25/15; CQ Floor Votes, 7/22/15]

Perry Voted Against Requiring Alternate Safe Drinking Water Within 24 Hours If Drinking Water Had
Unsafe Coal Pollution Levels. In July 2015, Perry voted against an amendment that “would require the owner or
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 679 of 834

                                                                  SCOTT PERRY Rese arch Book | 678

operator of a coal combustion residuals surface impoundment to survey all nearby drinking water supply wells and
to supply an alternative source of safe drinking water within 24 hours if well water sampling exceeds groundwater
quality standards for constituents associated with the presence of coal combustion residuals.” The amendment
failed, 192-231. [HR 1734, Vote #455, 3/25/15; CQ Floor Votes, 7/22/15]

Perry Voted Against Requiring Inactive Hazardous Waste Sites To Follow Groundwater Monitoring
Standards. In July 2015, Perry voted against an amendment that “would require all inactive surface impoundments
to follow post-closure groundwater monitoring standards in the Environmental Protection Agency’s (EPA) rule.”
The amendment failed, 177-245. [HR 1734, Vote #454, 3/25/15; CQ Floor Votes, 7/22/15]

Perry Voted Against Requiring Increased Disclosure On Groundwater Monitoring. In July 2015, Perry voted
against an amendment that “would require all inactive surface impoundments follow post-closure groundwater
monitoring standards to meet current public disclosure requirements.” The amendment failed, 177-244. [HR 1734,
Vote #453, 3/25/15; CQ Floor Votes, 7/22/15]

Perry Voted For Overriding Legal Protections For Fish And Wildlife To Funnel Additional California
Water To The San Joaquin Valley. In July 2015, Perry voted for a bill that would require that more water from
Northern California be pumped south for agricultural uses in the Central Valley in times of drought. “The House
bill aims to funnel more water to San Joaquin Valley growers by reducing the amount used to support endangered
fish populations … environmental groups and commercial fishermen called the measure a bid to override legal
protections for salmon, migratory birds and other fish and wildlife. They said it would repeal the settlement of an
18-year lawsuit involving the restoration of the San Joaquin River, and limit the federal government’s ability to
protect commercial and tribal fisheries on the Trinity and Klamath rivers.” The bill passed by a vote of 245-176.
[HR 2898, Vote #447, 7/16/15; CQ Floor Votes, 7/16/15; Los Angeles Times, 7/17/15]

Perry Voted Against Protecting The Supply Of Water For Drinking And To Fight Wildfires In The Western
United States. In July 2015, Perry voted against a motion to recommit that would ensure an adequate supply of
water for safe drinking that is untainted by arsenic, salt, or other toxins which become concentrated in diminished
water supplies, to fight wild fires, and to honor tribal water rights. The motion was rejected by a vote of 183-239.
[HR 2898, Vote #446, 7/16/2015; Democratic Leader – Motions to Recommit, 7/16/15]

Perry Voted Against Amendment To Provide Funding For Water Recycling And Reuse Projects. In July
2015, Perry voted against an amendment that would fund water reclamation programs and water reuse projects so
that the Bureau of Reclamation can investigate additional opportunities to reclaim and reuse wastewater and
naturally impaired ground and surface water. The amendment was rejected by a vote of 179-242. [HR 2898, Vote
#445, 7/16/15; CQ Floor Votes, 7/15/15]

Perry Voted For Providing Klamath River Basin Contractors More Formal Role In The Endangered Species
Act Consultation Process. In July 2015, Perry voted for an amendment that would provide contractors operating at
the Klamath Project in Oregon and California, if Reclamation initiates actions under the Endangered Species Act,
all the “rights and responsibilities” extended to applicants in the consultation process. The amendment was adopted
by a vote of 246-172. [HR 2898, Vote #444, 7/16/15; CQ Floor Votes, 7/15/15]

Perry Voted Against Collaborating With California Officials To Install A Fish Screen To Protect Migrating
Salmon. In July 2015, Perry voted against an amendment that would direct federal agencies to collaborate with the
California Department of Water Resources to “help installation of a fish screen at the Delta Cross Channel Gates to
protect migrating salmon.” The amendment was rejected by a vote of 182-236. [HR 2898, Vote #443, 7/16/15; CQ
Floor Votes, 7/15/15; Sacramento Bee, 7/15/15]

Perry Voted For Expediting Environmental Reviews Of Logging And Underbrush Removal Projects On
Tribal And Federal Lands. In July 2015, Perry voted for the Resilient Federal Forests Act of 2015 that “would
speed up environmental reviews of logging and underbrush removal projects on tribal and federal lands. The
Obama administration opposes the measure … The bill would allow shortened environmental reviews for projects
       Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 680 of 834

                                                                   SCOTT PERRY Rese arch Book | 679

to remove trees after natural disasters such as floods, landslides or insect or disease outbreaks; tree removal to
comply with forest management plans such as wildlife habitat improvement; and thinning to reduce the risk of
wildfires. Democrats questioned a provision that would require individuals or groups that want to challenge
approved projects in court to post bonds large enough to cover estimated legal fees and expenses.” The bill passed,
262 to 167, and then referred to the Senate Committee on Agriculture, Nutrition, and Forestry. [HR 2647, Vote
#428, 7/9/15; CQ News, 7/9/15]

    The Office Of Management And Budget Claimed HR 2647 Will Undermine Public Trust In Forest
    Management Projects. “HR 2647 includes several provisions that will undermine collaborative, landscape-
    scale forest restoration by undermining public trust in forest management projects and by limiting public
    participation in decision-making.” [Office of Management and Budget, 7/8/15]

    Would Also Reduce Available Funding In The Forest Service’s Budget For Restoration And Risk
    Reduction Programs. “[T]he requirement in H.R. 2647 to fully fund the ten-year average for wildland fire
    suppression would mean that less funding is available each year in the agencies’ budgets for restoration and
    risk reduction programs as it is diverted to the ever-increasing ten-year average.” [Office of Management and
    Budget, 7/8/15]

    Would Make It More Difficult To Challenge Forest Restoration Projects In Court. “[T]he Administration
    opposes provisions in the bill that require litigants to post a bond when challenging forest restoration projects.
    As the Forest Service has demonstrated, the best way to address concerns about litigation is to develop
    restoration projects in partnership with broad stakeholder interests through a transparent process informed by
    the best available science.” [Office of Management and Budget, 7/8/15]

Perry Voted For Amendment Prohibiting President From Creating National Monuments Against Local
Objection In States, Including Oregon, California, New Mexico, Arizona, Utah And Nevada. In July 2015,
Perry voted for an amendment blocking the President from creating National Monuments in certain counties if there
was local objection. “Cresent Hardy introduced an amendment to an Interior Department bill that would block
Obama from creating monuments in areas with local opposition. His amendment made its way into the bill on a
222-206 vote, and lists counties in Nevada, Arizona, California, New Mexico, Oregon and Utah as off-limits. ‘This
Antiquities Act has been abused,’ Hardy said in an interview Friday. ‘I am a huge supporter of protecting certain
lands, but I think there’s a right process to go through it.’ Hardy accused Obama and Reid of pushing the Nevada
monument to burnish their legacies.” The amendment passed, 222 to 206. [HR 2822, Vote #409, 7/7/15; Star-
Tribune, 7/10/15]

Perry Voted For Amendment Cutting Funds By One Percent Across-The-Board For The Department Of
The Interior, Environment, And Related Agencies Appropriations Act Of 2016. In July 2015, Perry voted for
the Blackburn amendment cutting funds from the Department Of The Interior, Environment, And Related Agencies
Appropriations Act Of 2016 by one percent across-the-board. The amendment failed, 168 to 258. [HR 2822,
Amendment #59, Vote #407, 7/7/15]

Perry Voted Against An Amendment That Sought To Disrupt The Ivory Market And Prevent Killing Of
Elephants For Their Ivory. In July 2015, Perry voted against an amendment that would have sought to disrupt the
ivory market and prevent killing of elephants for their ivory. The amendment “would block implementation of U.S.
Fish and Wildlife Service rules and policies necessary to disrupt ivory markets and ensure that U.S. citizens do not
contribute to the ongoing slaughter of African elephants.” The amendment failed 244 to 183. [HR 2822,
H.AMDT.584, Vote #405, 7/8/15; Congressional Quarterly’s House Action Reports, 7/8/15; NRDC June & July
2015 Legislative Threats to the Endangered Species Act, 8/3/15]

Perry Voted Against An Amendment To Maintain Endangered Species Protections For Gray Wolves, Sage-
Grouse, And Long-Eared Bats. In July 2015, Perry voted against an amendment to maintain endangered species
protections for gray wolves, sage-grouse, and long-eared bats. The “House Interior Appropriations bill (H.R. 2822)
which, as usual, contained numerous anti-ESA riders. One would strip gray wolves in Wyoming and the Great
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 681 of 834

                                                                  SCOTT PERRY Rese arch Book | 680

Lakes of ESA protections. One would eliminate tools that have been developed by industry and federal and state
governments to protect the greater sage grouse and limit our options to properly manage this species and its habitat.
One would increase the threats to the threatened northern long-eared bat.” The amendment failed 243 to 186. [HR
2822, H.AMDT.582, Vote #404, 7/8/15; Congressional Quarterly’s House Action Reports, 7/8/15; NRDC June &
July 2015 Legislative Threats to the Endangered Species Act, 8/3/15]

Perry Voted Against Ending Prohibition On Using Funds To Implement Coastal And Marine Spatial
Planning And Management Components Of The National Ocean Policy. In July 2015, Perry voted against “an
amendment to strike section 425, which prohibits the use of funds to further implement coastal and marine spatial
planning and management components of the National Ocean Policy” The amendment failed 191-238. [HR 2822,
Vote #398, 7/8/15; H AMDT 568, 7/8/15]

    Coastal And Marine Spatial Planning Was Recommended By Task Force On Ocean Policy Started By
    President Obama. “On June 12, 2009, President Obama signed a memorandum establishing the Interagency
    Ocean Policy Task Force, led by the White House Council on Environmental Quality. Then, on July 19, 2010,
    this task force released a set of final recommendations that set a new direction for improved stewardship of the
    ocean, our coasts, and the Great Lakes.” [National Oceanic and Atmospheric Administration, accessed
    10/21/15]

    Costal And Marine Spatial Planning Involves Agencies Working Together And Sharing Information To
    Preserve Coasts And Ocean Ecosystems. “Coastal and marine spatial planning—or marine planning—is a
    science-based tool that regions can use to address specific ocean management challenges and advance their
    goals for economic development and conservation. Just as federal agencies work with states, tribes, local
    governments, and others to manage forests, grasslands, and other areas, they also can use marine planning to
    coordinate activities among all coastal and ocean interests and provide the opportunity to share information.
    This process is designed to decrease user conflict, improve planning and regulatory efficiencies, decrease
    associated costs and delays, engage affected communities and stakeholders, and preserve critical ecosystem
    functions and services.” [National Oceanic and Atmospheric Administration, accessed 10/21/15]

Perry Voted Against Reducing Funding For The Secretary Departmental Operations To Increase Funding
For The Environmental Programs And Management By More Than $1.9 Million. In July 2015, Perry voted
against “an amendment to reduce funding for the Office of the Secretary Departmental Operations by 1,913,000
and increase the funding for the Environmental Programs and Management by a similar amount..” The amendment
failed 188-239. [HR 2822, Vote #396, 7/8/15; H AMDT 550, 7/8/15]

    No Funds From The Act Could Be Used To Reclassify The West Indian Manatee From An Endangered
    Species To A Threatened Species. “None of the funds made available by this Act may be used to consider a
    petition to reclassify the West Indian manatee from an endangered species to a threatened species under the
    Endangered Species Act of 1973.” [CQ Floor Amendment Analysis, 7/7/15]

    Environmental Programs And Management Is Focused On Running Programs To Reduce Negative
    Environmental Impacts. “Environmental management programs support the NIEHS Environmental Policy
    and the overall goal of reducing negative environmental impacts. These programs were established to assure
    compliance with federal, state, and local environmental regulations. Each program includes specific
    requirements that are documented in the NIEHS EMS Manual as well as a corresponding written plan,
    procedure, or instruction.” [National Institute of Environmental health Sciences, accessed 10/21/15]

Perry Voted Against Amendment To Shift $4 Million From BLM To Fish And Wildlife Service To Fight
Against Invasive Species. In July 2015, Perry voted against an amendment to reduce the Bureau of Land
Management by $4,010,000 and increase the US Fish and Wildlife Service by $3,902,000. According to the
amendment’s sponsor, Rep. John Garamendi, “There is a problem in the [Sacramento-San Joaquin River] delta …
The delta is being totally overrun by water hyacinths. Other parts of the United States and the West are also finding
these invasive water squats plants plugging their pumps, reducing water supply … What this amendment does is
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 682 of 834

                                                                   SCOTT PERRY Rese arch Book | 681

address that problem by adding $3,902,000 to the aquatic habitat and species conservation fund, thereby allowing
the Federal agencies to work with the State and local agencies to attack the aquatic plants … those who want to
have more water flowing south to the San Joaquin Valley and southern California’s great metropolitan areas,
including Orange County, ought to be in favor of unplugging the pumps and getting the water hyacinths reduced in
the delta.” The amendment failed, 181 to 244. [HR 2822, Vote #393, 7/8/15; Bill Summary, Library of Congress,
7/8/15, House Congressional Record, Page H4733, 6/25/15]

Perry Voted For An Amendment That Blocked Funding To Establish National Ocean Policy, A Policy
Initiative Aimed At Increasing Planning And Coordination On Ocean Use. In June 2015, Perry voted for an
amendment that blocked funding to establish national ocean policy, a policy initiative aimed at increasing planning
and coordination on ocean use. “The House voted along party lines to attach an amendment from Rep. Bill Flores
(R-Texas) prohibiting the use of funds to establishing the National Ocean Policy, an effort the Obama
administration began in 2010 with the aim of improving coordination and planning. The House has attached the
rider to spending bills in the past, driven by Republican assertions that the policy is akin to ‘zoning the oceans.’”
The amendment passed 236 to 190. [HR 2578, Vote #291, 6/3/15; On Agreeing to the Amendment, 6/3/15;
Environment & Energy Publishing, 6/4/15]

Perry Voted For Allowing The Speaker Of The House And Senate Majority Leader To Appoint Members To
Committee Reviewing Energy Department Carbon Capture Research Program. In May 2015, Perry voted for
an amendment that would allow the Speaker of the House and the Majority Leader of the Senate to appoint
members to the STEM Education Advisory Panel and a second advisory committee that would oversee the Energy
Department’s carbon capture and sequestration research program. The amendment passed 234 to 183. [HR 1806,
H.Amdt. 248, Vote #253, 5/20/15; CQ Floor Votes, 5/20/15]

Perry Voted For Prohibiting Listing Of Prairie Chicken As Threatened Or Endangered Species. In May
2015, Perry voted for an amendment that would “prohibit the listing of the lesser prairie chicken as a threatened or
endangered species until 2021. The amendment also would de-list the American burying beetle as a threatened or
endangered species.” The amendment passed, 229-190. [H.R 1735, Vote #236, 5/15/15; CQ Floor Votes, 5/15/16]

Perry Voted For Halting EPA’s Waters Of The United States Rulemaking Relating To Smaller Waterways
That Feed Into Larger Ones. In May 2015, Perry voted for the Regulatory Integrity Protection Act which “would
require the EPA and the Army Corps of Engineers to withdraw its Waters of the United States rule. The rule would
define the EPA’s oversight authority over streams, ponds and small waterways that feed into larger ones...”
According to Rep. Donna Edwards, “H.R. 1732 would halt the current Clean Water rulemaking, and require the
agencies to withdraw the proposed rule and restart the rulemaking process. This is after one million public
comments, a 208 day comment period, and over 400 public hearings.” The bill passed 261 to 155. [HR 1732, Vote
# 219, 5/12/15; The Hill, 4/29/15; Edwards Press Release, 4/29/15]

Perry Voted Against Protecting America’s Waterways To Ensure Safe Drinking Water Supply. In May 2015,
Perry voted against a motion that would “protect the quality of America’s water supply for safe drinking,
particularly in the Great Lakes, which has been affected by harmful algal blooms; drought mitigation in California
and the West; agriculture and irrigation; and flood and coastal storm protection from wetlands.” The motion failed
175 to 241. [HR 1732, Vote #218, 5/12/15; Democratic Leader, 5/12/15]

Perry Voted Against Amendment To Prohibit Issuing Final Clean Water Rules If They Violated Previous
Court Decisions. In May 2015, Perry voted against an amendment to the Regulatory Integrity Protection Act
proposed by Rep. Donna Edwards. According to Edwards, “Under my amendment, the administration cannot
expand the scope beyond those water bodies covered prior to the decisions of the U.S. Supreme Court in those two
cases, and it cannot be inconsistent with Justices Scalia’s and Kennedy’s judicial opinions in Rapanos. In addition
to that, they can’t increase the regulation of ditches.” The amendment failed 167 to 248. [HR 1732, Vote #217,
5/12/15; Edwards Press Release, 4/29/15]
       Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 683 of 834

                                                                 SCOTT PERRY Rese arch Book | 682

Perry Voted For Amendment Limiting Water Used To “Flush Fish Diseases Out Of Klamath River.” In May
2015, Perry voted for an amendment limiting the amount of water released from Lewiston Dam into the Trinity
River, which protects salmon from becoming infected by fish diseases. “An amendment to a House appropriations
bill to limit the amount of water sent down the Trinity River has come under fire from fish and wildlife groups that
say the move could lead to a massive fish die-off downstream in the Klamath River. The amendment, by U.S. Rep.
Doug LaMalfa, R-Richvale, would prohibit releasing more water from Lewiston Dam into the Trinity River in late
summer to keep salmon from becoming sickened by fish diseases. LaMalfa said the U.S. Bureau of Reclamation,
which controls the dam, should not be allowed to send more water downstream than allowed under 15-year-old
agreement called the ‘Record of Decision.’” The amendment passed, 228 to 183. [H.R. 2028, Vote #213, 5/1/15;
Record Searchlight, 5/7/15]

    Amendment Limited Amount Of Water Released From Dam Into Trinity River. “An amendment to a
    House appropriations bill to limit the amount of water sent down the Trinity River has come under fire from
    fish and wildlife groups that say the move could lead to a massive fish die-off downstream in the Klamath
    River. The amendment, by U.S. Rep. Doug LaMalfa, R-Richvale, would prohibit releasing more water from
    Lewiston Dam into the Trinity River in late summer to keep salmon from becoming sickened by fish diseases.”
    [Record Searchlight, 5/7/15]

    Record Searchlight: 2012-2015: U.S. Bureau Of Reclamation Sent Higher Levels Of Colder Water To
    “Flush Disease-Causing Pathogens Out Of the River.” “During the past three years, the bureau has sent
    higher levels of colder water down the river to flush fish diseases out of the Klamath River. In the fall
    thousands of salmon annually swim up the Klamath River, crowding into pools, where fish diseases can spread
    in the warmer water conditions. The past three years, the bureau has used water from the Trinity, which flows
    into the Klamath, to flush disease-causing pathogens out of the river, ease fish crowding and lower the water
    temperature.” [Record Searchlight, 5/7/15]

    During Fall, Thousands Of Fish Swim Up Klamath River, Crowding Into Pools, Where Fish Diseases
    Spread In Warmer Temperatures. “During the past three years, the bureau has sent higher levels of colder
    water down the river to flush fish diseases out of the Klamath River. In the fall thousands of salmon annually
    swim up the Klamath River, crowding into pools, where fish diseases can spread in the warmer water
    conditions. The past three years, the bureau has used water from the Trinity, which flows into the Klamath, to
    flush disease-causing pathogens out of the river, ease fish crowding and lower the water temperature.” [Record
    Searchlight, 5/7/15]

    Fisheries And Environmental Groups Believed Measure Had Potential To Cause Massive Fish Die Offs.
    “An amendment to a House appropriations bill to limit the amount of water sent down the Trinity River has
    come under fire from fish and wildlife groups that say the move could lead to a massive fish die-off
    downstream in the Klamath River. The amendment, by U.S. Rep. Doug LaMalfa, R-Richvale, would prohibit
    releasing more water from Lewiston Dam into the Trinity River in late summer to keep salmon from becoming
    sickened by fish diseases. LaMalfa said the U.S. Bureau of Reclamation, which controls the dam, should not be
    allowed to send more water downstream than allowed under 15-year-old agreement called the ‘Record of
    Decision.’ … The amendment was added to the Energy and Water Appropriations bill, which the House
    approved last week.” [Record Searchlight, 5/7/15]

    Pacific Coast Federation Of Fishermen’s Association Believed Fish Kill Would Negatively Affect West
    Coast Commercial And Recreational Fishing Industry. “Glen Spain, Northwest regional director of the
    Pacific Coast Federation of Fishermen’s Associations, said a fish kill would also hurt the West Coast
    commercial and recreational fishing industry. ‘Again, it’s going to affect the economy of the whole Northern
    California if we have another fish kill,’ Spain said.” [Record Searchlight, 5/7/15]

    Higher Flows Into River Meant Less Water Was Piped Into Powerhouses, Forcing Redding To Buy
    More Expensive Electricity Elsewhere. “Higher flows down the Trinity River mean that less water is piped
    over the mountains from Lewiston Lake to the Carr Powerhouse at Whiskeytown Lake and the Spring Creek
       Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 684 of 834

                                                                SCOTT PERRY Rese arch Book | 683

   Powerhouse at Keswick Lake. When those two powerhouses generate less electricity, Redding Electric Utility
   has to purchase more expensive power from other sources, Eastman said. ‘Requiring the Bureau to maintain
   Trinity flows under the Record of Decision keeps more water available to all Central Valley Project water
   recipients, including Redding and agriculture in the North State,’ he said. REU pays about $6.5 million per year
   for electricity from the Western Area Power Administration, which distributes the power, said Barry Tippin,
   Redding’s assistant city manager. The city pays hundreds of thousands of dollars more for power if it has to get
   electricity from other sources when hydropower generation runs low, he said.” [Record Searchlight, 5/7/15]

Perry Voted For Amendment Prohibiting Funds Used To Regulate “Agricultural Activities” Identified As
Exemptions Under Clean Water Act. In May 2015, Perry voted for an amendment prohibiting the use of funds to
regulate certain agricultural activities under the Clean Water Act. “LaMalfa, R-Calif., amendment that would
prohibit funds made available under the act from being used to regulate agricultural activities identified as
exemptions under certain sections of the Clean Water Act.” The amendment passed, 239 to174. [H.R. 2028, Vote
#212, 5/1/15; CQ Floor Votes, 5/1/15]

Perry Voted For Amendment To Block Bureau Of Reclamation From Buying Water To Increase Instream
Flow To Help Fish. In May 2015, Perry voted for amendment to prohibit the buying of water for the purpose of
enhancing river flow to help fish. “The House briefly debated at about 1:20 a.m. Friday, and eventually approved
along nearly party lines, an amendment by Rep. Tom McClintock, R-Calif., that would block the Bureau of
Reclamation from buying water for the purpose of supplementing river flows to help fish.” The amendment passed,
228 to 183. [HR 2028, Vote #211, 5/1/15; Associated Press, 5/1/15]

   U.S. Bureau Of Reclamation Public Affairs Officer: Major Water Purchases Were Made To Meet Water
   Quality Standards. “Rep. Tom McClintock’s amendment to forbid federal agencies from purchasing water
   during California’s catastrophic drought in order to release it into rivers to meet environmental requirements
   was adopted May1 as part of the House of Representatives’ Fiscal Year 2016 Energy and Water Appropriations
   Act. The amendment was adopted on a vote of 226-9, and final passage of the Appropriations Act on a vote of
   230-7. … Public Affairs Officer Erin Curtis said the agency’s major water purchases in recent years have been
   on the San Joaquin River in order to comply with the Vernalis Adaptive Management Plan intended to meet
   water quality standards at Vernalis, not far from where the Stanislaus River meets the San Joaquin River.”
   [Calaveras Enterprise, 5/8/15]

   U.S. Bureau Of Reclamation Public Affairs Officer: Bureau Required By Law To Release Water To
   Protect Water Quality, Fish And Wildlife. “Curtis noted in an email that the bureau is required by a variety
   of environmental laws to release water to protect water quality as well as fish and wildlife. Among the
   beneficiaries of those releases are farms and cities that draw water from the San Joaquin River Delta.”
   [Calaveras Enterprise, 5/8/15]

   Farms And Cities Benefit From Releases. “Among the beneficiaries of those releases are farms and cities that
   draw water from the San Joaquin River Delta.” [Calaveras Enterprise, 5/8/15]

   Calaveras Enterprise: “Flows From The Stanislaus River Help Dilute Salt Contamination That Would
   Otherwise Render Water In the Delta Unusable For Irrigation.” “Rep. Tom McClintock’s amendment to
   forbid federal agencies from purchasing water during California’s catastrophic drought in order to release it
   into rivers to meet environmental requirements was adopted May1 as part of the House of Representatives’
   Fiscal Year 2016 Energy and Water Appropriations Act. … Flows from the Stanislaus River help dilute salt
   contamination that would otherwise render water in the delta unusable for irrigation and more expensive to treat
   for drinking water.” [Calaveras Enterprise, 5/8/15]

Perry Voted For Amendment Prohibiting Funding For Energy Department’s Climate Models Program. In
May 2015, Perry voted for amendment prohibiting funding for the Energy Department’s climate models program.
“The House has passed an amendment sponsored by Rep. Paul A. Gosar, R-Arizona, to the Energy and Water
Development and Related Agencies Appropriations Act. The amendment would bar funding for the Energy
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 685 of 834

                                                                   SCOTT PERRY Rese arch Book | 684

Department’s Climate Model Development and Validation program. Gosar said funding Energy’s ‘duplicative and
wasteful’ climate modeling effort was not central to Energy’s mission and was redundant, given an abundance of
other global climate models being adopted by other U.S. and foreign governments and private businesses.” The
amendment passed, 224 to 184. [H.R. 2028, Vote #209, 5/1/15; Bangor Daily News, 5/8/15]

    CQ Roll Call: Program “Evaluates Predictive Models Of The Earth’s Climate.” “Nearly all Democrats
    united to vote against the $35.4 billion spending measure (HR 2028), which advanced by a vote of 240-177
    after lawmakers debated amendments late into the night Thursday and early Friday. … Lawmakers also
    approved an amendment 224-184 that would bar funding for a DOE program that evaluates predictive models
    of the Earth’s climate.” [CQ Roll Call, 5/1/15]

Perry Voted For Prohibiting EPA Regulations That Relied Upon Non-Public Scientific Research. In March
2015, Perry voted for a bill that “prohibits EPA from proposing, finalizing or disseminating a rule or other ‘covered
action’ unless all scientific and technical information used to decide upon the rule is made available to the public so
the research can be independently analyzed and reproduced.” The bill passed 241 to 175. [HR 1030, Vote #125,
3/18/15; CQ House Action Reports, 3/13/15]

    Would Limit EPA’s Ability To Write Regulations To Combat Pollution And Climate Change. “Critics
    say the bill would severely handicap the EPA’s ability to write regulations necessary to fight pollution and
    climate change and protect the environment and human health, and would require the EPA to violate patient
    confidentiality. EPA Administrator Gina McCarthy has criticized the accusation from the GOP, saying
    transparency and sound science are among the agency’s priorities.” [The Hill, 2/27/15]

Ethics & Government Reform

Perry Voted For Blocking Consideration Of A Bill To Require All Presidential Candidates To Release Their
Tax Returns. In December 2016, Perry voted for the “Byrne, R-Ala., motion to order the previous question (thus
ending debate and the possibility of amendment) on the rule (H Res 937) that would provide for House floor
consideration of the conference report to accompany the bill (S 2943) that would authorize $611.2 billion for
defense programs in fiscal 2017.” According to the Democratic Leader’s office, “The Democratic Previous
Question would force a vote on H.R. 5386, which would require all presidential candidates to release their tax
returns.” The motion passed 235 to 180. [H.Res. 937, Vote #596, 12/1/16; DemocraticLeader.gov, 12/1/16; CQ,
12/1/16]

Perry Voted For Amendment That Would Cut More Than $190K From The Office Of Congressional Ethics.
In June 2016, Perry voted for an amendment to the Continuing Appropriations and Military Construction, Veterans
Affairs, and Related Agencies Appropriations Act, 2017, and Zika Response and Preparedness Act (HR 5325) that
would “reduce funding for the Office of Congressional Ethics by $190,970, to the fiscal 2016 level, and transfer the
same amount to the spending reduction account.” The amendment failed 137-270. [HR 5325, Vote #292, 6/10/16;
CQ Floor Votes, 6/10/16]

Perry Voted For Limiting Power Of OCE And House Ethics In Investigating Members. In January 2015,
Perry voted for a House Rules package that contained a rules change that would help members under ethics
investigations by the Office of Congressional Ethics and House Ethics Committee. “In one of its first actions of the
new year, the House of Representatives on Tuesday approved rules changes that could give lawmakers a new
defense against ethics investigations. The new language, added Monday night to the sections that establish the
House Ethics Committee and the independent Office of Congressional Ethics, says the two bodies ‘may not take
any action that would deny any person any right or protection provided under the Constitution of the United States.’
The language also states that a person subject to a review by the Office of Congressional Ethics ‘shall be informed
of the right to be represented by counsel and invoking that right should not be held negatively against them.’ …
‘Clearly (the new language) was put in there to allow members of Congress to restrain certain activities of the
ethics committees based on their own interpretation of what the Constitution means,’ said Craig Holman of the
watchdog group Public Citizen.” The resolution passed, 234-172. [H Res 5, Vote #6, 1/6/15; USA Today, 1/6/15]
       Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 686 of 834

                                                                   SCOTT PERRY Rese arch Book | 685


Financial Protections & Wall Street

Perry Voted For Requiring The US Government To Publish International Insurance Standards Before
Agreeing To Them. In December 2016, Perry voted for “Passage of the bill that would, as amended, prohibit the
United States from agreeing to any proposed international insurance standards until the government had publicly
published the proposal, and would prohibit the adoption of any international insurance capital standards until the
Federal Reserve had issued domestic capital standards for insurance companies. The measure would also specify
objectives for U.S. officials negotiating international insurance standards, and would reduce, from $50 million to
$43 million, the maximum amount of money that the Securities and Exchange Commission could deposit into its
reserve fund during fiscal 2017.’” The bill passed 239 to 170. [H.R. 5143, Vote #613, 12/7/16; CQ, 12/7/16]

Perry Voted For Modifying Dodd-Frank To Eliminate Requiring The Federal Reserve To Automatically
Review Bank Holding Companies With Assets Over $50 Billion. In December 2016, Perry voted for “Passage of
the bill that would modify the Dodd-Frank Act to eliminate the requirement that the Federal Reserve automatically
review bank holding companies with assets greater than $50 billion. The measure would authorize the Financial
Stability Oversight Council to require enhanced Federal Reserve supervision and regulation of any bank holding
company based on the FSOC’s determination of the individual institution’s riskiness.” The bill passed 254 to 161.
[H.R. 6392, Vote #599, 12/1/16; CQ, 12/1/16]

Perry Voted Against Subjecting Banks With Over $50 Billion In Assets To Higher Scrutiny If They Are
Being Sued By The US Government In Relation To The Financial Crisis. In December 2016, Perry voted
against the “Waters, D-Calif., motion to recommit the bill to the House Financial Services Committee with
instructions to report back with an amendment that would subject certain bank holding companies to enhanced
supervision and standards. The provisions of the amendment would apply to any bank holding company that has
assets greater than $50 billion and against which the U.S. government has a pending lawsuit related to residential
mortgage backed securities.” According to the Democratic Leader’s Office, “Democrats’ Motion to Recommit
would add an exemption to the underlying bill for any bank holding company over $50B that has any pending
litigation or enforcement matters with an agency of the U.S. government, including similar activities that occurred
during the financial crisis.” The motion failed 178 to 236. [H.R. 6392, Vote #598, 12/1/16; DemocraticLeader.gov,
12/1/16; CQ, 12/1/16]

Perry Voted For Allowing Employees To Defer Income Attributable To Certain Stocks That Are
Transferred To The Employee By The Employer. In September 2016, Perry voted for passage of a bill “that
would allow certain employee stockholders in startup businesses to defer income taxes on stock options in their
companies for up to seven years if the business offers stock options to 80 percent of their U.S. workforce. Chief
executives or officers of the business and the highest-paid employees would not be eligible to defer taxes on the
company’s stock options, and the bill would require none of the company’s stock could be publicly traded in any
preceding year to be eligible for tax deferral.” According to Congress.gov, “this bill amends the Internal Revenue
Code to allow an employee to elect to defer, for income tax purposes, income attributable to certain stock
transferred to the employee by an employer.” The bill passed 287 to 124. [HR 5719, Vote #544, 9/22/16; Q,
9/22/16, Congress.gov, 9/22/16]

    HR 5719, The Empowering Employees Through Stock Ownership Act, “Would Ease The Tax Burden Of
    Private-Company Stock Options. “A bill introduced in Congress this summer would ease the burden by
    letting some private-company employees defer the income, and thus the federal tax due, for up to seven years.
    (The bill would not affect state taxes.) But it would not eliminate the risk of paying taxes on paper profits. […]
    SB3152, the Empowering Employees Through Stock Ownership Act, is sponsored by Sens. Mark Warner, D-
    Va., and Dean Heller, R-Nev. A companion bill in the House, HR5719, also has a sponsor from each party.
    Both are early in the legislative process. The bill would apply to both stock options and restricted stock, but the
    main target is options.” [San Francisco Chronicle, 8/17/16]
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 687 of 834

                                                                   SCOTT PERRY Rese arch Book | 686

Perry Voted For Passage Of The Investment Advisers Modernization Act Of 2016. In September 2016, Perry
voted for “passage of the bill that would eliminate requirements for private equity funds to annually submit an
investment report to the Securities and Exchange Commission. The measure would exempt private equity funds
from existing requirements regarding the relationship between investment fund managers and their investors. As
amended, the measure would maintain the requirement in current law for private equity funds to submit to
unannounced, independent audits.” The bill passed 261 to 145. [HR 5424, Vote #495, 9/9/16; CQ Floor Vote,
9/9/16]

Perry Voted For The Accelerating Access to Capital Act, Which Expanded The Types Of Companies Who
Could Use Simplified Disclosure Forms For Security Sales. In September 2016, Perry voted for “passage of the
bill that would expand the types of companies that can use a simplified disclosure form to register securities sales,
and would exempt certain securities sales, like those to accredited investors, from the Securities and Exchange
Commission’s registration process.” The bill passed 236 to 178. [HR 2357, Vote #493, 9/8/16; CQ Floor Vote,
9/8/16]

Perry Voted Against A Motion To Add Requirement That Investors Disclose Cybersecurity Risks To Be
Eligible For Some SEC Filing Exemptions. In September 2016, Perry voted against a “motion to recommit the
bill to the House Financial Services Committee with instructions to report it back immediately with an amendment
that would require accredited investors to disclose cybersecurity risks in order to be eligible for exemptions from
certain filings with the Securities and Exchange Commission.” The motion was rejected 180 to 233. [HR 2357,
Vote #492, 9/8/16; CQ Floor Vote, 9/8/16; Congressional Record, 9/8/16]

Perry Voted For Providing For Consideration Of HR 2357, Accelerating Access To Capital Act Of 2015;
And Providing For Consideration Of HR 5424, Investment Advisers Modernization Act Of 2016. In
September 2016, Perry voted for a “motion to order the previous question (thus ending debate and the possibility of
amendment) on the rule (H Res 844) that would provide for House floor consideration of the bill (HR 2357) that
would require the Securities and Exchange Commission to expand the types of companies that can use a simplified
disclosure form to register securities, and the bill (HR 5424) that would reduce or eliminate certain reporting
requirements for private equity funds.” The motion was agreed to 238 to 180. [HR 5063, Vote #489, 9/8/16; CQ
Floor Votes, 9/8/16]

Perry Voted For Prohibiting Funds From Being Used By The Consumer Financial Protection Bureau To
Implement Any Contract With A Vendor To Provide Consumer Awareness. In July 2016, Perry voted for
“Hartzler, R-Mo., amendment that would prohibit funds from being used by the Consumer Financial Protection
Bureau to implement any contract with a vendor to provide informational messages.” The amendment was adopted
in Committee of the Whole 242-179. [H Amdt 1271 to HR5485, Vote #396, 7/7/16; CQ Floor Votes, 7/7/16]

Perry Voted For Prohibiting The CFPB From Using Funds To Commence Administrative Action Beyond
The Three Year Statutes Of Limitations. In July 2016, Perry voted for “Messer, R-Ind., amendment that would
prohibit funds from being used by the Consumer Financial Protection Bureau to commence any administrative
adjudication or civil action beyond the three-year statute of limitation established by the Dodd-Frank Act.” The
amendment was adopted in Committee of the Whole 235-179. [H Amdt 1258 to HR 5485, Vote #389, 7/7/16; CQ
Floor Votes, 7/7/16]

Perry Voted For Defunding Securities And Exchange Commission’s Pay Ratio Disclosure Rules. In July
2016, Perry voted for “Huizenga, R-Mich., amendment that would prohibit the use of funds to finalize, implement,
administer or enforce the Securities and Exchange Commission’s Pay Ratio Disclosure rules.” The amendment was
adopted in Committee of the Whole 236-185. [H Amdt 1254 to HR5485, Vote #385, 7/7/16; CQ Floor Votes,
7/7/16]

    SEC Rule Required A Public Company To Disclose The Ratio Of The Compensation Of Its Chief
    Executive Officer (CEO) To The Median Compensation Of Its Employees. “The Securities and Exchange
    Commission today adopted a final rule that requires a public company to disclose the ratio of the compensation
       Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 688 of 834

                                                                  SCOTT PERRY Rese arch Book | 687

    of its chief executive officer (CEO) to the median compensation of its employees. The new rule, mandated by
    the Dodd-Frank Wall Street Reform and Consumer Protection Act, provides companies with flexibility in
    calculating this pay ratio, and helps inform shareholders when voting on ‘say on pay.” [Securities and
    Exchange Commission, Press Release, 8/5/15]

Perry Voted For Defunding Securities And Exchange Commission Rule Against “Conflict Minerals.” In July
2016, Perry voted for “Huizenga, R-Mich., amendment that would prohibit funds from being used to enforce a
Securities and Exchange Commission rule pursuant to the Dodd-Frank Act relating to ‘conflict minerals.” The
amendment was adopted in Committee of the Whole 236-188. [H Amdt 1253 to HR5485, Vote #384, 7/7/16; CQ
Floor Votes, 7/7/16]

Perry Voted For Prohibiting The Consumer Financial Protection Bureau From Administering Guidance On
Indirect Auto Lending. In July 2016, Perry voted for “Guinta, R-N.H., amendment that would prohibit the
Consumer Financial Protection Bureau from using funds to enforce or administer guidance pertaining to indirect
auto lending.” The amendment was adopted in Committee of the Whole 260-162. [H Amdt 1251 to HR 5485. Vote
#383, 7/7/16; CQ Floor Votes, 7/7/16]

    Opponents Said Amendment Could Stop The Consumer Financial Protection Bureau From Protecting
    Minorities Against Discriminatory Vehicle Loans. “The House has passed an amendment sponsored by Rep.
    Frank C. Guinta, a New Hampshire Republican, to the Financial Services and General Government
    Appropriations Act (HR 5485). The amendment would block funding for the Consumer Financial Protection
    Bureau to issue regulatory guidance for indirect auto lending. Guinta said guidance issued by the Bureau in
    2013 could end the ability of car dealers to provide discounted interest rates on loans for vehicles purchased at
    the dealers, making it harder for consumers to finance vehicle purchases. An amendment opponent, Rep.
    Maxine Waters, a California Democrat, said it would stop the Bureau from protecting minorities against
    discriminatory vehicle loans.” [Targeted News Service, 7/10/16]

{Voted For/Voted Against/Voted Present On/Did Not Vote On}} Defunding The Designation Of Any Non-
Bank Financial Company As “Too Big To Fail.” In July 2016, Perry voted for “Garrett, R-N.J., amendment that
would prohibit the use of funds to designate any non-bank financial company as ‘too big to fail’ or as a
‘systemically important financial institution’ or to make a determination that material financial distress at a non-
bank financial company could pose a threat to U.S. financial stability.” The amendment was adopted in Committee
of the Whole 239-182. [H Amdt 1248 to HR5485, Vote #381, 7/7/16; CQ Floor Votes, 7/7/16]

Perry Voted For Defunding Proposal That Made It Easier For Investors To Defeat Corporate Boards’
Candidates During The Annual Proxy Process. In July 2016, Perry voted for “Garrett, R-N.J., amendment that
would prohibit the Securities and Exchange Commission from proposing or implementing a rule that mandates the
use of universal proxy ballots during proxy contests.” The amendment was adopted in Committee of the Whole
243-180. [H. Amdt.1247 to HR5485, Vote #380, 7/7/16; CQ Floor Votes, 7/7/16]

    Amendment Defunded Proposal That Made It Easier For Activist Investors To Defeat Corporate
    Boards’ Candidates During The Annual Proxy Process. “The U.S. House on Thursday nixed a U.S.
    Securities and Exchange Commission proposal for ‘universal proxy ballots’ that would make it easier for
    activist investors to defeat corporate boards’ candidates during the annual proxy process. The House agreed
    243-180 to an amendment by Rep. Scott Garrett, R-N.J., to its 2017 spending bill adding language that
    prohibits the SEC from proposing or implementing a rule that mandates the use of the universal ballots during
    proxy contests. The overall spending bill passed the House 239-185 vote, largely along party lines.” [Law360,
    7/8/16]

Perry Voted Against Striking A Section Of The Bill Prohibiting Funds From Being Used By The Consumer
Financial Protection Bureau To Enforce Regulations Related To Payday Loans, Vehicle Loans, Or Other
Similar Loans. In July 2016, Perry voted against an amendment that would “strike a section in the bill that would
prohibit funds from being used by the Consumer Financial Protection Bureau to enforce regulations or rules with
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 689 of 834

                                                                    SCOTT PERRY Rese arch Book | 688

respect to payday loans, vehicle title loans or other similar loans during fiscal 2017.” The amendment failed 182-
240. [HR 5485, Vote #369, 7/6/16; CQ Floor Votes, 7/6/16]

Perry Voted Against Increasing Funding For The Securities And Exchange Commission By $50 Million. In
July 2016, Perry voted against an amendment to “increase funding for the Securities and Exchange Commission by
$50 million.” The amendment failed 183-238. [HR 5485, Vote #362, 7/6/16; CQ Floor Votes, 7/6/16]

Perry Voted Against Striking Sections Repealing Funding For The Consumer Financial Protection Bureau
And Change The Bureau’s Management Structure. In July 2016, Perry voted against en bloc amendments that
would “strike sections that would: repeal provisions of the Dodd-Frank Act that fund the Consumer Financial
Protection Bureau (CFPB) through transfer of funds directly from the Federal Reserve without the need for
appropriations, require the CFPB to notify Congress and publicly post on its website when it requests a transfer of
funds from the Federal Reserve during fiscal 2017, and change the CFPB’s management structure.” The
amendment failed 179-243. [HR 5485, Vote #361, 7/6/16; CQ Floor Votes, 7/6/16]

Perry Voted Against Barring The Use Of Funds For The Consumer Financial Protection Bureau To
Regulate Pre-Dispute Arbitration Between Consumers And Firms. In July 2016, Perry voted against an
amendment to “strike the bill’s provision that would bar use of funds for the Consumer Financial Protection Bureau
to regulate pre-dispute mandatory arbitration agreements in consumer contracts with firms offering financial
products.” The amendment failed 181-236. [HR 5485, Vote #360, 7/6/16; CQ Floor Votes, 7/6/16]

Perry Voted Against Striking A Provision Preventing The IRS From Issuing Guidance Defining Political
Activity For 501c4s. In June 2016, Perry voted against Becerra amendment to “strike a provision that would
prevent the Internal Revenue Service from issuing guidance to define political activity for 501(c)(4) (‘social
welfare’) organizations.” The amendment failed 183-239. [HR 5485, Vote #359, 7/6/16; CQ Floor Votes, 7/6/16]

Perry Voted For Decreasing The Community Development Financial Institutions Account By $75 Million. In
July 2016, Perry voted for Duffy amendment to “decrease the Community Development Financial Institutions
(CDFI) account by $75 million to offset an augmentation of this account by the Justice Department through
settlement agreements, which required banks to donate $75 million to certified CDFI entities” The amendment
failed 166-254. [HR 5485, Vote #358, 7/6/16; CQ Floor Votes, 7/6/16]

Perry Voted For A Resolution Disapproving Labor Department’s Expansion Of “Fiduciary Rule” To Cover
Conflict-Of-Interest Risks By Retirement Advisors. In April 2016, Perry voted for a joint resolution blocking a
Labor Department rule imposing the ‘fiduciary rule’ for retirement advisers. The measure “would invalidate a rule
to define ‘fiduciary’ as anyone compensated for individualized retirement investment advice, thus requiring them to
act in the best interest of their clients…Financial advisers claim that brokers’ regulatory costs and liability concerns
would increase if the rule goes into effect. But supporters argue the new guidelines would close loopholes that have
allowed retirement advisers to promote substandard investment options for their own financial benefit.” The
resolution passed, 234 to 183. [H J Res 88, Vote #176, 4/28/16; CQ Roll Call, 4/21/16]

Perry Voted For Easing Regulations That Safeguard Against General Solicitation From Companies Issuing
Private Securities. In April 2016, Perry voted for the Helping Angels Lead Our Startups Act of 2016, a bill easing
prohibitions of general solicitation by companies issuing private securities. “The bill…would create a new
exemption to the prohibition on general solicitation for companies issuing private securities. It would require
the Securities and Exchange Commission to revise its Regulation D so that the prohibition against general
solicitation does not apply to presentations or communications made at an event sponsored by certain groups.” The
bill passed, 325-89. [H Res 4498, Vote #171; CQ News, 4/26/16]

    Obama Administration Office Of Management And Budget: Easing Capital-Raising Creates New Risks
    To Certain Investors. A White House OMB Statement of Administration Policy said that “Creating a new
    exemption…may make it easier for companies to access necessary capital, but providing such an exemption
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 690 of 834

                                                                   SCOTT PERRY Rese arch Book | 689

    comes at the cost of potentially increasing undue risk for certain investors.” [White House Office of
    Management And Budget, 4/26/16]

Perry Voted For To Make It Easier For Small Bank To Take On Additional Debt To Make Acquisitions. In
April 2016, Perry voted for a bill “that would direct the Federal Reserve Board to revise a policy statement that
allows small bank holding companies to take on higher levels of debt to purchase an acquisition than permitted for
larger holding companies. Specifically, the amount of consolidated assets a holding company can have and be
covered under the policy statement would be increased from less than $1 billion to less than $5 billion.” The bill
passed 247-171. [HR 3791, Vote #149, 4/14/16; CQ Floor Votes, 4/14/16]

    Bill Would Make It Easier For Small Lenders To Make Acquisitions By Allowing To Operate With
    Higher Debt. “The House Financial Services Committee approved a bill that would enable more small lenders
    to make acquisitions and form new bank and thrift holding companies… H.R. 3791, which would increase the
    consolidated asset threshold under the Federal Reserve’s Small Bank Holding Company Policy Statement to $5
    billion from $1 billion.” [Bloomberg BNA, 12/9/15]

Perry Voted For Would Provide Funding To The Financial Stability Oversight Council and Office Of
Financial Research Through The Appropriations Process. In April 2016, Perry voted for a bill that “would
place funding for the Financial Stability Oversight Council and the Office of Financial Research (OFR) under the
annual appropriations process. Additionally, the bill would require the OFR to quarterly report to Congress on its
spending, staff and performance. It also would provide for a minimum 90-day public notice and comment period
before the OFR could issue any proposed rule, report or regulation.” The bill passed 239-179. [HR 3340, Vote
#146, 4/14/16; CQ Floor Votes, 4/14/16]

Perry Voted For Preventing Bank Regulators From “Requesting Or Ordering Banks” To Close Customer
Accounts Involved In Ongoing Law Enforcement Investigations. In February 2016, Perry voted for a bill to
“limit regulators’ ability to request shutting off bank accounts associated with businesses suspected of fraud. Passed
largely along party lines by a vote of 250-169, the bill would prevent banking regulators from requesting or
ordering banks to close specific customer accounts unless the reason isn’t based solely on reputation.” The bill
passed 250 to 169. [H. 766, Vote #63, 2/4/16; The Hill, 2/4/16]

Perry Voted Against Motion Ensuring Financial Institutions Haven’t Broken The Law By Taking
Advantage Of Service Members Or Abusing Mortgage Market. In February 2016, Perry voted against a motion
that would have prevented the Financial Institution Customer Protection Act of 2016 from taking effect until it had
been certified that financial institutions covered by bill haven’t broken the law, taken advantage of service members
or perpetrated abuses in the mortgage market during the previous five years. The motion failed, 177 to 240. [H.R.
766, Vote #62, 2/4/16; Congressional Record, 2/4/16]

Perry Voted For Reducing Transparency Requirements For Firms That Offer Stock Options. In February
2016, Perry voted for a bill that “would reduce the disclosure burden on firms that offer stock options to their
employees.” The bill passed 265 to 159. [HR 1675, Vote #61, 2/3/16; Business Wire, 2/4/16]

Perry Voted Against Excluding Individuals Convicted Of Securities-Related Crimes From Reduced
Disclosure Over Employee Stock Options. In February 2016, Perry voted againsta motion that would have,
“prohibit[ed] individuals convicted of felonies or misdemeanors involving securities from making use of the
exemptions or other authorities that would be provided under the bill.” The underlying bill, “would reduce the
disclosure burden on firms that offer stock options to their employees.” The motion failed 184 to 241. [HR 1675,
Vote #60, 2/3/16; CQ Floor Votes, 2/3/16; Business Wire, 2/4/16]


Perry Voted For Legislation That Would Revoke The CFPB’s Guidance On Auto Lending. In November
2015, Perry voted for legislation which “would revoke 2013 auto lending guidance from the CFPB. The guidance
suggests lenders should either impose limits on or eliminate dealerships’ ability to adjust, on a case-by-case basis,
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 691 of 834

                                                                   SCOTT PERRY Rese arch Book | 690

the amount of compensation they keep for arranging a consumer auto loan, a discretionary practice that the CFPB
says can lead to discriminatory loan pricing.” The bill passed the House, 332 - 96. [HR 1737, Vote # 637, 11/18/15;
Automotive News, 11/18/15]

Perry Voted For Legislation That Would Provide Legal Protections For Lenders Who Issue Predatory
Loans. In November 2015, Perry voted for legislation that would prevent borrowers from filing claims against
holders of loans that contain abusive and harmful terms. “Under the bill, depository institutions that hold a loan in
portfolio would receive a legal safe harbor even if the loan contains terms and features that are abusive and harmful
to consumers. The bill would limit the right of borrowers to file claims against holders of such loans and against
mortgage originators who directed them to the loans, the White House said.” The bill passed the House, 255 - 174.
[HR 1210, Vote #636, 11/18/15; Housing Wire, 11/18/15]

Perry Voted Against Measure To Protect The Rights Of Veterans To File Lawsuits If Their Mortgages
Violate Anti-Predatory Lending Laws. In November 2015, Perry voted against a Democratic Motion to
Recommit which would “protect veterans and members of the Armed Forces by preserving their right to file a
lawsuit if their mortgages violate anti-predatory lending laws; and prevent mortgage brokers from receiving
bonuses for steering servicemembers or veterans into mortgages that are more expensive than what they qualify for
under their credit profile.” The motion to recommit failed in the House, 184 - 242. [HR 1210, Vote #635, 11/18/15;
Motion to Recommit, 11/18/15]

Perry Voted For Bill To Prevent Department Of Labor From Issuing Fiduciary Rule “Setting Standards Of
Conduct For Brokers And Dealers Of Securities.” In October 2015, Perry voted for HR 1090, the Retail
Investor Protection Act. “H.R. 1090 would prohibit the Secretary of Labor from finalizing a regulation related to
certain investment advisors until the Securities and Exchange Commission (SEC) issues a final rule setting
standards of conduct for brokers and dealers of securities. The regulation that would be delayed by the bill will
define the circumstances under which an individual is considered to be a fiduciary when providing investment
advice to employee retirement and other benefit plans and their participants. Under current law, the SEC is
authorized to develop regulations that establish the same standards of conduct for brokers and dealers that are
already in place for investment advisors when providing advice to persons who use the information for personal
reasons.” [HR 1090, Vote #575, 10/27/15; Congressional Budget Office, 10/21/15]

    Bill Did Not Direct Securities And Exchange Commission To Issue Fiduciary Rule; Commission Had Not
    Proposed Rule. “Because the bill would not direct the SEC to issue a rule on standards of conduct, CBO
    expects that implementing H.R. 1090 would not affect the SEC’s workload or its costs. Enacting H.R. 1090
    would not affect direct spending or revenues; therefore, pay-as-you-go procedures do not apply.”
    [Congressional Budget Office, 10/21/15]

    TIME Money, Ian Salisbury Opinion: Bill Did Not Prohibit Instituting Of Fiduciary Standard, But
    Required Department Of Labor To Defer To Securities And Exchange Commission’s Parallel Efforts.
    “To be sure, the mechanics get a bit more complicated: Tuesday’s bill technically doesn’t nix the fiduciary
    standard. It requires the Labor Department to defer to the Securities and Exchange Commission’s parallel
    efforts. There is some merit to that: It is certainly possible to quibble about the Labor Department’s proposal.
    But given the fact that many of the same lawmakers who voted for latest bill have also fought to squelch the
    S.E.C.’s own efforts, it seems unlikely their objections are purely a matter of defending bureaucratic
    jurisdiction.” [TIME Money, Ian Salisbury Opinion, 10/28/15]

    TIME Money, Ian Salisbury Opinion: Bill Preventing Rule To Protect Retail Investors Was “In True, It-
    Can-Only-Happen-In-Washington-Style.” “On Tuesday, the House passed, ‘The Retail Investor Protection
    Act.’… Confused? You should be. In true, it-can-only-happen-in-Washington-style, the Act actually prevents
    the Department of Labor from implementing a rule retail investor advocates have been promoting for close to a
    decade. As Morningstar analyst and long-time industry watcher John Rekenthaler recently lamented, ‘George
    Orwell would be amused.’” [TIME Money, Ian Salisbury Opinion, 10/28/15]
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 692 of 834

                                                                   SCOTT PERRY Rese arch Book | 691

Perry Voted Against Amendment To Allow Department Of Labor To Adopt Fiduciary Rule Regarding
Investment Advisors. In October 2015, Perry voted against amendment to HR 1090. “H.AMDT.732 to H.R.1090
Amendment sought to allow the Department of Labor to complete and adopt a rule to require that investment
advisers act solely in the best interests of the workers and retirees who rely upon them in making financial decisions
regarding their retirement.” The amendment failed 184 to 246. [HR 1090, Vote #574, 10/27/15]

Perry Voted For Weakening Federal Oversight Of American Financial Institutions Trading Overseas. In
June 2015, Perry voted for final passage of HR 2289, The Commodity End-User Relief Act of 2015. The bill
limited “the CFTC’s authority to regulate cross-border derivatives trading. It would require the agency to issue
rules that allow U.S. firms to carry out trades in the eight largest foreign markets without U.S. supervision,
provided those countries have equivalent oversight.” The bill passed 246 to 171. [HR 2289, Vote #309, 6/9/15; CQ
News, 6/9/15]

Perry Voted For Consideration Of Bill Restricting Ability Of Commodity Futures Trading Commission To
Regulate Wall Streets’ Banks Overseas Trade. In June 2015, Perry voted for the consideration of a bill
reauthorizing the Commodity Futures Trading Commission. “The U.S. House of Representatives passed legislation
to curb the power of the nation’s top derivatives regulator, advancing the measure over Democrats’ objections and
in the face of a veto threat from President Barack Obama.The Republican-led House on Tuesday voted 246-171,
mostly along party-lines, for a bill that would renew the responsibilities of the Commodity Futures Trading
Commission while limiting its ability to regulate Wall Street banks’ overseas trades. It also would force the CFTC
to do more cost-analysis of its rules, a key requirement that could stall the agency’s work.” The resolution passed
243 to 182. [H. Res. 288, Vote #274, 6/3/15; Bloomberg News, 6/9/15]

    Bloomberg News: Bill Would Force CFTC To Conduct Additional Cost Analysis Of Its Rules, “A Key
    Requirement That Could Stall The Agency’s Work.” “The U.S. House of Representatives passed legislation
    to curb the power of the nation’s top derivatives regulator, advancing the measure over Democrats’ objections
    and in the face of a veto threat from President Barack Obama. The Republican-led House on Tuesday voted
    246-171, mostly along party-lines, for a bill that would renew the responsibilities of the Commodity Futures
    Trading Commission while limiting its ability to regulate Wall Street banks’ overseas trades. It also would
    force the CFTC to do more cost-analysis of its rules, a key requirement that could stall the agency’s work.”
    [Bloomberg News, 6/9/15]

Perry Voted For Limiting Funding For Consumer Financial Protection Bureau. In April 2015, Perry voted for
a bill that limited funding for the CFPB. “Passage of the bill that would formally establish three advisory boards
with which the Consumer Financial Protection Bureau (CFPB) that must consult on matters regarding small
businesses, credit unions and community banks. The measure is offset by limiting funding for the CFPB in future
years. As amended, the bill would encourage the CFPB to ensure the participation of veteran-owned small-business
concerns as members of the Small Business Advisory Board.” The bill passed 235-183. [HR 1195, Vote #167,
4/22/15; CQ News, 4/22/15]

Perry Voted Against Measure To Prohibit Individuals Or Companies Convicted Of Predatory Lending
From Serving On CFPB Boards. In April 2015, Perry voted against a motion that protected military bases and
veterans from predatory lenders. The motion would “prohibit individuals from serving as members of the any of the
advisory boards if within the last ten years they have been employed or acted as an agent of a company whose been
subject to a state or federal enforcement action for predatory lending or fraud against veterans or servicemembers.”
The motion was rejected, 184-234. [HR 1195, Vote #166, 4/22/15; CQ News, 4/22/15]

Perry Voted For Mandating Private Sector Input On Federal Agency Rules, Expand Judicial Review, And
Restrict CFPB Funding. In February 2015, Perry voted for the Unfunded Mandates Information and Transparency
Act of 2015. “in a new GOP attempt to roll back federal regulations, the House passed a measure Wednesday aimed
at limiting agency rules that impose unfunded mandates. Lawmakers approved the bill 250-173, after adding a
provision that would restrict funding for the Consumer Financial Protection Bureau…The main part of the bill (HR
50) would expand and modify the 1995 Unfunded Mandates Reform Act (PL 104-4) that requires all federal
       Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 693 of 834

                                                                  SCOTT PERRY Rese arch Book | 692

agencies to consult with the private sector when developing rules... The measure would extend judicial review of
agency rules and permit a court to stay, enjoin or invalidate a rule if an agency fails to complete the required
UMRA analysis or adhere to the regulatory principles.” The bill passed 250 to 173. [HR 50, Vote #64, 2/4/15; CQ
News, 2/4/15]

    Coalition For Sensible Safeguards: “The Unfunded Mandates Information and Transparency Act Lets
    Big Business Write The Rules.” “But the Coalition for Sensible Safeguards (CSS) says the bill would give
    businesses special access to regulators and block hypothetical future rules without the public knowing. ‘The
    Unfunded Mandates Information and Transparency Act lets big business write the rules,’ Katherine McFate,
    president of the Center for Effective Government and CSS co-chair, said in a statement. ‘It doesn’t improve or
    streamline the regulatory process, which is already plagued by hurdles and delays. This act would make it even
    more difficult for agencies to implement laws enacted by Congress.’” [The Hill, 1/30/15]

    HR 50 Cut CFPB Funding By $36 Million. “Limits the total budget authority which the Consumer Financial
    Protection Bureau may request from the Federal Reserve to $550 million in FY 2016. This limitation is needed
    to ensure that the CFPB will comply with the requirements contained elsewhere within HR 50 without
    increasing their drawdown of funds from the federal reserve, which would otherwise add a direct spending cost
    to the bill. The limitation is set at $36 million below the CBO baseline projection for CFPB Budget Authority
    in FY 2016.” [HR 50, Amendment #4, 2/4/15]

Perry Voted For Bill To Deregulate Wall Street. In January 2015, Perry voted for legislation that combined the
text from eleven bills and would roll back or delay a number of regulations in the Dodd-Frank financial reform law.
“The most serious attack of the bunch came in the form of a partial two-year delay of the Volcker Rule, which
would ban banks from speculating in securities markets with taxpayer money. The bill would have allowed
Citigroup and JPMorgan Chase to hold onto almost $50 billion in risky corporate debt packages known as
collateralized loan obligations through 2019.” The bill passed, 271 to 154. [HR 37, Vote #37, 1/14/15; Huffington
Post, 1/10/14]

Perry Voted Against A Motion To Prohibit Individuals & Entities Assisting Terrorist Groups From
Receiving Benefits Under Wall Street Bill. In January 2015, Perry voted against a motion to recommit that would
prohibit any person or financial entity that has been convicted of providing assistance to terrorist groups or state
sponsors of terrorism from receiving the benefits of Republicans’ wall-street giveaway bill. The motion failed, 183-
242. [HR 37, Vote #36, 1/14/15; Democratic Leader – Motions to Recommit, 1/14/15]

Perry Voted For Weakening Wall Street Reform And Roll Back Rules Limiting Risky Bank Investments. In
January 2015, Perry voted for a bill “to relax some requirements under the 2010 Dodd-Frank financial regulatory
law. The measure would delay until July 2019 a provision of the law’s Volcker Rule intended to limit risky
investments by banks, and make other changes.” The vote failed to reach a 2/3 majority, 276 to 146. [HR 37, Vote
#9, 1/7/15; Bloomberg, 1/7/15]

Foreign Policy

Perry Voted For Authorizing Additional Funding For US Embassy Security Overseas And Address Sexual
Abuse Within UN Peacekeeping Operations. In December 2016, Perry voted for the “Royce, R-Calif., motion to
suspend the rules and pass the bill that would authorize certain programs and activities of the State Department,
including a series of embassy security enhancements to protect U.S. diplomatic personnel overseas. The measure
would include provisions to improve oversight of the State Department, and it would require the State Department
to address sexual exploitation and abuse within U.N. peacekeeping operations.” The motion passed 374 to 16. [H.R.
6427, Vote #603, 12/5/16; CQ, 12/5/16]

Perry Voted For Prohibiting Aircraft Exports To Iran. In November 2016, Perry voted for the No US Financing
for Iran Act that “would prohibit the Secretary of the Treasury from authorizing certain transactions by a U.S.
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 694 of 834

                                                                   SCOTT PERRY Rese arch Book | 693

financial institution in connection with the export or re-export of a commercial passenger aircraft to the Islamic
Republic of Iran.” The bill passed 243 to 174. [H.R. 5711, Vote #587, 11/17/16; CQ, 11/17/16]

Perry Voted Against Prohibiting US Banks From Doing Business With Foreign Entities That Launched
Cyberattacks Targeting US Elections. In November 2016, Perry voted against “Swalwell, D-Calif., motion to
recommit the bill to the House Financial Services Committee with instructions to report it back immediately with
an amendment that would prevent the Treasury secretary from authorizing certain transactions by a U.S. financial
institution with a foreign entity that has been found to have engaged in cyber attacks targeting any election held in
the U.S.” According to the Democratic Leader’s Office, “Democrats’ Motion to Recommit would prohibit the
Secretary of the Treasury from authorizing a transaction by any U.S. financial institution engaged in business with a
foreign entity that has been found to have engaged in or authorized cyber-attacks targeting any election held in the
United States.” The motion failed 181 to 239. [H.R. 5711, Vote #586, 11/17/16; DemocraticLeader.gov, 11/17/16;
CQ, 11/17/16]

Perry Voted For Consideration Of Bills Prohibiting Export Of Commercial Aircraft To Iran And A Bill
Allowing Congress To Disapprove Of Midnight Regulations. In November 2016, Perry voted for “Adoption of
the rule (H Res 921) that would provide for House floor consideration of the bill (HR 5711) that would prohibit the
Secretary of the Treasury from authorizing certain transactions by a U.S. financial institution in connection with the
export or re-export of a commercial passenger aircraft to the Islamic Republic of Iran, and would provide for House
floor consideration of the bill (HR 5982) that would permit a new Congress to use the procedures under the
Congressional Review Act to disapprove, en bloc, multiple regulations issued during the final year of a president’s
term.” The resolution passed 231 to 181. [H.Res. 921, Vote #580, 11/16/16; CQ, 11/16/16]

Perry Voted For Urging The US To Impose Sanctions On Government Officials In The Democratic Republic
Of Congo. In November 2016, Perry voted for Urging respect for the constitution of the Democratic Republic of
the Congo in the democratic transition of power in 2016 which “would urge the U.S. to impose sanctions on
government officials of the Democratic Republic of the Congo who obstruct a democratic transition of power
during credible elections held in 2016.” The resolution passed 416 to 3. [H.Res. 780, Vote #578, 11/15/16; CQ,
11/15/16]

Perry Voted For Extending Sanctions Against Iran For 10 More Years Until 2026. In November 2016, Perry
voted for the Iran Sanctions Extension Act which “would reauthorize the 1996 Iran Sanctions Act for 10 years
through Dec. 31, 2026. The bill would reinstate sanctions that may be imposed against foreign companies or
entities that invest in the development of Iran’s oil and gas industry.” The bill passed 419 to 1. [H.R. 6297, Vote
#577, 11/15/16; CQ, 11/15/16]

Perry Voted For A Bill Prohibiting The U.S. From Providing Monetary Instruments To Iran And From
Paying Ransom For U.S. Hostages. In September 2016, Perry voted for a “Passage of the bill, as amended, that
would that would prohibit, in most instances, the U.S. government from directly or indirectly providing U.S. or
foreign promissory notes, currency or precious metals, to the governments of Iran, North Korea, and any
government that would qualify as a state sponsor of terrorism. The measure would require sanctions be imposed on
any Iranian person who kidnaps a U.S. citizen or resident, and would also prohibit payments to any country for the
release of unjustly detained U.S. nationals.” The bill passed 254 to 163. [HR 5931, Vote #554, 9/22/16; CQ,
9/22/16]

    HR 5931 Was Introduced After The Obama Administration Was Accused Of Paying $400 Million To
    Iran In Exchange For Four U.S. Hostages. “House Foreign Affairs Committee Chairman Ed Royce
    introduced a bill Tuesday that “makes clear” President Obama violated U.S. policy by paying $400 million in
    cash in exchange for four U.S. citizens held in Iran. The legislation would also “ban cash payments to Iran —
    period,” and would require “transparency on future settlements” to ensure they are not used to pay ransom.
    Royce has been one of the loudest critics of the payment, which was delivered in cash to Iran before the
    Americans were allowed to fly out of the country. Obama denied the payments were a form of ransom, but the
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 695 of 834

                                                                   SCOTT PERRY Rese arch Book | 694

    State Department has admitted that the money was used as leverage at the last minute to ensure the release of
    the U.S. hostages, even though it insists the U.S. owed Iran that money.” [Washington Times, 9/6/16]

Perry Voted For A Bill To Protect International Cultural Property And Develop Strategies To Reduce The
Illegal Trade In Such Property. In September 2016, Perry voted for a “Roskam, R-Ill., motion to suspend the
rules and pass the bill that would require U.S. Customs and Border Protection and U.S. Immigration and Customs
Enforcement to designate principal coordinators to arrange cross-department efforts to protect international cultural
property and develop strategies to reduce the illegal trade in such property.” The motion was agreed to 415 to 0.
[HR 2285, Vote #547, 9/22/16; CQ, 9/22/16]

Perry Voted For A Bill To Require The Treasury Secretary To Submit A Report To Congress On The
Known Assets Of Top Iranian Officials. In September 2016, Perry voted for passage of a bill “that would require
the Treasury secretary to compile and submit to Congress a report detailing the known assets of the top political and
military leaders of Iran, and it would require an annual report for two years following the initial report. The report
would need to be submitted in unclassified form and include a classified annex if necessary. It also would need to
be published in English, Farsi, Arabic and Azeri.” The bill passed 282 to 143. [HR 5461, Vote #536, 9/21/16; CQ,
9/21/16]

Perry Voted For Expressing Support For Memorandum Of Understanding On Military Assistance To Israel.
In September 2016, Perry voted for a “motion to suspend the rules and agree to the resolution that would reaffirm
that Israel is a major strategic partner of the United States, would reaffirm support for Israel’s maintenance of its
qualitative military edge, and would urge the finalization of a new memorandum of understanding between the
United States and Israel.” The motion was agreed to 405 to 4. [H RES 729, Vote #504, 9/13/16; CQ Floor Vote,
9/13/16]

Perry Voted For Condemning Russian Occupation Of Georgia. In September 2016, Perry voted for “motion to
suspend the rules and agree to the resolution that would condemn Russian occupation of Georgian territory in the
Abkhazia and Tskhinvali region, and would urge the U.S. government to not recognize the sovereignty of Russia
over any part of Georgia.” The motion was agreed to 410 to 6. [H RES 660, Vote #491, 9/8/16; CQ Floor Vote,
9/8/16]

Perry Voted For A Bill Strengthening Sanctions On Iran And Specific Iranian Agencies, And Requiring
Assistance To Promote Democracy In Iran. In July 2016, Perry voted for a bill which expanded “existing U.S.
sanctions against Iran related to its ballistic-missile program, support for international terrorism, and ongoing
human rights abuses against its population. The measure would mandate sanctions against the Iran Revolutionary
Guard, Iran’s Aerospace Industries Organization, and would expand the list of persons subject to sanctions for
human rights abuses. The measure would also require the Treasury Department to create and maintain a watch list
for entities connected to the Revolutionary Guard. The measure would add ballistic missile and ballistic-missile
launch technology to the list of sanctionable activities. The measure would also authorize the Secretary of State to
provide assistance to individuals and entities working to promote democracy in Iran.” The bill passed 246-179.
[HR 5631, Vote #467, 7/14/16; CQ, 7/14/16]

Perry Voted For Banning Purchases Of Heavy Water From Iran. In July 2016, Perry voted for a bill to
“prohibit federal funds from being used to purchase or issue licenses to purchase heavy water, a component of
nuclear reactors, from Iran.” The bill passed 249-176. [HR 5119, Vote #441, 7/13/16; CQ, 7/13/16]

    The Obama Administration Said America Would Import $8.6 Million Of Heavy Water From Iran,
    Opponents Of The Iran Deal Sought To Undermine The Effort. “Deal opponents have repeatedly
    introduced legislation that the administration sees as efforts to undermine the international agreement. … The
    Obama administration said in April the United States would buy $8.6 million worth of heavy water from Iran,
    angering Republicans who called it a subsidy of the country’s nuclear program.” [Reuters, 7/13/16]
       Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 696 of 834

                                                                SCOTT PERRY Rese arch Book | 695

Perry Voted For Suspending The Rules To Pass A Bill Requiring The President To Implement A
Comprehensive Strategy To Promote Global Food Security. In July 2016, Perry voted for a motion to “suspend
the rules and pass the bill that would require the president to develop and implement a comprehensive strategy to
promote global security and agricultural development, and would authorize almost $3.8 billion in fiscal 2017 and
2018 for this strategy and for international disaster assistance.” The motion passed 369-53. [S. 1252, Vote #354,
7/6/16; CQ Floor Votes, 7/6/16]

Perry Voted Against Prohibiting The Use Of Funds For The 2001 Authorization For Use Of Military Force
Beginning In April 2017. In June 2016, Perry voted against an amendment “that would prohibit use of funds for
the 2001 Authorization for Use of Military Force beginning April 30, 2017.” The amendment failed 146-274. [HR
5293, Vote #330, 6/16/16; CQ Floor Votes, 6/16/16]

    Amendment Intended To Require Debate On An ISIL Specific AUMF By Restricting Funding To
    Actions Under The Post-9/11 AUMF. “Today the House will debate the Lee-Jones-Welch amendment to the
    FY2017 Department of Defense Appropriations Act (HR 5293). Our amendment is very straightforward: it
    would require a debate and vote on an ISIL-specific AUMF by restricting funding for the overly-broad and
    outdated 2001 AUMF beginning April 30, 2017. Our amendment allows ample time for Congress to act on an
    updated and ISIL-specific AUMF. The 2001 AUMF opened the door for ANY president to wage endless war
    without a Congressional debate or vote. In fact, the Congressional Research Service issued a report just last
    month showing this authorization has become that blank check for war. In the more than 14 years since its
    passage, the 2001 AUMF has been used 37 times in 14 countries to wage war with little or no Congressional
    oversight.” [Lee Letter To Colleagues, 6/16/16]

Perry Voted Against Prohibiting The Use Of Funds For Counter-Drug Activities In Afghanistan. In June
2016, Perry voted against Massie amendment to “prohibit the use of funds for counter-drug activities in
Afghanistan.” The amendment failed 135-285. [HR 5293, Vote #329, 6/16/16; CQ Floor Votes, 6/16/16]

Perry Voted For Prohibiting The Use Of Funds To Syria Train And Equip Programs. In June 2016, Perry
voted for an “amendment that would prohibit use of funds for the Syria train and equip program.” The amendment
failed 135-283. [HR 5293, Vote #328, 6/16/16; CQ Floor Votes, 6/16/16]

Perry Voted Against Amendment To Prohibit Use Of Funds To Transfer Cluster Munitions To Saudi
Arabia. In June 2016, Perry voted against an “amendment that would prohibit use of funds to transfer or authorize
the transfer of cluster munitions to Saudi Arabia.” The amendment failed 204-216. [HR 5293, Amendment 40, Vote
#327, 6/16/16; CQ Floor Votes, 6/16/16]

Perry Voted For Prohibiting The Use Of Funds To Implement A Provision Related To Paying For Existing
Afghanistan Infrastructure Fund Projects. In June 2016, Perry voted for “an amendment that would prohibit use
of funds to implement a provision in current law related to paying for existing Afghanistan Infrastructure Fund
projects.” The amendment passed 218-201. [HR 5293, Amendment 37, Vote #326, 6/16/16; CQ Floor Votes,
6/16/16]

Perry Voted For Prohibiting The Use Of Funds For Assistance To Pakistan. In June 2016, Perry voted for an
amendment “that would prohibit use of funds for assistance to Pakistan.” The amendment failed 84-336. [HR 5293,
Amendment 36, Vote #325, 6/16/16; CQ Floor Votes, 6/16/16]

Perry Voted For Prohibiting The Use Of Funds For Counter-Drug Activities In Afghanistan. In June 2016,
Perry voted for Massie amendment to “prohibit the use of funds for counter-drug activities in Afghanistan.” The
amendment failed 48-372. [HR 5293, Vote #320, 6/16/16; CQ Floor Votes, 6/16/16]

Perry Voted For Bill Requiring The State Department To Craft A Multi-Year Strategy For U.S.-Caribbean
Relations. In June 2016, Perry voted for bill that would “require the State Department to submit to Congress a
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 697 of 834

                                                                       SCOTT PERRY Rese arch Book | 696

multi-year strategy for U.S engagement with the Caribbean region.” The bill passed 386-6. [HR 4939, Vote #297,
6/13/16; CQ Floor Votes, 6/13/16]

Perry Voted For Resolution Urging Germany To Provide Holocaust Victims With Medical And Financial
Resources. In June 2016, Perry voted for a motion to suspend the rules and adopt the resolution that would “urge
Germany to ensure that Holocaust victims receive all of the medical care, home care and other ‘vital services
necessary to live in dignity’ and to immediately provide additional financial resources to address their unique
needs.” The bill passed, 363-0. [H Con Res 129, Vote #269, 6/7/16; CQ Floor Votes, 6/7/16]

Perry Voted Against Increasing America’s Nuclear Nonproliferation Program Funding By $20 Million. In
May 2016, Perry voted against motion to recommit the bill to the House Appropriations Committee with
instructions to report back immediately with an amendment that would increase funding for National Nuclear
Security Administration nuclear nonproliferation programs by $20 million and reduce federal salaries and expenses
at the National Nuclear Security Administration by the same amount. The motion was rejected, 178-236. [HR
5055, Vote #265, 5/26/16; CQ Floor Votes, 5/26/16]

Perry Voted For Amendment To Prohibit The Purchase Of Heavy Water From Iran. In May 2016, Perry
voted for an amendment to the Energy and Water Development Appropriations Act that would prohibit use of funds
made available by the bill to buy heavy water from Iran. The amendment was adopted in Committee of the Whole,
251-168. [HR 5055, Vote #263, 5/25/16; CQ Vote Floor Votes, 5/25/16]

Perry Voted For A Bill To Restrict The President’s Ability To Lift Sanctions On Iranian And Other
Financial Institutions As Called For By The 2015 Iran Nuclear Agreement. In February 2016, Perry voted for a
bill to “restrict the president’s ability to lift sanctions on Iranian and other financial institutions, as called for by the
2015 Iran nuclear agreement, by requiring various certifications to Congress. Specifically, it would prohibit the
president from removing the foreign financial institutions from the Treasury Department’s Office of Foreign Asset
Control’s list of blocked nationals and persons until the president submits to Congress a certification that the
institutions have not knowingly facilitated a significant transaction for Iran’s Revolutionary Guard Corps, a foreign
terrorist organization or anyone sanctioned in connection with Iran’s weapons of mass destruction and ballistic-
missile programs.” The bill passed 246 to 181. [H Res 3662, Vote #54, 2/2/16; CQ Floor Votes, 2/2/16]

Perry Voted For A Motion To Continue The Benghazi Select Committee. In October 2015, Perry voted for a
motion to table the ruling of the Chair and continue the Select Committee on Benghazi, even after Majority Leader
Kevin McCarthy admitted it was a partisan tactic. The motion failed, 240-183. [Motion, Vote #536, 10/7/15; Rep.
Louise Slaughter, Press Release, 10/7/15; Congressional Record, 10/7/15]

Perry Voted For Prohibiting Waiving Iran Sanctions Until Iran Pays Legal Terrorism Related Judgment. In
October 2015, Perry voted for to “prohibit the president from waiving sanctions under the Iran Nuclear Agreement
until Iran pays the legal terrorism-related judgment it owes. The president would be required to certify to Congress
that the Iranian government has paid all outstanding judgments before Iran’s sanctions are lifted or its assets
released.” The bill passed, 251-173. [CQ Floor Votes, 10/1/15; HR 3457, Vote #533, 10/1/15]

Perry Voted For The Bill To Prevent The President From Reducing Iran’s Sanctions Until 2017. In
September 2015, Perry voted for a bill that would suspend the President’s authority to reduce, waive, or suspend
sanctions on Iran until January 21, 2017. The bill passed, 247 to 186. [HR 3460, Vote #494, 9/11/15; CQ, 9/11/15;
AP, 9/11/15]

Perry Voted Against A Measure Expressing Congressional Approval Of The Iran Nuclear Deal. In September
2015, Perry voted against “a measure expressing congressional approval of the Iran nuclear agreement Friday,
placing a majority of the chamber on the record against the accord. The measure … states simply that Congress
favors the pact. The bill was likely to fail on the House floor, but in so doing put Democrats on the record in
support of the deal.” The motion failed 169 to 269. [H.R. 3461, Vote #493, 9/11/15; CQ, 9/14/15]
       Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 698 of 834

                                                                  SCOTT PERRY Rese arch Book | 697

Perry Voted For A Resolution Asserting That The President Did Not Provide Information For Congressional
Review Of The Iran Nuclear Deal. In September 2015, Perry voted for a resolution “asserting that the Obama
administration did not provide information required for congressional review of the Iran nuclear deal… The
measure … would find that the review period under the Iran Nuclear Agreement Review Act has not officially
started because the president has not transmitted all so-called side deals to Congress. Conservative Republicans …
assert the mandated 60-day review period cannot legally be said to have begun since Congress has not had physical
access to two separate arrangements between the International Atomic Energy Agency and Tehran. Specifically,
Republicans are objecting to the absence of a ‘road map’ between Iran and the IAEA that lays out commitments by
Tehran to disclose past and present alleged military research with nuclear dimensions.” The bill passed 245 to 186.
[H.Res. 411, Vote #492, 9/10/15; CQ, 9/10/15]

Perry Voted Against Reducing Funding For The Secretary Departmental Operations To Increase Funding
For Insular Affairs By $5 Million. In July 2015, Perry voted against “reduc[ing] funding for the Office of the
Secretary Departmental Operations by 5 million and increase funding for the Insular Affair by a similar amount.”
The amendment failed 183-245. [HR 2822, Vote #395, 7/8/15; H AMDT 549, 7/8/15]

    Insular Affairs Coordinates Federal Policy For Island Territories Including American Samoa And
    Guam. “The Assistant Secretary for Insular Areas carries out the administrative responsibilities of the
    Secretary of the Interior in coordinating federal policy for the territories of American Samoa, Guam, the U.S.
    Virgin Islands and the Commonwealth of the Northern Mariana Islands. The Assistant Secretary is also
    responsible for administering and overseeing U.S. federal assistance to the freely associated states of the
    Federated States of Micronesia, the Republic of the Marshall Islands, and the Republic of Palau under the
    Compacts of Free Association, as well as providing technical and financial assistance to all the Insular Areas.”
    [US Department of Interior, accessed 10/21/15]

Perry Voted Against Withdrawing Troops From Iraq By The End Of 2015 At The Latest. In June 2015, Perry
voted against a resolution “which would have required Obama to remove the troops within 30 days, or by the end of
2015 if the administration determined it was not safe to do so within the 30-day timeframe.” The resolution failed
139 to 288. [H Con Res 55, Vote #370, 6/17/15; Reuters, 6/17/15]

Perry Voted Against Amendment To Prohibit Funding For Live-Fire Ranges Or Training Courses Within
Northern Marianas Islands. In June 2015, Perry voted against an amendment that would “prohibit use of funds to
establish any live-fire range, training course, or maneuver area within the Northern Marianas Islands.” The
amendment failed, 173-256. [H.R. 2685, Vote #349, 6/11/15; CQ Floor Votes, 6/11/15]

Perry Voted Against Amendment To Prohibit Funds For 2002 Authorization For Use Of Military Force
Used To Justify Military Campaign Against ISIS. In June 2015, Perry voted against an amendment that would
“prohibit use of funds pursuant to the 2002 Authorization for Use of Military Force Against Iraq,” which President
Obama cited as “legal justification for unilaterally launching a military campaign against ISIS.” The amendment
failed, 165-264. [H.R. 2685, Vote #348, 6/11/15; CQ Floor Votes, 6/11/15; Huffington Post, 6/11/15]

Perry Voted Against Amendment To Prohibit Funds For 2001 Authorization For Use Of Military Force
Used To Justify Military Campaign Against ISIS. In June 2015, Perry voted against an amendment that would
“prohibit use of funds pursuant to the 2001 Authorization for Use of Military Force after Dec. 31, 2015,” which
President Obama cited as “legal justification for unilaterally launching a military campaign against ISIS.” The
amendment failed, 157-270. [H.R. 2685, Vote #347, 6/11/15; CQ Floor Votes, 6/11/15; Huffington Post, 6/11/15]

Perry Voted For Amendment To Limit Funds For Military Action Against ISIS Without Congressional
Authorization Of War. In June 2015, Perry voted for an amendment that would have “halted funding for the war
against the Islamic State in Iraq and Syria, or ISIS, after March 31, 2016, unless Congress passes an Authorization
for the Use of Military Force. The amendment, an effort to spur a war authorization debate and vote in Congress,
would have given lawmakers nine months to produce an AUMF before funds get cut off.” The amendment failed,
196-231. [H.R. 2685, Vote #346, 6/11/15; Huffington Post, 6/11/15]
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 699 of 834

                                                                    SCOTT PERRY Rese arch Book | 698


Perry Voted Against Amendment To Prohibit Secretary Of Defense From Waiving Restrictions On Aid For
Pakistan. In June 2015, Perry voted against an amendment that would disallow “the secretary of Defense, in
consultation with the secretary of State, to waive certain restrictions on aid to Pakistan by certifying in writing to
congressional defense committees that it is in national security interest to do so.” The amendment failed, 114-318.
[H.R. 2685, Vote #344, 6/10/15; CQ Floor Votes, 6/10/15]

Perry Voted For Amendment That Eliminates $600 Million In Funding For Syria Train And Equip Fund. In
June 2015, Perry voted foran amendment that would “eliminate the $600 million appropriated for the Syria Train
and Equip Fund and transfer the savings to the spending reduction account.” The amendment failed, 107-323. [H.R.
2685, Vote #343, 6/10/15; CQ Floor Votes, 6/10/15]

Perry Voted For Eliminating $715 Million To Equip Iraqi Government And Kurdish Military To Fight ISIS.
In June 2015, Perry voted for against an amendment “to further eliminate the $715 million allocated for equipping
the Iraqi government and Kurdish military forces against ISIS.” The amendment was rejected, 56-375. [The Hill,
6/10/15; HR 2685, Vote #342, 6/10/15]

Perry Voted For Ending Spending On Existing Projects Under Afghanistan Infrastructure Fund. In June
2015, Perry voted for an “amendment that would strike provisions under the Afghanistan Security Forces Fund that
allows the secretary of Defense to expend funds appropriated for existing projects under the Afghanistan
Infrastructure Fund.” The amendment passed, 233-199. [HR 2685, Vote #341, 6/10/15; CQ Floor Votes, 6/10/15]

Perry Voted Against Prohibiting Flights And Maritime Commerce Between The United States And Cuba. In
June 2015, Perry voted against an amendment to the Transportation, Housing and Urban Development, and Related
Agencies Appropriations Act, 2016 that would have prohibited funding to implement provisions in the bill that
would limit economic ties with Cuba by “bar[ring] use of funds to facilitate new flights originating from the United
States that land, or pass through, property confiscated by the Cuban government,” and “bar[ring] use of funds by
the Federal Maritime Commission to issue a license or certificate for a commercial vessel that docked or anchored
within the previous 180 days within seven miles of a port on property that was confiscated by the Cuban
government.” The amendment failed 176 to 247. [HR 2577, Vote #306, 6/4/15; CQ Floor Votes, 6/4/15]

Perry Voted Against Amendment To Ban Spending For Promoting The Cuban Military. In June 2015, Perry
voted against an amendment to the Commerce, Justice, Science, and Related Agencies Appropriations Act, that
“prohibits use of funds to facilitate, permit, license, or promote exports to the Cuban military or intelligence service
or to any officer of the Cuban military or intelligence service, or an immediate family member thereof.” The
amendment failed 153-273. [HR 2578, Vote #277, 6/3/15]

Perry Voted For Amendment To Prohibit Funding To Implement START Treaty Until Russia Withdraws
From Ukraine. In May 2015, Perry voted for an amendment that would “bar funds authorized to be appropriated
or otherwise made available for the Defense Department in fiscal 2016 from being used to implement the New
START treaty until the president certifies that Russia’s armed forces are ‘no longer illegally occupying Ukrainian
territory,’ as well as certain other certifications.” The amendment was adopted, 235 to 182. [H.R. 1735, Vote #234,
5/15/15; CQ Floor Votes, 5/15/15]

Perry Voted For Extending Select Committee Investigation Of Benghazi. In January 2015, Perry voted for a
House Rules package that extended the House select committee investigation into the 2012 attacks on the U.S.
embassy in Benghazi. The resolution passed, 234-172. [H Res 5, Vote #6, 1/6/15]

    Extension Set Not Limit On Budget Or Time Frame. “Five Democrats on the select committee lamented the
    reauthorization, which set no limit on the committee’s budget or time frame, which means it could last well into
    the presidential election year.” [New York Times, 1/6/15]
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 700 of 834

                                                                  SCOTT PERRY Rese arch Book | 699

    Investigation Estimated To Cost $1.5 Million In 2014. “The House is on track to spend around $1.5 million
    this year on the Republican-created special committee to further investigate the 2012 attack on the U.S.
    diplomatic compound in Benghazi, Libya, according to congressional spending reports.” [USA Today, 12/3/14]

    Previous House Investigations Into Benghazi Found No Wrongdoing. “Democrats call the committee a
    waste of time and money. No questions about the attack are left to answer, they say, particularly after a new
    House Intelligence Committee report found no wrongdoing by government agencies.” [USA Today, 12/3/14]

Guns

Perry Voted For Blocking A Vote To Prevent Individuals On The “No Fly” List From Buying A Firearm In
September 2016, Perry voted for a “Burgess, R-Texas, motion to order the previous question (thus ending debate
and the possibility of amendment) on the rule (H Res 893) that would provide for House floor consideration of the
bill (HR 954) that would temporarily exempt individuals with health care plans terminated by a Consumer Operated
and Oriented Plan from the 2010 health care law’s (PL 111-148, PL 111-152) penalties for the remainder of the
year in which their plans were terminated.” According to the Democratic Leader’s office, “Democrats’ Previous
Question continues to demand an immediate vote on H.R. 1076, the bipartisan “No Fly, No Buy” legislation
authored by Republican Congressman Peter King.” The previous question passed 244 to 176. A vote against the
previous question would have allowed the bill to be considered. [HR 954, Vote #559, 9/27/16; CQ, 9/27/16]

Perry Voted For Blocking A Demand For An Immediate Vote On A Bill To Prevent Individuals On The “No
Fly” List From Buying A Firearm. In September 2016, Perry voted for a “Collins, R-Ga., motion to order the
previous question (thus ending debate and the possibility of amendment) on the rule (H Res 875) that would
provide for House floor consideration of the bill (HR 5719) that would allow certain employee stockholders in
startup businesses to defer income taxes on stock options in their companies for up to seven years, and would
provide for House floor consideration of the bill (HR 3438) that would postpone the implementation of any new
federal rule that would have an economic impact of $1 billion or more per year until all related legal challenges are
completed.” According to the Democratic Leader’s office, “Democrats’ Previous Question continues to demand an
immediate vote on H.R. 1076, the bipartisan ‘No Fly, No Buy’ legislation authored by Republican Congressman
Peter King.” The motion was agreed to 247-171. A vote against the previous question would have allowed the bill
to be considered. [H Res 875, Vote #524, 9/20/16; CQ, 9/20/16; Democratic Leader, 9/21/16]

Perry Voted For Blocking Consideration Of Legislation To Close Terrorist Watchlist Gun Loophole. In June
2016, Perry voted for blocking consideration of legislation that would deny the purchase of a firearm or explosive
to known or suspected terrorists. With the Previous Question, Democrats are demanding an immediate vote on S.
764, the bipartisan “No Fly, No Buy” legislation to keep guns out of the hands of suspected terrorists, authored by
Republican Congressman Peter King. The previous question carried, 245-183. A vote against the previous question
was to force the vote on closing the loophole. [H Res 822, Vote #439, 6/22/16; Democratic Leader – 114th Previous
Questions, 7/13/16]

Perry Voted Against Excepting From Judicial Review Rules Regarding The Prevention Of Firearm
Transfers To Criminals And Suspected Terrorists. In July 2016, Perry voted against “Keating, D-Mass., motion
to recommit the bill to the House Judiciary Committee with instructions to report back to the House immediately
with an amendment that would except from judicial review rules regarding the prevention of firearm transfers to
criminals and suspected terrorists.” The motion was rejected 169-236. [HR 4768, Vote #415, 7/12/16; CQ Floor
Votes, 7/12/16]

Perry Voted For Blocking Consideration Of Bill Preventing Suspected Terrorists From Buying Guns. In July
2016, Perry voted for “demanding an immediate vote on HR 1076, the bipartisan ‘No Fly, No Buy’ legislation to
keep guns out of the hands of suspected terrorists, authored by Republican Congressman Peter King.” The motion
was agreed to 241-174. A vote against the previous question would have allowed a vote on the bill. [H Res 818,
Vote #408, 7/12/16; Office of the Democratic Leader, 114th Congress Previous Questions, 7/12/16]
       Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 701 of 834

                                                                SCOTT PERRY Rese arch Book | 700

Perry Voted For Blocking Consideration Of Bill Preventing Suspected Terrorists From Buying Guns. In July
2016, Perry voted for “demanding an immediate vote on HR 1076, the bipartisan ‘No Fly, No Buy’ legislation to
keep guns out of the hands of suspected terrorists, authored by Republican Congressman Peter King.” The motion
was agreed to 236-174. A vote against the previous question would have allowed a vote on the bill. [H. Res. 820,
Vote #406, 7/12/16; Office of the Democratic Leader, 114th Congress Previous Questions, 7/12/16]

Perry Voted For Blocking Consideration Of Bill Preventing Suspected Terrorists From Buying Guns. In July
2016, Perry voted for “demanding an immediate vote on HR 1076, the bipartisan ‘No Fly, No Buy’ legislation to
keep guns out of the hands of suspected terrorists, authored by Republican Congressman Peter King.” The motion
was agreed to 244-179. A vote against the previous question would have allowed a vote on the bill. [H. Res. 809,
Vote #387, 7/7/16; CQ Floor Votes, 7/7/16; Office of the Democratic Leader, 114th Congress Previous Questions,
7/7/16]

Perry Voted For Blocking Consideration Of Bill Preventing Suspected Terrorists From Buying Guns. In July
2016, Perry voted for blocking “an immediate vote on H.R. 1076, the bipartisan ‘No Fly, No Buy’ legislation keep
guns out of the hands of suspected terrorists, authored by Republican Congressman Peter King.” The previous
question passed 239-183. A vote against the previous question would have allowed a vote on the bill. The previous
question passed 243-180 A vote against the previous question would have allowed a vote on the bill. [HR 4361,
Vote #352, 7/6/16; Office of the Democratic Leader, 114th Congress Previous Questions, 7/6/16]

Perry Voted For Blocking Consideration Of Bill Preventing Suspected Terrorists From Buying Guns. In July
2016, Perry voted for blocking “an immediate vote on H.R. 1076, the bipartisan ‘No Fly, No Buy’ legislation keep
guns out of the hands of suspected terrorists, authored by Republican Congressman Peter King.” The previous
question passed 229-169. A vote against the previous question would have allowed a vote on the bill. [H.Res. 794,
Vote #347, 7/5/16; Office of the Democratic Leader, 114th Congress Previous Questions, 7/5/16]

Perry Voted For Blocking Consideration Of Bill Preventing Suspected Terrorists From Buying Guns. In July
2016, Perry voted for blocking “an immediate vote on H.R. 1076, the bipartisan ‘No Fly, No Buy’ legislation keep
guns out of the hands of suspected terrorists, authored by Republican Congressman Peter King.” The previous
question passed 231-168. A vote against the previous question would have allowed a vote on the bill. [H.Res. 793,
Vote #345, 7/5/16; Office of the Democratic Leader, 114th Congress Previous Questions, 7/5/16]

Perry Voted For Blocking Consideration Of Bill Preventing Suspected Terrorists From Buying Guns. In July
2016, Perry voted for blocking “an immediate vote on H.R. 1076, the bipartisan ‘No Fly, No Buy’ legislation keep
guns out of the hands of suspected terrorists, authored by Republican Congressman Peter King.” The previous
question passed 232-168. A vote against the previous question would have allowed a vote on the bill. [H.Res. 796,
Vote #343, 7/5/16; Office of the Democratic Leader, 114th Congress Previous Questions, 7/5/16]

Perry Voted For Blocking Consideration Of Bill Preventing Suspected Terrorists From Buying Guns. In June
2016, Perry voted for blocking “an immediate vote on HR 1076, the bipartisan ‘No Fly, No Buy’ legislation keep
guns out of the hands of suspected terrorists, authored by Republican Congressman Peter King.” The previous
question passed 229-175. A vote against the previous question would have allowed a vote on the bill. [HJ Res 88,
Vote #337, 6/22/16; Office of the Democratic Leader, 114th Congress Previous Questions, 6/22/16]

Perry Voted For Blocking Consideration Of Bill Preventing Suspected Terrorists From Buying Guns. In June
2016, Perry voted for blocking “an immediate vote on H.R. 1076, the bipartisan ‘No Fly, No Buy’ legislation keep
guns out of the hands of suspected terrorists, authored by Republican Congressman Peter King.” The previous
question passed 239-183. A vote against the previous question would have allowed a vote on the bill. [H Res 783,
Vote #304, 6/15/16; Office of the Democratic Leader, 114th Congress Previous Questions, 6/15/16]

Perry Voted For Blocking Consideration Of Bill Preventing Suspected Terrorists From Buying Guns. In June
2016, Perry voted for blocking “an immediate vote on H.R. 1076, the bipartisan ‘No Fly, No Buy’ legislation keep
guns out of the hands of suspected terrorists, authored by Republican Congressman Peter King.” The previous
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 702 of 834

                                                                  SCOTT PERRY Rese arch Book | 701

question passed 236-171. A vote against the previous question would have allowed a vote on the bill. [H Res 778,
Vote #299, 6/14/16; Office of the Democratic Leader, 114th Congress Previous Questions, 6/14/16]

Perry Voted For An Amendment To Prohibit Arrests Under State Law Of People Transporting Locked,
Unloaded Guns. In February 2016, Perry voted for an amendment which “would prohibit arrest under state law of
individuals transporting a firearm if they are transporting an unloaded firearm that is stored in a locked container,
secured by a safety device or is not accessible from the vehicle’s passenger compartment. Arrest would require
probable cause to believe the person is transporting the firearm in a manner that is not provided for under standards
outlined in the amendment. It also would provide for a defendant who prevails in asserting the amendment’s
provisions as a defense in a criminal case to be awarded reasonable attorney’s fees.” The amendment was adopted
239-165. [HR 2406, Vote #96, CQ, 2/26/16]

Perry Voted Against Amendment To Not Allow A Person Prohibited From Possessing A Firearm From
Using Public Target Ranges. In February 2016, Perry voted against amendment to HR 2406. “An amendment No.
2 printed in House Report 114-429 to prohibit an individual who is prohibited from possessing a firearm by the Gun
Control Act from using a public target range.” The amendment failed, 161 to 244. [HR 2406, Vote #92, 2/26/16]

Perry Voted For Blocking Consideration Of Bill To Lift Ban On Gun Violence Research. In February 2016,
Perry voted for blocking consideration of “Congressman Mike Honda’s Gun Violence Research Act, H.R. 3926, to
lift the ban on gun violence research.” The previous question carried, 237 to 178. [H Res 611, Vote #77, 2/11/16;
Democratic Leadership, 2/11/16; HR 3926, 11/4/15]

Perry Voted Against Designating Gun Violence Research An NSF Priority. In February 2016, Perry voted
against a motion that “The House refused, 177-241, to designate gun-violence research as a National Science
Foundation priority, so that science could potentially help reduce gun deaths as it has done for smoking and
highway mortality. A yes vote was to adopt the amendment to HR 3293.” The motion failed, 177 to 241. [H.R.
3293, Vote #69, 2/10/16; St. Louis Post Dispatch, 2/12/16]

Perry Voted For Blocking Consideration Of A Bill To Allow The CDC To Study The Effects Of Gun
Violence. In February 2016, Perry voted for blocking consideration of a bill that “would lift a ban on allowing the
Centers for Disease Control to research the causes of gun violence … The CDC’s self-imposed prohibition has been
in place since 1996. In the 1990s, the National Rifle Association accused the CDC of trying to use scientific studies
to promote gun control, such as one that found having a gun in the home increased the odds for injury. Congress
later threatened to cut the CDC’s budget by the same amount the CDC was spending on gun violence research.
Lawmakers also enacted legislative language prohibiting the use of funds to ‘advocate or promote gun control.’ The
CDC has since then shied away from pursuing the topic. Republicans have continued to defend the ban.” The
previous question passed, 237 to 180. A vote against the previous question would have allowed the bill to be
considered. [H. Res. 609, Vote #65; Congressional Record, 2/10/16; The Hill, 11/5/15]

Perry Voted For Blocking Consideration Of The Gun Violence Research Act. In February 2016, Perry voted
for blocking consideration of “an immediate vote on Congressman Mike Honda’s Gun Violence Research Act,
H.R. 3926, to lift the ban on gun violence research so we can confront the national gun violence epidemic.” The
previous question passed, 240 to 176. A vote against the previous question would have allowed the bill to be
considered. [H Res 595, Vote #55, 2/3/16; Democratic Leader, 2/3/16]

Perry Voted For Blocking Consideration Of A Bill That Would Lift The Ban On Gun Violence Research. In
February 2016, Perry voted for blocking consideration of the Gun Violence Research Act, H.R. 3926, “to lift the
ban on gun violence research.” The Gun Violence Research Act will “[g]ive the CDC the authority to research the
causes, mechanisms, prevention, diagnosis, and treatment of injuries with respect to gun violence; encourage the
improvement and expansion of National Violent Death Reporting Systems; and empower health care providers by
not inhibiting a physician or other health care provider from asking a patient about the possession of a firearm,
speaking to a patient about gun safety, or reporting to authorities a patient’s threat of violence.” The previous
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 703 of 834

                                                                   SCOTT PERRY Rese arch Book | 702

question passed, 236 to 178. A vote against the previous question would have allowed the bill to be considered. [H
Res 594, Vote #48, 2/2/16; Democratic Leader, 2/2/16; Rep. Mike Honda Press Release, 11/5/15]

Perry Voted Against Exempting Claims By Gun Owners Seeking Monetary Relief On Defective Firearms. In
January 2016, Perry voted against an amendment that “amendment that would exempt claims brought by a gun
owner seeking monetary relief involving the defective design or manufacturing of a firearm.” The amendment
failed, 163-232. [HR 1927, Vote #25, 1/8/16; CQ Floor Votes, 1/8/16]

Perry Voted For Blocking Consideration Of Bill To Close Terrorist Gun Loophole And Prevent People On
Terrorist Watchlist From Buying Firearms. In January 2016, Perry voted for consideration of a vote to “call for
an immediate vote on Republican Congressman Peter King’s Denying Firearms and Explosives to Dangerous
Terrorists Act, H.R. 1076, to protect the American people by closing the terrorist gun loophole and preventing
people on the terrorist watchlist from buying firearms.” The previous question carried, 236-176. A vote against the
previous question would have allowed the bill to be considered. [HRes 581, Vote #21, 1/7/16; Democratic Leader –
Previous Questions, 1/7/16]

Perry Voted For Blocking Consideration Of Legislation To Close Terrorist Watchlist Gun Loophole. In
January 2016, Perry voted for blocking consideration of legislation that would deny the purchase of a firearm or
explosive to know or suspected terrorists. The previous question carried, 241-176. A vote against the previous
question was to force the vote on closing the loophole. [H Res 580, Vote #4, 1/6/16; Democratic Leader – 114th
Previous Questions, 1/6/16]

Perry Voted For Blocking Consideration Of Legislation To Close Terrorist Watchlist Gun Loophole. In
January 2016, Perry voted for blocking consideration of legislation that would deny the purchase of a firearm or
explosive to know or suspected terrorists. A no vote would have The previous question carried, 239-175. A vote
against the previous question was to force the vote on closing the loophole. [H Res 579, Vote #2, 1/6/16;
Democratic Leader – 114th Previous Questions, 1/6/16]

Perry Voted For Blocking Consideration Of A Bill To Close The Terrorist Gun Loophole. In December 2015,
Perry voted for blocking consideration of the Denying Firearms and Explosives to Dangerous Terrorists Act, a bill
“to protect the American people by closing the terrorist gun loophole and preventing people on the terrorist
watchlist from buying firearms.” The previous question carried, 236-177. A vote against the previous question was
to force the vote on closing the loophole. [H Res 560, Vote #690, 12/11/15; Democratic Leader – Previous
Questions, 12/11/15]

Perry Voted For Tabling The Appeal Of The Chair Which Ruled Against Scheduling Vote On A Bill To
Prohibit Those Listed On The Terror Watch List From Purchasing Firearms. In December 2015, Perry voted
for a motion to table the appeal of the ruling of the Chair that the “Pelosi privileged resolution is out of order. The
Pelosi privileged resolution would direct the Speaker to place on the calendar the Denying Firearms and Explosives
to Dangerous Terrorists Act (HR 1076), which would allow the Attorney General to deny the sale or transfer of
firearms to individuals suspected of engaging in or assisting terrorist activities. The motion failed 242-173. [Motion
to Table, Vote #688, 12/8/15; CQ Floor Votes, 12/10/15]

    King’s Bill Would Prevent People On U.S. Terrorist Watch Lists From Buying Firearms. “At about the
    time Wednesday that two shooters under investigation for potentially having terrorist ties were gunning down
    people at a community center in San Bernardino, House Republicans blocked legislation that would help
    prevent people on U.S. terrorist watch lists from buying firearms legally.” [San Francisco Chronicle, 12/3/15]

Perry Voted For To Block Consideration Of A Bill Allowing Those Listed On The Terror Watch List To
Own Firearms. In December 2015, Perry voted for blocking a measure to prohibit an “immediate vote on
Republican Congressman Peter King’s Denying Firearms and Explosives to Dangerous Terrorists Act, H.R. 1076,
to protect the American people by closing the terrorist gun loophole and preventing people on the terrorist watchlist
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 704 of 834

                                                                  SCOTT PERRY Rese arch Book | 703

from buying firearms. The previous question failed 242-178. [H Res 556 Vote #682, 12/8/15; Democratic Leader –
Previous Questions, 12/9/15]

    King’s Bill Would Prevent People On U.S. Terrorist Watch Lists From Buying Firearms. “At about the
    time Wednesday that two shooters under investigation for potentially having terrorist ties were gunning down
    people at a community center in San Bernardino, House Republicans blocked legislation that would help
    prevent people on U.S. terrorist watch lists from buying firearms legally.” [San Francisco Chronicle, 12/3/15]

Perry Voted For Blocking Consideration Of Bill To Close Terrorist Gun Loophole And Prevent People On
Terrorist Watchlist From Buying Firearms. In December 2015, Perry voted for to block consideration of a vote
to “call for an immediate vote on Republican Congressman Peter King’s Denying Firearms and Explosives to
Dangerous Terrorists Act, H.R. 1076, to protect the American people by closing the terrorist gun loophole and
preventing people on the terrorist watchlist from buying firearms.” The previous question carried, 243-179. A vote
against the previous question was to force the vote on Rep. Peter King’s bill. [H Res 546, Vote #666, 12/3/15;
Democratic Leader – Previous Questions, 12/3/15]

Perry Voted For Blocking Consideration Of Bill Stopping Suspected Terrorists From Buying Firearms. In
December 2015, Perry voted for to block consideration of a vote “to protect the American people by closing the
terrorist gun loophole and preventing people on the terrorist watchlist from buying firearms.” The previous question
carried, 243-179. [H Res 542, Vote #653, 12/2/15; Democratic Leader – Previous Questions, 2/3/15]

Perry Voted For Blocking Consideration Of Bill Prohibiting Suspected Terrorists From Buying Guns. In
December 2015, Perry voted for a motion to order the previous question (thus ending debate and possibility of
amendment) on the rule H Res 539. “The Democratic Previous Question would call for an immediate vote on
Republican Congressman Peter King’s Denying Firearms and Explosives to Dangerous Terrorists Act, H.R. 1076,
to protect the American people by closing the terrorist gun loophole and preventing people on the terrorist watchlist
from buying firearms.” [H RES 539, Vote #646, 12/1/15; Democratic Leader – Previous Questions, 4/14/15]

Perry Voted For Blocking Consideration Of Background Checks For Gun Purchases. In October 2015, Perry
voted for to block consideration of a vote “on the bipartisan King-Thompson Public Safety and Second Amendment
Rights Protection Act to strengthen the life-saving background checks that keep guns out of the wrong hands.” The
previous question passed, 244-183. A vote against the previous question was to force a vote on background checks.
[H Res 466, Vote #541, 10/8/15; Democratic Leader – Previous Questions, 10/23/15]

Health Care

Perry Voted Against Reauthorizing Federal Programs To Locate Missing Alzheimer’s Patients. In December
2016, Perry voted against the “Goodlatte, R-Va., motion to suspend the rules and pass the bill that would
reauthorize the Missing Alzheimer’s Disease Patient Alert Program and would expand the program to include
certain children with developmental disabilities. The measure would also provide grants to state and local agencies
and non-profit organizations to provide training related to preventing individuals from wandering and to implement
alert systems and locative tracking technology programs to find individuals who have wandered. The measure
would authorize the appropriation of $2 million annually for fiscal 2017 through fiscal 2021.” The motion passed
346 to 66. [H.R. 4919, Vote #619, 12/8/16; CQ, 12/8/16]

Perry Voted For Requiring NASA To Create A Program To Treat Astronauts For Space-Flight Associated
Medical Conditions. In December 2016, Perry voted for “Babin, R-Texas, motion to suspend the rules and pass the
bill, as amended, that would require NASA to establish a program that provides for the medical treatments of
crewmembers for space flight-associated medical conditions. Treatments would be provided under the program
without any cost sharing obligations required of participating crewmembers.” The motion passed 413 to 0. [H.R.
6076, Vote #614, 12/7/16; CQ, 12/7/16]
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 705 of 834

                                                                   SCOTT PERRY Rese arch Book | 704

Perry Voted For $1 Billion In Health Funding For Opioid Addiction Treatment And Response Among Other
Funding. In November 2016, Perry voted for the “Upton, R-Mich., motion to concur in the Senate amendment with
an amendment that would reauthorize the National Institutes of Health and Food and Drug Administration, and
would modify the FDA’s drug and medical device review and approval process to accelerate the approval and
distribution of new drugs and devices. The measure would create three dedicated offset funds within the Treasury
into which $6.3 billion would be transferred over 10 years, through 2026. The accounts would include $4.8 billion
for NIH medical research, $500 million for FDA approval and review modification and $1 billion for opioid
addiction treatment and response. Funding for the accounts would not count against annual budget caps. Within the
NIH funding, $1.8 billion would be for cancer therapy and test development, $1.5 would be for brain-related
research and $1.5 billion would be for medical treatments related to genetic characteristics. The measure would also
expand the Health and Human Services Department’s oversight of mental health issues, would modify the
Medicare program for hospitals, and would allow small employers to provide certain reimbursement plans for
employees to purchase their own health insurance.” The motion passed 392 to 26. [H.R. 34, Vote #592, 11/30/16;
CQ, 11/30/16]

Perry Voted For A Bill That Would Temporarily Exempt From The ACA Individual Mandate Individuals
Whose COOP Health Care Plan Was Terminated Through. In September 2016, Perry voted for a “Passage of
the bill that would temporarily exempt (through the end of a given year) individuals whose health care coverage is
terminated by the closure of a Consumer Operated and Oriented Plan from penalties set by the 2010 health care law
(PL 111-148, PL 111-152). The bill’s exemption would apply retroactively to any cancellation that occurred after
Dec. 31, 2013, and would also apply to any future cancellations.” The bill passed 258 to 165. [HR 954, Vote #563,
9/27/16; CQ, 9/27/16]

    HR 954 Would Exempt Co-Op Enrollees From “Having To Pay The Individual Shared Responsibility
    Penalties That The Affordable Care Act Imposes” On People Who Do Not Have Health Coverage. “The
    other bill, H.R. 954, the CO-OP Consumer Protection Act of 2016 bill, could affect enrollees in Consumer
    Operated and Oriented Plan carriers that fail in the middle of the year. H.R. 954 would exempt stranded CO-OP
    carrier enrollees from having to pay the individual shared responsibility penalties that the Affordable Care Act
    imposes on many people who fail to have what the government classifies as solid health coverage, or minimum
    essential coverage, for enough of the year.” [Life Health Pro, 9/28/16]

Perry Voted For Adding 22 Synthetic Drug Compounds To The Controlled Substances Act. In September
2016, Perry voted for a “Guthrie, R-Ky., motion to suspend the rules and pass the bill that would place 22 synthetic
drug compounds, including three synthetic opioid substances, on Schedule I of the Controlled Substances Act.” The
motion was agreed to 258 to 101. [HR 3537, Vote #557, 9/26/16; CQ, 9/26/16]

Perry Voted Against An Amendment To Exempt From The Requirements Of The Bill Any Rule That Would
Reduce The Cost Of Health Care For People Over The Age Of 65. In September 2016, Perry voted against a
“Cicilline, D-R.I., amendment that would exempt rules related to the reduction of the cost of health care for people
over the age of 65 from the bill’s requirement that federal rules that would have an economic impact of $1 billion or
more per year have implementation postponed until all related legal challenges would be completed.” The
amendment failed 189 to 232. [HR 3438, Vote #532, 9/21/16; CQ, 9/21/16]

Perry Voted For Extending An Exemption That Would Allow Certain Therapeutic Services In Rural
Hospitals To Be Provided Without Direct Supervision Of Physicians. In September 2016, Perry voted for a
“Tiberi, R-Ohio, motion to suspend the rules and pass the bill that would extend an exemption, through Dec. 31,
2016, that would allow certain therapeutic services furnished in small rural hospitals be provided without the direct
supervision of physicians. The measure would require the Medicare Payment Advisory Commission to report to
Congress on how the delays related to the exemption have affected the access to health care by Medicare
beneficiaries and the quality of that care.” The bill passed 420 to 11. [HR 5613, Vote #531, 9/21/16; CQ, 9/21/16]

Perry Voted For Providing ‘Regulatory Relief’ To Long-Term Care Hospitals. In September 2016, Perry voted
for a “Tiberi, R-Ohio, motion to suspend the rules and pass the bill that would extend certain Medicare payment
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 706 of 834

                                                                  SCOTT PERRY Rese arch Book | 705

rules for long-term care hospitals through June 2017, including the reinstatement of the 50 percent threshold for
patients from a single acute care hospital before lower site-neutral Medicare payment rates would apply, The
measure would also prohibit Medicare from paying for items or services furnished by certain newly-enrolled
medical providers in select areas of the country.” The bill passed 420 to 3. [HR 5713, Vote #530, 9/21/16; CQ,
9/21/16]

Perry Voted For To Lower Threshold At Which People Can Deduct Unreimbursed Medical Expenses From
Their Income. In September 2016, Perry voted for “passage of the bill that would lower the threshold at which
individuals may deduct unreimbursed medical expenses from their income as set by the 2010 health care law.
Specifically, the measure would set the threshold at 7.5 percent of adjusted gross income for all taxpayers, and
would prevent the threshold from increasing to 10 percent for seniors.” The bill passed 261 to 147. [HR 3590, Vote
#502, 9/13/16; CQ Floor Vote, 9/13/16]

Perry Voted For Amending The Internal Revenue Code Of 1986 To Repeal The Increase In The Income
Threshold Used In Determining The Deduction For Medical Care. In September 2016, Perry voted for a
“motion to order the previous question (thus ending debate and the possibility of amendment) on the rule (H Res
858) that would provide for House floor consideration of the bill (HR 3590) that would lower the threshold at
which individuals may deduct unreimbursed medical expenses from their income as set by the 2010 health care
law.” According to the Democratic Minority Leader, “The Democratic Previous Question would force a vote on the
Bank on Students Emergency Loan Refinancing Act that would allow millions of borrowers to refinance their
existing student loans at lower interest rates, similar to those currently available to new borrowers.” The motion
was agreed to 237 to 171. [H RES 858, Vote #500, 9/13/16; CQ Floor Vote, 9/13/16, Democratic Leader News,
9/13/16]

Perry Voted For Blocking Consideration Of A $1.9 Billion Emergency Supplemental For Zika. In September
2016, Perry voted for a “motion to order the previous question (thus ending debate and the possibility of
amendment) on the rule (H Res 843.” According to the Democratic Leader, “The Democratic Previous Question
would urge the House to vote on the full $1.9 billion emergency supplemental request needed to protect American
families.” A vote against the previous question is a vote to allow consideration of the bill. The motion was agreed
to 231-177. [H RES 843, Vote #481, 9/7/16; Democratic Leader – Previous Question, 9/7/16]

    President Obama Requested $1.9 Million To Support Response Efforts To The Zika Virus. “On February
    22, the President sent a request to Congress for almost $1.9 billion in emergency Zika funding for Fiscal Year
    (FY) 2016, which would support domestic (including U.S. territories) and international response efforts
    including: mosquito control (vector management), expanded surveillance of transmission and infections,
    research and development activities (vaccines, diagnostics, and vector control methods), health workforce
    training, public education campaigns, and maternal and child health programs.” [Kaiser Family Foundation,
    9/9/16]

Perry Voted For Adopting The Conference Report Of Comprehensive Addiction And Recovery Act, Which
Provided The DOJ Resources To Combat Opioid Abuse. In July 2016, Perry voted for “Adoption of the
conference report on the bill that would authorize $103 million to the Justice Department each year through fiscal
2021 to award grants to state, local and tribal governments to provide services relating to opioid abuse, including
first-responder training for opioid overdose reversal drugs and treatment alternatives to incarceration programs. The
measure would create several new opioid treatment programs within the Health and Human Services Department,
including state demonstration grants for comprehensive opioid abuse response and grants to recovery community
organizations. The measure would require the Food and Drug Administration to seek recommendations from an
advisory committee before approving the use of new opioid drugs. The measure would require Medicare
prescription drug plans to develop a drug management program to limit access for beneficiaries who are at risk of
abuse. The measure would also require the VA to more closely track opioid use by veterans within the VA health
care system and to expand its opioid safety initiative at VA medical facilities.” The conference report was adopted
(thus sent to the Senate) 407-5. [S 524, Vote #399, 7/8/16; CQ Floor Votes, 7/8/16]
       Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 707 of 834

                                                                  SCOTT PERRY Rese arch Book | 706

Perry Voted For A Motion To Suspend The Rules And Pass A Bill Creating A New Assistant Secretary For
Mental Health And Substance Abuse. In July 2016, Perry voted for a “motion to suspend the rules and pass the
bill, as amended, that would create a new assistant secretary for mental health and substance abuse to replace the
head of the Health and Human Services (HHS) Department’s Substance Abuse and Mental Health Services
Administration and provide HHS greater data collection and identification of best practices. The measure would
create a new grant program for community-based mental health care and expand Medicaid coverage of inpatient
treatment services at mental health institutions. The measure would also require greater federal oversight of
insurance companies to ensure parity between a health plan’s mental health coverage and physical health
coverage.” The motion passed 422-2. [HR 2646, Vote #355, 7/6/16; CQ Floor Votes, 7/6/16]

Perry Voted For Doubling The Maximum Contribution Limit For Health Savings Accounts. In July 2016,
Perry voted for “passage of the bill that, as amended, would modify rules related to health savings accounts (HSAs)
by doubling the maximum contribution limit, allowing couples to divide their combined catch-up contributions
among either of their HSAs, creating a special rule for certain medical expenses incurred before the establishment
of an HSA, and repealing a rule under the 2010 health care law that made over-the-counter medications ineligible
for coverage under HSAs.” The bill passed 243-164. [HR 1270, Vote #351, 7/6/16; CQ Floor Votes, 7/6/16]

Perry Voted For Block Consideration Of Bill Urging The House Fund $1.9 Billion Zika Bill. In June 2016,
Perry voted for the “Democratic Previous Question would urge the House to vote on the full $1.9 billion emergency
supplemental request needed to protect American families.” The previous question passed 230-163. A vote against
the previous question would have allowed the bill to be considered. [H Res 767, Vote #273, 6/8/16; Office of the
Democratic Leader, 114th Congress Previous Questions, 6/8/16]

    President Obama Requested $1.9 Billion To Combat Zika. “After nearly seven months of bickering and
    finger-pointing, Congress on Wednesday agreed to allocate $1.1 billion to help fight the spread and effects of
    the Zika virus. … President Obama asked for $1.9 billion in emergency federal funding back in February to
    fight Zika. The administration has been using money shifted from other accounts, including money that had
    been specified for studying and fighting Ebola, and for state-level emergency preparedness, to address the Zika
    threat.” [NPR, 9/28/16]

Perry Voted For Blocking Consideration Of A Vote To Fully Fund The President’s $1.9 Billion Request To
Fight Zika Outbreak. In May 2016, Perry voted for blocking consideration of a vote to “remove House
Republicans’ recklessly inadequate Zika bill and their cravenly rebranded Pesticides Trojan Horse legislation, and
instead go to conference with the full $1.9 billion emergency supplemental needed to protect American families.” A
vote against the previous question would call for an immediate vote to consider the Obama Administration’s $1.9
billion emergency supplemental to fight the Zika virus. The motion was agreed to 236-180. [H Res 751, Vote
#267, 5/26/16; Democratic Leader – Previous Questions, 5/26/16; USA Today, 5/31/16]

Perry Voted Against Allowing DC To Use Local Funds To Prevent And Treat Zika Virus. In May 2015, Perry
voted against a motion that would “add an exemption to the underlying bill [DC Home Rule Act] to allow the
District of Columbia government to use local funds to prevent and treat the Zika virus.” The motion failed, 179-
239. [HR 5233, Vote #247, 5/25/16; Democratic Leader – Motions to Recommit, 5/25/16]

Perry Voted For Blocking Consideration Of Providing The Full $1.9 Billion Emergency Funding For Zika
Requested By The Administration. In May 2016, Perry voted for blocking consideration of a vote that would
“provide the full $1.9 billion in emergency resources needed to respond to the Zika virus.” The previous question
carried, 234-175. A vote against the previous question was to force the vote on Zika emergency funding. [H Res
742, Vote #233, 5/24/16; Democratic Leader – Previous Questions, 5/24/16]

Perry Voted For Supplemental Zika Virus Bill That Severely Underfunded Administration’s Request. In
May 2016, Perry voted for a bill “ that would appropriate $622 million in supplemental funding for activities to
combat the Zika virus, including $170 million for the Centers for Disease Control and $230 million for the National
Institutes of Health. The funding would only be available during fiscal 2016 and would be subject to restrictions on
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 708 of 834

                                                                  SCOTT PERRY Rese arch Book | 707

appropriations included in the fiscal 2016 omnibus appropriations law, which includes a prohibition on the use of
funds to pay for abortions. The cost of the measure would be offset by rescinding $352 million in funding
appropriated under the fiscal 2015 omnibus appropriations law to combat the outbreak of Ebola and $270 million in
Health and Human Services Department administrative funding.” The bill passed, 241-184. [HR 4909, Vote #207,
5/18/16]

    Money Used Would Raid Programs For Ebola. “The amount the House approved, $622 million, would
    raid programs meant to battle the Ebola outbreak, even though continued U.S. spending is needed to produce a
    vaccine, prepare regional centers to respond, and keep this deadly infection at bay in poor, vulnerable African
    countries.” [USA Today, 6/7/16]

    House Bill Provided $1.3 Billion Less Than Federal Health Officials Required. “Republican House leaders
    introduced legislation Monday that would provide $622 million to combat Zika — about $1.3 billion less than
    federal health officials say they need. The House is expected to take up its bill this week.” [USA Today,
    5/17/16]

Perry Voted For Blocking Consideration Of
Fully Funding Zika Prevention Efforts. In May 2016, Perry voted for blocking consideration of legislation that
would provide “provides the full $1.9 billion in emergency resources needed to respond to the Zika virus.” The
previous question passed, 240 to 182. A vote against the previous question would have allowed the bill to be
considered. [H Res 742, Vote #201, 5/18/16; Democratic Leader – 114th Congress Previous Questions, 5/18/16]

Perry Voted For The Comprehensive Addiction and Recovery Act. In May 2016, Perry voted for legislation to
address the opioids epidemic. “Lawmakers voted 400-5 on the Comprehensive Addiction and Recovery Act — its
version of the opioids legislation passed the Senate in March … The main provisions of the bill include an
interagency task force to recommend new guidelines for pain management and prescribing and a new substance
abuse program within the Department of Justice. The package also includes a measure to strengthen legal
protections for “good samaritans” who help administer overdose-reversal drugs.” The bill passed, 400 to 5. [S 524,
Vote #193, 5/13/16; The Hill, 5/13/16]

Perry Voted For Blocking Consideration Of Legislation To Provide $600 Million In Funding To Address
The Opioid Epidemic. In May 2016, Perry voted for blocking consideration of legislation that would provide $600
million in funding to help ensure that a package of bills passed by the House to address the opioid epidemic was
fully funded. The previous question passed, 232 to 172. A vote against the previous question would have allowed
the bill to be considered. [H Res 725, Vote #190, 5/13/16; Kuster Press Release, 5/11/16; Democratic Leader –
114th Congress Previous Questions, 5/13/16]

Perry Voted For The Comprehensive Opioid Abuse Reduction Act. In May 2016, Perry voted for the
Comprehensive Opioid Abuse Reduction Act of 2016, a bill that “would authorize the future appropriation of $103
million annually from 2017 – 2021 to allow the Department of Justice (DOJ) to give grants to state, local, and tribal
governments for programs to combat opioid abuse.” The bill passed, 413 to 5. [HR 5046, Vote #187, 5/12/16;
Democratic Whip, 5/12/16]

Perry Voted Against An Amendment To Expand Grants For Programs To Ensure The Security Of Opioids
At Medical Facilities. In May 2016, Perry voted against an amendment to expand grants to provide for developing,
implementing, or expanding programs to ensure security of opioids at medical facilities. The amendment failed,
190 to 225. [HR 5046, Vote #186, 5/12/16; @RepStephenLynch, 5/12/16]

Perry Voted For Creating A National Task Force On Opioid Policies. In May 2016, Perry voted for “a bill to
create a national task force on opioid policies, which advocates hope will spur a major overhaul to the
government’s approach to addiction. Lawmakers voted 412 to 4 to support the bill from Rep. Susan Brooks (R-
Ind.), one of 18 House bills this week aimed at halting the scourge of drug overdoses over the last decade. The task
force would be led by the Department of Health and Human Services (HHS) and would include a voice from nearly
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 709 of 834

                                                                  SCOTT PERRY Rese arch Book | 708

every corner of the healthcare sector, from hospitals CEOs to patients suffering from chronic pain.” The bill passed,
412 to 4. [HR 4641, Vote #184, 5/11/16; The Hill, 5/11/16]

Perry Voted For Blocking Consideration Of Legislation To Provide $600 Million In Funding To Address
The Opioid Epidemic. In May 2016, Perry voted for blocking consideration of legislation that would provide $600
million in funding to help ensure that a package of bills passed by the House to address the opioid epidemic was
fully funded. The previous question passed, 215 to 173. A vote against the previous question would have allowed
the bill to be considered. [H Res 720, Vote #182, 5/11/16; USA Today, 5/11/16; Kuster Press Release, 5/11/16;
Democratic Leader – 114th Congress Previous Questions, 5/11/16]

Perry Voted For Blocking Consideration For Emergency Supplemental Zika Funding. In April 2016, Perry
voted forblocking a vote on legislation that would provide emergency supplemental funding for addressing health
risks presented by the Zika virus. According to the Office of the Democratic Leader, “The Democratic Previous
Question would force an immediate vote on H.R. 5044, the Zika Emergency Supplemental, which provides
emergency resources urgently needed to respond to the Zika virus.” The motion passed, 238 to181. A vote against
the previous question would have forced an immediate vote on the Zika Emergency Supplemental. [H Res 706,
Vote #173; Democratic Leader – 114th Previous Questions, 4/28/16]

Perry Voted For Blocking Consideration For Emergency Supplemental Zika Funding. On April 27th, 2016,
Perry voted forblocking a vote on legislation that would provide emergency supplemental funding for addressing
health risks presented by the Zika virus. According to the Office of the Democratic Leader, “The Democratic
Previous Question would force an immediate vote on H.R. 5044, the Zika Emergency Supplemental, which
provides emergency resources urgently needed to respond to the Zika virus.” The motion passed 238 to181. A vote
against the previous question would have forced an immediate vote on the Zika Emergency Supplemental. [H Res
706, Vote #168; Democratic Leader – 114th Previous Questions, 4/27/16]

Perry Voted For Ensuring Transparency And Accountability, Removal Of Terminated Providers For
Medicaid And CHIP. In March 2016, Perry voted for a bill that would improve transparency and accountability
for Medicaid and CHIP providers by instituting improved disclosure requirements. “The bill would create
additional requirements for Medicaid and CHIP, like data reporting… The legislation … will increase the
efficiency of the Medicaid program by creating a searchable database that is more patient friendly. It would
provide beneficiaries served under the Medicaid fee-for-service or primary care case management programs with a
directory of physicians participating in the program so those patients can receive the most up to date information
and are able to find doctors who accept Medicaid more quickly and efficiently.” [HR 3716, Vote #105, 3/2/16;
Office of the Democratic Whip, 3/2/16]

    Obama Administration Supported Bill, Cited Improved Ability Of States To Identify Terminated
    Providers. “H.R. 3716 would improve the ability of States to identify health care providers who have been
    terminated from participating in Medicare or in another State’s Medicaid or CHIP program. The Affordable
    Care Act requires that State Medicaid programs terminate participation of health care providers that have been
    terminated by Medicare or another State Medicaid program. This legislation would improve States’ ability to
    fulfill this requirement by codifying this requirement in CHIP, requiring providers participating in Medicaid
    and CHIP managed care to enroll with the State, and increasing required reporting, sharing of information, and
    standardization of documentation of reasons for termination.” [Statement of Administration Policy, Executive
    Office of the President, 3/1/16]

    Bill Would Save $28 Million Over Ten Years. “The Congressional Budget Office (CBO) estimates that the
    bill would reduce direct spending by $28 million over the next ten years.” [Office of the Democratic Whip,
    3/2/16]

Perry Voted For Motion Agreeing With Senate Amendment To Place A Moratorium On Health Care
Reform’s Medical Device Tax. In December 2015, Perry voted for to concur with a Senate amendment to a tax
package that included a two year moratorium on the 2.3 percent medical device tax implemented under the
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 710 of 834

                                                                   SCOTT PERRY Rese arch Book | 709

Affordable Care Act. The amendment passed, 318-109. [HR 2029, Vote #703, 12/17/15; Med Device Online,
12/17/15]

Perry Voted For Reconciliation Bill To Repeal Key Sections Of The Affordable Care Act And Defund
Planned Parenthood. In October, 2015, Perry voted for a “budget reconciliation bill that seeks to gut Obamacare
by repealing key sections of the law, including the individual and employer mandate and the so-called ‘cadillac’
tax, which targets high-end employer-sponsored health plans. In addition, it would block funding for Planned
Parenthood for one year and divert that spending to other women’s health programs.” The bill passed 240-189. HR
3762, Vote #568, 10/23/15; Washington Post, 10/23/15]

Perry Voted Against Providing $9.3 Billion For Medical Research And Revamp Of The Drug And Medical
Device Evaluation Process. In July 2015, Perry voted against a bill that “would provide $9.3 billion for the
National Institutes of Health and Food and Drug Administration over five years while revamping aspects of the
FDA’s drug and medical device evaluation processes. The cost would be fully offset, and the measure also would
reauthorize NIH for three years.” The bill passed with strong bipartisan support, 344 – 77, and then referred to the
Senate Committee on Health, Education, Labor, and Pensions. [HR 6, Vote #433, 7/10/15; CQ News, 7/10/15]

Perry Voted For Eliminating Medicare Cost-Control Board. In June 2015, Perry voted for the Protecting
Seniors’ Access to Medicare Act of 2015. “The House easily passed a repeal of Obamacare’s Independent Payment
Advisory Board, with a handful of Democrats voting with Republicans against a part of the law aimed at checking
the growth of Medicare spending. The Independent Payment Advisory Board has never been used. It consists of 15
members and was included in the law to control the rate of Medicare growth and to help the program come up with
savings. The law said the board would make savings recommendations if Medicare spending was projected to
exceed a certain target rate, but so far, spending hasn’t grown fast enough to trigger the IPAB. The 244-154 vote
occurred days before an expected Supreme Court ruling on the legality of Obamacare subsidies.” The bill passed,
244-154. [HR 1190, Vote #376, 6/23/15; National Journal, 6/23/15]

    Bill Repealed Independent Payment Advisory Boards. “H.R. 1190 would repeal the provisions of the
    Affordable Care Act (ACA) that established the Independent Payment Advisory Board (IPAB) and that created
    a process by which the Board (or the Secretary of the Department of Health and Human Services) would be
    required under certain circumstances to modify the Medicare program to achieve specified savings.”
    [Congressional Budget Office, 6/11/15]

    Congressional Budget Office: Elimination Of Board Would “Probably Result In Higher Spending For
    The Medicare Program In The Years 2022 Through 2025.” “CBO estimates that enacting H.R. 1190 would
    not have any budgetary impact between 2015 and 2021, but would increase direct spending by $7.1 billion over
    the 2022-2025 period. That estimate is extremely uncertain because it is not clear whether the mechanism for
    spending reductions under the IPAB authority will be triggered under current law for most of the next ten years;
    under CBO’s current baseline projections such authority is projected to be triggered in 2025. However, given
    the uncertainty that surrounds those projections, it is possible that such authority would be triggered in more
    than one of those years; taking into account that possibility, CBO estimates that repealing the IPAB provision
    of the ACA would probably result in higher spending for the Medicare program in the years 2022 through 2025
    than would occur under current law. CBO’s estimate represents the expected value of a broad range of possible
    effects of repealing the provision over that period.” [Congressional Budget Office, 6/11/15]

    Bill Offset By Cuts To Prevention And Public Health Fund. “The House easily passed a repeal of
    Obamacare’s Independent Payment Advisory Board, with a handful of Democrats voting with Republicans
    against a part of the law aimed at checking the growth of Medicare spending. …Although only 11 Democrats
    ended up voting for the repeal, others might have done so if the bill wasn’t offset by cuts to Obamacare’s
    Prevention and Public Health Fund.” [National Journal, 6/23/15]

        Fund Trained More Primary-Care Doctors. “The graph that my subconscious came up with charted all
        the cuts to the Prevention and Public Health Fund. That’s a $15 billion Obamacare program initially meant
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 711 of 834

                                                                  SCOTT PERRY Rese arch Book | 710

        to — you guessed it — fund prevention and public health activities. This has included everything from
        training more primary-care doctors to supporting healthy corner stores. The funds are not earmarked for
        any specific activity. Instead, they get doled out each year. And that has made the Prevention Fund a prime
        target for legislators looking to pay for other health-care activities.” [Washington Post, 4/19/13]

Perry Voted For Repeal Of Medical Device Tax Under The Affordable Care Act. In June 2015, Perry voted for
repealing the medical device tax implemented under the Affordable Care Act. “The House defied a White House
veto threat and voted Thursday to abolish a tax on medical device makers as a group of Democrats
uncharacteristically joined Republicans in moving to kill part of President Barack Obama’s health care law … The
Republican-led House has voted more than 50 times since 2011 to void all or part of Obama’s health care overhaul,
usually along party lines.” The bill passed 280 to 140. [HR 160, Vote #375, 6/18/15; Associated Press, 6/18/15]

Perry Voted For Amendment To Prohibit Funds For Medical Marijuana. In June 2015, Perry voted for an
amendment to the Commerce, Justice, Science, and Related Agencies Appropriations Act that “prohibits the use of
funds in the bill to supersede State law in those States that have legalized the use of medical marijuana.” The
amendment passed 242 to 186. [HR 2578, Vote #283, 6/3/15]

Perry Voted For Allowing Reform To Medicare Fee Payments For Doctors & To Reauthorize Children’s
Health Insurance Program (CHIP). In March 2015, Perry voted for a bill to provide permanent solution for
paying doctors that treat Medicare patients and reauthorize the CHIP program for an additional two years. “The
Senate on Tuesday overwhelmingly approved sweeping changes in the way Medicare pays doctors, clearing the bill
for President Obama and resolving an issue that has bedeviled Congress and the Medicare program for more than a
decade. The 92-to-8 vote in the Senate, following passage in the House last month by a vote of 392 to 37, was a
major success for Republicans, who devised a solution to a complex policy problem that had frustrated lawmakers
of both parties. Mr. Obama has endorsed the bill, saying it ‘could help slow health care cost growth.’ The bill,
drafted in the House in negotiations between Speaker John A. Boehner and Representative Nancy Pelosi, the
Democratic leader, also extends the Children’s Health Insurance Program for two years, through 2017. Without
action by Congress, doctors would have faced a 21 percent cut in Medicare fees.” The bill passed, 392 to 37. [HR 2,
Vote #144, 3/26/15; New York Times, 4/14/15]

Perry Voted For A Full Repeal Of The ACA. In February 2015, Perry voted for repealing the ACA. “The House
voted … to abolish the 2010 health care law in Congress’ first repeal vote of the year … The House has voted more
than 50 times to roll back all or portions of the law.” The bill passed 239 to 186. [HR 596, Vote #58, 2/3/15; CQ
News, 2/3/15]

    Vote Was Republicans 56th Attempt To Repeal Affordable Care Act. “In Tuesday’s repeal effort by House
    Republicans — their first of this Congress and their 56th overall — it became clear that they had succeeded at
    one thing: They had bored even themselves into a slumber.” [Washington Post, 2/3/15]

Perry Voted Against Prohibiting 56th Republican Vote To Repeal The ACA. In February 2015, Perry voted
against a motion that would prohibit Republicans 56th vote to repeal the Affordable Care Act. The motion to
recommit failed, 179 to 241. [HR 596, Vote #57, 2/3/15; Democratic Leadership Summary, 2/3/15]

Perry Voted For Increasing Definition Of Full-Time From 30 Hours To 40 Hours Under Affordable Care
Act. In January 2015, Perry voted for a bill that would lengthen the Affordable Care Act’s definition of a full-time
work week to 40 hours from 30 hours. “The House will vote again on Thursday to lengthen Obamacare’s full-time
workweek definition to 40 hours, but the Senate has work to do before it can hope to get its first anti-Obamacare
bill to the president’s desk.” The bill passed, 252-172. [HR 30, Vote #14, 1/8/15; Politico, 1/8/15]

    Bill Would Increase Deficit By $53.2 Billion And Cut Healthcare For About 1 Million Workers. “The
    independent Congressional Budget Office said Wednesday that the House’s bill would add $53.2 billion to the
    deficit from 2015 to 2025. That’s because fewer businesses would pay fines and because some of the
    employees who would have been covered at work will instead get subsidies to buy plans on the Obamacare
       Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 712 of 834

                                                                 SCOTT PERRY Rese arch Book | 711

    exchanges. The CBO estimated that about 1 million people would lose their work-based coverage, a fact that
    Democrats intend to highlight.” [Politico, 1/8/15]

House Administration

Perry Voted Against Exempting Rules Issued Pursuant To An Express Grant Of Authority From Congress
From The Separation Of Powers Restoration Act. In July 2016, Perry voted against “Johnson, D-Ga.,
amendment that would exempt rules issued pursuant to an express grant of authority from Congress from the bill’s
requirements. The bill would end the requirement that federal courts defer to an agency’s interpretation of the
underlying law or rule when considering challenges to agency rules and regulations.” The amendment was rejected
174-243. [H Amdt 1275 to HR 4768, Vote #413, 7/12/16; CQ Floor Votes, 7/12/16]

    Separation Of Powers Restoration Act Overturned Legal Precedent That Said Courts Must Defer To
    Agency Interpretations Of “Ambiguous” Statutes When Disputes Arise, Unless The Interpretation Is
    Unreasonable. “A GOP-backed bill to limit federal agencies’ rulemaking power passed the House on Tuesday.
    The Separation of Powers Restoration Act overturns the 1984 Supreme Court decision that created Chevron
    deference. The legal precedent says courts must defer to agency interpretations of ‘ambiguous’ statutes when
    disputes arise, unless the interpretation is unreasonable.” [The Hill, 7/12/16]

Perry Voted Against Striking The Repeal Of The District Of Columbia Budget Autonomy Referendum. In
July 2016, Perry voted against an “amendment that would strike the repeal of the District of Columbia budget
autonomy referendum.” The amendment failed 182-238. [HR 5485, Vote #370, 7/6/16; CQ Floor Votes, 7/6/16]

Perry Voted For Preventing DC From Spending Local Tax Dollars Without Congressional Approval. In May
2016, Perry voted for a bill that would “repeal a District of Columbia law that modified the district’s home rule
charter to allow locally-generated funds to be spent without congressional approval.” The bill passed 240-179. [HR
5233, Vote #248, 5/25/16; CQ Bill Track, 6/1/16]

    House Overturned Voter-Approved Ballot Measure Giving DC More Control Over Its Finances. “The
    House passed legislation on Wednesday to gut a D.C. ballot measure that gives the city more control over its
    finances. Lawmakers voted 240-179, along party lines, to approve a bill that would prevent the District of
    Columbia from spending local tax dollars without congressional approval.” [The Hill, 5/25/16]

Perry Voted For FY2016 Legislative Branch Budget That Extended Congressional Pay Freeze. In May 2015,
Perry voted for the bill that would provide $3.3 billion for legislative branch operations, excluding Senate
operations, in fiscal 2016. “[The] annual legislative branch spending bill … [included] language extending the
congressional salary freeze for a seventh consecutive year.” The bill was passed by a vote of 357-67. [HR 2250,
Vote #247, 5/19/15; CQ Floor Votes, 5/19/15; Roll Call, 5/20/15]

Perry Voted For Amendment To Cut Legislative Branch Budget By 1 Percent. In May 2015, Perry voted for
the Blackburn, R-Tenn., amendment that would cut funding under the bill by one percent for all accounts except for
the Capitol Police, the Sergeant at Arms, and the Architect of the Capitol’s Capitol Police buildings, grounds and
security account. The amendment was rejected by a vote of 172-250. [HR 2250, Vote #246, 5/19/15; CQ Floor
Votes, 5/19/15]

Perry Voted For Amendment To Block Funding For Exchange Program To Promote American-Style
Democracy In Post-Soviet Countries. In May 2015, Perry voted for the Ratcliffe, R-Texas, amendment that
would “block funding for the Open World Leadership Center, a program begun in 1999 and intended to educate
politicians from the former Soviet Union about democracy in the U.S.” The amendment was adopted by a vote of
224-199. [HR 2250, Vote #245, 5/19/15; Albany Herald, 5/19/15]

Perry Voted For Blocking Requirement That Text Legislative Text Be Posted In Accordance With House
Rules. In January 2015, Perry voted for blocking requirement that legislative text be posted in accordance with
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 713 of 834

                                                                  SCOTT PERRY Rese arch Book | 712

House rules. “House Rules require a bill to be posted for 3 days so it can be read before it comes to the floor, and
the Republican Leadership has made this particular rule sacrosanct above all others. However, on HR 7 the
Republican Leadership filed the bill late on the night before the vote the following morning, in direct violation of
this Rule and their principles. The Democratic Previous Question would eliminate the waiver of this very important
Rule that provides transparency for both the public and Members who must vote on legislation.” The previous
question carried, 239-183. A vote against ordering the previous question would have eliminated the waiver of the
House rule. [H Res 42, Vote #42, 1/22/15; Democratic Leader – Previous Questions, 1/21/15]

Housing

Perry Voted Against Allowing HUD To Continue An FHA Program Automating An Alternative Credit
Rating System For Borrowers With Insufficient Credit Histories. In February 2016, Perry voted against an
amendment that would “allow the Housing and Urban Development Department to continue a Federal Housing
Administration pilot program for an automated process to provide alternative credit rating information to help
determine creditworthiness of borrowers with insufficient credit histories.” The amendment was rejected, 181 to
239. [H R 3700, Vote #51, 2/2/16, 2/2/16; CQ Floor Votes, 2/2/16]

Perry Voted For Exempting Public Housing Agencies From Requirement For At Least One Board Member
Receiving Housing Assistance If They Have A Resident Advisory Board. In February 2016, Perry voted for an
amendment that would “exempt certain public housing agencies from a requirement that their boards of directors
include at least one member who directly receives public housing agency assistance, if the public housing agency
establishes an advisory board of at least six public housing residents.” The amendment was adopted by a vote of
236 to 178. [H R 3700, Vote #50, 2/2/16, 2/2/16; CQ Floor Votes, 2/2/16]

Perry Voted For Delaying Implementation Of Consumer Financial Protection Bureau Rules For Home
Buyers. In October 2015, Perry voted for a bill that would “delay implementation of the Consumer Financial
Protection Bureau’s rules regarding lender disclosures to consumers applying for home mortgage loans until Feb. 1,
2016. Enforcement of the rules and lawsuits against lenders would be prohibited as long as the lender makes a
good-faith effort to comply with the rules.” The bill passed 303-121. [HR 3192, Vote #540, 10/7/15; CQ Floor
Votes, 10/7/15]

Perry Voted Against A Motion To Allow Home Buyers To Seek Court Remedy Against Predatory Practices.
In October 2015, Perry voted against a motion that would “protect the rights of servicemembers, seniors, and
students to seek a court remedy against predatory practices in the home-buying process.” The motion failed, 185-
240. [HR 3192, Vote #539, 10/7/15; Democratic Leader – Motions to Recommit, 10/7/15]

Perry Voted Against Exempting Rules Issued By The Housing And Urban Development Department From
The Separation Of Powers Restoration Act. In July 2016, Perry voted against “Meeks, D-N.Y., amendment that
would exempt rules issued by the Housing and Urban Development Department from the bill’s requirements. The
bill would end the requirement that federal courts defer to an agency’s interpretation of the underlying law or rule
when considering challenges to agency rules and regulations.” The amendment was rejected 174-243. [H Amdt
1274 to HR 4768, Vote #412, 7/12/16; CQ Floor Votes, 7/12/16]

    Separation Of Powers Restoration Act Overturned Legal Precedent That Said Courts Must Defer To
    Agency Interpretations Of “Ambiguous” Statutes When Disputes Arise, Unless The Interpretation Is
    Unreasonable. “A GOP-backed bill to limit federal agencies’ rulemaking power passed the House on Tuesday.
    The Separation of Powers Restoration Act overturns the 1984 Supreme Court decision that created Chevron
    deference. The legal precedent says courts must defer to agency interpretations of ‘ambiguous’ statutes when
    disputes arise, unless the interpretation is unreasonable.” [The Hill, 7/12/16]

Perry Voted Against Striking A Section Of The Bill Prohibiting Funds From Being Used To Enforce Truth
In Lending Act Disclosure Requirements For Loans Under $75,000. In July 2016, Perry voted against
amendment that would “strike a section of the bill that would prohibit funds from being used to enforce Truth in
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 714 of 834

                                                                    SCOTT PERRY Rese arch Book | 713

Lending Act disclosure requirements for loans less than $75,000 secured by a personal dwelling or that do not
include the purchase of property on which the interest rate is below 10 percentage points and the total points and
fees are below 5 percent or $3,000.” The amendment failed 162-255. [HR 5485, Vote #368, 7/6/16; CQ Floor
Votes, 7/6/16]

Perry Voted For Amendment To Bar HUD From Enforcing Regulation Combating Discrimination In the
Housing Market. In June 2015, Perry voted for an amendment to the FY16 Transportation-HUD Appropriations
bill that would bar funds from being used by HUD to administer a federal regulation that dictates, “If the policies of
governmental agencies, banks or private real estate companies unjustifiably perpetuate segregation, regardless of
their intent, they could be found in violation of the Fair Housing Act.” The amendment was adopted by a vote of
231-195. [HR 2577, Vote #323, 6/9/15; Propublica, 1/21/15]

Perry Voted For Baring Use Of Funds For Providing Need-Based Housing For Unauthorized Aliens. In June
2015, Perry voted for an amendment to a DOT and HUD appropriations bill that would “bar funds from being used
to provide financial assistance in contravention of section 214 (d) of the Housing and Community Development Act
of 1980, regarding non-citizen eligibility for need-based housing.” Section 214 of the Housing and Community
Development Act of 1980 states that “only certain categories of noncitizens are eligible for benefits under the
housing programs covered by Section 214. Unauthorized aliens are not eligible for benefits under Section 214.”
The amendment was adopted 246 to 180. [HR 2577, Vote #320, 6/9/15; CQ Summary, 6/9/15; CRS, 1/23/12]

Perry Voted For Baring Use Of Funds In Violation Of HUD Regulations On Assistance To Non-Citizens. In
June 2015, Perry voted for an amendment to a DOT and HUD appropriations bill that would “bar funds from being
used in violation of HUD regulations relating to restrictions on assistance to non-citizens. “ The amendment was
adopted 244-181. [HR 2577, Vote #319, 6/9/15; CQ Summary, 6/9/15]

Perry Voted For An Amendment That Barred Funding For The Private Enforcement Initiative Of The Fair
Housing Initiatives Program. In June 2015, Perry voted for an amendment to the Transportation, Housing and
Urban Development, and Related Agencies Appropriations Act, 2016 that would “bar funds from being used for the
Private Enforcement Initiative of the Fair Housing Initiatives Program.” The amendment passed 224 to 198. [CQ
Floor Votes, 6/4/15; HR 2577, Vote #307, 6/4/15]

    National Council On Independent Living: PEI Grantees Are “Critical” To Enforcement Of The Fair
    Housing Act. “PEI grants support local, private fair housing groups’ testing, complaint intake, and
    investigation efforts. PEI grantees are critical to enforcement efforts for the Fair Housing Act. Disability-related
    complaints is the largest category of Fair Housing complaints. To remove funding for the PEI program would
    damage Fair Housing enforcement in many communities. This harms people with disabilities when fair housing
    enforcement is not readily available in communities.” [NCIL, 6/5/15]

Perry Voted For An Amendment That Prevented The Department Of Justice From Enforcing Disparate
Impact Claims Under The Fair Housing Act. In June 2015, Perry voted for an amendment that prevented the
department of justice from enforcing disparate impact claims under the Fair Housing Act. “Housing discrimination
claims: The House has passed an amendment sponsored by Rep. Scott Garrett, R-N.J., to the Commerce, Justice,
Science, and Related Agencies Appropriations Act (H.R. 2578). The amendment would bar funding for Justice
Department enforcement actions under the Fair Housing Act that rely on the theory of disparate impact to allege
racial and other forms of discrimination by mortgage lenders, landlords, and home insurers. Garrett said the threat
of prosecution for treating various classes of homeowners and renters differently, based on their economic status,
would impede the ability ‘for lenders to make rational economic decisions about risk’ rather than based on the
possibility that the Justice Department will consider their actions discriminatory.” The amendment passed 232 to
196. [HR 2578, Vote #287, 6/3/15; On Agreeing to the Amendment, 6/3/15; Citizen-Times, 6/5/15]

Perry Voted For A Bill That Changed The Definition Of A Qualified Mortgage Under The Truth In Lending
Act. In April 2015, Perry voted for the Mortgage Choice Act. “The bill excludes insurance paid at closing into
escrow, as well as fees paid for related services to lender-affiliated companies, from the 3% cap on points and fees
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 715 of 834

                                                                    SCOTT PERRY Rese arch Book | 714

imposed on ‘qualified mortgages’ by redefining ‘points and fees’ under the Truth in Lending Act. The measure is
intended to clarify conflicting definitions under current law and thereby ensure that mortgage loans to low- and
middle-income borrowers remain affordable.” The bill passed, 286 to 140. [HR 685, Vote #152, 4/14/15; CQ,
4/10/15]

    Bill They Voted On Would “Weaken Regulations On Mortgage Lenders.” “Ranking second behind the
    Chamber was the National Association of Realtors. The group spent $7.7 million lobbying on issues like flood
    insurance premiums, which have risen sharply in the past few years. NAR also lobbied for the Mortgage
    Choice Act, a bill that would weaken regulations on mortgage lenders enacted following the 2007 collapse of
    the housing market. The Mortgage Choice Act passed in the House of Representatives on April 14.”
    [Huffington Post, 4/23/15]

Perry Voted For Weakening Aspects Of Wall Street Reform Allowing Mortgage Lenders To Disclose Less
Information To Borrowers. In April 2015, Perry voted for legislation that would roll back regulations in the Wall
Street reform law. “Regulations from the Dodd-Frank Act that went into effect in early 2014 tightened requirements
and restrictions on ‘high-cost’ loans. For example, if the interest rate and fees on loans reach a certain level, lenders
have to verify a borrower’s ability to repay loans and disclose consequences of default and loan terms … the
Preserving Access to Manufactured Housing Act of 2015. HR 650 would raise the threshold for which loans are
considered ‘high cost,’ from 8.5 percent above the average rate to 10 percent above the average rate. President
Obama has threatened to veto it if it passes both houses. The change may seem minor, but the higher threshold
would mean the lender has to do less work and disclose less information to borrowers. The majority of loans on
manufactured homes carry high interest rates, especially compared with a typical mortgage.” The bill passed, 263 to
162. [HR 650, Vote #151, 4/14/15; Seattle Times Editorial, 4/14/15]

Perry Voted AgainstPreventing Those Convicted Of Mortgage Fraud And Predatory Lenders From
Providing Loans To Homeowners. In April 2015, Perry voted against a motion that would prevent those
convicted of mortgage fraud and predatory lenders from providing loans to homeowners. “No person or lender that
has been found to have engaged in unfair, deceptive, predatory, or abusive lending practices, or convicted of
mortgage fraud under Federal or relevant State law may make use of the amendments made by this Act “ The
motion failed 184 to 239. [HR 650, Vote #150, 14/14/15; Motion to Recommit, 4/14/15]

Perry Voted Against Reauthorizing Indian And Native American Housing Programs. In March 2015, Perry
voted against reauthorizing Indian and Native Hawaiian housing programs. “This bill reauthorizes a number of
Indian and Native Hawaiian housing programs through FY 2019, including the Indian Housing Block Grant
Program (IHBG), which it modifies to provide for multi-year housing plans and to allow tribes to meet program
requirements more efficiently. It also establishes a set-aside for housing for Native American veterans within
Veterans Affairs (VA) Department housing programs and creates a demonstration program to leverage private
investment in affordable Indian housing.” The bill passed 297 to 98. [HR 360, Vote #130, 3/23/15; CQ House
Action Reports, 3/20/15]

Perry Voted For Amendment Barring The Implementation Of Affirmatively Furthering Fair Housing Rule.
In June 2015, Perry voted for an amendment to the Transportation, Housing and Urban Development, and Related
Agencies Appropriations Act, 2016 that would “ bar funding for HUD to implement, enforce or administer the
proposed Affirmatively Furthering Fair Housing Rule.” The amendment passed 229 to 193. [HR 2577, Vote #311,
6/9/15; CQ Floor Votes, 6/9/15]

    Affirmatively Furthering Fair Housing Rule Self Purports To Combat Segregation. According to the
    Federal Register, the Affirmatively Furthering Fair Housing Rule “[e]stablish[es] an approach to affirmatively
    further fair housing that calls for coordinated efforts to combat illegal housing discrimination, so that
    individuals and families can make decisions about where to live, free from discrimination, with necessary
    information regarding housing options, and with adequate support to make their choices viable.” [Federal
    Register, 7/19/13]
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 716 of 834

                                                                   SCOTT PERRY Rese arch Book | 715

Immigration & Border

Perry Voted For Prohibiting Federal Agencies From Providing Foreign Language Services To Anyone Who
Might Seek To Engage With Federal, State And Local Governments. In July 2016, Perry voted for “King, R-
Iowa, amendment that would prohibit federal agencies from providing foreign language services to anyone who
might seek to engage with federal, state and local governments.” The amendment was rejected in Committee of the
Whole 192-232. [H Amdt 1256 to HR 5485, Vote #386, 7/7/16; CQ Floor Votes, 7/7/16]

Perry Voted For Prohibiting Funds From Being Used To Provide Financial Assistance To “Sanctuary
Cities.” In July 2016, Perry voted for “Gosar, R-Ariz., amendment that would prohibit funds from being used to
provide financial assistance to ‘sanctuary cities’ or U.S. cities that shelter undocumented immigrants.” The
amendment was adopted in Committee of the Whole 236-182. [H Amdt 1250 to HR 5485, Vote #382, 7/7/16; CQ
Floor Votes, 7/7/16]

Perry Voted For Amendment To Prohibit Extending The Expiration Date Of Military Eligibility Program
For DACA Recipients. In June 2016, Perry voted for an amendment to the FY17 Department of Defense
Appropriations Act (HR 5293) that would “bar use of funds to extend the expiration date of a Sept. 25, 2014, memo
that allowed undocumented immigrants granted deferral of deportation under the Deferred Action for Childhood
Arrivals program to be eligible for military enlistment through the Military Accessions Vital to the National Interest
program.” The amendment failed 207-214. [HR 5293, Vote #318, 6/16/16; CQ Floor Votes, 6/16/16]

Perry Voted For Amendment To Prohibit Extending The Expiration Date Of Military Eligibility Program
For DACA Recipients. In June 2016, Perry voted for an amendment to the FY17 Department of Defense
Appropriations Act (HR 5293) that would “prohibit use of funds to extend the expiration date of, or to reissue with
a new expiration date, a Sept. 25, 2014, memo that allowed undocumented immigrants granted deferral of
deportation under the Deferred Action for Childhood Arrivals program to be eligible for military enlistment through
the Military Accessions Vital to the National Interest program.” The amendment failed 210-211. [HR 5293, Vote
#317, 6/16/16; CQ Floor Votes, 6/16/16]

Perry Voted For Amendment That Would Prohibit Funding For DOD To Enlist DACA Youth In The
Military. In June 2016, Perry voted for an amendment to the FY17 Department of Defense Appropriations Act (HR
5293) that would “prohibit the use of funds by the Department of Defense to enlist DACA youth in the United
States military.” The amendment passed 221-200. [HR 5293, Vote #316, 6/16/16; Congress.gov, 6/16/16]

Perry Voted For Amendment To Prohibit Military Funding For Temporary Housing For Unaccompanied
Immigrant Children. In June 2016, Perry voted for an amendment to the FY17 Department of Defense
Appropriations Act (HR 5293) that would “prohibit use of funds to modify military installations in the United
States to provide temporary housing for unaccompanied immigrant children.” The amendment passed 223-198.
[HR 5293, Vote #315, 6/16/16; CQ Floor Votes, 6/16/16]

Perry Voted For Withholding Federal Law Enforcement Grant Funding From State And Local
Governments That Do Not Comply With Federal Immigration Laws. In July 2015, Perry voted for a bill that
would “withhold certain federal law enforcement grants to state and local governments that bar their officials from
taking certain immigration-related actions, such as gathering or maintaining information on the immigration or
citizenship status of individuals or sharing such information with federal immigration authorities.” The bill passed
241-179. [HR 3009, Vote #466, 7/23/15; CQ Floor Votes, 7/23/15]

    Headline: The Hill: “Democrats slam sanctuary city legislation, labeling it ‘The Donald Trump Act.’”
    [The Hill, 7/22/15]

    Headline: Politico: “GOP picks a fight over immigration.” [Politico, 7/23/15]
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 717 of 834

                                                                  SCOTT PERRY Rese arch Book | 716

Perry Voted Against Prohibiting Reduction In Federal Law Enforcement Grant Funding If It Would Result
In Increase In Crime Or Decrease In Law Enforcement Officers. In July 2015, Perry voted against a motion
that would “prohibit the Attorney General from reducing federal law enforcement grants to states or local
governments if the Attorney General determines that such reductions would result in an increase in the overall
crime rate of the state or a decrease in the number of law enforcement officers in that area.” The motion failed 181-
239. [HR 3009, Vote #465, 7/23/15; CQ Floor Votes, 7/23/15]

Perry Voted For Amendment Blocking Funding For Cities That Neglect To Fully Participate In Reporting
Names To Federal Immigration Officials. In June 2015, Perry voted foran amendment to the Commerce, Justice,
Science, and Related Agencies Appropriations Act of 2016 blocking funds to cities “The House also voted 227-198
for an amendment that would block certain federal funds to localities that refuse to report names to federal
immigration authorities. That’s become an issue in recent months as localities refused to participate in a federal
program that turns over the names of people picked up for crimes to federal immigration authorities.” the
amendment passed, 227 to 198. [HR 2578, Amendment #84, Vote #294, 6/3/15; Associated Press, 6/3/15]

Perry Voted For Amendment To Prevent DOJ From Using Its Funds To Defend President Obama’s
Executive Orders On Immigration In Pending Legal Battle. In June 2015, Perry voted for and amendment
preventing the Department of Justice from using its funds to defend President Obama’s executive orders on
immigration in a pending legal battle. “House Republicans just went after President Barack Obama’s executive
actions on immigration – again. The GOP-led chamber voted Wednesday to block the Justice Department from
being able to defend itself in a legal battle that has put Obama’s sweeping and controversial immigration actions on
hold. The measure, written by conservative immigration firebrand Rep. Steve King of Iowa, was an amendment to
the overall funding bill for DOJ. As he spoke about his measure, King noted that the House has voted multiple
times to restrain Obama’s legal authority on immigration and dismissed the actions as ‘unconstitutional executive
amnesty.’ Obama’s directive was the epicenter of a battle over Homeland Security, pushing the department’s
funding to the brink before Republicans capitulated on their demands to defund Obama’s actions.” The amendment
passed 222 to 204. [HR 2578, Vote #293, 6/3/15; On Agreeing to the Amendment, 6/3/15; Politico, 6/3/15]

Perry Voted Against Motion To Provide Funding For Library Of Congress To Remove The Term “Illegal
Aliens.” In June 2016, Perry voted against a motion that would “reduce funding for the Architect of the Capitol’s
capital construction and operations account by $200,000 and increase funding for Library of Congress salaries and
expenses by the same amount, with the aim of letting the Library of Congress replace the term ‘illegal aliens’ in
subject headings as it has planned.” The motion failed 170-237. [HR 5325, Vote #293, 6/10/16; CQ Floor Votes,
6/10/16]

Perry Voted For Removing Provision Encouraging Defense Department To Allow DREAMers To Serve In
Military. In May 2015, Perry voted for removing an amendment to the Defense Authorization bill that “would
encourage the Pentagon to consider allowing immigrants brought to the country as children to [serve in the
military].” [HR 1735, Vote #229, 5/14/15; NPR, 5/13/15]

    Headline: Alabama Media: “Rep. Mo Brooks amendment passes; keeps DREAMers out of military.”
    [Alabama Media, 5/14/15]

Perry Voted For Barring Funding To Modify Military Installations To Temporarily House Unaccompanied
Immigrant Children. In May 2016, Perry voted for for an amendment “that would bar use of appropriated funds to
modify military installations in the United States to temporarily house unaccompanied immigrant children.” The
amendment passed, 219-202. [HR 4974, Vote #222, 5/19/16]

Perry Voted For Authorizing Speaker Ryan To File An Amicus Curiae Brief On The House’s Behalf In A
Supreme Court Case About Obama’s Actions To Protect Undocumented Immigrants From Deportation. In
March 2016, Perry voted for a resolution that would “authorize the Speaker to file an amicus curiae – or ‘friend of
the court’ - brief on behalf of the House in a Supreme Court case challenging executive action over
immigration…The Supreme Court case centers on President Barack Obama’s executive action aimed to protect
       Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 718 of 834

                                                                 SCOTT PERRY Rese arch Book | 717

millions of undocumented immigrants from being deported.” The resolution passed 234-186. [H Res 639, Vote
#129, 3/17/16; CQ, 3/16/16]

Perry Voted For Blocking The Consideration Of Lofgren Amicus Brief Asserting President’s Authority To
Set Reasonable Priorities On Immigration Enforcement. In March 2016, Perry voted for blocking the
consideration of an amendment “to bring to the House Floor a resolution supporting the amicus brief filed by House
Democrats on March 8, 2016 that asserts the President’s legal authority to set rational enforcement priorities on
immigration.” The previous question carried, 234-181. A vote against the previous question would have allowed
the declaration of this presidential authority to be considered. [H Res 639, Vote #127, 3/17/16; Democratic Leader,
3/17/16]

Perry Voted For Bill Restarting Deportations Of Undocumented Families And DREAMers. In January 2015,
Perry voted for a federal funding bill providing $47.8 billion for Homeland Security in FY 2015. The bill also
included $12.6 billion for Customs and Border Protection, $6.3 billion for Immigration and Customs Enforcement,
$10 billion for the Coast Guard, and $10.8 billion for the Federal Emergency Management Agency. The bill
defunded President Obama’s executive action on immigration and ended a program that halted the deportation of
some illegal immigrants who came to the United States as children. “Democrats rallied against the bill, which
would fund the Department of Homeland Security (DHS) through September, after Republicans adopted a series of
contentious amendments that take aim at facets of Obama’s immigration policy. One of the amendments would
choke off funding for Obama’s executive action announced in November, which would allow some illegal
immigrants to stay in the country and obtain work permits. A second amendment would halt the Deferred Action
for Childhood Arrivals Program (DACA), which lifts deportation for some illegal immigrants who came to the
United States as children.” The bill passed 236 to 191. [HR 240, Vote #35, 1/14/15; The Hill, 1/14/15; CQ Floor
Votes, 1/14/15]

Perry Voted For Anti-Immigrant Amendment Putting Interests Of Legal Aliens Above Undocumented
Immigrants. In January 2015, Perry voted for an anti-immigrant amendment imploring the Obama Administration
to stop putting the interests of legal aliens behind those who arrived illegally. It also encouraged the U.S.
Citizenship and Immigration Services to use available funds to improve services and the benefits application
process for legal immigrants. The amendment was adopted 260 to 167. [HR 240, Amendment No. 5, Vote #33,
1/14/15; CQ Floor Votes, 1/14/15]

Perry Voted For Anti-Immigrant Amendment Discouraging Policies To Promote Hiring Of Undocumented
Immigrants. In January 2015, Perry voted for an anti-immigrant amendment imploring the Obama Administration
not to pursue policies making it economically advantageous to hire illegal immigrants. The amendment was
adopted 253-171. [HR 240, Amendment No. 4, Vote #32, 1/14/15; CQ Floor Votes, 1/14/15]

Perry Voted For Anti-Immigrant Amendment That Would Discourage Victims From Reporting Abuse. In
January 2015, Perry voted for an anti-immigrant amendment that purports to prioritize immigration enforcement
actions against illegal immigrants convicted of violent or sexually-oriented offenses. However, the Conference of
Catholic Bishops stated that this amendment “would discourage many [domestic violence] victims from reporting
abuse.” The amendment was adopted 278-149. [HR 240, Amendment No. 3, Vote #31, 1/14/15; Democratic Leader
Nancy Pelosi, Floor Remarks, 1/14/15; CQ Floor Votes, 1/14/15]

Perry Voted For Amendment To End Deferred Action For Childhood Arrivals. On January 24, 2015, Perry
voted for an amendment to the Department of Homeland Security funding bill that would end a program to suspend
the deportation of DREAMers. “A second amendment would halt the Deferred Action for Childhood Arrivals
Program (DACA), which lifts deportation for some illegal immigrants who came to the United States as children.”
The amendment was adopted 218 to 209. [HR 240, Vote #30, 1/14/15; The Hill 1/14/15]

Perry Voted For Amendment To Defund Immigration Executive Order. On January 14, 2015, Perry voted for
an amendment to defund President Obama’s executive action on immigration. “One of the amendments would
choke off funding for Obama’s executive action announced in November, which would allow some illegal
       Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 719 of 834

                                                                  SCOTT PERRY Rese arch Book | 718

immigrants to stay in the country and obtain work permits.” The amendment was adopted 237 to 190. [HR 240,
Vote #29, 1/14/15; The Hill, 1/14/15]

Perry Voted For Blocking Consideration Of Homeland Security Funding Bill Without Language Stopping
Immigration Changes. In January 2015, Perry voted for blocking consideration of a bill that “would prevent
Republicans from endangering national security and fund the Department of Homeland Security for the rest of the
year, bringing forward the bipartisan Homeland Security appropriations bill for a clean vote without Republicans’
anti-immigrant amendments.” The motion failed 242 to 181. A vote against the previous question would have
allowed the bill to be considered. [H Res 27, Vote #20, 1/13/15; 114th Previous Questions]

Jobs

Perry Voted For Blocking Consideration Of A Bill To Close The Tax Loophole That Encourages Companies
To Ship Jobs Overseas, And Give Them Tax Credits For Bringin Jobs Home. In December 2016, Perry voted
for the “Woodall, R-Ga., motion to order the previous question (thus ending debate and the possibility of
amendment) on the rule (H Res 949) that would provide for House floor consideration of the House amendment to
the Senate amendment to the bill (HR 2028) intended to serve as a legislative vehicle for a measure that would
make $1.07 trillion in continuing appropriations to fund government operations through April 28, 2017; and that
would provide for House floor consideration of the House amendment to the bill (S 612) intended to serve as a
legislative vehicle for a measure that would authorize $10 billion for new water projects for construction by the
Army Corps of Engineers.” According to the Democratic Leader’s office, “The Democratic Previous Question
would force an immediate vote on HR 2963, the Bring Jobs Home Act, to close the tax loophole that rewards
companies for moving jobs abroad, and encourage companies to move back home by providing tax credits equal to
20 percent of the cost associated with bringing jobs and business activities back to the United States.” The motion
passed 234 to 181. [H.Res. 949, Vote #617, 12/8/16; DemocraticLeader.gov, 12/8/16; CQ, 12/8/16]

Perry Voted For Blocking Consideration Of A Bill To Close The Tax Loophole That Encourages Companies
To Ship Jobs Overseas, And Give Them Tax Credits For Bringing Jobs Home. In December 2016, Perry voted
for the “Byrne, R-Ala., motion to order the previous question (thus ending debate and the possibility of
amendment) on the rule (H Res 944) that would provide for House floor consideration of the bill (HR 5143) that
would prohibit the United States from agreeing to any proposed international insurance standards until the
government would publicly publish the proposal. It would grant suspension authority on the legislative day of Dec.
8, 2016, and it would provide for House proceedings from Dec. 9, 2016, through Jan. 3, 2017.” According to the
Democratic Leader’s office, “The Democratic Previous Question would force an immediate vote on HR 2963, the
Bring Jobs Home Act, to close the tax loophole that rewards companies for moving jobs abroad, and encourage
companies to move back home by providing tax credits equal to 20 percent of the cost associated with bringing jobs
and business activities back to the United States.” The motion passed 231 to 178. [H.Res. 944, Vote #609, 12/7/16;
DemocraticLeader.gov, 12/7/16; CQ, 12/7/16]

Perry Voted Against Amendment That Would Strike Provision Turning Medicare Into Premium Support
System, Would Include Paid Sick Leave Provision. In April 2015, Perry voted against a motion to instruct that
would ask the House agree with the Senate in favoring paid sick leave and preventing Medicare from becoming a
voucher program. “In the House, Van Hollen, who’s running for Senate in the Old Line State, said he wants the
House to vote on at least two things: the right for workers to earn paid sick leave and another that would bar
Medicare from being turned into a voucher program, a GOP aspiration.” The motion failed 187 to 239. [H. Con
Res. 11, Vote #153, 4/14/15; Motion to Instruct Conferees, 4/14/15; Politico, 4/14/15]

Perry Voted For Blocking Consideration Of Career Education In Manufacturing. In February 2015, Perry
voted for to block consideration of a vote to provide career education in manufacturing to help students prepare for
21st century manufacturing jobs. The previous question carried, 242-176. A vote against the previous question was
to force the vote on career education in manufacturing. [H Res 70, Vote #54, 2/3/15; Democratic Leader – Previous
Questions, 2/3/15]
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 720 of 834

                                                                    SCOTT PERRY Rese arch Book | 719

Perry Voted Against Exempting Rules Resulting In Net Job Creation From Significant Delays. In January
2015, Perry voted against an amendment exempting rules resulting in net job creation from the bill’s burdensome
requirements. The amendment failed 247 to 178. [HR 185, Amendment No. 2, Vote #24, 1/13/15; CQ Floor Votes,
1/13/15]

Labor

Perry Voted For Delaying Implementation Of The Obama Administration’s Overtime Rule. In September
2016, Perry voted for the Regulatory Relief For Small Businesses, Schools, And Nonprofits Act that “would delay,
from Dec. 1, 2016, to June 1, 2017, implementation of a Labor Department overtime rules revision that `would
raise the income threshold under which workers are automatically eligible for overtime from an annual salary of
$23,660 to $47,476.” The bill passed 246 to 177. [H.R. 6094, Vote #574, 9/28/16; CQ, 9/28/16]

Perry Voted For Overturning President Obama’s Veto Of A Joint Resolution Nullifying The Department Of
Labor’s Fiduciary Rule. In June 2016, Perry voted for passage “over President Obama’s June 8, 2016 veto, of the
joint resolution that would disapprove and nullify the Labor Department’s April 2016 rule regarding standards for
individuals who provide retirement investment advice to act in the best interests of their clients. [H.J. Res. 88, Vote
#338, 6/22/16; CQ Floor Votes, 6/22/16]

Perry Voted For Prohibiting Use Of Funds On PLA Agreements. In May 2016, Perry voted for an amendment
that would “prohibit use of funds to implement an executive order related to project labor agreements and federal
construction projects.” The amendment failed, 209-216. [HR 4974, Vote #225, 5/19/16; CQ Floor Votes, 5/19/16]

Perry Voted For Prohibiting Using Appropriated Funds To Allow Solicitation Of Labor Organization
Membership in VA Facilities. In May 2016, Perry voted for against an amendment that “would prohibit
appropriated funds from being used to allow solicitation of labor organization membership in Veterans Affairs
Department facilities.” The amendment failed 200-225. [HR 4974, Vote #224, 5/19/16]

Perry Voted For An Amendment To Prevent Funds From The FAST Act From Being Used To Enforce
Prevailing Wage Requirements For Public Transportation Projects. In November 2015, Perry voted for an
amendment to prevent funds from the FAST Act from being used to enforce of prevailing wage requirements in
each state for public transportation projects. The amendment would have required “that none of the funds made
available by this Act may be used to implement, administer, or enforce the prevailing rate wage requirements of the
Davis-Bacon Act.” The amendment failed 188 to 238. [HR 22, Vote #602, 11/4/15; On Agreeing to the
Amendment, 11/4/15]

    Amendment Would Have Cut Off Federal Grant Funding To Implement, Administer Or Enforce
    Prevailing Wage Requirements. “Republicans and Democrats also sparred over an amendment sponsored by
    several Republicans including Rep. Steve King of Iowa, that would have cut off federal grant funding to
    implement, administer or enforce the prevailing wage requirements of the Davis-Bacon Act. His amendment
    was rejected 188-238.” [Congressional Quarterly News, 11/5/15]

Perry Voted For Providing For A Second Vote To Allow Workers At Businesses With 15 Or More
Employees To Ear Up To 7 Sick Days Each Year. In November 2015, Perry voted for a motion to “give
Republicans a second chance in two weeks to vote on the Healthy Families Act, which would allow workers in
businesses with 15 or more employees to earn up to seven job-protected sick days each year.” The previous
question was agreed to, 241 to 183. A vote against the previous question would have allowed the amendment to be
considered. [H Res 512, Vote #597, 11/4/15; Democratic Leader, 11/4/15]

Perry Voted For Blocking Consideration Of Allowing Workers In Businesses With 15 Or More Employees
To Accrue Up To Seven Sick Days A Year. In October 2015, Perry voted for consideration of H. Res. 491, an
ordering of the previous question on HR 1090 to call for an immediate vote on the Healthy Families Act. “The
Democratic Previous Question on the Rule providing for the consideration of H.R. 1090, So-Called ‘Retail Investor
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 721 of 834

                                                                    SCOTT PERRY Rese arch Book | 720

Protection Act,’ would call for an immediate vote on the Healthy Families Act, which would allow workers in
businesses with 15 or more employees to earn up to seven job-protected sick days each year.” The previous
question carried 242 to 185. [H.Res.491, Vote #570, 10/27/15; Democratic Previous Question, HR 1090, 10/27/15]

    Huffington Post: Healthy Families Act “Would Allow Workers At Larger Employers To Accrue Up To
    Seven Sick Days Per Years.” “To address the private sector, Obama will begin stumping for the Healthy
    Families Act, a Democratic proposal in Congress that would allow workers at larger employers to accrue up to
    seven sick days per year. Such laws tend to draw heavy opposition from employer lobbies, and the proposal is
    all but certain to fail while Republicans control both the House and Senate.” [Huffington Post, 1/14/15]

Perry Voted Against Prohibiting Funding To Contractors Who Violate The Fair Labor Standards Act. In
June 2015, Perry voted against a prohibition on the “use of funds for contractors that willfully and repeatedly
violate the Fair Labor Standards Act. The prohibition would last for five years.” The amendment failed, 187-242.
[HR 1735, Vote #354; CQ Floor Votes, 6/11/15]

Perry Voted Against Amendment To Prohibit Contracts Be Awarded To Employers That Have Previously
Violated The Fair Labor Standards Act. In June 2015, Perry voted against an amendment to the FY16
Transportation-HUD Appropriations bill that would bar funds from being used to enter into a contact with any
individual who has willfully or repeatedly violated the Fair Labor Standards Act. The amendment was rejected by a
vote of 182-243. [HR 2577, Vote #324, 6/9/15; Congressional Record, 6/9/15]

Perry Voted For Prohibiting Enforcement Of Prevailing Wage Requirements On VA Construction Projects.
In April 2015, Perry voted for an amendment that would prohibit using funds for the enforcement of prevailing
wage requirements laid out by the Davis-Bacon Act. The Davis-Bacon Act requires contracts working on federally
funded construction projects to pay workers the prevailing wage in whichever jurisdiction a construction project is
taking place. The amendment failed to pass 186 to 235. [HR 2029, Vote #191; On Agreeing to the Amendment,
4/30/15]

Perry Voted For Preventing VA Employees From Performing Union Related Activities While On The Job. In
April 2015, Perry voted for an amendment that would prevent VA employees from performing union related
activities while on the job. The amendment’s sponsor, Rep. Jody Hice (GA-10) claimed that the practice known as
official time wastes taxpayer dollars and said “The Department of Veterans Affairs is one of the agencies with the
most egregious use of official time. This agency is singlehandedly responsible for almost one-third of all the
reported official time usage in the entire Federal Government.” The amendment failed to pass 190 to 232. [HR
2029, Vote #190; On Agreeing to the Amendment, 4/30/15; Congressional Record, 4/29/15]

Perry Voted Against Amendment To Prohibit Use Of Federal Funds For Contracts With Employers Who
Have Previously Violated The Fair Labor Standards Act. In April 2015, Perry voted against an amendment that
would have prohibited the use of federal funds for contracts with employers who have previously violated the Fair
Labor Standards Act. The amendment failed to pass 186 to 237. [HR 2029, Vote #189; On Agreeing to the
Amendment, 4/30/15]

Perry Voted For Blocking Implementation Of Union Election Rules Set By NLRB. In March 2015, Perry voted
for blocking new election rules the National Labor Relations Board put in place for union elections. “The National
Labor Relations Board’s new rules governing representation elections went into effect April 14. The rules block
certain litigation ahead of union certification elections, set new timelines for pre-election and postelection hearings,
allow parties to file documents electronically and require employers to disclose employees’ phone numbers and
email addresses to union organizers. The NLRB and unions say the new rules modernize regulations and delay
frivolous lawsuits.” The resolution passed 232 to 186. [S J Res 8, Vote #128, 3/19/15; CQ News, 4/30/15]

    Obama Said He Would Veto Measure. The measure “is highly unlikely to become law, as the White House
    has vowed to veto the measure.” [International Business Times, 3/19/15]
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 722 of 834

                                                                    SCOTT PERRY Rese arch Book | 721

LGBT

Perry Voted Against Fiscal Year 2017 Energy-Water Appropriations Bill Appropriating $37.4 Billion
Towards Army Corps Of Engineers, Department Of Energy And Nuclear Weapons Programs. In May 2016,
Perry voted against Passage of the bill that would provide $37.4 billion in fiscal 2017 to fund the Energy
Department, the Army Corps of Engineers and the Interior Department’s Bureau of Reclamation. It would provide
$30.1 billion for the Energy Department, of which $12.9 billion would be designated for the National Nuclear
Security Administration. It also would provide $6.1 billion for the Army Corps of Engineers and $1.1 billion for the
Bureau of Reclamation. As amended, the measure would prohibit use of funds to buy heavy water from Iran or in
contravention of an executive order that prohibits federal contractors from discriminating based on sexual
orientation or gender identity, except as required under the First Amendment, the Fourteenth Amendment and
Article I of the Constitution. The bill was rejected by a vote of 112-305. [HR 5055, Vote #266, 5/26/16; CQ Floor
Votes, 5/26/16]

    Headline: “Key House Spending Bill Fails Over LGBT Controversy.” “The House on Thursday failed to
    pass its annual spending bill funding water and energy programs after a contentious debate over rights for
    LGBT federal workers. Republicans came under pressure after a bipartisan amendment was attached to the bill
    that protected federal workers from being fired on the basis of sexual discrimination or gender identity.” [CNN,
    5/26/16]

Perry Voted For Amendment To Give Religious Institutions An Exemption From Protecting LGBT Workers
From Discrimination. In May 2016, Perry voted for an amendment that would prohibit use of funds made
available by the bill in contravention of a law that prohibits the government from substantially burdening the free
exercise of religion, an executive order related to faith based organizations, or certain provisions of the Civil Rights
Act or the American Disabilities Act related to religious groups. The amendment was adopted in Committee of the
Whole by a vote of 233-186. [HR 5055, Vote #259, 5/25/16; CQ Floor Votes, 5/25/16]

Perry Voted Against Amendment Prohibiting Federal Contractors From Discriminating On The Basis Of
Sexual Orientation Or Gender Identity. In May 2016, Perry voted against an amendment that would “bar federal
contractors from government work if they discriminate against the lesbian, gay, bisexual and transgender (LGBT)
community.” The amendment was adopted in Committee of the Whole, 223-195. [HR 5055, Vote #258, 5/25/16;
Reuters, 5/26/16]

    Headline: Politico: “Ban On LGBT Discrimination Finally Clears House.” “The House late Wednesday
    night passed a spending bill amendment that would ban federal contractors who discriminate against lesbian,
    gay, bisexual, or transgender people, putting into law a 2014 executive order. Rep. Sean Patrick Maloney (D-
    N.Y.) had attempted to attach a similar amendment to a Veterans Affairs appropriations bill last week, but
    House Republican leaders held the vote open and persuaded enough members to change their votes to defeat
    the measure. But on Wednesday, Maloney’s measure passed in a 223-195 vote as an amendment to an energy
    and water spending bill. [Politico, 5/26/16]

Perry Voted For Amendment to Protect North Carolina From Losing Federal Funding After It Passed Anti-
Transgender Bathroom Law. In May 2016, Perry voted for an amendment “which prohibits the Obama
administration from blocking North Carolina from receiving federal funds in retaliation to its transgender bathroom
law. “ The amendment was adopted in Committee of the Whole by a vote of 227-192. [HR 5055, Vote #255,
5/25/16; Roll Call, 5/26/16]

Perry Voted Against Prohibiting Federal Contractors From Discriminating Based On Sexual Orientation. In
May 2016, Perry voted against an amendment “that would bar use of appropriated funds in contravention of an
executive order that prohibits federal contractors from discriminating based on sexual orientation or gender
identity.” The amendment failed, 212-213. [HR 4974, Vote #226, 5/19/16]
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 723 of 834

                                                                   SCOTT PERRY Rese arch Book | 722

    House Republicans Voted Down Maloney Amendment By One Vote Margin After Several Republicans
    Switched Votes At Last Minute. “It was an unruly scene on the floor with Democrats chanting, ‘Shame!’ after
    GOP leaders barely muscled up the votes to reject, 212-213, an amendment by Rep. Sean Patrick Maloney (D-
    N.Y.) that would have effectively barred federal contractors from getting government work if they discriminate
    against the LGBT community. At one point, a monitor in the House gallery showed there were 217 votes
    supporting the legislation, eliciting cheers of joy from Democrats who thought the measure might actually pass.
    But over the course of about 10 minutes, those votes suddenly dropped one by one to 212 — and the
    amendment failed.” [Politico, 5/19/16]

Perry Voted Against A Motion Striking Language Barring Religious Organizations Contracting With
Federal Government From Discriminating Against LGBT Individuals. In May 2016, Perry voted against a
motion that would “strike section 1094 of the bill, which would allow religious organizations contracting with the
federal government to discriminate against LGBT individuals whom they may employ, in blatant violation of
President Obama’s Executive Order prohibiting federal contractors discriminating against LGBT people in
employment.” The motion failed, 181-243. [HR 4909, Vote #215, 5/18/16; Democratic Leader MTRs]

Perry Voted Against Protecting LGBT Schoolchildren Against Discrimination In D.C. Voucher Program. In
April 2016, Perry voted against a motion that would amend the SOAR Act to require D.C.’s voucher program to
prohibit schools from discriminating against LGBT students. The motion “would codify exclusion from the bill’s
private school voucher program any eligible entity or school that discriminates against program participants or
applicants on the basis of “actual or perceived sexual orientation or gender identity.” The motion failed, 167 to 228.
[H Res 4901, Vote #178; CQ BillTrack, 4/29/16]

Perry Voted Against Preventing Discrimination Based On Sexual Orientation Or Gender Identity. In January
2016, Perry voted against a motion that would “exempt from the bill’s provisions any rule that prohibits
discrimination by federal contractors or subcontractors on the basis of sex, sexual orientation, or gender identity.”
The motion to recommit failed, 178-239. [HR 1155, Vote #19, 1/7/16; CQ Floor Votes, 1/7/16]

National Security & Terrorism

Perry Voted For Prohibiting The Export-Import Bank From Financing Entities Designated As State
Sponsors Of Terrorism. In November 2015, Perry voted for an amendment, “that would prohibit the Export-
Import Bank from providing financing to an entity designated a state-sponsor of terrorism by the secretary of
State.” The amendment failed 183-244. [HR 22, Vote #614, 11/4/15; CQ, accessed 1/7/16]

Perry Voted For FY2017 Funding For Intelligence Agencies Which Included $560 Million In Funding And
Require A Declassification Review Of Intelligence Reports Related To Released Guantanamo Bay Detainees.
In November 2016, Perry voted for the “Nunes, R-Calif., motion to suspend the rules and pass the bill that would
authorize classified amounts of funding for fiscal 2017 for 16 U.S. intelligence agencies and intelligence-related
activities of the U.S. government, including the Office of the National Intelligence Director, the CIA and the
National Security Agency, as well as foreign intelligence activities of the Defense Department, FBI, State
Department, Homeland Security Department and other agencies. The measure would authorize $560 million for the
Intelligence Community Management Account in fiscal 2017 and would also require the Director of National
Intelligence to conduct a prompt declassification review of certain intelligence reports related to released or
transferred Guantanamo Bay detainees and make such reports available to the public once declassified.” The
motion passed 390 to 30. [H.R. 6393, Vote #593, 11/30/16; CQ, 11/30/16]

Perry Voted For Shifting Funding For The National Human Trafficking Resource Center Hotline From
HHS To The Department Of Justice. In November 2016, Perry voted for the “Goodlatte, R-Va., motion to
suspend the rules and pass the bill that would require that grant funding for the National Human Trafficking
Resource Center’s hotline be provided by the Health and Human Services Department instead of the Justice
Department.” The motion passed 399 to 0. [H.R. 5422, Vote #588, 11/29/16; CQ, 11/29/16]
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 724 of 834

                                                                   SCOTT PERRY Rese arch Book | 723

Perry Voted For Overriding President Obama’s Veto And Narrowing The Immunity Of Foreign States
From U.S. Lawsuits By Victims Of Terrorist Attacks. In September 2016, Perry voted for “Passage, over
President Obama’s Sept. 23, 2016, veto, of the bill that would narrow the immunity of foreign states and their
employees from U.S. lawsuits by victims of terrorist acts. U.S. courts could hear cases involving claims against a
foreign state for death, damage or physical injury that occur inside the United States due to terrorism and acts of a
foreign state or its employees. Jurisdiction would not apply to acts of “mere negligence.” The bill also would allow
federal courts to impose liability on individuals who help commit acts of international terrorism against U.S.
nationals. The bill would apply to civil actions that arise from injuries on September 11, 2001, or later.” The bill
passed (thus enacted into law), 348 to 77. [S 2040, Vote #564, 9/28/16; CQ, 9/28/16]

    S 2040 Allowed Survivors And Victims Of The September 11 Terrorist Attacks To Sue Saudi Arabia.
    “The president had vetoed the legislation Friday because he said the bill — known as the Justice Against
    Sponsors of Terrorism Act, or JASTA — would infringe on the president’s ability to conduct foreign policy. It
    was the 12th veto of his presidency. But after an intense push by 9/11 survivors and families of victims who
    want to sue Saudi Arabia based on claims the country played a role in the 2001 terror attacks, even Obama’s
    Democratic allies on Capitol Hill voted to override his veto.” [USA Today, 9/28/16]

Perry Voted Against An Amendment That Would Require The President To Notify Congress Before Making
A Payment To Any Government That Qualifies As A State Sponsor Of Terrorism. In September 2016, Perry
voted against a “Engel, D-N.Y., substitute amendment that would require the president to notify Congress at least 5
days prior to making a payment to North Korea or any government that would qualify as a state sponsor of
terrorism. The amendment would require the president to publish a list of such payments that were made during the
180-day period prior to the bill’s enactment and would require the president to report to Congress on all claims
pending before the Iran-United States Claims Tribunal.” The amendment failed 176 to 238. [HR 5931, Vote #553,
9/22/16; CQ, 9/22/16]

Perry Voted For The Establishment Of A Grant Program To Train Emergency Responders To Prevent,
Prepare And Respond To Terrorist Scenarios In Metropolitan Areas. In September 2016, Perry voted for a
“McCaul, R-Texas, motion to suspend the rules and pass the bill that would establish a grant program within the
Homeland Security Department for the purpose of training emergency response providers to prevent, prepare for
and respond to likely terrorist scenarios in major metropolitan areas. The bill would authorize $39 million annually
through 2022 for such grants, for which law enforcement, firefighters, or emergency medical service providers in
Urban Area Security Initiative jurisdictions would be eligible recipients.” The motion was agreed to 395 to 30. [HR
5859, Vote #537, 9/21/16; CQ, 9/21/16]

Perry Voted Against Against A Motion That Would Add An Exception For The Rules To Decrease The
Vulnerability Of The Public To A Terrorist Attack. In September 2016, Perry voted against a “Thompson, D-
Miss., motion to recommit the bill to the House Judiciary Committee with instructions to report it back immediately
with an amendment that would exempt rules related to protecting against national security threats from the bill’s
requirement that federal rules that would have an economic impact of $1 billion or more per year have
implementation postponed until all related legal challenges would be completed.” According to the Democratic
Leader’s office, “Democrats’ Motion to Recommit would stop Republicans’ latest special interest bill from
endangering the lives of Americans by exempting from the provisions of the legislation any rules that pertain to
protecting the nation against security threats.” The motion failed 182 to 240. [HR 3438, Vote #534, 9/21/16; CQ,
9/21/16, Democratic Leader, 9/21/16, Congress.Gov, 9/21/16]

Perry Voted For Passage Of A Bill Prohibiting Transfer Of Guantanamo Detainees. In September 2016, Perry
voted for “passage of the bill that would prohibit the transfer or release of any Guantanamo detainee to or within
the United States, its territories, or to any foreign country through Jan. 21, 2017. The prohibition would end prior to
that date if an act authorizing appropriations for military activities of the Department of Defense for fiscal 2017 is
enacted into law.” The bill was passed, 244 to 174. [HR 5351, Vote #520, 9/15/16; CQ Floor Vote, 9/15/16]
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 725 of 834

                                                                  SCOTT PERRY Rese arch Book | 724

Perry Voted For Prohibiting Transfer Of Guantanamo Bay Detainees. In September 2016, Perry voted for
motion to order the previous question (thus ending debate and the possibility of amendment) on the rule (H Res
863) that would provide for House floor consideration of the bill (HR 5351) that would prohibit the transfer or
release of any Guantanamo detainee to or within the United States, its territories, or to any foreign country, and
would provide for House floor consideration of the bill (HR 5226) that would require federal agencies to maintain
detailed online databases of regulatory actions taken and pending before the agency.” The motion was agreed to
232 to 172. [H RES 863, Vote #505, 9/14/16; CQ Floor Vote, 9/14/16]

Perry Voted Against Expanding The Range Of Suspected Illegal Activities Covered By The Patriot Act. In
July 2016, Perry voted against “Fitzpatrick, R-Pa., motion to suspend the rules and pass the bill that would expand
the existing ‘safe harbor’ for disclosing customer information between financial institutions registered with the
Treasury Department’s Financial Crimes Enforcement Network. The measure would expand the range of suspected
illegal activities covered by the Patriot Act and would require a study to determine the appropriate level of
information sharing with foreign subsidiaries or headquarters of U.S. banking operations.” The motion was rejected
229-177. [HR 5606, Vote #403, 7/11/16; CQ Floor Votes, 7/11/16]

Perry Voted For The Motion To Suspend The Rules To Pass A Bill Requiring Homeland Security To Create
A Strategic Plan To Work With Technology Developers To Address Homeland Security Needs. In June 2016,
Perry voted for a motion to “suspend the rules and pass the bill that would require the Homeland Security
Department to create a strategic plan to work with technology developers and firms to address homeland security
needs. It also would allow the department to have offices in areas with high concentrations of “innovative and
emerging” technology firms.” The motion passed 347-8. [HR 5389, Vote #336, 6/21/16; CQ Floor Votes, 6/21/16]

Perry Voted For Suspending The Rules To Pass A Bill Requiring Homeland Security To Research And
Develop Cybersecurity Technologies. In June 2016, Perry voted for a motion to “suspend the rules and pass the
bill that would require the Homeland Security Department to support research and development on cybersecurity
technologies. The research would need to advance development of more secure information systems, create
technologies for detecting cyberattacks and establish recovery methods.” The motion passed 351-4. [HR 5388, Vote
#335, 6/21/16; CQ Floor Votes, 6/21/16]

Perry Voted For Passing The Department Of Homeland Security Authorization And Training State And
Local Law Enforcement To Counter Extremism And Terrorism. In June 2016, Perry voted for a “motion to
suspend the rules and pass the bill that would authorize the Homeland Security Department to train state and local
law enforcement at fusion centers as part of the department’s efforts to counter violent extremism and terrorism. It
also would codify and expand the Counterterrorism Advisory Board and require the department to incorporate
testimonials of former extremists and their friends and families as part of the department’s efforts to combat
terrorist recruitment in the United States.” The motion passed 402-15. [HR 5471, Vote #333, 6/16/16; CQ Floor
Votes, 6/16/16]

Perry Voted For The Fiscal 2017 Defense Appropriations Bill. In June 2016, Perry voted for passage for the
2017 Defense Appropriations bill, which “would provide $575.8 billion in discretionary funding for the Defense
Department in fiscal 2017. The total would include $517.1 billion in base Defense Department funding subject to
spending caps. It also would include $58.6 billion in overseas contingency operations funding, of which $15.7
billion would be used for non-war base budget purposes. The bill would provide approximately $209.2 billion for
operations and maintenance, approximately $120.8 billion for procurement, approximately $70.8 billion for
research and development and $132.6 billion for military personnel, including a 2.1 percent pay raise. It also would
provide roughly $34.3 billion for defense health programs. As amended, the measure would prohibit use of funds to
survey or assess potential locations in the United States to house Guantanamo Bay detainees. Also as amended, it
would prohibit use of funds to modify military installations in the United States to provide temporary housing for
unaccompanied immigrant children.” The bill passed 282-138. [HR 5293, Vote #332, 6/16/16; CQ Floor Votes,
6/16/16]
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 726 of 834

                                                                  SCOTT PERRY Rese arch Book | 725

Perry Voted Against Reducing Total Defense Appropriations By One Percent, Except For Funding For
Personnel, Defense Health Program, And Overseas Contingency Operations. In June 2016, Perry voted against
an “amendment that would reduce the total amount of appropriations that would be made available by the bill by
one percent, except for funding for military personnel, the Defense Health Program account and overseas
contingency operations.” The amendment failed 69-351. [HR 5293, Vote #331, 6/16/16; CQ Floor Votes, 6/16/16]

Perry Voted For Prohibiting The Use Of Funds To Pay Salaries Or Expenses For The Special Envoy Or
Principal Director At Guantanamo. In June 2016, Perry voted for an amendment “that would prohibit use of
funds to pay salaries or expenses for the offices of the special envoy for Guantanamo detention closure or the
principal director for detainee policy.” The amendment passed 226-194. [HR 5293, Vote #324, 6/16/16; CQ Floor
Votes, 6/16/16]

Perry Voted For Prohibiting War Funds From Being Used For Anything Other Than Contingency
Operations. In June 2016, Perry voted for amendment “that would prohibit war funds from being used for anything
other than contingency operations as defined in law.” The amendment failed 112-306. [HR 5293, Vote #323,
6/16/16; CQ Floor Votes, 6/16/16]

Perry Voted For Prohibiting The Use Of Funds To Conduct Warrantless Surveillance Of Americans’ Digital
Communications When Data Crosses The Border. In June 2016, Perry voted for an amendment that “would
prohibit use of funds to conduct warrantless surveillance of Americans’ digital communications when the data
crosses the U.S. border. It also would prohibit use of funds by the CIA and the National Security Agency to request
companies to alter their products to allow electronic surveillance.” The amendment failed 198-222. [HR 5293, Vote
#321, 6/16/16; CQ Floor Votes, 6/16/16]

    Privacy Advocates “Lost A Battle” To Ban Warrantless Surveillance Of Americans’ Electronic
    Communications And From Forcing Tech Companies To Build “Backdoors” Into Encrypted Devices.
    “Privacy rights advocates in the House lost a battle Thursday to ban warrantless surveillance of Americans’
    electronic communications and prevent the government from forcing tech companies to build ‘backdoors’ into
    encrypted smartphones and other devices. The House voted to defeat legislation by Reps. Thomas Massie, R-
    Ky., and Zoe Lofgren, D-Calif., after opponents argued that it would make it tougher for the FBI to stop
    terrorists such as the gunman who committed the mass shootings in Orlando on Sunday.” [USA Today, 6/6/16]

Perry Voted Against An Amendment To Allow Prisoners To Be Transferred Out Of Guantanamo Bay. In
May 2016, Perry voted against an amendment to remove provisions from the National Defense Authorization Act
that prohibits “transferring prisoners held at the military prison at Guantanamo Bay, Cuba, to the U.S. and building
a facility in the U.S. to hold them.” The amendment failed, 163 to 259. [HR 4909, Vote #204, 5/18/16; Politico,
5/17/16]

Perry Voted For To Block A Vote On The Secure Refugee Process Act. In November 2015, Perry voted for to
block a vote “on the House Democrats’ tough alternative refugee legislation, the Secure Refugee Process Act.” The
Secure Refugee Process Act would have required the Secretary of Homeland Security and five federal agencies to
verify the identity of all refugee applicants and would have required the Secretary of Homeland Security to certify
that all relevant Federal immigration laws had been complied with. The Previous Question passed in the House, 243
- 182. [H Res 531, Vote #638, 11/19/15; Previous Question, 11/19/15; Democratic Homeland Security Committee
Staff, 2/2/16]

Perry Voted For Increasing Visa Requirements On Individuals From Syria, Iran, Sudan, And Iraq. In
December 2015, Perry voted for to “suspend the rules and pass the bill that would prohibit individuals who have
been to specified nations, including Syria, Iran, Sudan, and Iraq, from entering the United States unless they were
interviewed by U.S. officials and obtained a regular visa, even if the individuals arrived from countries that
participate in the Visa Waiver Program. The bill would also update requirements for countries to participate in the
Visa Waiver Program; would require fraud-resistant electronic passports, biographic and biometric information;
and would require participation in the program’s electronic collection of information on all additional countries
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 727 of 834

                                                                   SCOTT PERRY Rese arch Book | 726

where an applicant has or had citizenship.” The bill passed 407-19. [HR 22, Vote #679, 12/8/15; CQ Floor Votes,
12/8/15]

    The New Restrictions Would Deny Individuals Who Qualify For Visa-Free Entry If They Have Visited
    Iraq, Syria, And Other Terror Hotspot Countries. “Under the legislation, citizens from countries that
    qualify for the program would be denied visa-free entry to the U.S. if they have visited Iraq, Syria or other
    countries deemed to be terror hotspots in the last five years, or if they are citizens of those countries. Those
    individuals would instead have to pass through a more stringent security process.” [The Hill, 12/8/15]

Perry Voted Against The FY16 Intelligence Authorization Act. In December 2015, Perry voted against a motion
to suspend the rules and pass the Intelligence Authorization Act for Fiscal Year 2016 to “authorize appropriations
for fiscal year 2016 for intelligence and intelligence-related activities, including the Office of the Director of
National Intelligence (DNI), the Central Intelligence Agency (CIA), the National Security Agency (NSA), the
Federal Bureau of Investigation (FBI), the Department of Defense, the Department of State, and the Department of
Homeland Security. The bill would provide authorizations for fighting terrorism, activities in Iraq and Afghanistan,
countering the proliferation of weapons of mass destruction, investments in information technology enterprises,
surveillance and reconnaissance, and cyber defense. The classified annex, which specifies the funding levels and
personnel ceilings for each intelligence program, is only available to members.” The motion was agreed to by a
vote of 364-58. [H R 4127, Vote #649, 12/1/15; CQ Floor Votes, 12/1/15]

Perry Voted For To Place Onerous Restrictions On Syrian Refugee Resettlement Program. In November
2015, Perry voted for the American SAFE Act, “legislation that would in effect halt the resettlement of refugees
from Syria and Iraq [to the United States] … The House bill would require leaders of the nation’s security
apparatus — the director of national intelligence and the heads of the Department of Homeland Security and the
FBI — to certify that refugees who are admitted pose no security threat. The White House, which has proposed
admitting at least 10,000 refugees to the U.S. this fiscal year from war-torn Syria, said the House bill creates
‘unnecessary and impractical requirements,’ noting the current screening process is rigorous and takes up to 24
months. Critics say the legislation would essentially shut down the program.” The bill passed by a vote of 289-137.
[H R 4038, Vote #643, 11/19/15; Los Angeles Times, 11/19/15]

Perry Voted Against Removing Requirement For FBI Director – In Addition To DHS Secretary – To Certify
Each Syrian Refugee Is Not A Security Risk From Harsh Refugee Overhaul Bill. In November 2015, Perry
voted against a motion to recommit the American SAFE Act to the Committee on the Judiciary with instructions to
report back to the House with an amendment that would “require the secretary of Homeland Security to verify the
identities and biographic information of Iraqi and Syrian refugees and certify that the individual is not a threat to
the security of the United States, but would not require that the director of the Federal Bureau of Investigation and
the director of National Intelligence conduct background checks or concur in this certification.” The motion was
rejected by a vote of 180-244. [H R 4038, Vote #642, 11/19/15; CQ Floor Votes, 11/19/15]

Perry Voted Against Fiscal Year 2016 Intelligence Authorization Act. In June 2015, Perry voted against the
Intelligence Authorization Act. Rep. Adam Schiff, ranking member on the Select Committee on Intelligence said in
a release, “several issues remain unresolved, causing me to vote against the bill. It was my hope that we would
have been able to strip restrictions on closing the Guantanamo Bay prison and preclude the use of OCO funds to
augment the artificial budget caps set for national security, but unfortunately, we were not able to do so. I will
continue to work hard to fix these issues as this bill progresses — the American people deserve nothing less.” The
bill passed 247 to 178. [HR 2596, Vote #369, 6/16/15; Permanent Select Committee on Intelligence – Democratic
Office, 6/16/15]

Perry Voted Against Motion To Require Communication Across The National Intelligence Community To
Increase Airport And Cyber Security. In June 2015, Perry voted against a motion that would add language to the
Intelligence Authorization Act to “deter terrorist attacks, and strengthen America’s cybersecurity by requiring
intelligence agencies to share with the Transportation Safety Administration the latest info on terrorist attempts to
thwart airport security and who’s on the terrorist watch list; and foil and counter state-sponsored cyberattacks by
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 728 of 834

                                                                   SCOTT PERRY Rese arch Book | 727

China, Russia, and others that resulted in OPM hacks, and theft of personal health information of 80 million
Americans from Anthem Health and Blue Cross Blue Shield.” The motion failed 183 to 240. [HR 2596, Vote #368,
6/16/15; Democratic Leader, 6/16/15]

Perry Voted Against Amendment To Remove Additional Restrictions On The Closure Of Guantanamo Bay.
In June 2015, Perry voted against an amendment that would strike four sections of the Intelligence Authorization
Act which add new restrictions to prevent the Obama Administration from closing the Guantanamo Bay Detention
Camp. The amendment failed 176 to 246. [HR 2596, Vote #367, 6/16/15; CQ Floor Votes, 6/16/15]

Perry Voted For Ending Backdoor Surveillance Of Americans. In June 2016, Perry voted for restricting the use
of “funds to query a collection of foreign intelligence information acquired under Section 702 of the Foreign
Intelligence Surveillance Act of 1978 using a United States person identifier. The amendment also would bar use of
funds by the National Security Agency or the Central Intelligence Agency to mandate that a company alter products
or services to permit electronic surveillance of users, except for mandates or requests authorized under the
Communications Assistance for Law Enforcement Act.” The amendment passed, 255-174. [HR 2685, Vote #356;
CQ Floor Votes, 6/11/15]

    Amendment Would End Spying On American Citizens Whose Data Was Incidentally Collected During
    Foreign Surveillance. “The House passed legislation Thursday that would prevent the NSA from spying on
    American citizens whose data was incidentally collected during foreign dragnets, marking the second year in a
    row that the lower chamber has put the kibosh on backdoor domestic spying. Sponsored by Reps. Thomas
    Massie, R-Ky., and Zoe Lofgren, D-Calif., the amendment to the Department of Defense spending bill was
    approved in a 255-174 vote across party lines.” [Intercept, 6/12/15]

Perry Voted For Prohibiting Funding For Defense Counsel For Foreign Detainees At Guantanamo Bay. In
June 2015, Perry voted for an amendment to “prohibit use of funds to provide for defense counsel for any foreign
detainee at the Guantanamo Bay, Cuba, detention facility.” The amendment failed, 133-297. [HR 2685, Vote #355;
CQ Floor Votes, 6/11/15]

Perry Voted Against Striking Prohibition On Funds Being Used To Transfer Detainee From Guantanamo
Bay To Home Country Or Any Other Foreign Country. In June 2015, Perry voted againstan amendment “that
would strike section 8102 of the bill, which bars funds from being used to transfer any individual detained at U.S.
Naval Station, Guantanamo Bay, Cuba to the custody or control of the individual’s home country or any other
foreign country except in accordance with the fiscal 2014 defense authorization act.” The amendment was rejected,
181-251. [CQ Floor Votes, 6/10/15; HR 2685, Vote #338, 6/10/15]

Perry Voted Against Striking Prohibition On Funds To Construct Any Facility In U.S. To House
Guantanamo Detainees. In June 2015, Perry voted againstan amendment “that would strike section 8101 of the
bill, which bars funds from being used to construct, acquire or modify any facility in the United States, or its
territories, to house Guantanamo Bay detainees for purposes of imprisonment.” The amendment was rejected, 173-
259. [CQ Floor Votes, 6/10/15; HR 2685, Vote #337, 6/10/15]

Perry Voted Against Striking Prohibition On Funds Being Used To Transfer Guantanamo Bay Detainees To
the U.S. In June 2015, Perry voted againstan amendment “that would strike section 8100 of the bill, which bars
funds from being used to transfer or release within the United States, or its territories, Khalid Sheikh Mohammed or
any other detainee held at U.S. Naval Station, Guantanamo Bay, Cuba.” The amendment was rejected, 174-257.
[HR 2685, Vote #336, 6/10/15; CQ Floor Votes, 6/10/15]

Perry Voted Against Amendment For Banning The Transfer Or Release Of Prisoners From Guantanamo
Bay. In June 2015, Perry voted against an amendment to the Commerce, Justice, Science, and Related Agencies
Appropriations Act, that would “strike section 527 from the bill which prohibits use of funds to transfer, release, or
assist in the transfer or release to or within the U.S., its territories, or possessions Khalid Sheikh Mohammed or any
other detainee who is not a U.S. citizen or a member of the Armed Forces of the U.S. and is or was held on or after
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 729 of 834

                                                                   SCOTT PERRY Rese arch Book | 728

June 24, 2009, at the U.S. Naval Station, Guantanamo Bay, Cuba, by the Department of Defense.” The amendment
failed 170-256. [HR 2578, Vote #276, 6/3/15]

Perry Voted Against Amendment To Include Border Security Activities In Preferred Applications For
Defense Department Property Transfers. In May 2015, Perry voted against an amendment that would “amend
current law to include border security activities to the list of preferred applications the Defense Department
considers when transferring excess property to other federal agencies.” The amendment was adopted, 253 to 166.
[H.R. 1735, Vote #232, 5/14/15; CQ Floor Votes, 5/14/15]

Perry Voted Against Closing Guantanamo Bay Detention Camp By 2017. In May 2015, Perry voted against “a
framework for closing the detention facility at Guantanamo Bay, Cuba, by Dec. 31, 2017. The amendment would
remove restrictions in the bill against transferring Guantanamo Bay, Cuba detainees to the U.S., constructing or
modifying any facility in the U.S. to house a Guantanamo Bay detainee, and transferring detainees to a combat
zone.” The amendment failed, 174-249. [HR 1735, Vote #231; CQ Floor Votes 5/14/15]

    Measure Would Have Maintained Current Ban Against Transferring Detainees To The US And
    Prohibiting Facilities To House Detainees On US Soil. “The legislation maintains the current ban against
    transferring Guantánamo Bay detainees to the U.S. It also prohibits building facilities to house detainees on
    U.S. soil.” [The Hill, 5/14/15]

Perry Voted For Increasing Restrictions On Transferring Guantanamo Detainees To The U.S. & Forbid
Building New Facilities On Us Soil. In May 2015, Perry voted for “lengthen[ing] to two years the bill’s
restrictions on the transfer of detainees from Guantanamo Bay, Cuba to the U.S. and on construction or
modification of facilities in the U.S. to house Guantanamo detainees. It also would prohibit transfers of detainees to
Yemen and bar the Defense secretary from using a national security waiver to transfer prisoners to combat zones.”
The amendment passed, 243-180. [HR 1725, Vote #230; CQ Floor Votes 5/14/15]

Perry Voted Against NSA Surveillance Reform. In May 2015, Perry voted against the USA FREEDOM Act
“which would prevent the NSA from collecting bulk metadata about the phone numbers people dial and when their
calls are placed … The bill would require the NSA to obtain a court order to look at data, which would be held by
phone companies. It would also be required to ask for a ‘specific selection term,’ so that records could not be
collected in bulk. It would place limits on other types of data collection as well, add new transparency measures to
make more information public and create a special team of experts to weigh in on some unique cases before the
secretive federal court that oversees intelligence programs.” The bill passed 338 to 88. [HR 2048, Vote #224,
5/13/15; The Hill, 5/13/15]

Perry Voted Against An Amendment To Prevent Funds From Being Used To Build, Renovate, Or Expand
Detainee Housing Facilities In Guantanamo Bay. In April 2015, Perry voted against an amendment that would
prevent from being used to build, renovate, or expand housing facilities for detainees in Guantanamo Bay. The
amendment failed to pass 167 to 254. [HR 2029, Vote #187; On Agreeing to the Amendment, 4/30/15; Section 512
of HR 2029; CQ, Bill Track]

Perry Voted For Encouraging Private Sector To Share Cyber Threat Data With Department of Homeland
Security. In April 2015, Perry voted for the passage of the bill, as amended, that would promote the voluntary
sharing of information about cyber threats among private companies and between the private sector and federal
government. The bill would provide liability protections to companies that share cyber threat information. It would
also establish the Homeland Security Department’s National Cybersecurity and Communication Integration Center
as the lead federal agency in receiving and exchanging cyber threat information with other federal agencies and
private companies. The provisions of the bill would sunset after seven years. The bill passed by a vote of 355-63.
[HR 1731, Vote #173, 4/23/15; CQ Floor Votes, 4/23/15]

Perry Voted Against Prioritizing Protecting Infrastructure, Jobs And Health Information In Cyber Threat
Intelligence Sharing Programs. In April 2015, Perry voted against the Israel, D-N.Y., motion to recommit the bill
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 730 of 834

                                                                  SCOTT PERRY Rese arch Book | 729

to the House Homeland Security Committee with instructions to report back with an amendment that would clarify
the protection of infrastructure, jobs and health information from cyberattacks. The amendment would direct the
secretary of Homeland Security conduct ongoing risk-informed outreach to the owners and operators of at-risk
critical infrastructure. The motion was rejected by a vote of 180-238. [HR 1731, Vote #172, 4/23/15; CQ Floor
Votes, 4/23/15]

Perry Voted For Requiring Homeland Security Department Issue Report On Civil Liberties’ Impact Of
Programs Created Under Cyber Threat Intelligence Sharing Bill. In April 2015, Perry voted for the Jackson
Lee, D-Texas, amendment that would require the Homeland Security Department to issue a report to Congress on
the best means for aligning federally funded cybersecurity research and development with private sector efforts to
protect privacy and civil liberties while also protecting the nation’s critical infrastructure. The amendment was
adopted by a vote of 405-8. [HR 1731, Vote #171, 4/23/15; CQ Floor Votes, 4/23/15]

Perry Voted Against Encouraging Private Sector To Share Cyber Threat Data With Federal Intelligence
Agencies. In April 2015, Perry voted against the passage of the bill to promote the voluntary sharing of cyber threat
information among private companies and between the private sector and federal government. The bill would
provide liability protections to companies that share cyber threat information and would require that all personally
identifiable information be removed from information that is shared. It would also establish a Cyber Threat
Intelligence Integration Center within the director of National Intelligence’s Office. As amended, the provisions of
the bill would sunset after seven years. The bill was passed by a vote of 307-116. [HR 1560, Vote #170, 4/22/15;
CQ Floor Votes, 4/22/15]

Perry Voted Against Prioritizing Terrorist & Foreign Threats To Military Assets In Cyber Threat
Intelligence Sharing Programs. In April 2015, Perry voted against the Rice, D-N.Y., motion to recommit the bill
to the House Select Intelligence Committee with instructions to report back with an amendment that would add
language to clarify that appropriate agencies prioritize the sharing of cyber threat indicators regarding known
terrorist organizations and attempts to steal U.S. military technology by state-sponsored computer hackers. The
motion was rejected by a vote of 183-239. [HR 1560, Vote #169, 4/22/15; CQ Floor Votes, 4/22/15]

Perry Voted For Sunset Protecting Cyber Networks Act After Seven Years. In April 2015, Perry voted for the
Mulvaney, R-S.C., amendment that would sunset the provisions of the bill after seven years. The amendment was
adopted by a vote of 313-110. [HR 1560, Vote #168, 4/22/15; CQ Floor Votes, 4/22/15]

Perry Voted For Allowing DHS To Share Cyberthreat Information With Private Entities. In April 2015,
Perry voted for a rule to allow consideration of a bill “that would promote voluntary sharing of information about
cyberthreats among private companies and between the private sector and federal government and the bill (HR
1731) that would allow the Homeland Security Department to share the cyberthreat information it gathers with
private sector entities.” The resolution passed, 238-182. [HRes 212, Vote #164, 4/22/15; CQ News, 4/22/15]

Perry Voted For Blocking Consideration Of Bill Protecting Veterans’ Personal Information From Cyber
Attacks. In April 2015, Perry voted for blocking consideration of a bill to protect veterans’ personal information
from cyber-attacks. The bill “would promote voluntary sharing of information about cyberthreats among private
companies and between the private sector and federal government and the bill (HR 1731) that would allow the
Homeland Security Department to share the cyberthreat information it gathers with private sector entities.” The
previous question passed, 237-179. A vote against the previous question would have allowed the bill to be
considered. [HRes212, Vote #163, 4/22/15; CQ News, 4/22/15]

Perry Voted Against Bill To Fund Department Of Homeland Security. On March 3, 2015, Perry voted against
a bill to fund the Department of Homeland Security. “The House of Representatives passed a bill on Tuesday
funding the Department of Homeland Security through the end of September, effectively ending a congressional
standoff that nearly shut the department down at the end of last week. The bill, identical to a measure that cleared
the Senate last Friday, passed by a margin of 257 to 167, with 75 Republicans and 182 Democrats voting in favor.”
[HR 240, Vote #109, 3/3/15; CBS, 3/3/15]
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 731 of 834

                                                                   SCOTT PERRY Rese arch Book | 730


Perry Voted Against Extending Funding For Department Of Homeland Security By One Week. In February
2015, Perry voted against a motion to suspend the rules and concur with a Senate amendment to extend FY2015
funding levels for the Department of Homeland Security by one week. “Congress managed at the last minute on
Friday night to avert a partial shuttering of the Department of Homeland Security, passing a one-week funding
measure for the agency. President Obama signed it shortly before the midnight deadline … After the House bill
went down, the Senate sought to pull DHS back from the brink by swiftly passing the one-week bill by a voice
vote. The House followed suit shortly thereafter, voting 357 to 60 in favor of it.” [HR 33, Vote #106, 2/27/15;
Washington Post, 2/28/15]

Perry Voted Against Clean, Full-Year DHS Funding Bill. In February 2015, Perry voted against a motion to
instruct members of a conference committee to accept a clean, long-term Department of Homeland Security
appropriations bill approved by the Senate. According to the motion’s sponsor, Rep. Roybal-Allard, “my motion
would instruct the conferees to recede to the Senate position, which is the responsible position of providing a full-
year funding for the Homeland Security Department ... Let the House, like the Senate, do the right thing and send
this bill to the President. I urge my colleagues to vote for this motion to instruct conferees to bring back a clean,
full-year, bipartisan funding bill for this Nation’s homeland security.” [HR 240, Vote #105, 2/27/15; House
Congressional Record, Page H1485, 2/27/15]

Perry Voted Against Stalling Three Weeks On Passing Long-Term Funding For Department Of Homeland
Security. In February 2015, Perry voted against continuing FY2015 funding levels for the Department of
Homeland Security for three weeks. “Earlier in the day, the House collapsed in failure when a last-ditch attempt to
fund the agency for an additional three weeks died at the hands of most Democrats and dozens of Republicans who
voted against it.” The resolution failed, 203 to 224. [H J Res 35, Vote #104, 2/27/15; Washington Post, 2/28/15]
s
    Vote Highlighted Lack Of House Republican Unity. “The defeat was a major blow to Speaker John A.
    Boehner (R-Ohio), whose struggles to get unruly members to fall in line have continued in the new Congress.
    More broadly, it was an early black eye for the unified Republican majority that had vowed to govern
    effectively.” [Washington Post, 2/28/15]

    Vote Was A “Humiliating Setback” For Speaker Boehner. “The accord was reached after a stunning and
    humiliating setback for Speaker John A. Boehner and his leadership team earlier Friday, when the House voted
    against their original plan to extend funding for the department for three weeks — a position that Mr. Boehner
    had considered a fail-safe. More than 50 House Republicans defected, voting against the bill.” [New York
    Times, 2/28/15]

Perry Voted For Clean, Long-Term Department Of Homeland Security Appropriations Bill. In February
2015, Perry voted for considering a clean, long-term Department of Homeland Security funding bill approved by
the Senate and instead voted to disagree with the Senate amendments and request a conference committee. “The
House passed a measure along party lines Friday afternoon to go to conference with the Senate to hash out the
differences between their long-term bills. Majority Leader Mitch McConnell (R-Ky.) later announced a motion to
agree. But Senate Democrats, who insist on a clean bill, are expected to block plans for a conference on Monday.”
The motion passed, 228 to 191. [HR 240, Vote #102, 2/27/15; Washington Post, 2/28/15]

Perry Voted For Blocking Consideration Of Clean, Long-Term Department of Homeland Security Funding
Bill. In February 2015, Perry voted for “Collins, R-Ga., motion to order the previous question.” According to the
Democratic Leader’s office, “the Democratic Previous Question would force a vote on legislation to provide long-
term funding for Homeland Security, without radical, anti-immigrant riders. This is the fifth opportunity for House
Republicans to vote for a clean DHS funding bill.” A vote against the previous question would have allowed the
bill to be considered. The previous question was agreed to 240 to 183. [H Res 129, Vote #100, 2/27/15; CQ,
2/27/15; Democratic Leader, 2/27/15]
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 732 of 834

                                                                   SCOTT PERRY Rese arch Book | 731

Perry Voted For Blocking Consideration Of Clean DHS Funding Bill. In February 2015, Perry voted for
“Woodall, R-Ga., motion to order the previous question.” According to the Democratic Leader’s office, “the
Democratic Previous Question would force a vote on legislation to provide long-term funding for Homeland
Security, without radical, anti-immigrant riders. This is the third opportunity for House Republicans to vote for a
clean DHS funding bill.” A vote against the previous question would have allowed the bill to be considered. The
previous question was agreed to 241 to 181. [H Res 121, Vote #86, 2/25/15; CQ, 2/25/15; Democratic Leader,
2/25/15]

Perry Voted For Blocking Consideration Of Clean DHS Funding Bill. In February 2015, Perry voted for
blocking consideration of a motion to force a clean vote on the DHS funding bill without anti-immigration riders. A
vote against the previous question would have allowed the bill to be considered. The previous question was agreed
to 232 to 164. [H Res 101, Vote #77, 2/12/15]

Perry Voted For Blocking Consideration Of Clean Department Of Homeland Security Funding Bill. In
February 2015, Perry voted for “Cole, R-Okla., motion to order the previous question.” According to the
Democratic Leader’s office, “The Democratic Previous Question would force a vote on clean legislation to provide
long-term funding for the Department Homeland Security, without radical, anti-immigrant riders.” A vote against
the previous question would have allowed the bill to be considered. The previous question was agreed to 232-164.
[H.RES.100, Vote #71, 2/11/15; CQ, 2/11/15; Democratic Leader, 2/11/15]

Perry Voted Against A Motion To Loosen Restrictions On Individuals Who Finance Terrorism. In January
2015, Perry voted against a motion that would disqualify anyone convicted of providing financial assistance to
terrorist organizations or state sponsors of terrorism from regulatory relief under the underlying bill, the Promoting
Job Creation and Reducing Small Business Burdens Act. “But House members also took up a narrower measure
that would slow enforcement of Dodd-Frank requirements and weaken other regulations on financial services
companies.” The motion failed 183 to 242. [HR 37, Vote #37, 1/14/15; Motion to Recommit, 1/14/15; CQ Floor
Votes, 1/14/15; New York Times, 1/13/15]

Perry Voted Against Clean DHS Funding Bill. In January 2015, Perry voted against a motion that would allow a
clean version of the Homeland Security funding bill—without amendments defunding Obama’s executive order on
immigration—to pass, removing the threat of shutdown for the Department. The measure failed 244 to 184. [HR
240, Vote #34, 1/14/15]

Perry Voted Against Motion To Block Elimination Of Regulations That Prevent Terrorism And Crime,
Protect Wages. In January 2015, Perry voted against a motion that would block Republicans from eliminating
regulations that help prevent terrorism and crime, protect wages and gender pay equity, save taxpayer dollars, help
small businesses, and prevent discrimination. The motion failed 245 to 180. [HR 185, Vote #27, 1/13/15; Motion
To Recommit, 1/13/15]

Perry Voted Against Protecting Department Of Homeland Security Regulations From Significant Delays. In
January 2015, Perry voted against an amendment exempting rules issued by the Department of Homeland Security
from the bill’s burdensome requirements. The amendment failed 242 to 176. [HR 185, Amendment No. 3, Vote
#25, 1/13/15, CQ Floor Votes, 1/13/15]

Native American Issues

Perry Voted For Selling 30,000 Acres Of Federal Landl Along The Red River. In December 2015, Perry voted
for a bill “that would require the Bureau of Land Management (BLM) to sell roughly 30,000 acres of federal land
along the Red River on the border between Texas and Oklahoma to current and adjacent landowners. The bill
would require the BLM to sell at $1.25 per acre, with no cap on the amount an individual can buy. After the
boundary between public and private land is settled, BLM would be required to sell the remaining federal land
along the Red River at no less than fair market value, with adjacent landowners given the right of first refusal.” The
bill passed 253-177. [HR 2130, Vote #686, 12/8/15; CQ Floor Votes, 12/9/15]
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 733 of 834

                                                                    SCOTT PERRY Rese arch Book | 732


Perry Voted Against Native American Tribes Having The Right Of First Refusal On Purchasing Land Along
The Red River. In December 2015, Perry voted against an amendment “that would allow Indian tribes to have the
right of first refusal on purchasing lands. The amendment would require land to be sold at fair market value instead
of $1.25 per acre as under the bill.” The amendment passed 246-183. [HR 2130, Vote #684, 12/8/15; CQ Floor
Votes, 12/9/15]

Perry Voted For Legislation To Exempt Tribal Governments And Tribally-Owned Gaming Facilities From
The National Labor Relations Act. In November 2015, Perry voted for legislation that would exempt tribal
governments and tribally-owned gaming facilities from the National Labor Relations Act, thus preventing tribal
employees from organizing labor unions. “The Act would insulate tribes from union organizing efforts by
providing tribes with the same exemption from the NLRA that state and municipal governments enjoy.” The bill
passed the House, 249 - 177. [HR 1694, Vote #633, 11/17/15; National Law Review, 6/16/15]

Perry Voted For Consideration Of A Constitutional Amendment To Bring Increased Transparency To
Outside Spending In Elections. In November 2015, Perry voted for a motion to consider “a constitutional
amendment to bring increased transparency to outside spending in our elections.” The previous question passed,
245 to 178. A vote against the previous question would have allowed the amendment to be considered. [H Res 526,
Vote #629, 11/17/15; DemocraticLeader.gov, 11/17/15]

Perry Voted For Prohibiting Any Tribal Nation From Operating Bingo Or Las Vegas-Style Gaming In The
Phoenix Area Through January 2027. In November 2015, Perry voted for a motion to suspend the rules and pass
a bill that would “prohibit any tribal nation from operating bingo or Las Vegas-style gaming in the Phoenix
metropolitan area through Jan. 1, 2027.” The bill, which required a two-thirds majority, failed 263 to 146. [H R
308, Vote #626, 11/16/15; CQ, 11/16/15]

Perry Voted For The Native American Energy Act Which Would Reduce Federal Regulations On The
Development Of Native American Land. In October 2015, Perry voted for a bill that “would reduce federal
regulations on the development of Indian lands to expedite the development of energy. As amended, the bill would
allow state, tribe, and local governments in an affected area to continue to comment on an environmental impact
statement. Further, the bill would create a demonstration project with Indian tribes to perform administrative,
management, and other functions of programs of the Tribal Forest Protection Act.” The bill passed 254-173. [HR
538, Vote #544, 10/8/15; CQ Floor Votes, 10/8/15]

    Republicans Argued That The Bill Would Allow Native Americans To Develop Reservations Easier.
    “Young says the bill would cut red tape to help Native people develop their own resources. On the House floor
    before the vote, the Alaska Republican argued the bill would also deter frivolous lawsuits, in part by shortening
    the timeline for legal challenges. ‘The judicial review provision is crucial for Alaska natives, whose ability to
    develop their own settlement lands has been abused by special interest groups filing lawsuits,’ he said.” [Alaska
    Public Radio Network, 10/9/15]

    The Obama Administration Issued A Veto Threat And Democrats Argued That The Bill Would Weaken
    A “Bedrock” Conservation Law. “The White House issued a veto threat this week. In a memo, President
    Obama’s advisors said the bill would undermine public oversight and set unrealistic deadlines…conservation
    law, the National Environmental Policy Act. And, Grijalva says, it could apply on non-Indian lands, too. ‘If an
    energy company is developing natural resources anywhere in the United States and they get a tribal partner they
    could fall under this provision,’ he said. ‘This could incentivize energy companies to partner with tribes simply
    for the benefit of skirting NEPA and profiting from restricted judicial review.’” [Alaska Public Radio Network,
    10/9/15]

Perry Voted Against Protecting Native American Sacred Lands. In October 2015, Perry voted against a motion
“that would ensure that nothing in the bill would contravene the authority of the president to avoid adversely
affecting the physical integrity of any site identified as sacred by virtue of established religious significance to, or
       Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 734 of 834

                                                                 SCOTT PERRY Rese arch Book | 733

ceremonial use by, and Indian religion.” The motion failed 184-239. [HR 538, Vote #543, 10/8/15; CQ Floor Votes,
10/8/15]

Science & Technology

Perry Voted For A Resolution Expressing That Access To Digital Communications Tools Is Necessary To
Prepare U.S. Youth For Competition In The Economy. In December 2016, Perry voted for the “Latta, R-Ohio,
motion to suspend the rules and agree to the resolution that would express the sense of the House of
Representatives that access to digital communications tools is necessary to prepare U.S. youth for competition in
the economy. The motion was agreed to 414 to 1.” [H.Res. 939, Vote #605, 12/6/16; CQ, 12/6/16]

Perry Voted For Adopting A National Technology Policy. In September 2016, Perry voted for a “motion to
suspend the rules and agree to the resolution that would express the sense of the House that the United States
should develop a national policy to encourage the development of tools related to the empowerment of consumers
through customized, connected devices. It also would express that the United States should prioritize the
acceleration of the development of alternative technologies that would support transparency and security.” The
motion was agreed to 385 to 4. [H RES 835, Vote #497, 9/12/16; CQ Floor Vote, 9/12/16]

Perry Voted For Adopting An “Internet Of Things.” In September 2016, Perry voted for a “motion to suspend
the rules and agree to the resolution that would express the sense of the House that United States should develop a
national strategy to encourage the development of connections between the physical world and the internet through
sensors and actuators, known as the ‘Internet of Things.’ It also would express that the U.S. government should
determine whether the Internet of Things can improve government efficiency and effectiveness.” The motion was
agreed to 367 to 4. [H RES 847, Vote #496, 9/12/16; CQ Floor Vote, 9/12/16]

Perry Voted For Prohibiting Federal Communications Commission From Implementing Any Rules Intended
To Follow Net Neutrality Rule. In July 2016, Perry voted for amendment that would prohibit the Federal
Communications Commission (FCC) from implementing, administering, or enforcing any of the rules proposed in
the Notice of Proposed Rulemaking adopted by the FCC on March 31, 2016, intended to regulate consumer privacy
obligations as necessitated by the FCC’s ‘net neutrality’ rule.” The amendment passed 232-187. [HR 5485, Vote
#372, 7/6/16; CQ Floor Votes, 7/6/16]

Perry Voted Against S Striking Section Of Appropriations Bill Prohibiting Funds From Being Used To
Implement Or Enforce The Federal Communication Commission’s Net Neutrality Order. In July 2016, Perry
voted against an amendment that would “strike a section of the bill that would prohibit funding from being used to
implement or enforce the Federal Communications Commission’s “net neutrality” order.” The amendment failed
182-238. [HR 5485, Vote #366, 7/6/16; CQ Floor Votes, 7/6/16]

Perry Voted For Ending Lifeline Program, Which Granted Subsidies For Mobile Voice And Data Service
For Low-Income Americans. In June 2016, Perry voted for an “motion to suspend the rules and pass the bill that
would end subsidies for mobile voice and data service under the Federal Communications Commission’s Lifeline
program for low-income Americans.” The bill passed 207-143. [HR 5525, Vote #334, 6/21/16; CQ Floor Votes,
6/21/16]

Perry Voted For Bill That Would Require Cost Audits Be Conducted On The National Science Foundation.
In June 2016, Perry voted for bill that would “require the National Science Foundation to ensure that an incurred
cost audit happens at least biennially on major multi-user research facilities in accordance with Government
Accountability Office standards, and to ensure that an external cost proposal analysis is conducted for such
facilities.” The bill passed 412-9. [HR 5049, Vote #301, 6/14/16; CQ Floor Votes, 6/14/16]

Perry Voted For Bill Requiring More Research To Be Done In The Area Of Cybersecurity And Big Data. In
June 2016, Perry voted for a bill that would “require the Networking and Information Technology Research and
Development program to conduct research in additional areas, including enhancement of cybersecurity, human-
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 735 of 834

                                                                   SCOTT PERRY Rese arch Book | 734

computer interactions and big data. It also would require agencies to develop a strategic plan for the program and
would require the program to support large-scale, long-term, interdisciplinary research and development directed
toward agency mission areas that could have significant societal benefits.” The bill passed 385-7. [HR 5312, Vote
#298, 6/13/16; CQ Floor Votes, 6/13/16]

Perry Voted Against Amendment To Provide $2.5 Million For The Office Of Technology Assessment, Cut
Same Amount From Architect Of The Capitol. In June 2016, Perry voted against an amendment to the
Legislative Branch Appropriations for FY17 bill that would “appropriate $2.5 million to re-institute the Office of
Technology Assessment, which would be offset by an equal funding reduction from the Architect of the Capitol’s
capital construction and operations account.” The amendment failed 179-223. [HR 5325, Vote #291, 6/10/16; CQ
Floor Votes, 6/10/16]

Perry Voted For Bill Requiring Executive Agencies To Develop Software Licensing Policies. In June 2016,
Perry voted for bill requiring “the Office of Management and Budget to issue a directive to require chief
information officers of each executive agency to develop comprehensive software licensing policies.” The bill
passed 366-0. [HR 4904, Vote #271, 6/7/16; CQ Floor Votes, 6/7/16]

Perry Voted For To Weaken FCC Regulations On Rates Broadband Companies Provide. In April 2016,
Perry voted for a bill “that would prohibit the Federal Communications Commission from regulating the rates that
broadband Internet service providers charge for broadband Internet access service. The bill would not apply to the
commission’s administration of the Universal Service Fund, or its enforcement of truth-in-billing rules or the ban
on paid prioritization.” The bill passed 241-173. [HR 2666, Vote #152, 4/15/16; CQ Floor Votes, 4/15/16]

    Opponents Of The Bill Claimed That The FCC Would Be Unable To Inquire How Broadband
    Companies Exchange Discounts For Customers’ Personal Information. “This bill would strip the Federal
    Communications Commission (FCC) of authority to review certain practices of broadband providers related to
    their customers’ privacy. Specifically, the FCC would have no power to inquire into broadband providers’
    offers of discounts or other incentives in exchange for the ability to use or disclose customers’ personal
    information.” [Center For Democratic & Technology, 4/13/16]

Perry Voted For Exempting Small Broadband ISPs From Making Public Disclosures. In March 2016, Perry
voted for legislation “that would exempt small broadband Internet service providers from making public disclosures
under the Federal Communications Commission’s net neutrality rules. Under that measure, small providers would
not be required to release information such as monthly charges, promotional rates, data caps and network
performance.” The bill passed 411-0. [HR 4596, Vote #124, 3/16/16; CQ, 3/14/16]

Perry Voted For A Bill To Require Funding For The National Science Foundation Be Justified In Writing
Or Reaffirmed. In February 2016, Perry voted for a bill to require funding for the national science foundation be
justified in writing or reaffirmed. The bill “directs the National Science Foundation (NSF) to award federal funding
for basic research and education in the sciences through a new research grant or cooperative agreement only if it
makes an affirmative determination, justified in writing, that the grant or agreement promotes the progress of
science in the United States, is worthy of federal funding, and meets certain other criteria.” The bill passed 236 to
178. [HR 3442, Vote #70, 2/10/16; On Passage, 2/10/16]

    Bill Required Written Justification For Each Grant Awarded To The National Science Foundation And
    Proof Of How The Research Could Benefit The Public And The Economy. “Limits on NSF Grants--HR
    3293, Scientific Research in the National Interest Act. The bill allows the National Science Foundation (NSF)
    to award grants or enter into cooperative agreements for basic research and science education only if it
    determines that the grant or cooperative agreement promotes the progress of science in the United States and is
    consistent with the NSF’s mission, is worthy of federal funding and is in the national interest as specified by the
    bill, and a written justification detailing those determinations accompanies the public announcement of the
    award. Supporters of the bill say it is needed to properly account for scarce federal research dollars and that it
       Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 736 of 834

                                                                  SCOTT PERRY Rese arch Book | 735

    essentially codifies the NSF’s policy requiring clear, non-technical explanations of each research grant and how
    the grant supports the public interest.” [Congressional Quarterly’s House Action Reports, 2/5/16]

    Prominent Scientists Noted That Scientific Studies Do Not Always Provide Immediate Economic Value
    But Can Lead To Long-Term Research Developments. “On February 10th, the House passed a bill requiring
    the NSF to certify the usefulness of its grants; one of the possible criteria was economic. ‘I think there’s a
    misunderstanding between some members of congress and the research community that every grant that’s given
    out should have some economic potential benefit,” said Bill Andresen, associate vice president for federal
    relations at the University of Pennsylvania. “And that’s just not the way science works.’ Not only is some
    science valuable in non-economic ways, but when research does have an economic impact you can’t always
    know it ahead of time. Studies of eagles ended up leading to advances in contact lenses, said Andrese. NSF
    director France Cordova points to NSF funding for digital libraries that helped lead to Google.” [Marketplace,
    2/22/16]

Perry Voted Against Bill Ensuring NSF Grant Funding Is Determined By NSF Merit Review Criteria. In
February 2016, Perry voted against the “Johnson, D-Texas, amendment that would provide for the bill’s
requirement that the National Science Foundation (NSF) determine that a grant is worthy of federal funding to be
fulfilled by having met the NSF’s merit review criteria.” The amendment failed, 181 to 235. [H.R. 3293,
Amendment #1, Vote #68; CQ, 2/10/16]

Perry Voted For An Amendment Which Would Make NIH And Cures Innovation Fund Discretionary. In
July 2015, Perry voted for an “amendment that would change the mandatory funding for the new National Institute
of Health and Cures Innovation Fund to an authorization of discretionary appropriations.” The amendment failed,
141 to 281. [HR 6, Vote #431, 7/10/15; CQ Floor Votes, 7/10/15]

Perry Voted For U.S. Government’s Oversight Of Internet’s Naming And Addressing System Over To The
International Community. In June 2015, Perry voted for a motion to suspend the rules and pass a bill, the Domain
Openness Through Continued Oversight Matters (DOTCOM) Act of 2015. “The DOTCOM Act would allow the
U.S. government to transfer its power to oversee the Internet’s naming and addressing system — what turns
www.google.com into a viewable Web page — over to the international community. While this might sound like
giving the Internet to America’s rivals, Washington actually ceded those powers long ago, and it retains them in
name only. Today, that managing function is performed by a nonprofit called the International Corporation for
Names and Numbers, or ICANN.” The bill passed, 378 to 25. [HR 805, Vote #377, 6/23/15; Washington Post,
7/21/15]

Perry Voted For Amendment To Band Funds For The Experimental Program To Stimulate Competitive
Research. In June 2015, Perry voted for an amendment to the Commerce, Justice, Science, and Related Agencies
Appropriations Act, that “amendment to prohibit the use of funds to fund any Experimental Program to Stimulate
Competitive Research (EPSCoR) program.” The amendment failed 195-232. [HR 2578, Vote #279, 6/3/15]

    The EPSCoR Program Was Funded To Advance Discovery And Knowledge In Scientific Fields. “The
    mission of EPSCoR is to assist the National Science Foundation in its statutory function ‘to strengthen research
    and education in science and engineering throughout the United States and to avoid undue concentration of
    such research and education.’ EPSCoR goals are: a) to provide strategic programs and opportunities for
    EPSCoR participants that stimulate sustainable improvements in their R&D capacity and competitiveness; b) to
    advance science and engineering capabilities in EPSCoR jurisdictions for discovery, innovation and overall
    knowledge-based prosperity.” [National Science Foundation, accessed 8/21/15]

Perry Voted For Department Of Energy Cuts Aimed At Limiting Scientific And Climate Change Research.
In May 2015, Perry voted for the America COMPETES Reauthorization Act of 2015, which contained targeted cuts
for Department of Energy funding aimed at limiting scientific and climate change research. “On Wednesday, the
House passed a new iteration of the COMPETES Act that’s nearly unrecognizable from its original version. Overall
spending remains the same, but under Science, Space and Technology Chairman Lamar Smith, R-Texas, the 2015
       Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 737 of 834

                                                                  SCOTT PERRY Rese arch Book | 736

reauthorization carries the imprimatur of the Republican Party, with targeted cuts the GOP calls ‘fiscally
responsible’ and Democrats decry as ‘draconian.’ The new version contains language that would bar some
Department of Energy climate science research, dictate research priorities to entities that have typically had more
autonomy and ban certain federally-sponsored research from influencing policy decisions. With passage of the bill
Wednesday night, 217-205, legislation that was once a Democrat-touted achievement has become a potential
selling point for the GOP — transformed so thoroughly that President Barack Obama promised to veto the latest
version and no Democrats supported it.” The bill passed 217 to 205. [HR 1806, Vote #258, 5/20/15; Roll Call,
5/20/15]

    Bill Cut Programs To Modernize Energy Grid And Funding For Alternative Fuel Research. “The White
    House’s Office of Management and Budget warned Monday evening that it would advise President Barack
    Obama to veto the bill, called the COMPETE Re-authorization Act. OMB praised the investments research and
    technology but panned cuts to programs focused on energy grid modernization and alternative fuels. …
    COMPETES focuses on the Department of Energy and the National Science Fund, giving each more than $200
    million in general research funding increases. But this comes with serious strings attached. Researchers and the
    White House claim the bill’s cuts to alternative energy research hampers growth in a critical field, and the bill
    bars the Energy Department from setting recommendations for the Environmental Protection Agency based on
    its own research.” [Dallas Morning News, 5/20/15]

    Bill Eliminated Six Department Of Energy Programs. “The bill would also eliminate six Department of
    Energy programs that Alexander’s office said were never fully implemented and reform five others.” [The Hill,
    5/20/15]

    Bill Sponsor: Legislation Cuts Funding For “Social And Behavioral Science, Redundant Climate
    Research, And Subsidies For Private Companies.” “The America COMPETES Reauthorization Act of 2015,
    legislation I introduced that the House will consider this week, sets priorities aimed at stimulating economic
    competitiveness and growth. Our bill increases funding for the physical sciences and biology, from which
    come most of the scientific breakthroughs with the potential to stimulate new industries and jobs. Funding is
    cut for lower priority areas, including social and behavioral science, redundant climate research, and subsidies
    for private companies.” [The Hill, Rep. Lamar Smith (R-TX) Op-Ed, 5/18/15]

    Bill Prevents Department Of Energy From Conducting New Climate Change Research, Must Prove That
    The Research Would Be Unique Before Approval. “Scalise said that Republicans intend to end funding on
    ‘programs that don’t meet the national interests’ with legislation, passed Wednesday 217-205, that would focus
    federal research in biology, chemistry, math and computer science. But Democrats, who didn’t provide a single
    vote for the bill, said that while there may be a few questionable research projects funded by the federal
    government, the Republican-drafted bill makes deep cuts in vital scientific research and seems intended to
    block research into climate change. The bill bars the Department of Energy’s Office of Science and Technology
    from approving new climate change science research ‘without making a determination that such work is unique
    and not duplicative of work by other agencies.’ Avoiding duplication makes sense, particularly at a time of
    large deficits and significant other funding priorities, said Rep. Lamar Smith, R-Texas.” [Times-Picayune,
    5/20/15]

    Bill Cut Funding For The National Science Foundation By 45% And Decreased Geoscience Funding By
    12%. “Known as the America COMPETES Act, the sweeping measure sets priorities for research programmes
    at the National Science Foundation (NSF), the Department of Energy and the National Institute of Standards
    and Technology (NIST). It has drawn sharp criticism from science organizations, which say that the plan would
    limit the agencies’ ability to fund the most promising research, and from the White House. Some of the most
    controversial provisions apply to the NSF. The bill suggests slashing funds for the agency’s social, behavioural
    and economic-sciences directorate from US$272.2 million in fiscal year 2015 to $150 million a year in 2016
    and 2017 — a 45% cut. And it calls for a 12% decrease in geoscience funding, to $1.2 billion annually.”
    [Nature, 5/21/15]
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 738 of 834

                                                                    SCOTT PERRY Rese arch Book | 737

Perry Voted Against Amendment To Restore Funding For Energy And Climate Change Research. In May
2015, Perry voted against an amendment that would have restored funding levels for scientific research. The
amendment would have provided for “sustained growth and sensible policies across the scientific agencies, in
keeping with the goals of the original Competes legislation.” “A bill opponent, Rep. Eddie Bernice Johnson, D-
Texas, criticized its flat funding of research and development, politicization of the scientific grant-making process,
and decreased funding of the ARPA-E program for breakthrough energy research.” The motion failed 179 to 239.
[HR 1806, Vote #257; On Agreeing to the Amendment, 5/20/15; Albany Herald, 5/23/15]

    Amendment Sponsor LTE: Bill Made “Ideologically Driven Cuts” To Clean Energy And Climate
    Change Research. “The chairman, however, is wrong about the way in which research should be prioritized.
    Politicians should not make ideologically driven cuts to particular areas of investigation with which they
    disagree, such as clean energy, climate research or the social sciences. Instead, research priorities should be set
    through the constantly evolving deliberation and debates within the scientific community and at the individual
    grant level about the areas that need further investigation. It is the National Science Foundation’s well-proven,
    scientific merit-review process, in which trained experts select the highest quality proposals across all fields of
    science and engineering, that ought to guide how we invest. Politicians, most of whom do not possess the same
    scientific or technical expertise, are ill-equipped to predict where the next breakthroughs are most likely to
    occur. Substituting our judgment for that of scientists would likely result more in missed opportunities than in
    new advances for American science and innovation.” [The Hill, Reps. Steny Hoyer (D-MD) and Eddie Bernice
    Johnson (D-TX) Letter to Editor, 5/26/15]

Perry Voted Against Amendment Allowing Energy Department To Verify Scientific Results With Additional
Study. In May 2015, Perry voted against an amendment to the America COMPETES Reauthorization Act that
would have allowed the Department of Energy to verify scientific results in climate research through additional
research by striking provisions from the bill, which blocked duplicative projects in climate change research. “The
amendment would have struck from the bill provisions placing added reporting requirements on research funded by
the Energy Department and eliminating duplicative projects in climate change research. Lowenthal said duplicative
research projects were necessary to reproduce and verify previously published science, but the bill provisions
would block such research, and also curtail the Energy Department’s ability to choose to fund projects based on
their merits.” The amendment failed 187 to 236. [HR 1806, H.Amdt. 250, Vote #254, 5/20/15; Portland Press
Herald 5/24/15]

Seniors

Perry Voted Against Measure To Prevent Financial Companies That Harm Seniors From Using Any
Emergency Lending Program Established By The Federal Reserve. In November 2015, Perry voted against for
a Democratic Motion to Recommit that “would ensure that financial companies found to engage in activity that
harms seniors’ financial health and stability are prevented from participating in any emergency lending program or
facility established by the Federal Reserve.” The motion to recommit failed in the House, 182 - 242. [HR 3189,
Vote #640, 11/19/15; Motion to Recommit, 11/19/15]

Perry Voted For House Rules Package That Jeopardized Social Security Disability. In January 2015, Perry
voted for a House Rules package that contained a provision that could threaten benefit cuts to Social Security.
According to Politico, “Like Mrs. O’Leary’s cow, House Republicans kick-started a bigger fire than many
imagined with an opening day rules change that revived Social Security as a hot issue for this Congress — and the
2016 presidential elections. The GOP’s immediate target is Social Security’s sprawling disability insurance
program, which has grown at a pace far beyond its revenues and will exhaust its trust fund reserves by December
2016, threatening a 19 percent cut in benefits. In the past, Congress has simply shifted revenues from Social
Security’s larger retirement account to fill holes in the disability fund. But the new House rule throws up a
roadblock by creating a point of order against any such bill that does not improve the ‘actuarial balance’ of the
combined funds.” The resolution passed, 234-172. [H Res 5, Vote #6, 1/6/15; Politico, 1/20/15]
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 739 of 834

                                                                   SCOTT PERRY Rese arch Book | 738

    Eleven Million Recipients Of Disability Benefits Faced A 19 Percent Benefit Cut. “The GOP’s immediate
    target is Social Security’s sprawling disability insurance program, which has grown at a pace far beyond its
    revenues and will exhaust its trust fund reserves by December 2016, threatening a 19 percent cut in benefits.”
    [Politico, 1/20/15]

    Eleven Million People Receive Disability Benefits. “About 11 million people get disability benefits, nearly 40
    percent more than a decade ago.” [Associated Press, 1/7/15]

Taxes

Perry Voted For To Prevent The IRS From Seizing Money From Individuals In Violation Of Reporting
Requirements In Amounts Greater Than $10,000. In September 2016, Perry voted for a “Roskam, R- Ill.,
motion to suspend the rules and pass the bill that would prohibit the Internal Revenue Service from seizing money
from people in violation of reporting requirements in amounts greater than $10,000. The bill would allow seizures
if the agency could show probable cause that the money was derived from an illegal source or the funds were
structured for the purpose of concealing the violation of a criminal law or regulation, and would provide for a
notice and hearing process for those with seized assets.” The motion was agreed to 415 to 0. [HR 5523, Vote #548,
9/22/16; CQ, 9/22/16]

    HEADLINE: Forbes: “U.S. House To Stop IRS From Stealing Your Bank Account.” [Forbes, 9/19/16]

Perry Voted For A Bill For Olympic Or Paralympic Medalists To Exclude The Value Of Any Medal Or
Prize Money Received From Their Gross Income. In September 2016, Perry voted for a “Dold, R-Ill., motion to
suspend the rules and pass the bill that would permanently exclude, for purposes of federal income taxes, any prizes
or awards won in competition in the Olympic Games or the Paralympic Games, including the value of any medal
and any prize money received from the U.S. Olympic Committee. The bill’s tax exemption would only apply to
athletes with adjusted gross incomes less than $1 million for the relevant tax year.” The motion was agreed to 415
to 1. [HR 5946, Vote #546, 9/22/16; CQ, 9/22/16]

Perry Voted For Prohibiting Payment Of A Salary Greater Than $0 To The Commissioner Of The Internal
Revenue Service A Salary Greater Until January 2017. In July 2016, Perry voted for a “Buck, R-Colo.,
amendment that would prohibit funds from being used to pay the salary of the commissioner of the Internal
Revenue Service from the date of enactment until Jan. 20, 2017, at a rate greater than a pro-rated annual rate of $0.”
The amendment was rejected in Committee of the Whole 197-224. [H Amdt 1243 to HR 5485, Vote #378, 7/7/16;
CQ Floor Votes, 3/7/16]

Perry Voted For Resolution Opposing Oil Taxes And Future Taxes On Industries That Have Been Subjected
To Cuts. In June 2016, Perry voted for a concurrent resolution “that would express a sense of Congress in
opposition to the president’s proposed $10-per-barrel tax on oil. It also would express a sense of Congress that
lawmakers, in considering future policy, should review potential harms of new taxes on industries that have seen
job, revenue and production cuts.” The resolution passed 253-144. [H Con Res 112, Vote #296, 6/10/16; CQ Floor
Votes, 6/10/16]

Perry Voted For Resolution Opposing A Carbon Tax. In June 2016, Perry voted for a concurrent resolution
“that would express a sense of Congress that a carbon tax would harm families and businesses and is ‘not in the
best interest of the United States.’” The resolution passed 237-163. [H Con Res 89, Vote #295, 6/10/16; CQ Floor
Votes, 6/10/16]

Perry Voted For A Bill Halting New IRS Hires Until US Treasury Certifies That No Agency Employee Has
Delinquent Taxes. On April 20th, 2016, Perry voted for the passage of the No Hires for the Delinquent IRS Act.
The bill proposed “to suspend the hiring of new IRS employees unless Treasury Secretary Jacob J. Lew certifies
that none of the agency’s workers has serious tax delinquencies, or provides an explanation of why such a
certification is not possible.” The bill passed, 254 to 170. [H Res 1206, Vote #160; CQ News, 4/20/16]
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 740 of 834

                                                                    SCOTT PERRY Rese arch Book | 739


Perry Voted For Blocking Consideration Of Closing Offshore Tax Loopholes To Fund Infrastructure
Investment. In April 2016,Perry Voted For and use those funds to create good-paying jobs rebuilding America’s
crumbling roads and bridges.” The previous question carried, 239-173. A vote against the previous question was to
force the vote on limiting offshore tax loopholes to fix the country’s infrastructure. [H Res 687, Vote #157, 4/19/16;
Democratic Leader – Previous Questions, 4/19/16]

Perry Voted For Blocking Consideration Of Closing Offshore Tax Loopholes To Pay For Infrastructure,
Military, And Education Programs.
In April 2016, Perry voted for a motion that would “limit the inversions that have enabled many corporations to
dodge paying their fair share of the taxes that support our military, our infrastructure, and our children’s education.”
The previous question carried 240-172. A vote against the previous question was to force the vote on limiting
offshore tax loopholes to pay for the military, education, and infrastructure. [H. Res 688, Vote #155, 4/19/16;
Democratic Leader – Previous Questions, 4/19/16]

Perry Voted Against Motion To Analyze Long-Term Impact Of Tax Loopholes. In February 2016, Perry voted
against on the motion to recommit on legislation to analyze “the long-term impact that tax loopholes abused by
special interests have on American businesses, American workers, and our economy.” The motion failed, 179 to
238. [HR 3442, Vote #75, 2/11/16; Democratic Leader, 2/11/16]

Perry Voted Against Closing Corporate Inversion Tax Loophole To Fund Investments In U.S.
Transportation Infrastructure. In July 2015, Perry voted against a motion to recommit that “would help improve
America’s roads, bridges, and highways by stopping corporations that seek to avoid paying their fair share of taxes
by moving their business address to another country. Instead, those reclaimed resources will be invested in much-
needed American transportation infrastructure improvements.” The motion was rejected by a vote of 185-244. [HR
3038, Vote #440, 7/15/2015; Democratic Leader – Motions to Recommit, 7/15/15]

Perry Voted For Permanent Research And Tax Development Tax Credit. In May 2015, Perry voted for the
American Research Competitiveness Act of 2015. “H.R. 880, the American Research and Competitiveness Act of
2015 (Brady) to simplify and make the research & development tax credit permanent.” The bill passed 274 to 145.
[HR 880, Vote #260, 5/20/15; Roll Call, 5/1/15]

Perry Voted Against Extending Research Tax Credit By Two Years And Preventing Deficit Increase. In May
2015, Perry voted against a motion to recommit with instructions for the American Research Act of 2015. “Motion
to recommit the bill to the House Ways and Means Committee with instructions to report back immediately with an
amendment that would remove the bill’s proposal to make permanent the research and development tax credit that
expired at the end of calendar year 2014, and change the way elements of the credit are calculated. The bill would
replace those provisions with language that would extend the credit for two years and would state that the bill shall
not result in increasing the deficit or delaying or weakening efforts to adopt a permanent extension of the research
credit in a ‘fiscally responsible manner.’” The motion failed, 181-240. [HR 880, Vote #259, 5/20/15; CQ, 5/22/15]

Perry Did Not Vote On Repealing Estate Tax. In April 2015, Perry did not vote on repealing the estate tax. “The
measure also would repeal the generation-skipping transfer tax and reduce the top marginal rate for the federal gift
tax from 40 percent to 35 percent.” The bill passed, 240-179. [HR 1105, Vote #161, 4/16/15; CQ News, 4/16/15]

    USA Today: “Repealing Estate Tax Would Reward .2%.” “Of the nearly 3 million Americans who die
    every year, only about two-tenths of 1% have enough assets to qualify. It’s a rather exclusive group. This isn’t
    to disparage people who worked hard enough (or, in some cases, were lucky enough) to have estates that big.
    It’s just that, at a time when income inequality is one of the nation’s most vexing problems, the 0.2% hardly
    need extra help from Congress.” [Editorial, USA Today, 4/16/15]

    CBPP: “Roughly 2 Of Every 1,000 Estates Face The Estate Tax.” “Today, 99.8 percent of estates owe no
    estate tax at all, according to the Joint Committee on Taxation.[3] Only the estates of the wealthiest 0.2 percent
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 741 of 834

                                                                   SCOTT PERRY Rese arch Book | 740

    of Americans -- roughly 2 out of every 1,000 people who die -- owe any estate tax. (See Figure 1.) This is
    because of the tax’s high exemption amount, which has jumped from $650,000 per person in 2001 to $5.43
    million per person in 2015.” [CBPP, “10 Facts You Should Know About The Federal Estate Tax,” 3/23/15]

    Bill Impacted Fewer Than 6,000 Families. “This tax is levied on the portion of estates exceeding $5.43
    million per person or $10.86 million per married couple, and because of those exemption levels, it affects less
    than 1 percent of estates, or fewer than 6,000 families in 2014.” [Philadelphia Inquirer, 4/19/15]

    Bill Would Add $269 Billion To National Debt. “Voting 240 for and 179 against, the House on April 16
    passed a GOP-sponsored bill (HR 1105) that would permanently repeal the federal estate tax in a way that
    would add $269 billion to national debt through fiscal 2025.” [Albuquerque Journal, 4/19/15]

    Politifact: False – “Estate Tax ‘In Many Cases’ Forces Family Farmers And Small Business Owners To
    Sell Their Holdings. “The U.S. Department of Agriculture estimates only 6 tenths of 1 percent of estates with
    farms qualified for the tax in 2013. The nonpartisan Tax Policy Center estimates that there were 20 small,
    closely held farms and businesses that were subject to the tax that year. It’s unknown how many of them, if any
    at all, were sold to pay the levy. So Hurt’s statement comes up empty. We rate it False.” [Politifact, 5/3/15]

Perry Did Not Vote On Preventing Giving Inheritance Tax Benefits To Those Convicted Of Tax Evasion Or
Fraud. In April 2015, Perry did not vote on a motion to recommit that would have prevented giving inheritance tax
benefits to those convicted of tax evasion or fraud. The motion “would disqualify from the bill’s provisions
individuals convicted of attempting to evade the gift tax or before the bill’s enactment engaged in a transaction with
intent to evade the estate tax.” The motion failed, 186-232. [HR 1105, Vote #160, 4/16/15; CQ Votes, 4/16/15]

Perry Did Not Vote On Permanently Allowing Taxpayers To Deduct State And Local Sales Taxes. In April
2015, Perry did not vote on a bill “that would make permanent the ability of taxpayers to deduct state and local
sales taxes in lieu of state and local income taxes, which expired at the end of 2014. The measure would be
effective for tax years beginning with 2015.” The bill passed, 272-152. [HR 622, Vote #159, 4/16/15; CQ News,
4/16/15]

    Bill Not Paid For, Would Add $42 Billion To National Debt. “Because the bill is not paid for, it would add
    $42 billion to national debt through fiscal 2025.” [Albuquerque Journal, 4/19/15]

Perry Did Not Vote On Requiring State & Local Tax Deduction Legislation To Not Increase Deficit Or Delay
Comprehensive Tax Reform. In April 2015, Perry did not vote on a motion that would prevent deficit increases or
delays in overall tax reform as a result of state & local tax deduction legislation. The motion also provided a one
year extension of a state and local sales tax deduction rather than a permanent extension to make sure Congress
could perform fiscally responsible tax extensions. The motion failed, 179-243. [HR 622, Vote #158, 4/16/15; CQ
News, 4/16/15]

Perry Voted For Making Individuals With Severely Delinquent Tax Debt Ineligible For Federal
Employment. In April 2015, Perry voted for a bill that would make individuals with “seriously delinquent tax
debt” ineligible for federal employment, and would include existing federal employees. The bill failed, 266-160. A
two thirds majority was required to pass the bill, under suspension of the rules. [HR 1563, Vote #157, 4/15/15; CQ
News, 4/15/15]

    Bill Opponents Noted That Tax Compliance Rate Was 97 Percent For Civil Servants. “Opponents noted in
    debate that the tax compliance rate for civil servants was 97 percent in 2014, compared to 95 percent for House
    members and their staffs and 91 percent for the public at large. Civil servants owed $1.14 billion in delinquent
    taxes last year.” [Bakersfield Californian, 4/18/15]

Perry Voted For Considering Bills To Repeal The Estate Tax And Allow State And Local Sales Tax
Deductions. In April 2015, Perry voted for “Adoption of the rule (H Res 200) that would provide for House floor
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 742 of 834

                                                                   SCOTT PERRY Rese arch Book | 741

consideration of the bill (HR 622) that would make permanent the ability of taxpayers to deduct state and local
sales taxes in lieu of state and local income taxes, the bill (HR 1105) that would repeal the federal estate tax and
repeal the generation-skipping transfer tax, and the bill (HR 1195) that would establish a small business advisory
board, credit union advisory council and community bank advisory council for the Consumer Financial Protection
Bureau.” The rule was adopted, 242-182. [HRes 200, Vote #155, 4/15/15; CQ Votes, 4/15/15]

Perry Voted Against Preventing Tax Deductions For Executive Bonuses Exceeding $1 Million. In January
2015, Perry voted against a motion that would prevent companies from claiming tax deductions for executive
bonuses exceeding $1 million if they failed to give lower level employees raises to match increases in the cost of
living. The motion failed, 168-243. [H Res 5, Vote #5, 1/6/15; CQ Floor Votes, 1/6/15]

Perry Voted For Blocking Consideration Of Bill Preventing U.S. Corporations From Moving Overseas To
Dodge Paying Taxes. In January 2015, Perry voted for blocking consideration of the Stop Corporate Expatriation
and Invest in America’s Infrastructure Act, a bill that would prevent U.S. corporations from moving overseas to
dodge taxes. “The second is an infrastructure bill that would stop corporations from relocating abroad and redirect
tax money lost through these so-called inversions to infrastructure projects in the U.S. That money would be sent to
the highway trust fund.” The previous question passed, 239 to 168. A vote against the previous question would
have allowed the bill to be considered. [H Res 5, Vote #4, 1/6/15; Politico, 1/5/15; Congressional Record, 1/6/15]

Trade

Perry Voted For To Prohibit The Use Of The U.S. Dollar In Trade Transactions With Iran. In July 2016,
Perry voted for “passage of the bill that would prohibit the administration from allowing the U.S. dollar to be used,
directly or indirectly, to facilitate trade transactions with Iran. The measure would prohibit U.S. financial
institutions from processing transactions transferred through a second foreign bank on behalf of any Iranian state-
owned or private entity. The measure would also uphold Iran’s designation as a ‘primary money laundering
concern.’” The bill passed, 246 to 181. [HR 4992, Vote #478, 7/14/16; CQ Floor Votes, 7/14/16]

Perry Voted For Strengthening Trade Enforcement. In December 2015, Perry voted for the Conference Report
to the Trade Facilitation and Trade Enforcement Act of 2015. “The Conference Report facilitates trade by
strengthening trade enforcement, including provisions to guard against evasion of anti-dumping and countervailing
duty laws, protect intellectual property against piracy, and target sources of unfair trade and provisions streamlining
the flow of legitimate trade by modernizing Customs operations and reducing paperwork. Also, it closes a loophole
in current law that allows the importation of products made using child or forced labor.” [HR 644, Vote #693,
12/11/15; The Daily Whip, 12/11/15]

    Perry Voted For Conference Report On Trade Bill That Would Barr The Inclusion Of Climate Change
    Provisions In Fast Track Trade Deals. In December 2015, Perry voted for the Conference Report to the
    Trade Facilitation and Trade Enforcement Act of 2015. The Conference Report contained language that “would
    single out greenhouse gas emission provisions as being ineligible for inclusion in a trade deal, raising concerns
    about its impact on efforts to protect the environment in trade deals as called for in the May 10, 2007,
    Agreement setting out Democratic priorities for trade negotiations.” The report passed, 256-158. [HR 644, Vote
    #693, 12/11/15; The Daily Whip, 12/11/15]

Perry Voted Against A Motion In Support Of A Customs Bill To Honor American Workers, Address
Human Trafficking, And Protect The Environment. In December 2015, Perry voted against a motion to
“challenge Republicans to support a Customs Bill that honors American workers, addresses human trafficking, and
protects our environment.” The motion failed, 172-239. [HR 644, Vote #692, 12/11/15; Democratic Leader –
Motions to Recommit, 12/11/15]

Perry Voted Against Investigating Currency Manipulation By Foreign Governments And Public Entities. In
December 2015, Perry voted against a motion requiring the United States Trade Representative “to investigate
currency manipulation by foreign governments and public entities and specifies the methodology with which the
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 743 of 834

                                                                  SCOTT PERRY Rese arch Book | 742

Trade Representative determines currency manipulation.” The motion was rejected, 193-232. [HR 644, Vote #655,
12/2/15; CQ Floor Votes, 12/2/15]

Perry Voted For Stripping Out Provisions In The Customs Enforcement Bill Protecting American Workers
From Currency Manipulation. In December 2015, Perry voted for a motion that the House insist on the House
amendment to the Senate amendment and request a conference on the Trade Facilitation and Trade Enforcement
Act (HR 644). The House amendment did not include language “combat currency manipulation… [by] directing
the Department of Commerce to slap duties on goods that have unfairly benefited from undervalued currency.” The
motion was agreed to by a vote of 252-170. [H R 644, Vote #652, 12/1/15; Congressional Record, 12/1/15]

Perry Voted For Allowing Companies To Appeal Directly To Ex-Im Board Of Directors Regarding
Economic Harm Caused By The Bank’s Transactions. In November 2015, Perry voted for an amendment, “that
would allow companies to appeal directly to the Export-Import Bank’s board of directors regarding an allegation
that the company would suffer economic harm from a proposed bank transaction.” The amendment failed 129-298.
[HR 22, Vote #616, 11/4/15; CQ, accessed 1/7/16]

Perry Voted For Requiring The Export-Import Bank To Use Fair Value Accounting Principles In Financial
Statements. In November 2015, Perry voted for an amendment, “that would require financial statements of the
Export-Import Bank to be in accordance with fair value accounting principles.” The amendment failed 133-295.
[HR 22, Vote #615, 11/4/15; CQ, accessed 1/7/16]

Perry Voted For Prohibiting The Export-Import Bank From Providing Financing To A Foreign Borrower
Without The US Company Guaranteeing The Loan Be Repaid. In November 2015, Perry voted for an
amendment, “that would prohibit the Export-Import Bank from providing financing to a foreign borrower in
connection with the export of goods or services by a U.S. company without a guarantee from the company of
repayment by the foreign borrower, and a pledge of collateral, in certain percentages specified in the measure. It
also would require that the guarantee be senior to any other obligation. Small businesses would be exempt.” The
amendment failed 115-313. [HR 22, Vote #613, 11/4/15; CQ, accessed 1/7/16]

Perry Voted For Amendment Limiting Ex-Im Bank Single Sector Credit Exposure To 20 Percent, Prohibit
Single Person From Benefiting From More Than 10 Percent. In November 2015, Perry voted for an
“amendment that would require the Export-Import Bank’s credit exposure in a single industrial sector to be limited
to 20 percent of the bank’s total credit exposure. It also would prohibit the bank from issuing financing in a fiscal
year if doing so would result in a single person benefitting from more than 10 percent of the total dollar amount of
the bank’s credit assistance in the fiscal year.” The amendment failed, 114 to 314. [H.R. 22, Amendment #78, Vote
#612, 11/4/15; CQ, 11/4/15]

Perry Voted For Amendment Eliminating Treasury Department Loss Guarantee For Ex-Im Bank. In
November 2015, Perry voted for an “amendment that would eliminate the Treasury Department’s guarantee of
losses at the Export-Import Bank.” The amendment failed, 117 to 308. [H.R. 22, Amendment #77, Vote #611,
11/4/15; CQ, 11/4/15]

Perry Voted For Amendment Prohibiting ExIm Financing Of Foreign Companies If Receiving Foreign
Government Support From Country With Sovereign Wealth Fund Value Of $100 Million Or More. In
November 2015, Perry voted for an “amendment that would prohibit the Export-Import Bank from providing
financing to foreign companies that benefit from support from a foreign government if the foreign government’s
sovereign wealth funds have a value of more than $100 billion.” The amendment failed, 116 to 308. [H.R. 22,
Amendment #76, Vote #610, 11/4/15; CQ, 11/4/15]

Perry Voted For Amendment Requiring Ex-Im Financing Recipients Of $10 Million Or More To Have Been
Denied By Private Sector At Least Twice. In November 2015, Perry voted for an “amendment that would require
recipients of Export-Import Bank financing of more than $10 million to have been denied financing at least twice
by the private sector. It also would institute penalties for inaccurate claims made by financing recipients about the
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 744 of 834

                                                                   SCOTT PERRY Rese arch Book | 743

availability of competing foreign export financing or private sector financing.” The amendment failed, 124 to 302.
[H.R. 22, Amendment #75, Vote #609, 11/4/15; CQ, 11/4/15]

Perry Voted For Amendment Prohibiting Ex-Im Bank From “Guaranteeing, Insuring Or Extending Credit”
In Transactions Absent Competition From Foreign Credit Agencies. In November 2015, Perry voted for an
“amendment that would prohibit the Export-Import Bank from guaranteeing, insuring or extending credit involving
transactions that do not meet competition from foreign export credit agencies.” The amendment failed, 117 to 309.
[H.R. 22, Amendment #74, Vote #608, 11/4/15; CQ, 11/4/15]

Perry Voted For Amendment Increasing Financing Set-Aside For Small Businesses By Ex-Im Bank, Absence
Of Increase Would Temporarily Bar Issuing Guarantees. In November 2015, Perry voted for an “amendment
that would increase by five percent each fiscal year for four years the percent of financing available to the Export-
Import Bank that it is required to set aside for small businesses. Absent an increase in the set-aside, the bank would
be temporarily barred from issuing guarantees, insurance or credit more than $100 million benefitting one person.”
The amendment failed, 121 to 303. [H.R. 22, Amendment #73, Vote #607, 11/4/15; CQ, 11/4/15]

Perry Voted Against Bill To Re-Authorize The Export-Import Bank. In October 2015, Perry voted against HR
597. “Lawmakers are trying to complete work on a long-term bill by Nov. 20, the date the current authorization
expires. Backers of the Ex-Im Bank see attaching its reauthorization (HR 597) to the highway bill to be the best
chance of renewing its charter that expired at the end of June.” The bill passed 313 to 118. [HR 597, Vote #576,
10/27/15; CQ News, 11/5/15]

    Bill Was Advanced To Vote By The Little-Used Discharge Petition That Forced House To vote On The
    Legislation Against The Wishes Of Party Leadership. “If Republicans aren’t already divided enough,
    several dozen party members have signed a petition that will force the House to vote on whether to revive a
    controversial government-run bank that helps big American companies sell goods overseas. Some 41
    Republicans signed a so-called discharge petition in an effort to fully reopen the Export-Import Bank. They
    joined ranks with nearly all Democrats to meet the 218-vote threshold required to allow a bill to reach the
    House floor…. A discharge petition is an obscure technique used to force a vote on an issue against the wishes
    of party leadership. They are rarely used and rarely succeed.” [MarketWatch, 10/9/15]

Perry Voted Against Blocking Consideration Of Re-Authorization Of Export-Import Bank. In October 2015,
Perry voted against consideration of the re-authorization of the Export-Import Bank of the United States.
“Providing for the consideration of the bill (H.R. 597) to reauthorize the Export-Import Bank of the United States,
and for other purposes.” The ordering of the previous question carried, 271 to 158. [H.Res.450, Vote #572,
10/27/15]

Perry Voted Against Bringing A Bill To Reauthorize The Export-Import Bank To The Floor. In October
2015, Perry voted against a “motion to discharge from the House Rules Committee and bring to the House floor the
rule (H Res 450) that would provide for House floor consideration of the bill (HR 597) that would reauthorize the
Export-Import Bank through fiscal 2019.” The motion carried 246-177. [HR 597, Vote #569, 10/23/15; CQ
10/23/15]

Perry Voted For Blocking Consideration Of Reauthorizing The Export-Import Bank. In October 2015, Perry
voted for to block consideration of a vote to reauthorization of the Export-Import Bank. The previous question
carried, 237-180. A vote against the previous question was to force the vote on reauthorizing the Export-Import
Bank. [H RES 449, Vote #529, 10/1/15; Democratic Leader, Previous Questions, 10/1/15]

Perry Voted For Blocking Reauthorization Of The Ex-Im Bank. In September 2015, Perry voted fora motion to
block consideration of a vote to “re-authorize the Export-Import Bank, a self-funded agency that provides certainty
and support to American businesses of all sizes that are eager to compete in the global market.” The previous
question carried, 243-183. A vote against the previous question would call for an immediate vote to re-authorize the
Ex-Im Bank. [H Res 421, Vote #502, 9/17/15; Democratic Leader – Previous Questions, 9/17/15]
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 745 of 834

                                                                   SCOTT PERRY Rese arch Book | 744


Perry Voted For Blocking Consideration Export-Import Bank Reauthorization. In September 2015, Perry
voted for blocking consideration of a vote to reauthorize the Export-Import Bank. The previous question carried,
238-179. A vote against the previous question was to force the vote on Export Import Bank Reauthorization. [HR
420, Vote #497, 9/17/15; Congressional Record, 9/17/15]

Perry Voted For Blocking Consideration Of Renewing The Export-Import Bank. In July 2015, Perry voted for
to block consideration of an “amendment to reauthorize the Export-Import Bank.” The previous question carried,
242-180. A vote against the previous question was to force the vote on reauthorization of the Export-Import Bank.
[H Res 388, Vote #483, 7/29/15; Democratic Leader – Previous Questions, 7/29/15]

Perry Voted Against Ending Prohibition On Using Funds Regarding The Legal Trade And Transport Of
Ivory. In July 2015, Perry voted against “an amendment to strike section 120 prohibiting use of funds regarding
legal trade and transport of ivory.” The amendment failed 189-239. [HR 2822, Vote #397, 7/8/15; H AMDT 553,
7/8/15]

    Rep. Raul M Grijalva: Amendment Was Introduced After One Ton Of Illegal Ivory Was Found In
    Philadelphia. “Last week, the United States Fish and Wildlife Service destroyed more than one ton of illegal
    African elephant ivory, most of which had been confiscated from a Philadelphia antique dealer named Victor
    Gordon. All of this ivory – and all of the unknown volume of ivory Gordon sold over the past decade – was not
    antique, but instead had been made to look so after being removed from recently poached elephants. Sales of
    illegal ivory fund crime syndicates and terrorist groups, and anyone who has bought or sold any of the ivory
    that Gordon put into circulation before he was caught is complicit in giving financial support to these
    organizations, whether intended or not.” [Rep. Raul M Grijalva Letter, 7/7/15]

    Rep. Raul M Grijalva: Original Bill Blocked Fish And Wildlife From Implementing Ivory Rules. “This is
    why we have to end the ivory trade in the United States now. Unfortunately, section 120 of H.R. 2822 would
    block implementation of Fish and Wildlife Service rules and policies necessary to disrupt ivory markets and
    ensure that U.S. citizens do not contribute to the ongoing slaughter of African elephants, which are being killed
    at the rate of one every 15 minutes.” [Raul M Grijalva Letter, 7/7/15]

    Rep. Raul M Grijalva: Amendment Was Supported By The Humane Society, Defenders Of Wildlife,
    And National Resources Defense Council. “This amendment is supported by the following groups: Humane
    Society of the United States, Defenders of Wildlife, Animal Welfare Institute, Natural Resources Defense
    Council, Endangered Species Coalition, and Born Free USA.” [Raul M Grijalva Letter, 7/7/15]

Perry Voted Against Reauthorizing The Trade Adjustment Assistance Program And Extending AGOA, The
Generalized System Of Preferences And The Preferential Duty Treatment For Haiti. In June 2015, Perry
voted against a trade preferences bill that would reauthorize the Trade Adjustment Assistance program. “The House
Thursday finally sent President Barack Obama a bill to reauthorize the Trade Adjustment Assistance program,
which had become a casualty of a protracted fight between the White House and congressional Democrats over fast
track. The 286-138 vote on the trade preferences bill (HR 1295) included 175 Democrats, many of whom earlier
this month voted against trade assistance, or TAA, measure as part of their strategy to block fast-track Trade
Promotion Authority. In the end, only six Democrats voted against TAA. … The trade preferences bill includes the
African Growth and Opportunity Act, known as AGOA, and the Generalized System of Preferences that provides
developing nations access to the U.S. market through the duty-free treatment of exports. It also includes preferential
duty treatment for certain goods from Haiti. The bill also includes a House-passed provision that would replace a
$700 million cut to Medicare in 2024, originally proposed to help pay for TAA.” The bill passed, 286 to 138. [HR
1295, Vote #388, 6/25/15; CQ News accessed 8/20/15]

Perry Voted For Adopting A Rule In Order To Concur Senate Amendment To Extend TAA Programs And
AGOA. In June 2015, Perry voted for the “adoption of the resolution (H Res 338) that would make in order a
motion to concur in the Senate amendment to the bill (HR 1295) that would extend Trade Adjustment Assistance
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 746 of 834

                                                                   SCOTT PERRY Rese arch Book | 745

(TAA) programs that help U.S. workers harmed by trade agreements until 2021 and the African Growth and
Opportunity Act (AGOA) through FY 2025.” The rule was adopted 251-176. [H. Res. 338, Vote #386, CQ Floor
Votes, 6/25/15]

Perry Voted For Consideration Of Bill To Re-Authorize The Export-Import Bank. In June 2015, Perry voted
for consideration of a bill to re-authorize the Export-Import Bank. “The Democratic Previous Question would force
a vote to re-authorize the Ex-Im Bank, ending Republicans’ needless crisis.” The previous question passed 243 to
181. A vote against the previous question would have allowed the bill to be considered. [H.Res. 333, Vote #379,
6/24/15]

Perry Voted Against Concurring In Senate Amendment To Grant The President Trade Promotion
Authority. In June 2015, Perry voted against Trade Promotion Authority (TPA). “The House on Thursday took the
first step toward resuscitating the White House’s trade agenda by passing legislation granting President Obama fast-
track authority … This is the second time in a week the House has voted to approve the controversial fast-track bill.
On Friday, the House voted 219-211 in favor of fast-track, which would make it easier for Obama to complete a
sweeping trans-Pacific trade deal … House Democrats have historically favored TAA, but they voted against it on
Friday to kill fast-track, which is deeply opposed by unions and other liberal groups.” The amendment passed 218
to 208. [HR 2146, Vote #374, 6/18/15; The Hill, 6/18/15]

Perry Voted For Blocking Vote On Immediate Reauthorization Of Export-Import Bank. In June 2015, Perry
voted for blocking a vote to re-authorize the Export-Import bank. Congressional Republicans failed to take action
and the bank’s charter expired. [H Res 319, Vote #371, 6/17/15; USA Today, 7/1/15; House Democratic Leader –
Previous Questions, accessed 7/8/15]

Perry Voted For Concurring In Senate Amendment On Currency Manipulation To Trade Facilitation and
Trade Enforcement Act. In June 2015, Perry voted for an amendment that would “establish a center for
coordinating federal government efforts to protect intellectual property from infringement, automate the processing
of certain trade documents by the Customs and Border Protection agency, and establish processes for investigating
whether foreign countries are directly or indirectly manipulating their currency to subsidize their exports … A bill
opponent, Rep. Sander M. Levin, D-Mich., said its currency manipulation provisions had no substance and would
not be enforceable, thereby putting millions of jobs at risk due to other countries using their undervalued currencies
to undercut American companies.” The amendment passed 240 to 190. [HR 644, Vote #363, 6/12/15; Citizen-
Times, 6/19/15]

Perry Voted Against Senate Amendment To Provide Trade Promotion Authority For Trade Agreements
Negotiated By The Administration. In June 2015, Perry voted against an amendment that would provide Trade
Promotion Authority (TPA) for trade agreements negotiated by the administration, under which they would be
considered by Congress under expedited procedures without amendment. However, due to Congress rejecting
Trade Adjustment Assistance (TAA) in the vote immediately preceding, votes in favor of TPA were rendered
largely irrelevant. “Republicans moved quickly to hold a vote on Trade Promotion Authority, but even though the
bill received a majority of votes, it will not go to the president’s desk because it does not match the Senate-passed
package.” The amendment passed 219 to 211. [HR 1314, Vote #362, 6/12/15; The Atlantic, 6/12/15]

Perry Voted Against Extension Of Trade Adjustment Assistance (TAA). In June 2015, Perry voted against a
“motion to concur in the Senate amendment to the bill that would provide Trade Promotion Authority for trade
agreements negotiated by the administration, under which they would be considered by Congress under expedited
procedures without amendment, and would extend Trade Adjustment Assistance programs to help displaced U.S.
workers. The portion of the Senate amendment covered by the division would reauthorize, through June 30, 2021,
trade adjustment assistance programs and alternative trade adjustment assistance for workers laid off because of the
impact of foreign competition. Offsets would include an extension of certain customs fees and prevention of certain
taxpayers with high levels of foreign income from receiving the refundable portion of the child tax credit.” The
motion failed 126-302. [HR 1314, Vote #361; CQ Floor Votes, 6/12/15]
       Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 747 of 834

                                                                 SCOTT PERRY Rese arch Book | 746

    NYT: TAA Failing Would Cripple President Obama’s Trade Agenda. “Hours after President Obama made
    a dramatic, personal appeal for support, House Democrats on Friday thwarted his push to expand trade
    negotiating power — and quite likely his chance to secure a legacy-defining accord spanning the Pacific Ocean.
    In a remarkable blow to a president they have backed so resolutely, House Democrats voted to end assistance to
    workers displaced by global trade, a program their party created and has supported for four decades. That move
    effectively scuttled legislation granting the president trade promotion authority — the power to negotiate trade
    deals that cannot be amended or filibustered by Congress.” [New York Times, 6/12/15]

Perry Voted Against Adopt The Rule For Floor Consideration Of TPA. In June 2015. Perry Voted Against the
“Adoption of the rule (H Res 305) that would provide for House floor consideration of the Senate amendment to a
package (HR 1314) of Trade Promotion Authority and Trade Adjustment Assistance legislation and provide for
floor consideration of the Senate amendments to a customs enforcement measure (HR 644).” The rule was adopted
217-212. [H. Res. 305, Vote #359; CQ Floor Votes, 6/11/15]

Perry Voted For Bill To Extend African Growth And Opportunity Act And Renew Generalized System Of
Preferences. In June 2015, Perry voted for a bill that would “provide a 10-year extension of the African Growth
and Opportunity Act, renew the Generalized System of Preferences and extend certain programs dealing with duty-
free treatment of Haitian textiles and apparel… The bill would provide offsets dealing with customs user fees,
payment of corporate estimated taxes and penalties for businesses that fail to file correct tax and income
information.” The motion was agreed to, 397-32. [H.R. 1295, Vote #345, 6/11/15; CQ Floor Votes, 6/11/15]

    AGOA Lowers U.S. Tariffs On Exports For African Countries. “The AGOA lowers U.S. tariffs on exports
    for beneficiary African nations to promote more long-term economic development, trade and investment.”
    [AGOA Website, 4/16/15]

    GSP Provides Duty-Free Importation Of Goods From Developing Nations. “The GSP, on the other hand,
    provides duty-free importation of more than 5,000 products from developing nations. The GSP expired in 2013,
    but the AGOA Extension and Enhancement Act would extend the program through 2017.” [AGOA Website,
    4/16/15]

Perry Voted For Amendment To Prohibit Funds For Trade Agreement Negotiations Where The Terms Are
Confidential. In June 2015, Perry voted for an amendment to the Commerce, Justice, Science, and Related
Agencies Appropriations Act that “prohibit[s] the use of funds to negotiate or enter into a trade agreement whose
negotiating texts are confidential.” The amendment failed 27-399. [HR 2578, Vote #282, 6/3/15]

Perry Voted Against Amendment To Increase Funding For Hollings Manufacturing Extension Partnership
By $11 Million. In June 2015, Perry voted against an amendment increasing funding for the National Institute of
Standards and Technology’s Hollings Manufacturing Extension Partnership program by $11 million in FY 2016.
“House Vote 271 Fiscal 2016 Commerce-Justice-Science Appropriations — Manufacturing Extension Partnership.
Esty, D-Conn., amendment that would increase funding for the National Institute of Standards and Technology’s
Hollings Manufacturing Extension Partnership program by $11 million and reduce funding for federal prison
system buildings and facilities by $31 million.” The amendment failed 213 to 214. [H.R. 2578, Esty Amendment,
Vote #271, 6/2/15; CQ Bill Tracker, 6/2/15]

    Politifact: Program “Helps U.S. Manufacturing Firms Capitalize On Business Opportunities And Make
    Them More Competitive In The Global Markets.” During the 2008 presidential campaign, Barack Obama
    promised to double funding for the Hollings Manufacturing Extension Partnership, a program run by the U.S.
    Commerce Department that helps U.S. manufacturing firms capitalize on business opportunities and make them
    more competitive in the global markets.” [Politifact, 9/30/11]

    Program Provided Business Information And Resources To U.S. Manufacturing Firms. “The Hollings
    Manufacturing Extensions Partnership is part of the National Institute of Standards and Technology, which in
    turn falls under the U.S. Department of Commerce. The partnership, which consists of federal, state and local
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 748 of 834

                                                                  SCOTT PERRY Rese arch Book | 747

    organizations, provides business information and resources to U.S. manufacturing firms to make them more
    competitive in the global markets.” [Politifact, 11/6/09]

Perry Voted For Amendment Reducing Funding For International Trade Administration By $312 Million.
In June 2015, Perry voted for an amendment which would cut funding to the International Trade Administration by
$312 million in FY 2016. “House Vote 270 Fiscal 2016 Commerce-Justice-Science Appropriations — International
Trade Administration. McClintock, R-Calif., amendment that would reduce funding for the International Trade
Administration by $312 million, with an increase of the same amount to the spending reduction account.” [H.R.
2578, McClintock Amendment, Vote #270, 6/2/15; CQ Bill Track, 6/26/15]

    Texas Republican Rep. Opposed Amendment Saying Cut Would Degrade “Ability To Fight Against
    ‘Unfair Subsidies Given By Foreign Governments To Their Businesses That Cause American Workers
    To Lose Their Jobs.” “Funding trade promotion: The House has rejected an amendment sponsored by Rep.
    Tom McClintock, R-Calif., to the Commerce, Justice, Science, and Related Agencies Appropriations Act (H.R.
    2578). The amendment would have eliminated $312 million of funding for trade promotion programs at the
    government’s International Trade Administration. McClintock said trade promotion was the proper
    responsibility of private businesses, both individually and in trade associations, and taxpayers should not pay
    for the profits of private businesses. An amendment opponent, Rep. John Abney Culberson, R-Texas, said the
    funding cut would degrade the International Trade Administration’s ability to fight against “unfair subsidies
    given by foreign governments to their businesses that cause American workers to lose their jobs.” The vote, on
    June 2, was 154 yeas to 263 nays.” [Citizens-Times, 6/5/15]

Perry Voted For Blocking Consideration Of Bill To Re-Authorize Export-Import Bank. In March 2015, Perry
voted for blocking consideration of a bill to “force an immediate vote to re-authorize the Export-Import Bank, a
self-funded agency that provides certainty and support to American businesses and creates American jobs.” The
previous question passed 233 to 181. A vote against the previous question would have allowed the bill to be
considered. [H Res 152, Vote #126, 3/19/15; 114th Congress Previous Questions, 3/19/15]

Transportation

Perry Voted For A Requirement For The Transportation Department To Notify Congress Before Publically
Announcing Competitive Grant Awards Of More Than $750,000. In September 2016, Perry voted for a
“Graves, R-Mo., motion to suspend the rules and pass the bill that would require the Transportation Department to
notify certain congressional committees at least three business days before publically announcing the award of
competitive grants with a value of $750,000 or more.” The motion was agreed to 424 to 1. [HR 5977, Vote #539,
9/21/16; CQ, 9/21/16]

Perry Voted For A Requirement For The Transportation Department To Evaluate The Effects Of Potential
Construction On Air Navigation Facilities And Equipment. In September 2016, Perry voted for a “Graves, R-
Mo., motion to suspend the rules and pass the bill that would require the Transportation Department to evaluate
proposed construction that could affect U.S. air navigation facilities and equipment, to also consider the potential
effect on space navigation facilities, equipment, and space launches and reentries.” The motion was agreed to 425
to 0. [HR 6007, Vote #538, 9/21/16; CQ, 9/21/16]

Perry Voted For Five-Year Comprehensive Highway Funding Bill That Reauthorized Export-Import Bank
And Reauthorized Amtrak. In December 2015, Perry voted for adopting the conference report to “accompany the
Surface Transportation Reauthorization and Reform Act (HR 22) that would reauthorize federal-aid highway and
transit programs for five years, through FY 2020, at increased funding levels. The bill would transfer over $70
billion from the Treasury’s general fund and other funds to cover projected shortfalls in the Highway Trust Fund
and to fully fund the measure’s estimated $305 billion cost. Further, the bill would reauthorize Amtrak, renew the
charter for the Export-Import Bank, and roll back a reduction in the crop insurance program used as an offset in last
month’s two-year budget deal.” The conference report was adopted, 359-65. [HR 22, Vote #673, 12/3/15; CQ Floor
Votes, 12/3/15]
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 749 of 834

                                                                   SCOTT PERRY Rese arch Book | 748


Perry Voted For A Motion For House To Go To Conference With Senate On Six-Year Authorization Of
Surface Transportation Programs. In November 2015, Perry voted for a motion that “the House insist on the
House amendment to the Senate amendment and request a conference on a bill (HR 22) that would provide a six-
year authorization of surface transportation programs.” The amendment passed 371 to 54. [H R 22, Vote #624,
11/5/15; CQ, 11/5/15]

Perry Voted For Amendment Reauthorizing Surface Transportation Programs For Six Years, Turning It
Into A Block Grant Program And Changing Environmental Reviews. In November 2015, Perry voted for an
amendment to the Fixing America’s Surface Transportation (FAST) Act to adopt “the amendments adopted in the
Committee of the Whole, including an amendment consisting of the text of the surface transportation
reauthorization measure (HR 3763) approved by the House Transportation and Infrastructure Committee, with
modifications. That amendment would reauthorize surface transportation programs for six years, with policy
provisions including those that would change the Surface Transportation Program into a block grant program,
create a new grant program for nationally significant freight and highway projects, and make a number of changes
to the environmental review process. . Another amendment would liquidate the Federal Reserve’s surplus funds and
redirect that money to the General Fund. The House amendments did not affect a Senate move to reauthorize the
Export-Import Bank.” The amendment passed 363 to 64. [H R 22, Vote #623, 11/5/15; CQ, 11/5/15]

Perry Voted Against Requiring Additional Information Be Displayed On Used Cars For Sale And Making
Vehicle Safety Databases More Publicly Accessible. In November 2015, Perry voted against an amendment, “that
would require the Transportation secretary to make the National Highway Traffic Safety Administration’s vehicle
safety databases more publicly accessible and require certain additional information regarding vehicle history to be
displayed on used cars for sale.” The amendment failed 176-251. [HR 22, Vote #619, 11/5/15; CQ, accessed
1/7/16]

Perry Voted Against An Amendment To Conduct A GAO Study On The Economic Impact Of Contract
Negotiations At West Coast Ports. In November 2015, Perry voted against an amendment to conduct a GAO
study on the economic impact of contract negotiations at ports on the west coast. The amendment “request[ed] a
GAO study on the economic impact of contract negotiations at ports on the west coast.” The amendment failed 200
to 228. [HR 22, Vote #605, 11/4/15; On Agreeing to the Amendment, 11/4/15]

Perry Voted Against An Amendment Commission A Study On The Safety Of Intrastate Teen Truck Drivers.
In November 2015, Perry voted against an amendment to replace the graduated commercial driver’s license
program language in the FAST act with a study on the safety of intrastate teen truck drivers. The “Amendment
sought to strike the graduated commercial driver’s license program language in the bill and replace it with a study
on the safety of intrastate teen truck drivers.” The amendment failed 181 to 248. [HR 22, Vote #604, 11/4/15; On
Agreeing to the Amendment, 11/4/15]

    Amendment Sought To Eliminate Pilot Program From The Bill That Would Allow Commercially
    Licensed Drivers To Drive Large Trucks On Interstate Highways At The Age Of 19 ½ Years; Current
    Minimum Age For Truck Drivers Was 21 Years. “Voting 181 for and 248 against, the House on Nov. 4
    refused to strip HR 22 (above) of a pilot program that would allow commercially licensed drivers as young as
    19 ½ years to operate large trucks on the Interstate Highway System. The existing minimum age for truck
    drivers on interstates is 21 years. Amendment sponsor John Lewis, D-Ga., said ‘young drivers may not have the
    experience needed to handle heavy, dangerous vehicles. Some follow too closely. Others go too fast and don’t
    check their mirrors. Young drivers can use their brakes too much, and that is a real danger when handling an
    80,000-pound truck.’” [Oshkosh Northwestern, 11/30/15]

Perry Voted For An Amendment To Require Local Transit Organizations To Have A 1:1 Debt To Equity
Ratio In Order To Qualify For Federal Funding. In November 2015, Perry voted for an amendment to require
local transit organizations to have a 1:1 debt to equity ratio in order to qualify for federal funding. The amendment
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 750 of 834

                                                                      SCOTT PERRY Rese arch Book | 749

sought to “require local transit entity to have a debt to equity ratio of at least 1:1 in order to be eligible for federal
funds.” The amendment failed 116 to 313. [HR 22, Vote #603, 11/4/15; On Agreeing to the Amendment, 11/4/15]

Perry Voted For An Amendment To Standardize Meal And Rest Break Laws For The Motor Carrier
Industry Across All States. In November 2015, Perry voted for an amendment to standardize meal and rest break
laws for the motor carrier industry across all states. The “Amendment clarifies the intent of Congress and ensures
that the motor-carrier industry can operate under one standard when engaging in commerce and pre-empts a
patchwork of 50 different state meal and rest break laws to provide certainty for regional carriers doing business.”
The amendment passed 248 to 180. [HR 22, Vote #601, 11/4/15; On Agreeing to the Amendment, 11/4/15]

Perry Voted Against An Amendment To Establish Program To Allow The Use Of Live Plant Materials For
Road Side Maintenance. In November 2015, Perry voted against an amendment to establish a program to allow
the use of live plant materials for road side maintenance. The amendment sought to “to establish a program to
permit the use of live plant materials for road side maintenance.” The amendment failed 173 to 255. [HR 22, Vote
#600, 11/4/15; On Agreeing to the Amendment, 11/4/15]

    Amendment Would Have Allowed Companies To Contribute To Roadside Maintenance And Receive
    Public Thanks Through Roadside Corporate Logos Made Of Live Plants; Critics Labeled It Highway
    Commercialization. “Under an amendment offered by Rep. Duncan Hunter, 10 states would be allowed to let
    companies contribute to roadside maintenance and be publicly thanked by setting up corporate logos made of
    live plant materials. The California Republican said the proposal would save his state millions of dollars
    annually in roadside maintenance costs and free up funds for other highway projects. DeFazio objected, saying
    the step would commercialize federal highway right-of-ways and open the door to additional advertising on
    interstate roads. Hunter expressed surprise. ‘This is one of those things that I thought everybody would enjoy,’
    he said. ‘It’s environmentally friendly, it uses plants and flowers, and it doesn’t cost anybody anything. This is
    one of those deals that I’m surprised is opposed by any member.’ The amendment was rejected 173-255, with
    121 Republicans and 134 Democrats opposed.” [CQ Weekly, 11/13/15]

Perry Voted Against An Amendment To Require State And Regional Transportation Proposals To Include
Project Criteria And Descriptions Developed By States Rather Than Federal Government. In November
2015, Perry voted against an amendment to require state and regional transportation proposals to include project
criteria and descriptions that states developed instead of the federal government. The “Amendment sought to
require State and regional transportation plans to include project descriptions and to score projects based on criteria
developed by the State or the region, not the Federal Government.” The amendment failed 171 to 252. [HR 22,
Vote #599, 11/4/15; On Agreeing to the Amendment, 11/4/15]

    Amendment Was Part Of Transportation Bill Aimed At Improving Roadways And Infrastructure.
    “Congressional negotiators clinched a deal on Tuesday for a five-year, roughly $300 billion transportation bill
    that would inject badly needed investments into the nation’s deteriorated highways and other infrastructure and
    also reopen the Export-Import Bank.” [New York Times, 12/1/15]

    Bill Did Not Raise The Gas Tax; Used Funds From The Federal Reserve And Back Taxes. “Instead of
    raising the 18.4 cents per gallon gas tax, the bill relies on a variety of short-term financing provisions, including
    a requirement that the federal government use private collection agencies to recoup certain outstanding taxes, a
    provision that would allow the government to deny new passports to individuals owing more than $50,000 in
    back taxes, and the sale of 66 million barrels of oil from the Strategic Petroleum Reserve. The sale of oil is
    projected to generate $6.2 billion over 10 years, effectively pricing the oil at more than double the current price
    per barrel. Some of the money will come from the Federal Reserve. The bill cuts the Fed’s annual dividend
    payments to large commercial banks, redirecting that money to highway construction. It also drains money
    from the Fed’s rainy-day fund.” [New York Times, 12/1/15]

Perry Voted For Amendment Requiring Transportation Projects In Excess of $2.5 Billion To Establish
Measures To Identify Potential Cost Overrun Causes. In November 2015, Perry voted for an amendment to the
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 751 of 834

                                                                     SCOTT PERRY Rese arch Book | 750

Fixing America’s Surface Transportation (FAST) Act which would “require transportation ‘megaprojects’ - those
estimated to cost at least $2.5 billion - that receive federal financial assistance to establish a peer review group and
a comprehensive risk management plan to identify and monitor elements that could result in cost overruns or
project delays.” The amendment was rejected, 169 to 257. [H R 22, H Amdt. 773, Vote #596, 11/4/15; CQ,
11/4/15]

Perry Voted For Amendment Providing For States To Allow Livestock Hauling Vehicles Up To 95,000
Pounds With Permit Costs Limited To $200. In November 2015, Perry voted for an amendment to the Fixing
America’s Surface Transportation (FAST) Act which would “provide for states to allow, by special permit, the
operation of vehicles with a gross weight up to 95,000 pounds for hauling livestock. The cost of a permit could not
exceed $200 annually.” The amendment was rejected, 185 to 240. [H R 22, H Amdt 771, Vote #595, 11/4/15; CQ,
11/4/15]

Perry Voted For Amendment That Would Have Banned Funding For Landscaping In Transportation
Projects. In November 2015, Perry voted for an amendment “to repeal the authority of the Secretary of
Transportation to approve as part of the construction of federal-aid highways the costs of landscape and roadside
development.” “Representative Vicky Hartzler, Republican of Missouri, wanted an amendment that would prohibit
the use of federal highway money for ‘landscaping and beautification.’ ‘We should spend our federal highway
dollars to improve our roads and bridges, not plant flowers,’ Ms. Hartzler declared. Noting that between 1992 and
2013 about $1.3 billion was spent on landscaping, while 61,000 bridges were classified as structurally deficient, she
added, ‘This is outrageous.’” The amendment failed, 172 to 255. [HR 22, H Amdt. 769, Vote #594, 11/4/15; New
York Times, 11/5/15]

Perry Voted Against Amendment That Would Have More Equitably Divided Transportation Money For
U.S. Territories. In November 2015, Perry voted against an amendment that “was an attempt to distribute
territorial highway funds more equitably among the islands. That, by using objective benchmarks like highway
miles, population and traffic to allocate a limited pot of money—currently about 40-million dollars, divided 10-
percent each for the NMI and American Samoa, 40-percent each for Guam and the VI.” The amendment failed, 113
to 310. [HR 22, H Amdt. 766, Vote #593, 11/3/15; PNC News, 11/6/15]

Perry Voted Against Amendment To Require Transportation Secretary To Conduct Reviews Of Pipeline
Transportation Infrastructure Project If Requested By State Or Tribe. In November 2015, Perry voted against
an amendment “that would require the Transportation secretary to conduct a safety review of pipeline transportation
infrastructure project if requested by a state or tribal government.” The amendment failed, 160 to 263. [HR 22,
Vote #590, 11/3/15; CQ, 11/3/15]

Perry Voted For Amendment To Establish National Advisory Committee On Travel And Tourism
Infrastructure. In November 2015, Perry voted for an amendment “that would require the establishment of a
National Advisory Committee on Travel and Tourism Infrastructure to advise the Transportation secretary on
infrastructure issues and funding needs related to the use of the intermodal transportation network in facilitating
travel and tourism, identify critical transportation facilities and corridors, and other duties.” The amendment passed,
216 to 207. [HR 22, Vote #589, 11/3/15; CQ, 11/3/15]

Perry Voted For Amendment To Allow States To Permit 6-Axle Trucks In Excess Of 80,000 Lbs To Drive
On Interstate Highways. In November 2015, Perry voted for an amendment “that would allow states to permit
trucks on their interstate highways that exceed the current weight limit of 80,000 pounds. Trucks would need to be
equipped with a sixth axle and could not exceed a gross weight of 91,000 pounds.” The amendment failed, 187 to
236. [HR 22, Vote #588, 11/3/15; CQ, 11/3/15]

Perry Voted Against Amendment To Expand Congestion Mitigation And Air Quality Improvement
Program To Include Projects Like Bikeshare & Carpool Programs. In November 2015, Perry voted against an
amendment “that would expand the eligibility of the Congestion Mitigation and Air Quality Improvement program
to include projects that use innovative mobility technologies to provide alternatives to driving alone, such as
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 752 of 834

                                                                    SCOTT PERRY Rese arch Book | 751

bikeshare and carpool programs, that are shown to reduce vehicle miles travelled or improve air quality.” The
amendment failed, 181 to 237. [HR 22, Vote #586, 11/3/15; CQ, 11/3/15]

Perry Voted Against Three Month Funding Patch For The Highway Trust Fund And Veterans Affairs
Department. In July 2015, Perry voted against “a three-month extension of highway funding Wednesday, just two
days before the Highway Trust Fund was set to run out of money to help states build roads, bridges, and mass
transit projects.” The bill “also would authorize the Veterans Affairs Department (VA) to use $3.4 billion to pay for
veteran care through non-VA providers and instruct the VA to consolidate all non-VA programs into a single
program.” The bill passed 385 to 34. [HR 3236, Vote #486, 7/29/15; USA Today, 7/29/15; CQ, 7/29/15]

Perry Voted For Blocking Consideration Of Long-Term Transportation Bill That Would Fund Domestic
Infrastructure By Prohibiting Corporations From Moving Overseas To Avoid Taxes. In July 2015, Perry
voted for to block consideration of a vote to “re-authorize a long-term Transportation Bill that provides 6 years of
funding so states and localities can address critical infrastructure needs. The bill would also stop corporations that
seek to move abroad to avoid paying their taxes and use that money for transportation improvements here in
America.” The previous question carried, 240-167. A vote against the previous question was to force the vote on
long-term transportation funding. [H Res 380, Vote #470, 7/28/15; Democratic Leader – Previous Questions,
2/3/15]

Perry Voted For Blocking Consideration Of A Long Term Transportation Bill. In July 2015, Perry voted for to
block consideration of a vote to ”re-authorize a long-term Transportation Bill that provides 6 years of funding so
states and localities can address critical infrastructure needs.” The previous question carried, 239-167. A vote
against the previous question was to force the vote on a long term transportation bill. [H Res 369, Vote #450,
7/22/15; Democratic Leader – Previous Questions, 7/22/15]

    Bill Would Also Target Corporations Moving Abroad To Avoid Paying Taxes, Instead Reinvest Money
    In Transportation Improvements. The bill also intended to ”stop corporations that seek to move abroad to
    avoid paying their taxes and use that money for transportation improvements here in America.” A vote against
    the previous question was to force the vote on a bill to stop corporations moving abroad to avoid paying taxes.
    [H Res 369, Vote #450, 7/22/15; Democratic Leader – Previous Questions, 7/22/15]

Perry Voted Against $8.1 Billion Short-Term Highway Funding Extension. In July 2015, Perry voted against a
bill that “would reauthorize federal-aid highway and transit programs through Dec. 18, 2015 and would transfer
$8.1 billion in funding from the Treasury to the Highway Trust Fund to cover projected trust fund shortfalls over
that time. The measure completely offsets the cost of the proposed funding transfer by extending for two years the
current budgetary treatment of Transportation Security Administration (TSA) fees as mandatory savings and
through several tax compliance provisions.” The bill passed by a vote of 312-119. [HR 3038, Vote #441, 7/15/15;
CQ Floor Votes, 7/15/15]

Perry Voted For Blocking Consideration On A Vote To Re-Authorize A Long-Term Transportation Bill And
To Crack Down On Corporations That Avoid Taxes By Moving Overseas. In July 2015, Perry voted for
blocking consideration on “a vote to re-authorize a long-term Transportation Bill that provides 6 years of funding
so states and localities can address critical infrastructure needs. The bill would also stop corporations that seek to
move abroad to avoid paying their taxes and use that money for transportation improvements here in America.” A
vote against the previous question was to force the vote on the long-term Transportation bill and the crackdown on
corporations that move overseas to avoid paying taxes. The motion to order the previous question passed, 245 to
182. [H Res 362, Vote #438, 7/15/15; Democratic Leader – Previous Questions, 7/15/15]

Perry Voted For FY16 Transportation-HUD Appropriations Bill That Slashed Amtrak Funding By $242
Million, Cut Housing Assistance & Rehabilitation. In June 2015, Perry voted for the FY16 Transportation-HUD
Appropriations. “[The bill] cut Amtrak’s budget by $242 million … falls short of Obama’s request for housing
subsidies for the poor, which the administration says is lengthening waiting lists for rent vouchers … cut funding to
rehabilitate housing projects by almost $200 million to $1.7 billion, and would offer just $20 million to Choice
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 753 of 834

                                                                  SCOTT PERRY Rese arch Book | 752

Neighborhoods grants to help cities rebuild poor neighborhoods, a 75 percent cut from current spending … The
measure also seeks to reverse Obama administration steps to greatly ease travel restrictions to Cuba.” The bill
passed by a vote of 216-210. [HR 2577, Vote #329, 6/9/15; Associated Press, 6/9/15]

Perry Voted Against Motion Authorizing $6 Million For Positive Train Control Systems, Technology That
Could Have Prevented Deadly 2014 Amtrak Crash. In June 2015, Perry voted against a motion to recommit the
FY16 Transportation-HUD Appropriations bill. “[The motion] intended to help give Amtrak funds to pay for
positive train control technology, a safety upgrade that the National Transportation Safety Board said could have
prevented the May 12 derailment of a passenger train near Philadelphia that killed 8 and injured more than 200. The
motion offered a $6 million increase in capital and debt service grants to Amtrak, offset by a decrease in the Office
of Lead Hazard Control and Healthy Homes Information Technology Fund.” The motion was rejected by a vote of
181-244. [HR 2577, Vote #328, 6/9/15; Congressional Quarterly News, 6/9/15]

Perry Voted For Amendment To Prohibit New Start Grant Funding Be Used For Upgrades To Improve
Usability Of Transit Projects. In June 2015, Perry voted for an amendment to the FY16 Transportation-HUD
Appropriations bill that would bar funds from being used to carry out any enrichment for any New Start grant
request, including improvements to a transit project like a sidewalk, paths, plazas, lighting, and signage. The
amendment was rejected by a vote of 212-214. [HR 2577, Vote #325, 6/9/15; CQ Floor Votes, 6/9/15;
Congressional Record, 6/9/15]

Perry Voted For Amendment Requiring Grant Funding To The Northeast Corridor Match The Line’s Prior
Year Profits Before Amtrak Funding Can Be Distributed To Other Parts Of The Country. In June 2015,
Perry voted for an amendment to the FY16 Transportation-HUD Appropriations bill that prohibit the use of funds
for Amtrak capital grants may be used for projects off the Northeast Corridor until the level of capital spending by
Amtrak for capital projects on the Northeast Corridor during fiscal year 2016 equals the amount of Amtrak’s profits
from Northeast Corridor operations during FY 2015. The amendment was rejected by a vote of 199-227. [HR 2577,
Vote #322, 6/9/15; Congressional Record, 6/9/15]

Perry Voted For Baring Funds From Being Used By The FAA For Bio-Data Assessment In Air Traffic
Control Specialist Hiring. In June 2015, Perry voted for an amendment to a DOT and HUD appropriations bill
that would “bar funds from being used by the Federal Aviation Administration for the bio-data assessment in the
hiring of air traffic control specialists.” The amendment was adopted 240-186. [HR 2577, Vote #321, 6/9/15; CQ
Summary, 6/9/15]

Perry Voted Against Blocking DOT Funding For Making Loans Over $600 Million For Rail Projects. In June
2015, Perry voted against an amendment to a DOT and HUD appropriations bill that would “bar funding for the
Transportation Department to make a loan under the Railroad Revitalization and Regulatory Reform Act that
exceeds $600 million.” The amendment was rejected 134 to 287. [HR 2577, Vote #318, 6/9/15; CQ Summary,
6/9/15]

Perry Voted For Blocking DOT From Financing Rail Projects With Top Speeds Under 150MPH. In June
2015, Perry voted for an amendment to a DOT and HUD appropriations bill that would “bar funding for the
Transportation Department to authorize exempt facility bonds to finance passenger rail projects that cannot attain
the speech[sic] of 150 mph.” The amendment was rejected 148-275. [HR 2577, Vote #317, 6/9/15; CQ Summary,
6/9/15]

Perry Voted Against Requiring The FAA To Allow Bob Hope Airport To Impose Curfew. In June 2015, Perry
voted against an amendment to a Department of Transportation and Department of Housing and Urban
Development appropriations bill that would “require the Federal Aviation Administration to allow the Bob Hope
Airport in Burbank, Calif., to impose a curfew on flights.” The amendment was rejected 157-266. [HR 2577, Vote
#316, 6/9/15; CQ Summary, 6/9/15]
       Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 754 of 834

                                                                  SCOTT PERRY Rese arch Book | 753

Perry Voted Against Requiring The FAA To Allow Bob Hope Airport To Impose Curfew. In June 2015, Perry
voted against an amendment to a Department of Transportation and Department of Housing and Urban
Development appropriations bill that would “require the Federal Aviation Administration to allow the Bob Hope
Airport in Burbank, Calif., to impose a curfew on flights.” The amendment was rejected 157-266. [HR 2577, Vote
#316, 6/9/15; CQ Summary, 6/9/15]

Perry Voted For An Amendment To Bar Funding For Any Amtrak Route With Operating Costs Exceeding
Twice Its FY 2014-18 Five Year Plan Funding. In June 2015, Perry voted for an amendment to a Department of
Transportation and Department of Housing and Urban Development appropriations bill that would “bar funding for
Amtrak to operate any route for which the operating costs exceed two times its revenues based on Amtrak’s FY
2014-18 Five Year Plan from April 2014.” The amendment was rejected 186-237. [HR 2577, Vote #315, 6/9/15;
CQ Summary, 6/9/15]

Perry Voted For Amendment To Bar Funding On The Amtrak Route With The Highest Loss Per Rider—
New Orleans To LA. In June 2015, Perry voted for an amendment to a Department of Transportation and
Department of Housing and Urban Development appropriations bill that would “bar funding for Amtrak on the
route with the highest loss, measured by the loss per rider. It would eliminate the ‘Sunset Limited’ line from New
Orleans to Los Angeles” The amendment was rejected 205-218. [HR 2577, Vote #314, 6/9/15; CQ Summary,
6/9/15]

Perry Voted For Amendment Blocking Funding For Orlando To Miami Passenger Rail Line Through
Indian River County. In June 2015, Perry voted for an amendment to a Department of Transportation and
Department of Housing and Urban Development appropriations bill that would “bar funding for the Transportation
Department to finance a new passenger rail project that runs from Orlando to Miami through Indian River County,
Fla.” The amendment was rejected 163-260. [HR 2577, Vote #313, 6/9/15; CQ Summary, 6/9/15]

Perry Voted For Baring Funding For Rule Meant To Reduce The Probability Of Train Accidents Involving
Trains Carrying Flammable Liquids. In June 2015, Perry voted for an amendment barring funding for a rule that
is “designed to reduce the consequences and, in some instances, reduce the probability of accidents involving trains
transporting large quantities of flammable liquids.” The amendment failed 136 to 286. [HR 2577, Vote #312,
6/9/15; CQ Floor Votes, 6/9/15; Federal Register, 5/8/15]

Perry Voted For Decreasing Funding For Transportation, Housing and Urban Development By One
Percent. In June 2015, Perry voted for an amendment that would “reduce spending by 1 percent to all accounts,” in
the Transportation, Housing and Urban Development, and Related Agencies Appropriations Act, 2016. The
amendment failed 163 to 259. [HR 2577, Vote #310, 6/9/15; CQ Floor Votes, 6/9/15]

Perry Voted Against Additional $3 Million In Additional Funding For Federal Railroad Safety. In June 2015,
Perry voted against an amendment that would “reduce by $3 million funding for the Federal Aviation
Administration’s operations account, with the reduction targeted at funding for staff offices, and provide an
additional $3 million for the Federal Railroad Administration’s safety and operations account.” The amendment
failed 184 to 230. [HR 2577, Vote #308, 6/4/15; CQ Floor Votes, 6/4/15]

Perry Voted For Amendment That Slashed More Than $280 Million In Funding For Amtrak. In June 2015,
Perry voted for an amendment cutting $288 million in Amtrak operating grants. “The House on Thursday rejected a
conservative lawmaker’s push to impose steep cuts on Amtrak’s budget a month after a fatal derailment near
Philadelphia. The annual appropriations measure for the Department of Transportation contains $1.13 billion for
Amtrak, down from the current $1.4 billion level. Rep. Mo Brooks (R-Ala.) offered two amendments to slash
Amtrak funding further. His first proposal, rejected 143-283 with 99 Republicans in opposition, would eliminate all
$288.5 million for Amtrak operating grants.” The amendment failed, 190 to 232. [HR 2577, Amendment #20, Vote
#303, 6/4/15; The Hill, 6/4/15]
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 755 of 834

                                                                   SCOTT PERRY Rese arch Book | 754

Perry Voted For Increasing Safety Funding By Nearly $17 Million For Existing Rail Lines. In June 2015,
Perry voted for an amendment increasing funding for the Federal Railroad Administration’s safety and operations
account by $16,930,000 in order to improve safety on existing rail lines and reduce funding for FRA capital
investment grants by $83 million. “The U.S. House on Thursday rejected an effort by Rep. Scott Garrett to use
some money earmarked for new transit projects to improve safety on existing lines instead. By a vote of 266-160,
the House defeated Garrett’s attempt to amend the transportation spending bill and transfer $17 million to the
Federal Railroad Administration’s safety account from the funds earmarked for new construction.” The amendment
failed, 160 to 266. [HR 2577, Amendment #18, Vote #302, 6/4/15; NJ.com 6/5/15]

Perry Voted Against Amendment Increasing Insurance Requirements For Commercial Vehicles. In June
2015, Perry voted against an amendment that would remove a section of the bill that would bar funds from being
used to develop, issue or implement regulations that increase the minimum financial responsibility for transporting
passengers or property by commercial motor vehicles. The amendment failed, 176 to 247. [HR 2577, Amendment
#16, Vote #301, 6/4/15; CQ, 6/4/15]

Perry Voted For Preventing Local Officials From Working With The Department Of Transportation To
Reduce Motorcycle Fatalities. In June 2015, Perry voted for an amendment to the Transportation And HUD
Appropriations Bill that would remove language from the bill that would allow the Transportation secretary to
engage in activities with states and state lawmakers to consider proposals related to reducing motorcycle fatalities.
The amendment passed, 235 to 189. [HR 2577, Amendment #9, Vote #299, 6/4/15; CQ, 6/4/15]

Perry Voted For Amendment Eliminating Discretionary Funding For Essential Air Service Program. In June
2015, Perry voted for an amendment that would eliminate discretionary funding for the Essential Air Service (EAS)
program and increase the spending reduction account by $155 million, the amount that the underlying bill would
provide in discretionary funding for the EAS program. The amendment, failed 166 to 255. [HR 2577, Amendment
#8, Vote #298, 6/4/15; CQ, 6/4/15]

Perry Voted Against Amendment To Authorize $750 Million In Positive Train Control That Could Have
Prevented Amtrak Collision. In May 2015, Perry voted against an amendment to authorize $750 million in
positive train control. “House Democrats wanted increased funding for an automated train control system that could
have prevented last week’s deadly Amtrak crash included in a surface transportation bill being voted on Tuesday. . .
. A spokesman for House Minority Leader Nancy Pelosi (D-Calif.) said Democrats were offering a motion to
recommit on the road and transit measure that the House is voting on Tuesday that would boost the federal
government’s funding for the automated train control system to $750 million.” [The Hill, 5/19/15; HR 2353, Vote
#248, 5/19/15]

Veterans

Perry Voted For Expanding Services To Veterans. In December 2016, Perry voted for the “Roe, R-Tenn.,
motion to suspend the rules and pass the bill that would modify numerous programs at the Veterans Affairs
Department, including those related to health care, education benefits, homeless veterans and construction. The
measure would expand certain services at the Veterans Health Administration and would give Medal of Honor
recipients top priority for enrolling in the VA health care system; would authorize the appropriation of $531 million
for the major projects account within the VA construction account; would provide for potential future VA research
projects concerning the effects of toxic exposure on veterans’ descendants; would change the VA definition of
“homeless veteran” to include individuals fleeing domestic violence; and would make claims appeal wait times
available to the public.” The motion passed 419 to 0. [H.R. 6416, Vote #606, 12/6/16; CQ, 12/6/16]

Perry Voted For Requiring The FCC To Report To Congress On Promoting Broadband Internet Access To
Veterans. In December 2016, Perry voted for the “Latta, R-Ohio, motion to suspend the rules and pass the bill that
would require the Federal Communications Commission to report to Congress on the promotion of broadband
internet access services to veterans. The report would be required to focus on veterans with low-incomes and on
veterans residing in rural areas.” The motion passed 411 to 4. [H.R. 6394, Vote #604, 12/6/16; CQ, 12/6/16]
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 756 of 834

                                                                  SCOTT PERRY Rese arch Book | 755


Perry Voted For Allowing Veterans Who Had Taxes Improperly Withheld From Severance Payments To
Recoup Those Losses. In December 2016, Perry voted for the “Brady, R-Texas, motion to suspend the rules and
pass the bill that would allow veterans who had taxes improperly withheld from severance payments for combat-
related injuries to recoup such funds. The measure would require that the Defense Department identify, and
subsequently notify, veterans to whom the department paid severance after Jan. 17, 1991, and would require the
department to provide instructions for filing amended tax returns to recoup funds improperly withheld. The Defense
Department would also be required to ensure the prevention of such improper withholdings in the future.” The
motion passed 392 to 0. [H.R. 5015, Vote #601, 12/5/16; CQ, 12/5/16]

Perry Voted For Requiring The Federal Government To Provide Information To Veterans On Transferring
Course Credit Between Universities. In November 2016, Perry voted for the “Miller, R-Fla., motion to suspend
the rules and pass the bill that would direct the Veterans Affairs Department and the Labor Department to provide
information to veterans and servicemembers about the transfer of educational credits between institutions of higher
learning when the departments provide educational and vocational counseling to veterans, and would require the
VA to inform student veterans about vocational and educational counseling opportunities.” The motion passed 411
to 3. [H.R. 5047, Vote #591, 11/30/16; CQ, 11/30/16]

Perry Voted For Allowing Deceased Medal Of Honor Recipients To Be Noted As Such Even if Buried In A
Private or State Cemetery. In November 2016, Perry voted for “Miller, R-Fla., motion to suspend the rules and
pass the bill that would require the Department of Veterans Affairs to provide new headstones or markers to
indicate a deceased veteran’s status as a Medal of Honor recipient if the veteran is buried in a private or state
cemetery.” The motion passed 401 to 0. [H.R. 4757, Vote #589, 11/29/16; CQ, 11/29/16]

Perry Voted Against The FY2017 Continuing Resolution To Authorize $82 Billion In Discretionary Funding
For The VA. In September 2016, Perry voted against the FY2017 Continuing Resolution that authorized “$82.3
billion in discretionary funding for the Veterans Affairs Department, military construction and military housing in
fiscal 2017. It also would fund other government operations through Dec. 9, 2016, at roughly 0.5 percent less than
fiscal 2016 levels” The bill passed 342 to 85. [H.R. 5325, Vote #573, 9/28/16; CQ, 9/28/16]

Perry Voted For To Rename A Veterans Affairs Clinic To “PFC James Dunn VA Clinic.” In September 2016,
Perry voted for a “Lamborn, R-Colo., motion to suspend the rules and pass the bill that would designate the
community-based outpatient clinic of the Department of Veterans Affairs in Pueblo, Colo., as the ‘PFC James Dunn
VA Clinic.’” The motion was agreed to 423 to 0. [S 3283, Vote #567, 9/28/16; CQ, 9/28/16]

Perry Voted For Requiring The Department Of Veterans Affairs To Improve The Veterans Crisis Line So
All Calls Received Are Answered. In September 2016, Perry voted for a “Miller, R-Fla., motion to suspend the
rules and pass the bill that would require the Department of Veterans Affairs (VA) to identify, develop, and report
to Congress on performance metrics and objectives related to improving the effectiveness of the Veterans Crisis
Line (VCL), and would require the VA to develop a plan to ensure that all communications received by the VCL
would be answered in a timely fashion.” The motion was agreed to 357 to 0. [HR 5392, Vote #558, 9/28/16; CQ,
9/26/16]

Perry Voted For Passage Of The VA Accountability First And Appeals Modernization Act. In September
2016, Perry voted for “passage of the bill that would expand the Veterans Affairs Department’s (VA’s) ability to
fire employees for misconduct, would provide three new options for appealing VA benefits decisions, and would
modify the disciplinary process for Senior Executive Service employees at the VA. The measure would authorize
the VA to recoup any bonus paid to a VA employee if the VA deems it appropriate, and it would require that the
employee be given advance notice and the right to appeal the decision. The measure also would establish a
minimum 14-day suspension as punishment for whistleblower retaliation at the VA.” The bill passed, 310 to 116.
[HR 5620, Vote #519, 9/14/16; CQ Floor Vote, 9/14/16]
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 757 of 834

                                                                   SCOTT PERRY Rese arch Book | 756

Perry Voted Against A Motion To Recommit The Bill With Instructions To Use Gender-Neutral
Terminology. In September 2016, Perry voted against an “motion to recommit the bill to the House Veterans
Affairs Committee with instructions to report it back immediately with an amendment that would remove instances
of ‘opposite sex’ from the definition of ‘spouse’ as it relates to veterans benefits. The amendment would replace the
term with gender-neutral phrases.” The motion failed 185 to 239. [HR 5620, Vote #518, 9/14/16; CQ Floor Vote,
9/14/16]

Perry Voted For An Amendment Allowing The VA To Also Use Hearing Aid Specialists. In September 2016,
Perry voted for an “amendment that would allow the Veterans Affairs Department to use licensed hearing aid
specialists to provide supplemental, non-medical care to veterans and would require an annual report on VA
hearing health services.” The amendment was adopted, 423 to 1. [HR 5620, Vote #517, 9/14/16; CQ Floor Vote,
9/14/16]

Perry Voted For An Amendment Allowing The VA To Furnish And Modify Rehabilitative Equipment To
Veterans With Prosthetics. In September 2016, Perry voted for an “amendment that would allow the Veterans
Affairs Department to furnish rehabilitative equipment to veterans entitled to prosthetic appliances, and it would
allow the VA to modify non-rehabilitative equipment owned by a qualifying veteran at the veteran’s request. The
amendment would require an annual report to Congress on the equipment modified and furnished by the VA.” The
amendment was adopted, 421 to 0. [HR 5620, Vote #516, 9/14/16; CQ Floor Vote, 9/14/16]

Perry Voted For An Amendment Designating Members Of The Reserves Who Are Entitled To Retired Pay
As Veterans. In September 2016, Perry voted for an “amendment that would allow members of the reserve
components of the military who are entitled to retirement pay for their service to be designated as veterans, but such
individuals would receive no additional benefits from the designation.” The amendment was adopted, 421 to 1. [HR
5620, Vote #515, 9/14/16; CQ Floor Vote, 9/14/16]

Perry Voted For An Amendment Extending The VA’s Authority For The Performance Of Medical
Disability Evaluations By Contract Physicians. In September 2016, Perry voted for an “amendment that would
extend, through Dec. 2017, the Veterans Affairs Department authority for contract physicians to perform medical
disability evaluations.” The amendment was adopted, 426 to 0. [HR 5620, Vote #514, 9/14/16; CQ Floor Vote,
9/14/16]

Perry Voted Against An Amendment Expediting The Removal Of Senior VA Executives. In September 2016,
Perry voted against an “amendment that would replace the bill’s provisions related to the removal of Veterans
Affairs Department Senior Executive Service employees with an alternative process to expedite the removal or
demotion of a member of the Senior Executive Service. It also would require the establishment of a performance
management system for evaluating members of the Senior Executive Service.” The amendment failed, 183 to 236.
[HR 5620, Vote #513, 9/14/16; CQ Floor Vote, 9/14/16]

Perry Voted Against An Amendment Allowing The Secretary To Suspend Any VA Employee Without Pay
Whose Performance Or Misconduct Threatens Public Health Or Safety. In September 2016, Perry voted
against an “amendment that would replace the bill’s process for the expedited removal of Veterans Affairs
Department (VA) employees with provisions that would give the VA the authority to immediately suspend without
pay any employees who are clear and direct threats to public health or safety.” The amendment failed 184 to 240.
[HR 5620, Vote #512, 9/14/16; CQ Floor Vote, 9/14/16]

Perry Voted Against An Amendment Removing All Of The Bill’s Accountability Provisions. In September
2016, Perry voted against an “amendment that would remove all of the bill’s sections except those related to
overhauling the Veterans Affairs Department (VA) disability benefits decision appeals process. The amendment
would remove the bill’s provisions related to VA employee misconduct.” The amendment failed 173 to 250. [HR
5620, Vote #511, 9/14/16; CQ Floor Vote, 9/14/16]
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 758 of 834

                                                                    SCOTT PERRY Rese arch Book | 757

Perry Voted For Providing For The Removal Of Department Of Veterans Affairs Employees Based On
Performance Or Misconduct. In September 2016, Perry voted for a “motion to order the previous question (thus
ending debate and the possibility of amendment) on the rule (H Res 859) that would provide for House floor
consideration of the bill (HR 5620) that would expand the Veterans Affairs Department’s ability to fire employees
for misconduct and would provide three new options for the appeal of VA benefits decisions.” According to the
Democratic Minority Leader, “The Democratic Previous Question would urge the House to vote on the full $1.9
billion emergency supplemental request needed to protect American families.” The motion was agreed to 237 to
170. [H RES 859, Vote #498, 9/13/16; CQ Floor Vote, 9/13/16; Democratic Leader News, 9/13/16]

Perry Voted Against Prohibiting The Revision Of Any Policy Or Directive Related To Hiring Preferences
For Veterans Of The Armed Forces. In July 2016, Perry voted against “Gallego, D-Ariz., amendment that would
prohibit funds from being used to revise any policy or directive related to hiring preferences for veterans of the
Armed Forces.” The amendment was adopted in Committee of the Whole 409-14. [H Amdt 1270 to HR5485, Vote
#395, 7/7/16; CQ Floor Votes, 7/7/16]

Perry Voted For The Conference Report Providing Funding For The Veterans’ Affairs Department. In June
2016, Perry voted for adoption “of the conference report on the bill that would provide $189.6 billion in fiscal 2017
for the Veterans Affairs Department, military construction and military housing. The total would include $82.5
billion in discretionary funding and $172 million in Overseas Contingency Operations funding. The Veterans
Health Administration’s medical services account would receive a total of $52.8 billion for fiscal 2017. It would
provide $7.7 billion for military construction and $1.3 billion for family housing. The conference report would
provide $66.4 billion in advance appropriations for certain VA medical accounts for fiscal 2018. In addition, the
conference report would provide $1.1 billion in supplemental funding to combat the Zika virus, including $476
million for the Centers for Disease Control. The conference report would offset $750 million of the Zika funding by
rescinding previously appropriated but unobligated funds, including $107 million of previously appropriated
funding to combat the Ebola outbreak and $543 million that was provided under the 2010 health care law to create
health care exchanges in U.S. territories.” The bill passed 239-171. [HR 2577, Vote #342, 6/23/16; CQ Floor Votes,
6/23/16]

Perry Voted For Legislation To Offer A Percentage Of Construction Jobs Related To Federal
Transportation Projects To Veterans. In November 2015, Perry voted for legislation requiring “states to offer a
percentage of construction jobs related to transportation projects to veterans.” “The measure, which is sponsored by
Reps. Mike Fitzpatrick (R-Pa.), Cheri Bustos (D-Ill.) and Don Young (R-Alaska), calls for states that receive
federal money for transportation projects to included veteran-owned businesses in their contracting processes. The
sponsors said the measure, which has been dubbed the ‘Fairness to Veterans for Infrastructure Investment Act’
(H.R. 1694), would ‘level the playing field in federal contracting for veteran-owned businesses by providing
veterans access to existing preferences authorized for transportation projects.’” On a “motion to suspend the rules
and pass” by a 2/3 vote, the bill passed the House, 285 - 138. [HR 1694, Vote #631, 11/17/15; The Hill, 4/8/15]

Perry Voted For Amendment Expressing Sense Of Congress That The Federal Gas Tax Should Be Reduced
By “About 15 Cents” Per Gallon From 18.4. In November 2015, Perry voted for “an amendment that called for
sharply reducing the 18.4-cents-per-gallon gas tax that is traditionally used to pay for federal transportation projects
and transferring authority for most infrastructure projects to states. The nonbinding amendment, from Rep. Ron
DeSantis (R-Fla.), sought to establish a ‘sense of Congress’ that lawmakers think the gas tax should be reduced by
about 15 cents to allow states to play a bigger role in transportation funding. The amendment was defeated in an
118-310 vote on Wednesday evening.” The amendment failed, 118 to 310. [H.R. 22, Amendment #69, Vote #606,
11/4/15; The Hill, 11/4/15]

Perry Voted For Cutting Workplace Protections For Department Of Veterans Affairs Employees. In July
2015, Perry voted for a bill cutting “workplace protections for Department of Veterans Affairs employees and
extend their probationary period, making it easier to fire new staffers … In a statement the day before the vote, the
White House said the legislation would create ‘a disparity in the treatment of one group of career civil servants.
The centerpiece of the bill is a provision that allows a VA employee to be removed from Federal service or
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 759 of 834

                                                                   SCOTT PERRY Rese arch Book | 758

demoted without the opportunity to appeal that decision to the full Merit Systems Protection Board’ (MSPB), as
most other federal workers can.” The bill passed 256 to 170. [HR 1994, Vote #489, 7/29/15; Washington Post,
7/29/15]

Perry Voted Against Protecting Whistleblowers At The Department Of Veterans Affairs. In July 2015, Perry
voted against a motion to protect VA whistleblowers “who strive to ensure public health and safety, and are willing
to expose discrimination and malfeasance, from being fired at will.” The motion failed 184 to 241. [HR 1994, Vote
#488, 7/29/15; Democratic Leader – 114th Congress Motions to Recommit, 7/29/15]

Perry Voted Against Allowing The Department of Veterans Affairs To Immediately Suspend Employees
Without Pay For Threatening Public Health Or Safety. In July 2015, Perry voted against an amendment
granting the Veterans Affairs Department the authority to suspend without pay any employee whose performance
or misconduct threatens public health and safety. Rep. Mark Takano, sponsor of the amendment in the nature of a
substitution said during debate on the House floor, “My substitute would mean that, if a VA employee’s behavior
threatened veterans’ health or safety, VA could immediately fire that employee. Current law only allows VA to ask
such an employee to leave work while still receiving pay. My substitute would also cap paid administrative leave
at 14 days so VA employees would not sit at home and collect a paycheck while fighting a disciplinary action. My
substitute would shield our bold VA whistleblowers by protecting existing laws and requiring the VA to backpay
any whistleblower unjustly fired for reporting wrongdoing.” The substitute amendment failed, 191 to 233. [HR
1994, Vote #487, 7/29/15; H.Amdt.693, 7/29/15]

Perry Voted For MilCon-VA Appropriations Bill That Underfunded VA By More Than $1 Billion,
Impacting 70,000 Veterans. In April 2015, Perry voted for legislation that would underfund the VA and impact
veterans’ health care, medical research, education, and cemeteries. “Addressing the Democrats at a closed-door
caucus meeting in the Capitol Wednesday, VA Secretary Robert McDonald warned the lawmakers that the GOP’s
$77 billion bill funding the department and military construction projects in fiscal 2016 falls short of the resources
needed to provide health and other services to the nation’s veterans. Relaying McDonald’s message, Rep. Xavier
Becerra (Calif.), chairman of the Democratic Caucus, said the GOP’s bill would scale back health benefits for
roughly 70,000 veterans, while also denying funds for medical research, education and veterans’ cemeteries …
Passed with bipartisan support by the House Appropriations Committee last week, the bill provides a 5.6 percent
increase for the VA over 2015 levels, but falls more than $1 billion shy of the figure President Obama had included
in his 2016 budget request.” The bill passed 225 to 163. [HR 2029, Vote #193, 4/30/15; The Hill, 4/29/15]

Perry Voted Against Amendment To Increase VA Funding For Veterans Medical Services By $15 Million. In
April 2015, Perry voted against a motion that would have added $15 million to VA funding for veterans medical
services. The motion failed 181 to 236. [HR 2029, Vote #192, Motion to Recommit with Instructions, 4/30/15]

Perry Voted For Amendment To Allow VA Doctors To Talk To Patients About Medical Marijuana As A
Treatment Option. In April 2015, Perry voted for an amendment that would allow doctors at the VA to talk to
patients about the use of medical marijuana as a treatment option. “The House rejected a proposal Thursday to
allow doctors at Department of Veterans Affairs hospitals to discuss the use of medical marijuana with patients …
Medical marijuana is legal in more than 30 states and the District of Columbia. But VA doctors are prohibited from
completing patient forms seeking recommendations or opinions regarding medical marijuana to treat conditions like
post-traumatic stress disorder (PTSD) … Lawmakers from both parties argued veterans should at least be able to
receive recommendations from their doctors about the drug’s merits. They stressed the amendment wouldn’t force
doctors to recommend medical marijuana or authorize marijuana possession at VA facilities.” The amendment
failed to pass 210 to 213. [HR 2029, Vote #188; On Agreeing to the Amendment, 4/30/15; The Hill, 4/30/15]

Perry Voted For Amendment To Increase Veterans Affairs Department Budget By $1.5 Billion. In April
2015, Perry voted for the Dent, R-Pa., point of order that the Bishop, D-Ga., amendment addresses sections of the
bill that have not yet been read, and is consequently out of order. The Bishop amendment would increase various
spending levels in accounts within the Veterans Affairs department. The ruling of the chair was sustained by a vote
of 237-180. [HR 2029, Vote #178, 4/29/15; CQ Floor Votes, 4/29/15; Congressional Record, 4/29/15]
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 760 of 834

                                                                     SCOTT PERRY Rese arch Book | 759


Perry Voted For Blocking Consideration Of Bill To Accelerate Skills Training For US Veterans. In February
2015, Perry voted for blocking consideration of H.R. 344, a bill to “to carry out a five-year pilot program (to be
known as the Veterans Manufacturing Employment Program) to award competitive grants to three states for the
establishment and administration of a State Manufacturing Employment Program to make grants to manufacturing
employers and labor-management organizations that provide training, on-job training, apprenticeships, and
certification classes to eligible veterans.” The previous question passed, 242 to 183. A vote against the previous
question would have allowed the bill to be considered. [H.RES.78, Vote #59, 2/4/15; CRS Summary, 1/14/15]

Perry Voted For Bill To Help Prevent Veteran Suicide. In January 2015, Perry voted for a bill that would
“designed to launch new community outreach efforts and recruit more psychiatrists to slow the nation’s estimated
22 veterans suicides each day … The Clay Hunt Suicide Prevention bill, named for a Marine veteran activist who
took his own life in 2011, would require an annual evaluation of VA suicide prevention programs, to determine
which are working and which need to be replaced. It would mandate a new website better detailing the
department’s many mental health resources, and create new peer support programs for veterans outreach.
Supporters say both of those are relatively simple changes which could produce immediate aid for veterans in
crisis. The measure would also start a pilot program to repay student loans of psychiatry students, helping VA
officials more quickly fill those specialty vacancies.” The bill passed 403 to 0. [HR 203, Vote #17, 1/12/15;
Military Times, 1/12/15]

Women & Gender Issues

Perry Voted Against A Bill Requiring Public Federal Buildings To Be Equipped With Baby-Changing
Facilities That Are Physically Safe, Sanitary And Appropriate. In September 2016, Perry voted against a
“Barletta, R-Pa., motion to suspend the rules and pass the bill that would require that the public restrooms in most
federal buildings, except those that are not open to the public or in which the modifications would not be feasible,
be equipped with baby-changing facilities that are physically safe, sanitary and appropriate. This requirement
would be subject to any reasonable accommodations that could be made for individuals in accordance with
disability laws.” The motion was agreed to 389 to 34. [HR 5147, Vote #541, 9/21/16; CQ, 9/21/16]

Perry Voted For To Suspend The Rules And Pass The Survivors’ Bill Of Rights Act Of 2016. In September
2016, Perry voted for a “motion to suspend the rules and pass the bill that would establish additional rights for
sexual assault survivors, including the right to have a sexual assault evidence collection kit preserved for the shorter
of the maximum applicable statute of limitations or 20 years without charge, the right to be informed of results of a
kit, the right to be notified prior to the intended destruction of the kit, and the right to be informed of the new rights
established under the measure. The motion was agreed to, 399-0. [HR 5578, Vote #479, 9/6/16; CQ Floor Votes,
9/6/16]

Perry Voted For Allowing Health Care Providers To Deny Abortion Coverage. In July 2016, Perry voted for a
bill mandating “federal government and state and local governments cannot penalize or discriminate against health
care providers who won’t perform abortions or sponsor or provide abortion coverage.” The bill passed 245-182. [S
304, Vote #443, 7/13/16; AP, 7/13/16]

Perry Voted Against Ensuring Abortion Insurance Coverage Restrictions Would Not Reduce Zika-Related
Healthcare Access. In July 2016, Perry voted against a motion requiring that the bill to allow companies to not
cover abortion services must “waive the bill’s provisions if they reduced Zika-related health care access.” The
motion failed 182-244. [S 304, Vote #442, 7/13/16; AP, 7/13/16; Democratic Leader – Motions to Recommit
7/13/16]

Perry Voted For Defunding The Implementation Of D.C.’s Reproductive Health Non-Discrimination
Amendment Act. In July 2016, Perry voted for “Palmer, R-Ala., amendment that would prohibit funds from being
used to implement the District of Columbia’s Reproductive Health Non-Discrimination Amendment Act.” The
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 761 of 834

                                                                  SCOTT PERRY Rese arch Book | 760

amendment was adopted in Committee of the Whole 223-192. [H Amdt 1259 to HR 5485, Vote #390, 7/7/16; CQ
Floor Votes, 7/7/16]

    Reproductive Health Non-Discrimination Act, Prohibited Employers From Discriminating Against
    Workers, Their Spouses Or Dependents For Obtaining Contraception Or Family Planning Services.
    “The D.C. law, known as the Reproductive Health Non-Discrimination Act, prohibits employers from
    discriminating against workers, their spouses or dependents for obtaining contraception or family planning
    services. The law further bans employees from retaliation for having abortions.” [The Hill, 4/30/15]

Perry Voted Against Striking Section Of Appropriations Bill Prohibiting Funds Under Federal Employee
Health Plans To Pay For An Abortion. In July 2016, Perry voted against an amendment that would “strike a
section of the bill that would prohibit funds from being used to pay for an abortion or administrative expenses in
connection with any health plan under the federal employees health benefits program that provides benefits or
coverage for abortions.” The amendment failed 177-245. [HR 5485, Vote #364, 7/6/16; CQ Floor Votes, 7/6/16]

Perry Voted For Bill To Fund The Legislative Branch. In June 2016, Perry voted for the Legislative Branch
Appropriations for FY17 bill that would “provide $3.5 billion for legislative branch operations, excluding Senate
operations, in fiscal 2017. The total would include $1.2 billion for House operations, $629 million for the Library
of Congress, $533 million for the Government Accountability Office, $552 million for the Architect of the Capitol
and $391 million for the Capitol Police.” The bill passed 233-175. [HR 5325, Vote #294, 6/10/16; CQ Floor Votes,
6/10/16]

    Rep. Moulton: HR 5325 Would Fund Planned Parenthood Select Committee. “I voted against H.R. 5325
    because it would continue to fund the Republican’s … Select Committee on Planned Parenthood. … The Select
    Committee on Planned Parenthood has found no conclusive evidence of wrongdoing by Planned Parenthood or
    any other health care provider.” [Rep. Seth Moulton Op-Ed, Medium, 6/10/16]

Perry Voted For Motion To Disband The Planned Parenthood Select Committee And Protect Women’s
Health Services. In June 2016, Perry voted for motion to “urge the House to vote to disband the Planned
Parenthood Select Committee and protect American women, health care providers, and scientists from
Republicans’ vicious, politically-motivated attacks.” The previous question passed 241-181. A vote against the
previous question would have allowed a vote on the bill. [H Res 771, Vote #285, 6/9/16; Office of the Minority
Leader, 114th Congress Previous Questions, 6/9/16]

Perry Voted For Renaming A STEM Program Grant For Minorities And Women After Jeanette Rankin. In
April 2016, Perry voted for a motion that would suspend the rules a pass a bill that would designate the grants given
under the Department of Agriculture’s women and minorities in STEM fields program as the ‘Jeannette Rankin
Women and Minorities in STEM Fields Program Grant.” The motion passed 377-6. [HR 4570, Vote #153; 4/18/16;
CQ Floor Votes, 4/18/16]

Perry Voted For Overriding The President’s Veto Of A Bill To Repeal The Affordable Care Act And Block
Funding Of Planned Parenthood For A Year. In February 2016, Perry voted for overriding the President’s veto
of a bill to “repeal portions of the 2010 health care law and block federal funding for Planned Parenthood for one
year. The bill would zero-out the law’s penalties for noncompliance with the law’s requirements for most
individuals to obtain health coverage and employers to offer health insurance. The bill would scrap in 2018 the
law’s Medicaid expansion, as well as subsidies to help individuals buy coverage through the insurance exchanges.
It also would scrap certain taxes included in the law, including the tax on certain high-value employer-sponsored
health insurance plans.” The override required a two-thirds majority to pass, but failed 241 to 186. [H R 3762, Vote
#53, 2/2/16, 2/2/16; CQ Floor Votes, 2/2/16]

Perry Voted For Establishing Select Committee To Investigate Fetal Tissue Donation. In October 2015, Perry
voted for a bill that would “establish a select investigative subcommittee under the House Energy and Commerce
Committee. The panel would be responsible for investigating and reporting on issues related to fetal tissue
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 762 of 834

                                                                   SCOTT PERRY Rese arch Book | 761

donation, fetal tissue procurement, federal funding for abortion services, and late-term abortions.” The bill passed
242-184. [H Res 461, Vote #538, 10/7/15; CQ Floor Votes, 10/7/15]

    Select Committee Targeting Planned Parenthood Given Broad Jurisdiction To Investigate Abortion
    Practices, Including Recommendations To Change Abortion Laws. Although the select committee was
    formed in response to videos edited to implicate that Planned Parenthood sold fetus tissue for profit, “[t]he
    words ‘Planned Parenthood’ do not appear in the resolution establishing the special committee. Its jurisdiction
    is considerably broader, encompassing ‘medical procedures and business practices used by entities involved in
    fetal tissue procurement’ and ‘any other relevant matters with respect to fetal tissue procurement.’ It also
    permits the committee to probe the subject of federal funding for abortion providers generally, the practices of
    providers who perform abortions in the second and third trimesters, and ‘medical procedures for the care of a
    child born alive as a result of an attempted abortion.’ The committee is also empowered to recommend changes
    in laws or regulations based on its findings.” [Washington Post, 10/7/15; USA Today, 10/7/15]

Perry Voted For Bill Making It Easier For States To Defund Planned Parenthood. In September 2015, Perry
voted for a bill that would amend title XIX of the Social Security act to allow states to exclude medical providers
who perform abortions from the state’s Medicaid contracts. The bill would expand the exceptions for which a state
is not required to provide Medicaid reimbursements, allowing states to deny non-abortion health care
reimbursements to medical providers such as Planned Parenthood. The bill passed by a vote of 236-193. [HR 3495,
Vote #524, 9/29/15; CQ Floor Votes, 9/29/15]

Perry Voted Against Motion To Protect Women’s Access To Life-Saving Health Services. In September 2015,
Perry voted against motion to recommit the Women’s Public Health and Safety Act. “The Democratic Motion to
Recommit protects American women’s access to life-saving health care services from Republicans’ attempt to
defund Planned Parenthood by protecting any organization that provides life-saving health services, such as
preventive care and cancer screenings, from being stripped of vital federal resources to serve America’s families.”
The motion was rejected by a vote of 184-242. [HR 3495, Vote #523, 9/29/15; Democratic Leader – Motions to
Recommit, 9/30/15]

Perry Voted For Blocking Consideration Of Bill Making It Easier For States To Defund Planned
Parenthood. In September 2015, Perry voted for motion to order the previous question (thus ending debate and
possibility of amendment) on the rule (H Res 444) that would provide for floor consideration of the bill (HR 3495)
that would amend title XIX of the Social Security act to allow states to exclude medical providers who perform
abortions from the state’s Medicaid contracts. The motion was agreed to 243-182. A vote against the previous
question would have allowed the bill to be considered. [H Res 444, Vote #521, 9/29/15; CQ Floor Votes, 9/29/15]

Perry Voted For Bill Requiring Doctors To Provide Medical Care To Aborted Fetuses That Show Signs Of
Life. In September 2015, Perry voted for legislation that “amends the federal criminal code to require any health
care practitioner who is present when a child is born alive following an abortion or attempted abortion to: (1)
exercise the same degree of care as reasonably provided to any other child born alive at the same gestational age,
and (2) ensure that such child is immediately admitted to a hospital. The term ‘born alive’ means the complete
expulsion or extraction from his or her mother, at any stage of development, who after such expulsion or extraction
breathes or has a beating heart, pulsation of the umbilical cord, or definite movement of voluntary muscles,
regardless of whether the umbilical cord has been cut.” The bill passed, 248 to 177. [HR 3504, Vote #506, 9/18/15]

    Doctors Would Face Up To 5 Years In Prison If They Were Found To Not Follow The Legislation. “Per
    the bill, ‘the term ‘born alive’ means the complete expulsion or extraction from his or her mother, at any stage
    of development, who after such expulsion or extraction breathes or has a beating heart, pulsation of the
    umbilical cord, or definite movement of voluntary muscles, regardless of whether the umbilical cord has been
    cut.’ Physicians could face up to five years of prison time for lack of adherence to this measure and may also
    face civil suits from women who wish to press charges.” [Yahoo News, 9/18/15]
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 763 of 834

                                                                   SCOTT PERRY Rese arch Book | 762

    President Of The American Congress Of Obstetricians And Gynecologists Called The Legislation “A
    Disservice To America’s Women And Gross Legislative Interference Into The Practice Of Medicine.”
    “In a statement, Mark S. DeFrancesco, MD, president of the American Congress of Obstetricians and
    Gynecologists, called the passage of H.R. 3504 ‘a disservice to America’s women and gross legislative
    interference into the practice of medicine, putting politicians between women and their trusted doctors. This
    bill and others like it are part of a larger attempt to deny women access to safe, legal, evidence-based abortion
    care,’ he said in the statement. ‘We urge the United States Senate and the President to stand with women and
    stand up for safe medical care, by preventing this and other legislation like it to become law.’” [Yahoo News,
    9/18/15]

Perry Voted For Defunding Planned Parenthood. In September 2015, Perry voted for the Defund Planned
Parenthood Act 2015 that “prohibits, for a one-year period, the availability of federal funds for any purpose to
Planned Parenthood Federation of America, Inc., or any of its affiliates or clinics, unless they certify that the
affiliates and clinics will not perform, and will not provide any funds to any other entity that performs, an abortion
during such period. The restriction will not apply in cases of rape or incest or where a physical condition endangers
a woman’s life unless an abortion is performed.” The bill passed 241 to 187. [H.R. 3134, Vote #505, 9/18/15; CQ,
9/23/15]

    Defunding Planned Parenthood Would Increase Public Spending By $130 Million Over 10 Years. “Days
    before lawmakers must pass new legislation to fund the government, Republicans are vowing to reject any
    proposal that includes public money for Planned Parenthood. The move could trigger not only a shutdown, but
    if it succeeds, more bills for taxpayers. The Congressional Budget Office said in a new report on Thursday that
    cutting off the women’s health organization from federal money would actually increase public spending by an
    estimated $130 million over 10 years. … The office’s math: Halting federal funds to Planned Parenthood would
    shrink spending by $520 million in the short run -- but, over the first decade, it would cost taxpayers an
    additional $650 million.” [Washington Post, 9/24/15]

Perry Voted Against Preventing Attempt To Defund Planned Parenthood. In September 2015, Perry voted
against a motion that “shields American women’s access to lifesaving health care services from Republicans’
attempt to defund Planned Parenthood by protecting any organization that provides women’s health services, such
as preventive care and cancer screenings, from being stripped of vital federal resources to serve America’s
families.” A yes vote was a vote against defunding Planned Parenthood. The resolution failed, 183 to 245. [H.R.
3134, Vote #504, 9/18/15; Democratic Leader – Motions To Recommit, 9/18/15]

Perry Voted Against Motion That Would Have Protected “Women’s Rights To Equal Wages,” By Excluding
Claims Of Employment Discrimination From Bill. In September 2015, Perry voted against on Democratic
motion to recommit with instructions HR 758. “The Democratic Motion to Recommit protects women’s right to
demand equal wages, by excluding claims of employment discrimination from the underlying bill that raises new
obstacles for Americans to seek remedy in the courts.” The motion to recommit failed 179 to 239. [HR 758, Vote
#500, 9/17/15; Democratic Motion to Recommit, HR 758, 9/17/15]

Perry Voted For Creating Commemorative Coin To Help Fund Breast Cancer Research. In July 2015, Perry
voted for a bill that would require the Treasury Department to mint and issue legal tender coins in 2018. “The bill,
which passed 421-9, would create a pink commemorative coin in 2018 and donate proceeds from the coin sales to
the Breast Cancer Research Foundation.” [HR 2722, Vote #442, 7/15/15; CQ Floor Votes, 7/15/2015; The Hill,
7/15/15]

Perry Voted Against An Amendment Stripping Language From LHHSE Approps Prohibiting Federal
Money For Abortion In NIH And FDA Funding. In July 2015, Perry voted against “a Democratic amendment to
strip bill language added in the final stages that would make policy riders in the fiscal 2016 Labor-HHS-Education
appropriations bill – including those prohibiting federal dollars for abortion – applicable to the NIH and FDA
funding stream.” The amendment failed, 176 to 245. [HR 6, Vote #432, 7/10/15; CQ News, 7/10/15]
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 764 of 834

                                                                   SCOTT PERRY Rese arch Book | 763

Perry Voted Against Amendment To Ensure Enforcement Of LGBT Discrimination Protections In Federal
Contracts. In June 2015, Perry voted against an amendment to the FY16 Transportation-HUD Appropriations bill
that would bar funds from being used in contravention of an executive order prohibiting federal contractors from
discriminating on the basis of sexual orientation or gender identity against their employees or those seeking
employment. The amendment was adopted by a vote of 241-184. [HR 2577, Vote #326, 6/9/15; Congressional
Record, 6/9/15]

Perry Voted For Restricting A Woman’s Right To Choose After 20 Weeks, Including Requiring 48-Hour
Waiting Period For Rape Survivors. In May 2015, Perry voted for “a bill banning abortions after 20 weeks of
pregnancy in a party-line vote on Wednesday.” According to The Hill, “But the bill did not change a provision that
allows victims of incest to receive an abortion only if they are under 18 years old … The new version of the House
bill also includes a two-day waiting period for rape victims. Doctors must also ensure that victims have received
medical treatment or counseling during that time.” [HR 36, Vote #223, 5/13/15; The Hill, 5/13/15; The Hill,
5/11/15]

Perry Voted Against Adding Exception To Anti-Choice Bill To Protect The Health Of The Woman. In May
2015, Perry voted against adding a woman’s health exception to a 20-week abortion bill. “U.S. Rep. Julia
Brownley’s attempt to amend a bill calling for a ban on abortions after 20 weeks of pregnancy was defeated
Wednesday, and the House went on to pass the ban. The Westlake Village Democrat’s motion and amendment
would have added language to the Pain Capable Unborn Child Protection Act that would have permitted abortions
after 20 weeks if a woman’s health were at risk. It was defeated on a mostly party-line 181-246 vote.” [H.R. 36,
Vote #222, 5/13/15; Ventura County Star, 5/13/15]

Perry Voted For Repealing DC Reproductive Health Non Discrimination Act. In February 2015, Perry voted
for repealing the action of the District of Columbia Council in approving the Reproductive Health Non-
Discrimination Amendment Act of 2014. “The resolution disapproves, and thereby effectively repeals, the District
of Columbia’s Reproductive Health Non-Discrimination Amendment Act of 2014, which is intended to ensure that
individuals are protected from discrimination by an employer because of the individual’s or family member’s
‘reproductive health decision’ -- including use of contraception or the planned or intended initiation or termination
of a pregnancy.” The bill passed 228 to 192. [HR 596, Vote #194, 4/30/15; CQ House Action Report, 4/29/15]

Perry Voted For A Rule To Bring A Resolution To The Floor Disapproving Of A Law That Would Prohibit
Employers From Discriminating Against Employees Who Use Birth Control. In April 2015, Perry voted for the
adoption of the rule (H Res 231) providing for House floor consideration of the bill (HR 1732) that would prohibit
EPA and the Army Corps of Engineers from finalizing or implementing the currently proposed rule regarding the
definition of the ‘Waters of the United States,’ the fiscal 2016 budget conference report (S Con Res 11) and the
joint resolution (H J Res 43) disapproving the District of Columbia’s Reproductive Health Non-Discrimination
Amendment Act. The rule was adopted 242-181. [H Res 231, Vote #181, 4/30/15; CQ Floor Votes, 4/30/15]

Perry Voted For Blocking Consideration Of A Bill Disapproving Of A Law That Would Prohibit Employers
From Discriminating Against Employees Who Use Birth Control. In April 2015, Perry voted for the Woodall,
R-Ga., motion to order the previous question (thus ending debate and the possibility of amendment) on the rule (H
Res 231) that would provide for House floor consideration of the bill (HR 1732) that would prohibit EPA and the
Army Corps of Engineers from finalizing or implementing the currently proposed rule regarding the definition of
the ‘Waters of the United States,’ the fiscal 2016 budget conference report (S Con Res 11) and the joint resolution
(H J Res 43) disapproving the District of Columbia’s Reproductive Health Non-Discrimination Amendment Act.
The motion was agreed to 241-181. [H Res 231, Vote #180, 4/30/15; CQ Floor Votes, 4/30/15]

Perry Voted For A Question To Bring A Resolution To The Floor Disapproving Of A Law That Would
Prohibit Employers From Discriminating Against Employees Who Use Birth Control. In April 2015, Perry
voted for the question of whether the House should consider the rule (H Res 231) that would provide for further
House floor consideration of the bill (HR 1732) that would prohibit EPA and the Army Corps of Engineers from
finalizing or implementing the currently proposed rule regarding the definition of the “Waters of the United States,”
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 765 of 834

                                                                   SCOTT PERRY Rese arch Book | 764

the fiscal 2016 budget conference report (S Con Res 11) and the joint resolution (H J Res 43) disapproving the
District of Columbia’s Reproductive –-Health Non-Discrimination Amendment Act. The question was agreed to
consider by a vote of 240-174. Note: Watson-Coleman, D-N.J., had raised a point of order that the rule would
violate clause 426(a) of the Congressional Budget Act, regarding unfunded mandates. [H Res 231, Vote #179,
4/30/15; CQ Floor Votes, 4/30/15]

Perry Voted For Blocking Consideration Of The Paycheck Fairness Act. In April 2015, Perry voted for
blocking consideration of the Paycheck Fairness Act, a bill that would end the pay gap between men and women
and unsure equal pay for equal work. “The legislation would protect workers from retaliation for sharing
information about their wages, require employers to explain any pay disparities among workers performing the
same job, and allow employees to seek unlimited punitive damages in wage bias cases.” The previous question
passed 240 to 183. A vote against the previous question would have allowed the bill to be considered. [H. Res. 200,
Vote #154, 4/15/15; Bloomberg, 4/14/15; Congressional Record, 4/15/15; Democratic Leader – Previous
Questions, 4/15/15]

Perry Voted For Blocking Consideration Of The Paycheck Fairness Act. In April 2015, Perry voted for
blocking consideration of the Paycheck Fairness Act, a bill that would end the pay gap between men and women
and unsure equal pay for equal work. “The legislation would protect workers from retaliation for sharing
information about their wages, require employers to explain any pay disparities among workers performing the
same job, and allow employees to seek unlimited punitive damages in wage bias cases.” The previous question
passed 239 to 183. A vote against the previous question would have allowed the bill to be considered. [H. Res. 189,
Vote #148, 4/14/15; Bloomberg, 4/14/15; Congressional Record, 4/14/15; Democratic Leader – Previous
Questions, 4/14/15]

Perry Voted Against A Motion Exempting Federal Protections Against Sexual And Domestic Abuse From
Weakening Provisions. In February 2015, Perry voted against a motion that would “recommit the bill to the House
Oversight and Government Reform Committee with instructions to report it back immediately with an amendment
that would limit the provisions of the bill from affecting federal regulations concerning victims of domestic
violence and sexual assault.” HR 50 itself “would expand and modify the 1995 Unfunded Mandates Reform Act
(PL 104-4) that requires all federal agencies to consult with the private sector when developing rules... The measure
would extend judicial review of agency rules and permit a court to stay, enjoin or invalidate a rule if an agency fails
to complete the required UMRA analysis or adhere to the regulatory principles.” The motion failed, 184-239. [HR
50, Vote #63, 1/6/15; CQ Floor Votes, 2/4/15; CQ News HR 50 Coverage, 2/4/15]

    Coalition For Sensible Safeguards: “The Unfunded Mandates Information and Transparency Act Lets
    Big Business Write The Rules.” “But the Coalition for Sensible Safeguards (CSS) says the bill would give
    businesses special access to regulators and block hypothetical future rules without the public knowing. ‘The
    Unfunded Mandates Information and Transparency Act lets big business write the rules,’ Katherine McFate,
    president of the Center for Effective Government and CSS co-chair, said in a statement. ‘It doesn’t improve or
    streamline the regulatory process, which is already plagued by hurdles and delays. This act would make it even
    more difficult for agencies to implement laws enacted by Congress.’” [The Hill, 1/30/15]

Perry Voted For Bill Blocking Federal Funding For Abortion, Including Tax Credits For Small Businesses
Providing Healthcare That Includes Abortion Coverage. In January 2015, Perry voted for the No Taxpayer
Funding for Abortion Act, which restricted federal funding for abortions and abortion coverage. “The House did
easily pass H.R. 7, the No Taxpayer Funding for Abortion and Abortion Insurance Full Disclosure Act of 2015,
sponsored by Rep. Chris Smith (R-N.J.). White House advisers said they would recommend a veto should the bill
reach the president’s desk. The Hyde Amendment already prevents the use of federal funds to pay for abortion,
except in cases of incest, rape and life endangerment of the mother. That is passed every year as part of an
appropriations bill, but this bill would make that permanent law. The House bill would also restrict small businesses
from getting an Affordable Care Act tax credit if they purchase employee health plans that include abortion
coverage on the Small Business Health Options Program, or SHOP exchange.” [HR 7, Vote #45, 1/22/15; Politico,
1/22/15]
       Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 766 of 834

                                                                   SCOTT PERRY Rese arch Book | 765


    Bill Would Give Big Insurance Companies Incentive To Drop Abortion Coverage. “The bill gives insurers
    a big incentive to drop abortion coverage from their plans, or risk losing the large pool of consumers who
    receive the law’s subsidies. Abortion coverage is historically relatively ubiquitous in health plans, so the effect
    could be far-reaching.” [National Journal, 1/28/14]

Perry Voted Against Prohibiting Violation Of Medical Privacy Regarding Choice Of Health Insurance
Coverage, Including Coverage For Victims Of Rape Or Incest. In January 2015, Perry voted against a motion to
recommit that would prohibit any violation of the medical privacy of a woman regarding her choice of health
insurance coverage, and in particular the very sensitive privacy needs of those who are victims of rape and incest.
In contrast, the underlying bill goes so far as to restrict a woman’s own private funds under her health insurance
coverage for abortion services. [HR 7, Vote #44, 1/22/15; Democratic Leader – Motions to Recommit, 1/22/15]

Perry Voted For Repealing The Affordable Care Act And Defunding Planned Parenthood For One Year. In
January 2016, Perry voted for: “Price, R-Ga., motion to concur in the Senate amendment to the bill that would
repeal portions of the 2010 health care law and block federal funding for Planned Parenthood for one year. The bill
would zero-out the law’s penalties for noncompliance with the law’s requirements for most individuals to obtain
health coverage and employers to offer health insurance. The bill would scrap in 2018 the law’s Medicaid
expansion, as well as subsidies to help individuals buy coverage through the insurance exchanges. It also would
scrap certain taxes included in the law, including the tax on certain high-value employer-sponsored health insurance
plans.” The bill passed by a vote of 240 to 181. [HR 3762, Vote #6, 1/6/16; CQ, 1/6/16; The Hill, 1/6/16]
           Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 767 of 834

                                                                     SCOTT PERRY Rese arch Book | 766

Appendix XIV – Votes – 113th Congress
AGRICULTURE

Voted for $40 Billion in Cuts to Nutrition Program for Children, Seniors

In September 2013, Perry voted for $40 billion in cuts to the Supplemental Nutrition Assistance Program (SNAP).

According to the New York Times, “The bill would cut $40 billion from the food stamp program over the next 10
years. […] According to the Congressional Budget Office, nearly four million people would be removed from the
food stamp program under the House bill. A Census Bureau report released on Tuesday found that the food stamp
program had kept about four million people above the poverty level and had prevented millions more from sinking
further into poverty.” [New York Times, 9/19/13]

The bill would kick about 3.8 million out of the program in 2014, including 1.7 million unemployed, childless
adults aged 18-50. [Washington Post, 9/19/13]

The bill passed 217-210. [HR 3102, Vote #476, 9/19/13]

           National Farmers Union: House Nutrition Bill a Hindrance to Passing Farm Bill

           “Separating nutrition programs from the farm bill was a mistake from the very beginning. Consideration of
           H.R. 3102, a politically charged bill that would hurt those in our society who most need help, unnecessarily
           complicates the farm bill process […] We urge members of the House to vote down this bill and work
           together to end the detrimental separation of nutrition programming from farm programs. Passage of H.R.
           3102 will only make the already complex farm bill process more difficult.” [National Farmers Union, 8/16/13]

Voted for “Poison Pill” that Killed Farm Bill

In June 2013, Perry voted for an amendment to the Farm Bill that would let states launch pilot programs requiring
that food stamp recipients work or show they are looking for work. The amendment was largely blamed for the
failure of the underlying bill.

Time Magazine described the amendment as “a partisan poison pill, the last amendment of the day. And it was
enough to kill the measure.” [Time Magazine, 6/21/13]

The Center on Budget and Policy Priorities called the provision “harsh” and unprecedented.” CBPP reported that
the amendment “could deny benefits to large numbers of low-income people who want to work but cannot find a
job, and it would incentivize states to cut such people off by giving them large amounts of new federal funding - to
spend on whatever they choose - if they use the Southerland provision to cut their SNAP caseloads.” [Center on
Budget and Policy Priorities, 7/09/13]

The amendment passed, 227-198. [HR 1947, Vote #248, 6/20/13]

Voted For Ending Safety Net for Dairy Farmers

In June 2013, Perry voted for an amendment that would repeal the permanent price support authority for dairy
farmers, called the “permanent law.” The amendment would prevent the suspended 1949 law from becoming
reactivated for dairy farmers should Congress not pass a Farm Bill. [CQ Floor Votes, 6/19/13; Congress.gov, accessed
7/11/13]
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 768 of 834

                                                                   SCOTT PERRY Rese arch Book | 767

The National Farmers Union opposed the amendment. “Repealing permanent law would remove the element in the
bill which would force Congress to act on a piece of legislation that provides a safety net for farmers,” said the
NFU. “Maintaining the existing permanent law provision provides an incentive for Congress to be engaged in
agricultural policy.” [National Farmers Union, 6/20/13; 7/11/13; 7/09/12]

Conservative group Heritage Action supported ending the permanent law completely in the farm bill, calling the
provisions, “Depression-era, Soviet-style laws so often used as a means of coercing lawmakers into authorizing bad
legislation.” [Heritage Action, 5/23/13]

The amendment failed 112-309. [HR 1947, Vote #258, 6/19/13]

        ALTERNATE: Voted to End “Soviet-Style” Law, According to Heritage Action

        In June 2013, Perry voted for an amendment that would repeal the permanent price support authority for
        dairy farmers, called the “permanent law.” The amendment would prevent the suspended 1949 law from
        becoming reactivated for dairy farmers should Congress not pass a Farm Bill. [CQ Floor Votes, 6/19/13;
        Congress.gov, accessed 7/11/13]

        Conservative group Heritage Action supported ending the permanent law completely in the farm bill,
        calling the provisions, “Depression-era, Soviet-style laws so often used as a means of coercing lawmakers
        into authorizing bad legislation.” [Heritage Action, 5/23/13]

        The amendment failed 112-309. [HR 1947, Vote #258, 6/19/13]

Opposed Initiative to Provide Healthy Food for Low-Income Communities

In 2013, Perry voted for an amendment that would eliminate the Health Food Financing Initiative that provided
access to healthy food in low-income communities.

The National Sustainable Agriculture Coalition said the amendment “attacked” healthy food access. [CQ Quarterly,
6/20/13, National Sustainable Agriculture Coalition, 6/20/13]

The amendment failed to pass 194-232. [HR 1947, Vote #267, 6/20/13]

Voted To End Wasteful Crop Insurance Subsidies for Wealthy Farmers

In 2013, Perry voted to end crop insurance subsidies for wealthy farmers. The amendment, introduced by
Wisconsin Representative Ron Kind, would limit federal crop insurance premium subsidies to producers with
profits of less than $250,000 and limit per-person subsidies to $50,000 per year.

The amendment would save $11 billion over 10 years, and had the backing of a mix of organizations, including the
R Street Institute, the National Taxpayer Union, and the Environmental Working Group. [Congressional Quarterly
News, 6/20/13; Property Casualty 360, 6/21/13; Congressional Record, H3908, 6/19/13; Environmental Working Group press
release, 6/20/13]

The amendment “was almost adopted before a handful of Republicans changed their vote.” The amendment was
ultimately rejected by a vote of 208-217, with 74 Republicans voting in favor of it. [Associated Press, 6/20/13; HR
1947, Vote #276, 6/20/13]

Opposed Restoring $20.5 Billion in Food Stamp Cuts

In 2013, Perry voted against an amendment to restore $20.5 billion in Supplemental Nutrition and Assistance
Program (SNAP) funding to the House Farm Bill by offsetting the Farm Risk Management Election Program and
the Supplemental Coverage Option.
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 769 of 834

                                                                   SCOTT PERRY Rese arch Book | 768


 According to MSNBC, “The $20.5 billion in cuts within the House bill amount to roughly $2 billion per year. If
those cuts went through, nearly two million people could lose food stamp eligibility, and some 210,000 children
could lose eligibility for free school meals.” [MSNBC, 6/20/13]

The amendment, proposed by Rep. Jim McGovern, failed 188-234. [HR 1947, Vote #256, 6/19/13]

Voted to Strike Dairy Protections from the Farm Bill

In 2013, Perry voted for an amendment that would strike the dairy market stabilization program and the dairy
producer margin protections program in the Farm Bill.

With the amendment, farmers would have the option to enroll annually in a new insurance program at margin levels
between $4 and $8 at increments of 50 cents. Support payments would be triggered when margins fell below the
selected price, and coverage would be available for between 25 percent and 80 percent of a farmer’s historic dairy
production. [CQ Votes, 6/20/13]

The dairy proposal, which was amended in Boehner’s favor, was one of the most controversial of the bill. [Grand
Forks Herald, 6/20/13]

The bill passed, 291-135. [HR 1947, Vote #278, 6/20/13]

Cut $31 Billion from SNAP Program

In June 2013, Perry voted for an amendment that would cut $31 billion from the Supplemental Nutrition Assistance
Program (SNAP) and block grant spending to the states.

The bill would have rolled back the state exemption option and made it mandatory for each state to adopt stiffer
work requirements to receive food aid. [Kansas Health Institute, 7/08/13]

The amendment failed 175-250. [HR 1947, Vote #283, 6/20/13]

Opposed Rural Business Opportunity Grants

In 2013, Perry voted against funding for rural business opportunity grants, forest fire suppression, and water
assistance programs.

The motion would have added an amendment to the Farm Bill to authorize $20 million per year for rural business
opportunity grants from FY 2014 to 2018.

The amendment also provided funding for fire suppression equipment and personnel to prevent forest fires,
increased funding for water, waste disposal and wastewater facility grants by $10 million per year, and extended
funding for an emergency and imminent community water assistance program. [CQ Floor Votes, 6/20/13]

The motion failed 188-232. [HR 1947, Vote #285, 6/20/13]

Opposed Extreme Farm Bill with Poison Pills

In 2013, Perry voted against the final version of the Farm Bill, which would authorize $939 billion in funding for
federal farm and food assistance programs through FY 2018.
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 770 of 834

                                                                    SCOTT PERRY Rese arch Book | 769

The bill, as amended, would allow states to drug test applicants for food stamps and would require recipients to
meet work requirements, mandating employment or job training. In addition, the bill would eliminate subsidies for
farmers and would direct the funds instead to crop insurance programs. [CQ Floor Votes, 6/20/13]

According to the New York Times, “The House bill would have cut projected spending in farm and nutrition
programs by nearly $40 billion over the next 10 years. Just over half, $20.5 billion, would come from cuts to the
food stamp program, known as the Supplemental Nutrition Assistance Program.” [New York Times, 6/21/13]

The bill failed 195-234. [H.R. 1947, Vote #286, 6/20/13]

Voted Against Capping Farm Program Commodity Payments at $250,000 Per Year Per Farm

In 2013, Perry voted against an amendment that would reduce farm program payment limits, capping commodity
payments at $250,000 per year for any one farm. It also would clarify who can receive such payments. The
amendment was adopted by a vote of 230-194. [HR 1947, Vote #282, 6/20/13]

Voted to Lower Loan Rates Sugar Subsidy Program

In 2013, Perry voted for an amendment that would direct the Agriculture secretary to lower loan rates for domestic
sugar cane producers to 18 cents per pound for raw cane sugar for each crop year 2014 through 2018. It would
require the Agriculture secretary to revise trade tariffs to lower the sugar stocks-to-use ratio to 15.5 percent. The
department would be required to administer marketing allotments to ensure sugar supplies, be authorized to
suspend or modify any marketing allotment provision and exercise discretion in administering the import quota to
provide for adequate sugar supplies at “reasonable prices.” It also would repeal the sugar-to-ethanol program.

The amendment was rejected by a vote of 206-221. [HR 1947, Vote #281, 6/20/13]

Voted Against $3.65 Million for Increased Funding to Fight Invasive Specifies

In July 2013, Perry voted against increased funding for the Corps of Engineers Investigations and Construction by a
total of $3.65 million, intended to fight invasive species.

Rep. Brad Schneider (IL) said the motion was to ensure the “Great Lakes and the Mississippi River are protected
from the continued threat of invasive species, including and particularly taking practical steps to address the threat
of Asian carp to our fishing, tourism, and navigation on our Nation’s inland waterways.” [Congressional Record,
H4365, 7/10/13]

The motion would increase by $7 million funding for flood and natural disaster preparation; and increase by $2
million funding for energy efficiency and renewable-energy activities. It also would reduce by $12.7 million
funding for Energy Department administration activities. [CQ Floor Votes, 7/10/13]

The measure failed 195-230. [HR 2609, Vote #344, 7/10/13]

Opposed On-Site Food Safety Audits

In 2013, Perry voted against directing the Secretary of Agriculture to conduct annual on-site audits of the food
regulatory system of countries eligible to export meat, poultry and egg products to the United States. It also would
allow the Agriculture secretary to transfer department funds to the Food Safety and Inspection Service to respond to
a food safety emergency.

The amendment failed 198-226. [HR 2642, Vote #352, 7/11/13]

Voted to Remove SNAP Funding from Farm Bill for First Time in 30 Years
           Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 771 of 834

                                                                       SCOTT PERRY Rese arch Book | 770


In July 2013, Perry voted for a farm bill that would authorize $196 billion for federal farm programs through FY
2018. House Republicans removed funding for the Supplemental Nutrition Assistance Program from the farm bill
for the first time since 1973, a split that “effectively ended the decades-old political marriage between urban
interests concerned about nutrition and rural areas who depend on farm subsidies.”

The bill would repeal direct payments to farmers and replace them with new risk management programs. The bill
would also repeal portions of the “permanent law,” laws from 1938 and 1949 that set agricultural support levels in
the case of a farm bill expiration, and replace them with a provision making the bill’s commodity title the new
permanent law. The bill would reduce agricultural spending by $12.9 billion over ten years.

The bill passed, 216-208. [HR 2642, Vote #353, 7/11/13; CQ House Action Reports, HR 2642, 7/10/13; New York Times,
7/11/13]

           More than 500 Agricultural Organizations Said Removing Food Stamps Could Jeopardize Farm Bill

           In July 2013, 532 farm organizations urged House Republican leaders against splitting the nutrition title, or
           food stamp funding, from the farm bill and warned that a split could jeopardize the farm bill as a whole.

           “Farm bills represent a delicate balance between America’s farm, nutrition, conservation, and other
           priorities, and accordingly require strong bipartisan support,” wrote the groups. “We believe that splitting
           the nutrition title from the rest of the bill could result in neither farm nor nutrition programs passing, and
           urge you to move a unified farm bill forward.” [Farm Groups Letter to Speaker Boehner, 7/02/13]

           Farm Groups Warned Repeal of Permanent Law Removed Incentive for Congress to Pass Farm Bill

           Farm groups warned that without permanent law, “there would be no incentive for Congress to pass a farm
           bill on time.” [New York Times, 7/11/13]

           The National Farmers Union wrote that the repeal of permanent law “eliminated much of the incentive for
           farm bill reauthorization since there would be no consequences for failing to pass a new farm bill or extend
           existing legislation.” [National Farmers Union blog, 7/11/13]

           Nutrition Assistance Program Lifted 4.7 Million Americans Out of Poverty in 2011

           According to the Center for American Progress, “Similarly, the Supplemental Nutrition Assistance
           Program lifted 4.7 million people out of poverty in 2011. Without it, the child poverty rate would have been
           2.9 percentage points higher.” [Center for American Progress, 11/14/12]

           Nutrition Assistance Covers More Than 47 Million People, Half Are Children

           According to CNN, “Republicans pledged a vote at a later time on legislation focused on nutrition and the
           food stamp program, which is the largest domestic safety net against hunger. Food stamps cover more than
           47 million people, nearly half children, according to the Agriculture Department.” [CNN, 7/12/13]

Voted Against Farm Bill Cutting SNAP for 850,000 Households While Weakening Income Caps for Farm
Subsidies

In January 2014, Perry voted against final passage of a $1 trillion five-year farm bill. The bill would cut $8 billion
from the Supplemental Nutrition Assistance Program (SNAP).
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 772 of 834

                                                                    SCOTT PERRY Rese arch Book | 771

The New York Times reported that the SNAP cuts would force 850,000 households to lose $90 in monthly benefits,
while Feeding America criticized that the reduction would result in the affected households losing 34 meals per
month. [New York Times, 1/29/14]

While the final bill cut billions from SNAP, negotiators weakened provisions placing payment limits on farm
subsidies for individuals and couples and removed an overall income cap for receiving crop insurance.

Republican Senator Chuck Grassley said, “Subsidizing large farmers to get larger in my view is just wrong…The
American people should not be forced to subsidize the income of those farmers making upward of $1 million a
year.” [The Hill, 2/03/14]

The bill passed 251-166. [HR 2642, Vote #31, 1/29/14]

         Bill Would Allow Lawmakers to Continue to Keep Secret if They Receive Farm Subsidies

         In February 2014, CNN reported that a proposal to require lawmakers disclose whether they or their
         immediate family received farm subsidies was shelved despite earlier backing from House Republicans.

         “Lawmakers could have opted for a higher standard of transparency either for themselves or for everyone
         receiving these subsidies, but instead the public will have no way of discovering where this money flows,”
         CNN reported. [CNN, 2/04/14]

         ALTERNATE: Voted Against Saving $16 Billion and Providing Certainty to Farmers by
         Authorizing Farm Bill

         In 2014, Perry voted against final passage of a five-year farm bill. The bill had previously been stalled for
         more than two years.

         The bill would save $16.6 billion over 10 years through savings in the Supplemental Nutrition Assistance
         Program, income caps on farm subsidies, and eliminating direct payments to farmers. [New York Times,
         1/29/14]

         The American Farm Bureau praised the bill, stating it “will enhance rural economies with additional jobs,
         invest in research and education and include reform that works for farm and ranch families.” [American
         Farm Bureau, 2/07/14]

         The bill passed 251-166. [HR 2642, Vote #31, 1/29/14]

Voted to Limit Designation of National Monuments

In March 2014, Perry voted for a bill that would “severely curtail the presidents’ ability to designate national
monuments.”

The bill would amend the 1906 Antiquities Act by limiting a president to designating one national monument per
state during a four-year term. It would allow presidents to make a three-year emergency designation of 5,000 acres
or less as national monument, but would require Congress to approve it following the three-year period. [Post-
Intelligencer, 3/26/14]

The bill passed, 222-201. [HR 1459, Vote #147, 3/26/14]

BUDGET

Voted Against Special Interest Backed Spending Bill Benefiting Big Banks
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 773 of 834

                                                                   SCOTT PERRY Rese arch Book | 772


In December 2014, Perry voted against a $1.1 trillion government funding bill that would undo Dodd-Frank Wall
Street reforms aimed at preventing another financial collapse. The funding bill would prevent another government
shutdown.

The bill contained a policy rider that would undo a Dodd-Frank reform requiring big banks to separate trades in
financial derivatives from traditional banking accounts. The rider was essentially written by Citigroup lobbyists.
[New York Times, 12/09/14]

“The derivatives played a key role in the financial collapse,” The Hill reported. “Critics argue the change would
leave taxpayers on the hook if trades explode.” [The Hill, 12/10/14]

The bill passed, 219-206. [HR 83, Vote #563, 12/11/14]

Voted Against Preventing Another Government Shutdown

In December 2014, Perry voted against a $1.1 trillion federal spending bill aimed at preventing another government
shutdown.

NPR reported, “A massive federal spending bill finally won the House’s approval Thursday night, less than three
hours before a midnight deadline that threatened a federal shutdown.” [NPR, 12/11/14]

The bill passed, 219-206. [HR 83, Vote #563, 12/11/14]

                 …Even Voted Against Raising Military Pay

                 In December 2014, Perry voted against the $1.1 trillion federal spending bill. The bill also
                 contained a 1 percent pay raise for military and civilian personnel.

                 The bill passed, 219-206. [HR 83, Vote #563, 12/11/14]

Voted Against Preventing Another Government Shutdown

In September 2014, Perry voted against a continuing resolution that would keep the federal government funded
through December 11, 2014.

Talking Points Memo reported that passage of the bill from the House helped “take a government shutdown off the
table until after the midterm elections.” [Talking Points Memo, 9/17/14]

The bill passed, 319-108. [HJ Res 124, Vote #509, 9/17/14]

Voted for Radical Ryan Budget with Wrong Priorities

In 2013, Perry voted for the Republican budget for fiscal year 2014 with all the wrong priorities – such as cutting
taxes for millionaires, raising taxes on the middle class, and eliminating the Medicare guarantee. [H Con Res 25,
Vote #88, 3/21/13]

        CBPP: Families Making Less Than $200,000 Would Face Average Tax Hike of $3,000. “Families with
        children that have incomes below $200,000 would have to face tax increases averaging more than $3,000 a
        year, if policymakers were to avoid increasing the deficit while reaching Chairman Ryan’s 25-percent top-
        tax-rate goal… If policymakers enacted the same extremely ambitious reductions in tax expenditures for
        filers with incomes above $200,000…, filers with incomes of $1 million or more would lose tax breaks
Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 774 of 834

                                                           SCOTT PERRY Rese arch Book | 773

totaling about $90,000 on average – still leaving them with an average net tax cut of about
$245,000…” [Center on Budget and Policy Priorities, 3/17/13]

CBPP: Millionaires Would Likely Experience A $245,000 Net Tax Cut. According to an analysis of the
Ryan Budget conducted by the Center on Budget and Policy Priorities, “If policymakers enacted the same
extremely ambitious reductions in tax expenditures for filers with incomes above $200,000 that TPC
assumed when it analyzed Romney’s tax plan, filers with incomes of $1 million or more would lose tax
breaks totaling about $90,000 on average – still leaving them with an average net tax cut of about
$245,000. Households with incomes above $200,000 would get a net cut of about $16,000.” [Center on
Budget and Policy Priorities, 3/17/13]

National Journal: “For Those Younger Than Age 55, Medicare Could Look Unrecognizable” If Ryan
Budget Were Implemented. According to the National Journal: “And, for those younger than age 55,
Medicare could look unrecognizable: People receive a fixed sum of money from the federal government to
buy health insurance in their old age, regardless of the way inflation has caused health care costs to
increase.” [National Journal, 3/10/13]

CBPP: Ryan Budget Would Cut Medicare Spending by a Total of $356 Billion.” According to an
analysis of the Ryan budget conducted by the Center on Budget and Policy Priorities: “Over the 2013 to
2023 period, the Ryan budget would cut Medicare spending by a total of $356 billion.
His budget would save $129 billion compared to current law from limiting medical malpractice awards,
increasing income-tested premiums, and repealing the Medicare benefit improvements in health reform,
including closure of the prescription drug ‘donut hole.’ Ryan’s baseline includes $138 billion in scheduled
cuts from Medicare’s sustainable growth rate formula for physicians and $89 billion in Medicare cuts from
sequestration, bringing his total Medicare reductions to the aforementioned $356 billion.” [Center on Budget
and Policy Priorities, 3/12/13]

EPI: “Ryan Budget Would Increase the Unemployment Rate by Between .6 [and] .8 Percentage
Points.” According to an analysis of the Ryan budget conducted by the Economic Policy Institute, “We
estimate that the Ryan budget would increase the unemployment rate by between 0.6 percentage points and
0.8 percentage points.” [Economic Policy Institute, 3/12/13]

CBPP: Ryan Budget “Would Likely Add to Deficits, Undercutting […] Claim to Balance the Budget
Within a Decade.” The Center on Budget and Policy Priorities dismissed Ryan’s claim that his budget
would balance within a decade, by writing: “Nor is his vow to raise $6 trillion by scaling back tax
expenditures plausible, given that the most costly of them, such as the mortgage interest deduction and
deduction for charitable giving, tend to be the most politically popular. As a result, if policymakers were to
cut taxes enough to meet Chairman Ryan’s goal, they would likely add to deficits, undercutting Chairman
Ryan’s claim to balance the budget within a decade.” [Center on Budget and Policy Priorities, 3/17/13]

Ryan Budget Slashes Pell Grant Eligibility and Freezes Pell Grant Funding to Not Keep Pace With
Inflation. According to an analysis of the Ryan budget conducted by Inside Higher Ed: “The budget also
calls for reversing changes to the grant’s needs analysis formula put into place in 2007, which expanded the
number of students eligible for Pell Grants, in essence making fewer students eligible to receive them. It
also revisits proposals put forward last year: using ‘fair value’ accounting for student loans, which makes
the program seem much less profitable for the federal government than it does under current accounting
rules.” In addition, Campus Progress found: “Under the House Republican Budget, Pell Grants would be
capped at the current level of $5,645 for 10 years, and eliminate all mandatory funding. In other words,
under Ryan’s plan, Pell Grants would not keep up with the pace of inflation and rising tuition costs, and
would be worth less each successive year.” [Inside Higher Ed, 3/13/13; Campus Progress, 3/12/13]

Ryan Budget Would Slash The Corporate Tax Rate From 35 Percent to 25 Percent. According to the
New York Times, “Under the Ryan plan, the corporate tax rate would also fall, from 35 percent to 25
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 775 of 834

                                                                 SCOTT PERRY Rese arch Book | 774

        percent – although all those tax changes are supposed to be crafted to bring in the same amount of revenue
        as the current tax code, a tall order.” [New York Times, 3/12/13]

        Ryan’s “Budget Would Add About $1.2 Trillion to the National Debt.” According to the Washington
        Post: “With $41.5 trillion in spending over the next decade and $40.2 trillion in revenues, Ryan’s budget
        would add about $1.2 trillion to the national debt. But shrinking deficits would reduce borrowing and cause
        the debt to shrink as a percentage of the economy. By the time a $7 billion surplus emerges in 2023, Ryan
        predicts that the Treasury would owe $14.2 trillion to outside creditors (compared with $11.8 trillion
        today), or about 55 percent of the gross domestic product (compared with about 76 percent today).”
        [Washington Post, 3/12/13]

Voted for Suspending the Debt Limit for Nearly Four Months

In January 2013, Perry voted for a suspension of the debt limit through May 18, 2013, and then automatically to
increase the debt limit to accommodate the additional debt accumulated through that date.

The bill also directed both chambers of Congress to adopt a budget resolution for FY 2014 by April 15, 2013. If
either body failed to pass a budget, members of that body would have their paychecks put into an escrow account
starting on April 16, until that body adopted a budget. [CQ Votes, 1/23/13]

The government added $306 billion in new debt during the four-month suspension of the debt limit, making the
limit $16.7 trillion. [Reuters, 5/20/13]

The bill passed, 285-44. [HR 325, Vote # 30, 1/23/13]

        ALTERNATE: Would Not Take Pay Without Passing Budget

        In January 2013, Perry voted for the No Budget No Pay Act, which would suspend members’ salary
        payments in either chamber that did not adopt a fiscal 2014 budget passed by April 15, 2013. The salaries
        of the chamber that did not pass a budget by that date would be placed into an escrow account and would
        not be released until a budget was adopted or until the last day of the 113th Congress.

        The bill also suspended the debt limit through May 18, 2013, and then would automatically increase the
        debt limit to accommodate the additional debt accumulated through that date.

        The bill passed, 285-44. [HR 325, Vote #30, 1/23/13]

        ALTERNATE: Voted for Debt Limit Gimmick

        In January 2013, Perry voted for suspending the debt limit through May 18, 2013, and then automatically
        increasing the debt limit to accommodate the additional debt accumulated through that date.

        Democrats blasted the bill, calling it a gimmick. “They’re playing political games with the debt ceiling.
        And that undermines certainty,” Rep. Sander Levin said. Rep. George Miller said the bill put the country on
        a 90-day leash, a situation that could cause another downgrade in the credit rating that would drive up the
        cost of borrowing money. [CQ News, 1/23/13]

        The bill also directed both chambers of Congress to adopt a budget resolution for FY 2014 by April 15,
        2013. If either body failed to pass a budget, members of that body would have their paychecks put into an
        escrow account starting on April 16, until that body adopted a budget. [CQ Votes, 1/23/13]

        The bill passed, 285-44. [HR 325, Vote #30, 1/23/13]
       Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 776 of 834

                                                                  SCOTT PERRY Rese arch Book | 775

        ALTERNATE: Voted for $300 Billion in New Debt

        In January 2013, Perry voted for a suspension of the debt limit through May 18, 2013, and then to
        automatically increase the debt limit to accommodate the additional debt accumulated through that date.

        The government added $306 billion in new debt during the four-month suspension of the debt limit, making
        the limit $16.7 trillion. [Reuters, 5/20/13]

        The bill passed, 285-44. [HR 325, Vote #30, 1/23/13]

Voted Against the Democratic Alternative Budget for Fiscal Year 2014

In 2013, Perry voted against the Democratic alternative budget for fiscal year 2014. The budget prioritized
protecting Medicare and keeping the tax burden low on the middle class, while replacing across-the-board
sequestration cuts with targeted cuts and savings.

The amendment failed 165-253. [H Con Res 25, Vote #87, 3/20/13]

        Voted to Protect Member Perks, Including First Class Airfare, House Barber Shop, Salon, and
        Dining Room

        In 2013, Perry voted against the Democratic alternative budget for fiscal year 2014. The budget established:
        “It is the policy of this resolution that the House should lead by example and identify any savings that can
        be achieved through greater productivity and efficiency gains in the operation and maintenance of House
        services and resources like printing, conferences, utilities, telecommunications, furniture, grounds
        maintenance, postage, and rent. This should include a review of policies and procedures for acquisition of
        goods and services to eliminate any unnecessary spending. The Committee on House Administration shall
        review the policies pertaining to the services provided to Members of Congress and House Committees,
        and shall identify ways to reduce any subsidies paid for the operation of the House gym, Barber shop,
        Salon, and the House dining room. Further, it is the policy of this resolution that no taxpayer funds may be
        used to purchase first class airfare or to lease corporate jets for Members of Congress.” [H Con Res 25, Vote
        #87, 3/20/13; H Con Res 25, 3/18/13]

        Opposed Statement Criticizing Privatizing Social Security

        In 2013, Perry voted against Democratic alternative budget for fiscal year 2014, which included a policy
        statement declaring that “diverting workers’ payroll contributions toward private accounts undermines
        retirement security and the social safety net by subjecting the workers’ retirement decisions and income to
        the whims of the stock market.” [H Con Res 25, Vote #87, 3/20/13; H Con Res 25, 3/18/13]

        Voted Against Budget That Would Create 560,000 New Jobs

        In 2013, Perry voted against the Democratic alternative budget for fiscal year 2014, which the Economic
        Policy Institute estimated would create 560,000 new jobs by 2015. “The Van Hollen budget would boost
        GDP growth by 0.4 percent and increase employment by roughly 450,000 jobs in 2013, relative to current
        policy. A smaller economic boost of 0.1 percent of GDP and roughly 110,000 jobs would be expected in
        2014.” [H Con Res 25, Vote #87, 3/20/13; Economic Policy Institute, 3/18/13]

        Voted Against Budget That Established Buy it in America Requirements

        In 2013, Perry voted against the Democratic alternative budget for fiscal year 2014, which included a
        policy statement declaring “that Congress should pursue a ‘Make it in America’ agenda with a priority to
        consider and enact legislation to help create jobs, remove incentives to out-source jobs overseas and instead
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 777 of 834

                                                                    SCOTT PERRY Rese arch Book | 776

        support incentives that bring jobs back to the U.S., and help middle class families by increasing the
        minimum wage.” [H Con Res 25, Vote #87; H Amdt 36, 3/18/13]

        Voted Against Budget That Replaced Sequester

        In 2013, Perry voted against the Democratic alternative budget for fiscal year 2014, which included a
        policy statement declaring that Congress should vote on HR 699, the Stop the Sequester Job Loss Now Act.

        “That measure would eliminate subsidies to the farm industry, scrap tax preferences used by oil-and-gas
        companies and implement a new minimum tax rate on people making seven figures annually – the proposal
        commonly known as the ‘Buffett Rule.’” [H Con Res 25, Vote #87; H Amdt 36, 3/18/13; The Hill, 2/11/13]

        Voted Against Budget That Provided $1 Billion for Veterans Job Corps

        In 2013, Perry voted against the Democratic alternative budget for fiscal year 2014, which included $1
        billion for the Veterans Job Corps.

        “The jobs bill would have hired veterans who served in the military since the terrorist attacks of Sept. 11,
        2001, to work on federal public lands projects and would have established a network of job training
        centers.” [H Con Res 25, Vote #87; H Amdt 36, 3/18/13; Los Angeles Times, 9/19/12]

        Voted Against Budget That Provided $80 Billion for Education, Including $30 Billion for Rebuilding
        35,000 Public Schools

        In 2013, Perry voted against the Democratic alternative budget for fiscal year 2014, which assumes $80
        billion in education jobs funding for the President’s initiatives to promote jobs now while also creating an
        infrastructure that will help students learn and create a better future workforce, including $30 billion for
        rebuilding at least 35,000 public schools, $25 billion to prevent hundreds of thousands of educator layoffs,
        and $8 billion to help community colleges train 2 million workers in high growth industries with skills that
        will lead directly to jobs. [H Con Res 25, Vote #87; H Amdt 36, 3/18/13]

Did Not Vote on Extreme Republican Study Committee Budget

In 2013, Perry did not vote on the Republican Study Committee budget for fiscal year 2014 with all the wrong
priorities – such as cutting taxes for millionaires, raising taxes on the middle class, and eliminating the Medicare
guarantee.

The amendment failed 104-132. [H Con Res 25, Vote #86, 3/20/13]

        RSC Budget Would Turn Medicare Into a Voucher Program for Those 59 and Younger. According to
        The Hill: “The key difference between [the RSC and Ryan budgets] is the plan to overhaul Medicare.
        While Ryan calls for implementing his ‘premium support’ plan for future beneficiaries age 54 and younger,
        the RSC budget would start the change for people 59 and below.” [The Hill, 3/15/13]

        RSC Budget Would Raise The Social Security Eligibility Age From 65 to 70 for those 51 and Older.
        According to the RSC’s FY 2014 budget blueprint, “This budget would slowly phase in an increase in the
        Social Security full-retirement age for individuals born in 1962 (currently 51) and after to an eventual full-
        retirement age of 70.” [RSC Budget, March 2013]

        RSC Budget Would Eliminate the Consumer Financial Protection Bureau and Reinstates Too Big to
        Fail. The RSC’s FY2014 calls for the elimination of the Consumer Financial Protection Bureau and
        removes the Federal Deposit Insurance Corporations authority to wind-down banks that are too big to fail.
        [RSC Budget, March 2013]
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 778 of 834

                                                                  SCOTT PERRY Rese arch Book | 777


        RSC Budget Would Allow Pell Grants to Collect Interest During Enrollment and Deny Grants to
        Adjust to Inflation. Under current law, Pell Grants do not collect interest during the student’s enrollment;
        however, the RSC’s FY 2014 budget blueprint calls for the repeal of this provision. In addition, the RSC
        budget would prevent the Pell Grant from keeping pace with inflation. [RSC Budget, March 2013]

        RSC Budget Would Slash the Corporate Tax Rate from 35 Percent to 25 Percent and Adopt a
        Territorial Tax System. According to the RSC’s FY 2014 budget blueprint, “This budget calls for
        reducing America’s top corporate tax rate from 35 percent to 25 percent. In addition, the “budget directs the
        House Ways and Means Committee to identify tax deductions and credits that could be eliminated and to
        report legislation transitioning the U.S. to a territorial tax system.” [RSC Budget, March 2013]

        RSC Budget Would Cap the Capital Gains Tax at 15 Percent and Remove the Capital Gains
        Inflation Index. The RSC’s FY 2014 budget blueprint would cap the capital gains tax at 15 percent. In
        addition, “This budget would eliminate the capital gains tax on inflation.” [RSC Budget, March 2013]

        RSC Budget Would Establish A System With Two Income Tax Brackets: 25 Percent and 15 Percent
        and Eliminate Individual Deductions and Credits. The RSC’s FY 2014 budget blueprint would
        establish: “Just two rates – 15 percent (first $50,000 taxable income for single filers, $100,000 for joint
        filers) and 25 percent (taxable income above those amounts); A standard deduction of $12,500 for single
        filers, and $25,000 for joint filers; An additional deduction of $12,500 for each dependent; and No other
        individual deductions or credits or exclusions.” [RSC Budget, March 2013]

            CBPP: Two-Tax Bracket Structure Included in RSC Budget Would Likely Result in Net Tax
            Increases for Low and Middle Income Families. In 2012, the Center on Budget and Policy Priorities
            analyzed the impacts of Rep. Dave Camp’s tax reform package, which contained many of the policy
            proposals that are also included in the FY 2014 RSC budget – such as the repeal of the Alternative
            Minimum Tax (AMT) and two income tax brackets – and concluded that if passed, the proposal would
            result in a net tax increase for working families. The CBPP wrote: “The proposals thus provide no
            protection from policy changes that would shift tax burdens down the income scale by giving large net
            tax cuts to high-income individuals and net tax increases to low- and moderate-income families. That’s
            because the tax rate cuts that the bills call for would be very regressive and give their biggest tax cuts
            by far to people at the top, while curbs on tax expenditures could cause significant tax increases for
            low- and middle-income families. That’s especially true if, as many Republicans favor, policymakers
            protect the primary tax expenditure that benefits people at the top – the low top rate on capital gains
            and dividend income – while substantially cutting tax expenditures on which ordinary families rely.”
            [Center on Budget and Policy Priorities, 7/31/12]

Voted Against the Senate Democratic Version of the 2014 Budget

In 2013, Perry voted against a version of the 2014 budget, introduced by Republican Mick Mulvaney of South
Carolina, which was a virtual copy of the Senate Democratic budget.

The Senate budget would provide $2.963 trillion in new budget authority for fiscal year 2014.

The budget would provide $100 billion in infrastructure investments, while assuming a $240 billion reduction in
defense spending, a $142 billion reduction in non-defense spending, a $275 billion decrease in health care spending
and a $76 billion reduction in spending for other mandatory programs. [Senate Budget Committee Democrats, March
2013]

The amendment failed 154-261. [H Con Res 25, Vote #83, 3/20/13]

        Republicans Introduced the Budget as a “Stunt”
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 779 of 834

                                                                  SCOTT PERRY Rese arch Book | 778


        In 2013, the introduction of an alternative budget by Republican Congressman Mick Mulvaney that was
        identical to the budget supported by Senate Democrats was received no votes from any Republicans,
        including the sponsor Mulvaney himself.

        “Mulvaney voted against the budget he introduced. It was a stunt.” [National Public Radio, 3/21/13]

        Budget Would’ve Cut the Federal Deficit by $1.85 Trillion, Amounting to $4.25 Trillion in Deficit
        Reduction Since the Bowles-Simpson Report

        According to Reuters, “Democrats on Wednesday will unveil a budget blueprint that attempts to slice
        federal deficits by $1.85 trillion over 10 years through an equal mix of spending cuts and tax increases on
        the rich, according to a Democratic source.” The Center for American Progress found that “Since the start
        of fiscal year 2011, President Barack Obama has signed into law approximately $2.4 trillion of deficit
        reduction for the years 2013 through 2022.” [Reuters, 3/12/13; Center for American Progress, 1/08/13]

        Budget Included Nearly $1 Trillion in Tax Hikes

        According to Politico, “$975 billion would be raised through an overhaul of the Tax Code by eliminating
        certain tax deductions, including ones typically claimed by high earners and corporations” in the Senate
        budget. [Politico, 3/12/13]

Voted to Fund Government Operations through 2013

In 2013, Perry voted for a continuing resolution to provide funding for government operations through fiscal year
2013. The bill would provide $1.043 trillion in discretionary funds before sequestration.

The bill would provide $517.7 billion in base discretionary funding for the Department of Defense, $39.6 billion for
the Department of Homeland Security and $71.9 billion for veterans programs and military construction.

The continuing resolution would provide $20.5 billion for agriculture programs and $50.2 billion for commerce,
law enforcement and science programs.

The bill passed with bipartisan support, 318-109. [HR 933, Vote #89, 3/21/13]

        Republican Congressman: CR Sets “Responsible Spending Levels”

        “This continuing resolution is a good step forward in ensuring continuity of government operations at
        responsible spending levels,” Republican Representative Richard Hanna said. [Richard Hanna press release,
        accessed 4/02/13]

        ALT: Protected Tuition Assistance for Military Service Members

        In 2013, Perry voted for a continuing resolution to fund the government. The legislation included a measure
        to protect tuition assistance for military service members from sequestration cuts. Before the vote, the
        Marines, Army, Air Force, and Coast Guard announced the suspension of military tuition assistance for
        students serving in the military.

        “Some 380,000 men and women in the military utilize this earned benefit every year, and this legislation
        will ensure many more can continue to do so. Tuition assistance is a key tool in recruiting and maintaining
        a strong and talented force, and this measure will make good on that promise to our men and women who
        serve our military,” said Sen. Mazie Hirono, who championed the legislation. [Hirono press release, 3/21/13]
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 780 of 834

                                                                    SCOTT PERRY Rese arch Book | 779

        The bill passed, 318-109. [HR 933, Vote #89, 3/21/13]

Voted to Apply Sequester Cuts to House Committees

In 2013, Perry voted for a bill to provide $241 million in the 113th Congress for the 19 standing committees of the
House and the Permanent Select Committee on Intelligence.

The appropriations bill specifically authorized the Committee on House Administration to make House Committee
budgets compliant with the Budget Control Act (sequestration), which would impose an average 11 percent cut
from amounts authorized for committees in the 112th Congress.

The Budget, Ways and Means, and Intelligence Committees would be cut by roughly 9 percent.
The Financial Services, Foreign Affairs, Science, Space and Technology, Small Business, Transportation and
Infrastructure, and Veterans Affairs Committees would be cut nearly 12 percent.

The bill passed the House 272-136. [HR 115, Vote #82, 3/19/13]

        Republican: Cuts Would Hinder House Ability to Conduct Oversight

        Republican Representative Buck McKeon said the cuts “would cripple committee functions at an important
        time.” [Statement of Howard P. “Buck” McKeon before the Committee on House Administration, 3/05/13]

        Representative Juan C. Vargas called the cuts the “next step in a slow march” in making the House
        incapable of conducting its oversight function. [CQ News, 3/19/13]

        “The passage of H. Res. 115 jeopardizes Congress’ ability to serve the American people and conduct
        meaningful oversight,” said Congresswoman Carol Shea-Porter. [Rep. Carol Shea-Porter press release, 3/20/13]

Voted Against Considering the Replacement of Sequester with a Balanced Approach

In 2013, Perry voted against considering the Stop the Sequester Job Loss Now Act, which would replace the entire
sequester for the remainder of fiscal year 2013.

“That measure would eliminate subsidies to the farm industry, scrap tax preferences used by oil-and-gas companies
and implement a new minimum tax rate on people making seven figures annually – the proposal commonly known
as the ‘Buffett Rule.’” [The Hill, 2/11/13]

The previous question was approved 229-196. A vote against the motion would have allowed for consideration of
the sequester replacement bill. [H Res 99, Vote #59, 3/06/13]

Voted to Ease Flight Delays Due to Sequestration Cuts

In 2013, Perry voted for legislation that would give the secretary of transportation the flexibility to end flight delays
due to cuts to the Federal Aviation Administration.

The bill would allow as much $253 million to be moved from other parts of the Transportation Department to the
FAA to “stop further furloughs and keep the air traffic control system operating at a normal pace” through the fiscal
year. [New York Times, 4/26/13]

Over the course of a week, the furloughs delayed “more than 3,000 flights” according to FAA tallies. [CNN, 4/26/13]
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 781 of 834

                                                                     SCOTT PERRY Rese arch Book | 780

However, the Obama administration and Democrats argued that the bill was not a full fix and that Congress “had
effectively come to the rescue of an affluent and elite slice of the public affected by the cuts, including lawmakers
themselves, while leaving the poor to continue to fend for themselves.” [New York Times, 4/26/13]

The bill passed 361-41. [HR 1765, Vote #125, 4/26/13]

Repeatedly Voted to Keep the Sequester Cuts

In 2013, Perry repeatedly voted to keep the sequester cuts:

        Republican Budget: Voted for Republican Budget, Which Contained Cuts From Sequestration. [H
        Con Res 25, Vote #88, 3/21/13]

        RSC Budget: Did Not Vote on the RSC Budget, Which Contained Cuts From Sequestration. [H Con
        Res 25, Vote #86, 3/21/13]

        Voted for Sequester Cuts to House Committee Appropriations. [HR 115, Vote #82, 3/19/13]

Repeatedly Voted Against Replacing the Sequester

In 2013, Perry repeatedly voted against replacing the sequester cuts with a balanced approach:

        House Democratic Budget: Voted Against the House Budget That Replaced the Sequester with a
        Balanced Approach. [H Con Res 25, Vote #87, 3/21/13]

        House Progressive Caucus Budget: Voted Against CPC Budget that Replaced Sequester. [H Con Res
        25, Vote #85, 3/20/13; Economic Policy Institute, 3/13/13]

        Senate Democratic Budget: Voted Against Senate Budget That Replaced the Sequester with a
        Balanced Approach. [H Con Res 25, Vote #83, 3/20/13; Politico, 3/12/13]

        Voted Against Consideration of Replacing Sequester Cuts with Balanced Approach. [H Res 83, Vote
        #51, 2/27/13; The Hill, 2/11/13]

        Voted Against Consideration of Replacing Sequester Cuts with Balanced Approach. [H Res 48, Vote
        #33, 2/27/13]

        Voted Against Consideration of Replacing Sequester Cuts with Balanced Approach. [H Res 66, Vote
        #41, 2/27/13]

        Voted Against Consideration of Replacing Sequester Cuts with Balanced Approach. [H Res 99, Vote
        #59, 2/27/13]

        Continuing Appropriations Measure: Voted Against Striking Sequester Cuts. [HR 933, Vote #61,
        3/06/13]

Voted to Pay China Ahead of Veterans and Troops

In 2013, Perry voted for a bill that would prioritize paying bondholders – including in China, Iran and the Cayman
Islands – if the nation were to default on its debt payments, instead of American troops, veterans, doctors and
hospitals, and American small businesses.
           Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 782 of 834

                                                                    SCOTT PERRY Rese arch Book | 781

House Speaker John Boehner even admitted that a “debt prioritization bill makes it clear to our bondholders that
we’re going to meet our obligations…Listen. Those who have loaned us money, like in any other proceeding, if you
will, court proceeding, the bondholders usually get paid first. Same thing here,” Boehner said.

“This bill would threaten the full faith and credit of the United States, cost American jobs, hurt businesses of all
sizes, and do damage to the economy,” the Obama administration wrote in a statement of policy. [Huffington Post,
5/07/13]

The bill would also bar official compensation for members of Congress until the debt limit is increased. [Roll Call,
6/13/13]

The bill passed 221-207. [HR 807, Vote #142, 5/09/13]

Supported Military Sponsorship of Wrestling Sports and NASCAR

In June 2013, Perry voted against an amendment to a defense authorization bill that would have saved the military
$53 million by prohibiting military sponsorships of NASCAR and professional wrestling events.

“The fact that $53 million in taxpayers’ funds is going to sponsor some of the most violent and sexist entertainment
on television and NASCAR racing teams that results in zero recruits is a waste of money,” Rep. Betty McCollum,
the amendment’s sponsor, said. [Minnesota Public Radio, 6/14/13]

The amendment failed 134-290. [HR 1960, Vote #231, 6/14/13]

Voted Against Suspending Debt Limit Until 2015

In February 2014, Perry voted against suspending the debt limit until March 15, 2015 without any concessions on
spending.

The vote did not raise the debt limit by a set amount but would let the Treasury borrow normally until March 2015.
[Associated Press, 2/11/14]

The bill passed, 221-201. [S 540, Vote #61, 2/11/14]

           ALTERNATE: Voted to Default on Debt

           In February 2014, Perry voted against suspending the debt limit until March 15, 2015 without any
           concessions on spending. Voting against the compromise would have led to a “high-stakes fight” requiring
           lifting the cap or defaulting on the nation’s debt.

           The vote did not raise the debt limit by a set amount but would let the Treasury borrow normally until
           March 2015. [Associated Press, 2/11/14]

           The bill passed, 221-201. [S 540, Vote #61, 2/11/14]

Voted to Prevent Another Government Shutdown While Reducing the Deficit

In December 2013, Perry voted for a bipartisan two-year budget agreement that would reduce the deficit while
providing relief from sequestration and averting another government shutdown.

“The framework amounts to a modest deal that averts another government shutdown, replaces the sequester and
provides a level of certainty on spending that hasn’t been seen in Washington for several years […] The bipartisan
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 783 of 834

                                                                     SCOTT PERRY Rese arch Book | 782

package includes $63 billion of ‘sequester relief,’ $85 billion of total savings, and $23 billion in net deficit
reduction.” [Politico, 12/10/13]

The bill passed, 332-94. [HJ Res 59, Vote #640, 12/12/13]

        ALTERNATIVE: Voted to Cut $6 Billion from Veterans’ Retirement

        In December 2013, Perry voted for a budget agreement that would cut $6 billion from military retirement
        over 10 years.

        The agreement would reduce annual cost-of-living increases for military retirees younger than 62 by one
        percent each year until they turned 62.

        The Military Officers Association of America said the bill would cut the military retirement of a typical
        member who retired at age 40 with 20 years of service by $83,000 while the typical officer retiring at age
        42 after 20 years of service would lose $124,000. [Military.com, 12/11/13]

        The bill passed, 332-94. [HJ Res 59, Vote #640, 12/12/13]

Voted to Restore Cuts to Head Start, Research and Job Training

In January 2014, Perry voted for a $1.1 trillion budget agreement that would fully or partially restore sequestration
cuts for Head Start, medical research and job training.

The budget agreement would appropriate $1 billion more to the National Institutes of Health than the agency
received under sequestration. Sequestration cuts to Head Start would be fully reversed and Head Start partnerships
benefiting toddlers and infants would be expanded. [Washington Post, 1/14/14]

The bill passed, 359-67. [HR 3547, Vote #21, 1/15/14]

Voted for FY 2015 House Republican Budget

In April 2014, Perry voted for the FY 2015 House Republican budget. The budget would turn Medicare into a
voucher program and give tax breaks to the wealthy and corporations while raising taxes on the middle class.

The budget passed, 219-205. [H Con Res 96, Vote #177, 4/10/14]

NOTE: State specific data regarding the impact of the House Republican budget is available here from the White
House and here from the DPCC.

        Republican Budget Would Turn Medicare into a Voucher Program, Making Seniors Pay More

        The Washington Post reported that the budget “calls to privatize Medicare by changing it from an
        entitlement program into a voucher-style program.” [Washington Post, 4/01/14]

        Unlike previous Republican budget proposals, the FY 2015 budget would make changes to Medicare to
        anyone under 56. [Los Angeles Times, 4/01/14]

        The AARP criticized the budget for raising costs for seniors, stating, “Chairman Ryan’s proposed budget
        fails to address the high costs of health care and instead shifts costs onto seniors and future retirees […]
        Removing the Medicare guarantee of affordable health coverage for older Americans by implementing a
        premium support system and asking seniors and future retirees to pay more is not the right direction.”
        [AARP Press Release, 4/01/14]
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 784 of 834

                                                                   SCOTT PERRY Rese arch Book | 783


        Republican Budget Would Cost 3 Million Jobs

        The Economic Policy Institute estimated that the budget would cost 1.1 million jobs in FY 2015 and 3
        million jobs in FY 2016. The budget would also decrease GDP by 2.5 percent in FY 2016. [Economic Policy
        Institute, 4/01/14]

        Republican Budget Would Give Millionaires and Corporations a Tax Cut While Raising Taxes for
        the Middle Class

        Citizens for Tax Justice estimated that the budget would cut taxes for millionaires by an average of
        $200,000. The budget would also cut the corporate tax rate by 10 percent. [Citizens for Tax Justice, 4/02/14;
        The Hill, 4/01/14]

        The New York Times wrote that the budget would increase taxes for middle-class families with children by
        an average of $2,000. [New York Times Editorial, 4/01/14]

        Republican Budget Would Cut Pell Grants and Charge Students More for Loans

        The budget would cut Pell Grants by $125 billion over 10 years while reducing Pell Grant eligibility.
        [CBPP, 4/01/14; Politico, 4/01/14]

        The budget would also charge students interest on their loans while they were still in school, generating
        $40 billion. [New York Times, 4/01/14]

Voted for FY 2015 Extreme Tea Party Budget

In April 2014, Perry voted for the Republican Study Committee Budget, billed as the “more austere alternative” to
the House Republican budget. [Reuters, 4/07/14]

The RSC budget would turn Medicare into a voucher program starting for people who turn 65 in 2019, earlier than
the House Republican budget. The budget would also raise the Medicare eligibility age to 67 and the Social
Security retirement age to 70. [CBS News, 4/08/14; RSC “Back to Basics” Budget, FY 2015]

The budget failed, 133-291. [H Con Res 96, Vote #175, 4/10/14]

CAMPAIGN ISSUES

Voted to Call on Justice Department to Appoint Special Counsel to Investigate I.R.S.

In May 2014, Perry voted for a resolution calling on Attorney General Eric H. Holder, Jr. to appoint a special
counsel to investigate the targeting of conservative nonprofit groups by the Internal Revenue Service.

The resolution passed, 250-168. [HR 565, Vote #204, 5/07/13; Fox News, 5/03/14]

        House Republican Investigation into IRS Already Cost At Least $14 Million

        In 2013, IRS Commissioner John Koskinen estimated that the House Oversight and Government Reform
        investigation into his agency cost at least $14 million and more than 97,000 hours of staff time. [Huffington
        Post, 4/02/14]

Voted to Find Lois Lerner in Contempt of Congress
       Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 785 of 834

                                                                  SCOTT PERRY Rese arch Book | 784

In May 2014, Perry voted for a resolution to find Internal Revenue Service Director Lois Lerner in contempt of
Congress for refusal to comply with a subpoena issued by the Committee on Oversight and Government Reform.

Lerner was under investigation by the Committee for alleged IRS targeting of the tax exempt status of conservative
groups. Lerner headed the IRS division responsible for applications for tax-exempt status. [Fox News, 9/23/13]

Politico reported that critics of the vote “compared the entire process to the 1950’s, when Sen. Joe McCarty
directed a series of contempt votes on Americans who refused questioning about what he called their ‘un-
American’ activities.” [Politico, 5/07/14]

The resolution passed, 231-187. [HR 574, Vote #203, 5/07/13]

Voted Against Allowing Treasury to Require Disclosure of Secret Political Donors

In February 2014, Perry voted against a motion that would allow the Treasury secretary to issue regulations
requiring the disclosure of secret political donors. [CQ Floor Votes, 2/26/14]

The motion failed, 191-230. [HR 3865, Vote #68, 2/26/14]

DISASTER RELIEF

Voted Against Providing Funds to Cover Insurance Claims of Victims of Hurricane Sandy

In January 2013, Perry voted against providing $9.7 billion in assistance to victims of Hurricane Sandy. The funds
would be the first part of a larger aid package sought by affected states.

The bill would give the National Flood Insurance Program the authority to borrow $9.7 million to cover insurance
claims filed by those whose homes were damaged or destroyed by the storm. FEMA previously notified Congress
that it would be unable to cover all of the claims. [New York Times, 1/04/13]

All votes against the aid came from House Republicans. The bill passed, 354-67. [HR 41, Vote #7, 1/04/13]

        Republicans Slammed GOP Colleagues for Delaying Vote on Bill

        Governor Chris Christie of New Jersey criticized Republicans for delaying an initial vote on the bill,
        declaring they “failed the most basic test of leadership” and calling their behavior “disappointing” and
        “disgusting.” [CNN, 1/03/13]

        Republican Congressman Peter King of New York called on residents of New York and New Jersey to halt
        campaign contributions to Republicans after the bill was delayed and said there was “dysfunction in the
        Republican leadership.” [Politico, 1/02/13; CNN, 1/02/13]

        Congressman Michael Grimm of New York called the Republican delay tactics a “personal betrayal” that
        was “untenable and unforgivable.” [NBC, 1/02/13]

Voted Against Providing $51 Billion in Emergency Aid to Victims of Hurricane Sandy

In January 2013, Perry voted against providing $51 billion in emergency aid to victims of Hurricane Sandy. The
governors of New York and New Jersey previously requested $82 billion in aid to cover damage in their states.

The aid would be directed to those victims whose homes were damaged or destroyed, as well as to business owners
who suffered heavy losses. The package would also pay for repairing transit systems, fixing bridges and tunnels,
reimbursing local governments for emergency spending, and replenishing shorelines. [New York Times, 1/28/13]
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 786 of 834

                                                                   SCOTT PERRY Rese arch Book | 785


The bill passed, 241-180. [HR 152, Vote #23, 1/15/13]

        Republican Congressman Called No Votes “Disgraceful”

        Republican Congressman Peter King called House Republicans who voted against Hurricane Sandy aid
        “disgraceful” and said they made representatives from the impacted region feel like “third-world beggars.”

        “Quite frankly, it’s going to be difficult going back and working with people you sit next to,” said King.
        [New York Daily News, 1/18/13]

        …Even Voted to Offset Relief Funds with Cuts to Military

        In January 2013, Perry voted for an amendment sponsored by Congressman Mick Mulvaney that would
        require a 1.63 percent cut to all discretionary spending to offset the original $17 billion Hurricane Sandy
        relief bill.

        Republican Congressman Bill Young, chairman of the Appropriations Defense subcommittee, said he
        opposed the amendment because it would cut military pay. Politico reported that amendment would include
        cuts to the Pentagon’s budget. [The Hill, 1/15/13; Politico, 2/05/13]

        The amendment failed, 162-258. [HR 152, Vote #14, 1/15/13]

        Voted Against $17 Billion for Relief Needs

        In January 2013, Perry voted against a supplemental $17 billion to address immediate needs relating to
        damage from Sandy. The amendment was sponsored by Republican Appropriations Chair Hal Rogers.

        The funds included $5.4 billion for FEMA’s disaster relief fund, $5.4 billion for public transportation in
        New York and New Jersey, $3.9 billion for HUD development programs, $1.4 billion for the Army Corps
        of Engineers, and millions more.

        The amendment was adopted, 327-91. [HR 152, Vote #15, 1/15/13]

        Voted Against $33.7 Billion in Long-Term Recovery Aid

        In 2013, Perry voted against an additional $33.7 billion for long-term recovery spending. The amount
        included $2 billion to repair federal highways.

        The amendment passed, 228-192. [HR 152, Vote #22, 1/15/13]

Voted for Pandemic and Disaster Preparedness Funding

In 2013, Perry voted for the Pandemic and All-Hazards Preparedness Reauthorization Act.

The bill would strengthen national preparedness and response for public health emergencies, eliminate bureaucratic
inefficiencies and accelerate the stockpiling of vaccines.

The bill passed, 370-28, and was signed into law. [HR 307, Vote #56, 3/04/13]

Voted Against Increased Funding to Prepare for Natural Disasters

In 2013, Perry voted against a motion to increase funding FEMA activities to prepare for natural disasters.
           Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 787 of 834

                                                                   SCOTT PERRY Rese arch Book | 786


The amendment to the homeland security appropriations bill would increase by $25 million the total provided for
state and local programs, tribal emergency response training, and a pre-disaster mitigation grant program.

The amendment failed 196-226. [HR 2217, Vote #210, 6/06/13]

Voted Against Funds to Fight and Prevent Wildfires

In February 2014, Perry voted against authorizing $50 million to fight wildfires. The motion would authorize an
additional $50 million for hazardous fuels reduction on public lands. [CQ Floor Votes, 2/06/14]

The motion failed 194-222. [HR 2954, Vote #53, 2/06/14]

Voted Against Reauthorizing Funds for Rural Schools, Firefighters and Policemen

In February 2014, Perry voted against a motion that would reauthorize the Payments in Lieu of Taxes initiative, or
federal payments to local governments to offset losses in property taxes to non-taxable Federal lands within their
boundaries. [CQ Floor Votes, 2/06/14]

The Department of the Interior reported that PILT payments help rural communities fund firefighters and police
departments, construction of publics cools and roads, and search-and-rescue operations. [Department of the Interior,
accessed 4/08/14]

The motion failed 194-222. [HR 2954, Vote #53, 2/06/14]

Opposed Flood Insurance Premium Increases

In March 2014, Perry voted for stopping flood insurance premium increases for some homeowners while capping
future premium increase.

The bill would reinstate the flood insurance program’s grandfathering provision that was eliminated under the
Biggert-Waters Flood Insurance Reform Act, meaning that homes compliant with previous flood maps would not
be hit with large premium increases under new maps.

The bill would also limit yearly premium increases to an average of 15 percent per year while stipulating that no
individual policy holder pay an increase of more than 18 percent per year. [Times-Picayune, 3/12/14]

The bill passed, 306-91. [HR 3370, Vote #91, 3/04/14]

Voted Against Considering a Delay in Flood Insurance Rate Increases X Times

In 2014, Perry voted X times against considering delaying flood insurance premium increases resulting from the
Biggert-Waters Flood Insurance Reform Act of 2012. [Times-Picayune, 2/04/14]

The New York Times reported that “over the past year, millions of coastal property owners were hit with flood
insurance rate increases that sent their premiums soaring up to five or 10 times the previous amounts. As their
insurance bills soared and their property values plummeted, homeowners begged lawmakers to block or delay the
Biggert-Waters provisions.” [New York Times, 1/30/14]

The Homeowner Flood Insurance Affordability Act would have delayed the premium increases. [Times-Picayune,
2/04/14]
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 788 of 834

                                                                 SCOTT PERRY Rese arch Book | 787

    ✓ Perry voted against consideration of the Homeowner Flood Insurance Affordability Act. [Congressional
        Record, 2/04/14]

        The previous question passed, 225-193. [H Res 470, Vote #34, 2/04/14]

        •   Headline: House rejects Democratic proposal for quick vote on Senate-passed bill delaying flood
            insurance hikes [Times-Picayune, 2/04/14]

    ✓ Perry voted against consideration of the Homeowner Flood Insurance Affordability Act. [Congressional
        Record, 2/05/14]

        The previous question passed, 226-196. [H Res 472, Vote #36, 2/05/14]

    ✓ Perry voted against consideration of the Homeowner Flood Insurance Affordability Act. [Congressional
        Record, 2/11/14]

        The previous question passed, 222-195. [H Res 475, Vote #58, 2/11/14]

ECONOMY

Voted for the Reauthorization of Overseas Private Investment Corporation

In May 2014, Perry voted for H.R. 2548, the Electrify Africa Act, which included a three-year reauthorization of
the Overseas Private Investment Corporation (OPIC). Created in 1969, OPIC is a federal agency that subsidizes
private domestic companies investing in foreign countries.

The Chamber of Commerce listed OPIC reauthorization of one of its major legislative priorities, saying that it
would help “level the global playing field for American businesses and workers by lowering barriers to trade and
investment.” [Chamber of Commerce Policy Priorities, 2013]

The bill passed, 297-117. [HR 2547, Vote #208, 5/08/13]

Voted to Block Long-Term Reauthorization of Export-Import Bank

In September 2014, Perry voted to block a seven-year reauthorization of the Export-Import Bank. A vote against
the previous question would have allowed the bill to be considered. [Congressional Record, 9/15/14]

The Export-Import Bank supports more than 200,000 American jobs by providing financing or guarantees for $37.4
billion in American exports. Nearly 90 percent of the Export-Import Bank’s transactions support American small
businesses. [Chamber of Commerce, accessed 11/18/14]

The previous question passed, 224-188. [H Res 722, Vote #498, 9/16/14]

Voted to Go on Paid Recess Without Fixing Sequester First

In February 2013, two weeks before the sequester would begin cutting indiscriminately from government, Perry
voted to adjourn for over a week before reaching a solution.

The resolution passed with 222 Republicans and no Democrats voting for adjournment, 222-190. [H Con Res 15,
Vote #43, 2/15/13]

        CBO: Sequester Will Slash 2013 Economic Growth In Half
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 789 of 834

                                                                  SCOTT PERRY Rese arch Book | 788

        According to the Wall Street Journal’s MarketWatch: “Fiscal tightening including the automatic budget
        cuts known as the sequester would cut U.S. growth in half in 2013 if allowed to go into effect, the
        Congressional Budget Office said Tuesday in a new budget and economic outlook. … CBO said Tuesday
        that growth would be about 1.5 percentage points faster in 2013 if not for fiscal tightening including the
        sequester.” [MarketWatch, 2/05/13]

Voted Against Minimum Wage Increase

In March 2013, Perry voted against a measure to increase the minimum wage from $7.25 to $10.10 per hour over
three years.

Upon enactment, the measure would have increased the federal minimum wage from $7.25 to $8.20 within three
months. A year from this date, the federal minimum wage would increase from $8.20 to $9.15. A year from this
date, the federal minimum wage would increase to $10.10.

The measure failed, 184-233. [HR 803, Vote #74, 3/15/13]

        Raising the Minimum Wage Would Benefit as Many as 30 Million Americans

        According to the Economic Policy Institute, “Increasing the federal minimum wage to $10.10 by July 1,
        2015, would raise the wages of about 30 million workers, who would receive over $51 billion in additional
        wages over the phase-in period.” [Economic Policy Institute, 3/13/13]

        …And Generate 140,000 Net New Jobs. According to the Economic Policy Institute, “Across the phase-
        in period of the minimum-wage increase, GDP would increase by roughly $32.6 billion, resulting in the
        creation of approximately 140,000 net new jobs (and 284,000 job years) over that period.” [Economic Policy
        Institute, 3/13/13]

        At the Time, 71 Percent of Americans Favored Increasing Minimum Wage

        A Pew Research/USA Today poll in February 2013 found that 71 percent of Americans favored increasing
        the minimum wage. [Pew Research/USA Today poll, 2/13-18/13]

Voted Against Considering Build America Bonds Program

In 2013, Perry voted against considering a bill to permanently extend the Build America Bonds program. The
program, part of the Put America Back to Work Act, would help states and local governments leverage private
capital to create jobs today and build the infrastructure that is the backbone of economic growth.

The previous question was ordered, 228-192, meaning the bill was not brought up for consideration. [H Res 175,
Vote #121, 4/23/13]

Threatened Critical Safety Regulations in Burdensome Congressional Approval Process

In 2013, Perry voted against exempting a broad range of regulations enforced by federal agencies from requiring
explicit Congressional approval to keep families safe and protect economic growth.

The amendment would protect regulations that would create jobs or economic growth, reduce the deficit and long-
term debt, prevent outsourcing, protect Medicare guaranteed benefits and Medicaid, protect the health and safety of
women, children, seniors, and veterans, guarantee equal pay for women, restrict exposure to toxic substances,
protect safe drinking water, or promote the safe disposal of hazardous waste, prevent financial or health care fraud,
prevent child sex trafficking and child pornography, protect the American people from terrorist attacks, or prevent
           Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 790 of 834

                                                                    SCOTT PERRY Rese arch Book | 789

discrimination based on race, religion, national origin, or any other legally protected characteristic. [CQ Votes,
8/02/13]

The amendment failed 185-229. [HR 367, Vote # 444, 8/02/13]

Supported Congressional Approval of Executive Agency Regulations

In August 2013, Perry voted for the REINS Act that would require Congress to approve executive agency
regulatory proposals that are deemed to be “major rules.”

As amended, the bill would include in the definition of “major rules” those likely to cost more than $50 million;
rules that would have adverse economic effects; any regulations crafted to implement or provide for the collection
of a carbon tax; and rules made under the 2010 health care overhaul law.

It also would require that federal agencies list, in reports submitted to Congress, any related regulatory actions or
pending actions by another federal agency with authority to implement the same statutory provision or regulatory
objective. [CQ Floor Votes, 8/02/13]

The bill was part of a series before leaving “Washington for a five-week summer break… aimed mostly at
embarrassing the Obama administration and scoring political points.” [Washington Post, 7/31/13]

According to the Office of Budget and Management, the bill would reflect an unprecedented and unjustified power
shift in Washington. In a policy statement, OMB wrote, “This radical departure from the longstanding separation of
powers between the Executive and Legislative branches would delay and, in many cases, thwart implementation of
statutory mandates and execution of duly-enacted laws.” [The Hill, 7/31/13]

The White House threatened to veto the measure, noting that federal agencies were already required to adhere to
federal law and that Congress had the ability to review them. The White House wrote that the REINS Act would
“throw all major regulations into a months-long limbo, fostering uncertainty and impeding business investment that
is vital to economic growth.” [CQ News, 8/02/13]

The bill passed 232-183. [HR 367, Vote #445, 8/02/13]

ENERGY

Voted Against Requiring Keystone Oil Be Used in the USA

In 2013, Perry voted against an amendment that would prohibit approval and construction of the Keystone XL
pipeline until the president determined that the oil and refined fuels transported through it is used in the United
States and not exported.

An exception would exist if the president found that approval or construction was in the national interest or
required by law.

The amendment failed 162-255. [HR 3, Vote #177, 5/22/13]

Voted to Allow Keystone XL Construction

In 2013, Perry voted for a bill that would allow construction of the northern portion of the Keystone XL oil sands
pipeline. The bill stated that no presidential permit was needed to begin construction of the northern route, as the
White House has delayed full approval of the project.

The bill passed, 241-175. [HR 3, Vote #179, 5/22/13]
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 791 of 834

                                                                   SCOTT PERRY Rese arch Book | 790


Voted Against Requiring Keystone Developer to Pay for Spills

In 2013, Perry voted against a measure to require TransCanada, the developer of the Keystone XL pipeline, to pay
for oil spills.

The motion would certify that the oil through the pipeline would be treated similarly to conventional crude for the
purposes of determining contributions that fund the Oil Spill Liability Trust Fund.

The motion failed 194-223. [HR 3, Vote #178, 5/22/13]

Voted Against Considering the Federal Price Gouging Prevention Act

In 2013, Perry voted against considering the Federal Price Gouging Prevention Act, which would protect
consumers from price-gouging of gasoline and other fuels.

The previous question was approved 223-194. A vote against the motion would have allowed for consideration of
price gouging bill. [H Res 228, Vote #167, 5/22/13; Congressional Record, H2860, 5/22/13]

Voted to Undermine States’ Rights to Restrict Off-Shore Development and Use

In 2013, Perry voted against an amendment preventing the underlying oil leasing measure from affecting states’
authority to restrict leasing and natural-resource development beneath states’ navigable waters.

The vote failed 209-210. [HR 2231, Vote #301, 6/28/13]

Undermined Existing Ban on New Drilling under Great Lakes

In 2013, Perry voted for a measure that would ensure the prohibition of new offshore oil and gas drilling permits
under any of the Great Lakes.

The motion, offered by Rep. Brad Schneider of Illinois, also would require future drilling permit holders to
encourage oil companies operating the leases to use American-made equipment and to avoid outsourcing American
jobs. [CQ Floor Votes, 6/28/13]

The motion failed 195-225. [HR 2231, Vote #303, 6/28/13]

        ALTERNATE: Supported Outsourcing American Jobs in Energy Development

        In 2013, Perry voted for a measure that would ensure the prohibition of new offshore oil and gas drilling
        permits under any of the Great Lakes.

        The motion, offered by Rep. Brad Schneider of Illinois, also would require future drilling permit holders to
        encourage oil companies operating the leases to use American-made equipment and to avoid outsourcing
        American jobs. [CQ Floor Votes, 6/28/13]

        The motion failed 195-225. [HR 2231, Vote #303, 6/28/13]

        University of Michigan: Great Lakes Provide 1.5 Million Jobs

        “The Great Lakes provide 1.5 million jobs in the U.S., and $62 billion in wages every year, according to a
        study by Michigan Sea Grant at the University of Michigan. The study said Michigan has the most jobs
        related to the Great Lakes, with 525,886.” [Grand Rapids Press, 2/24/11]
           Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 792 of 834

                                                                    SCOTT PERRY Rese arch Book | 791


           “A Yes Vote was to Bar Drilling in the Great Lakes”

           The Wisconsin State Journal reported, “Voting 195 for and 225 against, the House on June 28 defeated a
           Democratic attempt to bar HR 2231 (above) from authorizing oil and gas drilling in the Great Lakes […] A
           yes vote was to bar drilling in the Great Lakes.” [Wisconsin State Journal, 6/29/13]

Supported Offshore Drilling

In 2013, Perry voted for a bill that would direct the Secretary of the Interior to develop a five-year offshore leasing
plan that would make at least 50 percent of the unleased coastal areas with the most potential for energy production
available for oil and gas exploration and development.

Under the bill, drilling would be allowed off the coasts of California, South Carolina and Virginia. It also would
require the Interior secretary to prepare a multi-sale environmental impact statement in accordance with the
National Environmental Policy Act for all lease sales authorized by the bill. As amended it would require that
claims arising from projects covered by the bill be filed within 60 days and resolved within six months. [CQ Votes,
6/28/13]

The bill passed, 235-186. [HR 2231, Vote #304, 6/26/13]

           Offshore Energy and Jobs Act would Put Local Coastal Communities at Risk

           The Offshore Energy and Jobs Act would expand drilling in US waters and would “put the local coastal
           communities at risk from ecological and economic harm. The US coasts provide billions of dollars in
           economic revenue through recreation, tourism, and healthy seafood,” according to Surfer Today. [Surfer
           Today, 6/26/13]

Voted Against Considering Bill to Protect Consumers from Price-Gouging on Gasoline

In 2013, Perry voted against considering the Federal Price Gouging Prevention Act of 2013, a bill to protect
consumers from price-gouging of gasoline and other fuels. The bill would make it unlawful in a time of
international crisis affecting the oil market to sell gasoline at a price that was unconscionably excessive or indicated
the seller was taking advantage of the circumstances.

Rep. Tim Bishop, who offered the motion, said on the House floor that he urged “my colleagues to defeat the
previous question so that the House can consider pro-consumer, job-protecting legislation, the Federal Price
Gouging Prevention Act, which would deter the sale of gasoline at excessive prices.” [Congressional Record, H4998,
7/24/13]

The previous question was approved 224-191. A vote against the motion would have allowed for consideration of
the price gouging bill. [H Res 315, Vote #399, 7/24/13]

Voted Against Requiring Oil Companies Give Up Tax Credits

In 2013, Perry voted against a motion requiring that oil companies benefitting from the streamlined permit process
in the underlying bill would first agree not to claim the domestic production activities tax credit. [CQ Floor Votes,
11/20/13]

The underlying bill, the Federal Lands Jobs and Energy Security Act, would roll back federal regulations regarding
oil and gas leasing. [Statement of Administrative Policy, 11/19/13]

The motion failed 189-232. [HR 1965, Vote #599, 11/20/13]
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 793 of 834

                                                                   SCOTT PERRY Rese arch Book | 792


ENVIRONMENT

Did Not Vote on Approving Keystone XL Pipeline

In November 2014, Perry voted to bypass the State Department and approve the Keystone XL pipeline.

The bill was narrower than earlier House-passed measures. It did not include provisions addressing federal permits
from the Bureau of Land Management, permits for migratory birds, Clean Water Act regulations on the discharge
of dredged waters, or some protections from the Endangered Species Act. [Roll Call, 11/12/14]

The resolution passed, 233-185. [HR 748, Vote #517, 11/13/14]

Voted Against Protecting Schools, Hospitals and Nursing Homes from Pollution

In September 2014, Perry voted against a motion that would forbid expedited federal mining permits for
corporations releasing toxic pollution from petroleum coke that harms air quality or contaminates drinking water
within 5 miles of a school, hospital or nursing home. [HR 2 Motion to Recommit, 9/2014]

The motion failed, 193-222. [HR 2, Vote #514, 9/18/14]

Voted Against Stricter Regulation of Pesticides that Cause Cancer

In July 2014, Perry voted against a motion that would require stricter regulations on pesticides that are suspected or
known carcinogens that harm children or that are used in areas with higher cancer rates. [CQ Floor Votes, 7/31/14]

The motion failed, 195-233. [HR 935, Vote #469, 7/31/14]

Voted Against Protecting Great Lakes from Oil Spills

In June 2014, Perry voted against a motion that would bar the Secretary of State from approving transnational
pipelines if a spill from the pipeline would contaminate drinking water in the Great Lakes.

The motion would also bar approval of transnational pipelines if the owner or operator was responsible for previous
oil spills. [CQ Floor Votes, 6/24/14; The Hill, 6/24/14]

The motion failed, 185-227. [HR 3301, Vote #353, 6/24/14]

Voted Against Preventing Contamination of Groundwater and the Great Lakes

In July 2013, Perry voted against preventing contamination of groundwater and sources of drinking water,
including the Great Lakes, from coal ash waste disposal sites.

The amendment failed 192-225. [HR 2218, Vote #417, 7/25/13]

Voted Against Environmental Protections for Children and Seniors

In 2013, Perry voted against an amendment to protect environmental regulations that keep children and seniors
safe.

The amendment would exempt regulations that would result in reduced incidence of cancer, premature mortality,
asthma attacks, or respiratory disease in children or seniors from a Republican bill that would allow the Secretary of
Energy to veto some environmental regulations. [CQ Floor Votes, 8/01/13]
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 794 of 834

                                                                    SCOTT PERRY Rese arch Book | 793


“As currently written, H.R. 1582 would cripple the ability of the Environmental Protection Agency to protect the
water we drink and the air we breathe. My amendment simply ensures that the EPA can continue to protect children
and seniors from the harmful impacts of pollution,” Rep. Lois Capps, the amendment’s sponsor, said. [Capps
statement, Congressional Record, page H5291, 8/01/13]

The motion failed 188-221. [HR 1582, Vote #431, 8/01/13]

Voted to Undermine Critical Environmental Protections

In 2013, Perry voted to require that the Environmental Protection Agency submit a report to Congress and to the
Department of Energy before it could receive final approval to implement energy-related regulations that could cost
more than $1 billion.

Supporters of the bill believed it would bring greater transparency to EPA regulations and reduce the overall costs
of compliance with such rules, which, they believed, caused energy prices to increase. Opponents of the bill,
however, argued that it would block critical regulations that protected the environment and public health, and
would allow key protections, such as the Clean Water Act and Clean Air Act, to be invalidated. [Energy and
Commerce Committee Report, 7/22/13]

The Energy and Commerce Committee’s ranking member, Rep. Henry Waxman (D-CA.), called the bill “yet
another science-denying attack on the EPA.”

“At some point, we need to stop acting like members of the flat earth society and start listening to the scientists,”
Waxman said. [The Hill, 7/10/13]

The bill passed 232-181. [HR 1582, Vote # 432, 8/01/13]

        CBO: Bill Would Cost $35 Million to Implement

        According to a Congressional Budget Office report, “implementing H.R. 1582 would cost $35 million over
        the 2014-2018 period, assuming appropriation of the necessary amounts…CBO estimates that
        implementing H.R. 1582 would not have a significant impact on spending by EPA because most of the
        analysis that it would need to complete under H.R. 1582 will already be conducted to meet similar
        reporting requirements under existing Executive Orders. CBO estimates, however, that DOE would need
        additional appropriations of about $7 million annually to meet new and expanded reporting requirements
        under H.R. 1582.” [H.R. 1582 Cost Estimate, Congressional Budget Office, 7/22/13]

Voted to Speed Up Reviews of Mineral Exploration and Mining Permits

In September 2013, Perry voted to speed up reviews of mineral exploration and mining permits. The bill would
reclassify domestic mining of rare earth and other critical and strategic minerals on federal lands as “infrastructure
projects” under a March 2012 executive order designed to streamline the permitting and review process.

Democrats opposed provisions of the law that would weaken an environmental law requirement if critical mine
exploration or mine permits meet safeguards of federal or state permitting agencies. The legislation would limit the
review process for mineral exploration to 30 months, during which federal permitting agencies would need to defer
to state data and analysis. [CQ Weekly, 9/23/13]

The bill passed 246-178. [HR 761, Vote #471, 9/18/13]

        Voted to Allow Critical Minerals to be Exported to China or Iran
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 795 of 834

                                                                   SCOTT PERRY Rese arch Book | 794

        Before the final bill passed, Perry voted against an amendment that would prohibit the export of strategic
        and critical minerals produced under the permit to China or Iran. It would also prohibit the issuance of
        permits to companies in which China or Iran has an ownership interest or to those convicted of violating
        Iran sanctions laws. [CQ Floor Votes, 9/18/13]

        The amendment failed 197-229. [HR 761, Vote #470, 9/18/13]

Voted to Undermine California’s Water Laws

In February 2014, Perry voted for a bill that would roll back state and federal laws to send more water from the
Delta to the San Joaquin Valley.

The San Jose Mercury News reported that the bill “would roll back federal environmental protections, halt
restoration of the San Joaquin River’s flow and salmon habitat, and pre-empt various state water and endangered-
species laws.” [San Jose Mercury News, 2/04/14]

The bill passed, 229-191. [HR 3964, Vote #50, 2/05/14]

Voted Against Requiring Companies to Disclose Toxic Chemicals in Drinking Water

In February 2014, Perry voted against a motion that would require chemical manufacturers to report to regulatory
agencies on the potential risks of chemicals that could contaminate water supplies prior to using them. [CQ Floor
Votes, 2/05/14]

The motion failed 187-231. [HR 3590, Vote #40, 2/05/14]

Voted to Gut the Ability of the EPA to Manage Superfund Sites

In January 2014, Perry voted for a bill that the Sierra Club said would “gut the Superfund law.”

The Huffington Post reported that the bill “would make it harder for the government to require companies that deal
with hazardous substances to carry enough insurance to cover cleanup. The bill would also require more
consultation with states before the government imposes cleanup requirements for Superfund sites.” [The Huffington
Post, 1/09/14]

The Sierra Club criticized that the bill “would essentially transfer responsibility for hazardous waste site cleanup
from the EPA to the states and gut the power of the EPA to effectively manage hazardous waste cleanups under
Superfund provisions.” [Sierra Club, 1/13/14]

The bill passed, 225-188. [HR 2279, Vote #10, 1/09/14]

Voted to Block Federal Oversight of Fracking

In November 2013, Perry voted for a bill that would block the federal government’s ability to impose new rules on
fracking. [The Hill, 9/06/13]

ThinkProgress reported that under the law, “Unless a state has not passed any laws regarding fracking, the U.S.
Department of Interior…would have no say in whether companies disclose chemicals in fracking fluid; whether
water that comes back up from fracked wells is polluted; or whether people can request public hearings on fracking
permit applications.” [ThinkProgress, 11/19/13]

The bill passed, 235-187. [HR 2728, Vote #604, 11/20/13]
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 796 of 834

                                                                  SCOTT PERRY Rese arch Book | 795

        {Voted for/Even Voted Against/Voted Present on/Did Not Vote on}} Requiring Public Disclosure of
        Chemicals Used in Fracking

        In November 2013, Perry voted against a motion that would grant the Secretary of the Interior and state
        governments the authority to require public disclosure of chemicals, processes and the location of fracking.
        [CQ Floor Votes, 11/20/13]

        The motion failed, 188-232. [HR 2728, Vote #603, 11/20/13]

Voted Against Ensuring Communities Have a Say in Natural Gas Pipeline Locations

In November 2013, Perry voted against a motion that would ensure the ability of communities to engage in the
permitting and construction processes of local natural-gas pipelines. [CQ Floor Votes, 11/21/13]

The motion failed, 180-233. [HR 1900, Vote #610, 11/21/13]

Voted to Limit Environmental Reviews

In March 2014, Perry voted to limit environmental reviews required by the National Environmental Policy Act,

The bill would create an 18-month maximum deadline for an environmental assessment and a 36-month maximum
deadline for an environmental impact statement. [The Hill, 3/06/14]

The bill passed, 229-179. [HR 2641, Vote #113, 3/06/14]

FINANCIAL SECURITY ISSUES

Voted Against Raising the Minimum Wage to $10.10

In April 2014, Perry voted against the Democratic budget alternative. The budget would raise the minimum wage to
$10.10. [House Democratic Budget Substitute, FY 2015]

Raising the minimum wage to $10.10 would increase earnings for 16.5 million workers, including XXXX workers
in STATE. [Politico, 2/25/14; Economic Policy Institute, 12/19/13]

The budget failed, 163-261. [H Con Res 96, Vote #176, 4/10/14]

Voted Against Extending Unemployment Insurance

In April 2014, Perry voted against the Democratic budget alternative. The budget would extend Emergency
Unemployment Compensation for one year. Emergency unemployment insurance expired in December 2013.
[House Democratic Budget Substitute, FY 2015]

As of March 2014, XXXX people in STATE were cut off unemployment insurance and the STATE economy lost
AMOUNT due to the expiration. [House Ways and Means Committee Democrats, 3/05/14; 3/31/14]

The budget failed, 163-261. [H Con Res 96, Vote #176, 4/10/14]

Voted for Lobbyist-Drafted Law that Would Weaken Financial Protection Rules Aimed at Preventing
Another Bailout
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 797 of 834

                                                                 SCOTT PERRY Rese arch Book | 796

In October 2013, Perry voted for the Swaps Regulatory Improvement Act, a bill that would roll back a provision of
the Dodd-Frank law requiring banks to separate some derivatives trading into separate units not backed by the
government’s insurance fund.

The New York Times reported that Citigroup lobbyists drafted more than 70 of the 85 lines of the bill. [New York
Times, 10/30/13]

The AFL-CIO criticized that the bill would “effectively subsidize swaps dealing by Wall Street banks that benefit
from taxpayer-backed guarantees.” [AFL-CIO, 10/30/13]

The bill passed, 292-122. [HR 992, Vote #569, 10/30/13]

Voted Against Considering Unemployment Insurance Extension X Times

In 2013, Perry against considering extending emergency unemployment benefits X times.

Emergency unemployment insurance for the long term unemployed ended for 1.3 million Americans in December
2013. [Washington Post, 12/23/13]

As of March 2014, XXXX people in STATE were cut off unemployment insurance and the STATE economy lost
AMOUNT due to the expiration. [House Ways and Means Committee Democrats, 3/05/14; 3/31/14]

    ✓ Perry voted against consideration of a three-month, fully paid-for extension of federal unemployment
      insurance. [Congressional Record, 12/12/13]

        The previous question passed, 227-195. [H Res 438, Vote #637, 12/12/13]

    ✓ Perry voted against consideration of the Emergency Unemployment Compensation Extension Act.
        [Congressional Record, 1/09/14]

        The previous question passed, 226-191. [H Res 455, Vote #5, 1/09/14]

    ✓ Perry voted against consideration of the Emergency Unemployment Compensation Extension Act.
        [Congressional Record, 1/15/14]

        The previous question passed, 228-195. [H Res 458, Vote #19, 1/15/14]

    ✓ Perry voted against consideration of the Emergency Unemployment Compensation Extension Act.
        [Congressional Record, 1/28/14]

        The previous question passed, 222-194. [H Res 465, Vote #26, 1/28/14]

    ✓ Perry voted against consideration of the Emergency Unemployment Compensation Act. [Congressional
        Record, 3/05/14]

        The previous question passed, 221-184. [H Res 497, Vote #93, 3/05/14]

    ✓ Perry voted against consideration of the Emergency Unemployment Compensation Act. [Congressional
      Record, 3/06/14]

        The previous question passed, 219-191. [H Res 501, Vote #99, 3/06/14]
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 798 of 834

                                                                   SCOTT PERRY Rese arch Book | 797

    ✓ Perry voted against consideration of the Emergency Unemployment Compensation Act. [Congressional
      Record, 4/08/14]

        The previous question passed, 219-190. [H Res 544, Vote #169, 4/08/14]

Voted Against Considering Raising the Minimum Wage X Times

In 2014, Perry voted X times against considering the Fair Minimum Wage Act. The bill would phase in a federal
minimum wage increase to $10.10 per hour over two years.

Raising the minimum wage to $10.10 would increase earnings for 16.5 million workers, including XXXX workers
in STATE. [Politico, 2/25/14; Economic Policy Institute, 12/19/13]

    ✓ Perry voted against consideration of the Fair Minimum Wage Act of 2013. [Congressional Record, 2/26/14]

        The previous question passed, 224-192. [H Res 487, Vote #65, 2/26/14]

    ✓ Perry voted against consideration of the Fair Minimum Wage Act of 2013. [Congressional Record, 2/27/14]

        The previous question passed, 225-192. [H Res 492, Vote #79, 2/27/14]

    ✓ Perry voted against consideration of the Fair Minimum Wage Act of 2013. [Congressional Record, 4/02/14]

        The previous question passed, 229-194. [H Res 530, Vote #152, 4/02/14]

    ✓ Perry voted against consideration of the Fair Minimum Wage Act of 2013. [Congressional Record, 4/04/14]

        The previous question passed, 222-193. [H Res 539, Vote #157, 4/04/14]

Voted to Undermine the Consumer Financial Protection Bureau

In February 2014, Perry voted to undermine the Consumer Financial Protection Bureau. The bill would replace the
bureau’s director with a commission and subject it to the appropriations process.

The bill would also rename the bureau as the Financial Product Safety Commission and force the agency to receive
permission from consumers prior to collecting non-public data. [Reuters, 2/27/14]

The bill passed, 232-182. [HR 3193, Vote #85, 2/27/14]

        Even Voted Against Protecting CFPB’s Ability to Protect Service Members from Payday Lenders

        In February 2014, Perry voted against a motion that would protect the Consumer Financial Protection
        Bureau’s ability to protect service members from payday lenders, enforce sanctions related to ATM or
        private student loan fees, or alert consumers about personal information breaches. [CQ Floor Votes, 2/27/14]

        The motion failed, 194-223. [HR 3193, Vote #84, 2/27/14]

Voted X Times Against Considering the Paycheck Fairness Act

In 2014, Perry voted X times against considering the Paycheck Fairness Act. In STATE, women earn only X cents
for every dollar their male counterparts earn. [National Women’s Law Center]
           Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 799 of 834

                                                                     SCOTT PERRY Rese arch Book | 798

    ✓ Perry voted against consideration of the Paycheck Fairness Act. [Congressional Record, 4/11/13]

           The previous question passed, 226-192. [H Res 146, Vote #97, 4/11/13]

    ✓ Perry voted against consideration of the Paycheck Fairness Act. [Congressional Record, 5/07/13]

           The previous question passed, 230-198. [H Res 198, Vote #132, 5/07/13]

    ✓ Perry voted against consideration of the Paycheck Fairness Act. [Congressional Record, 4/08/14]

           The previous question passed, 219-190. [H Res 544, Vote #169, 4/08/14]

FOREIGN POLICY

Voted to Condemn the Obama Administration for Swapping Prisoners for Army Sgt. Bergdahl

In September 2014, Perry voted for a resolution to condemn the Obama administration for releasing five individuals
from Guantanamo Bay in exchange for Army Sgt. Bowe Bergdahl without notifying Congress beforehand.

President Obama argued that the notification requirement can be ignored in cases where Americans lives are at risk,
and said he worried that congressional leaks could endanger the deal. Sgt. Bergdahl spent five years in captivity
before the May 2014 exchange. [Marine Corps Times, 9/09/14]

The resolution passed, 249-163. [H Res 644, Vote #485, 9/09/14]

Voted to Limit the Presence of Armed Forces in Iraq

In July 2014, Perry voted for a resolution to direct the President not to escalate the war in Iraq without first going to
Congress for permission.

The Huffington Post reported, “Passed by a large 370 to 40 majority, the resolution declares: “The President shall
not deploy or maintain United States Armed Forces in a sustained combat role in Iraq without specific statutory
authorization for such use enacted after the date of the adoption of this concurrent resolution.” [Huffington Post,
7/25/14]

The resolution passed, 370-40. [H Con Res 105, Vote #452, 7/10/14]

Opposed Tough Language for Options Against Syria’s Assad

In June 2013, Perry voted for an amendment that would strip language expressing the sense of Congress on the
conflict in Syria.

The amendment would remove the language from the defense authorization bill that stated the Congress would
consider all courses of action to remove Assad from power, begin operational planning to secure Syria’s chemical
and biological weapons and prepare for supplying lethal aid to the rebels. [CQ Floor Votes, 6/19/13; Journal News,
6/27/13]

The amendment failed 123-301. [HR 1960, Vote #234, 6/14/13]

Voted to Create the Select Committee on Benghazi
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 800 of 834

                                                                    SCOTT PERRY Rese arch Book | 799

In May 2014, Perry voted to create the Select Committee on the Events Surrounding the 2012 Terrorist Attack in
Benghazi.

USA Today reported that the special committee could cost as much as $3.3 million in taxpayer dollars, “a bigger
budget than the House Veterans Affairs and Ethics Committees were given this year.” [USA Today, 7/07/14]

The Associated Press reported that Congress’ previous investigations into Benghazi “have cost the Pentagon
millions of dollars and thousands of hours of personnel time.” In August 2014, the previous investigation concluded
after finding “that there was no deliberate wrongdoing by the Obama Administration.” [Associated Press, 3/25/14; San
Francisco Chronicle, 8/01/14]

The resolution passed, 232-186. [H Res 567, Vote #209, 5/08/13; Hill, 5/08/14]

        Voted to Block Vote to Make Committee Completely Bipartisan

        In May 2014, Perry voted to block consideration of a bill that would make the Benghazi Select Committee
        completely equal in Democrat and Republican membership and give the committee bipartisan deposition
        authority, subpoena power, staffing and resources. A vote against the previous question would have
        allowed the bill to be considered. [Congressional Record, 5/08/14]

        The previous question passed, 223-192. [H Res 575, Vote #206, 5/08/14]

        Voted to Block Vote on Committee Transparency

        In September 2014, Perry voted for consideration of a bill that would require the Benghazi Select
        Committee adopt normal committee rules. A vote against the previous question would have allowed the bill
        to be considered.

        Democrat Rep. Louise Slaughter said that her previous question “would strike a special waiver for the
        Benghazi Select Committee that lets them avoid the transparent and deliberative process of debating and
        voting on their own written rules for media access, which every other committee has to do…”
        [Congressional Record, 9/16/14]

        The previous question passed, 224-188. [H Res 722, Vote #498, 9/16/14]

GOVERNMENT SHUTDOWN

Voted Against Protecting Nutrition Assistance for Pregnant Mothers, Veterans in Shutdown or Default

In September 2013, Perry voted against protecting nutrition assistance for pregnant mothers, veterans, seniors or
people with disabilities in the event of a government shutdown or default on our debt.

The amendment failed 193-230. [HR 3102, Vote #475, 9/19/13]

Voted Against Protecting Social Security and Medicare from Shutdown

In September 2013, Perry voted against critical protections in the event of a shutdown brought on by the
Republican continuing resolution that could bring on a government shutdown over health care funding.

The amendment would fund military personnel accounts, the Social Security Administration’s administrative
expenses, the Health and Human Services Centers for Medicare and Medicaid Services program management
account and the Veterans Benefit Administration’s operating expenses through September 30, 2014.
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 801 of 834

                                                                     SCOTT PERRY Rese arch Book | 800

It also would bar the use of funds provided by the bill to implement a system that would privatize the Social
Security program, reduce the insurance benefits it provides or to establish a Medicare voucher plan that provides
limited payments to purchase health care in the private sector.

The amendment would increase funding for the Essential Air Service by $2.7 million. [CQ Votes, 9/20/13]

The amendment failed 190-228. [HJ Res 59, Vote #477, 9/20/13]

Voted For Extreme Plan That Would “Likely Result” In a Government Shutdown

In 2013, Perry voted for an extreme House Republican continuing resolution that the Associated Press reported
would “likely result” in the shutdown of the federal government. [Associated Press, 8/23/13]

According to the New York Times: “After three years of cajoling, finessing and occasionally strong-arming his
fitful conservative majority, Speaker John A. Boehner waved the white flag on Wednesday, surrendering to
demands from his right flank that he tie money to keep the government open after Sept. 30 to stripping President
Obama’s health care law of any financing. […] The House’s stopgap spending measure would finance the
government through Dec. 15 at the current spending levels, which reflect the automatic spending cuts that took
effect in March, known as sequestration, while blocking the health care law, under which the uninsured will be
enrolled beginning on Oct. 1.” [New York Times, 9/18/13]

The bill passed 230-189. [HJ Res 59, Vote #478, 9/20/13]

        Effort to Shut Down Government Panned as Extreme, Futile

        •   A “kamikaze mission” that “rarely turns out well, least of all for the pilots.” [Wall Street Journal Editorial,
            9/16/13]

        •   An “ill-conceived tactic” and “means we’ll get” a government shutdown. [Karl Rove op-ed, Wall Street
            Journal, 9/19/13]

        •   “With one vote on Friday, the Republican-led House launched the latest spending battle in Congress –
            one that could bring a government shutdown in less than two weeks.” [CNN, 9/20/13]

        •   “While Boehner insisted on moving ahead with Friday’s vote, some prominent GOP lawmakers in the
            Senate, such as Arizona Republican John McCain, have warned that forcing a government shutdown
            over the Affordable Care Act could backfire on his party.” [National Public Radio, 9/20/13]

        •   “GOP pushes government toward shutdown” [MSNBC’s Daily Rundown, 9/20/13]

        •   “The fracas in Washington will probably cost the Republican Party far more than anyone else.” [The
            Nation, 9/20/13]

        •   “ObamaCare foes taking hostages” [USA Today, 9/20/13]

        •   “House Republicans rallied behind their right wing Friday to launch a full-scale assault on President
            Obama’s health-care initiative, setting up a protracted confrontation with Democrats that risks shutting
            down the government in just 10 days.” [Washington Post, 9/20/13]

        •   “John Boehner’s inability to control the Republicans’ Tea Party faction could fuel a debt-ceiling crisis
            and the shutdown of the U.S. government.” [Barron’s, 9/20/13]

        •   “House GOP vote increases risk of shutdown” [Boston Globe, 9/20/13]
           Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 802 of 834

                                                                     SCOTT PERRY Rese arch Book | 801


           •   “House takes first step toward government shutdown, votes to cut Obamacare funding” [Orlando
               Sentinel, 9/20/13]

Voted for Budget Resolution with Medical Device Tax Repeal

In 2013, days before the government would shut down, Perry voted for a continuing resolution that would fund the
government through December 15 and would repeal the 2.3 percent medical device tax that helped fund the
Affordable Care Act.

According to the Congressional Budget Office, the medical device tax would generate $29 billion in revenue over
10 years. Despite Republican claims, studies noted that the device would not drive companies out of the country
because the tax applies to medical devices manufactured in the US and abroad. [Washington Post, 9/28/13]

The motion passed 248-174. [HJ Res 59, Vote #497, 9/29/13]

           Reid: Clean CR or Republicans Would Force Shut Down

           According to Senate Majority Leader Harry Reid, Democrats would reject any changes to the Affordable
           Care Act attached to a continuing resolution to fund the government.

           “To be absolutely clear, the Senate will reject both the one-year delay of the Affordable Care Act and the
           repeal of the medical device tax,” Reid said in that statement. “After weeks of futile political games from
           Republicans, we are still at square one: Republicans must decide whether to pass the Senate’s clean CR, or
           force a Republican government shutdown.” [Washington Post, 9/28/13]

Voted for Budget Resolution to Delay Obamacare and Restrict Women’s Access to Care

In 2013, days before the government would shut down, Perry voted for a continuing resolution that would fund the
government through December 15 but added an amendment would delay the Affordable Care Act by one year as
well as a “conscience clause” for employers and insurers.

According to CNN, the so-called “conscience clause” would “allow employers and insurers to opt out of
preventative care for women which they find objectionable on moral or religious grounds. That prominently
includes birth control, which most insurers are required to provide for free under current Obamacare rules.” [CNN,
9/28/13]

“To be absolutely clear, the Senate will reject both the one-year delay of the Affordable Care Act and the repeal of
the medical device tax,” Reid said in that statement. “After weeks of futile political games from Republicans, we
are still at square one: Republicans must decide whether to pass the Senate’s clean CR, or force a Republican
government shutdown.” [Washington Post, 9/28/13]

The motion passed 231-192. [HJ Res 59, Vote #498, 9/29/13]

           Republicans: Vote Would Not Affect Pre-Existing Conditions, Children Covered on Parents’ Plan

           “GOP aides said that under the legislation headed toward a vote, most portions of the health law that
           already have gone into effect would remain unchanged. That includes requirements for insurance
           companies to guarantee coverage for pre-existing conditions and to require children to be covered on their
           parents’ plans until age 26. It would not change a part of the law that reduces costs for seniors with high
           prescription drug expenses.” [Associated Press, 9/28/13]

Voted to Provide Pay to Military in Event of a Government Shutdown
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 803 of 834

                                                                  SCOTT PERRY Rese arch Book | 802


In 2013, Perry voted to provide pay and allowances to military personnel, including active military reservists,
certain Defense and Homeland Security Department civilian employees, during a government shutdown. Funds
would be made available until January 15, 2015 or the enactment of a law providing regular appropriations.

The bill passed 423-0. [HR 3210, Vote #499, 9/29/13]

Voted for Budget Resolution that Delayed Individual Mandate

In 2013, hours before the government would shut down, Perry voted for a continuing resolution to fund the
government until December 15 and delay for one year the individual mandate in the Affordable Care Act. It would
also require the president, vice president and political appointees to purchase health insurance through the health
care laws state insurance exchanges and would limit the subsidies they may receive for purchasing insurance.

Republicans pushed to limit the subsidies for members of Congress, arguing that members were living under
different rules. “We also approved a measure to ensure that Congress has to live under the same laws as the people
we represent,” Texas Rep. Pete Sessions said in a statement. [Sessions press release, 9/30/13]

The resolution passed 228-201. [HJ Res 59, Vote #504, 9/30/13]

        Fact Check: There is No Exemption or Special Subsidy for Members of Congress

        According to major nonpartisan organizations, there is no special subsidy or exemption for members of
        Congress.

            •   CNN: Congress, Staff are Not Exempt from Obamacare. “Congress is no more exempt than any
                other employer who drops coverage and then helps employees purchase insurance on the
                exchanges.” [CNN, 9/25/13]

            •   PolitiFact: “False.” “Cruz… said the president ‘just granted all of Congress an exception.’ … We
                rate Cruz’s claim False.” [PolitiFact, 8/14/13]

            •   FactCheck.org: “Lawmakers and their Staffs Face Additional Requirements that other
                Americans Don’t.” “Congress isn’t ‘exempt’ from the law…In fact, as we’ve said before,
                lawmakers and their staffs face additional requirements that other Americans don’t… federal
                employees will have to get insurance through the exchanges set up by the Affordable Care Act.
                Other Americans with work-based insurance aren’t subject to such a requirement.” [FactCheck.org,
                8/30/13]

            •   Roll Call: Norm Ornstein, AEI: False. “On the assertion that Members of Congress are exempt
                from the provisions of the Affordable Care Act: also false. Members of Congress are subject under
                the health care reform law to the same mandate that others are to purchase insurance, and their
                plans must have the same minimum standards of benefits that other insurance plans will have to
                meet. Members of Congress currently have not a gold-plated free plan but the same insurance
                options that most other federal employees have, and they do not have it provided for free.” [Roll
                Call, 5/11/11]

            •   The Hill: “At least two House Republicans have acknowledged that the policy is not an exemption
                from the healthcare law. Rep. Krisi Noem (R-S.D.) reportedly told one of her constituents that
                Congress is not exempt, and Rep. Rodney Davis (R-Ill.) also pushed back against talk of an
                exemption. ‘two House Republicans have acknowledged that the policy is not an exemption from
                the healthcare law. Rep. Krisi Noem (R-S.D.) reportedly told one of her constituents that Congress
       Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 804 of 834

                                                                     SCOTT PERRY Rese arch Book | 803

                   is not exempt, and Rep. Rodney Davis (R-Ill.) also pushed back against talk of an exemption. [The
                   Hill, 9/30/13]

            •      National Review: “They haven’t been “exempted” from the amendment that forces them onto the
                   exchanges, in a way no other American is […] The net result of the law and the workaround isn’t a
                   “special handout” for congressional employees […] But people who happen to be paid by the
                   federal treasury don’t deserve to have the entire value of their existing coverage stripped away, as
                   almost no Americans will experience. [National Review, 9/27/13]

        House Republicans Backed a Plan That Virtually Guaranteed a Government Shutdown

        According to the Washington Post: “The U.S. government was poised to shut down for the first time in 17
        years late Monday, as House Republicans clung tenaciously to their demand that any agreement to fund
        federal agencies must also undermine President Obama’s 2010 health-care law. With a midnight deadline
        fast approaching, the House voted 228 to 201 to approve the third GOP proposal in two weeks to fund the
        government – a plan that would delay enforcement of the ‘individual mandate,’ a cornerstone of the
        legislation that requires all Americans to obtain health coverage in 2014.” [Washington Post, 9/30/13]

        OMB: Shutdown will Cost $2 Billion

        “And why everyone should care: a shutdown will cost, not save, taxpayers’ money. A study from the
        Office of Management and Budget puts the overall economic price tag for a shutdown around $2 billion.”
        [ABC News, 9/29/13]

        A Shutdown could Delay Financial Support for more than 1,000 Small Businesses a Week

        “In FY2012, the SBA’s flagship 7(a) and 504 loans programs supported 53,847 businesses and 609,437
        jobs, for an average of just over 1,000 businesses per week. A shut down would put a stop to this critical
        source of small business credit until the government resumes operation.” [Small Business Administration
        FY14 Budget Justification, accessed 9/24/13]

        First-Time Homebuyers Seeking Government-Backed Mortgages “Could face Delays”

        “Many low-to-moderate incomes borrowers and first-time homebuyers seeking government-backed
        mortgages could face delays. […] The Federal Housing Administration, which guarantees about 30 percent
        of home mortgages, wouldn’t underwrite or approve any new loans during the shutdown.” [Associated Press,
        9/28/13]

        A Number of Head Start Programs “Would Feel the Impact Right Away”

        “A small number of Head Start programs, about 20 out of 1,600 nationally, would feel the impact right
        away. The federal Administration for Children and Families says grants expiring about Oct. 1 would not be
        renewed. Over time more programs would be affected. Several of the Head Start programs that would
        immediately feel the pinch are in Florida. It’s unclear if they would continue serving children.” [U.S. News,
        9/29/13]

Supported Piecemeal Funding of Government During Shutdown

In 2013, during the first full day of the government shutdown, Perry voted to fund portions of the Department of
Veterans Affairs not previously deemed essential. Brought up as a suspension vote, the vote received limited debate
and required two-thirds of those present for passage.
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 805 of 834

                                                                    SCOTT PERRY Rese arch Book | 804

Democrats argued that Republicans were playing “political games,” releasing “one hostage” at a time. Rarely are
appropriations bills brought up under suspension.

“The fact that [Appropriations] committee Republicans went along at the expense of their Democratic colleagues
dramatized how much the panel has slipped its old traditions and been humiliated by this GOP leadership. The
panel said it only learned of the plan to call up piecemeal bills when it was announced by Cantor at a morning press
conference. And by that point, it was difficult for Chairman Hal Rogers (R-Ky.) to raise any effective protest,”
Politico reported.

“It’s pathetic,” said Minority Leader Nancy Pelosi (D-Calif.). “It’s beneath the dignity. I keep saying that but we
keep getting further beneath the dignity of what our responsibilities are in this House.” [Politico, 10/01/13]

The motion failed to reach a two-thirds majority, 264-164. [HJ Res 72, Vote #506, 10/01/13]

        Voted for Piecemeal Funding on DC Budget

        In 2013, Perry voted to authorize the District of Columbia to expend local funds without Congressional
        approval as proposed in its most recent budget submitted to Congress.

        While DC Delegate Eleanor Holmes Norton supported the motion, Democrats “accused the GOP of using
        the funding bill, one of three debated on Tuesday evening, as part of a political ploy.” [Roll Call, 10/01/13]

        The motion failed to reach a two-thirds majority, 265-163. [HJ Res 71, Vote #507, 10/01/13]

        Voted for Piecemeal Funding for National Parks and Museums

        In 2013, Perry voted to provide funding for the National Parks Service, the National Gallery of Art, the
        Smithsonian Institution and the U.S. Holocaust Memorial Museum at post-sequester fiscal 2013 levels.

        The motion failed to reach a two-thirds majority, 252-176. [HJ Res 70, Vote #508, 10/01/13]

        Again Voted for Piecemeal Funding for National Parks and Museums

        In 2013, Perry voted to provide funding for the National Parks Service, the National Gallery of Art, the
        Smithsonian Institution and the U.S. Holocaust Memorial Museum at post-sequester fiscal 2013 funding
        levels.

        The bill passed 252-173. [CQ Floor Votes, 10/02/13; HJ Res 70, Vote #513, 10/02/13]

        Voted for Piecemeal Funding for National Institutes of Health

        In 2013, Perry voted to provide funding for the National Institutes of Health at post-sequester fiscal 2013
        levels.

        The bill passed 254-171. [CQ Floor Votes, 10/02/13; HJ Res 73, Vote #514, 10/02/13]

        Voted for Piecemeal Funding For Veterans Benefits

        In 2013, Perry voted to provide funding for veterans programs, including disability payments, education
        benefits and home loans. The bill would also fund the Veterans Benefits Administration at an annualized
        rate of $2.5 billion to process disability claims.

        The bill passed 259-157. [CQ Floor Votes, 10/03/13; HJ Res 72, Vote #518, 10/03/13]
Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 806 of 834

                                                           SCOTT PERRY Rese arch Book | 805


Voted for Piecemeal Funding for FEMA

In 2013, Perry voted to provide funding for Federal Emergency Management Agency at post-sequester FY
2013 levels.

The bill passed 247-164. [CQ Floor Votes, 10/04/13; HJ Res 522, Vote #522, 10/04/13]

Voted for Piecemeal Funding for WIC

In 2013, Perry voted to provide funding for the Special Supplemental Nutrition Program for Women,
Infants and Children at post-sequester FY2013 levels.

The bill passed 244-164. [CQ Floor Votes, 10/04/13; HJ Res 75, Vote #524, 10/04/13]

Voted for Piecemeal Funding for the FDA

In 2013, Perry voted to provide funding for the Food and Drug Administration at post-sequester FY 2013
levels.

The bill passed 235-162. [CQ Floor Votes, 10/07/13; HJ Res 77, Vote #528, 10/07/13]

Voted for Piecemeal Funding for Head Start

In 2013, Perry voted to provide funding for Head Start at post-sequester FY 2013 levels.

The bill passed 248-168. [CQ Floor Votes, 10/08/13; HJ Res 84, Vote #530, 10/08/13]

Voted for Piecemeal Funding for the FAA

In 2013, Perry voted to provide funding for the Federal Aviation Administration at post-sequester FY 2013
funding levels.

The bill passed 252-172. [CQ Floor Votes, 10/09/13; HJ Res 90, Vote #537, 10/09/13]

Voted for Piecemeal Funding for Some Homeland Security Programs

In 2013, Perry voted to provide funding for select Department of Homeland Security activities at post-
sequester FY 2013 levels.

Activities funded included border and customs protection, immigration and citizenship services, the Coast
Guard, and biometric data used to track individuals who may be terrorists, criminals or undocumented
immigrants.

The bill passed 249-175. [CQ Floor Votes, 10/10/13; HJ Res 79, Vote #540, 10/10/13]

Voted for Piecemeal Funding for National Nuclear Security

In 2013, Perry voted to provide funding for nuclear weapons and non-proliferation programs under the
National Nuclear Security Administration at post-sequester FY 2013 levels.

The bill passed 247-176. [CQ Floor Votes, 10/11/13; HJ Res 76, Vote #542, 10/11/13]
           Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 807 of 834

                                                                      SCOTT PERRY Rese arch Book | 806

           Voted for Piecemeal Funding for Native American Programs

           In 2013, Perry voted to provide funding for the Bureau of Indian Affairs, Bureau of Indian Education and
           Indian Health Service at post-sequester FY 2013 levels.

           The bill passed 233-160. [CQ Floor Votes, 10/14/13; HJ Res 80, Vote #548, 10/14/13]

Blocked Vote on Re-Opening Government

In 2013, on the second day of a government shutdown, Perry voted to block consideration of a vote on a clean
government funding resolution.

According to Talking Points Memo, “The House rejected Wednesday an effort by House Democrats to put a clean
temporary spending bill on the floor, closing one opportunity to re-open the federal government.” Following the
vote, Fox News reporter Chad Pergram tweeted, “House rejects effort to consider clean CR to re-open gov’t on
procedural vote. 230 to 194.” [Talking Points Memo, 10/02/13; Twitter, 10/02/13]

Earlier in the day, “the number of House Republicans hit 20 – surpassing the magic 17 votes needed to pass a clean
funding bill if all 200 Democrats stick together and team up with them.” [Huffington Post, 10/02/13]

The motion to block consideration of the bill passed 230-194. [HJ Res 70, Vote #512, 10/02/13]

Voted Against a Bipartisan Compromise Plan to Re-open Government, Avert Debt Default

In October 2013, just days before the U.S. government could have defaulted on its obligations, Perry voted against
a bipartisan compromise that would re-open the federal government and avert a catastrophic debt default.

According to the New York Times, “Under the agreement, the government would be funded through Jan. 15, and
the debt ceiling would be raised until Feb. 7. The Senate will take up a separate motion to instruct House and
Senate negotiators to reach accord by Dec. 13 on a long-term blueprint for tax and spending policies over the next
decade.” [New York Times, 10/16/13]

The bill passed 285-144. [HR 2775, Vote #550, 10/16/13]

HEALTH CARE

Voted for Taxpayer Funded Lawsuit Against the President

In July 2014, Perry voted to authorize a lawsuit against President Barack Obama, accusing him of “deliberately
exceeding the bounds of his constitutional authority” in regards to the Affordable Care Act. [Associated Press,
7/30/14]

The Hill reported that the lawsuit would cost the House up to $350,000. The private law firm chosen by the house
would bill at a rate of $500 per hour. [The Hill, 8/25/14]

As of October 2014, two law firms that had originally agreed to bring the suit against President Obama had
dropped involvement in the case. [National Journal, 11/02/14]

The resolution passed, 225-201. [H Res 676, Vote #468, 7/30/14]

           …But Voted to Block Votes on Ending Tax Break for Outsourcers, Equal Pay for Women, Raising
           the Minimum Wage, and Letting Students Refinance Loans
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 808 of 834

                                                                  SCOTT PERRY Rese arch Book | 807

        In July 2014, Perry voted to block votes on the Bring Jobs Home Act, the Paycheck Fairness Act, the Fair
        Minimum Wage Act and the Students’ Emergency Loan Refinancing Act. A vote against the previous
        question would have allowed the bills to be considered. The vote was prior to the House vote to authorize a
        lawsuit against President Barack Obama. [Congressional Record, 7/30/14]

        The bills that could have been considered would eliminate some tax breaks for companies shipping jobs
        overseas while providing a tax credit for companies bringing jobs home, ensure women receive equal pay
        for equal work, raise the minimum wage to $10.10, and allow students to refinance their student
        loans. [Bloomberg, 7/30/14]

        The previous question passed, 227-195. [H Res 694, Vote #465, 7/30/14]

Voted for Health Care Repeal

In 2013, Perry voted for repealing the Affordable Care Act. It was the 37th time House Republicans voted to repeal
all or parts of the law.

According to the New York Times, the vote would be “at least the 43rd day since Republicans took over the House
that they have devoted time to voting on the issue…That means that since 2011, Republicans have spent no less
than 15 percent of their time on the House floor on repeal in some way.” [New York Times, 5/14/13]

In 2012, CBS News reported that the 30 attempts by House Republicans to repeal all or part of the law had cost
taxpayers over $50 million. [CBS News, 7/11/12]

According to a staff report from the Energy and Commerce committee, repeal for [STATE] would mean:

    •   Drug costs for over 48,000 seniors would have been $77 million higher.
    •   49,000 young adults would not have had coverage through their parents’ plans.
    •   743,000 women and 515,000 seniors and people with disabilities would not have had access to free
        preventive care.
    •   13,600 people would not have received $4.2 million in rebates from their insurance companies.
    •   And next year, 643,000 people will not have access to quality, dependable health insurance coverage.
                                         [Energy and Commerce committee, May 2013]

The measure passed, 229-195. [HR 45, Vote #154, 5/16/13]

Voted Against Protecting Families from Reductions in Insurance Coverage

In July 2013, Perry voted against protecting employees from employers reducing insurance coverage for individuals
and families receiving job-based health benefits if a delay in the Affordable Care Act’s insurance mandate for
businesses was implemented.

The motion failed 188-230. [HR 2667, Vote #360, 7/17/13; CQ Floor Votes, 7/17/13]

Voted For Deceptive and Unnecessary Delay in Implementation of Obamacare

In July 2013, Perry voted to delay for one year, until the beginning of 2015, the requirement in the Affordable Care
Act that businesses with 50 or more full-time employees provide health insurance to their workers or pay a penalty.
It would also delay associated reporting requirements for employers and insurance providers for one year. [CQ Floor
Votes, 7/17/13]
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 809 of 834

                                                                   SCOTT PERRY Rese arch Book | 808

According to the nonpartisan Congressional Budget Office, the bill “essentially codifies recent announcements by
the Administration that these provisions will become effective in 2015 instead of 2014 as originally envisioned.”
[Congressional Budget Office, 7/16/13]

Jon Healey, a columnist for the Los Angeles Times, described this vote as part of the House Republicans’ “crusade
to dismantle Obamacare.” [Los Angeles Times, Healey column, 7/17/13]

The measure passed 264-161. [H Res 2667, Vote #361, 7/17/13]

Voted Against Protecting Tax Credits to Lower Cost of Health Insurance

In 2013, Perry voted against protecting tax credits and rebates to purchase health insurance if a delay of the
individual insurance mandate were implemented.

The amendment would prohibit delaying “provisions of the 2010 health care overhaul law which reduce out-of-
pocket costs and cost-sharing for individuals and families, provide tax credits and rebates for health insurance or
prohibit discrimination on the basis of pre-existing conditions and gender.” [CQ Floor Votes, 7/17/13]

The motion failed 193-230. [HR 2668, Vote #362, 7/17/13]

Voted to Delay Individual Requirement to Obtain Health Coverage

In 2013, Perry voted to delay until 2015 the Affordable Care Act requirement that individuals maintain
minimal essential health care coverage.

According to CQ Weekly, delaying “central provisions” like the individual insurance mandate would
“essentially amount to a temporary repeal” of the health care reform law.

The bill passed 251-174. [CQ Weekly, 7/22/13; HR 2668, Vote #363, 7/17/13]

        Urban Institute: Delaying the Individual Mandate would “Cripple the Coverage Expansion”

        “An analysis released by the Urban Institute on Monday found that…delaying the individual
        mandate, on the other hand, would cripple the coverage expansion.” [National Journal, 7/16/13]

        CBO: Individual Mandate Delay Could Cause Health Insurance Premiums to Rise

        “In fact, delaying the individual mandate for one year could spur the precise effect that
        Republicans have worried will come from the Affordable Care Act—causing health insurance
        premiums to climb, the nonpartisan Congressional Budget Office and the Joint Committee on
        Taxation said in a preliminary cost estimate on the bill Tuesday…In fact, delaying the individual
        mandate for one year could spur the precise effect that Republicans have worried will come from
        the Affordable Care Act – causing health insurance premiums to climb, the nonpartisan
        Congressional Budget Office and the Joint Committee on Taxation said in a preliminary cost
        estimate on the bill Tuesday.” [National Journal, 7/16/13]

        CBO: Mandate Delay Would Increase Uninsured by 11 Million

        According to the Congressional Budget Office, “delaying the mandate to have health insurance
        coverage would increase the number of people without health insurance coverage—relative to the
        current-law projections—by about 11 million people in 2014, resulting in an estimated 55 million
        uninsured in that year.” [Congressional Budget Office, 9/06/13]
           Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 810 of 834

                                                                       SCOTT PERRY Rese arch Book | 809

Voted to Block Tax Credits for Families and Small Businesses

In August 2013, Perry voted against protecting provisions in the 2010 healthcare overhaul law that would provide
tax credits for families or small businesses for the purchase of health insurance for employees.

The amendment failed 175-250. [HR 2009, Vote #446, 8/02/13]

Voted to Block Individuals from Getting Subsidies for Health Care

In 2013, Perry voted for the “Keep the IRS Off Your Health Care Act,” to prohibit the Treasury Secretary, or any
delegate including the IRS, from implementing or enforcing provisions of the Affordable Care Act.

The bill was introduced after claims that the IRS targeted conservative organizations. [Tom Price Press Release,
5/17/13]

“Assertions that the IRS will have access to personal health information is wrong and deliberately misleading,” said
Rep. Sander Levin, D-Mich. [Denver Post, 8/02/13]

The bill was part of a series before leaving “Washington for a five-week summer break…aimed mostly at
embarrassing the Obama administration and scoring political points.” [Washington Post, 7/31/13]

The bill passed, 232-185. [H.R. 2009, Vote #447, 8/02/13]

           Cantor Made “Pants on Fire” False Statement on IRS Access to Health Care Records

           In August 2013, Republican Majority Leader said, during debate over the “Keep the IRS Off Your Health
           Care Act,” that “the IRS will have access to the American people’s protected health care information.”

           PolitiFact.com ruled the statement “Pants on Fire” false.

           “But contrary to Cantor’s claim, IRS officials have repeatedly testified before Congress that they will not
           have access to the intimate details of anyone’s health records. Cantor’s unfounded statement does nothing
           more than amp up public fear for his ongoing fight to repeal Obamacare. We rate it Pants on Fire.”
           [PolitiFact, 8/19/13]

Voted to Restrict Working Families’ Access to Subsidized Health Coverage

In 2013, Perry voted for a bill that would bar individuals from receiving federal subsidies toward their
purchase of health coverage through insurance exchanges until the Department of Health and Human
Services confirmed that a system to verify household income and coverage requirements was in place. [CQ
Weekly, 9/16/13]

The health care reform law provides access to affordable health insurance through federal subsidies for
many working families that do not receive employer-sponsored health insurance. [Associated Press, 9/12/13]

The bill passed 235-191. [HR 2775, Vote #458, 9/12/13]

           Vote Marked House GOP’s 41st Attempt to Repeal the Affordable Care Act

           “The vote marked the 41st time the GOP-controlled House has tried since 2011 to repeal or delay
           the Affordable Care Act, also known as Obamacare.” [Tennessean, 9/13/13]
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 811 of 834

                                                                   SCOTT PERRY Rese arch Book | 810

        Rep. Pallone (D-NJ): Bill would Prevent Millions of Families from Gaining Affordable Health
        Coverage.

        The bill “will do nothing but prevent millions of hard-working American families from gaining
        affordable health care coverage,” said Rep. Frank Pallone. [Associated Press, 9/12/13]

        Income Verification Measure was already built into Affordable Care Act

        CNN reported that the income verification measure was already built into the Affordable Care Act.

        “To prevent fraud, the IRS will check the person’s actual income when he or she files their tax
        return that next April. Anyone who might get a bigger subsidy than they’re eligible for will have to
        pay back the difference to the IRS.” [CNN, 9/14/13]

Voted to Extend Sequestration Cuts to Medicare for One Year

In February 2014, Perry voted to extend sequester cuts to mandatory spending under Medicare for one year. The
two-percent cuts to Medicare insurers and providers were originally set to end in 2023. Extending the cuts would
generate $2.3 billion.

The extension would pay to reverse a one percent cut to the annual cost-of-living adjustment (COLA) for veterans
under the age of 62. [The Hill, 2/11/14]

The bill passed, 326-90. [S 25, Vote #60, 2/11/14]

        ALTERNATE: Voted Against Cutting Veterans’ Pensions

        In February 2014, Perry voted for reversing a one percent cut to the annual cost-of-living adjustment
        (COLA) for veterans under the age of 62.

        The reversal would be paid for by extending sequester cuts to Medicare for one year, to 2024. [The Hill,
        2/11/14]

        The bill passed, 326-90. [S 25, Vote #60, 2/11/14]

Voted to Limit Healthcare Services for Women

In January 2014, Perry voted for the No Taxpayer Funding for Abortion Act, a bill “that ultimately seeks to limit
abortion services by keeping federal dollars as far away from them as possible.”

The bill would expand the Hyde Amendment which prohibits federal funding for abortions by preventing federal
funds from going towards any plan, provider or facility that offered abortion services, impacting health plans
subsidized through the Affordable Care Act.

The National Journal reported: “This means that small businesses and individuals would need to select only plans
that do not cover abortion, or forgo the tax credits they are eligible for, regardless of whether the consumers
actually use the abortion services. The bill gives insurers a big incentive to drop abortion coverage from their plans,
or risk losing the large pool of consumers who receive the law’s subsidies.” [National Journal, 1/28/14]

The bill passed, 227-188. [HR 7, Vote #30, 1/28/14]

        Even Voted Against a Motion that Would Protect Women’s Medical Privacy
           Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 812 of 834

                                                                    SCOTT PERRY Rese arch Book | 811

           In January 2014, Perry voted against a motion that would ensure that nothing in the underlying bill would
           authorize any party from violating a woman’s medical privacy regarding her choice or use of
           comprehensive health insurance coverage. [CQ Floor Votes, 1/28/14]

           The motion failed, 192-221. [HR 7, Vote #29, 1/28/14]

Voted Against Considering Protections on Insurance Company Misconduct

In November 2013, Perry voted against considering the Consumer Health Plan Protection Act, which would require
state insurance commissioners to investigate and penalize insurance companies for inadequate cancellation notices.
The bill would also require states take action against excessive premium increases. [Congressional Record, H7126,
11/15/13]

A vote against ordering to the previous question would have brought the bill to the floor for a vote.

The previous question passed, 225-193. [H Res 413, Vote #583, 11/15/13]

Voted to Strip 1 Million Workers of Health Coverage

In April 2014, Perry voted for a bill that would cause 1 million workers to lose their health coverage while
increasing the deficit by $74 billion.

The Save American Workers Act would redefine a full-time work week from 30 hours per week to 40 hours per
week under the Affordable Care Act in order to mitigate the effect of the law’s employer mandate.

The Congressional Budget Office found that the bill would cause 1 million workers to lose their employer-based
insurance coverage, with 500,000 becoming uninsured. The bill would also add $74 billion to the deficit over 10
years. [Congressional Budget Office, 2/25/14]

The bill passed, 248-179. [HR 2575, Vote #156, 4/03/14]

Voted Against Rejecting Attempts to Turn Medicare into a Voucher Program

In April 2014, Perry voted against the Democratic budget alternative. The budget would reject proposals to replace
Medicare with a voucher or premium support system. [House Democratic Budget Substitute, FY 2015]

The budget failed, 163-261. [H Con Res 96, Vote #176, 4/10/14]

Voted Against Letting Medicare Negotiate Prescription Drug Prices

In April 2014, Perry voted voted against the Congressional Progressive Caucus Budget. The budget would let
Medicare Part D negotiate prescription drug prices with pharmaceutical companies. [Economic Policy Institute,
3/13/14]

The Office of Management and Budget estimated that the change would allow Medicare to save $155.6 billion over
10 years. [Economic Policy Institute, 3/28/12]

The budget failed, 89-327. [H Con Res 96, Vote #173, 4/09/14]

HOMEOWNERS’ ISSUES

Voted to Consider Bill to Delay Flood Insurance Premium Increases
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 813 of 834

                                                                   SCOTT PERRY Rese arch Book | 812

In 2014, Perry voted to consider a vote on a Senate-passed bill to delay flood insurance premium increases resulting
from the Biggert-Waters Flood Insurance Reform Act of 2012. [Times-Picayune, 2/04/14]

The New York Times reported that “over the past year, millions of coastal property owners were hit with flood
insurance rate increases that sent their premiums soaring up to five or 10 times the previous amounts. As their
insurance bills soared and their property values plummeted, homeowners begged lawmakers to block or delay the
Biggert-Waters provisions.” [New York Times, 1/30/14]

The previous question was approved 225-193. A vote against the motion would have allowed for consideration of
the bill to delay flood insurance premium hikes. [H Res 470, Vote #34, 2/04/14]

                         •    Headline: House rejects Democratic proposal for quick vote on Senate-passed bill
                              delaying flood insurance hikes [Times-Picayune, 2/04/14]

    …Then Voted Again to Reject Considering Bill to Delay Flood Insurance Premium Increases

    In 2014, Perry voted again to reject considering a vote on the Homeowner Flood Insurance Affordability Act of
    2013, “which would delay additional rate increases for properties with a lapse in coverage and those that were
    uninsured as of July 2012. The delay would extend until six months after FEMA proposes policy changes and
    regulations to address affordability issues […].” [Congressional Budget Office, 1/07/14]

    The previous question was approved 226-196. A vote against the motion would have allowed for consideration
    of the bill to delay flood insurance premium hikes. [H Res 472, Vote #36, 2/05/14]

HOMELAND SECURITY

Voted Against Forbidding Oil and Gas Exports to Supporters of Al Qaeda, ISIL and Others

In September 2014, Perry voted against a motion that would forbid the export of any oil, petroleum product or
natural gas produced on federal leased land to any country, business or person supporting Al Qaeda, the Islamic
State of Iraq and the Levant or any terrorist organizations. The ban would apply specifically to lands leased under
the American Energy Solutions for Lower Costs and More American Jobs Act. [CQ Floor Votes, 9/18/14; HR 2
Motion to Recommit, 9/2014]

The motion failed, 193-222. [HR 2, Vote #514, 9/18/14]

Voted Against Forbidding Natural Gas Exports to State Sponsors of Terrorism

In June 2014, Perry voted against a motion that would bar the Department of Energy from granting authorization
for natural gas exports to any nation that is a state sponsor of terrorism. The motion would also bar authorization for
exports to any nation or corporation that illegally obtains military technology or intellectual property through cyber
attacks. [CQ Floor Votes, 6/25/14]

The motion failed, 192-225. [HR 6, Vote #358, 6/25/14]

Voted Against Prohibiting Helium Exports to Sanctioned Countries

In 2013, Perry voted against an amendment to prohibit the export of helium from the Federal Helium Reserve to
Iran, North Korea, or Syria, or any person in violation of the International Emergency Economic Powers Act.

The amendment, offered by Rep. Brad Schneider, failed 186-211. [HR 527, Vote #127, 4/26/13]

Voted Against Boosting State and Local Security Funding by $22 Million
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 814 of 834

                                                                  SCOTT PERRY Rese arch Book | 813


In 2013, Perry voted against an amendment that would cut $22 million from administrative accounts in the
Department of Homeland Security spending bill and put that money into accounts for state and local security
grants.

The amendment sought to increase funding for the Urban Area Security Initiative for the purpose of funding cities
that lost eligibility for federal security funding that was awarded based on risk formulas developed by the
Department of Homeland Security. [Las Vegas Review-Journal, 6/05/13]

The amendment failed to pass 156-268. [HR 2217, Vote #196, 6/05/13].

Voted Against Increasing Funds for Customs and Border Protection

In June 2013, Perry voted against an amendment that would increase by $10 million funds for salaries and expenses
at the U.S. Customs and Border Protection. The $10 million would be reallocated from expenses and salaries for
U.S. Immigration and Customs Enforcement, with $3 million specifically coming from I.C.E.’s 287(g) program.

Democrats argued that the 287(g) program, which gives some immigration enforcement authority to state and local
officials, was increasingly costly but not effective. Democrats also charged that the program added to racial
tensions between local police and residents, with Congressman Jared Polis stating that the program had “trained
local law enforcement officials to use racial profiling.” [The Hill, 6/05/13; CQ Floor Votes, 6/05/13]

The amendment failed, 186-236. [HR 2217, Vote #197, 6/05/13]

Voted Against $25 Million for Disaster Preparedness and Anti-Terrorism Efforts

In 2013, Perry voted against an amendment to add $25 million to the funding provided to FEMA for disaster
preparedness and anti-terrorism efforts in the Fiscal 2014 Homeland Security Appropriations bill. The amendment
was fully paid-for by shifting funding from administrative operations.

The $25 million would fund activities that included state, local, and tribal emergency response training and a pre-
disaster mitigation grant program.

“Natural disasters impact all Americans, as do acts of terrorism. These are two areas that should never get caught
up in partisan bickering. We must stand united to prevent future tragedies caused by both natural disasters and acts
of terrorism, which know no party affiliation,” Congressman Patrick Murphy said of his amendment. [Rep. Patrick
Murphy Floor Statement, 6/06/13]

The motion was rejected by a vote of 196-226. [H Res 2217, Vote #210, 6/06/13]

Voted for Homeland Security Bill with Abortion and Immigrant Deportation Language

In 2013, Perry voted for a bill that would provide $46.1 billion in fiscal 2014 for the Homeland Security
Department and related activities.

The bill would include $10.6 billion for Customs and Border Protection; $5.4 billion for Immigration and Customs
Enforcement; $7.2 billion for the Transportation Security Administration, including fees; $9.9 billion for the Coast
Guard; $1.6 billion for the Secret Service and $9.9 billion for the Federal Emergency Management Agency,
including $5.6 billion for emergency disaster relief. It also would prohibit federal funding for ICE to provide for
abortions for detainees, except in cases where the life of the woman would be endangered or in the case of rape or
incest.
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 815 of 834

                                                                   SCOTT PERRY Rese arch Book | 814

Due to language adopted in the bill, it would also restart the deportation of young, undocumented immigrants
previously halted by President Obama, as well as prohibit federal funding for ICE to provide abortion for detainees,
except in cases of rape, incest, or where the life of the mother would be endangered. [CQ Votes, 6/06/13; Associated
Press, 6/06/13]

The bill passed, 245-182. [HR 2217, Vote #211, 6/10/13]

Voted Against $60 Billion Cut to Defense Authorization Bill

In 2013, Perry voted against an amendment to cut $60 billion from the Defense Authorization bill. The amendment
would have reduced the total amount authorized by the FY 2014 Defense Authorization Bill by 9.4 percent, or
roughly $60 billion.

“It’s time to put an end to the wars of choice, and the nation-building abroad, and to start rebuilding America,” Rep.
Rick Nolan, sponsor of the amendment, said. [The Hill, 6/14/13]

The amendment failed 71-353. [HR 1960, Vote #232, 6/14/13]

Voted Against Cutting $5 Billion on Overseas Operations to Use for Deficit Reduction

In 2013, Perry voted against an amendment to the fiscal year 2014 defense authorization bill that cut $5.04 billion
from the Overseas Contingency Operations account. The amendment specified that the savings would be used for
deficit reduction.

The bill reduced funding for the OCO account to levels recommended by Defense Secretary Hagel and Chairman of
the Joint Chiefs of Staff General Dempsey.

“I think it’s the view of the bipartisan group recommending this amendment that we not fund the OCO accounts at
a level beyond what the military itself has said is necessary for fiscal year 2014,” said amendment author,
Congressman Chris Van Hollen. [CQ Floor Votes, 6/14/13; Rep. Van Hollen press release, 6/12/13]

The vote failed 191-232. [HR 1960, Vote #240, 6/14/13]

Voted for 2014 Defense Authorization Bill

In 2013, Perry voted to authorize $638.4 billion for 2014 defense appropriations, including $85.8 billion for war
costs, which exceeded the spending cap set under sequestration.

The bill also included $99.6 billion for procurement, $136.1 billion for military personnel, including a 1.8 percent
pay increase, provided new penalties for sexual assaults in the armed services, prohibited the transfer of detainees
from Guantanamo Bay to the U.S, and directed the president to transfer combat operations from U.S. forces to
Afghanistan by the end of 2013.

The Congressional Quarterly reported that, in passing the defense authorization measure, Congress “flout[ed] a
spending cap set under sequestration.” [CQ Roll Call, 6/14/13]

The bill passed 315-108. [HR 1960, Vote #244, 6/14/13]

Voted to Defund Invasive NSA Program Collecting Metadata on Americans

In 2013, Perry voted for a measure that would limit the National Security Agency’s ability to collect electronic
“metadata” information, including of phone and email records.
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 816 of 834

                                                                   SCOTT PERRY Rese arch Book | 815

The amendment to the Fiscal 2014 Defense Appropriations Act would bar the NSA from using defense
appropriations funds to execute Foreign Intelligence Surveillance Act court orders unless for “tangible things,” like
incoming phone numbers and the length of calls.

The amendment was rejected 205-217. [CQ Floor Votes, 7/24/13; HR 2397, Vote #412, 7/24/13]

        ALTERNATE: Voted Against Funding Program that Stopped Terrorist Attacks

        In 2013, Perry voted for a measure that would limit the National Security Agency’s ability to collect
        electronic “metadata” information, including of phone and email records.

        The amendment to the Fiscal 2014 Defense Appropriations Act would bar the NSA from using defense
        appropriations funds to execute Foreign Intelligence Surveillance Act court orders unless for “tangible
        things,” like incoming phone numbers and the length of calls.

        The amendment was rejected 205-217. [CQ Floor Votes, 7/24/13; HR 2397, Vote #412, 7/24/13]

        Diverse Coalition of Conservatives and Liberals Troubled by NSA Practices

        “While unsuccessful, Amash drew together a diverse coalition of libertarian Republicans, law-and-order
        conservatives and liberals, who all said they were troubled by the NSA’s collection of data on people who
        were not under criminal investigation.” [USA Today, 7/25/13]

        Los Angeles Times: NSA’s Bulk Collection of Phone Records was an “Intrusion on Personal Privacy”

        “The bulk collection of phone records under the Patriot Act is only one example of intrusion on personal
        privacy in the cause of combating terrorism.” [Los Angeles Times Editorial, 7/29/13]

        Program “Stopped Dozens of Terrorist Attacks”

        “This program has stopped dozens of terrorist attacks,” Cotton said, arguing against the
        amendment. “That means it has saved untold American lives. This amendment ... does not limit the
        program, it does not modify it, it does not constrain the program, it ends the program. It blows it
        up.” [Reuters, 7/24/13]

        NSA Data Collection “Helped Thwart a Plan to Attack New York City”

        “Another critical fact to the debate is the [FISA’s] effectiveness. This vital data collection tool
        helped thwart a plan to attack the New York City subway system in 2009. We may overlook the
        significance of a thwarted attack — we hear about it and move on with our lives — but we can
        never overlook, or forget about, an attack that is carried out.” [USA Today, Ruppersberger Op-Ed,
        7/25/13]

Voted for $512.5 Billion Defense Appropriations Bill

In 2013, Perry voted for a $512.5 billion Defense appropriations bill that continued the National Security Agency’s
authority to collect phone records. The measure was $28.1 billion above the post-sequestration funding level,
though $5.1 billion less than the fiscal 2013 enacted level before sequestration and $3.4 billion below President
Obama’s request.

The bill would provide $82.3 billion for overseas contingency operations, most of which was for the war in
Afghanistan, though reduced by $3.5 billion due to a successful amendment by South Carolina Rep. Mick
Mulvaney.
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 817 of 834

                                                                    SCOTT PERRY Rese arch Book | 816


Amendments to the bill increased funding to train investigators to review sexual assault related offenses and to
identify individuals who were separated from the military on the grounds of a disorder subsequent to reporting a
sexual assault, and if appropriate, correcting their record. [CQ News, 7/24/13]

The bill passed 315-109. [HR 2397, Vote #414, 7/24/13]

IMMIGRATION

Voted to Restart Deportation of Millions of Undocumented Immigrants

In December 2014, Perry voted to nullify President Obama’s executive action on immigration.

The executive action would halt deportation of nearly five million undocumented immigrants by expanding
Deferred Action for Childhood Arrivals and granting temporary legal status to undocumented parents of U.S.
citizens and residents who have been in the country for at least five years. [Fox News, 12/04/14; Washington Post,
11/20/14]

The resolution passed, 219-196. [HR 5759, Vote #550, 12/04/14]

…Even Voted Against Protecting Military Families and Victims of Domestic Violence

In December 2014, Perry voted against a motion that would protect deportation exemptions for parents, spouses
and children of U.S. citizens who have served or are serving in the military. The motion would also protect
exemptions for victims of domestic violence, victims of crimes and human trafficking, and Cuban nationals. [CQ
Floor Votes, 12/04/14]

The motion failed, 194-225. [HR 5759, Vote #549, 12/04/14]

Voted to End DACA and Make Hundreds of Thousands of DREAMers Eligible for Deportation

In August 2014, Perry voted to make 550,000 young undocumented immigrants eligible for deportation.

The bill would effectively end Deferred Action for Childhood Arrivals while barring President Obama from
expanding the program. The bill would block the 550,000 current beneficiaries from renewing their status in the
program. Politico reported that the move “essentially makes those hundreds of thousands of young undocumented
immigrants eligible for deportations.” [Politico, 8/01/14; The Hill, 8/01/14]

The bill passed, 216-192. [HR 5272, Vote #479, 8/01/14]

Voted for Partisan Emergency Border Supplemental Appropriations

In August 2014, Perry voted for a supplemental appropriations bill aimed at solving the crisis at the border.

The bill was the second attempt by House Republicans to pass a border supplemental appropriations bill.
Republican leadership pulled a vote on their initial bill after it failed to attract support from House Conservatives.
The final bill was significantly revised with input from House conservatives - including Reps. Steve King and
Michelle Bachmann. [Washington Post, 8/01/14]

The bill contained $659 million in additional funding for federal agencies dealing with the influx of immigrants
across the border, change a 2008 anti-trafficking law to make it easier for the government to deport Central
American minors, and provide $35 million to border-state governors. President Barack Obama had originally
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 818 of 834

                                                                   SCOTT PERRY Rese arch Book | 817

requested $3.7 billion to address the crisis at the border. The Los Angeles Times reported that the bill “won’t do
much to resolve the emergency.” [Los Angeles Times, 8/01/14]

The bill passed, 223-189. [HR 5230, Vote #478, 8/01/14]

Voted X Times Against Considering Comprehensive Immigration Reform

In 2014, Perry voted repeatedly against considering the Border Security, Economic Opportunity and Immigration
Modernization Act.

The bill would provide a path to citizenship for 11 million undocumented workers while requiring the Department
of Homeland Security to create a detailed plan to secure the border. The bill would also require employer use of E-
Verify. [Washington Post, 10/02/13; New York Times, 3/26/14]

The CBO estimated that the bill would cut the federal deficit by $900 billion over 20 years. [Think Progress, 3/25/14]

    ✓ Perry voted to prevent consideration of the Border Security, Economic Opportunity, and Immigration
      Modernization Act. A vote against the previous question would have allowed the bill to be considered.

The previous question passed, 230-187. [Congressional Record, 3/26/14; H Res 524, Vote #142, 3/26/14]

    ✓ Perry voted to prevent consideration of the Border Security, Economic Opportunity, and
      Immigration Modernization Act. A vote against the previous question would have allowed the bill
      to be considered. [Congressional Record, 5/07/14]

The previous question passed, 225-191. [H Res 569, Vote #199, 5/07/14]

            ✓ Perry voted to prevent consideration of the Border Security, Economic Opportunity, and
              Immigration Modernization Act. A vote against the previous question would have allowed
              the bill to be considered. [Congressional Record, 7/31/14]

The previous question passed, 226-198. [H Res 696, Vote #471, 7/31/14]

Voted to Restart Deportations of Eligible DREAMers

In 2013, Perry voted for an amendment that would restart deportations of young, undocumented immigrants
brought to the United States as children.

The amendment to the homeland security appropriations bill would prohibit the use of funds to implement
President Obama’s order that would protect approximately 800,000 eligible individuals.

The amendment was sponsored by the extreme anti-immigration Rep. Steve King of Iowa. It passed 224-201. [HR
2217, Vote #208, 6/06/13]

                            •   Headline: House votes to resume deporting young DREAM Act immigrants [Associated
                                Press, 6/06/13]
                            •   Headline: House Republicans vote to defund immigration program [ABC
                                News/Univision, 6/06/13]
                            •   Headline: GOP backs amendment to deport ‘DREAMers’ [Roll Call, 6/06/13]

Voted Against Comprehensive Immigration Reform
           Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 819 of 834

                                                                     SCOTT PERRY Rese arch Book | 818

In April 2014, Perry voted against the Democratic budget alternative. The budget would increase spending and
revenue levels to allow for passage of the Border Security, Economic Opportunity and Immigration Modernization
Act while emphasizing the need for comprehensive immigration reform. [House Democratic Budget Substitute, FY
2015]

The Wall Street Journal reported that the budget would “overhaul the immigration system,” while Fox News
reported that the budget would include comprehensive immigration reform. [Wall Street Journal, 4/07/14; Fox News,
4/10/14]

The budget failed, 163-261. [H Con Res 96, Vote #176, 4/10/14]

LABOR AND MANUFACTURING

Voted Against Paying Workers on Military Bases a Fair Wage

In 2014, Perry voted against a motion that would require that any entity entering into a contract with the
Department of Defense pay its employees a minimum wage of $10.10. The motion would also prohibit the
Department of Defense from contracting with any entity that did not provide equal pay for female employees.
[Motion to Recommit; CQ Floor Votes, 5/22/14]

The motion failed 194-239. [HR 4435, Vote #239, 5/22/14]

Voted Against Preventing Government Contracts with Corporations that Ship Jobs Overseas

In 2014, Perry voted against a motion that would prohibit the Department of Defense from contracting with
companies that outsourced jobs. [CQ Floor Votes, 5/22/14]

The motion failed 194-239. [HR 4435, Vote #239, 5/22/14]

Voted to Gut the NLRB

In 2013, Perry voted for a bill to prevent the National Labor Relations Board (NLRB) from taking most official
actions until the Senate confirmed new members, the Supreme Court upheld President Obama’s recess
appointments, or the first session of the 113th Congress ended. It would also invalidate every action taken since
January 2012 that required a quorum.

The bill was approved 219-209 and received bipartisan opposition. [HR 1120, Vote #101, 4/12/13]

           Voted to Protect Companies that Ship Jobs Overseas and Violate Child Labor Laws

           In 2013, Perry voted against an amendment to prohibit the invalidation of NLRB decisions involving any
           former member of the Armed Services; any attempt by a U.S. employer to outsource jobs; any violation by
           a foreign-owned company against the rights of an American worker; workers seeking to bargain on issues
           related to health and safety; workers seeking to bargain the addressing of discrimination based on age, sex,
           disability, race, religion, or other personal characteristics; and any employer found to have violated child
           labor laws in the 5 years prior to the case being brought to the Board.

           The motion was rejected 197-229. [HR 1120, Vote #100, 4/12/13]

Voted Against Buy America Provisions for Hydropower
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 820 of 834

                                                                    SCOTT PERRY Rese arch Book | 819

In 2013, Perry voted against an amendment to the Bureau of Reclamation Small Conduit Hydropower Development
and Rural Jobs Act that would require, when practicable, all materials used for conduit hydropower generation be
manufactured in the United States.

The motion was rejected 194-226. [HR 678, Vote #95, 4/10/13]

Voted for Freezing Civilian Employee Pay

In 2013, Perry voted for a bill that would extend the current statutory pay freeze for federal civilian employees,
including Members of Congress, through the end of 2013. The bill would not affect an authorized increase in
military pay.

The bill passed 261-154. [HR 273, Vote #44, 2/15/13]

Voted to Freeze Workforce Program Funding

In 2013, Perry voted to freeze WIA funding for FY2014-2020 while consolidating or eliminating 35 programs into
state block grants.

The bill would also limit the role of organized labor in Workforce Investment Boards.

The bill passed 215-202. [HR 803, Vote #75, 3/15/13]

Voted for Bill that Targets Federal Workers for Financial Problems

In 2013, Perry voted for a bill that targeted federal workers for their financial problems.

The bill would bar the hiring or continued federal employment of anyone with seriously delinquent tax debt for
which a lien had been filed in public records. [CQ Votes]

The bill did not pass, failing to receive a two-thirds vote, 250-159. [HR 249, Vote #105, 4/15/13]

Voted for “Pay Working Families Less Act”

In 2013, Perry voted for a bill that would undermine the 40 hour work week, cut workers’ pay, and provide no
guarantee of paid vacation days for employees when they need them.

The bill would give private sector workers the option of paid time off in lieu of cash wages for overtime hours
worked. However, opponents noted that low-paid workers who accrued overtime would “effectively give his or her
employer an interest-free loan” and would only be able to take time off with the consent of the employer.
[Huffington Post, Appelbaum post, 4/16/13]

The White House released a statement of policy saying the president’s advisors would recommend a veto of the
bill. The White House noted that the bill “would not prevent employers from cutting the overtime hours and
reducing the take-home pay of employees who currently have the right to overtime compensation. The legislation
does not provide sufficient protections for employees who may not want to receive compensatory time off in lieu of
overtime pay.” [Statement of Administration Policy, HR 1406, 5/06/13]

The bill passed 223-204. [HR 1406, Vote #137, 5/08/13]

        Wouldn’t Protect Time Off for Medical Appointments or Sick Family Members
Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 821 of 834

                                                          SCOTT PERRY Rese arch Book | 820

Before final passage of the bill, Perry voted against a measure to ensure that employees could not be denied
the use of compensatory time for certain events.

The measure would ensure compensatory time to attend medical appointments; to care for a sick family
member or if the employee is sick; or to attend counseling or rehabilitation appointments for injuries
sustained by the employee as a member of the Armed Forces.

The measure failed 200-227. [HR 1406, Vote #136, 5/08/13]

Center for Economic and Policy Research: Bill Would “Undermine the 40-Hour Work Week” and
Would Provide “Employers With a Powerful Incentive to Increase Workers’ Overtime Hours.”
According to the Center for Economic and Policy Research: “The proposed legislation undermines the 40-
hour work week that workers have long relied on to give them time to spend with their kids. The flexibility
in this comp time bill would have employees working unpaid overtime hours beyond the 40-hour
workweek and accruing as many as 160 hours of compensatory time. A low-paid worker making $10 an
hour who accrued that much comp time in lieu of overtime pay would effectively give his or her employer
an interest-free loan of $1,600 – equal to a month’s pay. That’s a lot to ask of a worker making about
$20,000 a year. Indeed, any worker who accrues 160 hours of comp time will in effect have loaned his or
her employer a month’s pay. This same arithmetic provides employers with a powerful incentive to
increase workers’ overtime hours.” [The Hill, 4/08/13]

Center for Economic and Policy Research: Proposal Would “Likely Increase Overtime Hours For
Those Who Don’t Want Them and Cut Pay For Those Who Do.” In an op-ed submitted to the
Huffington Post a senior economist with the Center for Economic and Policy Research wrote: “Touted by
Republicans as a new comp time initiative that will give hourly-paid workers the flexibility to meet family
responsibilities, it is neither new nor about giving these workers much needed time off to care for their
families. The bill rehashes legislation Republicans passed in the House in 1997, some 16 years ago, and
that they introduced again in most subsequent Congresses. Its major effect would be to hamstring workers –
likely increasing overtime hours for those who don’t want them and cutting pay for those who do.”
[Huffington Post, 4/16/13]

National Partnership for Women and Families: “You Have No Ability to Take That Leave When
You Need It. The Employer Can Decide.” In a statement to the Chicago Tribune, a senior advisor for the
National Partnership for Women & Families said: “It should be called the Employer Flexibility Act,
because at every turn here, the employer gets to decide… It pretends to provide a set of options to
employees. But even if they elect to take the comp time instead of wages, when they can take it is fully at
the discretion of the employer. You have no ability to take that leave when you need it. The employer can
decide.” [Chicago Tribune, 4/22/13]

9to5: Bill is a “Wolf in Sheep’s Clothing” That Would “Ensure Workers Have Less Time, Less
Flexibility and Less Money.” In a statement, the executive director of 9to5 said: “Much like a wolf in
sheep’s clothing, the falsely cloaked Working Families Flexibility Act would hurt, not help, families. The
Working Families Flexibility Act, a true misnomer, would in reality ensure workers have less time, less
flexibility and less money.” [9to5, 4/11/13]

House Republicans Have Unsuccessfully Pushed to Gut the Fair Labor Standards Act for More Than
a Decade. According to New York Magazine: “Similar legislation has been bouncing around Capitol Hill
for years; one recent attempt died in committee in 2003. In the past, Democrats argued that the proposed
legislation would only weaken overtime rights, because the comp time will be controlled by employers,
who may also discriminate against employees who want to be paid their overtime wages in cash.
Democrats also have an alternate plan for making sure moms ‘don’t have to choose between work and
family’: Demand employers offer family-friendly leave policies and pay overtime wages.” [New York
Magazine, 4/30/13]
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 822 of 834

                                                                   SCOTT PERRY Rese arch Book | 821


Supported Recording of Talks with Federal Employees, Curbing Benefits

In August 2013, Perry voted for the “Stop Government Abuse Act,” a bill which would have allowed citizens to
record conversations with most federal employees, curbed certain benefits, and place senior officials under serious
investigation on unpaid leave.

The bill would cap bonuses at five percent of their salaries for senior career government officials during
sequestration, and federal employees would no longer have received pay when on leave for serious investigation.
[Washington Post, 8/01/13]

The bill was part of a series before leaving “Washington for a five-week summer break… aimed mostly at
embarrassing the Obama administration and scoring political points.” [Washington Post, 7/31/13]

The bill passed 239-176. [HR 2879, Vote #436, 8/01/13]

Voted Against Authorizing Funds to Fix Bridges in Need of Repair

In February 2014, Perry voted against a motion that would enact the SAFE Bridges Act, a bill that would authorize
$5.5 billion for bridges in need of repair. [CQ Floor Votes, 2/05/14]

The motion failed, 187-231. [HR 3590, Vote #40, 2/05/14]

Opposed Helping American Small Manufacturers

In October 2013, Perry voted against considering the Make it in America Manufacturing Act of 2013. A vote
against ordering the previous question would have brought the bill to the floor for a vote. [Congressional Record,
H6848, 10/29/13]

The bill would have established grants for state and regional manufacturing partnerships to provide loans and help
small manufacturers export products. [The Times, 6/30/13]

The previous question passed, 226-193. [H Res 391, Vote #563, 10/29/13]

LGBT ISSUES

Voted to Waste Millions of Taxpayer Dollars to Defend Discriminatory DOMA Ruling

On the first day of the 113th Congress in January 2013, Perry voted to authorize an additional $1.5 million to
finance the legal defense of the discriminatory Defense of Marriage Act (DOMA). [H Res 5, Vote #6, 1/03/13]

        Huffington Post: Lawmakers Gave a Green Light… to Defend the DOMA in Court

        “A GOP source told The Huffington Post that, during a closed-door meeting of the House Republican
        Conference, lawmakers gave a green light to including language in the 113th Congress rules package that
        authorizes the House legal team, known as the Bipartisan Legal Advisory Group (BLAG), to keep paying
        outside counsel to defend the Defense of Marriage Act in court. The proposed House rules package also
        states that BLAG continues to “speak for” the House in its defense of DOMA.” [Huffington Post, 1/02/13]

PERKS AND PAY

Voted to End Taxpayer Funded Car Leases for Congress
           Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 823 of 834

                                                                  SCOTT PERRY Rese arch Book | 822


In May 2014, Perry voted for an amendment that would block lawmakers from using their official office budgets to
lease automobiles. At the time, 63 members of the House used taxpayer funds to lease cars. [Associated Press,
5/01/14]

The amendment failed 196-221. [HR 4887, Vote #188, 5/01/14]

Voted to Give Members of Congress Taxpayer Funded Health Care for Life

In May 2013, Perry voted for repealing the Affordable Care Act.

The Hill reported: “Repealing President Obama’s healthcare law would let members of Congress keep their
government-subsidized insurance coverage after they retire — a benefit they lost under the health law.” [The Hill,
7/09/12]

The bill passed, 229-195. [HR 45, Vote #154, 5/16/13]

Voted Against Considering Bill To Deny COLA Adjustments for Members of Congress

In 2013, Perry voted to deny consideration of a bill that would prohibit members of Congress from receiving an
automatic Cost of Living Adjustment (COLA) for the 113th Congress.

The previous question was approved 227-188. A vote against the motion would have allowed for consideration of
the bill to deny the adjustment. [H Res 99, Vote #59, 3/06/13]

Voted Against Pay if Nation Defaulted

In 2013, Perry voted for an amendment to the Full Faith and Credit Act that would bar the Treasury secretary from
borrowing above the debt limit to pay for compensation for members of Congress.

The amendment was adopted 340-84. [HR 807, Vote #140, 5/09/13]

Voted Against Cutting the House Gym, Barbershop, Salon and Dining Room

In April 2014, Perry voted against the Democratic budget alternative. The budget would call the Committee on
House Administration to find ways to cut funds for the House gym, barbershop, salon and dining room. [House
Democratic Budget Substitute, FY 2015]

The budget failed, 163-261. [H Con Res 96, Vote #176, 4/10/14]

Voted Against Banning Taxpayer Funded First Class Airfare or Corporate Jets for Members

In April 2014, Perry voted against the Democratic budget alternative. The budget would affirm that no taxpayer
funds could be used to purchase first class flights or lease corporate jets for members of Congress. [House
Democratic Budget Substitute, FY 2015]

The budget failed, 163-261. [H Con Res 96, Vote #176, 4/10/14]

Voted for Considering Resolution that Would Require the House to Pass a Budget Before it Could Adjourn
for Recess
           Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 824 of 834

                                                                   SCOTT PERRY Rese arch Book | 823

In November 2013, Perry voted for considering a resolution that would require the House to adopt a budget
resolution prior to adjourning for winter recess. A vote against ordering to the previous question would have
brought the resolution to the floor for a vote. [Congressional Record, 11/20/13]

The previous question passed, 223-195. [H Res 420, Vote #592, 11/20/13]

PUBLIC SAFETY

Voted Against Increasing Funds for COPS Hiring

In May 2014, Perry voted against a motion that would increase funds for Community Oriented Policing Services by
$3 million. The motion would also increase funds for COPS hiring and rehiring by $3 million. [CQ Floor Votes,
5/30/14]

The motion failed, 185-220. [HR 4660, Vote #268, 5/30/14]

Voted Against Increasing Funds for COPS Technology Grants

In May 2014, Perry voted against an amendment that would increase funding for the COPS program by $3 million.
The funding would be directed to the technology grant program.

The amendment passed 306-106. [CQ Floor Votes, 5/29/14; HR 4660, Vote #244, 5/29/14]

SENIORS

Voted Against Preventing Higher Energy Costs for Seniors

In June 2014, Perry voted against a motion that would bar the Department of Energy from granting authorization
for natural gas exports if the export would increase the price of gas, home heating or electricity for seniors. [CQ
Floor Votes, 6/25/14]

The motion failed, 192-225. [HR 6, Vote #358, 6/25/14]

Voted Present on Saving Medicare $157 Billion by Negotiating Prescription Drug Prices

In 2013, Perry voted present on a budget proposal that would have allowed Medicare to negotiate prescription drug
prices.

The Washington Post Plum Line reported that under the Congressional Progressive Caucus’ “Back to Work”
budget, “Medicare is permitted to use its size to negotiate prescription drug prices- saving $157 billion over ten
years…” [Washington Post, 3/14/13]

The budget failed 84-327. [H Con Res 25, Vote #85, 3/20/13]

Voted Against Protecting Jobs Programs for Veterans, Seniors and the Disabled

In 2013, Perry voted against amending the reauthorization of the Workforce Investment Act (WIA) to explicitly
prohibit any cuts to the program.

WIA provides employment protections, employment or training opportunities for seniors, disabled veterans, women
in nontraditional occupations, youth, or people with disabilities. The motion would also raise the minimum wage, in
           Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 825 of 834

                                                                   SCOTT PERRY Rese arch Book | 824

increments over the course of two years, to $10.10 and increase the minimum wage for tipped employees to 70
percent of the minimum wage. [Congressional Research Service, 3/02/06; Huffington Post, 3/15/13]

The measure failed 184-233. [HR 803, Vote #74, 3/15/13]

Voted to Weaken Workers’ Retirement Security

In October 2013, Perry voted for the Retail Investor Protection Act, a bill preventing the Department of Labor from
issuing rules under Dodd-Frank that would describe when financial advisors must work in their clients’ best
interests.

The bill would prevent DOL from issuing new standards on when an advisor is considered a fiduciary, meaning
they must work in their clients’ best interests, until the Securities and Exchange Committee acted in the area. [The
Hill, 10/29/13]

The AFL-CIO criticized that the bill would “obstruct important protections for vulnerable investors and weaken
workers’ retirement security.” [AFL-CIO, 9/27/13]

The bill passed, 254-166. [HR 2374, Vote #567, 10/29/13]

Voted Against Ruling Out Privatizing Social Security

In April 2014, Perry voted against the Democratic budget alternative. The budget would rule out privatizing Social
Security. [House Democratic Budget Substitute, FY 2015]

The budget failed, 163-261. [H Con Res 96, Vote #176, 4/10/14]

STUDENTS

Voted Against Investigating Student Loan Abuses Against Members of the Military

In 2014, Perry voted against a motion that would require the Department of Defense’s inspector general to
investigate excessive student loan interest and fees charged against members of the military. [CQ Floor Votes,
5/22/14]

Prior to the vote, student loan servicer Sallie Mae and affiliated companies agreed to pay $97 million to settle
claims that they had charged 60,000 service members excessive interest on their student loans. [Politico, 5/14/14]

The motion failed 194-239. [HR 4435, Vote #239, 5/22/14]

Voted to Block Vote on Letting Students Refinance Their Loans

In June 2014, Perry voted to block consideration of the Bank on Students Emergency Refinancing Act. A vote
against the previous question would have allowed the bill to be considered. [Congressional Record, 6/11/14]

The bill would allow more than 25 million Americans to refinance their student loans to lower interest rates of less
than 4 percent. To pay for the refinancing, the bill would increase income taxes on those earning between $1
million and $2 million. [The Hill, 9/16/14]

The previous question passed, 224-194. [H Res 616, Vote #298, 6/11/14]

           July 2014: Did Not Vote on Blocking Vote on Letting Students Refinance Their Loans
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 826 of 834

                                                                   SCOTT PERRY Rese arch Book | 825

        In July 2014, Perry did not vote on blocking consideration of the Bank on Students Emergency Refinancing
        Act. A vote against the previous question would have allowed the bill to be considered. [Congressional
        Record, 7/23/14]

        The previous question passed, 224-190. [H Res 677, Vote #437, 7/23/14]

Voted for ‘Students Pay More Act’

In 2013, Perry voted for a bill that would ultimately lead to higher interest rates on certain government student
loans, based on projections from the nonpartisan Congressional Budget Office.

On July 1, interested rates for new subsidized Stafford loans would have doubled from 3.4 percent to 6.8 percent.
Under the Republican proposal, student loans would be reset ever year based on 10-year Treasury notes, plus an
added percentage.

“Using Congressional Budget Office projections, that would translate to a 5 percent interest rate on Stafford loans
in 2014, but the rate would climb to 7.7 percent for loans in 2023. Stafford loan rates would be capped at 8.5
percent, while loans for parents and graduate students would have a 10.5 percent ceiling under the GOP proposal,”
reported the Associated Press. [Associated Press, 5/16/13]

The bill passed, 221-198. [HR 1911, Vote #183, 5/23/13]

        AP: House Republican Plan Would Raise Student Loan Interest Rates Up to 8.5 Percent. According
        to the Associated Press: “Under the GOP proposal, student loans would be reset every year and based on
        10-year Treasury notes, plus an added percentage. For instance, students who receive subsidized or
        unsubsidized Stafford student loans would pay the Treasury rate, plus 2.5 percentage points. Using
        Congressional Budget Office projections, that would translate to a 5 percent interest rate on Stafford loans
        in 2014, but the rate would climb to 7.7 percent for loans in 2023. Stafford loan rates would be capped at
        8.5 percent, while loans for parents and graduate students would have a 10.5 percent ceiling under the GOP
        proposal.” [Associated Press, 5/16/13]

            •   Headline: Republicans move forward with student loan plan that could mean higher rates later
                [Associated Press, 5/16/13]

        Under the “Students Pay More” Act, Graduates Would Pay Almost $5,000 More in Student Loan
        Interest. The Associated Press reported: “In real dollars, the GOP plan would cost students and families
        heavily, according to the nonpartisan Congressional Research Service. The office used the CBO projections
        for Treasury notes’ interest rates each year. Students who max out their subsidized Stafford loans over four
        years would pay $8,331 in interest payments under the Republican bill, and $3,450 if rates were kept at 3.4
        percent. If rates were allowed to double in July, that amount would be $7,284 over the typical 10-year
        window to repay the maximum $19,000.” If the Republican plan were implemented, college graduates
        would pay $4,881 more in interest, compared to the current rate. [Associated Press, 5/16/13]

        The Average College Graduate Has $26,600 in Student Loan Debt; Total National Student Loan
        Debt Exceeds $1.1 Trillion. According to the Washington Post, “A recent report from the Consumer
        Financial Protection Bureau estimates that there 38 million student loan borrowers in the United States and
        the total debt load has passed $1.1 trillion. The Project on Student Debt has estimated that 66 percent of
        graduating college seniors in 2011 had some student loan debt, with an average balance of $26,600.”
        [Washington Post, 5/20/13]

        CBO: Federal Government Turns $51 Billion Profit on Student Loans. According to the Huffington
        Post: “The Obama administration is forecast to turn a record $51 billion profit this year from student loan
        borrowers, a sum greater than the earnings of the nation’s most profitable companies and roughly equal to
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 827 of 834

                                                                     SCOTT PERRY Rese arch Book | 826

        the combined net income of the four largest U.S. banks by assets. Figures made public Tuesday by the
        Congressional Budget Office show that the nonpartisan agency increased its 2013 fiscal year profit forecast
        for the Department of Education by 43 percent to $50.6 billion from its February estimate of $35.5 billion.”
        [Huffington Post, 5/14/13]

Voted Against Considering the Student Loan Relief Act

In 2013, Perry voted against considering the Student Loan Relief Act, to extend student loan interest rates at 3.4
percent. The bill would have prohibited the automatic doubling of student loan rates on July 1, 2013.

The previous question was approved 223-194. A vote against the motion would have allowed for consideration of
the student loan bill. [H Res 202, Vote #138, 5/08/13; Congressional Record, H2501, 5/08/13]

Voted Against Protecting School Children from Sexual Predators, Ensuring a Quality Education for
Children with Autism

In 2013, Perry voted against providing protections for children against sexual predators and guaranteed educational
opportunities for children with autism.

The amendment would have required that state education plans, as stipulated by the underlying bill, “must not lower
academic standards for children with disabilities, including autistic children. It would require the Education
secretary, within six months of the bill’s enactment, to issue rules prohibiting the use of mechanical, chemical and
physical restraints. It would establish standards for protecting student athletes from concussions. It also would direct
state educational agencies funded by the bill to require criminal background checks of school and contractor
employees who have contact with children.” [CQ Floor Votes, 7/19/13]

The measure was rejected, 196-231. [HR 5, Vote #373, 7/19/13]

Voted for Partisan Education Bill Would Gut Public Education Funding by $1 Billion

In July 2013, Perry voted for a Republican education bill that would gut public education and remove
accountability measures.

“The bill would freeze education spending at sequester rates instead of restoring federal dollars to pre-sequester
levels, which means public schools would receive $1 billion less next year. […] Public education has largely been a
bipartisan issue in Congress; Friday’s vote was the first time that major legislation was moved on a party line vote.
[…] The bill would delete a provision known as “maintenance of effort,” which currently ensures that states use
federal dollars in addition to, and not as a replacement for, state and local dollars to help low-income, minority,
disabled students and English learners. […] The bill eliminates the current accountability system, called adequate
yearly progress, which requires all students to be proficient in reading and math by 2014.” [Washington Post, 7/19/13]

The bill passed 221-207. [HR 5, Vote #374, 7/19/13]

Voted for Student Loan Compromise, Lowering Rates

On July 31, 2013, Perry voted for a bill that that would tie student loan interest rates to market rates, reversing a
rate hike that took effect for some new loans on July 1.

The bill set rates at 3.86 percent for undergraduate Stafford loans, 5.4 percent for graduate Stafford loans and 6.4
percent for PLUS loans. Rates were capped at 8.25 percent for undergraduate loans, 9.5 percent for graduate loans
and 10.25 percent for PLUS loans. [Politico, 7/31/13]

The bill passed 392-31. [HR 1911, Vote #426, 7/31/13]
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 828 of 834

                                                                   SCOTT PERRY Rese arch Book | 827


TAXES

Voted Against Prohibiting Federal Contracts for Companies Moving to Offshore Tax Havens

In July 2014, Perry voted against an amendment that would prohibit federal contracts for companies that move to
offshore tax havens like Bermuda to avoid paying taxes. [New York Times, 7/15/14]

The amendment passed, 221-200. [HR 4923, Vote #387, 7/10/14]

Voted to Block Vote on Tightening Rules for Companies Moving Overseas to Dodge Taxes

In September 2014, Perry voted to block consideration the Stop Corporate Inversions Act. A vote against the
previous question would have allowed the bill to be considered. [Congressional Record, 9/10/14]

The bill would tighten restrictions on companies that move overseas to avoid paying U.S. taxes by increasing the
percentage of foreign investors necessary to qualify the company to pay taxes at the foreign rate rather than the U.S.
rate. [Crain’s Chicago Business, 9/04/14]

The previous question passed, 227-196. [H Res 717, Vote #490, 9/10/14]

Voted Against Ending Tax Breaks for Companies Moving Overseas to Avoid U.S. Taxes

In July 2014, Perry voted against a motion to deny five charitable tax extenders and provisions to corporations that
move overseas to avoid paying U.S. taxes. [CQ Floor Votes, 7/17/14]

The tax breaks included a charitable deduction for food donations, a tax break for contributions from certain
retirement accounts, a conservation tax break for landowners, a tax cut for some private foundations, and an
extension of the period for which taxpayers can claim donations on their tax return. The tax breaks would cost $16
billion over 10 years. [The Hill, 7/17/14]

The motion failed, 185-227. [HR 4719, Vote #431, 7/17/14]

Voted to Block Vote on Ending Tax Break for Companies that Outsource Jobs

In July 2014, Perry voted to block consideration of a bill that would end a tax deduction for moving costs for
companies moving overseas while providing a tax credit for companies moving back to the United States. A vote
against the previous question would have allowed the bill to be considered. [Congressional Record, 7/24/14;
Bloomberg, 7/30/14]

The previous question passed, 226-191. [H Res 680, Vote #442, 7/24/14]

Voted Against Ending Tax Break for Companies Moving to Tax Havens

In July 2014, Perry voted against denying the bonus depreciation tax break to corporations that relocate to avoid
paying U.S. taxes. [CQ Floor Votes, 7/11/14]

The bonus depreciation tax break allows companies to write off a percentage of new equipment. The underlying
House bill would permanently extend the tax break, costing $287 billion over a decade. [PBS News, 7/11/14; Wall
Street Journal, 7/11/14]

The motion failed, 191-229. [HR 4718, Vote #403, 7/11/14]
           Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 829 of 834

                                                                    SCOTT PERRY Rese arch Book | 828

Voted to Deny Consideration of the Big Oil Welfare Repeal Act

In 2013, Perry voted to deny consideration of the Big Oil Welfare Repeal Act, which would prohibit major
integrated oil companies from receiving a tax deduction for domestic oil and natural gas production activities.

The previous question was approved 236-190. A vote against the motion would have allowed for consideration of
the HR 1426, Big Oil Welfare Repeal Act. [H Res 140, Vote #93, 4/10/13]

           July 2014: Voted to Block Vote on Ending Tax Break for Big Oil

           In June 2014, Perry voted to block consideration of the Big Oil Welfare Repeal Act of 2013. A vote against
           the previous question would have allowed the bill to be considered. [Congressional Record, 6/25/14]

           The previous question passed, 238-180. [H Res 641, Vote #355, 6/25/14]

Voted to Block Tax Credits for Families and Small Businesses

In August 2013, Perry voted against protecting provisions in the 2010 healthcare overhaul law that would provide
tax credits for families or small businesses for the purchase of health insurance for employees.

The amendment failed 175-250. [HR 2009, Vote #446, 8/02/13]

VETERANS/ THE MILITARY

Voted Against Preventing Airlines from Charging Members of the Military Baggage Fees

In 2014, Perry voted against a motion that would bar commercial air carriers from charging service members
baggage fees when they are deploying, returning from deployment, or traveling on official military orders. [CQ
Floor Votes, 5/22/14]

The motion failed 194-239. [HR 4435, Vote #239, 5/22/14]

Voted to Increase Funds and Providers for Veterans’ Healthcare

In July 2014, Perry voted for H.R. 3230, the Veterans’ Access to Care through Choice, Accountability, and
Transparency Act of 2014.

The bill promised to clean up the scandal-scarred Department of Veterans Affairs by granting its secretary broad
new authority to fire and demote senior executives. It also would authorize the leasing or construction of 27 new
department facilities, and set aside $5 billion to hire more doctors, nurses and other health care providers, and $10
billion to pay for veterans’ health care at private and public facilities not run by the department. [New York Times,
7/31/14]

The bill passed, 420-5. [HR 3230, Vote #467, 7/30/14]

Opposed Expanding Help for Families of Seriously Injured Veterans

In November 2013, Perry voted against considering the Caregivers Expansion Improvement Act, a bill that would
expand support for family caregivers of veterans. The bill would allow all family caregivers of veterans with
serious service-connected injuries to participate in the VA Program of Comprehensive Assistance for Family
Caregivers. [Congressional Record, 11/13/13]
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 830 of 834

                                                                  SCOTT PERRY Rese arch Book | 829

Under current law, eligibility for the program is limited to veterans who were injured on or after September 11,
2001. The program provides stipends, health insurance, expanded training and other support services to families
caregivers of seriously injured veterans. [White House, 5/04/11; Esty.House.gov, 11/13/13]

The previous question passed, 224-195. A vote against the question would have allowed for consideration of the
bill. [H Res 403, Vote #573, 11/13/13]

Voted Against Increasing Funds for Veterans’ Healthcare and PTSD Treatment

In June 2014, Perry voted against a motion that would increase funds for military healthcare by $10 million.

The motion would increase funding for the Defense Health Program by $10 million. $5 million of the increase
would be directed towards decreasing the veterans’ claims backlog by improving electronic health records at
Veterans Affairs, while $5 million would be directed to treatment for post-traumatic stress disorder. [CQ Floor
Votes, 6/20/14]

The motion failed, 190-220. [HR 4870, Vote #337, 6/20/14]

Voted Against Quicker Disability Claims Processing

In 2013, Perry voted against an amendment that would help reduce the backlog of disability claims for veterans.

The amendment would add $9.2 million in funding (double the funds in the underlying appropriations bill) to hire
an additional 94 claims processors to help reduce the veterans disability claims backlog.

The amendment failed 198-227. [HR 2216, Vote #192, 6/04/13]

Voted Against Considering Veterans Backlog Reduction Act

In 2013, Perry voted against considering the Veterans Backlog Reduction Act, which would direct the Secretary of
Veterans Affairs to pay provisional benefits for certain non-adjudicated claims.

The previous question was approved 224-195. A vote against the motion would have allowed for consideration of
the veterans bill. [H Res 232, Vote #180, 5/23/13; Congressional Record, H2925, 5/23/13]

Voted to Restore Cuts to Veterans’ Pensions and Raising Military Pay

In January 2014, Perry voted for a $1.1 trillion budget agreement that would reverse cuts to veterans’ pensions
while providing a raise for military personnel.

The budget agreement would also reverse military retirement cuts for disabled veterans and some military spouses
while giving military personnel a 1 percent pay raise. [CNN, 1/14/14]

The bill passed, 359-67. [HR 3547, Vote #21, 1/15/14]

WOMEN

Voted Against Protecting Women from Gender Discrimination in Healthcare

In September 2014, Perry voted against a motion that would protect women from discrimination based on gender in
their healthcare- including higher premiums for healthcare, loss of contraception, or loss of pregnancy care. [CQ
Floor Votes, 9/11/14]
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 831 of 834

                                                                  SCOTT PERRY Rese arch Book | 830

The motion failed, 187-223. [HR 3522, Vote #494, 9/11/14]

Voted to Block Vote on Protecting Women’s Health Care Rights from Employers

In July 2014, Perry voted to block consideration of the Protect Women’s Health from Corporate Interference Act. A
vote against the previous question would have allowed the bill to be considered. [Congressional Record, 7/15/14]

The bill would prohibit for-profit employers from using religious beliefs to deny vital health services that are
required by law to their employees in a group health plan. The bill was aimed at overturning the Supreme Court’s
Hobby Lobby Decision, which ruled that some for-profit companies do not have to comply with the Affordable
Care Act’s contraception mandate. [Politico, 7/09/14]

The previous question passed, 228-192. [H Res 669, Vote #407, 7/15/14]

Voted Against Increasing Funds to Prevent Sexual Assault in the Military

In June 2014, Perry voted against a motion that would increase funds for sexual assault prevention in the military
by $5 million. The motion would decrease funds for Defense-wide operations and maintenance by the same
amount. [CQ Floor Votes, 6/20/14]

The motion failed, 190-220. [HR 4870, Vote #337, 6/20/14]

Voted Against Increasing Funds to Combat Domestic Violence

In May 2014, Perry voted against a motion that would increase funds to combat domestic violence by $4 million.

The motion would increase funds by $1 million each for Violence Against Women Prevention and Prosecution
programs, grants to combat violence against women, State and Local Law Enforcement Assistance, and grants to
address backlogs of sexual assault kits. [CQ Floor Votes, 5/30/14]

The motion failed, 185-220. [HR 4660, Vote #268, 5/3014]

Voted Against Empowering Abuse Victims in the Military to Seek Justice

In 2013, Perry voted against a motion that would have empowered victims of sexual assault in the military to seek
justice. The measure would give the victim of sexual abuse the power to choose whether to allow the Office of
Chief Prosecutor to make the binding decision on whether a case goes to trial, or to allow the commander to
proceed with the case.

Democrats argued that the bill did not go far enough in stripping military commanders of the power to overturn
convictions in rape and sexual assault cases and requiring a mandatory minimum of two years in prison for a
member of the armed services convicted of rape or sexual assault in a military court. [Associated Press, 6/14/13]

The amendment failed 194-225. [HR 1960, Vote #243, 6/14/13]

Voted Against Reauthorizing the Violence Against Women Act

In February 2013, Perry voted against reauthorizing the Violence Against Women Act.

The bill would reauthorize the Act for five years, having previously expired in 2011. The bill would authorize funds
for law enforcement training programs, prosecution and victim services. It would also give American Indian tribal
courts additional authority over non-tribal domestic violence offenders, and make it illegal for victim services
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 832 of 834

                                                                   SCOTT PERRY Rese arch Book | 831

organizations that receive grant funding through the law to discriminate on the basis of gender identity or sexual
orientation. [CQ, 2/28/13]

The bill passed with bipartisan support, 286-138. [S 47, Vote #55, 2/28/13]

        Voted to Strip Protections for LGBT Victims, Native American Women on Reservations

        Before final passage of the Senate version, Perry voted for the House version of the bill which, according to
        the New York Times, “excluded specific protections for gay, bisexual, or transgender victims of domestic
        abuse – eliminating ‘sexual orientation’ and ‘gender identity’ from a list of ‘underserved populations’ that
        face barriers to receiving victim services – and stripped certain provisions regarding Native American
        women on reservations.” [New York Times, 2/28/13]

        The substitute amendment failed, 166-257. [S 47, Vote #54, 2/28/13]

Voted Against Considering Paycheck Fairness Act

In 2013, Perry voted against consideration of the Paycheck Fairness Act, which would amend the Equal Pay Act to
enhance remedies for people who experience pay discrimination on the basis of sex and ensure employers who try
to justify paying a man more for the same job must show the disparity is not sex-based.

The Paycheck Fairness Act would prohibit employers from retaliating against employees who discuss or disclose
salary information with their co-workers, and would make it easier for women to file class-action lawsuits against
employers they accuse of sex-based pay discrimination. The bill would also strengthen the available remedies to
include punitive and compensatory damages, bringing equal pay law into line with all other civil rights laws.
Lastly, it would direct the Secretary of Labor to conduct studies and provide information to employers, labor
organizations, and the general public regarding the means available to eliminate pay disparities between men and
women.

Recent Census Bureau data shows that full-time working women make 77 cents for every dollar men make per
year. The Paycheck Fairness Act, which DeLauro has introduced in eight consecutive Congresses, would expand
the Equal Pay Act to close certain loopholes and allow employees to share salary information with their coworkers.
It would also require employers to show that pay disparities between their male and female employees are related to
job performance, not gender. [Huffington Post, 4/11/13]

The previous question was approved 226-192. A vote against the motion would have allowed for consideration of
the Paycheck Fairness Act. [H Res 146, Vote #97, 4/12/13]

        Voted Against Considering Paycheck Fairness Act

        In 2013, Perry voted against considering the Paycheck Fairness Act.

        The previous question was ordered so the bill was not brought up. [H Res 198, Vote #132, 5/07/13]

Voted Against Empowering Abuse Victims in the Military to Seek Justice

In 2013, Perry voted against a motion that would have empowered victims of sexual assault in the military to seek
justice. The measure would give the victim of sexual abuse the power to choose whether to allow the Office of
Chief Prosecutor to make the binding decision on whether a case goes to trial, or to allow the commander to
proceed with the case.
        Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 833 of 834

                                                                   SCOTT PERRY Rese arch Book | 832

Democrats argued that the bill did not go far enough in stripping military commanders of the power to overturn
convictions in rape and sexual assault cases and requiring a mandatory minimum of two years in prison for a
member of the armed services convicted of rape or sexual assault in a military court. [Associated Press, 6/14/13]

The amendment failed 194-225. [HR 1960, Vote #243, 6/14/13]

Voted for Ban Requiring Women Prove Rape Before Accessing an Abortion

In 2013, Perry voted for a national abortion ban after 20 weeks of pregnancy. The bill would provide an exception
for rape or incest if the woman reported the crime to authorities first. The bill would also provide an exception for
when the life of the mother was at risk. [CNN, 6/17/13; Associated Press, 6/18/13]

The Vice President of Planned Parenthood criticized, “The provision House leadership snuck into the bill tonight is
designed to shame and judge victims of violent crimes, requiring a woman to prove that she has reported her rape to
police before she can access an abortion.” [Politico, 6/14/13]

The bill passed, 228-196. [HR 1797, Vote #251, 6/18/13]

        Bill Sponsor: “Incidence of Rape Resulting in Pregnancy Very Low”

        In a House Judiciary Committee meeting, sponsor Rep. Trent Franks (R-AZ) said, “Before, when my
        friends on the left side of the aisle here tried to make rape and incest the subject — because, you know, the
        incidence of rape resulting in pregnancy are very low.” [Washington Post, 6/12/13]

        Abortion Bill would Defy Laws in Most States

        The Associated Press reported that HR 1797 “would restrict almost all abortions to the first 20 weeks after
        conception, defying laws in most states that allow abortions up to when the fetus becomes viable, usually
        considered to be around 24 weeks.” [Associated Press, 6/18/13]

        Women’s Health Groups Argued Bill was Patently Unconstitutional

        Politico reported: “Women’s health groups argue that the laws are patently unconstitutional, because they
        directly conflict with Supreme Court precedent that says states can’t outlaw abortions prior to viability,
        which is now usually considered to be around 23 to 24 weeks into a pregnancy.” [Politico, 6/18/13]
       Case 6:21-cv-00043-ADA-JCM Document 1-23 Filed 01/18/21 Page 834 of 834

                                                                  SCOTT PERRY Rese arch Book | 833

Appendix XV – State Votes
NOTE: Roll Call votes as from Perry’s time in the Pennsylvania state assembly are available in PDFs on the
research drive. All necessary votes have been bulleted and are located under their labeled issue areas in the above
document.
